 


 HR 6395 ENR: William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 6395 
 
AN ACT 
To authorize appropriations for fiscal year 2021 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021. 2.Organization of Act into divisions; table of contents (a)DivisionsThis Act is organized into eight divisions as follows: 
(1)Division A—Department of Defense Authorizations. (2)Division B—Military Construction Authorizations. 
(3)Division C—Department of Energy National Security Authorizations and Other Authorizations. (4)Division D—Funding Tables. 
(5)Division E—National Artificial Intelligence Initiative Act of 2020 (6)Division F—Anti-Money Laundering 
(7)Division G—Elijah E. Cummings Coast Guard Authorization Act of 2020 (8)Division H—Other Matters 
(b)Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Short title. Sec. 2. Organization of Act into divisions; table of contents. Sec. 3. Congressional defense committees. Sec. 4. Budgetary effects of this Act. Division A—DEPARTMENT OF DEFENSE AUTHORIZATIONS Title I—Procurement Subtitle A—Authorization of Appropriations Sec. 101. Authorization of appropriations. Subtitle B—Army Programs Sec. 111. Modifications to requirement for an interim cruise missile defense capability. Sec. 112. Report and limitations on acquisition of Integrated Visual Augmentation System. Sec. 113. Assessment of investment and sustainment for procurement of cannon tubes. Subtitle C—Navy Programs Sec. 121. Limitation on alteration of the Navy fleet mix. Sec. 122. Limitations on Navy medium and large unmanned surface vessels. Sec. 123. Fighter force structure acquisition strategy. Sec. 124. Procurement authorities for certain amphibious shipbuilding programs. Sec. 125. Land-based test program for the FFG(X) Frigate program. Sec. 126. Treatment in future budgets of the President of systems added by Congress. Sec. 127. Extension of prohibition on availability of funds for Navy waterborne security barriers. Sec. 128. Report on strategy to use ALQ–249 Next Generation Jammer to ensure full spectrum electromagnetic superiority. Subtitle D—Air Force Programs Sec. 131. Minimum operational squadron level. Sec. 132. Modification of force structure objectives for bomber aircraft. Sec. 133. Minimum bomber aircraft force level. Sec. 134. Required minimum inventory of tactical airlift aircraft. Sec. 135. Inventory requirements for air refueling tanker aircraft. Sec. 136. Authority to use F–35A fighter aircraft AT–1 through AT–6. Sec. 137. F–35 aircraft gun system ammunition. Sec. 138. Extension of limitation on availability of funds for retirement of RC–135 aircraft. Sec. 139. Modification to limitation on retirement of U–2 and RQ–4 aircraft. Sec. 140. Modification of limitation on availability of funds for retirement of E–8 JSTARS aircraft. Sec. 141. Limitation on divestment of F–15C aircraft within the European theater. Sec. 142. Modernization plan for airborne intelligence, surveillance, and reconnaissance. Sec. 143. RC–26B manned intelligence, surveillance, and reconnaissance aircraft. Sec. 144. Prohibition on funding for Close Air Support Integration Group. Sec. 145. Required solution for KC–46 aircraft remote visual system limitations. Sec. 146. Analysis of moving target indicator requirements and Advanced Battle Management System capabilities. Sec. 147. Study on measures to assess cost-per-effect for key mission areas. Subtitle E—Defense-wide, Joint, and Multiservice Matters Sec. 151. Budgeting for life-cycle costs of aircraft for the Army, Navy, and Air Force. Sec. 152. Transfer of responsibilities and functions relating to electromagnetic spectrum operations. Sec. 153. Cryptographic modernization schedules. Sec. 154. Department of Defense participation in the Special Federal Aviation Regulation Working Group. Sec. 155. Integrated air and missile defense assessment. Sec. 156. Joint strategy for air base defense against missile threats. Sec. 157. Joint All Domain Command and Control requirements. Sec. 158. Expansion of economic order quantity contracting authority for F–35 aircraft program. Sec. 159. Documentation relating to the F–35 aircraft program. Sec. 160. F–35 aircraft munitions. Sec. 161. Redesign strategy for the Autonomic Logistics Information System for the F–35 fighter aircraft. Sec. 162. Briefings on software regression testing for F–35 aircraft. Sec. 163. Prohibition on use of funds for the Armed Overwatch Program. Sec. 164. Acceleration of development and fielding of counter unmanned aircraft systems across the joint force. Sec. 165. Airborne intelligence, surveillance, and reconnaissance acquisition roadmap for the United States Special Operations Command. Sec. 166. Prohibition on divestiture of manned intelligence, surveillance, and reconnaissance aircraft operated by United States Special Operations Command. Sec. 167. Notification on efforts to replace inoperable ejection seat aircraft locator beacons. Title II—RESEARCH, DEVELOPMENT, TEST, AND EVALUATION Subtitle A—Authorization of Appropriations Sec. 201. Authorization of appropriations. Subtitle B—Program Requirements, Restrictions, and Limitations Sec. 211. Modification of requirements relating to certain cooperative research and development agreements. Sec. 212. Disclosure requirements for recipients of Department of Defense research and development funds. Sec. 213. Modification of national security innovation activities and pilot program on strengthening the defense industrial and innovation base. Sec. 214. Updates to Defense Quantum Information Science and Technology Research and Development program. Sec. 215. Establishment of Directed Energy Working Group. Sec. 216. Extension of pilot program for the enhancement of the research, development, test, and evaluation centers of the Department of Defense. Sec. 217. Designation of senior officials for critical technology areas supportive of the National Defense Strategy. Sec. 218. Executive agent for Autonomy. Sec. 219. National security innovation partnerships. Sec. 220. Social science, management science, and information science research activities. Sec. 221. Accountability measures relating to the Advanced Battle Management System. Sec. 222. Activities to improve fielding of Air Force hypersonic capabilities. Sec. 223. Disclosure of funding sources in applications for Federal research and development awards. Sec. 224. Governance of fifth-generation wireless networking in the Department of Defense. Sec. 225. Demonstration project on use of certain technologies for fifth-generation wireless networking services. Sec. 226. Research, development, and deployment of technologies to support water sustainment. Sec. 227. Limitation on contract awards for certain unmanned vessels. Subtitle C—Artificial Intelligence and Emerging Technology Sec. 231. Modification of biannual report on the Joint Artificial Intelligence Center. Sec. 232. Modification of joint artificial intelligence research, development, and transition activities. Sec. 233. Board of advisors for the Joint Artificial Intelligence Center. Sec. 234. Application of artificial intelligence to the defense reform pillar of the National Defense Strategy. Sec. 235. Acquisition of ethically and responsibly developed artificial intelligence technology. Sec. 236. Steering committee on emerging technology. Subtitle D—Education and Workforce Development Sec. 241. Measuring and incentivizing programming proficiency. Sec. 242. Modification of Science, Mathematics, and Research for Transformation (SMART) Defense Education Program. Sec. 243. Improvements to Technology and National Security Fellowship of Department of Defense. Sec. 244. Modification of mechanisms for expedited access to technical talent and expertise at academic institutions. Sec. 245. Encouragement of contractor science, technology, engineering, and mathematics (STEM) programs. Sec. 246. Training program for human resources personnel in best practices for technical workforce. Sec. 247. Pilot program on the use of electronic portfolios to evaluate certain applicants for technical positions. Sec. 248. Pilot program on self-directed training in advanced technologies. Sec. 249. Part-time and term employment of university faculty and students in the Defense science and technology enterprise. Sec. 250. National security workforce and educational diversity activities. Sec. 251. Coordination of scholarship and employment programs of the Department of Defense. Sec. 252. Study on mechanisms for attracting and retaining high quality talent in the Department of Defense. Subtitle E—Sustainable Chemistry Sec. 261. National coordinating entity for sustainable chemistry. Sec. 262. Strategic plan for sustainable chemistry. Sec. 263. Agency activities in support of sustainable chemistry. Sec. 264. Partnerships in sustainable chemistry. Sec. 265. Prioritization. Sec. 266. Rule of construction. Sec. 267. Major multi-user research facility project. Subtitle F—Plans, Reports, and Other Matters Sec. 271. Modification to annual report of the Director of Operational Test and Evaluation. Sec. 272. Modification to Test Resource Management Center strategic plan reporting cycle and contents. Sec. 273. Modification of requirements relating to energetics plan to include assessment of feasibility and advisability of establishing a program office for energetics. Sec. 274. Element in annual reports on cyber science and technology activities on work with academic consortia on high priority cybersecurity research activities in Department of Defense capabilities. Sec. 275. Repeal of quarterly updates on the Optionally Manned Fighting Vehicle program. Sec. 276. Microelectronics and national security. Sec. 277. Independent evaluation of personal protective and diagnostic testing equipment. Sec. 278. Assessment on United States national security emerging biotechnology efforts and capabilities and comparison with adversaries. Sec. 279. Annual reports regarding the SBIR program of the Department of Defense. Sec. 280. Reports on F–35 physiological episodes and mitigation efforts. Sec. 281. Review and report on next generation air dominance capabilities. Sec. 282. Plan for operational test and utility evaluation of systems for Low-Cost Attributable Aircraft Technology program. Sec. 283. Independent comparative analysis of efforts by China and the United States to recruit and retain researchers in national security-related and defense-related fields. Title III—Operation and Maintenance Subtitle A—Authorization of Appropriations Sec. 301. Authorization of appropriations. Subtitle B—Energy and Environment Sec. 311. Military Aviation and Installation Assurance Clearinghouse for review of mission obstructions. Sec. 312. Readiness and Environmental Protection Integration Program. Sec. 313. Extension of real-time sound monitoring at Navy installations where tactical fighter aircraft operate. Sec. 314. Modification of authority for environmental restoration projects of National Guard. Sec. 315. Modification of authority to carry out military installation resilience projects. Sec. 316. Energy resilience and energy security measures on military installations. Sec. 317. Modification to availability of energy cost savings for Department of Defense. Sec. 318. Increased transparency through reporting on usage and spills of aqueous film-forming foam at military installations. Sec. 319. Native American lands environmental mitigation program. Sec. 320. Study on alternatives to address impacts of transboundary flows, spills, or discharges of pollution or debris from the Tijuana River on personnel, activities, and installations of Department of Defense. Sec. 321. Pilot program on alternative fuel vehicle purchasing. Sec. 322. Budgeting of Department of Defense relating to operational energy improvement. Sec. 323. Assessment of Department of Defense operational energy usage. Sec. 324. Improvement of the Operational Energy Capability Improvement Fund of the Department of Defense. Sec. 325. Five-year reviews of containment technologies relating to Red Hill Bulk Fuel Storage Facility. Sec. 326. Limitation on use of funds for acquisition of furnished energy for Rhine Ordnance Barracks Army Medical Center. Sec. 327. Requirement to update Department of Defense adaptation roadmap. Sec. 328. Department of Defense report on greenhouse gas emissions levels. Sec. 329. Objectives, performance standards, and criteria for use of wildlife conservation banking programs. Sec. 330. Prizes for development of non-PFAS-containing fire-fighting agent. Sec. 331. Survey of technologies for Department of Defense application in phasing out the use of fluorinated aqueous film-forming foam. Sec. 332. Interagency body on research related to per- and polyfluoroalkyl substances. Sec. 333. Restriction on Department of Defense procurement of certain items containing perfluorooctane sulfonate or perfluorooctanoic acid. Sec. 334. Research and development of alternative to aqueous film-forming foam. Sec. 335. Notification to agricultural operations located in areas exposed to Department of Defense PFAS use. Sec. 336. Reporting on energy savings performance contracts. Sec. 337. Increase in funding for Centers for Disease Control Study on health implications of per- and polyfluoroalkyl substances contamination in drinking water. Sec. 338. Guaranteeing Equipment Safety for Firefighters Act of 2020. Sec. 339. Assessment of Department of Defense excess property programs with respect to need and wildfire risk. Subtitle C—Logistics and Sustainment Sec. 341. National Defense Sustainment and Logistics Review. Sec. 342. Repeal of sunset for minimum annual purchase amount for carriers participating in the Civil Reserve Air Fleet. Sec. 343. Additional elements for inclusion in Navy ship depot maintenance budget report. Sec. 344. Clarification of limitation on length of overseas forward deployment of currently deployed naval vessels. Sec. 345. Independent advisory panel on weapon system sustainment. Sec. 346. Biannual briefings on status of Shipyard Infrastructure Optimization Plan. Sec. 347. Materiel readiness metrics and objectives for major weapon systems. Sec. 348. Repeal of statutory requirement for notification to Director of Defense Logistics Agency three years prior to implementing changes to any uniform or uniform component. Subtitle D—Munitions Safety and Oversight Sec. 351. Chair of Department of Defense explosive safety board. Sec. 352. Explosive Ordnance Disposal Defense Program. Sec. 353. Assessment of resilience of Department of Defense munitions enterprise. Sec. 354. Report on safety waivers and mishaps in Department of Defense munitions enterprise. Subtitle E—Other Matters Sec. 361. Pilot program for temporary issuance of maternity-related uniform items. Sec. 362. Servicewomen’s Commemorative Partnerships. Sec. 363. Biodefense analysis and budget submission. Sec. 364. Update of National Biodefense Implementation Plan. Sec. 365. Plans and reports on emergency response training for military installations. Sec. 366. Inapplicability of congressional notification and dollar limitation requirements for advance billings for certain background investigations. Sec. 367. Adjustment in availability of appropriations for unusual cost overruns and for changes in scope of work. Sec. 368. Requirement that Secretary of Defense implement security and emergency response recommendations relating to active shooter or terrorist attacks on installations of Department of Defense. Sec. 369. Clarification of food ingredient requirements for food or beverages provided by the Department of Defense. Sec. 370. Commission on the naming of items of the Department of Defense that commemorate the Confederate States of America or any person who served voluntarily with the Confederate States of America. Title IV—Military Personnel Authorizations Subtitle A—Active Forces Sec. 401. End strengths for active forces. Sec. 402. Revisions to permanent active duty end strength minimum levels. Sec. 403. Modification of the authorized number and accounting method for senior enlisted personnel. Subtitle B—Reserve Forces Sec. 411. End strengths for Selected Reserve. Sec. 412. End strengths for Reserves on active duty in support of the Reserves. Sec. 413. End strengths for military technicians (dual status). Sec. 414. Maximum number of reserve personnel authorized to be on active duty for operational support. Sec. 415. Separate authorization by Congress of minimum end strengths for non-temporary military technicians (dual status) and end strengths for temporary military technicians (dual status). Subtitle C—Authorization of Appropriations Sec. 421. Military personnel. Title V—Military Personnel Policy Subtitle A—Officer Personnel Policy Sec. 501. Authorized strengths of general and flag officers on active duty. Sec. 502. Temporary expansion of availability of enhanced constructive service credit in a particular career field upon original appointment as a commissioned officer. Sec. 503. Diversity in selection boards. Sec. 504. Requirement for promotion selection board recommendation of higher placement on promotion list of officers of particular merit. Sec. 505. Special selection review boards for review of promotion of officers subject to adverse information identified after recommendation for promotion and related matters. Sec. 506. Number of opportunities for consideration for promotion under alternative promotion authority. Sec. 507. Mandatory retirement for age. Sec. 508. Clarifying and improving restatement of rules on the retired grade of commissioned officers. Sec. 509. Repeal of authority for original appointment of regular Navy officers designated for engineering duty, aeronautical engineering duty, and special duty. Sec. 509A. Permanent programs on direct commissions to cyber positions. Sec. 509B. Review of Seaman to Admiral–21 program. Subtitle B—Reserve Component Management Sec. 511. Temporary authority to order retired members to active duty in high-demand, low-density assignments during war or national emergency. Sec. 512. Expansion of Junior Reserve Officers’ Training Corps Program. Sec. 513. Grants to support STEM education in the Junior Reserve Officers’ Training Corps. Sec. 514. Permanent suicide prevention and resilience program for the reserve components. Sec. 515. Modification of education loan repayment program for members of Selected Reserve. Sec. 516. Inclusion of drill or training foregone due to emergency travel or duty restrictions in computations of entitlement to and amounts of retired pay for non-regular service. Sec. 517. Quarantine lodging for members of the reserve components who perform certain service in response to the COVID–19 emergency. Sec. 518. Direct employment pilot program for certain members of the reserve components. Sec. 519. Pilot programs authorized in connection with SROTC units and CSPI programs at Historically Black Colleges and Universities and minority institutions. Sec. 519A. Report regarding full-time National Guard duty in response to the COVID-19 pandemic. Sec. 519B. Study and report on National Guard support to States responding to major disasters. Sec. 519C. Report on guidance for use of unmanned aircraft systems by the National Guard. Sec. 519D. Study and report on ROTC recruitment. Subtitle C—General Service Authorities and Correction of Military Records Sec. 521. Increased access to potential recruits. Sec. 522. Sunset and transfer of functions of the Physical Disability Board of Review. Sec. 523. Honorary promotion matters. Sec. 524. Exclusion of official photographs of members from records furnished to promotion selection boards. Sec. 525. Report regarding reviews of discharges and dismissals based on sexual orientation. Subtitle D—Prevention and Response To Sexual Assault, Harassment, and Related Misconduct Sec. 531. Modification of time required for expedited decisions in connection with applications for change of station or unit transfer of members who are victims of sexual assault or related offenses. Sec. 532. Confidential reporting of sexual harassment. Sec. 533. Additional bases for provision of advice by the Defense Advisory Committee for the Prevention of Sexual Misconduct. Sec. 534. Additional matters for 2021 report of the Defense Advisory Committee for the Prevention of Sexual Misconduct. Sec. 535. Inclusion of advisory duties on the Coast Guard Academy among duties of Defense Advisory Committee for the Prevention of Sexual Misconduct. Sec. 536. Modification of reporting and data collection on victims of sexual offenses. Sec. 537. Modification of annual report regarding sexual assaults involving members of the Armed Forces. Sec. 538. Coordination of support for survivors of sexual trauma. Sec. 539. Policy for military service academies on separation of alleged victims and alleged perpetrators in incidents of sexual assault. Sec. 539A. Safe-to-report policy applicable across the Armed Forces. Sec. 539B. Accountability of leadership of the Department of Defense for discharging the sexual harassment policies and programs of the Department. Sec. 539C. Reports on status of investigations of alleged sex-related offenses. Sec. 539D. Report on ability of Sexual Assault Response Coordinators and Sexual Assault Prevention and Response Victim Advocates to perform duties. Sec. 539E. Briefing on Special Victims’ Counsel program. Sec. 539F. Briefing on placement of members of the Armed Forces in academic status who are victims of sexual assault onto Non-Rated Periods. Subtitle E—Military Justice and Other Legal Matters Sec. 541. Right to notice of victims of offenses under the Uniform Code of Military Justice regarding certain post-trial motions, filings, and hearings. Sec. 542. Qualifications of judges and standard of review for Courts of Criminal Appeals. Sec. 543. Preservation of court-martial records. Sec. 544. Availability of records for National Instant Criminal Background Check System. Sec. 545. Removal of personally identifying and other information of certain persons from investigative reports, the Department of Defense Central Index of Investigations, and other records and databases. Sec. 546. Briefing on mental health support for vicarious trauma for certain personnel in the military justice system. Sec. 547. Comptroller General of the United States report on implementation by the Armed Forces of recent GAO recommendations and statutory requirements on assessment of racial, ethnic, and gender disparities in the military justice system. Sec. 548. Legal assistance for veterans and surviving spouses and dependents. Sec. 549. Clarification of termination of leases of premises and motor vehicles of servicemembers who incur catastrophic injury or illness or die while in military service. Sec. 549A. Multidisciplinary board to evaluate suicide events. Sec. 549B. Improvements to Department of Defense tracking of and response to incidents of child abuse, adult crimes against children, and serious harmful behavior between children and youth involving military dependents on military installations. Sec. 549C. Independent analysis and recommendations on domestic violence in the Armed Forces. Subtitle F—Diversity and Inclusion Sec. 551. Diversity and inclusion reporting requirements and related matters. Sec. 552. National emergency exception for timing requirements with respect to certain surveys of members of the Armed Forces. Sec. 553. Questions regarding racism, anti-Semitism, and supremacism in workplace surveys administered by the Secretary of Defense. Sec. 554. Inspector General oversight of diversity and inclusion in Department of Defense; supremacist, extremist, or criminal gang activity in the Armed Forces. Sec. 555. Policy to improve responses to pregnancy and childbirth by certain members of the Armed Forces. Sec. 556. Training on certain Department of Defense instructions for members of the Armed Forces. Sec. 557. Evaluation of barriers to minority participation in certain units of the Armed Forces. Sec. 558. Comptroller General of the United States report on equal opportunity at the military service academies. Subtitle G—Decorations and Awards Sec. 561. Extension of time to review World War I Valor Medals. Sec. 562. Authorizations for certain awards. Sec. 563. Feasibility study on establishment of service medal for radiation-exposed veterans. Sec. 564. Expressing support for the designation of Silver Star Service Banner Day. Subtitle H—Member Education, Training, Transition, and Resilience Sec. 571. Mentorship and career counseling program for officers to improve diversity in military leadership. Sec. 572. Expansion of Skillbridge program to include the Coast Guard. Sec. 573. Increase in number of permanent professors at the United States Air Force Academy. Sec. 574. Additional elements with 2021 and 2022 certifications on the Ready, Relevant Learning initiative of the Navy. Sec. 575. Information on nominations and applications for military service academies. Sec. 576. Report on potential improvements to certain military educational institutions of the Department of Defense. Sec. 577. College of International Security Affairs of the National Defense University. Sec. 578. Improvements to the Credentialing Opportunities On-Line programs of the Armed Forces. Sec. 579. GAO study regarding transferability of military certifications to civilian occupational licenses and certifications. Sec. 579A. Report regarding county, Tribal, and local veterans service officers. Subtitle I—Military Family Readiness and Dependents’ Education Sec. 581. Family readiness: definitions; communication strategy; review; report. Sec. 582. Improvements to Exceptional Family Member Program. Sec. 583. Support services for members of special operations forces and immediate family members. Sec. 584. Responsibility for allocation of certain funds for military child development programs. Sec. 585. Military child care and child development center matters. Sec. 586. Expansion of financial assistance under My Career Advancement Account program. Sec. 587. Improvements to partner criteria of the Military Spouse Employment Partnership Program. Sec. 588. 24-hour child care. Sec. 589. Pilot program to provide financial assistance to members of the Armed Forces for in-home child care. Sec. 589A. Certain assistance to local educational agencies that benefit dependents of military and civilian personnel. Sec. 589B. Staffing of Department of Defense Education Activity schools to maintain maximum student-to-teacher ratios. Sec. 589C. Pilot program to expand eligibility for enrollment at domestic dependent elementary and secondary schools. Sec. 589D. Pilot program on expanded eligibility for Department of Defense Education Activity Virtual High School program. Sec. 589E. Training program regarding foreign malign influence campaigns. Sec. 589F. Study on cyberexploitation and online deception of members of the Armed Forces and their families. Sec. 589G. Matters relating to education for military dependent students with special needs. Sec. 589H. Studies and reports on the performance of the Department of Defense Education Activity. Subtitle J—Other Matters and Reports Sec. 591. Expansion of Department of Defense STARBASE Program. Sec. 592. Inclusion of certain outlying areas in the Department of Defense STARBASE Program. Sec. 593. Postponement of conditional designation of Explosive Ordnance Disposal Corps as a basic branch of the Army. Sec. 594. Armed Services Vocational Aptitude Battery Test special purpose adjunct to address computational thinking. Sec. 595. Extension of reporting deadline for the annual report on the assessment of the effectiveness of activities of the Federal Voting Assistance Program. Sec. 596. Plan on performance of funeral honors details by members of other Armed Forces when members of the Armed Force of the deceased are unavailable. Sec. 597. Study on financial impacts of the Coronavirus Disease 2019 on members of the Armed Forces and best practices to prevent future financial hardships. Sec. 598. Limitation on implementation of Army Combat Fitness Test. Sec. 599. Semiannual reports on implementation of recommendations of the Comprehensive Review of Special Operations Forces Culture and Ethics. Sec. 599A. Report on impact of children of certain Filipino World War II veterans on national security, foreign policy, and economic and humanitarian interests of the United States. Title VI—Military Compensation Subtitle A—Pay and Allowances Sec. 601. Increase in basic pay. Sec. 602. Compensation and credit for retired pay purposes for maternity leave taken by members of the reserve components. Sec. 603. Provision of information regarding SCRA to members who receive basic allowance for housing. Sec. 604. Reorganization of certain allowances other than travel and transportation allowances. Sec. 605. Expansion of travel and transportation allowances to include fares and tolls. Sec. 606. One-time uniform allowance for officers who transfer to the Space Force. Subtitle B—Bonuses and Special Incentive Pays Sec. 611. One-year extension of certain expiring bonus and special pay authorities. Sec. 612. Increase in special and incentive pays for officers in health professions. Sec. 613. Increase in certain hazardous duty incentive pay for members of the uniformed services. Sec. 614. Payment of hazardous duty incentive pay for members of the uniformed services. Sec. 615. Clarification of 30 days of continuous duty on board a ship required for family separation allowance for members of the uniformed services. Subtitle C—Disability Pay, Retired Pay, and Family and Survivor Benefits Sec. 621. Modernization and clarification of payment of certain Reserves while on duty. Sec. 622. Restatement and clarification of authority to reimburse members for spouse relicensing costs pursuant to a permanent change of station. Sec. 623. Expansion of death gratuity for ROTC graduates. Sec. 624. Expansion of assistance for Gold Star spouses and other dependents. Sec. 625. Gold Star Families Parks Pass. Sec. 626. Recalculation of financial assistance for providers of child care services and youth program services for dependents. Sec. 627. Priority for certain military family housing to a member of the Armed Forces whose spouse agrees to provide family home day care services. Sec. 628. Study on feasibility and advisability of TSP contributions by military spouses. Sec. 629. Report on implications of expansion of authority to provide financial assistance to civilian providers of child care services or youth program services for survivors of members of the Armed Forces who die in the line of duty. Sec. 629A. Report on extension of commissary and exchange benefits for surviving remarried spouses with dependent children of members of the Armed Forces who die while on active duty or certain reserve duty. Subtitle D—Defense Resale Matters Sec. 631. Base responders essential needs and dining access. Sec. 632. First responder access to mobile exchanges. Sec. 633. Updated business case analysis for consolidation of the defense resale system. Subtitle E—Other Personnel Rights and Benefits Sec. 641. Approval of certain activities by retired and reserve members of the uniformed services. Sec. 642. Permanent authority for and enhancement of the Government lodging program. Sec. 643. Operation of Stars and Stripes. Title VII—Health Care Provisions Subtitle A—TRICARE and Other Health Care Benefits Sec. 701. Improvement to breast cancer screening. Sec. 702. Waiver of fees charged to certain civilians for emergency medical treatment provided at military medical treatment facilities. Sec. 703. Authority for Secretary of Defense to manage provider type referral and supervision requirements under TRICARE program. Sec. 704. Expansion of benefits available under TRICARE Extended Care Health Option program. Sec. 705. Sale of hearing aids for dependents of certain members of the reserve components. Sec. 706. Pilot program on receipt of non-generic prescription maintenance medications under TRICARE pharmacy benefits program. Subtitle B—Health Care Administration Sec. 711. Repeal of administration of TRICARE dental plans through Federal Employees Dental and Vision Insurance Program. Sec. 712. Protection of the Armed Forces from infectious diseases. Sec. 713. Inclusion of drugs, biological products, and critical medical supplies in national security strategy for national technology and industrial base. Sec. 714. Contract authority of the Uniformed Services University of the Health Sciences. Sec. 715. Membership of Board of Regents of Uniformed Services University of the Health Sciences. Sec. 716. Temporary exemption for Uniformed Services University of the Health Sciences from certain Paperwork Reduction Act requirements. Sec. 717. Modification to limitation on the realignment or reduction of military medical manning end strength. Sec. 718. Modifications to implementation plan for restructure or realignment of military medical treatment facilities. Sec. 719. Policy to address prescription opioid safety. Sec. 720. Addition of burn pit registration and other information to electronic health records of members of the Armed Forces. Sec. 721. Inclusion of information on exposure to open burn pits in postdeployment health reassessments. Subtitle C—Matters Relating to COVID–19 Sec. 731. COVID–19 military health system review panel. Sec. 732. Department of Defense pandemic preparedness. Sec. 733. Transitional health benefits for certain members of the National Guard serving under orders in response to the coronavirus (COVID–19). Sec. 734. Registry of certain TRICARE beneficiaries diagnosed with COVID–19. Sec. 735. Health assessments of veterans diagnosed with pandemic diseases to determine exposure to open burn pits and toxic airborne chemicals. Sec. 736. Comptroller General study on delivery of mental health services to members of the Armed Forces during the COVID–19 pandemic. Subtitle D—Reports and Other Matters Sec. 741. Modifications to pilot program on civilian and military partnerships to enhance interoperability and medical surge capability and capacity of National Disaster Medical System. Sec. 742. Reports on suicide among members of the Armed Forces and suicide prevention programs and activities of the Department of Defense. Sec. 743. Extension of authority for Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund. Sec. 744. Military Health System Clinical Quality Management Program. Sec. 745. Wounded Warrior Service Dog Program. Sec. 746. Extramedical maternal health providers demonstration project. Sec. 747. Briefing on diet and nutrition of members of the Armed Forces. Sec. 748. Audit of medical conditions of residents in privatized military housing. Sec. 749. Assessment of receipt by civilians of emergency medical treatment at military medical treatment facilities. Sec. 750. Study on the incidence of cancer diagnosis and mortality among military aviators and aviation support personnel. Sec. 751. Study on exposure to toxic substances at Karshi-Khanabad Air Base, Uzbekistan. Sec. 752. Review and report on prevention of suicide among members of the Armed Forces stationed at remote installations outside the contiguous United States. Sec. 753. Study on medevac helicopters and ambulances at certain military installations. Sec. 754. Comptroller General study on prenatal and postpartum mental health conditions among members of the Armed Forces and their dependents. Sec. 755. Report on lapses in TRICARE coverage for members of the National Guard and reserve components. Sec. 756. Study and report on increasing telehealth services across Armed Forces. Sec. 757. Study on force mix options and service models to enhance readiness of medical force of the Armed Forces. Sec. 758. Report on billing practices for health care from Department of Defense. Subtitle E—Mental Health Services from Department of Veterans Affairs for Members of Reserve Components Sec. 761. Short title. Sec. 762. Expansion of eligibility for readjustment counseling and related outpatient services from Department of Veterans Affairs to include members of reserve components of the Armed Forces. Sec. 763. Provision of mental health services from Department of Veterans Affairs to members of reserve components of the Armed Forces. Sec. 764. Inclusion of members of reserve components in mental health programs of Department of Veterans Affairs. Sec. 765. Report on mental health and related services provided by Department of Veterans Affairs to members of the Armed Forces. Title VIII—Acquisition Policy, Acquisition Management, and Related Matters Subtitle A—Acquisition Policy and Management Sec. 801. Report on acquisition risk assessment and mitigation as part of Adaptive Acquisition Framework implementation. Sec. 802. Improving planning, execution, and oversight of life cycle sustainment activities. Sec. 803. Disclosures for offerors for certain shipbuilding major defense acquisition program contracts. Sec. 804. Implementation of modular open systems approaches. Sec. 805. Congressional notification of termination of a middle tier acquisition program. Sec. 806. Definition of material weakness for contractor business systems. Sec. 807. Space system acquisition and the adaptive acquisition framework. Sec. 808. Acquisition authority of the Director of the Joint Artificial Intelligence Center. Sec. 809. Assessments of the process for developing capability requirements for Department of Defense acquisition programs. Subtitle B—Amendments to General Contracting Authorities, Procedures, and Limitations Sec. 811. Sustainment reform for the Department of Defense. Sec. 812. Inclusion of software in Government performance of acquisition functions. Sec. 813. Modifications to Comptroller General assessment of acquisition programs and related initiatives. Sec. 814. Cost or pricing data reporting requirements for Department of Defense contracts. Sec. 815. Prompt payment of contractors. Sec. 816. Documentation pertaining to commercial item determinations. Sec. 817. Modification to small purchase threshold exception to sourcing requirements for certain articles. Sec. 818. Repeal of program for qualified apprentices for military construction contracts. Sec. 819. Modifications to mitigating risks related to foreign ownership, control, or influence of Department of Defense contractors and subcontractors. Sec. 820. Contract closeout authority for services contracts. Sec. 821. Revision of proof required when using an evaluation factor for employing or subcontracting with members of the Selected Reserve. Subtitle C—Provisions Relating to Software and Technology Sec. 831. Contract authority for development and demonstration of initial or additional prototype units. Sec. 832. Extension of pilot program for streamlined awards for innovative technology programs. Sec. 833. Listing of other transaction authority consortia. Sec. 834. Pilot program on the use of consumption-based solutions to address software-intensive warfighting capability. Sec. 835. Balancing security and innovation in software development and acquisition. Sec. 836. Digital modernization of analytical and decision-support processes for managing and overseeing Department of Defense acquisition programs. Sec. 837. Safeguarding defense-sensitive United States intellectual property, technology, and other data and information. Sec. 838. Comptroller General report on implementation of software acquisition reforms. Sec. 839. Comptroller General report on intellectual property acquisition and licensing. Subtitle D—Industrial Base Matters Sec. 841. Additional requirements pertaining to printed circuit boards. Sec. 842. Report on nonavailability determinations and quarterly national technology and industrial base briefings. Sec. 843. Modification of framework for modernizing acquisition processes to ensure integrity of industrial base and inclusion of optical transmission components. Sec. 844. Expansion on the prohibition on acquiring certain metal products. Sec. 845. Miscellaneous limitations on the procurement of goods other than United States goods. Sec. 846. Improving implementation of policy pertaining to the national technology and industrial base. Sec. 847. Report and limitation on the availability of funds relating to eliminating the gaps and vulnerabilities in the national technology and industrial base. Sec. 848. Supply of strategic and critical materials for the Department of Defense. Sec. 849. Analyses of certain activities for action to address sourcing and industrial capacity. Sec. 850. Implementation of recommendations for assessing and strengthening the manufacturing and defense industrial base and supply chain resiliency. Sec. 851. Report on strategic and critical materials. Sec. 852. Report on aluminum refining, processing, and manufacturing. Subtitle E—Small Business Matters Sec. 861. Initiatives to support small businesses in the national technology and industrial base. Sec. 862. Transfer of verification of small business concerns owned and controlled by veterans or service-disabled veterans to the Small Business Administration. Sec. 863. Employment size standard requirements for small business concerns. Sec. 864. Maximum award price for sole source manufacturing contracts. Sec. 865. Reporting requirement on expenditure amounts for the Small Business Innovation Research Program and the Small Business Technology Transfer Program. Sec. 866. Small businesses in territories of the United States. Sec. 867. Eligibility of the Commonwealth of the Northern Mariana Islands for certain Small Business Administration programs. Sec. 868. Past performance ratings of certain small business concerns. Sec. 869. Extension of participation in 8(a) program. Sec. 870. Compliance of Offices of Small Business and Disadvantaged Business Utilization. Sec. 871. Category management training. Subtitle F—Other Matters Sec. 881. Review of and report on overdue acquisition and cross-servicing agreement transactions. Sec. 882. Domestic comparative testing activities. Sec. 883. Prohibition on awarding of contracts to contractors that require nondisclosure agreements relating to waste, fraud, or abuse. Sec. 884. Program management improvement officers and program management policy council. Sec. 885. Disclosure of beneficial owners in database for Federal agency contract and grant officers. Sec. 886. Repeal of pilot program on payment of costs for denied Government Accountability Office bid protests. Sec. 887. Amendments to submissions to Congress relating to certain foreign military sales. Sec. 888. Revision to requirement to use firm fixed-price contracts for foreign military sales. Sec. 889. Assessment and enhancement of national security innovation base. Sec. 890. Identification of certain contracts relating to construction or maintenance of a border wall. Sec. 891. Waivers of certain conditions for progress payments under certain contracts during the COVID–19 national emergency. Title IX—Department of Defense Organization and Management Subtitle A—Office of the Secretary of Defense and Related Matters Sec. 901. Repeal of position of Chief Management Officer of the Department of Defense. Sec. 902. Assistant Secretary of Defense for Special Operations and Low Intensity Conflict and related matters. Sec. 903. Assistant Secretary of Defense for Industrial Base Policy. Sec. 904. Assistant Secretary of Defense for Energy, Installations, and Environment. Sec. 905. Office of Local Defense Community Cooperation. Sec. 906. Input from the Vice Chief of the National Guard Bureau to the Joint Requirements Oversight Council. Sec. 907. Assignment of responsibility for the Arctic region within the Office of the Secretary of Defense. Sec. 908. Modernization of process used by the Department of Defense to identify, task, and manage Congressional reporting requirements. Subtitle B—Other Department of Defense Organization and Management Matters Sec. 911. Reform of the Department of Defense. Sec. 912. Limitation on reduction of civilian workforce. Sec. 913. Chief Diversity Officer and Senior Advisors for Diversity and Inclusion. Sec. 914. Limitation on consolidation or transition to alternative content delivery methods within the Defense Media Activity. Subtitle C—Space Force Matters Sec. 921. Office of the Chief of Space Operations. Sec. 922. Clarification of Space Force and Chief of Space Operations authorities. Sec. 923. Amendments to Department of the Air Force provisions in title 10, United States Code. Sec. 924. Amendments to other provisions of title 10, United States Code. Sec. 925. Amendments to provisions of law relating to pay and allowances. Sec. 926. Amendments to provisions of law relating to veterans’ benefits. Sec. 927. Amendments to other provisions of the United States Code and other laws. Sec. 928. Applicability to other provisions of law. Sec. 929. Temporary exemption from authorized daily average of members in pay grades E–8 and E–9. Sec. 930. Limitation on transfer of military installations to the jurisdiction of the Space Force. Sec. 931. Organization of the Space Force. Title X—General Provisions Subtitle A—Financial Matters Sec. 1001. General transfer authority. Sec. 1002. Budget materials for special operations forces. Sec. 1003. Application of Financial Improvement and Audit Remediation Plan to fiscal years following fiscal year 2020. Sec. 1004. Incentives for the achievement by the components of the Department of Defense of unqualified audit opinions on the financial statements. Sec. 1005. Audit readiness and remediation. Sec. 1006. Addition of Chief of the National Guard Bureau to the list of officers providing reports of unfunded priorities. Subtitle B—Counterdrug Activities Sec. 1011. Quarterly reports on Department of Defense support provided to other United States agencies for counterdrug activities and activities to counter transnational organized crime. Subtitle C—Naval Vessels Sec. 1021. Limitation on availability of certain funds without naval vessels plan and certification. Sec. 1022. Limitations on use of funds in National Defense Sealift Fund for purchase of foreign constructed vessels. Sec. 1023. Use of National Sea-Based Deterrence Fund for incrementally funded contracts to provide full funding for Columbia class submarines. Sec. 1024. Preference for United States vessels in transporting supplies by sea. Sec. 1025. Restrictions on overhaul, repair, etc. of naval vessels in foreign shipyards. Sec. 1026. Biennial report on shipbuilder training and the defense industrial base. Sec. 1027. Modification of waiver authority on prohibition on use of funds for retirement of certain legacy maritime mine countermeasure platforms. Sec. 1028. Extension of authority for reimbursement of expenses for certain Navy mess operations afloat. Sec. 1029. Working group on stabilization of Navy shipbuilding industrial base workforce. Sec. 1030. Limitation on naval force structure changes. Subtitle D—Counterterrorism Sec. 1041. Extension of prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to the United States. Sec. 1042. Extension of prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba. Sec. 1043. Extension of prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to certain countries. Sec. 1044. Extension of prohibition on use of funds to close or relinquish control of United States Naval Station, Guantanamo Bay, Cuba. Subtitle E—Miscellaneous Authorities and Limitations Sec. 1051. Support of special operations to combat terrorism. Sec. 1052. Expenditure of funds for Department of Defense clandestine activities that support operational preparation of the environment. Sec. 1053. Sale or donation of excess Department of Defense personal property for law enforcement activities. Sec. 1054. Prohibition on retirement of nuclear powered aircraft carriers before first refueling. Sec. 1055. Reauthorization of National Oceanographic Partnership Program. Sec. 1056. Modification and technical correction to Department of Defense authority to provide assistance along the southern land border of the United States. Sec. 1057. Limitation on use of funds for retirement of A–10 aircraft. Sec. 1058. Considerations relating to permanently basing United States equipment or additional forces in host countries with at-risk vendors in 5G or 6G networks. Sec. 1059. Public availability of Department of Defense legislative proposals. Sec. 1060. Arctic planning, research, and development. Sec. 1061. Authority to establish a movement coordination center pacific in the Indo-Pacific region. Sec. 1062. Limitation on provision of funds to institutions of higher education hosting Confucius Institutes. Sec. 1063. Support for national maritime heritage grants program. Sec. 1064. Requirements for use of Federal law enforcement personnel, active duty members of the Armed Forces, and National Guard personnel in support of Federal authorities to respond to civil disturbances. Subtitle F—Studies and Reports Sec. 1071. FFRDC study of explosive ordnance disposal agencies. Sec. 1072. Study on force structure for Marine Corps aviation. Sec. 1073. Report on joint training range exercises for the Pacific region. Sec. 1074. Reports on threats to United States forces from small unmanned aircraft systems worldwide. Sec. 1075. Under Secretary of Defense (Comptroller) reports on improving the budget justification and related materials of the Department of Defense. Sec. 1076. Quarterly briefings on Joint All Domain Command and Control effort. Sec. 1077. Report on civilian casualty resourcing and authorities. Sec. 1078. Comptroller General Review of Department of Defense efforts to prevent resale of goods manufactured by forced labor in commissaries and exchanges. Sec. 1079. Comptroller General report on Department of Defense processes for responding to congressional reporting requirements. Subtitle G—Other Matters Sec. 1081. Technical, conforming, and clerical amendments. Sec. 1082. Reporting of adverse events relating to consumer products on military installations. Sec. 1083. Modification to First Division monument. Sec. 1084. Sense of Congress regarding reporting of civilian casualties resulting from United States military operations. Sec. 1085. Deployment of real-time status of special use airspace. Sec. 1086. Duties of Secretary under uniformed and overseas citizens absentee voting act. Sec. 1087. Mitigation of military helicopter noise. Sec. 1088. Congressional expression of support for designation of National Borinqueneers Day. Sec. 1089. Ted Stevens Center for Arctic Security Studies. Sec. 1090. Establishment of vetting procedures and monitoring requirements for certain military training. Sec. 1091. Personal protective equipment matters. Title XI—Civilian Personnel Matters Subtitle A—General Provisions Sec. 1101. Department of Defense policy on unclassified workspaces and job functions of personnel with pending security clearances. Sec. 1102. Enhancement of public-private talent exchange programs in the Department of Defense. Sec. 1103. Paid parental leave technical corrections. Sec. 1104. Authority to provide travel and transportation allowances in connection with transfer ceremonies of certain civilian employees who die overseas. Sec. 1105. One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas. Sec. 1106. One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zone. Sec. 1107. Civilian faculty at the Defense Security Cooperation University and Institute of Security Governance. Sec. 1108. Temporary authority to appoint retired members of the Armed Forces to positions in the Department of Defense. Sec. 1109. Fire fighters alternative work schedule demonstration project for the Navy Region Mid-Atlantic Fire and Emergency Services. Sec. 1110. Special rules for certain monthly workers’ compensation payments and other payments for Federal Government personnel under chief of mission authority. Sec. 1111. Temporary increase in limitation on accumulation of annual leave for Executive branch employees. Sec. 1112. Telework travel expenses program of the United States Patent and Trademark Office. Sec. 1113. Extension of rate of overtime pay authority for Department of the Navy employees performing work aboard or dockside in support of the nuclear-powered aircraft carrier forward deployed in Japan. Sec. 1114. Enhanced pay authority for certain acquisition and technology positions in the Department of Defense. Sec. 1115. Enhanced pay authority for certain research and technology positions in the science and technology reinvention laboratories of the Department of Defense. Sec. 1116. Extension of enhanced appointment and compensation authority for civilian personnel for care and treatment of wounded and injured members of the armed forces. Sec. 1117. Expansion of direct hire authority for certain Department of Defense personnel to include installation military housing office positions supervising privatized military housing. Sec. 1118. Extension of sunset of inapplicability of certification of executive qualifications by qualification certification review board of office of personnel management for initial appointments to senior executive service positions in department of defense. Sec. 1119. Pilot program on enhanced pay authority for certain high-level management positions in the Department of Defense. Sec. 1120. Recruitment incentives for placement at remote locations. Sec. 1121. Technical amendments regarding reimbursement of Federal, State, and local income taxes incurred during travel, transportation, and relocation. Subtitle B—Elijah E. Cummings Federal Employee Antidiscrimination Act of 2020 Sec. 1131. Short title. Sec. 1132. Sense of Congress. Sec. 1133. Notification of violation. Sec. 1134. Reporting requirements. Sec. 1135. Data to be posted by employing Federal agencies. Sec. 1136. Data to be posted by the Equal Employment Opportunity Commission. Sec. 1137. Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 amendments. Sec. 1138. Nondisclosure agreement limitation. Title XII—Matters relating to foreign nations Subtitle A—Assistance and training Sec. 1201. Authority to build capacity for additional operations. Sec. 1202. Participation in European program on multilateral exchange of surface transportation services. Sec. 1203. Participation in programs relating to coordination or exchange of air refueling and air transportation services. Sec. 1204. Reciprocal patient movement agreements. Sec. 1205. Modification to the Inter-European Air Forces Academy. Sec. 1206. Modification of authority for participation in multinational centers of excellence. Sec. 1207. Modification and extension of support of special operations for irregular warfare. Sec. 1208. Extension of authority to transfer excess high mobility multipurpose wheeled vehicles to foreign countries. Sec. 1209. Modification and extension of update of Department of Defense Freedom of Navigation Report. Sec. 1210. Extension and modification of authority to support border security operations of certain foreign countries. Sec. 1210A. Extension of Department of Defense support for stabilization activities in national security interest of the United States. Sec. 1210B. Extension of report on workforce development. Sec. 1210C. Plan to increase participation in international military education and training programs. Sec. 1210D. Mitigation and prevention of atrocities in high-risk countries. Sec. 1210E. Implementation of the Women, Peace, and Security Act of 2017. Subtitle B—Matters relating to Afghanistan and Pakistan Sec. 1211. Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations. Sec. 1212. Extension of the Afghan Special Immigrant Visa Program. Sec. 1213. Extension and modification of support for reconciliation activities led by the Government of Afghanistan. Sec. 1214. Extension and modification of Commanders’ Emergency Response Program. Sec. 1215. Limitation on use of funds to reduce deployment to Afghanistan. Sec. 1216. Modifications to immunity from seizure under judicial process of cultural objects. Sec. 1217. Congressional oversight of United States talks with Taliban officials and Afghanistan’s comprehensive peace process. Sec. 1218. Strategy for post-conflict engagement on human rights in Afghanistan. Sec. 1219. Modification to report on enhancing security and stability in Afghanistan. Sec. 1220. Report on Operation Freedom’s Sentinel. Subtitle C—Matters relating to Syria, Iraq, and Iran Sec. 1221. Extension and modification of authority to provide assistance to counter the Islamic State of Iraq and Syria. Sec. 1222. Extension and modification of authority to provide assistance to vetted Syrian groups and individuals. Sec. 1223. Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq. Sec. 1224. Prohibition on provision of weapons and other forms of support to certain organizations. Sec. 1225. Report and budget details regarding Operation Spartan Shield. Subtitle D—Matters relating to Russia Sec. 1231. Extension of limitation on military cooperation between the United States and the Russian Federation. Sec. 1232. Matters relating to United States participation in the Open Skies Treaty. Sec. 1233. Prohibition on availability of funds relating to sovereignty of the Russian Federation over Crimea. Sec. 1234. Annual report on military and security developments involving the Russian Federation. Sec. 1235. Modification and extension of Ukraine Security Assistance Initiative. Sec. 1236. Report on capability and capacity requirements of military forces of Ukraine and resource plan for security assistance. Sec. 1237. Report on Russian Federation support of racially and ethnically motivated violent extremists. Sec. 1238. Authorization of rewards for providing information on foreign election interference. Subtitle E—Matters relating to Europe and NATO Sec. 1241. Determination and imposition of sanctions with respect to Turkey’s acquisition of the S–400 air defense system. Sec. 1242. Clarification and expansion of sanctions relating to construction of Nord Stream 2 or TurkStream pipeline projects. Sec. 1243. Extension of authority for training for Eastern European national security forces in the course of multilateral exercises. Sec. 1244. Sense of Congress on support for the North Atlantic Treaty Organization. Sec. 1245. Limitation on United States force structure reductions in Germany. Sec. 1246. Report on United States military force posture in Southeastern Europe. Sec. 1247. Sense of Congress on support for coordinated action to ensure the security of Baltic allies. Sec. 1248. Sense of Congress on the role of the Kosovo Force of the North Atlantic Treaty Organization. Subtitle F—Matters relating to the Indo-Pacific Region Sec. 1251. Pacific Deterrence Initiative. Sec. 1252. Extension and modification of prohibition on commercial export of certain covered munitions items to the Hong Kong Police Force. Sec. 1253. Authority to transfer funds for Bien Hoa dioxin cleanup. Sec. 1254. Cooperative program with Vietnam to account for Vietnamese personnel missing in action. Sec. 1255. Sense of Congress on the United States-Vietnam defense relationship. Sec. 1256. Pilot program to improve cyber cooperation with Vietnam, Thailand, and Indonesia. Sec. 1257. Report on the costs most directly associated with the stationing of the Armed Forces in Japan. Sec. 1258. Limitation on use of funds to reduce the total number of members of the Armed Forces serving on active duty who are deployed to South Korea. Sec. 1259. Implementation of GAO recommendations on preparedness of United States forces to counter North Korean chemical and biological weapons. Sec. 1260. Statement of policy and sense of Congress on the Taiwan Relations Act. Sec. 1260A. Annual briefing on Taiwan arms sales. Sec. 1260B. Report on United States-Taiwan medical security partnership. Sec. 1260C. Establishment of capabilities to assess the defense technological and industrial bases of China and other foreign adversaries. Sec. 1260D. Extension of annual report on military and security developments involving the People’s Republic of China. Sec. 1260E. Sense of Congress on the aggression of the Government of China along the border with India and its growing territorial claims. Sec. 1260F. Assessment of National Cyber Strategy to deter China from engaging in industrial espionage and cyber theft. Sec. 1260G. Report on United Front Work Department. Sec. 1260H. Public reporting of Chinese military companies operating in the United States. Sec. 1260I. Report on directed use of fishing fleets. Subtitle G—Sudan Democratic Transition, Accountability, and Fiscal Transparency Act of 2020 Sec. 1261. Short title. Sec. 1262. Definitions. Sec. 1263. Statement of policy. Sec. 1264. Support for democratic governance, rule of law, human rights, and fundamental freedoms. Sec. 1265. Support for development programs. Sec. 1266. Support for conflict mitigation. Sec. 1267. Support for accountability for war crimes, crimes against humanity, and genocide in Sudan. Sec. 1268. Suspension of assistance. Sec. 1269. Multilateral assistance. Sec. 1270. Coordinated support to recover assets stolen from the Sudanese people. Sec. 1270A. Limitation on assistance to the Sudanese security and intelligence services. Sec. 1270B. Reports. Sec. 1270C. United States strategy for support to a civilian-led government in Sudan. Sec. 1270D. Amendments to the Darfur Peace and Accountability Act of 2006. Sec. 1270E. Repeal of Sudan Peace Act and the Comprehensive Peace in Sudan Act. Subtitle H—United States Israel Security Assistance Authorization Act of 2020 Sec. 1271. Short title. Sec. 1272. Sense of Congress on United States-Israel relationship. Sec. 1273. Security assistance for Israel. Sec. 1274. Extension of war reserves stockpile authority. Sec. 1275. Rules governing the transfer of precision-guided munitions to Israel above the annual restriction. Sec. 1276. Eligibility of Israel for the strategic trade authorization exception to certain export control licensing requirements. Sec. 1277. United States Agency for International Development memoranda of understanding to enhance cooperation with Israel. Sec. 1278. Cooperative projects among the United States, Israel, and developing countries. Sec. 1279. Joint cooperative program related to innovation and high-tech for the Middle East region. Sec. 1280. Cooperation on directed energy capabilities. Sec. 1280A. Other matters of cooperation. Sec. 1280B. Appropriate congressional committees defined. Subtitle I—Global Child Thrive Act of 2020 Sec. 1281. Short title. Sec. 1282. Sense of Congress. Sec. 1283. Assistance to improve early childhood outcomes globally. Sec. 1284. Special advisor for assistance to orphans and vulnerable children. Sec. 1285. Rule of construction. Subtitle J—Matters relating to Africa and the Middle East Sec. 1291. Briefing and report relating to reduction in the total number of United States Armed Forces deployed to United States Africa Command area of responsibility. Sec. 1292. Notification with respect to withdrawal of members of the Armed Forces participating in the Multinational Force and Observers in Egypt. Sec. 1293. Report on enhancing security partnerships between the United States and African countries. Sec. 1294. Plan to address gross violations of human rights and civilian harm in Burkina Faso, Chad, Mali, and Niger. Sec. 1295. Statement of policy and report relating to the conflict in Yemen. Sec. 1296. Report on United States military support of the Saudi-led coalition in Yemen. Sec. 1297. Sense of Congress on payment of amounts owed by Kuwait to United States medical institutions. Subtitle K—Other matters Sec. 1299A. Provision of goods and services at Kwajalein Atoll, Republic of the Marshall Islands. Sec. 1299B. Report on contributions received from designated countries. Sec. 1299C. Modification to initiative to support protection of national security academic researchers from undue influence and other security threats. Sec. 1299D. Extension of authorization of non-conventional assisted recovery capabilities. Sec. 1299E. Annual briefings on certain foreign military bases of adversaries. Sec. 1299F. Countering white identity terrorism globally. Sec. 1299G. Report on progress of the Department of Defense with respect to denying the strategic goals of a competitor against a covered defense partner. Sec. 1299H. Comparative studies on defense budget transparency of the People's Republic of China, the Russian Federation, and the United States. Sec. 1299I. Assessment of weapons of mass destruction terrorism. Sec. 1299J. Review of Department of Defense compliance with Principles Related to the Protection of Medical Care Provided by Impartial Humanitarian Organizations During Armed Conflicts. Sec. 1299K. Certification relating to assistance for Guatemala. Sec. 1299L. Functional Center for Security Studies in Irregular Warfare. Sec. 1299M. United States-Israel operations-technology cooperation within the United States-Israel Defense Acquisition Advisory Group. Sec. 1299N. Payment of passport fees for certain individuals. Sec. 1299O. Resumption of Peace Corps operations. Sec. 1299P. Establishment of the Open Technology Fund. Sec. 1299Q. United States Agency for Global Media. Sec. 1299R. Leveraging information on foreign traffickers. Sec. 1299S. Rule of construction relating to use of military force. Title XIII—Cooperative Threat Reduction Sec. 1301. Funding allocations; specification of cooperative threat reduction funds. Title XIV—Other authorizations Subtitle A—Military programs Sec. 1401. Working capital funds. Sec. 1402. Chemical agents and munitions destruction, defense. Sec. 1403. Drug interdiction and counter-drug activities, defense-wide. Sec. 1404. Defense Inspector General. Sec. 1405. Defense health program. Subtitle B—Armed Forces Retirement Home Sec. 1411. Authorization of appropriations for Armed Forces Retirement Home. Sec. 1412. Expansion of eligibility for residence at the Armed Forces Retirement Home. Sec. 1413. Periodic inspections of Armed Forces Retirement Home facilities by nationally recognized accrediting organization. Subtitle C—Other matters Sec. 1421. Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs medical facility demonstration fund for Captain James A. Lovell Health Care Center, Illinois. Title XV—Authorization of Additional Appropriations for Overseas Contingency Operations Subtitle A—Authorization of Appropriations Sec. 1501. Purpose. Sec. 1502. Overseas contingency operations. Sec. 1503. Procurement. Sec. 1504. Research, development, test, and evaluation. Sec. 1505. Operation and maintenance. Sec. 1506. Military personnel. Sec. 1507. Working capital funds. Sec. 1508. Drug interdiction and counter-drug activities, defense-wide. Sec. 1509. Defense Inspector General. Sec. 1510. Defense Health Program. Subtitle B—Financial Matters Sec. 1511. Treatment as additional authorizations. Sec. 1512. Special transfer authority. Subtitle C—Other Matters Sec. 1521. Afghanistan Security Forces Fund. Title XVI—Space Activities, Strategic Programs, and Intelligence Matters Subtitle A—Space Activities Sec. 1601. Space Development Agency development requirements and transfer to Space Force. Sec. 1602. Personnel management authority for Space Development Agency for experts in science and engineering. Sec. 1603. Requirement to buy certain satellite component from national technology and industrial base. Sec. 1604. Conforming amendments relating to reestablishment of Space Command. Sec. 1605. Clarification of authority for procurement of commercial satellite communications services. Sec. 1606. National Security Space Launch program. Sec. 1607. Commercial space domain awareness capabilities. Sec. 1608. Policy to ensure launch of small-class payloads. Sec. 1609. Tactically responsive space launch operations. Sec. 1610. Limitation on availability of funds for prototype program for multi-global navigation satellite system receiver development. Sec. 1611. Resilient and survivable positioning, navigation, and timing capabilities. Sec. 1612. Leveraging commercial satellite remote sensing. Sec. 1613. Strategy to strengthen civil and national security capabilities and operations in space. Sec. 1614. Report and strategy on space competition with China. Subtitle B—Defense Intelligence and Intelligence-Related Activities Sec. 1621. Safety of navigation mission of the National Geospatial-Intelligence Agency. Sec. 1622. National Academies Climate Security Roundtable. Sec. 1623. Efficient use of sensitive compartmented information facilities. Subtitle C—Nuclear Forces Sec. 1631. Semiannual updates on meetings held by Nuclear Weapons Council; limitation on availability of funds relating to such updates. Sec. 1632. Role of Nuclear Weapons Council with respect to performance requirements and budget for nuclear weapons programs. Sec. 1633. Modification of Government Accountability Office review of annual reports on nuclear weapons enterprise. Sec. 1634. Independent study on nuclear weapons programs of certain foreign countries. Sec. 1635. Prohibition on reduction of the intercontinental ballistic missiles of the United States. Subtitle D—Missile Defense Programs Sec. 1641. Alignment of the Missile Defense Agency within the Department of Defense. Sec. 1642. Extension of prohibition relating to missile defense information and systems. Sec. 1643. Extension of transition of ballistic missile defense programs to military departments. Sec. 1644. Extension of requirement for Comptroller General review and assessment of missile defense acquisition programs. Sec. 1645. Development of hypersonic and ballistic missile tracking space sensor payload. Sec. 1646. Ground-based midcourse defense interim capability. Sec. 1647. Next generation interceptors. Sec. 1648. Report on and limitation on availability of funds for layered homeland missile defense system. Sec. 1649. Iron Dome short-range rocket defense system and Israeli cooperative missile defense program co-development and co-production. Sec. 1650. Report on defense of Guam from integrated air and missile threats. Sec. 1651. Reports on cruise missile defense and North Warning System. Subtitle E—Matters relating to certain commercial terrestrial operations Sec. 1661. Prohibition on availability of funds for certain purposes relating to the Global Positioning System. Sec. 1662. Limitation on awarding contracts to entities operating commercial terrestrial communication networks that cause harmful interference with the Global Positioning System. Sec. 1663. Independent technical review of Federal Communications Commission Order 20–48. Sec. 1664. Estimate of damages from Federal Communications Commission Order 20–48. Subtitle F—Other matters Sec. 1671. Conventional prompt strike. Sec. 1672. Limitation on availability of funds relating to reports on missile systems and arms control treaties. Sec. 1673. Submission of reports under Missile Defense Review and Nuclear Posture Review. Title XVII—Cyberspace-Related Matters Sec. 1701. Modification of mission of Cyber Command and assignment of cyber operations forces. Sec. 1702. Modification of scope of notification requirements for sensitive military cyber operations. Sec. 1703. Modification of requirements for quarterly Department of Defense cyber operations briefings for Congress. Sec. 1704. Clarification relating to protection from liability of operationally critical contractors. Sec. 1705. Strengthening Federal networks; CISA cybersecurity support to agencies. Sec. 1706. Improvements relating to the quadrennial cyber posture review. Sec. 1707. Modification of authority to use operation and maintenance funds for cyber operations-peculiar capability development projects. Sec. 1708. Personnel management authority for Commander of United States Cyber Command and development program for offensive cyber operations. Sec. 1709. Applicability of reorientation of Big Data Platform program to Department of Navy. Sec. 1710. Report on Cyber Institutes program. Sec. 1711. Modification of acquisition authority of Commander of United States Cyber Command. Sec. 1712. Modification of requirements relating to the Strategic Cybersecurity Program and the evaluation of cyber vulnerabilities of major weapon systems of the Department of Defense. Sec. 1713. Modification of position of Principal Cyber Advisor. Sec. 1714. Cyberspace Solarium Commission. Sec. 1715. Establishment in Department of Homeland Security of joint cyber planning office. Sec. 1716. Subpoena authority. Sec. 1717. Cybersecurity State Coordinator. Sec. 1718. Cybersecurity Advisory Committee. Sec. 1719. Cybersecurity education and training assistance program. Sec. 1720. Framework for cyber hunt forward operations. Sec. 1721. Rationalization and integration of parallel cybersecurity architectures and operations. Sec. 1722. Assessing risk to national security of quantum computing. Sec. 1723. Tailored cyberspace operations organizations. Sec. 1724. Responsibility for cybersecurity and critical infrastructure protection of the defense industrial base. Sec. 1725. Pilot program on remote provision by National Guard to National Guards of other States of cybersecurity technical assistance in training, preparation, and response to cyber incidents. Sec. 1726. Department of Defense cyber workforce efforts. Sec. 1727. Reporting requirements for cross domain incidents and exemptions to policies for information technology. Sec. 1728. Assessing private-public collaboration in cybersecurity. Sec. 1729. Cyber capabilities and interoperability of the National Guard. Sec. 1730. Evaluation of non-traditional cyber support to the Department of Defense. Sec. 1731. Integrated cybersecurity center plan. Sec. 1732. Assessment of cyber operational planning and deconfliction policies and processes. Sec. 1733. Pilot program on cybersecurity capability metrics. Sec. 1734. Assessment of effect of inconsistent timing and use of Network Address Translation in Department of Defense networks. Sec. 1735. Integration of Department of Defense user activity monitoring and cybersecurity. Sec. 1736. Defense industrial base cybersecurity sensor architecture plan. Sec. 1737. Assessment on defense industrial base participation in a threat information sharing program. Sec. 1738. Assistance for small manufacturers in the defense industrial supply chain on matters relating to cybersecurity. Sec. 1739. Assessment on defense industrial base cybersecurity threat hunting program. Sec. 1740. Defense Digital Service. Sec. 1741. Matters concerning the College of Information and Cyberspace and limitation of funding for National Defense University. Sec. 1742. Department of Defense cyber hygiene and Cybersecurity Maturity Model Certification framework. Sec. 1743. Extension of sunset for pilot program on regional cybersecurity training center for the Army National Guard. Sec. 1744. National cyber exercises. Sec. 1745. Cybersecurity and Infrastructure Security Agency review. Sec. 1746. Report on enabling United States Cyber Command resource allocation. Sec. 1747. Ensuring cyber resiliency of nuclear command and control system. Sec. 1748. Requirements for review of and limitations on the Joint Regional Security Stacks activity. Sec. 1749. Implementation of information operations matters. Sec. 1750. Report on use of encryption by Department of Defense national security systems. Sec. 1751. Guidance and direction on use of direct hiring processes for artificial intelligence professionals and other data science and software development personnel. Sec. 1752. National Cyber Director. Title XVIII—Transfer and Reorganization of Defense Acquisition Statutes Sec. 1801. Transfer and reorganization of defense acquisition statutes. Subtitle A—Definitions Sec. 1806. Definitions. Sec. 1807. General matters. Sec. 1808. Defense acquisition system. Sec. 1809. Budgeting and appropriations. Sec. 1810. Operational contract support. Subtitle B—Acquisition Planning Sec. 1811. Planning and solicitation generally. Sec. 1812. Independent cost estimation and cost analysis. Sec. 1813. Other provisions relating to planning and solicitation generally. Subtitle C—Contracting Methods and Contract Types Sec. 1816. Awarding of contracts. Sec. 1817. Specific types of contracts. Sec. 1818. Other matters relating to awarding of contracts. Sec. 1819. Undefinitized contractual actions. Sec. 1820. Task and delivery order contracts. Sec. 1821. Acquisition of commercial products and commercial services. Sec. 1822. Multiyear contracts. Sec. 1823. Simplified acquisition procedures. Sec. 1824. Rapid acquisition procedures. Sec. 1825. Contracts for long-term lease or charter of vessels, aircraft, and combat vehicles. Subtitle D—General Contracting Provisions Sec. 1831. Cost or pricing data. Sec. 1832. Allowable costs. Sec. 1833. Proprietary contractor data and rights in technical data. Sec. 1834. Contract financing. Sec. 1835. Contractor audits and accounting. Sec. 1836. Claims and disputes. Sec. 1837. Foreign acquisitions. Sec. 1838. Socioeconomic programs. Subtitle E—Research and Engineering Sec. 1841. Research and engineering generally. Sec. 1842. Innovation. Sec. 1843. Department of Defense laboratories. Sec. 1844. Research and development centers and facilities. Sec. 1845. Test and evaluation. Subtitle F—Major Systems, Major Defense Acquisition Programs, and Weapon Systems Development Sec. 1846. General matters. Sec. 1847. Major systems and major defense acquisition programs generally. Sec. 1848. Life-cycle and sustainment. Sec. 1849. Program status–selected acquisition reports. Sec. 1850. Cost growth—unit cost reports (Nunn-McCurdy). Sec. 1851. Weapon systems development and related matters. Subtitle G—Other Special Categories of Contracting Sec. 1856. Acquisition of services generally. Sec. 1857. Acquisition of information technology. Subtitle H—Contract Management Sec. 1861. Contract administration. Sec. 1862. Prohibitions and penalties. Sec. 1863. Contractor workforce. Sec. 1864. Other administrative matters. Subtitle I—Defense Industrial Base Sec. 1866. Defense industrial base generally. Sec. 1867. Policies and planning. Sec. 1868. Development, application, and support of dual-use technologies. Sec. 1869. Manufacturing technology. Sec. 1870. Other technology base policies and programs. Sec. 1871. Small business programs. Sec. 1872. Procurement technical assistance cooperative agreement program. Sec. 1873. Loan guarantee programs. Subtitle J—Other Matters Sec. 1876. Recodification of certain title 10 provisions relating to contract financing for certain Navy contracts. Sec. 1877. Recodification of title 10 statute on cadre of personnel who are intellectual property experts. Sec. 1878. Transfer of title 10 section relating to notification of Navy procurement production disruptions. Sec. 1879. Transfer of title 10 section relating to energy security. Sec. 1880. Part IV heading. Sec. 1881. Repeal of chapters 137, 139, 144, and 148. Sec. 1882. Revision of chapter 141. Sec. 1883. References. Sec. 1884. Savings provisions. Sec. 1885. Rule of construction. Division B—Military Construction Authorizations Sec. 2001. Short title. Sec. 2002. Expiration of authorizations and amounts required to be specified by law. Sec. 2003. Effective date. Title XXI—Army Military Construction Sec. 2101. Authorized Army construction and land acquisition projects. Sec. 2102. Family housing. Sec. 2103. Authorization of appropriations, Army. Sec. 2104. Limitation on military construction project at Kwajalein Atoll. Sec. 2105. Modification of authority to carry out fiscal year 2017 project at Camp Walker, Korea. Title XXII—Navy Military Construction Sec. 2201. Authorized Navy construction and land acquisition projects. Sec. 2202. Family housing and improvements to military family housing units. Sec. 2203. Authorization of appropriations, Navy. Title XXIII—Air Force Military Construction Sec. 2301. Authorized Air Force construction and land acquisition projects. Sec. 2302. Family housing and improvements to military family housing units. Sec. 2303. Authorization of appropriations, Air Force. Sec. 2304. Modification of authority to carry out certain fiscal year 2018 project. Sec. 2305. Modification of authority to carry out certain fiscal year 2019 projects. Sec. 2306. Modification of authority to carry out certain fiscal year 2020 projects. Sec. 2307. Technical corrections related to authority to carry out certain fiscal year 2020 family housing projects. Title XXIV—Defense Agencies Military Construction Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. Sec. 2402. Authorized Energy Resilience and Conservation Investment Program projects. Sec. 2403. Authorization of appropriations, Defense Agencies. Sec. 2404. Independent study on Western Emergency Refined Fuel Reserves. Title XXV—International Programs Subtitle A—North Atlantic Treaty Organization Security Investment Program Sec. 2501. Authorized NATO construction and land acquisition projects. Sec. 2502. Authorization of appropriations, NATO. Sec. 2503. Execution of projects under the North Atlantic Treaty Organization Security Investment Program. Subtitle B—Host Country In-Kind Contributions Sec. 2511. Republic of Korea funded construction projects. Sec. 2512. Qatar funded construction projects. Title XXVI—Guard and Reserve Forces Facilities Sec. 2601. Authorized Army National Guard construction and land acquisition projects. Sec. 2602. Authorized Army Reserve construction and land acquisition projects. Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. Sec. 2604. Authorized Air National Guard construction and land acquisition projects. Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects. Sec. 2606. Authorization of appropriations, National Guard and Reserve. Sec. 2607. Modification of authority to carry out fiscal year 2020 project in Alabama. Title XXVII—Base Realignment and Closure Activities Sec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account. Sec. 2702. Prohibition on conducting additional base realignment and closure (BRAC) round. Sec. 2703. Plan to finish remediation activities conducted by the Secretary of the Army in Umatilla, Oregon. Title XXVIII—Military Construction General Provisions Subtitle A—Military Construction Program Changes Sec. 2801. Modification and clarification of construction authority in the event of a declaration of war or national emergency. Sec. 2802. Extension of sunset for annual locality adjustment of dollar thresholds applicable to unspecified minor military construction authorities. Sec. 2803. Modification of reporting requirements regarding certain military construction projects and military family housing projects, contracts, and agreements. Sec. 2804. Consideration of energy security and energy resilience in life-cycle cost for military construction. Sec. 2805. Congressional project authorization required for military construction projects for energy resilience, energy security, and energy conservation. Sec. 2806. One-year extension of temporary, limited authority to use operation and maintenance funds for construction projects in certain areas outside the United States. Sec. 2807. Responsibility of Navy for military construction requirements for certain Fleet Readiness Centers. Subtitle B—Military Family Housing Reforms Sec. 2811. Modifications and technical corrections related to military housing privatization reform. Sec. 2812. Repeal of authority to lease substandard family housing units to members of the uniformed services. Sec. 2813. Expenditure priorities in using Department of Defense Family Housing Improvement Fund. Sec. 2814. Availability of information regarding assessment of performance metrics for contracts for provision or management of privatized military housing. Sec. 2815. Requirement that Secretary of Defense implement recommendations relating to military family housing contained in report by Inspector General of Department of Defense. Sec. 2816. Promulgation of guidance to facilitate return of military families displaced from privatized military housing. Sec. 2817. Promulgation of guidance on relocation of residents of military housing impacted by presence of mold. Sec. 2818. Expansion of uniform code of basic standards for privatized military housing and hazard and habitability inspection and assessment requirements to Government-owned and Government-controlled military family housing. Subtitle C—Real Property and Facilities Administration Sec. 2821. Acceptance of property by military service academies, professional military education schools, and military museums subject to naming-rights condition. Sec. 2822. Codification of reporting requirements regarding United States overseas military enduring locations and contingency locations. Sec. 2823. Promotion of energy resilience and energy security in privatized utility systems. Sec. 2824. Vesting exercise of discretion with Secretaries of the military departments regarding entering into longer-term contracts for utility services. Sec. 2825. Use of on-site energy production to promote military installation energy resilience and energy security. Sec. 2826. Improved electrical metering of Department of Defense infrastructure supporting critical missions. Sec. 2827. Improving water management and security on military installations. Sec. 2828. Prohibition relating to closure or return to host nation of existing military installations, infrastructure, or real property in Europe. Subtitle D—Land Conveyances Sec. 2831. Land conveyance, Camp Navajo, Arizona. Sec. 2832. Modification of land exchange involving Naval Industrial Reserve Ordnance Plant, Sunnyvale, California. Sec. 2833. Land conveyance, Sharpe Army Depot, Lathrop, California. Sec. 2834. Land exchange, San Bernardino County, California. Sec. 2835. Land conveyance, Over-the-Horizon Backscatter Radar System receiving station, Modoc County, California. Sec. 2836. Transfer of administrative jurisdiction, Naval Support Activity Panama City, Florida, parcel. Sec. 2837. Lease extension, Bryan Multi-Sports Complex, Wayne County, North Carolina. Sec. 2838. Land conveyances, Milan Army Ammunition Plant, Tennessee. Subtitle E—Military Land Withdrawals Sec. 2841. Renewal of land withdrawal and reservation to benefit Naval Air Facility, El Centro, California. Sec. 2842. Renewal of Fallon Range Training Complex land withdrawal and reservation. Sec. 2843. Renewal of Nevada Test and Training Range land withdrawal and reservation. Sec. 2844. Establishment of interagency committees on joint use of certain land withdrawn from appropriation under public land laws. Subtitle F—Asia-Pacific and Indo-Pacific Issues Sec. 2851. Change to biennial reporting requirement for Interagency Coordination Group of Inspectors General for Guam Realignment. Sec. 2852. Additional exception to restriction on development of public infrastructure in connection with realignment of Marine Corps forces in Asia-Pacific region. Sec. 2853. Development of master plan for infrastructure to support rotational Armed Forces in Australia. Sec. 2854. Bulk fuel management in United States Indo-Pacific Command Area of Responsibility. Subtitle G—Authorized Pilot Programs Sec. 2861. Pilot program to authorize use of cost savings realized from intergovernmental services agreements for installation-support services. Sec. 2862. Department of Defense pilot program to evaluate expansion of land exchange authority. Sec. 2863. Pilot program to support combatant command military construction priorities. Sec. 2864. Pilot program to test use of emergency diesel generators in a microgrid configuration at certain military installations. Sec. 2865. Pilot program to authorize additional military construction projects for child development centers at military installations. Sec. 2866. Department of the Army pilot program for development and use of online real estate inventory tool. Subtitle H—Miscellaneous Studies and Reports Sec. 2871. Reports regarding decision-making process used to locate or relocate major headquarters and certain military units and weapon systems. Sec. 2872. Report on effect of noise restrictions on military installations and operations and development and implementation of noise mitigation measures. Sec. 2873. Study and report regarding continued need for protected aircraft shelters in Europe and status of United States air base resiliency in Europe. Subtitle I—Other Matters Sec. 2881. Military construction infrastructure and weapon system synchronization for Ground Based Strategic Deterrent. Sec. 2882. Defense Community Infrastructure Program. Sec. 2883. Consideration of certain military family readiness issues in making basing decisions associated with certain military units and major headquarters. Sec. 2884. Department of Defense policy for regulation in military communities of dangerous dogs kept as pets. Title XXIX—Overseas Contingency Operations Military Construction Sec. 2901. Authorized Navy construction and land acquisition projects. Sec. 2902. Authorized Air Force construction and land acquisition projects. Sec. 2903. Authorization of appropriations. Division C—DEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS Title XXXI—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS Subtitle A—National Security Programs and Authorizations Sec. 3101. National Nuclear Security Administration. Sec. 3102. Defense environmental cleanup. Sec. 3103. Other defense activities. Sec. 3104. Nuclear energy. Subtitle B—Nuclear Weapons Stockpile Matters Sec. 3111. W93 nuclear warhead acquisition process. Sec. 3112. Earned value management and technology readiness levels for life extension programs. Sec. 3113. Monitoring of industrial base for nuclear weapons components, subsystems, and materials. Sec. 3114. Plutonium pit production. Subtitle C—Defense Environmental Cleanup Matters Sec. 3121. Public statement of environmental liabilities for facilities undergoing defense environmental cleanup. Sec. 3122. Inclusion of missed milestones in future-years defense environmental cleanup plan. Sec. 3123. Classification of defense environmental cleanup as capital asset projects or operations activities. Sec. 3124. Extension of limitation relating to reclassification of high-level waste. Sec. 3125. Continued analysis of approaches for supplemental treatment of low-activity waste at Hanford Nuclear Reservation. Subtitle D—Safeguards and Security Matters Sec. 3131. Reporting on penetrations of networks of contractors and subcontractors. Subtitle E—Personnel Matters Sec. 3141. Extension of authority for appointment of certain scientific, engineering, and technical personnel. Sec. 3142. Inclusion of certain employees and contractors of Department of Energy in definition of public safety officer for purposes of certain death benefits. Sec. 3143. Reimbursement for liability insurance for nuclear materials couriers. Sec. 3144. Transportation and moving expenses for immediate family of deceased nuclear materials couriers. Sec. 3145. Permanent extension of Office of Ombudsman for Energy Employees Occupational Illness Compensation Program. Sec. 3146. Reports on diversity of certain contractor employees of National Nuclear Security Administration. Sec. 3147. Sense of Congress regarding compensation of individuals relating to uranium mining and nuclear testing. Subtitle F—Budget and Financial Management Matters Sec. 3151. Reports on financial balances for atomic energy defense activities. Subtitle G—Administrative Matters Sec. 3161. Modifications to enhanced procurement authority to manage supply chain risk. Sec. 3162. Extension of pilot program on unavailability for overhead costs of amounts specified for laboratory-directed research and development. Subtitle H—Other Matters Sec. 3171. Independent study on potential environmental effects of nuclear war. Sec. 3172. Review of future of computing beyond exascale at the National Nuclear Security Administration. Sec. 3173. Sense of Congress on the Agreement Suspending the Antidumping Investigation on Uranium from the Russian Federation. Title XXXII—DEFENSE NUCLEAR FACILITIES SAFETY BOARD Sec. 3201. Authorization. Sec. 3202. Nonpublic collaborative discussions by Defense Nuclear Facilities Safety Board. Title XXXIV—Naval Petroleum Reserves Sec. 3401. Authorization of appropriations. Title XXXV—Maritime Matters Subtitle A—Maritime Administration Sec. 3501. Authorization of the Maritime Administration. Sec. 3502. Improvements to process for waiving navigation and vessel-inspection laws and approving foreign vessel charters for passenger vessels. Sec. 3503. Superintendent of the United States Merchant Marine Academy. Sec. 3504. Assistance for inland and small coastal ports and terminals. Sec. 3505. Maritime transportation system emergency relief program. Sec. 3506. Sea year cadets on cable security fleet and tanker security fleet vessels. Sec. 3507. Centers of excellence for domestic maritime workforce training and education: technical amendments. Sec. 3508. Merchant mariner training and education. Sec. 3509. Publication of information about students and recent graduates of Maritime Academies. Sec. 3510. Mariner licensing and credentialing for M/V LISERON. Subtitle B—Tanker Security Fleet Sec. 3511. Tanker Security Fleet. Subtitle C—Other Matters Sec. 3521. Maritime security and domain awareness. Sec. 3522. Sense of Congress regarding role of domestic maritime industry in national security. Division D—Funding Tables Sec. 4001. Authorization of amounts in funding tables. Title XLI—PROCUREMENT Sec. 4101. Procurement. Sec. 4102. Procurement for overseas contingency operations. Title XLII—RESEARCH, DEVELOPMENT, TEST, AND EVALUATION Sec. 4201. Research, development, test, and evaluation. Sec. 4202. Research, development, test, and evaluation for overseas contingency operations. Title XLIII—OPERATION AND MAINTENANCE Sec. 4301. Operation and maintenance. Sec. 4302. Operation and maintenance for overseas contingency operations. Title XLIV—MILITARY PERSONNEL Sec. 4401. Military personnel. Sec. 4402. Military personnel for overseas contingency operations. Title XLV—OTHER AUTHORIZATIONS Sec. 4501. Other authorizations. Sec. 4502. Other authorizations for overseas contingency operations. Title XLVI—MILITARY CONSTRUCTION Sec. 4601. Military construction. Sec. 4602. Military construction for overseas contingency operations. Title XLVII—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS Sec. 4701. Department of energy national security programs. Division E—National Artificial Intelligence Initiative Act of 2020 Sec. 5001. Short title. Sec. 5002. Definitions. Title LI—National Artificial Intelligence Initiative Sec. 5101. National Artificial Intelligence Initiative. Sec. 5102. National Artificial Intelligence Initiative Office. Sec. 5103. Coordination by Interagency Committee. Sec. 5104. National Artificial Intelligence Advisory Committee. Sec. 5105. National Academies artificial intelligence impact study on workforce. Sec. 5106. National AI Research Resource Task Force. Title LII—National Artificial Intelligence Research Institutes Sec. 5201. National Artificial Intelligence Research Institutes. Title LIII—Department of Commerce Artificial Intelligence Activities Sec. 5301. National institute of standards and technology activities. Sec. 5302. Stakeholder outreach. Sec. 5303. National oceanic and atmospheric administration artificial intelligence center. Title LIV—National Science Foundation Artificial Intelligence Activities Sec. 5401. Artificial intelligence research and education. Title LV—Department of Energy Artificial Intelligence Research Program  Sec. 5501. Department of energy artificial intelligence research program. Division F—Anti-Money Laundering Sec. 6001. Short title. Sec. 6002. Purposes. Sec. 6003. Definitions. Title LXI—Strengthening Treasury Financial Intelligence, Anti-Money Laundering, and Countering the Financing of Terrorism Programs Sec. 6101. Establishment of national exam and supervision priorities. Sec. 6102. Strengthening FinCEN. Sec. 6103. FinCEN Exchange. Sec. 6104. Interagency anti-money laundering and countering the financing of terrorism personnel rotation program. Sec. 6105. Terrorism and financial intelligence special hiring authority. Sec. 6106. Treasury Attaché program. Sec. 6107. Establishment of FinCEN Domestic Liaisons. Sec. 6108. Foreign Financial Intelligence Unit Liaisons. Sec. 6109. Protection of information exchanged with foreign law enforcement and financial intelligence units. Sec. 6110. Bank Secrecy Act application to dealers in antiquities and assessment of Bank Secrecy Act application to dealers in arts. Sec. 6111. Increasing technical assistance for international cooperation. Sec. 6112. International coordination. Title LXII—Modernizing the Anti-Money Laundering and Countering the Financing of Terrorism System Sec. 6201. Annual reporting requirements. Sec. 6202. Additional considerations for suspicious activity reporting requirements. Sec. 6203. Law enforcement feedback on suspicious activity reports. Sec. 6204. Streamlining requirements for currency transaction reports and suspicious activity reports. Sec. 6205. Currency transaction reports and suspicious activity reports thresholds review. Sec. 6206. Sharing of threat pattern and trend information. Sec. 6207. Subcommittee on Innovation and Technology. Sec. 6208. Establishment of Bank Secrecy Act Innovation Officers. Sec. 6209. Testing methods rulemaking. Sec. 6210. Financial technology assessment. Sec. 6211. Financial crimes tech symposium. Sec. 6212. Pilot program on sharing of information related to suspicious activity reports within a financial group. Sec. 6213. Sharing of compliance resources. Sec. 6214. Encouraging information sharing and public-private partnerships. Sec. 6215. Financial services de-risking. Sec. 6216. Review of regulations and guidance. Title LXIII—Improving Anti-Money Laundering and Countering the Financing of Terrorism Communication, Oversight, and Processes Sec. 6301. Improved interagency coordination and consultation. Sec. 6302. Subcommittee on Information Security and Confidentiality. Sec. 6303. Establishment of Bank Secrecy Act Information Security Officers. Sec. 6304. FinCEN analytical hub. Sec. 6305. Assessment of Bank Secrecy Act no-action letters. Sec. 6306. Cooperation with law enforcement. Sec. 6307. Training for examiners on anti-money laundering and countering the financing of terrorism. Sec. 6308. Obtaining foreign bank records from banks with United States correspondent accounts. Sec. 6309. Additional damages for repeat Bank Secrecy Act violators. Sec. 6310. Certain violators barred from serving on boards of United States financial institutions. Sec. 6311. Department of Justice report on deferred and non-prosecution agreements. Sec. 6312. Return of profits and bonuses. Sec. 6313. Prohibition on concealment of the source of assets in monetary transactions. Sec. 6314. Updating whistleblower incentives and protection. Title LXIV—Establishing Beneficial Ownership Information Reporting Requirements Sec. 6401. Short title. Sec. 6402. Sense of Congress. Sec. 6403. Beneficial ownership information reporting requirements. Title LXV—Miscellaneous Sec. 6501. Investigations and prosecution of offenses for violations of the securities laws. Sec. 6502. GAO and Treasury studies on beneficial ownership information reporting requirements. Sec. 6503. GAO study on feedback loops. Sec. 6504. GAO CTR study and report. Sec. 6505. GAO studies on trafficking. Sec. 6506. Treasury study and strategy on trade-based money laundering. Sec. 6507. Treasury study and strategy on money laundering by the People's Republic of China. Sec. 6508. Treasury and Justice study on the efforts of authoritarian regimes to exploit the financial system of the United States. Sec. 6509. Authorization of appropriations. Sec. 6510. Discretionary surplus funds. Sec. 6511. Severability. Division G—Elijah E. Cummings Coast Guard Authorization Act of 2020 Sec. 8001. Short title. Sec. 8002. Definition of Commandant. Title LVXXXI—Authorizations Sec. 8101. Authorizations of appropriations. Sec. 8102. Authorized levels of military strength and training. Sec. 8103. Determination of budgetary effects. Sec. 8104. Availability of amounts for acquisition of additional National Security Cutter. Sec. 8105. Procurement authority for Polar Security Cutters. Sec. 8106. Sense of the Congress on need for new Great Lakes icebreaker. Sec. 8107. Procurement authority for Great Lakes icebreaker. Sec. 8108. Polar Security Cutter acquisition report. Sec. 8109. Shoreside infrastructure. Sec. 8110. Major acquisition systems infrastructure. Sec. 8111. Polar icebreakers. Sec. 8112. Acquisition of fast response cutter. Title LVXXXII—Coast Guard Subtitle A—Military Personnel Matters Sec. 8201. Grade on retirement. Sec. 8202. Authority for officers to opt out of promotion board consideration. Sec. 8203. Temporary promotion authority for officers in certain grades with critical skills. Sec. 8204. Career intermission program. Sec. 8205. Direct commissioning authority for individuals with critical skills. Sec. 8206. Employment assistance. Subtitle B—Organization and Management Matters Sec. 8211. Congressional affairs; Director. Sec. 8212. Limitations on claims. Sec. 8213. Renewal of temporary early retirement authority. Sec. 8214. Major acquisitions; operation and sustainment costs. Sec. 8215. Support of women serving in the Coast Guard. Sec. 8216. Disposition of infrastructure related to E–LORAN. Sec. 8217. Positions of importance and responsibility. Sec. 8218. Research projects; transactions other than contracts and grants. Sec. 8219. Acquisition workforce authorities. Sec. 8220. Vessel conversion, alteration, and repair projects. Sec. 8221. Modification of acquisition process and procedures. Sec. 8222. Establishment and purpose of Fund; definition. Sec. 8223. Payments from Fund. Sec. 8224. Determination of contributions to Fund. Sec. 8225. Payments into Fund. Subtitle C—Access to Child Care for Coast Guard Families Sec. 8231. Report on child care and school-age care assistance for qualified families. Sec. 8232. Review of family support services website and online tracking system. Sec. 8233. Study and survey on Coast Guard child care needs. Sec. 8234. Pilot program to expand access to child care. Sec. 8235. Improvements to Coast Guard-owned family housing. Sec. 8236. Briefing on transfer of family child care provider qualifications and certifications. Sec. 8237. Inspections of Coast Guard child development centers and family child care providers. Sec. 8238. Expanding opportunities for family child care. Sec. 8239. Definitions. Subtitle D—Reports Sec. 8240. Modifications of certain reporting requirements. Sec. 8241. Report on cybersecurity workforce. Sec. 8242. Report on navigation and bridge resource management. Sec. 8243. Report on helicopter life-cycle support and recapitalization. Sec. 8244. Report on Coast Guard response capabilities for cyber incidents on vessels entering ports or waters of the United States. Sec. 8245. Study and report on Coast Guard interdiction of illicit drugs in transit zones. Sec. 8246. Report on liability limits set in section 1004 of the Oil Pollution Act of 1990. Sec. 8247. Report on Coast Guard defense readiness resources allocation. Sec. 8248. Report on the feasibility of liquefied natural gas fueled vessels. Sec. 8249. Coast Guard authorities study. Sec. 8250. Report on effects of climate change on Coast Guard. Sec. 8251. Shore infrastructure. Sec. 8252. Coast Guard housing; status and authorities briefing. Sec. 8253. Physical access control system report. Sec. 8254. Study on Certificate of Compliance inspection program with respect to vessels that carry bulk liquefied gases as cargo and liquefied natural gas tank vessels. Sec. 8255. Comptroller General of the United States review and report on Coast Guard’s International Port Security Program. Sec. 8256. Comptroller General of the United States review and report on surge capacity of the Coast Guard. Sec. 8257. Comptroller General of the United States review and report on marine inspections program of Coast Guard. Sec. 8258. Comptroller General of the United States review and report on information technology program of Coast Guard. Sec. 8259. Comptroller General of the United States study and report on access to health care by members of Coast Guard and dependents. Sec. 8260. Comptroller General of the United States study and report on medical staffing standards and needs for Coast Guard. Sec. 8261. Report on fast response cutters, offshore patrol cutters, and national security cutters. Subtitle E—Coast Guard Academy Improvement Act Sec. 8271. Short title. Sec. 8272. Coast Guard Academy study. Sec. 8273. Annual report. Sec. 8274. Assessment of Coast Guard Academy admission processes. Sec. 8275. Coast Guard Academy minority outreach team program. Sec. 8276. Coast Guard college student pre-commissioning initiative. Sec. 8277. Annual board of visitors. Sec. 8278. Homeland Security rotational cybersecurity research program at Coast Guard Academy. Subtitle F—Other Matters Sec. 8281. Strategy on leadership of Coast Guard. Sec. 8282. Expedited transfer in cases of sexual assault; dependents of members of the Coast Guard. Sec. 8283. Access to resources during creosote-related building closures at Coast Guard Base Seattle, Washington. Sec. 8284. Southern resident orca conservation and enforcement. Sec. 8285. Sense of Congress and report on implementation of policy on issuance of warrants and subpoenas and whistleblower protections by agents of the Coast Guard Investigative Service. Sec. 8286. Inspector General report on access to Equal Opportunity Advisors and Equal Employment Opportunity Specialists. Sec. 8287. Insider Threat Program. Title LVXXXIII—Maritime Subtitle A—Navigation Sec. 8301. Electronic charts; equivalency. Sec. 8302. Subrogated claims. Sec. 8303. Loan provisions under Oil Pollution Act of 1990. Sec. 8304. Oil pollution research and development program. Subtitle B—Shipping Sec. 8311. Passenger vessel security and safety requirements; application. Sec. 8312. Small passenger vessels and uninspected passenger vessels. Sec. 8313. Non-operating individual. Sec. 8314. Conforming amendments: training; public safety personnel. Sec. 8315. Maritime transportation assessment. Sec. 8316. Engine cut-off switches; use requirement. Sec. 8317. Authority to waive operator of self-propelled uninspected passenger vessel requirements. Sec. 8318. Exemptions and equivalents. Sec. 8319. Renewal of merchant mariner licenses and documents. Sec. 8320. Certificate extensions. Sec. 8321. Vessel safety standards. Sec. 8322. Medical standards. Subtitle C—Advisory Committees Sec. 8331. Advisory committees. Sec. 8332. Maritime Transportation System National Advisory Committee. Sec. 8333. Expired maritime liens. Sec. 8334. Great Lakes Pilotage Advisory Committee. Sec. 8335. National Commercial Fishing Safety Advisory Committee. Sec. 8336. Exemption of commercial fishing vessels operating in Alaskan Region from Global Maritime Distress and Safety System requirements of Federal Communications Commission. Subtitle D—Ports Sec. 8341. Port, harbor, and coastal facility security. Sec. 8342. Aiming laser pointer at vessel. Sec. 8343. Safety of special activities. Sec. 8344. Security plans; reviews. Sec. 8345. Vessel traffic service. Sec. 8346. Transportation work identification card pilot program. Title LVXXXIV—Miscellaneous Subtitle A—Navigation and Shipping Sec. 8401. Coastwise trade. Sec. 8402. Towing vessels operating outside boundary line. Sec. 8403. Sense of Congress regarding the maritime industry of the United States. Sec. 8404. Cargo preference study. Sec. 8405. Towing vessel inspection fees review. Subtitle B—Maritime Domain Awareness Sec. 8411. Unmanned maritime systems and satellite vessel tracking technologies. Sec. 8412. Unmanned aircraft systems testing. Sec. 8413. Land-based unmanned aircraft system program of Coast Guard. Sec. 8414. Prohibition on operation or procurement of foreign-made unmanned aircraft systems. Sec. 8415. United States commercial space-based radio frequency maritime domain awareness testing and evaluation program. Sec. 8416. Authorization of use of automatic identification systems devices to mark fishing equipment. Subtitle C—Arctic Sec. 8421. Coast Guard Arctic prioritization. Sec. 8422. Arctic PARS Native engagement. Sec. 8423. Voting requirement. Sec. 8424. Report on the Arctic capabilities of the Armed Forces. Sec. 8425. Report on Arctic search and rescue. Sec. 8426. Arctic Shipping Federal Advisory Committee. Subtitle D—Other Matters Sec. 8431. Plan for wing-in-ground demonstration plan. Sec. 8432. Northern Michigan oil spill response planning. Sec. 8433. Documentation of LNG tankers. Sec. 8434. Replacement vessel. Sec. 8435. Educational vessel. Sec. 8436. Waters deemed not navigable waters of the United States for certain purposes. Sec. 8437. Anchorages. Sec. 8438. Comptroller General of the United States study and report on vertical evacuation for tsunamis at Coast Guard Stations in Washington and Oregon. Sec. 8439. Authority to enter into agreements with National Coast Guard Museum Association. Sec. 8440. Video equipment; access and retention of records. Sec. 8441. Regulations for covered small passenger vessels. Title LVXXXV—Technical, Conforming, and Clarifying Amendments Sec. 8501. Transfers. Sec. 8502. Additional transfers. Sec. 8503. License exemptions; repeal of obsolete provisions. Sec. 8504. Maritime transportation system. Sec. 8505. References to persons and seamen. Sec. 8506. References to himself and his. Sec. 8507. Miscellaneous technical corrections. Sec. 8508. Technical corrections relating to codification of Ports and Waterways Safety Act. Sec. 8509. Aids to navigation. Sec. 8510. Transfers related to employees of Lighthouse Service. Sec. 8511. Transfers related to surviving spouses of Lighthouse Service employees. Sec. 8512. Repeals related to lighthouse statutes. Sec. 8513. Common appropriation structure. Title LVXXXVI—Federal Maritime Commission Sec. 8601. Short title. Sec. 8602. Authorization of appropriations. Sec. 8603. Unfinished proceedings. Sec. 8604. National Shipper Advisory Committee. Sec. 8605. Transfer of Federal Maritime Commission provisions. Division H—Other Matters Title XC—Homeland Security Matters Sec. 9001. Department of Homeland Security CISA Director. Sec. 9002. Sector risk management agencies. Sec. 9003. Review and analysis of inland waters seaport security. Sec. 9004. Department of Homeland Security reports on digital content forgery technology. Sec. 9005. GAO study of cybersecurity insurance. Sec. 9006. Strategy to secure email. Sec. 9007. Department of Homeland Security large-scale non-intrusive inspection scanning plan. Title XCI—Veterans Affairs Matters Sec. 9101. Modification of licensure requirements for Department of Veterans Affairs health care professionals providing treatment via telemedicine. Sec. 9102. Additional care for newborn children of veterans. Sec. 9103. Expansion of eligibility for HUD–VASH. Sec. 9104. Study on unemployment rate of women veterans who served on active duty in the Armed Forces after September 11, 2001. Sec. 9105. Access of veterans to Individual Longitudinal Exposure Record. Sec. 9106. Department of Veterans Affairs report on undisbursed funds. Sec. 9107. Transfer of Mare Island Naval Cemetery to Secretary of Veterans Affairs for maintenance by National Cemetery Administration. Sec. 9108. Comptroller General report on Department of Veterans Affairs handling of disability compensation claims by certain veterans. Sec. 9109. Additional diseases associated with exposure to certain herbicide agents for which there is a presumption of service connection for veterans who served in the Republic of Vietnam. Title XCII—Communications Matters Sec. 9201. Reliable emergency alert distribution improvement. Sec. 9202. Wireless supply chain innovation and multilateral security. Sec. 9203. Spectrum information technology modernization efforts. Sec. 9204. Internet of Things. Title XCIII—Intelligence Matters Sec. 9301. Requirement for facilitation of establishment of social media data and threat analysis center. Sec. 9302. Independent study on identifying and addressing threats that individually or collectively affect national security, financial security, or both. Title XCIV—Science, Space, and Technology Matters Subtitle A—Cybersecurity Matters Sec. 9401. Improving national initiative for cybersecurity education. Sec. 9402. Development of standards and guidelines for improving cybersecurity workforce of Federal agencies. Sec. 9403. Modifications to Federal cyber scholarship-for-service program. Sec. 9404. Additional modifications to Federal cyber scholarship-for-service program. Sec. 9405. Cybersecurity in programs of the National Science Foundation. Sec. 9406. Cybersecurity in STEM programs of the National Aeronautics and Space Administration. Sec. 9407. National cybersecurity challenges. Subtitle B—Other Matters Sec. 9411. Established Program to Stimulate Competitive Research. Sec. 9412. Industries of the future. Sec. 9413. National Institute of Standards and Technology Manufacturing Extension Partnership program supply chain database. Sec. 9414. Study on Chinese policies and influence in the development of international standards for emerging technologies. Sec. 9415. Coordination with Hollings Manufacturing Extension Partnership Centers. Title XCV—Natural Resources Matters Sec. 9501. Transfer of funds for Oklahoma City national memorial endowment fund. Sec. 9502. Workforce issues for military realignments in the Pacific. Sec. 9503. Affirmation of authority for non-oil and gas operations on the outer Continental Shelf. Title XCVI—Oversight and Reform Matters Sec. 9601. Inventory of program activities of Federal agencies. Sec. 9602. Preservation of electronic messages and other records. Sec. 9603. Continuity of the economy plan. Title XCVII—Financial Services Matters Subtitle A—Kleptocracy Asset Recovery Rewards Act Sec. 9701. Short title. Sec. 9702. Sense of Congress. Sec. 9703. Department of the Treasury Kleptocracy Asset Recovery Rewards Pilot Program. Subtitle B—Combating Russian Money Laundering Sec. 9711. Short title. Sec. 9712. Statement of policy. Sec. 9713. Sense of Congress. Sec. 9714. Determination with respect to primary money laundering concern of Russian illicit finance. Subtitle C—Other Matters Sec. 9721. Certified notice at completion of an assessment. Sec. 9722. Ensuring Chinese debt transparency. Sec. 9723. Accountability for World Bank Loans to China. Sec. 9724. Fairness for Taiwan nationals regarding employment at international financial institutions. Title XCIX—Creating Helpful Incentives to Produce Semiconductors for America  Sec. 9901. Definitions. Sec. 9902. Semiconductor incentives. Sec. 9903. Department of Defense. Sec. 9904. Department of Commerce study on status of microelectronics technologies in the United States industrial base. Sec. 9905. Funding for development and adoption of measurably secure semiconductors and measurably secure semiconductors supply chains. Sec. 9906. Advanced microelectronics research and development. Sec. 9907. Prohibition relating to foreign entities of concern. Sec. 9908. Defense Production Act of 1950 efforts. Title C—Other Matters Sec. 10001. AMBER Alert nationwide. Sec. 10002. Improving authority for operation of unmanned aircraft for educational purposes. Sec. 10003. Prohibition on provision of airport improvement grant funds to certain entities that have violated intellectual property rights of United States entities. Sec. 10004. Study and report on the affordability of insulin. Sec. 10005. Waiver authority with respect to institutions located in an area affected by Hurricane Maria. Sec. 10006. Farm and ranch mental health.  3.Congressional defense committeesIn this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. 
4.Budgetary effects of this ActThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, jointly submitted for printing in the Congressional Record by the Chairmen of the House and Senate Budget Committees, provided that such statement has been submitted prior to the vote on passage in the House acting first on the conference report or amendment between the Houses. ADEPARTMENT OF DEFENSE AUTHORIZATIONS IProcurement  Subtitle A—Authorization of Appropriations Sec. 101. Authorization of appropriations. Subtitle B—Army Programs Sec. 111. Modifications to requirement for an interim cruise missile defense capability. Sec. 112. Report and limitations on acquisition of Integrated Visual Augmentation System. Sec. 113. Assessment of investment and sustainment for procurement of cannon tubes. Subtitle C—Navy Programs Sec. 121. Limitation on alteration of the Navy fleet mix. Sec. 122. Limitations on Navy medium and large unmanned surface vessels. Sec. 123. Fighter force structure acquisition strategy. Sec. 124. Procurement authorities for certain amphibious shipbuilding programs. Sec. 125. Land-based test program for the FFG(X) Frigate program. Sec. 126. Treatment in future budgets of the President of systems added by Congress. Sec. 127. Extension of prohibition on availability of funds for Navy waterborne security barriers. Sec. 128. Report on strategy to use ALQ–249 Next Generation Jammer to ensure full spectrum electromagnetic superiority. Subtitle D—Air Force Programs Sec. 131. Minimum operational squadron level. Sec. 132. Modification of force structure objectives for bomber aircraft. Sec. 133. Minimum bomber aircraft force level. Sec. 134. Required minimum inventory of tactical airlift aircraft. Sec. 135. Inventory requirements for air refueling tanker aircraft. Sec. 136. Authority to use F–35A fighter aircraft AT–1 through AT–6. Sec. 137. F–35 aircraft gun system ammunition. Sec. 138. Extension of limitation on availability of funds for retirement of RC–135 aircraft. Sec. 139. Modification to limitation on retirement of U–2 and RQ–4 aircraft. Sec. 140. Modification of limitation on availability of funds for retirement of E–8 JSTARS aircraft. Sec. 141. Limitation on divestment of F–15C aircraft within the European theater. Sec. 142. Modernization plan for airborne intelligence, surveillance, and reconnaissance. Sec. 143. RC–26B manned intelligence, surveillance, and reconnaissance aircraft. Sec. 144. Prohibition on funding for Close Air Support Integration Group. Sec. 145. Required solution for KC–46 aircraft remote visual system limitations. Sec. 146. Analysis of moving target indicator requirements and Advanced Battle Management System capabilities. Sec. 147. Study on measures to assess cost-per-effect for key mission areas. Subtitle E—Defense-wide, Joint, and Multiservice Matters Sec. 151. Budgeting for life-cycle costs of aircraft for the Army, Navy, and Air Force. Sec. 152. Transfer of responsibilities and functions relating to electromagnetic spectrum operations. Sec. 153. Cryptographic modernization schedules. Sec. 154. Department of Defense participation in the Special Federal Aviation Regulation Working Group. Sec. 155. Integrated air and missile defense assessment. Sec. 156. Joint strategy for air base defense against missile threats. Sec. 157. Joint All Domain Command and Control requirements. Sec. 158. Expansion of economic order quantity contracting authority for F–35 aircraft program. Sec. 159. Documentation relating to the F–35 aircraft program. Sec. 160. F–35 aircraft munitions. Sec. 161. Redesign strategy for the Autonomic Logistics Information System for the F–35 fighter aircraft. Sec. 162. Briefings on software regression testing for F–35 aircraft. Sec. 163. Prohibition on use of funds for the Armed Overwatch Program. Sec. 164. Acceleration of development and fielding of counter unmanned aircraft systems across the joint force. Sec. 165. Airborne intelligence, surveillance, and reconnaissance acquisition roadmap for the United States Special Operations Command. Sec. 166. Prohibition on divestiture of manned intelligence, surveillance, and reconnaissance aircraft operated by United States Special Operations Command. Sec. 167. Notification on efforts to replace inoperable ejection seat aircraft locator beacons. AAuthorization of Appropriations 101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2021 for procurement for the Army, the Navy and the Marine Corps, the Air Force and the Space Force, and Defense-wide activities, as specified in the funding table in section 4101.  
BArmy Programs 
111.Modifications to requirement for an interim cruise missile defense capability 
(a)PlanNot later than January 15, 2021, the Secretary of the Army shall submit to the congressional defense committees the plan, including a timeline, to operationally deploy or forward station the interim cruise missile defense capability procured pursuant to section 112 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1660) in an operational theater or theaters. (b)Modification of waiverParagraph (4) of section 112(b) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (132 Stat. 1661) is amended to read as follows: 
 
(4)WaiverThe Secretary of the Army may waive the deadlines specified in paragraph (1): (A)For the deadline specified in paragraph (1)(A), if the Secretary determines that sufficient funds have not been appropriated to enable the Secretary to meet such deadline. 
(B)For the deadline specified in paragraph (1)(B), if the Secretary submits to the congressional defense committees a certification that— (i)allocating resources toward procurement of an integrated enduring capability would provide robust tiered and layered protection to the joint force; or 
(ii)additional time is required to complete testing, training, and preparation for operational capability.. 112.Report and limitations on acquisition of Integrated Visual Augmentation System (a)Report required (1)In generalNot later than August 15, 2021, but after completion of operational testing of the Integrated Visual Augmentation System (IVAS), the Secretary of the Army shall submit to the congressional defense committees a report on the Integrated Visual Augmentation System. 
(2)ElementsThe report required by paragraph (1) shall include the following: (A)The acquisition strategy for the Integrated Visual Augmentation System, including an estimate of the average production unit cost, a schedule for full-rate production, and an identification of any hardware and software changes in the System as a result of operational testing. 
(B)A description of the technology levels required for full-rate production of the System. (C)A description of operational suitability and soldier acceptability for the production-representative model System. 
(b)Assessment requiredNot later than 30 days after the submittal of the report required by subsection (a), the Director of Operational Test and Evaluation shall submit to the congressional defense committees an assessment of the matters described pursuant to subparagraphs (B) and (C) of subsection (a)(2). (c)Limitation on use of fundsOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2021 for procurement of the Integrated Visual Augmentation System, not more than 75 percent may be obligated or expended until the date on which the Secretary submits to the congressional defense committees the report required by subsection (a). 
113.Assessment of investment and sustainment for procurement of cannon tubes 
(a)Assessment requiredThe Secretary of the Army shall conduct an assessment of the development, production, procurement, and modernization of the defense industrial base for cannon and large caliber weapon tubes. (b)Submittal to congressNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report setting forth the assessment conducted under subsection (a).  
CNavy Programs 
121.Limitation on alteration of the Navy fleet mix 
(a)Limitation 
(1)In generalThe Secretary of the Navy may not deviate from the large surface combatant requirements included in the 2016 Navy Force Structure Assessment until the date on which the Secretary submits to the congressional defense committees the certification under paragraph (2) and the report under subsection (b). (2)CertificationThe certification referred to in paragraph (1) is a certification, in writing, that the Navy can mitigate the reduction in multi-mission large surface combatant requirements, including anti-air and ballistic missile defense capabilities, due to having a reduced number of DDG–51 Destroyers with the advanced AN/SPY–6 radar in the next three decades. 
(b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a report that includes— (1)a description of likely detrimental impacts to the large surface combatant industrial base, and a plan to mitigate such impacts, if the fiscal year 2021 future-years defense program is implemented as proposed; 
(2)a review of the benefits to the Navy fleet of the new AN/SPY–6 radar to be deployed aboard Flight III variant DDG–51 Destroyers, which are currently under construction, as well as an analysis of impacts to the warfighting capabilities of the fleet should the number of such destroyers be reduced; and (3)a plan to fully implement section 131 of the National Defense Authorization for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1237), including subsystem prototyping efforts and funding by fiscal year. 
122.Limitations on Navy medium and large unmanned surface vessels 
(a)Milestone B approval requirementsMilestone B approval may not be granted for a covered program unless such program accomplishes prior to and incorporates into such approval— (1)qualification by the Senior Technical Authority of— 
(A)at least one representative main propulsion system, including the fuel and lube oil systems; and (B)at least one representative electrical generation and distribution system; 
(2)final results of test programs of engineering development models or prototypes showing that critical systems designated pursuant to subparagraph (C) of section 8669b(c)(2) of title 10, United States Code, are demonstrated as required by subparagraph (I) of that section; and (3)a determination by the milestone decision authority of the minimum number of vessels, discrete test events, performance parameters to be tested, and schedule required to complete initial operational test and evaluation and demonstrate operational suitability and operational effectiveness. 
(b)Qualification requires operational demonstrationThe qualification required in subsection (a)(1) shall include a land-based operational demonstration of the systems concerned in the vessel-representative form, fit, and function for not less than 720 continuous hours without preventative maintenance, corrective maintenance, emergent repair, or any other form of repair or maintenance. (c)Use of qualified systemsThe Secretary of the Navy shall require that covered programs use only main propulsion systems and electrical generation and distribution systems that are qualified under subsection (a)(1). 
(d)Limitation on contract award or funding 
(1)In generalThe Secretary may not award a detail design or construction contract, or obligate funds from a procurement account, for a covered program until such program receives Milestone B approval and the milestone decision authority notifies the congressional defense committees, in writing, of the actions taken to comply with the requirements under this section. (2)ExceptionThe limitation in paragraph (1) does not apply to advanced procurement for government-furnished equipment. 
(e)DefinitionsIn this section: (1)Covered programThe term covered program means a program for— 
(A)medium unmanned surface vessels; or (B)large unmanned surface vessels.  
(2)Milestone B approvalThe term Milestone B approval has the meaning given the term in section 2366(e)(7) of title 10, United States Code. (3)Milestone decision authorityThe term milestone decision authority means the official within the Department of Defense designated with the overall responsibility and authority for acquisition decisions for an acquisition program, including authority to approve entry of the program into the next phase of the acquisition process. 
(4)Senior Technical authorityThe term Senior Technical Authority has the meaning provided for in section 8669b of title 10, United States Code.  123.Fighter force structure acquisition strategy (a)Submittal of strategy requiredNot later than March 1, 2021, the Secretary of the Navy shall submit to the congressional defense committees a strategy for the Navy for tactical fighter aircraft force structure acquisition that aligns with the stated capability and capacity requirements of the Department of the Navy to meet the National Defense Strategy. 
(b)Limitation on deviation from strategyThe Secretary of the Navy may not deviate from the strategy submitted under subsection (a) until— (1)the Secretary of Defense, in consultation with the Chairman of the Joint Chiefs of Staff, approves the deviation, in writing; and 
(2)the Secretary of Defense provides the congressional defense committees the approval of the deviation, together with a justification for the deviation.  124.Procurement authorities for certain amphibious shipbuilding programs (a)Contract authority (1)Procurement authorizedIn fiscal year 2021, the Secretary of the Navy may enter into one or more contracts for the procurement of three San Antonio-class amphibious ships and one America-class amphibious ship. 
(2)Procurement in conjunction with existing contractsThe ships authorized to be procured under paragraph (1) may be procured as additions to existing contracts covering such programs. (b)Certification requiredA contract may not be entered into under subsection (a) unless the Secretary of the Navy certifies to the congressional defense committees, in writing, not later than 30 days before entry into the contract, each of the following, which shall be prepared by the milestone decision authority for such programs: 
(1)The use of such a contract is consistent with the projected force structure requirements of the Department of the Navy for amphibious ships.  (2)The use of such a contract will result in significant savings compared to the total anticipated costs of carrying out the program through annual contracts. In certifying cost savings under the preceding sentence, the Secretary shall include a written explanation of—  
(A)the estimated end cost and appropriated funds by fiscal year, by hull, without the authority provided in subsection (a); (B)the estimated end cost and appropriated funds by fiscal year, by hull, with the authority provided in subsection (a); 
(C)the estimated cost savings or increase by fiscal year, by hull, with the authority provided in subsection (a); (D)the discrete actions that will accomplish such cost savings or avoidance; and 
(E)the contractual actions that will ensure the estimated cost savings are realized. (3)There is a reasonable expectation that throughout the contemplated contract period the Secretary will request funding for the contract at the level required to avoid contract cancellation. 
(4)There is a stable design for the property to be acquired and the technical risks associated with such property are not excessive. (5)The estimates of both the cost of the contract and the anticipated cost avoidance through the use of a contract authorized under subsection (a) are realistic. 
(6)The use of such a contract will promote the national security of the United States. (7)During the fiscal year in which such contract is to be awarded, sufficient funds will be available to perform the contract in such fiscal year, and the future-years defense program (as defined under section 221 of title 10, United States Code) for such fiscal year will include the funding required to execute the program without cancellation. 
(c)Authority for advance procurementThe Secretary of the Navy may enter into one or more contracts for advance procurement associated with a vessel or vessels for which authorization to enter into a contract is provided under subsection (a), and for systems and subsystems associated with such vessels in economic order quantities when cost savings are achievable. (d)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year is subject to the availability of appropriations for that purpose for such fiscal year. 
(e)Milestone decision authority definedIn this section. the term milestone decision authority has the meaning given the term in section 2366a(d) of title 10, United States Code.  125.Land-based test program for the FFG(X) Frigate program (a)Test program for engineering plant requiredPrior to the delivery date of the lead ship in the FFG(X) Frigate class of vessels, the Secretary of the Navy shall commence a land-based test program for the engineering plant of such class of vessels. 
(b)AdministrationThe test program required by subsection (a) shall be administered by the Senior Technical Authority for the FFG(X) Frigate class of vessels.  (c)ElementsThe test program required by subsection (a) shall include, at a minimum, testing of the following equipment in vessel-representative form: 
(1)Main Reduction Gear. (2)Electrical Propulsion Motors. 
(3)Other propulsion drive train components. (4)Main propulsion system. 
(5)Auxiliary propulsion unit. (6)Electrical generation system, 
(7)Shipboard control systems. (8)Power control modules, 
(d)Test objectivesThe test program required by subsection (a) shall include, at a minimum, the following test objectives demonstrated across the full range of engineering plant operations for the FFG(X) Frigate class of vessels: (1)Test of the full propulsion drive train. 
(2)Test and facilitation of machinery control systems integration. (3)Simulation of the full range of electrical demands to enable the investigation of load dynamics between the Hull, Mechanical and Electrical equipment, Combat System, and auxiliary equipment. 
(e)Completion dateThe Secretary shall complete the test program required by subsection (a) by not later than the date on which the lead ship in the FFG(X) Frigate class of vessels is scheduled to be available for tasking by operational military commanders. (f)DefinitionsIn this section: 
(1)Delivery dateThe term delivery date has the meaning provided for in section 8671 of title 10, United States Code. (2)Senior Technical AuthorityThe term Senior Technical Authority has the meaning provided for in section 8669b of title 10, United States Code.  
126.Treatment in future budgets of the President of systems added by CongressIn the event the procurement quantity for a system authorized by Congress in a National Defense Authorization Act for a fiscal year, and for which funds for such procurement quantity are appropriated by Congress in the Shipbuilding and Conversion, Navy account for such fiscal year, exceeds the procurement quantity specified in the budget of the President, as submitted to Congress under section 1105 of title 31, United States Code, for such fiscal year, such excess procurement quantity shall not be specified as a new procurement quantity in any budget of the President, as so submitted, for any fiscal year after such fiscal year.  127.Extension of prohibition on availability of funds for Navy waterborne security barriersSection 130(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1665), as amended by section 126 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1235), is further amended by striking for fiscal year 2019 or fiscal year 2020 and inserting for fiscal years 2019, 2020, or 2021.  
128.Report on strategy to use ALQ–249 Next Generation Jammer to ensure full spectrum electromagnetic superiority 
(a)ReportNot later than July 30, 2021, the Secretary of the Navy, in consultation with the Vice Chairman of the Joint Chiefs, shall submit to the congressional defense committees a report with a strategy to ensure full spectrum electromagnetic superiority using the ALQ–249 Next Generation Jammer.  (b)ElementsThe report required by subsection (a) shall include the following elements: 
(1)A description of the current procurement strategy for the ALQ–249, and the analysis of its capability to meet the radio frequency (RF) ranges required in highly contested and denied environment conflicts. (2)An assessment of the compatibility and ability of the ALQ–249 to synchronize non-kinetic fires using other Joint Electronic Warfare (EW) platforms. 
(3)A future model of an interlinked/interdependent electronic warfare menu of options for commanders at tactical, operational, and strategic levels.  DAir Force Programs 131.Minimum operational squadron level (a)Policy on Air Force aviation force structureAs soon as practicable after the date of the enactment of this Act and subject to the availability of appropriations, the Secretary of the Air Force shall seek to achieve the capabilities provided by a minimum of 386 available operational squadrons, or equivalent organizational units. In addition, the Secretary shall seek to achieve not fewer than 3,580 combat coded aircraft within the Air Force. 
(b)Exception to policyIf, based on the fielding of new capabilities and formal force structure capability assessments supporting the most recent National Defense Strategy, the Secretary of the Air Force, in consultation with the Chief of Staff of the Air Force and the Chairman of the Joint Chiefs of Staff, makes a determination that a modification to the quantity of operational squadrons or combat-coded aircraft in subsection (a) is necessary, the Secretary shall submit a report at the earliest opportunity to the congressional defense committees describing the modifications of the revised force structure and how the quantity of combat coded aircraft and operational squadrons developed supports a moderate operational risk force structure in support of the National Defense Strategy. (c)Expiration of policyThe policy in subsection (a) shall expire on September 30, 2025. 
(d)Moderate operational risk definedIn this section, the term moderate operational risk shall be construed as defined in the most recent publication of the Chairman of the Joint Chiefs of Staff Manual 3105.01 titled Joint Risk Analysis. 132.Modification of force structure objectives for bomber aircraft (a)Minimum level for all bomber aircraft (1)In generalDuring the period beginning on the date of the enactment of this Act and ending on October 1, 2025, the Secretary of the Air Force shall, except as provided in paragraph (2), maintain not less than 92 bomber aircraft based on the Primary Mission Aircraft Inventory (PMAI) of the Air Force. 
(2)ExceptionThe Secretary may reduce the number of aircraft required by the Primary Mission Aircraft Inventory below the number specified in paragraph (1) if the Secretary determines, on a case-by-case basis, that a bomber aircraft is no longer to be so required because such aircraft is no longer mission capable due to mishap or other damage, or being uneconomical to repair. (b)Repeal of minimum B–1 inventory requirementSection 9062 of title 10, United States Code, is amended by striking subsection (h). 
(c)Preservation of certain B–1 aircraft and maintenance personnelUntil the date on which the Secretary determines that the B–21 bomber aircraft has attained initial operating capability, the Secretary— (1)shall preserve four B–1 aircraft that are retired pursuant to subsection (a), in a manner that ensures the components and parts of each such aircraft are maintained in reclaimable condition that is consistent with type 2000 recallable storage, or better; and 
(2)may not reduce the number of billets assigned to maintenance of B–1 aircraft in effect on January 1, 2020. 133.Minimum bomber aircraft force level (a)In generalNot later than February 1, 2021, the Secretary of the Air Force shall submit to the congressional defense committees a report with recommendations for the bomber aircraft force structure that enables the Air Force to meet the requirements of its long-range strike mission under the National Defense Strategy. 
(b)ElementsThe report required by subsection (a) shall include each of the following elements: (1)The bomber force structure necessary to meet the requirements of the long-range strike mission of the Air Force under the National Defense Strategy, including— 
(A)the total minimum number of bomber aircraft; and (B)the minimum number of primary mission aircraft. 
(2)The penetrating bomber force structure necessary to meet the requirements of the long-range strike mission of the Air Force in contested or denied environments under the National Defense Strategy, including— (A)the total minimum number of penetrating bomber aircraft; and 
(B)the minimum number of primary mission penetrating bomber aircraft. (3)A roadmap outlining how the Air Force plans to reach the force structure identified under paragraphs (1) and (2), including an established goal date for achieving the minimum number of bomber aircraft. 
(c)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex. (d)PublicationThe Secretary shall make available to the public the unclassified form of the report submitted under subsection (a). 
(e)Bomber aircraft definedIn this section, the term bomber aircraft includes penetrating bombers in addition to B–52H aircraft. 134.Required minimum inventory of tactical airlift aircraft (a)In generalThe Secretary of the Air Force shall maintain— 
(1)a total primary mission aircraft inventory of 230 aircraft; and (2)a total tactical airlift aircraft inventory of not less than 287 aircraft. 
(b)ExceptionThe Secretary of the Air Force may reduce the number of C-130 aircraft in the Air Force below the minimum number specified in subsection (a) if the Secretary of the Air Force determines, on a case-by-case basis, that an aircraft is no longer mission capable because of a mishap or other damage. (c)Savings clauseDuring fiscal year 2021, the Secretary of the Air Force is prohibited from reducing the total tactical airlift aircraft inventory entirely from the National Guard. 
(d)SunsetThis section shall not apply after October 1, 2021. 135.Inventory requirements for air refueling tanker aircraft (a)In generalDuring the period beginning on the date of the enactment of this Act and ending on October 1, 2025, the Secretary of the Air Force shall maintain not less than 412 tanker aircraft based on Primary Mission Aircraft Inventory (PMAI) of the Air Force. 
(b)Minimum inventory requirements for KC–10A aircraftExcept as provided in subsection (e)(1): (1)Fiscal year 2021During the period beginning on the date of the enactment of this Act and ending on October 1, 2021, the Secretary of the Air Force shall maintain a minimum of 50 KC–10A aircraft designated as primary mission aircraft inventory. 
(2)Fiscal year 2022During the period beginning on October 1, 2021, and ending on October 1, 2022, the Secretary of the Air Force shall maintain a minimum of 38 KC–10A aircraft designated as primary mission aircraft inventory. (3)Fiscal year 2023During the period beginning on October 1, 2022, and ending on October 1, 2023, the Secretary of the Air Force shall maintain a minimum of 26 KC–10A aircraft designated as primary mission aircraft inventory. 
(c)Prohibition on retirement of KC–135 aircraftExcept as provided in subsection (e), during the period beginning on the date of the enactment of this Act and ending on October 1, 2023, the Secretary of the Air Force may not retire, or prepare to retire, any KC–135 aircraft. (d)KC–135 aircraft fleet managementNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2021 for the Air Force may be obligated or expended to reduce the number of KC–135 aircraft designated as primary mission aircraft inventory.  
(e)Exceptions 
(1)KC–10A aircraftThe requirement in subsection (b) shall not apply to an aircraft otherwise required to be maintained by that subsection if the the Secretary of the Air Force determines, on a case-by-case basis, that such aircraft is no longer mission capable due to mishap or other damage, or being uneconomical to repair. (2)KC–135 aircraftThe requirement in subsection (c) shall not apply to an aircraft otherwise required to be maintained by that subsection if the Secretary of the Air Force— 
(A)at any time during the period beginning on the date of the enactment of this Act and ending on October 1, 2023, determines, on a case-by-case basis, that such aircraft is no longer mission capable due to mishap or other damage, or being uneconomical to repair; or (B)during fiscal year 2023, certifies in writing to the congressional defense committees, not later than 30 days before the date of divestment of such aircraft, that the Air Force can meet combatant command tanker aircraft requirements by leveraging Air National Guard and Air Force Reserve capacity with increased Military Personnel Appropriation (MPA) Man-day Tours to the reserve force. 
(f)Primary mission aircraft inventory definedIn this section, the term primary mission aircraft inventory has the meaning given that term in section 9062(i)(2)(B) of title 10, United States Code. 136.Authority to use F–35A fighter aircraft AT–1 through AT–6 (a)In generalSubject to written approval by the Secretary of Defense to the Secretary of the Air Force, the Secretary of the Air Force is authorized to utilize, modify, and operate the six F–35A aircraft designated as AT–1 through AT–6 that are possessed by the United Government and currently reside in long-term storage at Edwards Air Force Base, California. 
(b)Notice on approvalNot later than 15 days after the Secretary of Defense provides written approval to the Secretary of the Air Force as described in subsection (a), the Secretary of Defense shall provide a copy of the written approval to the congressional defense committees. 137.F–35 aircraft gun system ammunitionThe Director of the F–35 Joint Program Office shall, in consultation with the Secretary of the Air Force, take appropriate actions to ensure that any 25mm ammunition fielded for use by F–35A aircraft— 
(1)provides effective full-spectrum target engagement capability; and  (2)meets the required operational employment probability of kill specifications for the F–35A aircraft.  
138.Extension of limitation on availability of funds for retirement of RC–135 aircraftSection 148(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1243) is amended by inserting , or for fiscal year 2021, after for fiscal year 2020.  139.Modification to limitation on retirement of U–2 and RQ–4 aircraftSection 136 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1317) is amended by striking subsection (b) and inserting the following new subsection (b): 
 
(b)WaiverThe Secretary of Defense may waive a certification requirement under paragraphs (1) or (2) of subsection (a) with respect to U–2 aircraft or RQ–4 aircraft if the Secretary— (1)with respect to the requirement under paragraph (1) of that subsection— 
(A)determines, after analyzing sufficient and relevant data, that a greater capability is worth increased operating and sustainment costs; and (B)provides to the appropriate committees of Congress a certification on such determination and supporting analysis; and 
(2)with respect to the requirement under paragraph (2) of that subsection— (A)determines, after analyzing sufficient and relevant data, that a loss in capacity and capability will not prevent the combatant commands from accomplishing their missions at acceptable levels of risk; and  
(B)provides to the appropriate committees of Congress a certification of such determination and supporting analysis.. 140.Modification of limitation on availability of funds for retirement of E–8 JSTARS aircraftSection 147 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1669) is amended— 
(1)in subsection (a), by striking certifies to the congressional defense committees that Increment 2 of the Advanced Battle-Management System of the Air Force has declared initial operational capability as defined in the Capability Development Document for the System and inserting  certifies to the congressional defense committees that— 
(1)the Secretary has identified— (A)a capability with sufficient capacity to replace the current fleet of 16 E–8 Joint Surveillance Target Attack Radar System aircraft in a manner that meets global combatant command requirements; and 
(B)potential global basing locations for such capability; and (2)such replacement capability delivers capabilities that are comparable or superior to the capabilities delivered by such aircraft.; and 
(2)in subsection (c)— (A)in paragraph (3), by striking Increment 1, 2, and 3; and 
(B)in paragraph (4), by striking until Increment 2 of the Advanced Battle-Management System declares initial operational capability and inserting until the Advanced Battle Management System delivers equivalent capability. 141.Limitation on divestment of F–15C aircraft within the European theater (a)In generalThe Secretary of the Air Force may not divest any F–15C aircraft within the area of responsibility of the United States European Command until 180 days after the report required by subsection (b) is submitted to the congressional defense committees. 
(b)Report 
(1)In generalNot later than March 1, 2021, the Commander of the United States European Command shall, in consultation with the Commander of United States Air Forces Europe, submit to the congressional defense committees a report that describes the strategy, force structure construct and capacity, and strategy implementation plan to replace the capability and capacity provided by the F–15C aircraft in the area of responsibility of the United States European Command in a manner that maintains an inherent and equal or better air superiority capability and capacity to that provided by the F–15C aircraft in that area of responsibility. (2)FormThe report under paragraph (1) shall submitted in unclassified form, but may contain a classified annex.  
142.Modernization plan for airborne intelligence, surveillance, and reconnaissance 
(a)Modernization plan 
(1)In generalThe Secretary of the Air Force shall develop a comprehensive plan for the modernization of airborne intelligence, surveillance, and reconnaissance, which shall— (A)ensure the alignment between requirements, both current and future, and Air Force budget submissions to meet such requirements; and 
(B)inform the preparation of future defense program and budget requests by the Secretary, and the consideration of such requests by Congress. (2)ElementsThe plan required by paragraph (1) shall include the following: 
(A)An assessment of all airborne intelligence, surveillance, and reconnaissance missions, both current missions and future missions anticipated to be necessary to support the national defense strategy. (B)An analysis of platforms, capabilities, and capacities necessary to fulfill such current and future missions. 
(C)The anticipated life-cycle budget associated with each platform, capability, and capacity requirement for both current and anticipated future requirements. (D)An analysis showing operational, budget, and schedule trade-offs between sustainment of currently fielded capabilities, modernization of currently fielded capabilities, and development and production of new capabilities. 
(b)Report to Congress 
(1)In generalNot later than March 30, 2021, the Secretary of the Air Force shall submit to the congressional defense committees a report that includes— (A)the comprehensive modernization plan required by subsection (a); and 
(B)a strategy for carrying out such plan through fiscal year 2030. (2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
143.RC–26B manned intelligence, surveillance, and reconnaissance aircraft 
(a)LimitationExcept as provided in subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2021 for the Air Force may be obligated or expended to retire, divest, realign, or place in storage or on backup aircraft inventory status, or prepare to retire, divest, realign, or place in storage or on backup aircraft inventory status, any RC–26B aircraft. (b)ExceptionThe limitation in subsection (a) shall not apply to individual RC–26B aircraft that the Secretary of the Air Force determines, on a case-by-case basis, to be no longer mission capable because of mishap or other damage. 
(c)Funding for aircraft platform 
(1)Of the amount authorized to be appropriated for fiscal year 2021 by section 301 for operation and maintenance and available for operation and maintenance, Air National Guard, as specified in the funding table in section 4301, the Secretary of the Air Force may transfer up to $18,500,000 to be used in support of the RC–26B manned intelligence, surveillance, and reconnaissance platform. (2)Of the amount authorized to be appropriated for fiscal year 2021 by section 421 and available for military personnel for military personnel, Air National Guard, specified in the funding table in section 4401, the Secretary of the Air Force may transfer up to $13,000,000 to be used in support of personnel who operate and maintain the RC–26B manned intelligence, surveillance, and reconnaissance platform. 
(d)Memoranda of agreementNotwithstanding any other provision of law, the Secretary of Defense may enter into one or more memoranda of agreement or cost sharing agreements with other departments and agencies of the Federal Government under which the RC–26B aircraft may be used to assist with the missions and activities of such departments and agencies.  144.Prohibition on funding for Close Air Support Integration GroupNo funds authorized to be appropriated by this Act may be obligated or expended for the Close Air Support Integration Group (CIG) or its subordinate units at Nellis Air Force Base, Nevada, and the Air Force may not utilize personnel or equipment in support of the CIG or its subordinate units.  
145.Required solution for KC–46 aircraft remote visual system limitationsThe Secretary of the Air Force shall develop and implement a complete, permanent solution to the KC–46 aircraft remote visual system (RVS) operational limitations. Not later than February 1, 2021, the Secretary shall submit to the congressional defense committees an implementation strategy for the solution.  146.Analysis of moving target indicator requirements and Advanced Battle Management System capabilities (a)AnalysisNot later than April 1, 2021, the Secretary of the Air Force, in consultation with the commanders of the combatant commands, shall develop an analysis of current and future moving target indicator requirements across the combatant commands and operational and tactical level command and control capabilities the Advanced Battle Management System (ABMS) will require when fielded.  
(b)JROC requirements 
(1)In generalNot later than 60 days after the Secretary of the Air Force develops the analysis under subsection (a), the Joint Requirements Oversight Council (JROC) shall certify that requirements for the Advanced Battle Management System incorporate the findings of the analysis. (2)Congressional notificationThe Joint Requirements Oversight Council shall notify the congressional defense committees upon making the certification required under paragraph (1), and provide a briefing on the requirements and findings described in such paragraph not later than 30 days after such notification.  
147.Study on measures to assess cost-per-effect for key mission areas 
(a)In generalNot later than January 1, 2021, the Secretary of the Air Force shall provide for the performance of an independent study designed to devise new measures to assess cost-per-effect for key mission areas of the Air Force. The study shall be conducted by a Federally funded research and development center selected by the Secretary for purposes of the study. (b)ScopeThe study conducted pursuant to subsection (a) shall address the following matters: 
(1)Number of weapon systems required to meet a specified mission goal. (2)Number of personnel required to meet a specified mission goal. 
(3)Associated operation and maintenance costs necessary to facilitate respective operational constructs. (4)Basing requirements for respective force constructs. 
(5)Mission support elements required to facilitate specified operations. (6)Defensive measures required to facilitate viable mission operations. 
(7)Attrition due to enemy countermeasures and other loss factors associated with respective technologies. (8)Associated weapon effects costs compared to alternative forms of power projection. 
(c)Implementation of measuresThe Secretary shall, as the Secretary considers appropriate, incorporate the findings of the study conducted pursuant to subsection (a) into the future force development processes of the Air Force. The measures— (1)should be domain and platform agnostic;  
(2)should focus on how best to achieve mission goals in future operations; and (3)shall consider including cost-per-effect metrics as a key performance parameter for any Air Force acquisition programs that enter the Joint Capabilities Integration and Development System (JCIDS) requirements process of the Department of Defense.  
EDefense-wide, Joint, and Multiservice Matters 
151.Budgeting for life-cycle costs of aircraft for the Army, Navy, and Air Force 
(a)In generalChapter 9 of title 10, United States Code, is amended by inserting after section 231 the following new section:  231a.Budgeting for life-cycle costs of aircraft for the Army, Navy, and Air Force: annual plan and certification (a)Annual aircraft procurement plan and certificationNot later than 30 days after the date on which the President submits to Congress the budget for a fiscal year, the Secretary of Defense shall submit to the congressional defense committees the following: 
(1)A plan for the procurement of the aircraft specified in subsection (b) for each of the Department of the Army, the Department of the Navy, and the Department of the Air Force developed in accordance with this section. (2)A certification by the Secretary that both the budget for such fiscal year and the future-years defense program submitted to Congress in relation to such budget under section 221 of this title provide for funding of the procurement of aircraft at a level that is sufficient for the procurement of the aircraft provided for in the plan under paragraph (1) on the schedule provided in the plan. 
(b)Covered aircraftThe aircraft specified in this subsection are the aircraft as follows: (1)Fighter aircraft. 
(2)Attack aircraft. (3)Bomber aircraft. 
(4)Intertheater lift aircraft. (5)Intratheater lift aircraft. 
(6)Intelligence, surveillance, and reconnaissance aircraft. (7)Tanker aircraft. 
(8)Remotely piloted aircraft. (9)Rotary-wing aircraft. 
(10)Operational support and executive lift aircraft. (11)Any other major support aircraft designated by the Secretary of Defense for purposes of this section. 
(c)Annual aircraft procurement plan 
(1)The annual aircraft procurement plan developed for a fiscal year for purposes of subsection (a) should be designed so that the aviation force provided for under the plan is capable of supporting the national military strategy of the United States as set forth in the most recent National Defense Strategy submitted under section 113(g) of this title and the most recent National Military Strategy submitted under section 153(b) of this title. (2)Each annual aircraft procurement plan shall include the following: 
(A)A detailed program for the procurement of the aircraft specified in subsection (b) for each of the Department of the Army, the Department of the Navy, and the Department of the Air Force over the next 15 fiscal years. (B)A description of the aviation force structure necessary to meet the requirements of the national military strategy of the United States. 
(C)The estimated levels of annual investment funding necessary to carry out each aircraft program, together with a discussion of the procurement strategies on which such estimated levels of annual investment funding are based, set forth in aggregate for the Department of Defense and in aggregate for each military department. (D)The estimated level of annual funding necessary to operate, maintain, sustain, and support each aircraft program throughout the life-cycle of the program, set forth in aggregate for the Department of Defense and in aggregate for each military department. 
(E)For each of the cost estimates required by subparagraphs (C) and (D)— (i)a description of whether the cost estimate is derived from the cost estimate position of the military department concerned or from the cost estimate position of the Office of Cost Assessment and Program Evaluation; 
(ii)if the cost estimate position of the military department and the cost estimate position of the Office of Cost Assessment and Program Evaluation differ by more than 5 percent for any aircraft program, an annotated cost estimate difference and sufficient rationale to explain the difference; (iii)the confidence or certainty level associated with the cost estimate for each aircraft program; and 
(iv)a certification that the calculations from which the cost estimate is derived are based on common cost categories used by the Under Secretary of Defense for Acquisition and Sustainment for calculating the life-cycle cost of an aircraft program.  (F)An assessment by the Secretary of Defense of the extent to which the combined aircraft forces of the Department of the Army, the Department of the Navy, and the Department of the Air Force meet the national security requirements of the United States. 
(3)For any cost estimate required by subparagraph (C) or (D) of paragraph (2) for any aircraft program for which the Secretary is required to include in a report under section 2432 of this title, the source of the cost information used to prepare the annual aircraft plan shall be derived from the Selected Acquisition Report data that the Secretary plans to submit to the congressional defense committees in accordance with subsection (f) of that section for the year for which the annual aircraft procurement plan is prepared. (4)Each annual aircraft procurement plan shall be submitted in unclassified form, and shall contain a classified annex. A summary version of the unclassified report shall be made available to the public. 
(d)Assessment when aircraft procurement budget is insufficient to meet applicable requirementsIf the budget for any fiscal year provides for funding of the procurement of aircraft for the Department of the Army, the Department of the Navy, or the Department of the Air Force at a level that is not sufficient to sustain the aviation force structure specified in the aircraft procurement plan for such Department for that fiscal year under subsection (a), the Secretary shall include with the defense budget materials for that fiscal year an assessment that describes the funding shortfall and discusses the risks associated with the reduced force structure of aircraft that will result from funding aircraft procurement at such level. The assessment shall be coordinated in advance with the commanders of the combatant commands. (e)Annual report on aircraft inventory (1)As part of the annual plan and certification required to be submitted under this section, the Secretary shall include a report on the aircraft in the inventory of the Department of Defense.  
(2)Each report under paragraph (1) shall include the following, for the year covered by such report, the following: (A)The total number of aircraft in the inventory. 
(B)The total number of the aircraft in the inventory that are active, stated in the following categories (with appropriate subcategories for mission aircraft, training aircraft, dedicated test aircraft, and other aircraft): (i)Primary aircraft. 
(ii)Backup aircraft. (iii)Attrition and reconstitution reserve aircraft. 
(C)The total number of the aircraft in the inventory that are inactive, stated in the following categories: (i)Bailment aircraft. 
(ii)Drone aircraft. (iii)Aircraft for sale or other transfer to foreign governments. 
(iv)Leased or loaned aircraft. (v)Aircraft for maintenance training. 
(vi)Aircraft for reclamation. (vii)Aircraft in storage. 
(D)The aircraft inventory requirements approved by the Joint Chiefs of Staff. (3)Each report under paragraph (1) shall set forth each item specified in paragraph (2) separately for the regular component of each armed force and for each reserve component of each armed force and, for each such component, shall set forth each type, model, and series of aircraft provided for in the future-years defense program that covers the fiscal year for which the budget accompanying the plan, certification and report is submitted. 
(f)Budget definedIn this section, the term budget means the budget of the President for a fiscal year as submitted to Congress pursuant to section 1105 of title 31.. (b)Clerical amendmentThe table of sections at the beginning of chapter 9 of such title is amended by inserting after the item relating to section 231 the following new item: 
 
 
231a. Budgeting for life-cycle costs of aircraft for the Army, Navy, and Air Force: annual plan and certification.. 
152.Transfer of responsibilities and functions relating to electromagnetic spectrum operations 
(a)TransferNot later than two years after the date of the enactment of this Act and in accordance with the plan developed pursuant to subsection (b), the Secretary of Defense shall transfer to an appropriate entity within the Department of Defense all the responsibilities and functions of the Commander of the United States Strategic Command that are germane to electromagnetic spectrum operations (EMSO), including— (1)advocacy for joint electronic warfare capabilities; 
(2)providing contingency electronic warfare support to other combatant commands; and (3)supporting combatant command joint training and planning related to electromagnetic spectrum operations. 
(b)Plan for transfer of responsibilities 
(1)In generalNot later than 180 days before the date of the transfer of responsibilities required by subsection (a), the Secretary shall develop a plan to carry out the transfer. (2)ConsiderationsIn developing the plan required by paragraph (1), the Secretary shall consider the following: 
(A)All appropriate entities having potential for designation as the receiving electromagnetic spectrum operations organization, including elements of the Joint Staff, the functional and geographic combatant commands, Department of Defense offices and agencies, and other organizations, including the establishment of a new entity for that purpose within any such entity. (B)Whether the receiving electromagnetic spectrum operations organization should have a unitary structure or hybrid structure (in which operational and capability development and direction are headed by separate organizations). 
(C)The resources required by the receiving electromagnetic spectrum operations organization to fulfill the responsibilities and functions specified in subsection (a). (D)The results of the evaluations carried out pursuant to subsections (c) and (d). 
(3)Submittal to CongressNot later than 180 days before the date of the transfer of responsibilities required by subsection (a), the Secretary shall submit to Congress the following: (A)The plan developed under paragraph (1). 
(B)The construct and elements of the receiving electromagnetic spectrum operations organization under the plan, including the allocation of responsibilities among senior officials in such organization. (C)The analysis conducted to determine the electromagnetic spectrum operations organization, including the input in the plan or analysis of the results of consultation with any independent entities involved in development of the plan. 
(D)The resources required to implement the plan, and a timeline for the receiving electromagnetic spectrum operations organization to reach initial operational capability and full operational capability.  (c)Evaluations of Armed Forces (1)In generalNot later than October 1, 2021, and annually thereafter through 2025, the Chief of Staff of the Army, the Chief of Naval Operations, the Chief of Staff of the Air Force, the Commandant of the Marine Corps, and the Chief of Space Operations shall each carry out an evaluation of the ability of the Armed Force concerned to perform electromagnetic spectrum operations missions required by each of the following: 
(A)The Electromagnetic Spectrum Superiority Strategy. (B)The Joint Staff-developed concept of operations for electromagnetic spectrum operations. 
(C)The operations and contingency plans of the combatant commands. (2)ElementsEach evaluation under paragraph (1) shall include assessment of the following: 
(A)Current programs of record, including— (i)the ability of weapon systems to perform missions in contested electromagnetic spectrum environments; and 
(ii)the ability of electronic warfare capabilities to disrupt adversary operations. (B)Future programs of record, including— 
(i)the need for distributed or network-centric electronic warfare and signals intelligence capabilities; and (ii)the need for automated and machine learning- or artificial intelligence-assisted electronic warfare capabilities. 
(C)Order of battle. (D)Individual and unit training. 
(E)Tactics, techniques, and procedures, including— (i)maneuver, distribution of assets, and the use of decoys; and 
(ii)integration of nonkinetic and kinetic fires. (d)Evaluations of combatant commands (1)In generalNot later than October 1, 2021, and annually thereafter through 2025, the Commander of the United States European Command, the Commander of the United States Pacific Command, and the Commander of the United States Central Command shall each carry out an evaluation of the plans and posture of the command concerned to execute the electromagnetic spectrum operations envisioned in each of the following: 
(A)The Electromagnetic Spectrum Superiority Strategy. (B)The Joint Staff-developed concept of operations for electromagnetic spectrum operations. 
(2)ElementsEach evaluation under paragraph (1) shall include assessment of the following: (A)Operation and contingency plans. 
(B)The manning, organizational alignment, and capability of joint electromagnetic spectrum operations cells. (C)Mission rehearsal and exercises. 
(D)Force positioning, posture, and readiness. (e)Semiannual briefingNot less frequently than twice each year until January 1, 2026, the Vice Chairman of the Joint Chiefs of Staff shall brief the Committees on Armed Services of the Senate and the House of Representatives on the implementation of this section by each of the Joint Staff, the Armed Forces, and the combatant commands.  
153.Cryptographic modernization schedules 
(a)Cryptographic modernization schedules requiredEach of the Secretaries of the military departments and the heads of relevant Defense Agencies and Department of Defense Field Activities shall establish and maintain a cryptographic modernization schedule that specifies, for each pertinent weapon system, command and control system, or data link under the jurisdiction of such Secretary or head, including those that use commercial encryption technologies (as relevant), the following: (1)The last year of use for applicable cryptographic algorithms. 
(2)Anticipated key extension requests for systems where cryptographic modernization is assessed to be overly burdensome and expensive or to provide limited operational utility. (3)The funding and deployment schedule for modernized cryptographic algorithms, keys, and equipment over the future-years defense program submitted to Congress pursuant to section 221 of title 10, United States Code, in 2021 together with the budget of the President for fiscal year 2022. 
(b)Requirements for Chief Information OfficerThe Chief Information Officer of the Department of Defense shall— (1)oversee the construction and implementation of the cryptographic modernization schedules required by subsection (a); 
(2)establish and maintain an integrated cryptographic modernization schedule for the entire Department of Defense, collating the cryptographic modernization schedules required under subsection (a); and (3)in coordination with the Director of the National Security Agency and the Joint Staff Director for Command, Control, Communications, and Computers/Cyber, use the budget certification, standard-setting, and policy-making authorities provided in section 142 of title 10, United States Code, to amend Armed Force and Defense Agency and Field Activity plans for key extension requests and cryptographic modernization funding and deployment that pose unacceptable risk to military operations. 
(c)Annual noticesNot later than January 1, 2022, and not less frequently than once each year thereafter until January 1, 2026, the Chief Information Officer and the Joint Staff Director shall jointly submit to the congressional defense committees notification of all— (1)delays to or planned delays of Armed Force and Defense Agency and Field Activity funding and deployment of modernized cryptographic algorithms, keys, and equipment over the previous year; and 
(2)changes in plans or schedules surrounding key extension requests and waivers, including— (A)unscheduled or unanticipated key extension requests; and 
(B)unscheduled or unanticipated waivers and nonwaivers of scheduled or anticipated key extension requests.  154.Department of Defense participation in the Special Federal Aviation Regulation Working Group (a)Designation of DoD representativesThe Secretary of Defense shall designate the Department of Defense representatives to the Special Federal Aviation Regulation Working Group. 
(b)Limitation on availability of funds for OSDOf the aggregate amount authorized to be appropriated by this Act for fiscal year 2021 and available for the Office of the Secretary of Defense, not more than 75 percent may be obligated or expended until the later of the following: (1)The date on which Secretary certifies, in writing, to the appropriate committees of Congress that the Department representatives to the Special Federal Aviation Regulation Working Group have been designated as required by subsection (a). 
(2)The date on which the Special Federal Aviation Regulation Working Group submits to the appropriate committees of Congress initial recommendations developed pursuant to subsection (b)(4) of section 1748 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1847). (c)Report on findings and recommendations (1)In generalNot later than June 30, 2021, the Special Federal Aviation Regulation Working Group shall submit to the appropriate committees of Congress a report setting forth the findings and recommendations of the Working Group as developed pursuant to subsection (b) of section 1748 of the National Defense Authorization Act for Fiscal Year 2020. 
(2)Conforming amendmentsSection 1748 of the National Defense Authorization Act for Fiscal Year 2020 is amended— (A)by striking subsection (d); and 
(B)in subsection (e), by striking subsection (d) and inserting section 154(c)(1) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021. (d)Certification in connection with contracts with foreign companies for aviation services overseas (1)In generalSubject to paragraph (2), the Department of Defense may not enter into a contract with a foreign company as contracted aviation support to provide aviation services in an overseas area unless the Secretary certifies, in writing, to the appropriate committees of Congress each of the following: 
(A)That the use of foreign companies to provide such services in overseas areas is required for the national security of the United States. (B)That the Department has exhausted all available authorities to use United States companies to provide such services in overseas areas. 
(2)SunsetThe requirement in paragraph (1) shall expire on the later of— (A)the date on which the Special Federal Aviation Regulation Working Group submits to the appropriate committees of Congress the report required by subsection (c)(1); and 
(B)the date on which the Secretary fully implements the recommendations contained in that report. (e)DefinitionsIn this section: 
(1)The term appropriate committees of Congress means— (A)the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate; and 
(B)the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives. (2)The term Special Federal Aviation Regulation Working Group means the working group established pursuant to section 1748 of the National Defense Authorization Act for Fiscal Year 2020.  
155.Integrated air and missile defense assessment 
(a)Certification on directive of IAMD responsibilities and authoritiesNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall, in coordination with the Chairman of the Joint Chiefs of Staff and the Secretaries of the military departments, certify that Department of Defense Directive 5100.01 is current and accurate with respect to integrated air and missile defense (IAMD) responsibilities and authorities in support of joint and combined land, sea, air, space and special forces operations, and in obtaining and maintaining air superiority or supremacy as required. (b)IAMD assessment by Chairman of the Joint Chiefs of Staff (1)In generalThe Chairman of the Joint Chiefs of Staff shall, in coordination with the Secretaries of the military departments and the Director of the Missile Defense Agency, conduct a comprehensive classified assessment of threats to, and capabilities and capacities of, current and planned integrated air and missile defense technologies and force structure to meet the requirements of the combatant commands in support of the National Defense Strategy. 
(2)ElementsThe assessment required by paragraph (1) shall include the following: (A)Characterization and analysis of current and emerging threats, including the following: 
(i)Cruise, hypersonic, and ballistic missiles. (ii)Unmanned aerial systems. 
(iii)Rockets and other indirect fire. (iv)Specific and meaningfully varied examples within each of clauses (i) through (iii). 
(B)Analysis of current and planned integrated air and missile defense capabilities to counter the threats characterized and analyzed under subparagraph (A), including the following: (i)Projected timelines for development, procurement, and fielding of needed capabilities to defend against current and anticipated threats, based on intelligence assessments of such threats. 
(ii)Projected capability and capacity gaps in addressing the threats characterized and assessed under subparagraph (A), including a delineation of unfulfilled integrated air and missile defense requirements by combatant command. (iii)Risk assessment of projected capability and capacity gaps addressing integrated air and missile defense requirements of the combatant commands and the National Defense Strategy. 
(iv)Opportunities for acceleration or need for incorporation of interim capabilities to address current and projected gaps. (v)Opportunities to leverage allied contributions for integrated air and missile defense capabilities and capacities to meet requirements of the combatant commands. 
(C)Assessment of the integrated air and missile defense command, control, and intelligence systems and architecture, including the following: (i)A description of the integrated air and missile defense architecture, and the component counter unmanned aerial system (C–UAS) sub-architecture of such architecture. 
(ii)Identification of the critical command and control (C2) systems. (iii)Integration or interoperability of the command and control systems. 
(iv)Integration, interoperability, or compatibility of the command and control systems with planned Joint All Domain Command and Control (JADC2) architecture. (3)Characterization (A)In generalIn carrying out the assessment required by paragraph (1), the Chairman shall clearly, on a technical and operational basis, distinguish between distinctly different threats in the same general class. 
(B)ExampleThe Chairman shall, for example, ensure that the assessment is not limited to a broad characterization, such as cruise missiles, since such characterization does not sufficiently distinguish between current cruise missiles and emerging hypersonic cruise missiles, which may require different capabilities to counter them. (4)Interim briefing and report (A)Interim briefingNot later than 60 days after the date of the enactment of this Act, the Chairman shall brief the Committees on Armed Services of the Senate and the House of Representatives on the assessment under paragraph (1). 
(B)ReportNot later than 180 days after the date of the enactment of this Act, the Chairman shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the findings of the assessment conducted under paragraph (1). (c)Secretary of the military department briefings on response to IAMD assessment (1)In generalNot later than 90 days after the submittal of the report required by subsection (b)(4)(B), the Secretary of the Army, the Secretary of the Navy, and the Secretary of the Air Force shall each brief the Committees on Armed Services of the Senate and the House of Representatives on the manner in which the military department under the jurisdiction of such Secretary intends to fulfill the global integrated air and missile defense requirements of the combatant commands in accordance with Department of Defense Directive 5100.01.  
(2)ElementsEach briefing under paragraph (1) shall include, for the military department covered by such briefing, the following: (A)Analysis of current and planned integrated air and missile defense capabilities to counter the threats characterized and analyzed under subsection (b)(2)(A), including the following: 
(i)Projected timelines and costs for development, procurement, and fielding of planned integrated air and missile defense capabilities. (ii)Projected capability gaps and an assessment of associated risk. 
(iii)Opportunities for acceleration or need for incorporation of interim capabilities to address current and projected gaps. (B)Analysis of current and planned capacity to meet major contingency plan requirements and ongoing global operations of the combatant commands, including the following: 
(i)Current and planned numbers of integrated air and missile defense systems and formations, including associated munitions. (ii)Capacity gaps, and an assessment of associated risk, in addressing combatant command requirements. 
(iii)Operations tempo stress on integrated air and missile defense formations and personnel. (iv)Plans to sustain or to increase integrated air and missile defense personnel and formations. 
(C)Assessment of proponency and the distribution of responsibility and authority for policy and program planning, budgeting, and execution within the military department for integrated air and missile defense and counter-unmanned aerial systems, including the following: (i)A description of the current proponency structure. 
(ii)An assessment of the adequacy of the current proponency structure to facilitate integrated air and missile defense and counter unmanned aerial systems functions for the Department of Defense. (D)Assessment of the feasibility and advisability of establishing one or more centers of excellence for integrated air and missile defense, counter unmanned aerial systems, or both for purposes of planing, organizing, and managing the military department and joint force efforts to achieve a functional capability and capacity to meet the requirements of the combatant commands. 
156.Joint strategy for air base defense against missile threats 
(a)Strategy requiredThe Chief of Staff of the Air Force and the Chief of Staff of the Army shall jointly develop and carry out a strategy to address the defense of air bases and prepositioned sites outside the continental United States against current and emerging missile threats, as validated by the Defense Intelligence Agency. (b)Certification and strategyNot later than June 1, 2021, the Chief of Staff of the Air Force and the Chief of Staff of the Army shall jointly submit to the congressional defense committees the following: 
(1)A certification that the defense of air bases and prepositioned sites outside the continental United States against threats described in subsection (a) is being addressed jointly. (2)The strategy developed pursuant to subsection (a).  
157.Joint All Domain Command and Control requirements 
(a)Validation of requirements by Joint Requirements Oversight CouncilNot later than April 1, 2021, the Joint Requirements Oversight Council (JROC) shall validate requirements for Joint All Domain Command and Control (JADC2). (b)Air Force certificationImmediately after the validation of requirements pursuant to subsection (a), the Chief of Staff of the Air Force shall submit to the congressional defense committees a certification that the current Joint All Domain Command and Control effort, including programmatic and architecture efforts, being led by the Air Force will meet the requirements validated by the Joint Requirements Oversight Council. 
(c)Certification by other Armed Forces Not later than July 1, 2021, the chief of staff of each Armed Force other than the Air Force shall submit to the congressional defense committees a certification whether the efforts of such Armed Force on multi-domain command and control are compatible with Joint All Domain Command and Control architecture. (d)BudgetingThe Secretary of Defense shall incorporate the expected costs for full development and implementation of Joint All Domain Command and Control across the Department of Defense in fiscal year 2022 in the budget of the President for fiscal year 2022 as submitted to Congress under section 1105 of title 31, United States Code.  
158.Expansion of economic order quantity contracting authority for F–35 aircraft programSection 161(a)(2) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1246) is amended by striking $574,000,000 and inserting $1,035,793,000. 159.Documentation relating to the F–35 aircraft programThe Secretary of Defense shall submit to the congressional defense committees, not later than 15 days following Milestone C approval for the F–35 aircraft program pursuant to section 2366c of title 10, United States Code, or entering into a contract for the full-rate production of F–35 aircraft, the documentation with respect to the F–35 aircraft program as follows: 
(1)A certification by the Under Secretary of Defense for Acquisition and Sustainment that— (A)all alternative supply contractors for parts, required for the airframe and propulsion prime contractors of the F–35 aircraft program as a result of the removal of the Republic of Turkey from the program, have been identified, and all related undefinitized contract actions have been definitized (as described in section 7401 of part 217 of the Defense Federal Acquisition Regulation Supplement); 
(B)the parts produced by each such contractor have been qualified and certified as meeting applicable technical design and use specifications; and (C)each such contractor has reached the required rate of production to meet supply requirements for parts under the program. 
(2)A cost analysis, prepared by the joint program office for the F–35 aircraft program, that assesses and defines— (A)the manner in which the full integration of Block 4 and Technical Refresh 3 capabilities for each lot of Block 4 production aircraft beginning after lot 14 will affect the average procurement unit cost of United States variants of the F–35A, F–35B, and F–35C aircraft; and 
(B)the manner in which the establishment of alternate sources of production and sustainment of supply and repair parts due to the removal of the Republic of Turkey from the program will affect such unit cost. (3)All reports required by section 167 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1250). 
(4)An independent cost estimate, prepared by Director of Cost Assessment and Program Evaluation, that defines, for each phase of the F–35 aircraft program, the cost to develop, procure, integrate, and retrofit F–35 aircraft with all Block 4 capability requirements that are specified in the most recent Block 4 capabilities development document. (5)A plan to correct or mitigate any deficiency in the F–35 aircraft, identified as of the date of enactment of this Act that— 
(A)may cause death, severe injury or occupational illness, or major loss or damage to equipment or a system, and for which there is no identified workaround (commonly known as a category 1A deficiency); or (B)critically restricts combat readiness capabilities or results in the inability to attain adequate performance to accomplish mission requirements (commonly known as a category 1B deficiency). 
(6)A software and hardware capability, upgrade, and aircraft modification plan for the F–35 aircraft that defines the cost and schedule for retrofitting F–35 aircraft that currently have Technical Refresh 2 capabilities installed to ensure compatibility with Block 4 and Technical Refresh 3 capabilities. (7)The following reports for the F–35 aircraft program, as prepared by the Director of Operational Test and Evaluation: 
(A)A report on the results of the realistic survivability testing of the F–35 aircraft, as described in section 2366(d) of title 10, United States Code. (B)A report on the results of the initial operational test and evaluation conducted for program, as described in section 2399(b)(2) of such title. 
(8)A mitigation strategy and implementation plan to address each critical deficiency in the F–35 aircraft autonomic logistics information system that has been identified as of the date of enactment of this Act. (9)A certification that the F–35A aircraft meets required mission reliability performance using an average sortie duration of 2 hours and 30 minutes. 
(10)A certification that the Secretary has developed and validated a fully integrated and realistic schedule for the development, production and integration of Block 4 Technical Refresh 3 capabilities for the F–35 aircraft, that includes a strategy for resolving all software technical debt that has accumulated within the F–35 operational flight program source code during development, production, and integration of Technical Refresh 1 and Technical Refresh 2 capabilities. (11)The following: 
(A)A complete list of hardware modifications that will be required to integrate Block 4 capabilities into lot 16 and lot 17 production F–35 aircraft. (B)An estimate of the costs of any engineering changes required as a result of such modifications. 
(C)A comparison of those engineering changes and costs with the engineering changes and costs for lot 15 production F–35 aircraft. 160.F–35 aircraft munitionsSubject to the availability of appropriations, the Secretary of the Air Force and the Secretary of the Navy shall, in coordination with the Director of the F–35 Joint Program Office, certify for use by the Armed Forces under the jurisdiction of such Secretary munitions for F–35 aircraft that are qualified on F–35 partner aircraft of North Atlantic Treaty Organization (NATO) member nations as of the date of the enactment of this Act.  
161.Redesign strategy for the Autonomic Logistics Information System for the F–35 fighter aircraft 
(a)In generalNot later than March 1, 2021, the Under Secretary of Defense for Acquisition and Sustainment shall, in consultation with the Director of the F–35 Aircraft Joint Program Office, submit to the congressional defense committees the following: (1)A report describing a program-wide process for measuring, collecting, and tracking information on the manner in which the F–35 Autonomic Logistics Information System (ALIS) is affecting the performance of the F–35 aircraft fleet, including its effects on aircraft availability and mission capability and effectiveness rates. 
(2)A strategy and implementation plan for the F–35 Operational Data Integrated Network (ODIN) system that is being developed to replace the F–35 Autonomic Logistics Information System, including an identification and assessment of goals, key risks or uncertainties, system performance metrics, and costs of designing, procuring, and fielding the F–35 Operational Data Integrated Network system. (b)UpdatesIn each quarterly briefing required by section 155 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public 115–232; 132 Stat. 1672) for a calendar quarter beginning on or after January 1, 2022, the Under Secretary and the Director shall include an update containing current information on the following: 
(1)The manner in which the F–35 Autonomic Logistics Information System is affecting fleet performance of the F–35 aircraft fleet. (2)The progress being made to develop, procure, and field the F–35 Operational Data Integrated Network system.  
162.Briefings on software regression testing for F–35 aircraftDuring the quarterly briefing required by section 155 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1672) covering a quarter in which mission systems production software for the F–35 aircraft was released to units operating such aircraft under the F–35 aircraft continuous capability development and delivery program, the Under Secretary of Defense for Acquisition and Sustainment shall, in consultation with the Director of Operational Test and Evaluation, brief the congressional defense committees with the following with respect to the missions systems production software for the F–35 aircraft: (1)An explanation of the types and methods of regression testing that were completed for the production release of the software concerned to ensure compatibility and proper functionality with— 
(A)the fire control radar system of each variant of the F–35 aircraft; and (B)all weapons certified for carriage and employment on each variant of the F–35 aircraft. 
(2)An identification of any entities that conducted regression testing of such software, including any development facilities of the Federal Government or contractors that conducted such testing. (3)A list of deficiencies identified during regression testing of such software, or by operational units, after fielding of such software, and an explanation of— 
(A)any software modifications, including quick-reaction capability, that were completed to resolve or mitigate such deficiencies; (B)with respect to any deficiencies that were not resolved or mitigated, whether the deficiencies will be corrected in later releases of the software; and 
(C)any effects resulting from such deficiencies, including— (i)any effects on the cost and schedule for delivery of the software; and 
(ii)in cases in which the deficiencies resulted in additional, unplanned, software releases, any effects on the ongoing testing of software capability releases.  163.Prohibition on use of funds for the Armed Overwatch ProgramNone of the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense may be used to, and the Department may not— 
(1)procure armed overwatch aircraft for the United States Special Operations Command in fiscal year 2021; or (2)procure armed overwatch aircraft for the Air Force in fiscal years 2021 through 2023.  
164.Acceleration of development and fielding of counter unmanned aircraft systems across the joint force 
(a)Immediate objective for Executive Agent for C–sUASThe Executive Agent of the Joint Counter Small Unmanned Aircraft Systems (C–sUAS) Office, as designated by the Under Secretary of Defense for Acquisition and Sustainment, shall prioritize the objective of developing and executing a plan to develop, test, and begin production of a counter unmanned aircraft system that can be fielded as early as fiscal year 2021 to meet immediate operational needs in countering Group 1, 2, and 3 unmanned aircraft systems and, to the extent practical, has the potential to counter other, larger unmanned aircraft systems. (b)Development and fielding of C–sUAS systems in fiscal year 2021In carrying out subsection (a), the Executive Agent shall consider the selection of counter unmanned aircraft systems with specific emphasis on systems that— 
(1)have undergone successful realistic operational tests or assessments, or have been or are currently deployed; (2)will meet the operational requirements of deployed forces facing current and anticipated unmanned aircraft system (UAS) threats, including effectiveness against unmanned aircraft systems that are not remotely piloted or are not reliant on a command link;  
(3)use autonomous and semi-autonomous systems and processes; (4)are affordable, with low operating and sustainment costs;  
(5)build, to the extent practicable, upon systems that were selected for fielding in fiscal year 2021; (6)reduce or accelerate the timeline for initial operational capability and full operational capability of the counter unmanned aircraft system prioritized by subsection (a); 
(7)enable the flexible and continuous integration of different types of sensors and mitigation solutions based on the different demands of particular military installations and deployed forces, physical geographies, and threat profiles; and (8)are or include systems or component parts that are commercial items, as required by section 3307 of title 41, United States Code, including a common command and control system. 
(c)BriefingNot later than 90 days after the date of the enactment of this Act, the Executive Agent shall brief the congressional defense committees on the following: (1)The selection process for counter unmanned aircraft system capabilities prioritized by this section. 
(2)The plan prioritized by subsection (a). (d)OversightThe Executive Agent shall— 
(1)oversee the execution of all counter unmanned aircraft systems being developed by the military departments as of the day before the date of the enactment of this Act; and (2)ensure that the plan prioritized by subsection (a) guides future programmatic and funding decisions for activities relating to counter unmanned aircraft systems, including any cancellation of such activities. 
165.Airborne intelligence, surveillance, and reconnaissance acquisition roadmap for the United States Special Operations Command 
(a)In generalNot later than December 1, 2021, the Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict and the Commander of the United States Special Operations Command shall jointly submit to the congressional defense committees an acquisition roadmap to meet the manned and unmanned airborne intelligence, surveillance, and reconnaissance requirements of United States Special Operations Forces.  (b)ElementsThe roadmap required under subsection (a) shall include the following:  
(1)A description of the current platform requirements for manned and unmanned airborne intelligence, surveillance, and reconnaissance capabilities to support United States Special Operations Forces.  (2)An analysis of the remaining service life of existing manned and unmanned airborne intelligence, surveillance, and reconnaissance capabilities currently operated by United States Special Operations Forces.  
(3)An identification of any current or anticipated gaps for special operations-peculiar manned and unmanned airborne intelligence, surveillance, and reconnaissance capabilities. (4)A description of anticipated manned and unmanned intelligence, surveillance, and reconnaissance platform requirements of the United States Special Operations Forces, including range, payload, endurance, ability to operate in contested environments, and other requirements, as appropriate.  
(5)A description of the manner in which the anticipated requirements described in paragraph (4) are in alignment with the National Defense Strategy and meet the challenge of strategic competition and nation state intelligence collection requirements.  (6)An explanation of the anticipated mix of manned and unmanned aircraft, number of platforms, and associated aircrew and maintainers for support of United States Special Operations Forces. 
(7)An explanation of the extent to which service-provided manned and unmanned airborne intelligence, surveillance, and reconnaissance capabilities will be required in support of United States Special Operations Forces, and the manner in which such capabilities will supplement and integrate with the organic capabilities possessed by United States Special Operations Forces.  (8)Any other matters the Assistant Secretary and the Commander jointly consider appropriate.  
166.Prohibition on divestiture of manned intelligence, surveillance, and reconnaissance aircraft operated by United States Special Operations Command 
(a)ProhibitionNo funds authorized to be appropriated by this Act may be used to divest any manned intelligence, surveillance, and reconnaissance aircraft operated by the United States Special Operations Command, and the Department of Defense may not divest any manned intelligence, surveillance, and reconnaissance aircraft operated by the United States Special Operations Command in fiscal year 2021. (b)ExceptionThe prohibition in subsection (a) does not apply to any divestment of aircraft described in that subsection that is ongoing as of the date of the enactment of this Act.  
167.Notification on efforts to replace inoperable ejection seat aircraft locator beacons 
(a)NotificationNot later than 180 days after the date of the enactment of this Act, and on a semi-annual basis thereafter until the date specified in subsection (b), the Under Secretary of Defense for Acquisition and Sustainment shall submit to the congressional defense committees a written notification that describes, with respect to the period covered by the notification— (1)the efforts of the service acquisition executives of the Department of the Air Force and the Department of the Navy to replace ejection seat aircraft locator beacons that are— 
(A)installed on covered aircraft; and (B)inoperable in water or in wet conditions; and 
(2)the funding allocated for such efforts. (b)Date specifiedThe date specified in this subsection is the earlier of— 
(1)the date on which the Under Secretary of Defense for Acquisition and Sustainment determines that all ejection seat aircraft locator beacons installed on covered aircraft are operable in water and wet conditions; or (2)the date that is 5 years after the date of the enactment of this Act. 
(c)DefinitionsIn this section: (1)The term covered aircraft means aircraft of the Air Force, the Navy, and the Marine Corps that are equipped with ejection seats. 
(2)The term service acquisition executive of the Department of the Air Force does not include the Service Acquisition Executive of the Department of the Air Force for Space Systems and Programs described in section 957 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 9016 note).  IIRESEARCH, DEVELOPMENT, TEST, AND EVALUATION  Subtitle A—Authorization of Appropriations Sec. 201. Authorization of appropriations. Subtitle B—Program Requirements, Restrictions, and Limitations Sec. 211. Modification of requirements relating to certain cooperative research and development agreements. Sec. 212. Disclosure requirements for recipients of Department of Defense research and development funds. Sec. 213. Modification of national security innovation activities and pilot program on strengthening the defense industrial and innovation base. Sec. 214. Updates to Defense Quantum Information Science and Technology Research and Development program. Sec. 215. Establishment of Directed Energy Working Group. Sec. 216. Extension of pilot program for the enhancement of the research, development, test, and evaluation centers of the Department of Defense. Sec. 217. Designation of senior officials for critical technology areas supportive of the National Defense Strategy. Sec. 218. Executive agent for Autonomy. Sec. 219. National security innovation partnerships. Sec. 220. Social science, management science, and information science research activities. Sec. 221. Accountability measures relating to the Advanced Battle Management System. Sec. 222. Activities to improve fielding of Air Force hypersonic capabilities. Sec. 223. Disclosure of funding sources in applications for Federal research and development awards. Sec. 224. Governance of fifth-generation wireless networking in the Department of Defense. Sec. 225. Demonstration project on use of certain technologies for fifth-generation wireless networking services. Sec. 226. Research, development, and deployment of technologies to support water sustainment. Sec. 227. Limitation on contract awards for certain unmanned vessels. Subtitle C—Artificial Intelligence and Emerging Technology Sec. 231. Modification of biannual report on the Joint Artificial Intelligence Center. Sec. 232. Modification of joint artificial intelligence research, development, and transition activities. Sec. 233. Board of advisors for the Joint Artificial Intelligence Center. Sec. 234. Application of artificial intelligence to the defense reform pillar of the National Defense Strategy. Sec. 235. Acquisition of ethically and responsibly developed artificial intelligence technology. Sec. 236. Steering committee on emerging technology. Subtitle D—Education and Workforce Development Sec. 241. Measuring and incentivizing programming proficiency. Sec. 242. Modification of Science, Mathematics, and Research for Transformation (SMART) Defense Education Program. Sec. 243. Improvements to Technology and National Security Fellowship of Department of Defense. Sec. 244. Modification of mechanisms for expedited access to technical talent and expertise at academic institutions. Sec. 245. Encouragement of contractor science, technology, engineering, and mathematics (STEM) programs. Sec. 246. Training program for human resources personnel in best practices for technical workforce. Sec. 247. Pilot program on the use of electronic portfolios to evaluate certain applicants for technical positions. Sec. 248. Pilot program on self-directed training in advanced technologies. Sec. 249. Part-time and term employment of university faculty and students in the Defense science and technology enterprise. Sec. 250. National security workforce and educational diversity activities. Sec. 251. Coordination of scholarship and employment programs of the Department of Defense. Sec. 252. Study on mechanisms for attracting and retaining high quality talent in the Department of Defense. Subtitle E—Sustainable Chemistry Sec. 261. National coordinating entity for sustainable chemistry. Sec. 262. Strategic plan for sustainable chemistry. Sec. 263. Agency activities in support of sustainable chemistry. Sec. 264. Partnerships in sustainable chemistry. Sec. 265. Prioritization. Sec. 266. Rule of construction. Sec. 267. Major multi-user research facility project. Subtitle F—Plans, Reports, and Other Matters Sec. 271. Modification to annual report of the Director of Operational Test and Evaluation. Sec. 272. Modification to Test Resource Management Center strategic plan reporting cycle and contents. Sec. 273. Modification of requirements relating to energetics plan to include assessment of feasibility and advisability of establishing a program office for energetics. Sec. 274. Element in annual reports on cyber science and technology activities on work with academic consortia on high priority cybersecurity research activities in Department of Defense capabilities. Sec. 275. Repeal of quarterly updates on the Optionally Manned Fighting Vehicle program. Sec. 276. Microelectronics and national security. Sec. 277. Independent evaluation of personal protective and diagnostic testing equipment. Sec. 278. Assessment on United States national security emerging biotechnology efforts and capabilities and comparison with adversaries. Sec. 279. Annual reports regarding the SBIR program of the Department of Defense. Sec. 280. Reports on F–35 physiological episodes and mitigation efforts. Sec. 281. Review and report on next generation air dominance capabilities. Sec. 282. Plan for operational test and utility evaluation of systems for Low-Cost Attributable Aircraft Technology program. Sec. 283. Independent comparative analysis of efforts by China and the United States to recruit and retain researchers in national security-related and defense-related fields. AAuthorization of Appropriations 201.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2021 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4201. 
BProgram Requirements, Restrictions, and Limitations 
211.Modification of requirements relating to certain cooperative research and development agreementsSection 2350a of title 10, United States Code, is amended— (1)in subsection (b)(2), by striking and the Under Secretary and inserting or the Under Secretary; and 
(2)in subsection (c)— (A)by striking Each cooperative and inserting (1) Except as provided in paragraph (2), each cooperative; and 
(B)by adding at the end the following new paragraphs:  (2)A cooperative research and development project may be entered into under this section under which costs are shared between the participants on an unequal basis if the Secretary of Defense, or an official specified in subsection (b)(2) to whom the Secretary delegates authority under this paragraph, makes a written determination that unequal cost sharing provides strategic value to the United States or another participant in the project. 
(3)For purposes of this subsection, the term cost means the total value of cash and non-cash contributions.. 212.Disclosure requirements for recipients of Department of Defense research and development funds (a)Disclosure requirements (1)In generalChapter 139 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2374b.Disclosure requirements for recipients of research and development funds 
(a)In generalExcept as provided in subsections (b) and (c), an individual or entity (including a State or local government) that uses funds received from the Department of Defense to carry out research or development activities shall include, in any public document pertaining to such activities, a clear statement indicating the dollar amount of the funds received from the Department for such activities. (b)ExceptionThe disclosure requirement under subsection (a) shall not apply to a public document consisting of fewer than 280 characters. 
(c)WaiverThe Secretary of Defense may waive the disclosure requirement under subsection (a) on a case-by-case basis. (d)Public document definedIn this section, the term public document means any document or other written statement made available for public reference or use, regardless of whether such document or statement is made available in hard copy or electronic format.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:   2374b. Disclosure requirements for recipients of research and development funds.. (b)Effective date and applicabilityThe amendments made by subsection (a) shall take effect on October 1, 2021, and shall apply with respect to funds for research and development that are awarded by the Department of Defense on or after that date. 
213.Modification of national security innovation activities and pilot program on strengthening the defense industrial and innovation base 
(a)National security innovation activitiesSection 230 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2358 note) is amended— (1)by striking subsection (h); 
(2)by redesignating subsections (e) through (g) as subsections (f) through (h), respectively; (3)by inserting after subsection (d) the following new subsection: 
 
(e)Advisory assistance 
(1)In generalThe Under Secretary shall establish a mechanism to seek advice from existing Federal advisory committees on matters relating to— (A)the implementation and prioritization of activities established under subsection (a); and 
(B)determining how such activities may be used to support the overall technology strategy of the Department of Defense. (2)Existing Federal advisory committees definedIn this subsection, the term existing Federal advisory committee means an advisory committee that— 
(A)is established pursuant to a provision of Federal law other than this section; and (B)has responsibilities relevant to the activities established under subsection (a), as determined by the Under Secretary.; and 
(4)in paragraph (1) of subsection (g) (as so redesignated) by striking strengthening manufacturing in the defense industrial base and inserting strengthening the defense industrial and innovation base. (b)PlanNot later than April 1, 2021, the Under Secretary of Defense for Research and Engineering shall submit to the congressional defense committees a plan that describes— 
(1)the mechanism the Under Secretary will use to seek advice from existing Federal advisory committees as required under section 230(e) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2358 note) (as added by subsection (a) of this section); and (2)the expected roles and responsibilities of such committees with respect to advising the Under Secretary on the activities established under section 230 of such Act. 
(c)Pilot program on defense industrial and innovation baseSection 1711 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2505 note) is amended— (1)in the section heading, by striking manufacturing in the defense industrial base and inserting the defense industrial and innovation base; 
(2)in subsection (a)— (A)in the matter preceding paragraph (1), by inserting and the defense innovation base after industrial base; 
(B)in paragraph (1), by inserting development, prototyping, and manufacturing before production; and (C)in paragraph (2), by striking manufacturing and production and inserting development, prototyping, and manufacturing; 
(3)in subsection (b)— (A)by redesignating paragraph (2) as paragraph (3); and 
(B)by inserting after paragraph (1) the following new paragraph:  (2)Section 230 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2358 note).; 
(4)in subsection (c)— (A)in paragraph (1), by striking manufacturing and production and inserting development, prototyping, and manufacturing; 
(B)in paragraph (3), by striking manufacturing and production; (C)in paragraph (4), by striking manufacturers and inserting companies; and 
(D)in paragraph (5), by striking manufacturers and inserting companies;  (5)in subsection (d), by striking the date that is four years after the date of the enactment of this Act and inserting December 31, 2026; and 
(6)in subsection (e), by striking January 31, 2022 and inserting January 31, 2027. 214.Updates to Defense Quantum Information Science and Technology Research and Development programSection 234 of the John S. McCain National Defense Authorization Act for Fiscal year 2019 (Public Law 115–232; 10 U.S.C. 2358 note) is amended— 
(1)by redesignating subsection (e) as subsection (f); and (2)by inserting after subsection (d) the following new subsection (e): 
 
(e)Use of quantum computing capabilitiesThe Secretary of each military department shall— (1)develop and annually update a list of technical problems and research challenges which are likely to be addressable by quantum computers available for use within in the next one to three years, with a priority for technical problems and challenges where quantum computing systems have performance advantages over traditional computing systems, in order to enhance the capabilities of such quantum computers and support the addressing of relevant technical problems and research challenges; and 
(2)establish programs and enter into agreements with appropriate medium and small businesses with functional quantum computing capabilities to provide such private sector capabilities to government, industry, and academic researchers working on relevant technical problems and research activities.. 215.Establishment of Directed Energy Working GroupSection 219 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2431 note) is amended— 
(1)in subsection (c)— (A)by striking paragraph (4); and 
(B)by redesignating paragraph (5) as paragraph (4); and (2)by adding at the end the following new subsection: 
 
(d)Directed Energy Working Group 
(1)In generalNot later than 60 days after the date of the enactment of the National Defense Authorization Act for fiscal year 2021, the Secretary of Defense shall establish a working group to be known as the Directed Energy Working Group. (2)ResponsibilitiesThe Directed Energy Working Group shall— 
(A)analyze and evaluate the current and planned directed energy programs of each of the military departments;  (B)make recommendations to the Secretary of Defense— 
(i)describing how memoranda of understanding may be used to coordinate the directed energy activities conducted by the Department of Defense using amounts authorized to be appropriated for research, development, test, and evaluation; and (ii)proposing the establishment of specific memoranda of understanding between individual organizations and elements of the Department of Defense to facilitate such coordination; 
(C)identify methods of quickly fielding directed energy capabilities and programs; and (D)develop a compendium on the effectiveness of directed energy weapon systems and integrate the compendium into an overall Joint Effectiveness Manual under the guidance from the Joint Technical Coordination Group for Munitions Effectiveness. 
(3)Head of working groupThe head of the Directed Energy Working Group shall be the Under Secretary of Defense for Research and Engineering or the designee of the Under Secretary. (4)MembershipThe members of the Directed Energy Working Group shall be appointed as follows: 
(A)One member from each military department, appointed by the Secretary of the military department concerned. (B)One member appointed by the Under Secretary of Defense for Research and Engineering.  
(C)One member appointed by the Under Secretary of Defense for Acquisition and Sustainment.  (D)One member appointed by the Director of the Strategic Capabilities Office of the Department of Defense.  
(E)One member appointed by the Director of the Defense Advanced Research Projects Agency.  (F)One member appointed by the Director of Operational Test and Evaluation.  
(G)One member appointed by the Director of the Missile Defense Agency.  (H)Such other members as may be appointed by the Secretary of Defense from among individuals serving in the Department of Defense. 
(5)Deadline for appointmentMembers of the Directed Energy Working Group shall be appointed not later than 30 days after the date of the establishment of the working group under paragraph (1). (6)Briefings to CongressNot later than 180 days after the date of the enactment of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, and not less frequently than once every 180 days thereafter, the Directed Energy Working Group shall provide to the congressional defense committees a briefing on the progress of each directed energy program that is being adopted or fielded by the Department of Defense. 
(7)TerminationThe Directed Energy Working Group established under this subsection shall terminate 4 years after the date of the enactment of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021.. 216.Extension of pilot program for the enhancement of the research, development, test, and evaluation centers of the Department of Defense (a)In generalSection 233 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2358 note) is amended— 
(1)in subsection (e), by striking 2022 and inserting 2027; and (2)in subsection (f)— 
(A)by amending paragraph (1) to read as follows:  (1)In generalNot later than one year after the date of the enactment of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, the Secretary of Defense shall submit to the congressional defense committees a report on the status of the pilot program.; and 
(B)in paragraph (2), by adding at the end the following new subparagraph:  (F)With respect to any military department not participating in the pilot program, an explanation for such nonparticipation, including identification of— 
(i)any issues that may be preventing such participation; and (ii)any offices or other elements of the Department of Defense that may be responsible for the delay in participation.. 
(b)Technical amendmentEffective as of December 23, 2016, and as if included therein as enacted, section 233(c)(2)(C)(ii) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2358 note) is amended by striking Assistant Secretary of the Army for Acquisition, Technology, and Logistics and inserting Assistant Secretary of the Army for Acquisition, Logistics, and Technology. (c)Extension of pilot program to improve incentives for technology transfer from Department of Defense laboratoriesSubsection (e) of section 233 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2514 note) is amended to read as follows: 
 
(e)SunsetThe pilot program under this section shall terminate on September 30, 2025.. 217.Designation of senior officials for critical technology areas supportive of the National Defense Strategy (a)Designation of senior officialsThe Under Secretary of Defense for Research and Engineering shall— 
(1)identify technology areas that the Under Secretary considers critical for the support of the National Defense Strategy; and (2)for each such technology area, designate a senior official of the Department of Defense to coordinate research and engineering activities in that area. 
(b)DutiesThe duties of each senior official designated under subsection (a) shall include, with respect to the technology area overseen by such official— (1)developing and continuously updating research and technology development roadmaps, funding strategies, and technology transition strategies to ensure— 
(A)the effective and efficient development of new capabilities in the area; and (B)the operational use of appropriate technologies; 
(2)conducting annual assessments of workforce, infrastructure, and industrial base capabilities and capacity to support— (A)the roadmaps developed under paragraph (1); and 
(B)the goals of the National Defense Strategy; (3)reviewing the relevant research and engineering budgets of appropriate organizations within the Department of Defense, including the Armed Forces, and advising the Under Secretary on— 
(A)the consistency of the budgets with the roadmaps developed under paragraph (1); (B)any technical and programmatic risks to the achievement of the research and technology development goals of the National Defense Strategy; 
(C)programs, projects, and activities that demonstrate— (i)unwanted or inefficient duplication, including duplication with activities of other government agencies and the commercial sector; 
(ii)lack of appropriate coordination with other organizations; or (iii)inappropriate alignment with organizational missions and capabilities; 
(4)coordinating the research and engineering activities of the Department with appropriate international, interagency, and private sector organizations; and (5)tasking appropriate intelligence agencies of the Department to develop a direct comparison between the capabilities of the United States in the technology area concerned and the capabilities of adversaries of the United States in that area. 
(c)Annual reports 
(1)In generalNot later than December 1, 2021, and not later than December 1 of each year thereafter through December 1, 2025, the Under Secretary shall submit to the congressional defense committees a report on research and engineering activities and on the status of the technology areas identified under subsection (a)(1), including a description of any programs, projects, or activities in such areas, that have, in the year preceding the date of the report— (A)achieved significant technical progress; 
(B)transitioned from the research and development phase to formal acquisition programs; (C)transitioned from the research and development phase into operational use; or 
(D)been transferred from the Department of Defense to private sector organizations for further commercial development or commercial sales. (2)FormEach report under paragraph (1) shall submitted in unclassified form that can be made available to the public, but may include a classified annex. 
(d)Coordination of research and engineering activitiesThe Service Acquisition Executive for each military department and the Director of the Defense Advanced Research Projects Agency shall each identify senior officials to ensure coordination of appropriate research and engineering activities with each of the senior officials designated under subsection (a). (e)Conforming amendmentsSection 218 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 2358 note) is amended— 
(1)in subsection (a) by striking the second sentence and inserting The Office shall carry out the program and activities described in subsections (b) and (c) and shall have such other responsibilities relating to hypersonics as the Secretary shall specify; (2)by striking subsections (b), (e) and (f); 
(3)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively; (4)in subsection (b)(1), as so redesignated, by striking provide the Office with and all that follows through the period at the end and inserting provide the Office with foundational and applied hypersonic research, development, and workforce support in areas that the Office determines to be relevant for the Department of Defense.; 
(5)in subsection (c), as so redesignated— (A)in the matter preceding paragraph (1), by striking In carrying out the program required by subsection (b), the Office and inserting The Office; 
(B)by amending paragraph (1) to read as follows:  (1)Expedite testing, evaluation, and acquisition of hypersonic technologies to meet the stated needs of the warfighter, including flight testing, ground-based-testing, and underwater launch testing.; 
(C)by striking paragraphs (2) and (3); (D)by redesignating paragraphs (4), (5), (6), and (7) as paragraphs (2), (3), (4), and (6), respectively; 
(E)by amending paragraph (2), as so redesignated, to read as follows:  (2)Ensure prototyping demonstration programs on hypersonic systems integrate advanced technologies to speed the maturation and deployment of future hypersonic systems.; 
(F)by amending paragraph (3), as so redesignated, to read as follows:  (3)Ensure that any demonstration program on hypersonic systems is carried out only if determined to be consistent with the roadmap for the relevant critical technology area supportive of the National Defense Strategy, as developed by the senior official with responsibility for such area under section 217 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021.; 
(G)by amending paragraph (4), as so redesignated, to read as follows:  (4)Develop strategies and roadmaps for hypersonic technologies to enable the transition of such technologies to future operational capabilities for the warfighter.; 
(H)by inserting after paragraph (4), as so redesignated, the following:  (5)Develop and implement a strategy for enhancing the current and future hypersonics workforce.; and 
(I)by amending paragraph (6), as so redesignated, to read as follows:  (6)Coordinate with relevant stakeholders and agencies to support the technological advantage of the United States in developing hypersonic systems.. 
218.Executive agent for Autonomy 
(a)In generalNot later than February 1, 2022, the Secretary of the Navy shall designate an existing program executive officer from within the Department of the Navy to serve as the acquisition executive agent for autonomy who shall be the official within the Department with primary responsibility for the acquisition of autonomous technology. The officer designated as acquisition executive agent for autonomy shall carry out the responsibilities of such position in addition to the responsibilities otherwise assigned to such officer as a program executive officer.  (b)Program executive officer definedIn this section, the term program executive officer has the meaning given that term in section 1737(a)(4) of title 10, United States Code.  
219.National security innovation partnerships 
(a)EstablishmentThe Secretary of Defense shall establish an activity— (1)to support partnerships between the Department of Defense and academic institutions, private sector firms in defense and commercial sectors, commercial accelerators and incubators, commercial innovation hubs, public sector organizations, and nonprofit entities with missions relating to national security innovation; 
(2)to expand the national security innovation base, including through engagement with academia, defense industry, commercial industry, government organizations, and the venture capital community; (3)to accelerate the transition of technologies and services into acquisition programs and operational use; 
(4)to work in coordination with the Under Secretary of Defense for Personnel and Readiness, other organizations within the Office of the Secretary, and the Armed Forces to create new pathways and models of national security service that facilitate employment within the Department; (5)to facilitate engagement with entities described in paragraph (1) for the purpose of developing solutions to national security and defense problems articulated by entities within the Department, including through programs such as the Hacking for Defense program; 
(6)to establish physical locations throughout the United States to support partnerships with academic, government, and private sector industry partners; and (7)to enhance the capabilities of the Department in market research, industrial and technology base awareness, source selection, partnerships with private sector capital, and access to commercial technologies. 
(b)AuthoritiesIn addition to the authorities provided under this section, in carrying out this section, the Secretary of Defense may use the following authorities: (1)Section 1599g of title 10, United States Code, relating to public-private talent exchanges. 
(2)Section 2368 of title 10, United States Code, relating to Centers for Science, Technology, and Engineering Partnerships. (3)Section 2374a of title 10, United States Code, relating to prizes for advanced technology achievements. 
(4)Section 2474 of title 10, United States Code, relating to Centers of Industrial and Technical Excellence. (5)Section 2521 of title 10, United States Code, relating to the Manufacturing Technology Program. 
(6)Subchapter VI of chapter 33 of title 5, United States Code, relating to assignments to and from States. (7)Chapter 47 of title 5, United States Code, relating to personnel research programs and demonstration projects. 
(8)Section 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a) and section 6305 of title 31, United States Code, relating to cooperative research and development agreements. (9)Such other authorities as the Secretary considers appropriate. 
(c)Implementation 
(1)Support from other Department of Defense organizationsThe Secretary of Defense may direct other organizations and elements of the Department of Defense to provide personnel, resources, and other support to the activity established under this section, as the Secretary determines appropriate. (2)Implementation plan (A)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan for implementing the activity established under this section. 
(B)ElementsThe plan required under subparagraph (A) shall include the following: (i)Plans that describe any support that will be provided for the activity by other organizations and elements of the Department of Defense under paragraph (1). 
(ii)Plans for the implementation of the activity, including plans for— (I)future funding and administrative support of the activity; 
(II)integration of the activity into the programming, planning, budgeting, and execution process of the Department of Defense; (III)integration of the activity with the other programs and initiatives within the Department that have missions relating to innovation and outreach to the academic and the private sector ; and 
(IV)performance indicators by which the activity will be assessed and evaluated. (iii)A description of any additional authorities the Secretary may require to effectively carry out the responsibilities under this section. 
220.Social science, management science, and information science research activities 
(a)EstablishmentThe Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering, shall carry out a program of research and development in social science, management science, and information science. (b)PurposesThe purposes of the program under subsection (a) are as follows: 
(1)To ensure that the Department of Defense has access to innovation and expertise in social science, management science, and information science to enable the Department to improve the effectiveness, efficiency, and agility of the Department’s operational and management activities. (2)To develop and manage a portfolio of research initiatives in fundamental and applied social science, management science, and information science that is stable, consistent, and balanced across relevant disciplines. 
(3)To enhance cooperation and collaboration on research and development in the fields of social science, management science, and information science between the Department of Defense and appropriate private sector and international entities that are involved in research and development in such fields. (4)To accelerate the development of a research community and industry to support Department of Defense missions in the fields of social science, management science, and information science, including the development of facilities, a workforce, infrastructure, and partnerships in support of such missions. 
(5)To coordinate all research and development within the Department of Defense in the fields of social science, management science, and information science. (6)To collect, synthesize, and disseminate critical information on research and development in the fields of social science, management science, and information science. 
(7)To assess and appropriately share, with other departments and agencies of the Federal Government and appropriate entities in the private sector— (A)challenges within the Department of Defense that may be addressed through the application of advances in social science, management science, and information science; and 
(B)datasets related to such challenges. (8)To support the identification of organizational and institutional barriers to the implementation of management and organizational enhancements and best practices. 
(9)To accelerate efforts— (A)to transition, and deploy within the Department of Defense, technologies and concepts derived from research and development in the fields of social science, management science, and information science; and 
(B)to establish policies, procedures, and standards for measuring the success of such efforts. (10)To integrate knowledge from cross-disciplinary research on— 
(A)how factors relating to social science, management science, and information science affect the global security environment; and (B)best practices for management in the public and private sectors. 
(11)To apply principles, tools, and methods from social science, management science, and information science— (A)to ensure the Department of Defense is more agile, efficient, and effective in organizational management and in deterring and countering current and emerging threats; and 
(B)to support the National Defense Strategy. (c)AdministrationThe Under Secretary of Defense for Research and Engineering shall supervise the planning, management, and coordination of the program under subsection (a). 
(d)ActivitiesThe Under Secretary of Defense for Research and Engineering, in consultation with the Under Secretary of Defense for Policy, the Secretaries of the military departments, and the heads of relevant Defense Agencies, shall— (1)prescribe a set of long-term challenges and a set of specific technical goals for the program, including— 
(A)optimization of analysis of national security data sets; (B)development of innovative defense-related management activities; 
(C)improving the operational use of social science, management science, and information science innovations by military commanders and civilian leaders; (D)improving understanding of the fundamental social, cultural, and behavioral forces that shape the strategic interests of the United States; and 
(E)developing a Department of Defense workforce capable of developing and leveraging innovations and best practices in the fields of social science, management science, and information science to support defense missions; (2)develop a coordinated and integrated research and investment plan for meeting near-term, mid-term, and long-term national security, defense-related, and Departmental management challenges that— 
(A)includes definitive milestones; (B)provides for achieving specific technical goals; 
(C)establishes pathways to address the operational and management missions of the Department through— (i)the evaluation of innovations and advances in social science, management science, and information science for potential implementation within the Department; and 
(ii)implementation of such innovations and advances within the Department, as appropriate; and (C)builds upon the investments of the Department, other departments and agencies of the Federal Government, and the commercial sector in the fields of social science, management science, and information science; 
(3)develop plans for— (A)the development of the Department’s workforce in social science, management science, and information science; and 
(B)improving awareness of— (i)the fields of social science, management science, and information science; 
(ii)advances and innovations in such fields; and (iii)and the ability of such advances and innovations to enhance the efficiency and effectiveness of the Department; and 
(4)develop memoranda of agreement, joint funding agreements, and such other cooperative arrangements as the Under Secretary determines necessary— (A)to carry out the program under subsection (a); and 
(B)to transition appropriate products, services, and innovations relating social science, management science, and information science into use within the Department. (e)Guidance required (1)In generalNot later than one year after the date of the enactment of this Act, the Under Secretary of Defense for Research and Engineering shall develop and issue guidance for defense-related social science, management science, and information science activities, including— 
(A)classification and data management plans for such activities; (B)policies for control of personnel participating in such activities to protect national security interests; and 
(C)ensuring that research findings and innovations in the fields of social science, management science, and information science are incorporated into the activities and strategic documents of the Department. (2)UpdatesThe Under Secretary of Defense for Research and Engineering shall regularly update the guidance issued under paragraph (1). 
(f)Designation of entityThe Secretary of each military department may establish or designate an entity or activity under the jurisdiction of such Secretary, which may include a Department of Defense Laboratory, an academic institution, or another appropriate organization, to support interdisciplinary research and development activities in the fields of social science, management science, and information science, and engage with appropriate public and private sector organizations, including academic institutions, to enhance and accelerate the research, development, and deployment of social science, management science, and information science within the Department. (g)Use of other authorityThe Secretary of Defense shall use the authority provided under section 217 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2358 note) to enhance the ability of the Department of Defense to access technical talent and expertise at academic institutions in support of the purposes of this section. 
(h)Report 
(1)In generalNot later than December 31, 2022, the Secretary of Defense shall submit to the congressional defense committees a report on the program under subsection (a). (2)Form of reportThe report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
221.Accountability measures relating to the Advanced Battle Management System 
(a)Cost assessments 
(1)Initial cost estimateNot later than 180 days after the date of the enactment of this Act, the Secretary of the Air Force, in consultation with the Director of Cost Assessment and Program Evaluation, shall— (A)define key technical, programmatic, and operational characteristics for the Advanced Battle Management System; and 
(B)produce an initial cost estimate for the System that includes— (i)estimated costs for each product category described in the report submitted to Congress under section 236 the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1281); and 
(ii)a description of each cost estimating methodology used in the preparation of the estimate. (2)Review and reportNot later than 120 days after the completion of the estimate required under paragraph (1), the Air Force Cost Analysis Agency shall— 
(A)conduct a non-advocate cost assessment of the estimate; and (B)submit to the congressional defense committees and the Government Accountability Office a report on the results of the assessment. 
(b)Program update briefings 
(1)In generalBeginning not later than January 1, 2021, and on a quarterly basis thereafter, the Secretary of the Air Force shall provide to the congressional defense committees a program update briefing on the Advanced Battle Management System and all associated technologies. (2)ElementsEach briefing under paragraph (1) shall include— 
(A)a detailed explanation of any on-ramp exercise of the Advanced Battle Management System conducted during the quarter covered by the report, including an explanation of— (i)the objectives achieved by the exercise and any data collected for the purposes of decision making; 
(ii)identification of the portions of the exercise that were scripted and unscripted and any technical workarounds or substitutes used for purposes of the exercise; and (iii)the interim capabilities provided to combatant commanders after the conclusion of the exercise (commonly known as leave behind capabilities) and a plan for the sustainment or upgrade of such capabilities; and 
(iv)the total cost of the exercise and a breakdown of the costs with respect to technology, range and demonstration resources, personnel, and logistics; and (B)such other information as the Secretary of the Air Force determines appropriate. 
(c)Report on security and resiliency measuresAt the same time as the budget of the President for fiscal year 2022 is submitted to Congress pursuant to section 1105(a) of title 31, United States Code, the Secretary of the Air Force shall submit to the congressional defense committees a report that describes how the Secretary plans to ensure the security and resiliency of the Advanced Battle Management System, including a description of any information assurance and anti-tamper requirements for the System. (d)Additional report and briefingsNot later than April 1, 2021, the Secretary of the Air Force shall submit to the congressional defense committees the following: 
(1)Report on planned capabilitiesA report on the planned product line capabilities of the Advanced Battle Management System, including— (A)a description of the technologies needed to implement and achieve such product line capabilities; 
(B)a timeline for the technical maturation of such product line capabilities; and (C)a notional schedule for fielding such product line capabilities over the period covered by the most recent future-years defense program submitted under section 221 of title 10, United States Code, as of the date of the report. 
(2)Briefing on acquisition authoritiesA briefing on the allocation of responsibilities among the individuals and entities responsible for acquisition for the Advanced Battle Management System, including an explanation of how decision-making and governance of the acquisition process is allocated among the Assistant Secretary of the Air Force for Acquisition, Technology, and Logistics, the Chief Architect Integration Office, the Air Force Warfighting Integration Capability, and other entities within the Department of the Air Force that are expected provide capabilities for the System. (3)Briefing on alignment with common mission control centerA briefing, which may be provided in classified or unclassified form, that explains how, and to what extent, the Advanced Battle Management System will be aligned and coordinated with the Common Mission Control Center of the Air Force. 
(e)Advanced battle management system definedIn this section, the term Advanced Battle Management System has the meaning given that term in section 236(c) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1281). (f)Conforming repealSection 147(g) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1670) is repealed. 
222.Activities to improve fielding of Air Force hypersonic capabilities 
(a)Improvement of ground-based test facilitiesThe Secretary of Defense shall take such actions as may be necessary to improve ground-based test facilities used for the research, development, test, and evaluation of hypersonic capabilities. (b)Increasing flight test rateThe Secretary of Defense shall increase the rate at which hypersonic capabilities are flight tested to expedite the maturation and fielding of such capabilities. 
(c)Strategy and planNot later than 60 days after the date of the enactment of this Act, the Chief of Staff of the Air Force, in consultation with the Under Secretary of Defense for Research and Engineering, shall submit to the congressional defense committees a strategy and plan for fielding air-launched and air-breathing hypersonic weapons capabilities within the period of three years following such date of enactment. (d)ReportIn addition to the strategy and plan required under subsection (c), not later than 60 days after the date of the enactment of this Act, the Under Secretary of Defense for Research and Engineering, in consultation with the Director of Operational Test and Evaluation, shall submit to the congressional defense committees a report on the testing capabilities and infrastructure used for hypersonic weapons development. The report shall include— 
(1)an assessment of the sufficiency of the testing capabilities and infrastructure used for fielding hypersonic weapons; and (2)a description of any investments in testing capabilities and infrastructure that may be required to support in-flight and ground-based testing for such weapons. 
223.Disclosure of funding sources in applications for Federal research and development awards 
(a)Disclosure requirementEach Federal research agency shall require, as part of any application for a research and development award from such agency— (1)that each covered individual listed on the application— 
(A)disclose the amount, type, and source of all current and pending research support received by, or expected to be received by, the individual as of the time of the disclosure; (B)certify that the disclosure is current, accurate, and complete; and 
(C)agree to update such disclosure at the request of the agency prior to the award of support and at any subsequent time the agency determines appropriate during the term of the award; and (2)that any entity applying for such award certify that each covered individual who is employed by the entity and listed on the application has been made aware of the requirements under paragraph (1). 
(b)ConsistencyThe Director of the Office of Science and Technology Policy, acting through the National Science and Technology Council and in accordance with the authority provided under section 1746(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 42 U.S.C. 6601 note) shall ensure that the requirements issued by Federal research agencies under subsection (a) are consistent. (c)Enforcement 
(1)Rejection for violation of law or agency termsA Federal research agency may reject an application for a research and development award if the current and pending research support disclosed by an individual under subsection (a) violates Federal law or agency terms and conditions. (2)Enforcement for noncomplianceSubject to paragraph (3), in the event that a covered individual listed on an entity’s application for a research and development award knowingly fails to disclose information under subsection (a), a Federal research agency may take one or more of the following actions: 
(A)Reject the application. (B)Suspend or terminate a research and development award made by that agency to the individual or entity. 
(C)Temporarily or permanently discontinue any or all funding from that agency for the individual or entity. (D)Temporarily or permanently suspend or debar the individual or entity in accordance with part 180 of title 2, Code of Federal Regulations, any successor regulation, or any other appropriate law or regulation, from receiving government funding. 
(E)Refer the failure to disclose under subsection (a) to the Inspector General of the agency concerned for further investigation or to Federal law enforcement authorities to determine whether any criminal or civil laws were violated. (F)Place the individual or entity in the Federal Awardee Performance and Integrity Information System for noncompliance to alert other agencies. 
(G)Take such other actions against the individual or entity as are authorized under applicable law or regulations. (3)Special rule for enforcement against entitiesAn enforcement action described in paragraph (2) may be taken against an entity only in a case in which— 
(A)the entity did not meet the requirements of subsection (a)(2); (B)the entity knew that a covered individual failed to disclose information under subsection (a)(1) and the entity did not take steps to remedy such nondisclosure before the application was submitted; or 
(C)the head of the Federal research agency concerned determines that— (i)the entity is owned, controlled, or substantially influenced by a covered individual; and 
(ii)such individual knowingly failed to disclose information under subsection (a)(1). (4)NoticeA Federal research agency that intends to take action under paragraph (1) or (2) shall, as practicable and in accordance with part 180 of title 2, Code of Federal Regulations, any successor regulation, or any other appropriate law or regulation, notify each individual or entity subject to such action about the specific reason for the action, and shall provide such individuals and entities with the opportunity to, and a process by which, to contest the proposed action. 
(5)Evidentiary standardsA Federal research agency seeking suspension or debarment under paragraph (2)(D) shall abide by the procedures and evidentiary standards set forth in part 180 of title 2, Code of Federal Regulations, any successor regulation, or any other appropriate law or regulation. (d)DefinitionsIn this section: 
(1)The term covered individual means an individual who— (A)contributes in a substantive, meaningful way to the scientific development or execution of a research and development project proposed to be carried out with a research and development award from a Federal research agency; and 
(B)is designated as a covered individual by the Federal research agency concerned. (2)The term current and pending research support— 
(A)means all resources made available, or expected to be made available, to an individual in support of the individual’s research and development efforts, regardless of— (i)whether the source of the resource is foreign or domestic; 
(ii)whether the resource is made available through the entity applying for a research and development award or directly to the individual; or (iii)whether the resource has monetary value; and 
(B)includes in-kind contributions requiring a commitment of time and directly supporting the individual’s research and development efforts, such as the provision of office or laboratory space, equipment, supplies, employees, or students. (3)The term entity means an entity that has applied for or received a research and development award from a Federal research agency. 
(4)The term Federal research agency means any Federal agency with an annual extramural research expenditure of over $100,000,000. (5)The term research and development award means support provided to an individual or entity by a Federal research agency to carry out research and development activities, which may include support in the form of a grant, contract, cooperative agreement, or other such transaction. The term does not include a grant, contract, agreement or other transaction for the procurement of goods or services to meet the administrative needs of a Federal research agency. 
224.Governance of fifth-generation wireless networking in the Department of Defense 
(a)Transition of 5G wireless networking to operational use 
(1)Transition plan requiredThe Under Secretary of Defense for Research and Engineering, in consultation with the cross functional team established under subsection (c), shall develop a plan to transition fifth-generation (commonly known as 5G) wireless technology to operational use within the Department of Defense. (2)ElementsThe transition plan under paragraph (1) shall include the following: 
(A)A timeline for the transition of responsibility for 5G wireless networking to the Chief Information Officer, as required under subsection (b)(1). (B)A description of the roles and responsibilities of the organizations and elements of the Department of Defense with respect to the acquisition, sustainment, and operation of 5G wireless networking for the Department, as determined by the Secretary of Defense in accordance with subsection (d). 
(3)Interim briefingNot later than March 31, 2021 the Secretary of Defense shall provide to the congressional defense committees a briefing on the status of the plan required under paragraph (1). (4)Final reportNot later than September 30, 2021, the Secretary of Defense shall submit to the congressional defense committees a report that includes the plan developed under paragraph (1). 
(b)Senior official for 5G wireless networking 
(1)Designation of Chief Information OfficerNot later than October 1, 2023, the Secretary of Defense shall designate the Chief Information Officer as the senior official within Department of Defense with primary responsibility for— (A)policy, oversight, guidance, research, and coordination on matters relating to 5G wireless networking; and 
(B)making proposals to the Secretary on governance, management, and organizational policy for 5G wireless networking. (2)Role of Under Secretary of Defense for Research and EngineeringThe Under Secretary of Defense for Research and Engineering shall carry out the responsibilities specified in paragraph (1) until the date on which the Secretary of Defense designates the Chief Information Officer as the senior official responsible for 5G wireless networking under such paragraph. 
(c)Cross-functional team for 5G wireless networking 
(1)EstablishmentUsing the authority provided under section 911(c) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 111 note), the Secretary of Defense shall establish a cross-functional team for 5G wireless networking. (2)DutiesThe duties of the cross-functional team established under paragraph (1) shall be— 
(A)to assist the Secretary of Defense in determining the roles and responsibilities of the organizations and elements of the Department of Defense with respect to the acquisition, sustainment, and operation of 5G wireless networking, as required under subsection (d); (B)to assist the senior official responsible for 5G wireless networking in carrying out the responsibilities assigned to such official under subsection (b); 
(C)to oversee the implementation of the strategy developed under section 254 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 2223a note) for harnessing 5G wireless networking technologies, coordinated across all relevant elements of the Department; (D)to advance the adoption of commercially available, next-generation wireless communication technologies, capabilities, security, and applications by the Department and the defense industrial base; and 
(E)to support public-private partnerships between the Department and industry on matters relating to 5G wireless networking; (F)to coordinate research and development, implementation and acquisition activities, warfighting concept development, spectrum policy, industrial policy and commercial outreach and partnership relating to 5G wireless networking in the Department, and interagency and international engagement; 
(G)to integrate the Department’s 5G wireless networking programs and policies with major initiatives, programs, and policies of the Department relating to secure microelectronics and command and control; and (H)to oversee, coordinate, execute, and lead initiatives to advance 5G wireless network technologies and associated applications developed for the Department. 
(3)Team leaderThe Under Secretary of Defense for Research and Engineering shall lead the cross-functional team established under paragraph (1) until the date on which the Secretary of Defense designates the Chief Information Officer as the senior official responsible for 5G wireless networking as required under subsection (b)(1). Beginning on the date of such designation, the Chief Information Officer shall lead the cross functional team. (d)Determination of organizational roles and responsibilitiesThe Secretary of Defense, acting through the cross-functional team established under subsection (c), shall determine the roles and responsibilities of the organizations and elements of the Department of Defense with respect to the acquisition, sustainment, and operation of 5G wireless networking for the Department, including the roles and responsibilities of the Office of the Secretary of Defense, the intelligence components of the Department, Defense Agencies and Department of Defense Field Activities, the Armed Forces, combatant commands, and the Joint Staff. 
(e)BriefingNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a briefing on the progress of the Secretary in— (1)establishing the cross-functional team under subsection (c); and 
(2)determining the roles and responsibilities of the organizations and elements of the Department of Defense with respect to 5G wireless networking as required under subsection (d). (f)5G procurement decisionsEach Secretary of a military department shall be responsible for decisions relating to the procurement of 5G wireless technology for that department. 
(g)Telecommunications security program 
(1)Program requiredThe Secretary of Defense shall carry out a program to identify and mitigate vulnerabilities in the 5G telecommunications infrastructure of the Department of Defense. (2)ElementsIn carrying out the program under paragraph (1), the Secretary shall— 
(A)develop a capability to communicate clearly and authoritatively about threats by foreign adversaries; (B)conduct independent red-team security analysis of systems, subsystems, devices, and components of the Department of Defense including no-knowledge testing and testing with limited or full knowledge of expected functionalities; 
(C)verify the integrity of personnel who are tasked with design fabrication, integration, configuration, storage, test, and documentation of noncommercial 5G technology to be used by the Department; (D)verify the efficacy of the physical security measures used at Department locations where system design, fabrication, integration, configuration, storage, test, and documentation of 5G technology occurs; 
(E)direct the Chief Information Officer to assess, using existing government evaluation models and schema where applicable, 5G core service providers whose services will be used by the Department through the Department’s provisional authorization process; and (F)direct the Defense Information Systems Agency and the United States Cyber Command to develop a capability for continuous, independent monitoring of non-commercial, government-transiting packet streams for 5G data on frequencies assigned to the Department to validate the availability, confidentiality, and integrity of the Department’s communications systems. 
(3)Implementation planNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a plan for the implementation of the program under paragraph (1). (4)ReportNot later than 270 days after submitting the plan under paragraph (3), the Secretary of Defense shall submit to Congress a report that includes— 
(A)a comprehensive assessment of the findings and conclusions of the program under paragraph (1); (B)recommendations on how to mitigate vulnerabilities in the telecommunications infrastructure of the Department of Defense; and 
(C)an explanation of how the Department plans to implement such recommendations. (h)Rule of construction (1)In generalNothing in this section shall be construed as providing the Chief Information Officer immediate responsibility for the activities of the Department of Defense in fifth-generation wireless networking experimentation and science and technology development. 
(2)Purview of experimentation and science and technology developmentThe activities described in paragraph (1) shall remain within the purview of the Under Secretary of Defense for Research and Engineering, but shall inform and be informed by the activities of the cross-functional team established pursuant to subsection (c). 225.Demonstration project on use of certain technologies for fifth-generation wireless networking services (a)Demonstration projectThe Secretary of Defense shall carry out a demonstration project to evaluate the maturity, performance, and cost of covered technologies to provide additional options for providers of fifth-generation wireless network services. 
(b)LocationThe Secretary of Defense shall carry out the demonstration project under subsection (a) in at least one location where the Secretary plans to deploy a fifth-generation wireless network. (c)CoordinationThe Secretary shall carry out the demonstration project under subsection (a) in coordination with at least one major wireless network service provider based in the United States. 
(d)Covered technologies definedIn this section, the term covered technologies means— (1)a disaggregated or virtualized radio access network and core in which components can be provided by different vendors and interoperate through open protocols and interfaces, including those protocols and interfaces utilizing the Open Radio Access Network (commonly known as Open RAN or oRAN) approach; and 
(2)one or more massive multiple-input, multiple-output radio arrays, provided by one or more companies based in the United States, that have the potential to compete favorably with radios produced by foreign companies in terms of cost, performance, and efficiency. 226.Research, development, and deployment of technologies to support water sustainment (a)In generalThe Secretary of Defense shall research, develop, and deploy advanced water harvesting technologies to support and improve water sustainment within the Department of Defense and in geographic regions where the Department operates. 
(b)Required activitiesIn carrying out subsection (a), the Secretary shall— (1) develop advanced water harvesting systems that reduce weight and logistics support needs compared to conventional water supply systems, including— 
(A)modular water harvesting systems that are easily transportable; and (B)trailer mounted water harvesting systems that reduce resupply needs; 
(2)develop and implement storage requirements for water harvesting systems at forward operating bases; and (3)establish cross functional teams to identify geographic regions where the deployment of water harvesting systems could reduce conflict and potentially eliminate the need for the presence of the Armed Forces. 
(c)Additional activitiesIn addition to the activities required under subsection (b), the Secretary shall— (1)seek to leverage existing water harvesting techniques and technologies and apply such techniques and technologies to military operations carried out by the United States; 
(2)consider using commercially available off-the-shelf items (as defined in section 104 of title 41, United States Code) and near-ready deployment technologies to achieve cost savings and improve the self sufficiency of warfighters; and (3)seek to enter into information sharing arrangements with foreign militaries and other organizations that have the proven ability to operate in water constrained areas for the purpose of sharing lessons learned and best practices relating to water harvesting. 
(d)ImplementationThe Secretary shall deploy technologies developed under subsection (b)(1) for use by expeditionary forces not later than January 1, 2025. (e)Water harvesting definedIn this section, the term water harvesting, when used with respect to a system or technology, means a system or technology that is capable of creating useable water by— 
(1)harvesting water from underutilized environmental sources, such as by capturing water from ambient humidity; or (2)recycling or otherwise reclaiming water that has previously been used. 
227.Limitation on contract awards for certain unmanned vessels 
(a)LimitationNot less than 30 days before awarding a contract using any funds from the Research, Development, Test, and Evaluation, Navy account for the purchase of a covered vessel, the Secretary of the Navy shall submit to the congressional defense committees a report and certification described in subsection (c) for such contract and covered vessel. (b)Covered vesselsFor purposes of this section, a covered vessel is one of the following: 
(1)A large unmanned surface vessel (LUSV). (2)A medium unmanned surface vehicle (MUSV). 
(c)Report and certification describedA report and certification described in this subsection regarding a contract for a covered vessel is— (1)a report— 
(A)submitted to the congressional defense committees not later than 60 days after the date of the completion of an independent technical risk assessment for such covered vessel; (B)on the findings and recommendations of the Senior Technical Authority for the class of naval vessels that includes the covered vessel with respect to such assessment; and 
(C)that includes such assessment; and (2) a certification, submitted to the congressional defense committees with the report described in paragraph (1), that certifies that— 
(A)the Secretary has determined, in conjunction with the Senior Technical Authority for the class of naval vessels that includes the covered vessel, that the critical mission, hull, mechanical, and electrical subsystems of the covered vessel— (i)have been demonstrated in vessel-representative form, fit, and function; and 
(ii)have achieved performance levels equal to or greater than applicable Department of Defense threshold requirements for such class of vessels or have maturation plans in place to achieve such performance levels prior to transition to a program of record, including a detailed description of such achieved performance or maturation plans; and  (B)such contract is necessary to meet Department research, development, test, and evaluation objectives for such covered vessel that cannot otherwise be met through further land-based subsystem prototyping or other demonstration approaches. 
(d)Limitation on weapon integration 
(1)In generalThe Secretary may not integrate any offensive weapon system into a covered vessel until the date that is 30 days after the date on which the Secretary of the Defense certifies to the congressional defense committees that such covered vessel— (A)will comply with applicable laws, including the law of armed conflict, with a detailed explanation of how such compliance will be achieved; and  
(B)has been determined to be the most appropriate surface vessel to meet applicable offensive military requirements. (2)Completion of analysis of alternatives requiredA determination under paragraph (1)(B) shall be made only after the completion of an analysis of alternatives that— 
(A)is described in subsection (e)(1); and (B)supports such determination. 
(e)Submittal of analysis of alternatives to Congress 
(1)Analysis of alternatives requiredNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees an analysis of alternatives regarding covered vessels with an integrated offensive weapon system and the most appropriate surface vessels to meet applicable offensive military requirements. (2)ContentsThe analysis submitted under paragraph (1) shall include, at a minimum, the following elements: 
(A)Identification of capability needs applicable to such covered vessels, including offensive strike capability and capacity from the Mark–41 vertical launch system. (B)Projected threats. 
(C)Projected operational environments. (D)Projected operational concepts. 
(E)Projected operational requirements. (F)Status quo (baseline) and surface vessel alternatives able to meet the capability needs identified in subparagraph (A), including— 
(i)modified naval vessel designs, including amphibious ships, expeditionary fast transports, and expeditionary sea bases; (ii)modified commercial vessel designs, including container ships and bulk carriers; 
(iii)new naval vessel designs; and (iv)new commercial vessel designs. 
(G)Vessel design, performance, and measures of effectiveness of the baseline and each alternative, including a description of critical mission, hull, mechanical, and electrical subsystems. (H)Estimated research, development, test, and evaluation cost of baseline and each alternative. 
(I)Estimated lead vessel and average follow-on vessel procurement costs of baseline and each alternative. (J)Life-cycle costs of baseline and each alternative. 
(K)Life-cycle cost per baseline vessel and each alternative vessel. (L)Life-cycle cost per specified quantity of baseline vessels and alternative vessels. 
(M)Technology readiness assessment of baseline and each alternative. (N)Analysis of alternatives, including relative cost and capability performance of baseline and alternative vessels. 
(O)Trade-off analysis. (P)Sensitivity analysis. 
(Q)Conclusions and recommendations, which if the Secretary of Defense deems it appropriate, shall include the determination required under subsection (d)(1)(B).  (f)DefinitionsIn this section: 
(1)The term critical mission, hull, mechanical, and electrical subsystems, with respect to a covered vessel, includes the following subsystems: (A)Command, control, communications, computers, intelligence, surveillance, and reconnaissance. 
(B)Autonomous vessel navigation, vessel control, contact management, and contact avoidance. (C)Communications security, including cryptopgraphy, encryption, and decryption. 
(D)Main engines, including the lube oil, fuel oil, and other supporting systems. (E)Electrical generation and distribution, including supporting systems. 
(F)Military payloads. (G)Any other subsystem identified as critical by the Senior Technical Authority for the class of naval vessels that includes the covered vessel.  
(2)The term Senior Technical Authority means, with respect to a class of naval vessels, the Senior Technical Authority designated for that class of naval vessels under section 8669b of title 10, United States Code. CArtificial Intelligence and Emerging Technology 231.Modification of biannual report on the Joint Artificial Intelligence CenterSection 260(b) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1293) is amended by adding at the end the following new paragraphs: 
 
(11)The results of an assessment, conducted biannually, on the efforts of the Center and the Department of Defense to develop or contribute to the development of standards for artificial intelligence, including— (A)a description of such efforts; 
(B)an evaluation of the need to incorporate standards for artificial intelligence into the strategies and doctrine of the Department and a description of any efforts undertaken to further the development and adoption of such standards; (C)an explanation of any collaboration on artificial intelligence standards development with— 
(i)other organizations and elements of the Department of Defense (including the Defense Agencies and the military departments); (ii)agencies of the Federal Government; 
(iii)the intelligence community; (iv)representatives of the defense industrial base and other sectors of private industry; and 
(v)any other agencies, entities, organizations, or persons the Secretary considers appropriate; and (D)an explanation of any participation by the Center and the Department of Defense in international or other multi-stakeholder standard-setting bodies. 
(12)For each member of the Armed Forces who concluded a formal assignment supporting the Center in the period of six months preceding the date of the report, a position description of the billet that the member transitioned into, as provided to the Center by the Armed Force of the member within 30 days of reassignment. (13)An annual update, developed in consultation with the Armed Forces, on the status of active duty members of the Armed Forces assigned to the Center. This update shall include the following: 
(A)An assessment of the effectiveness of such assignments in strengthening the ties between the Center and the Armed Forces for the purposes of— (i)identifying tactical and operational use cases for artificial intelligence; 
(ii)improving data collection relating to artificial intelligence; and (iii)establishing effective lines of communication between the Center and the Armed Forces to identify and address concerns from the Armed Forces relating to the widespread adoption and dissemination of artificial intelligence. 
(B) A description of any efforts undertaken to create opportunities for additional nontraditional broadening assignments at the Center for members of the Armed Forces on active duty. (C)An analysis of the career trajectories of active duty members of the Armed Forces assigned to the Center, including any potential negative effects of such assignment on the career trajectories of such members.. 
232.Modification of joint artificial intelligence research, development, and transition activitiesSection 238 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2358 note) is amended— (1)in subsection (a)— 
(A)in paragraph (1), by inserting acquire, before develop; and (B)by amending paragraph (2) to read as follows: 
 
(2)EmphasisThe set of activities established under paragraph (1) shall include— (A)acquisition and development of mature artificial intelligence technologies in support of defense missions; 
(B)applying artificial intelligence and machine learning solutions to operational problems by directly delivering artificial intelligence capabilities to the Armed Forces and other organizations and elements of the Department of Defense; (C)accelerating the development, testing, and fielding of new artificial intelligence and artificial intelligence-enabling capabilities; and 
(D)coordinating and deconflicting activities involving artificial intelligence and artificial intelligence-enabled capabilities within the Department.; (2)by striking subsection (e); 
(3)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; (4)by inserting after subsection (b) the following new subsection: 
 
(c)Organization and roles 
(1)Assignment of roles and responsibilities 
(A)In generalIn addition to designating an official under subsection (b), the Secretary of Defense shall assign to appropriate officials within the Department of Defense roles and responsibilities relating to the research, development, prototyping, testing, procurement of, requirements for, and operational use of artificial intelligence technologies. (B)Appropriate officialsThe officials assigned roles and responsibilities under subparagraph (A) shall include— 
(i)the Under Secretary of Defense for Research and Engineering; (ii)the Under Secretary of Defense for Acquisition and Sustainment; 
(iii)the Director of the Joint Artificial Intelligence Center; (iv)one or more officials in each military department; 
(v)officials of appropriate Defense Agencies; and (vi)such other officials as the Secretary of Defense determines appropriate. 
(2)Role of Director of the Joint Artificial Intelligence Center 
(A)Direct report to Deputy Secretary of DefenseDuring the covered period, the Director of the Joint Artificial Intelligence Center shall report directly to the Deputy Secretary of Defense without intervening authority. (B)ContinuationThe Director of the Joint Artificial Intelligence Center shall continue to report to the Deputy Secretary of Defense as described in subparagraph (A) after the expiration of the covered period if, not later than 30 days before such period expires, the Deputy Secretary— 
(i)determines that the Director should continue to report to Deputy Secretary without intervening authority; and (ii)transmits notice of such determination to the congressional defense committees. 
(C)Covered period definedIn this paragraph, the term covered period means the period of two years beginning on the date of the enactment of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021.; (5)in subsection (d), as so redesignated— 
(A)in paragraph (1), in the matter preceding subparagraph (A), by inserting acquire, before develop; (B)in the heading of paragraph (2), by striking development and inserting acquisition, development; and 
(C)in paragraph (2)— (i)in the matter preceding subparagraph (A), by striking To the degree practicable, the designated official and inserting The official designated under subsection (b); 
(ii)in subparagraph (A), by striking development and inserting acquisition; (iii)by redesignating subparagraphs (H) and (I) as subparagraphs (J) and (K), respectively; and 
(iv)by inserting after subparagraph (G), the following new subparagraphs:  (H)develop standard data formats for the Department that— 
(i)aid in defining the relative maturity of datasets; and (ii)inform best practices for cost and schedule computation, data collection strategies aligned to mission outcomes, and dataset maintenance practices; 
(I)establish data and model usage agreements and collaborative partnership agreements for artificial intelligence product development with each organization and element of the Department, including each of the Armed Forces;; (6)in subsection (e), as so redesignated— 
(A)by striking The Secretary shall and inserting Not later than 180 days after the date of the enactment of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, the Secretary of Defense shall issue regulations to; (B)by striking the coordination described in subsection (b) and the duties set forth in subsection (c) and inserting the duties set forth in subsection (d); and 
(C)by adding at the end the following new sentence: At a minimum, such access shall ensure that the Director of the Joint Artificial Intelligence Center has the ability to discover, access, share, and appropriately reuse data and models of the Armed Forces and other organizations and elements of the Department of Defense, build and maintain artificial intelligence capabilities for the Department, and execute the duties assigned to the Director by the Secretary.; and (7)by adding at the end the following new subsection: 
 
(h)Joint Artificial Intelligence Center definedIn this section, term Joint Artificial Intelligence Center means the Joint Artificial Intelligence Center of the Department of Defense established pursuant to the memorandum of the Secretary of Defense dated June 27, 2018, and titled Establishment of the Joint Artificial Intelligence Center, or any successor to such Center.. 233.Board of advisors for the Joint Artificial Intelligence Center (a)EstablishmentThe Secretary of Defense shall establish a board of advisors for the Joint Artificial Intelligence Center. 
(b)DutiesThe duties of the board of advisors shall include the following: (1)Provide independent strategic advice and technical expertise to the Secretary and the Director on matters relating to the development and use of artificial intelligence by the Department of Defense. 
(2)Evaluate and advise the Secretary and the Director on ethical matters relating to the development and use of artificial intelligence by the Department. (3)Conduct long-term and long-range studies on matters relating to artificial intelligence, as required. 
(4)Evaluate and provide recommendations to the Secretary and the Director regarding the Department’s development of a robust workforce proficient in artificial intelligence. (5)Assist the Secretary and the Director in developing strategic level guidance on artificial intelligence-related hardware procurement, supply-chain matters, and other technical matters relating to artificial intelligence. 
(c)MembershipThe board of advisors shall be composed of appropriate experts from academic or private sector organizations outside the Department of Defense, who shall be appointed by the Secretary. (d)ChairpersonThe chairperson of the board of advisors shall be selected by the Secretary. 
(e)MeetingsThe board of advisors shall meet not less than once each fiscal quarter and may meet at other times at the call of the chairperson or a majority of its members. (f)ReportsNot later than September 30 of each year through September 30, 2024, the board of advisors shall submit to the congressional defense committees a report that summarizes the activities of the board over the preceding year. 
(g)DefinitionsIn this section: (1)The term artificial intelligence has the meaning given that term in section 238(g) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2358 note). 
(2)The term Director means the Director of the Joint Artificial Intelligence Center. (3)The term Joint Artificial Intelligence Center means the Joint Artificial Intelligence Center of the Department of Defense established pursuant to the memorandum of the Secretary of Defense dated June 27, 2018, and titled Establishment of the Joint Artificial Intelligence Center, or any successor to such Center. 
(4)The term Secretary means the Secretary of Defense. 234.Application of artificial intelligence to the defense reform pillar of the National Defense Strategy (a)Identification of use casesThe Secretary of Defense, acting through such officers and employees of the Department of Defense as the Secretary considers appropriate, including the chief data officers and chief management officers of the military departments, shall identify a set of no fewer than five use cases of the application of existing artificial intelligence enabled systems to support improved management of enterprise acquisition, personnel, audit, or financial management functions, or other appropriate management functions, that are consistent with reform efforts that support the National Defense Strategy. 
(b)Prototyping activities aligned to use casesThe Secretary, acting through the Under Secretary of Defense for Research and Engineering and in coordination with the Director of the Joint Artificial Intelligence Center and such other officers and employees as the Secretary considers appropriate, shall pilot technology development and prototyping activities that leverage commercially available technologies and systems to demonstrate new artificial intelligence enabled capabilities to support the use cases identified under subsection (a). (c)BriefingNot later than October 1, 2021, the Secretary shall provide to the congressional defense committees a briefing summarizing the activities carried out under this section. 
235.Acquisition of ethically and responsibly developed artificial intelligence technology 
(a)Assessment required 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, shall conduct an assessment to determine— (A)whether the Department of Defense has the ability, requisite resourcing, and sufficient expertise to ensure that any artificial intelligence technology acquired by the Department is ethically and responsibly developed; and 
(B)how the Department can most effectively implement ethical artificial intelligence standards in acquisition processes and supply chains. (2)ElementsThe assessment conducted under paragraph (1) shall address the following: 
(A)Whether there are personnel occupying relevant roles within the Department of Defense who have sufficient expertise, across multiple disciplines (including ethical, legal, and technical expertise)— (i)to advise on the acquisition of artificial intelligence technology; and 
(ii)to ensure the acquisition of ethically and responsibly developed artificial intelligence technology. (B)The feasibility and advisability of retaining outside experts as consultants to assist the Department in strengthening capacity and filling any gaps in expertise identified under subparagraph (A). 
(C)The extent to which existing acquisition processes encourage or require consultation with relevant experts across multiple disciplines within the Department to ensure that artificial intelligence technology acquired by the Department is ethically and responsibly developed. (D)Quantitative and qualitative standards for assessing the extent to which experts across multiple disciplines are engaged in the acquisition of artificial intelligence technology by the department. 
(b)Briefing required 
(1)In generalNot later than 30 days after the date on which the Secretary of Defense completes the assessment under subsection (a), the Secretary shall provide to the congressional defense committees a briefing on the results of the assessment. (2)ElementsThe briefing under paragraph (1) shall include, based on the results of the assessment— 
(A)an explanation of whether the Department of Defense has personnel, in the proper roles and with sufficient expertise across multiple disciplines, to ensure the acquisition of ethically and responsibly developed artificial intelligence technology;  (B)an explanation of whether the Department has adequate procedures to encourage or require the consultation of such experts as part of the acquisition process for artificial intelligence technology; 
(C)an explanation of any procedures the Department has in place to ensure that activities involving artificial intelligence are consistent with the Department’s ethical artificial intelligence standards; and (D)with respect to any deficiencies identified under subparagraph (A), (B), or (C), a description of any measures that have been taken, and any additional resources that may be needed, to mitigate such deficiencies. 
236.Steering committee on emerging technology 
(a)EstablishmentThe Secretary of Defense may establish a steering committee on emerging technology and national security threats (referred to in this section as the Steering Committee). (b)MembershipThe Steering Committee shall be composed of the following: 
(1)The Deputy Secretary of Defense. (2)The Vice Chairman of the Joint Chiefs of Staff. 
(3)The Under Secretary of Defense for Intelligence and Security. (4)The Under Secretary of Defense for Research and Engineering. 
(5)The Under Secretary of Defense for Personnel and Readiness. (6)The Under Secretary of Defense for Acquisition and Sustainment. 
(7)The Chief Information Officer. (8)Such other officials of the Department of Defense as the Secretary of Defense determines appropriate. 
(c)ResponsibilitiesThe Steering Committee shall be responsible for— (1)developing a strategy for the organizational change, concept and capability development, and technology investments in emerging technologies that are needed to maintain the technological superiority of the United States military as outlined in the National Defense Strategy; 
(2)providing assessments of emerging threats and identifying investments and advances in emerging technology areas undertaken by adversaries of the United States; (3)making recommendations to the Secretary of Defense on— 
(A)the implementation of the strategy developed under paragraph (1); (B)steps that may be taken to address the threats identified under paragraph (2); 
(C)any changes to a program of record that may be required to achieve the strategy under paragraph (1); (D)any changes to the Defense Planning Guidance required by section 113(g)(2)(A) of title 10, United States Code, that may be required to achieve the strategy under paragraph (1); and 
(E)whether sufficient resources are available for the research activities, workforce, and infrastructure of the Department of Defense to support the development of capabilities to defeat emerging threats to the United States; and (4)carrying out such other activities as are assigned to the Steering Committee by the Secretary of Defense. 
(d)Emerging technology definedIn this section, the term emerging technology means technology determined to be in an emerging phase of development by the Secretary, including quantum information science and technology, data analytics, artificial intelligence, autonomous technology, advanced materials, software, high performance computing, robotics, directed energy, hypersonics, biotechnology, medical technologies, and such other technology as may be identified by the Secretary. (e)SunsetThis section shall terminate on October 1, 2024. 
DEducation and Workforce Development 
241.Measuring and incentivizing programming proficiency 
(a)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Defense shall carry out the following activities:  (1)Leverage existing civilian software development and software architecture certification programs to implement coding language proficiency and artificial intelligence competency tests within the Department of Defense that—  
(A)measure an individual's competency in using machine learning tools, in a manner similar to the way the Defense Language Proficiency Test measures competency in foreign language skills;  (B)enable the identification of members of the Armed Forces and civilian employees of the Department of Defense who have varying levels of quantified coding comprehension and skills and a propensity to learn new programming paradigms, algorithms, and data analytics; and  
(C)include hands-on coding demonstrations and challenges.  (2)Update existing recordkeeping systems to track artificial intelligence and programming certification testing results in a manner that is comparable to the system used for tracking and documenting foreign language competency, and use that recordkeeping system to ensure that workforce coding and artificial intelligence comprehension and skills are taken into consideration when making assignments.  
(3)Implement a system of rewards, including appropriate incentive pay and retention incentives, for members of the Armed Forces and civilian employees of the Department of Defense who perform successfully on specific language coding proficiency and artificial intelligence competency tests and make their skills available to the Department.  (b)Information sharing with other Federal agenciesThe Secretary of Defense shall share information on the activities carried out under subsection (a) with the Secretary of Homeland Security, the Attorney General, the Director of National Intelligence, and the heads of such other organizations of the intelligence community as the Secretary determines appropriate, for purposes of—  
(1)making information about the coding language proficiency and artificial intelligence competency tests developed under such subsection available to other Federal national security agencies; and  (2)encouraging the heads of such agencies to implement tracking and reward systems that are comparable to those implemented by the Department of Defense pursuant to such subsection.  
(c)Special pay for programming language proficiency beneficial for national security interests 
(1)In generalChapter 81 of title 10, United States Code, is amended by inserting after section 1596b the following new section:  1596c.Programming language proficiency: special pay for proficiency beneficial for national security interests (a)AuthorityThe Secretary of Defense, under the sole and exclusive discretion of the Secretary, may pay special pay under this section to an employee of the Department of Defense who— 
(1)has been certified by the Secretary to be proficient in a computer or digital programming language identified by the Secretary as being a language in which proficiency by civilian personnel of the Department is necessary because of national security interests; and (2)is assigned duties requiring proficiency in that programming language. 
(b)RateThe rate of special pay for an employee under this section shall be prescribed by the Secretary, but may not exceed 20 percent of the employee's rate of basic pay. (c)Relationship to other pay and allowancesSpecial pay under this section is in addition to any other pay or allowances to which the employee is entitled. 
(d)RegulationsThe Secretary of Defense shall prescribe regulations to carry out this section.. (2)Clerical amendmentThe table of sections at the beginning of chapter 81 of such title is amended by inserting after the item relating to section 1596b the following new item: 
 
 
1596c. Programming language proficiency: special pay for proficiency beneficial for national security interests.. 
242.Modification of Science, Mathematics, and Research for Transformation (SMART) Defense Education ProgramSection 2192a of title 10, United States Code, is amended— (1)in subsection (c)(1)(B)(i), by inserting , including by serving on active duty in the Armed Forces after Department; 
(2)in subsection (d)— (A)in paragraph (1), by striking ; and and inserting a semicolon; 
(B)in paragraph (2), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new paragraph: 
 
(3)may establish arrangements so that participants may participate in a paid internship for an appropriate period with an industry sponsor.; and (3)in subsection (f)— 
(A)by inserting (1) before The Secretary; and (B)by adding at the end the following new paragraph: 
 
(2)The Secretary of Defense shall seek to enter into partnerships with minority institutions of higher education and appropriate public and private sector organizations to diversify the participants in the program under subsection (a).. 243.Improvements to Technology and National Security Fellowship of Department of Defense (a)Modification regarding basic paySubparagraph (A) of section 235(a)(4) of National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 1580 note prec.) is amended to read as follows: 
 
(A)shall be compensated at a rate of basic pay that is not less than the minimum rate of basic pay payable for a position at GS–10 of the General Schedule (subchapter III of chapter 53 of title 5, United States Code) and not more than the maximum rate of basic pay payable for a position at GS–15 of such Schedule; and . (b)Background checksSubsection (b) of such section is amended by adding at the end the following new paragraph: 
 
(3)Background check requirementNo individual may participate in the fellows program without first undergoing a background check that the Secretary of Defense considers appropriate for participation in the program.. 244.Modification of mechanisms for expedited access to technical talent and expertise at academic institutionsSection 217 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2358 note) is amended— 
(1)in subsection (a)— (A)in paragraph (1)— 
(i)by striking National Defense Authorization Act for Fiscal Year 2020 and inserting William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021; and (ii)by striking not fewer than three and inserting not fewer than four; 
(B)by redesignating paragraph (2) as paragraph (3); (C)by inserting after paragraph (1) the following new paragraph: 
 
(2)CoordinationIn carrying out paragraph (1), the Secretary of Defense may act through the Defense Advanced Research Projects Agency or any other organization or element of the Department of Defense the Secretary considers appropriate.; and (D)in paragraph (3), as so redesignated, by inserting training, after management,; 
(2)in subsection (e)— (A)in paragraph (28) by striking Infrastructure resilience and inserting Additive manufacturing; 
(B)by redesignating paragraph (30) as paragraph (31); and (C)by inserting after paragraph (29) the following new paragraph: 
 
(30)3D and virtual technology training platforms.; (3)by redesignating subsections (f) and (g) as subsection (g) and (h), respectively; 
(4)by inserting after subsection (e) the following new subsection:  (f)Requirement To establish consortia (1)In generalIn carrying out subsection (a)(1)— 
(A)the Secretary of Defense shall seek to establish at least one multi-institution consortium through the Office of the Secretary of Defense; (B)the Secretary of the Army shall seek to establish at least one multi-institution consortium through the Army; 
(C)the Secretary of the Navy shall seek to establish at least one multi-institution consortium through the Navy; and (D)the Secretary of the Air Force shall seek to establish at least one multi-institution consortium through the Air Force. 
(2)Report requiredNot later than September 30, 2022, the Secretary of Defense shall submit to the congressional defense committees a report on the status of the efforts to establish consortia under paragraph (1).; and (5)in subsection (g), as so redesignated, by striking 2022 and inserting 2026.  
245.Encouragement of contractor science, technology, engineering, and mathematics (STEM) programs 
(a)In generalThe Under Secretary of Defense for Research and Engineering, in coordination with the Under Secretary of Defense for Acquisition and Sustainment, shall develop programs and incentives to ensure that Department of Defense contractors take appropriate steps to— (1)enhance undergraduate, graduate, and doctoral programs in science, technology, engineering, and mathematics (in this section referred to as STEM); 
(2)make investments, such as programming and curriculum development, in STEM programs within elementary schools and secondary schools; (3)encourage employees to volunteer in elementary schools and secondary schools, including schools that the Secretary of Defense determines serve high numbers or percentages of students from low-income families or that serve significant populations of military dependents, in order to enhance STEM education and programs; 
(4)establish partnerships with appropriate entities, including institutions of higher education for the purpose of training students in technical disciplines; (5)make personnel available to advise and assist in STEM educational activities aligned with functions of the Department of Defense; 
(6)award scholarships and fellowships, and establish work-based learning programs in scientific disciplines; (7)conduct recruitment activities to enhance the diversity of the STEM workforce; or 
(8)make internships available to students of secondary schools, undergraduate, graduate, and doctoral programs in STEM disciplines. (b)Award programThe Secretary of Defense shall establish procedures to recognize defense industry contractors that demonstrate excellence in supporting STEM education, partnerships, programming, and other activities to enhance participation in STEM fields. 
(c)ImplementationNot later than 270 days after the date of the enactment of this Act, the Under Secretary of Defense for Research and Engineering shall submit to the congressional defense committees a report on the steps taken to implement the requirements of this section. (d)DefinitionsIn this section: 
(1)The terms elementary school and secondary school have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (2)The term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
(e)Conforming repealSection 862 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. note prec. 2191) is repealed. 246.Training program for human resources personnel in best practices for technical workforce (a)Pilot training program (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense, acting through the Under Secretary of Defense for Personnel and Readiness and the Under Secretary of Defense for Research and Engineering, shall develop and implement a pilot program to provide covered human resources personnel with training in public and private sector best practices for attracting and retaining technical talent. 
(2)Training areasThe pilot program shall include training in the authorities and procedures that may be used to recruit technical personnel for positions in the Department of Defense, including— (A)appropriate direct hiring authorities; 
(B)excepted service authorities; (C)personnel exchange authorities; 
(D)authorities for hiring special government employees and highly qualified experts; (E)special pay authorities; and 
(F)private sector best practices to attract and retain technical talent. (3)MetricsThe Secretary of Defense shall develop metrics to evaluate the effectiveness of the pilot program in contributing to the ability of the Department of Defense to attract and retain technical talent. 
(4)Plan requiredThe Secretary of Defense shall develop a plan for the implementation of the pilot program. (b)Reports (1)Report on PlanNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that sets forth the plan required under subsection (a)(4). 
(2)Report on Pilot ProgramNot later than three years after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the results of the pilot program. (c)DefinitionsIn this section: 
(1)The term covered human resources personnel means members of the Armed Forces and civilian employees of the Department of Defense, including human resources professionals, hiring managers, and recruiters, who are responsible for hiring technical talent. (2)The term technical talent means individuals with expertise in high priority technical disciplines. 
(d)TerminationThe requirement to carry out the pilot program under this section shall terminate five years after the date of the enactment of this Act. 247.Pilot program on the use of electronic portfolios to evaluate certain applicants for technical positions (a)Pilot programBeginning not later than one year after the date of the enactment of this Act, the Secretary of Defense shall carry out a pilot program under which certain applicants for technical positions within the Department of Defense will be evaluated, in part, based on electronic portfolios of the applicant’s work, as described in subsection (b). 
(b)ActivitiesUnder the pilot program, the human resources manager of each organization of the Department of Defense participating in the program, in consultation with relevant subject matter experts, shall— (1)identify a subset of technical positions for which the evaluation of electronic portfolios would be appropriate as part of the hiring process; and 
(2)as appropriate, assess applicants for such positions by reviewing electronic portfolios of the applicants’ best work, as selected by the applicant concerned. (c)Scope of programThe Secretary of Defense shall carry out the pilot program under subsection (a) in— 
(1)the Joint Artificial Intelligence Center; (2)the Defense Digital Service; 
(3)at least one activity of each military department, as identified by the Secretary of the department concerned; and (4)such other organizations and elements of the Department of Defense as the Secretary determines appropriate. 
(d)ReportNot later than two years after the commencement of the pilot program under subsection (a), the Secretary of Defense shall submit to the congressional defense committees a report on the results of the program. At a minimum, the report shall— (1)describe how the use of electronic portfolios in the hiring process affected the timeliness of the hiring process for technical positions in organizations of the Department of Defense participating in the program; 
(2)assess the level of satisfaction of organization leaders, hiring authorities, and subject matter experts with the quality of applicants who were hired based on evaluations of electronic portfolios; (3)identify other job series that could benefit from the use of electronic portfolios in the hiring process; 
(4)recommend whether the use of electronic portfolios in the hiring process should be expanded or made permanent; and (5)recommend any statutory, regulatory, or policy changes required to support the goals of the pilot program under subsection (a).  
(e)Technical position definedIn this section, the term technical position means a position in the Department of Defense that— (1)requires expertise in artificial intelligence, data science, or software development; and 
(2)is eligible for direct hire authority under section 9905 of title 5, United States Code, or section 2358a of title 10, United States Code. (f)TerminationThe authority to carry out the pilot program under subsection (a) shall terminate 5 years after the date of the enactment of this Act. 
248.Pilot program on self-directed training in advanced technologies 
(a)Online coursesThe Secretary of Defense shall carry out a pilot program under which the Secretary makes available a list of approved online courses relating to advanced technologies that may be taken by civilian employees of the Department of Defense and members of the Armed Forces on a voluntary basis while not engaged in the performance of their duties. (b)ProceduresThe Secretary shall establish procedures for the development, selection, approval, adoption, and evaluation of online courses under subsection (a) to ensure that such courses are supportive of the goals of this section and overall goals for the training and education of the civilian and military workforce of the Department of Defense. 
(c)Documentation of completionThe Secretary of Defense shall develop and implement a system— (1)to confirm whether a civilian employee of the Department of Defense or member of the Armed Forces has completed an online course approved by the Secretary under subsection (a); and 
(2)to document the completion of such course by such employee or member. (d)IncentivesThe Secretary of Defense shall develop and implement incentives to encourage civilian employees of the Department of Defense and members of the Armed Forces to complete online courses approved by the Secretary under subsection (a). 
(e)MetricsThe Secretary of Defense shall develop metrics to evaluate whether, and to what extent, the pilot program under this section improves the ability of participants— (1)to perform job-related functions; and 
(2)to execute relevant missions of the Department of Defense. (f)Advanced technologies definedIn this section, the term advanced technologies means technologies that the Secretary of Defense determines to be in high-demand within the Department of Defense and to which significant research and development efforts are devoted, including technologies such as artificial intelligence, data science, machine learning, fifth-generation telecommunications technology, and biotechnology. 
(g)DeadlineThe Secretary of Defense shall carry out the activities described in subsections (a) through (e) not later than one year after the date of the enactment of this Act. (h)SunsetThis section shall terminate on October 1, 2024. 
249.Part-time and term employment of university faculty and students in the Defense science and technology enterprise 
(a)Program requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish a program under which opportunities for part-time and term employment are made available in the Defense science and technology enterprise for faculty and students of institutions of higher education for the purpose of enabling such faculty and students to carry out research projects in accordance with subsection (b). (b)Research projects (1)FacultyA faculty member who is employed in position made available under subsection (a) shall, in the course of such employment, carry out a research project that— 
(A)relates to a topic in the field of science, technology, engineering, or mathematics; and (B)contributes to the objectives of the Department of Defense, as determined by the Secretary of Defense. 
(2)StudentsA student employed in position made available under subsection (a) shall assist a faculty member with a research project described in paragraph (1). (c)Selection of participantsThe Secretary of Defense, acting through the heads of participating organizations in the Defense science and technology enterprise, shall select individuals for participation in the program under subsection (a) as follows: 
(1)Faculty members shall be selected for participation on the basis of— (A)the academic credentials and research experience of the faculty member; and 
(B)the extent to which the research proposed to be carried out by the faculty member will contribute to the objectives of the Department of Defense. (2)Students shall be selected to assist with a research project under the program on the basis of— 
(A)the academic credentials and other qualifications of the student; and (B)the student’s ability to fulfill the responsibilities assigned to the student as part of the project. 
(d)Minimum number of positions 
(1)In generalDuring the first year of the program under subsection (a), the Secretary of Defense shall establish not fewer than 10 part-time or term positions for faculty. (2)Artificial intelligence and machine learningOf the positions established under paragraph (1), not fewer than five such positions shall be reserved for faculty who will conduct research in the area of artificial intelligence and machine learning. 
(e)AuthoritiesIn carrying out the program under subsection (a), the Secretary of Defense, or the head of an organization in the Defense science and technology enterprise, as applicable, may— (1)use any hiring authority available to the Secretary or the head of such organization, including— 
(A)any hiring authority available under a laboratory demonstration program, including the hiring authority provided under section 2358a of title 10, United States Code; (B)direct hiring authority under section 1599h of title 10, United States Code; and 
(C)expert hiring authority under section 3109 of title 5, United States Code; (2)enter into cooperative research and development agreements under section 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a) to enable the sharing of research and expertise with institutions of higher education and the private sector; and 
(3)pay referral bonuses to faculty or students participating in the program who identify— (A)students to assist in a research project under the program; or 
(B)students or recent graduates to participate in other programs in the Defense science and technology enterprise, including internships at Department of Defense laboratories and in the Pathways Program of the Department. (f)Annual reports (1)Initial reportNot later than 30 days after the conclusion of the first year of the program under subsection (a), the Secretary of Defense shall submit to the congressional defense committees a report on the status of the program. The report shall include— 
(A)identification of the number of faculty and students employed under the program; (B)identification of the organizations in the Defense science and technology enterprise that employed such individuals; and 
(C)a description of the types of research conducted by such individuals. (2)Subsequent reportsNot later than 30 days after the conclusion of the second and third years of the program under subsection (a), the Secretary of Defense shall submit to the congressional defense committees a report on the progress of the program. Each report shall include— 
(A)the information described in subparagraphs (A) through (C) of paragraph (1); (B)the results of any research projects conducted under the program; and 
(C)the number of students and recent graduates who, pursuant to a reference from a faculty member or student participating in the program as described in subsection (e)(3), were hired by the Department of Defense or selected for participation in another program in the Defense science and technology enterprise. (g)DefinitionsIn this section: 
(1)The term Defense science and technology enterprise means— (A)the research organizations of the military departments; 
(B)the science and technology reinvention laboratories (as designated under section 1105 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note)); (C)the facilities of the Major Range and Test Facility Base (as defined in section 2358a(f)(3) of title 10, United States Code); and 
(D)the Defense Advanced Research Projects Agency. (2)The term faculty means an individual who serves as a professor, researcher, or instructor at an institution of higher education. 
(3)The term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 250.National security workforce and educational diversity activities (a)In generalThe Secretary of Defense shall seek to diversify participation in the Science, Mathematics, and Research for Transformation (SMART) Defense Education Program under section 2192a of title 10, United States Code. 
(b)ActivitiesIn carrying out subsection (a), the Secretary shall— (1)subject to the availability of appropriations for this purpose, set aside funds for financial assistance, scholarships, and fellowships for students at historically Black colleges or universities or at minority institutions of higher education and such other institutions as the Secretary considers appropriate; 
(2)partner with institutions of higher education, and such other public and private sector organizations as the Secretary considers appropriate, to increase diversity of participants in the program described in subsection (a); (3)establish individual and organizational incentives, and such other activities as the Secretary considers appropriate, to increase diversity of student participation in the program described in subsection (a); 
(4)increase awareness of opportunities to participate in the program described in subsection (a); (5)evaluate the potential for new programs, fellowships, and other activities at historically Black colleges or universities and minority institutions of higher education to increase diversity in educational and workforce development programs; 
(6)identify potential changes to the program described in subsection (a) that would improve diversity of participants in such program; and (7)establish metrics to evaluate success of activities under this section. 
(c)ReportNot later than September 30, 2024, the Secretary of Defense shall submit to the congressional defense committees a report that evaluates the success of activities conducted by the Secretary in increasing diversity in appropriate programs of the Department of Defense and hiring and retaining diverse individuals in the science, mathematics, and research workforce of the public sector.  251.Coordination of scholarship and employment programs of the Department of Defense (a)Establishment or designation of organizationThe Secretary of Defense shall establish or designate an organization within the Department of Defense which shall have primary responsibility for building cohesion and collaboration across the various scholarship and employment programs of the Department. 
(b)DutiesThe organization established or designated under subsection (a) shall have the following duties: (1)To establish an interconnected network and database across the scholarship and employment programs of the Department. 
(2)To aid in matching scholarships to individuals pursuing courses of study in high demand skill areas. (3)To build a network of current and former program participants for potential engagement or employment with Department activities. 
(c)Annual listingOn an annual basis, the organization established or designated under subsection (a) shall publish, on a publicly accessible website of the Department, a listing of scholarship and employment programs carried out by the Department. 252.Study on mechanisms for attracting and retaining high quality talent in the Department of Defense (a)Study requiredThe Secretary of Defense shall enter into an agreement with an independent academic institution to conduct a study to develop policy options and recommendations for the establishment of a program to attract and retain covered individuals for employment in the Department of Defense. 
(b)ElementsThe study required under subsection (a) shall include the following: (1)An analysis of mechanisms the Department may use to engage public and private sector organizations to assist in the identification and recruitment of covered individuals for employment in the Department of Defense. 
(2)Identification of statutory, regulatory, and organizational barriers to the development of the program described in subsection (a). (3)An analysis of monetary and nonmonetary incentives that may be provided to retain covered individuals in positions in the Department. 
(4)An analysis of methods that may be implemented to ensure appropriate vetting of covered individuals. (5)An analysis of the size of a program required to advance the competitiveness of the research, development, test, and evaluation efforts of the Department in the critical technologies identified in the National Defense Strategy.  
(6)The type and amount of resources required to implement the program described in subsection (a). (c)Reports (1)Initial reportNot later than February 1, 2021, the Secretary shall submit to the congressional defense committees a report on the plan of the Secretary to execute the study required under subsection (a). 
(2)Final reportNot later than February 1, 2022, the Secretary shall submit to the congressional defense committees a report on the results of the study conducted under subsection (a). (d)Covered individual definedIn this section, the term covered individual means an individual who— 
(1)is engaged in work to promote and protect the national security of the United States; (2)is engaged in basic or applied research, funded by the Department of Defense; and 
(3)possesses scientific or technical expertise that will advance the development of critical technologies identified in the National Defense Strategy or the National Defense Science and Technology Strategy, required by section 218 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1679).  ESustainable Chemistry 261.National coordinating entity for sustainable chemistry (a)EstablishmentNot later than 180 days after the date of enactment of this title, the Director of the Office of Science and Technology Policy shall convene an interagency entity (referred to in this subtitle as the Entity) under the National Science and Technology Council with the responsibility to coordinate Federal programs and activities in support of sustainable chemistry, including those described in sections 263 and 264. 
(b)Coordination with existing groupsIn convening the Entity, the Director of the Office of Science and Technology Policy shall consider overlap and possible coordination with existing committees, subcommittees, or other groups of the National Science and Technology Council, such as— (1)the Committee on Environment; 
(2)the Committee on Technology; (3)the Committee on Science; or 
(4)related groups or subcommittees. (c)Co-chairsThe Entity shall be co-chaired by the Director of the Office of Science and Technology Policy and a representative from the Environmental Protection Agency, the National Institute of Standards and Technology, the National Science Foundation, or the Department of Energy, as selected by the Director of the Office of Science and Technology Policy.  
(d)Agency participationThe Entity shall include representatives, including subject matter experts, from the Environmental Protection Agency, the National Institute of Standards and Technology, the National Science Foundation, the Department of Energy, the Department of Agriculture, the Department of Defense, the National Institutes of Health, the Centers for Disease Control and Prevention, the Food and Drug Administration, and other related Federal agencies, as appropriate. (e)TerminationThe Entity shall terminate on the date that is 10 years after the date of the enactment of this Act.  
262.Strategic plan for sustainable chemistry 
(a)Strategic planNot later than 2 years after the date of the enactment of this subtitle, the Entity shall— (1)consult with relevant stakeholders, including representatives from industry, academia, national labs, the Federal Government, and international entities, to develop and update, as needed, a consensus definition of sustainable chemistry to guide the activities under this subtitle; 
(2)develop a working framework of attributes characterizing, and metrics for assessing, sustainable chemistry, as described in subsection (b); (3)assess the state of sustainable chemistry in the United States as a key benchmark from which progress under the activities described in this title can be measured, including assessing key sectors of the United States economy, key technology platforms, commercial priorities, and barriers to innovation; 
(4)coordinate and support Federal research, development, demonstration, technology transfer, commercialization, education, and training efforts in sustainable chemistry, including budget coordination and support for public-private partnerships, as appropriate; (5)identify any Federal regulatory barriers to, and opportunities for, Federal agencies facilitating the development of incentives for development, consideration, and use of sustainable chemistry processes and products; 
(6)identify major scientific challenges, roadblocks, and hurdles to transformational progress in improving the sustainability of the chemical sciences; and (7)review, identify, and make effort to eliminate duplicative Federal funding and duplicative Federal research in sustainable chemistry.  
(b)Characterizing and assessing sustainable chemistryThe Entity shall develop a working framework of attributes characterizing, and metrics for assessing, sustainable chemistry for the purposes of carrying out this subtitle. In developing this framework, the Entity shall— (1)seek advice and input from stakeholders as described in subsection (c); 
(2)consider existing definitions of, or frameworks characterizing and metrics for assessing, sustainable chemistry already in use at Federal agencies; (3)consider existing definitions of, or frameworks characterizing and metrics for assessing, sustainable chemistry already in use by international organizations of which the United States is a member, such as the Organisation for Economic Co-operation and Development; and 
(4)consider any other appropriate existing definitions of, or frameworks characterizing and metrics for assessing, sustainable chemistry.  (c)ConsultationIn carrying out the duties described in subsections (a) and (b), the Entity shall consult with stakeholders qualified to provide advice and information to guide Federal activities related to sustainable chemistry through workshops, requests for information, or other mechanisms as necessary. The stakeholders shall include representatives from— 
(1)business and industry, including trade associations and small- and medium-sized enterprises from across the value chain; (2)the scientific community, including the National Academies of Sciences, Engineering, and Medicine, scientific professional societies, national labs, and academia; 
(3)the defense community; (4)State, tribal, and local governments, including nonregulatory State or regional sustainable chemistry programs, as appropriate; 
(5)nongovernmental organizations; and (6)other appropriate organizations. 
(d)Report to congress 
(1)In generalNot later than 2 years after the date of the enactment of this Act, the Entity shall submit a report to the Committee on Environment and Public Works, the Committee on Commerce, Science, and Transportation, the Committee on Agriculture, Nutrition, and Forestry, the Committee on Health, Education, Labor, and Pensions, and the Committee on Appropriations of the Senate, and the Committee on Science, Space, and Technology, the Committee on Energy and Commerce, the Committee on Agriculture, the Committee on Education and Labor, and the Committee on Appropriations of the House of Representatives. In addition to the elements described in subsections (a) and (b), the report shall include— (A)a summary of federally funded sustainable chemistry research, development, demonstration, technology transfer, commercialization, education, and training activities; 
(B)a summary of the financial resources allocated to sustainable chemistry initiatives by each participating agency; (C)an assessment of the current state of sustainable chemistry in the United States, including the role that Federal agencies are playing in supporting it; 
(D)an analysis of the progress made toward achieving the goals and priorities of this subtitle, and recommendations for future program activities;  (E)an evaluation of steps taken and future strategies to avoid duplication of efforts, streamline interagency coordination, facilitate information sharing, and spread best practices among participating agencies; and 
(F)an evaluation of duplicative Federal funding and duplicative Federal research in sustainable chemistry, efforts undertaken by the Entity to eliminate duplicative funding and research, and recommendations on how to achieve these goals.  (2)Submission to GAOThe Entity shall also submit the report described in paragraph (1) to the Comptroller General of the United States for consideration in future Congressional inquiries. 
(3)Additional reportsThe Entity shall submit a report to Congress and the Comptroller General of the United States that incorporates the information described in subparagraphs (A), (B), (D), (E), and (F) of paragraph (1) every 3 years, commencing after the initial report is submitted until the Entity terminates.  263.Agency activities in support of sustainable chemistry (a)In generalThe agencies participating in the Entity shall carry out activities in support of sustainable chemistry, as appropriate to the specific mission and programs of each agency. 
(b)ActivitiesThe activities described in subsection (a) shall— (1)incorporate sustainable chemistry into existing research, development, demonstration, technology transfer, commercialization, education, and training programs, that the agency determines to be relevant, including consideration of— 
(A)merit-based competitive grants to individual investigators and teams of investigators, including, to the extent practicable, early career investigators, for research and development; (B)grants to fund collaborative research and development partnerships among universities, industry, and nonprofit organizations; 
(C)coordination of sustainable chemistry research, development, demonstration, and technology transfer conducted at Federal laboratories and agencies; (D)incentive prize competitions and challenges in coordination with such existing Federal agency programs; and 
(E)grants, loans, and loan guarantees to aid in the technology transfer and commercialization of sustainable chemicals, materials, processes, and products; (2)collect and disseminate information on sustainable chemistry research, development, technology transfer, and commercialization, including information on accomplishments and best practices; 
(3)expand the education and training of students at appropriate levels of education, professional scientists and engineers, and other professionals involved in all aspects of sustainable chemistry and engineering appropriate to that level of education and training, including through—  (A)partnerships with industry as described in section 264; 
(B)support for the integration of sustainable chemistry principles into chemistry and chemical engineering curriculum and research training, as appropriate to that level of education and training; and (C)support for integration of sustainable chemistry principles into existing or new professional development opportunities for professionals including teachers, faculty, and individuals involved in laboratory research (product development, materials specification and testing, life cycle analysis, and management);  
(4)as relevant to an agency’s programs, examine methods by which the Federal agencies, in collaboration and consultation with the National Institute of Standards and Technology, may facilitate the development or recognition of validated, standardized tools for performing sustainability assessments of chemistry processes or products; (5)through programs identified by an agency, support, including through technical assistance, participation, financial support, communications tools, awards, or other forms of support, outreach and dissemination of sustainable chemistry advances such as non-Federal symposia, forums, conferences, and publications in collaboration with, as appropriate, industry, academia, scientific and professional societies, and other relevant groups; 
(6)provide for public input and outreach to be integrated into the activities described in this section by the convening of public discussions, through mechanisms such as public meetings, consensus conferences, and educational events, as appropriate; (7)within each agency, develop or adapt metrics to track the outputs and outcomes of the programs supported by that agency; and 
(8)incentivize or recognize actions that advance sustainable chemistry products, processes, or initiatives, including through the establishment of a nationally recognized awards program through the Environmental Protection Agency to identify, publicize, and celebrate innovations in sustainable chemistry and chemical technologies. (c)Limitations Financial support provided under this section shall— 
(1)be available only for pre-competitive activities; and (2)not be used to promote the sale of a specific product, process, or technology, or to disparage a specific product, process, or technology. 
264.Partnerships in sustainable chemistry 
(a)In generalThe agencies participating in the Entity may facilitate and support, through financial, technical, or other assistance, the creation of partnerships between institutions of higher education, nongovernmental organizations, consortia, or companies across the value chain in the chemical industry, including small- and medium-sized enterprises, to— (1)create collaborative sustainable chemistry research, development, demonstration, technology transfer, and commercialization programs; and 
(2)train students and retrain professional scientists, engineers, and others involved in materials specification on the use of sustainable chemistry concepts and strategies by methods, including— (A)developing or recognizing curricular materials and courses for undergraduate and graduate levels and for the professional development of scientists, engineers, and others involved in materials specification; and 
(B)publicizing the availability of professional development courses in sustainable chemistry and recruiting professionals to pursue such courses. (b)Private sector participationTo be eligible for support under this section, a partnership in sustainable chemistry shall include at least one private sector organization. 
(c)Selection of partnershipsIn selecting partnerships for support under this section, the agencies participating in the Entity shall also consider the extent to which the applicants are willing and able to demonstrate evidence of support for, and commitment to, the goals outlined in the strategic plan and report described in section 262. (d)Prohibited use of fundsFinancial support provided under this section may not be used— 
(1)to support or expand a regulatory chemical management program at an implementing agency under a State law; (2)to construct or renovate a building or structure; or 
(3)to promote the sale of a specific product, process, or technology, or to disparage a specific product, process, or technology. 265.PrioritizationIn carrying out this subtitle, the Entity shall focus its support for sustainable chemistry activities on those that achieve, to the highest extent practicable, the goals outlined in the subtitle. 
266.Rule of constructionNothing in this subtitle shall be construed to alter or amend any State law or action with regard to sustainable chemistry, as defined by the State. 267.Major multi-user research facility projectSection 110 of the American Innovation and Competitiveness Act (42 U.S.C. 1862s–2) is amended by striking (g)(2) and inserting the following:  
 
(2)Major multi-user research facility projectThe term major multi-user research facility project means a science and engineering facility project that exceeds $100,000,000 in total construction, acquisition, or upgrade costs to the Foundation.. FPlans, Reports, and Other Matters 271.Modification to annual report of the Director of Operational Test and EvaluationSection 139(h)(2) of title 10, United States Code, is amended— 
(1)by striking Engineering,, and inserting Engineering,; and (2)by striking , through January 31, 2025 and inserting , through January 31, 2026. 
272.Modification to Test Resource Management Center strategic plan reporting cycle and contents 
(a)Quadrennial strategic planSection 196 of title 10, United States Code, is amended— (1)in subsections (c)(1)(C) and (e)(2)(B), by inserting quadrennial before strategic plan; and 
(2)in subsection (d)— (A)in the heading, by inserting Quadrennial before Strategic plan; and 
(B)by inserting quadrennial before strategic plan each place it occurs. (b)Timing and coverage of planSubsection (d)(1) of such section, as amended by subsection (a)(2), is further amended, in the first sentence, by striking two fiscal years and inserting four fiscal years, and within one year after release of the National Defense Strategy,. 
(c)Amendment to contents of planSubsection (d)(2)(C) of such section is amended by striking based on current and all that follows through the end and inserting for test and evaluation of the Department of Defense major weapon systems based on current and emerging threats.. (d)Annual update to planSubsection (d) of such section is amended by adding at the end the following new paragraph: 
 
(5) 
(A)In addition to the quadrennial strategic plan completed under paragraph (1), the Director of the Department of Defense Test Resource Management Center shall also complete an annual update to the quadrennial strategic plan. (B)Each annual update completed under subparagraph (A) shall include the following: 
(i)A summary of changes to the assessment provided in the most recent quadrennial strategic plan. (ii)Comments and recommendations the Director considers appropriate. 
(iii)Test and evaluation challenges raised since the completion of the most recent quadrennial strategic plan. (iv)Actions taken or planned to address such challenges.. 
(e)Technical correctionSubsection (d)(1) of such, as amended by subsections (a)(2) and (b), is further amended by striking Test Resources Management Center and inserting Test Resource Management Center.  273.Modification of requirements relating to energetics plan to include assessment of feasibility and advisability of establishing a program office for energeticsSection 253(a) of the National Defense Authorization Act for Fiscal Year 2020 (133 Stat. 1287; Public Law 116–92) is amended— 
(1)in paragraph (2), by striking ; and and inserting a semicolon; and (2)in paragraph (3), by striking the period and inserting ; and; and 
(3)by adding at the end the following new paragraph:  (4)assesses the feasibility and advisability of establishing a program office— 
(A)to coordinate energetics research; and (B)to ensure a robust and sustained energetics material enterprise.. 
274.Element in annual reports on cyber science and technology activities on work with academic consortia on high priority cybersecurity research activities in Department of Defense capabilitiesSection 257(b)(2) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1291) is amended by adding at end the following new subparagraph:  (J)Efforts to work with academic consortia on high priority cybersecurity research activities.. 
275.Repeal of quarterly updates on the Optionally Manned Fighting Vehicle programSection 261 of the National Defense Authorization Act for Fiscal Year 2020 (Public law 116–92; 133 Stat. 1294) is repealed. 276.Microelectronics and national securitySection 231 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2302 note) is amended— 
(1)in subsection (a)— (A)by inserting , in collaboration with the Under Secretary of Defense for Acquisition and Sustainment, the Under Secretary for Research and Engineering, and the Director of the Defense Advanced Research Projects Agency, after shall; and 
(B)by striking September 30, 2019 and inserting June 1, 2021; (2)in subsection (b), by adding at the end the following new paragraphs: 
 
(10)An approach to ensuring the continuing production of cutting-edge microelectronics for national security needs, including access to state-of-the-art node sizes through commercial manufacturing, heterogeneous integration, advantaged sensor manufacturing, boutique chip designs, and variable volume production capabilities. (11)An assessment of current microelectronics supply chain management best practices, including— 
(A)intellectual property controls; (B)international standards; 
(C)guidelines of the National Institute of Standards and Technology; (D)product traceability and provenance; and 
(E)location of design, manufacturing, and packaging facilities. (12)An assessment of existing risks to the current microelectronics supply chain. 
(13)A description of actions that may be carried out by the defense industrial base to implement best practices described in paragraph (11) and mitigate risks described in paragraph (12). (14)A plan for increasing commercialization of intellectual property developed by the Department of Defense for commercial microelectronics research and development. 
(15)An assessment of the feasibility, usefulness, efficacy, and cost of— (A)developing a national laboratory exclusively focused on the research and development of microelectronics to serve as a center for Federal Government expertise in high-performing, trusted microelectronics and as a hub for Federal Government research into breakthrough microelectronics-related technologies; and 
(B)incorporating into such national laboratory a commercial incubator to provide early-stage microelectronics startups, which face difficulties scaling due to the high costs of microelectronics design and fabrication, with access to funding resources, fabrication facilities, design tools, and shared intellectual property. (16)The development of multiple models of public-private partnerships to execute the strategy, including in-depth analysis of establishing a semiconductor manufacturing corporation to leverage private sector technical, managerial, and investment expertise, and private capital, that would have the authority and funds to provide grants or approve investment tax credits, or both, to implement the strategy. 
(17)Processes and criteria for competitive selection of commercial companies, including companies headquartered in countries that are allies or partners with the United States, to provide design, foundry and assembly, and packaging services and to build and operate the industrial capabilities associated with such services. (18)The role that other Federal agencies should play in organizing and supporting the strategy, including any required direct or indirect funding support, or legislative and regulatory actions, including restricting procurement to domestic sources, and providing antitrust and export control relief. 
(19)All potential funding sources and mechanisms for initial and sustaining investments in microelectronics. (20)Such other matters as the Secretary of Defense determines to be relevant.; 
(3)in subsection (d), by striking September 30, 2019 and inserting June 1, 2021; (4)in subsection (e), by striking September 30, 2020 and inserting June 1, 2021; and 
(5)by redeignating subsection (f) as subsection (g); (6)by inserting after subsection (e) the following new subsection (f): 
 
(f)SubmissionNot later than June 1, 2021, the Secretary of Defense shall submit the strategy required in subsection (a), along with any views and recommendations and an estimated budget to implement the strategy, to the President, the National Security Council, and the National Economic Council.. 277.Independent evaluation of personal protective and diagnostic testing equipment (a)Independent evaluation requiredThe Director of Operational Test and Evaluation shall conduct an independent evaluation of whether covered personal protective and diagnostic testing equipment is operationally effective and suitable to satisfy the specific needs and required protection of the workforce of the Department of Defense. 
(b)Availability of informationThe Secretary of Defense shall provide the Director of Operational Test and Evaluation with such information as may be necessary for the Director to conduct the evaluations required under subsection (a). (c)Report to CongressNot later than 90 days after the completion of each evaluation under subsection (a), the Director of Operational Test and Evaluation shall submit to the congressional defense committees a report on the results of the evaluation. 
(d)Covered personal protective and diagnostic testing equipment definedIn this section, the term covered personal protective and diagnostic testing equipment means any personal protective equipment or diagnostic testing equipment developed, acquired, or used by the Department of Defense— (1)in response to COVID–19; or 
(2)as part of any follow-on, long-term acquisition and distribution program for such equipment.  278.Assessment on United States national security emerging biotechnology efforts and capabilities and comparison with adversaries (a)Assessment and comparison required (1)In generalThe Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering and the Under Secretary of Defense for Intelligence and Security, shall conduct an assessment and direct comparison of capabilities in emerging biotechnologies for national security purposes, including applications in material, manufacturing, and health, between the capabilities of the United States and the capabilities of adversaries of the United States. 
(2)ElementsThe assessment and comparison carried out under paragraph (1) shall include the following: (A)An evaluation of the quantity, quality, and progress of United States fundamental and applied research for emerging biotechnology initiatives for national security purposes. 
(B)An assessment of the resourcing of United States efforts to harness emerging biotechnology capabilities for national security purposes, including the supporting facilities, test infrastructure, and workforce. (C)An intelligence assessment of adversary emerging biotechnology capabilities and research as well as an assessment of adversary intent and willingness to use emerging biotechnologies for national security purposes. 
(D)An assessment of the analytic and operational subject matter expertise necessary to assess rapidly-evolving foreign military developments in biotechnology, and the current state of the workforce in the intelligence community. (E)Recommendations to improve and accelerate United States capabilities in emerging biotechnologies and the associated intelligence community expertise. 
(F)Such other matters as the Secretary considers appropriate.  (b)Report (1)In generalNot later than February 1, 2021, the Secretary shall submit to the congressional defense committees a report on the assessment carried out under subsection (a). 
(2)FormThe report submitted under paragraph (1) shall be submitted in the following formats— (A)unclassified form, which may include a classified annex; and 
(B)publically releasable form, representing appropriate information from the report under subparagraph (A). (c)Definition of intelligence communityIn this section, the term intelligence community has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).  
279.Annual reports regarding the SBIR program of the Department of Defense 
(a)Reports requiredNot later than 90 days after the date of the enactment of this Act, and not later than 120 days after the end of each fiscal years 2021, 2022, and 2023, the Secretary of Defense, after consultation with the Secretary of each military department, shall submit to Congress a report that describes the following: (1)The ways in which the Department of Defense is using incentives under section 9(y)(6)(B) of the Small Business Act (15 U.S.C. 638(y)(6)(B)) to increase the number of Phase II SBIR contracts that lead to technology transition into programs of record or fielded systems. 
(2)The extent to which the Department has developed simplified and standardized procedures and model contracts throughout the agency for Phase I, Phase II, and Phase III SBIR awards, as required under section 9(hh)(2)(A)(i) of the Small Business Act (15 U.S.C. 638(hh)(2)(A)(i)). (3)The extent to which any incentives described in this section and implemented by the Secretary of Defense have resulted in an increased number of Phase II contracts under the SBIR program of the Department of Defense leading to technology transition into programs of record or fielded systems. 
(4)The extent to which Phase I, Phase II, and Phase III projects under the SBIR program of the Department align with the modernization priorities of the Department. (5)Actions taken to ensure that the SBIR program of the Department aligns with the goals of the program, namely— 
(A)to stimulate technological innovation; (B)to meet Federal research and development needs; 
(C)to foster and encourage participation in innovation and entrepreneurship by women and socially or economically disadvantaged individuals; and (D)to increase private-sector commercialization of innovations derived from Federal research and development funding.  
(6)Any other action taken, and proposed to be taken, to increase the number of Department Phase II SBIR contracts leading to technology transition into programs of record or fielded systems.  (b)SBIR definedIn this section, the term SBIR has the meaning given the term in section 9(e) of the Small Business Act (15 U.S.C. 638(e)). 
280.Reports on F–35 physiological episodes and mitigation efforts 
(a)Study and report 
(1)In generalThe Under Secretary of Defense for Acquisition and Sustainment shall conduct a study to determine the underlying causes of physiological episodes affecting crewmembers of F–35 aircraft. (2)ElementsThe study under subsection (a) shall include— 
(A)an examination of each physiological episode reported by a crewmember of an F–35 aircraft as of the date of the enactment of this Act;  (B)a determination as to the underlying cause of the episode; and 
(C)an examination of— (i)any long-term effects, including potential long-term effects, of the episode; and 
(ii)any additional care an affected crewmember may need. (3)ReportNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment shall submit to the congressional defense committees a report that includes— 
(A)the results the study conducted under subsection (a), including a description of each physiological episode examined under the study and an explanation of the underlying cause of the episode; (B)a description of any actions that may be taken to address the underlying causes of such episodes, including any resources that may be required to carry out such actions; and 
(C)any other findings and recommendations of the study. (b)Annual reports on mitigation effortsThe Secretary of Defense, in consultation with the Under Secretary of Defense for Acquisition and Sustainment, shall include with the annual report required by section 224(d) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2059), a detailed description of— 
(1)the efforts of the Department of Defense to address physiological episodes affecting crewmembers of F–35 aircraft; and (2)the funding allocated for such efforts. 
281.Review and report on next generation air dominance capabilities 
(a)Reviews 
(1)In generalThe Director of Cost Assessment and Program Evaluation shall conduct—  (A)a non-advocate review of the next generation air dominance initiative of the Air Force;  
(B)a non-advocate review of the next generation air dominance initiative of the Navy; and  (C)a non-advocate review of the business case analysis developed by the Assistant Secretary of the Air Force for Acquisition, Technology, and Logistics regarding the Digital Century Series Aircraft acquisition strategy of the Air Force. 
(2)Elements 
(A)The reviews under paragraphs (1)(A) and (1)(B) shall include an assessment of—  (i)all risks associated with cost, schedule, development, integration, production, fielding, and sustainment of next generation air dominance capabilities;  
(ii)the technological maturity of significant hardware and software efforts planned or carried out as part of the development of such capabilities; and  (iii)affordability goals that the Air Force and the Navy (as the case may be) will be required to achieve during development, production, and sustainment activities for such capabilities that will not jeopardize or otherwise be detrimental to other high-priority future capabilities being developed and procured to support and execute other primary core competencies and missions.  
(B)The review under paragraph (1)(C) shall include an assessment of— (i)methods, objectives, risks, ground rules, and assumptions; 
(ii)validity, accuracy, and deficiencies in knowledge and data used in support of the analysis; (iii)financial and nonfinancial business benefits and impacts; 
(iv)likelihood of risks to materialize; and (v)conclusions, recommendations, and any other information the Director believes to be relevant to the review. 
(b)ReportsThe Director of Cost Assessment and Program Evaluation shall submit to the congressional defense committees—  (1)a report on the results of the review conducted under subsection (a)(1)(A) with respect to the Air Force;  
(2)a report on the results of the review conducted under subsection (a)(1)(B) with respect to the Navy; and  (3)a report on the results of the review conducted under subsection (a)(1)(C).  
282.Plan for operational test and utility evaluation of systems for Low-Cost Attributable Aircraft Technology programNot later than March 1, 2021, the Assistant Secretary of the Air Force for Acquisition, Technology, and Logistics shall— (1)submit to the congressional defense committees an executable plan for the operational test and utility evaluation of systems for the Low-Cost Attributable Aircraft Technology (LCAAT) program of the Air Force; and 
(2)provide to the congressional defense committees a briefing on the plan so submitted.  283.Independent comparative analysis of efforts by China and the United States to recruit and retain researchers in national security-related and defense-related fields (a)Agreement (1)In generalThe Secretary of Defense shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine for the National Academies of Sciences, Engineering, and Medicine to perform the services covered by this section. 
(2)TimingThe Secretary shall seek to enter into the agreement described in paragraph (1) not later than 60 days after the date of the enactment of this Act. (b)Review (1)In generalUnder an agreement between the Secretary and the National Academies of Sciences, Engineering, and Medicine under this section, the National Academies of Sciences, Engineering, and Medicine shall carry out a comparative analysis of efforts by China and the United States Government to recruit and retain domestic and foreign researchers and develop recommendations for the Secretary of Defense and the heads of other Federal agencies as appropriate. 
(2)ElementsThe comparative analysis carried out under paragraph (1) and the recommendations developed under such paragraph shall include the following: (A)A list of the talent programs used by China and a list of the incentive programs used by the United States to recruit and retain researchers in fields relating to national security or defense research. 
(B)The types of researchers, scientists, other technical experts, and fields targeted by each talent program listed under subparagraph (A). (C)The number of researchers in academia, the Department of Defense Science and Technology Reinvention Laboratories, and national security science and engineering programs of the National Nuclear Security Administration targeted by the talent programs listed under subparagraph (A). 
(D)The number of personnel currently participating in the talent programs listed under subparagraph (A) and the number of researchers currently participating in the incentive programs listed under such subparagraph. (E)The incentives offered by each of the talent programs listed under subparagraph (A) and a description of the incentives offered through incentive programs under such subparagraph to recruit and retain researchers, scientists, and other technical experts. 
(F)A characterization of the national security, economic, and scientific benefits China gains through the talent programs listed under subparagraph (A) and a description of similar gains accrued to the United States through incentive programs listed under such subparagraph. (G)An assessment of the risks to national security and benefits to the United States of scientific research cooperation between the United States and China, such as that which is performed under the agreement between the United States and the People's Republic of China known as the Agreement between the Government of the United States of America and the Government of the People's Republic of China on Cooperation in Science and Technology, signed in Washington on January 31, 1979, successor agreements, and similar agreements, administered by the Secretary of State and the heads of other Federal agencies.  
(H)A list of findings and recommendations relating to policies that can be implemented by the United States, especially the Department of Defense and other appropriate Federal agencies, to improve the relative effectiveness of United States activities to recruit and retain researchers, scientists, and other technical experts relative to China.  (c)Report (1)In generalNot later than one year after the date of the execution of an agreement under subsection (a), the National Academies of Sciences, Engineering, and Medicine shall— 
(A)submit to the congressional defense committees a report on the findings National Academies of Sciences, Engineering, and Medicine with respect to the review carried out under this section and the recommendations developed under this section; and (B)make available to the public on a publicly accessible website a version of report that is suitable for public viewing. 
(2)FormThe report submitted under paragraph (1)(A) shall be submitted in unclassified form, but may include a classified annex. IIIOperation and Maintenance  Subtitle A—Authorization of Appropriations Sec. 301. Authorization of appropriations. Subtitle B—Energy and Environment Sec. 311. Military Aviation and Installation Assurance Clearinghouse for review of mission obstructions. Sec. 312. Readiness and Environmental Protection Integration Program. Sec. 313. Extension of real-time sound monitoring at Navy installations where tactical fighter aircraft operate. Sec. 314. Modification of authority for environmental restoration projects of National Guard. Sec. 315. Modification of authority to carry out military installation resilience projects. Sec. 316. Energy resilience and energy security measures on military installations. Sec. 317. Modification to availability of energy cost savings for Department of Defense. Sec. 318. Increased transparency through reporting on usage and spills of aqueous film-forming foam at military installations. Sec. 319. Native American lands environmental mitigation program. Sec. 320. Study on alternatives to address impacts of transboundary flows, spills, or discharges of pollution or debris from the Tijuana River on personnel, activities, and installations of Department of Defense. Sec. 321. Pilot program on alternative fuel vehicle purchasing. Sec. 322. Budgeting of Department of Defense relating to operational energy improvement. Sec. 323. Assessment of Department of Defense operational energy usage. Sec. 324. Improvement of the Operational Energy Capability Improvement Fund of the Department of Defense. Sec. 325. Five-year reviews of containment technologies relating to Red Hill Bulk Fuel Storage Facility. Sec. 326. Limitation on use of funds for acquisition of furnished energy for Rhine Ordnance Barracks Army Medical Center. Sec. 327. Requirement to update Department of Defense adaptation roadmap. Sec. 328. Department of Defense report on greenhouse gas emissions levels. Sec. 329. Objectives, performance standards, and criteria for use of wildlife conservation banking programs. Sec. 330. Prizes for development of non-PFAS-containing fire-fighting agent. Sec. 331. Survey of technologies for Department of Defense application in phasing out the use of fluorinated aqueous film-forming foam. Sec. 332. Interagency body on research related to per- and polyfluoroalkyl substances. Sec. 333. Restriction on Department of Defense procurement of certain items containing perfluorooctane sulfonate or perfluorooctanoic acid. Sec. 334. Research and development of alternative to aqueous film-forming foam. Sec. 335. Notification to agricultural operations located in areas exposed to Department of Defense PFAS use. Sec. 336. Reporting on energy savings performance contracts. Sec. 337. Increase in funding for Centers for Disease Control Study on health implications of per- and polyfluoroalkyl substances contamination in drinking water. Sec. 338. Guaranteeing Equipment Safety for Firefighters Act of 2020. Sec. 339. Assessment of Department of Defense excess property programs with respect to need and wildfire risk. Subtitle C—Logistics and Sustainment Sec. 341. National Defense Sustainment and Logistics Review. Sec. 342. Repeal of sunset for minimum annual purchase amount for carriers participating in the Civil Reserve Air Fleet. Sec. 343. Additional elements for inclusion in Navy ship depot maintenance budget report. Sec. 344. Clarification of limitation on length of overseas forward deployment of currently deployed naval vessels. Sec. 345. Independent advisory panel on weapon system sustainment. Sec. 346. Biannual briefings on status of Shipyard Infrastructure Optimization Plan. Sec. 347. Materiel readiness metrics and objectives for major weapon systems. Sec. 348. Repeal of statutory requirement for notification to Director of Defense Logistics Agency three years prior to implementing changes to any uniform or uniform component. Subtitle D—Munitions Safety and Oversight Sec. 351. Chair of Department of Defense explosive safety board. Sec. 352. Explosive Ordnance Disposal Defense Program. Sec. 353. Assessment of resilience of Department of Defense munitions enterprise. Sec. 354. Report on safety waivers and mishaps in Department of Defense munitions enterprise. Subtitle E—Other Matters Sec. 361. Pilot program for temporary issuance of maternity-related uniform items. Sec. 362. Servicewomen’s Commemorative Partnerships. Sec. 363. Biodefense analysis and budget submission. Sec. 364. Update of National Biodefense Implementation Plan. Sec. 365. Plans and reports on emergency response training for military installations. Sec. 366. Inapplicability of congressional notification and dollar limitation requirements for advance billings for certain background investigations. Sec. 367. Adjustment in availability of appropriations for unusual cost overruns and for changes in scope of work. Sec. 368. Requirement that Secretary of Defense implement security and emergency response recommendations relating to active shooter or terrorist attacks on installations of Department of Defense. Sec. 369. Clarification of food ingredient requirements for food or beverages provided by the Department of Defense. Sec. 370. Commission on the naming of items of the Department of Defense that commemorate the Confederate States of America or any person who served voluntarily with the Confederate States of America. AAuthorization of Appropriations 301.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2021 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4301.  
BEnergy and Environment 
311.Military Aviation and Installation Assurance Clearinghouse for review of mission obstructionsSection 183a(c) of title 10, United States Code, is amended— (1)in paragraph (2)— 
(A)by striking If the Clearinghouse and inserting (A) If the Clearinghouse; and  (B)by adding at the end the following new subparagraph: 
 
(B)After the Clearinghouse issues a notice under subparagraph (A) with respect to an energy project, the parties should seek to identify feasible and affordable actions that can be taken by the Department, the developer of such energy project, or others to mitigate any adverse impact on military operations and readiness.; (2)by redesignating paragraphs (4) through (6) as paragraphs (5) through (7), respectively; 
(3)by inserting after paragraph (3) the following new paragraph (4):  (4)If, after issuing the notices of presumed risk required by paragraphs (2) and (3), the Secretary of Defense later concludes for any reason that the energy project will not have an adverse impact on military readiness, the Clearinghouse shall notify the applicant and the governor in writing of that conclusion.; and 
(4)in paragraph (7), as so redesignated, by striking Any setback for a project pursuant to the previous sentence shall not be more than what is determined to be necessary by a technical analysis conducted by the Lincoln Laboratory at the Massachusetts Institute of Technology or any successor entity.. 312.Readiness and Environmental Protection Integration Program (a)Use of fundsSection 2684a(i) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)Funds obligated to carry out an agreement under this section shall be available for use with regard to any property in the geographic scope specified in the agreement— (A)at the time the funds are obligated; and 
(B)in any subsequent modification to the agreement.. (b)Clarification of references to eligible entities (1)DefinitionSubsection (b) of section 2684a of title 10, United States Code, is amended, in the matter preceding paragraph (1), by striking An agreement under this section may be entered into with and inserting For purposes of this section, an eligible entity is. 
(2)Acquisition of property and interestsSubsection (d)(1) of such section is amended by striking the entity or entities each place it appears and inserting an eligible entity or entities. (3)Retroactive applicationThe amendments made by paragraphs (1) and (2) shall apply to any agreement entered into under section 2684a of title 10, United States Code, on or after December 2, 2002.  
(c)Facilitating agreements with other Federal agencies to limit encroachmentsSection 2684a(d)(5) of title 10, United States Code, is amended— (1)in the second sentence of subparagraph (A), by inserting or another Federal agency after to a State both places it appears; and 
(2)by striking subparagraph (B) and inserting the following:  (B)Notwithstanding subparagraph (A), if all or a portion of the property or interest acquired under the agreement is initially or subsequently transferred to a State or another Federal agency, before that State or other Federal agency may declare the property or interest in excess to its needs or propose to exchange the property or interest, the State or other Federal agency shall give the Secretary concerned reasonable advance notice of its intent. If the Secretary concerned determines it necessary to preserve the purposes of this section, the Secretary concerned may request that administrative jurisdiction over the property be transferred to the Secretary concerned at no cost, and, upon such a request being made, the administrative jurisdiction over the property shall be transferred accordingly. If the Secretary concerned does not make such a request within a reasonable time period, all such rights of the Secretary concerned to request transfer of the property or interest shall remain available to the Secretary concerned with respect to future transfers or exchanges of the property or interest and shall bind all subsequent transferees.. 
313.Extension of real-time sound monitoring at Navy installations where tactical fighter aircraft operateSection 325(a)(1) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended by striking a 12-month period and inserting two 12-month periods, including one such period that begins in fiscal year 2021. 314.Modification of authority for environmental restoration projects of National Guard (a)In generalSection 2707(e) of title 10, United States Code, is amended— 
(1)by striking Notwithstanding and inserting (1) Notwithstanding; (2)by inserting where military activities are conducted by the National Guard of a State under title 32 after facility; and 
(3)by adding at the end the following new paragraph:  (2)The Secretary concerned may use the authority under section 2701(d) of this title to carry out environmental restoration projects under paragraph (1).. 
(b)Correction of definition of facilityParagraph (1) of section 2700 of such title is amended— (1)in subparagraph (A), by striking (A) The terms and inserting The term; and 
(2)by striking subparagraph (B).  315.Modification of authority to carry out military installation resilience projects (a)Modification of authoritySection 2815 of title 10, United States Code is amended— 
(1)in subsection (a), by inserting (except as provided in subsections (d)(3) and (e)) before the period at the end; (2)in subsection (c), by striking A project and inserting Except as provided in subsection (e)(2), a project; 
(3)by redesignating subsection (d) as subsection (f); and (4)by inserting after subsection (c) the following new subsections: 
 
(d)Location of projectsProjects carried out pursuant to this section may be carried out— (1)on a military installation; 
(2)on a facility used by the Department of Defense that is owned and operated by a State, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, or the Virgin Islands, even if the facility is not under the jurisdiction of the Department of Defense, if the Secretary of Defense determines that the facility is subject to significant use by the armed forces for testing or training; or (3)outside of a military installation or facility described in paragraph (2) if the Secretary concerned determines that the project would preserve or enhance the resilience of— 
(A)a military installation; (B)a facility described in paragraph (2); or 
(C)community infrastructure determined by the Secretary concerned to be necessary to maintain, improve, or rapidly reestablish installation mission assurance and mission-essential functions. (e)Alternative funding source (1)In carrying out a project under this section, the Secretary concerned may use amounts available for operation and maintenance for the military department concerned if the Secretary concerned submits a notification to the congressional defense committees of the decision to carry out the project using such amounts and includes in the notification— 
(A)the current estimate of the cost of the project; (B)the source of funds for the project; and 
(C)a certification that deferral of the project for inclusion in the next Military Construction Authorization Act would be inconsistent with national security or the protection of health, safety, or environmental quality, as the case may be. (2)A project carried out under this section using amounts under paragraph (1) may be carried out only after the end of the 7-day period beginning on the date on which a copy of the notification described in paragraph (1) is provided in an electronic medium pursuant to section 480 of this title. 
(3)The maximum aggregate amount that the Secretary concerned may obligate from amounts available to the military department concerned for operation and maintenance in any fiscal year for projects under the authority of this subsection is $100,000,000.. (b)Consideration of military installation resilience in agreements and interagency cooperationSection 2684a of such title is amended— 
(1)in subsection (a)— (A)in paragraph (2)(B)— 
(i)by striking clause (ii); and (ii)in clause (i)— 
(I)by striking (i); and (II)by striking ; or and inserting a semicolon; 
(B)by redesignating paragraph (3) as paragraph (4); and (C)by inserting after paragraph (2) the following new paragraph (3): 
 
(3)maintaining or improving military installation resilience; or; and (2)by amending subsection (h) to read as follows: 
 
(h)Interagency cooperation in conservation and resilience programs to avoid or reduce adverse impacts on military installation resilience and military readiness activitiesIn order to facilitate interagency cooperation and enhance the effectiveness of actions that will protect the environment, military installation resilience, and military readiness, the recipient of funds provided pursuant to an agreement under this section or under the Sikes Act (16 U.S.C. 670 et seq.) may, with regard to the lands and waters within the scope of the agreement, use such funds to satisfy any matching funds or cost-sharing requirement of any conservation or resilience program of any Federal agency notwithstanding any limitation of such program on the source of matching or cost-sharing funds.. 316.Energy resilience and energy security measures on military installations (a)In generalSubchapter I of chapter 173 of title 10, United States Code, is amended by inserting after section 2919 the following new section: 
 
2920.Energy resilience and energy security measures on military installations 
(a)Energy resilience measures 
(1)The Secretary of Defense shall, by the end of fiscal year 2030, provide that 100 percent of the energy load required to maintain the critical missions of each installation have a minimum level of availability of 99.9 percent per fiscal year. (2)The Secretary of Defense shall issue standards establishing levels of availability relative to specific critical missions, with such standards providing a range of not less than 99.9 percent availability per fiscal year and not more than 99.9999 percent availability per fiscal year, depending on the criticality of the mission. 
(3)The Secretary may establish interim goals to take effect prior to fiscal year 2025 to ensure the requirements under this subsection are met. (4)The Secretary of each military department and the head of each Defense Agency shall ensure that their organizations meet the requirements of this subsection. 
(b)Planning 
(1)The Secretary of Defense shall require the Secretary of each military department and the head of each Defense Agency to plan for the provision of energy resilience and energy security for installations.  (2)Planning under paragraph (1) shall— 
(A)promote the use of multiple and diverse sources of energy, with an emphasis favoring energy resources originating on the installation such as modular generation; (B)promote installing microgrids to ensure the energy security and energy resilience of critical missions; and 
(C)favor the use of full-time, installed energy sources rather than emergency generation. (c)Development of informationThe planning required by subsection (b) shall identify each of the following for each installation: 
(1)The critical missions of the installation. (2)The energy requirements of those critical missions. 
(3)The duration that those energy requirements are likely to be needed in the event of a disruption or emergency. (4)The current source of energy provided to those critical missions. 
(5)The duration that the currently provided energy would likely be available in the event of a disruption or emergency. (6)Any currently available sources of energy that would provide uninterrupted energy to critical missions in the event of a disruption or emergency. 
(7)Alternative sources of energy that could be developed to provide uninterrupted energy to critical missions in the event of a disruption or emergency. (d)Testing and measuring (1) (A)The Secretary of Defense shall require the Secretary of each military department and head of each Defense Agency to conduct monitoring, measuring, and testing to provide the data necessary to comply with this section. 
(B)Any data provided under subparagraph (A) shall be made available to the Assistant Secretary of Defense for Sustainment upon request. (2) (A)The Secretary of Defense shall require that black start exercises be conducted to assess the energy resilience and energy security of installations for periods established to evaluate the ability of the installation to perform critical missions without access to off-installation energy resources. 
(B)A black start exercise conducted under subparagraph (A) may exclude, if technically feasible, housing areas, commissaries, exchanges, and morale, welfare, and recreation facilities. (C)The Secretary of Defense shall— 
(i)provide uniform policy for the military departments and the Defense Agencies with respect to conducting black start exercises; and (ii)establish a schedule of black start exercises for the military departments and the Defense Agencies, with each military department and Defense Agency scheduled to conduct such an exercise on a number of installations each year sufficient to allow that military department or Defense Agency to meet the goals of this section, but in any event not fewer than five installations each year for each military department through fiscal year 2027. 
(D) 
(i)Except as provided in clause (ii), the Secretary of each military department shall, notwithstanding any other provision of law, conduct black start exercises in accordance with the schedule provided for in subparagraph (C)(ii), with any such exercise not to last longer than five days. (ii)The Secretary of a military department may conduct more black start exercises than those identified in the schedule provided for in subparagraph (C)(ii). 
(e)Contract requirementsFor contracts for energy and utility services, the Secretary of Defense shall— (1)specify methods and processes to measure, manage, and verify compliance with subsection (a); and 
(2)ensure that such contracts include requirements appropriate to ensure energy resilience and energy security, including requirements for metering to measure, manage, and verify energy consumption, availability, and reliability consistent with this section and the energy resilience metrics and standards under section 2911(b) of this title. (f)ExceptionThis section does not apply to fuels used in aircraft, vessels, or motor vehicles. 
(g)ReportIf by the end of fiscal year 2029, the Secretary determines that the Department will be unable to meet the requirements under subsection (a), not later than 90 days after the end of such fiscal year, the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives a report detailing— (1)the projected shortfall; 
(2)reasons for the projected shortfall; (3)any statutory, technological, or monetary impediments to achieving such requirements; 
(4)any impact to readiness or ability to meet the national defense posture; and (5)any other relevant information as the Secretary considers appropriate.  
(h)DefinitionsIn this section: (1)The term availability means the availability of required energy at a stated instant of time or over a stated period of time for a specific purpose.  
(2)The term black start exercise means an exercise in which delivery of energy provided from off an installation is terminated before backup generation assets on the installation are turned on. Such an exercise shall— (A)determine the ability of the backup systems to start independently, transfer the load, and carry the load until energy from off the installation is restored; 
(B)align organizations with critical missions to coordinate in meeting critical mission requirements; (C)validate mission operation plans, such as continuity of operations plans; 
(D)identify infrastructure interdependencies; and (E)verify backup electric power system performance. 
(3)The term critical mission— (A)means those aspects of the missions of an installation, including mission essential operations, that are critical to successful performance of the strategic national defense mission; 
(B)may include operational headquarters facilities, airfields and supporting infrastructure, harbor facilities supporting naval vessels, munitions production and storage facilities, missile fields, radars, satellite control facilities, cyber operations facilities, space launch facilities, operational communications facilities, and biological defense facilities; and (C)does not include military housing (including privatized military housing), morale, welfare, and recreation facilities, exchanges, commissaries, or privately owned facilities. 
(4)The term energy means electricity, natural gas, steam, chilled water, and heated water. (5)The term installation has the meaning given the term military installation in section 2801(c)(4) of this title.. 
(b)Clerical amendmentThe table of sections at the beginning of subchapter I of chapter 173 of such title is amended by inserting after the item relating to section 2919 the following new item:   2920. Energy resilience and energy security measures on military installations.. 317.Modification to availability of energy cost savings for Department of DefenseSection 2912(a) of title 10, United States Code, is amended by inserting and, in the case of operational energy, from both training and operational missions, after under section 2913 of this title,.  
318.Increased transparency through reporting on usage and spills of aqueous film-forming foam at military installations 
(a)In generalChapter 160 of title 10, United States Code, is amended by adding at the end the following new section:  2712.Reporting on usage and spills of aqueous film-forming foam (a)In generalNot later than 48 hours after the Deputy Assistant Secretary of Defense for Environment receives notice of the usage or spill of aqueous film forming foam, either as concentrate or mixed foam, at any military installation, the Deputy Assistant Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives notice of a usage or spill of greater than 10 gallons of concentrate, or greater than 300 gallons of mixed foam. Each such notice shall include each of the following information: 
(1)The name of the installation where the usage or spill occurred. (2)The date on which the usage or spill occurred. 
(3)The amount, type, and specified concentration of aqueous film-forming foam that was used or spilled. (4)The cause of the usage or spill. 
(5)A summary narrative of the usage or spill. (b)Action planNot later than 60 days after submitting notice of a usage or spill under subsection (a), the Deputy Assistant Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives an action plan for addressing such usage or spill. The action plan shall include the following:  
(1)A description of what actions have been taken to arrest and clean up a spill. (2)A description of any coordination with relevant local and State environmental protection agencies.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:    2712. Reporting on usage and spills of aqueous film-forming foam.. 319.Native American lands environmental mitigation program (a)In generalChapter 160 of title 10, United States Code, as amended by section 318(a), is further amended by adding at the end the following new section: 
 
2713.Native American lands environmental mitigation program 
(a)EstablishmentThe Secretary of Defense may establish and carry out a program to mitigate the environmental effects of actions by the Department of Defense on Indian lands and on other locations where the Department, an Indian tribe, and the current land owner agree that such mitigation is appropriate. (b)Program activitiesThe activities that may be carried out under the program established under subsection (a) are the following: 
(1)Identification, investigation, and documentation of suspected environmental effects attributable to past actions by the Department of Defense. (2)Development of mitigation options for such environmental effects, including development of cost‐to‐complete estimates and a system for prioritizing mitigation actions. 
(3)Direct mitigation actions that the Secretary determines are necessary and appropriate to mitigate the adverse environmental effects of past actions by the Department. (4)Demolition and removal of unsafe buildings and structures used by, under the jurisdiction of, or formerly used by or under the jurisdiction of the Department. 
(5)Training, technical assistance, and administrative support to facilitate the meaningful participation of Indian tribes in mitigation actions under the program. (6)Development and execution of a policy governing consultation with Indian tribes that have been or may be affected by action by the Department, including training personnel of the Department to ensure compliance with the policy. 
(c)Cooperative agreements 
(1)In carrying out the program established under subsection (a), the Secretary of Defense may enter into a cooperative agreement with an Indian tribe or an instrumentality of tribal government. (2)Notwithstanding chapter 63 of title 31, a cooperative agreement under this section may be used to acquire property or services for the direct benefit of the United States Government. 
(3)A cooperative agreement under this section for the procurement of severable services may begin in one fiscal year and end in another fiscal year only if the total period of performance does not exceed two calendar years. (d)DefinitionsIn this section: 
(1)The term Indian land includes— (A)any land located within the boundaries and a part of an Indian reservation, pueblo, or rancheria; 
(B)any land that has been allotted to an individual Indian but has not been conveyed to such Indian with full power of alienation; (C)Alaska Native village and regional corporation lands; and 
(D)lands and waters upon which any federally recognized Indian tribe has rights reserved by treaty, Act of Congress, or action by the President. (2)The term Indian tribe means any Indian tribe, band, nation, or other organized group or community, including any Alaska Native village or regional or village corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians. 
(e)LimitationNothing in this section shall be interpreted to require, compel, or otherwise authorize access to any lands without the landowner’s consent.. (b)Clerical amendmentThe table of sections at the beginning of chapter 160 of such title, as amended by section 318(b), is further amended by inserting after the item relating to section 2712 the following new item: 
 
2713. Native American lands environmental mitigation program.. 
320.Study on alternatives to address impacts of transboundary flows, spills, or discharges of pollution or debris from the Tijuana River on personnel, activities, and installations of Department of Defense 
(a)StudyNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Administrator of the Environmental Protection Agency, the Secretary of State, and the United States Commissioner of the International Boundary and Water Commission, shall develop criteria for the selection of project alternatives to address the impacts of transboundary flows, spills, or discharges of pollution or debris from the Tijuana River on the personnel, activities, and installations of the Department of Defense.  (b)ElementsThe projects referred to in subsection (b) shall address the short-term, long-term, primary, and secondary impacts of transboundary flows, spills, or discharges of pollution or debris from the Tijuana River and include recommendations to mitigate such impacts.  
321.Pilot program on alternative fuel vehicle purchasing 
(a)In generalThe Secretary of Defense, in coordination with the Secretary of Energy and the Administrator of the General Services Administration, shall carry out a pilot program under which the Secretary of Defense may, notwithstanding section 400AA of the Energy Policy and Conservation Act (42 U.S.C. 6374), purchase new alternative fuel vehicles for which the initial cost of such vehicles exceeds the initial cost of a comparable gasoline or diesel fueled vehicle by not more than 10 percent. (b)Locations (1)In generalThe Secretary of Defense shall carry out the pilot program under subsection (a) at not fewer than 2 facilities or installations of each military department in the continental United States that— 
(A)have the largest total number of attached noncombat vehicles as compared to other facilities or installations of the Department of Defense; and  (B)are located within 20 miles of public or private refueling or recharging stations. 
(2)Air Force Logistics CenterOne of the facilities or installations selected under paragraph (1) shall be an Air Force Logistics Center. (c)Alternative fuel vehicle definedIn this section, the term alternative fuel vehicle includes a vehicle that uses— 
(1)a fuel or power source described in the first sentence of section 241(2)of the Clean Air Act (42 U.S.C. 7581(2)); or (2)propane.  
322.Budgeting of Department of Defense relating to operational energy improvementThe Secretary of Defense shall include in the annual budget submission of the President under section 1105(a) of title 31, United States Code, a dedicated budget line item for fielding operational energy improvements, including such improvements for which funds from the Operational Energy Capability Improvement Fund have been expended to create the operational and business case for broader employment.  323.Assessment of Department of Defense operational energy usage (a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall enter into an agreement with a federally funded research and development center with relevant expertise under which such center shall conduct an assessment of Department of Defense operational energy usage, including an agency-wide view and breakdowns of progress by service branch. 
(b)ElementsThe assessment required under subsection (a) shall include— (1)an analysis of the extent to which the Department of Defense developed an integrated operational energy strategy and the extent to which each of the military departments has implemented such strategy; 
(2)an analysis of the viability of implementing net zero initiatives within the operational energy enterprise without negatively impacting mission capability; (3)an analysis of ways to overcome contested logistics challenges such as the tyranny of distance within the United States Indo-Pacific Command, including— 
(A)strategies to improve the energy production, storage, and distribution system that enhance logistics supply chain resiliency; and (B)ways to reduce the demand for resupply to decrease the strain on the logistics supply chain; and  
(4)an analysis of the integration between energy offices with program offices, budget, and operational planners within the Department of Defense and military departments, and recommendations for improving coordination. (c)Form of reportThe report required under this section shall be submitted in unclassified form, but may contain a classified annex.  
324.Improvement of the Operational Energy Capability Improvement Fund of the Department of Defense 
(a)Management of the Operational Energy Capability Improvement FundThe Assistant Secretary of Defense for Energy, Installations, and Environment shall exercise authority, direction, and control over the Operational Energy Capability Improvement Fund of the Department of Defense (in this section referred to as the OECIF). (b)Alignment and coordination with related programs (1)Realignment of OECIFNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall realign the OECIF under the Assistant Secretary of Defense for Energy, Installations, and Environment, with such realignment to include personnel positions adequate for the mission of the OECIF. 
(2)Better coordination with related programsThe Assistant Secretary shall ensure that the placement under the authority of the Assistant Secretary of the OECIF along with the Strategic Environmental Research Program, the Environmental Security Technology Certification Program, and the Operational Energy Prototyping Program is utilized to advance common goals of the Department, promote organizational synergies, and avoid unnecessary duplication of effort. (c)Program for operational energy prototyping (1)In generalCommencing not later than 90 days after the date of the enactment of this Act, the Secretary of Defense, through the Assistant Secretary of Defense for Energy, Installations, and Environment, shall carry out a program for the demonstration of technologies related to operational energy prototyping, including demonstration of operational energy technology and validation prototyping. 
(2)Operation of programThe Secretary shall ensure that the program under paragraph (1) operates in conjunction with the OECIF to promote the transfer of innovative technologies that have successfully established proof of concept for use in production or in the field. (3)Program elementsIn carrying out the program under paragraph (1) the Secretary shall— 
(A)identify and demonstrate the most promising, innovative, and cost-effective technologies and methods that address high-priority operational energy requirements of the Department of Defense; (B)in conducting demonstrations under subparagraph (A)— 
(i)collect cost and performance data to overcome barriers against employing an innovative technology because of concerns regarding technical or programmatic risk; and (ii)ensure that components of the Department have time to establish new requirements where necessary and plan, program, and budget for technology transition to programs of record; 
(C)utilize project structures similar to those of the OECIF to ensure transparency and accountability throughout the efforts conducted under the program; and (D)give priority, in conjunction with the OECIF, to the development and fielding of clean technologies that reduce reliance on fossil fuels. 
(4)Tool for accountability and transition 
(A)In generalIn carrying out the program under paragraph (1) the Secretary shall develop and utilize a tool to track relevant investments in operational energy from applied research to transition to use to ensure user organizations have the full picture of technology maturation and development. (B)TransitionThe tool developed and utilized under subparagraph (A) shall be designed to overcome transition challenges with rigorous and well-documented demonstrations that provide the information needed by all stakeholders for acceptance of the technology. 
(5)Locations 
(A)In generalThe Secretary shall carry out the testing and evaluation phase of the program under paragraph (1) at installations of the Department of Defense or in conjunction with exercises conducted by the Joint Staff, a combatant command, or a military department. (B)Formal demonstrationsThe Secretary shall carry out any formal demonstrations under the program under paragraph (1) at installations of the Department or in operational settings to document and validate improved warfighting performance and cost savings.  
325.Five-year reviews of containment technologies relating to Red Hill Bulk Fuel Storage Facility 
(a)Reviews 
(1)Reviews requiredAt least once every 5 years, concurrently with the Department of the Navy’s Tank Upgrade Alternative (TUA) decision review, the Secretary of the Navy shall conduct a review of available technologies relating to the containment of fuel to determine whether any such technology may be used to improve the containment of fuel with respect to storage tanks located at the Red Hill Bulk Fuel Storage Facility, Hawaii.  (2)Deadline for initial reviewThe Secretary shall conduct the first review under paragraph (1) concurrent with the first TUA decision review conducted after the date of the enactment of this Act. 
(b)BriefingsNot later than 60 days after the date on which a review conducted under subsection (a) is completed, the Secretary shall provide to the congressional defense committees a briefing on— (1)any technology identified in such review that the Secretary determines may be used to improve the containment of fuel with respect to storage tanks located at the Red Hill Bulk Fuel Storage Facility; and 
(2)the feasibility and cost of implementing any such technology at the Red Hill Bulk Fuel Storage Facility. (c)TerminationThe requirements to conduct reviews under subsection (a) and provide briefings under subsection (b) shall terminate on the date on which the Red Hill Bulk Fuel Storage Facility ceases operation, as determined by the Secretary of the Navy.  
326.Limitation on use of funds for acquisition of furnished energy for Rhine Ordnance Barracks Army Medical CenterNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2021 for the Department of Defense may be used to enter into a contract for the acquisition of furnished energy for the new Rhine Ordnance Barracks Army Medical Center (hereafter referred to as the Medical Center) before the date on which Secretary of Defense submits to the congressional defense committees a written certification that the Medical Center does not use any energy sourced from inside the Russian Federation as a means of generating the furnished energy.  327.Requirement to update Department of Defense adaptation roadmap (a)In generalNot later than February 1, 2022, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives an update to the Department of Defense 2014 Adaptation Roadmap. Such update shall include an outline of the strategy and implementation plan of the Department to address the current and foreseeable effects of extreme weather and sea level fluctuations on the mission of the Department of Defense.  
(b)Elements of strategy and implementation planThe strategy and implementation plan required to be included in the update under subsection (a) shall include— (1)a description of the overarching approach of the Department to extreme weather, sea level fluctuations, and associated mitigation measures; and 
(2)a discussion of the current and foreseeable effects of extreme weather and seal level fluctuations on— (A)plans and operations, including— 
(i)military readiness;  (ii)increased frequency, if any, of extreme weather events, including flooding, drought, desertification, wildfires, thawing permafrost, hurricanes, and extreme heat;  
(iii)geopolitical instability, if any, caused by climate events, including extreme weather; (iv)increased demand, if any for Defense Support for Civil Authorities and disaster or humanitarian relief operations;  
(v)the operating environment of the Arctic and of the strategic and geopolitical implications of an ice-free Arctic Ocean; and  (vi)alteration or limitation on operation environments; 
(B)training and testing, including— (i)changes in land carrying capacity;  
(ii)increased maintenance and repair requirements for equipment and infrastructure;  (iii)mitigation of heat stress and heat-related illnesses resulting from increasing temperatures;  
(iv)increased dust generation and fire hazards; and  (v)maintaining testing and training capacity to support increased operations and civil support missions;  
(C)built and natural infrastructure, including— (i)military installation resilience, as such term is defined in section 101(e)(8) of title 10, United States Code, of installations both within and outside the United States and its possessions and territories and of the State-owned National Guard installations of the several States;  
(ii)resilience of the air and sea ports of our allies and partners that are critical to the training, deployment, and operations of the Armed Forces of the United States and its allies and partners;  (iii)resilience of the deployment system and structure of the Department of Defense and of the United States, including the strategic highway network, the strategic rail network, and designated strategic air and sea ports;  
(iv)best practices for modeling and mitigating risks posed to military installations by increased inundation, erosion, flood, wind, and fire damage;  (v)changing energy demand at military installations to include heating and cooling, particularly in communities experiencing grid stress;  
(vi)disruption and competition for reliable energy and water resources;  (vii)increased maintenance and sustainment costs;  
(viii)damage to natural and constructed infrastructure from thawing permafrost and sea ice; and  (ix)the effects of extreme weather and sea level fluctuations on community support infrastructure, including roads, transportation hubs, and medical facilities; 
(D)acquisition and supply chain, including— (i)measures to ensure that the current and projected future scale and impacts of extreme weather and sea level fluctuations are fully considered in the research, development, testing, and acquisition of major weapon systems and of associated supplies and equipment;  
(ii)required alterations of stockpiles;  (iii)reduced or changed availability and access to materials, equipment, and supplies, including water and food sources;  
(iv)disruptions in fuel availability and distribution;  (v)estimated investments required to address foreseeable costs incurred or influenced by extreme weather and sea level fluctuations for each of the lines of effort in this report, to include extreme weather response, over the next 5, 10, and 20 years, with topline estimates and a qualitative discussion of cost drivers for each; and  
(vi)equipment and infrastructure investments required to address a changing Arctic environment; and  (E)such other matters as the Secretary determines appropriate; and 
(c)Assessments and projectionsIn preparing the update as required under subsection (a), the Secretary shall consider— (1)climate projections from the Global Change Research Office, National Climate Assessment, the National Oceanic and Atmospheric Administration, and other Federal agencies; and  
(2)data on, and analysis of, the national security effects of climate prepared by the Climate Security Advisory Council of the Office of the Director of National Intelligence established pursuant to section 120 of the National Security Act of 1947 (50 U.S.C. 3060) and by other elements of the intelligence community.  (d)FormThe update to the adaptation roadmap required under subsection (a) shall be submitted in an unclassified form, but may contain a classified annex. If the Secretary determines that the inclusion of a classified annex is necessary, the Secretary shall conduct an in-person briefing for Members of the Committees on Armed Services of the Senate and House of Representatives by not later than 90 days after the date of the submission of the update.  
328.Department of Defense report on greenhouse gas emissions levels 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives and to the Comptroller General a report on the total level of greenhouse gas emissions for each of the last 10 fiscal years. Such emissions levels shall include the agency-wide total, breakdowns by military department, and delineations between installation and operational emissions. (b)Form of reportThe report required under this section shall be submitted in unclassified form, but may contain a classified annex.  
329.Objectives, performance standards, and criteria for use of wildlife conservation banking programs 
(a)In generalTo ensure opportunities for Department of Defense participation in wildlife conservation banking programs pursuant to section 2694c of title 10, United States Code, the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, shall issue regulations of general applicability establishing objectives, measurable performance standards, and criteria for use, consistent with the Endangered Species Act (16 U.S.C. 1531 et seq.), for mitigation banking offsetting effects on a species, or habitat of such species, that is endangered, threatened, a candidate for listing, or otherwise at risk under such Act. To the maximum extent practicable, the regulatory standards and criteria shall maximize available credits and opportunities for mitigation, provide flexibility for characteristics of various species, and apply equivalent standards and criteria to all mitigation banks. (b)Deadline for regulationsThe Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, shall publish an advance notice of proposed rulemaking for the regulations required by subsection (a) by not later than 1 year after the date of the enactment of this Act. 
330.Prizes for development of non-PFAS-containing fire-fighting agent 
(a)AuthorityThe Secretary of Defense, acting through the Assistant Secretary of Defense for Sustainment and the Strategic Environmental Research and Development Program, may carry out a program to award cash prizes and other types of prizes that the Secretary determines are appropriate to recognize outstanding achievements in the development of a non-PFAS-containing fire-fighting agent to replace aqueous film-forming foam with the potential for application to the performance of the military missions of the Department of Defense. (b)Competition requirementsA program under subsection (a) shall use a competitive process for the selection of recipients of cash prizes. The process shall include the widely-advertised solicitation of submissions of research results, technology developments, and prototypes.  
(c)LimitationsThe following limitations shall apply to a program under subsection (a): (1)No prize competition may result in the award of a prize with a fair market value of more than $5,000,000. 
(2)No prize competition may result in the award of more than $1,000,000 in cash prizes without the approval of the Assistant Secretary of Defense for Sustainment. (3)No prize competition may result in the award of a solely nonmonetary prize with a fair market value of more than $10,000 without the approval of the Assistant Secretary of Defense for Sustainment. 
(d)Relationship to other authorityA program under subsection (a) may be carried out in conjunction with or in addition to the exercise of any other authority of the Department of Defense. (e)Use of prize authorityUse of prize authority under this section shall be considered the use of competitive procedures for the purposes of section 2304 of title 10, United States Code. 
(f)PFAS definedIn this section, the term PFAS means— (1)man-made chemicals of which all of the carbon atoms are fully fluorinated carbon atoms; and 
(2)man-made chemicals containing a mix of fully fluorinated carbon atoms, partially fluorinated carbon atoms, and nonfluorinated carbon atoms.  (g)TerminationThe authority to carry out a program under this section shall terminate on October 1, 2024.  
331.Survey of technologies for Department of Defense application in phasing out the use of fluorinated aqueous film-forming foam 
(a)Survey of technologiesThe Secretary of Defense shall conduct a survey of relevant technologies, other than fire-fighting agent solutions, to determine whether any such technologies are available and can be adapted for use by the Department of Defense to facilitate the phase-out of fluorinated aqueous film-forming foam. The technologies surveyed under this subsection shall include hangar flooring systems, fire-fighting agent delivery systems, containment systems, and other relevant technologies the Secretary determines appropriate. (b)BriefingNot later than 1 year after the date of enactment of this Act, the Secretary shall provide the congressional defense committees a briefing on the results of the survey conducted under subsection (a). The briefing shall include— 
(1)a description of the technologies included in the survey; (2)a list of the technologies that were considered for further testing or analysis; and 
(3)any technologies that are undergoing additional analysis for possible application within the Department.  332.Interagency body on research related to per- and polyfluoroalkyl substances (a)EstablishmentThe Director of the Office of Science and Technology Policy, acting through the National Science and Technology Council, shall establish, or designate, an interagency working group to coordinate Federal activities related to PFAS research and development. 
(b)Agency participationThe interagency working group shall include a representative of each of— (1)the Environmental Protection Agency; 
(2)the National Institute of Environmental Health Sciences; (3)the Agency for Toxic Substances and Disease Registry; 
(4)the National Science Foundation; (5)the Department of Defense; 
(6)the National Institutes of Health; (7)the National Institute of Standards and Technology; 
(8)the National Oceanic and Atmospheric Administration; (9)the Department of the Interior; 
(10)the Department of Transportation; (11)the Department of Homeland Security; 
(12)the National Aeronautics and Space Administration; (13)the National Toxicology Program; 
(14)the Department of Agriculture; (15)the Geological Survey; 
(16)the Department of Commerce; (17)the Department of Energy; 
(18)the Office of Information and Regulatory Affairs; (19)the Office of Management and Budget; and 
(20)any such other Federal department or agency as the Director of the Office of Science and Technology Policy considers appropriate. (c)Co-chairsThe Interagency working group shall be co-chaired by the Director of the Office of Science and Technology Policy and, on a biannual rotating basis, a representative from a member agency, as selected by the Director of the Office of Science and Technology Policy. 
(d)Responsibilities of the working groupThe interagency working group established under subsection (a) shall— (1)provide for interagency coordination of federally funded PFAS research and development; and 
(2)not later than 12 months after the date of enactment of this Act, develop and make publicly available a strategic plan for Federal support for PFAS research and development (to be updated not less frequently than once every three years) that— (A)identifies all current federally funded PFAS research and development, including the nature and scope of such research and development and the amount of funding associated with such research and development during the current fiscal year, disaggregated by agency; 
(B)identifies all federally funded PFAS research and development having taken place in the last three years, excluding the research listed under subparagraph (A), including the nature and scope of such research and development and the amount of funding associated with such research and development during the current fiscal year, disaggregated by agency; (C)identifies scientific and technological challenges that must be addressed to understand and to significantly reduce the environmental and human health impacts of PFAS and to identify cost-effective— 
(i)alternatives to PFAS that are designed to be safer and more environmentally friendly; (ii)methods for removal of PFAS from the environment; and 
(iii)methods to safely destroy or degrade PFAS; (D)establishes goals, priorities, and metrics for federally funded PFAS research and development that takes into account the current state of research and development identified in subparagraph (A) and the challenges identified in subparagraph (C); and 
(E)an implementation plan for Federal agencies and, for each update to the strategic plan under this paragraph, a description of how Federal agencies have been following the implementation plan. (e)ConsultationIn developing the strategic plan under subsection (d)(2), the interagency working group shall consult with States, tribes, territories, local governments, appropriate industries, academic institutions and nongovernmental organizations with expertise in PFAS research and development, treatment, management, and alternative development. 
(f)SunsetThe strategic plan requirement described under section (d)(2) shall cease on the date that is 20 years after the initial strategic plan is developed.  (g)DefinitionsIn this section: 
(1)PFASThe term PFAS means— (A)man-made chemicals of which all of the carbon atoms are fully fluorinated carbon atoms; and 
(B)man-made chemicals containing a mix of fully fluorinated carbon atoms, partially fluorinated carbon atoms, and nonfluorinated carbon atoms.  (2)PFAS research and development definedThe term PFAS research and development includes any research or project that has the goal of accomplishing the following: 
(A)The removal of PFAS from the environment. (B)The safe destruction or degradation of PFAS. 
(C)The development and deployment of safer and more environmentally friendly alternative substances that are functionally similar to those made with PFAS. (D)The understanding of sources of environmental PFAS contamination and pathways to exposure for the public. 
(E)The understanding of the toxicity of PFAS to humans and animals.  333.Restriction on Department of Defense procurement of certain items containing perfluorooctane sulfonate or perfluorooctanoic acid (a)ProhibitionThe Department of Defense may not procure any covered item that contains perfluorooctane sulfonate (PFOS) or perfluorooctanoic acid (PFOA). 
(b)DefinitionsIn this section, the term covered item means— (1)nonstick cookware or cooking utensils for use in galleys or dining facilities; and 
(2)upholstered furniture, carpets, and rugs that have been treated with stain-resistant coatings. (c)Effective dateThis section shall take effect on April 1, 2023. 
334.Research and development of alternative to aqueous film-forming foam 
(a)In generalThe Secretary of Defense, acting through the National Institute of Standards and Technology and in consultation with appropriate stakeholders and manufactures, research institutions, and other Federal agencies shall award grants and carry out other activities to— (1)promote and advance the research and development of additional alternatives to aqueous film-forming foam (in this section referred to as AFFF) containing per- and polyfluoroalkyl substances (in this section referred to as PFAS) to facilitate the development of a military specification and subsequent fielding of a PFAS-free fire-fighting foam; 
(2)advance the use of green and sustainable chemistry for a fluorine-free alternative to AFFF; (3)increase opportunities for sharing best practices within the research and development sector with respect to AFFF; 
(4)assist in the testing of potential alternatives to AFFF; and (5)provide guidelines on priorities with respect to an alternative to AFFF. 
(b)Additional requirementsIn carrying out the program required under subsection (a), the Secretary shall— (1)take into consideration the different uses of AFFF and the priorities of the Department of Defense in finding an alternative; 
(2)prioritize green and sustainable chemicals that do not pose a threat to public health or the environment; and (3)use and leverage research from existing Department of Defense programs. 
(c)ReportThe Secretary shall submit to Congress a report on— (1)the priorities and actions taken with respect to finding an alternative to AFFF and the implementation of such priorities; and 
(2)any alternatives the Secretary has denied, and the reason for any such denial. (d)Use of fundsThis section shall be carried out using amounts authorized to be available for the Strategic Environmental Research and Development Program.  
335.Notification to agricultural operations located in areas exposed to Department of Defense PFAS use 
(a)Notification requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of Agriculture, shall provide a notification described in subsection (b) to any agricultural operation located within one mile down gradient of a military installation or National Guard facility where covered PFAS— (1)has been detected in groundwater; 
(2)has been hydrologically linked to a local agricultural or drinking water source, including a water well; and  (3)is suspected to be, or known to be, the result of the use of PFAS at an installation of the Department of Defense located in the United States or State-owned facility of the National Guard. 
(b)Notification requirementsThe notification required under subsection (a) shall include the following information: (1)The name of the Department of Defense installation or National Guard facility from which the covered PFAS in groundwater originated. 
(2)The specific covered PFAS detected in groundwater. (3)The levels of the covered PFAS detected. 
(4)Relevant governmental information regarding the health and safety of the covered PFAS detected, including relevant Federal or State standards for PFAS in groundwater, livestock, food commodities and drinking water, and any known restrictions for sale of agricultural products that have been irrigated or watered with water containing PFAS. (c)Additional testing resultsThe Secretary of Defense shall provide to an agricultural operation that receives a notice under subsection (a) any pertinent updated information, including any results of new elevated testing, by not later than 15 days after receiving validated test results.  
(d)Report to CongressNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Defense shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives a report on the status of providing notice under subsection (a). Such report shall include, for the period covered by the report— (1)the approximate locations of such operations relative to installations of the Department of Defense located in the United States and State-owned facilities of the National Guard; 
(2)the covered PFAS detected in groundwater; and (3)the levels of covered PFAS detected. 
(e)DefinitionsIn this section: (1)The term covered PFAS means each of the following: 
(A)Perfluorooctanoic acid (commonly referred to as PFOA) (Chemical Abstracts Service No. 335–67–1) detected in groundwater above 70 parts per trillion, individually or in combination with PFOS. (B)Perfluorooctane sulfonic acid (commonly referred to as PFOS) (Chemical Abstracts Service No. 1763–23–1) detected in groundwater above 70 parts per trillion, individually or in combination with PFOA. 
(C)Perfluorobutanesulfonic acid (commonly referred to as PFBS) (Chemical Abstracts Service No. 375–73–5) detected in groundwater above 40 parts per billion. (2)The term PFAS means a perfluoroalkyl or polyfluoroalkyl substance with at least one fully fluorinated carbon atom, including the chemical GenX.  
336.Reporting on energy savings performance contracts 
(a)In generalSection 2925(a) of title 10, United States Code, is amended— (1)by redesignating paragraph (7) as paragraph (8); and 
(2)by inserting after paragraph (6) the following new paragraph:  (7)A description of the use of energy savings performance contracts (in this paragraph referred to as ESPCs) by the Department of Defense, including— 
(A)the total investment value of the total number of ESPCs per service for the previous five fiscal years; (B)the location of facilities with ESPCs for the previous five fiscal years; 
(C)any limitations on expanding ESPCs throughout the Department of Defense; (D)the effect ESPCs have on military readiness; and 
(E)any additional information the Secretary determines relevant.. (b)ApplicabilityThe reporting requirement under paragraph (7) of section 2925(a) of title 10, United States Code, as added by subsection (a) of this section, applies to reports submitted under such section 2925 for fiscal year 2021 and thereafter.  
337.Increase in funding for Centers for Disease Control Study on health implications of per- and polyfluoroalkyl substances contamination in drinking waterSection 316(a)(2)(B)(ii) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1350) is amended by striking $10,000,000 and inserting $15,000,000.  338.Guaranteeing Equipment Safety for Firefighters Act of 2020 (a)Short titleThis section may be cited as the Guaranteeing Equipment Safety for Firefighters Act of 2020. 
(b)National Institute of Standards and Technology study on per- and polyfluoroalkyl substances in personal protective equipment worn by firefighters 
(1)In generalNot later than 3 years after the date of the enactment of this Act, the Director of the National Institute of Standards and Technology shall, subject to availability of appropriations, in consultation with the Director of the National Institute for Occupational Safety and Health, complete a study of the contents and composition of new and unused personal protective equipment worn by firefighters. (2)Contents of studyIn carrying out the study required by paragraph (1), the Director of the National Institute of Standards and Technology shall examine— 
(A)the identity, prevalence, and concentration of per- and polyfluoroalkyl substances (commonly known as PFAS) in the personal protective equipment worn by firefighters; (B)the conditions and extent to which per- and polyfluoroalkyl substances are released into the environment over time from the degradation of personal protective equipment from normal use by firefighters; and 
(C)the relative risk of exposure to per- and polyfluoroalkyl substances faced by firefighters from— (i)their use of personal protective equipment; and 
(ii)degradation of personal protective equipment from normal use by firefighters. (3)Reports (A)Progress reportsNot less frequently than once each year for the duration of the study conducted under paragraph (1), the Director shall submit to Congress a report on the progress of the Director in conducting such study. 
(B)Final reportNot later than 90 days after the date on which the Director completes the study required by paragraph (1), the Director shall submit to Congress a report describing— (i)the findings of the Director with respect to the study; and 
(ii)recommendations on what additional research or technical improvements to personal protective equipment materials or components should be pursued to avoid unnecessary occupational exposure among firefighters to per- and polyfluoroalkyl substances through personal protective equipment. (4)Authorization of appropriationsThere is authorized to be appropriated $2,500,000 for each of fiscal years 2021 and 2022. 
(c)Research on per- and polyfluoroalkyl substances in personal protective equipment worn by firefighters 
(1)In generalNot later than 180 days after the date of the submittal of the report required by subsection (b)(3)(B), the Director of the National Institute of Standards and Technology shall, subject to the availability of appropriations— (A)issue a solicitation for research proposals to carry out the research recommendations identified in the report submitted under subsection (b)(3)(B); and 
(B)award grants to applicants that submit research proposals to develop safe alternatives to per- and polyfluoroalkyl substances in personal protective equipment. (2)CriteriaThe Director shall select research proposals to receive a grant under paragraph (1) on the basis of merit, using criteria identified by the Director, including the likelihood that the research results will address the findings of the Director with respect to the study conducted under subsection (b)(1). 
(3)Eligible entitiesAny entity or group of 2 or more entities may submit to the Director a research proposal in response to the solicitation for research proposals under paragraph (1), including— (A)State and local agencies; 
(B)public institutions, including public institutions of higher education; (C)private corporations; and 
(D)nonprofit organizations. (4)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 for fiscal year 2023, $5,000,000 for fiscal year 2024, and $5,000,000 for fiscal year 2025 to carry out this section. 
(d)Authority for Director of the National Institute of Standards and Technology to consult with experts on matters relating to per- and polyfluoroalkyl substancesIn carrying out this section, the Director of the National Institute of Standards and Technology may consult with Federal agencies, nongovernmental organizations, State and local governments, and science and research institutions determined by the Director to have scientific or material interest in reducing unnecessary occupational exposure to per- and polyfluoroalkyl substances by firefighters.  339.Assessment of Department of Defense excess property programs with respect to need and wildfire risk (a)Assessment of programs (1)In generalThe Secretary of Defense, acting through the Director of the Defense Logistics Agency, jointly with the Secretary of Agriculture, acting through the Chief of the Forest Service, shall assess the Firefighter Property Program (FFP) and the Federal Excess Personal Property Program (FEPP) implementation and best practices, taking into account community need and risk, including whether a community is an at-risk community (as defined in section 101(1) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511(1)). 
(2)CollaborationIn carrying out the assessment required under paragraph (1), the Secretary of Defense, acting through the Director of the Defense Logistics Agency, and the Secretary of Agriculture, acting through the Chief of the Forest Service, shall consult with State foresters and participants in the programs described in such paragraph.  (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, acting through the Director of the Defense Logistics Agency, jointly with the Secretary of Agriculture, acting through the Chief of the Forest Service, shall submit to the Committee on Armed Services and the Committee on Agriculture of the House of Representatives and the Committee on Armed Services and the Committee on Agriculture, Forestry, and Nutrition of the Senate a report on the assessment required under paragraph (1) of subsection (a) and any findings and recommendations with respect to the programs described in such paragraph.  
CLogistics and Sustainment 
341.National Defense Sustainment and Logistics Review 
(a)In generalChapter 2 of title 10, United States Code, is amended by inserting after section 118 the following new section:  118a.National Defense Sustainment and Logistics Review (a)Review requiredUpon submission of each national defense strategy under section 113(g) of this title, the Secretary of Defense shall conduct a comprehensive review of the sustainment and logistics requirements necessary to support the force structure, force modernization, infrastructure, force deployment capabilities, and other elements of the defense program and policies of the United States during the subsequent 5-, 10-, and 25-year periods. Each such review shall be known as the National Defense Sustainment and Logistics Review. Each such review shall be conducted in consultation with the Secretaries of the military departments, the Chiefs of Staff of the Armed Forces, all functional and geographic combatant commanders, and the Director of the Defense Logistics Agency. 
(b)Report to Congress 
(1)Not later than the first Monday in February of the year following the fiscal year during which the National Defense Strategy was submitted under section 113(g) of this title, the Secretary shall submit to the congressional defense committees a report on the review required by subsection (a). Each such report shall include each of the following: (A)An assessment of the strategic, operational, and tactical maritime logistics force (including non-military assets provided by Military Sealift Command, the Maritime Administration, and through the Voluntary Intermodal Sealift Agreement and Voluntary Tanker Agreement) required to support sealift, at sea logistics, and over-the-shore logistics of forces to meet steady state and contingency requirements and the strategic and intra-theater movement of supplies, personnel, and equipment. 
(B)An assessment of the strategic, operational, and tactical airlift and tankers (including non-military assets provided by the Civil Reserve Air Fleet) required to meet steady state and contingency requirements. (C)An assessment of the location, configuration, material condition, and inventory of prepositioned materiel, equipment, and war reserves programs, as well as the ability to store and distribute these items to deployed military forces, required to meet steady state and contingency requirements. 
(D)An assessment of the location, infrastructure, and storage capacity for petroleum, oil, and lubricant products, as well as the ability to store, transport, and distribute such products from storage supply points to deployed military forces, required to meet steady state and contingency requirements. (E)An assessment of the capabilities, capacity, and infrastructure of the Department of Defense organic industrial base and private sector industrial base required to meet steady-state and surge software and depot maintenance requirements. 
(F)An assessment of the production capability, capacity, and infrastructure, of the Department of Defense organic industrial base and private sector industrial base required to meet steady-state and surge production requirements for ammunition and other military munitions. (G)An assessment of the condition, capacity, location, and survivability under likely threats of military infrastructure located both inside the continental United States and outside the continental United States, including agreements with and infrastructure provided by international partners, required to generate, project, and sustain military forces to meet steady-state and contingency requirements. 
(H)An assessment of the cybersecurity risks to military and commercial logistics networks and information technology systems. (I)An assessment of the gaps between the requirements identified under subparagraphs (A) through (H) compared to the actual force structure and infrastructure capabilities, capacity, and posture and the risks associated with each gap as it relates to the ability to meet the national defense strategy. 
(J)A discussion of the identified mitigations being pursued to address each gap and risk identified under subparagraph (I) as well as the initiatives and resources planned to address such gaps, as included in the Department of Defense budget request submitted during the same year as the report and the applicable future-years defense program. (K)An assessment of the extent to which wargames incorporate logistics capabilities and threats and a description of the logistics constraints and restraints to operations identified through such wargames. 
(L)An assessment of the ability of the Department of Defense, the Armed Forces, and the combatant commands to leverage and integrate emergent logistics related technologies and advanced computing systems. (M)Such other matters the Secretary of Defense considers appropriate. 
(2)In preparing the report under paragraph (1), the Secretary of Defense shall consult with, and consider the recommendations of, the Chairman of the Joint Chiefs of Staff. (3)The report required under this subsection shall be submitted in classified form and shall include an unclassified summary. 
(c)Comptroller general reviewNot later than 180 days after the date on which Secretary submits each report required under subsection (b), the Comptroller General shall submit to the congressional defense committees a report that includes an assessment of each of the following: (1)Whether the report includes each of the elements referred to in subsection (b). 
(2)The strengths and weaknesses of the approach and methodology used in conducting the review required under subsection (a) that is covered by the report. (3)Any other matters relating to sustainment that may arise from the report, as the Comptroller General considers appropriate. 
(d)Relationship to budgetNothing in this section shall be construed to affect section 1105(a) of title 31.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 118 the following new item: 
 
 
118a. National Defense Sustainment and Logistics Review.. 
(c)Deadline for submittal of first reportNotwithstanding the deadline in subsection (b)(1) of section 118a of title 10, United States Code, as added by subsection (a), the Secretary of Defense shall submit the first report under such section not later than the date that is 18 months after the date of the enactment of this Act, unless a new National Defense Strategy is released prior to such date. 342.Repeal of sunset for minimum annual purchase amount for carriers participating in the Civil Reserve Air FleetSection 9515 of title 10, United States Code, is amended by striking subsection (k).  
343.Additional elements for inclusion in Navy ship depot maintenance budget reportSection 363(b) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended by adding at the end the following new paragraphs:  (6)The execution of the planned schedule, categorized by class of ship, for each of the three preceding fiscal years, including— 
(A)the actual contract award compared to the milestone; (B)the planned completion date compared to the actual completion date; and 
(C)each regional maintenance center’s availability schedule performance for on-time availability completion. (7)In accordance with the findings of the Government Accountability Office (GAO 20–370)— 
(A)in 2021, an analysis plan for the evaluation of pilot program availabilities funded by the Other Procurement, Navy account; and (B)in 2022, a report on the Navy’s progress implementing such analysis plan.. 
344.Clarification of limitation on length of overseas forward deployment of currently deployed naval vesselsSection 323(b) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1720; 10 U.S.C. 8690 note) is amended by striking In the case of any naval vessel and inserting In the case of any aircraft carrier, amphibious ship, cruiser, destroyer, frigate, or littoral combat ship.  345.Independent advisory panel on weapon system sustainment (a)EstablishmentThe Secretary of Defense shall establish an independent advisory panel (in this section referred to as the panel) on the weapon system sustainment ecosystem. The National Defense University and the Defense Acquisition University shall sponsor the panel, including by providing administrative support. 
(b)Membership 
(1)CompositionThe panel shall be comprised of nine members, of whom— (A)five shall be appointed by the Secretary of Defense; 
(B)one shall be appointed by the Chairman of the Committee on Armed Services of the Senate; (C)one shall be appointed by the Ranking Member of the Committee on Armed Services of the Senate; 
(D)one shall be appointed by the Chairman of the Committee on Armed Services of the House of Representatives; and (E)one shall be appointed by the Ranking Member of the Committee on Armed Services of the House of Representatives. 
(2)ExpertiseIn making appointments under this subsection, consideration should be given to individuals with expertise in public and private-sector acquisition, sustainment, and logistics policy in aviation, ground, maritime systems, and space systems and their related components. (3)Appointment dateThe appointment of the members of the panel shall be made not later than 120 days after the date of the enactment of this Act. 
(c)DutiesThe panel shall— (1)review the weapon system sustainment ecosystem from development, production, and sustainment of the weapon system through use in the field, depot and field-level maintenance, modification, and disposal with a goal of— 
(A)maximizing the availability and mission capabilities of weapon systems; (B)reducing overall life-cycle costs of weapon systems during fielding, operation and sustainment; and 
(C)aligning weapon system sustainment functions to the most recent national defense strategy submitted pursuant to section 113 of title 10, United States Code; and (2)using information from the review of the weapon system sustainment ecosystem, make recommendations related to statutory, regulatory, policy, or operational best practices the panel considers necessary. 
(d)Report 
(1)Interim reportNot later than 1 year after the date on which all members of the panel have been appointed, the panel shall provide to the Secretary of Defense and the Committees on Armed Services of the Senate and House of Representatives a briefing on the interim findings and recommendations of the panel. (2)Final reportNot later than 2 years after the date on which all members of the panel have been appointed, the panel shall submit to the Secretary of Defense and the Committees on Armed Services of the Senate and House of Representatives a report setting forth a detailed statement of the findings and conclusions of the panel as a result of the review described in subsection (c), together with such recommendations related to statutory, regulatory, policy, or operational practices as the panel considers appropriate in light of the results of the review. 
(e)Administrative matters 
(1)In generalThe Secretary of Defense shall provide the panel with timely access to appropriate information, data, resources, analysis, and logistics support so that the panel may conduct a thorough and independent assessment as required under this section. (2)Effect of lack of appointment by appointment dateIf any member has not been appointed by the date specified in subsection (b)(3), the authority to appoint such member under subsection (b)(1) shall expire, and the number of members of the panel shall be reduced by the number equal to the number of appointments so not made. 
(3)Period of appointment; vacanciesMembers of the panel shall be appointed for the duration of the panel. Any vacancy in the panel shall not affect its powers, but shall be filled in the same manner as the original appointment. (4)ChairThe panel shall select a Chair from among its members. The Chair may not be a Federal officer or employee. 
(f)TerminationThe panel shall terminate 90 days after the date on which the panel submits the report required under subsection (d)(2).  346.Biannual briefings on status of Shipyard Infrastructure Optimization Plan (a)Briefings requiredDuring the period beginning on July 1, 2020, and ending on July 1, 2025, the Secretary of the Navy shall provide to the congressional defense committees biannual briefings on the status of the Shipyard Infrastructure Optimization Plan. 
(b)Elements of briefingsEach briefing under subsection (a) shall include a discussion of the status of each of the following elements: (1)A master plan for infrastructure development, including projected military construction and capital equipment projects. 
(2)A planning and design update for military construction, minor military construction, and facility sustainment projects over the subsequent five-year period. (3)A human capital management and development plan. 
(4)A workload management plan that includes synchronization requirements for each shipyard and ship class. (5)Performance metrics and an assessment plan. 
(6)A funding and authority plan that includes funding lines across the future years defense program. (7)A listing of equipment from Federal Supply Classes 3411 (Boring Machines), 3416 (Lathes) and 3441 (Bending and Forming Machines) that has been unserviceable for over 30 consecutive days, including, for each such piece of equipment— 
(A)the reason for the delayed repair;  (B)the availability of technical representatives from the manufacturer to provide assistance in diagnosing and repairing the discrepancy; and 
(C)the estimated time to repair.  347.Materiel readiness metrics and objectives for major weapon systems (a)In generalSection 118 of title 10, United States Code, is amended— 
(1)by amending the section heading to read as follows: Materiel readiness metrics and objectives for major weapon systems; (2)by striking Not later than five days and inserting the following: 
 
(d)Budget justificationNot later than five days; (3)by inserting before subsection (d) (as designated by paragraph (2)) the following new subsections: 
 
(a)Materiel readiness metricsEach head of an element of the Department specified in paragraphs (1) through (10) of section 111(b) of this title shall establish and maintain materiel readiness metrics to enable assessment of the readiness of members of the armed forces to carry out— (1)the strategic framework required by section 113(g)(1)(B)(vii) of this title; and 
(2)guidance issued by the Secretary of Defense pursuant to section 113(g)(1)(B) of this title. (b)Required metricsAt a minimum, the materiel readiness metrics required by subsection (a) shall address the materiel availability, operational availability, operational capability, and materiel reliability of each major weapon system by designated mission, design series, variant, or class. 
(c)Materiel readiness objectives 
(1)Not later than one year after the date of the enactment of this subsection, each head of an element described in subsection (a) shall establish the metrics required by subsection (b) necessary to support the strategic framework and guidance referred to in paragraph (1) and (2) of subsection (a). (2)Annually, each head of an element described in subsection (a) shall review and revise the metrics required by subsection (b) and include any such revisions in the materials submitted to Congress in support of the budget of the President under section 1105 of title 31.; 
(4)in subsection (d) (as designated by paragraph (2))— (A)in paragraph (1)— 
(i)by striking materiel reliability, and mean down time metrics for each major weapons system and inserting operational availability, and materiel reliability for each major weapon system; and  (ii)by inserting and at the end; 
(B)in paragraph (2), by striking ; and and inserting a period at the end; and (C)by striking paragraph (3); and 
(5)by adding at the end the following new subsection:  (e)DefinitionsIn this section: 
(1)The term major weapon system has the meaning given in section 2379(f) of this title. (2)The term materiel availability means a measure of the percentage of the total inventory of a major weapon system that is operationally capable of performing an assigned mission. 
(3)The term materiel reliability means the probability that a major weapon system will perform without failure over a specified interval. (4)The term operational availability means a measure of the percentage of time a major weapon system is operationally capable. 
(5)The term operationally capable means a materiel condition indicating that a major weapon system is capable of performing its assigned mission and has no discrepancies with a subsystem of a major weapon system.. (b)Clerical amendmentThe table of sections at the beginning of chapter 2 of title 10, United States Code, is amended by striking the item relating to section 118 and inserting the following new item: 
 
 
118. Materiel readiness metrics and objectives for major defense acquisition programs.. 
348.Repeal of statutory requirement for notification to Director of Defense Logistics Agency three years prior to implementing changes to any uniform or uniform componentSection 356 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 771 note prec.) is amended— (1)by striking subsection (a); 
(2)by redesignating subsections (b) and (c) as subsections (a) and (b), respectively; and (3)in subsections (a) and (b), as so redesignated, by striking Commander each place it appears and inserting Director. 
DMunitions Safety and Oversight 
351.Chair of Department of Defense explosive safety board 
(a)ResponsibilitiesSection 172 of title 10, United States Code, is amended by adding at the end the following new subsections:  (c)Responsibilities of chairThe chair of the explosive safety board shall carry out the following responsibilities: 
(1)To act as the principal executive representative and advisor of the Secretary on explosive and chemical agent safety matters related to Department of Defense military munitions. (2)To perform the hazard classification approval duties assigned to the chair. 
(3)To preside over meetings of the explosive safety board. (4)To direct the staff of the explosive safety board. 
(5)To performs other functions relating to explosives safety management, as directed by the Assistant Secretary of Defense for Sustainment. (6)To provide impartial and objective advice related to explosives safety management to the Secretary of Defense and the heads of the military departments. 
(7)To serve as the principal representative and advisor of the Department of Defense on matters relating to explosives safety management. (8)To provide assistance and advice to the Under Secretary of Defense for Acquisition and Sustainment and the Deputy Director of Land Warfare and Munitions in munitions acquisition oversight and technology advancement for Department of Defense military munitions, especially in the areas of explosives and chemical agent safety and demilitarization. 
(9)To provide assistance and advice to the Assistant Secretary of Defense for Logistics and Material Readiness in sustainment oversight of Department of Defense military munitions, especially in the areas of explosives and chemical agent safety, storage, transportation, and demilitarization. (10)To develop and recommend issuances to define the functions of the explosive safety board. 
(11)To establishes joint hazard classification procedures with covered components of the Department. (12)To make recommendations to the Under Secretary of Defense for Acquisition and Sustainment with respect to explosives and chemical agent safety tenets and requirements.  
(13)To conducts oversight of Department of Defense explosive safety management programs. (14)To carry out such other responsibilities as the Secretary of Defense determines appropriate. 
(d)Responsibilities of executive director and civilian membersThe executive director and civilian members of the explosive safety board shall— (1)provide assistance to the chair in carrying out the responsibilities specified in subsection (c); and 
(2)carry out such other responsibilities as the chair determines appropriate. (e)Meetings (1)The explosive safety board shall meet not less frequently than quarterly. 
(2)The chair shall submit to the congressional defense committees an annual report describing the activities conducted at the meetings of the board. (f)Exclusive responsibilitiesThe explosive safety board shall have exclusive responsibility within the Department of Defense for— 
(1)recommending new and updated explosive and chemical agent safety regulations and standards to the Assistant Secretary of Defense for Energy Installations and Environment for submittal to the Under Secretary of Defense for Acquisition and Sustainment; and (2)acting as the primary forum for coordination among covered components of the Department on all matters related to explosive safety management. 
(g)Covered componentsIn this section, the covered components of the Department are each of the following: (1)The Office of the Secretary of Defense. 
(2)The military departments. (3)The Office of the Chairman of the Joint Chiefs of Staff and the Joint Staff, the Combatant Commands. 
(4)The Office of the Inspector General of the Department. (5)The Defense Agencies. 
(6)The Department of Defense field activities. (7)All other organizational entities within the Department.. 
(b)Deadline for appointmentBy not later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall take such steps as may be necessary to ensure that the explosive safety board of the Department of Defense, as authorized under section 172 of title 10, United States Code, has a chair who is a military officer and whose responsibilities include the day-to-day management of the explosive safety board and the responsibilities provided in subsection (c) of such section. (c)Limitation on use of fundsOf the amounts authorized to be appropriated or otherwise made available in this Act for the Office of the Under Secretary of Defense for Acquisition and Sustainment for fiscal year 2021, not more than 75 percent may be obligated or expended until the date on which the Under Secretary of Defense certifies to the congressional defense committees that all board member positions, including the chair, of the Department of Defense explosive safety board, as authorized under section 172 of title 10, United States Code, as amended by this section, have been filled by military officers as required by such section.  
352.Explosive Ordnance Disposal Defense Program 
(a)Roles, responsibilities, and authoritiesSection 2284(b) of title 10, United States Code, as amended by section 1052 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is further amended— (1)in paragraph (1)(A)— 
(A)by inserting and before integration; and (B)by striking an Assistant Secretary of Defense and inserting the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict; 
(2)in paragraph (2), by striking to whom responsibility is assigned under paragraph (1)(A) and inserting for Special Operations and Low Intensity Conflict; (3)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and 
(4)by inserting after paragraph (2) the following new paragraph (3):  (3)the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict shall coordinate with— 
(A)the Under Secretary of Defense for Intelligence on explosive ordnance technical intelligence; (B)the Under Secretary of Defense for Acquisition and Sustainment on explosive ordnance disposal research, development, acquisition, and sustainment; 
(C)the Under Secretary of Defense for Research and Engineering on explosive ordnance disposal research, development, test, and evaluation;  (D)the Assistant Secretary of Defense for Homeland Security and Global Security on explosive ordnance disposal on defense support of civil authorities; and  
(E)the Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense programs on explosive ordnance disposal for combating weapons of mass destruction;. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretaries of the military departments, shall submit to the Committees on Armed Services of the Senate and House of Representatives a report of the Explosive Ordnance Disposal Defense Program under section 2284 of title 10, United States Code. Such report shall include each of the following: 
(1)The status of the establishment and organization of the Program and the compliance with the requirements of such section, as amended by section 1052 of the National Defense Authorization Act for Fiscal Year 2020. (2)An assessment of the feasibility and advisability of designating the Joint Program Executive Officer for Armaments and Ammunition as the joint program executive officer for the explosive ordnance disposal program, establishing a rotation of the role between an Army, Navy, and Air Force entity on a periodic basis, or other options determined appropriate. 
(3)An assessment of the feasibility and advisability of designating the Director of the Defense Threat Reduction Agency with management responsibility for a Defense-wide program element for explosive ordnance disposal research, development, test, and evaluation transactions other than contracts, cooperative agreements, and grants related to section 2371 of title 10, United States Code, during research projects including rapid prototyping and limited procurement urgent activities and acquisition.  353.Assessment of resilience of Department of Defense munitions enterprise (a)AssessmentNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall enter into an agreement with a federally-funded research and development center with relevant expertise under which such center shall conduct an assessment of the resilience of the Department of Defense munitions enterprise. 
(b)ElementsThe assessment required under subsection (a) shall include the following elements: (1)An identification of the points of failure with respect to the munitions enterprise, including physical locations, materials, suppliers, contractors, and other relevant elements, that, if failure occurs, would have the largest negative impact on the capacity, resiliency, and safety of the enterprise. 
(2)An evaluation of the efforts of the Department of Defense to address the points of failure identified under paragraph (1). (3)Recommendation with respect to any additional efforts or actions that could be taken to provide for mitigation or solutions with respect to such points of failure. 
(4)An evaluation of the capacity of the munitions enterprise to support a sudden surge in demand to support a contingency. (5)An evaluation of the capacity of the munitions enterprise to withstand intentional disruption during a conflict. 
(c)Report and briefingsThe Secretary shall— (1)submit to the congressional defense committees a report on the results of assessment conducted under this section by not later than December 31, 2021; and 
(2)provide for such committees interim briefings on such assessment upon request. (d)Point of failureIn this section, the term point of failure means, with respect to the munitions enterprise, an aspect of the enterprise, that, if it were to fail or be significantly negatively impacted would cause the portion of the enterprise it supports to either fail or be significantly negatively impacted.  
354.Report on safety waivers and mishaps in Department of Defense munitions enterprise 
(a)Report requiredThe Secretary shall include with the Department of Defense materials submitted to Congress with the budget of the President for each of fiscal years 2022 through 2025 (as submitted to Congress pursuant to section 1105 of title 31, United States Code), a report on safety waivers provided in the Department of Defense munitions enterprise. Each such report shall include each of the following for the year covered by the report and each of the preceding 3 years: (1)A list of each waiver, exemption, and secretarial exemption or certification provided with respect to any Department of Defense munitions safety standard.  
(2)For each such waiver, exemption, or certification provided— (A)the location where the waiver, exemption, or certification was provided; 
(B)a summary of the justification used for providing the waiver, exemption, or certification; (C)the time period during which the waiver, exemption, or certification applies and the number of times such a waiver, exemption, or certification has been provided at that location; and 
(D)a list of all safety-related mishaps that occurred at locations where waivers, exemptions, or certifications were in place, and for each such mishap, whether or not a subsequent investigation determined the waiver, exemption, or certification was related or may have been related to the mishap. (3)A list and summary of all class A through class E mishaps related to the construction, storage, transportation, usage, and demilitarization of munitions. 
(4)Any mitigation efforts in place at any location where a waiver, exemption, or certification has been provided or where a safety-related mishap has occurred. (5)Such other matters as the Secretary determines appropriate. 
(b)Munitions definedIn this section, the term munitions includes ammunition, explosives, and chemical agents.  EOther Matters 361.Pilot program for temporary issuance of maternity-related uniform items (a)Pilot programThe Director of the Defense Logistics Agency, in coordination with the Secretaries concerned, shall carry out a pilot program for issuing maternity-related uniform items to pregnant members of the Armed Forces, on a temporary basis and at no cost to such member. In carrying out the pilot program, the Director shall take the following actions: 
(1)The Director shall maintain a stock of each type of maternity-related uniform item determined necessary by the Secretary concerned, including service uniforms items, utility uniform items, and other items relating to the command and duty assignment of the member requiring issuance. (2)The Director shall ensure that such items have not been treated with the chemical permethrin. 
(3)The Director, in coordination with the Secretary concerned, shall determine a standard number of maternity-related uniform items that may be issued per member. (4)The Secretary concerned shall ensure that any member receiving a maternity-related uniform item returns such item to the relevant office established under paragraph (1) on the date on which the Secretary concerned determines the member no longer requires such item. 
(5)The Secretary concerned shall inspect, process, repair, clean, and re-stock items returned by a member pursuant to paragraph (4) for re-issuance from such relevant office. (6)The Director, in coordination with the Secretaries concerned, may issue such guidance and regulations as necessary to carry out the pilot program. 
(b)TerminationNo maternity-related uniform items may be issued to a member of the Armed Forces under the pilot program after September 30, 2026. (c)ReportNot later than September 30, 2025, the Director of the Defense Logistics Agency, in coordination with the Secretaries concerned, shall submit to the congressional defense committees a report on the pilot program. Such report shall include each of the following: 
(1)For each year during which the pilot program was carried out, the number of members of the Armed Forces who received a maternity-related uniform item under the pilot program. (2)An overview of the costs associated with, and any savings realized by, the pilot program, including a comparison of the cost of maintaining a stock of maternity-related uniform items for issuance under the pilot program versus the cost of providing allowances to members for purchasing such items. 
(3)A recommendation on whether the pilot program should be extended after the date of termination under subsection (b) and whether legislation is necessary for such extension. (4)Any other matters that the Secretary of Defense determines appropriate. 
362.Servicewomen’s Commemorative Partnerships 
(a)In generalThe Secretary of the Army may enter into a contract, partnership, or grant with a non-profit organization for the purpose of providing financial support for the maintenance and sustainment of infrastructure and facilities at military service memorials and museums that highlight the role of women in the military. Such a contract, partnership, or grant shall be referred to as a Servicewomen’s Commemorative Partnership.  (b)Authorization of appropriationsOf the amounts authorized to be appropriated for fiscal year 2021, as identified in division D of this Act, $3,000,000 shall be available for Servicewomen’s Commemorative Partnerships under subsection (a).  
363.Biodefense analysis and budget submission 
(a)Annual analysisFor each fiscal year, beginning in fiscal year 2023, the Director of the Office of Management and Budget, in consultation with the Secretary of Health and Human Services shall— (1)conduct a detailed and comprehensive analysis of Federal biodefense programs; and 
(2)develop an integrated biodefense budget submission. (b)Definition of biodefenseIn accordance with the National Biodefense Strategy, the Director shall develop and disseminate to all Federal departments and agencies a unified definition of the term biodefense to identify which programs and activities are included in the annual budget submission required under subsection (a). 
(c)Requirements for analysisThe analysis required under subsection (a) shall include—  (1)the display of all funds requested for biodefense activities, both mandatory and discretionary, by agency and categorized by biodefense enterprise element, such as threat awareness, prevention, deterrence, preparedness, surveillance and detection, response, attribution (including bioforensic capabilities), recovery, and mitigation; and  
(2)detailed explanations of how each program and activity included aligns with biodefense goals and objectives as part of the National Biodefense Strategy required under section 1086 of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 104). (d)Submittal to CongressThe Director, in consultation with the Secretary of Health and Human Services, shall submit to Congress the analysis required under subsection (a) for a fiscal year concurrently with the President's annual budget request for that fiscal year.  
364.Update of National Biodefense Implementation Plan 
(a)In generalThe Secretaries of Health and Human Services, Defense, Agriculture, Homeland Security, and all other Departments and agencies with responsibilities for biodefense, such as the Department of State, in consultation with the Assistant to the President for National Security Affairs and the Director of the Office of Management and Budget, as appropriate, shall jointly, after reviewing the biodefense threat assessment described in subsection (d) and any relevant input from external stakeholders, as appropriate, update the National Biodefense Implementation Plan developed under section 1086 of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 104) to clearly document established processes, roles, and responsibilities related to the National Biodefense Strategy. (b)Specific updatesThe updated National Biodefense Implementation Plan shall— 
(1)describe the roles and responsibilities of the Federal departments and agencies, including internal and external coordination procedures, in identifying and sharing information between and among Federal departments and agencies, as described in section 1086(b)(4) of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 104(b)(4)) and consistent with the statutory roles and authorities of such departments and agencies; (2)describe roles, responsibilities, and processes for decisionmaking, including decisions regarding use of resources for effective risk management across the enterprise; 
(3)describe resource plans for each department and agency with responsibility for biodefense to support implementation of the strategy within the jurisdiction of such department or agency, including for the Biodefense Coordination Team, as appropriate; (4)describe guidance and methods for analyzing the data collected from agencies to include non-Federal resources and capabilities to the extent practicable; and 
(5)describe and update, as appropriate, short-, medium-, and long-term goals for executing the National Biodefense Strategy and metrics for meeting each objective of the Strategy. (c)Submittal to CongressThe Secretary of Health and Human Services, the Secretary of Defense, the Secretary of Agriculture, and the Secretary of Homeland Security shall, not later than 6 months after the date of the completion of the assessment in subsection (d)(1)(A), submit the updated Implementation Plan to the appropriate congressional committees. 
(d)Updated biodefense threat assessment 
(1)In generalThe Secretaries of Health and Human Services, Defense, Agriculture, and Homeland Security, shall jointly, and in consultation with the Director of National Intelligence, and other agency heads as appropriate— (A)conduct an assessment of current and potential biological threats against the United States, both naturally occurring and man-made, either accidental or deliberate, including the potential for catastrophic biological threats, such as a pandemic; 
(B)not later than 1 year after the date of enactment of this section, submit the findings of the assessment conducted under subparagraph (A) to the Federal officials described in subsection (d)(1)and the appropriate congressional committees described in subsection (e); (C)not later than 30 days after the date on which the assessment is submitted under subparagraph (B), conduct a briefing for the appropriate congressional committees on the findings of the assessment; 
(D)update the assessment under subparagraph (A) biennially, as appropriate, and provide the findings of such updated assessments to the Federal officials described in subsection (d)(1) and the appropriate congressional committees; and (E)conduct briefings for the appropriate congressional committees as needed any time an assessment under this paragraph is updated. 
(2)Classification and formatAssessments under paragraph (1) shall be submitted in an unclassified format and include a classified annex, as appropriate. (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The Committees on Armed Services of the House of Representatives and the Senate. (2)The Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate. 
(3)The Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate. (4)The Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate. 
(5)The Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. (6)The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate. 
(f)Rule of constructionNothing in this section shall be construed to alter, limit, or duplicate the roles, responsibilities, authorities, or current activities, as established in statute or otherwise through existing practice or policy, of each Federal department or agency with responsibilities for biodefense or otherwise relevant to implementation of the National Biodefense Strategy.  365.Plans and reports on emergency response training for military installations (a)Plans (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall ensure that each military installation under the jurisdiction of the Secretary that does not conduct live emergency response training on an annual basis or more frequently with the civilian law enforcement and emergency response agencies responsible for responding to an emergency at the installation develops a plan to conduct such training. 
(2)ElementsEach plan developed under paragraph (1) with respect to an installation— (A)shall include— 
(i)the cost of implementing training described in paragraph (1) at the installation; (ii)a description of any obstacles to the implementation of such training; and 
(iii)recommendations for mitigating any such obstacles; and (B)shall be designed to ensure that the civilian law enforcement and emergency response agencies described in paragraph (1) are familiar with— 
(i)the physical features of the installation, including gates, buildings, armories, headquarters, command and control centers, and medical facilities; and (ii)the emergency response personnel and procedures of the installation. 
(3)Submittal of plans 
(A)Submittal to SecretaryNot later than 90 days after the date of the enactment of this Act, the commander of each military installation required to develop a plan under paragraph (1) shall submit such plan to the Secretary of Defense. (B)Submittal to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a summary of the plans submitted to the Secretary under subparagraph (A).  
(b)Reports on training conducted 
(1)List of installationsNot later than March 1, 2021, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a list of all military installations under the jurisdiction of the Secretary that conduct live emergency response training on an annual basis or more frequently with the civilian law enforcement and emergency response agencies responsible for responding to an emergency at the installation. (2)Annual reports (A)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the commander of each military installation under the jurisdiction of the Secretary shall submit to the Secretary a report on each live emergency response training conducted during the year covered by the report with the civilian law enforcement and emergency response agencies responsible for responding to an emergency at the installation. 
(B)ElementsEach report submitted under subparagraph (A) shall include, with respect to each training exercise, the following:  (i)The date and duration of the exercise. 
(ii)A detailed description of the exercise. (iii)An identification of all military and civilian personnel who participated in the exercise. 
(iv)Any recommendations resulting from the exercise. (v)The actions taken, if any, to implement such recommendations. 
(C)Inclusion in annual budget submission 
(i)In generalThe Secretary shall include in the budget submitted to Congress by the President pursuant to section 1105(a) of title 31, United States Code, a summary of any report submitted to the Secretary under subparagraph (A) during the one-year period preceding the submittal of the budget.  (ii)Classified formThe summary submitted under clause (i) may be submitted in classified form. 
(D)SunsetThe requirement to submit annual reports under subparagraph (A) shall terminate upon the submittal of the budget described in subparagraph (C)(i) for fiscal year 2024.  366.Inapplicability of congressional notification and dollar limitation requirements for advance billings for certain background investigationsSection 2208(l) of title 10, United States Code, is amended— 
(1)by redesignating paragraph (4) as paragraph (5); and (2)by inserting after paragraph (3) the following new paragraph (4): 
 
(4)This subsection shall not apply to advance billing for background investigation and related services performed by the Defense Counterintelligence and Security Agency.. 367.Adjustment in availability of appropriations for unusual cost overruns and for changes in scope of workSection 8683 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(c)Treatment of amounts appropriated after end of period of obligationIn the application of section 1553(c) of title 31 to funds appropriated in the Operation and Maintenance, Navy account that are available for ship overhaul, the Secretary of the Navy may treat the limitation specified in paragraph (1) of such section to be $10,000,000 rather than $4,000,000.. 368.Requirement that Secretary of Defense implement security and emergency response recommendations relating to active shooter or terrorist attacks on installations of Department of Defense (a)RequirementNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall implement the applicable security and emergency response recommendations relating to active shooter or terrorist attacks on installations of the Department of Defense made in the following reports: 
(1)The report by the Government Accountability Office dated July 2015 entitled, Insider Threats: DOD Should Improve Information Sharing and Oversight to Protect U.S. Installations (GAO–15–543). (2)The report prepared by the Department of the Navy relating to the Washington Navy Yard shooting in 2013. 
(3)The report by the Department of the Army dated August 2010 entitled Fort Hood, Army Internal Review Team: Final Report. (4)The independent review by the Department of Defense dated January 2010 entitled Protecting the Force: Lessons from Fort Hood. 
(5)The report by the Department of the Air Force dated October 2010 entitled Air Force Follow-On Review: Protecting the Force: Lessons from Fort Hood. (b)Notification of inapplicable recommendations (1)In generalIf the Secretary determines that a recommendation described in subsection (a) is outdated, is no longer applicable, or has been superseded by more recent separate guidance or recommendations set forth by the Government Accountability Office, the Department of Defense, or another entity in related contracted review, the Secretary shall notify the Committees on Armed Services of the Senate and the House of Representatives not later than 45 days after the date of the enactment of this Act. 
(2)Identification and justificationThe notification under paragraph (1) shall include an identification, set forth by report specified in subsection (a), of each recommendation that the Secretary determines should not be implemented, with a justification for each such determination. 369.Clarification of food ingredient requirements for food or beverages provided by the Department of Defense (a)In generalBefore making any final rule, statement, or determination regarding the limitation or prohibition of any food or beverage ingredient in military food service, military medical foods, commissary food, or commissary food service, the Secretary of Defense shall publish in the Federal Register a notice of a preliminary rule, statement, or determination (in this section referred to as a proposed action) and provide opportunity for public comment.  
(b)Matters to be includedThe Secretary shall include in any notice published under subsection (a) the following: (1)The date of the notice. 
(2)Contact information for the appropriate office at the Department of Defense. (3)A summary of the notice. 
(4)A date for comments to be submitted and specific methods for submitting comments. (5)A description of the substance of the proposed action. 
(6)Findings and a statement of reasons supporting the proposed action.  (c)Waiver authority (1)Military operations and emergency responseThe Secretary may waive subsections (a) and (b) if the Secretary determines that such a waiver is necessary for military operations or for the response to a national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.), a medical emergency, or a pandemic. 
(2)Protection of human healthThe Secretary may waive subsections (a) and (b) if the Food and Drug Administration, the Surgeon General of the United States, or the Surgeons General of the Department of Defense makes a recall or prohibition determination due to certain ingredients being harmful for human consumption.  (3)Notification required (A)In generalThe Secretary shall notify the congressional defense committees not later than 60 days after exercising waiver authority under paragraph (1).  
(B)ElementsThe notification required under subparagraph (A) shall include, with respect to each waiver, the following elements: (i)The date, time, and location of the issuance of the waiver. 
(ii)A detailed justification for the issuance of the waiver. (iii)An identification of the rule, statement, or determination for which the Secretary issued the waiver, including the proposed duration of such rule, statement, or determination.  
370.Commission on the naming of items of the Department of Defense that commemorate the Confederate States of America or any person who served voluntarily with the Confederate States of America 
(a)RemovalNot later than three years after the date of the enactment of this Act, the Secretary of Defense shall implement the plan submitted by the commission described in paragraph (b) and remove all names, symbols, displays, monuments, and paraphernalia that honor or commemorate the Confederate States of America (commonly referred to as the Confederacy) or any person who served voluntarily with the Confederate States of America from all assets of the Department of Defense. (b)In generalThe Secretary of Defense shall establish a commission relating to assigning, modifying, or removing of names, symbols, displays, monuments, and paraphernalia to assets of the Department of Defense that commemorate the Confederate States of America or any person who served voluntarily with the Confederate States of America. 
(c)DutiesThe Commission shall— (1)assess the cost of renaming or removing names, symbols, displays, monuments, or paraphernalia that commemorate the Confederate States of America or any person who served voluntarily with the Confederate States of America; 
(2)develop procedures and criteria to assess whether an existing name, symbol, monument, display, or paraphernalia commemorates the Confederate States of America or person who served voluntarily with the Confederate States of America; (3)recommend procedures for renaming assets of the Department of Defense to prevent commemoration of the Confederate States of America or any person who served voluntarily with the Confederate States of America; 
(4)develop a plan to remove names, symbols, displays, monuments, or paraphernalia that commemorate the Confederate States of America or any person who served voluntarily with the Confederate States of America from assets of the Department of Defense, within the timeline established by this Act; and (5)include in the plan procedures and criteria for collecting and incorporating local sensitivities associated with naming or renaming of assets of the Department of Defense. 
(d)MembershipThe Commission shall be composed of eight members, of whom— (1)four shall be appointed by the Secretary of Defense; 
(2)one shall be appointed by the Chairman of the Committee on Armed Services of the Senate; (3)one shall be appointed by the Ranking Member of the Committee on Armed Services of the Senate; 
(4)one shall be appointed by the Chairman of the Committee on Armed Services of the House of Representatives; and (5)one shall be appointed by the Ranking Member of the Committee on Armed Services of the House of Representatives. 
(e)AppointmentMembers of the Commission shall be appointed not later than 45 days after the date of the enactment of this Act. (f)Initial meetingThe Commission shall hold its initial meeting on the date that is 60 days after the enactment of this Act. 
(g)Briefings and reportsNot later than October 1, 2021, the Commission shall brief the Committees on Armed Services of the Senate and House of Representatives detailing the progress of the requirements under subsection (c). Not later than October 1, 2022, and not later than 90 days before the implementation of the plan in subsection (c)(4), the Commission shall present a briefing and written report detailing the results of the requirements under subsection (c), including: (1)A list of assets to be removed or renamed. 
(2)Costs associated with the removal or renaming of assets in subsection (g)(1). (3)Criteria and requirements used to nominate and rename assets in subsection (g)(1). 
(4)Methods of collecting and incorporating local sensitivities associated with the removal or renaming of assets in subsection (g)(1). (h)Funding (1)Authorization of appropriationsThere is authorized to be appropriated $2,000,000 to carry out this section. 
(2)OffsetThe amount authorized to be appropriated by the Act for fiscal year 2021 for Operations and Maintenance, Army, sub activity group 434 - other personnel support is hereby reduced by $2,000,000. (i)Assets definedIn this section, the term assets includes any base, installation, street, building, facility, aircraft, ship, plane, weapon, equipment, or any other property owned or controlled by the Department of Defense. 
(j)Exemption for grave markersShall not cover monuments but shall exempt grave markers. Congress expects the commission to further define what constitutes a grave marker. IVMilitary Personnel Authorizations  Subtitle A—Active Forces Sec. 401. End strengths for active forces. Sec. 402. Revisions to permanent active duty end strength minimum levels. Sec. 403. Modification of the authorized number and accounting method for senior enlisted personnel. Subtitle B—Reserve Forces Sec. 411. End strengths for Selected Reserve. Sec. 412. End strengths for Reserves on active duty in support of the Reserves. Sec. 413. End strengths for military technicians (dual status). Sec. 414. Maximum number of reserve personnel authorized to be on active duty for operational support. Sec. 415. Separate authorization by Congress of minimum end strengths for non-temporary military technicians (dual status) and end strengths for temporary military technicians (dual status). Subtitle C—Authorization of Appropriations Sec. 421. Military personnel. AActive Forces 401.End strengths for active forcesThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2021, as follows: 
(1)The Army, 485,900. (2)The Navy, 347,800. 
(3)The Marine Corps, 181,200. (4)The Air Force, 333,475. 
402.Revisions to permanent active duty end strength minimum levels 
(a)In generalSection 691 of title 10, United States Code, is amended— (1)in the heading, by striking two major regional contingencies and inserting the National Defense Strategy; 
(2)in subsection (a)— (A)by striking a national defense strategy calling for and inserting the national defense strategy of; and 
(B)by striking to be able to successfully conduct two nearly simultaneous major regional contingencies; (3)in subsection (b), by striking paragraphs (1) through (4) and inserting the following new paragraphs: 
 
(1)For the Army, 485,900. (2)For the Navy, 347,800. 
(3)For the Marine Corps, 181,200. (4)For the Air Force, 333,475.; and 
(4)in subsection (e)— (A)by inserting or the Secretary concerned after Secretary of Defense; and 
(B)by striking reduce a number specified in subsection (b) by not more than 2 percent and inserting vary a number specified in subsection (b) in accordance with section 115 of this title. (b)Clerical amendmentThe table of sections at the beginning of chapter 39 of such title is amended by striking the item relating to section 691 and inserting the following: 
 
 
691. Permanent end strength levels to support the National Defense Strategy. 
403.Modification of the authorized number and accounting method for senior enlisted personnel 
(a)In generalSection 517 of title 10, United States Code, is amended— (1)in the section heading, by striking daily average and inserting enlisted end strength; 
(2)in subsection (a)— (A)by striking daily average number of and inserting end strength for; 
(B)by striking in a fiscal year and inserting as of the last day of a fiscal year; (C)by striking 2.5 percent and inserting 3.0 percent; and 
(D)by striking on the first day of that fiscal year; and (3)by striking subsection (b). 
(b)Clerical amendmentThe table of sections at the beginning of chapter 31 of such title is amended by striking the item relating to section 517 and inserting the following new item:   517. Authorized enlisted end strength: members in pay grades E–8 and E–9.. BReserve Forces 411.End strengths for Selected Reserve (a)In generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2021, as follows: 
(1)The Army National Guard of the United States, 336,500. (2)The Army Reserve, 189,800. 
(3)The Navy Reserve, 58,800. (4)The Marine Corps Reserve, 38,500. 
(5)The Air National Guard of the United States, 108,100. (6)The Air Force Reserve, 70,300. 
(7)The Coast Guard Reserve, 7,000. (b)End strength reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by— 
(1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and (2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year. 
(c)End strength increasesWhenever units or individual members of the Selected Reserve of any reserve component are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members. 412.End strengths for Reserves on active duty in support of the ReservesWithin the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2021, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components: 
(1)The Army National Guard of the United States, 30,595. (2)The Army Reserve, 16,511. 
(3)The Navy Reserve, 10,215. (4)The Marine Corps Reserve, 2,386. 
(5)The Air National Guard of the United States, 25,333. (6)The Air Force Reserve, 5,256. 
413.End strengths for military technicians (dual status) 
(a)In generalThe minimum number of military technicians (dual status) as of the last day of fiscal year 2021 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following: (1)For the Army National Guard of the United States, 22,294. 
(2)For the Army Reserve, 6,492. (3)For the Air National Guard of the United States, 10,994. 
(4)For the Air Force Reserve, 7,947. (b)LimitationUnder no circumstances may a military technician (dual status) employed under the authority of this section be coerced by a State into accepting an offer of realignment or conversion to any other military status, including as a member of the Active, Guard, and Reserve program of a reserve component. If a military technician (dual status) declines to participate in such realignment or conversion, no further action will be taken against the individual or the individual's position.  
414.Maximum number of reserve personnel authorized to be on active duty for operational supportDuring fiscal year 2021, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following: (1)The Army National Guard of the United States, 17,000. 
(2)The Army Reserve, 13,000. (3)The Navy Reserve, 6,200. 
(4)The Marine Corps Reserve, 3,000. (5)The Air National Guard of the United States, 16,000. 
(6)The Air Force Reserve, 14,000. 415.Separate authorization by Congress of minimum end strengths for non-temporary military technicians (dual status) and end strengths for temporary military technicians (dual status) (a)In generalSection 115(d) of title 10, United States Code, is amended— 
(1)in the first sentence, by striking the end strength for military technicians (dual status) and inserting both the minimum end strength for non-temporary military technicians (dual status) and the end strength for temporary military technicians (dual status); and (2)in the third sentence, by striking the end strength requested for military technicians (dual status) and inserting the minimum end strength for non-temporary military technicians (dual status), and the end strength for temporary military technicians (dual status), requested. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the day after the date of the enactment of this Act. The amendment made by subsection (a)(2) shall apply with respect to budgets submitted by the President to Congress under section 1105 of title 31, United States Code, after such effective date.  CAuthorization of Appropriations 421.Military personnel (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2021 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4401. 
(b)Construction of authorizationThe authorization of appropriations in the subsection (a) supersedes any other authorization of appropriations (definite or indefinite) for such purpose for fiscal year 2021. VMilitary Personnel Policy  Subtitle A—Officer Personnel Policy Sec. 501. Authorized strengths of general and flag officers on active duty. Sec. 502. Temporary expansion of availability of enhanced constructive service credit in a particular career field upon original appointment as a commissioned officer. Sec. 503. Diversity in selection boards. Sec. 504. Requirement for promotion selection board recommendation of higher placement on promotion list of officers of particular merit. Sec. 505. Special selection review boards for review of promotion of officers subject to adverse information identified after recommendation for promotion and related matters. Sec. 506. Number of opportunities for consideration for promotion under alternative promotion authority. Sec. 507. Mandatory retirement for age. Sec. 508. Clarifying and improving restatement of rules on the retired grade of commissioned officers. Sec. 509. Repeal of authority for original appointment of regular Navy officers designated for engineering duty, aeronautical engineering duty, and special duty. Sec. 509A. Permanent programs on direct commissions to cyber positions. Sec. 509B. Review of Seaman to Admiral–21 program. Subtitle B—Reserve Component Management Sec. 511. Temporary authority to order retired members to active duty in high-demand, low-density assignments during war or national emergency. Sec. 512. Expansion of Junior Reserve Officers’ Training Corps Program. Sec. 513. Grants to support STEM education in the Junior Reserve Officers’ Training Corps. Sec. 514. Permanent suicide prevention and resilience program for the reserve components. Sec. 515. Modification of education loan repayment program for members of Selected Reserve. Sec. 516. Inclusion of drill or training foregone due to emergency travel or duty restrictions in computations of entitlement to and amounts of retired pay for non-regular service. Sec. 517. Quarantine lodging for members of the reserve components who perform certain service in response to the COVID–19 emergency. Sec. 518. Direct employment pilot program for certain members of the reserve components. Sec. 519. Pilot programs authorized in connection with SROTC units and CSPI programs at Historically Black Colleges and Universities and minority institutions. Sec. 519A. Report regarding full-time National Guard duty in response to the COVID-19 pandemic. Sec. 519B. Study and report on National Guard support to States responding to major disasters. Sec. 519C. Report on guidance for use of unmanned aircraft systems by the National Guard. Sec. 519D. Study and report on ROTC recruitment. Subtitle C—General Service Authorities and Correction of Military Records Sec. 521. Increased access to potential recruits. Sec. 522. Sunset and transfer of functions of the Physical Disability Board of Review. Sec. 523. Honorary promotion matters. Sec. 524. Exclusion of official photographs of members from records furnished to promotion selection boards. Sec. 525. Report regarding reviews of discharges and dismissals based on sexual orientation. Subtitle D—Prevention and Response To Sexual Assault, Harassment, and Related Misconduct Sec. 531. Modification of time required for expedited decisions in connection with applications for change of station or unit transfer of members who are victims of sexual assault or related offenses. Sec. 532. Confidential reporting of sexual harassment. Sec. 533. Additional bases for provision of advice by the Defense Advisory Committee for the Prevention of Sexual Misconduct. Sec. 534. Additional matters for 2021 report of the Defense Advisory Committee for the Prevention of Sexual Misconduct. Sec. 535. Inclusion of advisory duties on the Coast Guard Academy among duties of Defense Advisory Committee for the Prevention of Sexual Misconduct. Sec. 536. Modification of reporting and data collection on victims of sexual offenses. Sec. 537. Modification of annual report regarding sexual assaults involving members of the Armed Forces. Sec. 538. Coordination of support for survivors of sexual trauma. Sec. 539. Policy for military service academies on separation of alleged victims and alleged perpetrators in incidents of sexual assault. Sec. 539A. Safe-to-report policy applicable across the Armed Forces. Sec. 539B. Accountability of leadership of the Department of Defense for discharging the sexual harassment policies and programs of the Department. Sec. 539C. Reports on status of investigations of alleged sex-related offenses. Sec. 539D. Report on ability of Sexual Assault Response Coordinators and Sexual Assault Prevention and Response Victim Advocates to perform duties. Sec. 539E. Briefing on Special Victims’ Counsel program. Sec. 539F. Briefing on placement of members of the Armed Forces in academic status who are victims of sexual assault onto Non-Rated Periods. Subtitle E—Military Justice and Other Legal Matters Sec. 541. Right to notice of victims of offenses under the Uniform Code of Military Justice regarding certain post-trial motions, filings, and hearings. Sec. 542. Qualifications of judges and standard of review for Courts of Criminal Appeals. Sec. 543. Preservation of court-martial records. Sec. 544. Availability of records for National Instant Criminal Background Check System. Sec. 545. Removal of personally identifying and other information of certain persons from investigative reports, the Department of Defense Central Index of Investigations, and other records and databases. Sec. 546. Briefing on mental health support for vicarious trauma for certain personnel in the military justice system. Sec. 547. Comptroller General of the United States report on implementation by the Armed Forces of recent GAO recommendations and statutory requirements on assessment of racial, ethnic, and gender disparities in the military justice system. Sec. 548. Legal assistance for veterans and surviving spouses and dependents. Sec. 549. Clarification of termination of leases of premises and motor vehicles of servicemembers who incur catastrophic injury or illness or die while in military service. Sec. 549A. Multidisciplinary board to evaluate suicide events. Sec. 549B. Improvements to Department of Defense tracking of and response to incidents of child abuse, adult crimes against children, and serious harmful behavior between children and youth involving military dependents on military installations. Sec. 549C. Independent analysis and recommendations on domestic violence in the Armed Forces. Subtitle F—Diversity and Inclusion Sec. 551. Diversity and inclusion reporting requirements and related matters. Sec. 552. National emergency exception for timing requirements with respect to certain surveys of members of the Armed Forces. Sec. 553. Questions regarding racism, anti-Semitism, and supremacism in workplace surveys administered by the Secretary of Defense. Sec. 554. Inspector General oversight of diversity and inclusion in Department of Defense; supremacist, extremist, or criminal gang activity in the Armed Forces. Sec. 555. Policy to improve responses to pregnancy and childbirth by certain members of the Armed Forces. Sec. 556. Training on certain Department of Defense instructions for members of the Armed Forces. Sec. 557. Evaluation of barriers to minority participation in certain units of the Armed Forces. Sec. 558. Comptroller General of the United States report on equal opportunity at the military service academies. Subtitle G—Decorations and Awards Sec. 561. Extension of time to review World War I Valor Medals. Sec. 562. Authorizations for certain awards. Sec. 563. Feasibility study on establishment of service medal for radiation-exposed veterans. Sec. 564. Expressing support for the designation of Silver Star Service Banner Day. Subtitle H—Member Education, Training, Transition, and Resilience Sec. 571. Mentorship and career counseling program for officers to improve diversity in military leadership. Sec. 572. Expansion of Skillbridge program to include the Coast Guard. Sec. 573. Increase in number of permanent professors at the United States Air Force Academy. Sec. 574. Additional elements with 2021 and 2022 certifications on the Ready, Relevant Learning initiative of the Navy. Sec. 575. Information on nominations and applications for military service academies. Sec. 576. Report on potential improvements to certain military educational institutions of the Department of Defense. Sec. 577. College of International Security Affairs of the National Defense University. Sec. 578. Improvements to the Credentialing Opportunities On-Line programs of the Armed Forces. Sec. 579. GAO study regarding transferability of military certifications to civilian occupational licenses and certifications. Sec. 579A. Report regarding county, Tribal, and local veterans service officers. Subtitle I—Military Family Readiness and Dependents’ Education Sec. 581. Family readiness: definitions; communication strategy; review; report. Sec. 582. Improvements to Exceptional Family Member Program. Sec. 583. Support services for members of special operations forces and immediate family members. Sec. 584. Responsibility for allocation of certain funds for military child development programs. Sec. 585. Military child care and child development center matters. Sec. 586. Expansion of financial assistance under My Career Advancement Account program. Sec. 587. Improvements to partner criteria of the Military Spouse Employment Partnership Program. Sec. 588. 24-hour child care. Sec. 589. Pilot program to provide financial assistance to members of the Armed Forces for in-home child care. Sec. 589A. Certain assistance to local educational agencies that benefit dependents of military and civilian personnel. Sec. 589B. Staffing of Department of Defense Education Activity schools to maintain maximum student-to-teacher ratios. Sec. 589C. Pilot program to expand eligibility for enrollment at domestic dependent elementary and secondary schools. Sec. 589D. Pilot program on expanded eligibility for Department of Defense Education Activity Virtual High School program. Sec. 589E. Training program regarding foreign malign influence campaigns. Sec. 589F. Study on cyberexploitation and online deception of members of the Armed Forces and their families. Sec. 589G. Matters relating to education for military dependent students with special needs. Sec. 589H. Studies and reports on the performance of the Department of Defense Education Activity. Subtitle J—Other Matters and Reports Sec. 591. Expansion of Department of Defense STARBASE Program. Sec. 592. Inclusion of certain outlying areas in the Department of Defense STARBASE Program. Sec. 593. Postponement of conditional designation of Explosive Ordnance Disposal Corps as a basic branch of the Army. Sec. 594. Armed Services Vocational Aptitude Battery Test special purpose adjunct to address computational thinking. Sec. 595. Extension of reporting deadline for the annual report on the assessment of the effectiveness of activities of the Federal Voting Assistance Program. Sec. 596. Plan on performance of funeral honors details by members of other Armed Forces when members of the Armed Force of the deceased are unavailable. Sec. 597. Study on financial impacts of the Coronavirus Disease 2019 on members of the Armed Forces and best practices to prevent future financial hardships. Sec. 598. Limitation on implementation of Army Combat Fitness Test. Sec. 599. Semiannual reports on implementation of recommendations of the Comprehensive Review of Special Operations Forces Culture and Ethics. Sec. 599A. Report on impact of children of certain Filipino World War II veterans on national security, foreign policy, and economic and humanitarian interests of the United States. AOfficer Personnel Policy 501.Authorized strengths of general and flag officers on active duty (a)Exclusion of certain general and flag officers of reserve components on active duty from strength limitationsSection 526a of title 10, United States Code, is amended— 
(1)by redesignating subsections (c) through (h) as subsections (d) through (i), respectively; and (2)by inserting after subsection (b) the following new subsection (c): 
 
(c)Exclusion of certain officers of reserve componentsThe limitations of this section do not apply to the following: (1)A general or flag officer of a reserve component who is on active duty— 
(A)for training; or (B)under a call or order specifying a period of less than 180 days. 
(2) 
(A)A general or flag officer of a reserve component who is authorized by the Secretary of the military department concerned to serve on active duty for a period of at least 180 days and not longer than 365 days. (B)The Secretary of the military department concerned may authorize a number, determined under subparagraph (C), of officers in the reserve component of each armed force under the jurisdiction of that Secretary to serve as described in subparagraph (A). 
(C)Each number described in subparagraph (B) may not exceed 10 percent of the number of general or flag officers, as the case may be, authorized to serve in the armed force concerned under section 12004 of this title. In determining a number under this subparagraph, any fraction shall be rounded down to the next whole number that is greater than zero. (3) (A)A general or flag officer of a reserve component who is on active duty for a period longer than 365 days and not longer than three years. 
(B)The number of officers described in subparagraph (A) who do not serve in a position that is a joint duty assignment for purposes of chapter 38 of this title may not exceed five per armed force, unless authorized by the Secretary of Defense.. (b)Allocation of billets and positions among the Armed Forces and for joint duty assignments (1)Report requiredNot later than May 1, 2021, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the results of a study, conducted by the Secretary for purposes of the report, on the following: 
(A)The allocation among the Armed Forces of billets and positions for general and flag officers on active duty. (B)The allocation for joint duty assignments of billets and positions for general and flag officers on active duty. 
(2)ConsultationThe Secretary of Defense shall carry out paragraph (1) in the consultation with the Secretaries of the military departments and the Chairman of the Joint Chiefs of Staff. (3)ElementsThe report required by paragraph (1) shall include the following: 
(A)A final plan to meet the authorized strengths of general and flag officers on active duty after December, 31, 2022, as required by section 526a of title 10, United States Code, which plan shall set forth the intended disposition of each billet or position for general or flag officer in effect as of the date of the enactment of this Act in order to meet the objectives of the plan. (B)A recommendation by the Secretary of Defense as to the appropriate grade level or levels for the billet or position of commander of a component command within a combatant command. 
(C)A recommendation by the Chairman of the Joint Chief of Staff as to whether the billet or position of commander of a component command within a combatant command should be considered a joint duty assignment for purposes of section 526(b) or 526a(b) of title 10, United States Code. (D)A recommendation by the Secretary of Defense as to the allocation of billets and positions for general and flag officers on active duty among the Armed Forces within the aggregate limitation specified in section 526a(a) of title 10, United States Code, including the allocation of such billets and positions within the Space Force. 
(E)Such other matters as the Secretary of Defense considers appropriate. (c)Increase in Army authorization for general officers serving in grade O–10 (1)IncreaseSection 525(a)(1)(A) of title 10, United States Code, is amended by striking 7 and inserting 8. 
(2)Conforming decrease in strength limitations for joint duty requirementsSection 526(b)(3)(A) of such title is amended by striking 20 and inserting 19. (3)Construction of decrease as applying to generalsThe reduction in number of positions excluded from authorized strength limitations resulting from the amendment made by paragraph (2) shall apply to positions in the grade of general. 
502.Temporary expansion of availability of enhanced constructive service credit in a particular career field upon original appointment as a commissioned officer 
(a)Regular officersSubparagraph (D) of section 533(b)(1) of title 10, United States Code, is amended to read as follows:  (D)Additional credit as follows: 
(i)For special training or experience in a particular officer field as designated by the Secretary concerned, if such training or experience is directly related to the operational needs of the armed force concerned. (ii)During fiscal years 2021 through 2025, for advanced education in an officer field so designated, if such education is directly related to the operational needs of the armed force concerned.. 
(b)Reserve officersSection 12207(b)(1) of such title is amended— (1)in the matter preceding subparagraph (A), or a designation in and all that follows through education or training, and inserting and who has special training or experience, or advanced education (if applicable),; and 
(2)by striking subparagraph (D) and inserting the following new subparagraph (D):  (D)Additional credit as follows: 
(i)For special training or experience in a particular officer field as designated by the Secretary concerned, if such training or experience is directly related to the operational needs of the armed force concerned. (ii)During fiscal years 2021 through 2025, for advanced education in an officer field so designated, if such education is directly related to the operational needs of the armed force concerned.. 
(c)Annual report 
(1)In generalNot later than February 1, 2022, and every four years thereafter, each Secretary of a military department shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the use of the authorities in subparagraph (D) of section 553(b)(1) of title 10, United States Code (as amended by subsection (a)), and subparagraph (D) of section 12207(b)(1) of such title (as amended by subsection (b)) (each referred to in this subsection as a constructive credit authority) during the preceding fiscal year for the Armed Forces under the jurisdiction of such Secretary. (2)ElementsEach report under paragraph (1) shall include, for the fiscal year and Armed Forces covered by such report, the following: 
(A)The manner in which constructive service credit was calculated under each constructive credit authority.  (B)The number of officers credited constructive service credit under each constructive credit authority. 
(C)A description and assessment of the utility of the constructive credit authorities in meeting the operational needs of the Armed Force concerned. (D)Such other matters in connection with the constructive credit authorities as the Secretary of the military department concerned considers appropriate.  
503.Diversity in selection boards 
(a)Requirement for diverse membership of active duty promotion selection boards 
(1)OfficersSection 612(a)(1) of title 10, United States Code, is amended by adding at the end the following new sentence: The members of a selection board shall represent the diverse population of the armed force concerned to the extent practicable..  (2)Warrant OfficersSection 573(b) of title 10, United States Code, is amended by adding at the end the following new sentence: The members of a selection board shall represent the diverse population of the armed force concerned to the extent practicable.. 
(b)Requirement for diverse membership of reserve component promotion selection boardsSection 14102(b) of title 10, United States Code, is amended by adding at the end the following new sentence: The members of a selection board shall represent the diverse population of the armed force concerned to the extent practicable.. (c)Other selection boards (1)In generalThe Secretary of Defense shall ensure that the members of each selection board described in paragraph (2) represent the diverse population of the Armed Force concerned to the extent practicable. 
(2)Selection board describedA selection board described in this paragraph (1) is any selection board used with respect to the promotion, education, or command assignments of members of the Armed Forces that is not covered by the amendments made by this section.  504.Requirement for promotion selection board recommendation of higher placement on promotion list of officers of particular merit (a)In generalSection 616(h) of title 10, United States Code, is amended— 
(1)in paragraph (1)— (A)by striking may and inserting shall; and 
(B)by inserting pursuant to guidelines and procedures prescribed by the Secretary, after officers of particular merit,; and (2)in paragraph (3), by inserting , pursuant to guidelines and procedures prescribed by the Secretary concerned, after shall recommend. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to officers recommended for promotion by promotion selection boards convened on or after that date. 505.Special selection review boards for review of promotion of officers subject to adverse information identified after recommendation for promotion and related matters (a)Regular officers (1)In generalSubchapter III of chapter 36 of title 10, United States Code, is amended by inserting after section 628 the following new section: 
 
628a.Special selection review boards 
(a)In general 
(1)If the Secretary of the military department concerned determines that a person recommended by a promotion board for promotion to a grade at or below the grade of major general, rear admiral in the Navy, or an equivalent grade in the Space Force is the subject of credible information of an adverse nature, including any substantiated adverse finding or conclusion described in section 615(a)(3)(A) of this title, that was not furnished to the promotion board during its consideration of the person for promotion as otherwise required by such section, the Secretary shall convene a special selection review board under this section to review the person and recommend whether the recommendation for promotion of the person should be sustained. (2)If a person and the recommendation for promotion of the person is subject to review under this section by a special selection review board convened under this section, the name of the person— 
(A)shall not be disseminated or publicly released on the list of officers recommended for promotion by the promotion board recommending the promotion of the person; and  (B)shall not be forwarded to the Secretary of Defense, the President, or the Senate, as applicable, or included on a promotion list under section 624(a) of this title. 
(b)Convening 
(1)Any special selection review board convened under this section shall be convened in accordance with the provisions of section 628(f) of this title. (2)Any special selection review board convened under this section may review such number of persons, and recommendations for promotion of such persons, as the Secretary of the military department concerned shall specify in convening such special selection review board.  
(c)Information considered 
(1)In reviewing a person and recommending whether the recommendation for promotion of the person should be sustained under this section, a special selection review board convened under this section shall be furnished and consider the following: (A)The record and information concerning the person furnished in accordance with section 615(a)(2) of this title to the promotion board that recommended the person for promotion. 
(B)Any credible information of an adverse nature on the person, including any substantiated adverse finding or conclusion from an officially documented investigation or inquiry described in section 615(a)(3)(A) of this title. (2)The furnishing of information to a special selection review board under paragraph (1)(B) shall be governed by the standards and procedures referred to in paragraph (3)(C) of section 615(a) of this title applicable to the furnishing of information described in paragraph (3)(A) of such section to selection boards in accordance with that section. 
(3) 
(A)Before information on a person described in paragraph (1)(B) is furnished to a special selection review board for purposes of this section, the Secretary of the military department concerned shall ensure that— (i)such information is made available to the person; and 
(ii)subject to subparagraphs (C) and (D), the person is afforded a reasonable opportunity to submit comments on such information to the special selection review board before its review of the person and the recommendation for promotion of the person under this section. (B)If information on a person described in paragraph (1)(B) is not made available to the person as otherwise required by subparagraph (A)(i) due to the classification status of such information, the person shall, to the maximum extent practicable, be furnished a summary of such information appropriate to the person's authorization for access to classified information.  
(C) 
(i)An opportunity to submit comments on information is not required for a person under subparagraph (A)(ii) if— (I)such information was made available to the person in connection with the furnishing of such information under section 615(a) of this title to the promotion board that recommended the promotion of the person subject to review under this section; and 
(II) the person submitted comments on such information to that promotion board. (ii)The comments on information of a person described in clause (i)(II) shall be furnished to the special selection review board. 
(D)A person may waive either or both of the following: (i)The right to submit comments to a special selection review board under subparagraph (A)(ii).  
(ii)The furnishing of comments to a special selection review board under subparagraph (C)(ii). (d)Consideration (1)In considering the record and information on a person under this section, the special selection review board shall compare such record and information with an appropriate sampling of the records of those officers of the same competitive category who were recommended for promotion by the promotion board that recommended the person for promotion, and an appropriate sampling of the records of those officers who were considered by and not recommended for promotion by that promotion board. 
(2)Records and information shall be presented to a special selection review board for purposes of paragraph (1) in a manner that does not indicate or disclose the person or persons for whom the special selection review board was convened. (3)In considering whether the recommendation for promotion of a person should be sustained under this section, a special selection review board shall, to the greatest extent practicable, apply standards used by the promotion board that recommended the person for promotion. 
(4)The recommendation for promotion of a person may be sustained under this section only if the special selection review board determines that the person— (A)ranks on an order of merit created by the special selection review board as better qualified for promotion than the sample officer highest on the order of merit list who was considered by and not recommended for promotion by the promotion board concerned; and  
(B)is comparable in qualification for promotion to those sample officers who were recommended for promotion by that promotion board. (5)A recommendation for promotion of a person may be sustained under this section only by a vote of a majority of the members of the special selection review board. 
(6)If a special selection review board does not sustain a recommendation for promotion of a person under this section, the person shall be considered to have failed of selection for promotion. (e)Reports (1)Each special selection review board convened under this section shall submit to the Secretary of the military department concerned a written report, signed by each member of the board, containing the name of each person whose recommendation for promotion it recommends for sustainment and certifying that the board has carefully considered the record and information of each person whose name was referred to it. 
(2)The provisions of sections 617(b) and 618 of this title apply to the report and proceedings of a special selection review board convened under this section in the same manner as they apply to the report and proceedings of a promotion board convened under section 611(a) of this title.  (f)Appointment of persons (1) If the report of a special selection review board convened under this section recommends the sustainment of the recommendation for promotion to the next higher grade of a person whose name was referred to it for review under this section, and the President approves the report, the person shall, as soon as practicable, be appointed to that grade in accordance with subsections (b) and (c) of section 624 of this title.  
(2)A person who is appointed to the next higher grade as described in paragraph (1) shall, upon that appointment, have the same date of rank, the same effective date for the pay and allowances of that grade, and the same position on the active-duty list as the person would have had pursuant to the original recommendation for promotion of the promotion board concerned.  (g)Regulations (1)The Secretary of Defense shall prescribe regulations to carry out this section. Such regulations shall apply uniformly across the military departments. 
(2)Any regulation prescribed by the Secretary of a military department to supplement the regulations prescribed pursuant to paragraph (1) may not take effect without the approval of the Secretary of Defense, in writing. (h)Promotion board definedIn this section, the term promotion board means a selection board convened by the Secretary of a military department under section 611(a) of this title.. 
(2)Clerical amendmentThe table of sections at the beginning of subchapter III of chapter 36 of such title is amended by inserting after the item relating to section 628 the following new item:   628a. Special selection review boards.. (3)Delay in promotionSection 624(d) of such title is amended— 
(A)in paragraph (1)— (i)in subparagraph (D), by striking or at the end; 
(ii)in subparagraph (E), by striking the period at the end and inserting ; or; and (iii)by inserting after subparagraph (E) the following new subparagraph (F): 
 
(F)the Secretary of the military department concerned determines that credible information of an adverse nature, including a substantiated adverse finding or conclusion described in section 615(a)(3)(A) of this title, with respect to the officer will result in the convening of a special selection review board under section 628a of this title to review the officer and recommend whether the recommendation for promotion of the officer should be sustained.;  (B)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively;  
(C)by inserting after paragraph (2) the following new paragraph (3):  (3)In the case of an officer whose promotion is delayed pursuant to paragraph (1)(F) and whose recommendation for promotion is sustained, authorities for the promotion of the officer are specified in section 628a(f) of this title.; and 
(D)in paragraph (4), as redesignated by subparagraph (B)— (i)by striking The appointment and inserting (A) Except as provided in subparagraph (B), the appointment; and 
(ii)by adding at the end the following new subparagraph:  (B)In the case of an officer whose promotion is delayed pursuant to paragraph (1)(F), requirements applicable to notice and opportunity for response to such delay are specified in section 628a(c)(3) of this title.. 
(b)Reserve officers 
(1)In generalChapter 1407 of title 10, United States Code, is amended by inserting after section 14502 the following new section:  14502a.Special selection review boards (a)In general (1)If the Secretary of the military department concerned determines that a person recommended by a promotion board for promotion to a grade at or below the grade of major general or rear admiral in the Navy is the subject of credible information of an adverse nature, including any substantiated adverse finding or conclusion described in section 14107(a)(3)(A) of this title, that was not furnished to the promotion board during its consideration of the person for promotion as otherwise required by such section, the Secretary shall convene a special selection review board under this section to review the person and recommend whether the recommendation for promotion of the person should be sustained. 
(2)If a person and the recommendation for promotion of the person is subject to review under this section by a special selection review board convened under this section, the name of the person— (A)shall not be disseminated or publicly released on the list of officers recommended for promotion by the promotion board recommending the promotion of the person; and  
(B)shall not be forwarded to the Secretary of Defense, the President, or the Senate, as applicable, or included on a promotion list under section 14308(a) of this title. (b)Convening (1)Any special selection review board convened under this section shall be convened in accordance with the provisions of section 14502(b)(2) of this title. 
(2)Any special selection review board convened under this section may review such number of persons, and recommendations for promotion of such persons, as the Secretary of the military department concerned shall specify in convening such special selection review board.  (c)Information considered (1)In reviewing a person and recommending whether the recommendation for promotion of the person should be sustained under this section, a special selection review board convened under this section shall be furnished and consider the following: 
(A)The record and information concerning the person furnished in accordance with section 14107(a)(2) of this title to the promotion board that recommended the person for promotion. (B)Any credible information of an adverse nature on the person, including any substantiated adverse finding or conclusion from an officially documented investigation or inquiry described in section 14107(a)(3)(A) of this title. 
(2)The furnishing of information to a special selection review board under paragraph (1)(B) shall be governed by the standards and procedures referred to in paragraph (3)(B) of section 14107(a) of this title applicable to the furnishing of information described in paragraph (3)(A) of such section to promotion boards in accordance with that section. (3) (A)Before information on person described in paragraph (1)(B) is furnished to a special selection review board for purposes of this section, the Secretary of the military department concerned shall ensure that— 
(i)such information is made available to the person; and (ii)subject to subparagraphs (C) and (D), the person is afforded a reasonable opportunity to submit comments on such information to the special selection review board before its review of the person and the recommendation for promotion of the person under this section. 
(B)If information on an officer described in paragraph (1)(B) is not made available to the person as otherwise required by subparagraph (A)(i) due to the classification status of such information, the person shall, to the maximum extent practicable, be furnished a summary of such information appropriate to the person's authorization for access to classified information.  (C) (i)An opportunity to submit comments on information is not required for a person under subparagraph (A)(ii) if— 
(I)such information was made available to the person in connection with the furnishing of such information under section 14107(a) of this title to the promotion board that recommended the promotion of the person subject to review under this section; and (II) the person submitted comments on such information to that promotion board. 
(ii)The comments on information of a person described in clause (i)(II) shall be furnished to the special selection review board. (D)A person may waive either or both of the following: 
(i)The right to submit comments to a special selection review board under subparagraph (A)(ii).  (ii)The furnishing of comments to a special selection review board under subparagraph (C)(ii). 
(d)Consideration 
(1)In considering the record and information on a person under this section, the special selection review board shall compare such record and information with an appropriate sampling of the records of those officers of the same competitive category who were recommended for promotion by the promotion board that recommended the person for promotion, and an appropriate sampling of the records of those officers who were considered by and not recommended for promotion by that promotion board. (2)Records and information shall be presented to a special selection review board for purposes of paragraph (1) in a manner that does not indicate or disclose the person or persons for whom the special selection review board was convened. 
(3)In considering whether the recommendation for promotion of a person should be sustained under this section, a special selection review board shall, to the greatest extent practicable, apply standards used by the promotion board that recommended the person for promotion. (4)The recommendation for promotion of a person may be sustained under this section only if the special selection review board determines that the person— 
(A)ranks on an order of merit created by the special selection review board as better qualified for promotion than the sample officer highest on the order of merit list who was considered by and not recommended for promotion by the promotion board concerned; and  (B)is comparable in qualification for promotion to those sample officers who were recommended for promotion by that promotion board. 
(5)A recommendation for promotion of a person may be sustained under this section only by a vote of a majority of the members of the special selection review board. (6)If a special selection review board does not sustain a recommendation for promotion of a person under this section, the person shall be considered to have failed of selection for promotion. 
(e)Reports 
(1)Each special selection review board convened under this section shall submit to the Secretary of the military department concerned a written report, signed by each member of the board, containing the name of each person whose recommendation for promotion it recommends for sustainment and certifying that the board has carefully considered the record and information of each person whose name was referred to it. (2)The provisions of sections 14109(c), 14110, and 14111 of this title apply to the report and proceedings of a special selection review board convened under this section in the same manner as they apply to the report and proceedings of a promotion board convened under section 14101(a) of this title.  
(f)Appointment of persons 
(1) If the report of a special selection review board convened under this section recommends the sustainment of the recommendation for promotion to the next higher grade of a person whose name was referred to it for review under this section, and the President approves the report, the person shall, as soon as practicable, be appointed to that grade in accordance with section 14308 of this title.  (2)A person who is appointed to the next higher grade as described in paragraph (1) shall, upon that appointment, have the same date of rank, the same effective date for the pay and allowances of that grade, and the same position on the reserve active-status list as the person would have had pursuant to the original recommendation for promotion of the promotion board concerned.  
(g)Regulations 
(1)The Secretary of Defense shall prescribe regulations to carry out this section. Such regulations shall apply uniformly across the military departments. (2)Any regulation prescribed by the Secretary of a military department to supplement the regulations prescribed pursuant to paragraph (1) may not take effect without the approval of the Secretary of Defense, in writing. 
(h)Promotion board definedIn this section, the term promotion board means a selection board convened by the Secretary of a military department under section 14101(a) of this title.. (2)Clerical amendmentThe table of sections at the beginning of chapter 1407 of such title is amended by inserting after the item relating to section 14502 the following new item: 
 
 
14502a. Special selection review boards.. 
(3)Delay in promotionSection 14311 of such title is amended— (A)in subsection (a)— 
(i)in paragraph (1), by adding at the end the following new subparagraph:  (F)The Secretary of the military department concerned determines that credible information of adverse nature, including a substantiated adverse finding or conclusion described in section 14107(a)(3)(A) of this title, with respect to the officer will result in the convening of a special selection review board under section 14502a of this title to review the officer and recommend whether the recommendation for promotion of the officer should be sustained.; and 
(ii)by adding at the end the following new paragraph:  (3)In the case of an officer whose promotion is delayed pursuant to paragraph (1)(F) and whose recommendation for promotion is sustained, authorities for the promotion of the officer are specified in section 14502a(f) of this title.; and 
(B)in subsection (c), by adding at the end the following new paragraph:  (3)Notwithstanding paragraphs (1) and (2), in the case of an officer whose promotion is delayed pursuant to subsection (a)(1)(F), requirements applicable to notice and opportunity for response to such delay are specified in section 14502a(c)(3) of this title.. 
(c)Requirements for furnishing adverse information on regular officers to promotion selection boards 
(1)Extension of requirements to Space Force regular officersSubparagraph (B)(i) of section 615(a)(3) of title 10, United States Code, is amended by striking or, in the case of the Navy, lieutenant and inserting , in the case of the Navy, lieutenant, or in the case of the Space Force, the equivalent grade. (2)Satisfaction of requirements through special selection review boardsSuch section is further amended by adding at the end the following new subparagraph: 
 
(D)With respect to the consideration of an officer for promotion to a grade at or below major general, in the case of the Navy, rear admiral, or, in the case of the Space Force, the equivalent grade, the requirements in subparagraphs (A) and (C) may be met through the convening and actions of a special selection review board with respect to the officer under section 628a of this title.. (3)Delayed applicability of requirements to boards for promotion of officers to non-general and flag officer gradesSubsection (c) of section 502 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1344) is amended to read as follows: 
 
(c)Effective date and applicability 
(1)Effective dateThe amendments made by this section shall take effect on December 20, 2019, and shall, except as provided in paragraph (2), apply with respect to the proceedings of promotion selection boards convened under section 611(a) of title 10, United States Code, after that date. (2)Delayed applicability for boards for promotion to non-general and flag officer gradesThe amendments made this section shall apply with respect to the proceedings of promotion selection boards convened under section 611(a) of title 10, United States Code, for consideration of officers for promotion to a grade below the grade of brigadier general or, in the case of the Navy, rear admiral (lower half), only if such boards are so convened after January 1, 2021.. 
(d)Requirements for furnishing adverse information on reserve officers to promotion selection boardsSection 14107(a)(3) of title 10, United States Code, is amended— (1)by inserting (A) after (3); 
(2)in subparagraph (A), as designated by paragraph (1), by striking colonel, or, in the case of the Navy, captain and inserting lieutenant colonel, or, in the case of the Navy, commander; and (3)by adding at the end the following new subparagraphs 
 
(B)The standards and procedures referred to in subparagraph (A) shall require the furnishing to the selection board, and to each individual member of the board, the information described in that subparagraph with regard to an officer in a grade specified in that subparagraph at each stage or phase of the selection board, concurrent with the screening, rating, assessment, evaluation, discussion, or other consideration by the board or member of the official military personnel file of the officer, or of the officer. (C)With respect to the consideration of an officer for promotion to a grade at or below major general or, in the Navy, rear admiral, the requirements in subparagraphs (A) and (B) may be met through the convening and actions of a special selection board with respect to the officer under section 14502a of this title.. 
506.Number of opportunities for consideration for promotion under alternative promotion authoritySection 649c of title 10, United States Code, is amended— (1)by redesignating subsection (d) as subsection (e); and 
(2)by inserting after subsection (c) the following new subsection (d):  (d)Inapplicability of requirement relating to opportunities for consideration for promotionSection 645(1)(A)(i)(I) of this title shall not apply to the promotion of officers described in subsection (a) to the extent that such section is inconsistent with a number of opportunities for promotion specified pursuant to section 649d of this title.. 
507.Mandatory retirement for age 
(a)General ruleSubsection (a) of section 1251 of title 10, United States Code, is amended— (1)by striking or Marine Corps, and inserting Marine Corps, or Space Force; and 
(2)by inserting or separated, as specified in subsection (e), after shall be retired. (b)Deferred retirement or separation of health professions officersSubsection (b) of such section is amended— 
(1)in the subsection heading, by inserting or separation after retirement; and (2)in paragraph (1), by inserting or separation after retirement. 
(c)Deferred retirement or separation of other officersSubsection (c) of such section is amended— (1)in the subsection heading, by striking of chaplains and inserting or separation of other officers; 
(2)by inserting or separation after retirement; and (3)by striking an officer who is appointed or designated as a chaplain and inserting any officer other than a health professions officer described in subsection (b)(2). 
(d)Retirement or separation based on years of creditable serviceSuch section is further amended by adding at the end the following new subsection:  (e)Retirement or separation based on years of creditable service (1)The following rules shall apply to a regular commissioned officer who is to be retired or separated under subsection (a): 
(A)If the officer has at least 6 but fewer than 20 years of creditable service, the officer shall be separated, with separation pay computed under section 1174(d)(1) of this title. (B)If the officer has fewer than 6 years of creditable service, the officer shall be separated under subsection (a). 
(2)Notwithstanding paragraph (1), in the case of a regular commissioned officer who was added to the retired list before the date of the enactment of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, the officer shall be retired, with retired pay computed under section 1401 of this title.. 508.Clarifying and improving restatement of rules on the retired grade of commissioned officers (a)Restatement (1)In generalChapter 69 of title 10, United States Code, is amended by striking section 1370 and inserting the following new sections: 
 
1370.Regular commissioned officers 
(a)Retirement in highest grade in which served satisfactorily 
(1)In generalUnless entitled to a different retired grade under some other provision of law, a commissioned officer (other than a commissioned warrant officer) of the Army, Navy, Air Force, Marine Corps, or Space Force who retires under any provision of law other than chapter 61 or 1223 of this title shall be retired in the highest permanent grade in which such officer is determined to have served on active duty satisfactorily. (2)Determination of satisfactory serviceThe determination of satisfactory service of an officer in a grade under paragraph (1) shall be made as follows: 
(A)By the Secretary of the military department concerned, if the officer is serving in a grade at or below the grade of major general, rear admiral in the Navy, or the equivalent grade in the Space Force. (B)By the Secretary of Defense, if the officer is serving or has served in a grade above the grade of major general, rear admiral in the Navy, or the equivalent grade in the Space Force. 
(3)Effect of misconduct in lower grade in determinationIf the Secretary of a military department or the Secretary of Defense, as applicable, determines that an officer committed misconduct in a lower grade than the retirement grade otherwise provided for the officer by this section— (A)such Secretary may deem the officer to have not served satisfactorily in any grade equal to or higher than such lower grade for purposes of determining the retirement grade of the officer under this section; and 
(B)the grade next lower to such lower grade shall be the retired grade of the officer under this section.  (4)Nature of retirement of certain reserve officers and officers in temporary gradesA reserve officer, or an officer appointed to a position under section 601 of this title, who is notified that the officer will be released from active duty without the officer's consent and thereafter requests retirement under section 7311, 8323, or 9311 of this title and is retired pursuant to that request is considered for purposes of this section to have been retired involuntarily.  
(5)Nature of retirement of certain removed officersAn officer retired pursuant to section 1186(b)(1) of this title is considered for purposes of this section to have been retired voluntarily.  (b)Retirement of officers retiring voluntarily (1)Service-in-grade requirementIn order to be eligible for voluntary retirement under any provision of this title in a grade above the grade of captain in the Army, Air Force, or Marine Corps, lieutenant in the Navy, or the equivalent grade in the Space Force, a commissioned officer of the Army, Navy, Air Force, Marine Corps, or Space Force must have served on active duty in that grade for a period of not less than three years, except that— 
(A)subject to subsection (c), the Secretary of Defense may reduce such period to a period of not less than two years for any officer; and (B)in the case of an officer to be retired in a grade at or below the grade of major general in the Army, Air Force, or Marine Corps, rear admiral in the Navy, or an equivalent grade in the Space Force, the Secretary of Defense may authorize the Secretary of the military department concerned to reduce such period to a period of not less than two years.  
(2)Limitation on delegationThe authority of the Secretary of Defense in subparagraph (A) of paragraph (1) may not be delegated. The authority of the Secretary of a military department in subparagraph (B) of paragraph (1), as delegated to such Secretary pursuant to such subparagraph, may not be further delegated.  (3)Waiver of requirementSubject to subsection (c), the President may waive the application of the service-in-grade requirement in paragraph (1) to officers covered by that paragraph in individual cases involving extreme hardship or exceptional or unusual circumstances. The authority of the President under this paragraph may not be delegated.  
(4)Limitation on reduction or waiver of requirement for officers under investigation or pending misconductIn the case of an officer to be retired in a grade above the grade of colonel in the Army, Air Force, or Marine Corps, captain in the Navy, or the equivalent grade in the Space Force, the service-in-grade requirement in paragraph (1) may not be reduced pursuant to that paragraph, or waived pursuant to paragraph (3), while the officer is under investigation for alleged misconduct or while there is pending the disposition of an adverse personnel action against the officer.  (5)Grade and fiscal year limitations on reduction or waiver of requirementsThe aggregate number of members of an armed force in a grade for whom reductions are made under paragraph (1), and waivers are made under paragraph (3), in a fiscal year may not exceed— 
(A)in the case of officers to be retired in a grade at or below the grade of major in the Army, Air Force, or Marine Corps, lieutenant commander in the Navy, or the equivalent grade in the Space Force, the number equal to two percent of the authorized active-duty strength for that fiscal year for officers of that armed force in that grade; (B)in the case of officers to be retired in the grade of lieutenant colonel or colonel in the Army, Air Force, or Marine Corps, commander or captain in the Navy, or an equivalent grade in the Space Force, the number equal to four percent of the authorized active-duty strength for that fiscal year for officers of that armed force in the applicable grade; or  
(C)in the case of officers to be retired in the grade of brigadier general or major general in the Army, Air Force, or Marine Corps, rear admiral (lower half) or rear admiral in the Navy, or an equivalent grade in the Space Force, the number equal to 10 percent of the authorized active-duty strength for that fiscal year for officers of that armed force in the applicable grade. (6)Notice to Congress on reduction or waiver of requirements for general, flag, and equivalent officer gradesIn the case of an officer to be retired in a grade that is a general or flag officer grade, or an equivalent grade in the Space Force, who is eligible to retire in that grade only by reason of an exercise of the authority in paragraph (1) to reduce the service-in-grade requirement in that paragraph, or the authority in paragraph (3) to waive that requirement, the Secretary of Defense or the President, as applicable, shall, not later than 60 days prior to the date on which the officer will be retired in that grade, notify the Committees on Armed Services of the Senate and the House of Representatives of the exercise of the applicable authority with respect to that officer.  
(7)Retirement in next lowest grade for officers not meeting requirementAn officer described in paragraph (1) whose length of service in the highest grade held by the officer while on active duty does not meet the period of the service-in-grade requirement applicable to the officer under this subsection shall, subject to subsection (c), be retired in the next lower grade in which the officer served on active duty satisfactorily, as determined by the Secretary of the military department concerned or the Secretary of Defense, as applicable. (c)Officers in O–9 and O–10 grades (1)In generalAn officer of the Army, Navy, Air Force, Marine Corps, or Space Force who is serving or has served in a position of importance and responsibility designated by the President to carry the grade of lieutenant general or general in the Army, Air Force, or Marine Corps, vice admiral or admiral in the Navy, or an equivalent grade in the Space Force under section 601 of this title may be retired in such grade under subsection (a) only after the Secretary of Defense certifies in writing to the President and the Committees on Armed Services of the Senate and the House of Representatives that the officer served on active duty satisfactorily in such grade. 
(2)Prohibition on delegationThe authority of the Secretary of Defense to make a certification with respect to an officer under paragraph (1) may not be delegated. (3)Requirements in connection with certificationA certification with respect to an officer under paragraph (1) shall— 
(A)be submitted by the Secretary of Defense such that it is received by the President and the Committees on Armed Services of the Senate and the House of Representatives not later than 60 days prior to the date on which the officer will be retired in the grade concerned; (B)include an up-to-date copy of the military biography of the officer; and 
(C)include the statement of the Secretary as to whether or not potentially adverse, adverse, or reportable information regarding the officer was considered by the Secretary in making the certification.  (4)Construction with other noticeIn the case of an officer under paragraph (1) to whom a reduction in the service-in-grade requirement under subsection (b)(1) or waiver under subsection (b)(3) applies, the requirement for notification under subsection (b)(6) is satisfied if the notification is included in the certification submitted by the Secretary of Defense under paragraph (1).  
(d)Conditional retirement grade and retirement for officers pending investigation or adverse action 
(1)In generalWhen an officer serving in a grade at or below the grade of major general in the Army, Air Force, or Marine Corps, rear admiral in the Navy, or an equivalent grade in the Space Force is under investigation for alleged misconduct or pending the disposition of an adverse personnel action at the time of retirement, the Secretary of the military department concerned may— (A)conditionally determine the highest permanent grade of satisfactory service on active duty of the officer pending completion of the investigation or resolution of the personnel action, as applicable; and 
(B)retire the officer in that conditional grade, subject to subsection (e). (2)Officers in O–9 and O–10 gradesWhen an officer described by subsection (c)(1) is under investigation for alleged misconduct or pending the disposition of an adverse personnel action at the time of retirement, the Secretary of Defense may— 
(A)conditionally determine the highest permanent grade of satisfactory service on active duty of the officer, pending completion of the investigation or personnel action, as applicable; and (B)retire the officer in that conditional grade, subject to subsection (e). 
(3)Reduction or waiver of service-in-grade requirement prohibited for general, flag, and equivalent officer gradesIn conditionally determining the retirement grade of an officer under paragraph (1)(A) or (2)(A) of this subsection to be a grade above the grade of colonel in the Army, Air Force, or Marine Corps, captain in the Navy, or the equivalent grade in the Space Force, the service-in-grade requirement in subsection (b)(1) may not be reduced pursuant to subsection (b)(1) or waived pursuant to subsection (b)(3).  (4)Prohibition on delegationThe authority of the Secretary of a military department under paragraph (1) may not be delegated. The authority of the Secretary of Defense under paragraph (2) may not be delegated. 
(e)Final retirement grade following resolution of pending investigation or adverse action 
(1)No change from conditional retirement gradeIf the resolution of an investigation or personnel action with respect to an officer who has been retired in a conditional retirement grade pursuant to subsection (d) results in a determination that the conditional retirement grade in which the officer was retired will not be changed, the conditional retirement grade of the officer shall, subject to paragraph (3), be the final retired grade of the officer. (2)Change from conditional retirement gradeIf the resolution of an investigation or personnel action with respect to an officer who has been retired in a conditional retirement grade pursuant to subsection (d) results in a determination that the conditional retirement grade in which the officer was retired should be changed, the changed retirement grade shall be the final retired grade of the officer under this section, except that if the final retirement grade provided for an officer pursuant to this paragraph is the grade of lieutenant general or general in the Army, Air Force, or Marine Corps, vice admiral or admiral in the Navy, or an equivalent grade in the Space Force, the requirements in subsection (c) shall apply in connection with the retirement of the officer in such final retirement grade. 
(3)Recalculation of retired pay 
(A)In generalIf the final retired grade of an officer is as a result of a change under paragraph (2), the retired pay of the officer under chapter 71 of this title shall be recalculated accordingly, with any modification of the retired pay of the officer to go into effect as of the date of the retirement of the officer.  (B)Payment of higher amount for period of conditional retirement gradeIf the recalculation of the retired pay of an officer results in an increase in retired pay, the officer shall be paid the amount by which such increased retired pay exceeded the amount of retired pay paid the officer for retirement in the officer's conditional grade during the period beginning on the date of the retirement of the officer in such conditional grade and ending on the effective date of the change of the officer's retired grade. For an officer whose retired grade is determined pursuant to subsection (c), the effective date of the change of the officer's retired grade for purposes of this subparagraph shall be the date that is 60 days after the date on which the Secretary of Defense submits to the Committees on Armed Services of the Senate and the House of Representatives the certification required by subsection (c) in connection with the retired grade of the officer. 
(C)Recoupment of overage during period of conditional retirement gradeIf the recalculation of the retired pay of an officer results in a decrease in retired pay, there shall be recouped from the officer the amount by which the amount of retired pay paid the officer for retirement in the officer's conditional grade exceeded such decreased retired pay during the period beginning on the date of the retirement of the officer in such conditional grade and ending on the effective date of the change of the officer's retired grade. (f)Finality of retired grade determinations (1)In generalExcept for a conditional determination authorized by subsection (d), a determination of the retired grade of an officer pursuant to this section is administratively final on the day the officer is retired, and may not be reopened, except as provided in paragraph (2). 
(2)ReopeningA final determination of the retired grade of an officer may be reopened as follows: (A)If the retirement or retired grade of the officer was procured by fraud. 
(B)If substantial evidence comes to light after the retirement that could have led to determination of a different retired grade under this section if known by competent authority at the time of retirement. (C)If a mistake of law or calculation was made in the determination of the retired grade. 
(D)If the applicable Secretary determines, pursuant to regulations prescribed by the Secretary of Defense, that good cause exists to reopen the determination of retired grade.  (3)Applicable SecretaryFor purposes of this subsection, the applicable Secretary for purposes of a determination or action specified in this subsection is— 
(A)the Secretary of the military department concerned, in the case of an officer retired in a grade at or below the grade of major general in the Army, Air Force, or Marine Corps, rear admiral in the Navy, or the equivalent grade in the Space Force; or (B)the Secretary of Defense, in the case of an officer retired in a grade of lieutenant general or general in the Army, Air Force, or Marine Corps, vice admiral or admiral in the Navy, or an equivalent grade in the Space Force. 
(4)Notice and limitationIf a final determination of the retired grade of an officer is reopened in accordance with paragraph (2), the applicable Secretary— (A)shall notify the officer of the reopening; and 
(B)may not make an adverse determination on the retired grade of the officer until the officer has had a reasonable opportunity to respond regarding the basis for the reopening of the officer’s retired grade. (5)Additional notice on reopening for officers retired in O–9 and O-10 gradesIf the determination of the retired grade of an officer whose retired grade was provided for pursuant to subsection (c) is reopened, the Secretary of Defense shall also notify the President and the Committees on Armed Services of the Senate and the House of Representatives. 
(6)Manner of making of changeIf the retired grade of an officer is proposed to be changed through the reopening of the final determination of an officer’s retired grade under this subsection, the change in grade shall be made— (A)in the case of an officer whose retired grade is to be changed to a grade at or below the grade of major general in the Army, Air Force or Marine Corps, rear admiral in the Navy, or the equivalent grade in the Space Force, in accordance with subsections (a) and (b)— 
(i)by the Secretary of Defense (who may delegate such authority only as authorized by clause (ii)); or (ii)if authorized by the Secretary of Defense, by the Secretary of the military department concerned (who may not further delegate such authority); 
(B)in the case of an officer whose retired grade is to be changed to the grade of lieutenant general or general in the Army, Air Force, or Marine Corps, vice admiral or admiral in the Navy, or an equivalent grade in the Space Force, by the President, by and with the advice and consent of the Senate. (7)Recalculation of retired payIf the final retired grade of an officer is changed through the reopening of the officer's retired grade under this subsection, the retired pay of the officer under chapter 71 of this title shall be recalculated. Any modification of the retired pay of the officer as a result of the change shall go into effect on the effective date of the change of the officer’s retired grade, and the officer shall not be entitled or subject to any changed amount of retired pay for any period before such effective date. An officer whose retired grade is changed as provided in paragraph (6)(B) shall not be entitled or subject to a change in retired pay for any period before the date on which the Senate provides advice and consent for the retirement of the officer in such grade.  
(g)Highest permanent grade definedIn this section, the term highest permanent grade means a grade at or below the grade of major general in the Army, Air Force, or Marine Corps, rear admiral in the Navy, or an equivalent grade in the Space Force.  1370a.Officers entitled to retired pay for non-regular service (a)Retirement in highest grade held satisfactorilyUnless entitled to a different grade, or to credit for satisfactory service in a different grade under some other provision of law, a person who is entitled to retired pay under chapter 1223 of this title shall, upon application under section 12731 of this title, be credited with satisfactory service in the highest permanent grade in which that person served satisfactorily at any time in the armed forces, as determined by the Secretary of the military department concerned in accordance with this section. 
(b)Service-in-grade requirement for officers in grades below O–5In order to be credited with satisfactory service in an officer grade (other than a warrant officer grade) below the grade of lieutenant colonel or commander (in the case of the Navy), a person covered by subsection (a) must have served satisfactorily in that grade (as determined by the Secretary of the military department concerned) as a reserve commissioned officer in an active status, or in a retired status on active duty, for not less than six months. (c)Service-in-grade requirement for offices in grades above O–4 (1)In generalIn order to be credited with satisfactory service in an officer grade above major or lieutenant commander (in the case of the Navy), a person covered by subsection (a) must have served satisfactorily in that grade (as determined by the Secretary of the military department concerned) as a reserve commissioned officer in an active status, or in a retired status on active duty, for not less than three years. 
(2)Satisfaction of requirement by certain officers not completing three yearsA person covered by paragraph (1) who has completed at least six months of satisfactory service in grade may be credited with satisfactory service in the grade in which serving at the time of transfer or discharge, notwithstanding failure of the person to complete three years of service in that grade, if the person is transferred from an active status or discharged as a reserve commissioned officer— (A)solely due to the requirements of a nondiscretionary provision of law requiring that transfer or discharge due to the person’s age or years of service; or 
(B)because the person no longer meets the qualifications for membership in the Ready Reserve solely because of a physical disability, as determined in accordance with chapter 61 of this title, and at the time of such transfer or discharge the person (pursuant to section 12731b of this title or otherwise) meets the service requirements established by section 12731(a) of this title for eligibility for retired pay under chapter 1223 of this title, unless the disability is described in section 12731b of this title. (3)Reduction in service-in-grade requirements (A)Officers in grades below general and flag officer gradesIn the case of a person to be retired in a grade below brigadier general or rear admiral (lower half) in the Navy, the Secretary of Defense may authorize the Secretary of a military department to reduce, subject to subparagraph (B), the three-year period of service-in-grade required by paragraph (1) to a period not less than two years. The authority of the Secretary of a military department under this subparagraph may not be delegated.  
(B)LimitationThe number of reserve commissioned officers of an armed force in the same grade for whom a reduction is made under subparagraph (A) during any fiscal year in the period of service-in-grade otherwise required by paragraph (1) may not exceed the number equal to 2 percent of the strength authorized for that fiscal year for reserve commissioned officers of that armed force in an active status in that grade.  (C)Officers in general and flag officers gradesThe Secretary of Defense may reduce the three-year period of service-in-grade required by paragraph (1) to a period not less than two years for any person, including a person who, upon transfer to the Retired Reserve or discharge, is to be credited with satisfactory service in a general or flag officer grade under that paragraph. The authority of the Secretary of Defense under this subparagraph may not be delegated. 
(D)Notice to Congress on reduction in service-in-grade requirements for general and flag officer gradesIn the case of a person to be credited under this section with satisfactory service in a grade that is a general or flag officer grade who is eligible to be credited with such service in that grade only by reason of an exercise of authority in subparagraph (C) to reduce the three-year service-in-grade requirement otherwise applicable under paragraph (1), the Secretary of Defense shall, not later than 60 days prior to the date on which the person will be credited with such satisfactory service in that grade, notify the Committees on Armed Services of the Senate and the House of Representatives of the exercise of authority in subparagraph (C) with respect to that person.  (4)Officers serving in grades above O–6 involuntarily transferred from active statusA person covered by paragraph (1) who has completed at least six months of satisfactory service in a grade above colonel or (in the case of the Navy) captain and, while serving in an active status in such grade, is involuntarily transferred (other than for cause) from active status may be credited with satisfactory service in the grade in which serving at the time of such transfer, notwithstanding failure of the person to complete three years of service in that grade.  
(5)Adjutants and assistant adjutants generalIf a person covered by paragraph (1) has completed at least six months of satisfactory service in grade, the person was serving in that grade while serving in a position of adjutant general required under section 314 of title 32 or while serving in a position of assistant adjutant general subordinate to such a position of adjutant general, and the person has failed to complete three years of service in that grade solely because the person’s appointment to such position has been terminated or vacated as described in section 324(b) of such title, the person may be credited with satisfactory service in that grade, notwithstanding the failure of the person to complete three years of service in that grade. (6)Officers recommended for promotion serving in certain grade before promotionTo the extent authorized by the Secretary of the military department concerned, a person who, after having been recommended for promotion in a report of a promotion board but before being promoted to the recommended grade, served in a position for which that grade is the minimum authorized grade may be credited for purposes of paragraph (1) as having served in that grade for the period for which the person served in that position while in the next lower grade. The period credited may not include any period before the date on which the Senate provides advice and consent for the appointment of that person in the recommended grade. 
(7)Officers qualified for Federal recognition serving in certain grade before appointmentTo the extent authorized by the Secretary of the military department concerned, a person who, after having been found qualified for Federal recognition in a higher grade by a board under section 307 of title 32, serves in a position for which that grade is the minimum authorized grade and is appointed as a reserve officer in that grade may be credited for the purposes of paragraph (1) as having served in that grade. The period of the service for which credit is afforded under the preceding sentence may be only the period for which the person served in the position after the Senate provides advice and consent for the appointment. (8)Retirement in next lowest grade for officers not meeting service-in-grade requirementsA person whose length of service in the highest grade held does not meet the service-in-grade requirements specified in this subsection shall be credited with satisfactory service in the next lower grade in which that person served satisfactorily (as determined by the Secretary of the military department concerned) for not less than six months. 
(d)Officers in O–9 and O–10 grades 
(1)In generalA person covered by this section in the Army, Navy, Air Force, or Marine Corps who is serving or has served in a position of importance and responsibility designated by the President to carry the grade of lieutenant general or general in the Army, Air Force, or Marine Corps, or vice admiral or admiral in the Navy under section 601 of this title may be retired in such grade under subsection (a) only after the Secretary of Defense certifies in writing to the President and the Committees on Armed Services of the Senate and the House of Representatives that the officer served satisfactorily in such grade. (2)Prohibition on delegationThe authority of the Secretary of Defense to make a certification with respect to an officer under paragraph (1) may not be delegated. 
(3)Requirements in connection with certificationA certification with respect to an officer under paragraph (1) shall— (A)be submitted by the Secretary of Defense such that it is received by the President and the Committees on Armed Services of the Senate and the House of Representatives not later than 60 days prior to the date on which the officer will be retired in the grade concerned; 
(B)include an up-to-date copy of the military biography of the officer; and (C)include the statement of the Secretary as to whether or not potentially adverse, adverse, or reportable information regarding the officer was considered by the Secretary in making the certification.  
(4)Construction with other noticeIn the case of an officer under paragraph (1) who is eligible to be credited with service in a grade only by reason of the exercise of the authority in subsection (c)(3)(C) to reduce the three-year service-in-grade requirement under subsection (c)(1), the requirement for notification under subsection (c)(3)(D) is satisfied if the notification is included in the certification submitted by the Secretary of Defense under paragraph (1). (e)Conditional retirement grade and retirement for officers under investigation for misconduct or pending adverse personnel actionThe retirement grade, and retirement, of a person covered by this section who is under investigation for alleged misconduct or pending the disposition of an adverse personnel action at the time of retirement is as provided for by section 1370(d) of this title. In the application of such section 1370(d) for purposes of this subsection, any reference active duty shall be deemed not to apply, and any reference to a provision of section 1370 of this title shall be deemed to be a reference to the analogous provision of this section.  
(f)Final retirement grade following resolution of pending investigation or adverse actionThe final retirement grade under this section of a person described in subsection (e) following resolution of the investigation or personnel action concerned is the final retirement grade provided for by section 1370(e) of this title. In the application of such section 1370(e) for purposes of this subsection, any reference to a provision of section 1370 of this title shall be deemed to be a reference to the analogous provision of this section. In the application of paragraph (3) of such section 1370e(e) for purposes of this subsection, the reference to chapter 71 of this title shall be deemed to be a reference to chapter 1223 of this title. (g)Finality of retired grade determinations (1)In generalExcept for a conditional determination authorized by subsection (e), a determination of the retired grade of a person pursuant to this section is administratively final on the day the person is retired, and may not be reopened. 
(2)ReopeningA determination of the retired grade of a person may be reopened in accordance with applicable provisions of section 1370(f) of this title. In the application of such section 1370(f) for purposes of this subsection, any reference to a provision of section 1370 of this title shall be deemed to be a reference to the analogous provision of this section. In the application of paragraph (7) of such section 1370(f) for purposes of this paragraph, the reference to chapter 71 of this title shall be deemed to be a reference to chapter 1223 of this title. (h)Highest permanent grade definedIn this section, the term highest permanent grade means a grade at or below the grade of major general in the Army, Air Force, or Marine Corps or rear admiral in the Navy.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 69 of title 10, United States Code, is amended by striking the item relating to section 1370 and inserting the following new items:   1370. Regular commissioned officers.  1370a. Officers entitled to retired pay for non-regular service.. (b)Conforming and technical amendments to retired grade rules for the Armed Forces (1)Retired payTitle 10, United States Code, is amended as follows:  
(A)In section 1406(b)(2), by striking section 1370(d) and inserting section 1370a. (B)In section 1407(f)(2)(B), by striking by reason of denial of a determination or certification under section 1370 and inserting pursuant to section 1370 or 1370a.  
(2)ArmySection 7341 of such title is amended— (A)by striking subsection (a) and inserting the following new subsection (a): 
 
(a) 
(1)The retired grade of a regular commissioned officer of the Army who retires other than for physical disability is determined under section 1370 of this title. (2)The retired grade of a reserve commissioned officer of the Army who retires other than for physical disability is determined under section 1370a of this title.; and 
(B)in subsection (b)— (i)by striking he and inserting the member; and 
(ii)by striking his and inserting the member's. (3)Navy and Marine CorpsSuch title is further amended as follows: 
(A)In section 8262(a), by striking sections 689 and 1370 and inserting section 689, and section 1370 or 1370a (as applicable),. (B)In section 8323(c), by striking section 1370 of this title and inserting section 1370 or 1370a of this title, as applicable. 
(4)Air Force and Space ForceSection 9341 of such title is amended— (A)by striking subsection (a) and inserting the following new subsection (a): 
 
(a) 
(1)The retired grade of a regular commissioned officer of the Air Force or the Space Force who retires other than for physical disability is determined under section 1370 of this title. (2)The retired grade of a reserve commissioned officer of the Air Force or the Space Force who retires other than for physical disability is determined under section 1370a of this title.; and 
(B)in subsection (b)— (i)by inserting or a Regular or Reserve of the Space Force after Air Force;  
(ii)by striking he and inserting the member; and (iii)by striking his and inserting the member's. 
(5)Reserve officersSection 12771 of such title is amended— (A)in subsection (a), by striking section 1370(d) and inserting section 1370a of this title; and 
(B)in subsection (b)(1), by striking section 1370(d) and inserting section 1370a.  (c)Other referencesIn the determination of the retired grade of a commissioned officer of the Armed Forces entitled to retired pay under chapter 1223 of title 10, United States Code, who retires after the date of the enactment of this Act, any reference in a provision of law or regulation to section 1370 of title 10, United States Code, in such determination with respect to such officer shall be deemed to be a reference to section 1370a of title 10, United States Code (as amended by subsection (a)). 
509.Repeal of authority for original appointment of regular Navy officers designated for engineering duty, aeronautical engineering duty, and special duty 
(a)RepealSection 8137 of title 10, United States Code, is repealed. (b)Clerical amendmentThe table of sections at the beginning of chapter 815 of such title is amended by striking the item relating to section 8137.  
509A.Permanent programs on direct commissions to cyber positions 
(a)Permanent programsSection 509 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2109; 10 U.S.C. 503 note) is amended— (1)in the subsection heading of subsection (a), by striking Pilot;  
(2)by striking pilot each place it appears; and (3)by striking subsections (d) and (e). 
(b)Heading amendmentThe heading of such section is amended to read as follows:  509.Programs on direct commissions to cyber positions. 509B.Review of Seaman to Admiral–21 program (a)Review (1)In generalThe Secretary of the Navy shall review the policies and procedures for the Seaman to Admiral–21 program in effect during fiscal years 2010 through 2014.  
(2)ElementsThe elements of the review shall include the following: (A)A determination whether officer candidates selected for the Seaman to Admiral–21 program after October 28, 2009, and before 30 September 2014, were notified or otherwise informed that they would not receive retirement credit for the months of active service used in pursuit of a baccalaureate-level degree under the program following completion of the program and upon appointment to the grade of ensign in the Navy. 
(B)An explanation of how and when the Navy implemented the requirements of former section 6328(c) of title 10, United States Code (currently section 8328(c) of that title) for Seaman to Admiral–21 participants. (C)The number of personnel who were selected for the Seaman to Admiral–21 program, completed a baccalaureate-level degree, and were appointed as an ensign in the Navy under the program from fiscal years 2010 through 2014. 
(D)A determination whether the personnel described in subparagraph (C) should be eligible for retirement credit for the months of active service spent in pursuit of a baccalaureate-level degree. (b)ReportThe Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the results of the review under subsection (a). 
(c)DeadlineThe Secretary of the Navy shall carry out this section by not later than 180 days after the date of the enactment of this Act.  BReserve Component Management 511.Temporary authority to order retired members to active duty in high-demand, low-density assignments during war or national emergencySection 688a of title 10, United States Code, is amended— 
(1)by redesignating subsection (g) as subsection (h); and (2)by inserting after subsection (f) the following new subsection (g): 
 
(g)Exceptions during periods of war or national emergencyThe limitations in subsections (c) and (f) shall not apply during a time of war or of national emergency declared by Congress or the President.. 512.Expansion of Junior Reserve Officers’ Training Corps ProgramSection 2031(a)(2) of title 10, United States Code, is amended by inserting after service to the United States the following: (including an introduction to service opportunities in military, national, and public service). 
513.Grants to support STEM education in the Junior Reserve Officers’ Training Corps 
(a)Program authority 
(1)In generalChapter 102 of title 10, United States Code, is amended by adding at the end the following new section:  2036.Grants to support science, technology, engineering, and mathematics education (a)AuthorityThe Secretary, in consultation with the Secretary of Education, may carry out a program to make grants to eligible entities to assist such entities in providing education in covered subjects to students in the Junior Reserve Officers’ Training Corps. 
(b)CoordinationIn carrying out a program under subsection (a), the Secretary may coordinate with the following: (1)The Director of the National Science Foundation. 
(2)The Administrator of the National Aeronautics and Space Administration. (3)The heads of such other Federal, State, and local government entities the Secretary of Defense determines to be appropriate. 
(c)ActivitiesActivities funded with grants under this section may include the following: (1)Training and other support for instructors to teach courses in covered subjects to students. 
(2)The acquisition of materials, hardware, and software necessary for the instruction of covered subjects. (3)Activities that improve the quality of educational materials, training opportunities, and curricula available to students and instructors in covered subjects. 
(4)Development of travel opportunities, demonstrations, mentoring programs, and informal education in covered subjects for students and instructors. (5)Students’ pursuit of certifications in covered subjects. 
(d)PreferenceIn making any grants under this section, the Secretary shall give preference to eligible entities that are eligible for assistance under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.). (e)EvaluationsIn carrying out a program under this section, the Secretary shall establish outcome-based metrics and internal and external assessments to evaluate the merits and benefits of the activities funded with grants under this section with respect to the needs of the Department of Defense. 
(f)AuthoritiesIn carrying out a program under this section, the Secretary shall, to the extent practicable, make use of the authorities under chapter 111 and sections 2601 and 2605 of this title, and other authorities the Secretary determines appropriate. (g)DefinitionsIn this section: 
(1)The term eligible entity means a local education agency that hosts a unit of the Junior Reserve Officers’ Training Corps. (2)The term covered subjects means— 
(A)science; (B)technology; 
(C)engineering; (D)mathematics; 
(E)computer science; (F)computational thinking; 
(G)artificial intelligence; (H)machine learning; 
(I)data science; (J)cybersecurity; 
(K)robotics; (L)health sciences; and 
(M)other subjects determined by the Secretary of Defense to be related to science, technology, engineering, and mathematics.. (2)Clerical amendmentThe table of sections at the beginning of chapter 102 of such title is amended by adding at the end the following new item: 
 
 
2036. Grants to support science, technology, engineering, and mathematics education.. 
(b)ReportNot later than two years after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on any activities carried out under section 2036 of title 10, United States Code (as added by subsection (a)). 514.Permanent suicide prevention and resilience program for the reserve componentsSection 10219 of title 10, United States Code, is amended by striking subsection (h). 
515.Modification of education loan repayment program for members of Selected Reserve 
(a)Modification of maximum repayment amountSection 16301(b) of title 10, United States Code, is amended by striking $500 and inserting $1,000. (b)Effective date and applicabilityThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply with respect to loan repayment under section 16301 of title 10, United States Code, for eligible years of service completed on or after the date of the enactment of this Act. 
516.Inclusion of drill or training foregone due to emergency travel or duty restrictions in computations of entitlement to and amounts of retired pay for non-regular service 
(a)Entitlement to retired paySection 12732(a)(2) of title 10, United States Code, is amended— (1)by inserting after subparagraph (E) the following new subparagraph: 
 
(F) 
(i)Subject to regulations prescribed by the Secretary of Defense or the Secretary of Homeland Security with respect to matters concerning the Coast Guard when it is not operating as a service in the Department of the Navy, one point for each day of active service or one point for each drill or period of equivalent instruction that was prescribed by the Secretary concerned to be performed during the covered emergency period, if such person was prevented from performing such duty due to travel or duty restrictions imposed by the President, the Secretary of Defense, or the Secretary of Homeland Security with respect to the Coast Guard. (ii)A person may not be credited more than 35 points in a one-year period under this subparagraph. 
(iii)In this subparagraph, the term covered emergency period means the period beginning on March 1, 2020, and ending on the day that is 60 days after the date on which the travel or duty restriction applicable to the person concerned is lifted.; and (2)in the matter following subparagraph (F), as inserted by paragraph (1), by striking and (E) and inserting (E), and (F). 
(b)Amount of retired paySection 12733(3) of such title is amended in the matter preceding subparagraph (A), by striking or (D) and inserting (D), or (F). (c)Reporting (1)Report requiredNot later than one year after the date on which the covered emergency period, as defined in subparagraph (F) of section 12732(a)(2) of such title, as added by subsection (a), ends, the Secretary of Defense shall submit to the congressional defense committees a report on the use of the authority under such subparagraph. 
(2)ElementsThe report under this subsection shall include, with respect to each reserve component, the following: (A)The number of individuals granted credit as a result of a training cancellation. 
(B)The number of individuals granted credit as a result of another extenuating circumstance. (3)PublicationNot later than 30 days after submitting the report under paragraph (1), the Secretary shall— 
(A)publish the report on a publicly accessible website of the Department of Defense; and (B)ensure that any data in the report is made available in a machine-readable format that is downloadable, searchable, and sortable. 
517.Quarantine lodging for members of the reserve components who perform certain service in response to the COVID–19 emergency 
(a)In generalThe Secretary of Defense may provide, to a member of the reserve components of the Armed Forces who performs a period of covered service, housing for not fewer than 14 days immediately after the end of such period of covered service. (b)DefinitionsIn this section: 
(1)The term active service has the meaning given that term in section 101 of title 10, United States Code.  (2)The term covered service means active service performed in response to the covered national emergency. 
(3)The term covered national emergency means the national emergency declared on March 13, 2020, by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to COVID–19. 518.Direct employment pilot program for certain members of the reserve components (a)In generalThe Secretary of Defense may carry out a pilot program to enhance the efforts of the Department of Defense to provide job placement assistance and related employment services directly to members of the National Guard and Reserves in reserve active-status. 
(b)AdministrationAny such pilot program shall be offered to, and administered by, the adjutants general appointed under section 314 of title 32, United States Code, or other officials in the States concerned designated by the Secretary for purposes of the pilot program. (c)Cost-Sharing requirementAs a condition on the provision of funds under this section to a State to support the operation of the pilot program in that State, the State must agree to contribute funds, derived from non-Federal sources, in an amount equal to at least 50 percent of the funds necessary for the operation of the pilot program in that State. 
(d)DevelopmentIn developing any such pilot program, the Secretary shall— (1)incorporate elements of State direct employment programs for members of the reserve components; and 
(2)use resources provided to members of the Armed Forces with civilian training opportunities through the SkillBridge transition training program administered by the Department of Defense. (e)Direct employment program modelAny such pilot program shall use a job placement program model that focuses on working one-on-one with eligible members to cost-effectively provide job placement services, including— 
(1)identifying unemployed and underemployed individuals; (2)job matching services; 
(3)resume editing; (4)interview preparation; and 
(5)post-employment follow up. (f)EvaluationThe Secretary shall develop outcome metrics to evaluate the success of any such pilot program. 
(g)Reporting 
(1)Report requiredIf the Secretary carries out the pilot Program, the Secretary of Defense shall submit to the congressional defense committees a report describing the results of the pilot program not later than March 1, 2022. The Secretary shall prepare the report in coordination with the Chief of the National Guard Bureau. (2)ElementsA report under paragraph (1) shall include the following: 
(A)A description and assessment of the effectiveness and achievements of the pilot program, including the number of members of the reserve components of the Armed Forces hired and the cost-per-placement of participating members. (B)An assessment of the effects of the pilot program and increased reserve component employment on the readiness of members of the reserve components and on the retention of members. 
(C)A comparison of the pilot program to other programs conducted by the Department of Defense to provide unemployment or underemployment support to members of the reserve components of the Armed Forces, including the best practices developed through and used in such programs. (D)Any other matters the Secretary of Defense determines appropriate. 
(h)Duration; extension 
(1)Subject to paragraph (2), the authority to carry out the pilot program expires on September 30, 2024. (2)The Secretary may elect to extend the pilot program for not more than two additional fiscal years. 
519.Pilot programs authorized in connection with SROTC units and CSPI programs at Historically Black Colleges and Universities and minority institutions 
(a)Pilot programs requiredThe Secretary of Defense may carry out two pilot programs as follows: (1)A pilot program, with elements as provided for in subsection (c), at covered institutions in order to assess the feasibility and advisability of mechanisms to reduce barriers to participation in the Senior Reserve Officers' Training Corps at such institutions by creating partnerships between satellite or extension Senior Reserve Officers' Training Corps units at such institutions and covered military installations. 
(2)In consultation with the Secretary of Homeland Security, a pilot program, with elements as provided for in subsection (d), in order to assess the feasibility and advisability of the provision of financial assistance to members of the Senior Reserve Officers' Training Corps, and members of the Coast Guard College Student Pre-Commissioning Initiative, at covered institutions for participation in flight training.  (b)DurationThe duration of each pilot program under subsection (a) may not exceed 5 years. 
(c)Pilot program on partnerships between satellite or extension SROTC units and covered military installations 
(1)Participating institutionsThe Secretary of Defense shall carry out the pilot program required by subsection (a)(1) at not fewer than five covered institutions selected by the Secretary for purposes of the pilot program. (2)Requirements for selectionEach covered institution selected by the Secretary for purposes of the pilot program under subsection (a)(1) shall— 
(A)currently maintain a satellite or extension Senior Reserve Officers' Training Corps unit under chapter 103 of title 10, United States Code, that is located more than 20 miles from the host unit of such unit; or (B)establish and maintain a satellite or extension Senior Reserve Officers' Training Corps unit that meets the requirements in subparagraph (A). 
(3)Preference in selection of institutionsIn selecting covered institutions under this subsection for participation in the pilot program under subsection (a)(1), the Secretary shall give preference to covered institutions that are located within 20 miles of a covered military installation of the same Armed Force as the host unit of the Senior Reserve Officers' Training Corps of the covered institution concerned. (4)Partnership activitiesThe activities conducted under the pilot program under subsection (a)(1) between a satellite or extension Senior Reserve Officers' Training Corps unit and the covered military installation concerned shall include such activities designed to reduce barriers to participation in the Senior Reserve Officers' Training Corps at the covered institution concerned as the Secretary considers appropriate, including measures to mitigate travel time and expenses in connection with receipt of Senior Reserve Officers' Training Corps instruction.  
(d)Pilot program on financial assistance for SROTC and CSPI members for flight training 
(1)Eligibility for participation by SROTC and CSPI membersA member of a Senior Reserve Officers' Training Corps unit, or a member of a Coast Guard College Student Pre-Commissioning Initiative program, at a covered institution may participate in the pilot program under subsection (a)(2) if the member meets such academic requirements at the covered institution, and such other requirements, as the Secretary concerned shall establish for purposes of the pilot program. (2)Preference in selection of participantsIn selecting members under this subsection for participation in the pilot program under subsection (a)(2), the Secretary concerned shall give a preference to members who will pursue flight training under the pilot program at a covered institution. 
(3)Financial assistance for flight training 
(A)In generalThe Secretary concerned may provide any member of a Senior Reserve Officers' Training Corps unit or a College Student Pre-Commissioning Initiative program who participates in the pilot program under subsection (a)(2) financial assistance to defray, whether in whole or in part, the charges and fees imposed on the member for flight training. (B)Flight trainingFinancial assistance may be used under subparagraph (A) for a course of flight training only if the course meets Federal Aviation Administration standards and is approved by the Federal Aviation Administration and the applicable State approving agency.  
(C)UseFinancial assistance received by a member under subparagraph (A) may be used only to defray the charges and fees imposed on the member as described in that subparagraph. (D)Cessation of eligibilityFinancial assistance may not be provided to a member under subparagraph (A) as follows: 
(i)If the member ceases to meet the academic and other requirements established pursuant to paragraph (1). (ii)If the member ceases to be a member of the Senior Reserve Officers' Training Corps or the College Student Pre-Commissioning Initiative, as applicable. 
(e)Evaluation metricsThe Secretary of Defense shall establish metrics to evaluate the effectiveness of the pilot programs under subsection (a). (f)Reports (1)Initial reportNot later than 180 days after the commencement of the pilot programs under subsection (a), the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot programs. The report shall include the following: 
(A)A description of each pilot program, including in the case of the pilot program under subsection (a)(2) the requirements established pursuant to subsection (d)(1). (B)The evaluation metrics established under subsection (e). 
(C)Such other matters relating to the pilot programs as the Secretary considers appropriate. (2)Annual reportNot later than 90 days after the end of each fiscal year in which the Secretary carries out the pilot programs, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot programs during such fiscal year. Each report shall include, for the fiscal year covered by such report, the following: 
(A)In the case of the pilot program required by subsection (a)(1), a description of the partnerships between satellite or extension Senior Reserve Officers' Training Corps units and covered military installations under the pilot program. (B)In the case of the pilot program required by subsection (a)(2), the following: 
(i)The number of members of Senior Reserve Officers' Training Corps units, and the number of members of Coast Guard College Student Pre-Commissioning Initiative programs, at covered institutions selected for purposes of the pilot program, including the number of such members participating in the pilot program. (ii)The number of recipients of financial assistance provided under the pilot program, including the number who— 
(I)completed a ground school course of instruction in connection with obtaining a private pilot's certificate;  (II)completed flight training, and the type of training, certificate, or both received; 
(III)were selected for a pilot training slot in the Armed Forces; (IV)initiated pilot training in the Armed Forces; or 
(V)successfully completed pilot training in the Armed Forces. (iii)The amount of financial assistance provided under the pilot program, broken out by covered institution, course of study, and such other measures as the Secretary considers appropriate. 
(C)Data collected in accordance with the evaluation metrics established under subsection (e). (3)Final reportNot later than 180 days prior to the completion of the pilot programs, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot programs. The report shall include the following: 
(A)A description of the pilot programs. (B)An assessment of the effectiveness of each pilot program. 
(C)A description of the cost of each pilot program, and an estimate of the cost of making each pilot program permanent. (D)An estimate of the cost of expanding each pilot program throughout all eligible Senior Reserve Officers' Training Corps units and College Student Pre-Commissioning Initiative programs. 
(E)Such recommendations for legislative or administrative action as the Secretary considers appropriate in light of the pilot programs, including recommendations for extending or making permanent the authority for each pilot program. (g)DefinitionsIn this section: 
(1)The term covered institution has the meaning given that term in section 262(g)(2) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92). (2)The term covered military installation means an installation of the Department of Defense for the regular components of the Armed Forces.  
(3)The term flight training means a course of instruction toward obtaining any of the following: (A)A private pilot’s certificate. 
(B)A commercial pilot certificate. (C)A certified flight instructor certificate. 
(D)A multi-crew pilot’s license. (E)A flight instrument rating. 
(F)Any other certificate, rating, or pilot privilege the Secretary considers appropriate for purposes of this section. 519A.Report regarding full-time National Guard duty in response to the COVID-19 pandemic (a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report regarding how it is determined whether to authorize full-time National Guard duty in response to the covered national emergency. 
(b)ElementsThe report under this section shall include the following: (1)The number of requests described in subsection (a). 
(2)The number of such requests approved and the number of requests denied. (3)For each such request— 
(A)the time elapsed from receipt of request to disposition of request; and (B)whether costs (including pay and benefits for members of the National Guard) were a factor in determining whether to grant or deny the request. 
(4)For each such request approved, an estimate of the time between approval and the time when the first such member of the National Guard was placed on full-time National Guard duty in response to such request. (5)For each such request denied, the reason for denial and how such denial was explained to the requestor. 
(6)A description of how the process of review for such requests differed from previous requests for a determination whether to authorize full-time National Guard duty under section 502(f) of title 32, United States Code. (7)Recommendations of the Secretary to improve the review of such requests in order to better respond to such requests. 
(c)DefinitionsIn this section: (1)The term covered national emergency means the national emergency declared on March 13, 2020, by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to COVID-19. 
(2)The term full-time National Guard duty has the meaning given that term in section 101 of title 10, United States Code.  519B.Study and report on National Guard support to States responding to major disasters (a)Study requiredThe Secretary of Defense shall conduct a study on the process by which the National Guard provides support to other Federal agencies and to States during major disasters. The report shall include the following: 
(1)With regards to authorization of full-time National Guard duty under section 502(f) of title 32, United States Code— (A)a review of the process of such authorization, including authorization approval, funding approval, and mission assignment; 
(B)a review of data regarding the frequency and speed of such authorizations during fiscal years 2015 through 2020; and (C)measures of performance or effectiveness. 
(2)The effectiveness of the funding transfer process between the Federal Emergency Management Agency and the Department of Defense. (3)The development and promulgation of training and education materials for the National Guard and other components of the Department of Defense. 
(4)An analysis of lessons learned from the response to COVID-19, including— (A)policy gaps identified by the Secretary; and 
(B)any recommendations of the Secretary to improve such process. (b)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report that includes the findings of the study conducted under subsection (a). 
519C.Report on guidance for use of unmanned aircraft systems by the National Guard 
(a)ReviewNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall— (1)review current guidance on the use of unmanned aircraft systems by the National Guard for covered activities within the United States; and 
(2)submit to the congressional defense committees a report containing recommendations of the Secretary regarding how to expedite the review of requests for use of unmanned aircraft systems described in paragraph (1). (b)Covered activities definedIn this section, the term covered activities means— 
(1)emergency operations; (2)search and rescue operations; 
(3)defense support to civil authorities; and (4)support under section 502(f) of title 32, United States Code. 
519D.Study and report on ROTC recruitment 
(a)StudyThe Secretary of Defense shall conduct a study that assesses— (1)whether members of the Armed Forces who served in the Junior Reserve Officers' Training Corps are more or less likely than members who served in the Senior Reserve Officers’ Training Corps to achieve or receive recommendations for higher ranks; 
(2)whether there is a correlation between race or ethnicity and the rank ultimately achieved by such members; (3)whether individuals who serve in the Junior Reserve Officers' Training Corps are likelier to join the Armed Forces than other individuals; and 
(4)the feasibility of establishing a program to create a pathway for minorities into higher ranks in the Armed Forces. (b)ReportNot later than December 31, 2022, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the results of the study conducted under subsection (a). 
CGeneral Service Authorities and Correction of Military Records 
521.Increased access to potential recruits 
(a)Secondary schoolsSection 503 of title 10, United States Code, is amended— (1)in subsection (c)(1)— 
(A)in subparagraph (A)(ii), by striking and telephone listings, and all that follows through the period at the end and inserting electronic mail addresses (which shall be the electronic mail addresses provided by the school, if available), and telephone listings, notwithstanding subsection (a)(5) of section 444 of the General Education Provisions Act (20 U.S.C. 1232g).; and (B)in subparagraph (B), by striking and telephone listing and inserting electronic mail address, and telephone listing; and 
(2)by striking subsection (d). (b)Institutions of higher educationSection 983(b)(2)(A) of such title is amended by striking and telephone listings and inserting electronic mail addresses (which shall be the electronic mail addresses provided by the institution, if available), and telephone listings. 
522.Sunset and transfer of functions of the Physical Disability Board of ReviewSection 1554a of title 10, United States Code, is amended by adding at the end the following new subsection:  (g)Sunset (1)On or after the date of the enactment of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, the Secretary of Defense may sunset the Physical Disability Board of Review under this section. 
(2)If the Secretary sunsets the Physical Disability Board of Review under paragraph (1), the Secretary shall transfer any remaining requests for review pending at that time, and shall assign any new requests for review under this section, to a board for the correction of military records operated by the Secretary concerned under section 1552 of this title.. (3)Subsection (c)(4) shall not apply with respect to any review conducted by a board for the correction of military records under paragraph (2).. 
523.Honorary promotion matters 
(a)Honorary promotions on initiative of Department of DefenseChapter 80 of title 10, United States Code, is amended by inserting after section 1563 the following new section:  1563a.Honorary promotions on the initiative of the Department of Defense (a)In general (1)Under regulations prescribed by the Secretary of Defense, the Secretary may make an honorary promotion (whether or not posthumous) of a former member or retired member of the armed forces to any grade not exceeding the grade of major general, rear admiral (upper half), or an equivalent grade in the Space Force if the Secretary determines that the promotion is merited. 
(2)The authority to make an honorary promotion under this subsection shall apply notwithstanding that the promotion is not otherwise authorized by law.  (b)Notice to CongressThe Secretary may not make an honorary promotion pursuant to subsection (a) until 60 days after the date on which the Secretary submits to the Committees on Armed Services of the Senate and the House of Representatives a notice of the determination to make the promotion, including a detailed discussion of the rationale supporting the determination. 
(c)Notice of promotionUpon making an honorary promotion pursuant to subsection (a), the Secretary shall expeditiously notify the former member or retired member concerned, or the next of kin of such former member or retired member if such former member or retired member is deceased, of the promotion. (d)Nature of promotionAny promotion pursuant to this section is honorary, and shall not affect the pay, retired pay, or other benefits from the United States to which the former member or retired member concerned is entitled or would have been entitled based on the military service of such former member or retired member, nor affect any benefits to which any other person is or may become entitled based on the military service of such former member or retired member.. 
(b)Modification of authorities on review of proposals from Congress 
(1)Standardization of authorities with authorities on initiative of Department of DefenseSection 1563 of title 10, United States Code, is amended— (A)in subsection (a)— 
(i)in the first sentence, by striking the posthumous or honorary promotion or appointment of a member or former member of the armed forces, or any other person considered qualified, and inserting the honorary promotion (whether or not posthumous) of a former member or retired member of the armed forces; and (ii)in the second sentence, by striking the posthumous or honorary promotion or appointment and inserting the promotion; and 
(B)in subsection (b), by striking the posthumous or honorary promotion or appointment and inserting the honorary promotion. (2)Authority To make honorary promotions following review of proposalsSuch section is further amended— 
(A)by redesignating subsection (c) as subsection (d); and (B)by inserting after subsection (b) the following new subsection (c): 
 
(c)Authority To make 
(1)Under regulations prescribed by the Secretary of Defense, the Secretary of Defense may make an honorary promotion (whether or not posthumous) of a former member or retired member of the armed forces to any grade not exceeding the grade of major general, rear admiral (upper half), or an equivalent grade in the Space Force following the submittal of the determination of the Secretary concerned under subsection (b) in connection with the proposal for the promotion if the determination is to approve the making of the promotion. (2)The Secretary of Defense may not make an honorary promotion under this subsection until 60 days after the date on which the Secretary concerned submits the determination in connection with the proposal for the promotion under subsection (b), and the detailed rationale supporting the determination as described in that subsection, to the Committees on Armed Services of the Senate and the House of Representatives and the requesting Member in accordance with that subsection.  
(3)The authority to make an honorary promotion under this subsection shall apply notwithstanding that the promotion is not otherwise authorized by law. (4)Any promotion pursuant to this subsection is honorary, and shall not affect the pay, retired pay, or other benefits from the United States to which the former member or retired member concerned is or would have been entitled based upon the military service of such former member or retired member, nor affect any benefits to which any other person may become entitled based on the military service of such former member or retired member. . 
(3)Heading amendmentThe heading of such section is amended to read as follows:  1563.Consideration of proposals from Members of Congress for honorary promotions: procedures for review and promotion. (c)Clerical amendmentThe table of sections at the beginning of chapter 80 of such title is amended by striking the item relating to section 1563 and inserting the following new items: 
 
 
1563. Consideration of proposals from Members of Congress for honorary promotions: procedures for review and promotion.  
1563a. Honorary promotions on the initiative of the Department of Defense.. 
524.Exclusion of official photographs of members from records furnished to promotion selection boards 
(a)Active duty officersThe Secretary of Defense shall include in the regulations prescribed pursuant to section 615(a) of title 10, United States Code, a prohibition on the inclusion of an official photograph of an officer in the information furnished to a selection board pursuant to section 615(b) of such title. (b)Reserve officersThe Secretary of Defense shall include in regulations prescribed pursuant to section 14107(a)(1) of title 10, United States Code, a prohibition on the inclusion of an official photograph of an officer in the information furnished to a selection board pursuant to section 14107(a)(2) of such title. 
(c)Enlisted membersEach Secretary of a military department shall prescribe regulations that prohibit the inclusion of an official photograph of an enlisted member in the information furnished to a board that considers enlisted members under the jurisdiction of such Secretary for promotion.  (d)Report on exclusion of additional informationNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretaries of the military departments, submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the following: 
(1)A recommendation for the redaction or removal from information furnished to selection boards convened to consider officers or enlisted members for promotion to the next higher grade of such information, if any, relating to an officer or enlisted member, as applicable, that is currently furnished to such a selection board as the Secretary considers appropriate for redaction or removal in order to eliminate inappropriate bias in the promotion selection process. (2)An assessment of the anticipated effects on the promotion process for officers or enlisted members, as applicable, of the redaction or removal from information furnished to selection boards of information recommended for redaction or removal pursuant to paragraph (1). 
(3)An implementation plan that describes and assesses the manner in which the redaction or removal of such information will be achieved, including a description and assessment of the following: (A)Any required changes to policies, processes, or systems, including any information technology required. 
(B)The cost of implementing such changes. (C)The estimated timeline for completion of the implementation of such changes (which may not be later than the day that is two years after the date of the report). 
(D)The duty title of the officer or employee of the Department Defense to be assigned responsibility for implementing such changes. 525.Report regarding reviews of discharges and dismissals based on sexual orientation (a)Report requiredNot later than September 30, 2021, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report regarding the number of former members of the Armed Forces who— 
(1)were discharged or dismissed from the Armed Forces;  (2)on or after September 21, 2011, applied to the Secretary of the military department concerned for an upgrade in the characterization of such discharge or dismissal; and 
(3)assert in such application that such discharge or dismissal arose from a policy of the Department of Defense regarding the sexual orientation of a member before September 21, 2011. (b)ElementsThe report under this section shall include the following: 
(1)The number of applications described in subsection (a) and the percentages of such applications granted and denied, disaggregated by— (A)Armed Force; 
(B)grade; (C)characterization of discharge or dismissal originally received; and 
(D)characterization of discharge or dismissal received pursuant to an application described in subsection (a)(2). (2)If the Secretary can determine the number without reviewing applications described in subsection (a) on a case-by-case basis, the number of such applications— 
(A)that were denied; and (B)in which the discharge or dismissal was based solely on misconduct of the discharged or dismissed member. 
(c)PublicationNot later than 90 days after the Secretary submits the report under this section, the Secretary shall publish the report on a publicly accessible website of the Department of Defense. DPrevention and Response To Sexual Assault, Harassment, and Related Misconduct 531.Modification of time required for expedited decisions in connection with applications for change of station or unit transfer of members who are victims of sexual assault or related offenses (a)In generalSection 673(b) of title 10, United States Code, is amended by striking 72 hours both places it appears and inserting five calendar days. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply to decisions on applications for permanent change of station or unit transfer made under section 673 of title 10, United States Code, on or after that date. 532.Confidential reporting of sexual harassment (a)Confidential reporting (1)In generalChapter 80 of title 10, United States Code, is amended by inserting after section 1561a the following new section: 
 
1561b.Confidential reporting of sexual harassment 
(a)Reporting processNotwithstanding section 1561 of this title, the Secretary of Defense shall prescribe in regulations a process by which a member of an armed force under the jurisdiction of the Secretary of a military department may confidentially allege a complaint of sexual harassment to an individual outside the immediate chain of command of the member. (b)Receipt of complaintsAn individual designated and trained to receive complaints under the process under subsection (a) shall— 
(1)maintain the confidentiality of the member alleging the complaint; (2)explain to the member alleging the complaint the different avenues of redress available to resolve the complaint and the different consequences of each avenue on the manner in which the complaint will be investigated (if at all), including an explanation of the following: 
(A)The manner in which to file a complaint concerning alleged sexual harassment with the official or office designated for receipt of such complaint through such avenue of redress. (B)That confidentiality in connection with the complaint cannot be maintained when there is a clear and present risk to health or safety. 
(C)If the alleged sexual harassment also involves an allegation of sexual assault, including sexual contact— (i) the manner in which to file a confidential report with a Sexual Assault Response Coordinator or a Sexual Assault Prevention and Response Victim Advocate; and  
(ii)options available pursuant to such reporting, including a Restricted Report or Unrestricted Report, and participation in the Catch a Serial Offender Program. (D) The services and assistance available to the member in connection with the complaint and the alleged sexual harassment. 
(c)Education and trackingThe Secretary of Defense shall— (1)educate members under the jurisdiction of the Secretaries of the military departments regarding the process established under this section; and 
(2)track complaints alleged pursuant to the process. (d)ReportsNot later than April 30, 2023, and April 30 every two years thereafter, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing data on the complaints of sexual harassment alleged pursuant to the process under subsection (a) during the previous two calendar years. Any data on such complaints shall not contain any personally identifiable information.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 80 of such title is amended by inserting after the item relating to section 1561b the following new item:   1561b. Confidential reporting of sexual harassment.. (b)Plan for implementationThe Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth a plan for the implementation of the process for confidential reporting of sexual harassment required by section 1561b of title 10, United States Code (as added by subsection (a)). The plan shall include the date on which the process is anticipated to be fully implemented. 
(c)Plan for access to confidential reports To identify serial harassersNot later than one year after the implementation of the process for confidential reporting of sexual harassment required by section 1561b of title 10, United States Code (as so added), the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth a plan to allow an individual who files a confidential report of sexual harassment pursuant to the process to elect to permit a military criminal investigative organization to access certain information in the confidential report, including identifying information of the alleged perpetrator (if available), for the purpose of identifying individuals who are suspected of multiple incidents of sexual harassments, without such access affecting the confidential nature of the confidential report. The report shall specify the information to be accessible by criminal investigative organizations pursuant to the plan. 533.Additional bases for provision of advice by the Defense Advisory Committee for the Prevention of Sexual MisconductSection 550B of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1380; 10 U.S.C. 1561 note) is amended in subsection (c)(2)— 
(1)by redesignating subparagraph (C) as subparagraph (E); and (2)by inserting after subparagraph (B) the following new subparagraphs: 
 
(C)Efforts among private employers to prevent sexual assault and sexual harassment among their employees. (D)Evidence-based studies on the prevention of sexual assault and sexual harassment in the Armed Forces, institutions of higher education, and the private sector.. 
534.Additional matters for 2021 report of the Defense Advisory Committee for the Prevention of Sexual MisconductSection 550B of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1380; 10 U.S.C. 1561 note), as amended by section 533 of this Act, is further amended by adding at the end of subsection (d) the following: “The report in 2021 shall also include the following:  (1)A description and assessment of the extent and effectiveness of the inclusion by the Armed Forces of sexual assault prevention and response training in leader professional military education (PME), especially in such education for personnel in junior noncommissioned officer grades. 
(2)An assessment of the feasibility of— (A)the screening before entry into military service of recruits who may have been the subject or perpetrator of prior incidents of sexual assault and harassment, including through background checks; and 
(B)the administration of screening tests to recruits to assess recruit views and beliefs on equal opportunity, and whether such views and beliefs are compatible with military service. (3)An assessment of the feasibility of conducting exit interviews of members of the Armed Forces upon their discharge release from the Armed Forces in order to determine whether they experienced or witnessed sexual assault or harassment during military service and did not report it, and an assessment of the feasibility of combining such exit interviews with the Catch a Serial Offender (CATCH) Program of the Department of Defense. 
(4)An assessment whether the sexual assault reporting databases of the Department are sufficiently anonymized to ensure privacy while still providing military leaders with the information as follows: (A)The approximate length of time the victim and the assailant had been at the duty station at which the sexual assault occurred. 
(B)The percentage of sexual assaults occurring while the victim or assailant were on temporary duty, leave, or otherwise away from their permanent duty station. (C)The number of sexual assaults that involve an abuse of power by a commander or supervisor.. 
535.Inclusion of advisory duties on the Coast Guard Academy among duties of Defense Advisory Committee for the Prevention of Sexual MisconductSection 550B of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1380; 10 U.S.C. 1561 note), as amended by sections 533 and 534 of this Act, is further amended— (1)in subsection (c)(1)(B), by inserting , including the United States Coast Guard Academy, after academy; 
(2)by redesignating subsections (d), (e), and (f) as subsections (e), (f), and (g), respectively; (3)by inserting after subsection (c) the following new subsection (d): 
 
(d)Advisory duties on Coast Guard AcademyIn providing advice under subsection (c)(1)(B), the Advisory Committee shall also advise the Secretary of the Department in which the Coast Guard is operating in accordance with this section on policies, programs, and practices of the United States Coast Guard Academy. ; and (4)in subsection (e) and paragraph (2) of subsection (g), as redesignated by paragraph (2) of this section, by striking the Committees on Armed Services of the Senate and the House of Representatives each place it appears and inserting the Committees on Armed Services and Commerce, Science, and Transportation of the Senate and the Committees on Armed Services and Transportation and Infrastructure of the House of Representatives.  
536.Modification of reporting and data collection on victims of sexual offensesSection 547 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 1561 note) is amended— (1)in subsection (a)— 
(A)in paragraph (1)— (i)by striking accused of and inserting suspected of; and 
(ii)by striking assault and inserting offense; (B)in paragraph (2), by striking accused of and inserting suspected of; and  
(C)in paragraph (3)— (i)by striking assaults and inserting offenses; and 
(ii)by striking an accusation and inserting suspicion of; (2)by redesignating subsection (b) as subsection (c); 
(3)by inserting after subsection (a) the following new subsection (b):  (b)Guidance requiredThe Secretary of Defense shall issue guidance to ensure the uniformity of the data collected by each Armed Force for purposes of subsection (a). At a minimum, such guidance shall establish— 
(1)standardized methods for the collection of the data required to be reported under such subsection; and (2)standardized definitions for the terms sexual offense, collateral miconduct, and adverse action.; and 
(4)by amending subsection (c), as redesignated by paragraph (2), to read as follows:  (c)DefinitionsIn this section: 
(1)The term covered individual means an individual who is identified in the case files of a military criminal investigative organization as a victim of a sexual offense that occurred while that individual was serving on active duty as a member of the Armed Forces. (2)The term suspected of, when used with respect to a covered individual suspected of collateral misconduct or crimes as described in subsection (a), means that an investigation by a military criminal investigative organization reveals facts and circumstances that would lead a reasonable person to believe that the individual committed an offense under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice).. 
537.Modification of annual report regarding sexual assaults involving members of the Armed Forces 
(a)Additional recipientsSubsection (d) of section 1631 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 1561 note) is amended by inserting and the Committees on Veterans’ Affairs of the Senate and the House of Representatives after House of Representatives. (b)ApplicabilityThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to reports required to be submitted under such section on or after such date.  
538.Coordination of support for survivors of sexual trauma 
(a)In generalNot later than one year after the date of the enactment of this Act, the Secretaries of Defense and Veterans Affairs shall jointly develop, implement, and maintain a standard of coordinated care for members of the Armed Forces who are survivors of sexual trauma. Such standard shall include the following: (b)Minimum elementsThe standard developed and implemented under subsection (a) by the Secretaries of Defense and Veterans Affairs shall include the following: 
(1)Information for members of the Armed ForcesThe Secretary of Defense shall ensure that— (A)Sexual Assault Response Coordinators and Uniformed Victim Advocates receive annual training on resources of the Department of Veterans Affairs regarding sexual trauma; 
(B)information regarding services furnished by the Secretary of Veterans Affairs to survivors of sexual trauma is provided to each such survivor; and (C)information described in subparagraph (B) is posted in the following areas in each facility of the Department of Defense: 
(i)An office of the Family Advocacy Program. (ii)An office of a mental health care provider. 
(iii)Each area in which sexual assault prevention staff normally post notices or information. (iv)High-traffic areas (including dining facilities). 
(2)Coordination between staff of the DepartmentsThe Secretaries shall ensure that a Sexual Assault Response Coordinator or Uniformed Victim Advocate of the Department of Defense who receives a report of an instance of sexual trauma connects the survivor to the Military Sexual Trauma Coordinator of the Department of Veterans Affairs at the facility of that Department nearest to the residence of that survivor if that survivor is a member separating or retiring from the Armed Forces. (c)Reports (1)Report on residential treatmentNot later than 180 days after the date of the enactment of this Act, the Secretaries of Defense and Veterans Affairs shall provide a report to the appropriate committees of Congress regarding the availability of residential treatment programs for survivors of sexual trauma, including— 
(A)barriers to access for such programs; and (B)resources required to reduce such barriers. 
(2)Initial reportUpon implementation of the standard under subsection (a), the Secretaries of Defense and Veterans Affairs shall jointly submit to the appropriate committees of Congress a report on the standard. (3)Progress reportsNot later than 180 days after submitting the initial report under paragraph (2), and on December 1 of each subsequent year, the Secretaries of Defense and Veterans Affairs shall jointly submit to the appropriate committees of Congress a report on the progress of the Secretaries in implementing and improving the standard. 
(4)UpdatesWhenever the Secretaries of Defense and Veterans Affairs update the standard developed under subsection (a), the Secretaries shall jointly submit to the appropriate committees of Congress a report on such update, including a comprehensive and detailed description of such update and the reasons for such update. (d)DefinitionsIn this section: 
(1)The term sexual trauma means a condition described in section 1720D(a)(1) of title 38, United States Code. (2)The term appropriate committees of Congress means— 
(A)the Committees on Veterans’ Affairs of the House of Representatives and the Senate; and (B)the Committees on Armed Services of the House of Representatives and the Senate. 
539.Policy for military service academies on separation of alleged victims and alleged perpetrators in incidents of sexual assault 
(a)In generalThe Secretary of Defense shall, in consultation with the Secretaries of the military departments and the Superintendent of each military service academy, prescribe in regulations a policy under which a cadet or midshipman of a military service academy who is the alleged victim of a sexual assault and a cadet or midshipman who is the alleged perpetrator of such assault shall, to the extent practicable, each be given the opportunity to complete their course of study at the academy without— (1)taking classes together; or 
(2)otherwise being in close proximity to each other during mandatory activities. (b)ElementsThe Secretary of Defense shall ensure that the policy developed under subsection (a)— 
(1)permits an alleged victim to elect not to be covered by the policy with respect to a particular incident of sexual assault; (2)protects the alleged victim as necessary, including by prohibiting retaliatory harassment; 
(3)minimizes the prejudicial impact of the policy, to the extent practicable, on both the alleged victim and the alleged perpetrator, and allows the alleged victim and the alleged perpetrator to complete their course of study at the institution with minimal disruption;  (4)protects the privacy of both the alleged victim and the alleged perpetrator by ensuring that information about the alleged sexual assault and the individuals involved is not revealed to third parties who are not specifically authorized to receive such information in the course of performing their regular duties, except that such policy shall not preclude the alleged victim or the alleged perpetrator from making such disclosures to third parties; and 
(5)minimizes the burden on the alleged victim when taking steps to separate the alleged victim and alleged perpetrator. (c)Special ruleThe policy developed under subsection (a) shall not preclude a military service academy from taking other administrative or disciplinary action when appropriate. 
(d)Military service academy definedIn this section, the term military service academy means the following: (1)The United States Military Academy. 
(2)The United States Naval Academy. (3)The United States Air Force Academy. 
(4)The United States Coast Guard Academy. 539A.Safe-to-report policy applicable across the Armed Forces (a)In generalThe Secretary of Defense shall, in consultation with the Secretaries of the military departments, prescribe in regulations a safe-to-report policy described in subsection (b) that applies with respect to all members of the Armed Forces (including members of the reserve components of the Armed Forces) and cadets and midshipmen at the military service academies. 
(b)Safe-to-report policyThe safe-to-report policy described in this subsection is a policy that prescribes the handling of minor collateral misconduct involving a member of the Armed Forces who is the alleged victim of sexual assault.  (c)Aggravating circumstancesThe regulations under subsection (a) shall specify aggravating circumstances that increase the gravity of minor collateral misconduct or its impact on good order and discipline for purposes of the safe-to-report policy. 
(d)Tracking of collateral misconduct incidentsIn conjunction with the issuance of regulations under subsection (a), Secretary shall develop and implement a process to track incidents of minor collateral misconduct that are subject to the safe-to-report policy.  (e)DefinitionsIn this section: 
(1)The term Armed Forces has the meaning given that term in section 101(a)(4) of title 10, United States Code, except such term does not include the Coast Guard. (2)The term military service academy means the following: 
(A)The United States Military Academy. (B)The United States Naval Academy. 
(C)The United States Air Force Academy. (3)The term minor collateral misconduct means any minor misconduct that is potentially punishable under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), that— 
(A)is committed close in time to or during the sexual assault, and directly related to the incident that formed the basis of the sexual assault allegation; (B)is discovered as a direct result of the report of sexual assault or the ensuing investigation into the sexual assault; and 
(C)does not involve aggravating circumstances (as specified in the regulations prescribed under subsection (c)) that increase the gravity of the minor misconduct or its impact on good order and discipline.  539B.Accountability of leadership of the Department of Defense for discharging the sexual harassment policies and programs of the Department (a)Strategy on holding leadership accountable requiredThe Secretary of Defense shall develop and implement Department of Defense-wide a strategy to hold individuals in positions of leadership in the Department (including members of the Armed Forces and civilians) accountable for the promotion, support, and enforcement of the policies and programs of the Department on sexual harassment. 
(b)Oversight framework 
(1)In generalThe strategy required by subsection (a) shall provide for an oversight framework for the efforts of the Department of Defense to promote, support, and enforce the policies and programs of the Department on sexual harassment. (2)ElementsThe oversight framework required by paragraph (1) shall include the following: 
(A)Long-term goals, objectives, and milestones in connection with the policies and programs of the Department on sexual harassment. (B)Strategies to achieve the goals, objectives, and milestones referred to in subparagraph (A). 
(C)Criteria for assessing progress toward the achievement of the goals, objectives, and milestones referred to in subparagraph (A). (D)Criteria for assessing the effectiveness of the policies and programs of the Department on sexual harassment.  
(E)Mechanisms to ensure that adequate resources are available to the Office of the Secretary of Defense to develop and discharge the oversight framework. (c)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the actions taken to carry out this section, including the strategy developed and implemented pursuant to subsection (a), and the oversight framework developed and implemented pursuant to subsection (b).  
539C.Reports on status of investigations of alleged sex-related offenses 
(a)Reports requiredNot later than 1 year after the date of the enactment of this Act, and annually thereafter through December 31, 2025, the Secretary of each military department shall submit to the congressional defense committees a report on the status of investigations into alleged sex-related offenses.  (b)ElementsEach report under subsection (a) shall include, with respect to investigations into alleged sex-related offenses carried out by military criminal investigative organizations under the jurisdiction of the Secretary concerned during the preceding year, the following: 
(1)The total number of investigations. (2)For each investigation— 
(A)the date the investigation was initiated; and (B)an explanation of whether the investigation is in-progress or complete as of the date of the report and, if complete, the date on which the investigation was completed. 
(3)The total number of investigations that are complete as of the date of the report. (4)The total number of investigations that are in-progress as of the date of the report. 
(5)For investigations lasting longer than 180 days, a general explanation of the primary reasons for the extended duration of such investigations. (c)DefinitionsIn this section: 
(1)The term alleged sex-related offense has the meaning given that term in section 1044(e)(h) of title 10, United States Code. (2)The term complete when used with respect to an investigation of an alleged sex-related offense, means the active phase of the investigation is sufficiently complete to enable the appropriate authority to reach a decision with respect to the disposition of charges for the offense. 
539D.Report on ability of Sexual Assault Response Coordinators and Sexual Assault Prevention and Response Victim Advocates to perform duties 
(a)Survey 
(1)In generalNot later than June 30, 2021, the Secretary of Defense shall conduct a survey regarding the ability of Sexual Assault Response Coordinators and Sexual Assault Prevention and Response Victim Advocates to perform their duties. (2)ElementsThe survey required under paragraph (1) shall assess— 
(A)the current state of support provided to Sexual Assault Response Coordinators and Sexual Assault Prevention and Response Victim Advocates, including— (i)perceived professional or other reprisal or retaliation; and 
(ii)access to sufficient physical and mental health services as a result of the nature of their work; (B)the ability of Sexual Assault Response Coordinators and Sexual Assault Prevention and Response Victim Advocates to contact and access their installation commander or unit commander; 
(C)the ability of Sexual Assault Response Coordinators and Sexual Assault Prevention and Response Victim Advocates to contact and access the immediate commander of victims and alleged offenders; (D)the responsiveness and receptiveness of commanders to the Sexual Assault Response Coordinators; 
(E)the support and services provided to victims of sexual assault; (F)the understanding of others of the process and their willingness to assist; 
(G)the adequacy of the training received by Sexual Assault Response Coordinators and Sexual Assault Prevention and Response Victim Advocates to effectively perform their duties; and (H)any other factors affecting the ability of Sexual Assault Response Coordinators and Sexual Assault Prevention and Response Victim Advocates to perform their duties. 
(b)ReportUpon completion of the survey required under subsection (a), the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the results of the survey and any actions to be taken as a result of the survey.  539E.Briefing on Special Victims’ Counsel program (a)Briefing requiredNot later than 180 days after the date of the enactment of this Act, the Judge Advocates General of the Army, the Navy, the Air Force, and the Coast Guard and the Staff Judge Advocate to the Commandant of the Marine Corps shall each provide to the congressional defense committees a briefing on the status of the Special Victims’ Counsel program of the Armed Force concerned. 
(b)ElementsEach briefing under subsection (a) shall include, with respect to the Special Victims' Counsel program of the Armed Force concerned, the following: (1)An assessment of whether the Armed Force is in compliance with the provisions of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) relating to the Special Victims' Counsel program and, if not, what steps have been taken to achieve compliance with such provisions. 
(2)An estimate of the average caseload of each Special Victims’ Counsel. (3)A description of any staffing shortfalls in the Special Victims’ Counsel program or other programs of the Armed Force resulting from the additional responsibilities required of the Special Victims’ Counsel program under the National Defense Authorization Act for Fiscal Year 2020. 
(4)An explanation of the ability of Special Victims’ Counsel to adhere to requirement that a counsel respond to a request for services within 72 hours of receiving such request. (5)An assessment of the feasibility of providing cross-service Special Victims’ Counsel representation in instances where a Special Victims’ Counsel from a different Armed Force is co-located with a victim at a remote base.  
539F.Briefing on placement of members of the Armed Forces in academic status who are victims of sexual assault onto Non-Rated PeriodsNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall brief the Committees on Armed Services of the Senate and the House of Representatives on the feasibility and advisability, and current practice (if any) of the Department of Defense, of granting requests by members of the Armed Forces who are in academic status (whether at the military service academies or in developmental education programs) and who are victims of sexual assault to be placed on a Non-Rated Period for their performance report. EMilitary Justice and Other Legal Matters 541.Right to notice of victims of offenses under the Uniform Code of Military Justice regarding certain post-trial motions, filings, and hearingsSection 806b(a)(2) of title 10, United States Code (article 6b(a)(2)) of the Uniform Code of Military Justice), is amended— 
(1)by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively; and (2)by inserting after subparagraph (C) the following new subparagraph (D): 
 
(D)A post-trial motion, filing, or hearing that may address the finding or sentence of a court-martial with respect to the accused, unseal privileged or private information of the victim, or result in the release of the accused. . 542.Qualifications of judges and standard of review for Courts of Criminal Appeals (a)Qualifications of certain judgesSection 866(a) of title 10, United States Code (article 66(a) of the Uniform Code of Military Justice), is amended— 
(1)by striking Each Judge and inserting:  (1)In generalEach Judge; and 
(2)by adding at the end the following new paragraph:  (2)Additional qualificationsIn addition to any other qualifications specified in paragraph (1), any commissioned officer or civilian assigned as an appellate military judge to a Court of Criminal Appeals shall have not fewer than 12 years of experience in the practice of law before such assignment.. 
(b)Standard of reviewParagraph (1) of section 866(d) of title 10, United States Code (article 66(d) of the Uniform Code of Military Justice), is amended to read as follows:  (1)Cases appealed by accused (A)In generalIn any case before the Court of Criminal Appeals under subsection (b), the Court may act only with respect to the findings and sentence as entered into the record under section 860c of this title (article 60c). The Court may affirm only such findings of guilty as the Court finds correct in law, and in fact in accordance with subparagraph (B). The Court may affirm only the sentence, or such part or amount of the sentence, as the Court finds correct in law and fact and determines, on the basis of the entire record, should be approved. 
(B)Factual sufficiency review 
(i)In an appeal of a finding of guilty under subsection (b), the Court may consider whether the finding is correct in fact upon request of the accused if the accused makes a specific showing of a deficiency in proof. (ii)After an accused has made such a showing, the Court may weigh the evidence and determine controverted questions of fact subject to— 
(I)appropriate deference to the fact that the trial court saw and heard the witnesses and other evidence; and (II)appropriate deference to findings of fact entered into the record by the military judge. 
(iii)If, as a result of the review conducted under clause (ii), the Court is clearly convinced that the finding of guilty was against the weight of the evidence, the Court may dismiss, set aside, or modify the finding, or affirm a lesser finding.. (c)Review by United States Court of Appeals for the Armed Forces of factual sufficiency rulingsSection 867(c)(1) of title 10, United States Code (article 67(c)(1) of the Uniform Code of Military Justice), is amended— 
(1)in subparagraph (A), by striking or at the end; (2)in subparagraph (B), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following new subparagraph:  (C)the findings set forth in the entry of judgment, as affirmed, dismissed, set aside, or modfied by the Court of Criminal Appeals as incorrect in fact under section 866(d)(1)(B) of this title (article 66(d)(1)(B)).. 
(d)Inclusion of additional information in annual reportsSection 946a(b)(2) of title 10, United States Code (article 146a(b)(2) of the Uniform Code of Military Justice), is amended— (1)in subparagraph (B), by striking and at the end; 
(2)in subparagraph (C), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new subparagraph: 
 
(D)an analysis of each case in which a Court of Criminal Appeals made a final determination that a finding of a court-martial was clearly against the weight of the evidence, including an explanation of the standard of appellate review applied in such case.. (e)Effective dates and applicability (1)Qualifications of certain judgesThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to the assignment of appellate military judges on or after that date. 
(2)Review amendmentsThe amendments made by subsections (b) and (c) shall take effect on the date of the enactment of this Act, and shall apply with respect to any case in which every finding of guilty entered into the record under section 860c of title 10, United States Code (article 60c of the Uniform Code of Military Justice), is for an offense that occurred on or after that date. 543.Preservation of court-martial recordsSection 940a of title 10, United States Code (article 140a of the Uniform Code of Military Justice), is amended by adding at the end the following new subsection: 
 
(d)Preservation of court-Martial records without regard to outcomeThe standards and criteria prescribed by the Secretary of Defense under subsection (a) shall provide for the preservation of general and special court-martial records, without regard to the outcome of the proceeding concerned, for not fewer than 15 years.. 544.Availability of records for National Instant Criminal Background Check SystemSection 101(b) of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40911(b)) is amended— 
(1)by redesignating paragraph (2) as paragraph (3); and (2)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)Department of Defense 
(A)In generalNot later than 3 business days after the final disposition of a judicial proceeding conducted within the Department of Defense, the Secretary of Defense shall make available to the Attorney General records which are relevant to a determination of whether a member of the Armed Forces involved in such proceeding is disqualified from possessing or receiving a firearm under subsection (g) or (n) of section 922 of title 18, United States Code, for use in background checks performed by the National Instant Criminal Background Check System. (B)Judicial proceeding definedIn this paragraph, the term judicial proceeding means a hearing— 
(i)of which the person received actual notice; and  (ii)at which the person had an opportunity to participate with counsel. . 
545.Removal of personally identifying and other information of certain persons from investigative reports, the Department of Defense Central Index of Investigations, and other records and databases 
(a)Policy and process requiredNot later than October 1, 2021, the Secretary of Defense shall establish and maintain a policy and process through which any covered person may request that the person’s name, personally identifying information, and other information pertaining to the person shall, in accordance with subsection (c), be corrected in, or expunged or otherwise removed from, the following: (1)A law enforcement or criminal investigative report of the Department of Defense or any component of the Department. 
(2)An index item or entry in the Department of Defense Central Index of Investigations (DCII). (3)Any other record maintained in connection with a report described in paragraph (1), or an index item or entry described in paragraph (2), in any system of records, records database, records center, or repository maintained by or on behalf of the Department. 
(b)Covered personsFor purposes of this section, a covered person is any person whose name was placed or reported, or is maintained— (1)in the subject or title block of a law enforcement or criminal investigative report of the Department of Defense (or any component of the Department); 
(2)as an item or entry in the Department of Defense Central Index of Investigations; or (3)in any other record maintained in connection with a report described in paragraph (1), or an index item or entry described in paragraph (2), in any system of records, records database, records center, or repository maintained by or on behalf of the Department. 
(c)ElementsThe policy and process required by subsection (a) shall include the following elements: (1)Basis for correction or expungementThat the name, personally identifying information, and other information of a covered person shall be corrected in, or expunged or otherwise removed from, a report, item or entry, or record described in paragraphs (1) through (3) of subsection (a) in the following circumstances:  
(A)Probable cause did not or does not exist to believe that the offense for which the person’s name was placed or reported, or is maintained, in such report, item or entry, or record occurred, or insufficient evidence existed or exists to determine whether or not such offense occurred. (B)Probable cause did not or does not exist to believe that the person actually committed the offense for which the person’s name was so placed or reported, or is so maintained, or insufficient evidence existed or exists to determine whether or not the person actually committed such offense. 
(C)Such other circumstances, or on such other bases, as the Secretary may specify in establishing the policy and process, which circumstances and bases may not be inconsistent with the circumstances and bases provided by subparagraphs (A) and (B). (2)ConsiderationsWhile not dispositive as to the existence of a circumstance or basis set forth in paragraph (1), the following shall be considered in the determination whether such circumstance or basis applies to a covered person for purposes of this section: 
(A)The extent or lack of corroborating evidence against the covered person concerned with respect to the offense at issue. (B)Whether adverse administrative, disciplinary, judicial, or other such action was initiated against the covered person for the offense at issue. 
(C)The type, nature, and outcome of any action described in subparagraph (B) against the covered person. (3)ProceduresThe policy and process required by subsection (a) shall include procedures as follows: 
(A)Procedures under which a covered person may appeal a determination of the applicable component of the Department of Defense denying, whether in whole or in part, a request for purposes of subsection (a). (B)Procedures under which the applicable component of the Department will correct, expunge or remove, take other appropriate action on, or assist a covered person in so doing, any record maintained by a person, organization, or entity outside of the Department to which such component provided, submitted, or transmitted information about the covered person, which information has or will be corrected in, or expunged or removed from, Department records pursuant to this section. 
(C)The timeline pursuant to which the Department, or a component of the Department, as applicable, will respond to each of the following: (i)A request pursuant to subsection (a). 
(ii)An appeal under the procedures required by subparagraph (A). (iii)A request for assistance under the procedures required by subparagraph (B). 
(D)Mechanisms through which the Department will keep a covered person apprised of the progress of the Department on a covered person's request or appeal as described in subparagraph (C).  (d)ApplicabilityThe policy and process required to be developed by the Secretary under subsection (a) shall not be subject to the notice and comment rulemaking requirements under section 553 of title 5, United States Code.  
(e)ReportNot later than October 1, 2021, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the actions taken to carry out this section, including a comprehensive description of the policy and process developed and implemented by the Secretary under subsection (a). 546.Briefing on mental health support for vicarious trauma for certain personnel in the military justice system (a)Briefing requiredNot later than 180 days after the date of the enactment of this Act, the Judge Advocates General of the Army, the Navy, and the Air Force and the Staff Judge Advocate to the Commandant of the Marine Corps shall jointly brief the Committees on Armed Services of the Senate and the House of Representatives on the mental health support for vicarious trauma provided to personnel in the military justice system specified in subsection (b). 
(b)PersonnelThe personnel specified in this subsection are the following: (1)Court-martial convening authorities who are members of the Armed Forces. 
(2)Trial counsel. (3)Defense counsel. 
(4)Military judges. (5)Special Victims' Counsel. 
(6)Military investigative personnel. (c)ElementsThe briefing required by subsection (a) shall include the following: 
(1)A description and assessment of the mental health support for vicarious trauma provided to personnel in the military justice system specified in subsection (b), including a description of the support services available and the support services being used. (2)A description and assessment of mechanisms to eliminate or reduce stigma in the pursuit by such personnel of such mental health support. 
(3)An assessment of the feasibility and advisability of providing such personnel with breaks between assignments or cases as part of such mental health support in order to reduce the effects of vicarious trauma. (4)A description and assessment of the extent, if any, to which duty of such personnel on particular types of cases, or in particular caseloads, contributes to vicarious trauma, and of the extent, if any, to which duty on such cases or caseloads has an effect on retention of such personnel in the Armed Forces. 
(5)A description of the extent, if any, to which such personnel are screened or otherwise assessed for vicarious trauma before discharge or release from the Armed Forces. (6)Such other matters in connection with the provision of mental health support for vicarious trauma to such personnel as the Judge Advocates General and the Staff Judge Advocate jointly consider appropriate.  
547.Comptroller General of the United States report on implementation by the Armed Forces of recent GAO recommendations and statutory requirements on assessment of racial, ethnic, and gender disparities in the military justice system 
(a)Report requiredThe Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report, in writing, on a study, conducted by the Comptroller General for purposes of the report, on the implementation by the Armed Forces of the following: (1)The recommendations in the May 2019 report of the General Accountability Office entitled Military Justice: DOD and the Coast Guard Need to Improve Their Capabilities to Assess Racial and Gender Disparities (GAO–19–344). 
(2)Requirements in section 540I(b) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1369; 10 U.S.C. 810 note), relating to assessments covered by such recommendations. (b)ElementsThe report required by subsection (a) shall include, for each recommendation and requirement specified in that subsection, the following: 
(1)A description of the actions taken or planned by the Department of Defense, the military department concerned, or the Armed Force concerned to implement such recommendation or requirement. (2)An assessment of the extent to which the actions taken to implement such recommendation or requirement, as described pursuant to paragraph (1), are effective or meet the intended objective. 
(3)Any other matters in connection with such recommendation or requirement, and the implementation of such recommendation or requirement by the Armed Forces, that the Comptroller General considers appropriate. (c)BriefingsNot later than May 1, 2021, the Comptroller General shall provide the committees referred to in subsection (a) one or more briefings on the status of the study required by that subsection, including any preliminary findings and recommendations of the Comptroller General as a result of the study as of the date of such briefing. 
548.Legal assistance for veterans and surviving spouses and dependents 
(a)Availability of legal assistance at facilities of Department of Veterans Affairs 
(1)In generalChapter 59 of title 38, United States Code, is amended by adding at the end the following new section:  5906.Availability of legal assistance at Department facilities (a)In generalNot less frequently than three times each year, the Secretary shall facilitate the provision by a qualified legal assistance clinic of pro bono legal assistance described in subsection (c) to eligible individuals at not fewer than one medical center of the Department of Veterans Affairs, or such other facility of the Department as the Secretary considers appropriate, in each State. 
(b)Eligible individualsFor purposes of this section, an eligible individual is— (1)any veteran; 
(2)any surviving spouse; or (3)any child of a veteran who has died. 
(c)Pro bono legal assistance describedThe pro bono legal assistance described in this subsection is the following: (1)Legal assistance with any program administered by the Secretary. 
(2)Legal assistance associated with— (A)improving the status of a military discharge or characterization of service in the Armed Forces, including through a discharge review board; or 
(B)seeking a review of a military record before a board of correction for military or naval records. (3)Such other legal assistance as the Secretary— 
(A)considers appropriate; and (B)determines may be needed by eligible individuals. 
(d)Limitation on use of facilitiesSpace in a medical center or facility designated under subsection (a) shall be reserved for and may only be used by the following, subject to review and removal from participation by the Secretary: (1)A veterans service organization or other nonprofit organization. 
(2)A legal assistance clinic associated with an accredited law school. (3)A legal services organization. 
(4)A bar association. (5)Such other attorneys and entities as the Secretary considers appropriate. 
(e)Legal assistance in rural areasIn carrying out this section, the Secretary shall ensure that pro bono legal assistance is provided under subsection (a) in rural areas. (f)Definition of veterans service organizationIn this section, the term veterans service organization means any organization recognized by the Secretary for the representation of veterans under section 5902 of this title. . 
(2)Clerical amendmentThe table of sections at the beginning of chapter 59 of such title is amended by adding at the end the following new item:   5906. Availability of legal assistance at Department facilities.. (b)Pilot program to establish and support legal assistance clinics (1)Pilot program required (A)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish a pilot program to assess the feasibility and advisability of awarding grants to eligible entities to establish new legal assistance clinics, or enhance existing legal assistance clinics or other pro bono efforts, for the provision of pro bono legal assistance described in subsection (c) of section 5906 of title 38, United States Code, as added by subsection (a), on a year-round basis to individuals who served in the Armed Forces, including individuals who served in a reserve component of the Armed Forces, and who were discharged or released therefrom, regardless of the conditions of such discharge or release, at locations other than medical centers and facilities described in subsection (a) of such section. 
(B)Rule of constructionNothing in subparagraph (A) shall be construed to limit or affect—  (i)the provision of pro bono legal assistance to eligible individuals at medical centers and facilities of the Department of Veterans Affairs under section 5906(a) of title 38, United States Code, as added by subsection (a); or 
(ii)any other legal assistance provided pro bono at medical centers or facilities of the Department as of the date of the enactment of this Act.  (2)Eligible entitiesFor purposes of the pilot program, an eligible entity is— 
(A)a veterans service organization or other nonprofit organization specifically focused on assisting veterans; (B)an entity specifically focused on assisting veterans and associated with an accredited law school; 
(C)a legal services organization or bar association; or (D)such other type of entity as the Secretary considers appropriate for purposes of the pilot program. 
(3)LocationsThe Secretary shall ensure that at least one grant is awarded under paragraph (1)(A) to at least one eligible entity in each State, if the Secretary determines that there is such an entity in a State that has applied for, and meets requirements for the award of, such a grant.  (4)DurationThe Secretary shall carry out the pilot program during the five-year period beginning on the date on which the Secretary establishes the pilot program. 
(5)ApplicationAn eligible entity seeking a grant under the pilot program shall submit to the Secretary an application therefore at such time, in such manner, and containing such information as the Secretary may require. (6)SelectionThe Secretary shall select eligible entities who submit applications under paragraph (5) for the award of grants under the pilot program using a competitive process that takes into account the following: 
(A)Capacity of the applicant entity to serve veterans and ability of the entity to provide sound legal advice. (B)Demonstrated need of the veteran population the applicant entity would serve. 
(C)Demonstrated need of the applicant entity for assistance from the grants. (D)Geographic diversity of applicant entities. 
(E)Such other criteria as the Secretary considers appropriate. (7)Grantee reportsEach recipient of a grant under the pilot program shall, in accordance with such criteria as the Secretary may establish, submit to the Secretary a report on the activities of the recipient and how the grant amounts were used. 
(c)Review of pro bono eligibility of Federal workers 
(1)In generalThe Secretary of Veterans Affairs shall, in consultation with the Attorney General and the Director of the Office of Government Ethics, conduct a review of the rules and regulations governing the circumstances under which attorneys employed by the Federal Government can provide pro bono legal assistance. (2)RecommendationsIn conducting the review required by paragraph (1), the Secretary shall develop recommendations for such legislative or administrative action as the Secretary considers appropriate to facilitate greater participation by Federal employees in pro bono legal and other volunteer services for veterans. 
(3)Submittal to CongressNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress— (A)the findings of the Secretary with respect to the review conducted under paragraph (1); and 
(B)the recommendations developed by the Secretary under paragraph (2). (d)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report on the status of the implementation of this section. 
(e)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means— 
(A)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and (B)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives. 
(2)Veterans service organizationThe term veterans service organization means any organization recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code.  549.Clarification of termination of leases of premises and motor vehicles of servicemembers who incur catastrophic injury or illness or die while in military service (a)Catastrophic injuries and illnessesParagraph (4) of section 305(a) of the Servicemembers Civil Relief Act (50 U.S.C. 3955(a)) is amended to read as follows: 
 
(4)Catastrophic injury or illness of lessee 
(A)TerminationIf the lessee on a lease described in subsection (b) incurs a catastrophic injury or illness during a period of military service or while performing covered service, during the one-year period beginning on the date on which the lessee incurs such injury or illness— (i)the lessee may terminate the lease; or 
(ii)in the case of a lessee who lacks the mental capacity to contract or to manage his or her own affairs (including disbursement of funds without limitation) due to such injury or illness, the spouse or dependent of the lessee may terminate the lease. (B)DefinitionsIn this paragraph: 
(i)The term catastrophic injury or illness has the meaning given that term in section 439(g) of title 37, United States Code. (ii)The term covered service means full-time National Guard duty, active Guard and Reserve duty, or inactive-duty training (as such terms are defined in section 101(d) of title 10, United States Code).. 
(b)DeathsParagraph (3) of such section is amended by striking The spouse of the lessee and inserting The spouse or dependent of the lessee. 549A.Multidisciplinary board to evaluate suicide events (a)Guidance requiredThe Secretary of Defense shall issue guidance that requires each suicide event involving of a member of a covered Armed Force to be reviewed by a multidisciplinary board established at the command or installation level, or by the Chief of the covered Armed Force. Such guidance shall require that, for each suicide event reviewed by such a board, the board shall— 
(1)clearly define the objective, purpose, and outcome of the review; (2)take a multidisciplinary approach to the review and include, as part of the review process, leaders of military units, medical and mental health professionals, and representatives of military criminal investigative organizations; and 
(3)take appropriate steps to protect and share information obtained from ongoing investigations into the event (such as medical and law enforcement reports). (b)Implementation by covered Armed ForcesNot later than 90 days after the date on which the guidance is issued under subsection (a), the Chiefs of the covered Armed Forces shall implement the guidance. 
(c)Progress reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the progress of the Secretary in implementing the guidance required under subsection (a). (d)Covered Armed Forces definedIn this section, the term covered Armed Forces means the Army, Navy, Air Force, Marine Corps, and Space Force.  
549B.Improvements to Department of Defense tracking of and response to incidents of child abuse, adult crimes against children, and serious harmful behavior between children and youth involving military dependents on military installations 
(a)Improvements required 
(1)In generalThe Secretary of Defense shall, consistent with recommendations of the Comptroller General of the United States in Government Accountability Office report GA0–20–110, take actions in accordance with this section in order to improve the efforts of the Department of Defense to track and respond to incidents of serious harm to children involving dependents of members of the Armed Forces that occur on military installations (in this section referred to as covered incidents of serious harm to children). (2)Serious harm to children definedIn this section, the term serious harm to children includes the following: 
(A)Caregiver child abuse involving physical abuse, sexual abuse, emotional abuse, or neglect. (B)Non-caregiver adult crimes against children. 
(C)Serious harmful behaviors between children and youth of a physical, sexual, or emotional nature. (b)Data collection and tracking of incidents of harm to children (1)Non-caregiver adult crimes against childrenThe Secretary of Defense shall establish a process for the Department of Defense to track reported covered incidents of serious harm to children described in subsection (a)(2)(B) in which the alleged offender is an adult who is not a parent, guardian, or someone in a caregiving role at the time of the incident. The information so tracked shall comport with the information tracked by the Department in reported covered incidents of serious harm to children in which the alleged offender is a parent, guardian, or someone in a caregiving role at the time of the incident. 
(2)Serious harmful behaviors between children and youth 
(A)In generalThe Secretary of Defense shall develop and maintain in the Department of Defense a centralized database to track incidents of serious harmful behaviors between children and youth described in subsection (a)(2)(C), including information across the Department on problematic sexual behavior in children and youth that are reported to an appropriate office, as determined by the Secretary, or investigated by a military criminal investigative organization, regardless of whether the alleged offender was another child, an adult, or someone in a non-caregiving role at the time of an incident. (B)ElementsThe centralized database required by this paragraph shall include, for each incident within the database, the following: 
(i)Information pertinent to a determination by the Department on whether such incident meets the definition of an incident of serious harmful behavior between children and youth. (ii)The results of any investigation of such incident by a military criminal investigative organization. 
(iii)Information on the ultimate disposition of the incident, if any, including any administrative or prosecutorial action taken. (C)Annual reports on informationThe information collected and maintained in the centralized database required by this paragraph shall be reported on an annual basis as part of the annual reports by the Secretary on child abuse and domestic abuse in the military as required by section 574 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2141). 
(D)BriefingsNot later than March 31, 2021, and every six months thereafter until the centralized database required by this paragraph is fully operational, the Secretary shall brief the Committees on Armed Services of the Senate and the House of Representatives on the status of the database. (3)Department of Defense reporting guidanceThe Secretary of Defense shall issue guidance regarding which incidents of serious harmful behavior between children and youth require reporting to the Family Advocacy Program, a military criminal investigative organization, or another component of the Department of Defense designated by the Secretary. 
(c)Response procedures for incidents of serious harm to children reported to Family Advocacy Programs 
(1)Incident determination committee membershipThe Secretary of Defense shall ensure that the voting membership of each Incident Determination Committee, as defined in paragraph (7), on a military installation includes medical personnel with the knowledge and expertise required to determine whether a reported incident of serious harm to a child meets the criteria of the Department of Defense for treatment as child abuse. (2)Screening reported incidents of serious harm to children (A)Development of standardized processThe Secretary of Defense shall develop a standardized process by which the Family Advocacy Programs of the military departments screen reported covered incidents of serious harm to children to determine whether to present such incident to an Incident Determination Committee. 
(B)MonitoringThe Secretary of each military department shall develop a process to monitor the manner in which reported incidents of serious harm to children are screened by each installation under the jurisdiction of such Secretary in order to ensure that such screening complies with the standardized screening process developed pursuant to subparagraph (A). (3)Required notifications (A)DocumentationThe Secretary of each military department shall require that installation Family Advocacy Programs and military criminal investigative organizations under the jurisdiction of such Secretary document in their respective databases the date on which they notified the other of a reported incident of serious harm to a child. 
(B)OversightThe Secretary of each military department shall require that the Family Advocacy Program of such military department, and the headquarters of the military criminal investigative organizations of such military department, develop processes to oversee the documentation of notifications required by subparagraph (A) in order to ensure that such notifications occur on a consistent basis at installation level. (4)Certified pediatric sexual assault forensic examiners (A)Geographic regions for examinersThe Secretary of Defense shall specify geographic regions in which military families reside for purposes of the availability of and access to certified pediatric sexual assault examiners in such regions. 
(B)AvailabilityThe Secretary shall ensure that— (i)one or more certified pediatric sexual assault examiners are located in each geographic region specified pursuant to subparagraph (A); and 
(ii)examiners so located serve as certified pediatric sexual assault examiners throughout such region, without regard to Armed Force or installation. (5)Removal of children from unsafe homes overseasThe Secretary of Defense shall issue policy that clarifies and standardizes across the Armed Forces the circumstances under which a commander may remove a child from a potentially unsafe home at an installation overseas. 
(6)Resource guide for victims of serious harm to children 
(A)In generalThe Secretary of each military department shall develop and maintain a comprehensive guide on resources available through the Department of Defense and such military department for military families under the jurisdiction of such Secretary who are victims of serious harm to children. (B)ElementsEach guide under this paragraph shall include the following: 
(i)Information on the response processes of the Family Advocacy Programs and military criminal investigative organizations of the military department concerned. (ii)Lists of available support services, such as legal, medical, and victim advocacy services, through the Department of Defense and the military department concerned. 
(C)DistributionA resource guide under this paragraph shall be presented to a military family by an installation Family Advocacy Program and military criminal investigative personnel when a covered incident of serious harm to a child involving a child in such family is reported. (D)Availability on internetA current version of each resource guide under this paragraph shall be available to the public on an Internet website of the military department concerned available to the public. 
(7)Incident determination committee definedIn this subsection, the term Incident Determination Committee means a committee established at a military installation that is responsible for reviewing reported incidents of child abuse and determining whether such incidents constitute serious harm to children according to the applicable criteria of the Department of Defense. (d)Coordination and collaboration with non-military resources (1)Consultation with statesThe Secretary of Defense shall— 
(A)continue the outreach efforts of the Department of Defense to the States in order to ensure that States are notified when a member of the Armed Forces or a military dependent is involved in a reported incident of serious harm to a child off a military installation; and (B)increase efforts at information sharing between the Department and the States on such incidents of serious harm to children, including entry into memoranda of understanding with State child welfare agencies on information sharing in connection with such incidents. 
(2)Collaboration with national children’s alliance 
(A)Memoranda of understandingThe Secretary of each military department shall seek to enter into a memorandum of understanding with the National Children’s Alliance, or similar organization, under which— (i)the children’s advocacy center services of the Alliance are available to all installations in the continental United States under the jurisdiction of such Secretary; and 
(ii)members of the Armed Forces under the jurisdiction of such Secretary are made aware of the nature and availability of such services. (B)Participation of certain entitiesEach memorandum of understanding under this paragraph shall provide for the appropriate participation of the Family Advocacy Program and military criminal investigative organizations of the military department concerned in activities under such memorandum of understanding. 
(C)BriefingNot later than one year after the date of the enactment of this Act, the Secretary of each military department shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on the status of the development of a memorandum of understanding with the National Children’s Alliance under this paragraph, together with information on which installations, if any, under the jurisdiction of such Secretary have entered into a written agreement with a local children’s advocacy center with respect to serious harm to children on such installations. 549C.Independent analysis and recommendations on domestic violence in the Armed Forces (a)Analysis and recommendations (1)In generalThe Secretary of Defense shall seek to enter into a contract or other agreement with an appropriate entity in the private sector (including a Federally funded research and development center) for the conduct of an analysis and the development of recommendations on means to improve the effectiveness of the covered Armed Forces in responding to and preventing domestic violence.  
(2)ExpertiseThe entity with which the Secretary enters into a contract or agreement pursuant to this section shall have expertise in— (A)scientific and other research relating to domestic violence; and 
(B)science-based strategies for the prevention, intervention, and response to domestic violence.  (b)Scope of analysis and recommendationsUnder the contract or agreement entered into pursuant to subsection (a), the entity concerned shall analyze and develop recommendations for the Secretary with respect to each of the following: 
(1)The risk of domestic violence at various stages of military service, including identification of— (A)stages at which there is a higher than average risk of domestic violence; and 
(B)stages at which the implementation of domestic violence prevention strategies may have the greatest preventive effect. (2)The use and dissemination of domestic violence prevention resources throughout the stages of military service, including providing new members with training in domestic violence prevention. 
(3)Best practices for the targeting of domestic violence prevention resources toward those with a higher risk of domestic violence. (4)Strategies to prevent domestic violence by training, educating, and assigning prevention-related responsibilities to— 
(A)commanders; (B)medical, behavioral, and mental health service providers; 
(C)family advocacy program representatives; (D)Military Family Life Consultants; and 
(E)other individuals and entities with responsibilities that may be relevant to addressing domestic violence. (5)The efficacy of providing survivors of domestic violence with the option to request expedited transfers, and the effects of such transfers. 
(6)Improvements to procedures for reporting appropriate legal actions to the National Crime Information Center, and the efficacy of such procedures. (7)The effects of domestic violence on— 
(A)housing for military families; (B)the education of military dependent children; 
(C)member work assignments and careers; and (D)the health of members and their families, including short-term and long-term health effects and effects on mental health. 
(8)Age-appropriate training and education programs for students attending schools operated by the Department of Defense Education Activity that are designed to assist such students in learning positive relationship behaviors in families and with intimate partners. (9)The potential effects of requiring military protective orders to be issued by a military judge, including whether such a requirement would increase the enforcement of military protective orders by civilian law enforcement agencies outside the boundaries of military installations. 
(10)Whether prevention of domestic violence would be enhanced by raising the disposition authority for offenses of domestic violence to an officer who is— (A)in grade 0–6 or above; 
(B)in the chain of command of the accused; and (C)authorized by chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), to convene special courts martial. 
(11)Means of improving access to resources for survivors of domestic violence throughout the stages of military service. (12)Any other matters the Secretary specifies in the contract or agreement with respect to— 
(A)decreasing the frequency of domestic violence committed by or upon members of the covered Armed Forces and their dependents; and (B)reducing the severity of such violence. 
(c)Access to information and facilitiesThe Secretary shall provide the entity with which the Secretary contracts or enters into an agreement pursuant to subsection (a) such access to information and facilities of the Department of Defense as the Secretary and the entity jointly consider appropriate for the analysis and development of recommendations required by the contract. (d)Report to Secretary of Defense (1)In generalThe contract or agreement pursuant to subsection (a) shall require the entity with which the Secretary contracts or enters into agreement to submit to the Secretary a report on the analysis conducted and recommendations developed by the entity under the contract or agreement by not later than one year after the date of entry into the contract or agreement. 
(2)ElementsThe report required pursuant to paragraph (1) shall include the following: (A)A comprehensive description of the analysis conducted by the entity concerned under the contract or agreement. 
(B)A list of the recommendations developed by the entity, including, for each such recommendation, a justification for such recommendation. (C)Such other matters as the Secretary shall specify in the contract or agreement. 
(e)Report to Congress 
(1)In generalNot later than 180 days after receipt of the report required pursuant to subsection (d), the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on means to improve the effectiveness of the covered Armed Forces in responding to and preventing domestic violence. (2)ElementsThe report required by paragraph (1) shall include the following: 
(A)The report received by the Secretary pursuant to subsection (d). (B)For each recommendation included in the report pursuant to subsection (d) by reason of paragraph (2)(B) of that subsection— 
(i)an assessment by the Secretary of the feasibility and advisability of implementing such recommendation; and (ii)if the Secretary considers the implementation of such recommendation feasible and advisable, a description of the actions taken, or to be taken, to implement such recommendation. 
(C)Such other matters relating to the improvement of the effectiveness of the covered Armed Forces in responding to and preventing domestic violence as the Secretary considers appropriate in light of the report pursuant to subsection (d). (f)FundingOf the amount authorized to be appropriated for fiscal year 2021 for the Department of Defense by section 301 and available for operation and maintenance, Defense wide, as specified in the funding table in section 4301, $1,000,000 shall be available for contract or agreement entered into pursuant to subsection (a).  
(g)Covered Armed Forces definedIn this section, the term covered Armed Forces means the Army, the Navy, the Air Force, and the Marine Corps. FDiversity and Inclusion 551.Diversity and inclusion reporting requirements and related matters (a)Standard diversity and inclusion metrics and annual report requirements (1)In generalSection 113 of title 10, United States Code, is amended— 
(A)in subsection (c)— (i)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and 
(ii)by inserting after paragraph (1) the following new paragraph (2):  (2)a report from each military department on the status of diversity and inclusion in such department;; 
(B)in subsection (g)(1)(B), by inserting after clause (vi), the following new clause (vii):  (vii)Strategic goals related to diversity and inclusion in the armed forces, and an assessment of measures of performance related to the efforts of the armed forces to reflect the diverse population of the United States eligible to serve in the armed forces.; 
(C)by redesignating subsections (m) and (n) as subsections (n) and (o), respectively; and  (D)by inserting after subsection (k) the following new subsections (l) and (m):  
 
(l) 
(1)The Secretary of Defense, in coordination with the Secretary of the Department in which the Coast Guard is operating, shall establish metrics to measure— (A)efforts to reflect across all grades comprising the officer and enlisted corps of each armed force the diverse population of the United States eligible to serve in the armed forces; and 
(B)the efforts of the armed forces to generate and maintain a ready military force that will prevail in war, prevent and deter conflict, defeat adversaries, and succeed in a wide range of contingencies. (2)In implementing the requirement in paragraph (1), the Secretary of Defense, in coordination with the Secretary of the Department in which the Coast Guard is operating, shall— 
(A)ensure that data elements, data collection methodologies, and reporting processes and structures pertinent to each metric established pursuant to that paragraph are comparable across the armed forces, to the extent practicable; (B)establish standard classifications that members of the armed forces may use to self-identify their gender, race, or ethnicity, which classifications shall be consistent with Office of Management and Budget Number Directive 15, entitled Race and Ethnic Standards for Federal Statistics and Administrative Reporting, or any successor directive; 
(C)define conscious and unconscious bias with respect to matters of diversity and inclusion, and provide guidance to eliminate such bias; (D)conduct a barrier analysis to review demographic diversity patterns across the military life cycle, starting with enlistment or accession into the armed forces, in order to— 
(i)identify barriers to increasing diversity;  (ii)develop and implement plans and processes to resolve or eliminate any barriers to diversity; and 
(iii)review the progress of the armed forces in implementing previous plans and processes to resolve or eliminate barriers to diversity; (E)develop and implement plans and processes to ensure that advertising and marketing to promote enlistment or accession into the armed forces is representative of the diverse population of the United States eligible to serve in the armed forces; and 
(F)meet annually with the Secretaries of the military departments, the Chairman of the Joint Chiefs of Staff, and the Chiefs of Staff of the Armed Forces to assess progress toward diversity and inclusion across the armed forces and to elicit recommendations and advice for enhancing diversity and inclusion in the armed forces (m)Accompanying each national defense strategy provided to the congressional defense committees in accordance with subsection (g)(1)(D), the Secretary of Defense, in coordination with the Secretary of the Department in which the Coast Guard is operating, shall provide a report that sets forth a detailed discussion, current as of the preceding fiscal year, of the following: 
(1)The number of officers and enlisted members of the armed forces, including the reserve components, disaggregated by gender, race, and ethnicity, for each grade in each armed force. (2)The number of members of the armed forces, including the reserve components, who were promoted during the fiscal year covered by such report, disaggregated by gender, race, and ethnicity, for each grade in each armed force, and of the number so promoted, the number promoted below, in, and above the applicable promotion zone. 
(3)The number of members of the armed forces, including the reserve components, who were enlisted or accessed into the armed forces during the fiscal year covered by such report, disaggregated by gender, race, and ethnicity, in each armed force. (4)The number of graduates of each military service academy during the fiscal year covered by such report, disaggregated by gender, race, and ethnicity, for each military department and the United States Coast Guard. 
(5)The number of members of the armed forces, including the reserve components, who reenlisted or otherwise extended a commitment to military service during the fiscal year covered by such report, disaggregated by gender, race, and ethnicity, for each grade in each armed force. (6)An assessment of the pool of officers best qualified for promotion to grades O–9 and O–10, disaggregated by gender, race, and ethnicity, in each military department and the United States Coast Guard. 
(7)Any other matter the Secretary considers appropriate.. (2)Public availability of reportsNot later than 72 hours after submitting to the congressional defense committees a report required by subsection (m) of section 113 of title 10, United States Code (as amended by paragraph (1)), the Secretary of Defense shall make the report available on an Internet website of the Department of Defense available to the public. In so making a report available, the Secretary shall ensure that any data included in the report is made available in a machine-readable format that is downloadable, searchable, and sortable. 
(3)Construction of metrics 
(A)With merit-based processesAny metric established pursuant to subsection (l) of section 113 of title 10, United States Code (as so amended), may not be used in a manner that undermines the merit-based processes of the Department of Defense and the Coast Guard, including such processes for accession, retention, and promotion.  (B)With other mattersAny such metric may not be used to identify or specify specific quotas based upon diversity characteristics. The Secretary concerned shall continue to account for diversified language and cultural skills among the total force of the Armed Forces. 
(4)Repeal of superseded reporting requirementSection 115a of title 10, United States Code, is amended— (A)by striking subsection (g); and 
(B)by redesignating subsection (h) as subsection (g). (b)Requirement to consider all best qualified officers for promotion to O–9 and O–10 grades (1)In generalSection 601 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(e)Prior to making a recommendation to the Secretary of Defense for the nomination of an officer for appointment to a position of importance and responsibility under this section, which appointment would result in the initial appointment of the officer concerned in the grade of lieutenant general or general in the Army, Air Force, or Marine Corps, vice admiral or admiral in the Navy, or the commensurate grades in the Space Force, the Secretary concerned shall consider all officers determined to be among the best qualified for such position.. (2)Coast GuardSection 305(a) of title 14, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)Prior to making a recommendation to the President for the nomination of an officer for appointment to a position of importance and responsibility under this section, which appointment would result in the initial appointment of the officer concerned in the grade of vice admiral, the Commandant shall consider all officers determined to be among the best qualified for such position.. (c)Report on findings of Defense Board on Diversity and Inclusion in the Military (1)In generalUpon the completion by the Defense Board on Diversity and Inclusion in the Military of its report on actionable recommendations to increase diversity and ensure equal opportunity across all grades of the Armed Forces, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the report of the Defense Board, including the findings and recommendations of the Defense Board.  
(2)ElementsThe report required by paragraph (1) shall include the following: (A)A comprehensive description of the findings and recommendations of the Defense Board in its report referred to in paragraph (1).  
(B)A comprehensive description of any actionable recommendations of the Defense Board in its report. (C)A description of the actions proposed to be undertaken by the Secretary in connection with such recommendations, and a timeline for implementation of such actions.  
(D)Any data used by the Defense Board and in the development of its findings and recommendations. (E)A description of the resources used by the Defense Board for its report, and a description and assessment of any shortfalls in such resources for purposes of the Defense Board.  
(d)Defense Advisory Committee on Diversity and Inclusion in the Armed Forces matters 
(1)ReportAt the same time the Secretary of Defense submits the report required by subsection (c), the Secretary shall also submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the Defense Advisory Committee on Diversity and Inclusion in the Armed Forces.  (2)ElementsThe report required by paragraph (1) shall include the following: 
(A)The mission statement or purpose of the Advisory Committee, and any proposed objectives and goals of the Advisory Committee.  (B)A description of current members of the Advisory Committee and the criteria used for selecting members.  
(C)A description of the duties and scope of activities of the Advisory Committee.  (D)The reporting structure of the Advisory Committee.  
(E)An estimate of the annual operating costs and staff years of the Advisory Committee.  (F)An estimate of the number and frequency of meetings of the Advisory Committee.  
(G)Any subcommittees, established or proposed, that would support the Advisory Committee. (3)Notice and wait on dissolutionThe Secretary may not dissolve the Defense Advisory Committee on Diversity and Inclusion in the Armed Forces until 60 days after the date on which the Secretary submits to the committees of Congress specified in paragraph (1) a notice on the dissolution of the Advisory Committee. 
552.National emergency exception for timing requirements with respect to certain surveys of members of the Armed Forces 
(a)Members of regular and reserve componentsSubsection (d) of section 481 of title 10, United States Code, is amended to read as follows:  (d)When surveys required (1)The Armed Forces Workplace and Gender Relations Surveys of the Active Duty and the Armed Forces Workplace and Gender Relations Survey of the Reserve Components shall each be conducted once every two years. The surveys may be conducted within the same year or in two separate years, and shall be conducted in a manner designed to reduce the burden of the surveys on members of the armed forces. 
(2)The two Armed Forces Workplace and Equal Opportunity Surveys shall be conducted at least once every four years. The surveys may be conducted within the same year or in two separate years, and shall be conducted in a manner designed to reduce the burden of the surveys on members of the armed forces. (3) (A)The Secretary of Defense may postpone the conduct of a survey under this section if the Secretary determines that conducting such survey is not practicable due to a war or national emergency declared by the President or Congress. 
(B)The Secretary shall ensure that a survey postponed under subparagraph (A) is conducted as soon as practicable after the end of the period of war or national emergency concerned, or earlier if the Secretary determines appropriate. (C)The Secretary shall notify Congress of a determination under subparagraph (A) not later than 30 days after the date on which the Secretary makes such determination.. 
(b)Cadets and midshipmen 
(1)United States Military AcademySection 7461(c) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (3) (A)The Secretary of Defense may postpone the conduct of an assessment under this subsection if the Secretary determines that conducting such assessment is not practicable due to a war or national emergency declared by the President or Congress. 
(B)The Secretary of Defense shall ensure that an assessment postponed under subparagraph (A) is conducted as soon as practicable after the end of the period of war or national emergency concerned, or earlier if the Secretary determines appropriate. (C)The Secretary of Defense shall notify Congress of a determination under subparagraph (A) not later than 30 days after the date on which the Secretary makes such determination.. 
(2)United States Naval AcademySection 8480(c) of such title is amended by adding at the end the following new paragraph:  (3) (A)The Secretary of Defense may postpone the conduct of an assessment under this subsection if the Secretary determines that conducting such assessment is not practicable due to a war or national emergency declared by the President or Congress. 
(B)The Secretary of Defense shall ensure that an assessment postponed under subparagraph (A) is conducted as soon as practicable after the end of the period of war or national emergency concerned, or earlier if the Secretary determines appropriate. (C)The Secretary of Defense shall notify Congress of a determination under subparagraph (A) not later than 30 days after the date on which the Secretary makes such determination.. 
(3)United States Air Force AcademySection 9461(c) of such title is amended by adding at the end the following new paragraph:  (3) (A)The Secretary of Defense may postpone the conduct of an assessment under this subsection if the Secretary determines that conducting such assessment is not practicable due to a war or national emergency declared by the President or Congress. 
(B)The Secretary of Defense shall ensure that an assessment postponed under subparagraph (A) is conducted as soon as practicable after the end of the period of war or national emergency concerned, or earlier if the Secretary determines appropriate. (C)The Secretary of Defense shall notify Congress of a determination under subparagraph (A) not later than 30 days after the date on which the Secretary makes such determination.. 
(c)Department of Defense civilian employeesSection 481a of title 10, United States Code, is amended by adding at the end the following new subsection:  (d)Postponement (1)The Secretary of Defense may postpone the conduct of a survey under this section if the Secretary determines that conducting such survey is not practicable due to a war or national emergency declared by the President or Congress. 
(2)The Secretary shall ensure that a survey postponed under paragraph (1) is conducted as soon as practicable after the end of the period of war or national emergency concerned, or earlier if the Secretary determines appropriate. (3)The Secretary shall notify Congress of a determination under paragraph (1) not later than 30 days after the date on which the Secretary makes such determination.. 
553.Questions regarding racism, anti-Semitism, and supremacism in workplace surveys administered by the Secretary of DefenseSection 593 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended— (1)by inserting (a) Questions required.— before The Secretary; 
(2)in paragraph (1), by inserting , racist, anti-Semitic, or supremacist after extremist; and (3)by adding at the end the following new subsection: 
 
(b)BriefingNot later than March 1, 2021, the Secretary shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing including— (1)the text of the questions included in surveys under subsection (a); and 
(2)which surveys include such questions.. 554.Inspector General oversight of diversity and inclusion in Department of Defense; supremacist, extremist, or criminal gang activity in the Armed Forces (a)Establishment of additional Deputy Inspector General of the Department of Defense (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall appoint, in the Office of the Inspector General of the Department of Defense, an additional Deputy Inspector General who— 
(A)shall be a member of the Senior Executive Service of the Department; and (B)shall report directly to and serve under the authority, direction, and control of the Inspector General. 
(2)DutiesSubject to the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.), the Deputy Inspector General shall have the following duties: (A)Conducting and supervising audits, investigations, and evaluations of policies, programs, systems, and processes of the Department— 
(i)to determine the effect of such policies, programs, systems, and processes regarding personnel on diversity and inclusion in the Department; and (ii)to prevent and respond to supremacist, extremist, and criminal gang activity of a member of the Armed Forces, including the duties of the Inspector General under subsection (b). 
(B)Additional duties prescribed by the Secretary or Inspector General. (3)Coordination of effortsIn carrying out the duties under paragraph (2), the Deputy Inspector General shall coordinate with, and receive the cooperation of the following: 
(A)The Inspector General of the Army. (B)The Inspector General of the Navy. 
(C)The Inspector General of the Air Force. (D)The other Deputy Inspectors General of the Department. 
(4)Reports 
(A)One-time reportNot later than 180 days after the date of the enactment of this Act, the Inspector General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report describing, with respect to the Deputy Inspector General appointed under this subsection: (i)the duties and responsibilities to be assigned to such Deputy Inspector General; 
(ii)the organization, structure, staffing, and funding of the office established to support such Deputy Inspector General in the execution of such duties and responsibilities; (iii)challenges to the establishment of such Deputy Inspector General and such office, including any shortfalls in personnel and funding; and 
(iv)the date by which the Inspector General expects such Deputy Inspector General and the office will reach full operational capability. (B)Semiannual reportsNot later than 30 days after the end of the second and fourth quarters of each fiscal year beginning in fiscal year 2022, the Deputy Inspector General shall submit to the Secretary and the Inspector General a report including a summary of the activities of the Deputy Inspector General during the two fiscal quarters preceding the date of the report. 
(C)Annual reportsThe Deputy Inspector General shall submit, through the Secretary and Inspector General, to the Committees on Armed Services of the Senate and the House of Representatives annual reports presenting findings and recommendations regarding— (i)the effects of policies, programs, systems, and processes of the Department, regarding personnel, on diversity and inclusion in the Department; and 
(ii)the effectiveness of such policies, programs, systems, and processes in preventing and responding to supremacist, extremist, and criminal gang activity of a member of the Armed Forces. (D)Occasional reportsThe Deputy Inspector General shall, from time to time, submit to the Secretary and the Inspector General additional reports as the Secretary or Inspector General may direct. 
(E)Online publicationThe Deputy Inspector General shall publish each report under this paragraph on a publicly accessible website of the Department not later than 21 days after submitting such report to the Secretary, Inspector General, or the Committees on Armed Services of the Senate and the House of Representatives. (b)Establishment of standard policies, processes, tracking mechanisms, and reporting requirements for supremacist, extremist, and criminal gang activity in certain Armed Forces (1)In generalThe Secretary of Defense shall establish policies, processes, and mechanisms, standard across the covered Armed Forces, that ensure that— 
(A)all allegations (and related information) that a member of a covered Armed Force has engaged in a prohibited activity, are referred to the Inspector General of the Department of Defense; (B)the Inspector General can document and track the referral, for purposes of an investigation or inquiry of an allegation described in paragraph (1), to— 
(i)a military criminal investigative organization; (ii)an inspector general; 
(iii)a military police or security police organization; (iv)a military commander; 
(v)another organization or official of the Department; or (vi)a civilian law enforcement organization or official; 
(C)the Inspector General can document and track the referral, to a military commander or other appropriate authority, of the final report of an investigation or inquiry described in subparagraph (B) for action;  (D)the Inspector General can document the determination of whether a member described in subparagraph (A) engaged in prohibited activity; 
(E)the Inspector General can document whether a member of a covered Armed Force was subject to action (including judicial, disciplinary, adverse, or corrective administrative action) or no action, as the case may be, based on a determination described in subparagraph (D); and (F)the Inspector General can provide, or track the referral to a civilian law enforcement agency of, any information described in this paragraph. 
(2)ReportNot later than December 1 of each year beginning after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report on the policies, processes, and mechanisms implemented under paragraph (1). Each report shall include, with respect to the fiscal year preceding the date of the report, the following: (A)The total number of referrals received by the Inspector General under paragraph (1)(A); 
(B)The total number of investigations and inquiries conducted pursuant to a referral described in paragraph (1)(B); (C)The total number of members of a covered Armed Force who, on the basis of determinations described in paragraph (1)(D) that the members engaged in prohibited activity, were subject to action described in paragraph (1)(E), including— 
(i)court-martial, (ii)other criminal prosecution, 
(iii)non-judicial punishment under Article 15 of the Uniform Code of Military Justice; or (iv)administrative action, including involuntary discharge from the Armed Forces, a denial of reenlistment, or counseling. 
(D)The total number of members of a covered Armed Force described in paragraph (1)(A) who were not subject to action described in paragraph (1)(E), notwithstanding determinations described in paragraph (1)(D) that such members engaged in prohibited activity. (E)The total number of referrals described in paragraph (1)(F). 
(3)DefinitionsIn this subsection:  (A)The term appropriate congressional committees means— 
(i)the Committee on the Judiciary and the Committee on Armed Services of the Senate; and (ii)the Committee on the Judiciary and the Committee on Armed Services of the House of Representatives. 
(B)The term covered Armed Force means an Armed Force under the jurisdiction of the Secretary of a military department. (C)The term prohibited activity means an activity prohibited under Department of Defense Instruction 1325.06, titled Handling Dissident and Protest Activities Among Members of the Armed Forces, or any successor instruction. 
555.Policy to improve responses to pregnancy and childbirth by certain members of the Armed Forces 
(a)Policy requiredThe Secretary of Defense, in coordination with the Secretaries of the military departments, shall develop a policy to ensure that the career of a member of the Armed Forces is not unduly affected because the member is a covered member. The policy shall address the following: (1)Enforcement and implementation of the applicable requirements of the Pregnancy Discrimination Act (Public Law 95–555; 42 U.S.C. 2000e(k)). 
(2)The need for individual determinations regarding the ability of members of the Armed Forces to serve during and after pregnancy. (3)Responses to the effects specific to covered members who reintegrate into home life after deployment. 
(4)Education and training on pregnancy discrimination to diminish stigma, stereotypes, and negative perceptions regarding covered members, including with regards to commitment to the Armed Forces and abilities. (5)Opportunities to maintain readiness when positions are unfilled due to pregnancy, medical conditions arising from pregnancy or childbirth, pregnancy convalescence, or parental leave. 
(6)Reasonable accommodations for covered members in general and specific accommodations based on career field or military occupational specialty. (7)Consideration of deferments at military educational institutions for covered members. 
(8)Extended assignments and performance reporting periods for covered members. (9)A mechanism by which covered members may report harassment or discrimination, including retaliation, relating to being a covered member. 
(b)BriefingNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives— (1)a briefing summarizing the policy developed under this section; and 
(2)a copy of the policy. (c)DefinitionsIn this section: 
(1)The term covered member means a member of an Armed Force under the jurisdiction of the Secretary of a military department who— (A)is pregnant; 
(B)gives birth to a child; or (C)incurs a medical condition arising from pregnancy or childbirth. 
(2)The term military educational institution means a postsecondary educational institution established within the Department of Defense. 556.Training on certain Department of Defense instructions for members of the Armed ForcesIn accordance with Department of Defense Instruction 1300.17, dated September 1, 2020, and applicable law, the Secretary of Defense shall implement training on relevant Federal statutes, Department of Defense Instructions, and the regulations of each military department, including the responsibility of commanders to maintain good order and discipline.  
557.Evaluation of barriers to minority participation in certain units of the Armed Forces 
(a)Study required 
(1)In generalNot later than 30 days after the date of the enactment of this Act, the Under Secretary of Defense for Personnel and Readiness shall seek to enter into an agreement with a federally funded research and development center with relevant expertise to conduct an evaluation of the barriers to minority participation in covered units of the Armed Forces. (2)ElementsThe evaluation required under paragraph (1) shall include the following elements: 
(A)A description of the racial, ethnic, and gender composition of covered units. (B)A comparison of the participation rates of minority populations in covered units to participation rates of the general population as members and as officers of the Armed Forces. 
(C)A comparison of the percentage of minority officers in the grade of O–7 or higher who have served in each covered unit to such percentage for all such officers in the Armed Force of that covered unit. (D)An identification of barriers to minority (including English language learners) participation in the recruitment, accession, assessment, and training processes. 
(E)The status and effectiveness of the response to the recommendations contained in the report of the RAND Corporation titled Barriers to Minority Participation in Special Operations Forces and any follow-up recommendations. (F)Recommendations to increase the numbers of minority officers in the Armed Forces. 
(G)Recommendations to increase minority participation in covered units. (H)Any other matters the Secretary determines appropriate. 
(3)Report to CongressThe Secretary shall— (A)submit to the congressional defense committees a report on the results of the study by not later than January 1, 2022; and 
(B)provide interim briefings to such committees upon request. (b)DesignationThe study conducted under subsection (a) shall be known as the Study on Reducing Barriers to Minority Participation in Elite Units in the Armed Services. 
(c)Implementation required 
(1)In generalExcept as provided in paragraph (2), not later than March 1, 2023, the Secretary of Defense shall commence the implementation of each recommendation included in the final report submitted under subsection (a)(3). (2)Exceptions (A)Delayed implementationThe Secretary of Defense may commence implementation of a recommendation described paragraph (1) later than March 1, 2023, if— 
(i)the Secretary submits to the congressional defense committees, not later than January 1, 2023, written notice of the intent of the Secretary to delay implementation of the recommendation; and (ii)includes, as part of such notice, a specific justification for the delay in implementing the recommendation. 
(B)NonimplementationThe Secretary of Defense may elect not to implement a recommendation described in paragraph (1), if— (i)the Secretary submits to the congressional defense committees, not later than January 1, 2023, written notice of the intent of the Secretary not to implement the recommendation; and 
(ii)includes, as part of such notice— (I)the reasons for the Secretary’s decision not to implement the recommendation; and 
(II)a summary of alternative actions the Secretary will carry out to address the purposes underlying the recommendation. (3)Implementation planFor each recommendation that the Secretary implements under this subsection, the Secretary shall submit to the congressional defense committees an implementation plan that includes— 
(A)a summary of actions the Secretary has carried out, or intends to carry out, to implement the recommendation; and (B)a schedule, with specific milestones, for completing the implementation of the recommendation. 
(d)Covered units definedIn this section, the term covered units means the following: (1)Army Special Forces. 
(2)Army Rangers. (3)Navy SEALs. 
(4)Air Force Combat Control Teams. (5)Air Force Pararescue. 
(6)Air Force Special Reconnaissance. (7)Marine Raider Regiments. 
(8)Marine Corps Force Reconnaissance. (9)Coast Guard Maritime Security Response Team. 
(10)Any other forces designated by the Secretary of Defense as special operations forces. (11)Pilot and navigator military occupational specialties. 
558.Comptroller General of the United States report on equal opportunity at the military service academiesNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report that the following: (1)The aggregate number of equal opportunity claims filed with respect to each military service academy during 2019 and 2020. 
(2)Of the number of claims specified pursuant to paragraph (1) for each military service academy, the number of such claims that were substantiated. (3)The results of any completed climate survey of cadets or midshipmen, as applicable, conducted by each military service academy, and any authorized organization external to such military service academy, during the two-year period ending on December 31, 2020 (or such longer period the Comptroller General determines appropriate). 
(4)An analysis of the data reported pursuant to paragraphs (1) through (3), an assessment whether the data indicates one or more trends in equal opportunity at the military service academies, and, if so, a description and assessment of each such trend. (5)A description and assessment of the Equal Opportunity programs and other programs to improve the climate of each military service academy, based on matters raised by equal opportunity claims, climate surveys, and such other evidence or assessments the Comptroller General determines appropriate, including an assessment whether such programs address trends identified pursuant to the analysis conducted for purposes of paragraph (4). 
GDecorations and Awards 
561.Extension of time to review World War I Valor Medals 
(a)In generalSection 584(f) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1281) is amended by striking five and inserting six.  (b)Effective dateThe amendment made by subsection (a) shall take effect as if enacted on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1281).  
562.Authorizations for certain awards 
(a)Distinguished-Service Cross to Ramiro F. Olivo for acts of valor during the Vietnam War 
(1)AuthorizationNotwithstanding the time limitations specified in section 7274 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Distinguished-Service Cross under section 7272 of such title to Ramiro F. Olivo for the acts of valor described in paragraph (2). (2)Acts of valor describedThe acts of valor described in this paragraph are the actions of Ramiro F. Olivo on May 9, 1968, as a member of the Army serving in the Republic of Vietnam. 
(b)Medal of Honor to Ralph Puckett, Jr., for acts of valor during the Korean War 
(1)AuthorizationNotwithstanding the time limitations specified in section 7274 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor under section 7271 of such title to Ralph Puckett, Jr. for the acts of valor described in paragraph (2). (2)Acts of valor describedThe acts of valor described in this paragraph are the actions of Ralph Puckett, Jr. on November 25 and 26, 1950, as a member of the Army serving in Korea, for which he was awarded the Distinguished-Service Cross. 
(c)Medal of Honor to Dwight M. Birdwell for acts of valor during the Vietnam War 
(1)AuthorizationNotwithstanding the time limitations specified in section 7274 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor under section 7271 of such title to Dwight M. Birdwell for the acts of valor described in paragraph (2). (2)Acts of valor describedThe acts of valor described in this paragraph are the actions of Dwight M. Birdwell on January 31, 1968, as a member of the Army serving in the Republic of Vietnam, for which he was awarded the Silver Star. 
(d)Medal of Honor to Alwyn C. Cashe for acts of valor during Operation Iraqi Freedom 
(1)AuthorizationNotwithstanding the time limitations specified in section 7274 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor under section 7271 of such title to Alwyn C. Cashe for the acts of valor described in paragraph (2). (2)Acts of valor describedThe acts of valor described in this paragraph are the actions of Alwyn C. Cashe on October 17, 2005, as a member of the Army serving in Iraq in support of Operation Iraqi Freedom, for which he was posthumously awarded the Silver Star. 
(e)Medal of Honor to Earl D. Plumlee for acts of valor during Operation Enduring Freedom 
(1)AuthorizationNotwithstanding the time limitations specified in section 7274 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor under section 7271 of such title to Earl D. Plumlee for the acts of valor described in paragraph (2). (2)Acts of valor describedThe acts of valor described in this paragraph are the actions of Earl D. Plumlee on August 28. 2013, as a member of the Army serving in Afghanistan in support of Operation Enduring Freedom, for which he was awarded the Silver Star. 
563.Feasibility study on establishment of service medal for radiation-exposed veterans 
(a)Study required; reportNot later than May 1, 2021, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of a study assessing the feasibility of establishing a service medal to award to radiation-exposed veterans. (b)ElementsThe report shall contain the following: 
(1)An analysis of how the decorations and awards of the Department of Defense have been updated to reflect the nature of military service across generations and conflicts. (2)An assessment of the conditions of service of radiation-exposed veterans. 
(3)Any plan of the Secretary to recognize (by means of a decoration or award) current, retired, or former members of the Armed Forces exposed to toxic materials or environments in the course of military service, including radiation-exposed veterans. (4)An assessment of the feasibility of establishing an atomic veterans service device to be added to the National Defense Service Medal or another appropriate medal. 
(5)A determination of the direct or indirect costs to the Department that would arise from the establishment of such a device or other appropriate medal. (6)Any other element the Secretary determines appropriate. 
(c)Meeting requiredIn the course of the feasibility study, the Secretary shall hold no fewer than one meeting with representatives of organizations that advocate for radiation-exposed veterans (including leadership of the National Association of Atomic Veterans, Inc.) to discuss the study and to work with such organizations on steps towards a mutually agreeable and timely recognition of the valued service of radiation-exposed veterans. (d)Radiation-exposed veteran definedIn this section, the term radiation-exposed veteran has the meaning given that term in section 1112 of title 38, United States Code. 
564.Expressing support for the designation of Silver Star Service Banner DayCongress supports the designation of a Silver Star Service Banner Day and recommends that the President issues each year a proclamation calling on the people of the United States to observe Silver Star Service Banner Day with appropriate programs, ceremonies, and activities. HMember Education, Training, Transition, and Resilience 571.Mentorship and career counseling program for officers to improve diversity in military leadership (a)Program required (1)In generalSection 656 of title 10, United States Code, is amended— 
(A)by redesignating subsections (b) through (e) as subsections (c) through (f), respectively; and (B)by inserting after subsection (a) the following new subsection (b): 
 
(b)Mentoring and career counseling program 
(1)Program required as part of planWith the goal of having the diversity of the population of officers serving in each branch, specialty, community, and grade of each armed force reflect the diversity of the population in such armed force as a whole, the Secretary of Defense and the Secretary of the Department in which the Coast Guard is operating shall include in the plan required by subsection (a) a mentoring and career counseling program for officers.  (2)ElementsThe program required by this subsection shall include the following: 
(A)The option for any officer to participate in the program. (B)For each officer who elects to participate in the program, the following: 
(i)One or more opportunities for mentoring and career counseling before selection of the officer’s branch, specialty, or community. (ii)Ongoing opportunities for mentoring and career counseling following selection of the officer’s branch, specialty, or community, and continuing through the officer's military career. 
(C)Mentoring and counseling during opportunities under subparagraph (B) consisting of the following: (i)Information on officer retention and promotion rates in each grade, branch, specialty, and community of the armed force concerned, including the rate at which officers in each branch, specialty, or community of such armed force are promoted to a grade above O–6. 
(ii)Information on career and service pathways, including service in the reserve components. (iii)Such other information as may be required to optimize the ability of an officer to make informed career decisions through the officer’s military career.. 
(2)Performance metricsSubsection (c) of such section, as redesignated by paragraph (1)(A), is amended— (A)in the subsection heading, by inserting and mentoring and career counseling program after developing and implementing plan; and 
(B)by inserting and the mentoring and career counseling program under subsection (b) after the plan under subsection (a). (3)Conforming and clerical amendments (A)Heading amendmentThe heading of such section is amended to read as follows: 
 
656.Diversity in military leadership: plan; mentoring and career counseling program. 
(B)Table of sectionsThe table of sections at the beginning of chapter 37 of such title is amended by striking the item relating to section 656 and inserting the following new item:   656. Diversity in military leadership: plan; mentoring and career counseling program.. (b)Report (1)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall, in coordination with the Secretary of the Department in which the Coast Guard is operating, submit to the appropriate committees of Congress a report on the mentoring and career counseling program established pursuant to subsection (b) of section 656 of title 10, United States Code (as amended by subsection (a)). 
(2)ElementsThe report under paragraph (1) shall include the following: (A)A description of the manner in which each Armed Force will implement the mentoring and counseling program, 
(B)A description of the metrics that will be used to measure progress in developing and implementing the mentoring and career counseling program. (C)For each Armed Force, an explanation whether the mentoring and career counseling program will be carried out as part of another program of such Armed Force or through the establishment of a separate subprogram or subprograms of such Armed Force.  
(D)A description of the additional resources, if any, that will be required to implement the mentoring and career counseling program, including the specific number of additional personnel authorizations that will be required to staff the program. (E)Such other information on the mentoring and career counseling program as the Secretary of Defense and the Secretary of the Department in which the Coast Guard is operating consider appropriate. 
(3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate; and 
(B)the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives. 572.Expansion of Skillbridge program to include the Coast GuardSection 1143(e) of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking of a military department and inserting concerned; (2)in paragraph (3), by striking of the military department; and 
(3)in paragraph (4), by striking of Defense and inserting concerned. 573.Increase in number of permanent professors at the United States Air Force AcademySection 9431(b)(4) of title 10, United States Code, is amended by striking 23 and inserting 25. 
574.Additional elements with 2021 and 2022 certifications on the Ready, Relevant Learning initiative of the Navy 
(a)Additional elements with 2021 certificationsIn submitting to Congress in 2021 the certifications required by section 545 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1396; 10 U.S.C. 8431 note prec.), relating to the Ready, Relevant Learning initiative of the Navy, the Secretary of the Navy shall also submit each of the following:  (1)A framework for a life cycle sustainment plan for the Ready, Relevant Learning initiative meeting the requirements in subsection (b). 
(2)A report on the use of readiness assessment teams in training addressing the elements specified in subsection (c). (b)Life cycle sustainment plan frameworkThe framework for a life cycle sustainment plan required by subsection (a)(1) shall address each of the following: 
(1)Product support management. (2)Supply support. 
(3)Packaging, handling, storage, and transportation. (4)Maintenance planning and management. 
(5)Design interface. (6)Sustainment engineering. 
(7)Technical data. (8)Computer resources. 
(9)Facilities and infrastructure. (10)Manpower and personnel. 
(11)Support equipment. (12)Training and training support. 
(13)Course content and relevance.  (14)Governance, including the acquisition and program management structure. 
(15)Such other elements in the life cycle sustainment of the Ready, Relevant Learning initiative as the Secretary considers appropriate. (c)Report on use of readiness assessment teamsThe report required by subsection (a)(2) shall set forth the following:  
(1)A description and assessment of the extent to which the Navy is currently using Engineering Readiness Assessment Teams and Combat Systems Readiness Assessment Teams to conduct unit-level training and assistance in each capacity as follows: (A)To augment non-Ready, Relevant Learning initiative training. 
(B)As part of Ready, Relevant Learning initiative training. (C)To train students on legacy, obsolete, one of a kind, or unique systems that are still widely used by the Navy. 
(D)To train students on military-specific systems that are not found in the commercial maritime world. (2)A description and assessment of potential benefits, and anticipated timelines and costs, in expanding Engineering Readiness Assessment Team and Combat Systems Readiness Assessment Team training in the capacities specified in paragraph (1). 
(3)Such other matters in connection with the use of readiness assessment teams in connection with the Ready, Relevant Learning initiative as the Secretary considers appropriate. (d)Life cycle sustainment plan with 2022 certificationsIn submitting to Congress in 2022 the certifications required by section 545 of the National Defense Authorization Act for Fiscal Year 2018, the Secretary shall also submit the approved life cycle sustainment plan for the Ready, Relevant Learning initiative of the Navy, based on the framework for the plan developed for purposes of subsection (a)(1). 
575.Information on nominations and applications for military service academies 
(a)Nominations portal 
(1)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Superintendents of the military service academies, shall ensure that there is a uniform online portal for all military service academies that enables Members of Congress and other nominating sources to nominate individuals for appointment to each academy through a secure website. (2)Information collection and reportingThe online portal established under paragraph (1) shall have the ability to— 
(A)collect, from each nominating source, the demographic information described in subsection (b) for each individual nominated to attend a military service academy; and (B)collect the information required to be included in each annual report of the Secretary under subsection (c) in a manner that enables the Secretary to automatically compile such information when preparing the report. 
(3)Availability of informationThe portal shall allow Members of Congress, other nominating sources, and their designees to view their past nomination records for all application cycles. (b)Standard classifications for collection of demographic data (1)Standards requiredThe Secretary, in consultation with the Superintendents of the military service academies, shall establish standard classifications that cadets, midshipmen, and applicants to the academies may use to report gender, race, and ethnicity and to provide other demographic information in connection with admission to or enrollment in an academy. 
(2)Consistency with OMB guidanceThe standard classifications established under paragraph (1) shall be consistent with the standard classifications specified in Office of Management and Budget Directive No. 15 (pertaining to race and ethnic standards for Federal statistics and administrative reporting) or any successor directive. (3)Incorporation into applications and recordsNot later than 180 days after the date of the enactment of this Act, the Secretary shall incorporate the standard classifications established under paragraph (1) into— 
(A)applications for admission to the military service academies; and (B)the military personnel records of cadets and midshipmen enrolled in such academies. 
(c)Annual report on the demographics military service academy applicants 
(1)Report requiredNot later than September 30 of each year beginning after the establishment of the online portal, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the demographics of applicants to military service academies for the most recently concluded application year. (2)ElementsEach report under paragraph (1) shall include, with respect to each military service academy, the following: 
(A)The number of individuals who submitted an application for admission to the academy in the application year covered by the report. (B)Of the individuals who submitted an application for admission to the academy in such year— 
(i)the overall demographics of applicant pool, disaggregated by the classifications established under subsection (b); (ii)the number and percentage who received a nomination, disaggregated by the classifications established under subsection (b); 
(iii)the number and percentage who received an offer for appointment to the academy, disaggregated by the classifications established under subsection (b); and (iv)the number and percentage who accepted an appointment to the academy, disaggregated by the classifications established under subsection (b). 
(3)ConsultationIn preparing each report under paragraph (1), the Secretary shall consult with the Superintendents of the military service academies. (4)Availability of reports and dataThe Secretary shall— 
(A)make the results of each report under paragraph (1) available on a publicly accessible website of the Department of Defense; and (B)ensure that any data included with the report is made available in a machine-readable format that is downloadable, searchable, and sortable. 
(d)DefinitionsIn this section: (1)The term application year means the period beginning on January 1 of one year and ending on June 1 of the following year. 
(2)The term machine-readable has the meaning given that term in section 3502(18) of title 44, United States Code. (3)The term military service academy means— 
(A)the United States Military Academy; (B)the United States Naval Academy; and 
(C)the United States Air Force Academy. 576.Report on potential improvements to certain military educational institutions of the Department of Defense (a)Report requiredNot later than December 1, 2021, the Secretary of Defense, in consultation with the Chairman of the Joint Chiefs of Staff, shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the results of a review and assessment, obtained by the Secretary for purposes of the report, of the potential effects on the military education provided by the educational institutions of the Department of Defense specified in subsection (b) of the actions described in subsection (c). 
(b)Educational institutions of the Department of DefenseThe educational institutions of the Department of Defense specified in this subsection are the following: (1)The senior level service schools and intermediate level service schools (as such terms are defined in section 2151(b) of title 10, United States Code). 
(2)The Air Force Institute of Technology. (3)The National Defense University. 
(4)The Joint Special Operations University. (5)The Army Armament Graduate School. 
(6)Any other military educational institution of the Department specified by the Secretary for purposes of this section. (c)ActionsThe actions described in this subsection with respect to the educational institutions of the Department of Defense specified in subsection (b) are the following: 
(1)Modification of admission and graduation requirements. (2)Expansion of use of case studies in curricula for professional military education.  
(3)Reduction or expansion of degree-granting authority. (4)Reduction or expansion of the acceptance of research grants. 
(5)Reduction or expansion of the number of attending students generally. (6)Modification of military personnel career milestones in order to prioritize instructor positions. 
(7)Increase in educational and performance requirements for military personnel selected to be instructors.  (8)Expansion of visiting or adjunct faculty. 
(9)Modification of civilian faculty management practices, including employment practices. (10)Reduction of the number of attending students through the sponsoring of education of an increased number of students at non-Department of Defense institutions of higher education.  
(d)Additional elementsIn addition to the matters described in subsection (a), the review and report under this section shall also include the following: (1) A consolidated summary that lists all components of the professional military education enterprise of the Department of Defense, including all associated schools, programs, research centers, and support activities. 
(2)For each component identified under paragraph (1), the assigned personnel strength, annual student throughput, and budget details of the three fiscal years preceding the date of the report. (3)An assessment of the differences between admission standards and graduation requirements of the educational institutions of the Department of Defense specified in subsection (b) and such admission standards and graduation requirements of public and private institutions of higher education that the Secretary determines comparable to the educational institutions of the Department of Defense. 
(4)An assessment of the requirements of the goals and missions of the educational institutions of the Department of Defense specified in subsection (b) and any need to adjust such goals and missions to meet national security requirements of the Department. (5)An assessment of the effectiveness and shortfalls of the existing professional military education enterprise as measured against graduate utilization, post-graduate evaluations, and the education and force development requirements of the Chairman of the Joint Chiefs of Staff and the Chiefs of the Armed Forces. 
(6)Any other matters the Secretary determines appropriate for purposes of this section. 577.College of International Security Affairs of the National Defense University (a)ProhibitionThe Secretary of Defense may not eliminate, divest, downsize, or reorganize the College of International Security Affairs, nor its satellite program, the Joint Special Operations Masters of Arts, of the National Defense University, or seek to reduce the number of students educated at the College, or its satellite program, until 30 days after the date on which the congressional defense committees receive the report required by subsection (c). 
(b)Assessment, determination, and reviewThe Under Secretary of Defense for Policy, in consultation with the Under Secretary of Defense for Personnel and Readiness, the Assistant Secretary of Defense for Special Operations/Low-Intensity Conflict, the Deputy Assistant Secretary of Defense for Counternarcotics and Global Threats, the Deputy Assistant Secretary of Defense for Stability and Humanitarian Affairs, the Deputy Assistant Secretary of Defense for Special Operations and Combating Terrorism, the Chief Financial Officer of the Department, the Chairman of the Joint Chiefs of Staff, and the Commander of United States Special Operations Command, shall— (1)assess requirements for joint professional military education and civilian leader education in the counterterrorism, irregular warfare, and asymmetrical domains to support the Department and other national security institutions of the Federal Government; 
(2)determine whether the importance, challenges, and complexity of the modern counterterrorism environment and irregular and asymmetrical domains warrant— (A)a college at the National Defense University, or a college independent of the National Defense University whose leadership is responsible to the Office of the Secretary of Defense; and 
(B)the provision of resources, services, and capacity at levels that are the same as, or decreased or enhanced in comparison to, those resources, services, and capacity in place at the College of International Security Affairs on January 1, 2019; (3)review the plan proposed by the National Defense University for eliminating the College of International Security Affairs and reducing and restructuring the counterterrorism, irregular, and asymmetrical faculty, course offerings, joint professional military education and degree and certificate programs, and other services provided by the College; and 
(4)assess the changes made to the College of International Security Affairs since January 1, 2019, and the actions necessary to reverse those changes, including relocating the College and its associated budget, faculty, staff, students, and facilities outside of the National Defense University. (c)Report requiredNot later than February 1, 2021, the Secretary shall submit to the congressional defense committees a report on— 
(1)the findings of the Secretary with respect to the assessments, determination, and review conducted under subsection (b); and (2)such recommendations as the Secretary may have for higher education in the counterterrorism, irregular, and asymmetrical domains. 
578.Improvements to the Credentialing Opportunities On-Line programs of the Armed Forces 
(a)Study on performance measuresThe Secretary of Defense shall conduct a study to determine additional performance measures to evaluate the effectiveness of the Credentialing Opportunities On-Line programs (in this section referred to as the COOL programs) of each Armed Force in connecting members of the Armed Forces with professional credential programs. The study shall include the following: (1)The percentage of members of the Armed Force concerned described in section 1142(a) of title 10, United States Code, who participate in a professional credential program through the COOL program of the Armed Force concerned. 
(2)The percentage of members of the Armed Force concerned described in paragraph (1) who have completed a professional credential program described in that paragraph. (3)The amount of funds obligated and expended to execute the COOL program of each Armed Force during the five fiscal years immediately preceding the date of the study. 
(4)Any other element determined by the Secretary of Defense. (b)Information trackingThe Secretary of Defense shall establish a process to standardize the tracking of information regarding the COOL programs across the Armed Forces. 
(c)CoordinationTo carry out this section, the Secretary of Defense may coordinate with the Secretaries of Veterans Affairs and Labor. (d)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on— 
(1)the study conducted under subsection (a); and (2)the process established under subsection (b), including a timeline to implement such process. 
579.GAO study regarding transferability of military certifications to civilian occupational licenses and certifications 
(a)Study; reportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and House of Representatives a report containing the results of a study regarding the transferability of military certifications to civilian occupational licenses and certifications. (b)ElementsThe report under this section shall include the following: 
(1)Obstacles to transference of military certifications. (2)Any effects of the transferability of military certifications on recruitment and retention. 
(3)Examples of certifications obtained from the Federal Government that transfer to non-Federal employment. (4)An assessment of the effectiveness of the credentialing programs of each Armed Force. 
579A.Report regarding county, Tribal, and local veterans service officers 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of Veterans Affairs, shall submit to the Committees on Armed Services and on Veterans’ Affairs of the House of Representatives and Senate a report regarding the effects of the presence of CVSOs at demobilization centers on members of the Armed Forces making the transition to civilian life. (b)ElementsThe report under this section shall include the following: 
(1)The number of demobilization centers that host CVSOs. (2)The locations of demobilization centers described in paragraph (1). 
(3)Barriers to expanding the presence of CVSOs at demobilization centers nationwide. (4)Recommendations of the Secretary of Defense regarding the presence of CVSOs at demobilization centers. 
(c)CVSO definedIn this section, the term CVSO includes— (1)a county veterans service officer; 
(2)a Tribal veterans service officer; (3)a Tribal veterans representative; or 
(4)another State, Tribal, or local entity that the Secretary of Defense determines appropriate. IMilitary Family Readiness and Dependents’ Education 581.Family readiness: definitions; communication strategy; review; report (a)DefinitionsNot later than six months after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretaries of the military departments, shall act on recommendation one of the report, dated July 2019, of the National Academies of Science, Engineering and Medicine, titled Strengthening the Military Family Readiness System for a Changing American Society, by establishing definitions of family well-being, family readiness, and family resilience for use by the Department of Defense. 
(b)Communication strategyNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretaries of the military departments, shall— (1)ensure that the Secretary of Defense has carried out section 561 of the National Defense Authorization Act for Fiscal Year 2010 (10 U.S.C. 1781 note); 
(2)implement a strategy to use of a variety of modes of communication to ensure the broadest means of communicating with military families; and (3)establish a process to measure the effectiveness of the modes of communication described in paragraph (2). 
(c)ReviewNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall conduct a review of current programs, policies, services, resources, and practices of the Department for military families as outlined in recommendation four of the report described in subsection (a). (d)ReportNot later than 60 days after completing the review under subsection (c), the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report detailing the results of the review and how the Secretary shall improve programs, policies, services, resources, and practices for military families, based on the review. 
582.Improvements to Exceptional Family Member Program 
(a)In generalSection 1781c of title 10, United States Code is amended— (1)in subsection (b), by striking enhance and inserting standardize, enhance,; 
(2)in subsection (c)(1), by inserting and standard after comprehensive; (3)in subsection (d)— 
(A)in paragraph (1), by striking update from time to time and inserting regularly update; (B)in paragraph (3), by adding at the end the following new subparagraphs: 
 
(C)Ability to request a second review of the approved assignment within or outside the continental United States if the member believes the location is inappropriate for the member's family and would cause undue hardship. (D)Protection from having a medical recommendation for an approved assignment overridden by the commanding officer. 
(E)Ability to request continuation of location when there is a documented substantial risk of transferring medical care or educational services to a new provider or school at the specific time of permanent change of station.; and (C)in paragraph (4)— 
(i)in subparagraph (F), by striking of an individualized services plan (medical and educational) and inserting by an appropriate office of an individualized services plan (whether medical, educational, or both); and (ii)by inserting after subparagraph (F) the following new subparagraphs: 
 
(H)Procedures for the development of an individualized services plan for military family members with special needs who have requested family support services and have a completed family needs assessment. (I)Requirements to prohibit disenrollment from the Exceptional Family Member Program unless there is new supporting medical or educational information that indicates the original condition is no longer present, and to track disenrollment data in each armed force.. 
(b)StandardizationNot later than six months after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretaries of the military departments, shall, to the extent practicable, standardize the Exceptional Family Member Program (in this section referred to as the EFMP) across the military departments. The EFMP, standardized under this subsection, shall include the following: (1)Processes for the identification and enrollment of dependents of covered members with special needs. 
(2)A process for the permanent change of orders for covered members, to ensure seamless continuity of services at the new permanent duty station. (3)If an order for assignment is declined for a military family with special needs, the member will receive a reason for the decline of that order. 
(4)A review process for installations to ensure that health care furnished through the TRICARE program, special needs education programs, and installation-based family support programs are available to military families enrolled in the EFMP. (5)A standardized respite care benefit across the covered Armed Forces, including the number of hours available under such benefit to military families enrolled in the EFMP. 
(6)Performance metrics for measuring, across the Department and with respect to each military department, the following: (A)Assignment coordination and support for military families with special needs, including a systematic process for evaluating each military department’s program for the support of military families with special needs. 
(B)The reassignment of military families with special needs, including how often members request reassignments, for what reasons, and from what military installations. (C)The level of satisfaction of military families with special needs with the family and medical support they are provided. 
(7)A requirement that the Secretary of each military department provide legal services by an attorney, trained in education law, at each military installation— (A)the Secretary determines is a primary receiving installation for military families with special needs; and 
(B)in a State that the Secretary determines has historically not supported families enrolled in the EFMP. (8)The option for a family enrolled in the EFMP to continue to receive all services under that program and a family separation allowance, if otherwise authorized, if— 
(A)the covered member receives a new permanent duty station; and (B)the covered member and family elect for the family not to relocate with the covered member. 
(9)The solicitation of feedback from military families with special needs, and discussions of challenges and best practices of the EFMP, using existing family advisory organizations. (c)Case managementThe Secretary of Defense, in coordination with the Secretaries of the military departments, shall develop an EFMP case management model, including the following: 
(1)A single EFMP office, located at the headquarters of each covered Armed Force, to oversee implementation of the EFMP and coordinate health care services, permanent change of station order processing, and educational support services for that covered Armed Force. (2)An EFMP office at each military installation with case managers to assist each family of a covered member in the development of a plan that addresses the areas specified in subsection (b)(1). 
(d)ReportNot later than 180 days after the date of the enactment of the Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the implementation of this section, including any recommendations of the Secretary regarding additional legislation. (e)DefinitionsIn this section: 
(1)The term covered Armed Force means an Armed Force under the jurisdiction of the Secretary of a military department. (2)The term covered member means a member— 
(A)of a covered Armed Force; and (B)with a dependent with special needs. 
583.Support services for members of special operations forces and immediate family members 
(a)In generalSection 1788a of title 10, United States Code, is amended— (1)by striking the heading and inserting Support programs: special operations forces personnel; immediate family members; 
(2)in subsection (a), by striking for the immediate family members of members of the armed forces assigned to special operations forces; (3)in subsection (b)(1), by striking the immediate family members of members of the armed forces assigned to special operations forces and inserting covered individuals; 
(4)in subsection (d)(2)— (A)in subparagraph (A), by striking family members of members of the armed forces assigned to special operations forces and inserting covered individuals; and 
(B)in subparagraph (B), by striking family members of members of the armed forces assigned to special operations forces and inserting covered individuals; and (5)in subsection (e)(4)— 
(A)by inserting psychological support, spiritual support, and before costs; (B)by striking immediate family members of members of the armed forces assigned to special operations forces and inserting covered personnel; and 
(C)by adding at the end the following:  (5)The term covered personnel means— 
(A)members of the Armed Forces (including the reserve components) assigned to special operations forces; (B)service personnel assigned to support special operations forces; and 
(C)immediate family members of individuals described in subparagraphs (A) and (B).. (b)Clerical amendmentThe table of sections at the beginning of chapter 88 of title 10, United States Code, is amended by striking the item relating to section 1788a and inserting the following: 
 
 
1788a. Support programs: special operations forces personnel; immediate family members.. 
584.Responsibility for allocation of certain funds for military child development programsSection 1791 of title 10, United States Code, is amended— (1)by striking It is the policy and inserting the following: 
 
(a)PolicyIt is the policy; and (2)by adding at the end the following new subsection: 
 
(b)Responsibility for allocations of certain fundsThe Secretary of Defense shall be responsible for the allocation of Office of the Secretary of Defense level funds for military child development programs for children from birth through 12 years of age, and may not delegate such responsibility to the military departments.. 585.Military child care and child development center matters (a)Center fees mattersSection 1793 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(c)Family discountIn the case of a family with two or more children attending a child development center, the regulations prescribed pursuant to subsection (a) may require that installations commanders charge a fee for attendance at the center of any child of the family after the first child of the family in amount equal to 85 percent of the amount of the fee otherwise chargeable for the attendance of such child at the center.. (b)Reports on installations with extreme imbalance between demand for and availability of child careNot later than one year after the date of the enactment of this Act, each Secretary of a military department shall submit to Congress a report on the military installations under the jurisdiction of such Secretary with an extreme imbalance between demand for child care and availability of child care. Each report shall include, for the military department covered by such report, the following: 
(1)The name of the five installations of the military department experiencing the most extreme imbalance between demand for child care and availability of child care. (2)For each installation named pursuant to subparagraph (A), the following: 
(A)An assessment whether civilian employees at child development centers at such installation have rates of pay and benefits that are competitive with other civilian employees on such installation and with the civilian labor pool in the vicinity of such installation. (B)A description and assessment of various incentives to encourage military spouses to become providers under the Family Child Care program at such installation. 
(C)Such recommendations at the Secretary of the military department concerned considers appropriate to address the imbalance between demand for child care and availability of child care at such installation, including recommendations to enhance the competitiveness of civilian child care positions at such installation with other civilian positions at such installation and the civilian labor pool in the vicinity of such installation.  586.Expansion of financial assistance under My Career Advancement Account programSection 580F of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended— 
(1)by inserting (a) Professional license or certification; Associate’s degree.— before The Secretary; (2)by inserting or maintenance (including continuing education courses) after pursuit; and 
(3)by adding at the end the following new subsection:  (b)National testingFinancial assistance under subsection (a) may be applied to the costs of national tests that may earn a participating military spouse course credits required for a degree approved under the program (including the College Level Examination Program tests).. 
587.Improvements to partner criteria of the Military Spouse Employment Partnership Program 
(a)Evaluation; updatesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall evaluate the partner criteria set forth in the Military Spouse Employment Partnership Program (in this section referred to as the MSEP Program) and implement updates that the Secretary determines will improve such criteria without diminishing the need for partners to exhibit sound business practices, broad diversity efforts, and relative financial stability. Such updates may expand the number of the following entities that meet such criteria: (1)Institutions of primary, secondary, and higher education.  
(2)Software and coding companies.  (3)Local small businesses. 
(4)Companies that employ telework. (b)New partnershipsUpon completion of the evaluation under subsection (a), the Secretary, in consultation with the Department of Labor, shall seek to enter into agreements with entities described in paragraphs (1) through (4) of subsection (a) that are located near military installations (as that term is defined in section 2687 of title 10, United States Code). 
(c)Review; reportNot later than one year after implementation under subsection (a), the Secretary shall review updates under subsection (a) and publish a report regarding such review on a publicly-accessible website of the Department of Defense. Such report shall include the following: (1)The results of the evaluation of the MSEP Program, including the implementation plan for any change to partnership criteria. 
(2)Data on the new partnerships undertaken as a result of the evaluation, including the type, size, and location of the partner entities. (3)Data on the utility of the MSEP Program, including— 
(A)the number of military spouses who have applied through the MSEP Program; (B)the average length of time a job is available before being filled or removed from the MSEP Program portal; and 
(C)the average number of new jobs posted on the MSEP Program portal each month. 588.24-hour child care (a)24-Hour child careIf the Secretary of Defense determines it feasible, pursuant to the study conducted pursuant to subsection (b), the Secretary shall furnish child care to each child of a member of the Armed Forces or civilian employee of the Department of Defense while that member or employee works on rotating shifts at a military installation. 
(b)Feasibility study; reportNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the results of a study, conducted by the Secretary for purposes of this section, on the feasibility of furnishing child care described in subsection (a). (c)ElementsThe report required by subsection (b) shall include the following: 
(1)The results of the study described in that subsection. (2)If the Secretary determines that furnishing child care available as described in subsection (a) is feasible, such matters as the Secretary determines appropriate in connection with furnishing such child care, including— 
(A)an identification of the installations at which such child care would be beneficial to members of the Armed Forces, civilian employees of the Department, or both; (B)an identification of any barriers to making such child care available at the installations identified pursuant to subparagraph (A); 
(C)an assessment whether the child care needs of members of the Armed Forces and civilian employees of the Department described in subsection (a) would be better met by an increase in assistance for child care fees; (D)a description and assessment of the actions, if any, being taken to furnish such child care at the installations identified pursuant to subparagraph (A); and 
(E)such recommendations for legislative or administrative action the Secretary determines appropriate to make such child care available at the installations identified pursuant to subparagraph (A), or at any other military installation. 589.Pilot program to provide financial assistance to members of the Armed Forces for in-home child care (a)EstablishmentNot later than March 1, 2021, the Secretary of Defense shall establish a pilot program to provide financial assistance to members of the Armed Forces who pay for services provided by in-home child care providers. In carrying out the pilot program, the Secretary shall take the following steps: 
(1)Determine the needs of military families who request services provided by in-home child care providers. (2)Determine the appropriate amount of financial assistance to provide to military families described in paragraph (1). 
(3)Determine the appropriate qualifications for an in-home child care provider for whose services the Secretary shall provide financial assistance to a military family. In carrying out this paragraph, the Secretary shall— (A)take into consideration qualifications for in-home child care providers in the private sector; and 
(B)ensure that the qualifications the Secretary determines appropriate under this paragraph are comparable to the qualifications for a provider of child care services in a military child development center or family home day care. (4)Establish a marketing and communications plan to inform members of the Armed Forces who live in the locations described in subsection (b) about the pilot program.  
(b)LocationsThe Secretary shall carry out the pilot program in the five locations that the Secretary determines have the greatest demand for child care services for children of members of the Armed Forces. (c)Reports (1)Interim reportsNot later than one year after the Secretary establishes the pilot program and thrice annually thereafter, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives an interim report on the pilot program. Each interim report shall include the following elements: 
(A)The number of military families participating in the pilot program, disaggregated by location and duration of participation. (B)The amount of financial assistance provided to participating military families in each location. 
(C)Metrics by which the Secretary carries out subsection (a)(3)(B); (D)The feasibility of expanding the pilot program. 
(E)Legislation or administrative action that the Secretary determines necessary to make the pilot program permanent. (F)Any other information the Secretary determines appropriate. 
(2)Final reportNot later than 90 days after the termination of the pilot program, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a final report on the pilot program. The final report shall include the following elements: (A)The elements specified in paragraph (1). 
(B)The recommendation of the Secretary whether to make the pilot program permanent. (d)TerminationThe pilot program shall terminate five years after the date on which the Secretary establishes the pilot program. 
(e)DefinitionsIn this section: (1)The term in-home child care provider means an individual who provides child care services in the home of the child. 
(2)The terms military child development center and family home day care have the meanings given those terms in section 1800 of title 10, United States Code. 589A.Certain assistance to local educational agencies that benefit dependents of military and civilian personnel (a)Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees (1)Assistance to schools with significant numbers of military dependent studentsOf the amount authorized to be appropriated for fiscal year 2021 by section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $50,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C. 7703b). 
(2)Local educational agency definedIn this subsection, the term local educational agency has the meaning given that term in section 7013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)). (b)Impact aid for children with severe disabilities (1)In generalOf the amount authorized to be appropriated for fiscal year 2021 pursuant to section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $10,000,000 shall be available for payments under section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–77; 20 U.S.C. 7703a). 
(2)Additional amountOf the amount authorized to be appropriated for fiscal year 2021 pursuant to section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $10,000,000 shall be available for use by the Secretary of Defense to make payments to local educational agencies determined by the Secretary to have higher concentrations of military children with severe disabilities. (3)ReportNot later than March 1, 2021, the Secretary shall brief the Committees on Armed Services of the Senate and the House of Representatives on the Department’s evaluation of each local educational agency with higher concentrations of military children with severe disabilities and subsequent determination of the amounts of impact aid each such agency shall receive.  
589B.Staffing of Department of Defense Education Activity schools to maintain maximum student-to-teacher ratios 
(a)In generalThe Department of Defense Education Activity shall staff elementary and secondary schools operated by the Activity so as to maintain, to the extent practicable, student-to-teacher ratios that do not exceed the maximum student-to-teacher ratios specified in subsection (b). (b)Maximum student-to-teacher ratiosThe maximum student-to-teacher ratios specified in this subsection are the following: 
(1)For each of grades kindergarten through 3, a ratio of 18 students to 1 teacher (18:1). (2)For each of grades 4 through 12, a ratio equal to the average student-to-teacher ratio for such grade among all Department of Defense Education Activity schools during the 2019–2020 academic year. 
(c)SunsetThe requirement to staff schools in accordance with subsection (a) shall expire at the end of the 2023–2024 academic year of the Department of Defense Education Activity. 589C.Pilot program to expand eligibility for enrollment at domestic dependent elementary and secondary schools (a)Pilot program authorizedBeginning not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall carry out a pilot program under which a dependent of a full-time, active-duty member of the Armed Forces may enroll in a covered DODEA school at the military installation to which the member is assigned, on a space-available basis as described in subsection (c), without regard to whether the member resides on the installation as described in 2164(a)(1) of title 10, United States Code. 
(b)PurposesThe purposes of the pilot program under this section are— (1)to evaluate the feasibility and advisability of expanding enrollment in covered DODEA schools; and 
(2)to determine how increased access to such schools will affect military and family readiness. (c)Enrollment on space-Available basisA student participating in the pilot program under this section may be enrolled in a covered DODEA school only if the school has the capacity to accept the student, as determined by the Director of the Department of Defense Education Activity. 
(d)LocationsThe Secretary of Defense shall carry out the pilot program under this section at not more than four military installations at which covered DODEA schools are located. The Secretary shall select military installations for participation in the program based on— (1)the readiness needs of the Secretary of a the military department concerned; and 
(2)the capacity of the DODEA schools located at the installation to accept additional students, as determined by the Director of the Department of Defense Education Activity. (e)TerminationThe authority to carry out the pilot program under this section shall terminate four years after the date of the enactment of this Act. 
(f)Covered DODEA school definedIn this Section, the term covered DODEA school means a domestic dependent elementary or secondary school operated by the Department of Defense Education Activity that— (1)has been established on or before the date of the enactment of this Act; and  
(2)is located in the continental United States. 589D.Pilot program on expanded eligibility for Department of Defense Education Activity Virtual High School program (a)Pilot program required (1)In generalThe Secretary of Defense shall carry out a pilot program on permitting dependents of members of the Armed Forces on active duty to enroll in the Department of Defense Education Activity Virtual High School program (in this section referred to as the DVHS program). 
(2)PurposesThe purposes of the pilot program shall be as follows: (A)To evaluate the feasibility and scalability of the DVHS program. 
(B)To assess the impact of expanded enrollment in the DVHS program under the pilot program on military and family readiness. (3)DurationThe duration of the pilot program shall be four academic years. 
(b)Participants 
(1)In generalParticipants in the pilot program shall be selected by the Secretary from among dependents of members of the Armed Forces on active duty who— (A)are in a grade 9 through 12; 
(B)are currently ineligible to enroll in the DVHS program; and (C)either— 
(i)require supplementary courses to meet graduation requirements in the current State of residence; or (ii)otherwise demonstrate to the Secretary a clear need to participate in the DVHS program.  
(2)Preference in selectionIn selecting participants in the pilot program, the Secretary shall afford a preference to the following: (A)Dependents who reside in a rural area. 
(B)Dependents who are home-schooled students. (3)LimitationsThe total number of course enrollments per academic year authorized under the pilot program may not exceed 400 course enrollments. No single dependent participating in the pilot program may take more than two courses per academic year under the pilot program. 
(c)Reports 
(1)Interim reportNot later than two years after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives an interim report on the pilot program.  (2)Final reportNot later than 180 days after the completion of the pilot program, the Secretary shall submit to the committees of Congress referred to in paragraph (1) a final report on the pilot programs. 
(3)ElementsEach report under this subsection shall include the following: (A)A description of the demographics of the dependents participating in the pilot program through the date of such report.  
(B)Data on, and an assessment of, student performance in virtual coursework by dependents participating in the pilot program over the duration of the pilot program. (C)Such recommendation as the Secretary considers appropriate on whether to make the pilot program permanent. 
(d)DefinitionsIn this section: (1)The term rural area has the meaning given the term in section 520 of the Housing Act of 1949 (42 U.S.C. 1490). 
(2)The term home-schooled student means a student in a grade equivalent to grade 9 through 12 who receives educational instruction at home or by other non-traditional means outside of a public or private school system, either all or most of the time. 589E.Training program regarding foreign malign influence campaigns (a)EstablishmentNot later than September 30, 2021, the Secretary of Defense shall establish a program for training members of the Armed Forces and civilian employees of the Department of Defense regarding the threat of foreign malign influence campaigns targeted at such individuals and the families of such individuals, including such campaigns carried out through social media. 
(b)Designation of official to coordinate and integrateNot later than 30 days after the date of enactment of this Act, the Secretary shall designate an official of the Department who shall be responsible for coordinating and integrating the training program under this section. (c)Best practicesIn coordinating and integrating the training program under this section, the official designated under subsection (b) shall review best practices of existing training programs across the Department. 
(d)Report requiredNot later than October 30, 2021, the Secretary shall submit a report to the congressional defense committees detailing the program established under this section. (e)Foreign malign influence definedIn this section, the term foreign malign influence has the meaning given that term in section 119C of the National Security Act of 1947 (50 U.S.C. 3059). 
589F.Study on cyberexploitation and online deception of members of the Armed Forces and their families 
(a)StudyNot later than 150 days after the date of the enactment of this Act, the Secretary of Defense shall complete a study on— (1)the cyberexploitation of the personal information and accounts of members of the Armed Forces and their families; and 
(2)the risks of deceptive online targeting of members and their families. (b)ElementsThe study under subsection (a) shall include the following: 
(1)An assessment of predatory loans, other financial products, or educational products being targeted to members of the Armed Forces and their families. (2)An assessment of unproven or unnecessary medical treatments or procedures being targeted to members and their families. 
(3)An assessment of ethnic or racial violent extremism messages targeting members and their families. (4)An assessment of the ways in which social media algorithms may amplify the targeting described in paragraphs (1) through (3). 
(5)An intelligence assessment of the threat currently posed by foreign government and non-state actors carrying out the cyberexploitation of members and their families, including generalized assessments as to— (A)whether such cyberexploitation is a substantial threat as compared to other means of information warfare; and 
(B)whether such cyberexploitation is an increasing threat. (6)A case-study analysis of three known occurrences of attempted cyberexploitation against members and their families, including assessments of the vulnerability and the ultimate consequences of the attempted cyberexploitation. 
(7)A description of the actions taken by the Department of Defense to educate members and their families, including particularly vulnerable subpopulations, about any actions that can be taken to reduce cyberexploitation threats. (8)An intelligence assessment of the threat posed by foreign government and non-state actors creating or using machine-manipulated media (commonly referred to as deep fakes) featuring members and their families, including generalized assessments of— 
(A)the maturity of the technology used in the creation of such media; and (B)how such media has been used or might be used to conduct information warfare. 
(9)Recommendations for policy changes to reduce the vulnerability of members of the Armed Forces and their families to cyberexploitation and deception, including recommendations for legislative or administrative action. (c)Report (1)RequirementThe Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the findings of the Secretary with respect to the study under subsection (a). 
(2)FormThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. (d)DefinitionsIn this section: 
(1)The term cyberexploitation means the use of digital means and online platforms— (A)to knowingly access, or conspire to access, without authorization, an individual’s personal information to be employed (or to be used) with malicious intent; or 
(B)to deceive an individual with misinformation with malicious intent. (2)The term machine-manipulated media means video, image, or audio recordings generated or substantially modified using machine learning techniques in order to, with malicious intent, falsely depict the speech or conduct of an individual without that individual’s permission. 
589G.Matters relating to education for military dependent students with special needs 
(a)Information on special education disputes 
(1)In generalEach Secretary of a military department shall collect and maintain information on special education disputes filed by members of the Armed Forces under the jurisdiction of such Secretary. (2)InformationThe information collected and maintained under this subsection shall include the following: 
(A)The number of special education disputes filed. (B)The outcome or disposition of the disputes. 
(3)Source of informationThe information collected and maintained pursuant to this subsection shall be derived from the following: (A)Records and reports of case managers and navigators under the Exceptional Family Member Program of the Department of Defense. 
(B)Reports submitted by members of the Armed Forces to officials at military installations or other relevant military officials. (C)Such other sources as the Secretary of the military department concerned considers appropriate. 
(4)Annual reportsOn an annual basis, each Secretary of a military department shall submit to the Office of Special Needs of the Department of Defense a report on the information collected by such Secretary under this subsection during the preceding year. (b)GAO study and report (1)In generalThe Comptroller General of the United States shall conduct a study on the following: 
(A)The manner in which local educational agencies with schools that serve military dependent students use the following: (i)Funds made available for impact aid for children with severe disabilities under section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (Public Law 106–398; 20 U.S.C. 7703a). 
(ii)Funds made available for assistance to schools with a significant number of military dependent students under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C. 7703b). (C)The efficacy of attorneys and other legal support for military families in special education disputes. 
(E)Whether, and to what extent, policies and guidance for School Liaison Officers are standardized between the Office of Special Needs of the Department of Defense and the military departments, and the efficacy of such policies and guidance.  (F)The improvements made to family support programs of the Office of Special Needs, and of each military department, in light of the recommendations of the Comptroller General in the report titled DOD Should Improve Its Oversight of the Exceptional Family Member Program (GAO–18–348). 
(2)RecommendationsAs part of the study under paragraph (1), the Comptroller General shall develop recommendations on the following: (A)Improvements to the ability of the Department of Defense to monitor and enforce the compliance of local educational agencies with requirements for the provision of a free appropriate public education to military dependent students with special needs. 
(B)Improvements to the policies of the Office of Special Needs, and of each military department, with respect to the standardization and efficacy of policies and programs for military dependent students with special needs. (3)Briefing and reportNot later than March 31, 2021, the Comptroller General of the United States shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing and a report the results of the study conducted under paragraph (1). 
(c)DefinitionsIn this section: (1)The term free appropriate public education has the meaning given that term in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401). 
(2)The term local educational agency has the meaning given that term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (3)The term special education dispute means a complaint filed regarding the education provided to a child with a disability (as defined in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401)), including a complaint filed in accordance with section 615 or 639 of such Act (20 U.S.C. 1415, 1439). 
589H.Studies and reports on the performance of the Department of Defense Education Activity 
(a)DOD Study and Report 
(1)StudyThe Secretary of Defense shall conduct a study on the performance of the Department of Defense Education Activity. (2)ElementsThe study under paragraph (1) shall include— 
(A)a review of the curriculum relating to health, resiliency, and nutrition taught in schools operated by the Department of Defense Education Activity; and (B)a comparison of such curriculum to benchmarks established for the curriculum by the Department of Defense Education Activity. 
(3)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report that includes the results of the study conducted under paragraph (1). (b)GAO Studies and Reports (1)StudiesThe Comptroller General of the United States shall conduct two studies on the performance of the Department of Defense Education Activity as follows: 
(A)One study shall analyze the educational outcomes of students in schools operated by the Department of Defense Education Activity compared to the educational outcomes of students in public elementary schools and public secondary schools (as those terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801 et seq.)) outside the Department of Defense. (B)One study shall assess the effectiveness of the School Liaison Officer program of the Department of Defense Education Activity in achieving the goals of the program with an emphasis on goals relating to special education and family outreach. 
(2)ReportsNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives— (A)a report that includes the results of the study conducted under subparagraph (A) of paragraph (1); and 
(B)a report that includes the results of the study conducted under subparagraph (B) of such paragraph. JOther Matters and Reports 591.Expansion of Department of Defense STARBASE Program (a)In generalSection 2193b of title 10, United States Code, is amended— 
(1)in the section heading, by striking science, mathematics, and technology and inserting science, technology, engineering, art and design, and mathematics;  (2)in subsection (a), by striking science, mathematics, and technology and inserting science, technology, engineering, art and design, and mathematics; and 
(3)in subsection (b), by striking mathematics, science, and technology and inserting science, technology, engineering, art and design, and mathematics. (b)Clerical amendmentThe table of sections at the beginning of chapter 111 of title 10, United States Code, is amended by striking the item relating to section 2193b and inserting the following new item: 
 
 
2193b. Improvement of education in technical fields: program for support of elementary and secondary education in science, technology, engineering, art and design, and mathematics.. 
592.Inclusion of certain outlying areas in the Department of Defense STARBASE ProgramSection 2193b(h) of title 10, United States Code, is amended by inserting the Commonwealth of the Northern Mariana Islands, American Samoa, before and Guam. 593.Postponement of conditional designation of Explosive Ordnance Disposal Corps as a basic branch of the ArmySection 582(b) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 763 note) is amended— 
(1)in paragraph (1), by striking October 1, 2020 and inserting October 1, 2025; and (2)in paragraph (2)— 
(A)in the matter preceding subparagraph (A), by striking September 30, 2020 and inserting September 30, 2025; (B)in subparagraph (B), by inserting , the explosive ordnance disposal commandant (chief of explosive ordnance disposal), before qualified; and 
(C)by adding at the end the following new subparagraph:  (G)The explosive ordnance disposal commandant (chief of explosive ordnance disposal) has determined whether explosive ordnance disposal soldiers have the appropriate skills necessary to support missions of special operations forces (as identified in section 167(j) of title 10, United States Code). Such skills may include airborne, air assault, combat diver, fast roping insertion and extraction, helocasting, military free-fall, and off-road driving.. 
594.Armed Services Vocational Aptitude Battery Test special purpose adjunct to address computational thinkingNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall establish a special purpose test adjunct to the Armed Services Vocational Aptitude Battery test to address computational thinking skills relevant to military applications, including problem decomposition, abstraction, pattern recognition, analytical ability, the identification of variables involved in data representation, and the ability to create algorithms and solution expressions.  595.Extension of reporting deadline for the annual report on the assessment of the effectiveness of activities of the Federal Voting Assistance Program (a)Elimination of reports for non-election yearsSection 105A(b) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20308(b)) is amended, in the matter preceding paragraph (1)— 
(1)by striking March 31 of each year and inserting September 30 of each odd-numbered year; and (2)by striking the following information and inserting the following information with respect to the Federal elections held during the preceding calendar year. 
(b)Conforming amendmentsSubsection (b) of section 105A of such Act (52 U.S.C. 20308(b)) is amended— (1)in the subsection heading, by striking Annual report and inserting Biennial report; and 
(2)in paragraph (3), by striking In the case of and all that follows through a description and inserting A description. 596.Plan on performance of funeral honors details by members of other Armed Forces when members of the Armed Force of the deceased are unavailable (a)Briefing on plan (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide a briefing to the Committees on Armed Services of the Senate and the House of Representatives setting forth a plan for the performance of a funeral honors detail at the funeral of a deceased member of the Armed Forces by one or more members of the Armed Forces from an Armed Force other than that of the deceased when— 
(A)members of the Armed Force of the deceased are unavailable for the performance of the detail; (B)the performance of the detail by members of other Armed Forces is requested by the family of the deceased; and 
(C)the chief of the Armed Force of the deceased verifies the eligibility of the deceased for such funeral honors. (2)Repeal of requirement for one member of Armed Force of deceased in detailSection 1491(b)(2) of title 10, United States Code, is amended in the first sentence by striking , at least one of whom shall be a member of the armed force of which the veteran was a member. 
(3)PerformanceThe plan required by paragraph (1) shall authorize the performance of funeral honors details by members of the Army National Guard and the Air National Guard under section 115 of title 32, United States Code, and may authorize the remainder of such details to consist of members of veterans organizations or other organizations approved for purposes of section 1491 of title 10, United States Code, as provided for by subsection (b)(2) of such section 1491. (b)ElementsThe briefing under subsection (a) shall include a detailed description of the authorities and requirements for the implementation of the plan, including administrative, logistical, coordination, and funding authorities and requirements.  
597.Study on financial impacts of the Coronavirus Disease 2019 on members of the Armed Forces and best practices to prevent future financial hardships 
(a)StudyThe Secretary of Defense shall conduct a study on the financial hardships experienced by members of the Armed Forces (including the reserve components) as a result of the Coronavirus Disease 2019 (COVID–19) pandemic. (b)ElementsThe study shall— 
(1)examine the financial hardships members of the Armed Forces experience as a result of the COVID–19 pandemic, including the effects of stop movement orders, loss of spousal income, loss of hazardous duty incentive pay, school closures, loss of childcare, loss of educational benefits, loss of drill and exercise pay, cancelled deployments, and any additional financial stressors identified by the Secretary; (2)identify best practices to provide assistance for members of the Armed Forces experiencing the financial hardships listed in paragraph (1); and 
(3)identify actions that can be taken by the Secretary to prevent financial hardships listed in paragraph (1) from occurring in the future. (c)Consultation and coordinationFor the purposes of the study, the Secretary may— 
(1) consult with the Director of the Consumer Financial Protection Bureau; and (2) with respect to members of the Coast Guard, coordinate with the Secretary of Homeland Security.  
(d)SubmissionNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the study under subsection (a). (e)Financial hardship definedIn this section, the term financial hardship means a loss of income or an unforeseen expense as a result of closures and changes in operations in response to the COVID–19 pandemic. 
598.Limitation on implementation of Army Combat Fitness TestThe Secretary of the Army may not implement the Army Combat Fitness Test until the Secretary receives results of a study, conducted for purposes of this section by an entity independent of the Department of Defense, on the following: (1)The extent, if any, to which the test would adversely impact members of the Army stationed or deployed to climates or areas with conditions that make prohibitive the conduct of outdoor physical training on a frequent or sustained basis. 
(2)The extent, if any, to which the test would affect recruitment and retention in critical support military occupational specialties of the Army, such as medical personnel.  599.Semiannual reports on implementation of recommendations of the Comprehensive Review of Special Operations Forces Culture and Ethics (a)Semiannual reports requiredNot later than March 1, 2021, and every 180 days thereafter through March 1, 2024, the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict shall, in coordination with the Commander of the United States Special Operations Command, submit to the congressional defense committees a report on the current status of the implementation of the actions recommended as a result of the Comprehensive Review of Special Operations Forces Culture and Ethics. 
(b)ElementsEach report under subsection (a) shall include the following: (1)A list of the actions required as of the date of such report to complete full implementation of each of the 16 actions recommended by the Comprehensive Review referred to in subsection (a). 
(2)An identification of the office responsible for completing each action listed pursuant to paragraph (1), and an estimated timeline for completion of such action. (3)If completion of any action listed pursuant to paragraph (1) requires resources or actions for which authorization by statute is required, a recommendation for legislative action for such authorization. 
(4)Any other matters the Assistant Secretary or the Commander considers appropriate.  599A.Report on impact of children of certain Filipino World War II veterans on national security, foreign policy, and economic and humanitarian interests of the United States (a)In generalNot later than December 31, 2020, the Secretary of Homeland Security, in consultation with the Secretary of Defense and the Secretary of State, shall submit to the congressional defense committees a report on the impact of the children of certain Filipino World War II veterans on the national security, foreign policy, and economic and humanitarian interests of the United States. 
(b)ElementsThe report required by subsection (a) shall include the following: (1)The number of Filipino World War II veterans who fought under the United States flag during World War II to protect and defend the United States in the Pacific theater. 
(2)The number of Filipino World War II veterans who died fighting under the United States flag during World War II to protect and defend the United States in the Pacific theater. (3)An assessment of the economic and tax contributions that Filipino World War II veterans and their families have made to the United States. 
(4)An assessment of the impact on the United States of exempting from the numerical limitations on immigrant visas the children of the Filipino World War II veterans who were naturalized under— (A)section 405 of the Immigration Act of 1990 (Public Law 101–649; 8 U.S.C. 1440 note); or 
(B)title III of the Nationality Act of 1940 (54 Stat. 1137; chapter 876), as added by section 1001 of the Second War Powers Act, 1942 (56 Stat. 182; chapter 199). VIMilitary Compensation  Subtitle A—Pay and Allowances Sec. 601. Increase in basic pay. Sec. 602. Compensation and credit for retired pay purposes for maternity leave taken by members of the reserve components. Sec. 603. Provision of information regarding SCRA to members who receive basic allowance for housing. Sec. 604. Reorganization of certain allowances other than travel and transportation allowances. Sec. 605. Expansion of travel and transportation allowances to include fares and tolls. Sec. 606. One-time uniform allowance for officers who transfer to the Space Force. Subtitle B—Bonuses and Special Incentive Pays Sec. 611. One-year extension of certain expiring bonus and special pay authorities. Sec. 612. Increase in special and incentive pays for officers in health professions. Sec. 613. Increase in certain hazardous duty incentive pay for members of the uniformed services. Sec. 614. Payment of hazardous duty incentive pay for members of the uniformed services. Sec. 615. Clarification of 30 days of continuous duty on board a ship required for family separation allowance for members of the uniformed services. Subtitle C—Disability Pay, Retired Pay, and Family and Survivor Benefits Sec. 621. Modernization and clarification of payment of certain Reserves while on duty. Sec. 622. Restatement and clarification of authority to reimburse members for spouse relicensing costs pursuant to a permanent change of station. Sec. 623. Expansion of death gratuity for ROTC graduates. Sec. 624. Expansion of assistance for Gold Star spouses and other dependents. Sec. 625. Gold Star Families Parks Pass. Sec. 626. Recalculation of financial assistance for providers of child care services and youth program services for dependents. Sec. 627. Priority for certain military family housing to a member of the Armed Forces whose spouse agrees to provide family home day care services. Sec. 628. Study on feasibility and advisability of TSP contributions by military spouses. Sec. 629. Report on implications of expansion of authority to provide financial assistance to civilian providers of child care services or youth program services for survivors of members of the Armed Forces who die in the line of duty. Sec. 629A. Report on extension of commissary and exchange benefits for surviving remarried spouses with dependent children of members of the Armed Forces who die while on active duty or certain reserve duty. Subtitle D—Defense Resale Matters Sec. 631. Base responders essential needs and dining access. Sec. 632. First responder access to mobile exchanges. Sec. 633. Updated business case analysis for consolidation of the defense resale system. Subtitle E—Other Personnel Rights and Benefits Sec. 641. Approval of certain activities by retired and reserve members of the uniformed services. Sec. 642. Permanent authority for and enhancement of the Government lodging program. Sec. 643. Operation of Stars and Stripes. APay and Allowances 601.Increase in basic payEffective on January 1, 2021, the rates of monthly basic pay for members of the uniformed services are increased by 3.0 percent. 
602.Compensation and credit for retired pay purposes for maternity leave taken by members of the reserve components 
(a)CompensationSection 206(a) of title 37, United States Code, is amended— (1)in paragraph (2), by striking or at the end; 
(2)in paragraph (3), by striking the period at the end and inserting ; or; and (3)by adding at the end the following new paragraph: 
 
(4)for each of six days for each period during which the member is on maternity leave.. (b)Credit for retired pay purposes (1)In generalThe period of maternity leave taken by a member of the reserve components of the Armed Forces in connection with the birth of a child shall count toward the member's entitlement to retired pay, and in connection with the years of service used in computing retired pay, under chapter 1223 of title 10, United States Code, as 12 points. 
(2)Separate credit for each period of leaveSeparate crediting of points shall accrue to a member pursuant to this subsection for each period of maternity leave taken by the member in connection with a childbirth event. (3)When creditedPoints credited a member for a period of maternity leave pursuant to this subsection shall be credited in the year in which the period of maternity leave concerned commences. 
(4)Contribution of leave toward entitlement to retired paySection 12732(a)(2) of title 10, United States Code, as amended by section 516 of this Act, is further amended— (A)by inserting after subparagraph (F) the following new subparagraph: 
 
(G)Points at the rate of 12 per period during which the member is on maternity leave.; and (B)in the matter following subparagraph (G), as inserted by subparagraph (A), by striking and (F) and inserting (F), and (G). 
(5)Computation of years of service for retired paySection 12733 of such title is amended— (A)by redesignating paragraph (5) as paragraph (6); and 
(B)by inserting after paragraph (4) the following new paragraph (5):  (5)One day for each point credited to the person under subparagraph (F) of section 12732(a)(2) of this title.. 
(c)Effective dateThis section and the amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to periods of maternity leave that commence on or after that date. 603.Provision of information regarding SCRA to members who receive basic allowance for housingSection 403 of title 37, United States Code, is amended by adding at the end the following: 
 
(p)Information on rights and protections under Servicemembers Civil Relief ActThe Secretary concerned shall provide to each member of a uniformed service who receives a basic allowance for housing under this section information on the rights and protections available to such member under the Servicemembers Civil Relief Act (50 U.S.C. 3901 et seq.)— (1)when such member first receives such basic allowance for housing; and 
(2)each time such member receives a permanent change of station.. 604.Reorganization of certain allowances other than travel and transportation allowances (a)Per diem for duty outside the continental United States (1)Transfer to chapter 7Section 475 of title 37, United States Code, is transferred to chapter 7 of such title, inserted after section 403b, and redesignated as section 405. 
(2)Repeal of termination provisionSection 405 of title 37, United States Code, as added by paragraph (1), is amended by striking subsection (f). (b)Allowance for funeral honors duty (1)Transfer to chapter 7Section 495 of title 37, United States Code, is transferred to chapter 7 of such title, inserted after section 433a, and redesignated as section 435. 
(2)Repeal of termination provisionSection 435 of title 37, United States Code, as added by paragraph (1), is amended by striking subsection (c). (c)Clerical amendments (1)Chapter 7The table of sections at the beginning of chapter 7 of title 37, United States Code, is amended— 
(A)by inserting after the item relating to section 403b the following new item:   405. Travel and transportation allowances: per diem while on duty outside the continental United States.; and (B)by inserting after the item relating to section 433a the following new item: 
 
 
435. Funeral honors duty: allowance.. 
(2)Chapter 8The table of sections at the beginning of chapter 8 of title 37, United States Code, is amended by striking the items relating to sections 475 and 495. 605.Expansion of travel and transportation allowances to include fares and tollsSection 452(c)(1) of title 37, United States Code, is amended by inserting (including fares and tolls, without regard to distance travelled) after transportation. 
606.One-time uniform allowance for officers who transfer to the Space Force 
(a)In generalThe Secretary of the Air Force may provide an officer who transfers from the Army, Navy, Air Force, or Marine Corps to the Space Force an allowance of not more than $400 as reimbursement for the purchase of required uniforms and equipment. (b)Relationship to other allowancesThe allowance under this section is in addition to any allowance available under any other provision of law. 
(c)Source of fundsFunds for allowances provided under subsection (a) in a fiscal year may be derived only from amounts authorized to be appropriated for military personnel of the Space Force for such fiscal year. (d)ApplicabilityThe authority for an allowance under this section shall apply with respect to any officer described in subsection (a) who transfers to the Space Force— 
(1)during the period beginning on December 20, 2019, and ending on September 30, 2022; and (2)on or after the date the Secretary of the Air Force prescribes the official uniform for the Space Force. 
BBonuses and Special Incentive Pays 
611.One-year extension of certain expiring bonus and special pay authorities 
(a)Authorities relating to reserve forcesSection 910(g) of title 37, United States Code, relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service, is amended by striking December 31, 2020 and inserting December 31, 2021. (b)Title 10 authorities relating to health care professionalsThe following sections of title 10, United States Code, are amended by striking December 31, 2020 and inserting December 31, 2021: 
(1)Section 2130a(a)(1), relating to nurse officer candidate accession program. (2)Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve. 
(c)Authorities relating to nuclear officersSection 333(i) of title 37, United States Code, is amended by striking December 31, 2020 and inserting December 31, 2021. (d)Authorities relating to title 37 consolidated special pay, incentive pay, and bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2020 and inserting December 31, 2021: 
(1)Section 331(h), relating to general bonus authority for enlisted members. (2)Section 332(g), relating to general bonus authority for officers. 
(3)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers. (4)Section 335(k), relating to special bonus and incentive pay authorities for officers in health professions. 
(5)Section 336(g), relating to contracting bonus for cadets and midshipmen enrolled in the Senior Reserve Officers’ Training Corps. (6)Section 351(h), relating to hazardous duty pay. 
(7)Section 352(g), relating to assignment pay or special duty pay. (8)Section 353(i), relating to skill incentive pay or proficiency bonus. 
(9)Section 355(h), relating to retention incentives for members qualified in critical military skills or assigned to high priority units. (e)Authority To provide temporary increase in rates of basic allowance for housingSection 403(b)(7)(E) of title 37, United States Code, is amended by striking December 31, 2020 and inserting December 31, 2021. 
612.Increase in special and incentive pays for officers in health professions 
(a)Accession bonus generallySubparagraph (A) of section 335(e)(1) of title 37, United States Code, is amended by striking $30,000 and inserting $100,000. (b)Accession bonus for critically short wartime specialtiesSubparagraph (B) of such section is amended by striking $100,000 and inserting $200,000. 
(c)Retention bonusSubparagraph (C) of such section is amended by striking $75,000 and inserting $150,000. (d)Incentive paySubparagraph (D) of such section is amended— 
(1)in clause (i), by striking $100,000 and inserting $200,000; and (2)in clause (ii), by striking $15,000 and inserting $50,000. 
(e)Board certification paySubparagraph (E) of such section is amended by striking $6,000 and inserting $15,000. (f)Effective dateThe amendments made by this section shall apply with respect to special bonus and incentive pays payable under section 335 of title 37, United States Code, pursuant to agreements entered into under that section on or after the date of the enactment of this Act.  
613.Increase in certain hazardous duty incentive pay for members of the uniformed servicesSection 351(b) of title 37, United States Code, is amended by striking $250 both places it appears and inserting $275. 614.Payment of hazardous duty incentive pay for members of the uniformed servicesSection 351 of title 37, United States Code, is amended— 
(1)in subsection (c)(2)— (A)in subparagraph (A)(i), by striking shall and inserting may; 
(B)in subparagraph (B)— (i)by striking paragraph (2) or (3) and inserting paragraph (2); 
(ii)by striking the Secretary concerned may prorate and all that follows and inserting the Secretary concerned—; and (C)by adding at the end the following: 
 
(i)may prorate the payment amount to reflect the duration of the member's actual qualifying service during the month; and (ii)in the case of member who performs hazardous duty specifically designated by the Secretary concerned, shall pay the member hazardous duty pay in an amount not to exceed the maximum amount of hazardous duty pay that would be payable to the member under subsection (b)(2) for the entire month, regardless of the duration of the qualifying service. 
(C)In the case of hazardous duty pay payable under paragraph (3) of subsection (a), the Secretary concerned may prorate the payment amount to reflect the duration of the member's actual qualifying service during the month.; and (2)in subsection (h), by striking December 31, 2020 and inserting December 31, 2021. 
615.Clarification of 30 days of continuous duty on board a ship required for family separation allowance for members of the uniformed servicesSection 427(a)(1)(B) of title 37, United States Code, is amended by inserting (or under orders to remain on board the ship while at the home port) after of the ship. CDisability Pay, Retired Pay, and Family and Survivor Benefits 621.Modernization and clarification of payment of certain Reserves while on duty (a)Change in priority of payments for retired or retainer paySubsection (a) of section 12316 of title 10, United States Code, is amended— 
(1)in the matter preceding paragraph (1)— (A)by striking subsection (b) and inserting subsection (c); and 
(B)by striking his earlier military service and inserting the Reserve's earlier military service; (C)by striking a pension, retired or retainer pay, or disability compensation and inserting retired or retainer pay; and  
(D)by striking he is entitled and inserting the Reserve is entitled; and (2)by striking paragraphs (1) and (2) and inserting the following new paragraphs: 
 
(1)the pay and allowances authorized by law for the duty that the Reserve is performing; or (2)if the Reserve specifically waives those payments, the retired or retainer pay to which the Reserve is entitled because of the Reserve's earlier military service.. 
(b)Payments for pension or disability compensationSuch section is further amended— (1)by redesignating subsection (b) as subsection (c); and 
(2)by inserting after subsection (a) the following new subsection (b):  (b)Except as provided by subsection (c), a Reserve of the Army, Navy, Air Force, Marine Corps, or Coast Guard who because of the Reserve's earlier military service is entitled to a pension or disability compensation, and who performs duty for which the Reserve is entitled to compensation, may elect to receive for that duty either— 
(1)the pension or disability compensation to which the Reserve is entitled because of the Reserve's earlier military service; or (2)if the Reserve specifically waives those payments, the pay and allowances authorized by law for the duty that the Reserve is performing.. 
(c)Additional conforming and modernizing amendmentsSubsection (c) of such section, as redesignated by subsection (b)(1) of this section, is amended— (1)by striking (a)(2) both places it appears and inserting (a)(1) or (b)(2), as applicable,; 
(2)by striking his earlier military service the first place it appears and inserting a Reserve's earlier military service; (3)by striking his earlier military service each other place it appears and inserting the Reserve's earlier military service; 
(4)by striking he is entitled and inserting the Reserve is entitled; and (5)by striking the member or his dependents and inserting the Reserve or the Reserve's dependents. 
(d)ProceduresSuch section is further amended by adding at the end the following new subsection:  (d)The Secretary of Defense shall prescribe regulations under which a Reserve of the Army, Navy, Air Force, Marine Corps, or Coast Guard may waive the pay and allowances authorized by law for the duty the Reserve is performing under subsection (a)(2) or (b)(2).. 
(e)Effective dateThe amendments made by this section shall take effect 180 days after the date of the enactment of this Act. 622.Restatement and clarification of authority to reimburse members for spouse relicensing costs pursuant to a permanent change of station (a)In generalSection 453 of title 37, United States Code, is amended by adding at the end the following new subsection: 
 
(g)Reimbursement of qualifying spouse relicensing costs incident to a member’s permanent change of station or assignment 
(1)From amounts otherwise made available for a fiscal year to provide travel and transportation allowances under this chapter, the Secretary concerned may reimburse a member of the uniformed services for qualified relicensing costs of the spouse of the member when— (A)the member is reassigned, either as a permanent change of station or permanent change of assignment, between duty stations located in separate jurisdictions with unique licensing or certification requirements and authorities; and 
(B)the movement of the member’s dependents is authorized at the expense of the United States under this section as part of the reassignment. (2)Reimbursement provided to a member under this subsection may not exceed $1000 in connection with each reassignment described in paragraph (1). 
(3)No reimbursement may be provided under this subsection for qualified relicensing costs paid or incurred after December 31, 2024. (4)In this subsection, the term qualified relicensing costs means costs, including exam, continuing education courses, and registration fees, incurred by the spouse of a member if— 
(A)the spouse was licensed or certified in a profession during the member’s previous duty assignment and requires a new license or certification to engage in that profession in a new jurisdiction because of movement described in paragraph (1)(B) in connection with the member’s change in duty location pursuant to reassignment described in paragraph (1)(A); and  (B)the costs were incurred or paid to secure or maintain the license or certification from the new jurisdiction in connection with such reassignment.. 
(b)Repeal of superseded authoritySection 476 of such title is amended by striking subsection (p). 623.Expansion of death gratuity for ROTC graduatesSection 623(b) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended by striking the date of the enactment of this Act and inserting May 1, 2017. 
624.Expansion of assistance for Gold Star spouses and other dependentsSection 633(a) of the National Defense Authorization Act for Fiscal Year 2014 (10 U.S.C. 1475 note) is amended— (1)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively; 
(2)by inserting (1) before Each Secretary; (3)in the matter preceding paragraph (1), by inserting a casualty assistance officer who is after jurisdiction of such Secretary; 
(4)by striking spouses and other dependents of members and all that follows through services: and inserting an em dash; and (5)by inserting before subparagraph (A), as redesignated, the following: 
 
(A)a spouse and any other dependent of a member of such Armed Force (including the reserve components thereof) who dies on active duty; and (B)a dependent described in subparagraph (A) if the spouse of the deceased member dies and the dependent (or the guardian of such dependent) requests such assistance. 
(2)Casualty assistance officers described in paragraph (1) shall provide to spouses and dependents described in that paragraph the following services:. 625.Gold Star Families Parks Pass (a)In generalSection 805(b) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6804(b)) is amended by adding at the end the following:  
 
(3)Gold Star Families Parks PassThe Secretary shall make the National Parks and Federal Recreational Lands Pass available, at no cost, to members of Gold Star Families who meet the eligibility requirements of section 3.2 of Department of Defense Instruction 1348.36 (or a successor instruction).. (b)Technical and conforming amendmentsSection 805 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6804) is amended— 
(1)in subsection (a)(7), in the first sentence, by striking age and disability; and (2)in subsection (b)— 
(A)in paragraph (1)(A), in the second sentence, in the matter preceding clause (i), by striking this subsection and inserting this paragraph; and  (B)in paragraph (2), in the second sentence, by striking this subsection and inserting this paragraph. 
626.Recalculation of financial assistance for providers of child care services and youth program services for dependents 
(a)In generalNot later than July 1, 2021, the Secretary of Defense shall develop a method by which to determine and implement appropriate amounts of financial assistance under section 1798 of title 10, United States Code. In such development, the Secretary shall take into consideration the following: (1)Grades of members of the Armed Forces. 
(2)The cost of living in an applicable locale. (3)Whether a military installation has a military child development center, including any wait list length. 
(4)Whether a military child development center has vacant child care employee positions. (5)The capacity of licensed civilian child care providers in an applicable locale. 
(6)The average cost of licensed civilian child care services available in an applicable locale. (7)The sufficiency of the stipend furnished by the Secretary to members of the Armed Forces for civilian child care. 
(b)ReportNot later than August 1, 2021, the Secretary shall submit a report the Committees on Armed Services of the Senate and the House of Representatives on the method developed under this section. (c)DefinitionsIn this section, the terms child care employee and military child development center have the meanings given those terms in section 1800 of title 10, United States Code. 
627.Priority for certain military family housing to a member of the Armed Forces whose spouse agrees to provide family home day care services 
(a)PriorityIf the Secretary of a military department determines that not enough child care employees are employed at a military child development center on a military installation under the jurisdiction of that Secretary to adequately care for the children of members of the Armed Forces stationed at that military installation, the Secretary, to the extent practicable, may give priority for covered military family housing to a member whose spouse is an eligible military spouse. (b)Number of priority positionsA Secretary of a military department may grant priority under subsection (a) only to the minimum number of eligible military spouses that the Secretary determines necessary to provide adequate child care to the children of members stationed at a military installation described in subsection (a). 
(c)LimitationNothing in this section may be construed to require the Secretary of a military department to provide covered military family housing that has been adapted for disabled individuals to a member under this section instead of to a member with one more dependents enrolled in the Exceptional Family Member Program. (d)Result of failure To provide family home day care services or loss of eligibilityThe Secretary of the military department concerned may remove a household provided covered military family housing under this section therefrom if the Secretary determines the spouse of that member has failed to abide by an agreement described in subsection (e)(3) or has ceased to be an eligible military spouse. Such removal may not occur sooner than 60 days after the date of such determination. 
(e)DefinitionsIn this section: (1)The terms child care employee, family home day care, and military child development center have the meanings given those terms in section 1800 of title 10, United States Code. 
(2)The term covered military family housing means military family housing— (A)located on a military installation described in subsection (a); and 
(B)that the Secretary of the military department concerned determines is large enough to provide family home day care services to no fewer than six children (not including children in the household of the eligible military spouse). (3)The term eligible military spouse means a military spouse who— 
(A)is eligible for military family housing; (B)is eligible to provide family home day care services; 
(C)has provided family home day care services for at least one year; and (D)agrees in writing to provide family home day care services in covered military family housing for a period not shorter than one year. 
628.Study on feasibility and advisability of TSP contributions by military spouses 
(a)Study requiredThe Secretary of Defense shall conduct a study on the feasibility and advisability of potential enhancements to the military Thrift Savings Plan administered by the Federal Retirement Thrift Investment Board. (b)ElementsThe study under subsection (a) shall include the following: 
(1)An evaluation of the effect of allowing military spouses to contribute or make eligible retirement account transfers to the military Thrift Savings Plan account of the member of the Armed Forces to whom that military spouse in married. (2)Legislation the Secretary determines necessary to permit contributions and transfers described in paragraph (1). 
(c)Reporting 
(1)Initial reportNot later than February 1, 2021, the Secretary of Defense shall submit to the Committee on Homeland Security & Governmental Affairs of the Senate, the Committee on Oversight and Reform of the House of Representatives, and the Federal Retirement Thrift Investment Board, a report on the results of the study under subsection (a). (2)AnalysisNot later than 60 days after receiving the report under paragraph (1), the Federal Thrift Savings Retirement Board shall analyze the report under paragraph (1), generate recommendations and comments it determines appropriate, and submit such analysis, recommendations, and comments to the Secretary. 
(3)Final reportNot later than April 1, 2021, the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives— (A)the report under paragraph (1); 
(B)the analysis, recommendations, and comments under paragraph (2); and (C)the recommendations of the Secretary regarding elements described in subsection (b). 
629.Report on implications of expansion of authority to provide financial assistance to civilian providers of child care services or youth program services for survivors of members of the Armed Forces who die in the line of duty 
(a)Report requiredNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the implications of expansion of the authority under section 1798 of title 10, United States Code, to provide financial assistance to civilian providers of child care services or youth program services for survivors of members of the Armed Forces who die in the line of duty, without regard to whether such deaths occurred in combat-related incidents.  (b)ElementsThe report under subsection (a) shall include the following: 
(1)An analysis of data during the five years preceding the date of the report that regarding the number of— (A)members of the Armed Forces who died in the line of duty; and 
(B)dependents of such members who would be eligible for services described in subsection (a). (2)The estimated cost of the expansion described in subsection (a). 
(3)An assessment of how such expansion would affect the availability of such services for children of members of the Armed Forces on active duty, particularly in areas where demand for such services by such members is greatest. (4)An assessment of existing programs of the Department of Defense that provide financial assistance described in subsection (a). 
(5)Recommendations for legislative or administrative action to expand the provision of services described in subsection (a). 629A.Report on extension of commissary and exchange benefits for surviving remarried spouses with dependent children of members of the Armed Forces who die while on active duty or certain reserve duty (a)Report requiredThe Secretary of Defense, in consultation with the Secretary of Homeland Security, shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on procedures of the Department of Defense by which an eligible remarried spouse may obtain access, as appropriate, to a military installation in order to use a commissary store or MWR retail facility. 
(b)Elements The report under this section shall include the following: (1)Procedures by which an eligible remarried spouse may obtain a personal agent designation. 
(2)Administrative requirements for an eligible remarried spouse to obtain access described in subsection (a). (3)An assessment of the consistency of procedures described in subsection (a) across— 
(A)the Armed Forces; and (B)installations of the Department of Defense. 
(4)Security considerations arising from granting access described in subsection (a). (5)Other matters the Secretary of Defense determines appropriate. 
(c)DeadlineThe Secretary shall submit the report under this section not later than March 1, 2021. (d)DefinitionsIn this section: 
(1)The term eligible remarried spouse means an individual who is a surviving former spouse of a covered member of the Armed Forces, who has remarried after the death of the covered member of the Armed Forces and has guardianship of dependent children of the deceased member; (2)The term covered member of the Armed Forces means a member of the Armed Forces who dies while serving— 
(A)on active duty; or (B)on such reserve duty as the Secretary of Defense and the Secretary of Homeland Security may jointly specify for purposes of this section. 
(3)The term MWR retail facility has the meaning given that term in section 1063 of title 10, United States Code. DDefense Resale Matters 631.Base responders essential needs and dining access (a)In generalChapter 54 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1066.Use of commissary stores and MWR facilities: protective services civilian employees  
(a)Eligibility of protective services civilian employeesAn individual employed as a protective services civilian employee at a military installation may be permitted to purchase food and hygiene items at a commissary store or MWR retail facility located on that military installation. (b)User fee authority (1)The Secretary of Defense shall prescribe regulations that impose a user fee on individuals who are eligible solely under this section to purchase merchandise at a commissary store or MWR retail facility. 
(2)The Secretary shall set the user fee under this subsection at a rate that the Secretary determines will offset any increase in expenses arising from this section borne by the Department of the Treasury on behalf of commissary stores associated with the use of credit or debit cards for customer purchases, including expenses related to card network use and related transaction processing fees. (3)The Secretary shall deposit funds collected pursuant to a user fee under this subsection in the General Fund of the Treasury. 
(4)Any fee under this subsection is in addition to the uniform surcharge under section 2484(d) of this title. (c)DefinitionsIn this section: 
(1)The term MWR retail facility has the meaning given that term in section 1063 of this title. (2)The term protective services civilian employee means a position in any of the following series (or successor classifications) of the General Schedule: 
(A)Security Administration (GS–0080). (B)Fire Protection and Prevention (GS–0081). 
(C)Police (GS–0083). (D)Security Guard (GS–0085). 
(E)Emergency Management (GS–0089).. (b)Clerical amendmentThe table of sections at the beginning of chapter 54 of title 10, United States Code, is amended by adding at the end the following new item: 
 
 
1066. Use of commissary stores and MWR facilities: protective services civilian employees.. 
632.First responder access to mobile exchangesSection 1146 of title 10, United States Code, is amended by adding at the end the following new subsection:  (d)Emergency response providers during a declared major disaster or emergencyThe Secretary of Defense may prescribe regulations to allow an emergency response provider (as that term is defined in section 2 of the Homeland Security Act of 2002 (Public Law 107–296; 6 U.S.C. 101)) to use a mobile commissary or exchange store deployed to an area covered by a declaration of a major disaster or emergency under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).. 
633.Updated business case analysis for consolidation of the defense resale system 
(a)In generalNot later than March 1, 2021, the Chief Management Officer of the Department of Defense, in coordination with the Undersecretary of Defense for Personnel and Readiness, shall update the study titled Study to Determine the Feasibility of Consolidation of the Defense Resale Entities and dated December 4, 2018, to include a new business case analysis that— (1)establishes new baselines for— 
(A)savings from the costs of goods sold; (B)costs of new information technology required for such consolidation; and 
(C)costs of headquarters relocation arising from such consolidation; and (2)addresses each recommendation for executive action in the Government Accountability Office report GAO–20–418SU. 
(b)Review and commentNot later than April 1, 2021, the Secretary of Defense shall make the updated business case analysis (in this section referred to as the updated BCA) available to the Secretaries of the military departments for comment. (c)Submittal to congressional committeesNot later than June 1, 2021, the Secretary of Defense shall make any comments made under subsection (b) and the updated BCA available to the Committees on Armed Services of the Senate and the House of Representatives. 
(d)Delay of consolidationThe Secretary of Defense may not take any action to consolidate military exchanges and commissaries until the Committees on Armed Services of the Senate and the House of Representatives notify the Secretary in writing of receipt and acceptance of the updated BCA. EOther Personnel Rights and Benefits 641.Approval of certain activities by retired and reserve members of the uniformed services (a)Clarification of activities for which approval requiredSection 908 of title 37, United States Code, is amended— 
(1)in subsection (a)— (A)in the matter preceding paragraph (1)— 
(i)by striking subsection (b) and inserting subsections (b) and (c); and (ii)by inserting , accepting payment for speeches, travel, meals, lodging, or registration fees, or accepting a non-cash award, after that employment); and 
(B)in paragraph (2), by striking armed forces and inserting armed forces, except members serving on active duty under a call or order to active duty for a period in excess of 30 days; (2)in the heading of subsection (b), by inserting for employment and compensation after Approval required;  
(3)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and (4)by inserting after subsection (b) the following new subsection (c): 
 
(c)Approval required for certain payments and awardsA person described in subsection (a) may accept payment for speeches, travel, meals, lodging, or registration fees described in that subsection, or accept a non-cash award described in that subsection, only if the Secretary concerned approves the payment or award.. (b)Annual reports on approvalsSubsection (d) of such section, as redesignated by subsection (a)(3) of this section, is amended— 
(1)by inserting (1) before Not later than; (2)in paragraph (1), as designated by paragraph (1) of this subsection, by inserting , and each approval under subsection (c) for a payment or award described in subsection (a), after in subsection (a); and 
(3)by adding at the end the following new paragraph:  (2)The report under paragraph (1) on an approval described in that paragraph with respect to an officer shall set forth the following: 
(A)The foreign government providing the employment or compensation or payment or award. (B)The duties, if any, to be performed in connection with the employment or compensation or payment or award. 
(C)The total amount of compensation, if any, or payment to be provided.. (c)Conforming amendments (1)Section headingThe heading of such section is amended to read as follows: 
 
908.Reserves and retired members: acceptance of employment, payments, and awards from foreign governments. 
(2)Table of sectionsThe table of sections at the beginning of chapter 17 of such title is amended by striking the item relating to section 908 and inserting the following new item:   908. Reserves and retired members: acceptance of employment, payments, and awards from foreign governments.. 642.Permanent authority for and enhancement of the Government lodging program (a)Permanent authoritySection 914 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (5 U.S.C. 5911 note) is amended— 
(1)in subsection (a), by striking , for the period of time described in subsection (b),; and (2)by striking subsection (b). 
(b)Temporary exclusion of certain shipyard employeesSuch section is further amended by inserting after subsection (a) the following new subsection (b):  (b)Temporary exclusion of certain shipyard employees (1)In generalIn carrying out a Government lodging program under subsection (a), the Secretary shall exclude from the requirements of the program employees who are traveling for the performance of mission functions of a public shipyard of the Department if the Secretary determines such requirements would adversely affect the purpose or mission of such travel. 
(2)TerminationThis subsection shall terminate on September 30, 2023.. (c)Conforming amendmentThe heading of such section is amended to read as follows: 
 
914.Government lodging program. 
643.Operation of Stars and Stripes 
(a)OperationSubject to appropriations, the Secretary of Defense may not cease operation and maintenance of Stars and Stripes until 180 days after the date on which the Secretary submits to the Committees on Armed Service of the Senate and the House of Representatives notice of the proposed cessation of such operation and maintenance. (b)Report on business case analysisNot later than March 1, 2021, the Secretary of Defense, in coordination with the editor of Stars and Stripes, shall submit a report to the Committees on Armed Services of the Senate and the House of Representatives detailing the business case analysis for various options for Stars and Stripes. The report shall contain the following elements: 
(1)An analysis of the pros and cons of, and business case for, continuing the operation and publication of Stars and Stripes at its current levels, including other options for the independent reporting currently provided, especially in a deployed environment. (2)An analysis of the modes of communication used by Stars and Stripes. 
(3)An analysis of potential reduced operations of Stars and Stripes. (4)An analysis of the operation of Stars and Stripes solely as a non-appropriated fund entity. 
(5)An analysis of operating Stars and Stripes as a category B morale, welfare, and recreation entity. (6)An assessment of the value of the availability of Stars and Stripes (in print or an electronic version) to deployed or overseas members of the Armed Forces. 
VIIHealth Care Provisions 
 
Subtitle A—TRICARE and Other Health Care Benefits 
Sec. 701. Improvement to breast cancer screening. 
Sec. 702. Waiver of fees charged to certain civilians for emergency medical treatment provided at military medical treatment facilities. 
Sec. 703. Authority for Secretary of Defense to manage provider type referral and supervision requirements under TRICARE program. 
Sec. 704. Expansion of benefits available under TRICARE Extended Care Health Option program. 
Sec. 705. Sale of hearing aids for dependents of certain members of the reserve components. 
Sec. 706. Pilot program on receipt of non-generic prescription maintenance medications under TRICARE pharmacy benefits program. 
Subtitle B—Health Care Administration 
Sec. 711. Repeal of administration of TRICARE dental plans through Federal Employees Dental and Vision Insurance Program. 
Sec. 712. Protection of the Armed Forces from infectious diseases. 
Sec. 713. Inclusion of drugs, biological products, and critical medical supplies in national security strategy for national technology and industrial base. 
Sec. 714. Contract authority of the Uniformed Services University of the Health Sciences. 
Sec. 715. Membership of Board of Regents of Uniformed Services University of the Health Sciences. 
Sec. 716. Temporary exemption for Uniformed Services University of the Health Sciences from certain Paperwork Reduction Act requirements. 
Sec. 717. Modification to limitation on the realignment or reduction of military medical manning end strength. 
Sec. 718. Modifications to implementation plan for restructure or realignment of military medical treatment facilities. 
Sec. 719. Policy to address prescription opioid safety. 
Sec. 720. Addition of burn pit registration and other information to electronic health records of members of the Armed Forces. 
Sec. 721. Inclusion of information on exposure to open burn pits in postdeployment health reassessments. 
Subtitle C—Matters Relating to COVID–19 
Sec. 731. COVID–19 military health system review panel. 
Sec. 732. Department of Defense pandemic preparedness. 
Sec. 733. Transitional health benefits for certain members of the National Guard serving under orders in response to the coronavirus (COVID–19). 
Sec. 734. Registry of certain TRICARE beneficiaries diagnosed with COVID–19. 
Sec. 735. Health assessments of veterans diagnosed with pandemic diseases to determine exposure to open burn pits and toxic airborne chemicals. 
Sec. 736. Comptroller General study on delivery of mental health services to members of the Armed Forces during the COVID–19 pandemic. 
Subtitle D—Reports and Other Matters 
Sec. 741. Modifications to pilot program on civilian and military partnerships to enhance interoperability and medical surge capability and capacity of National Disaster Medical System. 
Sec. 742. Reports on suicide among members of the Armed Forces and suicide prevention programs and activities of the Department of Defense. 
Sec. 743. Extension of authority for Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund. 
Sec. 744. Military Health System Clinical Quality Management Program. 
Sec. 745. Wounded Warrior Service Dog Program. 
Sec. 746. Extramedical maternal health providers demonstration project. 
Sec. 747. Briefing on diet and nutrition of members of the Armed Forces. 
Sec. 748. Audit of medical conditions of residents in privatized military housing. 
Sec. 749. Assessment of receipt by civilians of emergency medical treatment at military medical treatment facilities. 
Sec. 750. Study on the incidence of cancer diagnosis and mortality among military aviators and aviation support personnel. 
Sec. 751. Study on exposure to toxic substances at Karshi-Khanabad Air Base, Uzbekistan. 
Sec. 752. Review and report on prevention of suicide among members of the Armed Forces stationed at remote installations outside the contiguous United States. 
Sec. 753. Study on medevac helicopters and ambulances at certain military installations. 
Sec. 754. Comptroller General study on prenatal and postpartum mental health conditions among members of the Armed Forces and their dependents. 
Sec. 755. Report on lapses in TRICARE coverage for members of the National Guard and reserve components. 
Sec. 756. Study and report on increasing telehealth services across Armed Forces. 
Sec. 757. Study on force mix options and service models to enhance readiness of medical force of the Armed Forces. 
Sec. 758. Report on billing practices for health care from Department of Defense. 
Subtitle E—Mental Health Services from Department of Veterans Affairs for Members of Reserve Components 
Sec. 761. Short title. 
Sec. 762. Expansion of eligibility for readjustment counseling and related outpatient services from Department of Veterans Affairs to include members of reserve components of the Armed Forces. 
Sec. 763. Provision of mental health services from Department of Veterans Affairs to members of reserve components of the Armed Forces. 
Sec. 764. Inclusion of members of reserve components in mental health programs of Department of Veterans Affairs. 
Sec. 765. Report on mental health and related services provided by Department of Veterans Affairs to members of the Armed Forces.  
ATRICARE and Other Health Care Benefits 
701.Improvement to breast cancer screeningSection 1074d(b)(2) of title 10, United States Code, is amended by inserting before the period at the end the following: , including through the use of digital breast tomosynthesis. 702.Waiver of fees charged to certain civilians for emergency medical treatment provided at military medical treatment facilitiesSection 1079b of title 10, United States Code, is amended— 
(1)by redesignating subsection (b) as subsection (c); and (2)by inserting after subsection (a) the following new subsection (b): 
 
(b)Waiver of feesThe Secretary may waive a fee that would otherwise be charged under the procedures implemented under subsection (a) to a civilian who is not a covered beneficiary if— (1)the civilian is unable to pay for the costs of the trauma or other medical care provided to the civilian (including any such costs remaining after the Secretary receives payment from an insurer for such care, as applicable); and 
(2)the provision of such care enhances the knowledge, skills, and abilities of health care providers, as determined by the Secretary.. 703.Authority for Secretary of Defense to manage provider type referral and supervision requirements under TRICARE programSection 1079(a)(12) of title 10, United States Code, is amended, in the first sentence, by striking or certified clinical social worker, and inserting certified clinical social worker, or other class of provider as designated by the Secretary of Defense,. 
704.Expansion of benefits available under TRICARE Extended Care Health Option program 
(a)Extended benefits for eligible dependentsSubsection (e) of section 1079 of title 10, United States Code, is amended to read as follows:  (e) (1)Extended benefits for eligible dependents under subsection (d) may include comprehensive health care services (including services necessary to maintain, or minimize or prevent deterioration of, function of the patient) and case management services with respect to the qualifying condition of such a dependent, and include, to the extent such benefits are not provided under provisions of this chapter other than under this section, the following: 
(A)Diagnosis and screening. (B)Inpatient, outpatient, and comprehensive home health care supplies and services which may include cost-effective and medically appropriate services other than part-time or intermittent services (within the meaning of such terms as used in the second sentence of section 1861(m) of the Social Security Act (42 U.S.C. 1395x)). 
(C)Rehabilitation services and devices. (D)In accordance with paragraph (2), respite care for the primary caregiver of the eligible dependent. 
(E)In accordance with paragraph (3), service and modification of durable equipment and assistive technology devices. (F)Special education. 
(G)Vocational training, which may be furnished to an eligible dependent in the residence of the eligible dependent or at a facility in which such training is provided. (H)Such other services and supplies as determined appropriate by the Secretary, notwithstanding the limitations in subsection (a)(12). 
(2)Respite care under paragraph (1)(D) shall be provided subject to the following conditions: (A)Pursuant to regulations prescribed by the Secretary for purposes of this paragraph, such respite care shall be limited to 32 hours per month for a primary caregiver. 
(B)Unused hours of such respite care may not be carried over to another month. (C)Such respite care may be provided to an eligible beneficiary regardless of whether the eligible beneficiary is receiving another benefit under this subsection. 
(3) 
(A)Service and modification of durable equipment and assistive technology devices under paragraph (1)(E) may be provided only upon determination by the Secretary that the service or modification is necessary for the use of such equipment or device by the eligible dependent. (B)Service and modification of durable equipment and assistive technology devices under such paragraph may not be provided— 
(i)in the case of misuse, loss, or theft of the equipment or device; or (ii)for a deluxe, luxury, or immaterial feature of the equipment or device, as determined by the Secretary. 
(C)Service and modification of durable equipment and assistive technology devices under such paragraph may include training of the eligible dependent and immediate family members of the eligible dependent on the use of the equipment or device.. (b)Conforming amendmentSubsection (f) of section 1079 of title 10, United States Code, is amended by striking paragraph (3) or (4) of subsection (e) each place it appears and inserting subparagraph (C), (E), (F), or (G) of subsection (e)(1). 
(c)Additional requirements in Office of Special Needs annual reportSection 1781c(g)(2) of title 10, United States Code, is amended— (1)by redesignating subparagraph (C) as subparagraph (D); and 
(2)by inserting after subparagraph (B) the following new subparagraph (C):  (C)With respect to the Extended Care Health Option program under section 1079(d) of this title— 
(i)the utilization rates of services under such program by eligible dependents (as such term is defined in such section) during the prior year; (ii)a description of gaps in such services, as ascertained by the Secretary from information provided by families of eligible dependents; 
(iii)an assessment of factors that prevent knowledge of and access to such program, including a discussion of actions the Secretary may take to address these factors; and (iv)an assessment of the average wait time for an eligible dependent enrolled in the program to access alternative health coverage for a qualifying condition (as such term is defined in such section), including a discussion of any adverse health outcomes associated with such wait. . 
(d)Comptroller General report 
(1)SubmissionNot later than April 1, 2022, the Comptroller General of the United States shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on caregiving available to eligible dependents under programs such as home- and community-based services provided under State Medicaid plans pursuant to waivers under section 1915 of the Social Security Act (42 U.S.C. 1396n) or the Program of Comprehensive Assistance for Family Caregivers of the Department of Veterans Affairs established under section 1720G of title 38, United States Code. (2)MattersThe report under paragraph (1) shall include— 
(A)an analysis of best practices for the administration of programs to support caregivers of individuals with intellectual or physical disabilities, based on input from payers, administrators, individuals receiving care from such caregivers, and advocates; (B)a comparison of the provision of respite and related care under the Extended Care Health Option program under section 1079(d) of title 10, United States Code, and similar care provided under programs specified in paragraph (1), to identify best practices from such program and, if necessary, make recommendations for improvement; and 
(C)an analysis of the reasons eligible dependents do not qualify for State programs under which caregiving is available, such as home- and community-based services provided under State Medicaid plans as specified in paragraph (1), with respect to the State in which the eligible dependent is located. (3)Eligible dependent definedIn this subsection, eligible dependent has the meaning given such term in section 1079(d) of title 10, United States Code. 
705.Sale of hearing aids for dependents of certain members of the reserve componentsSection 1077(g) of title 10, United States Code, is amended— (1)by striking In addition and inserting (1) In addition; and 
(2)by adding at the end the following new paragraph:  (2)For purposes of selling hearing aids at cost to the United States under paragraph (1), a dependent of a member of the reserve components who is enrolled in the TRICARE program under section 1076d of this title shall be deemed to be a dependent eligible for care under this section.. 
706.Pilot program on receipt of non-generic prescription maintenance medications under TRICARE pharmacy benefits program 
(a)Pilot program 
(1)AuthoritySubject to paragraph (2), the Secretary of Defense may carry out a pilot program under which eligible covered beneficiaries may elect to receive non-generic prescription maintenance medications selected by the Secretary under subsection (c) through military medical treatment facility pharmacies, retail pharmacies, or the national mail-order pharmacy program, notwithstanding section 1074g(a)(9) of title 10, United States Code. (2)RequirementThe Secretary may carry out the pilot program under paragraph (1) only if the Secretary determines that the total costs to the Department of Defense for eligible covered beneficiaries to receive non-generic prescription maintenance medications under the pilot program will not exceed the total costs to the Department for such beneficiaries to receive such medications under the national mail-order pharmacy program pursuant to section 1074g(a)(9) of title 10, United States Code. In making such determination, the Secretary shall consider all manufacturer discounts, refunds and rebates, pharmacy transaction fees, and all other costs. 
(b)DurationIf the Secretary carries out the pilot program under subsection (a)(1), the Secretary shall carry out the pilot program for a three-year period beginning not later than March 1, 2021. (c)Selection of medicationIf the Secretary carries out the pilot program under subsection (a)(1), the Secretary shall select non-generic prescription maintenance medications described in section 1074g(a)(9)(C)(ii) of title 10, United States Code, to be covered by the pilot program. 
(d)NotificationIf the Secretary carries out the pilot program under subsection (a)(1), in providing each eligible covered beneficiary with an explanation of benefits, the Secretary shall notify the beneficiary of whether the medication that the beneficiary is prescribed is covered by the pilot program. (e)Briefing and reports (1)BriefingIf the Secretary determines to carry out the pilot program under subsection (a)(1), not later than 90 days after the date of the enactment of this Act, the Secretary shall provide to the Committees on Armed Services of the House of Representatives and the Senate a briefing on the implementation of the pilot program. 
(2)Interim reportIf the Secretary carries out the pilot program under subsection (a)(1), not later than 18 months after the commencement of the pilot program, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the pilot program. (3)Comptroller General report (A)In generalIf the Secretary carries out the pilot program under subsection (a)(1), not later than March 1, 2024, the Comptroller General of the United States shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the pilot program. 
(B)ElementsThe report under subparagraph (A) shall include the following: (i)The number of eligible covered beneficiaries who participated in the pilot program and an assessment of the satisfaction of such beneficiaries with the pilot program. 
(ii)The rate by which eligible covered beneficiaries elected to receive non-generic prescription maintenance medications at a retail pharmacy pursuant to the pilot program, and how such rate affected military medical treatment facility pharmacies and the national mail-order pharmacy program. (iii)The amount of cost savings realized by the pilot program, including with respect to— 
(I)dispensing fees incurred at retail pharmacies compared to the national mail-order pharmacy program for brand name prescription drugs; (II)administrative fees; 
(III)any costs paid by the United States for the drugs in addition to the procurement costs; (IV)the use of military medical treatment facilities; and 
(V)copayments paid by eligible covered beneficiaries. (iv)A comparison of supplemental rebates between retail pharmacies and other points of sale. 
(f)Rule of constructionNothing in this section may be construed to affect— (1)the ability of the Secretary to carry out section 1074g(a)(9)(C) of title 10, United States Code, after the date on which the pilot program is completed; or 
(2)the prices established for medications under section 8126 of title 38, United States Code. (g)DefinitionsIn this section: 
(1)The term eligible covered beneficiary has the meaning given that term in section 1074g(i) of title 10, United States Code. (2)The terms military medical treatment facility pharmacies, retail pharmacies, and the national mail-order pharmacy program mean the methods for receiving prescription drugs as described in clauses (i), (ii), and (iii), respectively, of section 1074g(a)(2)(E) of title 10, United States Code. 
BHealth Care Administration 
711.Repeal of administration of TRICARE dental plans through Federal Employees Dental and Vision Insurance Program 
(a)Title 5Section 8951(8) of title 5, United States Code, is amended by striking 1076a or.  (b)Title 10Section 1076a(b) of title 10, United States Code, is amended to read as follow: 
 
(b)Administration of PlansThe plans established under this section shall be administered under regulations prescribed by the Secretary of Defense in consultation with the other administering Secretaries.. (c)Conforming repealSection 713 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1811) is repealed. 
(d)Technical amendmentSection 1076a(a)(1) of title 10, United States Code, is amended by striking the second sentence. 712.Protection of the Armed Forces from infectious diseases (a)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1073d the following new section: 
 
1073e.Protection of armed forces from infectious diseases 
(a)ProtectionThe Secretary of Defense shall develop and implement a plan to ensure that the armed forces have the diagnostic equipment, testing capabilities, and personal protective equipment necessary to protect members of the armed forces from the threat of infectious diseases and to treat members who contract infectious diseases. (b)RequirementsIn carrying out subsection (a), the Secretary shall ensure the following: 
(1)Each military medical treatment facility has the testing capabilities described in such subsection, as appropriate for the mission of the facility. (2)Each deployed naval vessel has access to the testing capabilities described in such subsection. 
(3)Members of the armed forces deployed in support of a contingency operation outside of the United States have access to the testing capabilities described in such subsection, including at field hospitals, combat support hospitals, field medical stations, and expeditionary medical facilities. (4)The Department of Defense maintains— 
(A)a 30-day supply of personal protective equipment in a quantity sufficient for each member of the armed forces, including the reserve components thereof; and (B)the capability to rapidly resupply such equipment.  
(c)Research and development 
(1)The Secretary shall include with the defense budget materials (as defined by section 231(f) of this title) for a fiscal year a plan to research and develop vaccines, diagnostics, and therapeutics for infectious diseases. (2)The Secretary shall ensure that the medical laboratories of the Department of Defense are equipped with the technology needed to facilitate rapid research and development of vaccines, diagnostics, and therapeutics in the case of a pandemic..  
(b)Clerical amendmentThe table of contents at the beginning of such chapter is amended by inserting after the item relating to section 1073d the following new item:   1073e. Protection of armed forces from infectious diseases.. 713.Inclusion of drugs, biological products, and critical medical supplies in national security strategy for national technology and industrial base (a)National security strategy for national technology and industrial baseSection 2501(a) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(11)Providing for the provision of drugs, biological products, vaccines, and critical medical supplies required to enable combat readiness and protect the health of the armed forces.. (b)Assessment (1)In generalThe Secretary of Defense shall include with the report required to be submitted in 2022 under section 2504 of title 10, United States Code, an appendix containing an assessment of gaps or vulnerabilities in the national technology and industrial base (as defined by section 2500(1) of such title) with respect to drugs, biological products, vaccines, and critical medical supplies described in section 2501(a)(11) of such title, as amended by subsection (a) of this section. In carrying out such assessment, the Secretary shall consult with the Secretary of Health and Human Services, the Commissioner of Food and Drugs, and the heads of other departments and agencies of the Federal Government that the Secretary of Defense determines appropriate.  
(2)Matters includedThe assessment under paragraph (1) shall include— (A)an identification and origin of any finished drugs, as identified by the Secretary of Defense, and the essential components of such drugs, including raw materials, chemical components, and active pharmaceutical ingredients that are necessary for the manufacture of such drugs, whose supply is at risk of disruption during a time of war or national emergency; 
(B)an identification of shortages of finished drugs, biological products, vaccines, and critical medical supplies essential for combat readiness and the protection of the health of the Armed Forces (including with respect to any challenges or issues with the joint deployment formulary), as identified by the Secretary of Defense; (C)an identification of the defense and geopolitical contingencies that are sufficiently likely to arise that may lead to the discontinuance, interruption or meaningful disruption in the supply of a drug, biological product, vaccine, or critical medical supply, and recommendations regarding actions the Secretary of Defense should take to reasonably prepare for the occurrence of such contingencies; 
(D)an identification of any barriers that exist to manufacture finished drugs, biological products, vaccines, and critical medical supplies in the United States, including with respect to regulatory barriers by the Federal Government and whether the raw materials may be found in the United States; (E)an identification of potential partners of the United States with whom the United States can work with to realign the manufacturing capabilities of the United States for such finished drugs, biological products, vaccines, and critical medical supplies;  
(F)an assessment conducted by the Secretary of Defense of the resilience and capacity of the current supply chain and industrial base to support national defense upon the occurrence of the contingencies identified in subparagraph (C), including with respect to— (i)the manufacturing capacity of the United States; 
(ii)gaps in domestic manufacturing capabilities, including nonexistent, extinct, threatened, and single-point-of-failure capabilities; (iii)supply chains with single points of failure and limited resiliency; and 
(iv)economic factors, including global competition, that threaten the viability of domestic manufacturers; and (G)recommendations to enhance and strengthen the surge requirements and readiness contracts of the Department of Defense to ensure the sufficiency of the stockpile of the Department of, and the ready access by the Department to, critical medical supplies, pharmaceuticals, vaccines, countermeasure prophylaxis, and personal protective equipment, including with respect to the effectiveness of the theater lead agent for medical materiel program in support of the combatant commands. 
(3)SubmissionIn addition to including the assessment under paragraph (1) as an appendix to the report required to be submitted in 2022 under section 2504 of title 10, United States Code, the Secretary of Defense shall submit such appendix separately to the appropriate congressional committees. (4)FormThe assessment under paragraph (1) shall be submitted in classified form. 
(5)DefinitionsIn this subsection: (A)The term appropriate congressional committees means the following: 
(i)The Committee on Appropriations, the Committee on Energy and Commerce, and the Committee on Homeland Security of the House of Representatives. (ii)The Committee on Appropriations, the Committee on Health, Education, Labor, and Pensions, and the Committee on Homeland Security and Governmental Affairs of the Senate. 
(B)The term critical medical supplies includes personal protective equipment, diagnostic tests, testing supplies, and lifesaving breathing apparatuses required to treat severe respiratory illnesses and distress. 714.Contract authority of the Uniformed Services University of the Health Sciences (a)Contract authoritySection 2113(g)(1) of title 10, United States Code, is amended— 
(1)in subparagraph (E), by striking and at the end; (2)in subparagraph (F), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new subparagraph:  (G)notwithstanding sections 2304, 2361, and 2374 of this title, to enter into contracts and cooperative agreements with, accept grants from, and make grants to, nonprofit entities (on a sole-source basis) for the purpose specified in subparagraph (A) or for any other purpose the Secretary determines to be consistent with the mission of the University.. 
(b)Rule of constructionNothing in section 2113(g) of title 10, United States Code, as amended by subsection (a), shall be construed to limit the ability of the Secretary of Defense, in carrying out such section, to use competitive procedures to award contracts, cooperative agreements, or grants. 715.Membership of Board of Regents of Uniformed Services University of the Health Sciences (a)In generalSection 2113a(b) of title 10, United States Code, is amended— 
(1)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and (2)by inserting after paragraph (2) the following new paragraph: 
 
(3)the Director of the Defense Health Agency, who shall be an ex officio member;. (b)Rule of constructionThe amendments made by this section may not be construed to invalidate any action taken by the Uniformed Services University of the Health Sciences or its Board of Regents prior to the effective date of this section. 
(c)Effective dateThe amendments made by this section shall take effect on January 1, 2021. 716.Temporary exemption for Uniformed Services University of the Health Sciences from certain Paperwork Reduction Act requirements (a)Temporary exemption from certain Paperwork Reduction Act requirements (1)In generalDuring the two-year period beginning on the date that is 30 days after the date of the enactment of this Act, the requirements described in paragraph (2) shall not apply with respect to the voluntary collection of information during the conduct of research and program evaluations— 
(A)conducted or sponsored by the Uniformed Services University of the Health Sciences; and (B)funded through the Defense Health Program. 
(2)Requirements describedThe requirements described in this paragraph are the requirements under the following provisions of law: (A)Section 3506(c) of title 44, United States Code. 
(B)Sections 3507 and 3508 of such title. (b)Reports (1)Interim reportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report on the preliminary findings with respect to— 
(A)the estimated time saved by the Uniformed Services University of the Health Sciences (if applicable) by reason of the exemption under paragraph (1) of subsection (a) to requirements described in paragraph (2) of such subsection; (B)the research within the scope of such exemption that has been initiated, is ongoing, or has been completed during the period in which the exemption is in effect; 
(C)the estimated cost savings by the University that can be attributed to such exemption; and (D)the additional burdens upon the research subjects of the University that are attributable to such exemption. 
(2)Updated reportNot later than two years after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report containing— (A)updated information with respect to the matters under paragraph (1); and 
(B)any recommendations with respect to policy or legislative actions regarding the exemption under paragraph (1) of subsection (a) to requirements described in paragraph (2) of such subsection.  (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Oversight and Reform of the House of Representatives; and (2)the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate. 
717.Modification to limitation on the realignment or reduction of military medical manning end strengthSection 719 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1454) is amended— (1)in subsection (a), in the matter preceding paragraph (1), by striking may not realign or reduce military medical end strength authorizations until and inserting the following: may not realign or reduce military medical end strength authorizations during the 180 days following the date of the enactment of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, and after such period, may not realign or reduce such authorizations unless; and 
(2)in subsection (b)(1), by inserting before the period at the end the following: , including with respect to both the homeland defense mission and pandemic influenza. 718.Modifications to implementation plan for restructure or realignment of military medical treatment facilitiesSection 703(d) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2199) is amended— 
(1)in paragraph (2), by striking subparagraph (D) and inserting the following new subparagraph:  (D)A description of how the Secretary will carry out subsection (b), including, with respect to each affected military medical treatment facility, a description of— 
(i)the elements required for health care providers to accept and transition covered beneficiaries to the purchased care component of the TRICARE program; (ii)a method to monitor and report on quality benchmarks for the beneficiary population that will be required to transition to such component of the TRICARE program; and 
(iii)a process by which the Director of the Defense Health Agency will ensure that such component of the TRICARE program has the required capacity.; and (2)by adding at the end the following new paragraph: 
 
(4)Notice and waitThe Secretary may not implement the plan under paragraph (1) unless— (A)the Secretary has submitted the plan to the congressional defense committees; 
(B)the Secretary has certified to the congressional defense committees that, pursuant to subsection (b), if a proposed restructure, realignment, or modification will eliminate the ability of a covered beneficiary to access health care services at a military medical treatment facility, the covered beneficiary will be able to access such health care services through the purchased care component of the TRICARE program; and (C)a 180-day period has elapsed following the later of— 
(i)the date on which the congressional defense committees have received both the implementation plan under subparagraph (A) and the notice of certification under subparagraph (B); or (ii)the date of the enactment of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021.. 
719.Policy to address prescription opioid safety 
(a)RequirementThe Secretary of Defense shall develop a policy and tracking mechanism to monitor and provide oversight of opioid prescribing to ensure that the provider practices of medication-prescribing health professionals across the military health system conform with— (1)the clinical practice guidelines of the Department of Defense and the Department of Veterans Affairs; and 
(2)the prescribing guidelines published by the Centers for Disease Control and Prevention and the Food and Drug Administration. (b)ElementsThe requirements under subsection (a) shall include the following: 
(1)Providing oversight and accountability of opioid prescribing practices that are outside of the recommended parameters for dosage, supply, and duration as identified in the guideline published by the Centers for Disease Control and Prevention titled CDC Guideline for Prescribing Opioids for Chronic Pain—United States, 2016, or such successor guideline, and the guideline published by the Department of Defense and Department of Veterans Affairs titled DoD/VA Management of Opioid Therapy (OT) for Chronic Pain Clinical Practice Guideline, 2017 or such successor guideline. (2)Implementing oversight and accountability responsibilities for opioid prescribing safety as specified in paragraph (1). 
(3)Implementing systems to ensure that the prescriptions in the military health system data repository are appropriately documented and that the processing date and the metric quantity field for opioid prescriptions in liquid form are consistent within the electronic health record system known as MHS GENESIS. (4)Implementing opioid prescribing controls within the electronic health record system known as MHS GENESIS and document if an overdose reversal drug was co-prescribed. 
(5)Developing metrics that can be used by the Defense Health Agency and each military medical treatment facility to actively monitor and limit the overprescribing of opioids and to monitor the co-prescribing of overdose reversal drugs as accessible interventions. (6)Developing a report that tracks progression toward reduced levels of opioid use and includes an identification of prevention best practices established by the Department. 
(7)Developing and implementing a plan to improve communication and value-based initiatives between pharmacists and medication-prescribing health professionals across the military health system. 720.Addition of burn pit registration and other information to electronic health records of members of the Armed Forces (a)Updates to electronic health recordsBeginning not later than one year after the date of the enactment of this Act, the Secretary of Defense shall ensure that— 
(1)the electronic health record maintained by the Secretary for a member of the Armed Forces registered with the Airborne Hazards and Open Burn Pit Registry is updated with any information contained in such registry with respect to the member; and (2)any occupational or environmental health exposure recorded in the Defense Occupational and Environmental Health Readiness System (or any successor system) is linked to the electronic health record system of the Department of Defense to notify health professionals treating a member specified in paragraph (1) of any such exposure recorded for the member. 
(b)Airborne Hazards and Open Burn Pit Registry definedIn this section, the term “Airborne Hazards and Open Burn Pit Registry” means the registry established by the Secretary of Veterans Affairs under section 201 of the Dignified Burial and Other Veterans’ Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note). 721.Inclusion of information on exposure to open burn pits in postdeployment health reassessments (a)In generalThe Secretary of Defense shall include in postdeployment health reassessments conducted under section 1074f of title 10, United States Code, pursuant to a Department of Defense Form 2796, or successor form, an explicit question regarding exposure of members of the Armed Forces to open burn pits. 
(b)Inclusion in assessments by military departmentsThe Secretary of Defense shall ensure that the Secretary of each military department includes a question regarding exposure of members of the Armed Forces to open burn pits in any electronic postdeployment health assessment conducted by that military department.  (c)Open burn pit definedIn this section, the term open burn pit has the meaning given that term in section 201(c) of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note). 
CMatters Relating to COVID–19 
731.COVID–19 military health system review panel 
(a)EstablishmentThe Secretary of Defense shall establish a panel to be known as the COVID–19 Military Health System Review Panel (in this section referred to as the panel). (b)Composition (1)MembersThe panel shall be composed of the following members: 
(A)The President of the Uniformed Services University of the Health Sciences. (B)The Director of the Defense Health Agency. 
(C)The Surgeon General of the Army. (D)The Surgeon General of the Navy. 
(E)The Surgeon General of the Air Force. (F)The Joint Staff Surgeon. 
(G)The Deputy Assistant Secretary of Defense for Health Readiness Policy and Oversight. (H)The Deputy Assistant Secretary of Defense for Health Resources Management and Policy. 
(2)ChairpersonThe chairperson of the panel shall be the President of the Uniformed Services University of the Health Sciences. (3)TermsEach member shall be appointed for the life of the panel. 
(c)Duties 
(1)In generalThe panel shall— (A)review the response of the military health system to the coronavirus disease 2019 (COVID–19) and the effects of COVID–19 on such system, including by analyzing any strengths or weaknesses of such system identified as a result COVID–19; and 
(B)using information from the review, make such recommendations as the panel considers appropriate with respect to any policy, practice, organization, manning level, funding level, or legislative authority relating to the military health system. (2)Elements of reviewIn conducting the review under paragraph (1), each member of the panel shall lead a review of at least one of the following elements, with respect to the military health system: 
(A)Policy, including any policy relating to force health protection or medical standards for the appointment, enlistment, or induction of individuals into the Armed Forces. (B)Public health activities, including any activity relating to risk communication, surveillance, or contact tracing. 
(C)Research, diagnostics, and therapeutics. (D)Logistics and technology. 
(E)Force structure and manning. (F)Governance and organization. 
(G)Operational capabilities and operational support. (H)Education and training. 
(I)Health benefits under the TRICARE program. (J)Engagement and security activities relating to global health. 
(K)The financial impact of COVID–19 on the military health system. (d)ReportNot later than June 1, 2021, the Secretary of Defense shall submit to the congressional defense committees a report that includes the findings of the panel as a result of the review under subsection (c)(1)(A) and such recommendations as the panel considers appropriate under subsection (c)(1)(B). 
(e)TerminationThe panel shall terminate on June 1, 2021. 732.Department of Defense pandemic preparedness (a)StrategyThe Secretary of Defense shall develop a strategy for pandemic preparedness and response that includes the following: 
(1)Identification of activities necessary to be carried out prior to a pandemic to ensure preparedness and effective communication of roles and responsibilities within the Department of Defense, including— (A)reviewing the frequency of each exercise conducted by the Department, a military department, or Defense Agency that relates to a pandemic or severe influenza season or related force health protection scenario; 
(B)ensuring such exercises are appropriately planned, resourced, and practiced; (C)including a consideration of the capabilities and capacities necessary to carry out the strategy under this section, and related operations for force health protection, and ensuring that these are included in each cost evaluation, Defense-wide review, or manning assessment of the Department of Defense that affects such capabilities and capacities; 
(D)reviewing the placement, exploring broader utilization of global health engagement liaisons, and increasing the scope of global health activities of the Department of Defense; (E)assessing a potential career track relating to health protection research for members of the Armed Forces and civilian employees of the Department of Defense; 
(F)providing to members of the Armed Forces guidance on force health protection prior to and during a pandemic or severe influenza season, including guidance on specific behaviors or actions required, such as self-isolating, social distancing, and additional protective measures to be carried out after contracting a novel virus or influenza; (G)reviewing and updating the inventory of medical supplies and equipment of the Department of Defense that is available for operational support to the combatant commands prior to and during a pandemic (such as vaccines, biologics, drugs, preventive medicine, antiviral medicine, and equipment relating to trauma support), including a review of— 
(i)the sufficiency of prepositioned stocks; and (ii)the effectiveness of the Warstopper Program of the Defense Logistics Agency, or such successor program; 
(H)reviewing and updating distribution plans of the Department of Defense for critical medical supplies and equipment within the inventory of the Department of Defense, including vaccines and antiviral medicines; and (I)reviewing and updating research on infectious diseases and preventive medicine conducted by the military health system, including research conducted by the Health Related Communities of Interest of the Department of Defense, the Joint Program Committees, the overseas medical laboratories of the Department of Defense, the Armed Forces Health Surveillance Branch, or other elements of the Department of Defense that conduct research in support of members of the Armed Forces or beneficiaries under the TRICARE program. 
(2)Review of Department of Defense systems for health surveillance and detection to ensure continuous situational awareness and early warning with respect to a pandemic, including a review of— (A)the levels of funding and investment, and the overall value, of the Global Emerging Infections Surveillance and Response System of the Department of Defense, including the value demonstrated by the role of such system in— 
(i)improving the Department of Defense prevention and surveillance of, and the response to, infectious diseases that may impact members of the Armed Forces; (ii)informing decisions relating to force health protection across the geographic combatant commands; 
(iii)ensuring laboratory readiness to support pandemic response efforts and to understand infectious disease threats to the Armed Forces; and (iv)coordinating and collaborating with partners, such as the geographic combatant commands, other Federal agencies, and international partners; 
(B)the levels of funding and investment, and the overall value, of the overseas medical laboratories of the Department of Defense, including the value demonstrated by the role of such laboratories in conducting research and forming partnerships with other elements of the Department of Defense, other Federal agencies, international partners in the country in which such laboratory is located, and, as applicable, the private sector of the United States; and (C)the levels of funding and investment, and the overall value, of the Direct HIV/AIDS Prevention Program of the Department of Defense, including the value demonstrated by the role of such program in developing (in coordination with other Federal agencies) programs for the prevention, care, and treatment of the human immunodeficiency virus infection and acquired immune deficiency syndrome. 
(3)Identification of activities to limit the spread of an infectious disease outbreak among members of the Armed Forces and beneficiaries under the TRICARE program, including activities to mitigate the health, social, and economic impacts of a pandemic on such members and beneficiaries, including by— (A)reviewing the role of the Department of Defense in the National Disaster Medical System under section 2812 of the Public Health Service Act (42 U.S.C. 300hh–11) and implementing plans across the Department that leverage medical facilities, personnel, and response capabilities of the Federal Government to support requirements under such Act relating to medical surge capacity; 
(B)determining the range of public health capacity, medical surge capacity, administrative capacity, and veterinary capacity necessary for the Armed Forces to— (i)support operations during a pandemic; and 
(ii)develop mechanisms to reshape force structure during such pandemic as necessary (contingent upon primary mission requirements); and (C)determining the range of activities for operational medical support and infrastructure sustainment that the Department of Defense and other Federal agencies have the capacity to implement during a pandemic (contingent upon primary mission requirements), and develop plans for the implementation of such activities. 
(b)Study on response to COVID–19In addition to the review under section 731, the Secretary shall conduct a study on the response of the military health system to the coronavirus disease 2019 (COVID–19). (c)ReportNot later than June 1, 2021, the Secretary shall submit to the congressional defense committees a report containing— 
(1)the strategy under subsection (a); and (2)the study under subsection (b), including any findings or recommendations from the study that relate to an element of the strategy under subsection (a), such as recommended changes to policy, funding, practices, manning, organization, or legislative authority. 
733.Transitional health benefits for certain members of the National Guard serving under orders in response to the coronavirus (COVID–19) 
(a)In generalThe Secretary of Defense shall provide to a member of the National Guard separating from active service after serving on full-time National Guard duty pursuant to section 502(f) of title 32, United States Code, the health benefits authorized under section 1145 of title 10, United States Code, for a member of a reserve component separating from active duty, as referred to in subsection (a)(2)(B) of such section 1145, if the active service from which the member of the National Guard is separating was in support of the whole of government response to the coronavirus (COVID–19).  (b)DefinitionsIn this section, the terms active duty, active service, and full-time National Guard duty have the meanings given those terms in section 101(d) of title 10, United States Code. 
734.Registry of certain TRICARE beneficiaries diagnosed with COVID–19 
(a)EstablishmentNot later than June 1, 2021, and subject to subsection (b), the Secretary of Defense shall establish and maintain a registry of covered TRICARE beneficiaries who have been diagnosed with COVID–19. (b)Right of beneficiary to opt outA covered TRICARE beneficiary may elect to opt out of inclusion in the registry under subsection (a). 
(c)ContentsThe registry under subsection (a) shall include, with respect to each covered TRICARE beneficiary included in the registry, the following: (1)The demographic information of the beneficiary. 
(2)Information on the industrial or occupational history of the beneficiary, to the extent such information is available in the records regarding the COVID–19 diagnosis of the beneficiary. (3)Administrative information regarding the COVID–19 diagnosis of the beneficiary, including the date of the diagnosis and the location and source of the test used to make the diagnosis. 
(4)Any symptoms of COVID–19 manifested in the beneficiary. (5)Any treatments for COVID–19 taken by the beneficiary, or other medications taken by the beneficiary, when the beneficiary was diagnosed with COVID–19. 
(6)Any pathological data characterizing the incidence of COVID–19 and the type of treatment for COVID–19 provided to the beneficiary. (7)Information on any respiratory illness of the beneficiary recorded prior to the COVID–19 diagnosis of the beneficiary. 
(8)Any information regarding the beneficiary contained in the Airborne Hazards and Open Burn Pit Registry established under section 201 of the Dignified Burial and Other Veterans’ Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note). (9)Any other information determined appropriate by the Secretary. 
(d)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on establishing the registry under subsection (a), including— (1)a plan to implement the registry; 
(2)the cost of implementing the registry; (3)the location of the registry; and 
(4)any recommended legislative changes with respect to establishing the registry. (e)Covered TRICARE beneficiary definedIn this section, the term covered TRICARE beneficiary means an individual who is enrolled in the direct care system under the TRICARE program and is treated for or diagnosed with COVID–19 at a military medical treatment facility. 
735.Health assessments of veterans diagnosed with pandemic diseases to determine exposure to open burn pits and toxic airborne chemicals 
(a)Exposure to open burn pits and toxic airborne chemicals or other airborne contaminants as part of health assessments for veterans during a pandemic and inclusion of information in registry 
(1)Health assessments and physical examinationsThe Secretary of Veterans Affairs shall ensure that the first health assessment or physical examination furnished to a veteran under the laws administered by the Secretary after the veteran tests positive for a pathogen, such as a virus, with respect to which a public health emergency has been declared under section 319 of the Public Health Service Act (42 U.S.C. 247d) includes an evaluation of whether the veteran has been— (A)based or stationed at a location where an open burn pit was used; or 
(B)exposed to toxic airborne chemicals or other airborne contaminants relating to service in the Armed Forces, including an evaluation of any information recorded as part of the Airborne Hazards and Open Burn Pit Registry. (2)Inclusion of individuals in registryIf an evaluation conducted under paragraph (1) with respect to a veteran establishes that the veteran was based or stationed at a location where an open burn pit was used, or that the individual was exposed to toxic airborne chemicals or other airborne contaminants, the individual shall be enrolled in the Airborne Hazards and Open Burn Pit Registry unless the veteran elects to not enroll in such registry. 
(3)Rule of constructionNothing in this subsection may be construed to preclude eligibility of a veteran for benefits under the laws administered by the Secretary of Veterans Affairs by reason of the history of exposure of the veteran to an open burn pit not being recorded in an evaluation conducted under paragraph (1).  (b)Study on impact of viral pandemics on members of Armed Forces and veterans who have experienced toxic exposure (1)In generalThe Secretary of Veterans Affairs shall conduct a study, through the Airborne Hazards and Burn Pits Center of Excellence (in this subsection referred to as the Center), on the health impacts of infection with a pathogen, such as a virus, with respect to which a public health emergency has been declared under section 319 of the Public Health Service Act (42 U.S.C. 247d), including a coronavirus, to members of the Armed Forces and veterans who have been exposed to open burn pits and other toxic exposures for the purposes of understanding the health impacts of the pathogen and whether individuals infected with the pathogen are at increased risk of severe symptoms due to previous conditions linked to toxic exposure. 
(2)Preparation for future pandemicThe Secretary, through the Center, shall analyze potential lessons learned through the study conducted under paragraph (1) to assist in preparing the Department of Veterans Affairs for potential future pandemics. (c)DefinitionsIn this subsection: 
(1)The term Airborne Hazards and Open Burn Pit Registry means the registry established by the Secretary of Veterans Affairs under section 201 of the Dignified Burial and Other Veterans’ Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note). (2)The term coronavirus has the meaning given that term in section 506 of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123). 
(3)The term open burn pit has the meaning given that term in section 201(c) of the Dignified Burial and Other Veterans’ Benefits Improvement Act of 2012 (Public Law 112–260; 126 Stat. 2422; 38 U.S.C. 527 note). 736.Comptroller General study on delivery of mental health services to members of the Armed Forces during the COVID–19 pandemic (a)In generalThe Comptroller General of the United States shall conduct a study on the delivery of Federal, State, and private mental health services to members of the Armed Forces during the COVID–19 pandemic. 
(b)ElementsThe study conducted under subsection (a) shall— (1)review any strategies used to combat existing stigma surrounding mental health conditions that might deter members of the Armed Forces from seeking care; 
(2)review guidance to commanding officers at all levels on the mental health ramifications of the COVID–19 crisis; (3)assess the need for additional training and support for mental health care professionals of the Department of Defense with respect to supporting individuals who are concerned for the health of themselves and their family members, or grieving the loss of loved ones, because of COVID–19; 
(4)assess the strategy of the Department of Defense to leverage telemedicine to ensure safe access to mental health services; (5)identify all programs associated with services described in such subsection; 
(6)specify gaps or barriers to mental health care access that could result in delayed or insufficient mental health care support to members of the Armed Forces; and (7)evaluate the mental health screening requirements for members of the Armed Forces immediately before, during, and after— 
(A)Federal deployment under title 10, United States Code; or (B)State deployment under title 32, United States Code. 
(c)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the study conducted under subsection (a). DReports and Other Matters 741.Modifications to pilot program on civilian and military partnerships to enhance interoperability and medical surge capability and capacity of National Disaster Medical SystemSection 740 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1465) is amended— 
(1)in subsection (a)— (A)by striking The Secretary of Defense may and inserting Beginning not later than September 30, 2021, the Secretary of Defense shall; 
(B)by striking health care organizations, institutions, and entities and inserting health care organizations, health care institutions, health care entities, academic medical centers of institutions of higher education, and hospitals; and (C)by striking in the vicinity of major aeromedical and other transport hubs and logistics centers of the Department of Defense; 
(2)in subsection (b), by striking may and inserting shall;  (3)by redesignating subsections (d) through (f) as subsections (e) through (g), respectively; 
(4)by striking subsection (c) and inserting the following new subsections:  (c)Lead official for design and implementation of pilot program (1)In generalThe Assistant Secretary of Defense for Health Affairs shall be the lead official for the design and implementation of the pilot program under subsection (a). 
(2)ResourcesThe Assistant Secretary of Defense for Health Affairs shall leverage the resources of the Defense Health Agency for execution of the pilot program under subsection (a) and shall coordinate with the Chairman of the Joint Chiefs of Staff for the duration of the pilot program, including for the duration of any period of design or planning for the pilot program. (d)Locations (1)In generalThe Secretary of Defense shall carry out the pilot program under subsection (a) at not fewer than five locations in the United States that are located at or near an organization, institution, entity, center, or hospital specified in subsection (a) with established expertise in disaster health preparedness and response and trauma care that augment and enhance the effectiveness of the pilot program.  
(2)Phased selection of locations 
(A)Initial selectionNot later than March 31, 2021, the Assistant Secretary of Defense for Health Affairs, in consultation with the Secretary of Veterans Affairs, the Secretary of Health and Human Services, the Secretary of Homeland Security, and the Secretary of Transportation, shall select not fewer than two locations at which to carry out the pilot program. (B)Subsequent selectionNot later than the end of the one-year period following selection of the locations under subparagraph (A), the Assistant Secretary of Defense for Health Affairs, in consultation with the Secretaries specified in subparagraph (A), shall select not fewer than two additional locations at which to carry out the pilot program until not fewer than five locations are selected in total under this paragraph.  
(3)Consideration for locationsIn selecting locations for the pilot program under subsection (a), the Secretary shall consider— (A)the proximity of the location to civilian or military transportation hubs, including airports, railways, interstate highways, or ports; 
(B)the proximity of the location to an organization, institution, entity, center, or hospital specified in subsection (a) with the ability to accept a redistribution of casualties during times of war; (C)the proximity of the location to an organization, institution, entity, center, or hospital specified in subsection (a) with the ability to provide trauma care training opportunities for medical personnel of the Department of Defense; and 
(D)the proximity of the location to existing academic medical centers of institutions of higher education, facilities of the Department, or other institutions that have established expertise in the areas of— (i)highly infectious disease;  
(ii)biocontainment; (iii)quarantine; 
(iv)trauma care; (v)combat casualty care; 
(vi)the National Disaster Medical System under section 2812 of the Public Health Service Act (42 U.S.C. 300hh–11); (vii)disaster health preparedness and response; 
(viii)medical and public health management of biological, chemical, radiological, or nuclear hazards; or (ix)such other areas of expertise as the Secretary considers appropriate. 
(4)Priority for locationsIn selecting locations for the pilot program under subsection (a), the Secretary shall give priority to locations that would facilitate public-private partnerships with academic medical centers of institutions of higher education, hospitals, and other entities with facilities that have an established history of providing clinical care, treatment, training, and research in the areas described in paragraph (3)(D) or other specializations determined important by the Secretary for purposes of the pilot program.; (5)by striking subsection (g), as redesignated by paragraph (2), and inserting the following: 
 
(g)Reports 
(1)Initial report 
(A)In generalNot later than 180 days after the commencement of the pilot program under subsection (a), the Secretary shall submit to the appropriate congressional committees a report on the pilot program. (B)ElementsThe report under subparagraph (A) shall include the following: 
(i)A description of the pilot program. (ii)The requirements established under subsection (e). 
(iii)The evaluation metrics established under subsection (f). (iv)Such other matters relating to the pilot program as the Secretary considers appropriate. 
(2)Final reportNot later than 180 days after the completion of the pilot program under subsection (a), the Secretary shall submit to the appropriate congressional committees a report on the pilot program.; and (6)by adding at the end the following new subsection: 
 
(h)DefinitionsIn this section: (1)The term appropriate congressional committees means— 
(A)The Committee on Armed Services, the Committee on Transportation and Infrastructure, the Committee on Veterans’ Affairs, the Committee on Homeland Security, and the Committee on Energy and Commerce of the House of Representatives. (B)The Committee on Armed Services, the Committee on Commerce, Science, and Transportation, the Committee on Veterans’ Affairs, the Committee on Homeland Security and Governmental Affairs, and the Committee on Health, Education, Labor, and Pensions of the Senate. 
(2)The term institution of higher education means a four-year institution of higher education, as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).. 742.Reports on suicide among members of the Armed Forces and suicide prevention programs and activities of the Department of DefenseSection 741(a)(2) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1467) is amended— 
(1)in subparagraph (B), by adding at the end the following new clause:  (iii)The one-year period following the date on which the member returns from such a deployment.; 
(2)by redesignating subparagraphs (D) through (H) as subparagraphs (E) through (I), respectively; (3)by inserting after subparagraph (C) the following new subparagraph (D): 
 
(D)The number of suicides involving a member who was prescribed a medication to treat a mental health or behavioral health diagnosis during the one-year period preceding the death.; and (4)by adding at the end the following new subparagraph: 
 
(J)A description of the programs carried out by the military departments to address and reduce the stigma associated with seeking assistance for mental health or suicidal thoughts.. 743.Extension of authority for Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration FundSection 1704(e) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2573), as most recently amended by section 732(4)(B) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1460), is further amended by striking September 30, 2021 and inserting September 30, 2022. 
744.Military Health System Clinical Quality Management Program 
(a)In generalThe Secretary of Defense, acting through the Director of the Defense Health Agency, shall implement a comprehensive program to be known as the Military Health System Clinical Quality Management Program (in this section referred to as the Program). (b)Elements of programThe Program shall include, at a minimum, the following: 
(1)The implementation of systematic procedures to eliminate, to the extent feasible, risk of harm to patients at military medical treatment facilities, including through identification, investigation, and analysis of events indicating a risk of patient harm and corrective action plans to mitigate such risks. (2)With respect to a potential sentinel event (including those involving members of the Armed Forces) at a military medical treatment facility— 
(A)an analysis of such event, which shall occur and be documented as soon as possible after the event;  (B)use of such analysis for clinical quality management; and 
(C)reporting of such event to the National Practitioner Data Bank in accordance with guidelines of the Secretary of Health and Human Services under the Health Care Quality Improvement Act of 1986 (42 U.S.C. 11101 et seq.), giving special emphasis to the results of external peer reviews of the event. (3)Validation of provider credentials and granting of clinical privileges by the Director of the Defense Health Agency for all health care providers at a military medical treatment facility. 
(4)Accreditation of military medical treatment facilities by a recognized external accreditation body. (5)Systematic measurement of indicators of health care quality, emphasizing clinical outcome measures, comparison of such indicators with benchmarks from leading health care quality improvement organizations, and transparency with the public of appropriate clinical measurements for military medical treatment facilities. 
(6)Systematic activities emphasized by leadership at all organizational levels to use all elements of the Program to eliminate unwanted variance throughout the health care system of the Department of Defense and make constant improvements in clinical quality. (7)A full range of procedures for productive communication between patients and health care providers regarding actual or perceived adverse clinical events at military medical treatment facilities, including procedures— 
(A)for full disclosure of such events (respecting the confidentiality of peer review information under a medical quality assurance program under section 1102 of title 10, United States Code);  (B)providing an opportunity for the patient to be heard in relation to quality reviews; and 
(C)to resolve patient concerns by independent, neutral health care resolution specialists. (c)Additional clinical quality management activities (1)In generalIn addition to the elements of the Program set forth in subsection (b), the Secretary shall establish and maintain clinical quality management activities in relation to functions of the health care system of the Department separate from delivery of health care services in military medical treatment facilities. 
(2)Health care delivery outside military medical treatment facilitiesIn carrying out paragraph (1), the Secretary shall maintain policies and procedures to promote clinical quality in health care delivery on ships and planes, in deployed settings, and in all other circumstances not covered by subsection (b), with the objective of implementing standards and procedures comparable, to the extent practicable, to those under such subsection. (3)Purchased care systemIn carrying out paragraph (1), the Secretary shall maintain policies and procedures for health care services provided outside the Department but paid for by the Department, reflecting best practices by public and private health care reimbursement and management systems. 
745.Wounded Warrior Service Dog Program 
(a)ProgramThe Secretary of Defense shall establish a program, to be known as the Wounded Warrior Service Dog Program, to provide assistance dogs to covered members and covered veterans. (b)DefinitionsIn this section: 
(1)The term assistance dog means a dog specifically trained to perform physical tasks to mitigate the effects of a covered disability, except that the term does not include a dog specifically trained for comfort or personal defense. (2)The term covered disability means any of the following: 
(A)Blindness or visual impairment. (B)Loss of use of a limb, paralysis, or other significant mobility issues. 
(C)Loss of hearing. (D)Traumatic brain injury. 
(E)Post-traumatic stress disorder. (F)Any other disability that the Secretary of Defense considers appropriate. 
(3)The term covered member means a member of the Armed Forces who is— (A)receiving medical treatment, recuperation, or therapy under chapter 55 of title 10, United States Code; 
(B)in medical hold or medical holdover status; or (C)covered under section 1202 or 1205 of title 10, United States Code. 
(4)The term covered veteran means a veteran who is enrolled in the health care system established under section 1705(a) of title 38, United States Code. 746.Extramedical maternal health providers demonstration project (a)Demonstration project requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall commence carrying out a demonstration project designed to evaluate the cost, quality of care, and impact on maternal and fetal outcomes of using extramedical maternal health providers under the TRICARE program to determine the appropriateness of making coverage of such providers under the TRICARE program permanent. 
(b)Elements of demonstration projectThe demonstration project under subsection (a) shall include, for participants in the demonstration project, the following: (1)Access to doulas. 
(2)Access to lactation consultants or lactation counselors who are not otherwise authorized to provide services under the TRICARE program. (c)ParticipantsThe Secretary shall establish a process under which covered beneficiaries may enroll in the demonstration project to receive the services provided under the demonstration project. 
(d)DurationThe Secretary shall carry out the demonstration project for a period of five years beginning on the date on which notification of the commencement of the demonstration project is published in the Federal Register. (e)Surveys (1)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter for the duration of the demonstration project, the Secretary shall administer a survey to determine— 
(A)how many members of the Armed Forces or spouses of such members give birth while their spouse or birthing partner is unable to be present due to deployment, training, or other mission requirements; (B)how many single members of the Armed Forces give birth alone; and 
(C)how many members of the Armed Forces or spouses of such members use doula, lactation consultant, or lactation counselor support. (2)Matters covered by surveysThe surveys administered under paragraph (1) shall include an identification of the following: 
(A)The race, ethnicity, age, sex, relationship status, Armed Force, military occupation, and rank, as applicable, of each individual surveyed. (B)If individuals surveyed were members of the Armed Forces or the spouses of such members, or both. 
(C)The length of advanced notice received by individuals surveyed that the member of the Armed Forces would be unable to be present during the birth, if applicable. (D)Any resources or support that the individuals surveyed found useful during the pregnancy and birth process, including doula, lactation consultant, or lactation counselor support. 
(f)Reports 
(1)Implementation planNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a plan to implement the demonstration project. (2)Annual report (A)In generalNot later than one year after the date on which the demonstration project commences, and annually thereafter for the duration of the demonstration project, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the cost of the demonstration project and the effectiveness of the demonstration project in improving quality of care and the maternal and fetal outcomes of covered beneficiaries enrolled in the demonstration project. 
(B)Matters coveredEach report submitted under subparagraph (A) shall address, at a minimum, the following: (i)The number of covered beneficiaries who are enrolled in the demonstration project. 
(ii)The number of enrolled covered beneficiaries who have participated in the demonstration project. (iii)The results of the surveys under subsection (e). 
(iv)The cost of the demonstration project. (v)An assessment of the quality of care provided to participants in the demonstration project. 
(vi)An assessment of the impact of the demonstration project on maternal and fetal outcomes. (vii)An assessment of the effectiveness of the demonstration project. 
(viii)Recommendations for adjustments to the demonstration project. (ix)The estimated costs avoided as a result of improved maternal and fetal health outcomes due to the demonstration project. 
(x)Recommendations for extending the demonstration project or implementing permanent coverage under the TRICARE program of extramedical maternal health providers. (xi)An identification of legislative or administrative action necessary to make the demonstration project permanent. 
(C)Final reportThe final report under subparagraph (A) shall be submitted not later than 90 days after the date on which the demonstration project terminates. (g)Expansion of demonstration project (1)RegulationsIf the Secretary determines that the demonstration project is successful, the Secretary may prescribe regulations to include extramedical maternal health providers as health care providers authorized to provide care under the TRICARE program. 
(2)Credentialing and other requirementsThe Secretary may establish credentialing and other requirements for doulas, lactation consultants, and lactation counselors through public notice and comment rulemaking for purposes of including doulas, lactation consultants, and lactation counselors as health care providers authorized to provide care under the TRICARE program pursuant to regulations prescribed under paragraph (1). (h)DefinitionsIn this section: 
(1)The terms covered beneficiary and TRICARE program have the meanings given those terms in section 1072 of title 10, United States Code. (2)The term extramedical maternal health provider means a doula, lactation consultant, or lactation counselor. 
747.Briefing on diet and nutrition of members of the Armed ForcesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on the diet and nutrition of members of the Armed Forces. The briefing shall describe the following: (1)The relationship between the diet and nutrition of members and the health, performance, and combat effectiveness of members. 
(2)The relationship between diets high in omega 3 fatty acids, or other diets that may lower inflammation and obesity, and improved mental health. (3)The extent to which the food and beverages offered at the dining halls of the Armed Forces as of the date of the briefing are designed to optimize the health, performance, and combat effectiveness of members according to science-based approaches. 
(4)The plan of the Secretary to improve the health, performance, and combat effectiveness of members by modifying the food and beverages offered at such dining halls, including in ways that minimize the change for members. (5)Expected costs and timeline to implement such plan, including any projected costs or savings from reduced medical costs if the plan is implemented. 
748.Audit of medical conditions of residents in privatized military housing 
(a)AuditNot later than 90 days after the date of the enactment of this Act, the Inspector General of the Department of Defense shall commence the conduct of an audit of— (1)the medical conditions of eligible individuals and the association between adverse exposures of such individuals in unsafe or unhealthy housing units and the health of such individuals; and 
(2)the process under section 3053 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1943), including whether such process will adequately address resolution of environmental health hazards identified as a result of the inspections and assessments conducted pursuant to sections 3051(b) and 3052(b) of such Act (Public Law 116–92; 133 Stat. 1941 and 1942). (b)Content of auditIn conducting the audit under subsection (a), the Inspector General shall— 
(1)determine the percentage of units of privatized military housing that are considered by the Inspector General to be unsafe or unhealthy housing units and visit at least one military installation of the Department of Defense from each of the Army, Navy, Air Force, and Marine Corps to verify that such units are unsafe or unhealthy housing units; (2)study the adverse exposures of eligible individuals that relate to residing in an unsafe or unhealthy housing unit and the effect of such exposures on the health of such individuals; 
(3)determine, to the extent permitted by available scientific data, the association between such adverse exposures and the occurrence of a medical condition in eligible individuals residing in unsafe or unhealthy housing units and provide quantifiable data on such association; (4)review the process to identify, record, and resolve environmental health hazards developed by the Secretary of Defense under section 3053 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1943); 
(5)review the inspections and assessments conducted pursuant to sections 3051(b) and 3052(b) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1941 and 1942);  (6)study the relationship between the process specified in paragraph (4) and any environmental health hazards identified as a result of the inspections and assessments specified in paragraph (5) to determine whether such process will adequately address resolution of such hazards and complaints that relate to such hazards made by eligible individuals residing in privatized military housing; and 
(7)make such recommendations as the Inspector General may have to improve the process specified in paragraph (4). (c)Conduct of auditThe Inspector General shall conduct the audit under subsection (a) using the same privacy preserving guidelines used by the Inspector General in conducting other audits of health records.  
(d)Source of dataIn conducting the audit under subsection (a), the Inspector General shall use— (1)de-identified data from electronic health records of the Department; 
(2)records of claims under the TRICARE program; and (3)such other data as determined necessary by the Inspector General. 
(e)Submission and public availability of reportNot later than one year after the commencement of the audit under subsection (a), the Inspector General shall— (1)submit to the Secretary of Defense and the Committees on Armed Services of the Senate and the House of Representatives a report on the results of the audit conducted under subsection (a), including any recommendations made under subsection (b)(7); and 
(2)publish such report on a publicly available internet website of the Department of Defense. (f)DefinitionsIn this section: 
(1)The term eligible individual means a member of the Armed Forces or a family member of a member of the Armed Forces who has resided in an unsafe or unhealthy housing unit. (2)The term privatized military housing means military housing provided under subchapter IV of chapter 169 of title 10, United States Code. 
(3)The term TRICARE program has the meaning given such term section 1072 of title 10, United States Code.  (4)The term unsafe or unhealthy housing unit means a unit of privatized military housing in which is present, at levels exceeding national standards or guidelines, at least one of the following hazards:  
(A)Physiological hazards, including the following: (i)Dampness or microbial growth. 
(ii)Lead-based paint. (iii)Asbestos or manmade fibers. 
(iv)Ionizing radiation. (v)Biocides. 
(vi)Carbon monoxide. (vii)Volatile organic compounds. 
(viii)Infectious agents. (ix)Fine particulate matter.  
(B)Psychological hazards, including ease of access by unlawful intruders or lighting issues. (C)Poor ventilation. 
(D)Safety hazards. (E)Other similar hazards as determined by the Inspector General. 
749.Assessment of receipt by civilians of emergency medical treatment at military medical treatment facilities 
(a)AssessmentNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall complete an assessment of the provision by the Secretary of Defense of emergency medical treatment to civilians who are not covered beneficiaries at military medical treatment facilities during the period beginning on October 1, 2015, and ending on September 30, 2020. (b)Elements of assessmentThe assessment under subsection (a) shall include, with respect to civilians who received emergency medical treatment at a military medical treatment facility during the period specified in such paragraph, the following: 
(1)The total fees charged to such civilians for such treatment and the total fees collected. (2)The amount of medical debt from such treatment that was garnished from such civilians, categorized by garnishment from Social Security benefits, tax refunds, wages, or other financial assets. 
(3)The number of such civilians from whom medical debt from such treatment was garnished. (4)The total fees for such treatment that were waived for such civilians. 
(5)With respect to medical debt incurred by such civilians from such treatment— (A)the amount of such debt that was collected by the Secretary of Defense; 
(B)the amount of such debt still owed to the Department of Defense; and (C)the amount of such debt transferred from the Department of Defense to the Department of the Treasury for collection. 
(6)The number of such civilians from whom such medical debt was collected who did not possess medical insurance at the time of such treatment. (7)The number of such civilians from whom such medical debt was collected who collected Social Security benefits at the time of such treatment. 
(8)The number of such civilians from whom such medical debt was collected who, at the time of such treatment, earned— (A)less than the poverty line; 
(B)less than 200 percent of the poverty line;  (C)less than 300 percent of the poverty line; and 
(D)less than 400 percent of the poverty line. (9)An assessment of the process through which military medical treatment facilities seek to recover unpaid medical debt from such civilians, including whether the Secretary of Defense contracts with private debt collectors to recover such unpaid medical debt. 
(10)An assessment of the process, if any, through which such civilians can apply to have medical debt for such treatment waived, forgiven, canceled, or otherwise determined to not be a financial obligation of the civilian. (11)Such other information as the Comptroller General determines appropriate. 
(c)ReportsThe Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives— (1)not later than December 1, 2021, a report containing preliminary observations with respect to the assessment under subsection (a); and 
(2)at such time and in such format as is mutually agreed upon by the committees and the Comptroller General, a report containing the final results of such assessment. (d)DefinitionsIn this section: 
(1)The term civilian means an individual who is not— (A)a member of the Armed Forces; 
(B)a contractor of the Department of Defense; or (C)a civilian employee of the Department.  
(2)The term covered beneficiary has the meaning given that term in section 1072(5) of title 10, United States Code. (3)The term poverty line has the meaning given that term in section 673 of the Community Services Block Grant Act (42 U.S.C. 9902). 
750.Study on the incidence of cancer diagnosis and mortality among military aviators and aviation support personnel 
(a)Study 
(1)In generalThe Secretary of Defense, in conjunction with the Directors of the National Institutes of Health and the National Cancer Institute, shall conduct a study on cancer among covered individuals in two phases as provided in this subsection. (2)Phase 1 (A)In generalUnder the initial phase of the study conducted under paragraph (1), the Secretary of Defense shall determine if there is a higher incidence of cancers occurring for covered individuals as compared to similar age groups in the general population through the use of the database of the Surveillance, Epidemiology, and End Results program of the National Cancer Institute. 
(B)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report on the findings of the initial phase of the study under subparagraph (A). (3)Phase 2 (A)In generalIf, pursuant to the initial phase of the study under paragraph (2), the Secretary concludes that there is an increased rate of cancers among covered individuals, the Secretary shall conduct a second phase of the study under which the Secretary shall do the following: 
(i)Identify the carcinogenic toxins or hazardous materials associated with military flight operations from shipboard or land bases or facilities, such as fuels, fumes, and other liquids. (ii)Identify the operating environments, including frequencies or electromagnetic fields, where exposure to ionizing radiation (associated with high altitude flight) and nonionizing radiation (associated with airborne, ground, and shipboard radars) occurred in which covered individuals could have received increased radiation amounts. 
(iii)Identify, for each covered individual, duty stations, dates of service, aircraft flown, and additional duties (including Landing Safety Officer, Catapult and Arresting Gear Officer, Air Liaison Officer, Tactical Air Control Party, or personnel associated with aircraft maintenance, supply, logistics, fuels, or transportation) that could have increased the risk of cancer for such covered individual. (iv)Determine locations where a covered individual served or additional duties of a covered individual that are associated with higher incidences of cancers.  
(v)Identify potential exposures due to service in the Armed Forces that are not related to aviation, such as exposure to burn pits or toxins in contaminated water, embedded in the soil, or inside bases or housing. (vi)Determine the appropriate age to begin screening covered individuals for cancer based on race, gender, flying hours, period of service as aviation support personnel, Armed Force, type of aircraft, and mission. 
(B)DataThe Secretary shall format all data included in the study conducted under this paragraph in accordance with the Surveillance, Epidemiology, and End Results program of the National Cancer Institute, including by disaggregating such data by race, gender, and age. (C)ReportNot later than one year after the submittal of the report under paragraph (2)(B), if the Secretary conducts the second phase of the study under this paragraph, the Secretary shall submit to the appropriate committees of Congress a report on the findings of the study conducted under this paragraph. 
(4)Use of data from previous studiesIn conducting the study under this subsection, the Secretary of Defense shall incorporate data from previous studies conducted by the Air Force, the Navy, or the Marine Corps that are relevant to the study under this subsection, including data from the comprehensive study conducted by the Air Force identifying each covered individual and documenting the cancers, dates of diagnoses, and mortality of each covered individual.  (b)DefinitionsIn this section: 
(1)The term appropriate committees of Congress means— (A)the Committee on Armed Services and the Committee on Veterans’ Affairs of the Senate; and 
(B)the Committee on Armed Services and the Committee on Veterans’ Affairs of the House of Representatives. (2)The term Armed Forces— 
(A)has the meaning given the term armed forces in section 101 of title 10, United States Code; and (B)includes the reserve components named in section 10101 of such title. 
(3)The term covered individual— (A)means an aviator or aviation support personnel who— 
(i)served in the Armed Forces on or after February 28, 1961; and (ii)receives benefits under chapter 55 of title 10, United States Code; and 
(B)includes any air crew member of fixed-wing aircraft and personnel supporting generation of the aircraft, including pilots, navigators, weapons systems operators, aircraft system operators, personnel associated with aircraft maintenance, supply, logistics, fuels, or transportation, and any other crew member who regularly flies in an aircraft or is required to complete the mission of the aircraft. 751.Study on exposure to toxic substances at Karshi-Khanabad Air Base, Uzbekistan (a)Study (1)In generalThe Secretary of Defense shall conduct a study on exposure to toxic substances by members of the Armed Forces deployed to Karshi-Khanabad Air Base, Uzbekistan, at any time during the period beginning on October 1, 2001, and ending on December 31, 2005. 
(2)Matters includedThe study under paragraph (1) shall include the following: (A)An assessment regarding the conditions of Karshi-Khanabad Air Base, Uzbekistan, during the period beginning on October 1, 2001, and ending on December 31, 2005, including an identification of any toxic substances contaminating the Air Base during such period. 
(B)An epidemiological study of the health consequences of members of the Armed Forces deployed to the Air Base at any time during such period. (C)An assessment of any association between exposure to toxic substances identified under subparagraph (A) and the health consequences studied under subparagraph (B). 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the results of the study under subsection (a). 752.Review and report on prevention of suicide among members of the Armed Forces stationed at remote installations outside the contiguous United States (a)Review requiredThe Comptroller General of the United States shall conduct a review of efforts by the Department of Defense to prevent suicide among covered members. 
(b)Elements of reviewThe review conducted under subsection (a) shall include an assessment of each of the following: (1)Current policy guidelines of the Armed Forces on the prevention of suicide among covered members. 
(2)Current suicide prevention programs and activities of the Armed Forces provided to covered members and their dependents, including programs provided by the Defense Health Program and the Defense Suicide Prevention Office. (3)The integration of mental health screenings and efforts relating to suicide risk and suicide prevention for covered members and their dependents into the delivery of primary care for such members and dependents. 
(4)The standards for responding to attempted or completed suicides among covered members and their dependents, including guidance and training to assist commanders in addressing incidents of attempted or completed suicide that occur within their units. (5)The standards regarding data collection for covered members and their dependents, including the collection of data on factors that relate to suicide, such as domestic violence and child abuse. 
(6)The means used to ensure the protection of privacy of covered members and their dependents who seek or receive treatment relating to suicide prevention. (7)The availability of information from indigenous populations on suicide prevention for covered members who are members of such a population. 
(8)The availability of information from graduate research programs of institutions of higher education on suicide prevention for members of the Armed Forces. (9)Such other matters as the Comptroller General considers appropriate in connection with the prevention of suicide among covered members and their dependents. 
(c)Briefing and reportThe Comptroller General shall— (1)not later than October 1, 2021, brief the Committees on Armed Services of the House of Representatives and the Senate on preliminary observations relating to the review under subsection (a); and 
(2)not later than March 1, 2022, submit to the Committees on Armed Services of the House of Representatives and the Senate a report containing the results of such review. (d)DefinitionsIn this section: 
(1)The term covered installation means a remote installation of the Department of Defense located outside the contiguous United States. (2)The term covered member means a member of the Armed Forces who is stationed at a covered installation. 
753.Study on medevac helicopters and ambulances at certain military installations 
(a)StudyNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report containing a feasibility study on the use and maintenance of medical evacuation helicopters and ground ambulances at covered military installations. (b)ElementsThe study under subsection (a) shall include the following: 
(1)The requirements analysis that determines whether a medical evacuation helicopter and ground ambulance or similar vehicles are required at covered military installations. (2)The frequency with which such helicopters and ambulances are inspected for maintenance and restocked with the required supplies and equipment. 
(3)The frequency with which training exercises occur involving the use of such helicopters and ambulances. (4)The planning factors associated with ensuring that the capabilities provided by such helicopters and ambulances are readily available and the contingency plans that may involve the use of helicopters or ambulances provided by allies of the United States or host countries. 
(c)Covered military installation definedIn this section, the term covered military installation means each military installation outside the United States at which the Secretary anticipates the United States will have an enduring presence. 754.Comptroller General study on prenatal and postpartum mental health conditions among members of the Armed Forces and their dependents (a)Study (1)In generalThe Comptroller General of the United States shall conduct a study on prenatal and postpartum mental health conditions among members of the Armed Forces and the dependents of such members. 
(2)ElementsThe study under paragraph (1) shall include the following: (A)An assessment of— 
(i)the extent to which beneficiaries under the TRICARE program, including members of the Armed Forces and the dependents of such members, are diagnosed with— (I)prenatal or postpartum depression; 
(II)prenatal or postpartum anxiety disorder; (III)prenatal or postpartum obsessive compulsive disorder; 
(IV)prenatal or postpartum psychosis; and (V)other relevant mood disorders; and 
(ii)the extent to which data is collected on the prenatal or postpartum mental health conditions specified under clause (i). (B)A demographic assessment of the population included in the study with respect to race, ethnicity, sex, age, relationship status, military service, military occupation, and rank, where applicable. 
(C)An assessment of the status of prenatal and postpartum mental health care for beneficiaries under the TRICARE program, including those who seek care at military medical treatment facilities and those who rely on civilian providers. (D)An assessment of the ease or delay for beneficiaries under the TRICARE program in obtaining treatment for prenatal and postpartum mental health conditions, including— 
(i)an assessment of wait times for mental health treatment at each military medical treatment facility; and (ii)a description of the reasons such beneficiaries may cease seeking such treatment. 
(E)A comparison of the rates of prenatal or postpartum mental health conditions within the military community to such rates in the civilian population, as reported by the Centers for Disease Control and Prevention. (F)An assessment of any effects of implicit or explicit bias in prenatal and postpartum mental health care under the TRICARE program, or evidence of racial or socioeconomic barriers to such care. 
(G)The extent to which treatment for mental health issues specified under subparagraph (A)(i) is available and accessible to members of the Armed Forces serving on active duty and the spouses of such members. (H)The barriers that prevent members of the Armed Forces serving on active duty, and the spouses of such members, from seeking or obtaining care for such mental health issues. 
(I)The ways in which the Department of Defense is addressing barriers identified under subparagraph (H). (b)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the findings of the study conducted under subsection (a), including— 
(1)recommendations for actions to be taken by the Secretary of Defense to improve prenatal and postpartum mental health among members of the Armed Forces and dependents of such members; and (2)such other recommendations as the Comptroller General determines appropriate. 
(c)DefinitionsIn this section, the terms dependent and TRICARE program have the meanings given those terms in section 1072 of title 10, United States Code. 755.Report on lapses in TRICARE coverage for members of the National Guard and reserve components (a)ReportNot later than one year after the date of the enactment of this Act, each Secretary of a military department, in consultation with the Director of the Defense Health Agency, shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report containing an analysis of each of the following with respect to the military department of the Secretary: 
(1)Any lapses in coverage under the TRICARE program for a member of a reserve component that occurred during the eight-year period ending on the date of the enactment of this Act and were caused by a change in the duty status of such member, including an identification of the total number of such lapses. (2)The factors contributing to any such lapses, including— 
(A)technological factors, including factors relating to outdated systems; (B)human errors in processing changes in duty status; 
(C)shortages in the level of administrative staffing of the reserve component; and (D)integration of systems of the reserve component with Integrated Pay and Personnel Systems. 
(3)How factors contributing to any such lapses were identified under paragraph (2) and whether actions have been taken to address the factors. (4)The effect of any such lapses on— 
(A)the delivery of health care benefits to members of the reserve components and the eligible dependents of such members; or (B)force readiness and force retention. 
(5)The parties responsible for identifying and communicating to a member of a reserve component issues relating to eligibility under the TRICARE program. (6)The methods by which a member of a reserve component, an eligible dependent of such member, or the Secretary of Defense may verify the status of enrollment in the TRICARE program regarding the member before, during, and after a deployment of the member. 
(7)The comparative effectiveness, with respect to the delivery of health care benefits to a member of a reserve component and eligible dependents of such member, of— (A)continuing the current process by which a previously eligible member must transition from coverage under TRICARE Reserve Select to coverage under TRICARE Prime after a change to active service in the duty status of such member; and 
(B)establishing a new process by which a previously eligible member may remain covered by TRICARE Reserve Select after a change to active service in the duty status of such member (whether by allowing a previously eligible member to pay a premium for such coverage or by requiring the Federal Government to provide for such coverage). (8)Whether the current process referred to in paragraph (7)(A) negatively affects the delivery of health care benefits as a result of transitions between network providers. 
(9)The current status and expected completion of duty status reform for personnel of the reserve components. (10)The actions necessary to prevent future occurrences of such lapses, including legislative actions. 
(b)DefinitionsIn this section: (1)The term active service has the meaning given that term in section 101(d) of title 10, United States Code.  
(2)The term eligible dependent means a dependent of a member of a reserve component— (A)described in subparagraph (A), (D), or (I) of section 1072(2) of title 10, United States Code; and 
(B)eligible for coverage under the TRICARE program. (3)The term previously eligible member means a member of a reserve component who was eligible for coverage under TRICARE Reserve Select pursuant to section 1076d of title 10, United States Code, prior to a change to active service in the duty status of such member. 
(4)The terms TRICARE Prime and TRICARE program have the meanings given those terms in section 1072 of title 10, United States Code. (5)The term TRICARE Reserve Select has the meaning given that term in section 1076d(f) of title 10, United States Code. 
756.Study and report on increasing telehealth services across Armed Forces 
(a)StudyThe Secretary of Defense shall conduct a study that reviews, identifies, and evaluates the technology approaches, policies, and concepts of operations of telehealth and telemedicine programs across all military departments. The study shall include the following: (1)Identification and evaluation of limitations and vulnerabilities of health care and medicine capabilities with respect to telemedicine. 
(2)Identification and evaluation of essential technologies needed to achieve documented goals and capabilities of telehealth and associated technologies required to support sustainability. (3)Development of a technology maturation roadmap, including an estimated funding profile over time, needed to achieve an effective operational telehealth usage that describes both the critical and associated supporting technologies, systems integration, prototyping and experimentation, and test and evaluation.  
(4)An analysis of telehealth programs, such as remote diagnostic testing and evaluation tools that contribute to the medical readiness of military medical providers. (b)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report containing the study conducted under subsection (a). 
757.Study on force mix options and service models to enhance readiness of medical force of the Armed Forces 
(a)StudyNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into an agreement with a federally funded research and development center or other independent entity to conduct a study on force mix options and service models (including traditional and nontraditional active and reserve models) to enhance the readiness of the medical force of the Armed Forces to deliver combat care on the battlefield and assist public health responses to pandemics or other national public health emergencies. (b)ElementsThe study under subsection (a) shall include, at a minimum and conducted separately with respect to members of the Armed Forces on active duty and members of the reserve components— 
(1)a review of existing models for such members who are medical professionals to improve clinical readiness skills by serving in civilian trauma centers, Federal agencies, or other organizations determined appropriate by the Secretary; (2)an assessment of the extent to which such existing models can be optimized, standardized, and scaled to address readiness shortfalls; and 
(3)an evaluation of the cost and effectiveness of alternative models for such members who are medical professionals to serve in the centers, agencies, and organizations specified in subparagraph (A). (c)ReportNot later than 15 months after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the findings and recommendations resulting from the study under subsection (a). 
758.Report on billing practices for health care from Department of Defense 
(a)Report 
(1)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report assessing the billing practices of the Department of Defense for care received under the TRICARE program or at military medical treatment facilities. (2)ElementsThe report required by paragraph (1) shall include the following: 
(A)A description of the extent to which data is being collected and maintained on whether beneficiaries under the TRICARE program have other forms of health insurance. (B)A description of the extent to which the Secretary of Defense has implemented the recommendations of the Inspector General of the Department of Defense to improve collections of third-party payments for care at military medical treatment facilities and a description of the impact such implementation has had on such beneficiaries. 
(C)A description of the extent to which the process used by managed care support contractors under the TRICARE program to adjudicate third-party liability claims is efficient and effective, including with respect to communication with such beneficiaries. (b)TRICARE program definedIn this section, the term TRICARE program has the meaning given that term in section 1072 of title 10, United States Code. 
EMental Health Services from Department of Veterans Affairs for Members of Reserve Components 
761.Short titleThis subtitle may be cited as the Care and Readiness Enhancement for Reservists Act of 2020 or the CARE for Reservists Act of 2020. 762.Expansion of eligibility for readjustment counseling and related outpatient services from Department of Veterans Affairs to include members of reserve components of the Armed Forces (a)Readjustment counselingSubsection (a)(1) of section 1712A of title 38, United States Code, is amended by adding at the end the following new subparagraph: 
 
(D) 
(i)The Secretary, in consultation with the Secretary of Defense, may furnish to any member of the reserve components of the Armed Forces who has a behavioral health condition or psychological trauma, counseling under subparagraph (A)(i), which may include a comprehensive individual assessment under subparagraph (B)(i). (ii)A member of the reserve components of the Armed Forces described in clause (i) shall not be required to obtain a referral before being furnished counseling or an assessment under this subparagraph.. 
(b)Outpatient servicesSubsection (b) of such section is amended— (1)in paragraph (1)— 
(A)by inserting to an individual after If, on the basis of the assessment furnished; and (B)by striking veteran each place it appears and inserting individual; and 
(2)in paragraph (2), by striking veteran and inserting individual. (c)Effective DateThe amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act. 
763.Provision of mental health services from Department of Veterans Affairs to members of reserve components of the Armed Forces 
(a)In generalSubchapter VIII of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:  1789.Mental health services for members of the reserve components of the Armed ForcesThe Secretary, in consultation with the Secretary of Defense, may furnish mental health services to members of the reserve components of the Armed Forces.. 
(b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 1788 the following new item:   1789. Mental health services for members of the reserve components of the Armed Forces.. 764.Inclusion of members of reserve components in mental health programs of Department of Veterans Affairs (a)Suicide prevention program (1)In generalSection 1720F of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(l) 
(1)Covered individual definedIn this section, the term covered individual means a veteran or a member of the reserve components of the Armed Forces. (2)In determining coverage of members of the reserve components of the Armed Forces under the comprehensive program, the Secretary shall consult with the Secretary of Defense.. 
(2)Conforming amendmentsSuch section is further amended— (A)in subsection (a), by striking veterans and inserting covered individuals; 
(B)in subsection (b), by striking veterans each place it appears and inserting covered individuals; (C)in subsection (c)— 
(i)in the subsection heading, by striking of veterans; (ii)by striking veterans each place it appears and inserting covered individuals; and 
(iii)by striking veteran and inserting individual; (D)in subsection (d), by striking to veterans each place it appears and inserting to covered individuals; 
(E)in subsection (e), in the matter preceding paragraph (1), by striking veterans and inserting covered individuals; (F)in subsection (f)— 
(i)in the first sentence, by striking veterans and inserting covered individuals; and (ii)in the second sentence, by inserting or members after veterans; 
(G)in subsection (g), by striking veterans and inserting covered individuals; (H)in subsection (h), by striking veterans and inserting covered individuals; 
(I)in subsection (i)— (i)in the subsection heading, by striking for veterans and families; 
(ii)in the matter preceding paragraph (1), by striking veterans and the families of veterans and inserting covered individuals and the families of covered individuals; (iii)in paragraph (2), by striking veterans and inserting covered individuals; and 
(iv)in paragraph (4), by striking veterans each place it appears and inserting covered individuals; (J)in subsection (j)— 
(i)in paragraph (1), by striking veterans each place it appears and inserting covered individuals; and (ii)in paragraph (4)— 
(I)in subparagraph (A), in the matter preceding clause (i), by striking women veterans and inserting covered individuals who are women; (II)in subparagraph (B), by striking women veterans who and inserting covered individuals who are women and; and 
(III)in subparagraph (C), by striking women veterans and inserting covered individuals who are women; and (K)in subsection (k), by striking veterans and inserting covered individuals. 
(3)Clerical amendments 
(A)In generalSuch section is further amended, in the section heading, by inserting and members of the reserve components of the Armed Forces after veterans. (B)Table of sectionsThe table of sections at the beginning of such subchapter is amended by striking the item relating to section 1720F and inserting the following new item: 
 
 
1720F. Comprehensive program for suicide prevention among veterans and members of the reserve components of the Armed Forces.. 
(b)Mental health treatment for individuals who served in classified missions 
(1)In generalSection 1720H of such title is amended— (A)in subsection (a)— 
(i)in paragraph (1)— (I)by striking eligible veteran and inserting eligible individual; and 
(II)by striking the veteran and inserting the individual; and (ii)in paragraph (3), by striking eligible veterans and inserting eligible individuals; 
(B)in subsection (b)— (i)by striking a veteran and inserting an individual; and 
(ii)by striking eligible veteran and inserting eligible individual; and (C)in subsection (c)— 
(i)in paragraph (2), in the matter preceding subparagraph (A), by striking The term eligible veteran means a veteran and inserting The term eligible individual means a veteran or a member of the reserve components of the Armed Forces; and (ii)in paragraph (3), by striking eligible veteran and inserting eligible individual. 
(2)Clerical amendments 
(A)In generalSuch section is further amended, in the section heading, by inserting and members of the reserve components of the Armed Forces after veterans. (B)Table of sectionsThe table of sections at the beginning of chapter 17 of such title is amended by striking the item relating to section 1720H and inserting the following new item: 
 
 
1720H. Mental health treatment for veterans and members of the reserve components of the Armed Forces who served in classified missions.. 
765.Report on mental health and related services provided by Department of Veterans Affairs to members of the Armed Forces 
(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Armed Services and the Committees on Veterans’ Affairs of the Senate and the House of Representatives a report that includes an assessment of the following: (1)The increase, as compared to the day before the date of the enactment of this Act, of the number of members of the Armed Forces that use readjustment counseling or outpatient mental health care from the Department of Veterans Affairs, disaggregated by State, Vet Center location, and clinical care site of the Department, as appropriate. 
(2)The number of members of the reserve components of the Armed Forces receiving telemental health care from the Department. (3)The increase, as compared to the day before the date of the enactment of this Act, of the annual cost associated with readjustment counseling and outpatient mental health care provided by the Department to members of the reserve components of the Armed Forces. 
(4)The changes, as compared to the day before the date of the enactment of this Act, in staffing, training, organization, and resources required for the Department to offer readjustment counseling and outpatient mental health care to members of the reserve components of the Armed Forces. (5)Any challenges the Department has encountered in providing readjustment counseling and outpatient mental health care to members of the reserve components of the Armed Forces. 
(b)Vet Center definedIn this section, the term Vet Center has the meaning given that term in section 1712A(h) of title 38, United States Code. VIIIAcquisition Policy, Acquisition Management, and Related Matters  Subtitle A—Acquisition Policy and Management Sec. 801. Report on acquisition risk assessment and mitigation as part of Adaptive Acquisition Framework implementation. Sec. 802. Improving planning, execution, and oversight of life cycle sustainment activities. Sec. 803. Disclosures for offerors for certain shipbuilding major defense acquisition program contracts. Sec. 804. Implementation of modular open systems approaches. Sec. 805. Congressional notification of termination of a middle tier acquisition program. Sec. 806. Definition of material weakness for contractor business systems. Sec. 807. Space system acquisition and the adaptive acquisition framework. Sec. 808. Acquisition authority of the Director of the Joint Artificial Intelligence Center. Sec. 809. Assessments of the process for developing capability requirements for Department of Defense acquisition programs. Subtitle B—Amendments to General Contracting Authorities, Procedures, and Limitations Sec. 811. Sustainment reform for the Department of Defense. Sec. 812. Inclusion of software in Government performance of acquisition functions. Sec. 813. Modifications to Comptroller General assessment of acquisition programs and related initiatives. Sec. 814. Cost or pricing data reporting requirements for Department of Defense contracts. Sec. 815. Prompt payment of contractors. Sec. 816. Documentation pertaining to commercial item determinations. Sec. 817. Modification to small purchase threshold exception to sourcing requirements for certain articles. Sec. 818. Repeal of program for qualified apprentices for military construction contracts. Sec. 819. Modifications to mitigating risks related to foreign ownership, control, or influence of Department of Defense contractors and subcontractors. Sec. 820. Contract closeout authority for services contracts. Sec. 821. Revision of proof required when using an evaluation factor for employing or subcontracting with members of the Selected Reserve. Subtitle C—Provisions Relating to Software and Technology Sec. 831. Contract authority for development and demonstration of initial or additional prototype units. Sec. 832. Extension of pilot program for streamlined awards for innovative technology programs. Sec. 833. Listing of other transaction authority consortia. Sec. 834. Pilot program on the use of consumption-based solutions to address software-intensive warfighting capability. Sec. 835. Balancing security and innovation in software development and acquisition. Sec. 836. Digital modernization of analytical and decision-support processes for managing and overseeing Department of Defense acquisition programs. Sec. 837. Safeguarding defense-sensitive United States intellectual property, technology, and other data and information. Sec. 838. Comptroller General report on implementation of software acquisition reforms. Sec. 839. Comptroller General report on intellectual property acquisition and licensing. Subtitle D—Industrial Base Matters Sec. 841. Additional requirements pertaining to printed circuit boards. Sec. 842. Report on nonavailability determinations and quarterly national technology and industrial base briefings. Sec. 843. Modification of framework for modernizing acquisition processes to ensure integrity of industrial base and inclusion of optical transmission components. Sec. 844. Expansion on the prohibition on acquiring certain metal products. Sec. 845. Miscellaneous limitations on the procurement of goods other than United States goods. Sec. 846. Improving implementation of policy pertaining to the national technology and industrial base. Sec. 847. Report and limitation on the availability of funds relating to eliminating the gaps and vulnerabilities in the national technology and industrial base. Sec. 848. Supply of strategic and critical materials for the Department of Defense. Sec. 849. Analyses of certain activities for action to address sourcing and industrial capacity. Sec. 850. Implementation of recommendations for assessing and strengthening the manufacturing and defense industrial base and supply chain resiliency. Sec. 851. Report on strategic and critical materials. Sec. 852. Report on aluminum refining, processing, and manufacturing. Subtitle E—Small Business Matters Sec. 861. Initiatives to support small businesses in the national technology and industrial base. Sec. 862. Transfer of verification of small business concerns owned and controlled by veterans or service-disabled veterans to the Small Business Administration. Sec. 863. Employment size standard requirements for small business concerns. Sec. 864. Maximum award price for sole source manufacturing contracts. Sec. 865. Reporting requirement on expenditure amounts for the Small Business Innovation Research Program and the Small Business Technology Transfer Program. Sec. 866. Small businesses in territories of the United States. Sec. 867. Eligibility of the Commonwealth of the Northern Mariana Islands for certain Small Business Administration programs. Sec. 868. Past performance ratings of certain small business concerns. Sec. 869. Extension of participation in 8(a) program. Sec. 870. Compliance of Offices of Small Business and Disadvantaged Business Utilization. Sec. 871. Category management training. Subtitle F—Other Matters Sec. 881. Review of and report on overdue acquisition and cross-servicing agreement transactions. Sec. 882. Domestic comparative testing activities. Sec. 883. Prohibition on awarding of contracts to contractors that require nondisclosure agreements relating to waste, fraud, or abuse. Sec. 884. Program management improvement officers and program management policy council. Sec. 885. Disclosure of beneficial owners in database for Federal agency contract and grant officers. Sec. 886. Repeal of pilot program on payment of costs for denied Government Accountability Office bid protests. Sec. 887. Amendments to submissions to Congress relating to certain foreign military sales. Sec. 888. Revision to requirement to use firm fixed-price contracts for foreign military sales. Sec. 889. Assessment and enhancement of national security innovation base. Sec. 890. Identification of certain contracts relating to construction or maintenance of a border wall. Sec. 891. Waivers of certain conditions for progress payments under certain contracts during the COVID–19 national emergency. AAcquisition Policy and Management 801.Report on acquisition risk assessment and mitigation as part of Adaptive Acquisition Framework implementation (a)In generalEach service acquisition executive shall submit to the Secretary of Defense, the Under Secretary of Defense for Acquisition and Sustainment, the Under Secretary of Defense for Research and Engineering, and the Chief Information Officer of the Department of Defense a report on how such service acquisition executive is, with respect to the risks in acquisition programs described in subsection (b)— 
(1)assessing such risks; (2)mitigating such risks; and 
(3)reporting within the Department of Defense and to Congress on such risks. (b)Acquisition program risksThe risks in acquisition programs described in this subsection are the following: 
(1)Technical risks in engineering, software, manufacturing and testing. (2)Integration and interoperability risks, including complications related to systems working across multiple domains while using machine learning and artificial intelligence capabilities to continuously change and optimize system performance. 
(3)Operations and sustainment risks, including as mitigated by appropriate sustainment planning earlier in the lifecycle of a program, access to technical data, and intellectual property rights. (4)Workforce and training risks, including consideration of the role of contractors as part of the total workforce. 
(5)Supply chain risks, including cybersecurity, foreign control and ownership of key elements of supply chains, and the consequences that a fragile and weakening defense industrial base, combined with barriers to industrial cooperation with allies and partners, pose for delivering systems and technologies in a trusted and assured manner.  (c)Report to CongressNot later than March 31, 2021, the Under Secretary of Defense for Acquisition and Sustainment shall submit to the congressional defense committees a report including— 
(1)the input received from the service acquisition executives pursuant to subsection (a); and (2)the views of the Under Secretary with respect to the matters described in paragraphs (1) through (5) of subsection (b).  
802.Improving planning, execution, and oversight of life cycle sustainment activities 
(a)Planning for life cycle sustainmentSection 2337 of title 10, United States Code, is amended— (1)by striking major weapon system each place it appears and inserting covered system; 
(2)by striking major weapon systems each place it appears and inserting covered systems; (3)by striking weapon system each place it appears and inserting covered system; 
(4)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; (5)by inserting after subsection (a) the following new subsection: 
 
(b)Life Cycle Sustainment PlanBefore granting Milestone B approval (or the equivalent), the milestone decision authority shall ensure that each covered system has an approved life cycle sustainment plan. The life cycle sustainment plan shall include— (1)a comprehensive product support strategy; 
(2)performance goals, including key performance parameters for sustainment, key system attributes of the covered system, and other appropriate metrics; (3)an approved life-cycle cost estimate for the covered system; 
(4)affordability constraints and key cost factors that could affect the operating and support costs of the covered system; (5)sustainment risks and proposed mitigation plans for such risks; 
(6)engineering and design considerations that support cost-effective sustainment of the covered system; (7)a technical data and intellectual property management plan for product support; and 
(8)major maintenance and overhaul requirements that will be required during the life cycle of the covered system.; (6)in subsection (c)(2), as so redesignated— 
(A)by amending subparagraph (A) to read as follows:  (A)develop, update, and implement a life cycle sustainment plan described in subsection (b);; 
(B)in subparagraph (B), by striking use and inserting ensure the life cycle sustainment plan is informed by; and (C)in subparagraph (C), by inserting and life cycle sustainment plan after product support strategy; 
; and  
(7)in subsection (d), as so redesignated— (A)by amending paragraph (5) to read as follows: 
 
(5)Covered systemThe term covered system means—  (A)a major defense acquisition program as defined in section 2430 of this title; or  
(B)an acquisition program or project that is carried out using the rapid fielding or rapid prototyping acquisition pathway under section 804 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note) that is estimated by the Secretary of Defense to require an eventual total expenditure described in section 2430(a)(1)(B).; and (B)by adding at the end the following new paragraphs: 
 
(6)Milestone B approvalThe term Milestone B approval has the meaning given that term in section 2366(e)(7) of this title. (7)Milestone decision authorityThe term milestone decision authority has the meaning given in section 2431a(e)(5) of this title.. 
(b)Additional Requirements Before Milestone B approvalSection 2366b of title 10, United States Code is amended— (1)in subsection (a)(3)— 
(A)in subparagraph (N), by striking and at the end; (B)in subparagraph (O), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new subparagraph:  (P)has approved the life cycle sustainment plan required under section 2337(b) of this title.; and 
(2)in subsection (c)(1)— (A)by redesignating subparagraph (H) as subparagraph (I); and 
(B)by inserting after subparagraph (G) the following new subparagraph:  (H)A summary of the life cycle sustainment plan required under section 2337 of this title.. 
(c)Recurring sustainment reviewsSection 2441 of title 10, United States Code, is amended— (1)in subsection (a)— 
(A)in the first sentence— (i)by striking major weapon system and inserting covered system; 
(ii)by striking and throughout the life cycle of the weapon system and inserting , and every five years thereafter throughout the life cycle of the covered system,; and (iii)by striking costs of the weapon system and inserting costs of the covered system; and  
(B)by striking the second sentence; (2)in subsection (b)— 
(A)in the matter preceding paragraph (1), by inserting assess execution of the life cycle sustainment plan of the covered system and before include the following elements:; and (B)by adding at the end the following new paragraph: 
 
(10)As applicable, information regarding any decision to restructure the life cycle sustainment plan for a covered system or any other action that will lead to critical operating and support cost growth.; and (3)by adding at the end the following new subsections: 
 
(d)Submission to Congress 
(1)Not later than September 30 of each fiscal year, the Secretary of each military department shall annually submit to the congressional defense committees the sustainment reviews required by this section for such fiscal year. (2)Each submission under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
(3)For a covered system with critical operating and support cost growth, such submission shall include a remediation plan to reduce operating and support costs or a certification by the Secretary concerned that such critical operating and support cost growth is necessary to meet national security requirements. (e)DefinitionsIn this section: 
(1)Covered systemThe term covered system shall have the meaning given in section 2337 of this title. (2)Critical operating and support cost growthThe term critical operating and support cost growth means operating and support cost growth— 
(A)of at least 25 percent more than the estimate documented in the most recent independent cost estimate for the covered system; or (B)of at least 50 percent more than the estimate documented in the original Baseline Estimate (as defined in section 2435(d) of this title) for the covered system.. 
(d)Comptroller General review 
(1)In generalThe Comptroller General of the United States shall— (A)annually, select 10 covered systems for which a sustainment review has been submitted under section 2441(d) of title 10, United States Code; and 
(B)submit to the congressional defense committees an assessment of the steps taken by Secretaries concerned to quantify and address critical operating and support cost growth with respect to such covered systems. (2)ContentsEach assessment described in paragraph (1) shall include— 
(A)an evaluation of— (i)the causes of critical operating and support cost growth for each such covered system; 
(ii)the extent to which the Secretary concerned has mitigated critical operating and support cost growth of such covered system; and (iii)any other issues related to potential critical operating and support cost growth the Comptroller General determines appropriate; and 
(B)any recommendations, including steps the Secretaries concerned could take to reduce critical operating and support cost growth for covered systems and lessons learned to be incorporated in covered system acquisitions. (3)TerminationThe requirement under this subsection shall terminate on September 30, 2025. 
(4)DefinitionsIn this subsection, the terms covered system and critical operating and support cost growth have the meanings given, respectively, in section 2441 of title 10, United States Code. (e)Report on sustainment planning processes for non-major defense acquisition program activitiesNot later than December 31, 2021, the Secretary of Defense shall submit to the congressional defense committees a report on the process for ensuring that timely and robust sustainment planning processes are in place for all acquisition activities. The report shall include a discussion of— 
(1)sustainment planning processes for each— (A)acquisition program or project that is carried out using the rapid fielding or rapid prototyping acquisition pathway under section 804 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note); 
(B)information technology and software program; (C)services contract, including each services contract for information technologies and systems; and 
(D)acquisition activity other than major defense acquisition programs (as defined in section 2430 of title 10, United States Code), as determined by the Secretary of Defense; (2)methods to identify responsible individuals for sustainment planning; 
(3)required elements of sustainment planning; (4)timing of sustainment planning activities in the acquisition process; 
(5)measures and metrics to assess compliance with sustainment plans; and (6)actions to continuously monitor, create incentives for, and ensure compliance with sustainment plans. 
803.Disclosures for offerors for certain shipbuilding major defense acquisition program contracts 
(a)In generalChapter 137 of title 10, United States Code, is amended by adding at the end the following new section:  2339c.Disclosures for offerors for certain shipbuilding major defense acquisition program contracts (a)In generalAny covered offeror seeking to be awarded a shipbuilding construction contract as part of a major defense acquisition program with funds from the Shipbuilding and Conversion, Navy account shall disclose along with the offer and any subsequent revisions of the offer (including the final proposal revision offer) if any part of the planned contract performance will or is expected to include foreign government subsidized performance, foreign financing, foreign financial guarantees, or foreign tax concessions. 
(b)RequirementsA disclosure required under subsection (a) shall be made in a form prescribed by the Secretary of the Navy and shall include a specific description of the extent to which the planned contract performance will include, with or without contingencies, any foreign government subsidized performance, foreign financing, foreign financial guarantees, or foreign tax concessions. (c)Congressional notificationNot later than 5 days after awarding a contract described under subsection (a), the Secretary of the Navy shall notify the congressional defense committees and summarize the disclosure provided under such subsection. 
(d)DefinitionsIn this section: (1)Covered offerorThe term covered offeror means any offeror that requires or may reasonably be expected to require, during the period of performance on a shipbuilding construction contract described in subsection (a), a method to mitigate or negate foreign ownership under section 2004.34(f)(6) of title 32, Code of Federal Regulations. 
(2)Foreign government subsidized performanceThe term foreign government subsidized performance means any financial support, materiel, services, or guarantees of support, services, supply, performance, or intellectual property concessions, that may be provided to or for the covered offeror or the customer of the offeror by a foreign government or entity effectively owned or controlled by a foreign government, which may have the effect of supplementing, supplying, servicing, or reducing the cost or price of an end item, or supporting, financing in whole or in part, or guaranteeing contract performance by the offeror. (3)Major defense acquisition programThe term major defense acquisition program has the meaning given the term in section 2430 of this title.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 137 of title 10, United States Code, is amended by inserting after the item relating to section 2339b the following new item:   2339c. Disclosures for offerors for certain shipbuilding major defense acquisition program contracts.. 804.Implementation of modular open systems approaches (a)Requirements for interface delivery (1)In generalNot later than one year after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment, in coordination with the Joint All-Domain Command and Control cross-functional team and the Director for Command, Control, Communications, and Computers/Cyber, shall issue regulations and guidance applicable to the military departments, Defense Agencies, Department of Defense Field Activities (as such terms are defined, respectively, in section 101 of title 10, United States Code), and combatant commands, as appropriate, to— 
(A)facilitate the Department of Defense’s access to and utilization of modular system interfaces; (B)fully realize the intent of chapter 144B of title 10, United States Code, by facilitating the implementation of modular open system approaches across major defense acquisition programs (as defined in section 2430 of title 10, United States Code) and other relevant acquisition programs, including in the acquisition and sustainment of weapon systems, platforms, and components for which no common interface standard has been established, to enable communication between such weapon systems, platforms, and components; and 
(C)advance the efforts of the Department to generate diverse and recomposable kill chains. (2)ElementsThe regulations and guidance required under paragraph (1) shall include requirements that— 
(A)the program officer for each weapon system characterizes, in the acquisition strategy required under section 2431a of title 10, United States Code or in other documentation, the desired modularity of the weapon system for which the program officer is responsible, including— (i)identification of— 
(I)the modular systems that comprise the weapon system; (II)the information that should be communicated between individual modular systems (such as tracking and targeting data or command and control instructions); and 
(III)the desired function of the communication between modular systems (such as fire control functions); and (ii)a default configuration specifying which modular systems should communicate with other modular systems, including modular systems of other weapon systems; 
(B)each relevant Department of Defense contract entered into after the date on which the regulations and guidance required under paragraph (1) are implemented includes requirements for the delivery of modular system interfaces for modular systems deemed relevant in the acquisition strategy or documentation referred to in subparagraph (A), including— (i)software-defined interface syntax and properties, specifically governing how values are validly passed and received between major subsystems and components, in machine-readable format; 
(ii)a machine-readable definition of the relationship between the delivered interface and existing common standards or interfaces available in the interface repositories established pursuant to subsection (c); and (iii)documentation with functional descriptions of software-defined interfaces, conveying semantic meaning of interface elements, such as the function of a given interface field; 
(C)the relevant program offices, including those responsible for maintaining and upgrading legacy systems— (i)that have not characterized the desired modularity of the systems nevertheless meet the requirements of paragraph (2)(A), if the program officers make an effort, to the extent practicable, to update the acquisition strategies required under section 2431a of title 10, United States Code, or to develop or update other relevant documentation; and 
(ii)that have awarded contracts that do not include the requirements specified in subparagraph (B) of paragraph (2) nevertheless acquire, to the extent practicable, the items specified in clauses (i) through (iii) of such subparagraph, either through contractual updates, separate negotiations or contracts, or program management mechanisms; and (D)the relevant program officers deliver modular system interfaces and the associated documentation to at least one of the repositories established pursuant to subsection (c). 
(3)Applicability of regulations and guidance 
(A)ApplicabilityThe regulations and guidance required under paragraph (1) shall apply to any program office responsible for the prototyping, acquisition, or sustainment of a new or existing weapon system. (B)Extension of scopeNot earlier than 1 year before, and not later than 2 years after the regulations and guidance required under paragraph (1) are issued for weapon systems, the Under Secretary of Defense for Acquisition and Sustainment may extend such regulations and guidance to apply to software-based non-weapon systems, including business systems and cybersecurity systems. 
(4)Inclusion of componentsFor the purposes of paragraph (2)(A), each component that meets the following requirements shall be treated as a modular system: (A)A component that is able to execute without requiring coincident execution of other weapon systems or components and can communicate across component boundaries and through interfaces. 
(B)A component that can be separated from and recombined with other weapon systems or components to achieve various effects, missions, or capabilities. (C)A component that is covered by a unique contract line item. 
(5)Machine-readable definitionWhere appropriate and available, the requirement in paragraph (2)(B)(ii) for a machine-readable definition may be satisfied by using a covered technology. (b)Extension of modular open systems approach and rights in interface software (1)Requirement for modular open system approachSection 2446a of title 10, United States Code, is amended— 
(A)in subsection (a), by adding at the end the following: Other defense acquisition programs shall also be designed and developed, to the maximum extent practicable, with a modular open system approach to enable incremental development and enhance competition, innovation, and interoperability.; (B)in subsection (b)— 
(i)in paragraph (1)— (I)in subparagraph (A), by striking major system interfaces and all that follows and inserting modular system interfaces between major systems, major system components and modular systems;; 
(II)in subparagraph (B), by striking major system interfaces and all that follows and inserting the following: that relevant modular system interfaces— 
(i)comply with, if available and suitable, widely supported and consensus-based standards; or (ii)are delivered pursuant to the requirements established in subsection (a)(2)(B) of section 804 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, including the delivery of— 
(I)software-defined interface syntax and properties, specifically governing how values are validly passed and received between major subsystems and components, in machine-readable format; (II)a machine-readable definition of the relationship between the delivered interface and existing common standards or interfaces available in Department interface repositories; and 
(III)documentation with functional descriptions of software-defined interfaces, conveying semantic meaning of interface elements, such as the function of a given interface field;; and (III)in subparagraph (C), by inserting and modular systems after severable major system components; 
(ii)in paragraph (3)(A), by striking well-defined major system interfaces and inserting modular system interfaces; (iii)by amending paragraph (4) to read as follows: 
 
(4)The term modular system interface means a shared boundary between major systems, major system components, or modular systems, defined by various physical, logical, and functional characteristics, such as electrical, mechanical, fluidic, optical, radio frequency, data, networking, or software elements.; (iv)by redesignating paragraphs (5) through (8) as paragraphs (6) through (9), respectively; and 
(v)by inserting after paragraph (4) the following new paragraph:  (5)The term modular system refers to a weapon system or weapon system component that— 
(A)is able to execute without requiring coincident execution of other specific weapon systems or components; (B)can communicate across component boundaries and through interfaces; and 
(C)functions as a module that can be separated, recombined, and connected with other weapon systems or weapon system components in order to achieve various effects, missions, or capabilities.. (2)Rights in technical data (A)In generalSection 2320 of title 10, United States Code, is amended— 
(i)in subsection (a)(2), by amending subparagraph (G) to read as follows:  (G)Modular system interfaces developed exclusively at private expense or with mixed fundingNotwithstanding subparagraphs (B) and (E), the United States shall have government purpose rights in technical data pertaining to a modular system interface developed exclusively at private expense or in part with Federal funds and in part at private expense and used in a modular open system approach pursuant to section 2446a of this title, except in any case in which the Secretary of Defense determines that negotiation of different rights in such technical data would be in the best interest of the United States. Such modular system interface shall be identified in the contract solicitation and the contract. For technical data pertaining to a modular system interface developed exclusively at private expense for which the United States asserts government purpose rights, the Secretary of Defense shall negotiate with the contractor the appropriate and reasonable compensation for such technical data.; and  
(ii)in subsection (h), by striking , major system interface and inserting , modular system interface. (B)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall update the regulations required by section 2320(a)(1) of title 10, United States Code, to reflect the amendments made by this paragraph. 
(c)Interface repositories 
(1)EstablishmentNot later than 90 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment shall— (A)direct the Secretaries concerned and the heads of other appropriate Department of Defense components to establish and maintain repositories for interfaces, syntax and properties, documentation, and communication implementations delivered pursuant to the requirements established under subsection (a)(2)(B); 
(B)establish and maintain a comprehensive index of interfaces, syntax and properties, documentation, and communication implementations delivered pursuant to the requirements established under subsection (a)(2)(B) and maintained in the repositories required under subparagraph (A); and (C)if practicable, establish and maintain an alternate reference repository of interfaces, syntax and properties, documentation, and communication implementations delivered pursuant to the requirements established under subsection (a)(2)(B). 
(2)Distribution of interfaces 
(A)In generalConsistent with the requirements of section 2320 of title 10, United States Code, the Under Secretary of Defense for Acquisition and Sustainment shall, in coordination with the Director of the Defense Standardization Program Office, use the index and repositories established pursuant to paragraph (1) to provide access to interfaces and relevant documentation to authorized Federal Government and non-Governmental entities. (B)Non-Government recipient use limitsA non-Governmental entity that receives access under subparagraph (A) may not further release, disclose, or use such data except as authorized. 
(d)System of systems integration technology and experimentation 
(1)Demonstration and assessment 
(A)In generalNot later than one year after the date of the enactment of this Act, the Director for Command, Control, Communications, and Computers/Cyber and the Chief Information Officer of the Department of Defense, acting through the Joint All-Domain Command and Control cross-functional team, shall conduct demonstrations and complete an assessment of the technologies developed under the System of Systems Integration Technology and Experimentation program of the Defense Advanced Research Projects Agency, including a covered technology, and the applicability of any such technologies to the Joint All-Domain Command and Control architecture. (B)CoverageThe demonstrations and assessment required under subparagraph (A) shall include— 
(i)at least three demonstrations of the use of a covered technology to create, under constrained schedules and budgets, novel kill chains involving previously incompatible weapon systems, sensors, and command, control, and communication systems from multiple military services in cooperation with United States Indo-Pacific Command or United States European Command; (ii)an evaluation as to whether the communications enabled via a covered technology are sufficient for military missions and whether such technology results in any substantial performance loss in communication between systems, major subsystems, and major components; 
(iii)an evaluation as to whether a covered technology obviates the need to develop, impose, and maintain strict adherence to common communication and interface standards for weapon systems; (iv)the appropriate roles and responsibilities of the Chief Information Officer of the Department of Defense, the Under Secretary of Defense for Acquisition and Sustainment, the heads of the combatant commands, the Secretaries concerned, the Defense Advanced Research Projects Agency, and the defense industrial base in using and maintaining a covered technology to generate diverse and recomposable kill chains as part of the Joint All-Domain Command and Control architecture; 
(v)for at least one of the demonstrations conducted under clause (i), demonstration of the use of technology developed under the High-Assurance Cyber Military Systems program of the Defense Advanced Research Projects Agency to secure legacy weapon systems and command and control capabilities while facilitating interoperability; (vi)an evaluation of how the technology referred to in clause (v) and covered technology should be used to improve cybersecurity and interoperability across critical weapon systems and command and control capabilities across the joint forces; and 
(vii)coordination with the program manager for the Time Sensitive Targeting Defeat program under the Under Secretary of Defense for Research and Engineering and the Under Secretary of Defense for Intelligence and Security. (2)Chief information officer assessment (A)In generalThe Chief Information Officer for the Department of Defense, in coordination with the Principal Cyber Advisor to the Secretary of Defense and the Director of the Cybersecurity Directorate of the National Security Agency, shall assess the technologies developed under the System of Systems Integration Technology and Experimentation program of the Defense Advanced Research Projects Agency, including the covered technology, and applicability of such technology to the business systems and cybersecurity tools of the Department. 
(B)CoverageThe assessment required under subparagraph (A) shall include— (i)an evaluation as to how the technologies referred to in such subparagraph could be used in conjunction with or instead of existing cybersecurity standards, frameworks, and technologies designed to enable communication between, and coordination of, cybersecurity tools; 
(ii)as appropriate, demonstrations by the Chief Information Office of the use of such technologies in enabling communication between, and coordination of, previously incompatible cybersecurity tools; and (iii)as appropriate, demonstrations of the use of such technologies in enabling communication between previously incompatible business systems. 
(3)Sustainment of certain engineering resources and capabilitiesDuring the period the demonstrations and assessments required under this subsection are conducted, and thereafter to the extent required to execute the activities directed by the Joint All-Domain Command and Control cross-functional team, the Joint All-Domain Command and Control cross-functional team shall sustain the System of Systems Technology Integration Tool Chain for Heterogeneous Electronic Systems engineering resources and capabilities developed by the Defense Advanced Research Projects Agency.  (4)Transfer of responsibilityNot earlier than 1 year before, and not later than 2 years after the date of the enactment of this Act, the Secretary of Defense may transfer responsibility for maintaining the engineering resources and capabilities described in paragraph (3) to a different organization within the Department. 
(e)Open standardsNothing in this section shall be construed as requiring, preventing, or interfering with the use or application of any given communication standard or interface. The communication described in subsection (a)(2)(A) may be accomplished by using existing open standards, by the creation and use of new open standards, or through other approaches, provided that such standards meet the requirements of subsection (a)(2)(B). (f)DefinitionsIn this section: 
(1)The term covered technology means the domain-specific programming language for interface field transformations and its associated compilation toolchain (commonly known as the System of Systems Technology Integration ToolChain for Heterogeneous Electronic Systems) developed under the Defense Advanced Research Projects Agency System of Systems Integration Technology and Experimentation program, or any other technology that is functionally equivalent. (2)The term desired modularity means the desired degree to which weapon systems, components within a weapon system, and components across weapon systems can function as modules that can communicate across component boundaries and through interfaces and can be separated and recombined to achieve various effects, missions, or capabilities, as determined by the program officer for such weapon system. 
(3)The term machine-readable format means a format that can be easily processed by a computer without human intervention. (4)The terms major system, major system component, modular open system approach, modular system, modular system interface, and weapon system have the meanings given such terms, respectively, in section 2446a of title 10, United States Code. 
805.Congressional notification of termination of a middle tier acquisition programSection 804 of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 2302 note) is amended by adding at the end the following new subsection:  (e)ReportNot later than 30 days after the date of termination of an acquisition program commenced using the authority under this section, the Secretary of Defense shall submit to Congress a notification of such termination. Such notice shall include— 
(1)the initial amount of a contract awarded under such acquisition program; (2)the aggregate amount of funds awarded under such contract; and 
(3)written documentation of the reason for termination of such acquisition program.. 806.Definition of material weakness for contractor business systemsSection 893 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2302 note) is amended— 
(1)by striking significant deficiencies both places it appears and inserting material weaknesses; (2)by striking significant deficiency each place it appears and inserting material weakness; and 
(3)by amending subsection (g)(4) to read as follows:  (4)The term material weakness means a deficiency or combination of deficiencies in the internal control over information in contractor business systems, such that there is a reasonable possibility that a material misstatement of such information will not be prevented, or detected and corrected, on a timely basis. For purposes of this paragraph, a reasonable possibility exists when the likelihood of an event occurring— 
(A)is probable; or (B)is more than remote but less than likely.. 
807.Space system acquisition and the adaptive acquisition framework 
(a)Service Acquisition Executive for Space Systems and ProgramsBefore implementing the application of the adaptive acquisition framework to a Space Systems Acquisition pathway described in subsection (c), there shall be within the Department of the Air Force an individual serving as the Service Acquisition Executive of the Department of the Air Force for Space Systems and Programs as required under section 957 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1566; 10 U.S.C. 9016 note). (b)Milestone decision authority for United States Space Force (1)Program executive officerThe Service Acquisition Executive for Space Systems and Programs of the United States Space Force may further delegate authority to an appropriate program executive officer to serve as the milestone decision authority for major defense acquisition programs of the United States Space Force. 
(2)Program managerThe program executive officer assigned under paragraph (1) may further delegate authority over major systems to an appropriate program manager. (c)Adaptive acquisition framework application to space acquisition (1)In generalThe Secretary of Defense shall take such actions necessary to ensure the adaptive acquisition framework (as described in Department of Defense Instruction 5000.02, Operation of the Adaptive Acquisition Framework) includes one or more pathways specifically tailored for Space Systems Acquisition in order to achieve faster acquisition, improve synchronization and more rapid fielding of critical end-to-end capabilities (including by using new commercial capabilities and services), while maintaining accountability for effective programs that are delivered on time and on budget. 
(2)GoalThe goal of the application of the adaptive acquisition framework to a Space Systems Acquisition pathway shall be to quickly and effectively acquire end-to-end space warfighting capabilities needed to address the requirements of the national defense strategy (as defined under section 113(g) of title 10, United States Code). (d)Report (1)In generalNot later than May 15, 2021, the Secretary of Defense shall submit to the congressional defense committees a report on the application of the adaptive acquisition framework to any Space Systems Acquisition pathway established under subsection (a) that includes the following: 
(A)Proposed United States Space Force budget line items for fiscal year 2022, including— (i)a comparison with budget line items for any major defense acquisition programs, middle tier acquisition programs, covered software programs, and major systems of the United States Space Force for three previous fiscal years; 
(ii)existing and recommended measures to ensure sufficient transparency and accountability related to the performance of the Space Systems Acquisition pathway; and (iii)proposed mechanisms to enable insight into the funding prioritization process and significant funding changes, including the independent cost estimate basis and full funding considerations for any major defense acquisition programs, middle tier acquisition programs, covered software programs, and major systems procured by the United States Space Force. 
(B)Proposed revised, flexible, and streamlined options for joint requirements validation in order to be more responsive and innovative, while ensuring the ability of the Joint Chiefs of Staff to ensure top-level system requirements are properly prioritized to address joint-warfighting needs. (C)A list of acquisition programs of the United States Space Force for which multiyear contracting authority under sections 2306b or 2306c of title 10, United States Code, is recommended. 
(D)A list of space systems acquisition programs for which alternative acquisition pathways may be used. (E)Policies or procedures for potential new pathways in the application of the adaptive acquisition framework to a Space Systems Acquisition with specific acquisition key decision points and reporting requirements for development, fielding, and sustainment activities that meet the requirements of the adaptive acquisition framework. 
(F)An analysis of the need for updated determination authority for procurement of useable end items that are not weapon systems. (G)Policies and a governance structure, for both the Office of the Secretary of Defense and each military department, for a separate United States Space Force budget topline, corporate process, and portfolio management process. 
(H)An analysis of the risks and benefits of the delegation of the authority of the head of contracting activity authority to the Chief of Space Operations in a manner that would not expand the operations of the United States Space Force. (2)Comptroller General reviewNot later than 60 days after the submission of the report required under paragraph (1), the Comptroller General of the United States shall review such report and submit to the congressional defense committees an analysis and recommendations based on such report. 
(e)DefinitionsIn this section: (1)Covered software programThe term covered software program means an acquisition program or project that is carried out using the software acquisition pathway established under section 800 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1478; 10 U.S.C. 2223a note). 
(2)Major defense acquisition programThe term major defense acquisition program has the meaning given in section 2430 of title 10, United States Code. (3)Major systemThe term major system has the meaning given in section 2302 of title 10, United States Code. 
(4)Middle tier acquisition programThe term middle tier acquisition program means an acquisition program or project that is carried out using the rapid fielding or rapid prototyping acquisition pathway under section 804 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note). (5)Milestone decision authorityThe term milestone decision authority has the meaning given in section 2431a of title 10, United States Code. 
(6)Program executive officer; program managerThe terms program executive officer and program manager have the meanings given those terms, respectively, in section 1737 of title 10, United States Code. 808.Acquisition authority of the Director of the Joint Artificial Intelligence Center (a)AuthorityThe Secretary of Defense shall delegate to the Director of the Joint Artificial Intelligence Center the acquisition authority to exercise the functions of a head of an agency (as defined in section 2302 of title 10, United States Code) with respect to appropriate acquisition activities of the Center.  
(b)JAIC acquisition executive 
(1)In generalThe staff of the Director shall include an acquisition executive who shall be responsible for the supervision of appropriate acquisition activities under subsection (a). Subject to the authority, direction, and control of the Director of the Center, the acquisition executive shall have the authority— (A)to negotiate memoranda of agreement with any element of the Department of Defense to carry out the acquisition of technologies, services, and capabilities developed or identified by the Center; 
(B)to supervise the acquisition of technologies, services, and capabilities to support the mission of the Center; (C)to represent the Center in discussions with the Secretaries concerned regarding acquisition programs relating to such appropriate acquisition activities for which the Center is involved; and 
(D)to work with the Secretaries concerned to ensure that the Center is appropriately represented in any joint working group or integrated product team regarding acquisition programs relating to such appropriate activities for which the Center is involved. (2)Delivery of acquisition solutionsThe acquisition executive of the Center shall be— 
(A)responsible to the Director for rapidly delivering capabilities to meet validated requirements; (B)subordinate to the Under Secretary of Defense for Acquisition and Sustainment in matters of acquisition; and 
(C)included on the distribution list for acquisition directives and instructions of the Department of Defense. (c)Acquisition personnel (1)In generalThe Secretary of Defense shall provide the Center with at least 10 full-time employees to support the Director in carrying out the requirements of this section, including personnel with experience in— 
(A)acquisition practices and processes; (B)the Joint Capabilities Integration and Development System process; 
(C)program management; (D)software development and systems engineering; and 
(E)cost analysis. (2)Existing personnelThe personnel provided under this subsection shall be provided from among the existing personnel of the Department of Defense. 
(d)FundingIn exercising the acquisition authority granted in subsection (a), the Director may not obligate or expend more than $75,000,000 out of the funds made available in each of fiscal years 2021, 2022, 2023, 2024, and 2025 to enter into new contracts to support appropriate acquisition activities carried out under this section. (e)Implementation plan and demonstration required (1)In generalThe Secretary of Defense— 
(A)may use the acquisition authority granted under subsection (a) on or after 30 days after the date on which the Secretary provides to the congressional defense committees a plan for implementation of such authority; and (B)by March 15, 2022, shall provide a demonstration of operational capability delivered under such authority. 
(2)Implementation planThe plan shall include the following: (A)Description of the types of activities to be undertaken using the acquisition authority provided under subsection (a).  
(B)Plan for the negotiation and approval of any such memorandum of agreement with an element of the Department of Defense to support Center missions and transition of artificial intelligence capabilities into appropriate acquisition programs or into operational use. (C)Plan for oversight of the position of acquisition executive established in subsection (b). 
(D)Assessment of the acquisition workforce, tools, and infrastructure needs of the Center to support the authority under subsection (a) until September 30, 2025. (E)Other matters as appropriate. 
(3)DemonstrationThe capability demonstration shall include a description of how the acquisition authority enabled the capability, how requirements were established and agreed upon, how testing was conducted, and how the capability was transitioned to the user, as well as any other matters deemed appropriate by the Center. (4)Relationship to other authoritiesThe requirement to submit a plan under this subsection is in addition to the requirements under section 260 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1293). 
(f)SunsetEffective October 1, 2025, the Director may not exercise the authority under subsection (a) and may not enter into any new contracts under this section. The performance on any contract entered into before such date may continue according to the terms of such contract. (g)DefinitionsIn this section: 
(1)CenterThe term Center has the meaning given the term Joint Artificial Intelligence Center in section 260(c) of National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1294). (3)DirectorThe term Director means the Director of the Center. 
(4)ElementThe term element means an element described under section 111(b) of title 10, United States Code. (5)Secretary concernedThe term Secretary concerned has the meaning given in section 101(9) of title 10, United States Code. 
809.Assessments of the process for developing capability requirements for Department of Defense acquisition programs 
(a)In generalThe Secretary of Defense and the individual appointed under section 2361a(c) of title 10, United States Code, (in this section referred to as the Director) shall each— (1)conduct an assessment of the processes for developing and approving capability requirements for the acquisition programs of the Department of Defense and each military department; and 
(2)develop recommendations for reforming such process to improve the agility and timeliness of such process. (b)Assessment elementsEach assessment conducted under subsection (a) shall include the following: 
(1)An assessment of the— (A)adherence of the capability requirements development and approval processes to statute, regulations, policies, and directives; 
(B)alignment and standardization of the capability requirements development, acquisition, and budget processes; (C)technical feasibility of each approved capability requirement; 
(D)training and development of the workforce in capability requirements development and evaluation; (E)ability of the process for developing capability requirements to address the urgent needs of the Department of Defense; 
(F)capacity to review changes in capability requirements for programs of record; (G)validation of decisions made to approve capability requirements and the alignment of each such decision to the national defense strategy required under section 113(g) of title 10, United States Code; 
(H)extent to which portfolio management techniques are used in the process for developing capability requirements to coordinate decisions and avoid duplication of capabilities across acquisition programs; and (I)implementation by each military department of Comptroller General of the United States recommendations pertaining to the process for developing and approving capability requirements. 
(2)A comprehensive analysis of the circumstances and factors contributing to the length of time between the start of a Capabilities-Based Assessment and the date the Joint Requirements Oversight Council approves the related Capability Development Document. (3)Identification and comparison of best practices in the private sector and the public sector for the development and approval of capability requirements. 
(4)Any additional matters that the Secretary or Director determine appropriate. (c)Reports (1)Assessment by SecretaryNot later than October 1, 2021, the Secretary of Defense shall submit to the congressional defense committees a report on the assessment conducted by the Secretary under subsection (a), including— 
(A)a description of such assessment; (B)the results of such assessment, including the analysis described in subsection (b)(2); 
(C)a plan to reduce, when appropriate, the length of time between the start of a Capabilities-Based Assessment and the date the Joint Requirements Oversight Council approves the related Capability Development Document; and (D)any additional recommendations for legislation, regulations, or policies that the Secretary determines appropriate. 
(2)Assessment by Director 
(A)Report to SecretaryNot later than November 30, 2021, the Director shall submit to the Secretary of Defense a report on the assessment conducted by the Director pursuant to subsection (a). (B)Report to CongressNot later than January 1, 2022, the Secretary of Defense shall submit to the congressional defense committees the report described in subparagraph (A) together with such comments as the Secretary determines appropriate, including— 
(i)a description and the results of the assessment conducted pursuant to subsection (a)(2); (ii)recommendations on how the Department of Defense can improve the efficiency of developing and approving capability requirements; and 
(iii)any additional recommendations for legislation, regulations, or policies that the Secretary determines appropriate. BAmendments to General Contracting Authorities, Procedures, and Limitations 811.Sustainment reform for the Department of Defense (a)Sustainment activities in the national defense strategy (1)In generalSection 113(g)(1)(B) of title 10, United States Code, as amended by section 551 of this Act, is further amended by adding at the end the following new clauses: 
 
(viii)A strategic framework prescribed by the Secretary that guides how the Department will prioritize and integrate activities relating to sustainment of major defense acquisition programs, core logistics capabilities (as described under section 2464 of this title), commercial logistics capabilities, and the national technology and industrial base (as defined in section 2500 of this title). (ix)A strategic framework prescribed by the Secretary that guides how the Department will specifically address contested logistics, including major investments for related infrastructure, logistics-related authorities, force posture, related emergent technology and advanced computing capabilities, operational resilience, and operational energy, over the following five-year period to support such strategy.. 
(2)Duties of the Under Secretary of Defense for Acquisition and SustainmentSection 133b(b) of title 10, United States Code, is amended— (A)in paragraph (7), by striking and at the end; 
(B)in paragraph (8), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new paragraph: 
 
(9)advising the Secretary on all aspects of acquisition and sustainment relating to— (A)defense acquisition programs; 
(B)core logistics capabilities (as described under section 2464 of this title); and (C)the national technology and industrial base (as defined in section 2500 of this title).. 
(3)Interim guidanceNot later than October 1, 2021, the Secretary of Defense shall publish interim guidance to carry out the requirements of this subsection. (b)ReportNot later than February 1, 2021, the Secretary of Defense shall submit to the congressional defense committees a report on the progress towards publishing the interim guidance required under subsection (a)(3). 
812.Inclusion of software in Government performance of acquisition functionsSection 1706 of title 10, United States Code, is amended— (1)in subsection (a)— 
(A)in the matter preceding paragraph (1), by striking and each major automated information system program and inserting (as defined in section 2430 of this title), each acquisition program that is estimated by the Secretary of Defense to require an eventual total expenditure greater than the amount described in section 2430(a)(1)(B) of this title, and any other acquisition program identified by the Secretary; and (B)by adding at the end the following new paragraph: 
 
(14)Program lead software.; and (2)by striking subsection (c). 
813.Modifications to Comptroller General assessment of acquisition programs and related initiativesSection 2229b(b)(2) of title 10, United States Code, is amended by striking a summary of and all that follows through discussion of the and inserting a discussion of selected organizational, policy, and legislative changes, as determined appropriate by the Comptroller General, and the potential. 814.Cost or pricing data reporting requirements for Department of Defense contracts (a)Cost or pricing data (1)In generalSection 2306a(a)(1) of title 10, United States Code, is amended— 
(A)in subparagraph (B), by striking contract if and all that follows through the period at the end and inserting contract if the price adjustment is expected to exceed $2,000,000.; (B)in subparagraph (C), by striking section and and all that follows through the period at the end and inserting section and the price of the subcontract is expected to exceed $2,000,000.; and 
(C)in subparagraph (D), by striking subcontract if and all that follows through the period at the end and inserting subcontract if the price adjustment is expected to exceed $2,000,000.. (2)ApplicabilityThe amendments made by this subsection shall apply to any contract, or modification or change to a contract, entered into on or after the date of the enactment of this Act. 
(b)Report 
(1)In generalNot later than July 1, 2022, the Secretary of Defense, in consultation with the Secretaries of the military departments, shall provide to the congressional defense committees a report analyzing the impact, including any benefits to the Federal Government, of the amendments made by this section. (2)ElementsThe report required under paragraph (1) shall include the following elements: 
(A)Data to illustrate any efficiencies achieved, costs avoided, and acquisition timelines improved. (B)Analysis of associated costs to the Federal Government, if any. 
(C)Analysis of underlying causes or factors that limited the benefits described in subparagraph (A). (D)Other matters the Secretary deems appropriate. 
(3)FormThe report required under paragraph (1) shall be in an unclassified form but may contain a classified annex. 815.Prompt payment of contractorsSection 2307(a)(2) of title 10, United States Code, is amended— 
(1)in subparagraph (A), by striking if a specific payment date is not established by contract; and (2)in subparagraph (B), by striking if— and all that follows through the prime contractor agrees and inserting if the prime contractor agrees or proposes. 
816.Documentation pertaining to commercial item determinationsSection 2380 of title 10, United States Code, is amended— (1)by redesignating subsection (b) as subsection (c); and 
(2)by inserting after subsection (a) the following new subsection:  (b)Determinations regarding the commercial nature of products or services (1)In generalIn making a determination whether a particular product or service offered by a contractor meets the definition of a commercial product or commercial service, a contracting officer of the Department of Defense may— 
(A)request support from the Director of the Defense Contract Management Agency, the Director of the Defense Contract Audit Agency, or other appropriate experts in the Department to make a determination whether a product or service is a commercial product or commercial service; and (B)consider the views of appropriate public and private sector entities. 
(2)MemorandumWithin 30 days after a contract award, the contracting officer shall, consistent with the policies and regulations of the Department, submit a written memorandum summarizing the determination referred to in paragraph (1), including a detailed justification for such determination.. 817.Modification to small purchase threshold exception to sourcing requirements for certain articlesSubsection (h) of section 2533a of title 10, United States Code, is amended to read as follows: 
 
(h)Exception for small purchases 
(1)Subsection (a) does not apply to purchases for amounts not greater than $150,000. A proposed procurement of an item in an amount greater than $150,000 may not be divided into several purchases or contracts for lesser amounts in order to qualify for this exception. (2)On October 1 of each year that is evenly divisible by five, the Secretary of Defense may adjust the dollar threshold in this subsection based on changes in the Consumer Price Index. Any such adjustment shall take effect on the date on which the Secretary publishes notice of such adjustment in the Federal Register.. 
818.Repeal of program for qualified apprentices for military construction contracts 
(a)In generalSection 2870 of title 10, United States Code, is repealed. (b)Conforming amendments (1)Clerical amendmentThe table of sections at the beginning of subchapter III of chapter 169 of title 10, United States Code, is amended by striking the item relating to section 2870. 
(2)RepealSection 865 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1523) is repealed. 819.Modifications to mitigating risks related to foreign ownership, control, or influence of Department of Defense contractors and subcontractors (a)Assessment of FOCISubparagraph (A) of section 847(b)(2) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1505; 10 U.S.C. 2509 note) is amended by adding at the end the following new clause: 
 
(v)A requirement for the Secretary to require reports and conduct examinations on a periodic basis of covered contractors or subcontractors in order to assess compliance with the requirements of this section.. (b)Contract requirements, administration, and oversight relating to fociSubparagraph (C) of such section is amended— 
(1)by redesignating clause (iv) as clause (v); and (2)by inserting after clause (iii) the following new clause: 
 
(iv)Procedures for appropriately responding to changes in covered contractor or subcontractor beneficial ownership status based on changes in disclosures of their beneficial ownership and whether they are under FOCI and the reports and examinations required by subparagraph (A)(v).. (c)Timelines and milestones for implementation (1)Implementation planNot later than March 1, 2021, the Secretary of Defense shall provide to the congressional defense committees a plan and schedule for implementation of the requirements of section 847 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1505; 10 U.S.C. 2509 note), as amended by this section, including— 
(A)a timeline for issuance of regulations, development of training for appropriate officials, and development of systems for reporting of beneficial ownership and FOCI by covered contractors or subcontractors; (B)the designation of officials and organizations responsible for such implementation; and 
(C)interim milestones to be met in implementing the plan and schedule. (2)Revision of regulations, directives, guidance, training, and policiesNot later than July 1, 2021, the Secretary of Defense shall revise relevant directives, guidance, training, and policies, including revising the Department of Defense Supplement to the Federal Acquisition Regulation, to fully implement the requirements of such section 847. 
(3)DefinitionsIn this subsection, the term beneficial ownership, FOCI, and covered contractors or subcontractors have the meanings given, respectively, in section 847 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1505; 10 U.S.C. 2509 note). (d)Technical amendmentsSection 847 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1505; 10 U.S.C. 2509 note), as amended by this section, is further amended— 
(1)in subsection (b)— (A)in paragraph (1), by striking contractors and subcontractors and inserting covered contractors or subcontractors; and 
(B)in paragraph (2)— (i)by striking covered contractors and subcontractors each place it appears and inserting covered contractors or subcontractors;  
(ii)in subparagraph (B)(iii), by striking a contractor or subcontractor and inserting such a covered contractor or subcontractor; and (iii)in subparagraph (C)(ii), by striking section 831(c) and inserting section 2509(c) of title 10, United States Code; and 
(2)in subsection (c), by striking subsection (b)(2)(A) and (b)(2)(C) and inserting subsections (b)(2)(A) and (b)(2)(C). 820.Contract closeout authority for services contractsSection 836(b) of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. 2302 note) is amended— 
(1)by amending paragraph (1) to read as follows:  (1)was entered into— 
(A)with respect to a contract or group of contracts not described in subparagraph (B), at least 7 fiscal years before the current fiscal year; and (B)with respect to a contract or group of contracts for military construction (as defined in section 2801 of title 10, United States Code) or shipbuilding, at least 10 fiscal years before the current fiscal year;; and 
(2)by amending paragraph (2) to read as follows:  (2)the performance or delivery has been completed at least 4 years before the current fiscal year; and. 
821.Revision of proof required when using an evaluation factor for employing or subcontracting with members of the Selected ReserveSection 819 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3385; 10 U.S.C. 2305 note) is amended— (1)by striking subsection (b); and 
(2)by redesignating subsection (c) as subsection (b). CProvisions Relating to Software and Technology 831.Contract authority for development and demonstration of initial or additional prototype units (a)In generalSection 2302e of title 10, United States Code, is amended— 
(1)in the heading, by striking advanced development and inserting development and demonstration; (2)in subsection (a)(1), by striking provision of advanced component development, prototype, and inserting development and demonstration; and 
(3)by adding at the end the following new subsection:  (c)ProceduresThe Secretary of Defense shall establish procedures to collect and analyze information on the use and benefits of the authority under this section and related impacts on performance, affordability, and capability delivery.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 137 of title 10, United States Code, is amended by striking the item relating to section 2302e and inserting the following new item:   2302e. Contract authority for development and demonstration of initial or additional prototype units.. 832.Extension of pilot program for streamlined awards for innovative technology programsSection 873(f) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2306a note) is amended by striking October 1, 2020 and inserting October 1, 2022. 
833.Listing of other transaction authority consortiaNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall maintain on the single Government-wide point of entry described under section 1708 of title 41, United States Code, a list of the consortia used by the Secretary to announce or otherwise make available opportunities to enter into a transaction under the authority of section 2371 of title 10, United States Code, or a transaction for a prototype project under section 2371b of such title. 834.Pilot program on the use of consumption-based solutions to address software-intensive warfighting capability (a)In generalSubject to the availability of appropriations, the Secretary of Defense is authorized to establish a pilot program to explore the use of consumption-based solutions to address software-intensive warfighting capability. 
(b)Selection of initiativesEach Secretary of a military department and each commander of a combatant command with acquisition authority shall propose for selection by the Secretary of Defense for the pilot program at least one and not more than three initiatives that are well-suited to explore consumption-based solutions, to include addressing software-intensive warfighting capability. The initiatives may be new or existing programs of record, and may include applications that— (1)rapidly analyze sensor data; 
(2)secure warfighter networks, including multilevel security; (3)swiftly transport information across various networks and network modalities; 
(4)enable joint all-domain operational concepts, including in a contested environment; or (5)advance military capabilities and effectiveness. 
(c)RequirementsA contract or other agreement for consumption-based solutions entered into under the pilot program shall require— (1)the effectiveness of the solution to be measurable at regular intervals customary for the type of solution provided under contract or other agreement; and 
(2)that the awardee notify the Secretary of Defense when consumption under the contract or other agreement reaches 75 percent and 90 percent of the funded amount, respectively, of the contract or other agreement. (d)ExemptionA modification to a contract or other agreement entered into under this section to add new features or capabilities in an amount less than or equal to 25 percent of the total value of such contract or other agreement shall be exempt from the requirements of full and open competition (as defined in section 2302 of title 10, United States Code). 
(e)DurationThe duration of a contract or other agreement entered into under this section may not exceed three years. (f)Monitoring and evaluation of pilot programThe Director of Cost Assessment and Program Evaluation shall continuously monitor and evaluate the pilot program, including by collecting data on cost, schedule, and performance from the program office, the user community, and the awardees involved in the program. 
(g)Reports 
(1)Initial reportNot later than May 15, 2021, the Secretary of Defense shall submit to the congressional defense committees a report on initiatives selected for the pilot program, roles, and responsibilities for implementing the program, and the monitoring and evaluation approach that will be used for the program. (2)Progress reportNot later than October 15, 2021, the Secretary of Defense shall submit to the congressional defense committees a report on the progress of the initiatives selected for the pilot program. 
(3)Final reportNot later than 3 years after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the cost, schedule, and performance outcomes of the initiatives carried out under the pilot program. The report shall also include lessons learned about the use of consumption-based solutions for software-intensive capabilities and any recommendations for statutory or regulatory changes to facilitate the use of such solutions. (h)Consumption-based solution definedIn this section, the term consumption-based solution means any combination of software, hardware or equipment, and labor or services that provides a seamless capability that is metered and billed based on actual usage and predetermined pricing per resource unit, and includes the ability to rapidly scale capacity up or down. 
835.Balancing security and innovation in software development and acquisition 
(a)Requirements for solicitations of commercial and developmental solutionsThe Under Secretary of Defense for Acquisition and Sustainment, in coordination with the Chief Information Officer of the Department of Defense, shall develop requirements for appropriate software security criteria to be included in solicitations for commercial and developmental solutions and the evaluation of bids submitted in response to such solicitations, including a delineation of what processes were or will be used for a secure software development life cycle. Such requirements shall include— (1)establishment and enforcement of secure coding practices; 
(2)management of supply chain risks and third-party software sources and component risks; (3)security of the software development environment; 
(4)secure deployment, configuration, and installation processes; and (5)an associated vulnerability management plan and identification of tools that will be applied to achieve an appropriate level of security. 
(b)Security review of codeThe Under Secretary of Defense for Acquisition and Sustainment, in coordination with the Chief Information Officer of the Department of Defense, shall develop— (1)procedures for the security review of code; and 
(2)other procedures necessary to fully implement the pilot program required under section 875 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2223 note). (c)Coordination with cybersecurity acquisition policy effortsThe Under Secretary of Defense for Acquisition and Sustainment shall develop the requirements and procedures described under subsections (a) and (b) in coordination with the efforts of the Department of Defense to develop new cybersecurity and program protection policies and guidance that are focused on cybersecurity in the context of acquisition and program management and on safeguarding information. 
836.Digital modernization of analytical and decision-support processes for managing and overseeing Department of Defense acquisition programs 
(a)Digital data management and analytics capabilities 
(1)In generalThe Secretary of Defense shall iteratively develop and integrate advanced digital data management and analytics capabilities, consistent with private sector best practices, that— (A)integrate all aspects of the defense acquisition system, including the development of capability requirements, research, design, development, testing, evaluation, acquisition, management, operations, and sustainment of systems; 
(B)facilitate the management and analysis of all relevant data generated during the development of capability requirements, research, design, development, testing, evaluation, acquisition, operations, and sustainment of systems;  (C)enable the use of such data to inform further development, acquisition, management and oversight of such systems, including portfolio management; and 
(D)include software capabilities to collect, transport, organize, manage, make available, and analyze relevant data throughout the life cycle of defense acquisition programs, including any data needed to support individual and portfolio management of acquisition programs. (2)RequirementsThe capabilities developed under paragraph (1) shall— 
(A)be accessible to, and useable by, individuals throughout the Department of Defense who have responsibilities relating to activities described in clauses (A) through (C) of paragraph (1); (B)enable the development, use, curation, and maintenance of original form and real-time digital systems by— 
(i)ensuring shared access to data within the Department; (ii)supplying data to digital engineering models for use in the defense acquisition, sustainment, and portfolio management processes; and 
(iii)supplying data to testing infrastructure and software to support automated approaches for testing, evaluation, and deployment throughout the defense acquisition, sustainment, and portfolio management processes; and  (C)feature— 
(i)improved data management and sharing processes; (ii)timely, high-quality, transparent, and actionable analyses; and 
(iii)analytical models and simulations. (3)Enabling data infrastructure, tools, and processesIn developing the capability required under paragraph (1), the Secretary of Defense shall— 
(A)move supporting processes and the data associated with such processes from analog to digital format, including planning and reporting processes; (B)make new and legacy data more accessible to, and usable by, appropriate employees and contractors (at any tier) of the Department of Defense and members of the Armed Forces, including through migration of program and other documentation into digital formats;  
(C)modernize the query, collection, storage, retrieval, reporting, and analysis capabilities for stakeholders within the Department, including research entities, Program Management Offices, analytic organizations, oversight staff, and decision makers;  (D)automate data collection and storage to minimize or eliminate manual data entry or manual reporting; 
(E)enable employees and other appropriate users to access data from all relevant data sources, including through— (i)streamlining data access privileges; 
(ii)sharing of appropriate data between and among Federal Government and contractor information systems; and (iii)enabling timely and continuous data collection and sharing from all appropriate personnel, including contractors; 
(F)modernize existing enterprise information systems to enable interoperability consistent with technical best practices; and (G)provide capabilities and platforms to enable continuous development and integration of software using public and private sector best practices. 
(b)Portfolio managementThe Secretary of Defense shall establish capabilities for robust, effective, and data-driven portfolio management described in subsection (a)(1)(C), using the capability established in this section, to improve the Department of Defense-wide assessment, management, and optimization of the investments in weapon systems of the Department, including through consolidation of duplicate or similar weapon system programs. (c)Demonstration activities (1)In generalThe Secretary of Defense shall carry out activities to demonstrate the capability required under subsection (a). 
(2)Activity selectionNot later than July 15, 2021, the Secretary of Defense shall select decision support processes and individual acquisition programs to participate in the demonstration activities under paragraph (1), including— (A)decision support processes, including— 
(i)portfolio management as described in subsection (b); (ii)one or more acquisition data management test cases; and 
(iii)one or more development and test modeling and simulation test cases to demonstrate the ability to collect data from tests and operations in the field, and feed the data back into models and simulations for better software development and testing; (B)individual acquisition programs representing— 
(i)one or more defense business systems; (ii)one or more command and control systems; 
(iii)one or more middle tier of acquisition programs; (iv)programs featuring a cost-plus contract type, and a fixed-price contract type, and a transaction authorized under section 2371 or 2371b of title 10, United States Code; and 
(v)at least one program in each military department. (3)Execution of demonstration activitiesAs part of the demonstration activities under paragraph (1), the Secretary shall— 
(A)conduct a comparative analysis that assesses the risks and benefits of the digital management and analytics capability used in each of the programs participating in the demonstration activities relative to the traditional data collection, reporting, exposing, and analysis approaches of the Department; (B)ensure that the intellectual property strategy for each of the programs participating in the demonstration activities is best aligned to meet the goals of the program; and 
(C)develop a workforce and infrastructure plan to support any new policies and guidance implemented in connection with the demonstration activities, including any policies and guidance implemented after the completion of such activities. (d)Policies and guidance requiredNot later than March 15, 2022, based on the results of the demonstration activities carried out under subsection (c), the Secretary of Defense shall issue or modify policies and guidance to— 
(1)promote the use of digital data management and analytics capabilities; and (2)address roles, responsibilities, and procedures relating to such capabilities. 
(e)Steering committee 
(1)In generalThe Secretary of Defense shall establish a steering committee to assist the Secretary in carrying out subsections (a) through (c). (2)MembershipThe steering committee shall be composed of the following members or their designees: 
(A)The Deputy Secretary of Defense. (B)The Chief Information Officer. 
(C)The Director of Cost Assessment and Program Evaluation. (D)The Under Secretary of Defense for Research and Engineering. 
(E)The Under Secretary of Defense for Acquisition and Sustainment. (F)The Director of Operational Test and Evaluation. 
(G)The Service Acquisition Executives. (H)The Director for Force Structure, Resources, and Assessment of the Joint Staff. 
(I)The Director of the Defense Digital Service. (J)Such other officials of the Department of Defense as the Secretary determines appropriate. 
(f)Independent assessments 
(1)Initial assessment 
(A)In generalThe Defense Innovation Board, in consultation with the Defense Digital Service, shall conduct an independent assessment and cost-benefits analysis to identify recommended approaches for the implementation of subsections (a) through (c). (B)ElementsThe assessment under subparagraph (A) shall include the following: 
(i)A plan for the development and implementation of the capabilities required under subsection (a), including a plan for any procurement that may be required as part of such development and implementation. (ii)An independent cost assessment of the total estimated cost of developing and implementing the capability, as well as an assessment of any potential cost savings. 
(iii)An independent estimate of the schedule for the development approach, and order of priorities for implementation of the capability, including a reasonable estimate of the dates on which the capability can be expected to achieve initial operational capability and full operational capability, respectively. (iv)A recommendation identifying the office or other organization of the Department of Defense that would be most appropriate to manage and execute the capability. 
(C)ReportNot later than July 15, 2021, the Defense Innovation Board, in consultation with the Defense Digital Service, shall submit to the Secretary of Defense and the congressional defense committees a report on the findings of the assessment under subparagraph (A), including the findings of the assessment with respect to each element specified in subparagraph (B). (2)Second assessment (A)In generalNot later than March 15, 2023, the Defense Innovation Board and the Defense Science Board shall jointly complete an independent assessment of the progress of the Secretary in implementing subsections (a) through (c). The Secretary of Defense shall ensure that the Defense Innovation Board and the Defense Science Board have access to the resources, data, and information necessary to complete the assessment. 
(B)Information to congressNot later than 30 days after the date on which the assessment under subparagraph (A) is completed, the Defense Innovation Board and the Defense Science Board shall jointly provide to the congressional defense committees— (i)a report summarizing the assessment; and 
(ii)a briefing on the findings of the assessment. (g)Demonstrations and briefing (1)Demonstration of implementationNot later than October 20, 2021, the Secretary of Defense shall submit to the congressional defense committees a demonstration and briefing on the progress of the Secretary in implementing subsections (a) through (c). The briefing shall include an explanation of how the results of the demonstration activities carried out under subsection (c) will be incorporated into the policy and guidance required under subsection (d), particularly the policy and guidance of the members of the steering committee established under subsection (e). 
(2)Briefing on legislative recommendationsNot later than February 1, 2022, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and of the House of Representatives a briefing that identifies any changes to existing law that may be necessary to facilitate the implementation of subsections (a) through (c). (3)Demonstration of portfolio managementIn conjunction with the budget of the President for fiscal year 2023 (as submitted to Congress under section 1105(a) of title 21, United States Code), the Deputy Secretary of Defense shall schedule a demonstration of the portfolio management capability developed under subsection (b) with the congressional defense committees. 
837.Safeguarding defense-sensitive United States intellectual property, technology, and other data and information 
(a)In generalThe Secretary of Defense shall, in coordination with relevant departments and agencies— (1)identify policies and procedures protecting defense-sensitive United States intellectual property, technology, and other data and information, including hardware and software, from acquisition by the government of China; and 
(2)to the extent that the Secretary determines that such policies and procedures are insufficient to provide such protection, develop additional policies and procedures. (b)Matters consideredIn developing the policies and procedures under subsection (a), the Secretary shall take the following actions: 
(1)Establish and maintain a list of critical national security technology that may require certain restrictions on current or former employees, contractors, or subcontractors (at any tier) of the Department of Defense that contribute to such technology. (2)Review the existing authorities under which employees of the Department of Defense may be subject to post-employment restrictions with foreign governments and with organizations subject to foreign ownership, control, or influence. 
(3)Identify additional measures that may be necessary to enhance the authorities described in paragraph (2). (c)Post-employment mattersThe Secretary shall consider mechanisms to restrict current or former employees of contractors or subcontractors (at any tier) of the Department of Defense that contribute significantly and materially to a technology referred to in subsection (b)(1) from working directly for companies wholly owned by the government of China, or for companies that have been determined by a cognizant Federal agency to be under the ownership, control, or influence of the government of China. 
838.Comptroller General report on implementation of software acquisition reforms 
(a)Report requiredNot later than March 15, 2021, the Comptroller General of the United States shall brief the congressional defense committees on the implementation by the Secretary of Defense of required acquisition reforms with respect to acquiring software for weapon systems, business systems, and other activities that are part of the defense acquisition system, with one or more reports based on such briefing to be submitted to such committees, as jointly determined by such committees and the Comptroller General. (b)ElementsThe briefing and any reports required under subsection (a) shall include an assessment of the extent to which the Secretary of Defense has— 
(1)implemented the recommendations set forth in— (A)the final report of the Defense Innovation Board submitted to the congressional defense committees under section 872 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1497); 
(B)the final report of the Defense Science Board Task Force on the Design and Acquisition of Software for Defense Systems described in section 868 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1902; 10 U.S.C. 2223a note); and (C)other relevant studies on software research, development, and acquisition activities of the Department of Defense; 
(2)carried out software acquisition activities, including programs required under— (A)section 2322a of title 10, United States Code; and 
(B)section 875 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1503; 10 U.S.C. 2223 note); (3)used the authority provided under section 800 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1478; 10 U.S.C. 2223a); and 
(4)carried out software acquisition pilot programs, including pilot programs required under sections 873 and 874 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2223a note; 10 U.S.C. 2302 note). (c)Assessment of acquisition policy, guidance, and practicesEach report required under subsection (a) shall include an assessment of the extent to which the software acquisition policy, guidance, and practices of the Department of Defense reflect implementation of— 
(1)relevant recommendations from software studies and pilot programs; and (2)directives from the congressional defense committees. 
(d)Defense acquisition system definedIn this section, the term defense acquisition system has the meaning given that term in section 2545(2) of title 10, United States Code. 839.Comptroller General report on intellectual property acquisition and licensing (a)In generalNot later than October 1, 2021, the Comptroller General of the United States shall submit to the congressional defense committees a report evaluating the implementation of Department of Defense Instruction 5010.44 relating to Intellectual Property Acquisition and Licensing (or successor instruction). 
(b)ElementsThe report required under subsection (a) shall assess the following: (1)The extent to which the Department of Defense is fulfilling the core principles established in such Instruction. 
(2)The extent to which the Defense Acquisition University (established under section 1746 of title 10, United States Code) and elements of the Department of Defense (specified in paragraphs (1) through (10) of section 111(b) of such title) are carrying out the requirements of such Instruction. (3)The progress of the Secretary of Defense in establishing a cadre of intellectual property experts (as required under section 2322(b) of such title), including the extent to which members of such cadre are executing their roles and responsibilities.  
(4)The performance of the Secretary of Defense in assessing and demonstrating the implementation of such Instruction, including the effectiveness of the cadre described in paragraph (3). (5)The effectiveness of the cadre described in paragraph (3) in providing resources on the acquisition and licensing of intellectual property. 
(6)The effect implementation of such Instruction has had on particular acquisitions. (7)The extent to which feedback from appropriate stakeholders was incorporated, including large and small businesses, traditional and nontraditional defense contractors (as defined in section 2302(9) of title 10, United States Code), and maintenance and repair organizations. 
(8)Any other matters the Comptroller General determines appropriate. DIndustrial Base Matters 841.Additional requirements pertaining to printed circuit boards (a)In generalChapter 148 of title 10, United States Code, is amended by inserting after section 2533c the following section: 
 
2533d.Additional requirements pertaining to printed circuit boards 
(a)In general 
(1)Beginning on January 1, 2023, the Secretary of Defense may not acquire a covered printed circuit board from a covered nation. (2)Paragraph (1) shall not apply with respect to any acquisition of supplies or services below the micro-purchase threshold under section 2338 of this title. 
(b)Waiver 
(1)The Secretary may waive the prohibition under subsection (a) if the Secretary determines in writing that— (A)there are no significant national security concerns regarding counterfeiting, quality, or unauthorized access created by such waiver; 
(B)the waiver is required to support national security; and (C)a covered printed circuit board of satisfactory quality and sufficient quantity, in the required form, cannot be procured as and when needed from nations other than a covered nation at reasonable cost, excluding comparisons with non-market economies. 
(2)Not later than 10 days after the Secretary provides a waiver under paragraph (1), the Secretary shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a written notice setting forth the reasoning for the waiver, together with a copy of the waiver itself. (c)DefinitionsIn this section: 
(1)Covered nationThe term covered nation means— (A)the Democratic People’s Republic of North Korea; 
(B)the People’s Republic of China; (C)the Russian Federation; and 
(D)the Islamic Republic of Iran. (2)Covered printed circuit boardThe term covered printed circuit board means any partially manufactured or complete bare printed circuit board or fully or partially assembled printed circuit board that— 
(A)performs a mission critical function in any product or service that is not a commercial product or commercial service (as such terms are defined under sections 103 and 103a of title 41, respectively); or (B)the Secretary designates as a covered printed circuit board, after reasonable notice, based on a determination that the designation is required to support national security. 
(3)SecretaryThe term Secretary means the Secretary of Defense. (d)RulemakingNot later than May 1, 2022, the Secretary shall promulgate regulations, after an opportunity for notice and comment, implementing this section. 
(e)ApplicabilityThis section shall apply only with respect to contracts entered into after the issuance of a final rule implementing this section. (f)Rule of constructionNothing in this section shall be construed to prohibit the Department of Defense from entering into a contract with an entity that connects to the facilities of a third party, for the purposes of backhaul, roaming, or interconnection arrangements, on the basis of the noncompliance by the third party with the provisions of this section or use of equipment or services that do not route or redirect user data traffic or permit visibility into any user data or packets that such equipment transmits or otherwise handles.. 
(b)Clerical amendmentThe table of sections for subchapter V of chapter 148 of title 10, United States Code, is amended by inserting after the item relating to section 2533c the following:   2533d. Additional requirements pertaining to printed circuit boards.. (c)Trusted supplyThe Secretary of Defense shall apply the requirements of section 224 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 2302 note) to the acquisition of covered printed circuit boards (as such term is defined under section 2533d(c) of title 10, United States Code, as added by this section). 
(d)Independent assessment 
(1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Defense shall seek to enter into an agreement with a federally funded research and development center under which the center will conduct an assessment of the benefits and risks of expanding the prohibition in section 2533d(a) and the definitions in section 2533d(c) of title 10, United States Code, each as added by this section, to include printed circuit boards in commercial products or services, or in commercially available off-the-shelf products or services. The assessment shall also include analysis and recommendations regarding the scope of mission critical functions, as such term is used in such section. (2)Submission to Department of DefenseNot later than one year after entering into the contract described in paragraph (1), the federally funded research and development center that conducts the assessment described in such paragraph shall submit to the Secretary of Defense a report on the results of the assessment. 
(3)Submission to CongressNot later than 90 days after the date on which the Secretary of Defense receives the report described in paragraph (2), the Secretary shall submit to the congressional defense committees an unaltered copy of the report, together with any comments the Secretary may have with respect to the report, as well as a summary of the recommendations of the report. The comments of the Secretary, if any, and the summary of recommendations shall be in an unclassified form, but the submission may include a classified annex. 842.Report on nonavailability determinations and quarterly national technology and industrial base briefings (a)In generalSection 2504 of title 10, United States Code, is amended— 
(1)by striking The Secretary and inserting the following:  (a)Annual reportThe Secretary; 
(2)in subsection (a), as designated by paragraph (1), by adding at the end the following new paragraph:  (5)A detailed description of any use by the Secretary of Defense or a Secretary concerned, as applicable, during the prior 12 months of a waiver or exception to the sourcing requirements or prohibitions established by chapter 83 of title 41 or subchapter V of chapter 148 of this title, including— 
(A)the type of waiver or exception used; and (B)the reasoning for the use of each such waiver or exception.; and 
(3)by adding at the end the following new subsection:  (b)Quarterly briefings (1)The Secretary of Defense shall ensure that the congressional defense committees receive quarterly briefings on the industrial base supporting the Department of Defense, describing challenges, gaps, and vulnerabilities in the defense industrial base and commercial sector relevant to execution of defense missions, and describing initiatives to address such challenges. 
(2)Each briefing under paragraph (1) shall include an update on the progress of addressing such gaps or vulnerabilities by the Secretary, the Secretary of the military department concerned, or the appropriate head of a Defense Agency, including an update on— (A)actions taken to address such gaps or vulnerabilities; 
(B)policy changes necessary to address such gaps or vulnerabilities; and (C)the proposed timeline for action and resources required to address such gaps or vulnerabilities.. 
(b)Conforming and clerical amendments 
(1)Heading amendmentThe heading of section 2504 of title 10, United States Code, is amended to read as follows:   2504.National technology and industrial base: annual report and quarterly briefings. (2)Clerical amendmentThe table of sections for subchapter II of chapter 148 of such title is amended by striking the item relating to section 2504 and inserting the following new item: 
 
 
2504. National technology and industrial base: annual report and quarterly briefings.. 
843.Modification of framework for modernizing acquisition processes to ensure integrity of industrial base and inclusion of optical transmission components 
(a)In general Section 2509 of title 10, United States Code, is amended— (1)in subsection (b)(2)— 
(A)in subparagraph (A)— (i)in the matter preceding clause (i), by inserting such as those identified through the supply chain risk management process of the Department and by the Federal Acquisition Security Council, and after supply chain risks,; and 
(ii)in clause (ii), by striking (other than optical transmission components); (B)in subparagraph (C)— 
(i)in clause (x), by striking ; and and inserting a semicolon; (ii)by redesignating clause (xi) as clause (xii); and 
(iii)by inserting after clause (x) the following new clause:  (xi)processes and procedures related to supply chain risk management and processes and procedures implemented pursuant to section 2339a of this title; and; and 
(C)by adding at the end the following new subparagraph:  (E)Characterization and assessment of industrial base support policies, programs, and procedures, including— 
(i)limitations and acquisition guidance relevant to the national technology and industrial base (as defined in section 2500(1) of this title); (ii)limitations and acquisition guidance relevant to section 2533a of this title; 
(iii)the Industrial Base Analysis and Sustainment program of the Department, including direct support and common design activities; (iv)the Small Business Innovation Research Program (as defined in section 9(e) of the Small Business Act (15 U.S.C. 638(e)); 
(v)the Manufacturing Technology Program established under section 2521 of this title; (vi)programs relating to the Defense Production Act of 1950 (50 U.S.C. 4511 et seq.); and 
(vii)programs operating in each military department.; and (2)in subsection (f)(2), by inserting , and supporting policies, procedures, and guidance relating to such actions after subsection (b). 
(b)Conforming amendmentSection 806 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (10 U.S.C. 2304 note) is repealed. 844.Expansion on the prohibition on acquiring certain metal products (a)In generalSection 2533c of title 10, United States Code, is amended— 
(1)in subsection (a)(1), by striking material melted and inserting material mined, refined, separated, melted,; and (2)in subsection (c)(3)(A)(i), by striking tungsten and inserting covered material. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 5 years after the date of the enactment of this Act. 845.Miscellaneous limitations on the procurement of goods other than United States goods (a)In generalSection 2534 of title 10, United States Code, is amended— 
(1)in subsection (a)— (A)by striking paragraphs (2) through (5) and redesignating paragraph (6) as paragraph (3); 
(B)by inserting after paragraph (1) the following new paragraph:  (2)Components for naval vesselsThe following components of vessels, to the extent they are unique to marine applications: 
(A)Gyrocompasses. (B)Electronic navigation chart systems. 
(C)Steering controls. (D)Propulsion and machinery control systems. 
(E)Totally enclosed lifeboats.; (C)in paragraph (3), as so redesignated, by striking subsection (k) and inserting subsection (j); and 
(D)by adding at the end the following new paragraph:  (4)Components for T–AO 205 class vesselsThe following components of T–AO 205 class vessels: 
(A)Auxiliary equipment, including pumps, for all shipboard services. (B)Propulsion system components, including engines, reduction gears, and propellers. 
(C)Shipboard cranes. (D)Spreaders for shipboard cranes.; 
(2)by amending subsection (b) to read as follows:  (b)Manufacturer in the national technology and industrial baseA manufacturer meets the requirements of this subsection if the manufacturer is part of the national technology and industrial base.; 
(3)in subsection (c)— (A)by striking Items.— and all that follows through Subsection (a) does not apply and inserting Items.—Subsection (a) does not apply; and 
(B)by striking paragraphs (2) though (5); (4)in subsection (g)— 
(A)by striking (1) This section and inserting This section; and (B)by striking paragraph (2); 
(5)in subsection (h), by striking subsection (a)(3)(B) and inserting subsection (a)(2); (6)in subsection (i)(3), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment; 
(7)by striking subsection (j); (8)by redesignating the first subsection designated subsection (k) (relating to Limitation on Certain Procurements Application Process) as subsection (j); and 
(9)in subsection (k) (relating to Implementation of Auxiliary Ship Component Limitation), by striking Subsection (a)(6) and inserting Subsection (a)(3). (b)Review of select componentsThe Secretary of the Defense shall expedite the review period under paragraph (3)(B) of section 2534(j) of title 10, United States Code, as redesignated by subsection (a), to not more than 60 days for applications submitted pursuant to such section 2534(j) for the following components for auxiliary ships: 
(1)Auxiliary equipment, including pumps, for all shipboard services. (2)Propulsion system components, including engines, reduction gears, and propellers. 
(3)Shipboard cranes. (4)Spreaders for shipboard cranes. 
846.Improving implementation of policy pertaining to the national technology and industrial base 
(a)Assessment of research and development, manufacturing, and production capabilities 
(1)In generalIn developing the strategy required by section 2501 of title 10, United States Code, carrying out the program for analysis of the national technology and industrial base required by section 2503 of such title, and performing the assessments required under section 2505 of such title, the Secretary of Defense, in consultation with the Under Secretary of Defense for Acquisition and Sustainment and the Under Secretary of Research and Engineering, shall assess the research and development, manufacturing, and production capabilities of the national technology and industrial base (as defined in section 2500 of such title) and other allies and partner countries. (2)Identification of specific technologies, companies, laboratories, and factoriesThe map of the industrial base described in section 2504 of title 10, United States Code, shall highlight specific technologies, companies, laboratories, and factories of, or located in, the national technology and industrial base of potential value to current and future Department of Defense plans and programs. 
(b)Policy and guidance 
(1)In generalSection 2440 of title 10, United States Code is amended— (A)by amending the section heading to read as follows: National technology and industrial base plans, policy, and guidance; 
(B)striking The Secretary and inserting the following:  (a)In generalThe Secretary; and 
(C)by adding at the end the following new subsection:  (b)Acquisition policy and guidanceThe Secretary of Defense shall develop and promulgate acquisition policy and guidance to the service acquisition executives, the heads of the appropriate Defense Agencies and Department of Defense Field Activities, and relevant program managers. Such policy and guidance shall be germane to the use of the research and development, manufacturing, and production capabilities identified pursuant to chapter 148 of this title and the technologies, companies, laboratories, and factories in specific Department of Defense research and development, international cooperative research, procurement, and sustainment activities..  
(2)Clerical amendmentsThe table of sections at the beginning of chapter 144 of title 10, United States Code, is amended by striking the item relating to section 2440 and inserting the following new item:   2440. National technology and industrial base plans, policy, and guidance.. (c)Responsibilities of the National Defense Technology and Industrial Base CouncilSection 2502(c) of title 10, United States Code, is amended— 
(1)in paragraph (2), by striking and at the end; (2)in paragraph (3), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new paragraph:  (4)collaboration with government officials of member countries of the national technology and industrial base in order to strengthen the national technology and industrial base.. 
(d)Recommendations for additional members of the national technology and industrial base 
(1)In generalThe Secretary of Defense, in consultation with the heads of any relevant Federal agencies, shall establish a process to consider the inclusion of additional member countries in the national technology and industrial base. (2)ElementsThe process developed under paragraph (1) shall include an analysis of— 
(A)the national security and foreign policy impacts, costs, and benefits to the United States and allied countries of the inclusion of any such additional member countries in the national technology and industrial base; (B)the economic impacts, costs, and benefits to entities within the United States and allied countries of the inclusion of any such additional member countries into the national technology and industrial base, including an assessment of— 
(i)specific shortfalls in the technological and industrial capacities of current member countries of the national technology and industrial base that would be addressed by inclusion of such additional member countries; (ii)specific areas in the industrial bases of current member countries of the national technology and industrial base that would likely be impacted by additional competition if such additional member countries were included in the national technology and industrial base; and 
(iii)costs to reconstitute capability should such capability be lost to competition; and (C)other factors as determined relevant by the Secretary. 
(3)ConcurrenceFor the purposes of the process developed under paragraph (1), the Secretary of Defense may recommend the inclusion of an additional member country in the national technology and industrial base only with the concurrence of the Secretary of State. 847.Report and limitation on the availability of funds relating to eliminating the gaps and vulnerabilities in the national technology and industrial base (a)In generalBeginning January 1, 2021, if the Secretary of Defense has not submitted to the congressional defense committees the national security strategy for the national technology and industrial base required by section 2501(a) of title 10, United States Code, not more than 75 percent of the funds specified in subsection (b) may be obligated or expended until the date on which the Secretary submits such strategy to such committees. 
(b)Funds specifiedThe funds specified in this subsection are the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2021 for the Department of Defense for the following: (1)The immediate office of the Secretary of Defense. 
(2)The Office of the Under Secretary of Defense for Acquisition and Sustainment. 848.Supply of strategic and critical materials for the Department of Defense (a)Preference for sourcing from the national technology and industrial baseThe Secretary of Defense shall, to the maximum extent practicable, acquire strategic and critical materials required to meet the defense, industrial, and essential civilian needs of the United States in the following order of preference: 
(1)From sources located within the United States. (2)From sources located within the national technology and industrial base (as defined in section 2500 of title 10, United States Code). 
(3)From other sources as appropriate. (b)Statement of policy (1)In generalThe Secretary of Defense shall pursue the following goals: 
(A)Not later than January 1, 2035, ensuring access to secure sources of supply for strategic and critical materials that will— (i)fully meet the demands of the domestic defense industrial base; 
(ii)eliminate the dependence of the United States on potentially vulnerable sources of supply for strategic and critical materials; and (iii)ensure that the Department of Defense is not reliant upon potentially vulnerable sources of supply for the processing or manufacturing of any strategic and critical materials deemed essential to national security by the Secretary of Defense. 
(B)Provide incentives for the defense industrial base to develop robust processing and manufacturing capabilities in the United States to refine strategic and critical materials for Department of Defense purposes. (C)Maintain secure sources of supply for strategic and critical materials required to maintain current military requirements in the event that international supply chains are disrupted. 
(2)MethodsThe Secretary of Defense shall achieve the goals described in paragraph (1) through— (A)the development of guidance in consultation with appropriate officials of the Department of State, the Joint Staff, and the Secretaries of the military departments; 
(B)the continued and expanded use of existing programs, such as the National Defense Stockpile; (C)the continued use of authorities under title III of the Defense Production Act of 1950 (50 U.S.C. 4531 et seq.); and 
(D)other methods, as the Secretary of Defense deems appropriate. 849.Analyses of certain activities for action to address sourcing and industrial capacity (a)Analysis required (1)In generalThe Secretary of Defense, acting through the Undersecretary of Defense for Acquisition and Sustainment and other appropriate officials, shall review the items under subsection (c) to determine and develop appropriate actions, consistent with the policies, programs, and activities required under chapter 148 of title 10, United States Code, chapter 83 of title 41, United States Code, and the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.), including— 
(A)restricting procurement, with appropriate waivers for cost, emergency requirements, and non-availability of suppliers, including restricting procurement to— (i)suppliers in the United States; 
(ii)suppliers in the national technology and industrial base (as defined in section 2500 of title 10, United States Code); (iii)suppliers in other allied nations; or 
(iv)other suppliers; (B)increasing investment through use of research and development or procurement activities and acquisition authorities to— 
(i)expand production capacity; (ii)diversify sources of supply; or 
(iii)promote alternative approaches for addressing military requirements; (C)prohibiting procurement from selected sources or nations; 
(D)taking a combination of actions described under subparagraphs (A),(B), and (C); or (E)taking no action. 
(2)ConsiderationsThe analyses conducted pursuant to paragraph (1) shall consider national security, economic, and treaty implications, as well as impacts on current and potential suppliers of goods and services. (b)Reporting on analyses, recommendations, and actions (1)Interim briefNot later than January 15, 2022, the Secretary of Defense shall submit to the congressional defense committees— 
(A)a summary of the findings of the analyses undertaken for each item pursuant to subsection (a); (B)relevant recommendations resulting from the analyses; and 
(C)descriptions of specific activities undertaken as a result of the analyses, including schedule and resources allocated for any planned actions. (2)ReportingThe Secretary of Defense shall include the analyses conducted under subsection (a), and any relevant recommendations and descriptions of activities resulting from such analyses, as appropriate, in each of the following submitted during the 2022 calendar year: 
(A)The annual report to Congress required under section 2504 of title 10, United States Code. (B)The annual report on unfunded priorities of the national technology and industrial base required under section 2504a of such title. 
(C)Department of Defense technology and industrial base policy guidance prescribed under section 2506 of such title. (D)Activities to modernize acquisition processes to ensure integrity of industrial base pursuant to section 2509 of such title. 
(E)Defense memoranda of understanding and related agreements considered in accordance with section 2531 of such title. (F)Industrial base or acquisition policy changes. 
(G)Legislative proposals for changes to relevant statutes which the Department shall consider, develop, and submit to the Committees on Armed Services of the Senate and House of Representatives not less frequently than once per fiscal year. (H)Quarterly briefings on the national technology and industrial base required under section 2504 of such title, as amended by section 842 of this Act. 
(I)Other actions as the Secretary of Defense determines appropriate. (c)List of High Priority Goods and Services for Analyses, Recommendations, and ActionsThe items described in this subsection are the following: 
(1)Goods and services covered under existing restrictions, where a waiver, exception, or domestic non-availability determination has been applied. (2)Printed circuit boards and other electronics components, consistent with the requirements of other provisions of this Act. 
(3)Pharmaceuticals, including active pharmaceutical ingredients. (4)Medical devices. 
(5)Therapeutics. (6)Vaccines. 
(7)Diagnostic medical equipment and consumables, including reagents and swabs. (8)Ventilators and related products. 
(9)Personal protective equipment. (10)Strategic and critical materials, including rare earth materials. 
(11)Natural or synthetic graphite. (12)Coal-based rayon carbon fibers. 
(13)Aluminum and aluminum alloys. 850.Implementation of recommendations for assessing and strengthening the manufacturing and defense industrial base and supply chain resiliency (a)Submission of recommendations to Secretary of DefenseIn order to fully implement the recommendations of the report of the Interagency Task Force (established by the Department of Defense pursuant to section 2 of Executive Order 13806 (82 Fed. Reg. 34597; July 21, 2017)) titled Assessing and Strengthening the Manufacturing and Defense Industrial Base and Supply Chain Resiliency of the United States: Report to President Donald J. Trump by the Interagency Task Force in Fulfillment of Executive Order 13806 (September 2018), not later than 540 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment shall submit to the Secretary of Defense additional recommendations regarding United States industrial policies. The additional recommendations shall consist of specific executive actions, programmatic changes, regulatory changes, and legislative proposals and changes, as appropriate. 
(b)Scope of assessmentIn developing the additional recommendations required under subsection (a), the Under Secretary shall— (1)assess the macro forces and risk archetypes identified in the report of the Interagency Task Force described in subsection (a); 
(2)evaluate the success of responsive actions undertaken; and (3)identify any such recommendations that may require new legislative authorities. 
(c)ObjectivesThe additional recommendations made pursuant to subsection (a) shall— (1)aim to expand the defense industrial base to leverage contributions and capabilities of allies and partner countries; 
(2)identify and preserve the viability of domestic and trusted international suppliers; and (3)strengthen the domestic industrial base, especially in areas subject to the risk archetypes identified in the report of the Interagency Task Force described in subsection (a). 
(d)ConsultationIn developing the additional recommendations required under subsection (a), the Under Secretary may engage through appropriate mechanisms with— (1)the Defense Science Board; 
(2)the Defense Innovation Board; (3)the Defense Business Board; 
(4)entities representing industry interests; and (5)entities representing labor interests. 
(e)Submission of recommendations to presidentNot later than 30 days after receiving the additional recommendations required under subsection (a), the Secretary of Defense shall submit such recommendations, together with any supplementary views or recommendations, to the President, the Director of the Office of Management and Budget, the Assistant to the President for National Security Affairs, and the Director of the National Economic Council. (f)Submission of recommendations to congressNot later than 30 days after submitting the recommendations under subsection (e), the Secretary of Defense shall submit to and brief the congressional defense committees on such recommendations. 
851.Report on strategic and critical materials 
(a)Report requiredThe Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives an appendix to the annual report required in section 2504 of title 10, United States Code, due on March 1, 2021, describing strategic and critical materials, including the gaps and vulnerabilities in supply chains of such materials. (b)ElementsThe Secretary of Defense shall include in the appendix required in subsection (a) the following: 
(1)An identification of the strategic and critical materials that are currently used by the Department of Defense. (2)To the extent practicable, an identification of the overall annual tonnage of each strategic or critical material identified pursuant to paragraph (1) that was used by the Department during the 10-year period ending on December 31, 2020. 
(3)An identification of domestic and international sources for the strategic and critical materials identified pursuant to paragraph (1). (4)An identification of risks relating to access to the strategic and critical materials identified pursuant to paragraph (1) from supply chain disruptions due to geopolitical, economic, and other vulnerabilities. 
(5)An evaluation of the benefits of a robust domestic supply chain for providing strategic and critical materials, as needed, to manufacturers in the defense industrial base. (6)An evaluation of the effects of the use of waivers by the Strategic Materials Protection Board established under section 187 of title 10, United States Code, on the domestic supply of strategic and critical materials. 
(7)Recommendations for policies and procedures to ensure a capability within the Department of Defense to secure strategic and critical materials necessary for emerging technologies, as well as antimicrobial products, minerals, and metals for use in medical equipment and other technologies. (8)An identification of improvements required to the National Defense Stockpile in order to ensure the Secretary of Defense has access to the strategic and critical materials identified pursuant to paragraph (1). 
(9)An evaluation of the domestic processing and manufacturing capacity needed to supply the strategic and critical materials identified pursuant to paragraph (1) to the Secretary of Defense in an economic and secure manner. (10)In consultation with the Director of the United States Geological Survey, an identification of domestic locations with existing commercial manufacturing interest that are already verified to contain large supplies of the strategic and critical materials identified pursuant to paragraph (1). 
(11)An assessment of the feasibility of partnerships with institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) that receive grants for the purpose of enhancing the security and stability of the supply chain for strategic and critical materials for the National Defense Stockpile, including an identification of barriers to such partnerships and recommendations for improving such partnerships. (12)Any other matter relating to strategic and critical materials that the Secretary considers appropriate. 
(c)FormThe appendix required in subsection (a) shall be submitted in unclassified form, but may include a classified annex. (d)Strategic and critical materials definedIn this section, the term strategic and critical materials means materials, including rare earth elements, that are necessary to meet national defense and national security requirements, including requirements relating to supply chain resiliency, and for the economic security of the United States. 
852.Report on aluminum refining, processing, and manufacturing 
(a)In generalIn preparing the annual report required under section 2504 of title 10, United States Code, due on March 1, 2022, the Secretary of Defense shall include as an appendix to such report information on— (1)how authorities under the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) could be used to provide incentives to increase activities relating to refining aluminum and the development of processing and manufacturing capabilities for aluminum; and 
(2)whether a new initiative would further the development of such processing and manufacturing capabilities for aluminum. (b)SubmissionNot later than March 1, 2022, the Secretary of Defense shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate the appendix described in subsection (a). 
ESmall Business Matters 
861.Initiatives to support small businesses in the national technology and industrial base 
(a)In generalThe Secretary of Defense, acting through the Assistant Secretary of Defense for Industrial Base Policy (established under section 903 of this Act) and other appropriate officials, in carrying out the activities described under subchapter II of chapter 148 of title 10, United States Code, shall establish initiatives to increase the effectiveness of the Department of Defense in specifically leveraging small businesses to eliminate gaps and vulnerabilities in the national technology and industrial base (as defined in section 2500 of title 10, United States Code) and expand the number of small businesses in the national technology and industrial base. (b)Initiatives (1)Updates for small business strategyNot later than October 1, 2022, and biennially thereafter, shall update the small business strategy required under section 2283 of title 10, United States Code, and provide such updated strategy to the congressional defense committees. 
(2)Implementation plan 
(A)In generalNot later than March 1, 2023, and biennially thereafter, the Secretary of Defense shall develop an implementation plan consistent with the most recent small business strategy developed under such section 2283, and provide such plan to the congressional defense committees. (B)ElementsThe implementation plan described in subparagraph (A) shall include an identification of the following: 
(i)Organizations responsible for implementation activities. (ii)Metrics to evaluate progress of implementation activities. 
(iii)Resources to support implementation activities. (iv)Outcomes achieved as a result of executing the previous small business strategy developed under such section 2283. 
(3)Mechanisms to assess and support small businesses in national technology and industrial baseThe Secretary of Defense shall— (A)establish policies, procedures, and information repositories to identify small businesses in the defense supply chain, including— 
(i)small businesses participating in an acquisition program of a military department or Defense Agency (as defined in section 101(11) of title 10, United States Code); (ii)small businesses contracting with the Defense Logistics Agency; and 
(iii)other small businesses in the national technology and industrial base; (B)establish policies and procedures to assess the financial status of critical small businesses; and 
(C)enter into an agreement with the acquisition research organization within a civilian college or university that is described under section 2361a(a) of title 10, United States Code (commonly referred to as the Acquisition Innovation Research Center), to analyze mechanisms that could be established to allow the Secretary of Defense to provide direct financial support to critical small businesses that require additional financial assistance, including critical small businesses that are— (i)contracting with the Defense Logistics Agency; 
(ii)subcontractors (at any tier); or (iii)in critical technology sectors. 
(c)Reports 
(1)Report on activitiesNot later than October 1, 2021, the Assistant Secretary of Defense for Industrial Base Policy shall submit to the appropriate committees a report on activities undertaken pursuant to this section. (2)Implementation plan for 2019 small business strategyNot later than June 1, 2021, the Secretary of Defense shall submit an implementation plan for the small business strategy required under section 2283 of title 10, United States Code, and dated October 1, 2019, including an identification of specific responsible individuals and organizations, milestones and metrics, and resources to support activities identified in the implementation plan. 
(d)Small business definedIn this section, the term small business has the meaning given by the Secretary of Defense, except that such term shall include prime contractors and subcontractors (at any tier). 862.Transfer of verification of small business concerns owned and controlled by veterans or service-disabled veterans to the Small Business Administration (a)Transfer dateFor purposes of this section, the term transfer date means the date that is 2 years after the date of enactment of this Act. 
(b)Amendment to and transfer of veteran-owned and service-disabled veteran-owned business database 
(1)Amendment of veteran-Owned and service-Disabled veteran-Owned business databaseEffective on the transfer date, section 8127 of title 38, United States Code, is amended— (A)in subsection (e), by striking the Secretary under subsection (f) and inserting the Administrator under section 36 of the Small Business Act;  
(B)in subsection (f)— (i)by striking the Secretary each place it appears, except in the last place it appears in paragraph (2)(A), and inserting the Administrator; 
(ii)in paragraph (1), by striking small business concerns owned and controlled by veterans with service-connected disabilities and inserting small business concerns owned and controlled by service-disabled veterans; (iii)in paragraph (2)— 
(I)in subparagraph (A)—  (aa)by striking to access and inserting to obtain from the Secretary of Veterans Affairs; and 
(bb)by inserting , United States Code, after title 5; and (II)by striking subparagraph (B) and inserting the following: 
 
(B)For purposes of this subsection— (i)the Secretary of Veterans Affairs shall— 
(I)verify an individual’s status as a veteran or a service-disabled veteran; and (II)establish a system to permit the Administrator to access, but not alter, the verification of such status; and 
(ii)the Administrator shall verify— (I)the status of a business concern as a small business concern; and 
(II)the ownership and control of such business concern.  (C)The Administrator may not certify a concern under subsection (b) or section 36A if the Secretary of Veterans Affairs cannot provide the verification described under subparagraph (B)(i)(I).; 
(iv)in paragraph (3), by striking such veterans and inserting a veteran described in paragraph (1); (v)by striking paragraphs (4) and (7); 
(vi)by redesignating paragraphs (5) and (6) as paragraphs (4) and (5), respectively, and redesignating paragraph (8) as paragraph (6); (vii)in paragraph (4), as so redesignated, by striking The Secretary and inserting The Administrator; and 
(viii)in paragraph (6), as so redesignated— (I)in subparagraph (A)— 
(aa)by striking verify the status of the concern as a small business concern or the ownership or control of the concern and inserting certify the status of the concern as a small business concern owned and controlled by veterans (under section 36A) or a small business concern owned and controlled by service-disabled veterans (under subsection (g) of this section);  (bb)by striking verification and inserting certification; and 
(cc)by striking the Small Business Administration (as established under section 5(i) of the Small Business Act) and inserting the Administration (as established under section 5(i));  (II)in subparagraph (B)— 
(aa)in clause (i)—  (AA)by striking small business concern owned and controlled by veterans with service-connected disabilities and inserting small business concern owned and controlled by service-disabled veterans; and 
(BB)by striking of the Small Business Administration; and (bb)in clause (ii)— 
(AA)by amending subclause (I) to read as follows:  (I)the Secretary of Veterans Affairs or the Administrator; or; and 
(BB)in subclause (II), by striking the contracting officer of the Department and inserting the applicable contracting officer; and (III)by striking subparagraph (C); 
(C)by redesignating subsections (k) (relating to limitations on subcontracting) and (l) (relating to definitions) as subsections (l) and (m), respectively; (D)by inserting after subsection (j) (relating to annual reports) the following new subsection: 
 
(k)Annual transfer for certification costsFor each fiscal year, the Secretary of Veterans Affairs shall reimburse the Administrator in an amount necessary to cover any cost incurred by the Administrator for certifying small business concerns owned and controlled by veterans that do not qualify as small business concerns owned and controlled by service-disabled veterans for the Secretary for purposes of this section and section 8128 of this title. The Administrator is authorized to accept such reimbursement. The amount of any such reimbursement shall be determined jointly by the Secretary and the Administrator and shall be provided from fees collected by the Secretary under multiple-award schedule contracts. Any disagreement about the amount shall be resolved by the Director of the Office of Management and Budget.; and  (E)in subsection (m) (relating to definitions), as so redesignated—  
(i)by redesignating paragraphs (1), (2), and (3) as paragraphs (2), (3), and (4), respectively; and (ii)by inserting before paragraph (2), as so redesignated, the following new paragraph: 
 
(1)The term Administrator means the Administrator of the Small Business Administration.. (2)Transfer of requirements relating to database to the Small Business ActEffective on the transfer date, subsection (f) of section 8127 of title 38, United States Code (as amended by paragraph (1)), is transferred to section 36 of the Small Business Act (15 U.S.C. 657f), and inserted so as to appear after subsection (e). 
(3)Conforming amendmentsThe following amendments shall take effect on the transfer date: (A)Small Business ActSection 3(q)(2)(C)(i)(III) of the Small Business Act (15 U.S.C. 632(q)(2)(C)(i)(III)) is amended by striking section 8127(f) of title 38, United States Code and inserting section 36. 
(B)Title 38Section 8128 of title 38, United States Code, is amended by striking maintained by the Secretary under section 8127(f) of this title and inserting maintained by the Administrator of the Small Business Administration under section 36 of the Small Business Act. (c)Additional requirements for database (1)Administrator access to database before the transfer dateDuring the period between the date of the enactment of this Act and the transfer date, the Secretary of Veterans Affairs shall provide the Administrator of the Small Business Administration with access to the contents of the database described under section 8127(f) of title 38, United States Code. 
(2)Rule of constructionNothing in this section or the amendments made by this section may be construed— (A)as prohibiting the Administrator of the Small Business Administration from combining the contents of the database described under section 8127(f) of title 38, United States Code, with other databases maintained by the Administration; or 
(B)as requiring the Administrator to use any system or technology related to the database described under section 8127(f) of title 38, United States Code, on or after the transfer date to comply with the requirement to maintain a database under subsection (f) of section 36 of the Small Business Act (as transferred pursuant to subsection (b)(2) of this section). (3)Recognition of the issuance of joint regulationsThe date specified under section 1832(e) of the National Defense Authorization Act for Fiscal Year 2017 (15 U.S.C. 632 note) shall be deemed to be October 1, 2018. 
(d)Procurement program for small business concerns owned and controlled by service-disabled veterans 
(1)Procurement program for small business concerns owned and controlled by service-Disabled veteransSection 36 of the Small Business Act (15 U.S.C. 657f) is amended— (A)by redesignating subsection (d) as paragraph (3), adjusting the margin accordingly, and transferring such paragraph to subsection (h) of such section, as added by subparagraph (F) of this paragraph, so as to appear after paragraph (2);  
(B)by striking subsection (e); (C)by redesignating subsections (a), (b), and (c) as subsections (c), (d), and (e) respectively; 
(D)by inserting before subsection (c), as so redesignated, the following new subsections:  (a)Contracting officer definedFor purposes of this section, the term contracting officer has the meaning given such term in section 2101 of title 41, United States Code. 
(b)Certification of small business concerns owned and controlled by service-Disabled veteransWith respect to a procurement program or preference established under this Act that applies to prime contractors, the Administrator shall— (1)certify the status of a concern as a small business concern owned and controlled by service-disabled veterans; and 
(2)require the periodic recertification of such status.; (E)in subsection (d), as so redesignated, by inserting certified under subsection (b) before if the contracting officer; 
(F)by adding at the end the following new subsections:  (g)Certification requirementNotwithstanding subsection (c), a contracting officer may only award a sole source contract to a small business concern owned and controlled by service-disabled veterans or a contract on the basis of competition restricted to small business concerns owned and controlled by service-disabled veterans if such a concern is certified by the Administrator as a small business concern owned and controlled by service-disabled veterans. 
(h)Enforcement; penalties 
(1)Verification of eligibilityIn carrying out this section, the Administrator shall establish procedures relating to— (A)the filing, investigation, and disposition by the Administration of any challenge to the eligibility of a small business concern to receive assistance under this section (including a challenge, filed by an interested party, relating to the veracity of a certification made or information provided to the Administration by a small business concern under subsection (b)); and 
(B)verification by the Administrator of the accuracy of any certification made or information provided to the Administration by a small business concern under subsection (b). (2)ExaminationsThe procedures established under paragraph (1) shall provide for a program of examinations by the Administrator of any small business concern making a certification or providing information to the Administrator under subsection (b), to determine the veracity of any statements or information provided as part of such certification or otherwise provided under subsection (b). 
(i)Provision of dataUpon the request of the Administrator, the head of any Federal department or agency shall promptly provide to the Administrator such information as the Administrator determines to be necessary to carry out subsection (b) or to be able to certify the status of the concern as a small business concern owned and controlled by veterans under section 36A.; and (G)in paragraph (3) of subsection (h), as redesignated and transferred by subparagraph (A) of this paragraph, by inserting and section 36A before the period at the end. 
(2)Penalties for misrepresentationSection 16 of the Small Business Act (15 U.S.C. 645) is amended— (A)in subsection (d)(1)— 
(i)in the matter preceding subparagraph (A)— (I)by striking the comma that immediately follows another comma; and 
(II)by striking , a ‘small and inserting , a small business concern owned and controlled by service-disabled veterans, a small business concern owned and controlled by veterans, a ‘small; and (ii)in subparagraph (A), by striking 9, 15, or 31 and inserting 8, 9, 15, 31, 36, or 36A; and 
(B)in subsection (e)— (i)by striking the comma that immediately follows another comma; and 
(ii)by striking , a ‘small and inserting , a small business concern owned and controlled by service-disabled veterans, a small business concern owned and controlled by veterans, a ‘small.  (e)Certification for small business concerns owned and controlled by veteransThe Small Business Act (15 U.S.C. 631 et seq.) is amended by inserting after section 36 the following new section: 
 
36A.Certification of small business concerns owned and controlled by veterans 
(a)In generalWith respect to the program established under section 8127 of title 38, United States Code, the Administrator shall— (1)certify the status of a concern as a small business concern owned and controlled by veterans; and 
(2)require the periodic recertification of such status. (b)Enforcement; penalties (1)Verification of eligibilityIn carrying out this section, the Administrator shall establish procedures relating to— 
(A)the filing, investigation, and disposition by the Administration of any challenge to the eligibility of a small business concern to receive assistance under section 36 (including a challenge, filed by an interested party, relating to the veracity of a certification made or information provided to the Administration by a small business concern under subsection (a)); and (B)verification by the Administrator of the accuracy of any certification made or information provided to the Administration by a small business concern under subsection (a). 
(2)Examination of applicantsThe procedures established under paragraph (1) shall provide for a program of examinations by the Administrator of any small business concern making a certification or providing information to the Administrator under subsection (a), to determine the veracity of any statements or information provided as part of such certification or otherwise provided under subsection (a).. (f)Status of self-certified small business concerns owned and controlled by service-disabled veterans (1)In generalNotwithstanding any other provision of law, any small business concern (as defined under section 3 of the Small Business Act (15 U.S.C. 632)) that self-certified as a small business concern owned and controlled by service-disabled veterans (as defined in section 36 of such Act (15 U.S.C. 657f)) shall— 
(A)if the concern files a certification application with the Administrator of the Small Business Administration before the end of the 1-year period beginning on the transfer date, maintain such self-certification until the Administrator makes a determination with respect to such certification; and (B)if the concern does not file such a certification application before the end of the 1-year period beginning on the transfer date, lose, at the end of such 1-year period, any self-certification of the concern as a small business concern owned and controlled by service-disabled veterans. 
(2)Non-Applicability to Department of Veterans AffairsParagraph (1) shall not apply to participation in contracts (including subcontracts) with the Department of Veterans Affairs. (3)NoticeThe Administrator shall notify any small business concern that self-certified as a small business concern owned and controlled by service-disabled veterans about the requirements of this section and the amendments made by this section, including the transfer date, and make such notice publicly available, on the date of the enactment of this Act.  
(g)Transfer of the Center for Verification and Evaluation of the Department of Veterans Affairs to the Small Business Administration 
(1)DefinitionIn this subsection, the term function— (A)means any duty, obligation, power, authority, responsibility, right, privilege, activity, or program; and 
(B)does not include employees.  (2)AbolishmentThe Center for Verification and Evaluation of the Department of Veterans Affairs, as defined under section 74.1 of title 38, Code of Federal Regulations, is abolished effective on the transfer date. 
(3)Transfer of functionsEffective on the transfer date, all functions that, immediately before the transfer date, were functions of the Center for Verification and Evaluation shall be functions of the Small Business Administration. (4)Transfer of assetsSo much of the property (including contracts for the procurement of property or services) and records used, held, available, or to be made available in connection with a function transferred under this subsection shall be available to the Small Business Administration at such time or times as the President directs for use in connection with the functions transferred.  
(5)Savings provisions 
(A)Continuing effect of legal documentsAll orders, determinations, rules, regulations, permits, agreements, grants, contracts, certificates, licenses, registrations, privileges, and other administrative actions— (i)which have been issued, made, granted, or allowed to become effective by the President, any Federal agency or official thereof, or by a court of competent jurisdiction, in the performance of functions which are transferred under this subsection; and 
(ii)which are in effect on the transfer date, or were final before the transfer date and are to become effective on or after the transfer date,shall continue in effect according to their terms until modified, terminated, superseded, set aside, or revoked in accordance with law by the President, the Administrator of the Small Business Administration or other authorized official, a court of competent jurisdiction, or by operation of law. (B)Proceedings not affectedThe provisions of this subsection shall not affect any proceedings, including notices of proposed rulemaking, or any application for any license, permit, certificate, or financial assistance pending before the Department of Veterans Affairs on the transfer date, with respect to functions transferred by this subsection but such proceedings and applications shall be continued. Orders shall be issued in such proceedings, appeals shall be taken therefrom, and payments shall be made pursuant to such orders, as if this subsection had not been enacted, and orders issued in any such proceedings shall continue in effect until modified, terminated, superseded, or revoked by a duly authorized official, by a court of competent jurisdiction, or by operation of law. Nothing in this subparagraph shall be deemed to prohibit the discontinuance or modification of any such proceeding under the same terms and conditions and to the same extent that such proceeding could have been discontinued or modified if this subsection had not been enacted. 
(C)Suits not affectedThe provisions of this subsection shall not affect suits commenced before the transfer date, and in all such suits, proceedings shall be had, appeals taken, and judgments rendered in the same manner and with the same effect as if this subsection had not been enacted. (D)Nonabatement of actionsNo suit, action, or other proceeding commenced by or against the Department of Veterans Affairs, or by or against any individual in the official capacity of such individual as an officer of the Department of Veterans Affairs, shall abate by reason of the enactment of this subsection. 
(E)Administrative actions relating to promulgation of regulationsAny administrative action relating to the preparation or promulgation of a regulation by the Department of Veterans Affairs relating to a function transferred under this subsection may be continued by the Administrator of the Small Business Administration with the same effect as if this subsection had not been enacted.  (F)Effect on personnelThe Secretary of Veterans Affairs shall appoint any employee represented by a labor organization accorded exclusive recognition under section 7111 of title 5, United States Code, that is affected by the transfer of functions under this subsection to a position of a continuing nature for which the employee is qualified, at a grade and compensation not lower than the current grade and compensation of the employee.  
(6)ReferencesAny reference in any other Federal law, Executive order, rule, regulation, or delegation of authority, or any document of or pertaining to a function of the Center for Verification and Evaluation that is transferred under this subsection is deemed, after the transfer date, to refer to the Small Business Administration. (h)ReportNot later than 1 year after the date of the enactment of this Act, and every 6 months thereafter until the transfer date, the Administrator of the Small Business Administration and Secretary of Veterans Affairs shall jointly submit to the Committee on Appropriations, the Committee on Small Business, and the Committee on Veterans’ Affairs of the House of Representatives and the Committee on Appropriations, the Committee on Small Business and Entrepreneurship, and the Committee on Veterans’ Affairs of the Senate a report on the planning for the transfer of functions and property required under this section and the amendments made by this section on the transfer date, which shall include— 
(1)a discussion of whether and how the verification database and operations of the Center for Verification and Evaluation of the Department of Veterans Affairs will be incorporated into the existing certification database of the Small Business Administration; (2)projections for the numbers and timing, in terms of fiscal year, of— 
(A)already verified concerns that will come up for recertification; and (B)self-certified concerns that are expected to apply for certification; 
(3)an explanation of how outreach to veteran service organizations, the service-disabled veteran-owned and veteran-owned small business community, and other stakeholders will be conducted; and (4)other pertinent information determined by the Administrator and the Secretary. 
863.Employment size standard requirements for small business concerns 
(a)In generalSection 3(a)(2) of the Small Business Act (15 U.S.C. 632(a)(2)) is amended— (1)in subparagraph (A), by inserting and subject to the requirements specified under subparagraph (C) after paragraph (1); and 
(2)in subparagraph (C)— (A)by inserting (including the Administration when acting pursuant to subparagraph (A)) after no Federal department or agency; and 
(B)in clause (ii)(I) by striking 12 months and inserting 24 months. (b)Effective dateThis section and the amendments made by this section shall take effect 1 year after the date of the enactment of this Act. 
864.Maximum award price for sole source manufacturing contractsThe Small Business Act (15 U.S.C. 631 et seq.) is amended— (1)in section 8 (15 U.S.C. 637)— 
(A)in subsection (a)(1)(D)(i)(II), by striking $5,000,000 and inserting $7,000,000; and (B)in subsection (m)— 
(i)in paragraph (7)(B)(i), by striking $6,500,000 and inserting $7,000,000; and (ii)in paragraph (8)(B)(i), by striking $6,500,000 and inserting $7,000,000; 
(2)in section 31(c)(2)(A)(ii)(I) (15 U.S.C. 657a(c)(2)(A)(ii)(I)), by striking $5,000,000 and inserting $7,000,000; and (3)in section 36(c)(2)(A), as so redesignated by section 862(d)(1)(C), by striking $5,000,000 and inserting $7,000,000. 
865.Reporting requirement on expenditure amounts for the Small Business Innovation Research Program and the Small Business Technology Transfer ProgramSection 9 of the Small Business Act (15 U.S.C. 638) is amended— (1)in subsection (b)(7)— 
(A)in subparagraph (F), by striking and at the end; (B)in subparagraph (G), by adding and after the semicolon at the end; and 
(C)by adding at the end the following:  (H)with respect to a Federal agency to which subsection (f)(1) or (n)(1) applies, whether the Federal agency has complied with the applicable subsection for the year covered by the report;; 
(2)in subsection (g)(10), by inserting , which section shall describe whether or not the Federal agency complied with the requirements of subsection (f) for the year covered by that plan and include a justification for failure to comply (if applicable), after a section on its SBIR program; and (3)in subsection (o)(8), by inserting , which section shall describe whether or not the Federal agency complied with the requirements of subsection (n) for the year covered by that plan and include a justification for failure to comply (if applicable), after a section on its STTR program. 
866.Small businesses in territories of the United States 
(a)Definition of covered territory business 
(1)In generalSection 3 of the Small Business Act (15 U.S.C. 632) is amended by adding at the end the following new subsection:  (ff)Covered territory businessIn this Act, the term covered territory business means a small business concern that has its principal office located in one of the following: 
(1)The United States Virgin Islands. (2)American Samoa. 
(3)Guam. (4)The Northern Mariana Islands.. 
(2)Conforming amendmentSection 15(x) of the Small Business Act (15 U.S.C. 644(x)) is amended by striking paragraph (3). (b)Priority for surplus property transfersSection 7(j)(13)(F)(iii) of the Small Business Act (15 U.S.C. 636(j)(13)(F)(iii)) is amended— 
(1)in subclause (I), by striking means and all that follows through the period at the end and inserting the following:  means— 
(aa)in the case of a Puerto Rico business, the period beginning on August 13, 2018, and ending on the date on which the Oversight Board established under section 2121 of title 48 terminates; and (bb)in the case of a covered territory business, the period beginning on the date of the enactment of this item and ending on the date that is 4 years after such date of enactment.; and 
(2)in subclause (II)— (A)by inserting or a covered territory business after a Puerto Rico business; and 
(B)by striking the Puerto Rico business each place it appears and inserting either such business. (c)Contracting incentives for protege firms that are covered territory businesses (1)Contracting incentivesSection 45(a) of the Small Business Act (15 U.S.C. 657r(a)) is amended by adding at the end the following new paragraph: 
 
(4)Covered territory businessesDuring the period beginning on the date of the enactment of this paragraph and ending on the date that is 4 years after such date of enactment, the Administrator shall identify potential incentives to a covered territory mentor that awards a subcontract to its covered territory protege, including— (A)positive consideration in any past performance evaluation of the covered territory mentor; and 
(B)the application of costs incurred for providing training to such covered territory protege to the subcontracting plan (as required under paragraph (4) or (5) of section 8(d)) of the covered territory mentor.. (2)Mentor-Protege RelationshipsSection 45(b)(3)(A) of the Small Business Act (15 U.S.C. 657r(b)(3)(A)) is amended by striking relationships are and all that follows through the period at the end and inserting the following:  
relationships— (i)are between a covered protege and a covered mentor; or 
(ii)are between a covered territory protege and a covered territory mentor.. (3)DefinitionsSection 45(d) of the Small Business Act (15 U.S.C. 657r(d)) is amended by adding at the end the following new paragraphs: 
 
(6)Covered territory mentorThe term covered territory mentor means a mentor that enters into an agreement under this Act, or under any mentor-protege program approved under subsection (b)(1), with a covered territory protege. (7)Covered territory protegeThe term covered territory protege means a protege of a covered territory mentor that is a covered territory business.. 
867.Eligibility of the Commonwealth of the Northern Mariana Islands for certain Small Business Administration programsThe Small Business Act (15 U.S.C. 631 et seq.) is amended— (1)in section 21(a)— 
(A)in paragraph (1), by inserting before The Administration shall require the following: The previous sentence shall not apply to an applicant that has its principal office located in the Commonwealth of the Northern Mariana Islands.; and (B)in paragraph (4)(C)(ix), by striking and American Samoa and inserting American Samoa, and the Commonwealth of the Northern Mariana Islands; and 
(2)in section 34(a)(9), by striking and American Samoa and inserting American Samoa, and the Commonwealth of the Northern Mariana Islands. 868.Past performance ratings of certain small business concerns (a)Past performance ratings of joint ventures for small business concernsSection 15(e) of the Small Business Act (15 U.S.C. 644(e)) is amended by adding at the end the following new paragraph: 
 
(5)Past performance ratings of joint ventures for small business concernsWith respect to evaluating an offer for a prime contract made by a small business concern that previously participated in a joint venture with another business concern (whether or not such other business concern was a small business concern), the Administrator shall establish regulations— (A)allowing the small business concern to elect to use the past performance of the joint venture if the small business concern has no relevant past performance of its own; 
(B)requiring the small business concern, when making an election under subparagraph (A)— (i)to identify to the contracting officer the joint venture of which the small business concern was a member; and 
(ii)to inform the contracting officer what duties and responsibilities the small business concern carried out as part of the joint venture; and (C)requiring a contracting officer, if the small business concern makes an election under subparagraph (A), to consider the past performance of the joint venture when evaluating the past performance of the small business concern, giving due consideration to the information provided under subparagraph (B)(ii).. 
(b)Past performance ratings of first-tier small business subcontractorsSection 8(d)(17) of the Small Business Act (15 U.S.C. 637(d)(l7)) is amended to read as follows:  (17)Past performance ratings for certain small business subcontractorsUpon request by a small business concern that performed as a first tier subcontractor on a covered contract (as defined in paragraph (13)(A)), the prime contractor for such covered contract shall submit to such small business concern a record of past performance for such small business concern with respect to such covered contract. If a small business concern elects to use such record of past performance, a contracting officer shall consider such record of past performance when evaluating an offer for a prime contract made by such small business concern.. 
(c)RulemakingNot later than 120 days after the date of the enactment of this Act, the Administrator of the Small Business Administration shall issue rules to carry out this section and the amendments made by this section. 869.Extension of participation in 8(a) program (a)In generalThe Administrator of the Small Business Administration shall ensure that a small business concern participating in the program established under section 8(a) of the Small Business Act (15 U.S.C. 637) on or before September 9, 2020, may elect to extend such participation by a period of 1 year, regardless of whether such concern previously elected to suspend participation in such program pursuant to guidance of the Administrator. 
(b)Emergency rulemaking authorityNot later than 15 days after the date of enactment of this section, the Administrator shall issue regulations to carry out this section without regard to the notice requirements under section 553(b) of title 5, United States Code. 870.Compliance of Offices of Small Business and Disadvantaged Business Utilization (a)ReportIf the Comptroller General of the United States has determined that a Director of Small and Disadvantaged Business Utilization of a Federal agency is not in compliance with the requirements of section 15(k) of the Small Business Act (15 U.S.C. 644(k)), such Director shall submit, not later than the specified date, to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report that includes the reasons for such noncompliance and the specific actions the Director shall take to remedy such noncompliance. 
(b)Specified date definedIn this section, the term specified date means the later of— (1)the date that is 120 days after the date on which a determination is made under subsection (a); and 
(2)120 days after the date of the enactment of this Act. 871.Category management training (a)In generalNot later than 8 months after the date of the enactment of this section, the Administrator of the Small Business Administration, in coordination with the Administrator of the Office of Federal Procurement Policy and any other head of a Federal agency (as determined by the Administrator), shall develop a training curriculum on category management for staff of Federal agencies with procurement or acquisition responsibilities. Such training shall include— 
(1)best practices for procuring goods and services from small business concerns (as defined under section 3 of the Small Business Act (15 U.S.C. 632)); and (2)information on avoiding conflicts with the requirements of the Small Business Act (15 U.S.C. 631 et seq.). 
(b)Use of curriculumThe Administrator of the Small Business Administration— (1)shall ensure that staff for Federal agencies described in subsection (a) receive the training described in such subsection; and 
(2)may request the assistance of the relevant Director of Small and Disadvantaged Business Utilization (as described in section 15(k) of the Small Business Act (15 U.S.C. 644(k))) to carry out the requirements of paragraph (1). (c)Submission to CongressThe Administrator of the Small Business Administration shall provide a copy of the training curriculum developed under subsection (a) to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate. 
(d)Category management definedIn this section, the term category management has the meaning given by the Director of the Office of Management and Budget. FOther Matters 881.Review of and report on overdue acquisition and cross-servicing agreement transactions (a)ReviewThe Secretary of Defense, acting through the official designated to provide oversight of acquisition and cross-servicing agreements under section 2342(f) of title 10, United States Code, shall conduct a review of acquisition and cross-servicing agreement transactions for which reimbursement to the United States is overdue under section 2345 of such title. 
(b)Report 
(1)In generalNot later than March 1, 2021, the designated official described in subsection (a) shall submit to the congressional defense committees a report on the results of the review of acquisition and cross-servicing agreement transactions described in such subsection.  (2)ElementsThe report required by paragraph (1) shall include the following: 
(A)For each such transaction valued at $1,000,000 or more for which reimbursement to the United States was overdue as of October 1, 2020— (i)the total amount of the transaction; 
(ii)the unreimbursed balance of the transaction; (iii)the date on which the transaction was originally made; 
(iv)the date on which the most recent request for payment was sent to the relevant foreign government or international organization; and (v)a plan for securing reimbursement from the foreign government or international organization. 
(B)A description of the steps taken to implement the recommendations made in the March 4, 2020, report of the Government Accountability Office titled Defense Logistics Agreements: DOD Should Improve Oversight and Seek Payment from Foreign Partners for Thousands of Orders It Identifies as Overdue, including efforts to validate data reported under this subsection and in the system of the Department of Defense to record data on acquisition and cross-servicing agreement transactions. (C)The amount of reimbursement received from a foreign government or international organization, as applicable, for each order— 
(i)for which the reimbursement is recorded as overdue in the system of the Department of Defense to record data on acquisition and cross-servicing agreement transactions; and (ii)that was authorized during the period beginning on October 1, 2013, and ending on September 30, 2020. 
(D)A plan for improving recordkeeping of acquisition and cross-servicing agreement transactions and ensuring timely reimbursement by a foreign government or international organization. (E)Any other matter considered relevant by the designated official described in subsection (a). 
882.Domestic comparative testing activitiesSection 2350a(g) of title 10, United States Code, is amended— (1)in paragraph (1)— 
(A)in subparagraph (A)— (i)by striking conventional defense equipment, munitions, and technologies manufactured and developed by countries referred to in subsection (a)(2) and inserting covered equipment, munitions, and technologies; and 
(ii)by striking such equipment, munitions, and technologies and inserting such covered equipment, munitions, and technologies; and (B)in subparagraph (B), by inserting such covered before equipment, munitions, and technologies; 
(2)in paragraph (2), by striking equipment, munitions, and technologies of the type described in paragraph (1) and inserting covered equipment, munitions, and technologies; and (3)by adding at the end the following new paragraph: 
 
(4)Covered equipment, munitions, and technologies definedIn this subsection, the term covered equipment, munitions, and technologies means— (A)conventional defense equipment, munitions, and technologies manufactured and developed by countries referred to in subsection (a)(2); and 
(B)conventional defense equipment, munitions, and technologies manufactured and developed domestically.. 883.Prohibition on awarding of contracts to contractors that require nondisclosure agreements relating to waste, fraud, or abuse (a)In generalThe Secretary of Defense may not award a contract for the procurement of goods or services to a contractor unless the contractor represents that— 
(1)it does not require its employees to sign internal confidentiality agreements or statements that would prohibit or otherwise restrict such employees from lawfully reporting waste, fraud, or abuse related to the performance of a Department of Defense contract to a designated investigative or law enforcement representative of the Department of Defense authorized to receive such information; and (2)it will inform its employees of the limitations on confidentiality agreements and other statements described in paragraph (1).  
(b)Reliance on representationA contracting officer of the Department of Defense may rely on the representation of a contractor as to the requirements described under subsection (a) in awarding a contract unless the officer has reason to question the accuracy of the representation. 884.Program management improvement officers and program management policy councilSection 1126 of title 31, United States Code, is amended— 
(1)in subsection (a)(1), by inserting after senior executive of the agency the following: , who has significant program and project management oversight responsibilities,; and (2)in subsection (b)(4) by striking twice and inserting four times.  
885.Disclosure of beneficial owners in database for Federal agency contract and grant officersSection 2313(d) of title 41, United States Code, is amended— (1)in paragraph (3), by inserting , and an identification of any beneficial owner of such corporation, after to the corporation; and 
(2)by adding at the end the following new paragraph:  (4)DefinitionsIn this subsection: 
(A)Beneficial ownershipThe term beneficial ownership has the meaning given under section 847 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1505; 10 U.S.C. 2509 note).  (B)CorporationThe term corporation means any corporation, company, limited liability company, limited partnership, business trust, business association, or other similar entity.. 
886.Repeal of pilot program on payment of costs for denied Government Accountability Office bid protestsSection 827 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1467; 10 U.S.C. 2304 note) is repealed.  887.Amendments to submissions to Congress relating to certain foreign military salesSection 887(b) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 22 U.S.C. 2761 note) is amended— 
(1)by striking December 31, 2021 each place it appears and inserting December 31, 2022; and (2)by adding at the end the following new paragraph: 
 
(3)ApplicabilityThe requirements of this subsection apply only to foreign military sales processes within the Department of Defense.. 888.Revision to requirement to use firm fixed-price contracts for foreign military salesSection 830 of the National Defense Authorization Act for Fiscal Year 2017 (22 U.S.C. 2762 note) is repealed. 
889.Assessment and enhancement of national security innovation base 
(a)In generalThe Secretary of Defense shall assess the economic forces and structures shaping the capacity of the national security innovation base, and develop policies to address such forces and structures. (b)ElementsThe assessment required under subsection (a) shall review the following matters as they pertain to the innovative and manufacturing capacity of the national security innovation base: 
(1)A detailed description of the entities comprising the national security innovation base and how they currently interact. (2)Competition and antitrust policy.  
(3)Immigration policy, including the policies germane to the attraction and retention of skilled immigrants. (4)Education funding and policy. 
(5)Demand stabilization and social safety net policies. (6)The structure and incentives of financial markets and the effects of such on the access of businesses to credit. 
(7)Trade policy, including export control policy and trade remedies. (8)The tax code and its effect on investment, including the Federal research and development tax credit. 
(9)Regulatory policy, including with respect to land use, environmental impact, and construction and manufacturing activities. (10)Economic and manufacturing infrastructure. 
(11)Intellectual property policy. (12)Federally funded investments in the economy, including investments in research and development and advanced manufacturing.  
(13)Federally funded purchases of goods and services. (14)Federally funded investments to expand domestic manufacturing capabilities. 
(15)Coordination and collaboration with allies and partners. (16)Measures to protect technological advantages over adversaries and to counteract hostile or destabilizing activity by adversaries. 
(17)Other matters as the Secretary of Defense deems appropriate. (c)Engagement with certain entitiesIn conducting the assessment required under subsection (a), the Secretary of Defense shall engage through appropriate mechanisms with— 
(1)the Defense Science Board; (2)the Defense Innovation Board; 
(3)the Defense Business Board; (4)entities representing industry interests; and 
(5)entities representing labor interests. (d)Submission of assessmentNot later than March 1, 2022, the Secretary of Defense shall submit to the President, the Director of the Office of Management and Budget, the Assistant to the President for National Security Affairs, the Director of the National Economic Council, and the congressional defense committees the assessment required under subsection (a), together with recommendations and any additional views of the Secretary. 
890.Identification of certain contracts relating to construction or maintenance of a border wallWith respect to contract actions reported to the Federal Procurement Data system established pursuant to section 1122(a)(4) of title 41, United States Code (or any successor system), the Secretary of Defense shall identify any contracts (including any task order contract (as defined in section 2304d of title 10, United States Code) and any modifications to a contract) entered into by the Secretary relating to the construction or maintenance of a barrier along the international border between the United States and Mexico that have an estimated value greater than or equal to $7,000,000. 891.Waivers of certain conditions for progress payments under certain contracts during the COVID–19 national emergency (a)Waiver of progress payments requirementsThe Secretary of Defense may waive the requirements of section 2307(e)(2) of title 10, United States Code, with respect to progress payments for any undefinitized contractual action (as defined in section 2326 of title 10, United States Code; in this section referred to as UCA) if the Secretary determines that the waiver is necessary due to the national emergency for the Coronavirus Disease 2019 (COVID–19) and— 
(1)a contractor performing the contract for which a UCA is entered into has not already received increased progress payments from the Secretary of Defense on contractual actions other than UCAs; or (2)a contractor performing the contract for which a UCA is entered into, and that has received increased progress payments from the Secretary of Defense on contractual actions other than UCAs, can demonstrate that the contractor has promptly provided the amount of the increase to any subcontractors (at any tier), small business concerns (as defined under section 3 of the Small Business Act (15 U.S.C. 632)), or suppliers of the contractor. 
(b)DefinitizationWith respect to a UCA that not been definitized for a period of 180 days beginning on the date on which such UCA was entered into, the Secretary of Defense may only use the waiver authority described in subsection (a) if the Secretary (or a designee at a level not below the head of a contracting activity) provides a certification to the congressional defense committees that such UCA will be definitized within 60 days after the date on which the waiver is issued. (c)SubmissionFor each use of the waiver authority under subsection (a), the Secretary of Defense shall submit to the congressional defense committees an estimate of the amounts to be provided to subcontractors (at any tier), small business concerns, and suppliers, including an identification of the specific entities receiving an amount from an increased progress payment described under such subsection (a). 
IXDepartment of Defense Organization and Management 
 
Subtitle A—Office of the Secretary of Defense and Related Matters 
Sec. 901. Repeal of position of Chief Management Officer of the Department of Defense. 
Sec. 902. Assistant Secretary of Defense for Special Operations and Low Intensity Conflict and related matters. 
Sec. 903. Assistant Secretary of Defense for Industrial Base Policy. 
Sec. 904. Assistant Secretary of Defense for Energy, Installations, and Environment. 
Sec. 905. Office of Local Defense Community Cooperation. 
Sec. 906. Input from the Vice Chief of the National Guard Bureau to the Joint Requirements Oversight Council. 
Sec. 907. Assignment of responsibility for the Arctic region within the Office of the Secretary of Defense. 
Sec. 908. Modernization of process used by the Department of Defense to identify, task, and manage Congressional reporting requirements. 
Subtitle B—Other Department of Defense Organization and Management Matters 
Sec. 911. Reform of the Department of Defense. 
Sec. 912. Limitation on reduction of civilian workforce. 
Sec. 913. Chief Diversity Officer and Senior Advisors for Diversity and Inclusion. 
Sec. 914. Limitation on consolidation or transition to alternative content delivery methods within the Defense Media Activity. 
Subtitle C—Space Force Matters 
Sec. 921. Office of the Chief of Space Operations. 
Sec. 922. Clarification of Space Force and Chief of Space Operations authorities. 
Sec. 923. Amendments to Department of the Air Force provisions in title 10, United States Code. 
Sec. 924. Amendments to other provisions of title 10, United States Code. 
Sec. 925. Amendments to provisions of law relating to pay and allowances. 
Sec. 926. Amendments to provisions of law relating to veterans’ benefits. 
Sec. 927. Amendments to other provisions of the United States Code and other laws. 
Sec. 928. Applicability to other provisions of law. 
Sec. 929. Temporary exemption from authorized daily average of members in pay grades E–8 and E–9. 
Sec. 930. Limitation on transfer of military installations to the jurisdiction of the Space Force. 
Sec. 931. Organization of the Space Force. 
AOffice of the Secretary of Defense and Related Matters 
901.Repeal of position of Chief Management Officer of the Department of Defense 
(a)Repeal of position 
(1)In generalSection 132a of title 10, United States Code is repealed. (2)Conforming repealsThe following provisions of law are repealed: 
(A)Paragraph (2) of section 131(b) of title 10, United States Code. (B)Section 910 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1516). 
(3)Clerical amendmentThe table of sections at the beginning of chapter 4 of title 10, United States Code, is amended by striking the item relating to section 132a. (4)Effective dateThe repeals and amendments made by this subsection shall take effect on the date of the enactment of this Act. 
(b)ImplementationNot later than one year after the date of the enactment of this Act— (1)each duty or responsibility that remains assigned to the Chief Management Officer of the Department of Defense shall be transferred to an officer or employee of the Department of Defense designated by the Secretary of Defense, except that any officer or employee so designated may not be an individual who served as the Chief Management Officer before the date of the enactment of this Act; and 
(2)the personnel, functions, and assets of the Office of the Chief Management Officer shall be transferred to such other organizations and elements of the Department as the Secretary considers appropriate. (c)ReferencesAny reference in any law, regulation, guidance, instruction, or other document of the Federal Government to the Chief Management Officer of the Department of Defense shall be deemed to refer to the applicable officer or employee of the Department of Defense designated by the Secretary of Defense under subsection (b)(1). 
(d)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that sets forth such recommendations for legislative action as the Secretary considers appropriate for modifications to law to carry out this section and the repeals and amendments made by this section.  902.Assistant Secretary of Defense for Special Operations and Low Intensity Conflict and related matters (a)In general (1)Clarification of chain of administrative commandSection 138(b)(2) of title 10, United States Code, is amended— 
(A)by redesignating clauses (i), (ii), and (iii) of subparagraph (B) as subclauses (I), (II), and (III), respectively; (B)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively; 
(C)by inserting (A) after (2); (D)in clause (i) of subparagraph (A), as redesignated by this paragraph, by inserting before the period at the end the following: through the administrative chain of command specified in section 167(f) of this title; and 
(E)by adding at the end the following new subparagraph:  (B)In the discharge of the responsibilities specified in subparagraph (A)(i), the Assistant Secretary is immediately subordinate to the Secretary of Defense. Unless otherwise directed by the President, no officer below the Secretary may intervene to exercise authority, direction, or control over the Assistant Secretary in the discharge of such responsibilities.. 
(2)Technical amendmentSubparagraph (A) of such section, as redesignated by paragraph (1), is further amended in the matter preceding clause (i), as so redesignated, by striking section 167(j) and inserting section 167(k). (b)Fulfillment of special operations responsibilities (1)In generalSection 139b of title 10, United States Code, is amended to read as follows: 
 
139b.Secretariat for Special Operations; Special Operations Policy and Oversight Council 
(a)Secretariat for Special Operations 
(1)In generalIn order to fulfill the responsibilities of the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict specified in section 138(b)(2)(A)(i) of this title, there shall be within the Office of the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict an office to be known as the Secretariat for Special Operations. (2)PurposeThe purpose of the Secretariat is to assist the Assistant Secretary in exercising authority, direction, and control with respect to the special operations-peculiar administration and support of the special operations command, including the readiness and organization of special operations forces, resources and equipment, and civilian personnel as specified in such section. 
(3)DirectorThe Director of the Secretariat for Special Operations shall be appointed by the Secretary of Defense from among individuals qualified to serve as the Director. An individual serving as Director shall, while so serving, be a member of the Senior Executive Service. (4)Administrative chain of commandFor purposes of the support of the Secretariat for the Assistant Secretary in the fulfillment of the responsibilities referred to in paragraph (1), the administrative chain of command is as specified in section 167(f) of this title. Unless otherwise directed by the President, no officer below the Secretary of Defense (other than the Assistant Secretary) may intervene to exercise authority, direction, or control over the Secretariat in its support of the Assistant Secretary in the discharge of such responsibilities. 
(b)Special Operations Policy and Oversight Council 
(1)In generalIn order to fulfill the responsibilities specified in section 138(b)(2)(A)(i) of this title, the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict shall establish and lead a team known as the Special Operation Policy and Oversight Council (in this subsection referred to as the Council). (2)PurposeThe purpose of the Council is to integrate the functional activities of the headquarters of the Department of Defense in order to most efficiently and effectively provide for special operations forces and capabilities. In fulfilling this purpose, the Council shall develop and continuously improve policy, joint processes, and procedures that facilitate the development, acquisition, integration, employment, and sustainment of special operations forces and capabilities. 
(3)MembershipThe Council shall include the following: (A)The Assistant Secretary. 
(B)Appropriate senior representatives of each of the following: (i)The Under Secretary of Defense for Research and Engineering. 
(ii)The Under Secretary of Defense for Acquisition and Sustainment. (iii)The Under Secretary of Defense (Comptroller). 
(iv)The Under Secretary of Defense for Personnel and Readiness. (v)The Under Secretary of Defense for Intelligence. 
(vi)The General Counsel of the Department of Defense. (vii)The other Assistant Secretaries of Defense under the Under Secretary of Defense for Policy. 
(viii)The military departments. (ix)The Joint Staff. 
(x)The United States Special Operations Command. (xi)Such other officers or Agencies, elements, or components of the Department of Defense as the Secretary of Defense considers appropriate. 
(4)OperationThe Council shall operate continuously.. (2)Clerical amendmentThe table of sections at the beginning of chapter 4 of such title is amended by striking the item relating to section 139b and inserting the following new item: 
 
 
139b. Secretariat for Special Operations; Special Operations Policy and Oversight Council.. 
(c)DoD directive on responsibilities of ASD SOLIC 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall publish a Department of Defense directive establishing policy and procedures related to the exercise of authority, direction, and control of all special-operations peculiar administrative matters relating to the organization, training, and equipping of special operations forces by the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict as specified by section 138(b)(2)(A)(i) of title 10, United States Code, as amended by subsection (a)(1). (2)Matters for includingThe directive required by paragraph (1) shall include the following: 
(A)A specification of responsibilities for coordination on matters affecting the organization, training, and equipping of special operations forces. (B)An identification and specification of updates to applicable documents and instructions of the Department of Defense. 
(C)Mechanisms to ensure the inclusion of the Assistant Secretary in all Departmental governance forums affecting the organization, training, and equipping of special operations forces. (D)Such other matters as the Secretary considers appropriate. 
(3)Applicability The directive required by paragraph (1) shall apply throughout the Department of Defense to all components of the Department of Defense. (4)Limitation on availability of certain funding pending publicationOf the amounts authorized to be appropriated by this Act for fiscal year 2021 for operation and maintenance, Defense-wide, and available for the Office of the Secretary of Defense, not more than 75 percent may be obligated or expended until the date that is 15 days after the date on which the Secretary publishes the directive required by paragraph (1).  
903.Assistant Secretary of Defense for Industrial Base Policy 
(a)Increase in authorized number of Assistant Secretaries of DefenseSubsection (a)(1) of section 138 of title 10, United States Code, is amended by striking 13 and inserting 14. (b)Assistant Secretary of Defense for Industrial Base PolicySubsection (b) of that section is amended by adding at the end the following new paragraph: 
 
(6)One of the Assistant Secretaries is the Assistant Secretary of Defense for Industrial Base Policy. The Assistant Secretary shall— (A)advise the Under Secretary of Defense for Acquisition and Sustainment on industrial base policies; and 
(B)perform other duties as directed by the Under Secretary.. 904.Assistant Secretary of Defense for Energy, Installations, and Environment (a)Increase in authorized number of Assistant Secretaries of DefenseSubsection (a)(1) of section 138 of title 10, United States Code, as amended by section 903 of this Act, is further amended by striking 14 and inserting 15. 
(b)Assistant Secretary of Defense for Energy, Installations, and EnvironmentSubsection (b) of that section, as so amended, is further amended by adding at the end the following new paragraph:  (7)One of the Assistant Secretaries is the Assistant Secretary of Defense for Energy, Installations, and Environment. The principal duty of the Assistant Secretary shall be the overall supervision of matters relating to energy, installations, and the environment for the Department of Defense.. 
905.Office of Local Defense Community Cooperation 
(a)Acknowledgment in law and redesignation of Office of Economic Adjustment as Office of Local Defense Community cooperation 
(1)In generalChapter 4 of title 10, United States Code, is amended by adding at the end the following new section:  146.Office of Local Defense Community Cooperation (a)In generalThere is in the Office of the Secretary of Defense an office to be known as the Office of Local Defense Community Cooperation (in this section referred to as the Office). 
(b)DirectorThe Office shall be headed by the Director of the Office of Local Defense Community Cooperation, who shall be appointed by the Under Secretary of Defense for Acquisition and Sustainment from among civilian employees of the Federal Government or private individuals who have the following: (1)Experience in the interagency in the Executive Branch. 
(2)Experience in the administration and management of Federal grants programs.  (c)DutiesThe Office shall— 
(1)serve as the office in the Department of Defense with primary responsibility for— (A)providing assistance to States, counties, municipalities, regions, and other communities to foster cooperation with military installations to enhance the military mission, achieve facility and infrastructure savings and reduced operating costs, address encroachment and compatible land use issues, support military families, and increase military, civilian, and industrial readiness and resiliency; and 
(B)providing adjustment and diversification assistance to State and local governments under section 2391(b) of this title to achieve the objectives described in subparagraph (A); (2)coordinate the provision of such assistance with other organizations and elements of the Department; 
(3)provide support to the Economic Adjustment Committee established under Executive Order No. 12788 (57 Fed. Reg. 2213; 10 U.S.C. 2391 note) or any successor to such Committee; and  (4)carry out such other activities as the Under Secretary of Defense for Acquisition and Sustainment considers appropriate. 
(d)Annual report to CongressNot later than June 1 each year, the Director of the Office of Local Defense Community Cooperation shall submit to the congressional defense committees a report on the activities of the Office during the preceding year, including the assistance provided pursuant to subsection (c)(1) during such year.. (2)Clerical amendmentThe table of sections at the beginning of chapter 4 of such title is amended by adding at the end the following new item: 
 
 
146. Office of Local Defense Community Cooperation.. 
(b)Limitation on involuntary separation of personnelNo personnel of the Office of Local Defense Community Cooperation under section 146 of title 10, United States Code (as added by subsection (a)), may be involuntarily separated from service with that Office during the one-year period beginning on the date of the enactment of this Act, except for cause. (c)Administration of programsAny program, project, or other activity administered by the Office of Economic Adjustment of the Department of Defense as of the date of the enactment of this Act shall be administered by the Office of Local Defense Community Cooperation under section 146 of title 10, United States Code (as so added), after that date. 
906.Input from the Vice Chief of the National Guard Bureau to the Joint Requirements Oversight Council 
(a)In generalSection 181(d) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (4)Input from Vice Chief of the National Guard BureauThe Council shall seek, and strongly consider, the views of the Vice Chief of the National Guard Bureau regarding non-Federalized National Guard capabilities in support of homeland defense and civil support missions.. 
(b)Technical amendmentParagraph (1)(D) of such section is amended by striking the and inserting The. 907.Assignment of responsibility for the Arctic region within the Office of the Secretary of DefenseThe Assistant Secretary of Defense for International Security Affairs shall assign responsibility for the Arctic region to the Deputy Assistant Secretary of Defense for the Western Hemisphere or any other Deputy Assistant Secretary of Defense the Secretary of Defense considers appropriate.  
908.Modernization of process used by the Department of Defense to identify, task, and manage Congressional reporting requirements 
(a)Ongoing analysis requiredThe Assistant Secretary of Defense for Legislative Affairs shall conduct on an ongoing basis an analysis of the process used by the Department of Defense to identify reports to Congress required by annual national defense authorization Acts, assign responsibility for preparation of such reports, and manage the completion and delivery of such reports to Congress for the purpose of identifying mechanisms to optimize and otherwise modernize the process. (b)ConsultationThe Assistant Secretary shall conduct the analysis required by subsection (a) with the assistance of and in consultation with the Chief Information Officer of the Department of Defense. 
(c)ElementsThe analysis required by subsection (a) shall include the following: (1)A business process reengineering of the process described in subsection (a). 
(2)An assessment of applicable commercially available analytics tools, technologies, and services in connection with such business process reengineering. (3)Such other actions as the Assistant Secretary considers appropriate for purposes of the analysis.  
BOther Department of Defense Organization and Management Matters 
911.Reform of the Department of Defense 
(a)Reform of the Department of Defense 
(1)In generalChapter 3 of title 10, United States Code, is amended by inserting after section 125 the following new section:  125a.Reform: improvement of efficacy and efficiency (a)In generalThe Secretary of Defense shall take such action as is necessary to reform the Department of Defense to improve the efficacy and efficiency of the Department, and to improve the ability of the Department to prioritize among and assess the costs and benefits of covered elements of reform.  
(b)PolicyThe Secretary shall develop a policy and issue guidance to implement reform within the Department and to improve the ability of the Department to prioritize among and assess the costs and benefits of covered elements of reform.  (c)Framework for reform (1)In generalNot later than February 1, 2022, the Secretary shall establish policies, guidance, and a consistent reporting framework to measure the progress of the Department toward covered elements of reform, including by establishing categories of reform, consistent metrics, and a process for prioritization of reform activities. 
(2)ScopeThe framework required by paragraph (1) may address duties under the following: (A)Section 125 of this title.  
(B)Section 192 of this title. (C)Section 2222 of this title. 
(D)Section 1124 of title 31. (E)Section 11319 of title 40.  
(3)ConsultationThe Secretary shall consult with the Deputy Secretary of Defense, the Performance Improvement Officer of the Department of Defense, the Chief Data Officer of the Department of Defense, the Chief Information Officer of the Department of Defense, and the financial managers of the military departments in carrying out activities under this subsection. (d)Covered elements of reformFor purposes of this section and the policies, guidance, and reporting framework required by subsection (c), covered elements of reform may include the following: 
(1)Business systems modernization. (2)Enterprise business operations process re-engineering. 
(3)Expanded and modernized collection, management, dissemination, and visualization of data to support decision-making at all levels of the enterprise. (4)Improvements in workforce training and education and increasing capabilities of the Department workforce to support and execute reform activities and business processes. 
(5)Improvements to decision-making processes to enable cost savings, cost avoidance, or investments to develop process improvements. (6)Such other elements as the Secretary considers appropriate. 
(e)Annual reportAt the same time the budget of the President for a fiscal year is submitted to Congress pursuant to section 1105 of title 31, the Secretary shall, using the policies, guidance, and reporting framework required by subsection (c), submit to the congressional defense committees a report, including detailed narrative justifications and tradeoff analyses between options, on the actions of the Department as follows: (1)The activities, expenditures, and accomplishments carried out or made to effect reform under this section during the fiscal year in which such budget is submitted. 
(2)The proposed activities, expenditures, and accomplishments to effect reform under this section, and consistent with priorities established by the Secretary, during the fiscal year covered by such budget and each of the four succeeding fiscal years.. (2)Clerical amendmentThe table of sections at the beginning of chapter 3 of such title is amended by inserting after the item relating to section 125 the following new item: 
 
 
125a. Reform: improvement of efficacy and efficiency.. 
(b)Implementing policies, guidance, and reporting framework 
(1)Submittal to CongressNot later than March 1, 2022, the Secretary of Defense shall submit to the congressional defense committees a report setting forth the policies, guidance, and reporting framework established pursuant to subsection (c) of section 125a of title 10, United States Code (as added by subsection (a) of this section). (2)UpdateNot later than 90 days after the date of the submittal to Congress of the report required by section 901(d) of this Act, the Secretary shall update the reporting framework referred to in paragraph (1). 
(c)Comptroller General of the United States reportNot later than 270 days after the date of the submittal to Congress pursuant to subsection (b) of the policies, guidance, and reporting framework established pursuant to subsection (c) of section 125a of title 10, United States Code (as so added), the Comptroller General of the United States shall submit to the congressional defense committees a report setting forth an evaluation, based on a review by the Comptroller General of such policies, guidance, and framework, to the extent to which the categories and metrics in such policies, guidance, and reporting framework will enable consistent measurement of progress in reform and prioritization of reform of the Department. 912.Limitation on reduction of civilian workforceSection 129a(b) of title 10, United States Code, is amended by adding at the end the following: The Secretary may not reduce the civilian workforce programmed full-time equivalent levels unless the Secretary conducts an appropriate analysis of the impacts of such reductions on workload, military force structure, lethality, readiness, operational effectiveness, stress on the military force, and fully burdened costs.. 
913.Chief Diversity Officer and Senior Advisors for Diversity and Inclusion 
(a)Department of Defense 
(1)In generalChapter 4 of title 10, United States Code, as amended by section 905 of this Act, is further amended by adding at the end the following new section:  147.Chief Diversity Officer (a)Chief Diversity Officer (1)There is a Chief Diversity Officer of the Department of Defense, who shall be appointed by the Secretary of Defense. 
(2)The Chief Diversity Officer shall be appointed from among persons who have an extensive management or business background and experience with diversity and inclusion. A person may not be appointed as Chief Diversity Officer within three years after relief from active duty as a commissioned officer of a regular component of an armed force. (3)The Chief Diversity Officer shall report directly to the Secretary of Defense in the performance of the duties of the Chief Diversity Officer under this section.  
(b)DutiesThe Chief Diversity Officer— (1)is responsible for providing advice on policy, oversight, guidance, and coordination for all matters of the Department of Defense related to diversity and inclusion; 
(2)advises the Secretary of Defense, the Secretaries of the military departments, and the heads of all other elements of the Department with regard to matters of diversity and inclusion; (3)shall establish and maintain a Department of Defense strategic plan that publicly states a diversity definition, vision, and goals for the Department; 
(4)shall define a set of strategic metrics that are directly linked to key organizational priorities and goals, actionable, and actively used to implement the strategic plan under paragraph (3); (5)shall advise in the establishment of training in diversity dynamics and training in practices for leading diverse groups effectively;  
(6)shall advise in the establishment of a strategic plan for diverse participation by institutions of higher education (including historically black colleges and universities and minority-serving institutions), federally funded research and development centers, and individuals in defense-related research, development, test, and evaluation activities; (7)shall advise in the establishment of a strategic plan for outreach to, and recruiting from, untapped locations and underrepresented demographic groups;  
(8)shall coordinate with, and be supported by, the Office of People Analytics on studies, assessments, and related work relevant to diversity and inclusion; and (9)shall perform such additional duties and exercise such powers as the Secretary of Defense may prescribe.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 4 of such title, as so amended, is further amended by adding at the end the following new item:    147. Chief Diversity Officer.. (b)Senior Advisors for Diversity and Inclusion for the military departments and Coast Guard (1)Appointment requiredEach Secretary of a military department shall appoint within such military department a Senior Advisor for Diversity and Inclusion for such military department (and for the Armed Force or Armed Forces under the jurisdiction of such Secretary). The Commandant of the Coast Guard shall appoint a Senior Advisor for Diversity and Inclusion for the Coast Guard. 
(2)Qualifications and limitationEach Senior Advisor for Diversity and Inclusion shall be appointed from among persons who have an extensive management or business background and experience with diversity and inclusion. A person may not be appointed as Senior Advisor for Diversity and Inclusion within three years after relief from active duty as a commissioned officer of a regular component of an Armed Force.  (3)ReportingA Senior Advisor for Diversity and Inclusion shall report directly to the Secretary of the military department within which appointed. The Senior Advisor for Diversity and Inclusion for the Coast Guard shall report directly to the Commandant of the Coast Guard. 
(4)DutiesA Senior Advisor for Diversity and Inclusion, with respect to the military department and Armed Force or Armed Forces concerned— (A)is responsible for providing advice, guidance, and coordination for all matters related to diversity and inclusion; 
(B)shall advise in the establishment of training in diversity dynamics and training in practices for leading diverse groups effectively; (C)shall advise and assist in evaluations and assessments of diversity; 
(D)shall develop a strategic diversity and inclusion plan, which plan shall be consistent with the strategic plan developed and maintained pursuant to subsection (b)(3) of section 147 of title 10, United States Code (as added by subsection (a) of this section);  (E)shall develop strategic goals and measures of performance related to efforts to reflect the diverse population of the United States eligible to serve in the Armed Forces, which goals and measures of performance shall be consistent with the strategic metrics defined pursuant to subsection (b)(4) of such section 147; and 
(F) shall perform such additional duties and exercise such powers as the Secretary of the military department concerned or the Commandant of the Coast Guard, as applicable, may prescribe. (c)Effective dateThis section and the amendments made by this section shall take effect on February 1, 2021. 
914.Limitation on consolidation or transition to alternative content delivery methods within the Defense Media Activity 
(a)In generalNo consolidation or transition to alternative content delivery methods may occur within the Defense Media Activity until a period of 180 days has elapsed following the date on which the Secretary of Defense submits to the Committees on Armed Services of the Senate and the House of Representatives a report that identifies key aspects of the business case for alternative content delivery, and actions to mitigate risks, relating to the following: (1)The safety and security of members of the Armed Forces and their families. 
(2)The cybersecurity or security of content delivery to members of the Armed Forces, whether through— (A)vulnerabilities in the content delivery method concerned;  
(B)vulnerabilities in the personal devices used by members; or  (C)vulnerabilities in the receivers or streaming devices necessary to accommodate the alternative content delivery method. 
(3)Costs or personal financial liabilities to members of the Armed Forces or their families, whether through monthly subscription fees or other tolls required to access digital content. (4)Access to content with respect to bandwidth or other technical limitations where members of the Armed Forces receive content. 
(b)DefinitionsIn this section: (1)The term alternative content delivery means any method of the Defense Media Activity for the delivery of digital content that is different from a method used by the Activity as of the date of the enactment of this Act.  
(2)The term consolidation, when used with respect to the Defense Media Activity, means any action to reduce or limit the functions, personnel, facilities, or capabilities of the Activity, including entering into contracts or developing plans for such reduction or limitation.  CSpace Force Matters 921.Office of the Chief of Space Operations (a)In generalChapter 908 of title 10, United States Code, is amended by striking section 9083 and inserting the following new sections: 
 
9083.Office of the Chief of Space Operations: function; composition 
(a)FunctionThere is in the executive part of the Department of the Air Force an Office of the Chief of Space Operations to assist the Secretary of the Air Force in carrying out the responsibilities of the Secretary. (b)CompositionThe Office of the Chief of Space Operations is composed of the following: 
(1)The Chief of Space Operations. (2)Other members of the Space Force and Air Force assigned or detailed to the Office of the Chief of Space Operations. 
(3)Civilian employees in the Department of the Air Force assigned or detailed to the Office of the Chief of Space Operations. (c)OrganizationExcept as otherwise specifically prescribed by law, the Office of the Chief of Space Operations shall be organized in such manner, and the members of the Office of the Chief of Space Operations shall perform such duties and have such titles, as the Secretary of the Air Force may prescribe. 
9084.Office of the Chief of Space Operations: general duties 
(a)Professional assistanceThe Office of the Chief of Space Operations shall furnish professional assistance to the Secretary, the Under Secretary, and the Assistant Secretaries of the Air Force and to the Chief of Space Operations. (b)AuthoritiesUnder the authority, direction, and control of the Secretary of the Air Force, the Office of the Chief of Space Operations shall— 
(1)subject to subsections (c) and (d) of section 9014 of this title, prepare for such employment of the Space Force, and for such recruiting, organizing, supplying, equipping (including research and development), training, servicing, mobilizing, demobilizing, administering, and maintaining of the Space Force, as will assist in the execution of any power, duty, or function of the Secretary of the Air Force or the Chief of Space Operations; (2)investigate and report upon the efficiency of the Space Force and its preparation to support military operations by commanders of the combatant commands; 
(3)prepare detailed instructions for the execution of approved plans and supervise the execution of those plans and instructions; (4)as directed by the Secretary of the Air Force or the Chief of Space Operations, coordinate the action of organizations of the Space Force; and 
(5)perform such other duties, not otherwise assigned by law, as may be prescribed by the Secretary of the Air Force.. (b)Table of sectionsThe table of sections at the beginning of chapter 908 of such title is amended by striking the item relating to section 9083 and inserting the following new items: 
 
 
9083. Office of the Chief of Space Operations: function; composition.  
9084. Office of the Chief of Space Operations: general duties.. 
(c)Effective dateThe amendments made by this section shall take effect on the date on which the Secretary of the Air Force and the Chief of Space Operations jointly submit to the congressional defense committees a report detailing the functions that the headquarters staff of the Department of the Air Force will continue to perform in support of the Space Force. (d)No authorization of additional military billetsThe Secretary shall establish the Office of the Chief of Space Operations under section 9083 of title 10, United States Code, as amended by subsection (a), using military personnel otherwise authorized. Nothing in this section or the amendments made by this section shall be construed to authorize additional military billets for the purposes of, or in connection with, the establishment of the Office of the Chief of Space Operations. 
922.Clarification of Space Force and Chief of Space Operations authorities 
(a)Composition of Space ForceSection 9081 of title 10, United States Code, is amended by striking subsection (b) and inserting the following new subsection (b):  (b)CompositionThe Space Force consists of— 
(1)the Regular Space Force; (2)all persons appointed or enlisted in, or conscripted into, the Space Force, including those not assigned to units, necessary to form the basis for a complete and immediate mobilization for the national defense in the event of a national emergency; and 
(3)all Space Force units and other Space Force organizations, including installations and supporting and auxiliary combat, training, administrative, and logistic elements.. (b)FunctionsSection 9081 of title 10, United States Code, is further amended— 
(1)by striking subsection (c) and inserting the following new subsection (c):  (c)FunctionsThe Space Force shall be organized, trained, and equipped to— 
(1)provide freedom of operation for the United States in, from, and to space; (2)conduct space operations; and 
(3)protect the interests of the United States in space.; and (2)by striking subsection (d). 
(c)Clarification of Chief of Space Operations authoritiesSection 9082 of title 10, United States Code, is amended— (1)in subsection (a)— 
(A)in paragraph (1), by striking general officers of the Air Force and inserting general, flag, or equivalent officers of the Space Force; and (B)by adding at the end the following new paragraphs: 
 
(3)The President may appoint an officer as Chief of Space Operations only if— (A)the officer has had significant experience in joint duty assignments; and 
(B)such experience includes at least one full tour of duty in a joint duty assignment (as defined in section 664(d) of this title) as a general, flag, or equivalent officer of the Space Force. (4)The President may waive paragraph (3) in the case of an officer if the President determines such action is necessary in the national interest.; 
(2)in subsection (b), by striking grade of general and inserting grade in the Space Force equivalent to the grade of general in the Army, Air Force, and Marine Corps, or admiral in the Navy; and  (3)in subsection (d)— 
(A)in paragraph (4), by striking and at the end; (B)by redesignating paragraph (5) as paragraph (6); and 
(C)by inserting after paragraph (4) the following new paragraph (5):  (5)perform duties prescribed for the Chief of Space Operations by sections 171 and 2547 of this title and other provision of law; and. 
(d)Regular Space ForceChapter 908 of title 10, United States Code, as amended by section 921 of this Act, is further amended by adding at the end the following new section:  9085.Regular Space Force: composition (a)In generalThe Regular Space Force is the component of the Space Force that consists of persons whose continuous service on active duty in both peace and war is contemplated by law, and of retired members of the Regular Space Force. 
(b)CompositionThe Regular Space Force includes— (1)the officers and enlisted members of the Regular Space Force; and 
(2)the retired officers and enlisted members of the Regular Space Force.. (e)Table of sectionsThe table of sections at the beginning of chapter 908 of title 10, United States Code, as so amended, is further amended by adding at the end the following new item: 
 
 
9085. Regular Space Force: composition.. 
923.Amendments to Department of the Air Force provisions in title 10, United States Code 
(a)Subtitle 
(1)HeadingThe heading of subtitle D of title 10, United States Code, is amended to read as follows:  DAir Force and Space Force. (2)Table of subtitlesThe table of subtitles at the beginning of such title is amended is amended by striking the item relating to subtitle D and inserting the following new item: 
 
 
D.Air Force and Space Force9011. 
(b)Organization 
(1)Secretary of the Air ForceSection 9013 of title 10, United States Code, is amended— (A)in subsection (f), by inserting and officers of the Space Force after Officers of the Air Force; and 
(B)in subsection (g)(1), by inserting , members of the Space Force, after members of the Air Force. (2)Office of the Secretary of the Air ForceSection 9014 of such title is amended— 
(A)in subsection (b), by striking paragraph (4) and inserting the following new paragraph (4):  (4)The Inspector General of the Department of the Air Force.; 
(B)in subsection (c)— (i)in paragraph (1), by striking and the Air Staff and inserting , the Air Staff, and the Office of the Chief of Space Operations; 
(ii)in paragraph (2), by inserting or the Office of the Chief of Space Operations after the Air Staff; (iii)in paragraph (3), by striking to the Chief of Staff and to the Air Staff and all that follows through the end and inserting to the Chief of Staff of the Air Force and the Air Staff, and to the Chief of Space Operations and the Office of the Chief of Space Operations, and shall ensure that each such office or entity provides the Chief of Staff and Chief of Space Operations such staff support as the Chief concerned considers necessary to perform the Chief’s duties and responsibilities.; and 
(iv)in paragraph (4)— (I)by inserting and the Office of the Chief of Space Operations after the Air Staff; and 
(II)by inserting and the Chief of Space Operations after Chief of Staff; (C)in subsection (d)— 
(i)in paragraph (1), by striking and the Air Staff and inserting , the Air Staff, and the Office of the Chief of Space Operations; (ii)in paragraph (2), by inserting and the Office of the Chief of Space Operations after the Air Staff; and 
(iii)in paragraph (4), by striking to the Chief of Staff of the Air Force and to the Air Staff and all that follows through the end and inserting to the Chief of Staff of the Air Force and the Air Staff, and to the Chief of Space Operations and the Office of the Chief of Space Operations, and shall ensure that each such office or entity provides the Chief of Staff and Chief of Space Operations such staff support as the Chief concerned considers necessary to perform the Chief’s duties and responsibilities.; and (D)in subsection (e)— 
(i)by striking and the Air Staff and inserting , the Air Staff, and the Office of the Chief of Space Operations; and (ii)by striking to the other and inserting to any of the others. 
(3)Secretary of the Air Force: successors to dutiesSection 9017 of such title is amended by adding at the end the following new paragraph:  (5)The Chief of Space Operations.. 
(4)Inspector GeneralSection 9020 of such title is amended— (A)in subsection (a)— 
(i)by inserting Department of the after Inspector General of the; and (ii)by inserting or the general, flag, or equivalent officers of the Space Force after general officers of the Air Force; 
(B)in subsection (b)— (i)in the matter preceding paragraph (1), by striking or the Chief of Staff and inserting , the Chief of Staff of the Air Force, or the Chief of Space Operations; 
(ii)in paragraph (1), by inserting Department of the before Air Force; and (iii)in paragraph (2), by striking or the Chief of Staff and inserting , the Chief of Staff, or the Chief of Space Operations ; and 
(C)in subsection (e), by inserting or the Space Force before for a tour of duty. (5)The Air Staff: function; compositionSection 9031(b)(8) of such title is amended by inserting or the Space Force after of the Air Force. 
(6)Surgeon General: appointment; dutiesSection 9036(b) of such title is amended— (A)in paragraph (1), by striking Secretary of the Air Force and the Chief of Staff of the Air Force on all health and medical matters of the Air Force and inserting Secretary of the Air Force, the Chief of Staff of the Air Force, and the Chief of Space Operations on all health and medical matters of the Air Force and the Space Force; and 
(B)in paragraph (2)— (i)by inserting and the Space Force after of the Air Force the first place it appears; and 
(ii)by inserting and members of the Space Force after of the Air Force the second place it appears. (7)Judge Advocate General, deputy judge advocate general: appointment; dutiesSection 9037 of such title is amended— 
(A)in subsection (e)(2)(B), by inserting or the Space Force after of the Air Force; and  (B)in subsection (f)(1), by striking the Secretary of the Air Force or the Chief of Staff of the Air Force and inserting the Secretary of the Air Force, the Chief of Staff of the Air Force, or the Chief of Space Operations. 
(8)Chief of chaplains: appointment; dutiesSection 9039(a) of such title is amended by striking in the Air Force and inserting for the Air Force and the Space Force.  (9)Provision of certain professional functions for the space forceSection 9063 of such title is amended— 
(A)in subsections (a) through (i), by striking in the Air Force each place it appears and inserting in the Air Force and the Space Force; and (B)in subsection (i), as amended by subparagraph (A), by inserting or the Space Force after members of the Air Force.  
(c)Personnel 
(1)Gender-free basis for acceptance of original enlistments 
(A)In generalSection 9132 of title 10, United States Code, is amended by inserting or the Regular Space Force after Regular Air Force. (B)HeadingThe heading of such section 9132 is amended to read as follows: 
 
9132.Regular Air Force and Regular Space Force: gender-free basis for acceptance of original enlistments. 
(C)Table of sectionsThe table of sections at the beginning of chapter 913 of such title is amended by striking the item relating to section 9132 and inserting the following new item:   9132. Regular Air Force and Regular Space Force: gender-free basis for acceptance of original enlistments.. (2)Reenlistment after service as an officer (A)In generalSection 9138 of such title is amended in subsection (a)— 
(i)by inserting or the Regular Space Force after Regular Air Force both places it appears; and (ii)by inserting or the Space Force after officer of the Air Force both places it appears. 
(B)HeadingThe heading of such section 9132 is amended to read as follows:  9132.Regular Air Force and Regular Space Force: reenlistment after service as an officer. (C)Table of sectionsThe table of sections at the beginning of chapter 913 of such title, as amended by paragraph (1)(C), is further by striking the item relating to section 9138 and inserting the following new item: 
 
 
9138. Regular Air Force and Regular Space Force: reenlistment after service as an officer.. 
(3)Appointments in the Regular Air Force and Regular Space Force 
(A)In generalSection 9160 of such title is amended— (i)by inserting or the Regular Space Force after Regular Air Force; and 
(ii)by inserting or the Space Force before the period. (B)Chapter headingThe heading of chapter 915 of such title is amended to read as follows: 
 
915Appointments in the Regular Air Force and the Regular Space Force. 
(C)Tables of chaptersThe table of chapters at the beginning of subtitle D of such title, and at the beginning of part II of subtitle D of such title, are each amended by striking the item relating to chapter 915 and inserting the following new item:   915.Appointments in the Regular Air Force and the Regular Space Force9151. (4)Retired commissioned officers: statusSection 9203 of such title is amended by inserting or the Space Force after the Air Force. 
(5)Duties: chaplains; assistance required of commanding officersSection 9217(a) of such title is amended by inserting or the Space Force after the Air Force. (6)Rank: commissioned officers serving under temporary appointmentsSection 9222 of such title is amended by inserting or the Space Force after the Air Force both places it appears. 
(7)Requirement of exemplary conductSection 9233 of such title is amended— (A)in the matter preceding paragraph (1), by inserting and in the Space Force after the Air Force; and 
(B)in paragraphs (3) and (4), by inserting or the Space Force, respectively after the Air Force. (8)Enlisted members: officers not to use as servantsSection 9239 of such title is amended by inserting or the Space Force after Air Force both places it appears. 
(9)Presentation of United States flag upon retirementSection 9251(a) of such title is amended by inserting or the Space Force after member of the Air Force. (10)Service credit: regular enlisted members; service as an officer to be counted as enlisted serviceSection 9252 of such title is amended— 
(A)by inserting or the Regular Space Force after Regular Air Force; and (B)by inserting in the Space Force, after in the Air Force,. 
(11)When Secretary may require hospitalizationSection 9263 of such title is amended by inserting or the Space Force after member of the Air Force. (12)Decorations and awards (A)In generalChapter 937 of such title is amended by inserting or the Space Force after the Air Force each place it appears in the following provisions: 
(i)Section 9271. (ii)Section 9272. 
(iii)Section 9273. (iv)Section 9276. 
(v)Section 9281 other than the first place it appears in subsection (a). (vi)Section 9286(a) other than the first place it appears. 
(B)Medal of honor; Air Force Cross; distinguished-service medal: delegation of power to awardSection 9275 of such title is amended by inserting before the period at the end the following: , or to an equivalent commander of a separate space force or higher unit in the field. (13)Twenty years or more: regular or reserve commissioned officersSection 9311(a) of such title is amended by inserting or the Space Force after officer of the Air Force. 
(14)Twenty to thirty years: enlisted membersSection 9314 of such title is amended by inserting or the Space Force after member of the Air Force. (15)Thirty years or more: regular enlisted membersSection 9317 of such title is amended by inserting or the Space Force after Air Force. 
(16)Thirty years or more: regular commissioned officersSection 9318 of such title is amended by inserting or the Space Force after Air Force. (17)Forty years or more: air force officers (A)In generalSection 9324 of such title is amended in subsections (a) and (b) by inserting or the Space Force after Air Force. 
(B)HeadingThe heading of such section 9324 is amended to read as follows:  9324.Forty years or more: Air Force officers and Space Force officers. (C)Table of sections amendmentThe table of sections at the beginning of chapter 941 of such title is amended by striking the item relating to section 9324 and inserting the following new item: 
 
 
9324. Forty years or more: Air Force officers and Space Force officers.. 
(18)Computation of years of service: voluntary retirement; enlisted membersSection 9325(a) of such title is amended by inserting or the Space Force after Air Force. (19)Computation of years of service: voluntary retirement; regular and reserve commissioned officers (A)In generalSection 9326(a) of such title is amended— 
(i)in the matter preceding paragraph (1), by inserting or the Space Force after of the Air Force; and (ii)in paragraph (1), by striking or the Air Force and inserting , the Air Force, or the Space Force. 
(B)Technical amendmentsSuch section 9326(a) is further amended by striking his each place it appears and inserting the officer's. (20)Computation of retired pay: law applicableSection 9329 of such title is amended by inserting or the Space Force after Air Force. 
(21)Retired grade 
(A)Higher grade after 30 years of service: warrant officers and enlisted membersSection 9344 of such title is amended— (i)in subsection (a), by inserting or the Space Force after member of the Air Force; and 
(ii)in subsection (b)— (I)in paragraphs (1) and (3), by inserting or the Space Force after Air Force each place it appears; and 
(II)in paragraph (2), by inserting or the Regular Space Force after Regular Air Force. (B)Restoration to former grade: retired warrant officers and enlisted membersSection 9345 of such title is amended by inserting or the Space Force after member of the Air Force. 
(C)Retired listsSection 9346 of such title is amended— (i)in subsections (a) and (d), by inserting or the Regular Space Force after Regular Air Force; 
(ii)in subsection (b)(1), by inserting before the semicolon the following: , or for commissioned officers of the Space Force other than of the Regular Space Force; and (iii)in subsections (b)(2) and (c), by inserting or the Space Force after Air Force. 
(22)Recomputation of retired pay to reflect advancement on retired listSection 9362(a) of such title is amended by inserting or the Space Force after Air Force. (23)Fatality reviewsSection 9381(a) of such title is amended in paragraphs (1), (2), and (3) by inserting or the Space Force after Air Force. 
(d)Training 
(1)Members of Air Force: detail as students, observers, and investigators at educational institutions, industrial plants, and hospitals 
(A)In generalSection 9401 of title 10, United States Code, is amended— (i)in subsection (a), by inserting and members of the Space Force after members of the Air Force; 
(ii)in subsection (b), by inserting or the Regular Space Force after Regular Air Force; (iii)in subsection (c),by inserting or Reserve of the Space Force after Reserve of the Air Force; 
(iv)in subsection (e), by inserting or the Space Force after Air Force; and (v)in subsection (f)— 
(I)by inserting or the Regular Space Force after Regular Air Force; and (II)by inserting or the Space Force Reserve after the reserve components of the Air Force. 
(B)Technical amendmentsSubsection (c) of such section 9401 is further amended— (i)by striking his and inserting the Reserve's; and 
(ii)by striking he and inserting the Reserve, (C)HeadingThe heading of such section 9401 is amended to read as follows: 
 
9401.Members of Air Force and Space Force: detail as students, observers and investigators at educational institutions, industrial plants, and hospitals. 
(D)Table of sectionsThe table of sections at the beginning of chapter 951 of such title is amended by striking the item relating to section 9401 and inserting the following new item:   9401. Members of Air Force and Space Force: detail as students, observers, and investigators at educational institutions, industrial plants, and hospitals.. (2)Enlisted members of Air Force: schools (A)In generalSection 9402 of such title is amended— 
(i)in subsection (a)— (I)in the first sentence, by inserting and enlisted members of the Space Force after members of the Air Force; and 
(II)in the third sentence, by inserting and Space Force officers after Air Force officers; and (ii)in subsection (b), by inserting or the Space Force after Air Force each place it appears. 
(B)HeadingThe heading of such section 9402 is amended to read as follows:  9402.Enlisted members Air Force or Space Force: schools. (C)Table of sectionsThe table of sections at the beginning of chapter 951 of such title is amended by striking the item relating to section 9402 and inserting the following new item: 
 
 
9402. Enlisted members of Air Force or Space Force: schools.. 
(3)Service schools: leaves of absence for instructorsSection 9406 of such title is amended by inserting or Space Force after Air Force. (4)Degree granting authority for United States Air Force Institute of TechnologySection 9414(d)(1) of such title is amended by inserting or the Space Force after needs of the Air Force. 
(5)United States Air Force Institute of Technology: administrationSection 9414b(a)(2) is amended— (A)by inserting or the Space Force after the Air Force each place it appears; and 
(B)in subparagraph (B), by inserting or the equivalent grade in the Space Force after brigadier general. (6)Community College of the Air Force: associate degreesSection 9415 of such title is amended— 
(A)in subsection (a) in the matter preceding paragraph (1), by striking in the Air Force and inserting in the Department of the Air Force; and (B)in subsection (b)— 
(i)in paragraph (1), by inserting or the Space Force after Air Force; (ii)in paragraph (2), by striking other than and all that follows through the end and inserting other than the Air Force or the Space Force who are serving as instructors at Department of the Air Force training schools.; and 
(iii)in paragraph (3), by inserting or the Space Force after Air Force. (7)Air Force Academy establishment; superintendent; facultySection 9431(a) of such title is amended by striking Air Force cadets and inserting cadets. 
(8)Air Force Academy superintendent; faculty: appointment and detailSection 9433(a) of such title is amended by inserting or the Space Force after Air Force. (9)Air Force Academy permanent professors; director of admissions (A)In generalSection 9436 of such title is amended— 
(i)in subsection (a)— (I)in the first sentence, by inserting in the Air Force or the equivalent grade in the Space Force after colonel; 
(II)in the second sentence, by inserting and a permanent professor appointed from the Regular Space Force has the grade equivalent to the grade of colonel in the Regular Air Force after grade of colonel; and (III)in the third sentence, by inserting in the Air Force or the equivalent grade in the Space Force after lieutenant colonel; and 
(ii)in subsection (b)— (I)in the first sentence, in the Air Force or the equivalent grade in the Space Force after colonel each place it appears; and 
(II)in the second sentence, by inserting and a person appointed from the Regular Space Force has the grade equivalent to the grade of colonel in the Regular Air Force after grade of colonel. (B)Technical amendmentsSubsections (a) and (b) of such section 9436 are further amended by striking he each place it appears and inserting such person. 
(10)Cadets: appointment; numbers, territorial distribution 
(A)In generalSection 9442 of such title is amended— (i)by striking Air Force Cadets each place it appears and inserting cadets; and 
(ii)in subsection (b)(2), by inserting or the Regular Space Force after Regular Air Force. (B)Technical amendmentSubsection (b)(4) of such section 9442 is amended by striking him and inserting the Secretary. 
(11)Cadets: agreement to serve as officerSection 9448(a) of such title is amended— (A)in paragraph (2)(A), by inserting or the Regular Space Force after Regular Air Force; and 
(B)in paragraph (3)(A), by inserting before the semicolon the following: or as a Reserve in the Space Force for service in the Space Force Reserve. (12)Cadets: organization; service; instructionSection 9449 of such title is amended by striking subsection (d).  
(13)Cadets: hazingSection 9452(c) of such title is amended— (A)by striking an Air Force cadet and inserting a cadet; and 
(B)by striking or Marine Corps and inserting Marine Corps, or Space Force. (14)Cadets: degree and commission on graduationSection 9453(b) of such title is amended by inserting or in the equivalent grade in the Regular Space Force after Regular Air Force. 
(15)Support of athletic programsSection 9462(c)(2) of such title is amended by striking personnel of the Air Force and inserting personnel of the Department of the Air Force. (16)Schools and camps: establishment: purposeSection 9481 of such title is amended— 
(A)by inserting , the Space Force, after members of the Air Force,; and (B)by inserting or the Space Force Reserve after the Air Force Reserve. 
(17)Schools and camps: operationSection 9482 of such title is amended— (A)in paragraph (4), by inserting or the Regular Space Force after Regular Air Force; and 
(B)in paragraph (7), in the matter preceding subparagraph (A), by inserting or Space Force after Air Force. (e)Service, supply, and procurement (1)Equipment: bakeries, schools, kitchens, and mess hallsSection 9536 of title 10, United States Code, is amended in the matter preceding paragraph (1) by inserting or the Space Force after the Air Force. 
(2)RationsSection 9561 of such title is amended— (A)in subsection (a)— 
(i)in the first sentence, by inserting and the Space Force ration after the Air Force ration; and (ii)in the second sentence, by inserting or the Space Force after the Air Force; and 
(B)in subsection (b), by inserting or the Space Force after the Air Force. (3)ClothingSection 9562 of such title is amended by inserting and members of the Space Force after the Air Force. 
(4)Clothing: replacement when destroyed to prevent contagionSection 9563 of such title is amended by inserting or the Space Force after member of the Air Force. (5)Colors, standards, and guidons of demobilized organizations: dispositionSection 9565 of such title is amended— 
(A)in subsection (a), in the matter preceding paragraph (1), by inserting or the Space Force after organizations of the Air Force; and (B)in subsection (b), by inserting or the Space Force after the Air Force. 
(6)Utilities: proceeds from overseas operationsSection 9591 of such title is amended by inserting or the Space Force after the Air Force. (7)Quarters: heat and lightSection 9593 of such title is amended by inserting and members of the Space Force after the Air Force. 
(8)Air Force Military History Institute: fee for providing historical information to the public 
(A)In generalSection 9594 of such title is amended— (i)in subsections (a) and (d), by inserting Department of the before Air Force Military History each place it appears; and 
(ii)in subsection (e)(1)— (I)by inserting Department of the before Air Force Military History; and 
(II)by inserting and the Space Force after materials of the Air Force. (B)HeadingThe heading of such section 9594 is amended to read as follows: 
 
9594.Department of the Air Force Military History Institute: fee for providing historical information to the public. 
(C)Table of sectionsThe table of sections at the beginning of chapter 967 of such title is amended by striking the item relating to section 9594 and inserting the following new item:   9594. Department of the Air Force Military History Institute: fee for providing historical information to the public.. (9)Subsistence and other supplies: members of armed forces; veterans; executive or military departments and employees; pricesSection 9621 of such title is amended— 
(A)in subsection (a)— (i)in paragraph (1), by inserting and members of the Space Force after the Air Force; and 
(ii)in paragraph (2), by inserting and officers of the Space Force after the Air Force; (B)in subsection (b), by inserting or the Space Force after the Air Force; 
(C)in subsection (c), by inserting or the Space Force after the Air Force; (D)in subsection (d), by striking or Marine Corps and inserting Marine Corps, or Space Force; 
(E)in subsection (e)— (i)by inserting or the Space Force after the Air Force the first place it appears; and 
(ii)by inserting or the Space Force, respectively after the Air Force the second place it appears; (F)in subsection (f), by inserting or the Space Force after the Air Force; and 
(G)in subsection (h)— (i)by inserting or the Space Force after the Air Force the first place it appears; and 
(ii)by inserting or members of the Space Force after members of the Air Force. (10)Rations: commissioned officers in fieldSection 9622 of such title is amended by inserting and commissioned officers of the Space Force after officers of the Air Force. 
(11)Medical supplies: civilian employees of the Air ForceSection 9624(a) of such title is amended— (A)by striking air base and inserting Air Force or Space Force military installation; and 
(B)by striking Air Force when and inserting Department of the Air Force when. (12)Ordnance property: officers of armed forces; civilian employees of air force (A)In generalSection 9625 of such title is amended— 
(i)in subsection (a), by inserting or the Space Force after officers of the Air Force; and (ii)in subsection (b), by striking the Air Force and inserting the Department of the Air Force. 
(B)HeadingThe heading of such section is amended to read as follows:  9625.Ordnance property: officers of the armed forces; civilian employees of the Department of the Air Force; American National Red Cross; educational institutions; homes for veterans' orphans. (C)Table of sectionsThe table of sections at the beginning of chapter 969 of such title is amended by striking the item relating to section 9625 and inserting the following new item: 
 
 
9625. Ordnance property: officers of the armed forces; civilian employees of the Department of the Air Force; American National Red Cross; educational institutions; homes for veterans' orphans.. 
(13)Supplies: educational institutionsSection 9627 of such title is amended— (A)by inserting or the Space Force after for the Air Force; 
(B)by inserting or the Space Force after officer of the Air Force; and (C)by striking air science and tactics and inserting science and tactics. 
(14)Supplies: military instruction campsSection 9654 of such title is amended— (A)by inserting or Space Force after an Air Force; and 
(B)by striking air science and tactics and inserting science and tactics.  (15)Disposition of effects of deceased persons by summary court-martialSection 9712(a)(1) of such title is amended by inserting or the Space Force after the Air Force. 
(16)Acceptance of donations: land for mobilization, training, supply base, or aviation field 
(A)In generalSection 9771 of such title is amended in paragraph (2) by inserting or space mission-related facility after aviation field. (B)HeadingThe heading of such section 9771 is amended to read as follows: 
 
9771.Acceptance of donations: land for mobilization, training, supply base, aviation field, or space mission-related facility. 
(C)Table of sectionsThe table of sections at the beginning of chapter 979 of such title is amended by striking the item relating to section 9771 and inserting the following new item:   9771. Acceptance of donations: land for mobilization, training, supply base, aviation field, or space mission-related facility.. (17)Acquisition and construction: air bases and depots (A)In generalSection 9773 of such title is amended— 
(i)in subsection (a)— (I)by striking permanent air bases and inserting permanent Air Force and Space Force military installations; 
(II)by striking existing air bases and inserting existing installations; and (III)by inserting or the Space Force after training of the Air Force; 
(ii)in subsections (b) and (c), by striking air bases each place it appears and inserting installations;  (iii)in subsection (b)(7), by inserting or Space Force after Air Force;  
(iv)in subsection (c)— (I)in paragraph (1), by inserting or Space Force after Air Force; and 
(II)in paragraphs (3) and (4), by inserting or the Space Force after the Air Force both places it appears; and (v)in subsection (f), by striking air base and inserting installation. 
(B)HeadingThe heading of such section 9773 is amended to read as follows:  9773.Acquisition and construction: installations and depots. (C)Table of sectionsThe table of sections at the beginning of chapter 979 of such title is amended by striking the item relating to section 9773 and inserting the following new item: 
 
 
9773. Acquisition and construction: installations and depots.. 
(18)Emergency construction: fortificationsSection 9776 of such title is amended by striking air base and inserting installation. (19)Use of public propertySection 9779 of such title is amended— 
(A)in subsection (a), by inserting or the Space Force after economy of the Air Force; and (B)in subsection (b), by inserting or the Space Force after support of the Air Force.  
(20)Disposition of real property at missile sitesSection 9781(a)(2) of such title is amended— (A)in the matter preceding subparagraph (A), by striking Air Force and inserting Department of the Air Force; 
(B)in subparagraph (A), by striking Air Force the first two places it appears and inserting Department of the Air Force; and (C)in subparagraph (C), by striking Air Force and inserting Department of the Air Force. 
(21)Maintenance and repair of real propertySection 9782 of such title is amended in subsections (c) and (d) by inserting or the Space Force after the Air Force both places it appears. (22)Settlement of accounts: remission or cancellation of indebtedness of membersSection 9837(a) of such title is amended by inserting or the Space Force after member of the Air Force. 
(23)Final settlement of officer’s accounts 
(A)In generalSection 9840 of such title is amended by inserting or the Space Force after Air Force. (B)Technical amendmentsSuch section 9840 is further amended— 
(i)by striking he each place it appears and inserting the officer; and (ii)by striking his each place it appears and inserting the officer's. 
(24)Payment of small amounts to public creditorsSection 9841 of such title is amended by inserting or Space Force after official of Air Force. (25)Settlement of accounts of line officersSection 9842 of such title is amended by inserting or the Space Force after Air Force. 
(f)Service of incumbents in certain positions without reappointment 
(1)In generalThe individual serving in a position under a provision of law specified in paragraph (2) as of the date of the enactment of this Act may continue to serve in such position after that date without further appointment as otherwise provided by such provision of law, notwithstanding the amendment of such provision of law by subsection (b).  (2)Provisions of lawThe provisions of law specified in this paragraph are the provisions of title 10, United States Code, as follows: 
(A)Section 9020, relating to the Inspector General of the Department of the Air Force. (B)Section 9036. relating to the Surgeon General of the Air Force. 
(C)Section 9037(a), relating to the Judge Advocate General of the Air Force. (D)Section 9037(d), relating to the Deputy Judge Advocate General of the Air Force. 
(E)Section 9039, relating to the Chief of Chaplains for the Air Force and the Space Force.  924.Amendments to other provisions of title 10, United States Code (a)DefinitionsSection 101(b)(13) of title 10, United States Code, is amended by striking or Marine Corps and inserting Marine Corps, or Space Force. 
(b)Other provisions of subtitle A 
(1)Space Force ISubtitle A of title 10, United States Code, as amended by subsection (a), is further amended by striking and Marine Corps each place it appears and inserting Marine Corps, and Space Force in the following provisions: (A)Section 116(a)(1) in the matter preceding subparagraph (A). 
(B)Section 533(a)(2). (C)Section 646. 
(D)Section 661(a). (E)Section 712(a). 
(F)Section 717(c)(1). (G)Subsections (c) and (d) of section 741. 
(H)Section 743. (I)Section 1111(b)(4). 
(J)Subsections (a)(2)(A) and (c)(2)(A)(ii) of section 1143. (K)Section 1174(j). 
(L)Section 1463(a)(1). (M)Section 1566. 
(N)Section 2217(c)(2). (O)Section 2259(a). 
(P)Section 2640(j). (2)Space Force II (A)In generalSuch subtitle is further amended by striking Marine Corps, each place it appears and inserting Marine Corps, Space Force, in the following provisions: 
(i)Section 123(a). (ii)Section 172(a). 
(iii)Section 518. (iv)Section 747. 
(v)Section 749. (vi)Section 1552(c)(1). 
(vii)Section 2632(c)(2)(A). (viii)Section 2686(a). 
(ix)Section 2733(a). (B)HeadingThe heading of section 747 of such title is amended to read as follows: 
 
747.Command: when different commands of Army, Navy, Air Force, Marine Corps, Space Force, and Coast Guard join. 
(C)Table of sectionsThe table of sections at the beginning of chapter 43 of such title is amended by striking the item relating to section 747 and inserting the following new item:   747. Command: when different commands of Army, Navy, Air Force, Marine Corps, Space Force, and Coast Guard join.. (3)Space Force IIISuch subtitle is further amended by striking or Marine Corps each place it appears and inserting Marine Corps, or Space Force in the following provisions: 
(A)Section 125(b). (B)Section 541(a). 
(C)Section 601(a). (D)Section 603(a). 
(E)Section 619(a). (F)Section 619a(a). 
(G)Section 624(c). (H)Section 625(b). 
(I)Subsections (a) and (d) of section 631. (J)Section 632(a). 
(K)Section 637(a)(2). (L)Section 638(a). 
(M)Section 741(d). (N)Section 771. 
(O)Section 772. (P)Section 773. 
(Q)Section 1123. (R)Section 1143(d). 
(S)Section 1174(a)(2). (T)Section 1251(a). 
(U)Section 1252(a). (V)Section 1253(a). 
(W)Section 1375. (X)Section 1413a(h). 
(Y)Section 1551. (Z)Section 1561(a). 
(AA)Section 1731(a)(1)(A)(ii). (BB)Section 2102(a). 
(CC)Section 2103a(a)(2). (DD)Section 2104(b)(5). 
(EE)Section 2107.  (FF)Section 2421. 
(GG)Section 2631(a). (HH)Section 2787(a). 
(4)Regular Space Force ISuch subtitle is further amended by striking or Regular Marine Corps each place it appears and inserting Regular Marine Corps, or Regular Space Force in the following provisions: (A)Section 531(c). 
(B)Section 532(a) in the matter preceding paragraph (1). (C)Subsections (a)(1), (b)(1), and (f) of section 533. 
(D)Section 633(a). (E)Section 634(a). 
(F)Section 635. (G)Section 636(a). 
(H)Section 647(c).  (I)Section 688(b)(1). 
(J)Section 1181. (5)Regular Space Force IISuch subtitle is further amended by striking Regular Marine Corps, each place it appears and inserting Regular Marine Corps, Regular Space Force, in the following provisions: 
(A)Section 505. (B)Section 506. 
(C)Section 508. (6)Transfer, etc. of functions, powers, and dutiesSection 125(b) of such title, as amended by paragraph (3)(A), is further amended by striking or 9062(c) and inserting 9062(c), or 9081. 
(7)Joint Staff matters 
(A)Appointment of Chairman; grade and rankSection 152 of such title is amended— (i)in subsection (b)(1)(C), by striking or the Commandant of the Marine Corps and inserting the Commandant of the Marine Corps, or the Chief of Space Operations; and 
(ii)in subsection (c), by striking or, in the case of the Navy, admiral and inserting , in the case of the Navy, admiral, or, in the case of an officer of the Space Force, the equivalent grade,. (B)Inclusion of Space Force on Joint StaffSection 155(a)(2)(C) of such title is amended by inserting and the Space Force after the Air Force. 
(8)Armed Forces Policy CouncilSection 171(a) of such title is amended— (A)in paragraph (15), by striking and; 
(B)in paragraph (16), by striking the period and inserting ; and; and (C)by adding at the end the following new paragraph: 
 
(17)the Chief of Space Operations.. (9)Joint Requirements Oversight CouncilSection 181(c)(1) of such title is amended by adding at the end the following new subparagraph: 
 
(F)A Space Force officer in the grade equivalent to the grade of general in the Army, Air Force, or Marine Corps, or admiral in the Navy.. (10)Unfunded prioritiesSection 222a(b) of such title is amended— 
(A)by redesignating paragraph (5) as paragraph (6); and (B)by inserting after paragraph (4) the following new paragraph: 
 
(5)The Chief of Space Operations.. (11)Theater security cooperation expensesSection 312(b)(3) of such title is amended by inserting the Chief of Space Operations, after the Commandant of the Marine Corps,. 
(12)Western Hemisphere InstituteSection 343(e)(1)(E) of such title is amended by inserting or Space Force after for the Air Force. (13)Original appointments of commissioned officersSection 531(a) of such title is amended— 
(A)in paragraph (1), by striking and in the grades of ensign, lieutenant (junior grade), and lieutenant in the Regular Navy and inserting in the grades of ensign, lieutenant (junior grade), and lieutenant in the Regular Navy, and in the equivalent grades in the Regular Space Force; and (B)in paragraph (2), by striking and in the grades of lieutenant commander, commander, and captain in the Regular Navy and inserting in the grades of lieutenant commander, commander, and captain in the Regular Navy, and in the equivalent grades in the Regular Space Force. 
(14)Service credit upon original appointment as a commissioned officerSection 533(b)(2) of such title is amended by striking or captain in the Navy and inserting , captain in the Navy, or an equivalent grade in the Space Force. (15)Senior joint officer positions: recommendations to the Secretary of DefenseSection 604(a)(1)(A) of such title is amended by inserting and the name of at least one Space Force officer after Air Force officer. 
(16)Force shaping authoritySection 647(a)(2) of such title is amended by striking of that armed force. (17)Members: required serviceSection 651(b) of such title is amended by striking of his armed force.  
(18)Career flexibility to enhance retention of membersSection 710(c)(1) of such title is amended by striking the armed force concerned and inserting an armed force. (19)Senior Members of Military Staff Committee of United NationsSection 711 of such title is amended by inserting or the Space Force after Air Force. 
(20)Rank: Chief of Space Operations 
(A)In generalSection 743 of such title is amended by striking and the Commandant of the Marine Corps and inserting the Commandant of the Marine Corps, and the Chief of Space Operations. (B)HeadingThe heading of such section 743 is amended to read as follows: 
 
743.Rank: Chief of Staff of the Army; Chief of Naval Operations; Chief of Staff of the Air Force; Commandant of the Marine Corps; Chief of Space Operations. 
(C)Table of sectionsThe table of sections at the beginning of chapter 43 of such title is amended by striking the item relating to section 743 and inserting the following new item:   743. Rank: Chief of Staff of the Army; Chief of Naval Operations; Chief of Staff of the Air Force; Commandant of the Marine Corps; Chief of Space Operations.. (21)Uniform Code of Military JusticeChapter 47 of such title (the Uniform Code of Military Justice) is amended— 
(A)in section 822(a)(7) (article 22(a)(7)), by striking Marine Corps and inserting Marine Corps, or the commanding officer of a corresponding unit of the Space Force; (B)in section 823(a) (article 23(a))— 
(i)in paragraph (2)— (I)by striking Air Force base and inserting Air Force or Space Force military installation; and 
(II)by striking or the Air Force and inserting the Air Force, or the Space Force; and (ii)in paragraph (4), by inserting or a corresponding unit of the Space Force after Air Force; and 
(C)in section 824(a)(3) (article 24(a)(3)), by inserting or a corresponding unit of the Space Force after Air Force. (22)Service as cadet or midshipman not counted for length of serviceSection 971(b)(2) of such title is amended by striking or Air Force and inserting , Air Force, or Space Force. 
(23)Referral bonusSection 1030(h)(3) of such title is amended by inserting and the Space Force after concerning the Air Force. (24)Return to active duty from temporary disabilitySection 1211(a) of such title is amended— 
(A)in the matter preceding paragraph (1), by striking or the Air Force and inserting , the Air Force, or the Space Force; and (B)in paragraph (6)— 
(i)by striking or the Air Force, who and inserting the Air Force, or the Space Force who; and (ii)by striking or the Air Force, as and inserting the Air Force, or the Space Force, as. 
(25)Years of serviceSection 1405(c) of such title is amended by striking or Air Force and inserting , Air Force, or Space Force. (26)Retired pay base for persons who became members before September 8, 1980Section 1406 of such title is amended— 
(A)in the heading of subsection (e), by inserting and Space Force after Air Force; and (B)in subsection (i)(3)— 
(i)in subparagraph (A)— (I)by redesignating clause (v) as clause (vi); and 
(II)by inserting after clause (iv) the following new clause (v):  (v)Chief of Space Operations.; and 
(ii)in subparagraph (B)— (I)by redesignating clause (v) as clause (vi); and 
(II)by inserting after clause (iv) the following new clause (v):  (v)The senior enlisted advisor of the Space Force.. 
(27)Special requirements for military personnel in the acquisition field 
(A)In generalSection 1722a(a) of such title is amended by striking and the Commandant of the Marine Corps (with respect to the Army, Navy, Air Force, and Marine Corps, respectively) and inserting , the Commandant of the Marine Corps, and the Chief of Space Operations (with respect to the Army, Navy, Air Force, Marine Corps, and Space Force, respectively). (B)Clarifying amendmentSuch section 1722a(a) is further amended by striking the Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting the Under Secretary of Defense for Acquisition and Sustainment. 
(28)Senior military acquisition advisorsSection 1725(e)(1)(C) of such title is amended by inserting and Space Force before the period. (29)Military family readiness councilSection 1781a(b)(1) of such title is amended by striking Marine Corps, and Air Force each place it appears and inserting Air Force, Marine Corps, and Space Force. 
(30)Financial assistance program for specially selected membersSection 2107 of such title is amended— (A)in subsection (a)— 
(i)by striking or as a and inserting , as a; and (ii)by inserting or as an officer in the equivalent grade in the Space Force after Marine Corps,; 
(B)in subsection (b)— (i)in paragraph (3), by striking the reserve component of the armed force in which he is appointed as a cadet or midshipman and inserting the reserve component of an armed force; and 
(ii)in paragraph (5), by striking reserve component of that armed force each place it appears and inserting reserve component of an armed force; and (C)in subsection (d), by striking second lieutenant or ensign and inserting second lieutenant, ensign, or an equivalent grade in the Space Force. 
(31)Space Rapid Capabilities OfficeSection 2273a(d) of such title is amended by striking paragraph (3). (32)Acquisition-related functions of Chiefs of the Armed ForcesSection 2547(a) of such title is amended by striking and the Commandant of the Marine Corps and inserting the Commandant of the Marine Corps, and the Chief of Space Operations. 
(33)Agreements related to military training, testing, and operationsSection 2684a(i) of such title is amended by inserting Space Force, before or Defense-wide activities each place it appears. (c)Provisions of subtitle b (1)In generalSubtitle B of title 10, United States Code, is amended by striking or Marine Corps each place it appears and inserting Marine Corps, or Space Force in the following provisions: 
(A)Section 7452(c). (B)Section 7621(d). 
(2)Computation of years of serviceSection 7326(a)(1) of such title is amended by striking or the Air Force and inserting , the Air Force, or the Space Force. (d)Provisions of subtitle C (1)Cadets; hazingSection 8464(f) of title 10, United States Code, is amended by striking or Marine Corps and inserting Marine Corps, or Space Force. 
(2)Sales prices 
(A)In generalSection 8802 of such title is amended by striking or the Air Force and inserting , the Air Force, or the Space Force. (B)HeadingThe heading of such section 8802 is amended to read as follows: 
 
8802.Sales: members of Army, Air Force, and Space Force; prices. 
(C)Table of sectionsThe table of sections at the beginning of chapter 879 of such title is amended by striking the item relating to section 8802 and inserting the following new item:   8802. Sales: members of Army, Air Force, and Space Force; prices.. (3)Sales to certain veteransSection 8803 of such title is amended by striking or the Marine Corps and inserting the Marine Corps, or the Space Force.  
(4)Subsistence and other suppliesSection 8806(d) of such title is amended by striking or Air Force or Marine Corps and inserting , Air Force, Marine Corps, or Space Force. (5)Scope of chapter on prizeSection 8851(a) of such title is amended by striking or the Air Force and inserting , the Air Force, or the Space Force.  
925.Amendments to provisions of law relating to pay and allowances 
(a)DefinitionsSection 101 of title 37, United States Code, is amended— (1)in paragraphs (3) and (4), by inserting Space Force, after Marine Corps, each place it appears; and 
(2)in paragraph (5)(C), by inserting and the Space Force after Air Force. (b)Basic pay rates (1)Commissioned officersFootnote 2 of the table titled COMMISSIONED OFFICERS in section 601(c) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 37 U.S.C. 1009 note) is amended by inserting after Commandant of the Marine Corps, the following: Chief of Space Operations,. 
(2)Enlisted membersFootnote 2 of the table titled ENLISTED MEMBERS in section 601(c) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 37 U.S.C. 1009 note) is amended by inserting after Sergeant Major of the Marine Corps, the following: the senior enlisted advisor of the Space Force,. (c)Pay grades: assignment to; general rulesSection 201(a) of title 37, United States Code, is amended— 
(1)by striking (a) For the purpose and inserting (a)(1) Subject to paragraph (2), for the purpose; and (2)by adding at the end the following new paragraph: 
 
(2)For the purpose of computing their basic pay, commissioned officers of the Space Force are assigned to the pay grades in the table in paragraph (1) by grade or rank in the Air Force that is equivalent to the grade or rank in which such officers are serving in the Space Force.. (d)Pay of senior enlisted membersSection 210(c) of title 37, United States Code, is amended— 
(1)by redesignating paragraph (5) as paragraph (6); and (2)by inserting after paragraph (4) the following new paragraph (5): 
 
(5)The senior enlisted advisor of the Space Force.. (e)Allowances other than travel and transportation allowances (1)Personal money allowanceSection 414 of title 37, United States Code, is amended— 
(A)in subsection (a)(5), by inserting Chief of Space Operations, after Commandant of the Marines Corps,; and (B)in subsection (b), by inserting the senior enlisted advisor of the Space Force, after the Sergeant Major of the Marine Corps,. 
(2)Clothing allowance: enlisted membersSection 418(d) of such title is amended— (A)in paragraph (1), by striking or Marine Corps and inserting Marine Corps, or Space Force; and 
(B)in paragraph (4), by striking or the Marine Corps and inserting the Marine Corps, or the Space Force. (f)Travel and transportation allowances: parking expensesSection 481i(b) of title 37, United States Code, is amended by striking or Marine Corps and inserting Marine Corps, or Space Force. 
(g)Leave 
(1)Addition of Space ForceChapter 9 of title 37, United States Code, is amended by inserting Space Force, after Marines Corps, each place it appears in the following provisions: (A)Subsections (b)(1) and (e)(1) of section 501. 
(B)Section 502(a). (C)Section 503(a). 
(2)Addition of regular Space ForceSection 501(b)(5)(C) of such title is amended by striking or Regular Marine Corps and inserting Regular Marine Corps, or Regular Space Force. (3)Technical amendmentsChapter 9 of such title is further amended as follows: 
(A)In section 501(b)(1)— (i)by striking his each place it appears and inserting the member's; and 
(ii)by striking he and inserting the member. (B)In section 502— 
(i)by striking his designated representative each place it appears and inserting the Secretary's designated representative;  (ii)in subsection (a), by striking he each place it appears and inserting the member; and 
(iii)in subsection (b), by striking his and inserting the member's. (h)Allotment and assignment of pay (1)In generalSubsections (a), (c), and (d) of section 701 of title 37, United States Code, are each amended by striking or Marine Corps and inserting Marine Corps, or Space Force. 
(2)Technical amendmentsSuch section 701 is further amended— (A)in subsection (a), by striking his and inserting the officer's; 
(B)in subsection (b), by striking his and inserting the person's; and (C)in subsection (c), by striking his pay, and if he does so and inserting the member's pay, and if the member does so. 
(3)HeadingThe heading of such section 701 is amended to read as follows:  701.Members of the Army, Navy, Air Force, Marine Corps, and Space Force; contract surgeons. (4)Table of sectionsThe table of sections at the beginning of chapter 13 of such title is amended by striking the item relating to section 701 and inserting the following new item: 
 
 
701. Members of the Army, Navy, Air Force, Marine Corps, and Space Force; contract surgeons.. 
(i)Forfeiture of pay 
(1)Forfeiture for absence for intemperate use of alcohol or drugs 
(A)In generalSection 802 of title 37, United States Code, is amended by striking or Marine Corps and inserting Marine Corps, or Space Force. (B)Technical amendmentsSuch section 802 is further amended by striking his each place it appears and inserting the member's. 
(2)Forfeiture when dropped from rolls 
(A)In generalSection 803 of such title is amended by striking or the Air Force and inserting , the Air Force, or the Space Force. (B)HeadingThe heading of such section 803 is amended to read as follows: 
 
803.Commissioned officers of the Army, Air Force, or Space Force: forfeiture of pay when dropped from rolls. 
(C)Table of sectionsThe table of sections at the beginning of chapter 15 of such title is amended by striking the item relating to section 803 and inserting the following new item:   803. Commissioned officers of the Army, Air Force, or Space Force: forfeiture of pay when dropped from rolls.. (j)Effect on pay of extension of enlistmentSection 906 of title 37, United States Code, is amended by inserting Space Force, after Marine Corps,. 
(k)Administration of pay 
(1)Prompt payment required 
(A)In generalSection 1005 of title 37, United States Code, is amended by striking and of the Air Force and inserting , the Air Force, and the Space Force. (B)HeadingThe heading of such section 1005 is amended to read as follows: 
 
1005.Army, Air Force, and Space Force: prompt payments required. 
(C)Table of sectionsThe table of sections at the beginning of chapter 15 of such title is amended by striking the item relating to section 803 and inserting the following new item:   1005. Army, Air Force, and Space Force: prompt payments required.. (2)Deductions from pay (A)In generalSection 1007 of such title is amended— 
(i)in subsections (b), (d), (f), and (g), by striking or the Air Force and inserting , the Air Force, or the Space Force; and (ii)in subsection (e), by striking or Marine Corps and inserting Marine Corps, or Space Force. 
(B)Technical amendmentsSuch section 1007 is further amended— (i)in subsection (b), by striking him and inserting the member; 
(ii)in subsection (d), by striking his each place it appears and inserting the member's; and (iii)in subsection (f)— 
(I)by striking his and inserting the officer's; and (II)by striking he both places it appears and inserting the officer.  
926.Amendments to provisions of law relating to veterans’ benefits 
(a)Addition of space service to references to military, Naval, or air serviceTitle 38, United States Code, is amended by striking or air service and inserting air, or space service each place it appears in the following provisions: (1)Paragraphs (2), (5), (12), (16), (17), (18), (24), and (32) of section 101. 
(2)Section 105(a). (3)Section 106(b). 
(4)Section 701. (5)Paragraphs (1) and (2)(A) of section 1101. 
(6)Section 1103. (7)Section 1110. 
(8)Subsections (b)(1) and (c)(1) of section 1112. (9)Section 1113(b). 
(10)Section 1131. (11)Section 1132. 
(12)Section 1133. (13)Section 1137. 
(14)Section 1141. (15)Section 1153. 
(16)Section 1301. (17)Subsections (a) and (b) of section 1302. 
(18)Section 1310(b). (19)Section 1521(j). 
(20)Section 1541(h). (21)Subsections (a)(2)(B) and (e)(3) of section 1710. 
(22)Section 1712(a). (23)Section 1712A(c). 
(24)Section 1717(d)(1). (25)Subsections (b) and (c) of section 1720A. 
(26)Section 1720D(c)(3). (27)Section 1720E(a). 
(28)Section 1720G(a)(2)(B). (29)Subsections (b)(2), (e)(1), and (e)(4) of section 1720I. 
(30)Section 1781(a)(3). (31)Section 1783(b)(1). 
(32)Section 1922(a). (33)Section 2002(b)(1). 
(34)Section 2101A(a)(1). (35)Subsections (a)(1)(C) and (d) of section 2301. 
(36)Section 2302(a). (37)Section 2303(b)(2). 
(38)Subsections (b)(4)(A) and (g)(2) of section 2306. (39)Section 2402(a)(1). 
(40)Section 3018B(a). (41)Section 3102(a)(1)(A)(ii). 
(42)Subsections (a) and (b)(2)(A) of section 3103. (43)Section 3113(a). 
(44)Section 3501(a). (45)Section 3512(b)(1)(B)(iii). 
(46)Section 3679(c)(2)(A). (47)Section 3701(b)(2). 
(48)Section 3712(e)(2). (49)Section 3729(c)(1). 
(50)Subparagraphs (A) and (B) of section 3901(1). (51)Subsections (c)(1)(A) and (d)(2)(B) of section 5103A. 
(52)Section 5110(j). (53)Section 5111(a)(2)(A). 
(54)Section 5113(b)(3)(C). (55)Section 5303(e). 
(56)Section 6104(c). (57)Section 6105(a). 
(58)Subsections (a)(1) and (b)(3) of section 6301. (59)Section 6303(b). 
(60)Section 6304(b)(1). (61)Section 8301. 
(b)Definitions 
(1)Armed ForcesParagraph (10) of section 101 of title 38, United States Code, is amended by inserting Space Force, after Air Force,. (2)Secretary concernedParagraph (25)(C) of such section is amended by inserting or the Space Force before the semicolon. 
(3)Space Force ReserveParagraph (27) of such section is amended— (A)by redesignating subparagraphs (E) through (G) as subparagraphs (F) through (H), respectively; and 
(B)by inserting after subparagraph (D) the following new subparagraph (E):  (E)the Space Force Reserve;. 
(c)Placement of employees in military installationsSection 701 of title 38, United States Code, is amended by striking and Air Force and inserting Air Force, and Space Force. (d)Consideration to be accorded time, place, and circumstances of serviceSection 1154(b) of title 38, United States Code, is amended by striking or air organization and inserting air, or space organization. 
(e)Premium paymentsSection 1908 of title 38, United States Code, is amended by inserting Space Force, after Marine Corps,. (f)Secretary concerned for GI BillSection 3020(l)(3) of title 38, United States Code, is amended by inserting or the Space Force before the semicolon. 
(g)Definitions for Post-9/11 GI BillSection 3301(2)(C) of title 38,United States Code, is amended by inserting or the Space Force after Air Force. (h)Provision of credit protection and other servicesSection 5724(c)(2) of title 38, United States Code, is amended by striking or Marine Corps and inserting Marine Corps, or Space Force.  
927.Amendments to other provisions of the United States Code and other laws 
(a)Title 5; definition of Armed ForcesSection 2101(2) of title 5, United States Code, is amended by inserting after Marine Corps, the following: Space Force,. (b)Title 14 (1)Voluntary retirementSection 2152 of title 14, United States Code, is amended by striking or Marine Corps and inserting Marine Corps, or Space Force. 
(2)Computation of length of serviceSection 2513 of such title is amended by inserting after Air Force, the following: Space Force,. (c)Title 18; firearms as nonmailableSection 1715 of such title is amended by inserting Space Force, after Marine Corps,. 
(d)Title 31 
(1)Definitions relating to claimsSection 3701(a)(7) of title 31, United States Code, is amended by inserting Space Force, after Marine Corps,. (2)Collection and compromiseSection 3711(f) of such title is amended in paragraphs (1) and (3) by inserting Space Force, after Marine Corps, each place it appears. 
(e)Title 41; honorable discharge certificate in lieu of birth certificateSection 6309(a) of title 41, United States Code, is amended by inserting Space Force, after Marine Corps,. (f)Title 51; powers of the administration in performance of functionsSection 20113(l) of title 51, United States Code, is amended— 
(1)in the subsection heading, by striking Services and inserting Forces; and (2)by striking and Marine Corps and inserting Marine Corps, and Space Force.  
(g)Public Law 79–772; board of National Air and Space MuseumSection 1(a) of the Act of August 12, 1946 (60 Stat. 997, chapter 995; 20 U.S.C. 77(a)), is amended by inserting the Chief of Space Operations, or the Chief's designee, after the Chief of Staff of the Air Force, or his designee,.  928.Applicability to other provisions of lawSection 958(b)(1) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1567; 10 U.S.C. 9081 note) is amended— 
(1)in the matter preceding subparagraph (A), by striking or the amendments made by this subtitle and inserting , the amendments made by this subtitle, or the amendments made by subtitle C of title IX of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021; (2)in subparagraph (A), by striking and at the end; 
(3)in subparagraph (B), by striking the period at the end and inserting a semicolon; and (4)by adding at the end the following new subparagraphs: 
 
(C)the authority of the Secretary of Defense with respect to the Air Force, members of the Air Force, or civilian employees of the Air Force may be exercised by the Secretary with respect to the Space Force, members of the Space Force, or civilian employees of the Space Force; and (D)the authority of the Secretary of the Air Force with respect to the Air Force, members of the Air Force, or civilian employees of the Air Force may be exercised by the Secretary with respect to the Space Force, members of the Space Force, or civilian employees of the Space Force.. 
929.Temporary exemption from authorized daily average of members in pay grades E–8 and E–9Section 517 of title 10, United States Code, shall not apply to the Space Force until October 1, 2023.  930.Limitation on transfer of military installations to the jurisdiction of the Space Force (a)LimitationA military installation (whether or not under the jurisdiction of the Department of the Air Force) may not be transferred to the jurisdiction or command of the Space Force until the Secretary of the Air Force briefs the congressional defense committees on the results of a business case analysis, conducted by the Secretary in connection with the transfer, of the cost and efficacy of the transfer. 
(b)Timing of briefingThe briefing on a business case analysis conducted pursuant to subsection (a) shall be provided not later than 15 days after the date of the completion of the business case analysis by the Secretary.  931.Organization of the Space Force (a)Limitations (1)Secretary of DefenseThe Secretary of Defense may not establish a Space National Guard or Space Reserve as a reserve component of the Space Force until the Secretary completes the study under subsection (b) and determines, based on the result of such study, that a Space National Guard or a Space Reserve is the organization best suited to discharge, in an effective and efficient manner, the missions intended to be assigned to such organization. 
(2)Secretary of the Air ForceUntil the Secretary of Defense carries out subsection (b), the Secretary of the Air Force may not— (A)transfer, to another component of the Air Force, any member or civilian personnel of the Air National Guard who is assigned to a space mission; or 
(B)relocate any asset, or dissolve any element, of the Air National Guard or Air Force Reserve that is assigned to a space mission. (b)Study and report requiredNot later than March 31, 2021, the Secretary of Defense shall conduct a study to formulate a plan regarding how best to organize the active and reserve components of the Space Force and submit to the Committees on Armed Services of the Senate and the House of Representatives a report regarding such study. The report shall include the following: 
(1)The assumptions and factors used to make the plan. (2)Individuals who made recommendations regarding the organization of such components. 
(3)Determinations of the Secretary regarding the mission, organization, and unit retention of such components. (4)The final organizational and integration recommendations regarding such components. 
(5)The proposed staffing and operational organization for such components. (6)The estimated date of implementation of the plan. 
(7)Any savings or costs arising from the preservation of existing space-related force structures in the Air National Guard. (c)Rule of constructionNothing in this section may be construed to prohibit the reserve components of the Air Force from performing space missions or continuing to support the Air Force and the Space Force in the performance of space missions. 
XGeneral Provisions 
 
Subtitle A—Financial Matters 
Sec. 1001. General transfer authority. 
Sec. 1002. Budget materials for special operations forces. 
Sec. 1003. Application of Financial Improvement and Audit Remediation Plan to fiscal years following fiscal year 2020. 
Sec. 1004. Incentives for the achievement by the components of the Department of Defense of unqualified audit opinions on the financial statements. 
Sec. 1005. Audit readiness and remediation. 
Sec. 1006. Addition of Chief of the National Guard Bureau to the list of officers providing reports of unfunded priorities. 
Subtitle B—Counterdrug Activities 
Sec. 1011. Quarterly reports on Department of Defense support provided to other United States agencies for counterdrug activities and activities to counter transnational organized crime. 
Subtitle C—Naval Vessels 
Sec. 1021. Limitation on availability of certain funds without naval vessels plan and certification. 
Sec. 1022. Limitations on use of funds in National Defense Sealift Fund for purchase of foreign constructed vessels. 
Sec. 1023. Use of National Sea-Based Deterrence Fund for incrementally funded contracts to provide full funding for Columbia class submarines. 
Sec. 1024. Preference for United States vessels in transporting supplies by sea. 
Sec. 1025. Restrictions on overhaul, repair, etc. of naval vessels in foreign shipyards. 
Sec. 1026. Biennial report on shipbuilder training and the defense industrial base. 
Sec. 1027. Modification of waiver authority on prohibition on use of funds for retirement of certain legacy maritime mine countermeasure platforms. 
Sec. 1028. Extension of authority for reimbursement of expenses for certain Navy mess operations afloat. 
Sec. 1029. Working group on stabilization of Navy shipbuilding industrial base workforce. 
Sec. 1030. Limitation on naval force structure changes. 
Subtitle D—Counterterrorism 
Sec. 1041. Extension of prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to the United States. 
Sec. 1042. Extension of prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1043. Extension of prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to certain countries. 
Sec. 1044. Extension of prohibition on use of funds to close or relinquish control of United States Naval Station, Guantanamo Bay, Cuba. 
Subtitle E—Miscellaneous Authorities and Limitations 
Sec. 1051. Support of special operations to combat terrorism. 
Sec. 1052. Expenditure of funds for Department of Defense clandestine activities that support operational preparation of the environment. 
Sec. 1053. Sale or donation of excess Department of Defense personal property for law enforcement activities. 
Sec. 1054. Prohibition on retirement of nuclear powered aircraft carriers before first refueling. 
Sec. 1055. Reauthorization of National Oceanographic Partnership Program. 
Sec. 1056. Modification and technical correction to Department of Defense authority to provide assistance along the southern land border of the United States. 
Sec. 1057. Limitation on use of funds for retirement of A–10 aircraft. 
Sec. 1058. Considerations relating to permanently basing United States equipment or additional forces in host countries with at-risk vendors in 5G or 6G networks. 
Sec. 1059. Public availability of Department of Defense legislative proposals. 
Sec. 1060. Arctic planning, research, and development. 
Sec. 1061. Authority to establish a movement coordination center pacific in the Indo-Pacific region. 
Sec. 1062. Limitation on provision of funds to institutions of higher education hosting Confucius Institutes. 
Sec. 1063. Support for national maritime heritage grants program. 
Sec. 1064. Requirements for use of Federal law enforcement personnel, active duty members of the Armed Forces, and National Guard personnel in support of Federal authorities to respond to civil disturbances. 
Subtitle F—Studies and Reports 
Sec. 1071. FFRDC study of explosive ordnance disposal agencies. 
Sec. 1072. Study on force structure for Marine Corps aviation. 
Sec. 1073. Report on joint training range exercises for the Pacific region. 
Sec. 1074. Reports on threats to United States forces from small unmanned aircraft systems worldwide. 
Sec. 1075. Under Secretary of Defense (Comptroller) reports on improving the budget justification and related materials of the Department of Defense. 
Sec. 1076. Quarterly briefings on Joint All Domain Command and Control effort. 
Sec. 1077. Report on civilian casualty resourcing and authorities. 
Sec. 1078. Comptroller General Review of Department of Defense efforts to prevent resale of goods manufactured by forced labor in commissaries and exchanges. 
Sec. 1079. Comptroller General report on Department of Defense processes for responding to congressional reporting requirements. 
Subtitle G—Other Matters 
Sec. 1081. Technical, conforming, and clerical amendments. 
Sec. 1082. Reporting of adverse events relating to consumer products on military installations. 
Sec. 1083. Modification to First Division monument. 
Sec. 1084. Sense of Congress regarding reporting of civilian casualties resulting from United States military operations. 
Sec. 1085. Deployment of real-time status of special use airspace. 
Sec. 1086.  Duties of Secretary under uniformed and overseas citizens absentee voting act. 
Sec. 1087. Mitigation of military helicopter noise. 
Sec. 1088. Congressional expression of support for designation of National Borinqueneers Day. 
Sec. 1089. Ted Stevens Center for Arctic Security Studies. 
Sec. 1090. Establishment of vetting procedures and monitoring requirements for certain military training. 
Sec. 1091. Personal protective equipment matters.  
AFinancial Matters 
1001.General transfer authority 
(a)Authority To transfer authorizations 
(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this division for fiscal year 2021 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred. (2)LimitationExcept as provided in paragraph (3), the total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $4,000,000,000. 
(3)Exception for transfers between military personnel authorizationsA transfer of funds between military personnel authorizations under title IV shall not be counted toward the dollar limitation in paragraph (2). (b)LimitationsThe authority provided by subsection (a) to transfer authorizations— 
(1)may only be used to provide authority for items that have a higher priority than the items from which authority is transferred; and (2)may not be used to provide authority for an item that has been denied authorization by Congress. 
(c)Effect on authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred. (d)Notice to CongressThe Secretary shall promptly notify Congress of each transfer made under subsection (a). 
1002.Budget materials for special operations forcesSection 226 of title 10, United States Code, is amended— (1)in subsection (a)— 
(A)by inserting of Defense and the Secretary of each of the military departments after Secretary; (B)by striking 2021 and inserting 2022; 
(C)by striking a consolidated budget justification display and inserting a budget justification display for each applicable appropriation; (D)in the second sentence, by striking display and all that follows and inserting displays shall include each of the following: and 
(E)by adding at the end the following new paragraphs:  (1)Details at the appropriation and line item level, including any amount for service-common support, acquisition support, training, operations, pay and allowances, base operations sustainment, and any other common services and support.  
(2)An identification of any change in the level or type of service-common support and enabling capabilities provided by each of the military services or Defense Agencies to special operations forces for the fiscal year covered by the budget justification display when compared to the preceding fiscal year, including the rationale for any such change and any mitigating actions. (3)An assessment of the specific effects that the budget justification display for the fiscal year covered by the display and any anticipated future manpower and force structure changes are likely to have on the ability of each of the military services to provide service-common support and enabling capabilities to special operations forces. 
(4)Any other matters the Secretary of Defense or the Secretary of a military department determines are relevant.; (2)by redesignating subsection (b) as subsection (c); and 
(3)by inserting after subsection (a) the following new subsection (b):  (b)Consolidated budget justification displayThe Secretary of Defense shall include, in the budget materials submitted to Congress under section 1105 of title 31, for fiscal year 2022 and any subsequent fiscal year, a consolidated budget justification display containing the same information as is required in the budget justification displays required under subsection (a). Such consolidated budget justification display may be provided as a summary by appropriation for each military department and a summary by appropriation for all Defense Agencies.. 
1003.Application of Financial Improvement and Audit Remediation Plan to fiscal years following fiscal year 2020Section 240b(a)(2)(A)(iii) of title 10, United States Code, is amended by striking for fiscal year 2018 and all that follows and inserting for each fiscal year after fiscal year 2020 occurs by not later than March 31 following such fiscal year;.  1004.Incentives for the achievement by the components of the Department of Defense of unqualified audit opinions on the financial statements (a)Incentives required (1)In generalNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense (Comptroller), acting through the Deputy Chief Financial Officer of the Department of Defense, shall develop and issue guidance to provide incentives for the achievement by each department, agency, and other component of the Department of Defense of unqualified audit opinions on their financial statements. 
(2)ApplicabilityThe guidance required under paragraph (1) shall provide incentives for individual employees in addition to departments, agencies, and components. (b)ReportSection 240b(b)(1)(B) of title 10, United States Code, is amended by adding at the end the following new clause: 
 
(xiii)An description of the incentives available pursuant to the guidance required by section 1004(a) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, including a detailed explanation of how such incentives were provided during the fiscal year covered by the report.. 1005.Audit readiness and remediation (a)Audit remediation planSection 240g(a) of title 10, United States Code, is amended— 
(1)in paragraph (2), by striking and at the end; (2)in paragraph (3), by striking the period and inserting ; and; and 
(3)by adding at the end the following new paragraphs:  (4)the amount spent by the Department on operating and maintaining financial management systems during the preceding five fiscal years; and 
(5)the amount spent by the Department on acquiring or developing new financial management systems during such five fiscal years.. (b)Annual report on unfunded priorities (1)In generalChapter 9A of title 10, United States Code, is amended by adding at the end the following new section: 
 
240i.Annual report on unfunded priorities 
(a)In generalNot later than 10 days after the date on which the budget of the President for a fiscal year is submitted to Congress pursuant to section 1105 of title 31, the Under Secretary of Defense (Comptroller) shall submit to the Secretary of Defense, the Chairman of the Joint Chiefs of Staff, and the congressional defense committees a report on unfunded priorities of the Department of Defense related to audit readiness and remediation. (b)Elements (1)Each report under subsection (a) shall include, for each unfunded priority covered by such report, the following: 
(A)A summary description of such priority, including the objectives to be achieved if such priority were to be funded (whether in whole or in part). (B)The additional amount of funds recommended in connection with the objectives identified under subparagraph (A). 
(C)Account information with respect to such priority, including, as applicable, the following: (i)Line item number, in the case of applicable procurement accounts. 
(ii)Program element number, in the case of applicable research, development, test, and evaluation accounts. (iii)Sub-activity group, in the case of applicable operation and maintenance accounts.  
(2)The Under Secretary shall ensure that the unfunded priorities covered by a report under subsection (a) are listed in the order of urgency of priority, as determined by the Under Secretary. (c)Unfunded Priority DefinedIn this section, the term unfunded priority, with respect to a fiscal year, means an activity related to an audit readiness or remediation effort stemming from a relevant requirement under the Chief Financial Officer Act (Public Law 101–576), chapter 9 of title 31, or this chapter that— 
(1)is not funded in the budget of the President for that fiscal year, as submitted to Congress pursuant to section 1105 of title 31; (2)is necessary to address a shortfall in an audit readiness or remediation activity; and 
(3)would have been recommended for funding through the budget referred to in paragraph (1) if— (A)additional resources had been available for the budget to fund the program, activity, or mission requirement; or 
(B)the program, activity, or mission requirement had emerged before the budget was formulated.. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 240h the following new item: 
 
 
240i. Annual report on unfunded priorities.. 
1006.Addition of Chief of the National Guard Bureau to the list of officers providing reports of unfunded prioritiesSection 222a of title 10, United States Code, is amended— (1)in subsection (b), as amended by section 924, by adding at the end the following new paragraph:  
 
(7)The Chief of the National Guard Bureau in the role assigned to that position in section 10502(c)(1) of this title.; and (2)in subsection (c), by adding at the end the following new paragraph: 
 
(3)National Guard unfunded priorities 
(A)In generalThe officer specified under subsection (b)(6) shall only include in a report submitted under subsection (a) such priorities that— (i)relate to equipping requirements in support of non-federalized National Guard responsibilities for the homeland defense or civil support missions; and  
(ii)except as provided in subparagraph (B), were not included in a report under this section submitted by an officer specified in subsection (b)(1) or (3) for any of five fiscal years preceding the fiscal year for which the report is submitted, on behalf of National Guard forces to address a warfighting requirement.  (B)ExceptionThe officer specified under subsection (b)(6) may include in a report submitted under subsection (a) an unfunded priority covered by subparagraph (A)(ii) if the Secretary of Defense— 
(i)determines that the inclusion such unfunded priority reasonably supports the priorities of the Department under the national defense strategy under section 113(g) of this title; and (ii)submits to the congressional defense committees written notice of such determination.. 
BCounterdrug Activities 
1011.Quarterly reports on Department of Defense support provided to other United States agencies for counterdrug activities and activities to counter transnational organized crimeSection 284(h) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (3)Quarterly reports (A)In generalNot less frequently than once each quarter, the Secretary shall submit to the appropriate committees of Congress a report on Department of Defense support provided under subsection (b) during the quarter preceding the quarter during which the report is submitted. Each such report shall be submitted in written and electronic form and shall include— 
(i)an identification of each recipient of such support; (ii)a description of the support provided and anticipated duration of such support; and 
(iii)a description of the sources and amounts of funds used to provide such support; (B)Appropriate committees of CongressNotwithstanding subsection (i)(1), for purposes of a report under this paragraph, the appropriate committees of Congress are— 
(i)the Committees on Armed Services of the Senate and House of Representatives; and (ii)any committee with jurisdiction over the department or agency that receives support covered by the report.. 
CNaval Vessels 
1021.Limitation on availability of certain funds without naval vessels plan and certificationSection 231 of title 10, United States Code, is amended— (1)in subsection (a)— 
(A)by striking Secretary of Defense and inserting Secretary of the Navy; and (B)by striking and after the colon; and 
(2)in subsection (e)— (A)in paragraph (1), by striking the Secretary of the Navy may not use more than 50 percent of the funds and inserting the Secretary of Defense may not use more than 25 percent of the funds; and 
(B)in paragraph (2)— (i)by striking Secretary of the Navy and inserting Secretary of Defense; 
(ii)by striking operation and maintenance, Navy and inserting operation and maintenance, Defense-wide; and (iii)by inserting before the period at the end the following: , that remain available for obligation or expenditure as of the date on which the plan and certification under subsection (a) are required to be submitted.  
1022.Limitations on use of funds in National Defense Sealift Fund for purchase of foreign constructed vesselsSection 2218(f)(3) of title 10, United States Code, is amended— (1)in subparagraph (C), by striking seven and inserting nine; 
(2)in subparagraph (E)— (A)in the matter preceding clause (i), by striking two and inserting four; and 
(B)in clause (ii), by striking 2026 and inserting 2028; and (3)in subparagraph (G), by striking subparagraph (E) and inserting subparagraph (F).  
1023.Use of National Sea-Based Deterrence Fund for incrementally funded contracts to provide full funding for Columbia class submarines 
(a)In generalSection 2218a(h)(1) of title 10, United States Code, is amended— (1)by striking incrementally funded contracts for and all that follows and inserting incrementally funded contracts for—; and 
(2)by adding at the end the following new subparagraphs:  (A)advance procurement of high value, long lead time items for nuclear powered vessels to better support construction schedules and achieve cost savings through schedule reductions and properly phased installment payments; and 
(B)construction of the first two Columbia class submarines.. (b)LimitationNone of the amounts authorized to be appropriated or otherwise made available for any of fiscal years 2021 through 2023 for the Department of Defense for Shipbuilding and Conversion, Navy, for the Ohio Replacement Submarine line item, may be obligated or expended for the construction of SSBN 827, unless otherwise specifically provided by law. 
1024.Preference for United States vessels in transporting supplies by sea 
(a)Preference for United States vessels in transporting supplies by sea 
(1)In generalSection 2631 of title 10, United States Code, is amended to read as follows:  2631.Preference for United States vessels in transporting supplies by sea (a)In generalSupplies bought for the Army, Navy, Air Force, or Marine Corps, or for a Defense Agency, or otherwise transported by the Department of Defense, may only be transported by sea in— 
(1)a vessel belonging to the United States; or (2)a vessel of the United States (as such term is defined in section 116 of title 46). 
(b)Waiver and notification 
(1)The Secretary of Defense may waive the requirement under subsection (a) if such a vessel is— (A)not available at a fair and reasonable rate for commercial vessels of the United States; or 
(B)otherwise not available. (2)At least once each fiscal year, the Secretary of Defense shall submit, in writing, to the appropriate congressional committees a notice of any waiver granted under this subsection and the reasons for such waiver. 
(c)Requirements for reflagging or repair work 
(1)In each request for proposals to enter into a time-charter contract for the use of a vessel for the transportation of supplies under this section, the Secretary of Defense shall require that— (A)any reflagging or repair work on a vessel for which a proposal is submitted in response to the request for proposals be performed in the United States (including any territory of the United States); and 
(B)any corrective and preventive maintenance or repair work on a vessel under contract pursuant to this section relevant to the purpose of such contract be performed in the United States (including any territory of the United States) for the duration of the contract, to the greatest extent practicable. (2)The Secretary of Defense may waive a requirement under paragraph (1) if the Secretary determines that such waiver is critical to the national security of the United States. The Secretary shall immediately submit, in writing, to the appropriate congressional committees a notice of any waiver granted under this paragraph and the reasons for such waiver. 
(3)In this subsection: (A)The term reflagging or repair work means work performed on a vessel— 
(i)to enable the vessel to meet applicable standards to become a vessel of the United States; or (ii)to convert the vessel to a more useful military configuration. 
(B)The term corrective and preventive maintenance or repair means— (i)maintenance or repair actions performed as a result of a failure in order to return or restore equipment to acceptable performance levels; and 
(ii)scheduled maintenance or repair actions to prevent or discover functional failures. (d)ComplianceThe Secretary of Defense shall ensure that contracting officers of the Department of Defense award contracts under this section to responsible offerors and monitor and ensure compliance with the requirements of this section. The Secretary shall— 
(1)ensure that timely, accurate, and complete information on contractor performance under this section is included in any contractor past performance database used by an executive agency; and (2)exercise appropriate contractual rights and remedies against contractors who fail to comply with this section, or subchapter I of chapter 553 of title 46, as determined by the Secretary of Transportation under such subchapter, including by— 
(A)determining that a contractor is ineligible for an award of such a contract; or (B)terminating such a contract or suspension or debarment of the contractor for such contract. 
(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committees on Armed Services of the Senate and the House of Representatives; 
(2)the Committee on Transportation and Infrastructure of the House of Representatives; and (3)the Committee on Commerce, Science, and Transportation of the Senate.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 157 of title 10, United States Code, is amended by striking the item relating to section 2631 and inserting the following new item:   2631. Preference for United States vessels in transporting supplies by sea.. (b)Amendments to title 46, United States Code (1)Transfer of provision relating to priority loading for coal (A)In generalSection 55301 of title 46, United States Code, is redesignated as section 55123 of such title, transferred to appear after section 55122 of such title, and amended so that the enumerator, section heading, typeface, and typestyle conform to those appearing in other sections in such title. 
(B)Conforming amendments 
(i)The analysis for subchapter I of chapter 553 of title 46, United States Code, is amended by striking the item relating to section 55301. (ii)The analysis for chapter 551 of title 46, United States Code, is amended by inserting after the item relating to section 55122 the following new item: 
 
 
55123. Priority loading for coal.. 
(2)Amendment to subchapter headingThe heading of subchapter I of chapter 553 of title 46, United States Code, is amended to read as follows:   SUBCHAPTER I—GOVERNMENT IMPELLED TRANSPORTATION. 1025.Restrictions on overhaul, repair, etc. of naval vessels in foreign shipyards (a)Exception for damage repair due to hostile actions or interventionsSection 8680(a) of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking , other than in the case of voyage repairs; and (2)by adding at the end the following new paragraph: 
 
(3)Notwithstanding paragraph (1), a naval vessel described in paragraph (1) may be repaired in a shipyard outside the United States or Guam if the repairs are— (A)voyage repairs; or 
(B)necessary to correct damage sustained due to hostile actions or interventions.. (b)Limited authority To use foreign workersSection 8680(a)(2)(B)(i) of title 10, United States Code, is amended— 
(1)by inserting (I) after (i); and (2)by adding at the end the following new subclauses: 
 
(II)Notwithstanding subclause (I), foreign workers may be used to perform corrective and preventive maintenance or repair on a vessel as described in subparagraph (A) only if the Secretary of the Navy determines that travel by United States Government personnel or United States contractor personnel to perform the corrective or preventive maintenance or repair is not advisable for health or safety reasons. The Secretary of the Navy may not delegate the authority to make a determination under this subclause. (III)Not later than 30 days after making a determination under subclause (II), the Secretary of the Navy shall submit to the congressional defense committees written notification of the determination. The notification shall include the reasons why travel by United States personnel is not advisable for health or safety reasons, the location where the corrective and preventive maintenance or repair will be performed, and the approximate duration of the corrective and preventive maintenance or repair.. 
(c)Technical correctionSection 8680(a)(2)(C)(ii) of title 10, United States Code, is amended by striking the period after means—. 1026.Biennial report on shipbuilder training and the defense industrial base (a)In generalChapter 863 of title 10, United States Code, is amended by adding at the end the following new section: 
 
8692.Biennial report on shipbuilder training and the defense industrial baseNot later than February 1 of each even-numbered year until 2026, the Secretary of the Navy, in coordination with the Secretary of Labor, shall submit to the Committee on Armed Services and the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Armed Services and the Committee on Education and Labor of the House of Representatives a report on shipbuilder training and hiring requirements necessary to achieve the Navy’s 30-year shipbuilding plan and to maintain the shipbuilding readiness of the defense industrial base. Each such report shall include each of the following: (1)An analysis and estimate of the time and investment required for new shipbuilders to gain proficiency in particular shipbuilding occupational specialties, including detailed information about the occupational specialty requirements necessary for construction of naval surface ship and submarine classes to be included in the Navy’s 30-year shipbuilding plan. 
(2)An analysis of the age demographics and occupational experience level (measured in years of experience) of the shipbuilding defense industrial workforce. (3)An analysis of the potential time and investment challenges associated with developing and retaining shipbuilding skills in organizations that lack intermediate levels of shipbuilding experience. 
(4)Recommendations concerning how to address shipbuilder training during periods of demographic transition and evolving naval fleet architecture consistent with the Navy’s most recent Integrated Force Structure Assessment. (5)An analysis of whether emerging technologies, such as augmented reality, may aid in new shipbuilder training. 
(6)Recommendations concerning how to encourage young adults to enter the defense shipbuilding industry and to develop the skills necessary to support the shipbuilding defense industrial base.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
8692. Biennial report on shipbuilder training and the defense industrial base.. 
1027.Modification of waiver authority on prohibition on use of funds for retirement of certain legacy maritime mine countermeasure platforms 
(a)In generalSection 1046(b)(1) of the National Defense Authorization Act for Fiscal Year 2018 (Public law 115–91; 131 Stat. 1556) is amended by striking certifies and inserting , with the concurrence of the Director of Operational Test and Evaluation, certifies in writing. (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to waivers under subsection (b)(1) of section 1046 of the National Defense Authorization Act for Fiscal Year 2018 of the prohibition under subsection (a) of that section that occur on or after that date.  
1028.Extension of authority for reimbursement of expenses for certain Navy mess operations afloatSection 1014(b) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4585), as most recently amended by section 1023(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 966), is further amended by striking September 30, 2020 and inserting September 30, 2025. 1029.Working group on stabilization of Navy shipbuilding industrial base workforce (a)In generalThe Secretary of the Navy and the Secretary of Labor shall jointly establish and appoint members to a working group, which shall make recommendations to enhance the integration of programs, resources, and expertise to strengthen the Navy shipbuilding industrial base through greater stabilization of the workforce available to the Navy shipbuilding industrial base. 
(b)DutiesThe working group established pursuant to subsection (a) shall carry out the following activities: (1)Analyze existing Department of the Navy shipbuilding contracts and other relevant information to better anticipate future employment trends and tailor support and opportunities for workers most vulnerable to upcoming workforce fluctuations. 
(2)Identify existing Department of Labor programs for unemployed, underemployed, and furloughed employees that could benefit the Navy shipbuilding industrial base workforce during times of workload fluctuations and workforce instability, and explore potential partnerships to connect employees with appropriate resources. (3)Explore possible cost sharing agreements to enable the Secretary of the Navy to contribute funding to existing Department of Labor workforce programs to support the Navy shipbuilding industrial base workforce. 
(4)Examine possible programs that will specifically assist furloughed employees in the Navy shipbuilding industrial base workforce who may sporadically rely on unemployment benefits. (5)Explore opportunities for unemployed, underemployed, or furloughed employees in the Navy shipbuilding industrial base workforce to receive workforce training through temporary partnerships with States, technical schools, community colleges, and other local workforce development opportunities. 
(6)Review existing training programs for the Navy shipbuilding industrial base workforce to maximize relevant and necessary training opportunities that would broaden employee skillset during times of unemployment, underemployment, or furlough, where applicable. (7)Assess the possibility of Navy shipbuilding employee support programs to weather a period of unemployment, underemployment, or furlough, including compensation options, alternative employment, temporary stipends, or other worker support opportunities. 
(8)Study cross-State credentialing requirements and identify any restrictions that inhibit the flexibility of the Navy shipbuilding industrial base workforce to seek employment opportunities across State lines, and make recommendations to streamline licensing, credentialing, certification, and qualification requirements within the shipbuilding industry. (9)Review additional or new contracting authorities that could enable the Department of the Navy to award short-term, flexible contracts that will prioritize work for unemployed, underemployed, or furloughed employees within the Navy shipbuilding industrial base workforce. 
(10)Identify specific workforce support programs to support suppliers of all sizes within the Navy shipbuilding industrial base, and assess any additional support from prime contractors that would improve the stability of such suppliers. (11)Assess whether greater collaboration with the United States Coast Guard and its shipbuilding contractors and subcontractors would improve Navy shipbuilding industrial base workforce stability by assessing a totality of Navy and Coast Guard shipbuilding demands. 
(12)Consider potential pilot programs that will specifically address Navy shipbuilding industrial base workforce stability. (13)Explore any additional opportunities to invest in recruiting, retaining, and training a skilled Navy shipbuilding industrial base workforce. 
(14)Consider and incorporate the findings and recommendations, as appropriate, of the report on shipbuilder training and the defense industrial base required under section 1037 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1583). (c)Notice of establishment and structureNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy, in coordination with the Secretary of Labor, shall submit to the congressional defense committees notice regarding the membership and structure of the working group established pursuant to subsection (a). 
(d)ReportNot later than one year after the date of the enactment of this Act, the Secretary of the Navy, in consultation with the Secretary of Labor, shall submit to the congressional defense committees, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Education and Labor of the House of Representatives a report containing the findings and recommendations of the working group established pursuant to subsection (a). (e)TerminationThe working group established pursuant to subsection (a) shall terminate on the date that is 30 days after the submittal of the report required under subsection (d). 
1030.Limitation on naval force structure changesNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2021 for the Navy may be obligated or expended to retire, or to prepare for the retirement, transfer, or placement in storage of, any Department of the Navy ship until the date that is 30 days after the date on which Secretary of Defense submits to the congressional defense committees the 2020 Naval Integrated Force Structure Assessment. DCounterterrorism 1041.Extension of prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to the United StatesSection 1033 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1953), as amended by section 1043 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1586), is further amended by striking December 31, 2020 and inserting December 31, 2021. 
1042.Extension of prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, CubaSection 1034(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1954), as amended by section 1044 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1586), is further amended by striking December 31, 2020 and inserting December 31, 2021. 1043.Extension of prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to certain countriesSection 1035 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1954), as amended by section 1042 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1568), is further amended by striking December 31, 2020 and inserting December 31, 2021. 
1044.Extension of prohibition on use of funds to close or relinquish control of United States Naval Station, Guantanamo Bay, CubaSection 1036 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1551), as most recently amended by section 1045 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1586), is further amended by striking fiscal year 2018, 2019, or 2020 and inserting fiscal years 2018 through 2021. EMiscellaneous Authorities and Limitations 1051.Support of special operations to combat terrorismSection 127e of title 10, United States Code, is amended— 
(1)by striking subsection (c) and inserting the following new subsection (c):  (c)Procedures (1)In generalThe authority in this section shall be exercised in accordance with such procedures as the Secretary shall establish for purposes of this section. The Secretary shall notify the congressional defense committees of any material change to such procedures. 
(2)ElementsThe procedures required under paragraph (1) shall establish, at a minimum, each of the following: (A)Policy, strategy, or other guidance for the execution of, and constraints within, activities conducted under this section. 
(B)The processes through which activities conducted under this section are to be developed, validated, and coordinated, as appropriate, with relevant Federal entities. (C)The processes through which legal reviews and determinations are made to comply with this section and ensure that the exercise of the authority in this section is consistent with the national security of the United States.; 
(2)in subsection (d)(2), by adding at the end the following new subparagraphs:  (G)A description of the entities with which the recipients of support are engaged in hostilities and whether each such entity is covered under an authorization for use of military force. 
(H)A description of the steps taken to ensure the support is consistent with United States national security objectives. (I)A description of the steps taken to ensure that the recipients of support have not engaged in human rights violations.; 
(3)by redesignating subsections (e) through (h) as subsections (f) through (i), respectively; (4)by inserting after subsection (d) the following new subsection (e): 
 
(e)Notification of suspension or termination of support 
(1)In generalNot later than 48 hours after suspending or terminating support to any foreign force, irregular force, group, or individual under the authority in this section, the Secretary shall submit to the congressional defense committees a written notice of such suspension or termination. (2)ElementsNotice provided under paragraph (1) with respect to the suspension or termination of support shall include each of the following elements: 
(A)A description of the reasons for the suspension or termination of such support. (B)A description of any effects on regional, theatre, or global campaign plan objectives anticipated to result from the suspension or termination of such support. 
(C)A plan for the suspension or termination of the support, and, in the case of support that is planned to be transitioned to another program of the Department of Defense or another Federal department or agency, a detailed description of the transition plan, including the resources, equipment, capabilities, and personnel associated with such plan.; and (5)by striking subsection (g), as redesignated by paragraph (3), and inserting the following new subsection (g): 
 
(g)Construction of authorityNothing in this section may be construed to constitute authority to conduct or provide statutory authorization for any of the following: (1)A covert action, as such term is defined in section 503(e) of the National Security Act of 1947 (50 U.S.C. 3093(e)). 
(2)An introduction of the armed forces, (including as such term is defined in section 8(c) of the War Powers Resolution (50 U.S.C. 1547(c)), into hostilities, or into situations where hostilities are clearly indicated by the circumstances, without specific statutory authorization within the meaning of section 5(b) of such Resolution (50 U.S.C. 1544(b)). (3)Activities or support of activities, directly or indirectly, that are inconsistent with the laws of armed conflict.. 
1052.Expenditure of funds for Department of Defense clandestine activities that support operational preparation of the environment 
(a)In generalChapter 3 of title 10, United States Code, is amended by inserting after section 127e the following new section:  127f.Expenditure of funds for clandestine activities that support operational preparation of the environment (a)AuthoritySubject to subsections (b) through (d), the Secretary of Defense may expend up to $15,000,000 in any fiscal year for clandestine activities for any purpose the Secretary determines to be proper for preparation of the environment for operations of a confidential nature. Such a determination is final and conclusive upon the accounting officers of the United States. The Secretary may certify the amount of any such expenditure authorized by the Secretary that the Secretary considers advisable not to specify, and the Secretary’s certificate is sufficient voucher for the expenditure of that amount. 
(b)FundsFunds for expenditures under this section in a fiscal year shall be derived from amounts authorized to be appropriated for that fiscal year for operation and maintenance, Defense-wide. (c)Limitation on delegationThe Secretary of Defense may not delegate the authority under this section with respect to any expenditure in excess of $250,000. 
(d)Exclusion of intelligence activities 
(1)This section does not constitute authority to conduct, or expend funds for, intelligence, counterintelligence, or intelligence-related activities. (2)In this subsection, the terms intelligence and counterintelligence have the meaning given those terms in section 3 of the National Security Act of 1947 (50 U.S.C. 3003). 
(e)Annual reportNot later than December 31 each year, the Secretary of Defense shall submit to the congressional defense committees a report on expenditures made under this section during the fiscal year preceding the year in which the report is submitted. Each report shall include, for each expenditure under this section during the fiscal year covered by such report— (1)the amount and date of such expenditure; 
(2)a detailed description of the purpose for which such expenditure was made; (3)an explanation why other authorities available to the Department of Defense could not be used for such expenditure; and 
(4)any other matters the Secretary considers appropriate.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 127e the following new item: 
 
 
127f. Expenditure of funds for clandestine activities that support operational preparation of the environment.. 
1053.Sale or donation of excess Department of Defense personal property for law enforcement activities 
(a)Inclusion of disaster-related emergency preparedness activities among law enforcement activities authorities 
(1)InclusionSubsection (a)(1)(A) of section 2576a of title 10, United States Code, is amended by inserting disaster-related emergency preparedness, after counterterrorism,. (2)Preference in transfersSubsection (d) of such section is amended to read as follows: 
 
(d)Preference for certain transfersIn considering applications for the transfer of personal property under this section, the Secretary shall give a preference to applications indicating that the transferred property will be used in the counterdrug, counterterrorism, disaster-related emergency preparedness, or border security activities of the recipient agency. Applications that request vehicles used for disaster-related emergency preparedness, such as high-water rescue vehicles, should receive the highest preference.. (b)Additional conditions and limitations (1)Additional training of recipient agency personnel requiredSubsection (b)(6) of section 2576a of title 10, United States Code, is amended by inserting before the period at the end the following: , including respect for the rights of citizens under the Constitution of the United States and de-escalation of force. 
(2)Certain property not transferrableSuch section is further amended— (A)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; and 
(B)by inserting after subsection (d) the following new subsection (e):  (e)Property not transferrableThe Secretary may not transfer to a Tribal, State, or local law enforcement agency under this section the following: 
(1)Bayonets. (2)Grenades (other than stun and flash-bang grenades). 
(3)Weaponized tracked combat vehicles. (4)Weaponized drones.. 
1054.Prohibition on retirement of nuclear powered aircraft carriers before first refuelingSection 8062 of title 10, United States Code, is amended by adding at the end the following new subsection:  (f)A nuclear powered aircraft carrier may not be retired before its first refueling.. 
1055.Reauthorization of National Oceanographic Partnership Program 
(a)National Oceanographic Partnership ProgramSection 8931 of title 10, United States Code, is amended to read as follows:  8931.National Oceanographic Partnership Program (a)EstablishmentThe Secretary of the Navy shall establish a program to be known as the National Oceanographic Partnership Program. 
(b)PurposesThe purposes of the program are as follows: (1)To promote the national goals of assuring national security, advancing economic development, protecting quality of life, ensuring environmental stewardship, and strengthening science education and communication through improved knowledge of the ocean. 
(2)To coordinate and strengthen oceanographic efforts in support of those goals by— (A)creating and carrying out partnerships among Federal agencies, academia, industry, and other members of the oceanographic community in the areas of science, data, technology development, resources, education, and communication; and 
(B)accepting, planning, and executing oceanographic research projects funded by grants, contracts, cooperative agreements, or other vehicles as appropriate, that contribute to assuring national security, advancing economic development, protecting quality of life, ensuring environmental stewardship, and strengthening science education and communication through improved knowledge of the ocean.. (b)Ocean Policy Committee (1)In generalSection 8932 of such title is amended— 
(A)by striking subsections (a) through (f); (B)by inserting the following new subsections (a) through (e): 
 
(a)CommitteeThere is established an Ocean Policy Committee (hereinafter referred to as the Committee). The Committee shall retain broad and inclusive membership. (b)ResponsibilitiesThe Committee shall— 
(1)continue the activities of that Committee as it was in existence on the day before the date of the enactment of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021; (2)engage and collaborate, pursuant to existing laws and regulations, with stakeholders, including regional ocean partnerships, to address ocean-related matters that may require interagency or intergovernmental solutions; 
(3)facilitate coordination and integration of Federal activities in ocean and coastal waters to inform ocean policy and identify priority ocean research, technology, and data needs; and (4)prescribe policies and procedures to implement the National Oceanographic Partnership Program, including developing guidelines for review, selection, identification, and approval of partnership projects, in conjunction with Federal agencies participating in the program, for implementation under the program, based on— 
(A)whether the project addresses important research objectives or operational goals; (B)whether the project has, or is designed to have, appropriate participation or support from public, academic, commercial, and private entities within the oceanographic community; 
(C)whether the partners have a long-term commitment to the objectives of the project; (D)whether the resources supporting the project are shared among the partners; 
(E)whether the project has been subjected to adequate scientific and technical merit review according to each participating agency; and (F)the approval of such guidelines by a consensus of the members of the Committee. 
(c)Delegation of responsibilitiesIn discharging its responsibilities in support of agreed-upon scientific needs, and to assist in the execution of the responsibilities described in subsection (b), the Committee may delegate responsibilities to a subcommittee of the Committee, as the Committee determines appropriate. (d)Annual report and briefing (1)Not later than March 1 of each year, the Committee shall— 
(A)make publicly available on an appropriate website a report on the National Oceanographic Partnership Program; and (B)provide to the appropriate congressional committees a briefing on the contents of the report. 
(2)Not later than 30 days after providing a briefing under paragraph (1)(B), the Committee shall make publicly available on an appropriate website the briefing materials covered by the briefing. (3)Each report and briefing shall include the following: 
(A)A description of activities of the National Oceanographic Partnership Program carried out during the fiscal year preceding the fiscal year during which the report is published. (B)A general outline of the activities planned for the program during the fiscal year during which the report is published. 
(C)A summary of projects, partnerships, and collaborations, including the Federal and non-Federal sources of funding, continued from the fiscal year preceding the fiscal year during which the report is published and projects expected to begin during the fiscal year during which the report is published and any subsequent fiscal year, as required under subsection (e)(4)(C). (D)The amounts requested in the budget submitted to Congress pursuant to section 1105(a) of title 31 for the fiscal year following the fiscal year during which the report is published, for the programs, projects, activities and the estimated expenditures under such programs, projects, and activities, to execute the National Oceanographic Partnership Program. 
(E)A summary of national ocean research priorities informed by the Ocean Research Advisory Panel, as required under section 8933(b)(4) of this title. (F)A list of the members of the Ocean Research Advisory Panel established under section 8933(a) of this title and any working groups described in subsection (e)(4)(A) in existence during the fiscal years covered by the report. 
(e)Partnership program office 
(1)The Secretary of the Navy and Administrator of the National Oceanic and Atmospheric Administration shall jointly establish a partnership program office for the National Oceanographic Partnership Program. (2)The Secretary of the Navy and Administrator of the National Oceanic and Atmospheric Administration shall use competitive procedures to select a non-Government entity to manage the partnership program office. 
(3)The Committee shall monitor the management of the partnership program office. (4)The partnership program office shall perform the following duties: 
(A)Supporting working groups established by the Committee or subcommittee and reporting to the Committee and to any Federal agency that has contributed amounts to the National Oceanographic Partnership Program on the activities of such working groups, including the proposals of such working groups for partnership projects. (B)Supporting the process for proposing partnership projects to the Committee and to the agencies referred to in subparagraph (A), including, where appropriate, managing review of such projects. 
(C)Submitting to the appropriate congressional committees, and making publicly available, an annual report on the status of all partnership projects, including the Federal and non-Federal sources of funding for each project, and activities of the office. (D)Performing such additional duties for the administration of the National Oceanographic Partnership Program that the Committee and the agencies referred to in subparagraph (A) consider appropriate.; 
(C)by redesignating subsections (g) and (h) as subsections (f) and (g), respectively; (D)in subsections (f) and (g), as so redesignated, by striking Council each place it appears and inserting Committee; 
(E)by inserting after subsection (g), as so redesignated, the following new subsection (h):  (h)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— 
(1)the Committee on Commerce, Science, and Transportation of the Senate; (2)the Committee on Armed Services of the Senate; 
(3)the Committee on Appropriations of the Senate; (4)the Committee on Natural Resources of the House of Representatives; 
(5)the Committee on Science, Space, and Technology of the House of Representatives; (6)the Committee on Armed Services of the House of Representatives; and 
(7)the Committee on Appropriations of the House of Representatives.. (2)Clerical amendments (A)Section headingThe heading for section 8932 of title 10, United States Code, is amended to read as follows: 
 
8932.Ocean Policy Committee. 
(B)Table of sectionsThe table of sections at the beginning of chapter 893 of title 10, United States Code, is amended by striking the item relating to section 8932 and inserting the following new item:   8932. Ocean Policy Committee.. (c)Ocean Research Advisory PanelSection 8933 of such title is amended to read as follows: 
 
8933.Ocean Research Advisory Panel 
(a)Establishment 
(1)The Ocean Policy Committee shall establish an Ocean Research Advisory Panel (in this section referred to as the Advisory Panel). The Advisory Panel shall consist of not fewer than 10 and not more than 18 members appointed by the co-chairs of the Committee, including each of the following: (A)Three members who represent the National Academies of Sciences, Engineering, and Medicine. 
(B)Members selected from among individuals who represent the views of ocean industries, State, tribal, territorial or local governments, academia, and such other views as the co-chairs consider appropriate. (C)Members selected from among individuals eminent in the fields of marine science, marine technology, and marine policy, or related fields. 
(2)The Committee shall ensure that an appropriate balance of academic, scientific, industry, and geographical interests and gender and racial diversity are represented by the members of the Advisory Panel. (b)ResponsibilitiesThe Committee shall assign the following responsibilities to the Advisory Panel: 
(1)To advise the Committee on policies and procedures to implement the National Oceanographic Partnership Program. (2)To advise the Committee on matters relating to national oceanographic science, engineering, facilities, or resource requirements. 
(3)To advise the Committee on improving diversity, equity, and inclusion in the ocean sciences and related fields. (4)To advise the Committee on national ocean research priorities. 
(5)Any additional responsibilities that the Committee considers appropriate. (c)MeetingsThe Committee shall require the Advisory Panel to meet not less frequently than two times each year. 
(d)Administrative and technical supportThe Administrator of the National Oceanic and Atmospheric Administration shall provide to the Advisory Panel such administrative and technical support as the Advisory Panel may require. (e)TerminationNotwithstanding section 14 of the Federal Advisory Committee Act (5 U.S.C. App.), the Advisory Panel shall terminate on January 1, 2040.. 
1056.Modification and technical correction to Department of Defense authority to provide assistance along the southern land border of the United States 
(a)AuthoritySubsection (a) of section 1059 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 986; 10 U.S.C. 271 note prec.) is amended to read as follows:  (a)Authority (1)Provision of assistance (A)In generalThe Secretary of Defense may provide assistance to United States Customs and Border Protection for purposes of increasing ongoing efforts to secure the southern land border of the United States in accordance with the requirements of this section. 
(B)RequirementsIf the Secretary provides assistance under subparagraph (A), the Secretary shall ensure that the provision of the assistance will not negatively affect military training, operations, readiness, or other military requirements. (2)Notification requirementNot later than 7 days after the date on which the Secretary approves a request for assistance from the Department of Homeland Security under paragraph (1), the Secretary shall electronically transmit to the Committee on Armed Services of the Senate and the Committee on Armed Services and the Committee on Homeland Security of the House of Representatives notice of such approval.. 
(b)Reporting requirementsSubsection (f) of such section is amended to read as follows:  (f)Reports (1)Report requiredAt the end of each three-month period during which assistance is provided under subsection (a), the Secretary of Defense, in coordination with the Secretary of Homeland Security, shall submit to the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Armed Services and the Committee on Homeland Security of the House of Representatives a report that includes, for the period covered by the report, each of the following: 
(A)A description of the assistance provided. (B)A description of the Armed Forces, including the reserve components, deployed as part of such assistance, including an identification of— 
(i)the members of the Armed Forces, including members of the reserve components, deployed, including specific information about unit designation, size of unit, and whether any personnel in the unit deployed under section 12302 of title 10, United States Code; (ii)the projected length of the deployment and any special pay and incentives for which deployed personnel may qualify during the deployment; 
(iii)any specific pre-deployment training provided for such members of the Armed Forces, including members of the reserve components; (iv)the specific missions and tasks, by location, that are assigned to the members of the Armed Forces, including members of the reserve components, who are so deployed; and 
(v)the locations where units so deployed are conducting their assigned mission, together with a map showing such locations. (C)A description of any effects of such deployment on military training, operations, readiness, or other military requirements. 
(D)The sources and amounts of funds obligated or expended— (i)during the period covered by the report; and 
(ii)during the total period for which such support has been provided. (2)Form of reportEach report submitted under this subsection shall be submitted in unclassified form, but may include a classified annex.. 
(c)ClassificationThe Law Revision Counsel is directed to move section 1059 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 986; 10 U.S.C. 271 note prec.), as amended by this section, to a note following section 284 of title 10, United States Code. 1057.Limitation on use of funds for retirement of A–10 aircraft (a)LimitationExcept as provided under subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for any fiscal year may be obligated or expended during fiscal year 2021 to divest or retire any A–10 aircraft. 
(b)ExceptionThe limitation under subsection (a) shall not apply to any individual A–10 aircraft that the Secretary of the Air Force determines, on a case-by-case basis, to be no longer mission capable because of a mishap or other damage or because the aircraft is uneconomical to repair. (c)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report on the progress made toward the A–10 re-wing contracts and the progress made in re-winging some of the 283 A–10 aircraft that have not received new wings. 
1058.Considerations relating to permanently basing United States equipment or additional forces in host countries with at-risk vendors in 5G or 6G networks 
(a)In generalPrior to basing a major weapon system or additional permanently assigned forces comparable to or larger than a battalion, squadron, or naval combatant in a host country with at-risk 5th generation (in this section referred to as 5G) or sixth generation (in this section referred to as 6G) wireless network equipment, software, or services, including supply chain vulnerabilities identified by the Federal Acquisition Security Council, where United States military personnel and their families will be directly connected or subscribers to networks that include such at-risk equipment, software, and services in their official duties or in the conduct of personal affairs, the Secretary of Defense shall take into consideration the risks to personnel, equipment, and operations of the Department of Defense in the host country posed by current or intended use by such country of 5G or 6G telecommunications architecture provided by at-risk vendors, including Huawei and ZTE, and any steps to mitigate those risks, including— (1)any steps being taken by the host country to mitigate any potential risks to the weapon systems, military units, or personnel, and the Department of Defense’s assessment of those efforts; 
(2)any steps being taken by the United States Government, separately or in collaboration with the host country, to mitigate any potential risks to the weapon systems, permanently deployed forces, or personnel; (3)any defense mutual agreements between the host country and the United States intended to allay the costs of risk mitigation posed by the at-risk infrastructure; and 
(4)any other matters the Secretary determines to be relevant.  (b)ApplicabilityThe requirements under subsection (a)— 
(1)apply with respect to the permanent long-term stationing of equipment and permanently assigned forces; and (2)do not apply with respect to the short-term deployment or rotational presence of equipment or forces to a military installation outside the United States in connection with any exercise, dynamic force employment, contingency operation, or combat operation. 
(c)Report 
(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that contains an assessment of— (A)the risk to personnel, equipment, and operations of the Department of Defense in host countries posed by the current or intended use by such countries of 5G or 6G telecommunications architecture provided by at-risk vendors, including Huawei and ZTE; and 
(B)measures required to mitigate the risk described in paragraph (1). (2)FormThe report required by paragraph (1) shall be submitted in a classified form with an unclassified summary. 
(d)Major weapon system definedIn this section, the term major weapon system has the meaning given that term in section 2379(f) of title 10, United States Code.  1059.Public availability of Department of Defense legislative proposalsNot later than 21 days after the transmission to the Committee on Armed Services of the Senate or the Committee on Armed Services of the House of Representatives of any official Department of Defense legislative proposal, the Secretary of Defense shall make publicly available on a website of the Department such legislative proposal, including any bill text and section-by-section analysis associated with the proposal. 
1060.Arctic planning, research, and development 
(a)Arctic planning and implementation 
(1)In generalThe Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall continue assessing potential multi-domain risks in the Arctic, identifying capability and capacity gaps in the current and projected force, and planning for and implementing the training, equipping, and doctrine requirements necessary to mitigate such risks and gaps. (2)TrainingIn carrying out paragraph (1), the Secretary may direct the Armed Forces to conduct training in the Arctic or training relevant to military operations in the Arctic. 
(b)Arctic research and development program 
(1)In generalIf the Secretary of Defense determines that there are capability or capacity gaps for the Armed Forces in the Arctic, the Secretary may conduct research and development on the current and future requirements and needs of the Armed Forces for operations in the Arctic. (2)ElementsResearch and development conducted under paragraph (1) may include the following: 
(A)Development of doctrine to address any identified gaps, including the study of existing doctrine of partners and allies of the United States. (B)Development of materiel solutions for operating in extreme weather environments of the Arctic, including equipment for individual members of the Armed Forces, ground vehicles, and communications systems. 
(C)Development of a plan for fielding future weapons platforms able to operate in Arctic conditions. (D)Development of capabilities to monitor, assess, and predict environmental and weather conditions in the Arctic and the effect of such conditions on military operations. 
(E)Determining requirements for logistics and sustainment of the Armed Forces operating in the Arctic.  1061.Authority to establish a movement coordination center pacific in the Indo-Pacific region (a)Authority To establish (1)In generalThe Secretary of Defense, with the concurrence of the Secretary of State, may authorize—  
(A)the establishment of a Movement Coordination Center Pacific (in this section referred to as the Center); and  (B)the participation of the Department of Defense in an Air Transport and Air-to-Air refueling and other Exchanges of Services program (in this section referred to as the ATARES program) of the Center.  
(2)Scope of participationParticipation in the ATARES program under paragraph (1)(B) shall be limited to the reciprocal exchange or transfer of air transportation and air refueling services on a reimbursable basis or by replacement-in-kind or the exchange of air transportation or air refueling services of an equal value with foreign militaries.  (3)LimitationsThe Department of Defense’s balance of executed transportation hours, whether as credits or debits, in participation in the ATARES program under paragraph (1)(B) may not exceed 500 hours. The Department of Defense’s balance of executed flight hours for air refueling in the ATARES program under paragraph (1)(B) may not exceed 200 hours.  
(b)Written arrangement or agreement 
(1)Arrangement or agreement requiredThe participation of the Department of Defense in the ATARES program under subsection (a) shall be in accordance with a written arrangement or agreement entered into by the Secretary of Defense, with the concurrence of the Secretary of State.  (2)Funding arrangementsIf Department of Defense facilities, equipment, or funds are used to support the ATARES program, the written arrangement or agreement under paragraph (1) shall specify the details of any equitable cost-sharing or other funding arrangement.  
(3)Other elementsAny written arrangement or agreement entered into under paragraph (1) shall require that any accrued credits and liabilities resulting from an unequal exchange or transfer of air transportation or air refueling services shall be liquidated, not less than once every 5 years, through the ATARES program.  (c)ImplementationIn carrying out any written arrangement or agreement entered into under subsection (b), the Secretary of Defense may—  
(1)pay the Department of Defense’s equitable share of the operating expenses of the Center and the ATARES program from funds available to the Department of Defense for operation and maintenance; and  (2)assign members of the Armed Forces or Department of Defense civilian personnel, within billets authorized for the United States Indo-Pacific Command, to duty at the Center as necessary to fulfill the obligations of the Department of Defense under that arrangement or agreement.  
1062.Limitation on provision of funds to institutions of higher education hosting Confucius Institutes 
(a)LimitationExcept as provided in subsection (b), none of the funds authorized to be appropriated or otherwise made available for any fiscal year for the Department of Defense may be provided to an institution of higher education that hosts a Confucius Institute, other than amounts provided directly to students as educational assistance. (b)Waiver (1)In generalThe Secretary of Defense may waive the limitation under subsection (a) with respect to an institution of higher education if the Secretary, after consultation with the National Academies of Sciences, Engineering, and Medicine, determines such a waiver is appropriate. 
(2)Management processIf the Secretary issues a waiver under paragraph (1), the academic liaison designated pursuant to subsection (g) of section 1286 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (10 U.S.C. 2358 note), as amended by section 1299C of this Act, shall manage the waiver process on behalf of the Secretary. (c)Effective dateThe limitation under subsection (a) shall apply with respect to the first fiscal year that begins after the date that is 24 months after the date of the enactment of this Act and to any subsequent fiscal year. 
(d)DefinitionsIn this section: (1)The term Confucius Institute means a cultural institute directly or indirectly funded by the Government of the People’s Republic of China. 
(2)The term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).  1063.Support for national maritime heritage grants programOf the funds authorized to be appropriated by this Act for fiscal year 2021 for the Department of Defense, the Secretary of Defense may contribute $5,000,000 to support the National Maritime Heritage Grants Program established under section 308703 of title 54, United States Code. 
1064.Requirements for use of Federal law enforcement personnel, active duty members of the Armed Forces, and National Guard personnel in support of Federal authorities to respond to civil disturbances 
(a)In generalChapter 41 of title 10, United States Code, is amended by adding at the end the following new section:  723.Support of Federal authorities in response to civil disturbances: requirement for use of members of the Armed Forces and Federal law enforcement personnel (a)RequirementWhenever a member of the armed forces (including the National Guard) or Federal law enforcement personnel provide support to Federal authorities to respond to a civil disturbance, each individual employed in the capacity of providing such support shall visibly display— 
(1)the individual’s name or other individual identifier that is unique to that individual; and (2)the name of the armed force, Federal entity, or other organization by which such individual is employed. 
(b)ExceptionThe requirement under subsection (a) shall not apply to individuals referred to in such subsection who— (1)do not wear a uniform or other distinguishing clothing or equipment in the regular performance of their official duties; or 
(2)are engaged in undercover operations in the regular performance of their official duties.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
723. Support of Federal authorities in response to civil disturbances: requirement for use of members of the Armed Forces and Federal law enforcement personnel.. 
FStudies and Reports 
1071.FFRDC study of explosive ordnance disposal agencies 
(a)In generalThe Secretary of Defense shall enter into an agreement with a federally funded research and development corporation under which such corporation shall conduct a study of the responsibilities, authorities, policies, programs, resources, organization, and activities of the explosive ordnance disposal agencies of the Department of Defense, Defense Agencies, and military departments. In carrying out the study, the federally funded research and development corporation shall solicit input from relevant nonprofit organizations, such as the National Defense Industrial Association EOD Committee, the United States Army EOD Association, the United States Bomb Technician Association, and the EOD Warrior Foundation. (b)Elements of studyThe study conducted under subsection (a) shall include, for the Department of Defense, each Defense Agency, and each of the military departments, each of the following: 
(1)An identification and evaluation of— (A)technology research, development, and acquisition activities related to explosive ordnance disposal, including an identification and evaluation of— 
(i)current and future technology and related industrial base gaps; and (ii)any technical or operational risks associated with such technology or related industrial base gaps; 
(B)recruiting, training, education, assignment, promotion, and retention of military and civilian personnel with responsibilities relating to explosive ordnance disposal; (C)administrative and operational force structure with respect to explosive ordnance disposal, including an identification and assessment of risk associated with force structure capacity or capability gaps, if any; and 
(D)the demand for, and activities conducted in support of, domestic and international military explosive ordnance disposal operations, including— (i)support provided to Department of Defense agencies and other Federal agencies; and 
(ii)an identification and assessment of risk associated with the prioritization and availability of explosive ordnance disposal support among supported agencies and operations. (2)Recommendations, if any, for changes to— 
(A)the organization and distribution of responsibilities and authorities relating to explosive ordnance disposal; (B)the explosive ordnance disposal force structure, management, prioritization, and operating concepts in support of the explosive ordnance disposal requirements of the Armed Forces and other Federal agencies; and 
(C)resource investment strategies and technology prioritization for explosive ordnance disposal, including science and technology, prototyping, experimentation, test and evaluation, and related 5-year funding profiles. (c)Report to Congress (1)In generalNot later than December 31, 2021, the Secretary of Defense shall submit to the congressional defense committees a report on the study conducted under subsection (a). Such report shall include the comments on the study, if any, of the Secretary of Defense, the directors of each of the Defense Agencies, and the Secretaries of each of the military departments. 
(2)Form of reportThe report submitted under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex. 1072.Study on force structure for Marine Corps aviation (a)Study requiredThe Secretary of Defense shall provide for the performance of a study on the force structure for Marine Corps aviation through 2030. 
(b)Responsibility for studyThe Secretary shall select one of the following types of entities to perform the study pursuant to subsection (a): (1)An appropriate Federally funded research and development center. 
(2)An appropriate organization described in section 501(c)(3) of the Internal Revenue Code of 1986 which is exempt from taxation under section 501(a) of such code.  (c)Matters To be consideredIn performing the study pursuant to subsection (a), the entity performing the study shall take into account, within the context of the current force structure for Marine Corps aviation, the following: 
(1)The 2018 National Defense Strategy and the 2018 National Military Strategy. (2)The Marine Corps Force Design 2030. 
(3)Potential roles and missions for Marine Corps aviation given new operating concepts for the Marine Corps. (4)The potential for increased requirements for survivable and dispersed strike aircraft. 
(5)The potential for increased requirements for tactical or intratheater lift, amphibious lift, or surface connectors. (d)Study resultsThe results of the study performed pursuant to subsection (a) shall include the following: 
(1)The various force structures for Marine Corps aviation through 2030 considered under such study, together with the assumptions and possible scenarios identified for each such force structure. (2)A recommendation for the force structure for Marine Corps aviation through 2030, including the following in connection with such force structure: 
(A)Numbers and type of aviation assets, numbers and types of associated unmanned assets, and basic capabilities of each such asset. (B)A description and assessment of the deviation of such force structure from the most recent Marine Corps Aviation Plan. 
(C)Any other information required for assessment of such force structure, including supporting analysis. (3)A presentation and discussion of minority views among participants in such study. 
(e)Report 
(1)In generalNot later than September 1, 2021, the Secretary of Defense shall submit to the congressional defense committees a report setting forth the results of the study performed pursuant to subsection (a). (2)FormThe report under this subsection shall be submitted in unclassified form, but may include a classified annex.  
1073.Report on joint training range exercises for the Pacific region 
(a)ReportNot later than March 15, 2021, the Secretary of Defense, in coordination with the Chairman of the Joint Chiefs of Staff, the Commander of United States Indo-Pacific Command, and the head of each of the military departments, shall submit to the congressional defense committees a report containing a plan to integrate combined, joint, and multi-domain training and experimentation in the Pacific region, including existing and future ranges, training areas, and test facilities, to achieve the following objectives: (1)Support future combined and joint exercises and training to test operational capabilities and weapon systems. 
(2)Employ multi-domain training to validate joint operational concepts. (3)Integrate allied and partner countries into national-level exercises. 
(4)Build and sustain United States military readiness. (b)MattersThe report under subsection (a) shall address the following: 
(1)Integration of cyber, space, and electromagnetic spectrum domains. (2)Mobile and fixed range instrumentation packages for experimentation and training. 
(3)Digital, integrated command and control for air defense systems. (4)Command, control, communications, computer, and information systems. 
(5)War gaming, modeling, and simulations packages. (6)Intelligence support systems. 
(7)Manpower management, execution, collection, and analysis required for the incorporation of space and cyber activities into the training range exercise plan contained in the report. (8)Connectivity requirements to support all domain integration and training. 
(9)Any training range upgrades or infrastructure improvements necessary to integrate legacy training and exercise facilities into integrated, operational sites. (10)Exercises led by the United States Indo-Pacific Command, within the area of operations of the Command, that integrate allied and partnered countries and link to the national-level exercises of the United States. 
(11)Incorporation of any other functional and geographic combatant commands required to support the United States Indo-Pacific Command. (12)Incorporation of concepts related to the Joint Warfighting Concept, as applicable. 
(13)The plan, resource requirements, and any additional authorities needed through fiscal year 2031 to achieve the objectives referred to in subsection (a). (c)FormThe report under subsection (a) may be submitted in classified form, and shall include an unclassified summary. 
1074.Reports on threats to United States forces from small unmanned aircraft systems worldwide 
(a)Strategy to counter threats from small unmanned aircraft systemsNot later than 90 days after the date of enactment of this Act, the Secretary of the Army, as the Department of Defense executive agent for the Department of Defense counter-small unmanned aircraft systems program, shall develop and submit to Congress a strategy to effectively counter threats from small unmanned aircraft systems worldwide. The strategy shall be submitted in classified form.  (b)Report on executive agent activities (1)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of the Army shall submit to Congress a report on the counter-small unmanned aircraft systems program. 
(2)ElementsThe report required by paragraph (1) shall include each of the following: (A)A description and assessment of the structure and activities of the Secretary of the Army as the executive agent for the counter-small unmanned aircraft systems program, including the following: 
(i)Any obstacles hindering the effective discharge of its functions and activities, including limitations in authorities or policy. (ii)The changes, if any, to airspace management, rules of engagement, and training plans that are required in order to optimize the use by the Armed Forces of counter-small unmanned aircraft systems. 
(B)An assessment of the implementation of the strategy required by subsection (a), and a description of any updates to the strategy that are required in light of evolving threats to the Armed Forces from small unmanned aircraft systems. (c)Report on threat from small unmanned aircraft systems (1)Report requiredNot later than 180 days after the submittal of the strategy required by subsection (a), the Secretary of Defense shall submit to the appropriate committees of Congress a report that sets forth a direct comparison between the threats United States forces in combat settings face from small unmanned aircraft systems and the capabilities of the United States to counter such threats. The report shall be submitted in classified form. 
(2)CoordinationThe Secretary shall prepare the report required by paragraph (1) in coordination with the Director of the Defense Intelligence Agency and with such other appropriate officials of the intelligence community, and such other officials in the United States Government, as the Secretary considers appropriate. (3)ElementsThe report required by paragraph (1) shall include the following: 
(A)An evaluation and assessment of the current and evolving threat to United States forces from small unmanned aircraft systems. (B)A description of the counter-small unmanned aircraft systems acquired by the Department of Defense as of the date of the enactment of this Act, and an assessment whether such systems are adequate to meet the current and evolving threat described in subparagraph (A). 
(4)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Armed Services and the Select Committee on Intelligence of the Senate; and 
(B)the Committee on Armed Services and the Permanent Select Committee on Intelligence of the House of Representatives. (d)Independent assessment of Counter-Small Unmanned Aircraft Systems Program (1)AssessmentNot later than 60 days after the submittal of the strategy required by subsection (a), the Secretary of Defense shall seek to enter into a contract with a federally funded research and development center to conduct an assessment of the efficacy of the counter-small unmanned aircraft systems program. 
(2)ElementsThe assessment conducted pursuant to paragraph (1) shall include the following: (A)An identification of metrics to assess progress in the implementation of the strategy required by subsection (a), which metrics shall take into account the threat assessment required for purposes of subsection (c). 
(B)An assessment of progress, and key challenges, in the implementation of the strategy using such metrics, and recommendations for improvements in the implementation of the strategy. (C)An assessment of the extent to which the Department of Defense is coordinating adequately with other departments and agencies of the United States Government, and other appropriate entities, in the development and procurement of counter-small unmanned aircraft systems for the Department. 
(D)An assessment of the extent to which the designation of the Secretary of the Army as the executive agent for the counter-small unmanned aircraft systems program has reduced redundancies and increased efficiencies in procurement of counter-small unmanned aircraft systems. (E)An assessment whether United States technological progress on counter-small unmanned aircraft systems is sufficient to maintain a competitive edge over the small unmanned aircraft systems technology available to United States adversaries.  
(3)ReportNot later than 180 days after entering into the contract referred to in paragraph (1), the Secretary shall submit to the congressional defense committees a report setting forth the results of the assessment required under the contract. 1075.Under Secretary of Defense (Comptroller) reports on improving the budget justification and related materials of the Department of Defense (a)Reports requiredNot later than April 1 of each of 2021 through 2025, the Under Secretary of Defense (Comptroller) shall submit to the congressional defense committees a report on the following matters: 
(1)Modernization of covered materials, including the following: (A)Updating the format of such materials in order to account for significant improvements in document management and data visualization. 
(B)Expanding the scope and quality of data included in such materials. (2)Streamlining of the production of covered materials within the Department of Defense. 
(3)Transmission of covered materials to Congress. (4)Availability of adequate resources and capabilities to permit the Department to integrate changes to covered materials together with its submittal of current covered materials. 
(5)Promotion of the flow between the Department and the congressional defense committees of other information required by Congress for its oversight of budgeting for the Department and the future-years defense programs.  (b)Covered materials definedIn this section, the term covered materials means the following: 
(1)Materials submitted in support of the budget of the President for a fiscal year under section 1105(a) of title 31, United States Code. (2)Materials submitted in connection with the future-years defense program for a fiscal year under section 221 of title 10, United States Code.  
1076.Quarterly briefings on Joint All Domain Command and Control effort 
(a)In generalDuring the period beginning on October 1, 2021, and ending on October 1, 2024, the Vice Chairman of the Joint Chiefs of Staff, the Chief Information Officer of the Department of Defense, and a senior military service representative for each of the Armed Forces shall provide to the Committees on Armed Services of the Senate and House of Representatives quarterly briefings on the progress of the Department’s Joint All Domain Command and Control (in this section referred to as JADC2) effort.  (b)ElementsEach briefing under subsection (a) shall include, with respect to the JADC2 effort, the following elements: 
(1)The status of the joint concept of command and control. (2)How the JADC2 effort is identifying gaps and addressing validated requirements based on the joint concept of command and control. 
(3)Progress in developing specific plans to evaluate and implement materiel and non-materiel improvements to command and control capabilities. (4)Clarification on distribution of responsibilities and authorities within the Cross Functional Team, the Armed Forces, and the Office of the Secretary of Defense with respect to JADC2, and how the Armed Forces, the Cross Functional Team, and the Office of the Secretary of Defense are synchronizing and aligning with joint and military concepts, solutions, experimentation, and exercises. 
(5)The status of and review of any recommendations for resource allocation necessary to achieve operational JADC2. (6)A sufficiency assessment of planned funding across the future years defense program for the development of JADC2 capabilities. 
1077.Report on civilian casualty resourcing and authorities 
(a)PurposeThe purpose of this section is to facilitate fulfillment of the requirements in section 936 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 116–92; 10 U.S.C. 134 note). (b)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the current resources and authorities applied to civilian casualty mitigation, investigation, and response and an articulation of what, if any, additional resources or authorities will be necessary to fully implement 936 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 116–92; 10 U.S.C. 134 note). 
(c)ElementsThe report required under subsection (b) shall include the following: (1)An accounting of the number of personnel at each combatant command, the Joint Staff, and Office of the Secretary of Defense who, as of the date of the enactment of this Act, are either exclusively or partially dedicated to— 
(A)assessing, investigating, accounting for, and responding to allegations of civilian casualties resulting from United States military operations; (B)incorporating civilian casualty mitigation efforts into operational plans and activities; 
(C)building partner capacity for mitigating civilian casualties; or (D)any other relevant matters. 
(2)An estimate of the number of personnel projected to be required during the three-year period beginning on the date of the enactment of this Act by each combatant command, the Joint Staff, and Office of the Secretary of Defense to— (A)assess, investigate, account for, and respond to allegations of civilian casualties resulting from United States military operations; 
(B)incorporate civilian casualty mitigation efforts into operational plans and activities; (C)build partner capacity for mitigating civilian casualties; and 
(D)perform any other relevant functions. (3)A description of any specialized information technology equipment, support and maintenance, and data storage capabilities used by the Department of Defense as of the date of the enactment of this Act to— 
(A)receive allegations of, assess, investigate, account for, and respond to allegations of civilian casualties resulting from United States military operations; (B)incorporate civilian casualty mitigation efforts into operational plans and activities; and 
(C)perform any other relevant functions. (4)An estimate of the projected costs during the three-year period beginning on the date of the enactment of this Act of any specialized information technology equipment, support and maintenance, and data storage capabilities to— 
(A)receive allegations of, assess, investigate, account for, and respond to allegations of civilian casualties resulting from United States military operations; (B)incorporate civilian casualty mitigation efforts into operational plans and activities; and 
(C)perform any other relevant functions. (5)An identification of relevant statutory authorities used by the Department, as of the date of the enactment of this Act, to investigate, account for, and respond to allegations of civilian casualties resulting from United States military operations. 
(6)A detailed description of any additional changes to the personnel, resources, and authorities of the Department necessary to fully implement 936 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 116–92; 10 U.S.C. 134 note) in future years. (7)Any other matters determined relevant by the Secretary of Defense. 
(d)Public availability of reportNot later than 45 days after the report required under subsection (b) is submitted to the congressional defense committees, the Secretary of Defense shall make the report publicly available on an appropriate website of the Department of Defense. 1078.Comptroller General Review of Department of Defense efforts to prevent resale of goods manufactured by forced labor in commissaries and exchanges (a)Review requiredThe Comptroller General of the United States shall conduct a review of the policies and processes of the Department of Defense governing the purchase of goods for resale in the commissaries and exchanges of the Department that are produced in, or imported from, areas where forced labor may be used, including the Xinjiang Uyghur Autonomous Region of China. 
(b)Elements of reviewThe review required under subsection (a) shall include the following: (1)The laws, regulations, and departmental policies governing the purchase of imported goods by the Department of Defense as part of the retail supply chains of the Department. 
(2)The extent to which the Department has processes in place to prevent goods produced or manufactured by forced labor from being resold in commissaries and exchanges of the Department. (3)The kinds of information obtained from suppliers to such commissaries and exchanges regarding the source of goods or the use of forced labor to produce goods. 
(4)The extent to which the Department coordinates with other Federal agencies on matters pertaining to the importation and resale of goods produced by forced labor. (5)Any other relevant matters as determined by the Comptroller General. 
(c)Briefing and report 
(1)BriefingNot later than June 1, 2021, the Comptroller General shall provide to the Committees on Armed Services of the Senate and House of Representatives a briefing on the review required under subsection (a). (2)ReportNo later than December 1, 2021, the Comptroller General shall submit to such committees a report on such review, which shall contain each of the elements under subsection (b). 
1079.Comptroller General report on Department of Defense processes for responding to congressional reporting requirements 
(a)Comptroller General analysisNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees a report containing an analysis of the processes of the Department of Defense for responding to congressional reporting requirements. (b)Criteria for EvaluationThe analysis required under subsection (a) shall include an evaluation of funding and changes to policies and business practices by the Department for improving the effectiveness, efficiency, and public transparency of the compliance of the Department with congressional reporting requirements. 
(c)Contents of reportThe report required by subsection (a) shall include each of the following: (1)A review of— 
(A)current laws, guidance, policies for Department of Defense compliance with congressional reporting requirements; (B)recent direction from the congressional defense committees concerning how the Department designs, modifies, tracks, delivers, and inventories completed reports; and 
(C)the response of the Department of Defense to the plan required by section 874 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1906). (2)An evaluation of the cost and effectiveness of— 
(A)the existing processes the Department of Defense uses to track and respond to congressional reporting requirements; and (B)the ongoing modernization efforts referred to in subparagraphs (B) and (C) of paragraph (1), including— 
(i)the design, development, and fielding of efforts to modernize existing report tracking systems; (ii)the potential for system-level access solutions; and 
(iii)the standardization of report-related data, including types of reporting requirements. (3)An analysis of further options for modernizing the preparation and coordination process for required reports and other written correspondence from the Department of Defense to the congressional defense committees. Such analysis shall include— 
(A)the coordination of Department of Defense business practices and internal policies with legislative processes; and (B)the feasibility of the Department of Defense, the Government Publishing Office, or another Federal Government entity maintaining a consolidated online public database for unclassified reports submitted after the date of the enactment of this Act pursuant to a congressional reporting requirement that includes, for each report in the database— 
(i)a copy of the report; (ii)the deadline on which the report was required to be submitted to Congress; 
(iii)the date on which the report was transmitted; (iv)the total cost associated with the report; and 
(v)a brief summary of the report, including a citation to the legislative text requiring the report. (d)Congressional reporting requirement definedIn this section. the term congressional reporting requirement means a requirement that the Secretary of Defense, or any element or official of the Department of Defense, submit to Congress, or to a committee of Congress, an unclassified report or briefing by reason of— 
(1)any provision of title 10, United States Code; (2)a provision of any National Defense Authorization Act; 
(3)a provision of a statement of managers that accompanied the conference report for any National Defense Authorization Act; or (4)a provision of a committee report that accompanied a version of any National Defense Authorization Act, as reported by the Committee on Armed Services of the Senate or the Committee on Armed Services of the House of Representatives. 
GOther Matters 
1081.Technical, conforming, and clerical amendments 
(a)Title 10, United States CodeTitle 10, United States Code, is amended as follows: (1)The table of chapters at the beginning of subtitle A of title 10, United States Code, and at the beginning of part I of such subtitle, are each amended by inserting before the item relating to chapter 20 the following new item: 
 
 
19.Cyber Matters391.. 
(2)The table of chapters at the beginning of subtitle A of title 10, United States Code, and at the beginning of part IV of such subtitle, are each amended by inserting after the item relating to chapter 112 the following new item:   113.Defense Civilian Training Corps2200g.. (3)The table of chapters at the beginning of subtitle A of title 10, United States Code, and at the beginning of part IV of such subtitle, are each amended by striking the item relating to chapter 140 and inserting the following new item: 
 
 
140.Procurement of Commercial Products and Commercial Services2375.. 
(4) 
(A)The section designation of each section in chapter 113 of title 10, United States Code, is amended by striking SEC. and inserting §. (B)Each corresponding item in the table of sections at the beginning of such chapter is amended by striking Sec., other than where it appears preceding the item relating to section 2200g.  
(5)Section 101(a)(13)(B) is amended by striking section 712 and inserting section 3713. (6)Section 118(3) is amended by inserting and after materiel and operational capability,.  
(7)Subsection (g) of section 127e, as redesignated by section 1051, is amended by striking Low-Intensity and inserting Low Intensity. (8)Section 130i is amended— 
(A)in subsection (i)(1), by striking of subsection and all that follows through shall and insert of subsection (j)(3)(C) shall; and  (B)in subsection (j)(6), by adding a period at the end. 
(9)Section 142 is amended— (A)by striking subsection (d); and 
(B)by redesignating the second subsection (c) as subsection (d). (10)Section 171a(i)(1) is amended by striking Acquisitions and inserting Acquisition. 
(11)Section 192(c) is amended by striking the first paragraph (1). (12)Section 222a(d)(1)(C)(i) is amended by inserting had before been.  
(13)Section 231 is amended— (A)by striking quadrennial defense review each place it appears and inserting national defense strategy; and 
(B)in subsection (f)(3), by striking section 118 and inserting section 113(g). (14)Section 240b(b)(1)(B) is amended— 
(A)in clause (ix), by striking suhsection and inserting subsection; and (B)in clause (xii), by inserting of after identification. 
(15)Section 393(b)(2)(D) is amended by striking of Defense and all that follows through the period and inserting of Defense for Intelligence and Security. (16)Section 397(b)(5) is amended by striking Persons and inserting persons. 
(17)Section 430(b)(1) is amended by inserting and Security after for Intelligence. (18)Section 617(d) is amended by striking section 616(g) and inserting section 616(h). 
(19)The table of sections at the beginning of chapter 41 is amended— (A)in the item relating to section 715 by inserting a period at the end; and 
(B)by moving the item relating to section 714 so that it appears immediately after the item relating to section 713. (20)The table of sections at the beginning subchapter VII of chapter 47 is amended by striking the item relating to section 837 (article 37) and inserting the following: 
 
 
837. 37. Command influence.. 
(21)Section 991(a)(4)(A) is amended by striking The amount. and inserting The amount. (22)Section 1044e is amended by striking subsection (h) each place it appears and inserting subsection (i). 
(23)The table of sections at the beginning of chapter 54 is amended by inserting after the item relating to section 1064 the following:   1065. Use of commissary stores and MWR facilities: certain veterans and caregivers for veterans.. (24)Section 1073c(a) is amended— 
(A)by redesignating the second paragraph (6) as paragraph (4); and (B)by moving paragraph (4) (as redesignated by subparagraph (A)) so as to appear before paragraph (5). 
(25)Section 1079(q) is amended by striking section 1074g(h) and inserting section 1074g(i). (26)The table of sections at the beginning of chapter 58 is amended by striking the item relating to section 1142 and inserting the following: 
 
 
1142. Preseparation counseling; transmittal of certain records to Department of Veterans Affairs.. 
(27)Section 1475(a)(4) is amended by striking or; or and inserting or. (28)Section 1553(d)(1)(B) is amended by striking in based and inserting is based. 
(29)Section 1564(c)(2) is amended in the matter preceding subparagraph (A) by striking in an and inserting is an. (30)The table of sections at the beginning of subchapter I of chapter 87 is amended by striking the item relating to section 1702 and inserting the following new item: 
 
 
1702. Under Secretary of Defense for Acquisition and Sustainment: authorities and responsibilities.. 
(31)Section 1701(a) is amended— (A)in subsection (b)(6), by striking the period at the end and inserting a semicolon; and 
(B)in subsection (c), by striking the paragraph headings for paragraphs (1) and (2). (32)Section 1746(b)(3)(A) is amended by striking the second semicolon that appears before and at the end. 
(33)Section 1784(h)(5) is amended by striking expire and inserting expires. (34)Section 2004 is amended in subsections (d) and (e) by striking enlistment both places it appears and inserting enlisted. 
(35)The table of sections at the beginning of chapter 135 is amended by striking the item relating to section 2279c. (36)Section 2339a(b)(1) is amended by inserting and Security after for Intelligence.  
(37)Section 2358b(a)(2) is amended by striking to accelerate and inserting accelerate. (38)The table of sections at the beginning of chapter 142 is amended by striking the item relating to section 2417 and inserting the following: 
 
 
2417. Administrative and other costs.. 
(39)The table of sections at the beginning of chapter 152 is amended by striking the item relating to section 2568a and inserting the following:   2568a. Damaged personal protective equipment: award to members separating from the Armed Forces and veterans.. (40)Section 2409a(c)(3) is amended by striking Stat. 664, and inserting 50 Stat. 664;.  
(41)Section 2417(2) is amended by striking entities - and inserting entities—. (42)Section 2583(g)(2)(A) is amended by inserting or after the semicolon.  
(43)Section 2641b(a)(3)(B) is amended by striking subsection (c)(5) and inserting subsection (c)(6). (44)Section 2804(b) is amended in the third sentence by striking ; and. 
(45)Section 8680(a)(2)(C)(ii) is amended, in the matter preceding subclause (I), by striking the period after the dash. (46)Section 8749(a) is amended by striking alcohol tests and inserting alcohol test.  
(47)The tables of chapters at the beginning of subtitle D and part I of such subtitle are each amended by striking the period at the end of the item relating to chapter 908. (b)Title 38, United States CodeSection 1967(a)(3)(D) of title 38, United States Code, is amended in the matter preceding clause (i) by inserting a comma after theater of operations. 
(c)NDAA for fiscal year 2020Effective as of December 20, 2020, and as if included therein as enacted, the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended as follows: (1)Section 234(f)(1) (10 U.S.C. 2164 note) is amended by striking the a and inserting a. 
(2)Section 540B(b)(4) (10 U.S.C. 1561 note; 133 Stat. 1365) is amended by striking their their and inserting their. (3)Section 821 (133 Stat. 1490) is amended by inserting Carl Levin and Howard P. Buck McKeon before National Defense Authorization Act for Fiscal Year 2015. 
(4)Section 861(i)(2) (10 U.S.C. 1761 prec.; 133 Stat. 1519) is amended by striking subchapter II and inserting subchapter V. (5)Section 1009(c) (133 Stat. 1576; 10 U.S.C. 240b note) is amended by striking a reporting and inserting a report. 
(6)Section 1631(i)(1) (133 Stat. 1745) is amended by striking foreign person and inserting foreign power. (7)Section 1647(b)(3)(A) is amended by striking by used and inserting be used. 
(8)Section 1731(a)(2) (133 Stat. 1812; 10 U.S.C. 101 prec.) is amended by striking part I and inserting part III. (9)Section 2801(b)(2) (133 Stat. 1881) is amended by inserting subchapter I of before chapter 169. 
(d)NDAA for fiscal year 2019Effective as of August 13, 2018, and as if included therein as enacted, the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended as follows: (1)Section 154(a)(1) (10 U.S.C. 2302 note) is amended by striking of an and inserting of. 
(2)Section 226(b)(3)(C) (132 Stat. 1686) is amended by striking commercial-off the-shelf  and inserting commercially available off-the-shelf items (as defined in section 104 of title 41, United States Code) that may serve as. (3)Section 809(b)(3) (132 Stat. 1840) is amended by striking Section 598(d)(4) of the National Defense Authorization Act of for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 1561 note) and inserting Section 563(d)(4) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 1561 note). 
(4)Section 836 (132 Stat. 1859) is amended— (A)in subsection (a)(2)(B), by inserting of such title after Section 104(1)(A); and 
(B)in subsection (c)— (i)in paragraph (5)(B), by striking subsection (d)(2) and inserting subsection (d)(3); and 
(ii)by amending paragraph (8) to read as follows:  (8)Section 2321(f) is amended by striking commercial items and inserting commercial products.. 
(5)Section 889(f) (132 Stat. 1918; 41 U.S.C. 3901 note prec.) is amended by striking appropriate congressional committees’ and inserting appropriate congressional committees. (6)Section 1286(e)(2)(D) (10 U.S.C. 2358 note; 132 Stat. 2080) is amended by striking improve and inserting improved. 
(7)Section 1757(a) (50 U.S.C. 4816; 132 Stat. 2218) is amended by inserting to persons before who are potential.  (8)Section 1759(a)(2) (50 U.S.C. 4818; 132 Stat. 2223) is amended by striking the semicolon at the end and inserting a period. 
(9)Section 1763(c) (50 U.S.C. 4822; 132 Stat. 2231) is amended by striking December 5, 1991 and inserting December 5, 1995. (10)Section 1773(b)(1) (50 U.S.C. 4842; 132 Stat. 2235) is amended by striking section 1752(1)(D) and inserting section 1752(2)(D). 
(11)Section 1774(a) (50 U.S.C. 4843; 132 Stat. 2237) is amended in the matter preceding paragraph (1) by inserting under before section 1773. (12)Section 2827(b)(1) (132 Stat. 2270) is amended by inserting in the matter preceding the paragraphs after amended. 
(e)NDAA for Fiscal Year 2018Effective as of December 12, 2017, and as if included therein as enacted, the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended as follows: (1)Section 1701(a)(4)(A) (131 Stat. 1796) is amended by striking Section 831(n)(2)(g) and inserting Section 831(o)(2)(G). 
(f)NDAA for Fiscal Year 2016Effective as of December 23, 2016, and as if included therein as enacted, the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92) is amended as follows: (1)In section 541(a) (10 U.S.C. 1561 note), by striking section 1044e(g) and inserting section 1044e(h). 
(2)In section 856(a)(1) (10 U.S.C. 2377 note), by inserting United States Code, after title 41,. (3)In section 1675(a), by striking Board,, and inserting Board,. 
(g)Coordination with other amendments made by this ActFor purposes of applying amendments made by provisions of this Act other than this section, the amendments made by this section shall be treated as having been enacted immediately before any such amendments by other provisions of this Act. 1082.Reporting of adverse events relating to consumer products on military installations (a)In generalThe Secretary of Defense shall issue to the military departments guidance to encourage the reporting of any adverse event related to a consumer product that occurs on a military installation on the appropriate consumer product safety website. 
(b)DefinitionsIn this section: (1)The term adverse event means— 
(A)any event that indicates that a consumer product—  (i)fails to comply with an applicable consumer product safety rule or with a voluntary consumer product safety standard upon which the Consumer Product Safety Commission has relied under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058); 
(ii)fails to comply with any other rule, regulation, standard, or ban under that Act or any other Act enforced by the Commission; (iii)contains a defect that could create a substantial product hazard described in section 15(a)(2) of the Consumer Product Safety Act (15 U.S.C. 2064(a)(2)); or 
(iv)creates an unreasonable risk of serious injury or death; or (B)any other harm described in subsection (b)(1)(A) of section 6A of the Consumer Product Safety Act (15 U.S.C. 2055a) and required to be reported in the database established under subsection (a) of that section.  
(2)The term consumer product has the meaning given that term in section 3 of the Consumer Product Safety Act (15 U.S.C. 2052).  1083.Modification to First Division monument (a)AuthorizationThe Society of the First Infantry Division may make modifications to the First Division Monument located on Federal land in President's Park in the District of Columbia to honor the dead of the First Infantry Division, United States Forces, in— 
(1)Operation Desert Storm; (2)Operation Iraqi Freedom and New Dawn; and 
(3)Operation Enduring Freedom. (b)ModificationsModifications to the First Division Monument may include construction of additional plaques and stone plinths on which to put plaques. 
(c)Applicability of commemorative works actChapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act), shall apply to the design and placement of the commemorative elements authorized by this section, except that subsections (b) and (c) of section 8903 of such title shall not apply. (d)CollaborationThe First Infantry Division of the Department of the Army shall collaborate with the Secretary of Defense to provide to the Society of the First Infantry Division the list of names to be added to the First Division Monument in accordance with subsection (a). 
(e)FundingFederal funds may not be used for modifications of the First Division Monument authorized by this section. 1084.Sense of Congress regarding reporting of civilian casualties resulting from United States military operationsIt is the sense of Congress— 
(1)to commend the Department of Defense for the measures it has implemented and is currently implementing to prevent, mitigate, track, investigate, learn from, respond to, and report civilian casualties resulting from United States military operations; (2)to agree with the Department that civilian casualties are a tragic and unavoidable part of war, and to recognize that the Department endeavors to conduct all military operations in compliance with the international law of armed conflict and the laws of the United States, including distinction, proportionality, and the requirement to take feasible precautions in planning and conducting operations to reduce the risk of harm to civilians and other protected persons and objects; 
(3)that the protection of civilians and other protected persons and objects, in addition to a legal obligation and a strategic interest, is a moral and ethical imperative; (4)that the Department has been responsive and submitted to Congress three successive annual reports on civilian casualties resulting from United States military operations for calendar years 2017, 2018, and 2019, and has proactively updated reports as appropriate; 
(5)to commend the United States Africa Command for announcing on March 21, 2020, its intent to issue quarterly reports on the status of ongoing civilian casualty allegations and assessments; (6)to recognize the efforts of the Department, both in policy and in practice, to reduce the harm to civilians and other protected persons and objects resulting from United States military operations; and 
(7)to encourage the Department to make additional progress in— (A)ensuring that the combatant commands have the requisite personnel and resources to appropriately integrate the observance of human rights and the protection of civilians and civilian objects in the planning and activities of the commands; 
(B)finalizing and implementing the policy of the Department relating to civilian casualties resulting from United States military operations, as required by section 936 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (10 U.S.C. 134 note); (C)finalizing Department-wide regulations to implement section 1213 of the National Defense Authorization for Fiscal Year 2020 (Public Law 116–92) for ex gratia payments for damage, personal injury, or death that is incident to the use of force by the United States Armed Forces, a coalition that includes the United States, a military organization supporting the United States, or a military organization supporting the United States or such coalition; and 
(D)enhancing the ability of foreign partner forces to reduce civilian casualties, including in connection with train and equip programs, advise, assist, accompany, and enable missions, and fully combined and coalition operations. 1085.Deployment of real-time status of special use airspaceNot later than 180 days after the date of the enactment of this Act, to the maximum extent practicable, the Administrator of the Federal Aviation Administration, in coordination with the Secretary of Defense, shall enable the automated public dissemination of information on the real-time status of the activation or deactivation of military operations areas and restricted areas in a manner that is similar to the manner that temporary flight restrictions are published and disseminated. 
1086. Duties of Secretary under uniformed and overseas citizens absentee voting act 
(a)Ensuring ability of absent uniformed services voters serving at diplomatic and consular posts to receive and transmit balloting materialsIn carrying out the Secretary’s duties as the Presidential designee under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.), the Secretary shall take such actions as may be necessary, feasible, and practical to ensure that a uniformed services voter under such Act who is absent from the United States by reason of active duty or service at a diplomatic and consular post of the United States is able to receive and transmit balloting materials in the same manner and with the same rights and protections as a uniformed services voter under such Act who is absent from the United States by reason of active duty or service at a military installation. (b)Effective dateThis section shall apply with respect to elections held on or after the date of the enactment of this Act. 
1087.Mitigation of military helicopter noise 
(a)Process for tracking complaintsThe Secretary of Defense, in coordination with the Metropolitan Washington Airports Authority, shall develop a process to receive, track, and analyze complaints of military rotary wing aircraft noise in the National Capital Region that are registered on the noise inquiry websites of Ronald Reagan Washington National Airport and Dulles International Airport. (b)National Capital RegionIn this section, the term National Capital Region has the meaning given such term in section 2674(f)(2) of title 10, United States Code. 
1088.Congressional expression of support for designation of National Borinqueneers DayCongress— (1)expresses support for the designation of National Borinqueneers Day; 
(2)recognizes the bravery, service, and sacrifice of the Puerto Rican soldiers of the 65th Infantry Regiment in the armed conflicts of the United States in the 20th and 21st centuries; (3)expresses deep gratitude for the contributions to the Armed Forces that have been made by hundreds of thousands of patriotic United States citizens from Puerto Rico; and 
(4)urges individuals and communities across the United States to participate in activities that are designed— (A)to celebrate the distinguished service of the veterans who served in the 65th Infantry Regiment, known as the Borinqueneers; 
(B)to pay tribute to the sacrifices made and adversities overcome by Puerto Rican and Hispanic members of the Armed Forces; and (C)to recognize the significant contributions to United States history made by the Borinqueneers. 
1089.Ted Stevens Center for Arctic Security Studies 
(a)Plan required 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the congressional defense committees a plan to establish a Department of Defense Regional Center for Security Studies for the Arctic. (2)ElementsThe plan required by paragraph (1) shall include the following: 
(A)A description of the benefits of establishing such a center, including the manner in which the establishment of such a center would benefit United States and Department of Defense interests in the Arctic region. (B)A description of the mission and purpose of such a center, including— 
(i)enhancing understanding of the dynamics and national security implications of an emerging Arctic region, including increased access for transit and maneuverability; and (ii)other specific policy guidance from the Office of the Secretary of Defense. 
(C)An analysis of suitable reporting relationships with the applicable combatant commands. (D)An assessment of suitable locations, which shall include an enumeration and valuation of criteria, which may include— 
(i)the proximity of a location to other academic institutions that study security implications with respect to the Arctic region; (ii)the proximity of a location to the designated lead for Arctic affairs of the United States Northern Command; and 
(iii)the proximity of a location to a central hub of assigned Arctic-focused Armed Forces so as to suitably advance relevant professional development of skills unique to the Arctic region. (E)A description of the establishment and operational costs of such a center, including for— 
(i)military construction for required facilities; (ii)facility renovation; 
(iii)personnel costs for faculty and staff; and (iv)other costs the Secretary considers appropriate. 
(F)An evaluation of the existing infrastructure, resources, and personnel available at military installations and at universities and other academic institutions that could reduce the costs described in accordance with subparagraph (E). (G)An examination of partnership opportunities with United States allies and partners for potential collaboration and burden sharing. 
(H)A description of potential courses and programs that such a center could carry out, including— (i)core, specialized, and advanced courses;  
(ii)potential planning workshops;  (iii)seminars; 
(iv)confidence-building initiatives; and (v)academic research. 
(I)A description of any modification to title 10, United States Code, necessary for the effective operation of such a center.  (3)FormThe plan required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
(b)Establishment 
(1)In generalNot earlier than 30 days after the submittal of the plan required by subsection (a), and subject to the availability of appropriations, the Secretary of Defense may establish and administer a Department of Defense Regional Center for Security Studies for the Arctic, to be known as the Ted Stevens Center for Arctic Security Studies, for the purpose described in section 342(a) of title 10, United States Code. (2)LocationSubject to a determination by the Secretary to establish the Ted Stevens Center for Arctic Security Studies under this section, the Center shall be established at a location determined suitable pursuant to subsection (a)(2)(D). 
1090.Establishment of vetting procedures and monitoring requirements for certain military training 
(a)Establishment of vetting procedures 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall establish procedures to vet covered individuals for eligibility for physical access to Department of Defense installations and facilities within the United States. (2)Criteria for proceduresThe procedures established under paragraph (1) shall include biographic and biometric screening of covered individuals, continuous review of whether covered individuals should continue to be authorized for physical access, biographic checks of the immediate family members of covered individuals, and any other measures that the Secretary determines appropriate for vetting. 
(3)Information requiredThe Secretary shall identify the information required to conduct the vetting under this section. (4)Collection of informationThe Secretary shall— 
(A)collect the information required to vet individuals under the procedures established under this subsection; (B)as required for the effective implementation of this section, seek to enter into agreements with the relevant departments and agencies of the United States to facilitate the sharing of information in the possession of such departments and agencies concerning covered individuals; and 
(C)ensure that the initial vetting of covered individuals is conducted as early and promptly as practicable, to minimize disruptions to United States programs to train foreign military students. (b)Determination authority (1)Review of vetting resultsThe Secretary shall assign to an organization within the Department with responsibility for security and counterintelligence the responsibility of— 
(A)reviewing the results of the vetting of a covered individual conducted under subsection (a); and (B)making a recommendation regarding whether such individual should be given physical access to a Department of Defense installation or facility. 
(2)Negative recommendationIf the recommendation with respect to a covered individual under paragraph (1)(B) is that the individual should not be given physical access to a Department of Defense installation or facility— (A)such individual may only be given such access if such access is authorized by the Secretary of Defense or the Deputy Secretary of Defense; and 
(B)the Secretary of Defense shall ensure that the Secretary of State is promptly provided with notification of such recommendation. (c)Additional security measures (1)Security measures requiredThe Secretary of Defense shall ensure that— 
(A)all Department of Defense common access cards issued to foreign nationals in the United States comply with the credentialing standards issued by the Office of Personnel Management; (B)all such common access cards issued to foreign nationals in the United States include a visual indicator as required by the standard developed by the Department of Commerce National Institute of Standards and Technology; 
(C)physical access by covered individuals is limited, as appropriate, to those Department of Defense installations or facilities within the United States directly associated with the training or education or necessary for such individuals to access authorized benefits; (D)a policy is in place covering possession of firearms on Department of Defense property by covered individuals; 
(E)covered individuals who have been granted physical access to Department of Defense installations and facilities are incorporated into the Insider Threat Program of the Department of Defense; and (F)covered individuals are prohibited from transporting, possessing, storing, or using personally owned firearms on Department of Defense installations or property consistent with the Secretary of Defense policy memorandum dated January 16, 2020, or any successor policy guidance that restricts transporting, possessing, storing, or using personally owned firearms on Department of Defense installations or property. 
(2)Effective dateThe security measures required under paragraph (1) shall take effect on the date that is 181 days after the date of the enactment of this Act. (3)Notification requiredUpon the establishment of the security measures required under paragraph (1), the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives notice of the establishment of such security measures. 
(d)Reporting requirements 
(1)ReportNot later than two years after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report on the implementation and effects of this section. Such report shall include a description of— (A)any positive or negative effects on the training of foreign military students as a result of this section; 
(B)the effectiveness of the vetting procedures implemented pursuant to this section in preventing harm to members of the Armed Forces and United States persons; (C)any mitigation strategies used to address any negative effects of the implementation of this section; and 
(D)a proposed plan to mitigate any ongoing negative effects to the vetting and training of foreign military students by the Department of Defense. (2)Report by Comptroller GeneralNot later than three years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees an unclassified report (which may contain a classified annex) on the safety and security of United States personnel and international students assigned to United States military bases participating in programs authorized under chapter 5 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.) (relating to international military education and training), particularly with respect to whether— 
(A)relevant United States diplomatic and consular personnel properly vet foreign personnel participating in such programs and entering such bases; (B)existing screening protocols with respect to such vetting include counter-terrorism screening and are sufficiently effective at ensuring the safety and security of United States personnel and international students assigned to such bases; and 
(C)whether existing screening protocols with respect to such vetting are in compliance with applicable requirements of section 362 of title 10, United States Code, and sections 502B and 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2304 and 2378d).  (e)DefinitionsIn this section: 
(1)The term appropriate congressional committees means— (A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and 
(B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. (2)The term covered individual means any foreign national (except foreign nationals of Australia, Canada, New Zealand, and the United Kingdom who have been granted a security clearance that is reciprocally accepted by the United States for access to classified information) who— 
(A)is seeking physical access to a Department of Defense installation or facility within the United States; and (B)is— 
(i)selected, nominated, or accepted for training or education for a period of more than 14 days occurring on a Department of Defense installation or facility within the United States; or (ii)an immediate family member accompanying any foreign national who has been selected, nominated, or accepted for such training or education. 
(3)The term United States means the several States, the District of Columbia, the Commonwealth of Puerto Rico, and Guam. (4)The term immediate family member with respect to any individual means the parent, step-parent, spouse, sibling, step-sibling, half-sibling, child, or step-child of the individual. 
1091.Personal protective equipment matters 
(a)Briefings on fielding of newest generations of PPE to the Armed Forces 
(1)Briefings requiredNot later than January 31, 2021, each Secretary of a military department shall submit to Congress a briefing on the fielding of the newest generations of personal protective equipment to the Armed Forces under the jurisdiction of such Secretary. (2)ElementsEach briefing under paragraph (1) shall include, for each Armed Force covered by such briefing, the following: 
(A)A description and assessment of the fielding of newest generations of personal protective equipment to members of such Armed Force, including the following: (i)The number (aggregated by total number and by sex) of members of such Armed Force issued the Army Soldiers Protective System and the Modular Scalable Vest Generation II body armor as of December 31, 2020. 
(ii)The number (aggregated by total number and by sex) of members of such Armed Force issued Marine Corps Plate Carrier Generation III body armor as of that date. (iii)The number (aggregated by total number and by sex) of members of such Armed Force fitted with legacy personal protective equipment as of that date. 
(B)A description and assessment of the barriers, if any, to the fielding of such generations of equipment to such members. (C)A description and assessment of challenges in the fielding of such generations of equipment to such members, including cost overruns, contractor delays, and other challenges. 
(b)System for tracking data on injuries among members of the Armed Forces in use of newest generation PPE 
(1)System required 
(A)In generalThe Secretary of Defense shall develop and maintain a system for tracking data on injuries among members of the Armed Forces in and during the use of newest generation personal protective equipment. (B)Scope of systemThe system required by this paragraph may, at the election of the Secretary, be new for purposes of this subsection or within or a modification of an appropriate existing system. 
(2)BriefingNot later than January 31, 2025, the Secretary shall submit to Congress a briefing on the prevalence among members of the Armed Forces of preventable injuries attributable to ill-fitting or malfunctioning personal protective equipment. (c)Assessments of members of the Armed Forces of injuries incurred in connection with ill-fitting or malfunctioning PPE (1)In generalEach health assessment specified in paragraph (2) that is undertaken after the date of the enactment of this Act shall include the following: 
(A)One or more questions on whether members incurred an injury in connection with ill-fitting or malfunctioning personal protective equipment during the period covered by such assessment, including the nature of such injury.  (B)In the case of any member who has so incurred such an injury, one or more elements of self-evaluation of such injury by such member for purposes of facilitating timely documentation and enhanced monitoring of such members and injuries. 
(2)AssessmentsThe health assessments specified in this paragraph are the following: (A)The annual Periodic Health Assessment of members of the Armed Forces. 
(B)The post-deployment health assessment of members of the Armed Forces. XICivilian Personnel Matters  Subtitle A—General Provisions Sec. 1101. Department of Defense policy on unclassified workspaces and job functions of personnel with pending security clearances. Sec. 1102. Enhancement of public-private talent exchange programs in the Department of Defense. Sec. 1103. Paid parental leave technical corrections. Sec. 1104. Authority to provide travel and transportation allowances in connection with transfer ceremonies of certain civilian employees who die overseas. Sec. 1105. One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas. Sec. 1106. One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zone. Sec. 1107. Civilian faculty at the Defense Security Cooperation University and Institute of Security Governance. Sec. 1108. Temporary authority to appoint retired members of the Armed Forces to positions in the Department of Defense. Sec. 1109. Fire fighters alternative work schedule demonstration project for the Navy Region Mid-Atlantic Fire and Emergency Services. Sec. 1110. Special rules for certain monthly workers’ compensation payments and other payments for Federal Government personnel under chief of mission authority. Sec. 1111. Temporary increase in limitation on accumulation of annual leave for Executive branch employees. Sec. 1112. Telework travel expenses program of the United States Patent and Trademark Office. Sec. 1113. Extension of rate of overtime pay authority for Department of the Navy employees performing work aboard or dockside in support of the nuclear-powered aircraft carrier forward deployed in Japan. Sec. 1114. Enhanced pay authority for certain acquisition and technology positions in the Department of Defense. Sec. 1115. Enhanced pay authority for certain research and technology positions in the science and technology reinvention laboratories of the Department of Defense. Sec. 1116. Extension of enhanced appointment and compensation authority for civilian personnel for care and treatment of wounded and injured members of the armed forces. Sec. 1117. Expansion of direct hire authority for certain Department of Defense personnel to include installation military housing office positions supervising privatized military housing. Sec. 1118. Extension of sunset of inapplicability of certification of executive qualifications by qualification certification review board of office of personnel management for initial appointments to senior executive service positions in department of defense. Sec. 1119. Pilot program on enhanced pay authority for certain high-level management positions in the Department of Defense. Sec. 1120. Recruitment incentives for placement at remote locations. Sec. 1121. Technical amendments regarding reimbursement of Federal, State, and local income taxes incurred during travel, transportation, and relocation. Subtitle B—Elijah E. Cummings Federal Employee Antidiscrimination Act of 2020 Sec. 1131. Short title. Sec. 1132. Sense of Congress. Sec. 1133. Notification of violation. Sec. 1134. Reporting requirements. Sec. 1135. Data to be posted by employing Federal agencies. Sec. 1136. Data to be posted by the Equal Employment Opportunity Commission. Sec. 1137. Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 amendments. Sec. 1138. Nondisclosure agreement limitation. AGeneral Provisions 1101.Department of Defense policy on unclassified workspaces and job functions of personnel with pending security clearances (a)Policy requiredThe Secretary of Defense shall develop and implement a policy under which a covered individual may occupy a position within the Department of Defense that requires a security clearance to perform appropriate unclassified work, or work commensurate with a security clearance already held by the individual (which may include an interim security clearance), while such individual awaits a final determination with respect to the security clearance required for such position. 
(b)Unclassified work spacesAs part of the policy under subsection (a), the Secretary of Defense shall— (1) ensure, to the extent practicable, that all facilities of the Department of Defense at which covered individuals perform job functions have unclassified workspaces; and 
(2)issue guidelines under which appropriately screened individuals, who are not covered individuals, may use the unclassified workspaces on a space-available basis. (c)ReportNot later than one year after the date of enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the policy required by subsection (a). The report shall include the following: 
(1)Identification of any challenges or impediments to allowing covered individuals fill positions on a probationary basis as described in subsection (a). (2)A plan for implementing the policy. 
(3)A description of how existing facilities may be modified to accommodate unclassified workspaces. (4)Identification of impediments to making unclassified workspace available. 
(d)Covered individual definedIn this section, the term covered individual includes a member of the Armed Forces, a civilian employee of the Department of Defense, or an applicant for a civilian position within the Department of Defense, who has applied for, but who has not yet received, a security clearance that is required for the individual to perform one or more job functions. 1102.Enhancement of public-private talent exchange programs in the Department of Defense (a)Public-private talent exchangeSection 1599g of title 10, United States Code, is amended— 
(1)in subsection (b)(1), by amending subparagraph (C) to read as follows:  (C)shall contain language ensuring that such employee of the Department does not improperly use information that such employee knows relates to a Department acquisition or procurement for the benefit or advantage of the private-sector organization.; and 
(2)by amending paragraph (4) of subsection (f) to read as follows:  (4)may not perform work that is considered inherently governmental in nature; and. 
(b)Application of exchange authority to modernization prioritiesNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall take steps to ensure that the authority of the Secretary to carry out a public-private talent exchange program under section 1599g of title 10, United States Code (as amended by subsection (a)), is used to— (1)carry out exchanges of personnel with private sector entities that are working on the modernization priorities of the Department of Defense; and 
(2)carry out exchanges in— (A)the office of the Under Secretary of Defense for Research and Engineering; 
(B)the office of the Chief Information Officer of the Department of Defense; (C)each Armed Force under the jurisdiction of the Secretary of a military department; and 
(D)any other organizations or elements of the Department of Defense the Secretary determines appropriate. (c)Conflicts of InterestThe Secretary shall implement a system to identify, mitigate, and manage any conflicts of interests that may arise as a result of an individual’s participation in a public-private talent exchange under section 1599g of title 10, United States Code. 
(d)Treatment of program participantsThe Secretary of Defense, in consultation with each Secretary of a military department, shall develop practices to ensure that participation by a member of an Armed Force under the jurisdiction of the Secretary of a military department in an public-private talent exchange under section 1599g of title 10, United States Code, is taken into consideration in subsequent assignments. (e)Briefing on use of existing exchange program authority (1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 5 years, the Secretary of Defense shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on the efforts undertaken— 
(A)to implement the public-private exchange programs of the Department of Defense; and (B)to ensure that such programs seek opportunities for exchanges with private sector entities working on modernization priorities of the Department of Defense, including artificial intelligence applications, in accordance with the requirements of this section. 
(2)ElementsEach briefing under paragraph (1) shall include an explanation of— (A)what barriers may prevent supervisors from nominating their staff and encouraging participation in public-private exchange programs; 
(B)how the Department can incentivize senior leaders and supervisors to encourage participation in such programs; (C)how the Department is implementing the requirment of subsection (c) relating to conflicts of interest; and 
(D)what, if any, statutory changes or authorities are needed to effectively carry out such programs. 1103.Paid parental leave technical corrections (a)Short titleThis section may be cited as the Paid Parental Leave Technical Corrections Act of 2020. 
(b)Paid parental leave for employees of District of Columbia courts and District of Columbia Public Defender Service 
(1)District of Columbia courtsSection 11–1726, District of Columbia Official Code, is amended by adding at the end the following new subsection:  (d)In carrying out the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.) with respect to nonjudicial employees of the District of Columbia courts, the Joint Committee on Judicial Administration shall, notwithstanding any provision of such Act, establish a paid parental leave program for the leave described in subparagraphs (A) and (B) of section 102(a)(1) of such Act (29 U.S.C. 2612(a)(1)) (relating to leave provided in connection with the birth of a child or a placement of a child for adoption or foster care). In developing the terms and conditions for this program, the Joint Committee may be guided by the terms and conditions applicable to the provision of paid parental leave for employees of the Federal Government under chapter 63 of title 5, United States Code, and any corresponding regulations.. 
(2)District of Columbia Public Defender ServiceSection 305 of the District of Columbia Court Reform and Criminal Procedure Act of 1970 (section 2–1605, D.C. Official Code) is amended by adding at the end the following new subsection:  (d)In carrying out the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.) with respect to employees of the Service, the Director shall, notwithstanding any provision of such Act, establish a paid parental leave program for the leave described in subparagraphs (A) and (B) of section 102(a)(1) of such Act (29 U.S.C. 2612(a)(1)) (relating to leave provided in connection with the birth of a child or the placement of a child for adoption or foster care). In developing the terms and conditions for this program, the Director may be guided by the terms and conditions applicable to the provision of paid parental leave for employees of the Federal Government under chapter 63 of title 5, United States Code, and any corresponding regulations.. 
(c)FAA and TSA 
(1)In generalSection 40122(g) of title 49, United States Code, is amended—  (A)by redesignating paragraph (5) as paragraph (6); and  
(B)by inserting after paragraph (4) the following:  (5)Paid parental leaveThe Administrator shall implement a paid parental leave benefit for employees of the Administration that is, at a minimum, consistent with the paid parental leave benefits provided under section 6382 of title 5.. 
(2)Effective dateThe amendments made by paragraph (1) shall apply with respect to any birth or placement occurring on or after October 1, 2020. (3)Rule of constructionNothing in this subsection, or any amendment made by this subsection, may be construed to affect leave provided to an employee of the Transportation Security Administration before October 1, 2020. 
(d)Title 38 employees 
(1)In generalSection 7425 of title 38, United States Code, is amended— (A)in subsection (b), by striking Notwithstanding and inserting Except as provided in subsection (c), and notwithstanding; and 
(B)by adding at the end the following:  (c)Notwithstanding any other provision of this subchapter, the Administration shall provide to individuals appointed to any position described in section 7421(b) who are employed for compensation by the Administration, family and medical leave in the same manner and subject to the same limitations to the maximum extent practicable, as family and medical leave is provided under subchapter V of chapter 63 of title 5 to employees, as defined in section 6381(1) of such title.. 
(2)ApplicabilityThe amendments made by paragraph (1) shall apply with respect to any event for which leave may be taken under subchapter V of chapter 63 of title 5, United States Code, occurring on or after October 1, 2020. (e)Employees of executive office of the President (1)In generalSection 412 of title 3, United States Code, is amended— 
(A)in subsection (a), by adding at the end the following:  (3)ExceptionNotwithstanding section 401(b)(2), the requirements of paragraph (2)(B) shall not apply with respect to leave under subparagraph (A) or (B) of section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)).; 
(B)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; (C)by inserting after subsection (b) the following: 
 
(c)Special rules for substitution of paid leave 
(1)Substitution of paid leaveA covered employee may elect to substitute for any leave without pay under subparagraph (A) or (B) of section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)) any paid leave which is available to such employee for that purpose. (2)Available leaveThe paid leave that is available to a covered employee for purposes of paragraph (1) is leave of the type and in the amount available to an employee under section 6382(d)(2)(B) of title 5, United States Code, for substitution for leave without pay under subparagraph (A) or (B) of section 6382(a)(1) of such title. 
(3)Consistency with title 5Paid leave shall be substituted under this subsection in a manner that is consistent with the requirements in section 6382(d)(2) of title 5, United States Code, except that a reference in that section to an employing agency shall be considered to be a reference to an employing office, and subparagraph (E) of that section shall not apply. ; (D)in paragraph (2) of subsection (d), as redesignated by subparagraph (B)— 
(i)in subparagraph (A), by striking and at the end of the subparagraph; (ii)in subparagraph (B) by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following:  (C)except that the President or designee shall issue regulations to implement subsection (c) in accordance with the requirements of that subsection.; and 
(E)in paragraph (1) of subsection (e), as redesignated by subparagraph (B), by inserting after subsection (c) the following: (as in effect on the date of enactment of the Presidential and Executive Office Accountability Act). (2)ApplicabilityThe amendments made by this subsection shall apply with respect to any birth or placement occurring on or after October 1, 2020.  
(f)Amendments to title 5 Family and Medical Leave Act provisionsChapter 63 of title 5, United States Code, is amended— (1)in section 6301(2), by amending clause (v) to read as follows: 
 
(v)an employee of the Veterans Health Administration who is covered by a leave system established under section 7421 of title 38;; (2)in section 6381(1)— 
(A)in subparagraph (A), by striking (v) or; and (B)by amending subparagraph (B) to read as follows: 
 
(B)has completed at least 12 months of service as an employee (as defined in section 2105) of the Government of the United States, including service with the United States Postal Service, the Postal Regulatory Commission, and a nonappropriated fund instrumentality as described in section 2105(c);; and (3)in section 6382(d)— 
(A)in paragraph (1), by striking under subchapter I in each place it appears; and (B)in paragraph (2)(B)(ii), by striking under subchapter I. 
(g)Amendment to Congressional Accountability Act of 1995 
(1)In generalSection 202(d)(2)(B) of the Congressional Accountability Act of 1995 (2 U.S.C. 1312(d)(2)(B)), as amended by section 7603 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is amended by inserting accrued before sick leave. (2)Effective dateThe amendment made by this subsection shall apply with respect to any event for which leave may be taken under subparagraph (A) or (B) of section 102(a)(1) of the Family and Medical Leave Act of 1995 (29 U.S.C. 2612(a)(1)) and occurring on or after October 1, 2020.  
1104.Authority to provide travel and transportation allowances in connection with transfer ceremonies of certain civilian employees who die overseas 
(a)Travel and transportation allowances 
(1)In generalSubchapter II of chapter 75 of title 10, United States Code, is amended by adding at the end the following new section:  1492.Authority to provide travel and transportation allowances in connection with transfer ceremonies of certain civilian employees who die overseas (a)AuthorityA covered official may treat a covered relative of a covered employee under the jurisdiction of that covered official in the same manner the Secretary of a military department treats, under section 481f(d) of title 37, next of kin and family members of a member of the armed forces who dies while located or serving overseas. 
(b)DefinitionsIn this section: (1)The term covered employee means a civilian employee— 
(A)under the jurisdiction of a covered official; and (B)who dies while located or serving overseas. 
(2)The term covered official means— (A)the Secretary of the military department concerned; and 
(B)the head of a Defense Agency or Department of Defense Field Activity. (3)The term covered relative means— 
(A)the primary next of kin of the covered employee; (B)two family members (other than primary next of kin) of the covered employee; and 
(C)one or more additional family members of the covered employee, at the discretion of the Secretary a sibling of the covered employee.. (2)Clerical amendmentThe table of contents at the beginning of such subchapter is amended by adding at the end the following new item: 
 
 
1492. Authority to provide travel and transportation allowances in connection with transfer ceremonies of certain civilian employees who die overseas.. 
(b)Technical amendmentsSection 481f(d) of title 37, United States Code, is amended— (1)in the subsection heading, by striking Transportation To and inserting Travel And Transportation Allowances In Connection With; and 
(2)in paragraph (1) in the matter preceding subparagraph (A), by striking transportation to and inserting travel and transportation allowances in connection with. 1105.One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseasSubsection (a) of section 1101 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615), as most recently amended by section 1105 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is further amended by striking through 2020 and inserting through 2021. 
1106.One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zoneParagraph (2) of section 1603(a) of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443), as added by section 1102 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4616) and as most recently amended by section 1104 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is further amended by striking 2021 and inserting 2022. 1107.Civilian faculty at the Defense Security Cooperation University and Institute of Security GovernanceSection 1595(c) of title 10, United States Code, is amended by adding at the end the following: 
 
(6)The Defense Security Cooperation University. (7)The Defense Institute for Security Governance.. 
1108.Temporary authority to appoint retired members of the Armed Forces to positions in the Department of Defense 
(a)In generalNotwithstanding the requirements of section 3326 of title 5, United States Code, the Secretary of Defense may appoint retired members of the Armed Forces to positions in the Department of Defense described in subsection (b). (b)Positions (1)In generalThe positions in the Department described in this subsection are positions classified at or below GS–13 under the General Schedule under subchapter III of chapter 53 of title 5, United States Code, or an equivalent level under another wage system, in the competitive service— 
(A)at any defense industrial base facility (as that term is defined in section 2208(u)(3) of title 10, United States Code) that is part of the core logistics capabilities (as described in section 2464(a) of such title); and (B)that have been certified by the Secretary of the military department concerned as lacking sufficient numbers of potential applicants. 
(2)Limitation on delegation of certificationThe Secretary of a military department may not delegate the authority to make a certification described in paragraph (1)(B) to an individual in a grade lower than colonel, captain in the Navy, or an equivalent grade in the Space Force, or an individual with an equivalent civilian grade. (c)ReportNot later than two years after the date of enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on this section and the authority provided by this section. The report shall include the following: 
(1)A description of the use of such authority, including the positions to which appointments are authorized to be made under such authority and the number of retired members appointed to each such position under such authority. (2)Any other matters in connection with such section or such authority that the Secretary considers appropriate.  
(d)SunsetEffective on the date that is 3 years after the date of enactment of this Act, the authority provided under subsection (a) shall expire. (e)DefinitionsIn this section, the terms member and Secretary concerned have the meaning given those terms in section 101 of title 37, United States Code.  
1109.Fire fighters alternative work schedule demonstration project for the Navy Region Mid-Atlantic Fire and Emergency Services 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Commander, Navy Region Mid-Atlantic, shall establish and carry out, for a period of not less than five years, a Fire Fighters Alternative Work Schedule demonstration project for the Navy Region Mid-Atlantic Fire and Emergency Services. Such demonstration project shall provide, with respect to each employee of the Navy Region Mid-Atlantic Fire and Emergency Services, that— (1)assignments to tours of duty are scheduled in advance over periods of not less than two weeks; 
(2)tours of duty are scheduled using a regularly recurring pattern of 48-hour shifts followed by 48 or 72 consecutive non-work hours, as determined by mutual agreement between the Commander, Navy Region Mid-Atlantic, and the exclusive employee representative at each Navy Region Mid-Atlantic installation, in such a manner that each employee is regularly scheduled for 144-hours in any two-week period; (3)for any such employee that is a fire fighter working an alternative work schedule, such employee shall earn overtime compensation in a manner consistent with other applicable law and regulation; 
(4)no right shall be established to any form of premium pay, including night, Sunday, holiday, or hazard duty pay; and (5)leave accrual and use shall be consistent with other applicable law and regulation. 
(b)ReportNot later than 180 days after the date on which the demonstration project under this section terminates, the Commander, Navy Region Mid-Atlantic, shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report detailing— (1)any financial savings or expenses directly and inseparably linked to the demonstration project; 
(2)any intangible quality of life and morale improvements achieved by the demonstration project; and (3)any adverse impact of the demonstration project occurring solely as the result of the transition to the demonstration project. 
1110.Special rules for certain monthly workers’ compensation payments and other payments for Federal Government personnel under chief of mission authoritySection 901 of title IX of division J of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94; 22 U.S.C. 2680b) is amended— (1)in subsection (a), by inserting or the head of any other Federal agency after The Secretary of State; 
(2)in subsection (c), by striking and the Secretary of State and inserting , the Secretary of State, and, as appropriate, the head of any other Federal agency paying benefits under this section;  (3)in subsection (e)(2)— 
(A)by striking the Department of State and inserting the Federal Government; and (B)by inserting after subsection (f) the following: , but does not include an individual receiving compensation under section 19A of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3519b); and 
(4)in subsection (h)(2), by striking the first sentence and inserting the following: Nothing in this section shall limit, modify, or otherwise supersede chapter 81 of title 5, United States Code, the Defense Base Act (42 U.S.C. 1651 et seq.), or section 19A of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3519b).. 1111.Temporary increase in limitation on accumulation of annual leave for Executive branch employees (a)In generalAt the discretion of the Director of the Office of Personnel Management, annual leave provided to an Executive branch employee may accumulate for use in leave year 2021 in an amount equal to 125% of the maximum amount of annual leave permitted, but for this subsection, to accumulate for use in that leave year under the leave system covering such employee.  
(b)Exclusion from lump-sum paymentAny annual leave accumulated pursuant to subsection (a) in excess of the maximum amount of annual leave permitted, but for this section, to accumulate for use in succeeding years shall not be included in any lump-sum payment for leave to an individual, including any lump-sum payment under section 5551 or 5552 of title 5, United States Code.  (c)DefinitionsIn this section— 
(1)the term agency means each agency, office, or other establishment in the executive branch of the Federal Government; and  (2)the term Executive branch employee— 
(A)means— (i)an employee of an agency; 
(ii)an employee appointed under chapter 74 of title 38, United States Code, notwithstanding section 7421(a), section 7425(b), or any other provision of chapter 74 of such title; and (iii)any other individual occupying a position in the civil service (as that term is defined in section 2101(1) of title 5, United States Code) in the executive branch of the Federal Government; and 
(B)does not include any individual occupying a position that is classified at or above the level of a Senior Executive Service position or the equivalent thereof.  1112.Telework travel expenses program of the United States Patent and Trademark Office (a)In generalSection 5711 of title 5, United States Code, is amended— 
(1)in the section heading, by striking test; (2)in subsection (f)— 
(A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking committee and inserting committees; and 
(ii)in subparagraph (B), by striking Government; (B)in paragraph (2)— 
(i)by striking test; and (ii)by striking section, including the provision of reports in accordance with subsection (d)(1) and inserting subsection; 
(C)in paragraph (4)(B), in the matter preceding clause (i), by inserting and maintain after develop; and (D)in paragraph (5)— 
(i)in subparagraph (A), by striking test; and (ii)by striking subparagraph (B) and inserting the following: 
 
(B)The Director of the Patent and Trademark Office shall prepare and submit to the appropriate committees of Congress an annual report on the operation of the program under this subsection, which shall include— (i)the costs and benefits of the program; and 
(ii)an analysis of the effectiveness of the program, as determined under criteria developed by the Director.; and (3)in subsection (g), by striking this section and inserting subsection (b). 
(b)Technical and conforming amendmentsThe table of sections for subchapter I of chapter 57 of title 5, United States Code, is amended by striking the item relating to section 5711 and inserting the following:   5711. Authority for telework travel expenses programs.. 1113.Extension of rate of overtime pay authority for Department of the Navy employees performing work aboard or dockside in support of the nuclear-powered aircraft carrier forward deployed in JapanSection 5542(a)(6)(B) of title 5, United States Code, is amended by striking September 30, 2021 and inserting September 30, 2026. 
1114.Enhanced pay authority for certain acquisition and technology positions in the Department of Defense 
(a)In generalSubchapter I of chapter 87 of title 10, United States Code, is amended by inserting after section 1701a the following new section:  1701b.Enhanced pay authority for certain acquisition and technology positions (a)In generalThe Secretary of Defense may carry out a program using the pay authority specified in subsection (d) to fix the rate of basic pay for positions described in subsection (c) in order to assist the Office of the Secretary of Defense and the military departments in attracting and retaining high-quality acquisition and technology experts in positions responsible for managing and developing complex, high-cost, technological acquisition efforts of the Department of Defense. 
(b)Approval requiredThe program may be carried out only with approval as follows: (1)Approval of the Under Secretary of Defense for Acquisition and Sustainment, in the case of positions in the Office of the Secretary of Defense. 
(2)Approval of the service acquisition executive of the military department concerned, in the case of positions in a military department. (c)PositionsThe positions described in this subsection are positions that— 
(1)require expertise of an extremely high level in a scientific, technical, professional, or acquisition management field; and (2)are critical to the successful accomplishment of an important acquisition or technology development mission. 
(d)Rate of basic payThe pay authority specified in this subsection is authority as follows: (1)Authority to fix the rate of basic pay for a position at a rate not to exceed 150 percent of the rate of basic pay payable for level I of the Executive Schedule, upon the approval of the Under Secretary of Defense for Acquisition and Sustainment or the service acquisition executive concerned, as applicable. 
(2)Authority to fix the rate of basic pay for a position at a rate in excess of 150 percent of the rate of basic pay payable for level I of the Executive Schedule, upon the approval of the Secretary of Defense. (e)Limitations (1)In generalThe authority in subsection (a) may be used only to the extent necessary to competitively recruit or retain individuals exceptionally well qualified for positions described in subsection (c). 
(2)Number of positionsThe authority in subsection (a) may not be used with respect to more than five positions in the Office of the Secretary of Defense and more than five positions in each military department at any one time. (3)Term of positionsThe authority in subsection (a) may be used only for positions having terms less than five years.. 
(b)Clerical amendmentThe table of sections at the beginning of subchapter I of chapter 87 of such title is amended by inserting after the item relating to section 1701a the following new item:   1701b. Enhanced pay authority for certain acquisition and technology positions.. (c)Repeal of pilot program (1)In generalSection 1111 of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 1701 note) is repealed. 
(2)Continuation of payThe repeal in paragraph (1) shall not be interpreted to prohibit the payment of basic pay at rates fixed under such section 1111 before the date of the enactment of this Act for positions having terms that continue after that date. 1115.Enhanced pay authority for certain research and technology positions in the science and technology reinvention laboratories of the Department of Defense (a)In generalChapter 139 of title 10, United States Code, is amended by inserting after section 2358b the following new section: 
 
2358c.Enhanced pay authority for certain research and technology positions in science and technology reinvention laboratories 
(a)In generalThe Secretary of Defense may carry out a program using the pay authority specified in subsection (d) to fix the rate of basic pay for positions described in subsection (c) in order to assist the military departments in attracting and retaining high quality acquisition and technology experts in positions responsible for managing and performing complex, high-cost research and technology development efforts in the science and technology reinvention laboratories of the Department of Defense. (b)Approval requiredThe program may be carried out in a military department only with the approval of the service acquisition executive of the military department concerned. 
(c)PositionsThe positions described in this subsection are positions in the science and technology reinvention laboratories of the Department of Defense that— (1)require expertise of an extremely high level in a scientific, technical, professional, or acquisition management field; and 
(2)are critical to the successful accomplishment of an important research or technology development mission. (d)Rate of basic payThe pay authority specified in this subsection is authority as follows: 
(1)Authority to fix the rate of basic pay for a position at a rate not to exceed 150 percent of the rate of basic pay payable for level I of the Executive Schedule, upon the approval of the service acquisition executive concerned. (2)Authority to fix the rate of basic pay for a position at a rate in excess of 150 percent of the rate of basic pay payable for level I of the Executive Schedule, upon the approval of the Secretary of the military department concerned. 
(e)Limitations 
(1)In generalThe authority in subsection (a) may be used only to the extent necessary to competitively recruit or retain individuals exceptionally well qualified for positions described in subsection (c). (2)Number of positionsThe authority in subsection (a) may not be used with respect to more than five positions in each military department at any one time. 
(3)Term of positionsThe authority in subsection (a) may be used only for positions having a term of less than five years. (f)Science and technology reinvention laboratories of the department of defense definedIn this section, the term science and technology reinvention laboratories of the Department of Defense means the laboratories designated as science and technology reinvention laboratories by section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (10 U.S.C. 2358 note).. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 139 of such title is amended by inserting after the item relating to section 2358b the following new item:   2358c. Enhanced pay authority for certain research and technology positions in science and technology reinvention laboratories.. (c)Repeal of pilot program (1)In generalSection 1124 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2456; 10 U.S.C. 2358 note) is repealed. 
(2)Continuation of payThe repeal in paragraph (1) shall not be interpreted to prohibit the payment of basic pay at rates fixed under such section 1124 before the date of the enactment of this Act for positions having terms that continue after that date. 1116.Extension of enhanced appointment and compensation authority for civilian personnel for care and treatment of wounded and injured members of the armed forcesSection 1599c(b) of title 10, United States Code, is amended by striking December 31, 2020 both places it appears and inserting December 31, 2025. 
1117.Expansion of direct hire authority for certain Department of Defense personnel to include installation military housing office positions supervising privatized military housingSection 9905(a) of title 5, United States Code, is amended by adding at the end the following new paragraph:  (11)Any position in the military housing office of a military installation whose primary function is supervision of military housing covered by subchapter IV of chapter 169 of title 10.. 
1118.Extension of sunset of inapplicability of certification of executive qualifications by qualification certification review board of office of personnel management for initial appointments to senior executive service positions in department of defenseSection 1109(e) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2010; 5 U.S.C. 3393 note) is amended by striking on the date and all that follows and inserting on August 13, 2023. 1119.Pilot program on enhanced pay authority for certain high-level management positions in the Department of Defense (a)Pilot program authorizedThe Secretary of Defense may carry out a pilot program to assess the feasibility and advisability of using the pay authority specified in subsection (d) to fix the rate of basic pay for positions described in subsection (c) in order to assist the Department of Defense in attracting and retaining personnel with significant experience in high-level management of complex organizations and enterprise functions in order to lead implementation by the Department of the National Defense Strategy. 
(b)Approval requiredThe pilot program may be carried out only with approval as follows: (1)Approval of the Deputy Secretary of Defense, in the case of a position not under the authority, direction, and control of an Under Secretary of Defense and not under the authority, direction, and control of the Under Secretary of a military department. 
(2)Approval of the applicable Under Secretary of Defense, in the case of a position under the authority, direction, and control of an Under Secretary of Defense. (3)Approval of the Under Secretary or an Assistant Secretary of the military department concerned, in the case of a position in a military department. 
(c)PositionsThe positions described in this subsection are positions that require expertise of an extremely high level in innovative leadership and management of enterprise-wide business operations, including financial management, health care, supply chain and logistics, information technology, real property stewardship, and human resources, across a large and complex organization. (d)Rate of basic payWithout regard to the basic pay authorities in sections 5376, 5382, 5383 and 9903 of title 5, United States Code, the pay authority specified in this subsection is authority as follows: 
(1)Authority to fix the rate of basic pay for a position at a rate not to exceed 150 percent of the rate of basic pay payable for level I of the Executive Schedule, upon the approval of the applicable official under subsection (b). (2)Authority to fix the rate of basic pay for a position at a rate in excess of 150 percent of the rate of basic pay payable for level I of the Executive Schedule, upon the approval of the Secretary of Defense. 
(e)Limitations 
(1)In generalThe authority in subsection (a) may be used only to the extent necessary to competitively recruit or retain individuals exceptionally well qualified for positions described in subsection (c). (2)Number of positionsThe authority in subsection (a) may not be used with respect to— 
(A)more than 10 positions in the Office of the Secretary of Defense and components of the Department of Defense other than the military departments at any one time; and (B)more than five positions in each military department at any one time. 
(3)Term of positionsThe authority in subsection (a) may be used only for positions having terms less than five years. (4)Past serviceAn individual may not be appointed to a position pursuant to the authority provided by subsection (a) if the individual separated or retired from Federal civil service or service as a commissioned officer of an Armed Force on a date that is less than five years before the date of such appointment of the individual. 
(f)Termination 
(1)In generalThe authority to fix rates of basic pay for a position under this section shall terminate on October 1, 2025. (2)Continuation of payNothing in paragraph (1) shall be construed to prohibit the payment after October 1, 2025, of basic pay at rates fixed under this section before that date for positions whose terms continue after that date. 
1120.Recruitment incentives for placement at remote locations 
(a)In generalChapter 81 of title 10, United States Code, is amended by adding at the end the following new section:  1599i.Recruitment incentives for placement at remote locations (a)Recruitment incentive (1)In generalAn individual appointed to a position in the Department of Defense at a covered location may be paid a recruitment incentive in connection with such appointment. 
(2)AmountThe amount of a recruitment incentive payable to an individual under this subsection may not exceed the amount equal to— (A)25 percent of the annual rate of basic pay of the employee for the position concerned as of the date on which the service period in such position agreed to by the individual under paragraph (3) commences; multiplied by 
(B)the number of years (including fractions of a year) of such service period (not to exceed four years). (3)Service agreementTo receive a recruitment incentive under this subsection, an individual appointed to a position under paragraph (1) shall enter into an agreement with the Secretary of Defense to complete a period of service at the covered location. The period of obligated service of the individual at such location under the agreement may not exceed four years. The agreement shall include such repayment or alternative employment obligations as the Secretary considers appropriate for failure of the individual to complete the period of obligated service specified in the agreement. 
(4)Covered locations definedIn this section, a covered location is a location for which the Secretary of Defense has determined that critical hiring needs are not being met due to the geographic remoteness or isolation or extreme climate conditions of the location.  (b)SunsetEffective on September 30, 2022, the authority provided under subsection (a) shall expire.. 
(b)Outcome measurementsThe Secretary of Defense shall develop outcome measurements to evaluate the effect of the authority provided under subsection (a) of section 1599i of title 10, United States Code, as added by subsection (a), and any relocation incentives provided under subsection (b) of such section. (c)Report required (1)In generalNot later than March 1, 2022, the Secretary of Defense shall submit to the congressional defense committees a report on the effect of the authority provided under section 1599i of title 10, United States Code, as added by subsection (a). 
(2)ElementsThe report required by paragraph (1) shall include the following: (A)A description and assessment of the effectiveness and achievements of the recruitment incentives described in paragraph (1), including— 
(i)the number of employees placed at covered locations described in section 1599i(a)(2) of title 10, United States Code, as added by subsection (a); and (ii)the cost-per-placement of such employees. 
(B)A comparison of the effectiveness and use of the recruitment incentives described in paragraph (1) to authorities under title 5, United States Code, used by the Department of Defense before the date of the enactment of this Act to support hiring at remote or rural locations. (C)An assessment of— 
(i)the minority community outreach efforts made in using the authority and providing relocation incentives described in paragraph (1); and (ii)participation outcomes. 
(D)Such other matters as the Secretary considers appropriate. (d)Clerical amendmentThe table of sections at the beginning of chapter 81 of title 10, United States Code, is amended by adding at the end the following new item: 
 
 
1599i. Recruitment incentives for placement at remote locations.. 
1121.Technical amendments regarding reimbursement of Federal, State, and local income taxes incurred during travel, transportation, and relocation 
(a)In generalSection 5724b(b) of title 5, United States Code, is amended— (1)by striking or relocation expenses reimbursed and inserting and relocation expenses reimbursed; and 
(2)by striking of chapter 41 and inserting or chapter 41. (b)Retroactive effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of section 1114 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92). 
BElijah E. Cummings Federal Employee Antidiscrimination Act of 2020 
1131.Short titleThis subtitle may be cited as the Elijah E. Cummings Federal Employee Antidiscrimination Act of 2020. 1132.Sense of CongressSection 102 of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended— 
(1)by striking paragraph (4) and inserting the following:  (4)accountability in the enforcement of the rights of Federal employees is furthered when Federal agencies agree to take appropriate disciplinary action against Federal employees who are found to have intentionally committed discriminatory (including retaliatory) acts;; and 
(2)in paragraph (5)(A)— (A)by striking nor is accountability and inserting accountability is not; and 
(B)by inserting for what, by law, the agency is responsible after under this Act. 1133.Notification of violationSection 202 of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended by adding at the end the following: 
 
(d)Notification of final agency action 
(1)In generalNot later than 90 days after the date on which an event described in paragraph (2) occurs with respect to a finding of discrimination (including retaliation), the head of the Federal agency subject to the finding shall provide notice— (A)on the public internet website of the agency, in a clear and prominent location linked directly from the home page of that website; 
(B)stating that a finding of discrimination (including retaliation) has been made; and (C)which shall remain posted for not less than 1 year. 
(2)Events describedAn event described in this paragraph is any of the following: (A)All appeals of a final action by a Federal agency involving a finding of discrimination (including retaliation) prohibited by a provision of law covered by paragraph (1) or (2) of section 201(a) have been exhausted. 
(B)All appeals of a final decision by the Equal Employment Opportunity Commission involving a finding of discrimination (including if the finding included a finding of retaliation) prohibited by a provision of law covered by paragraph (1) or (2) of section 201(a) have been exhausted. (C)A court of jurisdiction issues a final judgment involving a finding of discrimination (including retaliation) prohibited by a provision of law covered by paragraph (1) or (2) of section 201(a). 
(3)ContentsA notification provided under paragraph (1) with respect to a finding of discrimination (including retaliation) shall— (A)identify the date on which the finding was made, the date on which each discriminatory act occurred, and the law violated by each such discriminatory act; and 
(B)advise Federal employees of the rights and protections available under the provisions of law covered by paragraphs (1) and (2) of section 201(a).. 1134.Reporting requirements (a)Electronic format requirement (1)In generalSection 203(a) of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended in the matter preceding paragraph (1)— 
(A)by inserting Homeland Security and before Governmental Affairs; (B)by striking on Government Reform and inserting on Oversight and Reform; and 
(C)by inserting (in an electronic format prescribed by the Director of the Office of Personnel Management), after an annual report. (2)Effective dateThe amendment made by paragraph (1)(C) shall take effect on the date that is 1 year after the date of enactment of this Act. 
(3)Transition periodNotwithstanding the requirements of section 203(a) of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note), the report required under such section 203(a) may be submitted in an electronic format, as prescribed by the Director of the Office of Personnel Management, during the period beginning on the date of enactment of this Act and ending on the effective date in paragraph (2). (b)Reporting requirement for disciplinary actionSection 203 of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended by adding at the end the following: 
 
(c)Disciplinary action reportNot later than 120 days after the date on which a Federal agency takes final action, or a Federal agency receives a final decision issued by the Equal Employment Opportunity Commission, involving a finding of discrimination (including retaliation) in violation of a provision of law covered by paragraph (1) or (2) of section 201(a), as applicable, the applicable Federal agency shall submit to the Commission a report stating— (1)whether disciplinary action has been proposed against a Federal employee as a result of the violation; and 
(2)the reasons for any disciplinary action proposed under paragraph (1).. 1135.Data to be posted by employing Federal agenciesSection 301(b) of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended— 
(1)in paragraph (9)— (A)in subparagraph (A), by striking and at the end; 
(B)in subparagraph (B)(ii), by striking the period at the end and inserting , and; and (C)by adding at the end the following: 
 
(C)with respect to each finding described in subparagraph (A)— (i)the date of the finding, 
(ii)the affected Federal agency, (iii)the law violated, and 
(iv)whether a decision has been made regarding disciplinary action as a result of the finding.; and (2)by adding at the end the following: 
 
(11)Data regarding each class action complaint filed against the agency alleging discrimination (including retaliation), including— (A)information regarding the date on which each complaint was filed, 
(B)a general summary of the allegations alleged in the complaint, (C)an estimate of the total number of plaintiffs joined in the complaint, if known, 
(D)the current status of the complaint, including whether the class has been certified, and (E)the case numbers for the civil actions in which discrimination (including retaliation) has been found.. 
1136.Data to be posted by the Equal Employment Opportunity CommissionSection 302(b) of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended by striking (10) and inserting (11). 1137.Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 amendments (a)Notification requirementsTitle II of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended by adding at the end the following: 
 
207.Complaint trackingNot later than 1 year after the date of enactment of the Elijah E. Cummings Federal Employee Antidiscrimination Act of 2020, each Federal agency shall establish a system to track each complaint of discrimination arising under section 2302(b)(1) of title 5, United States Code, and adjudicated through the Equal Employment Opportunity process from the filing of a complaint with the Federal agency to resolution of the complaint, including whether a decision has been made regarding disciplinary action as the result of a finding of discrimination. 208.Notation in personnel recordIf a Federal agency takes an adverse action covered under section 7512 of title 5, United States Code, against a Federal employee for an act of discrimination (including retaliation) prohibited by a provision of law covered by paragraph (1) or (2) of section 201(a), the agency shall, after all appeals relating to that action have been exhausted, include a notation of the adverse action and the reason for the action in the personnel record of the employee.. 
(b)Processing and referralThe Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended by adding at the end the following:  IVPROCESSING AND REFERRAL 401.Processing and resolution of complaintsEach Federal agency shall— 
(1)be responsible for the fair and impartial processing and resolution of complaints of employment discrimination (including retaliation) prohibited by a provision of law covered by paragraph (1) or (2) of section 201(a); and (2)establish a model Equal Employment Opportunity Program that— 
(A)is not under the control, either structurally or practically, of the agency’s Office of Human Capital or Office of the General Counsel (or the equivalent); (B)is devoid of internal conflicts of interest and ensures fairness and inclusiveness within the agency; and 
(C)ensures the efficient and fair resolution of complaints alleging discrimination (including retaliation). 402.No limitation on advice or counselNothing in this title shall prevent a Federal agency or a subcomponent of a Federal agency, or the Department of Justice, from providing advice or counsel to employees of that agency (or subcomponent, as applicable) in the resolution of a complaint. 
403.Head of program supervised by head of agencyThe head of each Federal agency’s Equal Employment Opportunity Program shall report directly to the head of the agency. 404.Referrals of findings of discrimination (a)EEOC findings of discrimination (1)In generalNot later than 30 days after the date on which the Equal Employment Opportunity Commission (referred to in this section as the Commission) receives, or should have received, a Federal agency report required under section 203(c), the Commission may refer the matter to which the report relates to the Office of Special Counsel if the Commission determines that the Federal agency did not take appropriate action with respect to the finding that is the subject of the report. 
(2)NotificationsThe Commission shall— (A)notify the applicable Federal agency if the Commission refers a matter to the Office of Special Counsel under paragraph (1); and 
(B)with respect to a fiscal year, include in the Annual Report of the Federal Workforce of the Commission covering that fiscal year— (i)the number of referrals made under paragraph (1) during that fiscal year; and 
(ii)a brief summary of each referral described in clause (i). (b)Referrals to special counselThe Office of Special Counsel shall accept and review a referral from the Commission under subsection (a)(1) for purposes of pursuing disciplinary action under the authority of the Office against a Federal employee who commits an act of discrimination (including retaliation). 
(c)NotificationThe Office of Special Counsel shall notify the Commission and the applicable Federal agency in a case in which— (1)the Office of Special Counsel pursues disciplinary action under subsection (b); and 
(2)the Federal agency imposes some form of disciplinary action against a Federal employee who commits an act of discrimination (including retaliation). (d)Special counsel approvalA Federal agency may not take disciplinary action against a Federal employee for an alleged act of discrimination (including retaliation) referred by the Commission under this section, except in accordance with the requirements of section 1214(f) of title 5, United States Code.. 
(c)Conforming amendmentsThe table of contents in section 1(b) of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended— (1)by inserting after the item relating to section 206 the following: 
 
 
Sec. 207. Complaint tracking. 
Sec. 208. Notation in personnel record.; and 
(2)by adding at the end the following:   Title IV—PROCESSING AND REFERRAL Sec. 401. Processing and resolution of complaints. Sec. 402. No limitation on advice or counsel. Sec. 403. Head of Program supervised by head of agency. Sec. 404. Referrals of findings of discrimination.. 1138.Nondisclosure agreement limitationSection 2302(b)(13) of title 5, United States Code, is amended— 
(1)by striking agreement does not and inserting the following: agreement— 
(A)does not; (2)in subparagraph (A), as so designated, by inserting or the Office of Special Counsel after Inspector General; and 
(3)by adding at the end the following:  (B)prohibits or restricts an employee or applicant for employment from disclosing to Congress, the Special Counsel, the Inspector General of an agency, or any other agency component responsible for internal investigation or review any information that relates to any violation of any law, rule, or regulation, or mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety, or any other whistleblower protection; or. 
XIIMatters relating to foreign nations 
 
Title XII—Matters relating to foreign nations 
Subtitle A—Assistance and training 
Sec. 1201. Authority to build capacity for additional operations. 
Sec. 1202. Participation in European program on multilateral exchange of surface transportation services. 
Sec. 1203. Participation in programs relating to coordination or exchange of air refueling and air transportation services. 
Sec. 1204. Reciprocal patient movement agreements. 
Sec. 1205. Modification to the Inter-European Air Forces Academy. 
Sec. 1206. Modification of authority for participation in multinational centers of excellence. 
Sec. 1207. Modification and extension of support of special operations for irregular warfare. 
Sec. 1208. Extension of authority to transfer excess high mobility multipurpose wheeled vehicles to foreign countries. 
Sec. 1209. Modification and extension of update of Department of Defense Freedom of Navigation Report. 
Sec. 1210. Extension and modification of authority to support border security operations of certain foreign countries. 
Sec. 1210A. Extension of Department of Defense support for stabilization activities in national security interest of the United States. 
Sec. 1210B. Extension of report on workforce development. 
Sec. 1210C. Plan to increase participation in international military education and training programs. 
Sec. 1210D. Mitigation and prevention of atrocities in high-risk countries. 
Sec. 1210E. Implementation of the Women, Peace, and Security Act of 2017. 
Subtitle B—Matters relating to Afghanistan and Pakistan 
Sec. 1211. Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations. 
Sec. 1212. Extension of the Afghan Special Immigrant Visa Program. 
Sec. 1213. Extension and modification of support for reconciliation activities led by the Government of Afghanistan. 
Sec. 1214. Extension and modification of Commanders’ Emergency Response Program. 
Sec. 1215. Limitation on use of funds to reduce deployment to Afghanistan. 
Sec. 1216. Modifications to immunity from seizure under judicial process of cultural objects. 
Sec. 1217. Congressional oversight of United States talks with Taliban officials and Afghanistan’s comprehensive peace process. 
Sec. 1218. Strategy for post-conflict engagement on human rights in Afghanistan. 
Sec. 1219. Modification to report on enhancing security and stability in Afghanistan. 
Sec. 1220. Report on Operation Freedom’s Sentinel. 
Subtitle C—Matters relating to Syria, Iraq, and Iran 
Sec. 1221. Extension and modification of authority to provide assistance to counter the Islamic State of Iraq and Syria. 
Sec. 1222. Extension and modification of authority to provide assistance to vetted Syrian groups and individuals. 
Sec. 1223. Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq. 
Sec. 1224. Prohibition on provision of weapons and other forms of support to certain organizations. 
Sec. 1225. Report and budget details regarding Operation Spartan Shield. 
Subtitle D—Matters relating to Russia 
Sec. 1231. Extension of limitation on military cooperation between the United States and the Russian Federation. 
Sec. 1232. Matters relating to United States participation in the Open Skies Treaty. 
Sec. 1233. Prohibition on availability of funds relating to sovereignty of the Russian Federation over Crimea. 
Sec. 1234. Annual report on military and security developments involving the Russian Federation. 
Sec. 1235. Modification and extension of Ukraine Security Assistance Initiative. 
Sec. 1236. Report on capability and capacity requirements of military forces of Ukraine and resource plan for security assistance. 
Sec. 1237. Report on Russian Federation support of racially and ethnically motivated violent extremists. 
Sec. 1238. Authorization of rewards for providing information on foreign election interference. 
Subtitle E—Matters relating to Europe and NATO 
Sec. 1241. Determination and imposition of sanctions with respect to Turkey’s acquisition of the S–400 air defense system. 
Sec. 1242. Clarification and expansion of sanctions relating to construction of Nord Stream 2 or TurkStream pipeline projects. 
Sec. 1243. Extension of authority for training for Eastern European national security forces in the course of multilateral exercises. 
Sec. 1244. Sense of Congress on support for the North Atlantic Treaty Organization. 
Sec. 1245. Limitation on United States force structure reductions in Germany. 
Sec. 1246. Report on United States military force posture in Southeastern Europe. 
Sec. 1247. Sense of Congress on support for coordinated action to ensure the security of Baltic allies. 
Sec. 1248. Sense of Congress on the role of the Kosovo Force of the North Atlantic Treaty Organization. 
Subtitle F—Matters relating to the Indo-Pacific Region 
Sec. 1251. Pacific Deterrence Initiative. 
Sec. 1252. Extension and modification of prohibition on commercial export of certain covered munitions items to the Hong Kong Police Force. 
Sec. 1253. Authority to transfer funds for Bien Hoa dioxin cleanup. 
Sec. 1254. Cooperative program with Vietnam to account for Vietnamese personnel missing in action. 
Sec. 1255. Sense of Congress on the United States-Vietnam defense relationship. 
Sec. 1256. Pilot program to improve cyber cooperation with Vietnam, Thailand, and Indonesia. 
Sec. 1257. Report on the costs most directly associated with the stationing of the Armed Forces in Japan. 
Sec. 1258. Limitation on use of funds to reduce the total number of members of the Armed Forces serving on active duty who are deployed to South Korea. 
Sec. 1259. Implementation of GAO recommendations on preparedness of United States forces to counter North Korean chemical and biological weapons. 
Sec. 1260. Statement of policy and sense of Congress on the Taiwan Relations Act. 
Sec. 1260A. Annual briefing on Taiwan arms sales. 
Sec. 1260B. Report on United States-Taiwan medical security partnership. 
Sec. 1260C. Establishment of capabilities to assess the defense technological and industrial bases of China and other foreign adversaries. 
Sec. 1260D. Extension of annual report on military and security developments involving the People’s Republic of China. 
Sec. 1260E. Sense of Congress on the aggression of the Government of China along the border with India and its growing territorial claims. 
Sec. 1260F. Assessment of National Cyber Strategy to deter China from engaging in industrial espionage and cyber theft. 
Sec. 1260G. Report on United Front Work Department. 
Sec. 1260H. Public reporting of Chinese military companies operating in the United States. 
Sec. 1260I. Report on directed use of fishing fleets. 
Subtitle G—Sudan Democratic Transition, Accountability, and Fiscal Transparency Act of 2020 
Sec. 1261. Short title. 
Sec. 1262. Definitions. 
Sec. 1263. Statement of policy. 
Sec. 1264. Support for democratic governance, rule of law, human rights, and fundamental freedoms. 
Sec. 1265. Support for development programs. 
Sec. 1266. Support for conflict mitigation. 
Sec. 1267. Support for accountability for war crimes, crimes against humanity, and genocide in Sudan. 
Sec. 1268. Suspension of assistance. 
Sec. 1269. Multilateral assistance. 
Sec. 1270. Coordinated support to recover assets stolen from the Sudanese people. 
Sec. 1270A. Limitation on assistance to the Sudanese security and intelligence services. 
Sec. 1270B. Reports. 
Sec. 1270C. United States strategy for support to a civilian-led government in Sudan. 
Sec. 1270D. Amendments to the Darfur Peace and Accountability Act of 2006. 
Sec. 1270E. Repeal of Sudan Peace Act and the Comprehensive Peace in Sudan Act. 
Subtitle H—United States Israel Security Assistance Authorization Act of 2020 
Sec. 1271. Short title. 
Sec. 1272. Sense of Congress on United States-Israel relationship. 
Sec. 1273. Security assistance for Israel. 
Sec. 1274. Extension of war reserves stockpile authority. 
Sec. 1275. Rules governing the transfer of precision-guided munitions to Israel above the annual restriction. 
Sec. 1276. Eligibility of Israel for the strategic trade authorization exception to certain export control licensing requirements. 
Sec. 1277. United States Agency for International Development memoranda of understanding to enhance cooperation with Israel. 
Sec. 1278. Cooperative projects among the United States, Israel, and developing countries. 
Sec. 1279. Joint cooperative program related to innovation and high-tech for the Middle East region. 
Sec. 1280. Cooperation on directed energy capabilities. 
Sec. 1280A. Other matters of cooperation. 
Sec. 1280B. Appropriate congressional committees defined. 
Subtitle I—Global Child Thrive Act of 2020 
Sec. 1281. Short title. 
Sec. 1282. Sense of Congress. 
Sec. 1283. Assistance to improve early childhood outcomes globally. 
Sec. 1284. Special advisor for assistance to orphans and vulnerable children. 
Sec. 1285. Rule of construction. 
Subtitle J—Matters relating to Africa and the Middle East 
Sec. 1291. Briefing and report relating to reduction in the total number of United States Armed Forces deployed to United States Africa Command area of responsibility. 
Sec. 1292. Notification with respect to withdrawal of members of the Armed Forces participating in the Multinational Force and Observers in Egypt. 
Sec. 1293. Report on enhancing security partnerships between the United States and African countries. 
Sec. 1294. Plan to address gross violations of human rights and civilian harm in Burkina Faso, Chad, Mali, and Niger. 
Sec. 1295. Statement of policy and report relating to the conflict in Yemen. 
Sec. 1296. Report on United States military support of the Saudi-led coalition in Yemen. 
Sec. 1297. Sense of Congress on payment of amounts owed by Kuwait to United States medical institutions. 
Subtitle K—Other matters 
Sec. 1299A. Provision of goods and services at Kwajalein Atoll, Republic of the Marshall Islands. 
Sec. 1299B. Report on contributions received from designated countries. 
Sec. 1299C. Modification to initiative to support protection of national security academic researchers from undue influence and other security threats. 
Sec. 1299D. Extension of authorization of non-conventional assisted recovery capabilities. 
Sec. 1299E. Annual briefings on certain foreign military bases of adversaries. 
Sec. 1299F. Countering white identity terrorism globally. 
Sec. 1299G. Report on progress of the Department of Defense with respect to denying the strategic goals of a competitor against a covered defense partner. 
Sec. 1299H. Comparative studies on defense budget transparency of the People's Republic of China, the Russian Federation, and the United States. 
Sec. 1299I. Assessment of weapons of mass destruction terrorism. 
Sec. 1299J. Review of Department of Defense compliance with Principles Related to the Protection of Medical Care Provided by Impartial Humanitarian Organizations During Armed Conflicts. 
Sec. 1299K. Certification relating to assistance for Guatemala. 
Sec. 1299L. Functional Center for Security Studies in Irregular Warfare. 
Sec. 1299M. United States-Israel operations-technology cooperation within the United States-Israel Defense Acquisition Advisory Group. 
Sec. 1299N. Payment of passport fees for certain individuals. 
Sec. 1299O. Resumption of Peace Corps operations. 
Sec. 1299P. Establishment of the Open Technology Fund. 
Sec. 1299Q. United States Agency for Global Media. 
Sec. 1299R. Leveraging information on foreign traffickers. 
Sec. 1299S. Rule of construction relating to use of military force. 
AAssistance and training 
1201.Authority to build capacity for additional operationsSection 333(a) of title 10, United States Code, is amended— (1)by redesignating paragraph (7) as paragraph (8); 
(2)by inserting after paragraph (6) the following new paragraph (7):  (7)Air domain awareness operations.; and 
(3)by adding at the end the following new paragraph:  (9)Cyberspace security and defensive cyberspace operations.. 
1202.Participation in European program on multilateral exchange of surface transportation services 
(a)In generalSubchapter II of chapter 138 of title 10, United States Code, is amended by inserting after section 2350l the following new section 2350m:  2350m.Participation in European program on multilateral exchange of surface transportation services (a)Participation authorized (1)In generalThe Secretary of Defense, with the concurrence of the Secretary of State, may authorize the participation of the Department of Defense in the Surface Exchange of Services program (in this section referred to as the SEOS program) of the Movement Coordination Centre Europe. 
(2)Scope of participationParticipation of the Department of Defense in the SEOS program under paragraph (1) may include— (A)the reciprocal exchange or transfer of surface transportation on a reimbursable basis or by replacement-in-kind; and 
(B)the exchange of surface transportation services of an equal value. (b)Written arrangement or agreement (1)In generalParticipation of the Department of Defense in the SEOS program shall be in accordance with a written arrangement or agreement entered into by the Secretary of Defense, with the concurrence of the Secretary of State, and the Movement Coordination Centre Europe. 
(2)NotificationThe Secretary of Defense shall provide to the congressional defense committees notification of any arrangement or agreement entered into under paragraph (1). (3)Funding arrangementsIf Department of Defense facilities, equipment, or funds are used to support the SEOS program, the written arrangement or agreement under paragraph (1) shall specify the details of any equitable cost-sharing or other funding arrangement. 
(4)Other elementsAny written arrangement or agreement entered into under paragraph (1) shall require that any accrued credits or liability resulting from an unequal exchange or transfer of surface transportation services shall be liquidated through the SEOS program not less than once every five years. (c)ImplementationIn carrying out any arrangement or agreement entered into under subsection (b), the Secretary of Defense may— 
(1)pay the equitable share of the Department of Defense for the operating expenses of the Movement Coordination Centre Europe and the SEOS program from funds available to the Department of Defense for operation and maintenance; and (2)assign members of the armed forces or Department of Defense civilian personnel, within billets authorized for the United States European Command, to duty at the Movement Coordination Centre Europe as necessary to fulfill Department of Defense obligations under that arrangement or agreement. 
(d)Crediting of receiptsAny amount received by the Department of Defense as part of the SEOS program shall be credited, at the option of the Secretary of Defense, to— (1)the appropriation, fund, or account used in incurring the obligation for which such amount is received; or 
(2)an appropriate appropriation, fund, or account currently available for the purposes for which the expenditures were made. (e)Annual report (1)In generalNot later than 30 days after the end of each fiscal year in which the authority under this section is in effect, the Secretary of Defense shall submit to the congressional defense committees a report on Department of Defense participation in the SEOS program during such fiscal year.  
(2)ElementsEach report required by paragraph (1) shall include the following: (A)A description of the equitable share of the costs and activities of the SEOS program paid by the Department of Defense. 
(B)A description of any amount received by the Department of Defense as part of such program, including the country from which the amount was received.  (f)Limitation on statutory constructionNothing in this section may be construed to authorize the use of foreign sealift in violation of section 2631.. 
(b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 2350l the following new item:   2350m. Participation in European program on multilateral exchange of surface transportation services.. 1203.Participation in programs relating to coordination or exchange of air refueling and air transportation services (a)In generalSubchapter II of chapter 138 of title 10, United States Code, as amended by section 1202, is further amended by adding at the end the following new section: 
 
2350o.Participation in programs relating to coordination or exchange of air refueling and air transportation services 
(a)Participation authorized 
(1)In generalThe Secretary of Defense, with the concurrence of the Secretary of State, may authorize the participation of the Department of Defense in programs relating to the coordination or exchange of air refueling and air transportation services, including in the arrangement known as the Air Transport and Air-to-Air Refueling and other Exchanges of Services program (in this section referred to as the ATARES program). (2)Scope of participationParticipation of the Department of Defense in programs referred to in paragraph (1) may include— 
(A)the reciprocal exchange or transfer of air refueling and air transportation services on a reimbursable basis or by replacement-in-kind; and (B)the exchange of air refueling and air transportation services of an equal value. 
(3)Limitations with respect to participation in ATARES program 
(A)In generalThe Department of Defense balance of executed flight hours in participation in the ATARES program under paragraph (1), whether as credits or debits, may not exceed a total of 500 hours.  (B)Air refuelingThe Department of Defense balance of executed flight hours for air refueling in participation in the ATARES program under paragraph (1) may not exceed 200 hours.  
(b)Written arrangement or agreementParticipation of the Department of Defense in a program referred to in subsection (a)(1) shall be in accordance with a written arrangement or agreement entered into by the Secretary of Defense, with the concurrence of the Secretary of State.  (c)ImplementationIn carrying out any arrangement or agreement entered into under subsection (b), the Secretary of Defense may— 
(1)pay the equitable share of the Department of Defense for the recurring and nonrecurring costs of the applicable program referred to in subsection (a)(1) from funds available to the Department for operation and maintenance; and (2)assign members of the armed forces or Department of Defense civilian personnel to fulfill Department obligations under that arrangement or agreement.. 
(b)Clerical amendmentThe table of sections at the beginning of such subchapter, as amended by section 1202, is further amended by adding at the end the following new item:   2350o. Participation in programs relating to coordination or exchange of air refueling and air transportation services.. (c)RepealSection 1276 of the National Defense Authorization Act for Fiscal Year 2013 (10 U.S.C. 2350c note) is repealed.  
1204.Reciprocal patient movement agreements 
(a)In generalSubchapter II of chapter 138 of title 10, United States Code, as amended by section 1203, is further amended by adding at the end the following new section:  2350p.Reciprocal patient movement agreements (a)AuthoritySubject to the availability of appropriations, the Secretary of Defense, with the concurrence of the Secretary of State, may enter into a bilateral or multilateral memorandum of understanding or other formal agreement with one or more governments of partner countries that provides for— 
(1)the interchangeable, nonreimbursable use of patient movement personnel, either individually or as members of a patient movement crew or team, and equipment, belonging to one partner country to perform patient movement services aboard the aircraft, vessels, or vehicles of another partner country; (2)the reciprocal recognition and acceptance of — 
(A)national professional credentials, certifications, and licenses of patient movement personnel; and (B)national certifications, approvals, and licenses of equipment used in the provision of patient movement services; and 
(3)the acceptance of agreed-upon standards for the provision of patient movement services by aircraft, vessel, or vehicle, including, as determined to be beneficial and otherwise permitted by law, the harmonization of patient treatment standards and procedures. (b)Certification (1)Before entering into a memorandum of understanding or other formal agreement with the government of a partner country under this section, the Secretary of Defense shall certify in writing that the professional credentials, certifications, licenses, and approvals for patient movement personnel and patient movement equipment of the partner country— 
(A)meet or exceed the equivalent standards of the United States for similar personnel and equipment; and (B)will provide for a level of care comparable to, or better than, the level of care provided by the Department of Defense. 
(2)A certification under paragraph (1) shall be— (A)submitted to the appropriate committees of Congress not later than 15 days after the date on which the Secretary of Defense makes the certification; and 
(B)reviewed and recertified by the Secretary of Defense not less frequently than annually. (c)SuspensionIf the Secretary of Defense is unable to recertify a partner country as required by subsection (b)(2)(B), use of the personnel or equipment of the partner country by the Department of Defense under a memorandum of understanding or other formal agreement concluded pursuant to subsection (a) shall be suspended until the date on which the Secretary of Defense is able to recertify the partner country. 
(d)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means— 
(A)the congressional defense committees; and (B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
(2)Partner countryThe term partner country means any of the following: (A)A member country of the North Atlantic Treaty Organization. 
(B)Australia. (C)Japan.  
(D)New Zealand. (E)The Republic of Korea. 
(F)Any other country designated as a partner country by the Secretary of Defense, with the concurrence of the Secretary of State, for purposes of this section. (3)Patient movementThe term patient movement means the act or process of moving wounded, ill, injured, or other persons (including contaminated, contagious, and potentially exposed patients) to obtain medical, surgical, mental health, or dental care or treatment.. 
(b)Clerical amendmentThe table of sections at the beginning of such subchapter, as amended by section 1203, is further amended by adding at the end the following new item:   2350p. Reciprocal patient movement agreements.. 1205.Modification to the Inter-European Air Forces AcademySection 350(b) of title 10, United States Code, is amended by striking that are and all that follows through the period at the end and inserting  
that are— (1)members of the North Atlantic Treaty Organization; 
(2)signatories to the Partnership for Peace Framework Documents; or (3) (A)within the United States Africa Command area of responsibility; and 
(B)eligible for assistance under chapter 5 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.).. 1206.Modification of authority for participation in multinational centers of excellence (a)In generalSection 344 of title 10, United States Code, is amended— 
(1)in the section heading, by striking multinational military centers of excellence and inserting multinational centers of excellence; (2)by striking multinational military center of excellence each place it appears and inserting multinational center of excellence; 
(3)by striking multinational military centers of excellence each place it appears and inserting multinational centers of excellence; (4)in subsection (b)(1), by inserting or entered into by the Secretary of State, after Secretary of State,; 
(5)in subsection (e)— (A)in the subsection heading, by striking Multinational Military Center Of Excellence and inserting Multinational Center Of Excellence; 
(B)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and moving such subparagraphs two ems to the right; (C)in the matter preceding subparagraph (A), as so redesignated, by striking means an entity and inserting  
means— (1)an entity; 
(D)in subparagraph (C), as so redesignated, by striking ; and and inserting a semicolon;  (E)in subparagraph (D), as so redesignated, by striking the period at the end and inserting ; and; and 
(F)by adding at the end the following new paragraph:  (2)the European Centre of Excellence for Countering Hybrid Threats, established in 2017 and located in Helsinki, Finland.; 
(6)by redesignating subsection (e) as subsection (f); and (7)by inserting after subsection (d) the following new subsection: 
 
(e)NotificationNot later than 30 days before the date on which the Secretary of Defense authorizes participation under subsection (a) in a new multinational center of excellence, the Secretary shall notify the congressional defense committees of such participation.. (b)Conforming amendmentTitle 10, United States Code, is amended, in the table of sections at the beginning of subchapter V of chapter 16, by striking the item relating to section 344 and inserting the following: 
 
 
344. Participation in multinational centers of excellence.. 
1207.Modification and extension of support of special operations for irregular warfare 
(a)AuthoritySubsection (a) of section 1202 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1639) is amended by striking $10,000,000 and inserting $15,000,000. (b)NotificationSubsection (d)(2) of such section is amended— 
(1)by redesignating subparagraph (E) as subparagraph (G);  (2)by inserting after subparagraph (D) the following: 
 
(E)A description of steps taken to ensure the support is consistent with other United States national security interests, including issues related to human rights.  (F)A description of steps taken to ensure that the recipients of the support have not engaged in human rights violations, to include the conduct of periodic reviews as a means to investigate allegations of violations and processes and procedures to modify support in case of credible reports of violations.; and 
(3)in clause (i) of subparagraph (G), as redesignated, to read as follows:   (i)An introduction of United States Armed Forces (including as such term is defined in section 8(c) of the War Powers Resolution (50 U.S.C. 1547(c))) into hostilities, or into situations where hostilities are clearly indicated by the circumstances, without specific statutory authorization within the meaning of section 5(b) of such Resolution (50 U.S.C. 1544(b)). . 
(c)Construction of authoritySubsection (f)(2) of such section is amended by striking of section 5(b). 1208.Extension of authority to transfer excess high mobility multipurpose wheeled vehicles to foreign countriesSection 1276 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1699) is amended— 
(1)in subsection (b)(2)— (A)in subparagraph (A), by adding at the end the following new sentence: Such description may include, if applicable, a description of the priority United States security or defense cooperation interest with the recipient country that is fulfilled by the waiver.; and 
(B)by striking subparagraph (B) and inserting the following:  (B)An explanation of the reasons for which it is in the national interest of the United States to make the transfer notwithstanding the requirements of subsection (a)(1).; 
(2)by inserting after subsection (b)(2) the following new paragraph:  (3)Delegation of authorityThe President may delegate the waiver authority provided by this subsection to the Secretary of Defense.; and 
(3)in subsection (c)(2), by striking three and inserting four.  1209.Modification and extension of update of Department of Defense Freedom of Navigation Report (a)ElementsSubsection (b) of section 1275 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2540) is amended— 
(1)in paragraph (1), by inserting the number of maritime and overflight challenges to each such claim and before the country; (2)in paragraph (5), by inserting have been protested by the United States but before have not been challenged; and 
(3)by adding at the end the following:  (6)A summary of each excessive maritime claim challenged jointly with international partners and allies.. 
(b)FormSubsection (c) of such section is amended by adding at the end before the period the following: and made publicly available. (c)SunsetSubsection (d) of such section is amended by striking December 31, 2021 and inserting December 31, 2025. 
1210.Extension and modification of authority to support border security operations of certain foreign countries 
(a)Funds available for supportSubsection (b) of section 1226 of the National Defense Authorization Act for Fiscal Year 2016 (22 U.S.C. 2151 note) is amended to read as follows:  (b)Funds available for supportAmounts to provide support under the authority of subsection (a) may be derived only from amounts authorized to be appropriated and available for operation and maintenance, Defense-wide.. 
(b)ExtensionSubsection (h) of such section is amended by striking December 31, 2021 and inserting December 31, 2023. 1210A.Extension of Department of Defense support for stabilization activities in national security interest of the United StatesSubsection (h) of section 1210A of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1628) is amended by striking December 31, 2020 and inserting December 31, 2021.  
1210B.Extension of report on workforce developmentSection 1250(b)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2529) is amended by striking through 2021 and inserting through 2026. 1210C.Plan to increase participation in international military education and training programs (a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense, shall submit to the appropriate congressional committees a plan to increase the number of foreign female participants receiving training under the International Military Education and Training program authorized under chapter 5 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.) and any other military exchange program offered to foreign participants, with the goal of doubling such participation over the 10-year period beginning on the date of the enactment of this Act. 
(b)Interim progress reportsNot later than 2 years after the date of the submission of the plan required by subsection (a), and every 2 years thereafter until the end of the 10-year period beginning on the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense, shall submit to the appropriate congressional committees a report that includes the most recently available data on foreign female participation in activities conducted under the International Military Education and Training program and any other military exchange programs and describes the manner and extent to which the goal described in subsection (a) has been achieved as of the date of the submission of the report.  (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and (2)the Committee on Armed Services and the Committee on Foreign Relations of the Senate. 
1210D.Mitigation and prevention of atrocities in high-risk countries 
(a)Statement of policyIt is the policy of the United States that the Department of State, in coordination with the Department of Defense and the United States Agency for International Development, should address global fragility, as required by the Global Fragility Act of 2019 and, to the extent practicable, incorporate efforts to identify, prevent, and respond to the causes of atrocities, as required by section 3 of the Elie Wiesel Genocide and Atrocities Prevention Act of 2018 (22 U.S.C. 2656 note), into security assistance and cooperation planning and implementation for covered foreign countries. (b)In generalThe Secretary of State, in consultation with chiefs of mission and the Administrator of the United States Agency for International Development, shall ensure that the Department of State’s Atrocity Assessment Framework is factored into the Integrated Country Strategy and the Country Development Cooperation Strategy where appropriate for covered foreign countries. 
(c)Report 
(1)In generalSection 5 of the Elie Wiesel Genocide and Atrocities Prevention Act of 2018 is amended— (A)by amending subparagraph (E) of subsection (a)(1) to read as follows: 
 
(E)countries and regions at risk of atrocities, including covered foreign countries, and a description of specific risk factors, at risk groups, likely scenarios in which atrocities would occur, and efforts taken by the Board or relevant Federal agencies to prevent such atrocities; and; and (B)by adding at the end the following new subscection: 
 
(d)Covered foreign country definedThe term covered foreign country means a foreign country that is not listed as a priority country under section 505 of the Global Fragility Act of 2019 (22 U.S.C. 9804) but remains among the top 30 most at risk countries for new onset of mass killing, according to the Department of State’s internal assessments, and in consultation with the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives and the Committee on Foreign Relations and the Committee on Armed Services of the Senate.. (2)Effective dateThe amendment made by paragraph (1) shall take effect and apply beginning with the first report required under section 5 of the Elie Wiesel Genocide and Atrocities Prevention Act of 2018 that is required after the date of the enactment of this Act. 
(d)Stakeholder consultationConsistent with section 504(b) of the Global Fragility Act of 2019 (22 U.S.C. 9803(b)), the Secretary of State and other relevant agencies should consult with credible representatives of civil society with experience in atrocities prevention and national and local governance entities, as well as relevant international development organizations with experience implementing programs in fragile and violence-affected communities, multilateral organizations and donors, and relevant private, academic, and philanthropic entities, as appropriate, in identifying covered foreign countries as defined in this section. (e)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and 
(B)the Committee on Foreign Relations and the Committee on Armed Services of the Senate. (2)Covered foreign countryThe term covered foreign country means a foreign country that is not listed as a priority country under section 505 of the Global Fragility Act of 2019 (22 U.S.C. 9804) but remains among the top 30 most at risk countries for new onset of mass killing, according to the Department of State’s internal assessments, and in consultation with the appropriate congressional committees. 
1210E.Implementation of the Women, Peace, and Security Act of 2017 
(a)In generalDuring the period beginning on the date of the enactment of this Act and ending on September 30, 2025, the Secretary of Defense shall undertake activities consistent with the Women, Peace, and Security Act of 2017 (Public Law 115–68; 131 Stat. 1202) and with the guidance specified in this section, including— (1)implementation of the Department of Defense plan entitled Women, Peace, and Security Strategic Framework and Implementation Plan published in June 2020, or any successor plan; 
(2)establishing Department of Defense-wide policies and programs that advance the implementation of the Act, including military doctrine and Department-specific and combatant command-specific programs; (3)ensuring the Department has sufficient qualified personnel to advance implementation of that Act, including by hiring and training full-time equivalent personnel, as necessary, and establishing roles, responsibilities, and requirements for such personnel; 
(4)as appropriate, the deliberate integration of relevant training curriculum for members of the Armed Forces across all ranks; and (5)security cooperation activities that further the implementation of that Act. 
(b)Building partner defense institution and security force capacity 
(1)Incorporation of gender analysis and participation of women into security cooperation activitiesConsistent with the Women, Peace, and Security Act of 2017 (Public Law 115–68; 131 Stat. 1202), the Secretary of Defense, in coordination with the Secretary of State, shall incorporate participation by women and the analysis described in the Women’s Entrepreneurship and Economic Empowerment Act of 2018 (Public Law 115–428; 132 Stat. 5509) into the institutional and national security force capacity-building activities of security cooperation programs carried out under title 10, United States Code, including, as appropriate, by— (A)incorporating gender analysis and women, peace, and security priorities into educational and training materials and programs authorized by section 333 of title 10, United States Code; 
(B)advising on the recruitment, employment, development, retention, and promotion of women in such national security forces, including by— (i)identifying existing military career opportunities for women; 
(ii)exposing women and girls to careers available in such national security forces and the skills necessary for such careers; and (iii)encouraging women’s and girls’ interest in such careers by highlighting as role models women of the United States and applicable foreign countries in uniform; 
(C)addressing sexual harassment and abuse against women within such national security forces; (D)integrating gender analysis into security sector policy, planning, and training for such national security forces; and 
(E)improving infrastructure to address the requirements of women serving in such national security forces, including appropriate equipment for female security and police forces. (2)Barriers and opportunitiesPartner country assessments conducted in the course of Department security cooperation activities to build the capacity of the national security forces of foreign countries shall include attention to the barriers and opportunities with respect to strengthening recruitment, employment, development, retention, and promotion of women in the military forces of such partner countries. 
(c)Department-wide policies on women, peace, and securityNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall initiate a process to establish standardized policies described in subsection (a)(2). (d)FundingThe Secretary of Defense may use funds authorized to be appropriated in each fiscal year to the Department of Defense for operation and maintenance as specified in the table in section 4301 for carrying out the full implementation of the Women, Peace, and Security Act of 2017 (Public Law 115–68; 131 Stat. 1202) and the guidance on the matters described in paragraphs (1) through (5) of subsection (a) and subparagraphs (A) through (E) of subsection (b)(1). 
(e)Annual reportNot later than one year after the date of the enactment of this Act, and annually thereafter through 2025, the Secretary of Defense shall submit to the appropriate committees of Congress a report on the steps the Department has taken to implement the Women, Peace, and Security Act of 2017, including— (1)implementation of defense lines of effort outlined in the June 2020 Department of Defense Women, Peace, and Security Strategic Framework and Implementation Plan and described in paragraphs (1) through (5) of subsection (a) and subparagraphs (A) through (E) of subsection (b)(1), as appropriate; and 
(2)an enumeration of the funds used in such implementation and an identification of funding shortfalls, if any, that may inhibit implementation. (f)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and (2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 
BMatters relating to Afghanistan and Pakistan 
1211.Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations 
(a)ExtensionSubsection (a) of section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393) is amended by striking beginning on October 1, 2019, and ending on December 31, 2020 and inserting beginning on October 1, 2020, and ending on December 31, 2021.  (b)Modification to limitationSubsection (d)(1) of such section is amended— 
(1)by striking beginning on October 1, 2019, and ending on December 31, 2020 and inserting beginning on October 1, 2020, and ending on December 31, 2021; and (2)by striking $450,000,000 and inserting $180,000,000. 
1212.Extension of the Afghan Special Immigrant Visa Program 
(a)In generalSection 602(b)(3)(F) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended— (1)in the heading, by striking 2020 and inserting 2021; 
(2)in the matter preceding clause (i), by striking 22,500 and inserting 22,620;  (3)in clause (i), by striking December 31, 2021 and inserting December 31, 2022; and 
(4)in clause (ii), the striking December 31, 2021 inserting December 31, 2022.  (b)Report extensionSection 602(b)(13) of such Act (8 U.S.C. 1101 note) is amended by striking January 31, 2021 and inserting January 31, 2023. 
1213.Extension and modification of support for reconciliation activities led by the Government of Afghanistan 
(a)Modification of authority To provide covered supportSubsection (a) of section 1218 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 132 Stat. 1633) is amended— (1)by striking the subsection designation and heading and all that follows through The Secretary of Defense and inserting the following: 
 
(a)Authority To provide covered support 
(1)In generalSubject to paragraph (2), the Secretary of Defense; and  (2)by adding at the end the following new paragraph: 
 
(2)Limitation on use of fundsAmounts authorized to be appropriated or otherwise made available for the Department of Defense by this Act may not be obligated or expended to provide covered support until the date on which the Secretary of Defense submits to the appropriate committees of Congress the report required by subsection (b).. (b)Participation in reconciliation activitiesSuch section is further amended— 
(1)by redesignating subsections (i) through (k) as subsections (j) through (l), respectively;  (2)by inserting after subsection (h) the following new subsection (i): 
 
(i)Participation in reconciliation activitiesCovered support may only be used to support a reconciliation activity that— (1)includes the participation of members of the Government of Afghanistan; and 
(2)does not restrict the participation of women.. (c)ExtensionSubsection (k) of such section, as so redesignated, is amended by striking December 31, 2020 and inserting December 31, 2021. 
(d)Exclusions from covered supportSuch section is further amended in paragraph (2)(B) of subsection (l), as so redesignated— (1)in clause (ii), by inserting , reimbursement for travel or lodging, and stipends or per diem payments before the period at the end; and 
(2)by adding at the end the following new clause:  (iii)Any activity involving one or more members of an organization designated as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189) or an individual designated as a specially designated global terrorist pursuant to Executive Order 13224 (50 U.S.C. 1701 note; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism).. 
1214.Extension and modification of Commanders’ Emergency Response ProgramSection 1201 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1619) is amended— (1)in subsection (a)— 
(A)by striking December 31, 2020 and inserting December 31, 2021; and (B)by striking $2,500,000 and inserting $2,000,000; 
(2)in subsection (b), by striking the subsection designation and heading and all that follows through the period at the end of paragraph (1) and inserting the following:   (b)Quarterly reports (1)In generalBeginning in fiscal year 2021, not later than 45 days after the end of each quarter fiscal year, the Secretary of Defense shall submit to the congressional defense committees a report regarding the source of funds and the allocation and use of funds during that quarter fiscal year that were made available pursuant to the authority provided in this section or under any other provision of law for the purposes of the program under subsection (a).; and 
(3)in subsection (f), by striking December 31, 2020 and inserting December 31, 2021. 1215.Limitation on use of funds to reduce deployment to Afghanistan (a)LimitationUntil the date on which the Secretary of Defense, in consultation with the Secretary of State and the Director of National Intelligence, submits to the appropriate congressional committees the report described in subsection (b), none of the amounts authorized to be appropriated for fiscal year 2020 or 2021 for the Department of Defense may be obligated or expended for any activity having either of the following effects: 
(1)Reducing the total number of Armed Forces deployed to Afghanistan below the lesser of— (A)4,000; or 
(B)the total number of the Armed Forces deployed as of the date of the enactment of this Act. (2)Reducing the total number of Armed Forces deployed to Afghanistan below 2,000. 
(b)ReportThe report described in this subsection shall include each of the following: (1)An assessment of the effect that such a reduction would have on— 
(A)the ongoing United States counterterrorism mission against the Islamic State, al-Qaeda, and associated forces; (B)the risk to United States personnel in Afghanistan; 
(C)the risk for the expansion of existing or formation of new international terrorist safe havens inside Afghanistan; (D)the role of United States allies and partners supporting the United States- and North Atlantic Treaty Organization-led missions, including international financial support the Afghan National Defense and Security Forces require in order to maintain operational capabilities and combat effectiveness; 
(E)United States national security and United States policy toward achieving an enduring diplomatic solution in Afghanistan; (F)the threat posed by the Taliban and other terrorist organizations in Afghanistan to United States national security interests and to those of United States allies and partners;  
(G)the capacity of the Afghan National Defense and Security Forces to effectively— (i)prevent or defend against attacks by the Taliban or other terrorist organizations on civilian populations; 
(ii)conduct counterterrorism operations necessary to deny safe harbor to terrorist organizations that the intelligence community assesses pose a threat to the United States and United States interests; (iii)sustain equipment, personnel, and capabilities; and 
(iv)protect the sovereignty of Afghanistan; (H)the influence of Afghanistan’s neighbors and near neighbors on the sovereignty of Afghanistan and the strategic national security interests of the United States in the region. 
(2)A plan for the orderly transition of all security-related tasks currently undertaken by the Armed Forces of the United States and nations contributing troops to the Resolute Support Mission in support of the Afghan National Defense and Security Forces to the Government of Afghanistan. (3)An update on the status of any United States citizens detained in Afghanistan and an overview of Administration efforts to secure their release. 
(4)An assessment by the intelligence community of the manner and extent to which state actors have provided any incentives to the Taliban, their affiliates, or other foreign terrorist organizations for attacks against United States, coalition, or Afghan security forces or civilians in Afghanistan in the last 2 years, including the details of any attacks believed to have been connected with such incentives. (5)Any other matter the Secretary of Defense determines appropriate. 
(c)FormThe report described in subsection (b) shall be submitted in unclassified form without any designation relating to dissemination control, but may contain a classified annex. (d)WaiverThe President may waive the limitation under subsection (a) if the President submits to the appropriate congressional committees— 
(1)a written determination that the waiver is important to the national security interests of the United States; and (2)a detailed explanation of how the waiver furthers those interests. 
(e)Appropriate congressional committees definedThe term appropriate congressional committees means— (1)the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate; 
(2)the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate; and (3)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. 
1216.Modifications to immunity from seizure under judicial process of cultural objects 
(a)In generalThe Act of October 19, 1965, entitled An Act to render immune from seizure under judicial process certain objects of cultural significance imported into the United States for temporary display or exhibition, and for other purposes (22 U.S.C. 2459; 79 Stat. 985) is amended— (1)in subsection (a)— 
(A)by striking the temporary exhibition or display thereof each place it appears and inserting temporary storage, conservation, scientific research, exhibition, or display;  (B)by striking cultural or educational institutions and inserting cultural, educational, or religious institutions with the capacity to appropriately curate such object; and 
(C)by striking any such cultural or educational institution and inserting any such cultural, educational, or religious institution with the capacity to appropriately curate such object; and (2)by adding at the end the following: 
 
(d)For purposes of this section, the terms imported and importation include a transfer from a mission of a foreign country located within the United States to a cultural, educational, or religious institution located within the United States.. (b)Afghanistan (1)In generalA work of art or other object of cultural significance that is imported into the United States for temporary storage, conservation, scientific research, exhibition, or display shall be deemed to be immune from seizure under such Act of October 19, 1965 (22 U.S.C. 2459) (as amended by subsection (a)), and the provisions of such Act shall apply in the same manner and to the same extent to such work or object, if— 
(A)the work or object is exported from Afghanistan with an export permit or license duly issued by the Government of Afghanistan; and (B) (i)an agreement is entered into between the Government of Afghanistan and the cultural, educational, or religious institution with the capacity to appropriately curate such object within the United States that specifies the conditions for such material to be returned to Afghanistan; or 
(ii)the work or object is transferred to a cultural, educational, or religious institution with the capacity to appropriately curate such object in the United States in accordance with an agreement described in clause (i) that also includes an authorization to transfer such work or object to other such institutions in the United States. 1217.Congressional oversight of United States talks with Taliban officials and Afghanistan’s comprehensive peace process (a)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and 
(B)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives. (2)Government of AfghanistanThe term Government of Afghanistan means the Government of the Islamic Republic of Afghanistan and its agencies, instrumentalities, and controlled entities. 
(3)The TalibanThe term the Taliban— (A)refers to the organization that refers to itself as the Islamic Emirate of Afghanistan, that was founded by Mohammed Omar, and that is currently led by Mawlawi Hibatullah Akhundzada; and 
(B)includes subordinate organizations, such as the Haqqani Network, and any successor organization. (4)February 29 AgreementThe term February 29 Agreement refers to the political arrangement between the United States and the Taliban titled Agreement for Bringing Peace to Afghanistan Between the Islamic Emirate of Afghanistan which is not recognized by the United States as a state and is known as the Taliban and the United States of America signed at Doha, Qatar on February 29, 2020.  
(b)Oversight of peace process and other agreements 
(1)Transmission to Congress of materials relevant to the February 29 AgreementNot later than January 10, 2021, the Secretary of State, in consultation with the Secretary of Defense, shall certify to the appropriate congressional committees that all materials relevant to the February 29 Agreement have been submitted to such committees. If the Secretary of State cannot so certify because materials relevant to the February 29 Agreement have not been submitted, the Secretary of State, in consultation with the Secretary of Defense, shall submit such materials not later than January 15, 2021.  (2)Submission to Congress of any subsequent agreements involving the TalibanThe Secretary of State shall submit to the appropriate congressional committees, within 5 days of conclusion and on an ongoing basis thereafter, any agreement or arrangement subsequent to the February 29 Agreement involving the Taliban, as well as materials relevant to any subsequent agreement or arrangement involving the Taliban. 
(3)DefinitionsIn this subsection, the terms materials relevant to the February 29 Agreement and materials relevant to any subsequent agreement or arrangement include all annexes, appendices, and instruments for implementation of the February 29 Agreement or a subsequent agreement or arrangement, as well as any understandings or expectations related to the February 29 Agreement or a subsequent agreement or arrangement. (c)Report on verification and compliance (1)In generalNot later than 90 days after the date of the enactment of this Act, and not less frequently than once every 120 days thereafter, the President shall submit to the appropriate congressional committees a report verifying whether the key tenets of the February 29 Agreement, or subsequent agreements or arrangements, and accompanying instruments for implementation are being upheld. 
(2)ElementsEach report required by paragraph (1) shall include the following: (A)An assessment of each of the following: 
(i)The Taliban’s compliance with the February 29 Agreement, including counterterrorism guarantees and guarantees to deny safe haven and freedom of movement to al-Qaeda and other terrorist threats from operating on territory under its influence.  (ii)Whether the United States intelligence community has collected intelligence indicating the Taliban does not intend to uphold its commitments. 
(iii)The current relationship between the Taliban and al-Qaeda, including an assessment of the relationship between the Haqqani Network and al-Qaeda. (iv)The relationship between the Taliban and any other terrorist group that is assessed to threaten the security of the United States or its allies, including any change in conduct since February 29, 2020. 
(v)The status of intra-Afghan discussions, including, in the event an intra-Afghan governing agreement is achieved, an assessment of the sustainability of such agreement.  (vi)The status of human rights, including the rights of women, minorities, and youth. 
(vii)The access of women, minorities, and youth to education, justice, and economic opportunities in Afghanistan. (viii)The status of the rule of law and governance structures at the central, provincial, and district levels of government. 
(ix)The media and the press and civil society’s operating space in Afghanistan. (x)Illicit narcotics production in Afghanistan, its linkages to terrorism, corruption, and instability, and policies to counter illicit narcotics flows. 
(xi)Any efforts by Iran, China, Russia, or any other external actor to affect the February 29 Agreement.  (xii)The efforts of the Government of Afghanistan to fulfill the commitments under the Joint Declaration between the Islamic Republic of Afghanistan and the United States of America for Bringing Peace to Afghanistan, issued on February 29, 2020.  
(xiii)The progress made by the Afghanistan Ministry of Interior and the Office of the Attorney General to address gross violations of human rights by civilian security forces, the Taliban, and nongovernment armed groups, including— (I)an analysis of resources provided by the Government of Afghanistan for such efforts; and 
(II)a summary of assistance provided by the United States Government to support such efforts.  (B)The number of Taliban and Afghan prisoners and any plans for the release of such prisoners from either side. 
(C)A detailed overview of Afghan national-level efforts to promote transitional justice, including forensic efforts and documentation of war crimes, mass killings, or crimes against humanity, redress to victims, and reconciliation activities. (D)A detailed overview of United States support for Government of Afghanistan and civil society efforts to promote peace and justice at the local level and the manner in which such efforts inform government-level policies and negotiations. 
(3)FormEach report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. (d)Rule of constructionNothing in this section shall prejudice whether a subsequent agreement or arrangement involving the Taliban constitutes a treaty for purposes of Article II of the Constitution of the United States. 
(e)SunsetExcept for subsections (b) and (d), the provisions of this section shall cease to be effective on the date that is 5 years after the date of the enactment of this Act. 1218.Strategy for post-conflict engagement on human rights in Afghanistan (a)In generalThe Secretary of State, in consultation with the Administrator of the United States Agency for International Development and other relevant Federal departments and agencies, shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate not later than 120 days after a final Afghan Reconciliation Agreement is reached between the Government of Afghanistan and the Taliban, a strategy to support the protection and promotion of basic human rights in Afghanistan, especially the human rights of women and girls. 
(b)Required elementsThe Secretary of State shall seek to ensure that activities carried out under the strategy— (1)employ rigorous monitoring and evaluation methodologies, including ex-post evaluation, and gender analysis as defined by the Women’s Entrepreneurship and Economic Empowerment Act of 2018 (Public Law 115–428) and required by the U.S. Strategy on Women, Peace, and Security; 
(2)disaggregate all data collected and reported by age, gender, marital and motherhood status, disability, and urbanity, to the extent practicable and appropriate; and (3)advance the principles and objectives specified in the Policy Guidance on Promoting Gender Equality of the Department of State and the Gender Equality and Female Empowerment Policy of the United States Agency for International Development. 
1219.Modification to report on enhancing security and stability in AfghanistanSection 1225(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3550) is amended by adding at the end the following:  (10)Civilian casualties (A)An analysis of civilian casualties caused by— 
(i)the Afghan National Defense and Security Forces; and (ii)the Taliban and other terrorist organizations in Afghanistan. 
(B)A description of current training and advisory efforts to improve the Government of Afghanistan’s capability to minimize civilian casualties and other harm to civilians and civilian infrastructure in compliance with the laws of armed conflict, to include its principles of military necessity, proportionality, and distinction, and any gaps or weaknesses in Afghanistan’s capability to minimize civilian casualties and other such harm. (C)An assessment of the progress of implementation of the Government of Afghanistan’s National Civilian Casualty and Mitigation and Prevention Policy. 
(D)An assessment of the Government of Afghanistan’s capacity and mechanisms to assess and investigate reports of civilian casualties. (11)District-level stability assessment (A)In generalThe production of a district-level stability assessment that displays the level of Government of Afghanistan versus insurgent control and influence of districts that the Department of Defense discontinued in 2018, to include district, population, and territorial control data. 
(B)Public availabilityThe Secretary of Defense shall make publicly available the assessments and data relating to the assessments described in subparagraph (A).  (12)Other mattersAny other matters the Secretary of Defense determines to be relevant.. 
1220.Report on Operation Freedom’s Sentinel 
(a)Fiscal year 2021Not later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate a report on Operation Freedom’s Sentinel for fiscal year 2021. (b)Fiscal years 2022 and 2023To accompany the materials relating to Operation Freedom’s Sentinel submitted to Congress by the Secretary of Defense in support of the budget of the President (as submitted to Congress pursuant to section 1105 of title 31, United States Code) for fiscal year 2022 and fiscal year 2023, the Secretary shall submit to the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate a report on Operation Freedom’s Sentinel. 
(c)Matters To be includedThe report required by subsection (a) and each report required by subsection (b) shall include a list and description of activities, exercises, and funding amounts carried out under the operation, including— (1)specific direct war costs; 
(2)activities that occur in Afghanistan; (3)activities that occur outside of Afghanistan, including training and costs relating to personnel; 
(4)activities that are funded by any of the services that are part of the operation’s budget request; (5)activities related to transportation, logistics, and other support; and 
(6)any other matters the Secretary determines to be relevant. CMatters relating to Syria, Iraq, and Iran 1221.Extension and modification of authority to provide assistance to counter the Islamic State of Iraq and Syria (a)In generalSubsection (a) of section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3558) is amended by striking December 31, 2020 and inserting December 31, 2021. 
(b)FundingSubsection (g) of such section is amended— (1)by striking fiscal year 2020 and inserting fiscal year 2021; and 
(2)by striking $645,000,000 and inserting $322,500,000. (c)Waiver authority; scopeSubsection (j)(3) of such section is amended— 
(1)by striking congressional defense committees each place it appears and inserting appropriate congressional committees; and (2)by adding at the end the following: 
 
(C)Appropriate congressional committees definedIn this paragraph, the term appropriate congressional committees means— (i)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives; and 
(ii)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate.. (d)Report and budget details regarding Operation Inherent Resolve (1)Report requiredAt the same time as the submission of the budget of the President (as submitted to Congress pursuant to section 1105 of title 31, United States Code) for fiscal year 2022 and each fiscal year thereafter, the Secretary of Defense shall submit a report with accompanying budgetary details regarding Operation Inherent Resolve.  
(2)Elements of reportAt a minimum, the report required by paragraph (1) shall include— (A) (i)for the first report, a history of the operation and its objectives; and 
(ii)for each subsequent report, a description of the operation and its objectives during the prior fiscal year; (B)a detailed description of the weapons and equipment purchased using the Counter-ISIS Train and Equip Fund in the prior fiscal year; 
(C)a list and description of activities and exercises carried out under the operation during the prior fiscal year; (D)a description of the purpose and goals of such activities and exercises and an assessment of the degree to which stated goals were achieved during the prior fiscal year; 
(E)a description of criteria used to judge the effectiveness of joint exercises and other efforts to build partner capacity under the operation during the prior fiscal year; (F)a description of the forces deployed under the operation, their deployment locations, and activities undertaken; 
(G)the information required under paragraph (3); and (H)any other matters the Secretary determines appropriate. 
(3)Elements of budgetary detailsAt a minimum, the budgetary details accompanying the report required by paragraph (1)— (A)shall include— 
(i)a description of expenditures related to the operation for the fiscal year preceding the fiscal year of the budget covered by the report; (ii)with respect to the amount requested for the operation in the budget covered by the report— 
(I)any significant change in methodology used to determine the budgetary details included in the report and the categories used to organize such details; and (II)a narrative justification for any significant changes in the amount requested as compared to the amount requested and the amount expended for the fiscal year preceding the fiscal year of the budget covered by the report; and 
(iii)with respect to the estimated direct and indirect expenditures for the operation in the budget covered by the report— (I)detailed information on the estimated direct expenditures and indirect expenditures broken down by category (including with respect to operations, force protection, in-theater support, equipment reset and readiness, military construction, mobilization, incremental and total deployment costs, and exercises) and any additional accounts and categories the Secretary determines to be relevant; and 
(II)a description of the methodology and metrics used by the Secretary to define the contribution of indirect costs to the operation or an explanation of pro-rated amounts based on the level of support provided to the operation; and (B)may include a breakdown of expenditures and the amount requested for the operation in the budget covered by the report by line item, including with respect to procurement accounts, military personnel accounts, operation and maintenance accounts, research, development, test, and evaluation accounts, and military construction accounts. 
(4)FormThe report and accompanying budget details required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. (5)SunsetThe requirements of this subsection shall terminate on the date on which Operation Inherent Resolve (or a successor operation) concludes. 
(6)DefinitionsIn this subsection: (A)The term direct expenditures means, with respect to amounts expended or estimated to be expended for Operation Inherent Resolve, amounts used directly for supporting counter-ISIS activities and missions. 
(B)The term indirect expenditures means, with respect to amounts expended or estimated to be expended for Operation Inherent Resolve, amounts used for programs or activities that the Secretary of Defense determines enable the Armed Forces to carry out the operation. 1222.Extension and modification of authority to provide assistance to vetted Syrian groups and individuals (a)In generalSection 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3451) is amended— 
(1)in the section heading, by striking the vetted Syrian opposition and inserting vetted Syrian groups and individuals; and  (2)in subsection (a), by striking December 31, 2020 and inserting December 31, 2021. 
(b)Notice before provision of assistanceSubsection (b)(2)(A) of such section is amended— (1)by striking 10-percent and inserting 25-percent; and  
(2)by striking fiscal year 2019 or fiscal year 2020 and inserting fiscal year 2019, fiscal year 2020, or fiscal year 2021. (c)CertificationNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall certify to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives that no United States military forces are being used or have been used for the extraction, transport, transfer, or sale of oil from Syria. 
1223.Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq 
(a)Limitation on amountSubsection (c) of section 1215 of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 113 note) is amended— (1)by striking fiscal year 2020 and inserting fiscal year 2021; and 
(2)by striking $30,000,000 and inserting $25,000,000. (b)Source of fundsSubsection (d) of such section is amended by striking fiscal year 2020 and inserting fiscal year 2021. 
(c)Limitation on availability of fundsSubsection (h) of such section is amended to read as follows:  (h)Limitation on availability of fundsOf the amount made available for fiscal year 2021 to carry out this section, not more than $15,000,000 may be obligated or expended for the Office of Security Cooperation in Iraq until the date on which the Secretary of Defense provides to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate the following:  
(1)A staffing plan to reorganize the Office in a manner similar to that of other security cooperation offices in the region that— (A)emphasizes the placement of personnel with regional or security cooperation expertise in key leadership positions;  
(B)closes duplicative or extraneous sections;  (C)includes the number and type of validated billets funded by the Department of Defense necessary to support the Office; and 
(D)outlines the process and provides a timeline for validating billets funded by the Department of State necessary to support the Office. (2)A progress report with respect to the initiation of bilateral engagement with the Government of Iraq with the objective of establishing a joint mechanism for security assistance planning, including a five-year security assistance roadmap for developing sustainable military capacity and capabilities and enabling defense institution building and reform.  
(3)A plan to transition the preponderance of funding for the activities of the Office from current sources to the Foreign Military Financing Administrative Fund and the Foreign Military Sales Trust Fund Administrative Surcharge Account in future years.. 1224.Prohibition on provision of weapons and other forms of support to certain organizationsNone of the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2021 may be used to knowingly provide weapons or any other form of support to Al Qaeda, the Islamic State of Iraq and Syria (ISIS), Jabhat Fateh al Sham, Hamas, Hizballah, Palestine Islamic Jihad, al-Shabaab, Islamic Revolutionary Guard Corps, or any individual or group affiliated with any such organization. 
1225.Report and budget details regarding Operation Spartan Shield 
(a)Report requiredAt the same time as the submission of the budget of the President (as submitted to Congress pursuant to section 1105 of title 31, United States Code) for fiscal year 2022 and each fiscal year thereafter, the Secretary of Defense shall submit a report with accompanying budgetary details regarding Operation Spartan Shield.  (b)Elements of reportAt a minimum, the report required by subsection (a) shall include— 
(1) 
(A)for the first report, a history of the operation and its objectives; and (B)for each subsequent report, a description of the operation and its objectives during the prior fiscal year; 
(2)a list and description of activities and exercises carried out under the operation during the prior fiscal year; (3)a description of the purpose and goals of such activities and exercises and an assessment of the degree to which stated goals were achieved during the prior fiscal year; 
(4)a description of criteria used to judge the effectiveness of joint exercises and other efforts to build partner capacity under the operation during the prior fiscal year; (5)a description of the forces deployed under the operation, their deployment locations, and activities undertaken; 
(6)the information required under subsection (c); and (7)any other matters the Secretary determines appropriate. 
(c)Elements of budgetary detailsAt a minimum, the budgetary details accompanying the report required by subsection (a)— (1)shall include— 
(A)a description of expenditures related to the operation for the fiscal year preceding the fiscal year of the budget covered by the report; (B)with respect to the amount requested for the operation in the budget covered by the report— 
(i)any significant change in methodology used to determine the budgetary details included in the report and the categories used to organize such details; and (ii)a narrative justification for any significant changes in the amount requested as compared to the amount requested and the amount expended for the fiscal year preceding the fiscal year of the budget covered by the report; and 
(C)with respect to the estimated direct and indirect expenditures for the operation in the budget covered by the report— (i)detailed information on the estimated direct expenditures and indirect expenditures broken down by category (including with respect to operations, force protection, in-theater support, equipment reset and readiness, military construction, mobilization, incremental and total deployment costs, and exercises) and any additional accounts and categories the Secretary determines to be relevant; and 
(ii)a description of the methodology and metrics used by the Secretary to define the contribution of indirect costs to the operation or an explanation of pro-rated amounts based on the level of support provided to the operation; and (2)may include a breakdown of expenditures and the amount requested for the operation in the budget covered by the report by line item, including with respect to procurement accounts, military personnel accounts, operation and maintenance accounts, research, development, test, and evaluation accounts, and military construction accounts. 
(d)FormThe report and accompanying budget details required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. (e)SunsetThe requirements of this section shall terminate on the date on which Operation Spartan Shield (or a successor operation) concludes. 
(f)DefinitionsIn this section: (1)The term direct expenditures means, with respect to amounts expended or estimated to be expended for Operation Spartan Shield, amounts used directly for supporting deterrence activities and missions. 
(2)The term indirect expenditures means, with respect to amounts expended or estimated to be expended for Operation Spartan Shield, amounts used for programs or activities that the Secretary of Defense determines enable the Armed Forces to carry out the operation. DMatters relating to Russia 1231.Extension of limitation on military cooperation between the United States and the Russian FederationSection 1232(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2488) is amended by striking , 2019, or 2020 and inserting 2019, 2020, or 2021. 
1232.Matters relating to United States participation in the Open Skies Treaty 
(a)Sense of CongressIt is the sense of Congress that— (1)the decision of the United States to withdraw from the Open Skies Treaty, while taken in accordance with paragraph 2 of Article XV of the Treaty, did not comply with the requirement in section 1234(a) of the National Defense Authorization Act for Fiscal Year 2020 (133 Stat. 1648; 22 U.S.C. 2593a note) to notify Congress not fewer than 120 days prior to any such announcement; and 
(2)in the future, confidence and security building measures that are designed to reduce the risk of conflict, increase trust among participating states, and contribute to military transparency should continue to play a central role in United States’ engagement with Europe and its efforts to promote transatlantic security. (b)Notification required (1)In generalNot later than 90 days after withdrawal of the United States from the Open Skies Treaty pursuant to Article XV of the Treaty, the Secretary of Defense and the Secretary of State shall jointly submit to the appropriate congressional committees— 
(A)a notification and description of any agreements that the United States has concluded with other state parties to the Treaty that host United States military forces and assets to ensure that after such withdrawal the United States will be provided sufficient notice by such state parties of requests for observation flights over the territories of such state parties under the Treaty; or (B)if the United States has not concluded any such agreements described in subparagraph (A), a description of how the United States will consistently and reliably be provided with sufficient warning of observation flights described in subparagraph (A) by other means, including a description of assets and personnel and policy implications of using such other means. 
(2)Submission of agreementsNot later than 90 days after withdrawal of the United States from the Open Skies Treaty pursuant to Article XV of the Treaty, the Secretary of Defense and the Secretary of State shall jointly submit to the appropriate congressional committees copies of the agreements described in paragraph (1)(A). (c)Report (1)In generalNot later than March 1, 2021, the Secretary of Defense and the Secretary of State, in coordination with the Director of National Intelligence and the Under Secretary of Defense for Intelligence and Security, shall jointly submit to the appropriate congressional committees a report on the effects of a withdrawal of the United States from the Open Skies Treaty. 
(2)Matters to be includedThe report required by paragraph (1) shall include the following: (A)A description of how the United States will replace the military-to-military contacts and diplomatic engagement opportunities with United States allies provided by the Treaty. 
(B)A description of— (i)the options available to the United States for obtaining unclassified, publicly-releasable imagery similar to that which it currently receives under the Treaty, and if any of those options are planned to be used; 
(ii)if national technical means are used as a replacement to obtain such imagery— (I)how the requirements previously satisfied by collection under the Treaty will be prioritized within the National Intelligence Priorities Framework; 
(II)options for mitigating any gaps in collection should such mitigation be necessary, and if any of those options are planned to be used, and if none are necessary, an explanation of the rationale for not mitigating any such gaps; and (III)requirements and timelines for declassification of imagery for public release; and 
(iii)if commercial imagery is used as a replacement to obtain such imagery— (I)contractual actions and associated timelines needed to purchase such imagery; 
(II)estimated costs to purchase commercial imagery equivalent to that which is obtained under the Treaty; and (III)estimates of costs to share such imagery with other state parties to the Treaty. 
(C)A description of options available to the United States for replacing intelligence information, other than imagery, obtained pursuant to the implementation of the Treaty, and if any of those options are planned to be used. (D)A description of the options available to the United States for continuing dialogue with Russia in a manner similar to the formal communications mechanisms provided for under the Treaty or that were used as confidence-building measures, and if any of those options are planned to be used. 
(E)All unedited responses to the questionnaire provided to United States allies by the United States in 2019 and all official statements provided to the United States by United States allies in 2019 or 2020 relating to United States withdrawal from the Treaty. (F)An assessment of the impact of such withdrawal on— 
(i)United States leadership in the North Atlantic Treaty Organization (NATO); and (ii)cohesion and cooperation among NATO member states. 
(G)A description of options to continue confidence-building measures similar to those provided for under the Treaty with other state parties to the Treaty that are United States allies and which, if any, the United States may consider pursuing. (H)An assessment by the Defense Intelligence Agency of the impact of such withdrawal on— 
(i)its ability to assess Russian military capabilities and the balance of forces in Europe; and (ii)the ability of Russia to assess United States military capabilities in the United States and in Europe. 
(I)A description of the means the United States will use to influence future decisions regarding certifications of new sensors, such as synthetic aperture radar sensors, under the Treaty that could pose additional risk to deployed United States military forces and assets, and an assessment of their potential effectiveness. (3)FormThe report required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex. 
(d)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the congressional defense committees; (B)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives; and 
(C)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate. (2)Observation flightThe term observation flight has the meaning given such term in Article II of the Open Skies Treaty. 
(3)Open Skies Treaty; TreatyThe term Open Skies Treaty or Treaty means the Treaty on Open Skies, done at Helsinki March 24, 1992, and entered into force January 1, 2002. 1233.Prohibition on availability of funds relating to sovereignty of the Russian Federation over Crimea (a)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2021 for the Department of Defense may be obligated or expended to implement any activity that recognizes the sovereignty of the Russian Federation over Crimea. 
(b)WaiverThe Secretary of Defense, with the concurrence of the Secretary of State, may waive the prohibition under subsection (a) if the Secretary of Defense— (1)determines that a waiver is in the national security interest of the United States; and 
(2)on the date on which the waiver is invoked, submits a notification of the waiver and a justification of the reason for seeking the waiver to— (A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and 
(B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 1234.Annual report on military and security developments involving the Russian Federation (a)Report RequiredNot later than June 1 of each year, the Secretary of Defense, in consultation with the heads of other relevant Federal agencies, shall submit to the appropriate congressional committees a report, in both classified and unclassified form, on the security and military strategies and capabilities of the Russian Federation (in this section referred to as Russia). 
(b)Matters To Be IncludedThe report required under subsection (a) shall include the following: (1)An assessment of the security priorities and objectives of Russia, including those priorities and objectives that would affect the North Atlantic Treaty Organization (NATO), the Middle East, and the People’s Republic of China. 
(2)A description of the goals and factors shaping Russian security strategy and military strategy, including military spending and investment priorities and their alignment with the security priorities and objectives described in paragraph (1). (3)A description of developments in Russian military doctrine and training.  
(4)An assessment of the force structure of the Russian military. (5)An assessment of the force structure and capabilities of Russian military forces stationed in each of the Arctic, Kaliningrad, and Crimea, including a description of any changes to such force structure or capabilities during the one-year period ending on the date of such report and with a particular emphasis on the anti-access and area denial capabilities of such forces. 
(6)An assessment of Russian military strategy and objectives for the Arctic region. (7)A description of the status of testing, production, deployment, and sale or transfer to other states or non-state actors of cruise missile systems by the Russian Federation. 
(8)A description of Russia’s current missile defense strategy and capabilities, including efforts to develop missile defense capabilities. (9)An assessment of the tactics, techniques, and procedures used by Russia in operations in Ukraine. 
(10)An assessment of Russia’s diplomatic, economic, and intelligence operations in Ukraine. (11)A summary of all significant Russian military-to-military cooperation with foreign militaries, major training and exercises, and foreign military deployments, including listing for each deployment the estimated number of forces deployed, the types of capabilities deployed (including any advanced weapons), the length of deployment as of such date, and, if known, any military-to-military agreement such as a basing agreement with the host nation.  
(12)An assessment of the proliferation activities of Russia and Russian entities, as a supplier of materials, technologies, or expertise relating to nuclear weapons or other weapons of mass destruction or missile systems. (13)Developments in Russia’s nuclear program, including the size and state of Russia’s stockpile, an analysis of the nuclear strategy and associated doctrine of Russia and of the capabilities, range, and readiness of all Russian nuclear systems and delivery methods.  
(14)A description of Russia’s anti-access and area denial capabilities.  (15)A description of Russia’s modernization program for its command, control, communications, computers, intelligence, surveillance, and reconnaissance program and its applications for Russia’s precision guided weapons. 
(16)In consultation with the Secretary of Energy and the Secretary of State, developments regarding United States-Russian engagement and cooperation on security matters. (17)A description of Russia’s asymmetric capabilities, including its strategy and efforts to develop and deploy electronic warfare, space and counterspace, and cyber warfare capabilities, including details on the number of malicious cyber incidents and associated activities against Department of Defense networks that are known or suspected to have been conducted or directed by the Government of the Russian Federation. 
(18)An assessment of Russia’s hybrid warfare strategy and capabilities, including— (A)Russia’s information warfare strategy and capabilities, including the use of misinformation, disinformation, and propaganda in social and traditional media; 
(B)Russia’s financing of political parties, think tanks, media organizations, and academic institutions; (C)Russia’s malicious cyber activities; 
(D)Russia’s use of coercive economic tools, including sanctions, market access, and differential pricing, especially in energy exports; and (E)Russia’s use of criminal networks and corruption to achieve political objectives. 
(19)An assessment of attempts by Russia, or any foreign person acting as an agent of or on behalf of Russia, during the preceding year to knowingly disseminate Russian-supported disinformation or propaganda, through social media applications or related Internet-based means, to members of the Armed Forces with probable intent to cause injury to the United States or advantage the Government of the Russian Federation. (20)The current state and summary of United States military-to-military cooperation with Russia’s armed forces during the one-year period ending on the date that is one month before the date of submission of the report, including a summary of topics discussed.  
(21)A description of any military-to-military cooperation planned for the 12-month period beginning on the date of submission of the report and an assessment by the Secretary of Defense of the benefits the Department of Defense expects to gain from such military-to-military cooperation as well as any concerns regarding such cooperation.  (22)A description of changes to United States policy on military-to-military contacts with Russia resulting from Russia’s annexation of Crimea. 
(23)A description and assessment of efforts by the Russian Federation and associated agents, entities, and proxies to support or encourage attacks against Armed Forces and personnel of the United States engaged in named contingency operations or combat.  (24)Other military and security developments involving Russia that the Secretary of Defense considers relevant to United States national security. 
(c)NonduplicationIf any information required under subsection (b) has been included in another report or notification previously submitted to Congress as required by law, the Secretary of Defense may provide a list of such reports and notifications at the time of submitting the report required by subsection (a) in lieu of including such information in the report required by subsection (a). (d)Publishing RequirementUpon submission of the report required under subsection (a) in both classified and unclassified form, the Secretary of Defense shall publish the unclassified form on the website of the Department of Defense. 
(e)Appropriate Congressional Committees DefinedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and 
(2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. (f)RepealSection 1245 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3566) is hereby repealed. 
(g)SunsetThis section shall terminate on January 31, 2026. 1235.Modification and extension of Ukraine Security Assistance InitiativeSection 1250 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1068) is amended— 
(1)in subsection (c)— (A)in paragraph (1), by striking 50 percent of the funds available for fiscal year 2020 pursuant to subsection (f)(5) and inserting 50 percent of the funds available for fiscal year 2021 pursuant to subsection (f)(6); 
(B)in paragraph (2)(B)— (i)in clause (iv), by striking ; and at the end and inserting a semicolon;  
(ii)in clause (v), by striking the period at the end and inserting a semicolon; and  (iii)by adding at the end the following:  
 
(vi)transformation of command and control structures and roles in line with North Atlantic Treaty Organization principles; and (vii)improvement of human resources management, including to support career management reforms, enhanced social support to military personnel and their families, and professional military education systems.; 
(C)in paragraph (3), by striking fiscal year 2020 and inserting fiscal year 2021; and (D)in paragraph (5) to read as follows:  
 
(5)Lethal assistanceOf the funds available for fiscal year 2021 pursuant to subsection (f)(6), $75,000,000 shall be available only for lethal assistance described in paragraphs (2), (3), (11), (12), (13), and (14) of subsection (b).; (2)in subsection (f), by adding at the end the following: 
 
(6)For fiscal year 2021, $250,000,000.; and (3)in subsection (h), by striking December 31, 2022 and inserting December 31, 2023.  
1236.Report on capability and capacity requirements of military forces of Ukraine and resource plan for security assistance 
(a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State shall jointly submit to the appropriate committees of Congress a report on the capability and capacity requirements of the military forces of the Government of Ukraine, which shall include the following: (1)An identification of the capability gaps and capacity shortfalls of the military of Ukraine, including— 
(A)an assessment of the requirements of the Ukrainian navy to accomplish its assigned missions; and (B)an assessment of the requirements of the Ukrainian air force to accomplish its assigned missions. 
(2)An assessment of the relative priority assigned by the Government of Ukraine to addressing such capability gaps and capacity shortfalls. (3)An assessment of the capability gaps and capacity shortfalls that— 
(A)could be addressed in a sufficient and timely manner by unilateral efforts of the Government of Ukraine; or (B)are unlikely to be addressed in a sufficient and timely manner solely through unilateral efforts. 
(4)An assessment of the capability gaps and capacity shortfalls described in paragraph (3)(B) that could be addressed in a sufficient and timely manner by— (A)the Ukraine Security Assistance Initiative of the Department of Defense; 
(B)Department of Defense security assistance authorized by section 333 of title 10, United States Code; (C)the Foreign Military Financing and Foreign Military Sales programs of the Department of State; or 
(D)the provision of excess defense articles pursuant to the requirements of the Arms Export Control Act (22 U.S.C. 2751 et seq.). (5)An assessment of the human resource requirements of the Office of Defense Cooperation at the United States Embassy in Kyiv and any gaps in its capacity to transfer and facilitate security assistance to Ukraine. 
(6)Any recommendations the Secretaries deem appropriate concerning coordination of security assistance efforts of the Department of Defense and Department of State with respect to Ukraine. (b)Resource planNot later than February 15, 2022, the Secretary of State and Secretary of Defense shall jointly submit to the appropriate committees of Congress a report on resourcing United States security assistance with respect to Ukraine, which shall include the following: 
(1)A plan to resource the following initiatives and programs with respect to Ukraine in fiscal year 2023 and the four succeeding fiscal years to assist Ukraine in meeting the most critical capability gaps and capacity shortfalls of the military forces of Ukraine: (A)The Ukraine Security Assistance Initiative of the Department of Defense. 
(B)Department of Defense security assistance authorized by section 333 of title 10, United States Code. (C)The Foreign Military Financing and Foreign Military Sales programs of the Department of State. 
(D)The provision of excess defense articles pursuant to the requirements of the Arms Export Control Act (22 U.S.C. 2751 et seq.). (2)With respect to the Ukrainian navy: 
(A)A capability development plan, with milestones, describing the manner in which the United States will assist the Government of Ukraine in meeting the requirements described in subsection (a)(1)(A). (B)A plan for United States cooperation with third countries and international organizations that have the resources and ability to provide immediate assistance to the Ukrainian navy, while maintaining interoperability with United States platforms to the extent feasible. 
(C)A plan to prioritize Excess Defense Articles for the Ukrainian navy to the maximum extent practicable during the time period described in paragraph (1). (D)An assessment of the extent to which United States security assistance to the Ukrainian navy is in the national security interests of the United States. 
(3)With respect to the Ukrainian air force— (A)a capability development plan, with milestones, detailing how the United States will assist the Government of Ukraine in meeting the requirements described in subsection (a)(1)(B); 
(B)a plan for United States cooperation with third countries and international organizations that have the resources and ability to provide immediate assistance to the Ukrainian air force, while maintaining interoperability with United States platforms to the extent feasible; (C)a plan to prioritize excess defense articles for the Ukraine air force to the maximum extent practicable during the time period described in paragraph (1); 
(D)an assessment of the extent to which United States security assistance to the Ukrainian air force is in the national security interests of the United States. (4)An assessment of the progress on defense institutional reforms in Ukraine, including in the Ukrainian navy and air force, in the time period described in paragraph (1) that will be essential for— 
(A)enabling effective use and sustainment of capabilities developed under security assistance authorities described in this section; (B)enhancing the defense of Ukraine’s sovereignty and territorial integrity; 
(C)achieving the Government of Ukraine’s stated goal of meeting NATO standards; and (D)allowing Ukraine to achieve its full potential as a strategic partner of the United States. 
(c)FormThe report required under subsection (a) and the resource plan required under subsection (b) shall each be submitted in a classified form with an unclassified summary. (d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and (2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. 
1237.Report on Russian Federation support of racially and ethnically motivated violent extremists 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence and the Secretary of Defense, with the concurrence of the Secretary of State and in consultation with the head of any other relevant Federal department or agency, shall jointly submit to the appropriate committees of Congress a report on Russian Federation support of foreign racially and ethnically motivated violent extremist groups and networks, including such support— (1)provided by agents and entities of the Russian Federation acting at the direction or for the benefit of the Government of the Russian Federation; and 
(2)as it relates to undermining stability and security and fomenting or sustaining conflict.  (b)ElementsThe report required by subsection (a) shall include the following: 
(1)A list of each foreign racially or ethnically motivated violent extremist group or network known to meet, or suspected of meeting, any of the following criteria: (A)The group or network has been targeted or recruited by the security services of the Russian Federation. 
(B)The group or network has received support (including training, disinformation or amplification on social media platforms, financial support, and any other support) from the Russian Federation or an agent or entity of the Russian Federation acting at the direction or for the benefit of the Government of the Russian Federation. (C)The group has leadership or a base of operations located within the Russian Federation and operates or maintains a chapter or network of the group outside the Russian Federation. 
(2)For each such group or network— (A)an overview of the membership, ideology, and activities; 
(B)a description of the leadership, plans, intentions, and capabilities; (C)a description of the composition and characteristics, including an assessment whether and to what extent the members of the group or network are also part of a military, security service, or police force;  
(D)a description of financing and other forms of material support received from the Russian Federation;  (E)an assessment whether and to what extent the group or network is engaged in or facilitating military or paramilitary training; 
(F)an assessment of trends and patterns relating to communications, travel, and training carried out between such group or network and the Russian Federation; and (G)an opportunity analysis with respect to mitigating and disrupting the transnational nexus between such group or network and the Russian Federation.  
(3)An assessment of the manner in which Russian Federation support of such groups or networks aligns with the strategic interests of the Russian Federation with respect to geopolitical competition. (4)An assessment of the impact and role of such groups or networks in destabilizing or influencing conflict zones or regional tensions, including by— 
(A)assisting Russian Federation-backed separatist forces in the Donbas region of Ukraine;  (B)destabilizing security on the Crimean peninsula of Ukraine; 
(C)undermining stability and security in the Balkans; or (D)threatening the support for the North Atlantic Treaty Organization in Southeastern Europe.  
(5)A description of any relationship or affiliation between such groups or networks and ultranationalist or extremist political parties within or outside the Russian Federation, and an assessment of the manner in which the Russian Federation may use such a relationship or affiliation to advance the strategic interests of the Russian Federation. (6)A description of the use by the Russian Federation of social media platforms to support or amplify the presence or messaging of such groups or networks outside of the Russian Federation, and an assessment of efforts by the United States, partners, and allies to counter such support or amplification. 
(7)An assessment of the nature and extent of the threat that Russian Federation support of such groups or networks poses to United States counterterrorism efforts and other national security interests.  (8)Recommendations, consistent with a whole-of-government approach to countering Russian Federation information warfare and malign influence operations— 
(A)to mitigate the security threat posed by such groups or networks; or (B)to reduce or counter Russian Federation support for such groups or networks. 
(c)FormThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex. (d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and (2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives. 
1238.Authorization of rewards for providing information on foreign election interferenceSection 36 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708) is amended— (1)in subsection (a)(2), by inserting foreign election interference, before transnational organized crime; 
(2)in subsection (b)— (A)in paragraph (5), by striking or (10) and inserting (10), or (13); 
(B)in paragraph (11), by striking or after the semicolon at the end; (C)in paragraph (12)— 
(i)by striking sections and inserting section; (ii)by striking or (b)(1) and inserting or 2914(b)(1); and 
(iii)by striking the period at the end and inserting ; or; and (D)by adding at the end the following new paragraph: 
 
(13)the identification or location of a foreign person that knowingly engaged or is engaging in foreign election interference.; and (3)in subsection (k)— 
(A)by redesignating paragraphs (3) through (8) as paragraphs (5) through (10), respectively; (B)by inserting after paragraph (2) the following new paragraphs: 
 
(3)Foreign personThe term foreign person means— (A)an individual who is not a United States person; or 
(B)a foreign entity. (4)Foreign election interferenceThe term foreign election interference means conduct by a foreign person that— 
(A) 
(i)violates Federal criminal, voting rights, or campaign finance law; or (ii)is performed by any person acting as an agent of or on behalf of, or in coordination with, a foreign government or criminal enterprise; and 
(B)includes any covert, fraudulent, deceptive, or unlawful act or attempted act, or knowing use of information acquired by theft, undertaken with the specific intent to significantly influence voters, undermine public confidence in election processes or institutions, or influence, undermine confidence in, or alter the result or reported result of, a general or primary Federal, State, or local election or caucus, including— (i)the campaign of a candidate; or 
(ii)a ballot measure, including an amendment, a bond issue, an initiative, a recall, a referral, or a referendum.; and (C)in paragraph (10), as so redesignated, in subparagraph (A), by striking and after the semicolon and inserting or. 
EMatters relating to Europe and NATO 
1241.Determination and imposition of sanctions with respect to Turkey’s acquisition of the S–400 air defense system 
(a)Sense of congressIt is the sense of Congress that it is in the national security interest of the United States— (1)to deter aggression against North Atlantic Treaty Organization (NATO) allies by the Russian Federation or any other adversary; 
(2)to continue to work with NATO allies to ensure they meet their alliance defense commitments, including through adequate and efficient investments in national defense; (3)to work to maintain and strengthen the democratic institutions and practices of all NATO allies, in accordance with the goals of Article 2 of the North Atlantic Treaty; 
(4)to ensure that Turkey remains a critical NATO ally and important military partner for the United States, contributing to key NATO and United States missions and providing support for United States military operations and logistics needs; (5)to assist NATO allies in acquiring and deploying modern, NATO-interoperable military equipment and reducing their dependence on Russian or former Soviet-era defense articles; 
(6)to promote opportunities to strengthen the capacity of NATO member states to counter Russian malign influence; and (7)to enforce fully the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9401 et seq.), including by imposing sanctions with respect to any person that the President determines knowingly engages in a significant transaction with a person that is part of, or operates for or on behalf of, the defense or intelligence sectors of the Government of the Russian Federation, as described in section 231 of that Act (22 U.S.C. 9525). 
(b)DeterminationThe acquisition by the Government of Turkey of the S–400 air defense system from the Russian Federation beginning on July 12, 2019, constitutes a significant transaction as described in section 231 of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9525). (c)Imposition of sanctionsNot later than 30 days after the date of the enactment of this Act, the President shall impose five or more of the sanctions described in section 235 of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9529) with respect to each person that knowingly engaged in the acquisition of the S-400 air defense system referred to in subsection (b). 
(d)Exception relating to importation of goods 
(1)In generalNotwithstanding any other provision of this section, the authorities and requirements to impose sanctions under this section shall not include the authority or a requirement to impose sanctions on the importation of goods. (2)Good definedIn this subsection, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data. 
(e)TerminationOn and after the date that is one year after the date on which the President imposes sanctions under subsection (c) with respect to a person, the President may terminate the application of such sanctions with respect to that person if the President submits to the appropriate congressional committees a certification that— (1)the Government of Turkey and any person acting on its behalf no longer possesses the S–400 air defense system or a successor system; 
(2)no S-400 air defense system or successor system is operated or maintained inside Turkey by nationals of the Russian Federation or persons acting on behalf of the Government of the Russian Federation or the defense sector of the Russian Federation; and (3)the President has received reliable assurances from the Government of Turkey that the Government of Turkey will not knowingly engage, or allow any foreign person to engage on its behalf, in pursuing any activity subject to sanctions under section 231 of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9525) to reacquire the S-400 air defense system or a successor system. 
(f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and 
(2)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives. 1242.Clarification and expansion of sanctions relating to construction of Nord Stream 2 or TurkStream pipeline projects (a)In generalSubsection (a)(1) of section 7503 of the Protecting Europe’s Energy Security Act of 2019 (title LXXV of Public Law 116–92; 133 Stat. 2300; 22 U.S.C. 9526 note) is amended— 
(1)in subparagraph (A)— (A)by inserting or pipe-laying activities after pipe-laying; and  
(B)by striking ; and and inserting a semicolon; (2)in subparagraph (B)— 
(A)in clause (i)— (i)by inserting , or facilitated selling, leasing, or providing, after provided; and 
(ii)by striking ; or and inserting a semicolon; (B)in clause (ii), by striking the period at the end and inserting a semicolon; and 
(C)by adding at the end the following:  (iii)provided for those vessels underwriting services or insurance or reinsurance necessary or essential for the completion of such a project; 
(iv)provided services or facilities for technology upgrades or installation of welding equipment for, or retrofitting or tethering of, those vessels if the services or facilities are necessary or essential for the completion of such a project; or (v)provided services for the testing, inspection, or certification necessary or essential for the completion or operation of the Nord Stream 2 pipeline; and; and 
(3)by adding at the end the following:  (C)the consultations carried out pursuant to subsection (i) and describes the nature of the consultations and any concerns raised by the government of Norway, Switzerland, the United Kingdom, or any member country of the European Union.. 
(b)ExceptionSubsection (e) of such section is amended by adding at the end the following:  (6)Exception for certain governments and governmental entitiesSanctions under this section shall not apply with respect to— 
(A)the European Union; (B)the government of Norway, Switzerland, the United Kingdom, or any member country of the European Union; or 
(C)any entity of the European Union or a government described in subparagraph (B) that is not operating as a business enterprise.. (c)WaiverSubsection (f) of such section is amended to read as follows:  
 
(f)National interest waiverThe President may waive the application of sanctions under this section with respect to a person if the President— (1)determines that the waiver is in the national interests of the United States; and 
(2)submits to the appropriate congressional committees a report on the waiver and the reasons for the waiver.. (d)Consultations; reportSuch section is further amended— 
(1)by redesignating subsection (i) as subsection (k); and (2)by inserting after subsection (h) the following: 
 
(i)ConsultationsBefore imposing sanctions under this section, the Secretary of State shall consult with the relevant governments of Norway, Switzerland, the United Kingdom, and member countries of the European Union with respect to the imposition of such sanctions. (j)Report on impact of sanctionsNot later than one year after the date of the enactment of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, and annually thereafter until all sanctions imposed under this section have terminated under subsection (h), the Secretary of State, in consultation with the Secretary of the Treasury, shall submit to the appropriate congressional committees a report detailing the impact of the imposition of sanctions under this section that includes information on— 
(1)whether the goals of the sanctions have been met; (2)the diplomatic impact of the sanctions, including on relationships with the governments of Norway, Switzerland, the United Kingdom, and member countries of the European Union; and  
(3)the economic impact of the sanctions, including the impact on United States persons.. (e)DefinitionsSubsection (k) of such section, as redesignated by subsection (b), is further amended— 
(1)by redesignating paragraph (5) as paragraph (6); and (2)by inserting after paragraph (4) the following: 
 
(5)Pipe-laying activitiesThe term pipe-laying activities means activities that facilitate pipe-laying, including site preparation, trenching, surveying, placing rocks, backfilling, stringing, bending, welding, coating, and lowering of pipe.. (f)Wind-down periodThe President may not impose sanctions with respect to a person identified in the first report submitted under section 7503(a) of the Protecting Europe’s Energy Security Act of 2019, as amended by this section, after the date of the enactment of this Act for operations subject to sanctions by reason of the amendments made by this section if the President certifies in that report that the person has, not later than 30 days after such date of enactment, engaged in good faith efforts to wind down such operations. 
1243.Extension of authority for training for Eastern European national security forces in the course of multilateral exercisesSubsection (h) of section 1251 of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 333 note) is amended— (1)in the first sentence, by striking December 31, 2021 and inserting December 31, 2023; and 
(2)in the second sentence, by striking the period beginning on October 1, 2015, and ending on December 31, 2021 and inserting the period beginning on October 1, 2015, and ending on December 31, 2023.  1244.Sense of Congress on support for the North Atlantic Treaty OrganizationIt is the sense of Congress that— 
(1)the success of the North Atlantic Treaty Organization (NATO) is critical to achieving United States national security objectives in Europe and around the world;  (2)NATO remains the strongest and most successful military alliance in the world, founded on a commitment by its members to uphold the principles of democracy, individual liberty, and the rule of law, and its contributions to the collective defense are indispensable to the security, prosperity, and freedom of its members;  
(3)the United States reaffirms its ironclad commitment to NATO as the foundation of transatlantic security and to uphold its obligations under the North Atlantic Treaty, including Article 5 of the Treaty;  (4)the 2018 National Defense Strategy identifies long-term strategic competition with Russia as a principal priority and highlights the essential role that a strong NATO alliance must play in implementing that strategy and addressing shared security concerns;  
(5)the United States should deepen defense cooperation with non-NATO European partners, reaffirm the open-door policy of NATO, and encourage security sector cooperation between NATO and non-NATO defense partners that complements and strengthens collective defense, interoperability, and allies’ commitment to Article 3 of the North Atlantic Treaty;  (6)bolstering NATO cohesion and enhancing security relationships with non-NATO European partners to counter Russian aggression, including Russia’s use of hybrid warfare tactics and its willingness to use military power to alter the status quo, strengthens the United States security interests for the long-term strategic competition;  
(7)the continued prioritization of funding for the European Deterrence Initiative, including for purposes of strengthening allied and partner capability and power projection along the eastern flank of NATO, remains critically important;  (8)the United States and NATO should continue to cooperate on other major shared challenges, such as the COVID-19 pandemic; and  
(9)the policy of the United States should be to work with its NATO and other allies and partners to build permanent mechanisms to strengthen supply chains, enhance supply chain security, fill supply chain gaps, and maintain commitments made at the June 2020 NATO Defense Ministerial, particularly regarding pandemic response preparations. 1245.Limitation on United States force structure reductions in Germany (a)Sense of CongressIt is the sense of Congress that— 
(1)the Federal Republic of Germany continues to be a strong ally within the North Atlantic Treaty Organization (NATO) and a critical ally of the United States; (2)the presence of the United States Armed Forces in Germany serves as a strong deterrent to Russian Federation military aggression and expansion in Europe and as an essential support platform for carrying out vital national security engagements in the Middle East, Africa, and Afghanistan;  
(3)the presence of approximately 34,500 members of the United States Armed Forces deployed to Germany, and the ability to increase that level as necessary in response to global security challenges, is essential to supporting NATO’s operations and its collective deterrence against threats; (4)reducing the number of members of the United States Armed Forces in Germany during a time of growing threats in Europe would constitute a grave strategic mistake that would undermine United States national security interests and weaken NATO; and 
(5)the United States should continue— (A)to maintain and strengthen its bilateral relationship with Germany; and 
(B)to maintain a robust military presence in Germany so as to deter aggression against the United States and its allies and partners. (b)LimitationThe Secretary of Defense may not reduce the total number of members of the Armed Forces serving on active duty who are stationed in the Federal Republic of Germany below 34,500 until 120 days after the date on which the Secretary, in consultation with the heads of other relevant Federal departments and agencies, submits to the appropriate congressional committees a written assessment that contains the following: 
(1)An analysis of whether the reduction in the total number of Armed Forces serving on active duty who are stationed in Germany would be in the national security interest of the United States and would not detract from United States military posture and alignment in the European theater. (2)An analysis of the impact of such a reduction on the security of the United States as well as the security of allies and partners of the United States in Europe. 
(3)An analysis of the impact of such a reduction on the deterrence and defense posture of the North Atlantic Treaty Organization (NATO). (4)An analysis of the impact of such a reduction on the ability of the Armed Forces to execute contingency plans of the Department of Defense, including ongoing operations executed by United States Central Command and United States Africa Command. 
(5)An analysis of the impact of such a reduction on military families or additional costs for relocation of associated infrastructure. (6)An analysis of the impact of such a reduction on military training and major military exercises, including on interoperability and joint activities with allies and partners. 
(7)A description of the consultations made with United States allies and partners in Europe, including a description of the consultations with each member of NATO, regarding such a reduction. (8)A description of the capabilities that would be impacted in Germany and any actions designed to mitigate such a reduction. 
(9)A detailed description of the requirements for the Department of Defense to effectuate any relocation and redeployment of members of the Armed Forces from Germany and associated relocation of military families. (10)A detailed analysis of the impact of the reduction and redeployment of military capabilities on the ability of the United States to meet commitments under the North Atlantic Treaty as well as the ability to support operations in the Middle East and Africa. 
(11)A detailed analysis of the impact of such reduction and redeployment on the implementation of the National Defense Strategy and on Joint Force Planning. (12)A detailed analysis of the cost implications of such a reduction and redeployment, to include the cost of any associated new facilities to be constructed or existing facilities to be renovated at the location to which the members of the Armed Forces are to be moved and stationed and the costs associated with rotational deployments. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and  
(2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. (d)SunsetThe limitation in subsection (b) shall terminate on September 30, 2021.  
1246.Report on United States military force posture in Southeastern Europe 
(a)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Commander of United States European Command, shall submit to the congressional defense committees and the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on United States military force posture in the Southeastern Europe region, including the Eastern Mediterranean and Black Sea.  (b)Matters to be includedThe report required by subsection (a) shall include the following: 
(1)A description and assessment of the strategic significance of Russia’s and China’s military posture and activities in the region. (2)A description of the current presence, including the permanently stationed, rotational, and continuous rotational presence, and any agreements in place governing United States Armed Forces in the region. 
(3)An assessment of the strategic and operational significance of the Eastern Mediterranean and Black Sea for contingency plans of the Department of Defense. (4)An assessment of United States military force posture needs in the region to implement the Department of Defense Black Sea strategy in accordance with the provisions of the Report of the Committee on Armed Services of the House of Representatives to Accompany H.R. 2500 (116th Congress; House Report 116-120). 
(5)An assessment of the value, cost, and feasibility of increasing permanently stationed or rotational deployments of the United States Armed Forces in the region, to include assessments of posture in Greece, Romania, Bulgaria, and other relevant locations, and an assessment of available infrastructure and any infrastructure improvements that would be necessary to support such an increase. (c)FormThe report required by subsection (a) shall be submitted in a classified form and include an unclassified summary. 
1247.Sense of Congress on support for coordinated action to ensure the security of Baltic alliesIt is the sense of Congress that— (1)maintaining the security of the Baltic states of Estonia, Latvia, and Lithuania is critical to achieving United States national security objectives; 
(2)the Baltic states play a crucial role in strategic efforts to deter Russia, maintain the collective security of the North Atlantic Treaty Organization (NATO) alliance, and strengthen bilateral and multilateral defense; and (3)the United States should continue to pursue efforts consistent with a comprehensive, multilateral assessment of the military requirements of the Baltic states focused on security sector assistance, coordination, and planning designed to ensure the security of the Baltic states and address current and future security challenges. 
1248.Sense of Congress on the role of the Kosovo Force of the North Atlantic Treaty Organization It is the sense of Congress that—  (1)the Kosovo Force of the North Atlantic Treaty Organization continues to play an indispensable role in maintaining security and stability in the Western Balkans, which are the essential predicates for the success of diplomatic efforts between Kosovo and Serbia;  
(2)the participation of the United States Armed Forces in the Kosovo Force is foundational to the credibility and success of mission of the Kosovo Force;  (3)with the North Atlantic Treaty Organization allies and other European partners contributing over 80 percent of the troops for the mission, the Kosovo Force is a primary example of the long-term benefits of burden sharing to United States national security interests; and 
(4)together with the allies and partners of the United States, the United States should— (A)maintain its commitment to the Kosovo Force;  
(B)take all appropriate steps to ensure that the Kosovo Force has the necessary personnel, capabilities, and resources to perform its critical mission; and  (C)continue to support the gradual transition of the Kosovo Security Force to a multi-ethnic army for the Republic of Kosovo that is interoperable with North Atlantic Treaty Organization members through an inclusive and transparent process that— 
(i)respects the rights and concerns of all citizens of Kosovo; (ii)promotes regional security and stability; and  
(iii)supports the aspirations of Kosovo for full Euro-Atlantic integration. FMatters relating to the Indo-Pacific Region 1251.Pacific Deterrence Initiative (a)In generalThe Secretary of Defense shall establish an initiative, to be known as the Pacific Deterrence Initiative (in this section referred to as the Initiative), to carry out prioritized activities to enhance the United States deterrence and defense posture in the Indo-Pacific region, assure allies and partners, and increase capability and readiness in the Indo-Pacific region.  
(b)PurposeThe Initiative required under subsection (a) shall carry out the following prioritized activities to improve the design and posture of the joint force in the Indo-Pacific region, primarily west of the International Date Line: (1)Modernize and strengthen the presence of the United States Armed Forces, including those with advanced capabilities. 
(2)Improve logistics and maintenance capabilities and the pre-positioning of equipment, munitions, fuel, and materiel. (3)Carry out a program of exercises, training, experimentation, and innovation for the joint force. 
(4)Improve infrastructure to enhance the responsiveness and resiliency of the United States Armed Forces. (5)Build the defense and security capabilities, capacity, and cooperation of allies and partners.  
(c)FundingOf the amounts authorized to be appropriated by this Act for the Department of Defense for fiscal year 2021, $2,234,958,000 is authorized to be made available to carry out the Initiative required under subsection (a), as specified in the funding tables in division D of this Act.  (d)Plan requiredNot later than February 15, 2021, and annually thereafter, the Secretary, in consultation with the Commander of the United States Indo-Pacific Command, shall submit to the congressional defense committees a report on future year activities and resources for the Initiative that includes the following: 
(1)A description of the activities and resources for the first fiscal year beginning after the date of submission of the report and the plan for not fewer than the four following fiscal years, organized by the activities described in paragraphs (1) through (5) of subsection (b). (2)A summary of progress made towards achieving the purposes of the Initiative. 
(3)A summary of the activity, resource, capability, infrastructure, and logistics requirements necessary to achieve measurable progress in reducing risk to the joint force’s ability to achieve objectives in the region, including through investments in— (A)active and passive defenses against unmanned aerial systems and theater cruise, ballistic, and hypersonic missiles; 
(B)advanced long-range precision strike systems; (C)command, control, communications, computers, intelligence, surveillance, and reconnaissance systems; 
(D)test range capacity, capability, and coordination; (E)dispersed, resilient, and adaptive basing to support distributed operations, including expeditionary airfields and ports; 
(F)advanced critical munitions; (G)pre-positioned forward stocks of fuel, munitions, equipment, and materiel; 
(H)distributed logistics and maintenance capabilities; (I)strategic mobility assets; 
(J)improved interoperability and information sharing with allies and partners; (K)information operations capabilities; 
(L)bilateral and multilateral military exercises and training with allies and partners; and (M)use of security cooperation authorities to further build partner capacity. 
(4)A detailed timeline to achieve the requirements identified under paragraph (3). (5)A detailed explanation of any significant modifications to such requirements, as compared to plans previously submitted under this subsection. 
(6)Any other matter, as determined by the Secretary.  (e)Budget display informationThe Secretary shall include a detailed budget display for the Initiative in the materials of the Department of Defense in support of the budget of the President (submitted to Congress pursuant to section 1105 of title 31, United States Code) for fiscal year 2022 and each fiscal year thereafter that includes the following information:  
(1)The resources necessary for the Initiative to carry out the activities required under subsection (b) for the applicable fiscal year and not fewer than the four following fiscal years, organized by the activities described in paragraphs (1) through (5) of that subsection.  (2)With respect to procurement accounts— 
(A)amounts displayed by account, budget activity, line number, line item, and line item title; and  (B)a description of the requirements for such amounts specific to the Initiative.  
(3)With respect to research, development, test, and evaluation accounts—  (A)amounts displayed by account, budget activity, line number, program element, and program element title; and  
(B)a description of the requirements for such amounts specific to the Initiative.  (4)With respect to operation and maintenance accounts—  
(A)amounts displayed by account title, budget activity title, line number, and subactivity group title; and  (B)a description of the specific manner in which such amounts will be used.  
(5)With respect to military personnel accounts—  (A)amounts displayed by account, budget activity, budget subactivity, and budget subactivity title; and  
(B)a description of the requirements for such amounts specific to the Initiative.  (6)With respect to each project under military construction accounts (including with respect to unspecified minor military construction and amounts for planning and design), the country, location, project title, and project amount by fiscal year.  
(7)With respect to the activities described in subsection (b)—  (A)amounts displayed by account title, budget activity title, line number, and subactivity group title; and  
(B)a description of the specific manner in which such amounts will be used.  (8)With respect to each military service— 
(A)amounts displayed by account title, budget activity title, line number, and subactivity group title; and  (B)a description of the specific manner in which such amounts will be used.  
(9)With respect to the amounts described in each of paragraphs (2)(A), (3)(A), (4)(A), (5)(A), (6), (7)(A), and (8)(A), a comparison between—  (A)the amount in the budget of the President for the following fiscal year;  
(B)the amount projected in the previous budget of the President for the following fiscal year;  (C)a detailed summary of funds obligated for the Initiative during the preceding fiscal year; and 
(D)a detailed comparison of funds obligated for the Initiative during the previous fiscal year to the amount of funds requested for such fiscal year. (f)Briefings requiredNot later than March 1, 2021, and annually thereafter, the Secretary shall provide to the congressional defense committees a briefing on the budget proposal and programs, including the budget display information for the applicable fiscal year required by subsection (e).  
(g)RepealSection 1251 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1676), as most recently amended by section 1253 of the John S. McCain National Defense Authorization Act for fiscal year 2019 (Public Law 115–232; 132 Stat. 2054), is repealed. 1252.Extension and modification of prohibition on commercial export of certain covered munitions items to the Hong Kong Police Force (a)In generalThe Act entitled An Act to prohibit the commercial export of covered munitions items to the Hong Kong Police Force, approved November 27, 2019 (Public Law 116–77; 133 Stat. 1173), is amended— 
(1)by amending the title to read as follows: An Act to prohibit the commercial export of covered munitions and crime control items to the Hong Kong Police Force.; (2)in section 1(2)— 
(A)by amending the paragraph heading to read as follows: Covered munitions and crime control items ; and (B)by striking covered munitions items and inserting covered munitions and crime control items; 
(3)in section 2— (A)in the section heading, by striking covered munitions items and inserting covered munitions and crime control items; and 
(B)in subsection (a), by striking covered munitions items and inserting covered munitions and crime control items; and  (4)in section 3, by striking one year after the date of the enactment of this Act and inserting on December 31, 2021. 
(b)Technical corrections to the Hong Kong Autonomy ActThe Hong Kong Autonomy Act of 2020 (Public Law 116–149; 134 Stat. 663) is amended— (1)in section 2(10), by striking The and inserting Except as otherwise specifically provided, the; and 
(2)in section 7(b)(7), by inserting by any person (as defined in section 4801(8) of title 50, United States Code) after (in country). 1253.Authority to transfer funds for Bien Hoa dioxin cleanup (a)Transfer authorityNotwithstanding section 2215 of title 10, United States Code, the Secretary of Defense may transfer to the Secretary of State, for use by the United States Agency for International Development, amounts to be used for the Bien Hoa dioxin cleanup in Vietnam. 
(b)Limitation on amountNot more than $15,000,000 may be transferred in fiscal year 2021 under the transfer authority in subsection (a). (c)Additional transfer authorityThe transfer authority in subsection (a) is in addition to any other transfer authority available to the Department of Defense. 
(d)Notice on exercise of authorityIf the Secretary of Defense determines to use the transfer authority in subsection (a), the Secretary shall notify the congressional defense committee of that determination not later than 30 days before the Secretary uses the transfer authority. 1254.Cooperative program with Vietnam to account for Vietnamese personnel missing in action (a)In generalThe Secretary of Defense, in coordination with the Secretary of State, is authorized to carry out a cooperative program with the Ministry of Defense of Vietnam to assist in accounting for Vietnamese personnel missing in action. 
(b)PurposeThe purpose of the cooperative program under subsection (a) is to carry out the following activities: (1)Collection, digitization, and sharing of archival information. 
(2)Building the capacity of Vietnam to conduct archival research, investigations, and excavations. (3)Improving DNA analysis capacity. 
(4)Increasing veteran-to-veteran exchanges. (5)Other support activities the Secretary of Defense considers necessary and appropriate. 
1255.Sense of Congress on the United States-Vietnam defense relationshipIn commemoration of the 25th anniversary of the normalization of diplomatic relations between the United States and Vietnam, Congress— (1)welcomes the historic progress and achievements in United States-Vietnam relations over the last 25 years; 
(2)commends the commitment of Vietnam to resolve international disputes through peaceful means on the basis of international law; (3)congratulates Vietnam on its chairmanship of the Association of Southeast Asian Nations and its election as a nonpermanent member of the United Nations Security Council, both of which symbolize the positive leadership role of Vietnam in regional and global affairs; 
(4)affirms the commitment of the United States— (A)to respect the independence and sovereignty of Vietnam; and 
(B)to establish and promote friendly relations and to work together on an equal footing for mutual benefit with Vietnam; (5)encourages the United States and Vietnam to elevate their comprehensive partnership to a strategic partnership based on mutual understanding, shared interests, and a common desire to promote peace, cooperation, prosperity, and security in the Indo-Pacific region; 
(6)affirms the commitment of the United States to continue to address war legacy issues, including through dioxin remediation, unexploded ordnance removal, accounting for prisoners of war and soldiers missing in action, and other activities; and (7)supports deepening defense cooperation between the United States and Vietnam, in support of United States interests and international law, including with respect to maritime security, cybersecurity, counterterrorism, information sharing, human rights, humanitarian assistance and disaster relief, military medicine, peacekeeping operations, defense trade, and other areas. 
1256.Pilot program to improve cyber cooperation with Vietnam, Thailand, and Indonesia 
(a)In generalThe Secretary of Defense, with the concurrence of the Secretary of State, may establish, using existing authorities of the Department of Defense, a pilot program in Vietnam, Thailand, and Indonesia— (1)to enhance the cyber security, resilience, and readiness of the military forces of Vietnam, Thailand, and Indonesia; and 
(2)to increase regional cooperation between the United States and Vietnam, Thailand, and Indonesia on cyber issues. (b)ElementsThe activities of the pilot program under subsection (a) shall include the following: 
(1)Provision of training to military officers and civilian officials in the ministries of defense of Vietnam, Thailand, and Indonesia. (2)The facilitation of regular dialogues and trainings among the Department of Defense and the ministries of defense of Vietnam, Thailand, and Indonesia with respect to the development of infrastructure to protect against foreign cyber attacks. 
(3)To undertake, as part of cyber cooperation, training that includes curricula expressly relating to human rights, the rule of law, and internet freedom. (c)Reports (1)Design of pilot programNot later than June 1, 2021, the Secretary of Defense, with the concurrence of the Secretary of State, shall submit to the appropriate committees of Congress a report on the design of the pilot program under subsection (a). 
(2)Progress reportNot later than December 31, 2021, and annually thereafter until the date on which the pilot program terminates under subsection (e), the Secretary of Defense, with the concurrence of the Secretary of State, shall submit to the appropriate committees of Congress a report on the pilot program that includes— (A)a description of the activities conducted and the results of such activities;  
(B)an assessment of reforms relevant to cybersecurity and technology in enhancing the cyber security, resilience, and readiness of the military forces of Vietnam, Thailand, and Indonesia;  (C)an assessment of the effectiveness of curricula relating to human rights, the rule of law, and internet freedom; and 
(D)the content and curriculum of any program made available to participants of such program. (d)CertificationNot later than 30 days before the date on which the pilot program under subsection (a) is scheduled to commence, the Secretary of Defense, with the concurrence of the Secretary of State, shall submit to the appropriate committees of Congress a certification indicating whether such program would credibly enable, enhance, or facilitate violations of internet freedom or other human rights abuses in Vietnam, Indonesia, or Thailand. 
(e)TerminationThe pilot program under subsection (a) shall terminate on December 31, 2024. (f)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and (2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.  
1257.Report on the costs most directly associated with the stationing of the Armed Forces in Japan 
(a)In generalNot later than February 1, 2021, the Secretary of State, in consultation with the Secretary of Defense, shall submit to the appropriate congressional committees a report on the costs most directly associated with the stationing of United States forces in Japan that are the subject of the current Special Measures Agreement negotiations between the United States Government and the Government of Japan. The report shall include— (1)a description of each category of costs, including labor, utilities, training relocation, and any other categories the Secretary determines appropriate, that are most directly associated with the stationing of the Armed Forces in Japan; 
(2)a detailed description of which of the costs most directly associated with the stationing of the Armed Forces in Japan are incurred in Japan and which such costs are incurred outside of Japan; (3)a description of each category of contributions made by the Government of Japan that allay the costs to United States of stationing the Armed Forces in Japan, as well as the corresponding description of each category of costs incurred by the United States Government; 
(4)the benefits to United States national security and regional security derived from the forward presence of the Armed Forces in Japan; (5)the impacts to the national security of the United States, the security of Japan, and peace and stability in the Indo-Pacific region, if a new Special Measures Agreement is not reached before March 31, 2021; and 
(6)any other matters the Secretary determines appropriate. (b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committee means— (1)the congressional defense committees; and 
(2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 1258.Limitation on use of funds to reduce the total number of members of the Armed Forces serving on active duty who are deployed to South KoreaNone of the funds authorized to be appropriated by this Act may be used to reduce the total number of members of the Armed Forces serving on active duty who are deployed to South Korea below 28,500 until 90 days after the date on which the Secretary of Defense certifies to the congressional defense committees the following: 
(1)Such a reduction is in the national security interest of the United States and will not significantly undermine the security of United States allies in the region. (2)The Secretary has appropriately consulted with allies of the United States, including South Korea and Japan, regarding such a reduction. 
1259.Implementation of GAO recommendations on preparedness of United States forces to counter North Korean chemical and biological weapons 
(a)Plan required 
(1)In generalThe Secretary of Defense shall develop a plan to address the recommendations in the U.S. Government Accountability Office’s report entitled Preparedness of U.S. Forces to Counter North Korean Chemical and Biological Weapons (GAO–21–104C).  (2)ElementsThe plan required under paragraph (1) shall, with respect to each recommendation in the report described in paragraph (1) that the Secretary of Defense has implemented or intends to implement, include— 
(A)a summary of actions that have been or will be taken to implement the recommendation; and  (B)a schedule, with specific milestones, for completing implementation of the recommendation. 
(b)Submission to CongressNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees the plan required under subsection (a). (c)Deadline for implementation (1)In generalExcept as provided in paragraph (2), not later than 18 months after the date of the enactment of this Act, the Secretary of Defense shall carry out activities to implement the plan developed under subsection (a).  
(2)Exception for implementation of certain recommendations 
(A)Delayed implementationThe Secretary of Defense may initiate implementation of a recommendation in the report described in subsection (a)(1) after the date specified in paragraph (1) if the Secretary provides the congressional defense committees with a specific justification for the delay in implementation of such recommendation on or before such date.  (B)NonimplementationThe Secretary of Defense may decide not to implement a recommendation in the report described in subsection (a)(1) if the Secretary provides to the congressional defense committees, on or before the date specified in paragraph (1)— 
(i)a specific justification for the decision not to implement the recommendation; and  (ii)a summary of alternative actions the Secretary plans to take to address the conditions underlying the recommendation. 
1260.Statement of policy and sense of Congress on the Taiwan Relations Act 
(a)Statement of policyIt is the policy of the United States— (1)that the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.) and the Six Assurances provided by the United States to Taiwan in July 1982 are the foundation for United States-Taiwan relations;  
(2)to fully pursue the deepening of the extensive, close, and friendly relations of the United States and Taiwan pursuant to the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.), the intent of which is to facilitate greater cooperation and the broadening and deepening of United States-Taiwan relations;  (3)that the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.) shall be implemented and executed, consistent with the Six Assurances, to address evolving political, security, and economic dynamics and circumstances; 
(4)that, as set forth in the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.), the United States decision to establish diplomatic relations with the People's Republic of China rests upon the expectation that the future of Taiwan will be determined by peaceful means, and that any effort to determine the future of Taiwan by other than peaceful means, including boycotts and embargoes, is a threat to the peace and security of the Western Pacific area and of grave concern to the United States;  (5)that the increasingly coercive and aggressive behavior of the People’s Republic of China towards Taiwan is contrary to the expectation of the peaceful resolution of the future of Taiwan; and 
(6)as set forth in the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.), to maintain the capacity to resist any resort to force or other forms of coercion that would jeopardize the security, or the social or economic system, of the people on Taiwan.  (b)Sense of CongressIt is the sense of Congress that— 
(1)the United States should continue to support the development of capable, ready, and modern defense forces necessary for Taiwan to maintain a sufficient self-defense capability, including by— (A)supporting acquisition by Taiwan of defense articles and services through foreign military sales, direct commercial sales, and industrial cooperation, with an emphasis on capabilities that support the asymmetric defense strategy of Taiwan, including anti-ship, coastal defense, anti-armor, air defense, undersea warfare, advanced command, control, communications, computers, intelligence, surveillance, and reconnaissance, and resilient command and control capabilities; 
(B)ensuring timely review of and response to requests of Taiwan for defense articles and services; (C)conducting practical training and military exercises with Taiwan that enable Taiwan to maintain a sufficient self-defense capability; 
(D)examining the potential for expanding professional military education and technical training opportunities in the United States for military personnel of Taiwan;  (E)increasing exchanges between senior defense officials and general officers of the United States and Taiwan at the strategic, policy, and functional levels, consistent with the Taiwan Travel Act (Public Law 115–135; 132 Stat. 341), especially for the purposes of— 
(i)enhancing cooperation on defense planning;  (ii)improving the interoperability of the military forces of the United States and Taiwan; and 
(iii)improving the reserve force of Taiwan; and (F)expanding cooperation in humanitarian assistance and disaster relief;  
(2)the Secretary of State should ensure that any policy guidance related to United States-Taiwan relations is fully consistent with the statement of policy set forth in subsection (a);  (3)the Secretary of Defense should ensure that policy guidance related to United States-Taiwan defense relations is fully consistent with the statement of policy set forth in subsection (a); and 
(4)the Secretary of State, the Secretary of Defense, and the heads of other Federal agencies and departments, as appropriate, should issue new guidance as required to carry out such policy.  1260A.Annual briefing on Taiwan arms sales (a)In generalNot later than 45 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State, or his or her designee, shall brief the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives on the United States commitment to supporting Taiwan in maintaining a sufficient self-defense capability, as required by the Taiwan Relations Act (22 U.S.C. 3301 et seq.) and affirmed in the Asia Reassurance Initiative Act of 2018 (22 U.S.C. 3301 note). 
(b)ElementsEach briefing required by subsection (a) shall include the following: (1)A description of United States efforts to implement section 209(b) of the Asia Reassurance Initiative Act of 2018 (22 U.S.C. 3301 note) by conducting regular transfers to Taiwan of defense articles tailored to meet the existing and likely future threats from the People’s Republic of China, including any effort to support Taiwan in the development and integration into its military forces of asymmetric capabilities, as appropriate, including mobile, survivable, and cost-effective capabilities. 
(2)A description of the role of such transfers of defense articles and services in supporting Taiwan in maintaining the capabilities, readiness levels, and resourcing necessary to fulfill and implement Taiwan’s Overall Defense Concept. (3)A description of— 
(A)United States efforts to conduct a regularized process for consideration of transfers of defense articles and services to Taiwan; and (B)any barriers to conducting such a process. 
(c)SunsetThis section shall cease to have effect on December 31, 2026. 1260B.Report on United States-Taiwan medical security partnershipNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of Health and Human Services, shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the feasibility of establishing a medical security partnership with the Ministry of Defense of Taiwan that shall include the following: 
(1)The goals and objectives of developing a medical security partnership on issues related to pandemic preparedness and control. (2)A discussion of current and future plans to cooperate on medical security activities. 
(3)An evaluation of the feasibility of cooperating on a range of activities under the partnership, including— (A)research and production of vaccines and medicines; 
(B)joint conferences with scientists and experts; (C)collaboration relating to and exchanges of medical supplies and equipment; and 
(D)the use of hospital ships such as the United States Naval Ship Comfort and United States Naval Ship Mercy. (4)Any other matters the Secretary of Defense determines appropriate. 
1260C.Establishment of capabilities to assess the defense technological and industrial bases of China and other foreign adversaries 
(a)AssessmentsThe Secretary of Defense, in coordination with the heads of other Federal departments and agencies as appropriate, shall define intelligence and other information requirements, sources, and organizational responsibilities for assessing the defense technological and industrial bases of foreign adversaries and conducting comparative analyses of such technological and industrial bases with respect to their resilience and capacity to support their strategic objectives. The requirements, sources, and responsibilities shall include— (1)examining the competitive military advantages of foreign adversaries, including with respect to regulation, raw materials, use of energy and other natural resources, education, labor, and capital accessibility; 
(2)assessing relative cost, speed of product development, age and value of the installed capital base, leadership’s technical competence and agility, nationally-imposed inhibiting conditions by foreign adversaries, the availability of human and material resources, and reliance on the industrial base of the United States or United States allies and partners; (3)a temporal evaluation of the competitive strengths and weaknesses of United States industry, including manufacturing surge capacity, versus the directed priorities and capabilities of foreign adversary governments; and 
(4)assessing any other issues that the Secretary determines appropriate. (b)MethodologyThe Secretary of Defense shall incorporate inputs pursuant to subsection (a) as part of a methodology to continuously assess domestic and foreign defense industries, markets, and companies of significance to military and industrial advantage to identify supply chain vulnerabilities. 
(c)Conduct of assessment work by independent organization 
(1)Agreement authorizedThe Secretary of Defense is authorized to enter into an agreement with an independent organization to carry out some of the assessment work required under subsections (a) and (b). (2)NotificationIf the Secretary enters such an agreement, the Secretary shall, not later than March 15, 2021, provide to the congressional defense committees a report identifying the organization and describing the scope of work under the agreement. 
(d)Reports 
(1)Initial reportNot later than March 15, 2021, the Secretary of Defense shall submit to the congressional defense committees a report on efforts to establish the continuous assessment activity required under subsections (a) and (b), including a notification if the Secretary engages an independent organization, pursuant to subsection (c), to prepare the report described in paragraph (2). (2)Subsequent report (A)In generalNot later than August 1, 2021, the Secretary shall submit to the congressional defense committees a report on the first assessment required under subsections (a) and (b) with respect to the People’s Republic of China. 
(B)ElementsThe report required by subparagraph (A) shall include— (i)the information described in subsection (a); 
(ii)any exclusive or dominant supply of military and civilian material, raw materials, or other goods (or components thereof) essential to China’s national security by the United States or United States allies and partners; and  (iii)the availability of substitutes or alternative sources for goods identified under clause (ii). 
(3)Inclusion of independent organization’s assessment workIf the Secretary enters into an agreement with an independent organization under subsection (c), the Secretary shall include the assessment work carried out by the organization under the agreement without change, but may include comments with respect to such assessment work. 1260D.Extension of annual report on military and security developments involving the People’s Republic of ChinaSection 1202(a) of the National Defense Authorization Act for Fiscal Year 2000 (10 U.S.C. 113 note) is amended in the first sentence by striking January 31, 2021 and inserting January 31, 2022.  
1260E.Sense of Congress on the aggression of the Government of China along the border with India and its growing territorial claimsIt is the sense of Congress that— (1)continued military aggression by the Government of China along the border with India is a significant concern; 
(2)the Government of China should work with the Government of India toward de-escalating the situation along the Line of Actual Control through existing diplomatic mechanisms and refrain from attempting to settle disputes through coercion or force; and (3)attempts by the Government of China to advance baseless territorial claims, including those in the South China Sea, the East China Sea, and with respect to Bhutan, are destabilizing and inconsistent with international law. 
1260F.Assessment of National Cyber Strategy to deter China from engaging in industrial espionage and cyber theft 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees an assessment of the effectiveness of the National Cyber Strategy to deter industrial espionage and large-scale cyber theft of intellectual property and personal information conducted by the People’s Republic of China, People’s Republic of China persons or entities, or persons or entities acting on behalf of the People’s Republic of China against the United States or United States persons. (b)Matters to be includedThe assessment required by subsection (a) shall include the following: 
(1)A discussion of United States interests in preventing such industrial espionage and cyber theft and the impact on the United States and its economy from such activities. (2)A general discussion of— 
(A)the criteria used to determine when the United States Government will seek to deter such industrial espionage and cyber theft; and (B)the means by which the United States will seek to deter such industrial espionage and cyber theft, and demonstrate the credibility of United States resolve to defend its interests in cyberspace. 
(3)An assessment of China’s adherence to previous agreements related to such industrial espionage and cyber theft with the United States and applicability of international laws, including known violations. (4)An assessment of China’s actions to direct proxies, surrogates, or state-sponsored nongovernmental entities to engage in such industrial espionage or cyber theft.  
(5)Recommendations consistent with a whole-of-government approach to countering such industrial espionage and cyber theft. (c)Update (1)In generalNot later than 1 year after the date of the submission of the assessment required by subsection (a), and biennially thereafter, the President shall submit to the appropriate congressional committees an update of the assessment, including— 
(A)an update on the effectiveness of the National Cyber Strategy; (B)a summary of the lessons learned; and 
(C)a summary of any planned changes or recommendations to the effectiveness or implementation of the strategy. (2)SunsetThe requirement to submit the update under paragraph (1) shall terminate on December 31, 2025.  
(d)FormThe assessment required by subsection (a) and the update required by subsection (c) shall be submitted in unclassified form. (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Affairs, the Committee on Armed Services, the Permanent Select Committee on Intelligence, the Committee on the Judiciary, the Committee on Energy and Commerce, the Committee on Homeland Security, the Committee on Oversight and Reform, and the Committee on Financial Services of the House of Representatives; and (2)the Committee on Foreign Relations, the Committee on Armed Services, the Select Committee on Intelligence, the Committee on Banking, Housing, and Urban Affairs, the Committee on Commerce, Science, and Transportation, the Committee on Homeland Security and Government Affairs, and the Committee on the Judiciary of the Senate. 
1260G.Report on United Front Work Department 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the head of each relevant Federal department and agency, shall submit to the appropriate congressional committees, an unclassified report, which may include a classified annex, on the national security risks posed by the United Front Work Department of the Chinese Communist Party and affiliated organizations in the United States and abroad that includes each of the following: (1)A description of the extent to which the activities of the United Front Work Department poses a threat to the national defense and national security of the United States. 
(2)An evaluation of how the United Front Work Department’s overseas activities support the Chinese Communist Party’s strategy and goals abroad. (3)A description of known United Front Work Department political influence operations. 
(4)The strategy and capabilities of the United States Government to detect, deter, counter, and disrupt United Front Work Department influence operations and activities in the United States and other countries, consistent with the protection of the civil rights, civil liberties, and privacy of all Americans; and (5)An evaluation of the actions the United States Government should consider in response to the activities of the United Front Work Department in the United States and other countries. 
(b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and 
(2)the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives. 1260H.Public reporting of Chinese military companies operating in the United States (a)DeterminationThe Secretary of Defense shall identify each entity the Secretary determines, based on the most recent information available, is operating directly or indirectly in the United States or any of its territories and possessions, that is a Chinese military company. 
(b)Reporting and publication 
(1)Annual reportNot later than April 15, 2021, and annually thereafter until December 31, 2030, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a list of each entity identified pursuant to subsection (a) to be a Chinese military company, in classified and unclassified forms, and shall include in such submission, as applicable, an explanation of any entities deleted from such list with respect to a prior list. (2)Concurrent publicationConcurrent with the submission of each list described in paragraph (1), the Secretary shall publish the unclassified portion of such list in the Federal Register. 
(3)Ongoing revisionsThe Secretary shall make additions or deletions to the most recent list submitted under paragraph (1) on an ongoing basis based on the latest information available. (c)ConsultationThe Secretary may consult with the head of any appropriate Federal department or agency in making the determinations described in subsection (a) and shall transmit a copy of each list submitted under subsection (b)(1) to the heads of each appropriate Federal department and agency. 
(d)DefinitionsIn this section: (1)Chinese military companyThe term Chinese military company— 
(A)does not include natural persons; and (B)means an entity that is— 
(i) 
(I)directly or indirectly owned, controlled, or beneficially owned by, or in an official or unofficial capacity acting as an agent of or on behalf of, the People’s Liberation Army or any other organization subordinate to the Central Military Commission of the Chinese Communist Party; or (II)identified as a military-civil fusion contributor to the Chinese defense industrial base; and 
(ii)engaged in providing commercial services, manufacturing, producing, or exporting. (2)Military-civil fusion contributorThe term military-civil fusion contributor includes any of the following: 
(A)Entities knowingly receiving assistance from the Government of China or the Chinese Communist Party through science and technology efforts initiated under the Chinese military industrial planning apparatus. (B)Entities affiliated with the Chinese Ministry of Industry and Information Technology, including research partnerships and projects. 
(C)Entities receiving assistance, operational direction or policy guidance from the State Administration for Science, Technology and Industry for National Defense. (D)Any entities or subsidiaries defined as a defense enterprise by the State Council of the People’s Republic of China. 
(E)Entities residing in or affiliated with a military-civil fusion enterprise zone or receiving assistance from the Government of China through such enterprise zone. (F)Entities awarded with receipt of military production licenses by the Government of China, such as a Weapons and Equipment Research and Production Unit Classified Qualification Permit, Weapons and Equipment Research and Production Certificate, Weapons and Equipment Quality Management System Certificate, or Equipment Manufacturing Unit Qualification. 
(G)Entities that advertise on national, provincial, and non-governmental military equipment procurement platforms in the People’s Republic of China. (H)Any other entities the Secretary determines is appropriate. 
(3)People’s liberation armyThe term People’s Liberation Army means the land, naval, and air military services, the People’s Armed Police, the Strategic Support Force, the Rocket Force, and any other related security element within the Government of China or the Chinese Communist Party that the Secretary determines is appropriate. 1260I.Report on directed use of fishing fleets (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Commander of the Office of Naval Intelligence shall submit to the appropriate congressional committees an unclassified report on the use of distant-water fishing fleets by foreign governments as extensions of such countries’ official maritime security forces, including the manner and extent to which such fishing fleets are leveraged in support of naval operations and foreign policy more generally. The report shall also consider the threats, on a country-by-country basis, posed by such use of distant-water fishing fleets to— 
(1)fishing or other vessels of the United States and partner countries; (2)United States and partner naval and coast guard operations; and 
(3)other interests of the United States and partner countries. (b)Appropriate congressional committees definedFor purposes of this section, the term appropriate congressional committees means— 
(1)the congressional defense committees; (2)the Committee on Foreign Relations and the Committee on Commerce, Science, and Transportation of the Senate; and 
(3)the Committee on Foreign Affairs and the Committee on Energy and Commerce of the House of Representatives. GSudan Democratic Transition, Accountability, and Fiscal Transparency Act of 2020 1261.Short titleThis subtitle may be cited as the Sudan Democratic Transition, Accountability, and Fiscal Transparency Act of 2020. 
1262.DefinitionsExcept as otherwise provided, in this subtitle: (1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Foreign Relations of the Senate; (B)the Committee on Appropriations of the Senate; 
(C)the Committee on Foreign Affairs of the House of Representatives; and (D)the Committee on Appropriations of the House of Representatives. 
(2)International financial institutionsThe term international financial institutions means— (A)the International Monetary Fund; 
(B)the International Bank for Reconstruction and Development; (C)the International Development Association; 
(D)the International Finance Corporation; (E)the Inter-American Development Bank; 
(F)the Asian Development Bank; (G)the Inter-American Investment Corporation; 
(H)the African Development Bank; (I)the European Bank for Reconstruction and Development;  
(J)the Multilateral Investment Guaranty Agency; and (K)any multilateral financial institution, established after the date of the enactment of this Act, that could provide financial assistance to the Government of Sudan. 
(3)Sovereignty councilThe term Sovereignty Council means the governing body of Sudan during the transitional period that consists of— (A)5 civilians selected by the Forces of Freedom and Change; 
(B)5 members selected by the Transitional Military Council; and (C)1 member selected by agreement between the Forces of Freedom and Change and the Transitional Military Council. 
(4)Sudanese security and intelligence servicesThe term Sudanese security and intelligence services means— (A)the Sudan Armed Forces; 
(B)the Rapid Support Forces, (C)Sudan’s Popular Defense Forces and other paramilitary units; 
(D)Sudan’s police forces; (E)the General Intelligence Service, previously known as the National Intelligence and Security Services; and 
(F)related entities, such as Sudan’s Military Industry Corporation. (5)Transitional periodThe term transitional period means the 39-month period beginning on August 17, 2019 (the date of the signing of Sudan’s constitutional charter), during which— 
(A)the members of the Sovereignty Council described in paragraph (3)(B) select a chair of the Council for the first 21 months of the period; and (B)the members of the Sovereignty Council described in paragraph (3)(A) select a chair of the Council for the remaining 18 months of the period. 
1263.Statement of policyIt is the policy of the United States— (1)to support a civilian-led political transition in Sudan that results in a democratic government, which is accountable to its people, respects and promotes human rights, is at peace internally and with its neighbors, and can be a partner for regional stability; 
(2)to support the implementation of Sudan’s constitutional charter for the transitional period; and (3)to pursue a strategy of calibrated engagement with Sudan that includes— 
(A)facilitating an environment for free, fair, and credible democratic elections and a pluralistic and representative political system; (B)supporting reforms that improve transparency and accountability, remove restrictions on civil and political liberties, and strengthen the protection of human rights, including religious freedom; 
(C)strengthening civilian institutions, judicial independence, and the rule of law; (D)empowering civil society and independent media; 
(E)promoting national reconciliation and enabling a just, comprehensive, and sustainable peace; (F)promoting the role of women in government, the economy, and society, in recognition of the seminal role that women played in the social movement that ousted former president Omar al-Bashir; 
(G)promoting accountability for genocide, war crimes, crimes against humanity, and sexual and gender-based violence; (H)encouraging the development of civilian oversight over and professionalization of the Sudanese security and intelligence services and strengthening accountability for human rights violations and abuses, corruption, or other abuses of power; 
(I)promoting economic reform, private sector engagement, and inclusive economic development while combating corruption and illicit economic activity, including that which involves the Sudanese security and intelligence services; (J)securing unfettered humanitarian access across all regions of Sudan; 
(K)supporting improved development outcomes, domestic resource mobilization, and catalyzing market-based solutions to improve access to health, education, water and sanitation, and livelihoods; and (L)promoting responsible international and regional engagement. 
1264.Support for democratic governance, rule of law, human rights, and fundamental freedoms 
(a)Sense of congressIt is the sense of Congress that the political transition in Sudan, following several months of popular protests against the regime of Omar al-Bashir, represents an opportunity for the United States to support democracy, good governance, rule of law, human rights, and fundamental freedoms in Sudan. (b)In generalNotwithstanding any other provision of law (other than the Trafficking Victims Protection Act of 2000 and the Child Soldiers Prevention Act of 2008), the President is authorized to provide assistance under part I and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq. and 2346 et seq.)— 
(1)to provide for democracy and governance programs that strengthen and build the capacity of representative civilian government institutions, political parties, and civil society in Sudan; (2)to support the organization of free, fair, and credible elections in Sudan; 
(3)to provide technical support for legal and policy reforms that improve transparency and accountability and protect human rights, including religious freedom, and civil liberties in Sudan; (4)to support human rights and fundamental freedoms in Sudan, including the freedoms of— 
(A)religion or belief;  (B)expression, including for members of the press; 
(C)assembly; and  (D)association; 
(5)to support measures to improve and increase women’s participation in the political, economic, and social sectors of Sudan; and (6)to support other related democracy, good governance, rule of law, and fundamental freedom programs and activities. 
(c)Authorization of appropriationsOf the amounts authorized to be appropriated to carry out part I and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq. and 2346 et seq.) for fiscal years 2021 and 2022, $20,000,000 is authorized to be appropriated for each such fiscal year to carry out this section. 1265.Support for development programs (a)In generalNotwithstanding any other provision of law (other than the Trafficking Victims Protection Act of 2000 and the Child Soldiers Prevention Act of 2008), the President is authorized to provide assistance under part I and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq. and 2346 et seq.) and under the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9601 et seq.) for programs in Sudan— 
(1)to increase agricultural and livestock productivity; (2)to promote economic growth, increase private sector productivity and advance market-based solutions to address development challenges; 
(3)to support women’s economic empowerment and economic opportunities for youth and previously marginalized populations; (4)to improve equal access to quality basic education; 
(5)to support the capacity of universities to equip students to participate in a pluralistic and global society through virtual exchange and other programs; (6)to improve access to water, sanitation, and hygiene projects; 
(7)to build the capacity of national and subnational government officials to support the transparent management of public resources, promote good governance through combating corruption and improving accountability, increase economic productivity, and increase domestic resource mobilization; and (8)to support other related economic assistance programs and activities. 
(b)Authorization of appropriationsOf the amounts authorized to be appropriated to carry out part I and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq. and 2346 et seq.) for fiscal years 2021 and 2022, $80,000,000 is authorized to be appropriated for each such fiscal year to carry out this section. 1266.Support for conflict mitigation (a)In generalNotwithstanding any other provision of law (other than the Trafficking Victims Protection Act of 2000 and the Child Soldiers Prevention Act of 2008), the President is authorized to provide assistance under part I and chapters 4, 5, and 6 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq., 2346 et seq., and 2348 et seq.)— 
(1)to support long-term peace and stability in Sudan by promoting national reconciliation and enabling a just, comprehensive, and sustainable peace, especially in regions that have been underdeveloped or affected by war, such as the states of Darfur, South Kordofan, Blue Nile, Red Sea, and Kassala; (2)to support civil society and other organizations working to address conflict prevention, mitigation, and resolution mechanisms and people-to-people reconciliation in Sudan, especially those addressing issues of marginalization and vulnerable groups, equal protection under the law, natural resource management, compensation and restoration of property, voluntary return, and sustainable solutions for displaced persons and refugees; 
(3)to strengthen civilian oversight of the Sudanese security and intelligence services and ensure that such services are not contributing to the perpetuation of conflict in Sudan and to the limitation of the civil liberties of all people in Sudan; (4)to assist in the human rights vetting and professional training of security force personnel due to be employed or deployed by the Sudanese security and intelligence services in regions that have been underdeveloped or affected by war, such as the states of Darfur, South Kordofan, Blue Nile, Red Sea, and Kassala, including members of any security forces being established pursuant to a peace agreement relating to such regions; 
(5)to support provisions of the Comprehensive Peace Agreement of 2005 and Abyei protocol, as appropriate, unless otherwise superseded by a new agreement signed in good faith— (A)between stakeholders in this region and the Governments of Sudan and South Sudan to hold a free, fair, and credible referendum on the status of Abyei; and 
(B)between stakeholders in this region and the Government of Sudan to support popular consultations on the status of the states of South Kordofan and Blue Nile; and (6)to support other related conflict mitigation programs and activities. 
(b)Authorization of appropriationsOf the amounts authorized to be appropriated to carry out part I and chapters 4 and 6 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq., 2346 et seq., and 2348 et seq.) for fiscal years 2021 and 2022, $20,000,000 is authorized to be appropriated for each such fiscal year to carry out this section. 1267.Support for accountability for war crimes, crimes against humanity, and genocide in Sudan (a)Sense of congressIt is the sense of Congress that the Secretary of State should conduct robust diplomatic engagement to promote accountability and provide technical support to ensure that credible, transparent, and independent investigations of gross violations of human rights perpetrated by the Government of Sudan under former President Omar al-Bashir and the Transitional Military Council since June 30, 1989. 
(b)In generalNotwithstanding any other provision of law (other than the Trafficking Victims Protection Act of 2000 and the Child Soldiers Prevention Act of 2008), the President is authorized to provide assistance under part I and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq. and 2346 et seq.)— (1)to build the capacity of civilian investigators within and outside of Sudan on how to document, investigate, develop findings of, identify, and locate those responsible for war crimes, crimes against humanity, or genocide in Sudan; 
(2)to collect, document, and protect evidence of war crimes, crimes against humanity, and genocide in Sudan and preserve the chain of custody for such evidence, including by providing support for Sudanese, foreign, and international nongovernmental organizations, and other entities engaged in such investigative activities; (3)to build Sudan’s judicial capacity to support prosecutions in domestic courts and support investigations by hybrid or international courts as appropriate;  
(4)to protect witnesses who participate in court proceedings or other transitional justice mechanisms; and (5)to support other related conflict mitigation programs and activities. 
(c)Authorization of appropriationsOf the amounts authorized to be appropriated to carry out part I and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq. and 2346 et seq.) for fiscal years 2021 and 2022, $10,000,000 is authorized to be appropriated for each such fiscal year to carry out this section. 1268.Suspension of assistance (a)In generalThe President is authorized to suspend the provision of assistance authorized under section 1264, 1265, 1266, or 1267 to the Government of Sudan if the President determines that conditions in Sudan or the composition of the Government of Sudan changes such that it is no longer in the United States national interest to continue to provide such assistance. 
(b)ReportNot later than 30 days after making a determination under subsection (a), the President shall submit to the appropriate congressional committees a report that describes— (1)the political and security conditions in Sudan that led to such determination; and 
(2)any planned diplomatic engagement to restart the provision of such assistance. 1269.Multilateral assistance (a)Sense of the CongressIt is the sense of the Congress that— 
(1)Sudan’s economic challenges are a legacy of decades of kleptocracy, economic mismanagement, and war; (2)Sudan’s economic recovery will depend on— 
(A)combating corruption and illicit economic activity; (B)ending internal conflicts in the states of Darfur, South Kordofan, and Blue Nile; and 
(C)promoting inclusive economic growth and development; and (3)the COVID–19 outbreak constitutes a grave danger to Sudan’s economic stability, public health, and food security and jeopardizes the transition to a civilian-led government that promotes the democratic aspirations of the Sudanese people. 
(b)Responding to the COVID–19 outbreakDuring the transitional period, and notwithstanding any other provision of law, the Secretary of the Treasury may instruct the United States Executive Director at each international financial institution to use the voice and vote of the United States to support loans or other utilization of the funds of the respective institution for Sudan for the purpose of addressing basic human needs, responding to the COVID–19 outbreak and its impact on the country’s economic stability, or promoting democracy, governance, or public financial management in Sudan.  (c)Debt reliefUpon the removal of Sudan from the State Sponsors of Terrorism List, and once the Sovereignty Council is chaired by a civilian leader, the Secretary of the Treasury and the Secretary of State should engage with international financial institutions and other bilateral official creditors to advance agreement through the Heavily Indebted Poor Countries (HIPC) Initiative to restructure, reschedule, or cancel the sovereign debt of Sudan. 
(d)Reporting requirementNot later than 3 months after the date of the enactment of this Act, and not less frequently than once every 6 months thereafter during the transitional period, the Secretary of the Treasury, in consultation with the Secretary of State, shall report to the appropriate congressional committees regarding the extent to which the transitional government of Sudan has taken demonstrable steps to strengthen governance and improve fiscal transparency, including— (1)establishing civilian control over the finances and assets of the Sudanese security and intelligence services; 
(2)developing a transparent budget that accounts for all expenditures related to the security and intelligence services; (3)identifying the shareholdings in all public and private companies not exclusively dedicated to the national defense held or managed by the security and intelligence services, and publicly disclosing, evaluating, and transferring all such shareholdings to the Ministry of Finance of the Government of Sudan or to any specialized entity of the Government of Sudan established under law for this purpose, which is ultimately accountable to a civilian authority; 
(4)ceasing the involvement of the security and intelligence services officials, and their immediate family members, in the illicit trade in mineral resources, including petroleum and gold; (5)implementing a publicly transparent methodology for the Government of Sudan to recover, evaluate, hold, manage, or divest any state assets and the profits derived from the assets that may have been transferred to the National Congress Party, an affiliate of the National Congress Party, or an official of the National Congress Party in the individual capacity of such an official; 
(6)identifying and monitoring the nature and purpose of offshore financial resources controlled by the security and intelligence services; and (7)strengthening banking regulation and supervision and addressing anti-money laundering and counter-terrorism financing deficiencies. 
(e)Appropriate congressional committees definedNotwithstanding section 1262, in this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate; 
(2)the Committee on Appropriations of the Senate; (3)Committee on Foreign Affairs of the House of Representatives; 
(4)the Committee on Appropriations of the House of Representatives; and (5)the Committee on Financial Services of the House of Representatives.  
1270.Coordinated support to recover assets stolen from the Sudanese peopleThe Secretary of State, in coordination with the Secretary of the Treasury and the Attorney General, shall seek to advance the efforts of the Government of Sudan to recover assets stolen from the Sudanese people, including with regard to international efforts— (1)to identify and track assets taken from the people and institutions of Sudan through theft, corruption, money laundering, or other illicit means; and 
(2)with respect to assets identified pursuant to paragraph (1), to work with foreign governments and international organizations— (A)to share financial investigations intelligence, as appropriate; 
(B)to oversee and manage the assets identified pursuant to paragraph (1); (C)to advance civil forfeiture litigation, as appropriate, including providing technical assistance to help governments establish the necessary legal framework to carry out asset forfeitures; and 
(D)to work with the Government of Sudan to ensure that a credible mechanism is established to ensure that any recovered assets are managed in a transparent and accountable fashion and ultimately used for the benefit of the Sudanese people, provided that— (i)returned assets are not used for partisan political purposes; and 
(ii)there are robust financial management and oversight measures to safeguard repatriated assets. 1270A.Limitation on assistance to the Sudanese security and intelligence services (a)In generalThe President may not provide assistance (other than assistance authorized under section 1266) to the Sudanese security and intelligence services until the President submits to Congress a certification that the Government of Sudan has met the conditions described in subsection (c). 
(b)Exception; waiver 
(1)ExceptionThe Secretary of State may, as appropriate and notwithstanding any other provision of law, provide assistance for the purpose of professionalizing the Sudanese security and intelligence services, through institutions such as the Africa Center for Strategic Studies and the United States Institute of Peace. (2)WaiverThe President may waive the limitation on the provision of assistance under subsection (a) if, not later than 30 days before the assistance is to be provided, the President submits to the appropriate congressional committees— 
(A)a list of the activities and participants to which such waiver would apply; (B)a justification that the waiver is in the national security interest of the United States; and 
(C)a certification that the participants have met the requirements of either section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) for programs funded through Department of State appropriations or section 362 of title 10, United States Code, for programs funded through Department of Defense appropriations. (c)Conditions (1)In generalThe conditions described in this subsection are that the Sudanese security and intelligence services— 
(A)have demonstrated progress in undertaking security sector reform, including reforms that professionalize such security and intelligence services, improve transparency, and reforms to the laws governing the Sudanese security forces, such as of the National Security Act, 2010 and the Armed Forces Act, 2007; (B)support efforts to respect human rights, including religious freedom, and hold accountable any members of such security and intelligence services responsible for human rights violations and abuses, including by taking demonstrable steps to cooperate with local or international mechanisms of accountability, to ensure that those responsible for war crimes, crimes against humanity, and genocide committed in Sudan are brought to justice; 
(C)are under civilian oversight, subject to the rule of law, and are not undertaking actions to undermine a civilian-led transitional government or an elected civilian government; (D)have refrained from targeted attacks against religious or ethnic minority groups, have negotiated in good faith during the peace process and constructively participated in the implementation of any resulting peace agreements, and do not impede inclusive political participation; 
(E)allow unfettered humanitarian access by United Nations organizations and specialized agencies and domestic and international humanitarian organizations to civilian populations in conflict-affected areas; (F)cooperate with the United Nations High Commissioner for Refugees and organizations affiliated with the United Nations to allow for the protection of displaced persons and the safe, voluntary, sustainable, and dignified return of refugees and internally displaced persons; and 
(G)take constructive steps to investigate all reports of unlawful recruitment of children by Sudanese security forces and prosecute those found to be responsible. (2)FormThe certification described in subsection (a) containing the conditions described in paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
(d)SunsetThis section shall terminate on the date that is the earlier of— (1)the date that is 2 years after the date of the enactment of this Act; or 
(2)the date on which the President determines that a successful rotation of military to civilian leadership in the Sovereignty Council has occurred. 1270B.Reports (a)Report on accountability for human rights abusesNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 2 years, the President shall submit a report to the appropriate congressional committees that— 
(1)summarizes reports of gross violations of human rights, including sexual and gender-based violence, committed against civilians in Sudan, including members of the Sudanese security and intelligence services or any associated militias, between December 2018 and the date of the submission of the report; (2)provides an update on any potential transitional justice mechanisms in Sudan to investigate, charge, and prosecute alleged perpetrators of gross violations of human rights in Sudan since June 30, 1989, including with respect to the June 3, 2019 massacre in Khartoum; 
(3)provides an analysis of whether the gross violations of human rights summarized pursuant to paragraph (1) amount to war crimes, crimes against humanity, or genocide; and (4)identifies specific cases since the beginning of the transitional period in which members of the Sudanese security and intelligence services have been charged and prosecuted for actions that constitute gross violations of human rights perpetrated since June 30, 1989. 
(b)Report on certain activities and finances of senior officials of the government of sudanNot later than 180 days after the date of the enactment of this Act, and 1 year thereafter, the President shall submit a report to the appropriate congressional committees that— (1)describes the actions and involvement of any previous or current senior officials of the Government of Sudan since the establishment of the transitional government in August 2019 in— 
(A)directing, carrying out, or overseeing gross violations of human rights; (B)directing, carrying out, or overseeing the unlawful use or recruitment of children by armed groups or armed forces in the context of conflicts in Sudan, Libya, Yemen, or other countries; 
(C)directing, carrying out, or colluding in significant acts of corruption;  (D)directing, carrying out, or overseeing any efforts to circumvent the establishment of civilian control over the finances and assets of the Sudanese security and intelligence services; or 
(E)facilitating, supporting, or financing terrorist activity in Sudan or other countries; (2)identifies Sudanese and foreign financial institutions, including offshore financial institutions, in which senior officials of the Government of Sudan whose actions are described in paragraph (1) hold significant assets, and provides an estimate of the value of such assets; 
(3)identifies any information United States Government agencies have obtained since August 2019 regarding persons, foreign governments, and Sudanese or foreign financial institutions that knowingly facilitate, finance, or otherwise benefit from corruption or illicit economic activity in Sudan, including the export of mineral resources, and, in particular, if that trade is violating any United States restrictions that remain in place by legislation or Executive order; (4)identifies any information United States Government agencies have obtained since August 2019 regarding senior officials of the Government of Sudan who are personally involved in the illicit trade in mineral resources, including petroleum and gold; and 
(5)identifies any information United States Government agencies have obtained since August 2019 regarding individuals or foreign governments that have provided funds to individual members of the Sovereignty Council or the Cabinet outside of the Central Bank of Sudan or the Ministry of Finance. (c)Report on sanctions pursuant to Executive Order No. 13400Not later than 180 days after the date of the enactment of this Act, the President shall submit a report to the appropriate congressional committees that identifies the senior Sudanese government officials that President determines meet the criteria to be sanctionable pursuant to Executive Order No. 13400 (71 Fed. Reg. 25483; relating to blocking property of persons in connection with the conflict in Sudan’s Darfur region).  
(d)FormThe reports required under subsections (b) and (c) shall be submitted in unclassified form, but may include a classified annex. 1270C.United States strategy for support to a civilian-led government in Sudan (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the Secretary of the Treasury, shall submit a strategy to the appropriate congressional committees that includes— 
(1)a clear articulation of specific United States goals and objectives with respect to a successful completion of the transitional period and a plan to achieve such goals and objectives; (2)a description of assistance and diplomatic engagement to support a civilian-led government in Sudan for the remainder of the transitional period, including any possible support for the organization of free, fair, and credible elections; 
(3)an assessment of the legal and policy reforms that have been and need to be taken by the government in Sudan during the transitional period in order to promote— (A)human rights; 
(B)freedom of religion, speech, press, assembly, and association; and (C)accountability for human rights abuses, including for sexual and gender-based violence perpetrated by members of the Sudanese security and intelligence services; 
(4)a description of efforts to address the legal and policy reforms mentioned in paragraph (3); (5)a description of humanitarian and development assistance to Sudan and a plan for coordinating such assistance with international donors, regional partners, and local partners; 
(6)a description of monitoring and evaluation plans for all forms of assistance to be provided under the strategy in accordance with the monitoring and evaluation requirements of section 4 of the Foreign Aid Transparency and Accountability Act of 2016 (Public Law 114–191), including a detailed description of all associated goals and benchmarks for measuring impact; and (7)an assessment of security sector reforms undertaken by the Government of Sudan, including efforts to demobilize or integrate militias and to foster civilian control of the armed services. 
(b)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the Secretary of the Treasury, shall submit a report to the appropriate congressional committees that includes— (1)a detailed description of the efforts taken to implement this subtitle; and 
(2)recommendations for legislative or administrative measures to facilitate the implementation of this subtitle. 1270D.Amendments to the Darfur Peace and Accountability Act of 2006Section 8(c)(1) of the Darfur Peace and Accountability Act of 2006 (Public Law 109–344; 50 U.S.C. 1701 note) is amended by striking Southern Sudan, and all that following through Khartoum, and inserting Sudan. 
1270E.Repeal of Sudan Peace Act and the Comprehensive Peace in Sudan Act 
(a)Sudan Peace ActEffective January 1, 2020, the Sudan Peace Act (Public Law 107–245; 50 U.S.C. 1701 note) is repealed. (b)Comprehensive Peace in Sudan ActEffective January 1, 2020, the Comprehensive Peace in Sudan Act of 2004 (Public Law 108–497; 50 U.S.C. 1701 note) is repealed. 
HUnited States Israel Security Assistance Authorization Act of 2020 
1271.Short titleThis subtitle may be cited as the United States-Israel Security Assistance Authorization Act of 2020. 1272.Sense of Congress on United States-Israel relationshipIt is the sense of Congress that— 
(1)the strong and enduring relationship between the United States and Israel is in the national security interests of both countries; (2)the United States should continue to provide assistance to the Government of Israel for the development and acquisition of the advanced capabilities that Israel requires to meet its security needs and to enhance United States capabilities; 
(3)such assistance is critical as Israel confronts a number of security challenges, including continuing threats from Iran; (4)the memorandum of understanding signed by the United States and Israel on September 14, 2016, including the provisions of the memorandum relating to missile and rocket defense cooperation, continues to be a critical component of the bilateral relationship; and 
(5)science and technology innovations present promising new opportunities for future United States-Israel economic and security cooperation.  1273.Security assistance for IsraelSection 513(c) of the Security Assistance Act of 2000 (Public Law 106–280; 114 Stat. 856) is amended— 
(1)in paragraph (1), by striking 2002 and 2003 and inserting 2021, 2022, 2023, 2024, 2025, 2026, 2027, and 2028; and (2)in paragraph (2), by striking equal to— and all that follows and inserting not less than $3,300,000,000.. 
1274.Extension of war reserves stockpile authority 
(a)Department of Defense Appropriations Act, 2005Section 12001(d) of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 1011) is amended by striking September 30, 2020 and inserting after September 30, 2025. (b)Foreign Assistance Act of 1961Section 514(b)(2)(A) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by striking 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020 and inserting 2021, 2022, 2023, 2024, and 2025. 
1275.Rules governing the transfer of precision-guided munitions to Israel above the annual restriction 
(a)In generalNotwithstanding section 514(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h(b)), and subject to subsections (b) and (c) of this section, the President, acting through the Secretary of Defense and with the concurrence of the Secretary of State, is authorized to transfer to Israel precision-guided munitions from reserve stocks, including the War Reserve Stockpile for Allies-Israel, consistent with— (1)all other requirements set forth in the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.); and 
(2)the requirements set forth in the Arms Export Control Act (22 U.S.C. 2751 et seq.).  (b)ConditionsExcept in the case of an emergency, as determined by the President, a transfer under subsection (a) of this section may only occur if the transfer— 
(1)does not affect the ability of the United States to maintain a sufficient supply of precision-guided munitions to satisfy United States warfighting requirements; (2)does not harm the combat readiness of the United States; 
(3)does not affect the ability of the United States to meet its commitments to allies with respect to the transfer of precision-guided munitions; and  (4)is in the national security interest of the United States.  
(c)Certification 
(1)In generalExcept in the case of an emergency, as determined by the President, not later than 15 days before making a transfer under subsection (a) of this section, the Secretary of Defense, with the concurrence of the Secretary of State, shall certify to the appropriate congressional committees that the transfer meets the conditions specified in subsection (b) of this section. (2)EmergenciesIn the case of an emergency, as determined by the President, not later than 5 days after making a transfer under subsection (a) of this section, the President shall— 
(A)certify to the appropriate congressional committees that the transfer supports the national security interests of the United States; and (B)provide to the appropriate committees of Congress an assessment of the impacts, risks, and mitigation measures with respect to the matters referred to in paragraphs (1) through (4) of subsection (b) of this section.  
(d)Assessment 
(1)In generalThe Secretary of Defense shall conduct an assessment with respect to the following matters: (A)The current quantity and type of precision-guided munitions in the stockpile pursuant to section 12001(d) of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 1011), as amended. 
(B)The quantity and type of precision-guided munitions necessary for Israel to combat Hezbollah and hostile forces that threaten Israel. (C)The quantity and type of precision-guided munitions necessary for Israel in the event of a sustained armed confrontation with other armed groups and terrorist organizations. 
(D)The current United States inventory of precision-guided munitions of the type specified in subparagraphs (A), (B), and (C) and ability of that inventory to meet requirements of current Operation Plans. (E)Department of Defense efforts to expand precision-guided munitions production and stockpiles to meet operational requirements. 
(F)Israel’s efforts to expand precision-guided munitions production and stockpiles to meet operational requirements. (2)Report (A)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report on the results of the assessment required by paragraph (1), including a description of such results with respect to each matter described in that paragraph.  
(B)FormThe report required by subparagraph (A) shall be submitted in classified form.  (e)TerminationThe authority of the President to transfer precision-guided munitions under this section shall terminate on the date that is three years after the date of the enactment of this Act.  
1276.Eligibility of Israel for the strategic trade authorization exception to certain export control licensing requirementsNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall brief the appropriate congressional committees by describing the steps taken to include Israel in the list of countries eligible for the strategic trade authorization exception under section 740.20(c)(1) of title 15, Code of Federal Regulations, as required under section 6(b) of the United States-Israel Strategic Partnership Act of 2014 (Public Law 113–296; 128 Stat. 4076; 22 U.S.C. 8603 note). 1277.United States Agency for International Development memoranda of understanding to enhance cooperation with IsraelThe Secretary of State, acting through the Administrator of the United States Agency for International Development, may enter into memoranda of understanding with Israel to advance common goals on energy, agriculture, food security, democracy, human rights, governance, economic growth, trade, education, environment, global health, water, and sanitation, with a focus on strengthening mutual ties and cooperation with nations throughout the world. 
1278.Cooperative projects among the United States, Israel, and developing countriesSection 106 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151d) is amended by striking subsections (e) and (f) and inserting the following:  (e)There is authorized to be appropriated $2,000,000 for fiscal years 2021 through 2023 to finance cooperative projects among the United States, Israel, and developing countries that identify and support local solutions to address sustainability challenges relating to water resources, agriculture, and energy storage, including— 
(1)establishing public-private partnerships; (2)supporting the identification, research, development testing, and scaling of innovations that focus on populations that are vulnerable to environmental and resource-scarcity crises, such as subsistence farming communities; 
(3)seed or transition-to-scale funding; (4)clear and appropriate branding and marking of United States funded assistance, in accordance with section 641; and 
(5)accelerating demonstrations or applications of local solutions to sustainability challenges, or the further refinement, testing, or implementation of innovations that have previously effectively addressed sustainability challenges.. 1279.Joint cooperative program related to innovation and high-tech for the Middle East region (a)Sense of CongressIt is the sense of Congress that— 
(1)the United States should help foster cooperation in the Middle East region by financing and, as appropriate, cooperating in projects related to innovation and advanced technologies; and (2)projects referred to in paragraph (1) should— 
(A)contribute to development and the quality of life in the Middle East region through the application of research and advanced technology; and (B)contribute to Arab-Israeli cooperation by establishing strong working relationships that last beyond the life of such projects. 
(b)EstablishmentThe Secretary of State, acting through the Administrator of the United States Agency for International Development, is authorized to seek to establish a program between the United States and appropriate regional partners to provide for cooperation in the Middle East region by supporting projects related to innovation and advanced technologies. (c)Project requirementsEach project carried out under the program established pursuant to subsection (b)— 
(1)shall include the participation of at least one entity from Israel and one entity from another regional partner; and (2)shall be conducted in a manner that appropriately protects sensitive information, intellectual property, the national security interests of the United States, and the national security interests of Israel. 
1280.Cooperation on directed energy capabilities 
(a)ReportNot later than March 15, 2021, the Secretary of Defense, with the concurrence of the Secretary of State, shall submit to the appropriate congressional committees a report on potential areas for directed energy cooperation. (b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description of any science and technology effort or research, development, test, and evaluation effort associated with directed energy. (2)A description of activities or efforts recommended for potential defense cooperation activities associated with directed energy between the United States and Israel in support of development of military capabilities of mutual benefit. 
(3)A description of any obstacle or challenge associated with an effort described under paragraph (2) and recommendations to address such obstacle or challenge. (4)A description of any authority or authorization of appropriations required for the execution of efforts described under paragraph (2). 
(c)FormThe report required by subsection (a) shall be submitted in unclassified form but may contain a classified annex, as determined necessary by the Secretary of Defense. (d)Program authorityIf recommended as a result of the report required by subsection (a), the Secretary of Defense, with the concurrence of the Secretary of State, may establish a program to carry out research, development, test, and evaluation activities, on a joint basis with Israel, to promote directed energy capabilities of mutual benefit to both the United States and Israel that address threats to the United States, deployed forces of the United States, and Israel. Any activities carried out under this subsection shall be conducted in a manner that appropriately protects sensitive information, intellectual property, the national security interests of the United States, and the national security interests of Israel. Any such program shall take into consideration the recommendations of the United States-Israel Defense Acquisition Advisory Group. 
1280A.Other matters of cooperation 
(a)In generalActivities authorized under this section shall be carried out with the concurrence of the Secretary of State and aligned with the National Security Strategy of the United States, the United States Government Global Health Security Strategy, the Department of State Integrated Country Strategies, the USAID Country Development Cooperation Strategies, and any equivalent or successor plans or strategies, as necessary and appropriate. (b)Development of health technologies (1)In generalThere is authorized to be appropriated to the Secretary of Health and Human Services $4,000,000 for fiscal years 2021 through 2023 for a bilateral cooperative program with the Government of Israel that awards grants for the development of health technologies, which may include health technologies listed in paragraph (2), subject to paragraph (3), with an emphasis on collaboratively advancing the use of technology and personalized medicine in relation to COVID–19. 
(2)Types of health technologiesThe health technologies described in this paragraph are technologies such as, drugs and vaccines, ventilators, diagnostic tests, and technologies to facilitate telemedicine. (3)Restrictions on fundingAmounts appropriated pursuant to paragraph (1) are subject to a matching contribution from the Government of Israel. 
(4)Option for establishing new programAmounts appropriated pursuant to paragraph (1) may be expended for a bilateral program with the Government of Israel that— (A)is in existence on the day before the date of the enactment of this Act for the purposes described in paragraph (1); or 
(B)is established after the date of the enactment of this Act by the Secretary of Health and Human Services, in consultation with the Secretary of State, in accordance with the Agreement between the Government of the United States of America and the Government of the State of Israel on Cooperation in Science and Technology for Homeland Security Matters, done at Jerusalem May 29, 2008 (or a successor agreement), for the purposes described in paragraph (1). (5)Public availabilityThe Secretary shall require, as a condition of any grant awarded under this subsection, that all research publications and results of such research, including basic and applied research, shall be made publicly available on the website of the Department of Health and Human Services. 
(c)Coordinator of United States–Israel research and development 
(1)In generalThe President may designate the Assistant Secretary of State for the Bureau of Oceans and International Environmental and Scientific Affairs, or another appropriate Department of State official, to act as Coordinator of United States-Israel Research and Development (referred to in this subsection as the Coordinator). (2)Authorities and dutiesThe Coordinator, in conjunction with the heads of relevant Federal Government departments and agencies and in coordination with the Israel Innovation Authority, may oversee civilian science and technology programs on a joint basis with Israel. 
(d)Office of Global Policy and Strategy of the Food and Drug Administration 
(1)In generalIt is the sense of Congress that the Commissioner of the Food and Drug Administration should seek to explore collaboration with Israel through the Office of Global Policy and Strategy. (2)ReportNot later than one year after the date of the enactment of this Act, the Commissioner, acting through the head of the Office of Global Policy and Strategy, shall submit a report describing the benefits to the United States and to Israel of opening an office in Israel for the Office of Global Policy and Strategy to— 
(A)the Committee on Foreign Relations of the Senate; (B)the Committee on Health, Education, Labor, and Pensions of the Senate; 
(C)the Committee on Foreign Affairs of the House of Representatives; and (D)the Committee on Energy and Commerce of the House of Representatives. 
(e)United States–Israel Energy CenterThere is authorized to be appropriated to the Secretary of Energy $4,000,000 for fiscal year 2021 to carry out the activities of the United States-Israel Energy Center established pursuant to section 917(d) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337(d)).  (f)United States–Israel Binational Industrial Research and Development FoundationIt is the sense of Congress that grants to promote covered energy projects conducted by, or in conjunction with, the United States-Israel Binational Industrial Research and Development Foundation should be funded at not less than $2,000,000 annually under section 917(b) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337(b)). 
(g)United States–Israel cooperation on energy, water, homeland security, agriculture, and alternative fuel technologiesSection 7 of the United States-Israel Strategic Partnership Act of 2014 (22 U.S.C. 8606) is amended by adding at the end the following:  (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,000,000 for fiscal year 2021.. 
(h)Annual policy dialogueIt is the sense of Congress that the Department of Transportation and Israel’s Ministry of Transportation should engage in an annual policy dialogue to implement the 2016 Memorandum of Cooperation signed by the Secretary of Transportation and the Israeli Minister of Transportation. (i)Cooperation on space exploration and science initiativesThe Administrator of the National Aeronautics and Space Administration shall continue to work with the Israel Space Agency to identify and cooperatively pursue peaceful space exploration and science initiatives in areas of mutual interest, taking all appropriate measures to protect sensitive information, intellectual property, trade secrets, and economic interests of the United States. 
(j)Research and development cooperation relating to desalination technologyNot later than one year after the date of the enactment of this Act, the Director of the Office of Science and Technology Policy shall submit a report that describes research and development cooperation with international partners, such as the State of Israel, in the area of desalination technology in accordance with section 9(b)(3) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note) to— (1)the Committee on Foreign Relations of the Senate; 
(2)the Committee on Energy and Natural Resources of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and 
(4)the Committee on Natural Resources of the House of Representatives. (k)Research and treatment of posttraumatic stress disorderIt is the sense of Congress that the Secretary of Veterans Affairs should seek to explore collaboration between the Mental Illness Research, Education and Clinical Centers of Excellence and Israeli institutions with expertise in researching and treating posttraumatic stress disorder. 
1280B.Appropriate congressional committees definedIn this subtitle, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and 
(2)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives. IGlobal Child Thrive Act of 2020 1281.Short titleThis subtitle may be cited as the Global Child Thrive Act of 2020. 
1282.Sense of CongressIt is the sense of Congress that— (1)the United States Government should continue efforts to reduce child mortality rates and increase attention on prevention efforts and early childhood development outcomes; 
(2)investments in early childhood development ensure healthy and well-developed future generations that contribute to a country’s stability, security and economic prosperity; (3)efforts to provide training and education on nurturing care could result in improved early childhood development outcomes and support healthy brain development; and 
(4)integration and cross-sector coordination of early childhood development programs is critical to ensure the efficiency, effectiveness, and continued implementation of such programs. 1283.Assistance to improve early childhood outcomes globally (a)Authorization of assistanceAmounts authorized to be appropriated or otherwise made available to carry out section 135 in chapter 1 of part 1 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) for each of the fiscal years 2021 through 2025 are authorized to be made available to support early childhood development activities in conjunction with relevant, existing programming, such as water, sanitation and hygiene, maternal and child health, basic education, nutrition and child protection. 
(b)Assistance to improve early childhood outcomes globallyChapter 1 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended by adding at the end the following:  137.Assistance to improve early childhood outcomes globally (a)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Appropriations of the Senate; 
(B)the Committee on Foreign Relations of the Senate; (C)the Committee on Appropriations of the House of Representatives; and 
(D)the Committee on Foreign Affairs of the House of Representatives. (2)Early childhood developmentThe term early childhood development means the development and learning of a child younger than 8 years of age, including physical, cognitive, social, and emotional development and approaches to learning that allow a child to reach his or her full developmental potential. 
(3)Early childhood development programThe term early childhood development program means a program that seeks to ensure that every child has the conditions for healthy growth, nurturing family-based care, development and learning, and protection from violence, exploitation, abuse, and neglect, which may include— (A)a health, safe water, sanitation, and hygiene program that serves pregnant women, children younger than 5 years of age, and the parents of such children; 
(B)a nutrition program, combined with stimulating child development activity; (C)age appropriate cognitive stimulation, especially for newborns, infants, and toddlers, including an early childhood intervention program for children experiencing at-risk situations, developmental delays, disabilities, and behavioral and mental health conditions; 
(D)an early learning (36 months and younger), preschool, and basic education program for children until they reach 8 years of age or complete primary school; or (E)a child protection program, with an emphasis on the promotion of permanent, safe, and nurturing families, rather than placement in residential care or institutions, including for children with disabilities. 
(4)Relevant Federal departments and agenciesThe term relevant Federal departments and agencies means— (A)the Department of State; 
(B)the United States Agency for International Development; (C)the Department of the Treasury; 
(D)the Department of Labor; (E)the Department of Education; 
(F)the Department of Agriculture; (G)the Department of Defense; 
(H)the Department of Health and Human Services, including— (i)the Centers for Disease Control and Prevention; and 
(ii)the National Institutes of Health; (I)the Millennium Challenge Corporation; 
(J)the Peace Corps; and (K)any other department or agency specified by the President for the purposes of this section. 
(5)Residential careThe term residential care means care provided in any non-family-based group setting, including orphanages, transit or interim care centers, children’s homes, children’s villages or cottage complexes, group homes, and boarding schools used primarily for care purposes as an alternative to a children’s home. (b)Statement of policyIt is the policy of the United States— 
(1)to support early childhood development in relevant foreign assistance programs, including by integrating evidence-based, efficient, and effective interventions into relevant strategies and programs, in coordination with partner countries, other donors, international organizations, international financial institutions, local and international nongovernmental organizations, private sector partners, and civil society, including faith-based and community-based organizations; and (2)to encourage partner countries to lead early childhood development initiatives that include incentives for building local capacity for continued implementation and measurable results, by— 
(A)scaling up the most effective, evidence-based, national interventions, including for the most vulnerable populations and children with disabilities and developmental delays, with a focus on adaptation to country resources, cultures, and languages; (B)designing, implementing, monitoring, and evaluating programs in a manner that enhances their quality, transparency, equity, accountability, efficiency and effectiveness in improving child and family outcomes in partner countries; and 
(C)utilizing and expanding innovative public-private financing mechanisms. (c)Implementation (1)In generalNot later than 1 year after the date of the enactment of this section, the Administrator of the United States Agency for International Development on behalf of the President and in coordination with the Secretary of State, shall direct relevant Federal departments and agencies— 
(A)to incorporate, to the extent practical and relevant, early childhood development into foreign assistance programs to be carried out during the following 5 fiscal years; and (B)to promote inclusive early childhood development in partner countries. 
(2)ElementsIn carrying out paragraph (1), the Administrator, the Secretary, and the heads of other relevant Federal departments and agencies as appropriate shall— (A)build on the evidence and priorities outlined in Advancing Protection and Care for Children in Adversity: A U.S. Government Strategy for International Assistance 2019–2023, published in June 2019 (referred to in this section as APCCA); 
(B)to the extent practicable, identify evidence-based strategic priorities, indicators, outcomes, and targets, particularly emphasizing the most vulnerable populations and children with disabilities and developmental delays, to support inclusive early childhood development; (C)support the design, implementation, and evaluation of pilot projects in partner countries, with the goal of taking such projects to scale; 
(D)support inclusive early childhood development within all relevant sector strategies and public laws, including— (i)the Global Water Strategy required under section 136(j); 
(ii)the whole-of-government strategy required under section 5 of the Global Food Security Act of 2016 (22 U.S.C. 9304 note); (iii)the Basic Education Strategy set forth in section 105(c); 
(iv)the U.S. Government Global Nutrition Coordination Plan, 2016–2021; and (v)APCCA; and others as appropriate; 
(E)improve coordination with foreign governments and international and regional organizations with respect to official country policies and plans to improve early childhood development, maternal, newborn, and child health and nutrition care, basic education, water, sanitation and hygiene, and child protection plans which promote nurturing, appropriate, protective, and permanent family care, while reducing the percentage of children living outside of family care, including in residential care or on the street; and (F)consult with partner countries, other donors, international organizations, international financial institutions, local and international nongovernmental organizations, private sector partners and faith-based and community-based organizations, as appropriate. 
(d)Annual report on the implementation of the strategyThe Special Advisor for Children in Adversity shall include, in the annual report required under section 5 of the Assistance for Orphans and Other Vulnerable Children in Developing Countries Act of 2005 (22 U.S.C. 2152g), which shall be submitted to the appropriate congressional committees and made publicly available, a description of— (1)the progress made toward integrating early childhood development interventions into relevant strategies and programs; 
(2)the efforts made by relevant Federal departments and agencies to implement subsection (c), with a particular focus on the activities described in such subsection; and (3)the progress achieved during the reporting period toward meeting the goals, objectives, benchmarks, and timeframes described in subsection (c) at the program level, along with specific challenges or gaps that may require shifts in targeting or financing in the following fiscal year. 
(e)Interagency task forceThe Special Advisor for Assistance to Orphans and Vulnerable Children should establish and regularly convene an Interagency Working Group on Children in Adversity which, among other things, will coordinate— (1)intergovernmental and interagency monitoring, evaluation, and reporting of the activities carried out pursuant to this section; 
(2)early childhood development initiatives that include children with a variety of needs and circumstances; and (3)United States Government early childhood development programs, strategies, and partnerships across relevant Federal departments and agencies.. 
1284.Special advisor for assistance to orphans and vulnerable childrenSection 135(e)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2152f(e)(2)) is amended— (1)by amending subparagraph (A) to read as follows: 
 
(A)Coordinate assistance to orphans and other vulnerable children among the relevant Federal agencies and officials.; and (2)in subparagraph (B), by striking the various offices, bureaus, and field missions within the United States Agency for International Development and inserting the relevant Federal branch agencies and officials. 
1285.Rule of constructionNothing in the amendments made by this subtitle may be construed to restrict or abrogate any other authorization for United States Agency for International Development activities or programs. JMatters relating to Africa and the Middle East 1291.Briefing and report relating to reduction in the total number of United States Armed Forces deployed to United States Africa Command area of responsibility (a)Briefing required (1)In generalIf the Department of Defense reduces the number of covered United States Armed Forces in fiscal year 2021 to a number that is below 80 percent of the number deployed as of the date of the enactment of this Act, the Secretary of Defense shall, not later than 30 days after the date of such a reduction, provide a briefing to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives. 
(2)ElementsThe briefing required under paragraph (1) shall include, at a minimum, the following: (A)A description of the process and associated analysis that led to the decision to reduce the number of covered United States Armed Forces. 
(B)A description of the anticipated impact of such a reduction on the ability of the Department of Defense to achieve its strategic objectives in the AFRICOM AOR, including— (i)degrading violent extremist organizations; 
(ii)countering the military influence of China and Russia; (iii)countering transnational threats; 
(iv)maintaining strategic access; (v)preparing for and responding to crises; and 
(vi)strengthening security relationships with United States allies and partners. (C)An assessment of the impact of such a reduction on the ability of the Department of Defense to execute the National Defense Strategy. 
(D)A description of any consultation with the Department of State or the United States Agency for International Development with respect to such a reduction and the potential impact that such a reduction would have on diplomatic, developmental, or humanitarian efforts in Africa. (E)A description of any consultation with United States allies and partners with respect to such a reduction. 
(F)Any other matters determined to be relevant by the Secretary of Defense. (b)Report required (1)In generalNot later than 120 days after the date of a reduction in the number of covered United States Armed Forces described in subsection (a)(1), the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report that includes the following: 
(A)The average number of covered United States Armed Forces by month for each of the fiscal years 2019 and 2020. (B)The anticipated number of covered United States Armed Forces in 2021. 
(C)An assessment of the threat posed by violent extremist organizations in the AFRICOM AOR and a detailed description of the Department of Defense’s plan to degrade such organizations. (D)A detailed description of the Department of Defense’s plan to counter the military influence of China and Russia in the AFRICOM AOR.  
(E)A detailed assessment of the anticipated effect that such a reduction would have on military and intelligence efforts in the AFRICOM AOR. (2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may contain a classified annex. 
(c)DefinitionsIn this section: (1)AFRICOM AORThe term AFRICOM AOR means the United States Africa Command area of responsibility. 
(2)Covered United States Armed ForcesThe term covered United States Armed Forces— (A)means United States Armed Forces that are deployed to the AFRICOM AOR and under the command authority and operational control of the Commander of United States Africa Command; but 
(B)does not include— (i)forces deployed in conjunction with other Commands; 
(ii)forces participating in joint exercises; (iii)forces used to assist in emergency situations; and 
(iv)forces designated or assigned for diplomatic or embassy security.  1292.Notification with respect to withdrawal of members of the Armed Forces participating in the Multinational Force and Observers in Egypt (a)In generalNot later than 30 days before a reduction in the total number of members of the Armed Forces assigned to participate in the Multinational Force and Observers in Egypt to fewer than 430 such members of the Armed Forces, the Secretary of Defense shall submit to the appropriate committees of Congress a notification that includes the following:  
(1)A detailed accounting of the number of members of the Armed Forces to be withdrawn from the Multinational Force and Observers in Egypt and the capabilities that such members of the Armed Forces provide in support of the mission. (2)An explanation of national security interests of the United States served by such a reduction and an assessment of the effect, if any, such a reduction is expected to have on the security of United States partners in the region. 
(3)A description of consultations by the Secretary with the other countries that contribute military forces to the Multinational Force and Observers, including Australia, Canada, Colombia, the Czech Republic, Fiji, France, Italy, Japan, New Zealand, Norway, the United Kingdom, and Uruguay, with respect to the planned force reduction and the results of such consultations. (4)An assessment of whether other countries, including the countries that contribute military forces to the Multinational Force and Observers, will increase their contributions of military forces to compensate for the capabilities withdrawn by the United States. 
(5)An explanation of— (A)any anticipated negative impact of such a reduction on the ability of the Multinational Force and Observers in Egypt to fulfill its mission of supervising the implementation of the security provisions of the 1979 Treaty of Peace between Egypt and Israel and employing best efforts to prevent any violation of the terms of such treaty; and 
(B)the manner in which any such negative impact will be mitigated. (6)Any other matter the Secretary considers appropriate. 
(b)FormThe notification required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. (c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the congressional defense committees; and (2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
1293.Report on enhancing security partnerships between the United States and African countries 
(a)Report required 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate congressional committees a report on the activities and resources required to enhance security partnerships between the United States and African countries. (2)ElementsThe report required under paragraph (1) shall include the following: 
(A)A description of the Department of Defense’s approach to conducting security cooperation activities in Africa, including how it identifies and prioritizes its security partnerships in Africa. (B)A description of how the Department’s security cooperation activities benefit other Federal departments and agencies that are operating in Africa. 
(C)Recommendations to improve the ability of the Department to achieve sustainable security benefits from its security cooperation activities in Africa, which may include— (i)the establishment of contingency locations; 
(ii)small-scale construction conducted in accordance with existing law; and (iii)the acquisition of additional training and equipment by African partners to improve their organizational, operational, mobility, and sustainment capabilities. 
(D)Recommendations to expand and strengthen partner capability to conduct security activities, including traditional activities of the combatant commands, train and equip opportunities, State partnerships with the National Guard, and through multilateral activities. (E)A description of how the following factors may impact the ability of the Department to strengthen security partnerships in Africa: 
(i)The economic development and stability of African countries. (ii)The military, intelligence, diplomatic, developmental, and humanitarian efforts of China and Russia on the African continent. 
(iii)The ability of the United States, allies, and partners to combat violent extremist organizations operating in Africa. (F)Any other matters the Secretary determines to be relevant. 
(3)FormThe report required under paragraph (1) may be submitted in classified form, but shall include an unclassified summary. (b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the congressional defense committees; and (2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
1294.Plan to address gross violations of human rights and civilian harm in Burkina Faso, Chad, Mali, and Niger 
(a)Plan requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense, shall submit to the appropriate congressional committees a plan to engage with the Governments of Burkina Faso, Chad, Mali, and Niger to prevent civilian harm and address allegations of gross violations of human rights by the security forces of these countries and non-state armed groups, and ensure accountability for such violations.  (b)Matters to be includedThe plan required by subsection (a) shall include the following: 
(1)A description of planned public and private diplomatic engagement to support efforts by the Governments of Burkina Faso, Chad, Mali, and Niger to investigate, prosecute, and sentence any individual or group against which there are credible allegations of gross violations of human rights, including by state security forces and non-state armed groups, and an assessment of the effectiveness of such engagement.  (2)An identification of United States assistance and programs to address gross violations of human rights and civilian harm, improve civil-military relations, and strengthen accountability of Burkina Faso, Chad, Mali, and Niger through their military justice systems, including support for building the capacity of provost marshals. 
(3)A description of how such United States assistance and programs have been used to address gross violations of human rights, civilian harm, and civil-military relations, and an assessment of how they can be strengthened to prevent and mitigate civilian harm. (4)A description of plans to coordinate United States efforts with France, the European Union, the United Nations Stabilization Mission in Mali (MINUSMA), the African Union, and the G5 Sahel Joint Force to decrease gross violations of human rights and minimize civilian harm during military operations in the Sahel. 
(5)A description of efforts undertaken by the Governments of Burkina Faso, Chad, Mali, and Niger to prevent and decrease instances of gross violations of human rights or civilian harm perpetrated by state security forces or non-state armed groups that have received material support from or conducted joint counterterrorism operations with these security forces, and an assessment of the effectiveness of these efforts. (6)A description of any confirmed incidents or reports of civilian harm that may have occurred during United States military advise, assist, or accompany operations during the preceding calendar year.  
(7)Any other matters that the Secretary considers to be relevant. (c)FormThe plan required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.  
(d)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and (B)the Committee on Foreign Relations and the Committee on Armed Services of the Senate. 
(2)Civilian harmThe term civilian harm means conflict-related death, physical injury, loss of property or livelihood, or interruption of access to essential services.  1295.Statement of policy and report relating to the conflict in Yemen (a)Statement of policyIt is the policy of the United States— 
(1)to protect United States citizens and strategic interests in the Middle East region;  (2)to support United Nations-led efforts to end violence in Yemen and secure a comprehensive political settlement to the conflict in Yemen that results in protection of civilians and civilian infrastructure and alleviates the humanitarian crisis including by facilitating unfettered access for all Yemenis to food, fuel, and medicine;  
(3)to encourage all parties to the conflict in Yemen to participate in good faith in the United Nations-led process and to uphold interim agreements as part of that process to end the conflict, leading to reconstruction in Yemen;  (4)to support United States allies and partners in defending their borders and territories in order to maintain stability and security in the Middle East region and encourage burden sharing among such allies and partners;  
(5)to assist United States allies and partners in countering destabilization of the Middle East region;  (6)to oppose Iranian arms transfers in violation of United Nations Security Council resolutions, including transfers to the Houthis;  
(7)to encourage the Government of Saudi Arabia and the Government of the United Arab Emirates to assist significantly in the economic stabilization and eventual reconstruction of Yemen; and (8)to encourage all parties to the conflict to comply with the law of armed conflict, including to investigate credible allegations of war crimes and provide redress to civilian victims. 
(b)Report on conflict in Yemen 
(1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense and the Director of National Intelligence, shall submit to the appropriate congressional committees a report on United States policy in Yemen.  (2)Matters to be includedThe report required under paragraph (1) shall include the following:  
(A)A detailed description of diplomatic actions taken by the United States Government to help ease human suffering in Yemen, including—  (i)United States direct humanitarian assistance and United States donations to multilateral humanitarian assistance efforts, including to address the COVID–19 pandemic;  
(ii)efforts to ensure that humanitarian assistance is delivered in line with internationally recognized humanitarian principles, and the results of such efforts;  (iii)efforts to facilitate humanitarian and commercial cargo shipments into Yemen and minimize delays associated with such shipments, including access to ports for humanitarian and commercial cargo, and the results of such efforts;  
(iv)efforts to work with parties to the conflict in Yemen to ensure protection of civilians and civilian infrastructure, and the results of such efforts;  (v)efforts to help the Government of Yemen to create a mechanism to ensure that salaries and pensions are paid to civil servants as appropriate, and the results of such efforts; and  
(vi)efforts to work with the Government of Yemen and countries that are members of the Saudi-led coalition in Yemen to address the currency crisis in Yemen and the solvency of the Central Bank of Yemen, and the results of such efforts.  (B)An assessment of plans, commitments, and pledges for reconstruction of Yemen made by countries that are members of the Saudi-led coalition in Yemen, including an assessment of proposed coordination with the Government of Yemen and international organizations.  
(C)A description of civilian harm occurring in the context of the conflict in Yemen since November 2017, including mass casualty incidents and damage to, or destruction of, civilian infrastructure and services.  (D)An estimated total number of civilian casualties in the context of the conflict in Yemen since September 2014, disaggregated by year. 
(E)A detailed description of actions taken by the United States Government to support the efforts of the United Nations Special Envoy for Yemen to reach a lasting political solution in Yemen.  (F)A detailed assessment of whether and to what extent members of the Saudi-led coalition in Yemen have used United States-origin defense articles and defense services in Yemen in contravention of the laws of armed conflict when engaging in any military operations against the Houthis in Yemen.  
(G)A description of external and cross border attacks perpetrated by the Houthis. (H)A detailed assessment of the Government of Yemen’s willingness and capacity to effectively—  
(i)provide public services to the people of Yemen;  (ii)service the external debts of Yemen; and  
(iii)facilitate or ensure access to humanitarian assistance and key commodities in Yemen.  (I)A description of support for the Houthis by Iran and Iran-backed groups, including the provision of weapons and training. 
(J)A description of recruitment and use of child soldiers by parties to the conflict in Yemen.  (3)FormThe report required by paragraph (1) shall be submitted in unclassified form without any designation relating to dissemination control, but may contain a classified annex.  
(4)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the congressional defense committees; 
(B)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate; and (C)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives. 
1296.Report on United States military support of the Saudi-led coalition in Yemen 
(a)In generalNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report that includes the following: (1)A description of all military support, training, and defense articles and services provided by the Department of Defense to Saudi Arabia, the Government of the United Arab Emirates, and other countries participating in the Saudi-led coalition since March 2015, including— 
(A)an annual description, by fiscal year or calendar year, of all transfers of logistics support, supplies, defense articles, and services under sections 2341 and 2342 of title 10, United States Code, or any other applicable law; (B)a description of the total financial value of such transfers and which countries bore the cost described in subparagraph (A) of these transfers, including the status of any required reimbursement of costs from Saudi Arabia, the Government of the United Arab Emirates and the Saudi-led coalition to the Department of Defense; and 
(C)a description of the types of training, advice, and assistance provided by the Department of Defense, including the authorities under which this training was provided, and an assessment of the extent to which such training has included— (i)tactics, techniques, or procedures that could be used to restrict the movement of commercial and humanitarian shipments or the movement of persons into or out of Yemen; 
(ii)tactics, techniques, and procedures to reduce civilian casualties and damage to civilian infrastructure; and (iii)an emphasis on human rights and the laws of armed conflict. 
(2)A description and evaluation of processes used by the Department of Defense to determine whether the types of military support described in paragraph (1) have— (A)affected the movement of persons into or out of Yemen, the restriction of the movement of commercial and humanitarian shipments into and out of Yemen, or the illicit profit from such importation by any of the warring parties in the conflict in Yemen; 
(B)contributed to or reduced civilian casualties and damage to civilian infrastructure in Yemen; and (C)contributed to or reduced violations of the laws of armed conflict in Yemen, including any credibly alleged violations of torture, arbitrary detention, and other gross violations of internationally recognized human rights by countries that are members of the Saudi-led coalition in Yemen and the Republic of Yemen Government. 
(3)The responsiveness and completeness of any certifications submitted pursuant to section 1290 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2081), as of the date of the submission of the report required by this section.  (4)The responsiveness and completeness of any reports submitted pursuant to section 1274 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2067), as of such date of submission.  
(b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. (c)Appropriate committees of congressIn this section, the term appropriate committees of Congress means— 
(1)the congressional defense committees; (2)the Committee on Foreign Relations, the Select Committee on Intelligence, and the Committee on Banking, Housing, and Urban Affairs of the Senate; and 
(3)the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, and the Committee on Financial Services of the House of Representatives. 1297.Sense of Congress on payment of amounts owed by Kuwait to United States medical institutions (a)FindingsCongress finds that— 
(1)at least 45 medical institutions in the United States have provided medical services to citizens of Kuwait; and (2)despite providing care for their citizens, Kuwait has not paid amounts owed to such United States medical institutions for such services in over 2 years.  
(b)Sense of CongressIt is the sense of Congress that— (1)Kuwait is an important partner of the United States in the Middle East and both countries should find ways to address irritants in the bilateral relationship;  
(2)the United States should seek a resolution with Kuwait regarding the outstanding amounts Kuwait owes to United States medical institutions for medical services provided to citizens of Kuwait, especially during the COVID–19 pandemic; and  (3)Kuwait should immediately pay such outstanding amounts owed to such United States medical institutions. 
KOther matters 
1299A.Provision of goods and services at Kwajalein Atoll, Republic of the Marshall Islands 
(a)In generalChapter 767 of title 10, United States Code, is amended by adding at the end the following new section:  7596.Provision of goods and services at Kwajalein Atoll (a)Authority (1)Except as provided in paragraph (2), the Secretary of the Army, with the concurrence of the Secretary of State, may provide goods and services, including interatoll transportation, to the Government of the Republic of the Marshall Islands and other eligible patrons, as determined by the Secretary of the Army, at Kwajalein Atoll. 
(2)The Secretary of the Army may not provide goods or services under this section if doing so would be inconsistent, as determined by the Secretary of State, with the Compact of Free Association between the Government of the United States and the Government of the Republic of the Marshall Islands or any subsidiary agreement or implementing arrangement. (b)Reimbursement (1)The Secretary of the Army may collect reimbursement from the Government of the Republic of the Marshall Islands and eligible patrons for the provision of goods or services under subsection (a). 
(2)The amount collected for goods or services under this subsection may not be greater than the total amount of actual costs to the United States for providing the goods or services. (c)Necessary expensesAmounts appropriated to the Department of the Army may be used for necessary expenses associated with providing goods and services under this section. 
(d)RegulationsThe Secretary of the Army shall issue regulations to carry out this section.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
7596. Provision of goods and services at Kwajalein Atoll.. 
(c)BriefingNot later than December 31, 2021, the Secretary of the Army shall provide to the congressional defense committees a briefing on the use of the authority under section 7596(a) of title 10, United States Code, as added by subsection (a), in fiscal year 2021, including a written summary describing the goods and services provided on a reimbursable basis and the goods and services provided on a nonreimbursable basis. 1299B.Report on contributions received from designated countriesSection 2350j of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(f)Report on contributions received from designated countries 
(1)In generalNot later than January 15 each year, the Secretary of Defense shall submit to the appropriate committees of Congress a report on the burden sharing contributions received under this section from designated countries. (2)ElementsEach report required by paragraph (1) shall include the following for the preceding fiscal year: 
(A)A list of all designated countries from which burden sharing contributions were received. (B)An explanation of the purpose for which each such burden sharing contribution was provided. 
(C)A description of any written agreement entered into with a designated country under this section, including the date on which the agreement was signed. (D)For each designated country— 
(i)the amount provided by the designated country; and (ii)the amount of any remaining unobligated balance. 
(E)The amount of such burden sharing contributions expended, by eligible category, including compensation for local national employees, military construction projects, and supplies and services of the Department of Defense.  (F)Any other matter the Secretary of Defense considers relevant.  
(3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and 
(B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.. 1299C.Modification to initiative to support protection of national security academic researchers from undue influence and other security threatsSection 1286 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (10 U.S.C. 2358 note; Public Law 115–232) is amended to read as follows:  
 
1286.Initiative to support protection of national security academic researchers from undue influence and other security threats 
(a)Initiative requiredThe Secretary of Defense shall, in consultation with other appropriate government organizations, establish an initiative to work with institutions of higher education who perform defense research and engineering activities— (1)to support protection of intellectual property, controlled information, key personnel, and information about critical technologies relevant to national security; 
(2)to limit undue influence, including through foreign talent programs, by countries to exploit United States technology within the Department of Defense research, science and technology, and innovation enterprise; and (3)to support efforts toward development of domestic talent in relevant scientific and engineering fields. 
(b)Institutions and organizationsThe initiative required by subsection (a) shall be developed and executed to the maximum extent practicable with academic research institutions and other educational and research organizations. (c)RequirementsThe initiative required by subsection (a) shall include development of the following: 
(1)Information exchange forum and information repositories to enable awareness of security threats and influence operations being executed against the United States research, technology, and innovation enterprise. (2)Training developed and delivered in consultation with institutions of higher education and appropriate Government agencies, and other support to institutions of higher education, to promote security and limit undue influence on institutions of higher education and personnel, including Department of Defense financial support to carry out such activities, that— 
(A)emphasizes best practices for protection of sensitive national security information;  (B)includes the dissemination of unclassified materials and resources for identifying and protecting against emerging threats to institutions of higher education, including specific counterintelligence information and advice developed specifically for faculty and academic researchers based on actual identified threats; and 
(C)includes requirements for appropriate senior officials of institutions of higher education to receive from appropriate Government agencies updated and periodic briefings that describe the espionage risks to academic institutions and associated personnel posed by technical intelligence gathering activities of near-peer strategic competitors.  (3)The capacity of Government agencies and institutions of higher education to assess whether individuals affiliated with Department of Defense programs have participated in or are currently participating in foreign talent programs or expert recruitment programs. 
(4)Opportunities to collaborate with defense researchers and research organizations in secure facilities to promote protection of critical information and strengthen defense against foreign intelligence services. (5)Regulations and procedures— 
(A)for Government agencies and academic organizations and personnel to support the goals of the initiative; and (B)that are consistent with policies that protect open and scientific exchange in fundamental research. 
(6)Policies to limit or prohibit funding provided by the Department of Defense for institutions or individual researchers who knowingly violate regulations developed under the initiative, including regulations relating to foreign talent programs. (7)Initiatives to support the transition of the results of institution of higher education research programs into defense capabilities. 
(8) 
(A)A list of academic institutions of the People's Republic of China, the Russian Federation, and other countries that— (i)have a history of improper technology transfer, intellectual property theft, or cyber or human espionage; 
(ii)operate under the direction of the military forces or intelligence agency of the applicable country; (iii)are known— 
(I)to recruit foreign individuals for the purpose of transferring knowledge to advance military or intelligence efforts; or (II)to provide misleading information or otherwise attempt to conceal the connections of an individual or institution to a defense or an intelligence agency of the applicable country; or 
(iv)pose a serious risk of improper technology transfer of data, technology, or research that is not published or publicly available. (B)The list described in subparagraph (A) shall be developed and continuously updated in consultation with the Bureau of Industry and Security of the Department of Commerce, the Director of National Intelligence, United States institutions of higher education that conduct significant Department of Defense research or engineering activities, and other appropriate individuals and organizations. 
(9) 
(A)A list, developed and continuously updated in consultation with the National Academies of Science, Engineering, and Medicine and the appropriate Government agencies, of foreign talent programs that pose a threat to the national security interests of the United States, as determined by the Secretary.  (B)In developing and updating such list, the Secretary shall consider— 
(i)the extent to which a foreign talent program— (I)poses a threat to research funded by the Department of Defense; and 
(II)engages in, or facilitates, cyber attacks, theft, espionage, attempts to gain ownership of or influence over companies, or otherwise interferes in the affairs of the United States; and (ii)any other factor the Secretary considers appropriate.  
(d)Procedures for enhanced information sharing 
(1)Collection of information 
(A)Defense research and development activitiesNot later than October 1, 2020, for the purpose of maintaining appropriate security controls over research activities, technical information, and intellectual property, the Secretary, in conjunction with appropriate public and private entities, shall establish streamlined procedures to collect appropriate information relating to individuals, including United States citizens and foreign nationals, who participate in defense research and development activities. (B)Fundamental research programsWith respect to fundamental research programs, the academic liaison designated under subsection (g) shall establish policies and procedures to collect, consistent with the best practices of Government agencies that fund academic research, appropriate information relating to individuals who participate in fundamental research programs. 
(2)Protection from releaseThe procedures required by paragraph (1) shall include procedures to protect such information from release, consistent with applicable regulations. (3)Reporting to government information systems and repositoriesThe procedures required by paragraph (1) may include procedures developed, in coordination with appropriate public and private entities, to report such information to existing Government information systems and repositories. 
(e)Annual report 
(1)In generalNot later than April 30, 2020, and annually thereafter, the Secretary, acting through appropriate Government officials (including the Under Secretary for Research and Engineering), shall submit to the congressional defense committees a report on the activities carried out under the initiative required by subsection (a). (2)ContentsThe report required by paragraph (1) shall include the following: 
(A) A description of the activities conducted and the progress made under the initiative. (B)The findings of the Secretary with respect to the initiative. 
(C)Such recommendations as the Secretary may have for legislative or administrative action relating to the matters described in subsection (a), including actions related to foreign talent programs. (D)Identification and discussion of the gaps in legal authorities that need to be improved to enhance the security of research institutions of higher education performing defense research. 
(E)A description of the actions taken by such institutions to comply with such best practices and guidelines as may be established by under the initiative. (F)Identification of any incident relating to undue influence to security threats to academic research activities funded by the Department of Defense, including theft of property or intellectual property relating to a project funded by the Department at an institution of higher education. 
(3)FormThe report submitted under paragraph (1) shall be submitted in both unclassified and classified formats, as appropriate. (f)Publication of updated lists (1)Submittal to CongressNot later than January 1, 2021, and annually thereafter, the Secretary shall submit to the congressional defense committees the most recently updated lists described in paragraphs (8) and (9) of subsection (c). 
(2)FormEach list submitted under paragraph (1) shall be submitted in unclassified form but may include a classified annex.  (3)Public availabilityEach list submitted under paragraph (1) shall be published on a publicly accessible internet website of the Department of Defense in a searchable format. 
(4)Intervening submittal and publicationThe Secretary may submit and publish an updated list described in paragraph (1) more frequently than required by that paragraph, as the Secretary considers necessary. (g)Designation of academic liaison (1)In generalNot later than 180 days after the date of the enactment of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, the Secretary, acting through the Under Secretary of Defense for Research and Engineering, shall designate an academic liaison with principal responsibility for working with the academic and research communities to protect Department-sponsored academic research of concern from undue foreign influence and threats. 
(2)QualificationThe Secretary shall designate an individual under paragraph (1) who is an official of the Office of the Under Secretary of Defense for Research and Engineering. (3)DutiesThe duties of the academic liaison designated under paragraph (1) shall be as follows: 
(A)To serve as the liaison of the Department with the academic and research communities. (B)To execute initiatives of the Department related to the protection of Department-sponsored academic research of concern from undue foreign influence and threats, including the initiative required by subsection (a). 
(C)To conduct outreach and education activities for the academic and research communities on undue foreign influence and threats to Department-sponsored academic research of concern. (D)To coordinate and align academic security policies with Department component agencies, the Office of Science and Technology Policy, the intelligence community, and appropriate Federal agencies. 
(E)To the extent practicable, to coordinate with the intelligence community to share, not less frequently than annually, with the academic and research communities unclassified information, including counterintelligence information, on threats from undue foreign influence. (F)Any other related responsibility, as determined by the Secretary in consultation with the Under Secretary of Defense for Research and Engineering.  
(h)Institution of higher education definedThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).. 1299D.Extension of authorization of non-conventional assisted recovery capabilitiesSubsection (g) of section 943 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4578) is amended by striking 2021 and inserting 2023. 
1299E.Annual briefings on certain foreign military bases of adversaries 
(a)RequirementNot later than February 15 of each year, the Chairman of the Joint Chiefs of Staff and the Secretary of Defense, acting through the Under Secretary of Defense for Intelligence and Security, shall provide to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a briefing on— (1)covered foreign military bases and the related capabilities of that foreign military; and 
(2)the effects of such bases and capabilities on— (A)the military installations of the United States located outside the United States; and 
(B)current and future deployments and operations of the armed forces of the United States. (b)ElementsEach briefing under subsection (a) shall include the following: 
(1)An assessment of covered foreign military bases, including such bases established by China, Russia, and Iran, and any updates to such assessment provided in a previous briefing under such subsection. (2)Information regarding known plans for any future covered foreign military base. 
(3)An assessment of the capabilities, including those pertaining to anti-access and area denial, provided by covered foreign military bases to that foreign military, including an assessment of how such capabilities could be used against the armed forces of the United States in the country and the geographic combatant command in which such base is located. (4)A description of known ongoing activities and capabilities at covered foreign military bases, and how such activities and capabilities advance the foreign policy and national security priorities of the relevant foreign countries. 
(5)The extent to which covered foreign military bases could be used to counter the defense priorities of the United States. (c)FormEach briefing under subsection (a) shall be provided in classified form. 
(d)Covered foreign military base definedIn this section, the term covered foreign military base means, with respect to a foreign country that is an adversary of the United States, a military base of that country located in a different country. (e)SunsetThe requirement to provide briefings under subsection (a) shall terminate after the briefing required to be provided by not later than February 15, 2025. 
1299F.Countering white identity terrorism globally 
(a)Strategy and coordinationNot later than six months after the date of the enactment of this Act, the Secretary of State shall— (1)develop and submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a Department of State-wide strategy entitled the Department of State Strategy for Countering White Identity Terrorism Globally (in this section referred to as the strategy); and 
(2)designate the Coordinator for Counterterrorism of the Department to coordinate Department efforts to counter white identity terrorism globally, including with United States diplomatic and consular posts, the Director of the National Counterterrorism Center, the Director of the Central Intelligence Agency, the Attorney General, the Director of National Intelligence, the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation, the Secretary of the Treasury, and the heads of any other relevant Federal departments or agencies. (b)ElementsThe strategy shall at a minimum contain the following: 
(1)An assessment of the global threat from white identity terrorism abroad, including geographic or country prioritization based on the assessed threat to the United States. (2)A description of the coordination mechanisms between relevant bureaus and offices within the Department of State, as well as with United States diplomatic and consular posts, for developing and implementing efforts to counter white identity terrorism. 
(3)A description of how the Department plans to build on any existing strategy developed by the Bureau for Counterterrorism to— (A)adapt or expand existing Department programs, projects, activities, or policy instruments based on existing authorities for the specific purpose of degrading and delegitimizing the white identity terrorist movement globally; and 
(B)identify the need for any new Department programs, projects, activities, or policy instruments for the specific purpose of degrading and delegitimizing the white identity terrorist movement globally, including a description of the steps and resources necessary to establish any such programs, projects, activities, or policy instruments, noting whether such steps would require new authorities. (4)Detailed plans for using public diplomacy, including the efforts of the Secretary of State and other senior Executive Branch officials, including the President, to degrade and delegitimize white identity terrorist ideologues and ideology globally, including by— 
(A)countering white identity terrorist messaging and supporting efforts to redirect potential supporters away from white identity terrorist content online; (B)exposing foreign government support for white identity terrorist ideologies, objectives, ideologues, networks, organizations, and internet platforms; 
(C)engaging with foreign governments and internet service providers and other relevant technology entities, to prevent or limit white identity terrorists from exploiting internet platforms in furtherance of or in preparation for acts of terrorism or other targeted violence, as well as the recruitment, radicalization, and indoctrination of new adherents to white identity terrorism; and (D)identifying the roles and responsibilities for the Office of the Under Secretary for Public Affairs and Public Diplomacy and the Global Engagement Center in developing and implementing such plans. 
(5)An outline of steps the Department is taking or will take in coordination, as appropriate, with the Director of the National Counterterrorism Center, the Director of the Central Intelligence Agency, the Attorney General, the Director of National Intelligence, the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation, the Secretary of the Treasury, and the heads of any other relevant Federal departments or agencies to improve information and intelligence sharing with other countries on white identity terrorism based on existing authorities by— (A)describing plans for adapting or expanding existing mechanisms for sharing information, intelligence, or counterterrorism best practices, including facilitating the sharing of information, intelligence, or counterterrorism best practices gathered by Federal, State, and local law enforcement; and 
(B)proposing new mechanisms or forums that might enable expanded sharing of information, intelligence, or counterterrorism best practices. (6)An outline of how the Department plans to use designation as a Specially Designated Global Terrorist (under Executive Order No. 13224 (50 U.S.C. 1701 note)) and foreign terrorist organization (pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)) to support the strategy, including— 
(A)an assessment and explanation of the utility of applying or not applying such designations when individuals or entities satisfy the criteria for such designations; and (B)a description of possible remedies if such criteria are insufficient to enable designation of any individuals or entities the Secretary of State considers a potential terrorist threat to the United States. 
(7)A description of the Department’s plans, in consultation with the Department of the Treasury, to work with foreign governments, financial institutions, and other related entities to counter the financing of white identity terrorists within the parameters of current law, or if no such plans exist, a description of why. (8)A description of how the Department plans to implement the strategy in conjunction with ongoing efforts to counter the Islamic State, al-Qaeda, and other terrorist threats to the United States. 
(9)A description of how the Department will integrate into the strategy lessons learned in the ongoing efforts to counter the Islamic State, al-Qaeda, and other terrorist threats to the United States. (10)A identification of any additional resources or staff needed to implement the strategy. 
(c)Interagency coordinationThe Secretary of State shall develop the strategy in coordination with the Director of the National Counterterrorism Center and in consultation with the Director of the Central Intelligence Agency, the Attorney General, the Director of National Intelligence, the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation, the Secretary of the Treasury, and the heads of any other relevant Federal departments or agencies. (d)Stakeholder inclusionThe strategy shall be developed in consultation with representatives of United States and international civil society and academic entities with experience researching or implementing programs to counter white identity terrorism. 
(e)FormThe strategy shall be submitted in unclassified form that can be made available to the public, but may include a classified annex if the Secretary of State determines such is appropriate. (f)ImplementationNot later than three months after the submission of the strategy, the Secretary of State shall begin implementing the strategy. 
(g)ConsultationNot later than 90 days after the date of the enactment of this Act and not less often than annually thereafter, the Secretary of State shall consult with the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate regarding the development and implementation of the strategy. (h)Country reports on terrorismThe Secretary of State shall incorporate all credible information about white identity terrorism, including regarding relevant attacks, the identification of perpetrators and victims of such attacks, the size and identification of organizations and networks, and the identification of notable ideologues, in the annual country reports on terrorism submitted pursuant to section 140 of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C. 2656f). 
(i)Report on sanctions 
(1)In generalNot later than 120 days and again 240 days after the submission of each annual country report on terrorism submitted pursuant to section 140 of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C. 2656f), as modified in accordance with subsection (h), the President shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that determines whether the foreign persons, organizations, and networks identified in such annual country reports on terrorism as so modified, satisfy the criteria to be designated as— (A)foreign terrorist organizations under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); or 
(B)Specially Designated Global Terrorist under Executive Order No. 13224 (50 U.S.C. 1701 note). (2)FormEach determination required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex, if appropriate. 
(j)Requirement for independent study to map the global white identity terrorism movement 
(1)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of State shall enter into a contract with a federally funded research and development center with appropriate expertise and analytical capability to carry out the study described in paragraph (2). (2)StudyThe study described in this paragraph shall provide for a comprehensive social network analysis of the global white identity terrorism movement to— 
(A)identify key actors, organizations, and supporting infrastructure; and (B)map the relationships and interactions between such actors, organizations, and supporting infrastructure. 
(3)Report 
(A)To the secretaryNot later than one year after the date on which the Secretary of State enters into a contract pursuant to paragraph (1), the federally funded research and development center referred to in such subsection that has entered into such contract with the Secretary shall submit to the Secretary a report containing the results of the study required under this section. (B)To congressNot later than 30 days after receipt of the report under subparagraph (A), the Secretary of State shall submit to the Committee of Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate such report, together with any additional views or recommendations of the Secretary. 
1299G.Report on progress of the Department of Defense with respect to denying the strategic goals of a competitor against a covered defense partner 
(a)Report on progress of the Department of Defense with respect To denying the strategic goals of a competitor against a covered defense partner 
(1)In generalNot later than April 30, 2021, and annually thereafter for 5 years, the Secretary of Defense shall submit to the congressional defense committees a report on the progress of the Department of Defense with respect to improving the ability of the United States Armed Forces to conduct combined joint operations to deny the strategic goals of a competitor against a covered defense partner. (2)Matters to be includedEach report required by paragraph (1) shall include the following: 
(A)An explanation of the objectives for the United States Armed Forces that would be necessary to deny the strategic goals of a competitor against a covered defense partner. (B)An identification of joint warfighting capabilities and current efforts to organize, train, and equip the United States Armed Forces in support of the objectives explained pursuant to paragraph (1), including— 
(i)an assessment of whether the programs included in the most recent future-years defense program submitted to Congress under section 221 of title 10, United States Code, are sufficient to enable the United States Armed Forces to conduct combined joint operations to achieve such objectives; (ii)a description of additional investments or force posture adjustments required to maintain or improve the ability of the United States Armed Forces to conduct combined joint operations to achieve such objectives; 
(iii)a description of the manner in which the Secretary of Defense intends to develop and integrate Army, Navy, Air Force, Marine Corps, and Space Force operational concepts to maintain or improve the ability of the United States Armed Forces to conduct combined joint operations to achieve such objectives; and (iv)an assessment of the manner in which different options for pre-delegating authorities may improve the ability of the United States Armed Forces to conduct combined joint operations to achieve such objectives. 
(C)An assessment of options for deterring limited use of nuclear weapons by a competitor in the Indo-Pacific region without undermining the ability of the United States Armed Forces to maintain deterrence against other competitors or adversaries. (D)An assessment of a competitor theory of victory for invading and unifying a covered defense partner with such competitor by military force. 
(E)A description of the military objectives a competitor would need to achieve strategic goals. (F)A description of the military missions a strategic competitor would need to achieve strategic goals, including— 
(i)blockade and bombing operations; (ii)amphibious landing operations; or 
(iii)combat operations. (G)An assessment of competing demands on a competitor’s resources and how such demands impact such competitor’s ability to achieve strategic goals. 
(H)An assessment of the self-defense capabilities of covered defense partners and a summary of defense articles and services that are required to enhance such capability. (I)An assessment of the capabilities of partner and allied countries to conduct combined operations with the United States Armed Forces in a regional contingency. 
(3)FormEach report required by paragraph (1) shall be submitted in classified form but may include an unclassified executive summary. (b)DefinitionsIn this section: 
(1)The term competitor means a country identified as a strategic competitor in the Summary of the 2018 National Defense Strategy of the United States of America: Sharpening the American Military’s Competitive Edge issued by the Department of Defense pursuant to section 113 of title 10, United States Code. (2)The term covered defense partner means a partner identified in the Department of Defense Indo-Pacific Strategy Report issued on June 1, 2019, that is located within 100 miles off the coast of a strategic competitor. 
(3)The term strategic goals means, with respect to a competitor, a strategy designed to allow the competitor to rapidly use military force to effectively control the territory of a covered defense partner before the United States Armed Forces are able to respond. 1299H.Comparative studies on defense budget transparency of the People's Republic of China, the Russian Federation, and the United States (a)Studies required (1)Department of Defense studyNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall complete a comparative study on the defense budgets of the People's Republic of China, the Russian Federation, and the United States.  
(2)Independent study 
(A)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall offer to enter into an agreement with an entity independent of the Department of Defense to conduct a comparative study on the defense budgets of the People's Republic of China, the Russian Federation, and the United States, to be completed not later than 270 days after the date on which the offer to enter into the agreement is made.  (B)Federally funded research and development centerThe entity described in subparagraph (A) shall be a federally funded research and development center.  
(3)GoalThe goal of the studies required by paragraphs (1) and (2) shall be to develop a methodologically sound set of assumptions to underpin a comparison of the defense spending of the People's Republic of China, the Russian Federation, and the United States.  (b)Elements (1)In generalEach study required by subsection (a) shall do the following: 
(A)Determine the amounts invested by each subject country across functional categories for spending, including— (i)defense-related research and development; 
(ii)weapons procurement from domestic and foreign sources; (iii)operations and maintenance;  
(iv)pay and benefits; and (v) military pensions. 
(B)Consider the effects of purchasing power parity and market exchange rates, particularly on nontraded goods. (C)Consider differences in the relative prices and quality of goods within each subject country. 
(D)Compare the quality of labor and benefits for the defense workforce of each subject country. (E)Account for discrepancies in the manner in which each subject country accounts for certain functional types of defense-related spending. 
(F)Explicitly estimate the magnitude of omitted spending from official defense budget information. (G)Describe direct, indirect, and burden-sharing contributions made by host countries to each subject country, including contributions for— 
(i)labor costs; (ii)military construction projects; 
(iii)labor, utilities, facilities, and costs omitted; (iv)costs associated with training and operations; and  
(v)any other purpose the Secretary considers appropriate. (H)Analyze the budget impact of geographical considerations and forward-deployed forces. 
(I)Exclude spending related to veterans’ benefits.  (2)Additional element for independent studyIn addition to the elements described in paragraph (1), the independent study required by subsection (a)(2) shall analyze best practices for quantifying and evaluating the comparative military expenditures of each subject country for defense-related databases and research.  
(c)ConsiderationsThe studies required by subsection (a) may take into consideration the following: (1)The effects of state-owned enterprises on the defense expenditures of the People's Republic of China and the Russian Federation. 
(2)The role of differing acquisition policies and structures with respect to the defense expenditures of each subject country. (3)Any other matter relevant to evaluating the resources dedicated to the defense spending or the various military-related outlays of the People's Republic of China and the Russian Federation. 
(d)Reports 
(1)In generalNot later than 60 days after the date on which each study required by subsection (a) is completed, the Secretary shall submit to the appropriate committees of Congress a report on the results of the applicable study, together with the views of the Secretary on such study.  (2)FormEach report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
(3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Appropriations, the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and 
(B)the Committee on Appropriations, the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives. 1299I.Assessment of weapons of mass destruction terrorism (a)AssessmentNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State and the Secretary of Energy, shall enter into an arrangement with the National Academy of Sciences— 
(1)to conduct an assessment of strategies of the United States for preventing, countering, and responding to nuclear, biological, and chemical terrorism; and (2)to make recommendations to improve such strategies. 
(b)Matters to be includedThe assessment and recommendations required by subsection (a) shall address the adequacy of strategies described in such subsection and identify technical, policy, and resource gaps with respect to— (1)identifying national and international nuclear, biological, and chemical risks, and critical emerging threats; 
(2)preventing state-sponsored and non-state actors from acquiring or misusing the technologies, materials, and critical expertise needed to carry out nuclear, biological, and chemical attacks, including dual-use technologies, materials, and expertise; (3)countering efforts by state-sponsored and non-state actors to carry out such attacks; 
(4)responding to nuclear, biological, and chemical terrorism incidents to attribute their origin and help manage their consequences;  (5)budgets likely to be required to implement effectively such strategies; and 
(6)other important matters that are directly relevant to such strategies. (c)Report (1)In generalNot later than 18 months after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report that contains the assessment and recommendations required by subsection (a). 
(2)FormThe report required by this subsection shall be submitted in unclassified form, but may contain a classified annex. (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Affairs, Committee on Armed Services, and Permanent Select Committee on Intelligence of the House of Representatives; and (2)the Committee on Foreign Relations, Committee on Armed Services, and Select Committee on Intelligence of the Senate.  
1299J.Review of Department of Defense compliance with Principles Related to the Protection of Medical Care Provided by Impartial Humanitarian Organizations During Armed Conflicts 
(a)ReviewNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives any available results of the review requested on October 3, 2016, by the Secretary of Defense of compliance of all relevant Department of Defense orders, rules of engagement, directives, regulations, policies, practices, and procedures, with the Principles Related to the Protection of Medical Care Provided by Impartial Humanitarian Organizations During Armed Conflicts. (b)Additional requirementThe Secretary of Defense shall continue to ensure that all Department of Defense orders, rules of engagement, directives, regulations, policies, practices, and procedures that were reviewed as described in subsection (a), including any other guidance, training, or standard operating procedures relating to the protection of health care during armed conflict, are consistent with the Principles Related to the Protection of Medical Care Provided by Impartial Humanitarian Organizations During Armed Conflicts. 
1299K.Certification relating to assistance for Guatemala 
(a)In generalPrior to the transfer of any vehicles by the Department of Defense to a joint task force of the Ministry of Defense or the Ministry of the Interior of Guatemala during fiscal year 2021, the Secretary of Defense shall certify to the appropriate congressional committees that such ministries have made a credible commitment to use such equipment only for the uses for which they were intended. (b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Affairs of the House of Representatives; and (2)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Relations of the Senate. 
1299L.Functional Center for Security Studies in Irregular Warfare 
(a)Report required 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the congressional defense committees a report that assesses the merits and feasibility of establishing and administering a Department of Defense Functional Center for Security Studies in Irregular Warfare. (2)ElementsThe report required by paragraph (1) shall include the following: 
(A)A description of the benefits to the United States, and the allies and partners of the United States, of establishing such a functional center, including the manner in which the establishment of such a functional center would enhance and sustain focus on, and advance knowledge and understanding of, matters of irregular warfare, including cybersecurity, nonstate actors, information operations, counterterrorism, stability operations, and the hybridization of such matters. (B)A detailed description of the mission and purpose of such a functional center, including applicable policy guidance from the Office of the Secretary of Defense. 
(C)An analysis of appropriate reporting and liaison relationships between such a functional center and— (i)the geographic and functional combatant commands;  
(ii)other Department of Defense stakeholders; and  (iii)other government and nongovernment entities and organizations. 
(D)An enumeration and valuation of criteria applicable to the determination of a suitable location for such a functional center. (E)A description of the establishment and operational costs of such a functional center, including for— 
(i)military construction for required facilities; (ii)facility renovation; 
(iii)personnel costs for faculty and staff; and (iv)other costs the Secretary of Defense considers appropriate. 
(F)An evaluation of the existing infrastructure, resources, and personnel available at military installations, existing regional centers, interagency facilities, and universities and other academic and research institutions that could reduce the costs described in subparagraph (E). (G)An examination of partnership opportunities with United States allies and partners for potential collaboration and burden sharing. 
(H)A description of potential courses and programs that such a functional center could carry out, including— (i)core, specialized, and advanced courses; 
(ii)planning workshops and structured after-action reviews or debriefs; (iii)seminars; 
(iv)initiatives on executive development, relationship building, partnership outreach, and any other matter the Secretary of Defense considers appropriate; and (v)focused academic research and studies in support of Department priorities. 
(I)A description of any modification to title 10, United States Code, or any other provision of law, necessary for the effective establishment and administration of such a functional center. (3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
(b)Establishment 
(1)In generalNot earlier than 30 days after the submittal of the report required by subsection (a), and subject to the availability of appropriated funds, the Secretary of Defense may establish and administer a Department of Defense Functional Center for Security Studies in Irregular Warfare.  (2)Treatment as a Regional Center for Security StudiesA Department of Defense Functional Center for Security Studies in Irregular Warfare established under paragraph (1) shall be operated and administered in the same manner as the Department of Defense Regional Centers for Security Studies under section 342 of title 10, United States Code, and in accordance with such regulations as the Secretary of Defense may prescribe.  
(3)LimitationNo other institution or element of the Department may be designated as a Department of Defense functional center, except by an Act of Congress. (4)LocationThe location of a Department of Defense Functional Center for Security Studies in Irregular Warfare established under paragraph (1) shall be selected based on an objective, criteria-driven administrative or competitive award process. 
1299M.United States-Israel operations-technology cooperation within the United States-Israel Defense Acquisition Advisory Group 
(a)Requirement 
(1)In generalThe Secretary of Defense, in consultation with the Secretary of State, shall take actions within the United States-Israel Defense Acquisition Advisory Group that may be necessary— (A)to systematically evaluate and share potential options to develop and acquire intelligence-informed military requirements that directly support warfighting capabilities of both the Department of Defense and the Ministry of Defense of Israel; and 
(B)to develop, as feasible and advisable, combined United States-Israel plans to research, develop, procure, and field weapon systems and military capabilities as quickly and economically as possible to meet common capability requirements of the Department and the Ministry of Defense of Israel. (2)Rule of constructionNothing in this subsection shall be construed as requiring the establishment or termination of any existing United States defense activity, group, program, or partnership with Israel. 
(b)Bilateral coordinationTo enhance cooperation and encourage military-to-military engagement on operations and technology, the Secretary of Defense, in consultation with other appropriate Cabinet members, shall take appropriate actions to consult and cooperate with the Government of Israel on the requirements. (c)Establishment of working group within the United States-Israel Defense Acquisition Advisory GroupThe Secretary of Defense, in consultation with the appropriate heads of other Federal agencies, may establish, under the United States vice chairman of the United States-Israel Defense Acquisition Advisory Group, a working group to address operations and technology matters described in subsection (a)(1). 
(d)Reports 
(1)In generalNot later than March 15 each year through 2025, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the appropriate committees of Congress a report on any actions taken by the Secretary of Defense pursuant to the requirements in subsection (a)(1). (2)ElementsEach report required by paragraph (1) shall include the following: 
(A)A description of any science and technology effort or research, development, test, and evaluation effort considered, facilitated, or recommended by the United States-Israel Defense Acquisition Advisory Group, including any effort that results in a United States or Israel program of record. (B)A description of military capabilities the United States-Israel Defense Acquisition Advisory Group has determined should be pursued through a defense cooperation effort between the Government of the United States and the Government of Israel. 
(C)A description of any science and technology effort or research, development, test, and evaluation effort facilitated and recommended by the United States-Israel Defense Acquisition Advisory Group, in support of the development of the military capabilities referred to in subparagraph (B), including any effort that results in a United States or Israel program of record. (D)A description of any obstacle or challenge associated with an effort described in subparagraph (B) and the plan of the United States-Israel Defense Acquisition Advisory Group to address such obstacle or challenge. 
(E)A description of the efforts of the United States-Israel Defense Acquisition Advisory Group to prevent the People’s Republic of China or the Russian Federation from obtaining intellectual property or military technology associated with combined United States and Israel science and technology efforts and research, development, test, and evaluation efforts. (F)A list of potential areas the United States-Israel Defense Acquisition Advisory Group is considering for cooperation on defense issues. 
(G)A description of any authority or authorization of appropriations required for the United States-Israel Defense Acquisition Advisory Group to carry out the purposes described in subsection (a)(1). (3)FormEach report required by paragraph (1) shall be submitted in unclassified form and shall include a classified annex in which the elements required under subparagraphs (B) and (E) of paragraph (2) and any additional classified information, as determined by the Secretary of Defense, shall be addressed. 
(e)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and 
(2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives. 1299N.Payment of passport fees for certain individualsSubsection (c) of section 452 of title 37, United States Code, is amended— 
(1)by redesignating paragraph (4) as paragraph (5); and (2)by inserting after paragraph (3) the following new paragraph: 
 
(4)Passport and visa fees required for foreign travel.. 1299O.Resumption of Peace Corps operationsNot later than 90 days after the date of enactment of this Act, the Director of the Peace Corps shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report that describes the efforts of the Peace Corps to— 
(1)offer a return to service to each Peace Corps volunteer and trainee whose service ended on March 15, 2020 (or earlier, in the case of volunteers who were serving in China or Mongolia), due to the COVID–19 public health emergency; (2)obtain approval from countries, to the extent safe and appropriate, to return volunteers and trainees to countries of service, predicated on the ability for volunteers and trainees to return safely and legally; 
(3)provide adequate measures necessary for the safety and health of volunteers and trainees and develop contingency plans in the event overseas operations are disrupted by future COVID–19 outbreaks; (4)develop and maintain a robust volunteer cohort; and 
(5)identify any need for anticipated additional appropriations or new statutory authorities and the changes in global conditions that would be necessary to achieve the goal of safely enrolling 7,300 Peace Corps volunteers during the 1-year period beginning on the date on which Peace Corps operations resume. 1299P.Establishment of the Open Technology Fund (a)Sense of CongressIt is the sense of Congress that it is in the interest of the United States to promote global internet freedom by countering internet censorship and repressive surveillance and protect the internet as a platform for the free exchange of ideas, promotion of human rights and democracy, and advancement of a free press and to support efforts that prevent the deliberate misuse of the internet to repress individuals from exercising their rights to free speech and association, including countering the use of such technologies by authoritarian regimes. 
(b)EstablishmentThe United States International Broadcasting Act of 1994 (22 U.S.C. 6201 et seq.) is amended by inserting after section 309 the following new section:  309A.Open Technology Fund (a)Authority (1)In generalGrants authorized under section 305 shall be available to make annual grants for the purpose of promoting, consistent with United States law, unrestricted access to uncensored sources of information via the internet to enable journalists, including journalists employed by or affiliated with the Voice of America, Radio Free Europe/Radio Liberty, Radio Free Asia, the Middle East Broadcasting Networks, the Office of Cuba Broadcasting, or any entity funded by or partnering with the United States Agency for Global Media, to create and disseminate, and for their audiences to receive, news and information consistent with the purposes, standards, and principles specified in sections 302 and 303. 
(2)EstablishmentThere is established a grantee entity to be known as the Open Technology Fund, which shall carry out the provisions of this section. (b)Functions of the granteeIn furtherance of the mission set forth in subsection (a), the Open Technology Fund shall seek to advance freedom of the press and unrestricted access to the internet in repressive environments oversees, and shall— 
(1)research, develop, implement, and maintain— (A)technologies that circumvent techniques used by authoritarian governments, nonstate actors, and others to block or censor access to the internet, including circumvention tools that bypass internet blocking, filtering, and other censorship techniques used to limit or block legitimate access to content and information; and 
(B)secure communication tools and other forms of privacy and security technology that facilitate the creation and distribution of news and enable audiences to access media content on censored websites; (2)advance internet freedom by supporting private and public sector research, development, implementation, and maintenance of technologies that provide secure and uncensored access to the internet to counter attempts by authoritarian governments, nonstate actors, and others to improperly restrict freedom online; 
(3)research and analyze emerging technical threats and develop innovative solutions through collaboration with the private and public sectors to maintain the technological advantage of the United States Government over authoritarian governments, nonstate actors, and others; (4)develop, acquire, and distribute requisite internet freedom technologies and techniques for the United States Agency for Global Media, including as set forth in paragraph (1), and digital security interventions, to fully enable the creation and distribution of digital content between and to all users and regional audiences; 
(5)prioritize programs for countries the governments of which restrict freedom of expression on the internet, and that are important to the national interest of the United States, and are consistent with section 7050(b)(2)(C) of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94); and (6)carry out any other effort consistent with the purposes of this Act or press freedom overseas if requested or approved by the United States Agency for Global Media. 
(c)MethodologyIn carrying out subsection (b), the Open Technology Fund shall— (1)support fully open-source tools, code, and components, to the extent practicable, to ensure such supported tools and technologies are as secure, transparent, and accessible as possible, and require that any such tools, components, code, or technology supported by the Open Technology Fund remain fully open-source, to the extent practicable; 
(2)support technologies that undergo comprehensive security audits to ensure that such technologies are secure and have not been compromised in a manner detrimental to the interest of the United States or to individuals and organizations benefitting from programs supported by the Open Technology Fund; (3)review and update periodically as necessary security auditing procedures used by the Open Technology Fund to reflect current industry security standards; 
(4)establish safeguards to mitigate the use of such supported technologies for illicit purposes; (5)solicit project proposals through an open, transparent, and competitive application process to attract innovative applications and reduce barriers to entry; 
(6)seek input from technical, regional, and subject matter experts from a wide range of relevant disciplines, to review, provide feedback, and evaluate proposals to ensure the most competitive projects are funded; (7)implement an independent review process, through which proposals are reviewed by such experts to ensure the highest degree of technical review and due diligence; 
(8)maximize cooperation with the public and private sectors, as well as foreign allies and partner countries, to maximize efficiencies and eliminate duplication of efforts; and (9)utilize any other methodology approved by the United States Agency for Global Media in furtherance of the mission of the Open Technology Fund. 
(d)Grant agreementAny grant agreement with or grants made to the Open Technology Fund under this section shall be subject to the following limitations and restrictions: (1)The headquarters of the Open Technology Fund and its senior administrative and managerial staff shall be located in a location which ensures economy, operational effectiveness, and accountability to the United States Agency for Global Media. 
(2)Grants awarded under this section shall be made pursuant to a grant agreement which requires that grant funds be used only for activities consistent with this section, and that failure to comply with such requirements shall permit the grant to be terminated without fiscal obligation to the United States. (3)Any grant agreement under this section shall require that any contract entered into by the Open Technology Fund shall specify that all obligations are assumed by the grantee and not by the United States Government. 
(4)Any grant agreement under this section shall require that any lease agreements entered into by the Open Technology Fund shall be, to the maximum extent possible, assignable to the United States Government. (5)Administrative and managerial costs for operation of the Open Technology Fund should be kept to a minimum and, to the maximum extent feasible, should not exceed the costs that would have been incurred if the Open Technology Fund had been operated as a Federal entity rather than as a grantee. 
(6)Grant funds may not be used for any activity the purpose of which is influencing the passage or defeat of legislation considered by Congress. (e)Relationship to the United States Agency for Global Media (1)In generalThe Open Technology Fund shall be subject to the same oversight and governance by the United States Agency for Global Media as other grantees of the Agency as set forth in section 305. 
(2)AssistanceThe United States Agency for Global Media, its broadcast entities, and the Open Technology Fund should render assistance to each other as may be necessary to carry out the purposes of this section or any other provision of this Act. (3)Not a Federal agency or instrumentalityNothing in this section may be construed to make the Open Technology Fund a Federal agency or instrumentality. 
(4)DetaileesUnder the Intergovernmental Personnel Act, employees of a grantee of the United States Agency for Global Media may be detailed to the Agency, and Federal employees may be detailed to a grantee of the United States Agency for Global Media. (f)Relationship to other United States Government-funded internet freedom programsThe United States Agency for Global Media shall ensure that internet freedom research and development projects of the Open Technology Fund are coordinated with internet freedom programs of the Department of State and other relevant United States Government departments, in order to share information and best-practices relating to the implementation of subsections (b) and (c). 
(g)Reporting requirements 
(1)Annual reportThe Open Technology Fund shall highlight, in its annual report, internet freedom activities, including a comprehensive assessment of the Open Technology Fund’s activities relating to the implementation of subsections (b) and (c). Each such report shall include the following: (A)An assessment of the current state of global internet freedom, including trends in censorship and surveillance technologies and internet shutdowns, and the threats such pose to journalists, citizens, and human rights and civil-society organizations. 
(B)A description of the technology projects supported by the Open Technology Fund and the associated impact of such projects in the prior year, including the countries and regions in which such technologies were deployed, and any associated metrics indicating audience usage of such technologies, as well as future-year technology project initiatives. (2)Assessment of the effectiveness of the Open Technology FundNot later than two years after the date of the enactment of this section, the Inspector General of the Department of State and the Foreign Service shall submit to the appropriate congressional committees a report on the following: 
(A)Whether the Open Technology Fund is technically sound and cost effective. (B)Whether the Open Technology Fund is satisfying the requirements of this section. 
(C)The extent to which the interests of the United States are being served by maintaining the work of the Open Technology Fund. (h)Audit authorities (1)In generalFinancial transactions of the Open Technology Fund, as such relate to functions carried out under this section, may be audited by the Government Accountability Office in accordance with such principles and procedures and under such rules and regulations as may be prescribed by the Comptroller General of the United States. Any such audit shall be conducted at the place or places at which accounts of the Open Technology Fund are normally kept. 
(2)Access by GAOThe Government Accountability Office shall have access to all books, accounts, records, reports, files, papers, and property belonging to or in use by the Open Technology Fund pertaining to financial transactions as may be necessary to facilitate an audit. The Government Accountability Office shall be afforded full facilities for verifying transactions with any assets held by depositories, fiscal agents, and custodians. All such books, accounts, records, reports, files, papers, and property of the Open Technology Fund shall remain in the possession and custody of the Open Technology Fund. (3)Exercise of authoritiesNotwithstanding any other provision of law, the Inspector General of the Department of State and the Foreign Service is authorized to exercise the authorities of the Inspector General Act of 1978 with respect to the Open Technology Fund.. 
(c)Conforming amendmentsThe United States International Broadcasting Act of 1994 is amended— (1)in section 304(d) (22 U.S.C. 6203(d)), by inserting the Open Technology Fund, before the Middle East Broadcasting Networks; 
(2)in sections 305 and 310 (22 U.S.C. 6204 and 6209), by inserting the Open Technology Fund, before or the Middle East Broadcasting Networks each place such term appears; and (3)in section 310 (22 U.S.C. 6209), by inserting the Open Technology Fund, before and the Middle East Broadcasting Networks each place such term appears. 
(d)Authorization of appropriationsThere is authorized to be appropriated for the Open Technology Fund $25,000,000 for fiscal year 2022 to carry out section 309A of the United States International Broadcasting Act of 1994, as added by subsection (b) of this section. (e)Effective dateSection 309A of the United States International Broadcasting Act of 1994 (as added by subsection (b) of this section) and subsections (c) and (d) of this section shall take effect and apply beginning on July 1, 2021. 
1299Q.United States Agency for Global Media 
(a)Sense of CongressIt is the sense of Congress that the Office of Cuba Broadcasting should— (1)remain an independent entity of the United States Agency for Global Media; and 
(2)continue taking steps to ensure that the Office is fulfilling its core mission of promoting freedom and democracy by providing the people of Cuba with objective news and information programming. (b)Standards and principlesSection 303 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6202) is amended— 
(1)in subsection (a), by inserting , including editorial independence before the semicolon at the end; and (2)in subsection (b), by inserting , including editorial independence, after programing. 
(c)Authorities of the Chief Executive Officer; limitation on corporate leadership of granteesSection 305 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6204) is amended— (1)in subsection (a)— 
(A)in paragraph (20), by inserting in accordance with subsection (c) before the period at the end; (B)in paragraph (21)— 
(i)by striking including with Federal officials,; and (ii)by inserting in accordance with subsection (c) before the period at the end; 
(C)by adding at the end the following new paragraph:  (23)To— 
(A)require annual content reviews of each language service of Voice of America, The Office of Cuba Broadcasting, and each grantee network, consisting of a review of at least 10 percent of available unique weekly content from any selected week from the previous year, which shall be conducted, to the extent practicable, by fluent language speakers and experts without direct affiliation to the language service being reviewed, who are seeking any evidence of inappropriate or unprofessional content, which shall be submitted to the Office of Policy Research, the head and Board of the respective language service, and the Chief Executive Officer; (B)submit to the appropriate congressional committees a list of anomalous reports, including status updates on anomalous services during the 3-year period commencing on the date of receipt of the first report of biased, unprofessional, or otherwise problematic content."; and 
(C)launch a review, using external, native-language and regional experts, the results of which are to be reported to the appropriate congressional committees, if a widespread pattern of violations of the principles, standards, or journalistic code of ethics of a language service or grantee network has been identified.; and (2)by adding at the end the following new subsection: 
 
(c)Limitation on corporate leadership of grantees 
(1)In generalThe Chief Executive Officer may not award any grant under subsection (a) to RFE/RL, Inc., Radio Free Asia, the Middle East Broadcasting Networks, the Open Technology Fund, or any other grantee authorized under this title (collectively referred to as Agency Grantee Networks) unless the incorporation documents of any such grantee require that the corporate leadership and Board of Directors of such grantee be selected in accordance with this Act. (2)Conflicts of interest (A)Chief Executive OfficerThe Chief Executive Officer may not serve on any of the corporate boards of any grantee under subsection (a). 
(B)Federal employeesA full-time employee of a Federal agency may not serve on a corporate board of any grantee under subsection (a). (3)Qualifications of grantee board membersIndividuals appointed under subsection (a) to the Board of Directors of any of the Agency Grantee Networks shall have requisite expertise in journalism, technology, broadcasting, or diplomacy, or appropriate language or cultural understanding relevant to the grantee’s mission.. 
(d)International broadcasting advisory boardSection 306 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6205) is amended— (1)by striking subsections (a) through (c) and inserting the following: 
 
(a)In generalThe International Broadcasting Advisory Board (referred to in this section as the Advisory Board) shall advise the Chief Executive Officer of the United States Agency for Global Media, as appropriate. The Advisory Board as established shall exist within the executive branch as an entity described in section 104 of title 5, United States Code. (b)Composition of the Advisory Board (1)In generalThe Advisory Board shall consist of seven members, of whom— 
(A)six shall be appointed by the President, by and with the advice and consent of the Senate, in accordance with subsection (c); and (B)one shall be the Secretary of State. 
(2)ChairThe President shall designate, with the advice and consent of the Senate, one of the members appointed under paragraph (1)(A) as Chair of the Advisory Board. (3)Party limitationNot more than three members of the Advisory Board appointed under paragraph (1)(A) may be affiliated with the same political party. 
(4)Terms of office 
(A)In generalExcept as provided in subparagraph (B), members of the Advisory Board shall serve for a single term of 4 years, except that, of the first group of members appointed under paragraph (1)(A)— (i)two members who are not affiliated with the same political party, shall be appointed for terms ending on the date that is 2 years after the date of the enactment of the U.S. Agency for Global Media Reform Act; 
(ii)two members who are not affiliated with the same political party, shall be appointed for terms ending on the date that is 4 years after the date of the enactment of the U.S. Agency for Global Media Reform Act; and (iii)two members who are not affiliated with the same political party, shall be appointed for terms ending on the date that is 6 years after the date of the enactment of the U.S. Agency for Global Media Reform Act. 
(B)Secretary of StateThe Secretary of State shall serve as a member of the Advisory Board for the duration of his or her tenure as Secretary of State. (5)Vacancies (A)In generalThe President shall appoint, with the advice and consent of the Senate, additional members to fill vacancies on the Advisory Board occurring before the expiration of a term. 
(B)TermAny members appointed pursuant to subparagraph (A) shall serve for the remainder of such term. (C)Service beyond termAny member whose term has expired shall continue to serve as a member of the Advisory Board until a qualified successor has been appointed and confirmed by the Senate. 
(D)Secretary of StateWhen there is a vacancy in the office of Secretary of State, the Acting Secretary of State shall serve as a member of the Advisory Board until a new Secretary of State is appointed.; (2)by redesignating subsection (d) as subsection (c); 
(3)by amending subsection (c), as redesignated— (A)in the subsection heading, by inserting ADVISORY before BOARD; and 
(B)in paragraph (2), by inserting who are before distinguished; and (4)by striking subsections (e) and (f) and inserting the following new subsections: 
 
(d)Functions of the Advisory BoardThe members of the Advisory Board shall— (1)provide the Chief Executive Officer of the United States Agency for Global Media with advice and recommendations for improving the effectiveness and efficiency of the Agency and its programming; 
(2)meet with the Chief Executive Officer at least four times annually, including twice in person as practicable, and at additional meetings at the request of the Chief Executive Officer or the Chair of the Advisory Board; (3)report periodically, or upon request, to the congressional committees specified in subsection (c)(2) regarding its advice and recommendations for improving the effectiveness and efficiency of the United States Agency for Global Media and its programming; 
(4)obtain information from the Chief Executive Officer, as needed, for the purposes of fulfilling the functions described in this subsection; (5)consult with the Chief Executive Officer regarding budget submissions and strategic plans before they are submitted to the Office of Management and Budget or to Congress; 
(6)advise the Chief Executive Officer to ensure that— (A)the Chief Executive Officer fully respects the professional integrity and editorial independence of United States Agency for Global Media broadcasters, networks, and grantees; and 
(B)agency networks, broadcasters, and grantees adhere to the highest professional standards and ethics of journalism, including taking necessary actions to uphold professional standards to produce consistently reliable and authoritative, accurate, objective, and comprehensive news and information; and (7)provide other strategic input to the Chief Executive Officer. 
(e)Appointment of heads of networks 
(1)In generalThe heads of Voice of America, the Office of Cuba Broadcasting, RFE/RL, Inc., Radio Free Asia, the Middle East Broadcasting Networks, the Open Technology Fund, or of any other grantee authorized under this title may only be appointed or removed if such action has been approved by a majority vote of the Advisory Board. (2)RemovalAfter consulting with the Chief Executive Officer, five or more members of the Advisory Board may unilaterally remove any such head of network or grantee network described in paragraph (1). 
(3)Quorum 
(A)In generalA quorum shall consist of four members of the Advisory Board (excluding the Secretary of State). (B)DecisionsExcept as provided in paragraph (2), decisions of the Advisory Board shall be made by majority vote, a quorum being present. 
(C)Closed sessionsThe Advisory Board may meet in closed sessions in accordance with section 552b of title 5, United States Code. (f)Compensation (1)In generalMembers of the Advisory Board, while attending meetings of the Advisory Board or while engaged in duties relating to such meetings or in other activities of the Advisory Board under this section (including travel time) shall be entitled to receive compensation equal to the daily equivalent of the compensation prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code. 
(2)Travel expensesWhile away from their homes or regular places of business, members of the Board may be allowed travel expenses, including per diem in lieu of subsistence, as authorized under section 5703 of such title for persons in the Government service employed intermittently. (3)Secretary of StateThe Secretary of State is not entitled to any compensation under this title, but may be allowed travel expenses in accordance with paragraph (2). 
(g)Support staffThe Chief Executive Officer shall, from within existing United States Agency for Global Media personnel, provide the Advisory Board with an Executive Secretary and such administrative staff and support as may be necessary to enable the Advisory Board to carry out subsections (d) and (e).. (e)Conforming amendmentsThe United States International Broadcasting Act of 1994 (22 U.S.C. 6201 et seq.) is amended— 
(1)in section 304— (A)in the section heading, by striking Broadcasting Board of Governors and inserting United States Agency for Global Media; 
(B)in subsection (a), by striking Broadcasting Board of Governors and inserting United States Agency for Global Media; (C)in subsection (b)(1), by striking Broadcasting Board of Governors and inserting United States Agency for Global Media; and 
(D)in subsection (c), by striking Board each place such term appears and inserting Agency; (2)in section 305— 
(A)in subsection (a)— (i)in paragraph (6), by striking Board and inserting Agency; 
(ii)in paragraph (13), by striking Board and inserting Agency; (iii)in paragraph (20), by striking Board and inserting Agency; and 
(iv)in paragraph (22), by striking Board and inserting Agency; (B)in subsection (b), by striking Board each place such term appears and inserting Agency; 
(3)in section 308— (A)in subsection (a), in the matter preceding paragraph (1), by striking Board and inserting Agency; 
(B)in subsection (b), by striking Board each place such term appears and inserting Agency; (C)in subsection (d), by striking Board and inserting Agency; 
(D)in subsection (g), by striking Board each place such term appears and inserting Agency; (E)in subsection (h)(5), by striking Board and inserting Agency; and 
(F)in subsection (i), in the first sentence, by striking Board and inserting Agency; (4)in section 309— 
(A)in subsection (c)(1), by striking Board each place such term appears and inserting Agency; (B)in subsection (e), in the matter preceding paragraph (1), by striking Board and inserting Agency; 
(C)in subsection (f), by striking Board each place such term appears and inserting Agency; and (D)in subsection (g), by striking Board and inserting Agency; 
(5)in section 310(d), by striking Board and inserting Agency; (6)in section 310A(a), by striking Broadcasting Board of Governors and inserting United States Agency for Global Media; 
(7)in section 310B, by striking Board and inserting Agency; (8)by striking section 312; 
(9)in section 313(a), in the matter preceding paragraph (1), by striking Board and inserting Agency; (10)in section 314— 
(A)by striking (4) the terms Board and Chief Executive Officer of the Board means the Broadcasting Board of Governors and inserting the following:  (2)the terms Agency and Chief Executive Officer of the Agency mean the United States Agency for Global Media and the Chief Executive Officer of the United States Agency for Global Media, respectively,; and 
(B)in paragraph (3)— (i)by striking includes— and inserting means the corporation having the corporate title described in section 308; and 
(ii)by striking subparagraphs (A) and (B); and (11)in section 316— 
(A)in subsection (a)(1), by striking Broadcasting Board of Governors and inserting United States Agency for Global Media; and (B)in subsection (c), by striking Broadcasting Board of Governors and inserting United States Agency for Global Media. 
(f)Savings provisionsSection 310 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6209) is amended by adding at the end the following new subsections:  (f)Maintenance of proprietary informationNo consolidation of grantees authorized under subsection (a) involving any grantee shall result in any legal transfer of ownership of any proprietary information or intellectual property to the United State Agency for Global Media or any other Federal entity. 
(g)Rule of constructionNo consolidation of grantees authorized under subsection (a) shall result in the consolidation of the Open Technology Fund or any successor entity with any other grantee.. 1299R.Leveraging information on foreign traffickers (a)Sense of CongressIt is the sense of Congress that— 
(1)the annual Trafficking In Persons Report prepared by the Department of State pursuant to the Trafficking Victims Protection Act of 2000 (the TIP Report) remains one of the most comprehensive, timely, and important sources of information on human trafficking in the world, and currently includes 187 individual country narratives; (2)in January 2019, the statute mandating the TIP Report was amended to require that each report must cover efforts and activities occurring within the period from April 1 of the prior year through March 31 of the current year, which necessarily requires the collection and transmission of information after March 31; 
(3)ensuring that the Department of State has adequate time to receive, analyze, and incorporate trafficking-related information into its annual Trafficking In Persons Report is important to the quality and comprehensiveness of that report; (4)information regarding prevalence and patterns of human trafficking is important for understanding the scourge of modern slavery and making effective decisions about where and how to combat it; and 
(5)United States officials responsible for monitoring and combating trafficking in persons around the world should receive available information regarding where and how often United States diplomatic and consular officials encounter persons who are responsible for, or who knowingly benefit from, severe forms of trafficking in persons. (b)Annual deadline for trafficking in persons reportSection 110(b)(1) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)(1)) is amended by striking June 1 and inserting June 30. 
(c)United States Advisory Council on Human Trafficking 
(1)ExtensionSection 115(h) of the Justice for Victims of Trafficking Act of 2015 (Public Law 114–22; 129 Stat. 243) is amended by striking September 30, 2021 and inserting September 30, 2025. (2)CompensationSection 115(f) of the Justice for Victims of Trafficking Act of 2015 (Public Law 114–22; 129 Stat. 243) is amended— 
(A)in paragraph (1), by striking and after the semicolon at the end; (B)in paragraph (2), by striking the period at end and inserting ; and; and 
(C)by adding at the end the following new paragraph:  (3)may each receive compensation for each day such member is engaged in the actual performance of the duties of the Council.. 
(3)Compensation reportNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall provide to the relevant congressional committees a plan to implement compensation for members of the United States Advisory Council on Human Trafficking pursuant to paragraph (3) of section 115(f) of the Justice for Victims of Trafficking Act of 2015 (Public Law 114–22; 129 Stat. 243), as added by paragraph (2). (d)Timely provision of information to the Office to Monitor and Combat Trafficking in Persons of the Department of State (1)In generalSection 106 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104) is amended by adding at the end the following new subsection: 
 
(l)Information regarding human trafficking-Related visa denials 
(1)In generalThe Secretary of State shall ensure that the Office to Monitor and Combat Trafficking in Persons and the Bureau of Diplomatic Security of the Department of State receive timely and regular information regarding United States visa denials based, in whole or in part, on grounds related to human trafficking. (2)Decisions regarding allocationThe Secretary of State shall ensure that decisions regarding the allocation of resources of the Department of State related to combating human trafficking and to law enforcement presence at United States diplomatic and consular posts appropriately take into account— 
(A)the information described in paragraph (1); and (B)the information included in the most recent report submitted in accordance with section 110(b).. 
(2)Conforming amendmentSection 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102) is amended by adding at the end the following new paragraph:  (18)Grounds related to human traffickingThe term grounds related to human trafficking means grounds related to the criteria for inadmissibility to the United States described in subsection (a)(2)(H) of section 212 of the Immigration and Nationality Act (8 U.S.C. 1182).. 
(e)Reports to Congress 
(1)Initial reportNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall provide to the relevant congressional committees a report that— (A)describes the actions that have been taken and that are planned to implement subsection (l) of section 106 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104), as added by subsection (d)(1); and 
(B)identifies by country and by United States diplomatic or consular post the number of visa applications denied during the previous calendar year with respect to which the basis for such denial, included grounds related to human trafficking (as such term is defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102), as amended by subsection (d)(2)). (2)Annual reportBeginning with the first annual anti-trafficking report that is required under subsection (b)(1) of section 110 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107) to be submitted after the date of the enactment of this Act, and concurrent with each such subsequent submission for the following 7 years, the Secretary of State shall submit to the relevant congressional committees a report that contains information relating to the number and the locations of United States visa denials based, in whole or in part, on grounds related to human trafficking (as such term is defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102), as amended by subsection (d)(2)) during the period covered by each such annual anti-trafficking report. 
(f)DefinitionsIn this section: (1)Location of United States visa denialsThe term location of United States visa denials means— 
(A)the United States diplomatic or consular post at which a denied United States visa application was adjudicated; and (B)the city or locality of residence of the applicant whose visa application was so denied. 
(2)Relevant congressional committeesThe term relevant congressional committees means— (A)the Committee on Foreign Affairs and the Committee on the Judiciary of the House of Representatives; and 
(B)the Committee on Foreign Relations and the Committee on the Judiciary of the Senate. 1299S.Rule of construction relating to use of military forceNothing in this Act or any amendment made by this Act may be construed to authorize the use of military force. 
XIIICooperative Threat Reduction 
 
Sec. 1301. Funding allocations; specification of cooperative threat reduction funds. 
1301.Funding allocations; specification of cooperative threat reduction funds 
(a)Funding allocationOf the $360,190,000 authorized to be appropriated to the Department of Defense for fiscal year 2021 in section 301 and made available by the funding table in division D for the Department of Defense Cooperative Threat Reduction Program established under section 1321 of the Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3711), the following amounts may be obligated for the purposes specified: (1)For strategic offensive arms elimination, $2,924,000. 
(2)For chemical weapons destruction, $11,806,000. (3)For global nuclear security, $35,852,000. 
(4)For cooperative biological engagement, $225,396,000. (5)For proliferation prevention, $60,064,000. 
(6)For activities designated as Other Assessments/Administrative Costs, $24,148,000. (b)Specification of cooperative threat reduction fundsFunds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in division D for the Department of Defense Cooperative Threat Reduction Program shall be available for obligation for fiscal years 2021, 2022, and 2023. 
XIVOther authorizations 
 
Subtitle A—Military programs 
Sec. 1401. Working capital funds. 
Sec. 1402. Chemical agents and munitions destruction, defense. 
Sec. 1403. Drug interdiction and counter-drug activities, defense-wide. 
Sec. 1404. Defense Inspector General. 
Sec. 1405. Defense health program. 
Subtitle B—Armed Forces Retirement Home 
Sec. 1411. Authorization of appropriations for Armed Forces Retirement Home. 
Sec. 1412. Expansion of eligibility for residence at the Armed Forces Retirement Home. 
Sec. 1413. Periodic inspections of Armed Forces Retirement Home facilities by nationally recognized accrediting organization. 
Subtitle C—Other matters 
Sec. 1421. Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs medical facility demonstration fund for Captain James A. Lovell Health Care Center, Illinois. 
AMilitary programs 
1401.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2021 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4501. 1402.Chemical agents and munitions destruction, defense (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2021 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, as specified in the funding table in section 4501. 
(b)UseAmounts authorized to be appropriated under subsection (a) are authorized for— (1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and 
(2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act. 1403.Drug interdiction and counter-drug activities, defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2021 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4501. 
1404.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2021 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4501. 1405.Defense health programFunds are hereby authorized to be appropriated for fiscal year 2021 for the Defense Health Program for use of the Armed Forces and other activities and agencies of the Department of Defense for providing for the health of eligible beneficiaries, as specified in the funding table in section 4501. 
BArmed Forces Retirement Home 
1411.Authorization of appropriations for Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2021 from the Armed Forces Retirement Home Trust Fund the sum of $70,300,000 for the operation of the Armed Forces Retirement Home. 1412.Expansion of eligibility for residence at the Armed Forces Retirement Home (a)Expansion of eligibilitySection 1512(a) of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 412(a)) is amended— 
(1)in the matter preceding paragraph (1), by striking active in the first sentence; (2)in paragraph (1), by striking are 60 years of age or over and; and 
(3)by adding the following new paragraph:  (5)Persons who are eligible for retired pay under chapter 1223 of title 10, United States Code, and are— 
(A)eligible for care under section 1710 of title 38, United States Code; (B)enrolled in coverage under chapter 55 of title 10, United States Code; or 
(C)enrolled in a qualified health plan (as defined in section 1301(a) of the Patient Protection and Affordable Care Act (42 U.S.C. 18021(a))) that is acceptable to the Chief Operating Officer.. (b)Parity of fees and deductionsSection 1514(c) of such Act (24 U.S.C. 414(c)) is amended— 
(1)by amending paragraph (2) to read as follows:  (2) (A)The fee shall be fixed as a percentage of the monthly income and monthly payments (including Federal payments) received by a resident. The percentage shall be the same for each facility of the Retirement Home. The Secretary of Defense may make any adjustment in a percentage that the Secretary determines appropriate. 
(B)The calculation of monthly income and monthly payments under subparagraph (A) for a resident eligible under section 1512(a)(5) shall not be less than the retirement pay for equivalent active duty service as determined by the Chief Operating Officer, except as the Chief Operating Officer may provide because of the compelling personal circumstances of such resident.; and (2)by adding at the end the following new paragraph: 
 
(4)The Administrator of each facility of the Retirement Home may collect a fee upon admission from a resident accepted under section 1512(a)(5) equal to the deductions then in effect under section 1007(i)(1) of title 37, United States Code, for each year of service computed under chapter 1223 of title 10, United States Code, and shall deposit such fee in the Armed Forces Retirement Home Trust Fund.. (c)Conforming amendmentSection 1007(i)(3) of title 37, United States Code, is amended by striking Armed Forces Retirement Home Board and inserting Chief Operating Officer of the Armed Forces Retirement Home.  
1413.Periodic inspections of Armed Forces Retirement Home facilities by nationally recognized accrediting organization 
(a)In generalSection 1518 of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 418) is amended to read as follows:  1518.Periodic inspection of Retirement Home facilities (a)InspectionsThe Chief Operating Officer shall request the inspection of each facility of the Retirement Home by a nationally recognized civilian accrediting organization in accordance with section 1511(g) on a frequency consistent with the standards of such organization. 
(b)Availability of staff and recordsThe Chief Operating Officer and the Administrator of a facility being inspected under this section shall make all staff, other personnel, and records of the facility available to the civilian accrediting organization in a timely manner for purposes of inspections under this section. (c)ReportsNot later than 60 days after receiving a report on an inspection from the civilian accrediting organization under this section, the Chief Operating Officer shall submit to the Secretary of Defense, the Senior Medical Advisor, and the Advisory Council a report containing— 
(1)the results of the inspection; and (2)a plan to address any recommendations and other matters set forth in the report.. 
(b)Conforming amendmentsThe Armed Forces Retirement Home Act of 1991 (24 U.S.C. 401 et seq.) is further amended as follows: (1)In section 1513A(c)(2) (24 U.S.C. 413a(c)(2)), by striking (including requirements identified in applicable reports of the Inspector General of the Department of Defense). 
(2)In section 1516(b)(3) (24 U.S.C. 416(b)(3))— (A)by striking shall— and all that follows through provide for and inserting shall provide for; 
(B)by striking ; and and inserting a period; and (C)by striking subparagraph (B). 
(3)In section 1517(e)(2) (24 U.S.C. 417(e)(2)), by striking the Inspector General of the Department of Defense,. (c)Clerical amendmentThe table of contents set forth in section 1501(b) of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 401 note) is amended by striking the item related to section 1518 and inserting the following: 
 
 
Sec. 1518. Periodic inspection of Retirement Home facilities.. 
COther matters 
1421.Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs medical facility demonstration fund for Captain James A. Lovell Health Care Center, Illinois 
(a)Authority for transfer of fundsOf the funds authorized to be appropriated by section 1405 and available for the Defense Health Program for operation and maintenance, $137,000,000 may be transferred by the Secretary of Defense to the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For purposes of subsection (a)(2) of such section 1704, any funds so transferred shall be treated as amounts authorized and appropriated specifically for the purpose of such a transfer. (b)Use of transferred fundsFor the purposes of subsection (b) of such section 1704, facility operations for which funds transferred under subsection (a) may be used are operations of the Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility under an operational agreement covered by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500). 
XVAuthorization of Additional Appropriations for Overseas Contingency Operations 
 
Subtitle A—Authorization of Appropriations 
Sec. 1501. Purpose. 
Sec. 1502. Overseas contingency operations. 
Sec. 1503. Procurement. 
Sec. 1504. Research, development, test, and evaluation. 
Sec. 1505. Operation and maintenance. 
Sec. 1506. Military personnel. 
Sec. 1507. Working capital funds. 
Sec. 1508. Drug interdiction and counter-drug activities, defense-wide. 
Sec. 1509. Defense Inspector General. 
Sec. 1510. Defense Health Program. 
Subtitle B—Financial Matters 
Sec. 1511. Treatment as additional authorizations. 
Sec. 1512. Special transfer authority. 
Subtitle C—Other Matters 
Sec. 1521. Afghanistan Security Forces Fund. 
AAuthorization of Appropriations 
1501.PurposeThe purpose of this title is to authorize appropriations for the Department of Defense for fiscal year 2021 to provide additional funds for overseas contingency operations being carried out by the Armed Forces. 1502.Overseas contingency operationsFunds are hereby authorized to be appropriated for fiscal year 2021 for the Department of Defense for overseas contingency operations in such amounts as may be designated as provided in section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(ii)). 
1503.ProcurementFunds are hereby authorized to be appropriated for fiscal year 2021 for procurement accounts for the Army, the Navy and the Marine Corps, the Air Force and the Space Force, and Defense-wide activities, as specified in the funding table in section 4102. 1504.Research, development, test, and evaluationFunds are hereby authorized to be appropriated for fiscal year 2021 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4202. 
1505.Operation and maintenanceFunds are hereby authorized to be appropriated for fiscal year 2021 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4302. 1506.Military personnelFunds are hereby authorized to be appropriated for fiscal year 2021 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, military personnel accounts, as specified in the funding table in section 4402. 
1507.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2021 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4502. 1508.Drug interdiction and counter-drug activities, defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2021 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4502. 
1509.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2021 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4502. 1510.Defense Health ProgramFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2021 for expenses, not otherwise provided for, for the Defense Health Program, as specified in the funding table in section 4502. 
BFinancial Matters 
1511.Treatment as additional authorizationsThe amounts authorized to be appropriated by this title are in addition to amounts otherwise authorized to be appropriated by this Act. 1512.Special transfer authority (a)Authority to transfer authorizations (1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this title for fiscal year 2021 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred. 
(2)LimitationThe total amount of authorizations that the Secretary may transfer under the authority of this subsection may not exceed $2,000,000,000. (b)Terms and conditionsTransfers under this section shall be subject to the same terms and conditions as transfers under section 1001. 
(c)Additional authorityThe transfer authority provided by this section is in addition to the transfer authority provided under section 1001. COther Matters 1521.Afghanistan Security Forces Fund (a)Continuation of prior authorities and notice and reporting requirementsFunds available to the Department of Defense for the Afghanistan Security Forces Fund for fiscal year 2021 shall be subject to the conditions contained in— 
(1)subsections (b) through (f) of section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428); and (2)section 1521(d)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2577) (as amended by subsection (b)).  
(b)Extension of prior notice and reporting requirementsSection 1521(d)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2577) is amended by striking through January 31, 2021 and inserting through January 31, 2023.  (c)Equipment disposition (1)Acceptance of certain equipmentSubject to paragraph (2), the Secretary of Defense may accept equipment that is procured using amounts authorized to be appropriated for the Afghanistan Security Forces Fund by this Act and is intended for transfer to the security forces of the Ministry of Defense and the Ministry of Interior Affairs of the Government of Afghanistan, but is not accepted by such security forces.  
(2)Conditions on acceptance of equipmentBefore accepting any equipment under the authority provided under paragraph (1), the Commander of United States forces in Afghanistan shall make a determination that such equipment was procured for the purpose of meeting requirements of the security forces of the Ministry of Defense and the Ministry of Interior Affairs of the Government of Afghanistan, as agreed to by both the Government of Afghanistan and the U.S. Government, but is no longer required by such security forces or was damaged before transfer to such security forces. (3)Elements of determinationIn making a determination under paragraph (2) regarding equipment, the Commander of United States forces in Afghanistan shall consider alternatives to the acceptance of such equipment by the Secretary. An explanation of each determination, including the basis for the determination and the alternatives considered, shall be included in the relevant quarterly report required under paragraph (5). 
(4)Treatment as Department of Defense stocksEquipment accepted under the authority provided under paragraph (1) may be treated as stocks of the Department of Defense upon notification to the congressional defense committees of such treatment.  (5)Quarterly reports on equipment disposition (A)In generalNot later than 90 days after the date of the enactment of this Act and every 90 days thereafter during the period in which the authority provided under paragraph (1) is exercised, the Secretary shall submit to the congressional defense committees a report describing the equipment accepted during the period covered by such report under the following: 
(i)This subsection.  (ii)Section 1521(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2575).  
(iii)Section 1531(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1088).  (iv)Section 1532(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3613).  
(v)Section 1531(d) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 938; 10 U.S.C. 2302 note). (B)ElementsEach report under subparagraph (A) shall include, with respect to the 90-day period for which the report is submitted— 
(i)a list of any equipment accepted during such period and treated as stocks of the Department of Defense; and (ii)copies of any determinations made under paragraph (2) during such period, as required under paragraph (3). 
(d)Security of Afghan women 
(1)In generalOf the funds available to the Department of Defense for the Afghanistan Security Forces Fund for fiscal year 2021, it is the goal that $29,100,000, but in no event less than $10,000,000, shall be used for programs and activities for— (A)the recruitment, integration, retention, training, and treatment of women in the Afghan National Defense and Security Forces; and  
(B)the recruitment, training, and contracting of female security personnel for future elections.  (2)Types of programs and activitiesSuch programs and activities may include— 
(A)efforts to recruit and retain women into the Afghan National Defense and Security Forces, including the special operations forces;  (B)programs and activities of the Directorate of Human Rights and Gender Integration of the Ministry of Defense and the Office of Human Rights, Gender, and Child Rights of the Ministry of Interior Affairs of the Government of Afghanistan;  
(C)development and dissemination of gender and human rights educational and training materials and programs within the Ministry of Defense and the Ministry of Interior Affairs of the Government of Afghanistan;  (D)efforts to address harassment and violence against women within the Afghan National Defense and Security Forces;  
(E)improvements to infrastructure that address the requirements of women serving in the Afghan National Defense and Security Forces, including appropriate equipment for female security and police forces, remediation, renovation, and protection of facilities used by women, and transportation for policewomen to their station;  (F)support for Afghanistan National Police Family Response Units;  
(G)security provisions for high-profile female police and military officers;  (H)programs to promote conflict prevention, management, and resolution through the meaningful participation of Afghan women in the Afghan National Defense and Security Forces, by exposing Afghan women and girls to the activities of and careers available with such forces, encouraging their interest in such careers, or developing their interest and skills necessary for service in such forces; and 
(I)enhancements to Afghan National Defense and Security Forces recruitment programs for targeted advertising with the goal of increasing the number of female recruits.  (e)Assessment of Afghanistan progress on objectives (1)Assessment requiredNot later than March 1, 2021, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives and the Committee on Armed Services and the Committee on Foreign Relations of the Senate an assessment describing— 
(A)the progress of the Government of Afghanistan toward meeting shared security objectives, including specific milestones achieved since the date on which the assessment required under section 1520(d)(1) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1716) was submitted; and  (B)the efforts of the Government of Afghanistan to manage, employ, and sustain the equipment and inventory provided under subsection (a).  
(2)Matters to be includedThe assessment required under paragraph (1) shall include each of the following: (A)The progress made by the Government of Afghanistan toward increased accountability and the reduction of corruption within the Ministry of Defense and the Ministry of Interior Affairs of such Government.  
(B)The extent to which the capability and capacity of the Afghan National Defense and Security Forces have improved as a result of Afghanistan Security Forces Fund investment, including through training, and an articulation of the metrics used to assess such improvements. (C)The extent to which the Afghan National Defense and Security Forces have been successful in— 
(i)defending territory, re-taking territory, and disrupting attacks;  (ii)reducing the use of Aghan National Defense and Security Forces checkpoints; and 
(iii)curtailing the use of Afghan Special Security Forces for missions that are better suited to general purpose forces. (D)The distribution practices of the Afghan National Defense and Security Forces and whether the Government of Afghanistan has ensured that supplies, equipment, and weaponry supplied by the United States are appropriately distributed to, and employed by, security forces. 
(E)The extent to which the Government of Afghanistan has designated the appropriate staff, prioritized the development of relevant processes, and provided or requested the allocation of resources necessary to support a peace and reconciliation process in Afghanistan.  (F)A description of the ability of the Ministry of Defense and the Ministry of Interior Affairs of the Government of Afghanistan to manage and account for previously divested equipment, including a description of any vulnerabilities or weaknesses of the internal controls of such Ministries and any plan in place to address shortfalls.  
(G)A description of any significant irregularities in the divestment of equipment to the Afghan National Defense and Security Forces during the period beginning on May 1, 2020, and ending on March 1, 2021, including any major losses of such equipment or any inability on the part of the Afghan National Defense and Security Forces to account for equipment procured during such period. (H)A description of the sustainment and maintenance costs required during the five-year period beginning on the date of the enactment of this Act, for major weapons platforms previously divested, and a description of the plan for the Afghan National Defense and Security Forces to maintain such platforms in the future.  
(I)The extent to which the Government of Afghanistan has adhered to conditions for receiving assistance established in annual financial commitment letters or any other bilateral agreements with the United States.  (J)The extent to which the Government of Afghanistan or the Secretary of Defense has developed a plan to integrate former Taliban fighters into the Ministry of Defense or the Ministry of Interior Affairs of the Government of Afghanistan.  
(K)Such other factors as the Secretaries consider appropriate. (3)FormThe assessment required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.  
(4)Withholding of assistance for insufficient progress 
(A)CertificationNot later than December 31, 2020, the Secretary of Defense, in coordination with the Secretary of State and pursuant to the assessment required under paragraph (1), shall submit to the congressional defense committees a certification indicating whether the Government of the Islamic Republic of Afghanistan has made sufficient progress in the areas described in paragraph (2). (B)Withholding of fundsIf the Secretary of Defense is unable to certify under subparagraph (A) that the Government of Afghanistan has made sufficient progress in the areas described in paragraph (2), the Secretary of Defense shall— 
(i)withhold from expenditure and obligation an amount that is not less than 5 percent and not more than 15 percent of the amounts made available for assistance for the Afghan National Defense and Security Forces for fiscal year 2021 until the date on which the Secretary is able to so certify; and  (ii)notify the congressional defense committees not later than 30 days before withholding such funds and indicate each specific area of insufficient progress. 
(C)WaiverIf the Secretary of Defense determines that withholding assistance under this paragraph would impede the national security objectives of the United States by prohibiting, restricting, delaying, or otherwise limiting the provision of assistance to the Afghan National Defense and Security Forces for fiscal year 2021, the Secretary may waive the withholding requirement under subparagraph (B) if the Secretary, in coordination with the Secretary of State, certifies such determination to the congressional defense committees not later than 30 days before the effective date of the waiver. (f)Additional reporting requirementsThe Secretary of Defense shall include in the materials submitted in support of the budget for fiscal year 2022 that is submitted by the President under section 1105(a) of title 31, United States Code, each of the following: 
(1)The amount of funding provided in fiscal year 2020 through the Afghanistan Security Forces Fund to the Government of Afghanistan in the form of direct government-to-government assistance or on-budget assistance for the purposes of supporting any entity of the Government of Afghanistan, including the Afghan National Defense and Security Forces, the Ministry of Defense, or the Ministry of Interior Affairs of such Government. (2)The amount of funding provided and anticipated to be provided, as of the date of the submission of the materials, in fiscal year 2021 through such Fund in such form.  
(3)If the amount described in paragraph (2) exceeds the amount described in paragraph (1)— (A)an explanation as to why the amount described in paragraph (2) is greater; and  
(B)a detailed description of the specific entities and purposes that were supported by such increase. XVISpace Activities, Strategic Programs, and Intelligence Matters  Subtitle A—Space Activities Sec. 1601. Space Development Agency development requirements and transfer to Space Force. Sec. 1602. Personnel management authority for Space Development Agency for experts in science and engineering. Sec. 1603. Requirement to buy certain satellite component from national technology and industrial base. Sec. 1604. Conforming amendments relating to reestablishment of Space Command. Sec. 1605. Clarification of authority for procurement of commercial satellite communications services. Sec. 1606. National Security Space Launch program. Sec. 1607. Commercial space domain awareness capabilities. Sec. 1608. Policy to ensure launch of small-class payloads. Sec. 1609. Tactically responsive space launch operations. Sec. 1610. Limitation on availability of funds for prototype program for multi-global navigation satellite system receiver development. Sec. 1611. Resilient and survivable positioning, navigation, and timing capabilities. Sec. 1612. Leveraging commercial satellite remote sensing. Sec. 1613. Strategy to strengthen civil and national security capabilities and operations in space. Sec. 1614. Report and strategy on space competition with China. Subtitle B—Defense Intelligence and Intelligence-Related Activities Sec. 1621. Safety of navigation mission of the National Geospatial-Intelligence Agency. Sec. 1622. National Academies Climate Security Roundtable. Sec. 1623. Efficient use of sensitive compartmented information facilities. Subtitle C—Nuclear Forces Sec. 1631. Semiannual updates on meetings held by Nuclear Weapons Council; limitation on availability of funds relating to such updates. Sec. 1632. Role of Nuclear Weapons Council with respect to performance requirements and budget for nuclear weapons programs. Sec. 1633. Modification of Government Accountability Office review of annual reports on nuclear weapons enterprise. Sec. 1634. Independent study on nuclear weapons programs of certain foreign countries. Sec. 1635. Prohibition on reduction of the intercontinental ballistic missiles of the United States. Subtitle D—Missile Defense Programs Sec. 1641. Alignment of the Missile Defense Agency within the Department of Defense. Sec. 1642. Extension of prohibition relating to missile defense information and systems. Sec. 1643. Extension of transition of ballistic missile defense programs to military departments. Sec. 1644. Extension of requirement for Comptroller General review and assessment of missile defense acquisition programs. Sec. 1645. Development of hypersonic and ballistic missile tracking space sensor payload. Sec. 1646. Ground-based midcourse defense interim capability. Sec. 1647. Next generation interceptors. Sec. 1648. Report on and limitation on availability of funds for layered homeland missile defense system. Sec. 1649. Iron Dome short-range rocket defense system and Israeli cooperative missile defense program co-development and co-production. Sec. 1650. Report on defense of Guam from integrated air and missile threats. Sec. 1651. Reports on cruise missile defense and North Warning System. Subtitle E—Matters relating to certain commercial terrestrial operations Sec. 1661. Prohibition on availability of funds for certain purposes relating to the Global Positioning System. Sec. 1662. Limitation on awarding contracts to entities operating commercial terrestrial communication networks that cause harmful interference with the Global Positioning System. Sec. 1663. Independent technical review of Federal Communications Commission Order 20–48. Sec. 1664. Estimate of damages from Federal Communications Commission Order 20–48. Subtitle F—Other matters Sec. 1671. Conventional prompt strike. Sec. 1672. Limitation on availability of funds relating to reports on missile systems and arms control treaties. Sec. 1673. Submission of reports under Missile Defense Review and Nuclear Posture Review. ASpace Activities 1601.Space Development Agency development requirements and transfer to Space Force (a)In generalChapter 908 of title 10, United States Code, is amended by adding at the end the following new section: 
 
9084.Space Development Agency 
(a)In general 
(1)There is a Space Development Agency of the Department of Defense (in this section referred to as the Agency). The Director of the Space Development Agency shall be the head of the Agency. (2)Effective on October 1, 2022— 
(A)the Agency shall be an element of the Space Force; and (B)the Director shall report— 
(i)pursuant to section 9016(b)(6)(B)(iv)(III) of this title, to the Assistant Secretary of the Air Force for Space Acquisition and Integration with respect to acquisition decisions; and (ii)directly to the Chief of Space Operations with respect to requirements decisions, personnel decisions, and any other matter not covered by clause (i). 
(b)Development and integration authoritiesThe Director shall lead— (1)the development and demonstration of a resilient military space-based sensing, tracking, and data transport architecture that uses proliferated low-Earth orbit systems and services; 
(2)the integration of next-generation space capabilities, such as novel sensors (including with respect to alternate navigation, and autonomous battle management features), and sensor and tracking components (including a hypersonic and ballistic missile tracking space sensor payload pursuant to section 1645 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021), into the architecture specified in paragraph (1) to address the requirements and needs of the armed forces and combatant commands for such capabilities; (3)the procurement of commercial capabilities and services, including— 
(A)options for integrating payloads on commercial buses and spacecraft into existing commercial architectures; and (B)innovative commercial capabilities and services, such as on-orbit servicing or in-space transportation systems, that could extend the life of space systems, rapidly respond to threats, or contribute to resilience; and 
(4)the rapid introduction, acquisition, and iteration of cost-effective, resilient solutions that leverage planned and existing commercial low-Earth orbit capabilities or innovative capabilities. (c)Budget materials and program elementsBeginning not later than with respect to fiscal year 2023 and each fiscal year thereafter— 
(1)in the budget justification materials submitted to Congress in support of the Department of Defense budget for a fiscal year (as submitted with the budget of the President under section 1105(a) of title 31), the amount requested for the activities of the Agency shall be separate from the other activities of the Space Force; and (2)the Secretary of Defense shall ensure that the programs of the Agency are assigned program elements different from other program elements of the Space Force.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 9083 the following new item:   9084. Space Development Agency.. (c)Conforming amendmentSection 9016(b)(6)(B)(iv)(III) of such title is amended by inserting before the period at the end the following: with respect to acquisition decisions.  
(d)Transition 
(1)TransferEffective on October 1, 2022, the Secretary of Defense shall transfer the Space Development Agency from the Office of the Secretary of Defense to the Space Force. (2)Funding, duties, responsibilities, and personnelExcept as provided by section 9084 of title 10, United States Code, the transfer under paragraph (1) of the Space Development Agency from the Office of the Secretary of Defense to the Space Force shall include the transfer of the funding, duties, responsibilities, and personnel of the Agency as of the day before the date of the transfer. 
1602.Personnel management authority for Space Development Agency for experts in science and engineering 
(a)Program authorized for Space Development AgencySection 1599h(a) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (7)SDAThe Director of the Space Development Agency may carry out a program of personnel management authority provided in subsection (b) in order to facilitate recruitment of eminent experts in science or engineering for research and development projects and to enhance the administration and management of the Agency. The authority to carry out the program under this paragraph shall terminate on December 31, 2025.. 
(b)Personnel management authoritySection 1599h(b)(1) of such title is amended— (1)by striking and at the end of subparagraph (E); 
(2)by inserting and after the semicolon at the end of subparagraph (F); and (3)by adding at the end the following new subparagraph: 
 
(G)in the case of the Space Development Agency, appoint individuals to a total of not more than 10 positions in the Agency, of which not more than 3 such positions may be positions of administration or management of the Agency;. 1603.Requirement to buy certain satellite component from national technology and industrial base (a)In generalSection 2534(a) of title 10, United States Code, as amended by section 845, is further amended by adding at the end the following new paragraph: 
 
(5)Star trackerA star tracker used in a satellite weighing more than 400 pounds whose principle purpose is to support the national security, defense, or intelligence needs of the United States Government.. (b)Certain exemptionParagraph (5) of section 2534(a) of title 10, United States Code, as added by subsection (a) of this section, shall not apply with respect to programs that have received Milestone A approval (as defined in section 2431a of such title) before October 1, 2021. 
(c)Clarification of delegation authoritySubject to subsection (i) of section 2534 of title 10, United States Code, the Secretary of Defense may delegate to a service acquisition executive the authority to make a waiver under subsection (d) of such section with respect to the limitation under subsection (a)(5) of such section, as added by subsection (a) of this section. 1604.Conforming amendments relating to reestablishment of Space Command (a)Certifications regarding integrated tactical warning and attack assessment mission of the Air ForceSection 1666(a) of National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 113 Stat. 2617) is amended by striking Strategic Command and inserting Space Command. 
(b)Council on oversight of the Department of Defense positioning, navigation, and timing enterpriseSection 2279b of title 10, United States Code, is amended— (1)in subsection (b)— 
(A)by redesignating paragraphs (7), (8), (9), and (10) as paragraphs (8), (9), (10), and (11), respectively; and (B)by inserting after paragraph (6) the following new paragraph (7): 
 
(7)The Commander of the United States Space Command.; and (2)in subsection (f), by striking Strategic Command each place it appears and inserting Space Command. 
(c)Joint interagency combined space operations centerSection 605(e) of the Intelligence Authorization Act for Fiscal Year 2017 (Public Law 115–31; 131 Stat. 832; 10 U.S.C. 2271 note) is amended— (1)in the subsection heading, by striking Joint Interagency Combined Space Operations Center and inserting National Space Defense Center; 
(2)by striking Strategic Command each place it appears and inserting Space Command; and (3)by striking Joint Interagency Combined Space Operations Center each place it appears and inserting National Space Defense Center. 
(d)National security space satellite reporting policySection 2278(a) of title 10, United States Code, is amended by striking Strategic Command and inserting Space Command. (e)Space-based infrared system and advanced extremely high frequency programSection 1612(a)(1) of the National Defense Authorization Act for 2017 (Public Law 114–328; 130 Stat. 2590) is amended by striking Strategic Command and inserting Space Command. 
1605.Clarification of authority for procurement of commercial satellite communications servicesSection 957(c) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 9016 note) is amended by adding at the end the following new paragraph:  (4)Commercial satellite communications services (A)AuthorityBeginning on the date specified in subparagraph (B), the Service Acquisition Executive for Space Systems and Programs shall be responsible for the procurement of commercial satellite communications services for the Department of Defense. 
(B)Date specifiedThe date specified in this subparagraph is the date that is 120 days after the date on which the Service Acquisition Executive for Space Systems and Programs submits to the congressional defense committees a plan for delegating the authority under subparagraph (A) to a subordinate acquisition command within the Space Force. (C)Responsibility during interim periodDuring the period preceding the date specified in subparagraph (B), the Chief of Space Operations shall be responsible for the procurement of commercial satellite communications services for the Department of Defense.. 
1606.National Security Space Launch program 
(a)Launch services agreement 
(1)Limitation on amountsExcept as provided by paragraph (2), in carrying out the phase two acquisition strategy, the Secretary of the Air Force may not obligate or expend a total amount for a launch services agreement that is greater than the amount specifically appropriated for the launch services agreement. (2)Use of reprogramming and transfer authorityThe Secretary may exceed the limitation under paragraph (1) if the Secretary carries out a reprogramming or transfer for such purpose in accordance with established procedures for reprogrammings or transfers, including with respect to presenting a request for a reprogramming of funds. 
(b)Reusability 
(1)ValidationNot later than 18 months after the date on which the Secretary determines the down-selected National Security Space Launch providers, the Secretary shall— (A)complete all non-recurring design validation of previously flown launch hardware for National Security Space Launch providers offering such hardware for use in phase two contracts; and 
(B)notify the appropriate congressional committees that such design validation has been completed. (2)ReportNot later than 210 days after the date on which the Secretary determines the down-selected National Security Space Launch providers, the Secretary shall submit to the appropriate congressional committees a report on the progress of the Secretary with respect to completing all non-recurring design validation of previously flown launch hardware described in paragraph (1), including— 
(A)a justification for any deviation from the new entrant certification guide; and (B)a description of such progress with respect to National Security Space Launch providers that are not down-selected National Security Space Launch providers, if applicable. 
(c)Funding and strategy for technology development for certification, infrastructure, and innovation 
(1)AuthorityPursuant to section 2371b of title 10, United States Code, not later than September 30, 2021, the Secretary of the Air Force shall enter into agreements described in paragraph (3) with potential phase three National Security Space Launch providers— (A)to maintain competition in order to maximize the likelihood of at least three National Security Space Launch providers competing for phase three contracts; and 
(B)to support innovation for national security launches, including innovative technologies and systems to further advance launch capability associated with the insertion of national security payloads into relevant classes of orbits.  (2)Competitive proceduresThe Secretary shall carry out paragraph (1) by conducting a full and open competition among all National Security Space Launch providers that plan to submit bids for a phase three contract. 
(3)AgreementsAn agreement described in this paragraph is an agreement that could provide value or technical advances to phase three of the National Security Space Launch program and that includes not more than $90,000,000 in fiscal year 2021, subject to the availability of appropriations for such purpose, for the provider to conduct either or both of the following activities: (A)Develop enabling technologies to meet the certification and infrastructure requirements that are— 
(i)unique to national security space missions; and (ii)support the likely requirements of a phase three contract. 
(B)Develop transformational technologies in support of the national security space launch capability for phase three contracts (such as technologies regarding launch, maneuver, and transport capabilities for enhanced resiliency and security technologies, technologies to support progress toward phase three national security space launches, or technologies to inform the National Security Launch Architecture study of the Space Force). (4)Technology development investment strategyNot later than March 15, 2021, the Secretary shall submit to the appropriate congressional committees a strategy to support investments in technologies for phase three pursuant to paragraph (1) that includes— 
(A)the funding requirements for such strategy during fiscal years 2022 through 2026; (B)a schedule for investments toward phase three; 
(C)associated milestones; and (D)a planned schedule for awarding phase three contracts. 
(5)ReportNot later than 30 days after the date on which the Secretary enters into an agreement under paragraph (1), the Secretary shall submit to the appropriate congressional committees a report explaining which enabling technologies are funded under such agreement. (d)BriefingNot later than March 15, 2021, and quarterly thereafter through September 30, 2023, the Secretary shall provide to the congressional defense committees a briefing on the progress made by the Secretary in ensuring that full and open competition exists for phase three contracts, including— 
(1)a description of progress made to establish the requirements for phase three contracts, including such requirements that the Secretary determines cannot be met by the commercial market; (2)whether the Secretary determines that additional development funding will be necessary for such phase; 
(3)a description of the estimated costs for the development described in subparagraphs (A) and (B) of subsection (c)(3); and (4)how the Secretary will— 
(A)ensure full and open competition for technology development for phase three contracts; and (B)maintain competition. 
(e)Rule of constructionNothing in this section may be construed to delay the award of phase two contracts. (f)DefinitionsIn this section: 
(1)The term appropriate congressional committees means— (A)the congressional defense committees; and 
(B)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. (2)The term down-selected National Security Space Launch provider means a National Security Space Launch provider that the Secretary of the Air Force selected to be awarded phase two contracts. 
(3)The term phase three contract means a contract awarded using competitive procedures for launch services under the National Security Space Launch program after fiscal year 2024. (4)The term phase two acquisition strategy means the process by which the Secretary of the Air Force enters into phase two contracts during fiscal year 2020, orders launch missions during fiscal years 2020 through 2024, and carries out such launches under the National Security Space Launch program. 
(5)The term phase two contract means a contract awarded during fiscal year 2020 using competitive procedures for launch missions ordered under the National Security Space Launch program during fiscal years 2020 through 2024. 1607.Commercial space domain awareness capabilities (a)ProcurementNot later than 90 days after the date of the enactment of this Act, the Secretary of the Air Force shall procure commercial space domain awareness services by awarding at least two contracts for such services. 
(b)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2021 for the Office of the Secretary of the Air Force, not more than 75 percent may be obligated or expended until the date on which the Secretary of Defense, without delegation, certifies to the congressional committees that the Secretary of the Air Force has awarded the contracts under subsection (a). (c)ReportNot later than January 31, 2021, the Chief of Space Operations, in coordination with the Secretary of the Air Force, shall submit to the congressional defense committees a report detailing the commercial space domain awareness services, data, and analytics of objects in low-Earth orbit that have been purchased during the two-year period preceding the date of the report. The report shall be submitted in unclassified form. 
(d)Commercial space domain awareness services definedIn this section, the term commercial space domain awareness services means space domain awareness data, processing software, and analytics derived from best-in-breed commercial capabilities to address warfighter requirements in low-Earth orbit and fill gaps in current space domain capabilities of the Space Force, including commercial capabilities to— (1)provide conjunction and maneuver alerts; 
(2)monitor breakup and launch events; and (3)detect and track objects smaller than 10 centimeters in size. 
1608.Policy to ensure launch of small-class payloads 
(a)In generalThe Secretary of Defense shall establish a small launch and satellite policy to ensure responsive and reliable access to space through the processing and launch of Department of Defense small-class payloads. (b)PolicyThe policy under subsection (a) shall include, at a minimum, providing resources and policy guidance to sustain— 
(1)the availability of small-class payload launch service providers using launch vehicles capable of delivering into space small payloads designated by the Secretary of Defense as a national security payload; (2)a robust small-class payload space launch infrastructure and industrial base, including small launch systems and small satellite rideshare opportunities; 
(3)the availability of rapid, responsive, and reliable space launches for national security space programs to— (A)improve the responsiveness and flexibility of a national security space system; 
(B)lower the costs of launching a national security space system; and (C)maintain risks to mission success at acceptable levels; 
(4)a minimum number of dedicated launches each year; and (5)full and open competition, including small launch providers and rideshare opportunities. 
1609.Tactically responsive space launch operationsThe Secretary of the Air Force shall implement a tactically responsive space launch program— (1)to provide long-term continuity for tactically responsive space launch operations across the future-years defense program submitted to Congress under section 221 of title 10, United States Code; 
(2)to accelerate the development of— (A)responsive launch concepts of operations; 
(B)tactics; (C)training; and 
(D)procedures; (3)to develop appropriate processes for tactically responsive space launch, including— 
(A)mission assurance processes; and (B)command and control, tracking, telemetry, and communications; and 
(4)to identify basing capabilities necessary to enable tactically responsive space launch, including mobile launch range infrastructure. 1610.Limitation on availability of funds for prototype program for multi-global navigation satellite system receiver developmentOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2021 for the Office of the Secretary of the Air Force, not more than 80 percent may be obligated or expended until the date on which the Secretary of Defense— 
(1)certifies to the congressional defense committees that the Secretary of the Air Force is carrying out the program required under section 1607 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1724); and (2)provides to the Committees on Armed Services of the House of Representatives and the Senate a briefing on how the Secretary is implementing such program, including with respect to addressing each element specified in subsection (b) of such section. 
1611.Resilient and survivable positioning, navigation, and timing capabilities 
(a)In generalNot later than two years after the date of the enactment of this Act, consistent with the timescale applicable to joint urgent operational needs statements, the Secretary of Defense shall— (1)prioritize and rank order the mission elements, platforms, and weapons systems most critical for the operational plans of the combatant commands; 
(2)mature, test, and produce for such prioritized mission elements sufficient equipment— (A)to generate resilient and survivable alternative positioning, navigation, and timing signals; and 
(B)to process resilient survivable data provided by signals of opportunity and on-board sensor systems; and (3)integrate and deploy such equipment into the prioritized operational systems, platforms, and weapons systems. 
(b)Plan 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a plan to commence carrying out subsection (a) in fiscal year 2021.  (2)Reprogramming and budget proposalsThe plan submitted under paragraph (1) may include any reprogramming or supplemental budget request the Secretary considers necessary to carry out subsection (a). 
(c)CoordinationIn carrying out this section, the Secretary shall consult with the National Security Council, the Secretary of Homeland Security, the Secretary of Transportation, and the head of any other relevant Federal department or agency to enable civilian and commercial adoption of technologies and capabilities for resilient and survivable alternative positioning, navigation, and timing capabilities to complement the global positioning system. 1612.Leveraging commercial satellite remote sensing (a)In generalIn acquiring geospatial intelligence, the Secretary of Defense and the Director of National Intelligence, in coordination with the Director of the National Reconnaissance Office and the Director of the National Geospatial-Intelligence Agency, shall leverage, to the extent practicable, the capabilities of the industry of the United States, including through the use of domestic commercial geospatial-intelligence services and acquisition of domestic commercial satellite imagery. 
(b)Obtaining future geospatial-intelligence dataThe Director of the National Reconnaissance Office, as part of an analysis of alternatives for the future acquisition of space systems, and the Director of the National Geospatial-Intelligence Agency, as part of an analysis of alternatives for the future acquisition of analysis tools for geospatial intelligence, shall each— (1)consider whether there is a cost-effective domestic commercial capability or service available that can meet any or all of the geospatial-intelligence requirements of the Department of Defense, the intelligence community, or both; 
(2)if a cost-effective domestic commercial capability or service is available as described in paragraph (1)— (A)give preference to using such domestic commercial capability or service to meet requirements; and 
(B)determine— (i)whether it is in the national interest to develop a governmental space system or service for geospatial intelligence; 
(ii)whether such a governmental space system or service would be duplicative to such a domestic commercial capability or service; and (iii)the costs for developing such a governmental space system or service; and 
(3)include, as part of the established acquisition reporting requirements to the appropriate congressional committees, any determination made under paragraphs (1) and (2). (c)DefinitionsIn this section: 
(1)The term acquisition of commercial satellite imagery means the acquisition of satellite imagery derived from electro-optical, infrared, synthetic aperture radar, hyperspectral, and radio frequency, data. (2)The term appropriate congressional committees means— 
(A)the congressional defense committees; (B)the Select Committee on Intelligence of the Senate; and 
(C)the Permanent Select Committee on Intelligence of the House of Representatives. (3)The term commercial geospatial-intelligence services means services including analytic tools, products, or data that can describe, assess, and visually depict natural or manmade features, objects, or activities that can be geographically referenced on the Earth, regardless of collection phenomenology. 
(4)The term intelligence community has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003). 1613.Strategy to strengthen civil and national security capabilities and operations in space (a)Strategy requiredNot later than 270 days after the date of the enactment of this Act, the President, in consultation with the National Space Council, shall develop a strategy to ensure that the United States, as appropriate, strengthens civil and national security capabilities and operations in space. Such strategy shall include— 
(1)a 10-year roadmap for the civil space and programs that is able to leverage commercial gains in space capabilities; (2)increasing partnerships with allies of the United States; 
(3)ensuring a robust and secure supply chain and manufacturing processes for space capabilities while sustaining a skilled workforce and leadership capabilities in support of such activities; (4)ensuring freedom of navigation of space from potential adversaries; and 
(5)enhancing resilience of civil and national security space operations. (b)Submission of strategy and planNot later than one year after the date of the enactment of this Act, the Chair of the National Space Council, in consultation with relevant departments and agencies of the Federal Government, shall submit to the appropriate congressional committees a report setting forth— 
(1)the strategy under subsection (a); and (2)a plan to implement such strategy. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services of the House of Representatives; 
(2)the Committee on Science, Space, and Technology of the House of Representatives; (3)the Committee on Foreign Affairs of the House of Representatives; 
(4)the Committee on Energy and Commerce of the House of Representatives;  (5)the Permanent Select Committee on Intelligence of the House of Representatives; 
(6)the Committee on Armed Services of the Senate;  (7)the Committee on Foreign Relations of the Senate; 
(8)the Committee on Commerce, Science, and Transportation of the Senate; and (9)the Select Committee on Intelligence of the Senate. 
1614.Report and strategy on space competition with China 
(a)Report 
(1)In generalNot later than 18 months after the date of the enactment of this Act, the National Space Council shall submit to the appropriate congressional committees an interagency assessment of the ability of the United States to compete with the space programs of China. (2)ElementsThe report under paragraph (1) shall include the following: 
(A)A comparative assessment between the United States and China on— (i)human exploration and spaceflight capabilities; 
(ii)the viability and potential environmental impacts of extraction of space-based precious minerals, onsite exploitation of space-based natural resources, and the use of space-based solar power; (iii)the strategic interest in and capabilities for cislunar space; and 
(iv)current and future space launch capabilities. (B)The extent of foreign investment in the commercial space sector of the United States, including venture capital and other private equity investments that seek to work with the Federal Government, and a description of due diligence reviews of such investments conducted by the Federal Government to mitigate threats by China. 
(C)An assessment of the ability, role, costs, and authorities of the Department of Defense to mitigate the threats of commercial communications and navigation in space from the growing counterspace capabilities of China. (D)An assessment of how the activities of China are impacting the national security of the United States with respect to space, including— 
(i)theft of United States intellectual property; and (ii)efforts by China to seize control of critical elements of the United States space industry supply chain and United States space industry companies. 
(E)An assessment of efforts by China to pursue cooperative agreements with other nations to advance space development. (F)Recommendations to Congress, including recommendations with respect to any legislative proposals to address threats by China to the United States national space programs and the domestic commercial launch and satellite industries. 
(3)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. (b)Strategy (1)In generalNot later than one year after the date on which the National Space Council submits the report under subsection (a), the President, in consultation with the National Space Council, shall develop and submit to the appropriate congressional committees a strategy to ensure the United States can— 
(A)compete with other national space programs; (B)maintain leadership in the emerging commercial space economy; 
(C)identify market, regulatory, and other means to address unfair competition from China based on the findings of the report under subsection (a); (D)leverage commercial space capabilities to ensure the national security of the United States and the security of the interests of the United States in space; 
(E)protect the supply chains and manufacturing of the United States critical to competitiveness in space; and (F)coordinate with international allies and partners in space. 
(2)FormThe strategy required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Commerce, Science, and Transportation of the Senate; and (2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Science, Space, and Technology of the House of Representatives. 
BDefense Intelligence and Intelligence-Related Activities 
1621.Safety of navigation mission of the National Geospatial-Intelligence Agency 
(a)Mission of National Geospatial-Intelligence AgencySection 442 of title 10, United States Code, is amended— (1)in subsection (b)— 
(A)by striking means of navigating vessels of the Navy and the merchant marine and inserting the means for safe navigation; and (B)by striking and inexpensive nautical charts and all that follows and inserting geospatial information for use by the departments and agencies of the United States, the merchant marine, and navigators generally.; 
(2)in subsection (c)— (A)by striking shall prepare and and inserting shall acquire, prepare, and; 
(B)by striking charts and inserting safe-for-navigation charts and datasets; and (C)by striking geodetic and inserting geomatics; and 
(3)by adding at the end the following new subsection:  (f)ValidationThe National Geospatial-Intelligence Agency shall assist the Joint Chiefs of Staff, combatant commands, and the military departments in establishing, coordinating, consolidating, and validating mapping, charting, geomatics data, and safety of navigation capability requirements through a formal process governed by the Joint Staff. Consistent with validated requirements, the National Geospatial-Intelligence Agency shall provide aeronautical and nautical charts that are safe for navigation, maps, books, datasets, models, and geomatics products.. 
(b)Maps, charts, and books 
(1)In generalSection 451 of title 10, United States Code, is amended— (A)in the heading, by striking and books and inserting books, and datasets; 
(B)in paragraph (1), by striking maps, charts, and nautical books and inserting nautical and aeronautical charts, topographic and geomatics maps, books, models, and datasets; and (C)by amending paragraph (2) to read as follows: 
 
(2)acquire (by purchase, lease, license, or barter) all necessary rights, including copyrights and other intellectual property rights, required to prepare, publish, and furnish to navigators the products described in paragraph (1).. (2)Clerical amendmentThe table of sections at the beginning of subchapter II of chapter 22 of title 10, United States Code, is amended by striking the item relating to section 451 and inserting the following new item: 
 
 
451. Maps, charts, books, and datasets.. 
(c)Exchange 
(1)In generalSection 454 of title 10, United States Code, is amended— (A)in the heading, by striking geodetic and inserting geomatics; and 
(B)by striking geodetic and inserting geomatics each place it appears. (2)Clerical amendmentThe table of sections at the beginning of subchapter II of chapter 22 of title 10, United States Code, is amended by striking the item relating to section 454 and inserting the following new item: 
 
 
454. Exchange of mapping, charting, and geomatics data with foreign countries, international organizations, nongovernmental organizations, and academic institutions.. 
(d)Public availability 
(1)In generalSection 455 of title 10, United States Code, is amended— (A)in the heading, by striking geodetic and inserting geomatics; and 
(B)by striking geodetic and inserting geomatics each place it appears. (2)Clerical amendmentThe table of sections at the beginning of subchapter II of chapter 22 of title 10, United States Code, is amended by striking the item relating to section 455 and inserting the following new item: 
 
 
455. Maps, charts, and geomatics data: public availability; exceptions.. 
(e)Civil actions barredSection 456 of title 10, United States Code, is amended by striking subsections (a) and (b) and inserting the following: No civil action may be brought against the United States on the basis of the content of geospatial information prepared or disseminated by the National Geospatial-Intelligence Agency.. 
(f)DefinitionsSection 467 of title 10, United States Code, is amended— (1)in paragraph (4)— 
(A)in the matter preceding subparagraph (A), by inserting or about after boundaries on; (B)in subparagraph (A), by striking statistical; and 
(C)in subparagraph (B)— (i)by striking geodetic and inserting geomatics; and 
(ii)by inserting and services after products; and (2)in paragraph (5), by inserting or about after activities on. 
(g)Conforming amendments 
(1)In generalThe heading of subchapter II of chapter 22 of title 10, United States Code, is amended by striking Geodetic and inserting Geomatics. (2)Clerical amendmentThe table of subchapters at the beginning of chapter 22 of title 10, United States Code, is amended in the matter relating to subchapter II by striking Geodetic and inserting Geomatics. 
1622.National Academies Climate Security Roundtable 
(a)In generalThe Director of National Intelligence, in coordination with the Under Secretary of Defense for Intelligence and Security, shall enter into a joint agreement with the Academies to create a new National Academies Climate Security Roundtable (in this section referred to as the roundtable). (b)ParticipantsThe roundtable shall include— 
(1)the members of the Climate Security Advisory Council established under section 120 of the National Security Act of 1947 (50 U.S.C. 3060); (2)senior representatives and practitioners from Federal science agencies, elements of the intelligence community, and the Department of Defense, who are not members of the Council; and 
(3)key stakeholders in the United States scientific enterprise, including institutions of higher education, Federal research laboratories (including the national security laboratories), industry, and nonprofit research organizations. (c)PurposeThe purpose of the roundtable is— 
(1)to support the duties and responsibilities of the Climate Security Advisory Council under section 120(c) of the National Security Act of 1947 (50 U.S.C. 3060(c)); (2)to develop best practices for the exchange of data, knowledge, and expertise among elements of the intelligence community, elements of the Federal Government that are not elements of the intelligence community, and non-Federal researchers; 
(3)to facilitate dialogue and collaboration about relevant collection and analytic priorities among participants of the roundtable with respect to climate security; (4)to identify relevant gaps in the exchange of data, knowledge, or expertise among participants of the roundtable with respect to climate security, and consider viable solutions to address such gaps; and 
(5)to provide any other assistance, resources, or capabilities that the Director of National Intelligence or the Under Secretary determines necessary with respect to the Council carrying out the duties and responsibilities of the Council under such section 120(c). (d)MeetingsThe roundtable shall meet at least quarterly, in coordination with the meetings of the Climate Security Advisory Council under section 120(c)(1) of the National Security Act of 1947 (50 U.S.C. 3060(c)(1)). 
(e)Reports and briefingsThe joint agreement under subsection (a) shall specify that— (1)the roundtable shall organize workshops, on at least a biannual basis, that include both participants of the roundtable and persons who are not participants, and may be conducted in classified or unclassified form in accordance with subsection (f); 
(2)on a regular basis, the roundtable shall produce classified and unclassified reports on the topics described in subsection (c) and the activities of the roundtable, and other documents in support of the duties and responsibilities of the Climate Security Advisory Council under section 120(c) of the National Security Act of 1947 (50 U.S.C. 3060(c)); (3)the Academies shall provide recommendations by consensus to the Council on both the topics described in subsection (c) and specific topics as identified by participants of the roundtable; 
(4)not later than March 1, 2021, and annually thereafter during the life of the roundtable, the Academies shall provide a briefing to the appropriate congressional committees on the progress and activities of the roundtable; and (5)not later than September 30, 2025, the Academies shall submit a final report to the appropriate congressional committees on the activities of the roundtable. 
(f)Security clearancesEach participant of the roundtable shall have a security clearance at the appropriate level to carry out the duties of the participant under this section. A person who is not a participant who attends a workshop under subsection (e)(1) is not required to have a security clearance, and the roundtable shall ensure that any such workshop is held at the appropriate classified or unclassified level. (g)TerminationThe roundtable shall terminate on September 30, 2025. 
(h)DefinitionsIn this section: (1)The term Academies means the National Academies of Sciences, Engineering, and Medicine. 
(2)The term appropriate congressional committees means— (A)the Committee on Science, Space, and Technology, the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives; and 
(B)the Committee on Commerce, Science, and Transportation, the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate. (3)The term Federal science agency means any agency or department of the Federal Government with at least $100,000,000 in basic and applied research obligations in fiscal year 2019. 
(4)The term intelligence community has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003). (5)The term national security laboratory has the meaning given the term in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501). 
1623.Efficient use of sensitive compartmented information facilities Not later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Secretary of Defense, shall issue revised guidance authorizing and directing departments and agencies of the Federal Government and appropriately cleared contractors of such departments and agencies to process, store, use, and discuss sensitive compartmented information at facilities previously approved to handle such information, without need for further approval by the department or agency or by the site. Such guidance shall apply to controlled access programs of the intelligence community and to special access programs of the Department of Defense. CNuclear Forces 1631.Semiannual updates on meetings held by Nuclear Weapons Council; limitation on availability of funds relating to such updates (a)Semiannual updatesSection 179(g) of title 10, United States Code, is amended to read as follows: 
 
(g)Semiannual updates on Council meetings 
(1)Not later than February 1 and August 1 of each year, the Council shall provide to the congressional defense committees a semiannual update including, with respect to the six-month period preceding the update— (A)the dates on which the Council met; and 
(B)except as provided by paragraph (2), a summary of any decisions made by the Council pursuant to subsection (d) at each such meeting and the rationale for and options that informed such decisions. (2)The Council shall not be required to include in a semiannual update under paragraph (1) the matters described in subparagraph (B) of that paragraph with respect to decisions of the Council relating to the budget of the President for a fiscal year if the budget for that fiscal year has not been submitted to Congress under section 1105 of title 31 as of the date of the semiannual update. 
(3)The Council may provide a semiannual update under paragraph (1) either in the form of a briefing or a written report.. (b)Limitation on use of funds for failure to provide semiannual updates in 2021 (1)First semiannual updateIf, by February 1, 2021, the Council has not provided the semiannual update under subsection (g) of section 179 of title 10, United States Code, as amended by subsection (a), required by that date, not more than 50 percent of the funds authorized to be appropriated for fiscal year 2021 for the Office of the Under Secretary of Defense for Acquisition and Sustainment for the purposes of operating the Office of the Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs may be obligated or expended until the date on which such semiannual update has been provided. 
(2)Second semiannual updateIf, by August 1, 2021, the Council has not provided the semiannual update described in paragraph (1) required by that date, not more than 90 percent of the funds authorized to be appropriated for fiscal year 2021 for the Office of the Under Secretary of Defense for Acquisition and Sustainment for the purposes of operating the Office of the Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs may be obligated or expended until the date on which such semiannual update has been provided. 1632.Role of Nuclear Weapons Council with respect to performance requirements and budget for nuclear weapons programs (a)Modification to responsibilities of Nuclear Weapons CouncilSection 179(d) of title 10, United States Code, is amended— 
(1)by redesignating paragraphs (9) through (11) as paragraphs (10) through (12), respectively; and (2)by inserting after paragraph (8) the following new paragraph (9): 
 
(9)Reviewing proposed capabilities, and establishing and validating performance requirements (as defined in section 181(h) of this title), for nuclear warhead programs.. (b)Review of adequacy of nuclear weapons budget (1)In generalSubtitle A of title XVII of the Atomic Energy Defense Act (50 U.S.C. 2741 et seq.) is amended by adding at the end the following new section: 
 
4717.Review of adequacy of nuclear weapons budget 
(a)Review of adequacy of Administration budget by Nuclear Weapons Council 
(1)Transmission to CouncilThe Secretary of Energy shall transmit to the Nuclear Weapons Council (in this section referred to as the Council) a copy of the proposed budget request of the Administration for each fiscal year before that budget request is submitted to the Director of the Office of Management and Budget in relation to the preparation of the budget of the President to be submitted to Congress under section 1105(a) of title 31, United States Code. (2)Review and determination of adequacy (A)ReviewThe Council shall review each budget request transmitted to the Council under paragraph (1). 
(B)Determination of adequacy 
(i)Inadequate requestsIf the Council determines that a budget request for a fiscal year transmitted to the Council under paragraph (1) is inadequate, in whole or in part, to implement the objectives of the Department of Defense with respect to nuclear weapons for that fiscal year, the Council shall submit to the Secretary of Energy a written description of funding levels and specific initiatives that would, in the determination of the Council, make the budget request adequate to implement those objectives. (ii)Adequate requestsIf the Council determines that a budget request for a fiscal year transmitted to the Council under paragraph (1) is adequate to implement the objectives described in clause (i) for that fiscal year, the Council shall submit to the Secretary of Energy a written statement confirming the adequacy of the request. 
(iii)RecordsThe Council shall maintain a record of each description submitted under clause (i) and each statement submitted under clause (ii). (3)Department of Energy response (A)In generalIf the Council submits to the Secretary of Energy a written description under paragraph (2)(B)(i) with respect to the budget request of the Administration for a fiscal year, the Secretary shall include as an appendix to the budget request submitted to the Director of the Office of Management and Budget— 
(i)the funding levels and initiatives identified in the description under paragraph (2)(B)(i); and (ii)any additional comments the Secretary considers appropriate. 
(B)Transmission to congressThe Secretary of Energy shall transmit to Congress, with the budget justification materials submitted in support of the Department of Energy budget for a fiscal year (as submitted with the budget of the President under section 1105(a) of title 31, United States Code), a copy of the appendix described in subparagraph (A). (b)Review and certification of Department of Energy budget by Nuclear Weapons Council (1)In generalAt the time the Secretary of Energy submits the budget request of the Department of Energy for that fiscal year to the Director of the Office of Management and Budget in relation to the preparation of the budget of the President, the Secretary shall transmit a copy of the budget request of the Department to the Council. 
(2)CertificationThe Council shall— (A)review the budget request transmitted to the Council under paragraph (1); 
(B)based on the review under subparagraph (A), make a determination with respect to whether the budget request includes the funding levels and initiatives described in subsection (a)(2)(B)(i); and (C)submit to Congress— 
(i) 
(I)a certification that the budget request is adequate to implement the objectives described in subsection (a)(2)(B)(i); or (II)a statement that the budget request is not adequate to implement those objectives; and 
(ii)a copy of the written description submitted by the Council to the Secretary under subsection (a)(2)(B)(i), if any.. (2)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4716 the following new item: 
 
 
Sec. 4717. Review of adequacy of nuclear weapons budget.. 
1633.Modification of Government Accountability Office review of annual reports on nuclear weapons enterpriseSection 492a(c) of title 10, United States Code, is amended— (1)in paragraph (1), by striking review each report and inserting periodically review reports submitted; and 
(2)in paragraph (2), by striking not later and all that follows through submitted,. 1634.Independent study on nuclear weapons programs of certain foreign countries (a)StudyNot later than March 1, 2021, the Secretary of Defense shall seek to enter into a contract with a federally funded research and development center to conduct a study on the nuclear weapons programs of covered foreign countries. 
(b)Matters includedThe study under subsection (a) shall compile open-source data to conduct an analysis of the following for each covered foreign country: (1)The activities, budgets, and policy documents, regarding the nuclear weapons program.  
(2)The known research and development activities with respect to nuclear weapons. (3)The inventories of nuclear weapons and delivery vehicles with respect to both deployed and nondeployed weapons. 
(4)The capabilities of such nuclear weapons and delivery vehicles. (5)The physical sites used for nuclear processing, testing, and weapons integration. 
(6)The human capital of the scientific and technical workforce involved in nuclear programs, including with respect to matters relating to the education, knowledge, and technical capabilities of that workforce. (7)The known deployment areas for nuclear weapons. 
(8)Information with respect to the nuclear command and control system. (9)The factors and motivations driving the nuclear weapons program and the nuclear command and control system. 
(10)Any other information that the federally funded research and development center determines appropriate. (c)Submission to DODThe federally funded research and development center shall submit to the Secretary— 
(1)not later than March 1, 2022, the study under subsection (a); and  (2)not later than March 1, 2023, and March 1, 2024, any updates to the study. 
(d)Submission to CongressNot later than 30 days after the date on which the Secretary receives under subsection (c) the study under subsection (a) or an update to the study, the Secretary shall submit to the appropriate congressional committees the study or update, without change. (e)Public releaseThe federally funded research and development center shall maintain an internet website on which the center— 
(1)publishes the study under subsection (a) by not later than 30 days after the date on which the Secretary receives the study under subsection (c); and (2)provides on an ongoing basis commentaries, analyses, updates, and other information regarding the nuclear weapons programs of covered foreign countries. 
(f)FormThe study under subsection (a) shall be submitted in unclassified form. (g)Modification to report on nuclear forces of the United States and near-Peer countriesSection 1676 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1778) is amended— 
(1)in subsection (a), by striking Not later than February 15, 2020, the Secretary of Defense, in coordination with the Director of National Intelligence, shall and inserting Not later than February 15, 2020, and each year thereafter through 2023, the Secretary of Defense and the Director of National Intelligence shall jointly; and (2)in subsection (b), by adding at the end the following new paragraph: 
 
(4)With respect to the current and planned nuclear systems specified in paragraphs (1) through (3), the factors and motivations driving the development and deployment of the systems.. (h)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the congressional defense committees; 
(B)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives; and (C)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate. 
(2)Covered foreign countryThe term covered foreign country means each of the following: (A)North Korea. 
(B)The People's Republic of China.  (C)The Russian Federation. 
(D)To the extent applicable, Iran. (3)Open-source dataThe term open-source data includes data derived from, found in, or related to any of the following: 
(A)Geospatial information. (B)Seismic sensors. 
(C)Commercial data. (D)Public government information. 
(E)Academic journals and conference proceedings. (F)Media reports. 
(G)Social media. 1635.Prohibition on reduction of the intercontinental ballistic missiles of the United States (a)ProhibitionExcept as provided in subsection (b), none of the funds authorized to be appropriated by this Act for fiscal year 2021 for the Department of Defense may be obligated or expended for the following, and the Department may not otherwise take any action to do the following: 
(1)Reduce, or prepare to reduce, the responsiveness or alert level of the intercontinental ballistic missiles of the United States. (2)Reduce, or prepare to reduce, the quantity of deployed intercontinental ballistic missiles of the United States to a number less than 400. 
(b)ExceptionThe prohibition in subsection (a) shall not apply to any of the following activities: (1)The maintenance or sustainment of intercontinental ballistic missiles. 
(2)Ensuring the safety, security, or reliability of intercontinental ballistic missiles. DMissile Defense Programs 1641.Alignment of the Missile Defense Agency within the Department of Defense (a)Repeal of requirement for reporting structure of Missile Defense AgencySection 205 of title 10, United States Code, is amended to read as follows: 
 
205.Missile Defense AgencyThe Director of the Missile Defense Agency shall be appointed for a six-year term.. (b)Report on alignmentNot later than February 28, 2021, the Secretary of Defense shall submit to the congressional defense committees a report on the alignment of the Missile Defense Agency within the Department of Defense. The report shall include— 
(1)a description of the risks and benefits of both— (A)continuing the alignment of the Agency under the authority, direction, and control of the Under Secretary of Defense for Research and Engineering; and 
(B)realigning the Agency to be under the authority, direction, and control of the Under Secretary of Defense for Acquisition and Sustainment; and (2)if the Agency were to be realigned, the actions that would need to be taken to realign the Agency to be under the authority, direction, and control of the Under Secretary of Defense for Acquisition and Sustainment or another element of the Department of Defense. 
(c)Notice and wait requirement to modify certain DoDIThe Secretary of Defense may not modify Department of Defense Directive 5134.09, as in effect on the date of the enactment of this Act, unless— (1)the Secretary submits to the congressional defense committees a final draft of the proposed modified directive, both in an electronic format and in a hard copy format; 
(2)the Secretary provides to such committees a briefing to describe the modifications made in the proposed modified directive; and (3)a period of 60 days has elapsed following the date on which the Secretary has carried out both paragraphs (1) and (2). 
(d)Comptroller General reportNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees a report containing an assessment of whether the Secretary of Defense is in compliance with section 1688 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1787). Such assessment shall include an evaluation of— (1)whether the Secretary has complied with the timelines required by subsection (b) of such section and whether the Secretary has carried out the consultation described in paragraph (1)(A) of such subsection; and 
(2)how the changes proposed by the Secretary to the non-standard acquisition processes and responsibilities described in paragraph (2) of such subsection will improve or impact the development of weapon systems and timelines for the delivery of capabilities to members of the Armed Forces. 1642.Extension of prohibition relating to missile defense information and systemsSection 130h(e) of title 10, United States Code, is amended by striking January 1, 2021 and inserting January 1, 2026. 
1643.Extension of transition of ballistic missile defense programs to military departmentsSection 1676(b)(1) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2431 note) is amended by striking 2021 and inserting 2023. 1644.Extension of requirement for Comptroller General review and assessment of missile defense acquisition programsSection 232(a) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1339), as amended by section 1688 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1144), is amended— 
(1)in paragraph (1), by striking through 2020 and inserting through 2025; (2)in paragraph (2)— 
(A)by striking through 2021 and inserting through 2026; and (B)by striking year. Each and all that follows through appropriate. and inserting the following: year, which shall include such findings and recommendations as the Comptroller General considers appropriate.; and 
(3)by adding at the end the following new paragraph:  (3)Review of emerging issuesIn carrying out this subsection, as the Comptroller General determines is warranted, the Comptroller General shall review emerging issues and, in consultation with the congressional defense committees, brief such committees or submit to such committees a report on the findings of the Comptroller General with respect to such review.. 
1645.Development of hypersonic and ballistic missile tracking space sensor payload 
(a)DevelopmentThe Director of the Missile Defense Agency, in coordination with the Director of the Space Development Agency and the Chief of Space Operations, shall develop and procure a hypersonic and ballistic missile tracking space sensor payload. (b)Primary responsibility (1)AssignmentNot later than 15 days after the date of the enactment of this Act, the Secretary of Defense shall, without delegation— 
(A)assign the Director of the Missile Defense Agency with the principal responsibility for the development and procurement of a hypersonic and ballistic tracking space sensor payload pursuant to subsection (a) as a component of a proliferated low-Earth orbit satellite constellation through, at minimum, fiscal year 2022; and (B)submit to the congressional defense committees a certification of such assignment. 
(2)Plan for integrationNot later than May 1, 2021, the Secretary shall submit to the congressional defense committees a plan for integrating the hypersonic and ballistic tracking space sensor payload developed by the Missile Defense Agency pursuant to subsection (a) into the persistent space-based sensor architecture of the Space Development Agency and the Space Force. The plan shall include, at a minimum, options for— (A)minimizing disruption to the program for such space sensor payload; 
(B)ensuring sufficient funding for such an integration; (C)maintaining prioritization of unique ballistic and hypersonic defense requirements for such space sensor payload through the transition;  
(D)ensuring connection of such space sensor payload into the overall missile defense command and control, battle management, and communications system; and (E)addressing any impacts to the development and deployment of such space sensor payload if responsibility for the proliferated low-Earth orbit satellite constellation specified in paragraph (1)(A) is transitioned from the Space Development Agency to the Space Force prior to the constellation achieving full operational capability. 
(c)Timeline for testing, integration, and deploymentThe Director, in coordination with the Director of the Space Development Agency and the Chief of Space Operations, shall— (1)begin on-orbit testing of the hypersonic and ballistic tracking space sensor payload developed pursuant to subsection (a) no later than December 31, 2023; and 
(2)begin integration of such sensor payload into the persistent space-based sensor architecture of the Space Development Agency and the Space Force pursuant to the plan developed under subsection (b)(2), and shall achieve full operational deployment of such sensor payload, as soon as technically feasible thereafter. (d)Annual certificationsOn an annual basis until the date on which the hypersonic and ballistic tracking space sensor payload developed under subsection (a) achieves full operational capability— 
(1)the Under Secretary of Defense (Comptroller) and the Director of Cost Assessment and Program Evaluation shall jointly certify to the appropriate congressional committees that the most recent future-years defense program submitted under section 221 of title 10, United States Code, includes estimated expenditures and proposed appropriations in amounts necessary to ensure the development and deployment of such space sensor payload as a component of the persistent space-based sensor architecture of the Space Development Agency and the Space Force; and (2)the Vice Chairman of the Joint Chiefs of Staff, acting through the Joint Requirements Oversight Council, shall certify to the appropriate congressional committees that both the ballistic and hypersonic tracking requirements of, and the timeline to deploy, such space sensor payload have been validated. 
(e)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2021 for operation and maintenance, Defense-wide, for the Office of Secretary of Defense for travel of persons assigned to the Office of the Under Secretary of Defense for Research and Engineering, not more than 50 percent may be obligated or expended until— (1)the Secretary of Defense submits the certification under subsection (b)(1)(B); 
(2)the Under Secretary of Defense (Comptroller) and the Director of Cost Assessment and Program Evaluation jointly submit the first certification under subsection (d)(1); and (3)the Vice Chairman submits the first certification under subsection (d)(2). 
(f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees; and 
(2)the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives. (g)Conforming repealSection 1683 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2431 note) is amended by striking subsection (d). 
1646.Ground-based midcourse defense interim capability 
(a)Interim ground-based interceptor 
(1)DevelopmentSubject to the availability of appropriations, not later than 30 days after the date of the enactment of this Act, the Secretary of Defense, acting through the Director of the Missile Defense Agency and in coordination with the Under Secretary of Defense for Acquisition and Sustainment, the Under Secretary of Defense for Research and Engineering, the Commander of the United States Northern Command, and the Commander of the United States Strategic Command, shall commence carrying out a program to develop an interim ground-based interceptor capability that will— (A)use sound acquisition practices; 
(B)address the majority of current and near- to mid-term projected ballistic missile threats to the United States homeland from rogue nations; (C)at minimum, meet the proposed capabilities of the Redesigned Kill Vehicle program; 
(D)leverage existing kill vehicle and booster technology; and (E)appropriately balance interceptor performance with schedule of delivery. 
(2)Capabilities and criteriaThe Director shall ensure that the interim ground-based interceptor developed under paragraph (1) meets, at a minimum, the following capabilities and criteria: (A)Vehicle-to-vehicle communications, as applicable. 
(B)Vehicle-to-ground communications. (C)Kill assessment capability. 
(D)The ability to counter advanced countermeasures, decoys, and penetration aids. (E)Producibility and manufacturability. 
(F)Use of technology involving high technology readiness levels. (G)Options to integrate the new kill vehicle onto other missile defense interceptor vehicles other than the ground-based interceptors of the ground-based midcourse defense system. 
(H)Sound acquisition processes. (3)DeploymentThe Secretary of Defense, acting through the Director of the Missile Defense Agency and in coordination with the Under Secretary of Defense for Acquisition and Sustainment, the Under Secretary of Defense for Research and Engineering, the Commander of the United States Northern Command, and the Commander of the United States Strategic Command, shall— 
(A)conduct rigorous flight testing of the interim ground-based interceptor; and (B)deliver 20 interim ground-based interceptors by 2026. 
(b)Waiver 
(1)AuthorityThe Secretary of Defense may waive the requirements under paragraphs (1) and (3) of subsection (a) if the Secretary— (A)determines that— 
(i)the technology development is not technically feasible; (ii)the interim capability development is not in the national security interest of the United States; or 
(iii)the interim ground-based interceptor program under subsection (a)(1) cannot deliver an initial operational capability at least two years prior to the fielding of the next-generation interceptor for the ground-based midcourse defense system; and (B)submits to the congressional defense committees a certification that such a waiver is necessary based on the determination under subparagraph (A), including— 
(i)an explanation of the rationale of such determination;  (ii)an estimate of the ballistic missile threats to the United States homeland from rogue nations that will not be defended against until the fielding of the next-generation interceptor for the ground-based midcourse defense system; and 
(iii)an updated schedule for the development and deployment of such next-generation interceptor.  (2)DelegationThe Secretary may not delegate the authority to carry out paragraph (1) below the level of an Under Secretary of Defense. 
(c)Report on funding profileUnless the Secretary makes a waiver under subsection (b), the Director shall include with the budget justification materials submitted to Congress in support of the budget of the Department of Defense for fiscal year 2022 (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) a report on the funding profile necessary for the interim ground-based interceptor program to meet the objectives under subsection (a). 1647.Next generation interceptors (a)Notification of changed requirementsDuring the acquisition and development process of the next generation interceptor program, not later than seven days after the date on which any changes are made to the requirements for such program that are established in the equivalent to capability development documentation, the Director of the Missile Defense Agency shall notify the congressional defense committees of such changes. 
(b)Briefing on contractNot later than 14 days after the date on which the Director awards a contract for design, development, or both, of the next generation interceptor, the Director shall provide the congressional defense committees a briefing on such contract, including with respect to the cost, schedule, performance, and requirements of the contract. (c)Independent cost assessment and validation (1)AssessmentThe Director of Cost Assessment and Program Evaluation shall— 
(A)conduct an independent cost assessment of the next generation interceptor program; and (B)make available to the Director of the Missile Defense Agency, the Under Secretary of Defense for Acquisition and Sustainment, and the Under Secretary of Defense for Research and Engineering preliminary findings of the assessment to inform the award of a contract for the design, development, or both, of the next generation interceptor. 
(2)ValidationThe Under Secretary of Defense for Acquisition and Sustainment shall validate the preliminary findings of the cost assessment conducted under paragraph (1) that will be used to inform the award of a contract for the design, development, or both, of the next generation interceptor. (3)SubmissionNot later than the date on which the Director of the Missile Defense Agency awards a contract for the design, development, or both, of the next generation interceptor, the Secretary of Defense shall submit to the congressional defense committees the preliminary findings of the independent cost assessment under paragraph (1) and the validation under paragraph (2). 
(d)Flight testsIn addition to the requirements of section 2399 of title 10, United States Code, the Director of the Missile Defense Agency may not make any decision regarding the initial production, or equivalent, of the next generation interceptor unless the Director has— (1)certified to the congressional defense committees that the Director has conducted not fewer than two successful intercept flight tests of the next generation interceptor; and 
(2)provided to such committees a briefing on the details of such tests, including with respect to the operational realism of such tests. 1648.Report on and limitation on availability of funds for layered homeland missile defense system (a)Report (1)RequirementNot later than March 1, 2021, the Secretary of Defense shall submit to the congressional defense committees a report on the proposal for a layered homeland missile defense architecture included in the budget justification materials submitted to Congress in support of the budget for the Department of Defense for fiscal year 2021 (as submitted with the budget of the President for such fiscal year under section 1105(a) of title 31, United States Code). 
(2)Elements requiredThe report under paragraph (1) shall include the following: (A)A description of the requirements for the proposed layered homeland missile defense architecture that are— 
(i)based on an assessment by the intelligence community of threats to be addressed at the time of deployment of such a system; and (ii)validated by the Joint Requirements Oversight Council. 
(B)An assessment of how such requirements addressed by the proposed layered homeland missile defense architecture relate to those addressed by the existing ground-based midcourse defense system, including deployed ground-based interceptors and planned upgrades to such ground-based interceptors. (C)An analysis of weapon system and interceptor solutions to meet such requirements, including the Aegis ballistic missile defense system, the standard missile–3 block IIA, and the terminal high altitude area defense system, with the number of locations required for deployment and the production numbers of such weapon systems and interceptors. 
(D)A description of any improvements needed to the missile defense system command and control, battle management, and communications system to support the proposed layered homeland missile defense architecture. (E)A description of the sensors required, with respect to both sensors organic to the weapon systems and the sensors needed for tracking and discrimination provided through the command and control, battle management, and communications system, for the proposed layered homeland missile defense architecture, including how the cancellation, or indefinite postponement, of the discrimination radar for homeland defense planned to be located in Hawaii will impact the ability of such architecture to defend against current and future missile threats to Hawaii, with respect to both the capacity and capability of such architecture. 
(F)An assessment of the impact to the flights IIA and III fielding and posture plans of the Navy for Arleigh Burke class destroyers if at-sea standard missile–3 block IIA missiles are required for the proposed layered homeland missile defense architecture. (G)A site-specific fielding plan that includes possible locations, the number and type of interceptors and radars in each location, and any associated environmental or permitting considerations, including an assessment of the locations evaluated pursuant to section 227(b) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1679) for inclusion in the proposed layered homeland missile defense architecture. 
(H)Relevant policy considerations for deployment of such architecture for defense against intercontinental ballistic missiles in the continental United States. (I)A life-cycle cost estimate and detailed development, testing, production, and deployment schedule for options involving a land-based standard missile–3 block IIA interceptor system and the terminal high altitude area defense system, including required environmental assessments. 
(J)A feasibility assessment of the necessary modifications to the terminal high altitude area defense system to address such requirements. (K)An assessment of the industrial base capacity to support additional production of either a land-based standard missile–3 block IIA interceptor system or the terminal high altitude area defense system. 
(L)An assessment of the manning, training, and sustainment needed to operationally support the proposed layered homeland missile defense architecture. (3)ConsultationIn preparing the report required under paragraph (1), the Secretary shall consult with each of the following: 
(A)The Under Secretary of Defense for Policy. (B)The Under Secretary of Defense for Acquisition and Sustainment. 
(C)The Vice Chairman of the Joint Chiefs of Staff, as the Chair of the Joint Requirements Oversight Council. (D)The Commander of the United States Strategic Command. 
(E)The Commander of the United States Northern Command. (F)The Director of the Missile Defense Agency. 
(G)The Director of Cost Assessment and Program Evaluation. (b)Limitation on use of fundsOf the amounts authorized to be appropriated by this Act or otherwise made available for fiscal year 2021 for the Missile Defense Agency for a layered homeland missile defense system, not more than 50 percent may be obligated or expended until the Director of the Missile Defense Agency submits to the congressional defense committees the report under subsection (a). 
(c)AssessmentNot later than February 28, 2021, the Director of the Defense Intelligence Agency, and the head of any other element of the intelligence community that the Secretary of Defense determines appropriate, shall submit to the congressional defense committees an assessment of the following: (1)How the development and deployment of regional terminal high altitude area defense systems and Aegis ballistic missile defense systems to conduct longer-range missile defense missions would be perceived by near-peer foreign countries and rogue nations. 
(2)How such near-peer foreign countries and rogue nations would likely respond to such deployments. (d)Intelligence community definedIn this section, the term intelligence community has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003). 
1649.Iron Dome short-range rocket defense system and Israeli cooperative missile defense program co-development and co-production 
(a)Iron Dome short-range rocket defense system 
(1)Availability of fundsOf the funds authorized to be appropriated by this Act for fiscal year 2021 for procurement, Defense-wide, and available for the Missile Defense Agency, not more than $73,000,000 may be provided to the Government of Israel to procure components for the Iron Dome short-range rocket defense system through co-production of such components in the United States by industry of the United States. (2)Conditions (A)AgreementFunds described in paragraph (1) for the Iron Dome short-range rocket defense program shall be available subject to the terms and conditions in the Agreement Between the Department of Defense of the United States of America and the Ministry of Defense of the State of Israel Concerning Iron Dome Defense System Procurement, signed on March 5, 2014, as amended to include co-production for Tamir interceptors. 
(B)CertificationNot later than 30 days prior to the initial obligation of funds described in paragraph (1), the Under Secretary of Defense for Acquisition and Sustainment shall submit to the appropriate congressional committees— (i)a certification that the amended bilateral international agreement specified in subparagraph (A) is being implemented as provided in such agreement; 
(ii)an assessment detailing any risks relating to the implementation of such agreement; and (iii)for system improvements resulting in modified Iron Dome components and Tamir interceptor sub-components, a certification that the Government of Israel has demonstrated successful completion of Production Readiness Reviews, including the validation of production lines, the verification of component conformance, and the verification of performance to specification as defined in the Iron Dome Defense System Procurement Agreement, as further amended. 
(b)Israeli cooperative missile defense program, David's Sling Weapon System co-production 
(1)In generalSubject to paragraph (3), of the funds authorized to be appropriated for fiscal year 2021 for procurement, Defense-wide, and available for the Missile Defense Agency not more than $50,000,000 may be provided to the Government of Israel to procure the David's Sling Weapon System, including for co-production of parts and components in the United States by United States industry. (2)AgreementProvision of funds specified in paragraph (1) shall be subject to the terms and conditions in the bilateral co-production agreement, including— 
(A)a one-for-one cash match is made by Israel or in another matching amount that otherwise meets best efforts (as mutually agreed to by the United States and Israel); and (B)co-production of parts, components, and all-up rounds (if appropriate) in the United States by United States industry for the David's Sling Weapon System is not less than 50 percent. 
(3)Certification and assessmentThe Under Secretary of Defense for Acquisition and Sustainment shall submit to the appropriate congressional committees— (A)a certification that the Government of Israel has demonstrated the successful completion of the knowledge points, technical milestones, and production readiness reviews required by the research, development, and technology agreement and the bilateral co-production agreement for the David's Sling Weapon System; and 
(B)an assessment detailing any risks relating to the implementation of such agreement. (c)Israeli cooperative missile defense program, Arrow 3 Upper Tier Interceptor Program co-production (1)In generalSubject to paragraph (2), of the funds authorized to be appropriated for fiscal year 2021 for procurement, Defense-wide, and available for the Missile Defense Agency not more than $77,000,000 may be provided to the Government of Israel for the Arrow 3 Upper Tier Interceptor Program, including for co-production of parts and components in the United States by United States industry. 
(2)CertificationThe Under Secretary of Defense for Acquisition and Sustainment shall submit to the appropriate congressional committees a certification that— (A)the Government of Israel has demonstrated the successful completion of the knowledge points, technical milestones, and production readiness reviews required by the research, development, and technology agreement for the Arrow 3 Upper Tier Interceptor Program; 
(B)funds specified in paragraph (1) will be provided on the basis of a one-for-one cash match made by Israel or in another matching amount that otherwise meets best efforts (as mutually agreed to by the United States and Israel); (C)the United States has entered into a bilateral international agreement with Israel that establishes, with respect to the use of such funds— 
(i)in accordance with subparagraph (D), the terms of co-production of parts and components on the basis of the greatest practicable co-production of parts, components, and all-up rounds (if appropriate) by United States industry and minimizes nonrecurring engineering and facilitization expenses to the costs needed for co-production; (ii)complete transparency on the requirement of Israel for the number of interceptors and batteries that will be procured, including with respect to the procurement plans, acquisition strategy, and funding profiles of Israel; 
(iii)technical milestones for co-production of parts and components and procurement; (iv)a joint affordability working group to consider cost reduction initiatives; and 
(v)joint approval processes for third-party sales; and (D)the level of co-production described in subparagraph (C)(i) for the Arrow 3 Upper Tier Interceptor Program is not less than 50 percent. 
(d)NumberIn carrying out paragraph (2) of subsection (b) and paragraph (2) of subsection (c), the Under Secretary may submit— (1)one certification covering both the David's Sling Weapon System and the Arrow 3 Upper Tier Interceptor Program; or 
(2)separate certifications for each respective system. (e)TimingThe Under Secretary shall submit to the congressional defense committees the certification and assessment under subsection (b)(3) and the certification under subsection (c)(2) no later than 30 days before the funds specified in paragraph (1) of subsections (b) and (c) for the respective system covered by the certification are provided to the Government of Israel. 
(f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (1)The congressional defense committees. 
(2)The Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 1650.Report on defense of Guam from integrated air and missile threats (a)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing a study on the defense of Guam from integrated air and missile threats, including such threats from ballistic, hypersonic, and cruise missiles. 
(b)ElementsThe report under subsection (a) shall include the following: (1)The identification of existing deployed land- and sea-based air and missile defense programs of record within the military departments and Defense Agencies, including with respect to interceptors, radars, and ground-, ship-, air,- and space-based sensors that could be used either alone or in coordination with other systems to counter the threats specified in subsection (a) with an initial operational capability by 2025. 
(2)A plan of how such programs would be used to counter such threats with an initial operational capability by 2025. (3)A plan of which programs currently in development but not yet deployed could enhance or substitute for existing programs in countering such threats with an initial operational capability by 2025. 
(4)An analysis of which military department, Defense Agency, or combatant command would have operational control of the mission to counter such threats. (5)A cost analysis of the various options described in paragraphs (1) and (3), including a breakdown of the cost of weapons systems considered under the various scenarios (including any costs to modify the systems), the cost benefits gained through economies of scale, and the cost of any military construction required. 
(6)An analysis of the policy implications regarding deploying additional missile defense systems on Guam, and how such deployments could affect strategic stability, including likely responses from both rogue nations and near-peer competitors. (c)ConsultationThe Secretary shall carry out this section in consultation with each of the following: 
(1)The Director of the Missile Defense Agency. (2)The Commander of the United States Indo-Pacific Command. 
(3)The Commander of the United States Northern Command. (4)The Commander of the United States Strategic Command. 
(5)The Director of the Joint Integrated Air and Missile Defense Organization. (6)Any other official whom the Secretary of Defense determines for purposes of this section has significant technical, policy, or military expertise. 
(d)FormThe report submitted under subsection (a) shall be in unclassified form, but may contain a classified annex. (e)BriefingNot later than 30 days after the date on which the Secretary submits to the congressional defense committees the report under subsection (a), the Secretary shall provide to such committees a briefing on the report. 
1651.Reports on cruise missile defense and North Warning System 
(a)Report on cruise missile defense and status of North Warning System 
(1)RequirementNot later than 90 days after the date of the enactment of this Act, the Commander of the United States Northern Command, in coordination with the Secretary of the Air Force, the Director of the Missile Defense Agency, and the Director for Force Structure, Resources, and Assessment of the Joint Staff, shall submit to the congressional defense committees a report on the on cruise missile defense of the United States. (2)ElementsThe report under paragraph (1) shall include the following: 
(A)An identification of any vulnerability of the contiguous United States to known cruise missile threats. (B)An assessment of the status of the North Warning System, including— 
(i)a description and assessment of the status and operational integrity of the infrastructure of the North Warning System; (ii)an assessment of the technology currently used by the North Warning System compared with the technology considered necessary by the Commander of the North American Aerospace Defense Command to detect current and anticipated threats; 
(iii)an assessment of the infrastructure and ability of the Alaska Radar System to integrate into the broader North Warning System; and (iv)an assessment of the ability of the North Warning System to integrate with current and anticipated space-based sensor platforms. 
(b)Report on plan for mitigation and modernization 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Commander of the United States Northern Command, in coordination with the Secretary of the Air Force, the Director of the Missile Defense Agency, and the Director for Force Structure, Resources, and Assessment of the Joint Staff, shall submit to the congressional defense committees a report setting forth a plan for— (A)mitigating vulnerabilities of the contiguous United States to known cruise missile threats; and 
(B)modernizing the capabilities provided by the current North Warning System. (2)ElementsThe plan under paragraph (1) shall include the following: 
(A)A plan to mitigate any vulnerability of the contiguous United States to known cruise missile threats identified in the report under subsection (a). (B)A detailed timeline for the modernization of the North Warning System based on the status of the system as assessed in the report under subsection (a). 
(C)The technological advancements necessary for ground-based North Warning System sites to address current and anticipated threats (as specified by the Commander of the North American Aerospace Defense Command). (D)An assessment of the number of future North Warning System sites required in order to address current and anticipated threats (as so specified). 
(E)Any new or complementary technologies required to accomplish the mission of the North Warning System. (F)The cost and schedule, by year, of the plan. 
EMatters relating to certain commercial terrestrial operations 
1661.Prohibition on availability of funds for certain purposes relating to the Global Positioning System 
(a)ProhibitionExcept as provided by subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2021 or any subsequent fiscal year for the Department of Defense may be obligated or expended to retrofit any Global Positioning System device or system, or network that uses the Global Positioning System, in order to mitigate harmful interference from commercial terrestrial operations using the 1526–1536 megahertz band, the 1627.5–1637.5 megahertz band, or the 1646.5–1656.5 megahertz band. (b)Actions not prohibitedThe prohibition in subsection (a) shall not apply to any action taken by the Secretary of Defense relating to— 
(1)conducting technical or information exchanges with the entity that operates the commercial terrestrial operations in the megahertz bands specified in such subsection; (2)seeking compensation for harmful interference from such entity; or 
(3)Global Positioning System receiver upgrades needed to address other resiliency requirements. 1662.Limitation on awarding contracts to entities operating commercial terrestrial communication networks that cause harmful interference with the Global Positioning SystemThe Secretary of Defense may not enter into a contract, or extend or renew a contract, with an entity that engages in commercial terrestrial operations using the 1525–1559 megahertz band or the 1626.5–1660.5 megahertz band unless the Secretary has certified to the congressional defense committees that such operations do not cause harmful interference to a Global Positioning System device of the Department of Defense. 
1663.Independent technical review of Federal Communications Commission Order 20–48 
(a)Agreement 
(1)In generalThe Secretary of Defense shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine for the National Academies to perform the services covered by this section. (2)TimingThe Secretary shall seek to enter into the agreement described in paragraph (1) not later than 30 days after the date of the enactment of this Act. 
(b)Independent technical review 
(1)In generalUnder an agreement between the Secretary and the National Academies under subsection (a), the National Academies shall carry out an independent technical review of the Order and Authorization adopted by the Federal Communications Commission on April 19, 2020 (FCC 20–48), to the extent that such Order and Authorization affects the devices, operations, or activities of the Department of Defense. (2)ElementsThe independent technical review carried out under paragraph (1) shall include the following: 
(A)Comparison of the two different approaches on which the Commission relied for the Order and Authorization described in paragraph (1) to evaluate the potential harmful interference concerns relating to Global Positioning System devices, with a recommendation on which method most effectively mitigates risks of harmful interference with Global Positioning System devices of the Department, or relating to or with the potential to affect the operations and activities of the Department. (B)Assessment of the potential for harmful interference to mobile satellite services, including commercial services and Global Positioning System services of the Department, or relating to or with the potential to affect the operations and activities of the Department. 
(C)Review of the feasibility, practicality, and effectiveness of the proposed mitigation measures relating to, or with the potential to affect, the devices, operations, or activities of the Department. (D)Development of recommendations associated with the findings of the National Academies in carrying out the independent technical review. 
(E)Such other matters as the National Academies determines relevant. (c)Report (1)In generalUnder an agreement between the Secretary and the National Academies under subsection (a), the National Academies, not later than 270 days after the date of the execution of such agreement, shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the findings of the National Academies with respect to the independent technical review carried out under subsection (b) and the recommendations developed pursuant to such review. 
(2)FormThe report submitted under paragraph (1) shall be submitted in a publicly releasable and unclassified format, but may include a classified annex. 1664.Estimate of damages from Federal Communications Commission Order 20–48 (a)Limitation, estimate, and certificationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2021 may be obligated or expended by the Secretary of Defense to comply with the Order and Authorization adopted by the Federal Communications Commission on April 19, 2020 (FCC 20–48), until the Secretary— 
(1)submits to the congressional defense committees an estimate of the extent of covered costs and the range of eligible reimbursable costs associated with harmful interference resulting from such Order and Authorization to the Global Positioning System of the Department of Defense; and (2)certifies to the congressional defense committees that the estimate submitted under paragraph (1) is accurate with a high degree of certainty. 
(b)Covered costsFor purposes of this section, covered costs include costs that would be incurred— (1)to upgrade, repair, or replace potentially affected receivers of the Federal Government; 
(2)to modify, repair, or replace equipment, spares, associated ancillary equipment, software, facilities, operating manuals, training, or compliance with regulations, including with regard to the underlying platform or system in which a capability of the Global Positioning System is embedded; and (3)for personnel of the Department to engineer, validate, and verify that any required remediation provides the Department with the same operational capability for the affected system prior to terrestrial operation in the 1525 to 1559 megahertz or 1626.5 to 1660.5 megahertz bands of electromagnetic spectrum. 
(c)Range of eligible reimbursable costsFor purposes of this section, the range of eligible reimbursable costs includes— (1)costs associated with engineering, equipment, software, site acquisition, and construction; 
(2)any transaction expense that the Secretary determines is legitimate and prudent; (3)costs relating to term-limited Federal civil servant and contractor staff; and 
(4)the costs of research, engineering studies, or other expenses the Secretary determines reasonably incurred. FOther matters 1671.Conventional prompt strike (a)IntegrationSection 1697(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1791) is amended by adding at the end the following new sentence: The Secretary shall initiate efforts to integrate such technologies to DDG–1000 class destroyers during fiscal year 2021.. 
(b)Report on strategic hypersonic weapons 
(1)RequirementNot later than 120 days after the date of the enactment of this Act, the Chairman of the Joint Chiefs of Staff, in coordination with the Under Secretary of Defense for Policy, shall submit to the congressional defense committees a report on strategic hypersonic weapons. (2)Matters includedThe report under paragraph (1) shall include the following: 
(A)A discussion of the authority and policy processes to use hypersonic weapons and if, and how, such authorities would be delegated to the commanders of the combatant commands or to the Chiefs of the Armed Forces. (B)How escalation risks will be addressed with regards to the use of strategic hypersonic weapons, including— 
(i)whether any risk escalation exercises have been conducted or are planned for the potential use of hypersonic weapons; and (ii)an analysis of the escalation risks posed by foreign hypersonic systems that are potentially nuclear and conventional dual-use capable weapons. 
(C)The potential target sets for hypersonic weapons envisioned as of the date of the report and the required mission planning to support targeting by the United States Strategic Command and other combatant commands. (D)Identification of the process for the Department of Defense to establish targeting and release authority for conventional prompt strike hypersonic weapons. 
(E)A description of how the requirements for land- and sea-based hypersonic weapons will be addressed with the Joint Requirements Oversight Council, and how such requirements will be formally provided to the military departments procuring such weapons through an acquisition program described under section 804 of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 2302 note). (F)The required force structures, including necessary training, simulators, and range use needed by the Armed Forces, to support employment of such weapons against the classes of targets that will be held at risk. 
(G)With respect to the force structure of the Navy— (i)whether such weapons should be deployed on both submarines and surface combatants; and 
(ii)the number of such vessels that need to be so equipped. (H)A basing strategy for land-based launch platforms and a description of the actions needed to be taken for future deployment of such platforms. 
(3)FormThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. (c)Annual reports on acquisition (1)Army and navy programsExcept as provided by paragraph (3), not later than 30 days after the date on which the budget of the President for each of fiscal years 2022 through 2025 is submitted to Congress pursuant to section 1105 of title 31, United States Code, the Secretary of the Army and the Secretary of the Navy shall jointly submit to the congressional defense committees a report on the long-range hypersonic weapon program of the Army and the conventional prompt strike program of the Navy, including— 
(A)the total costs to the respective military departments for such programs; (B)the strategy for such programs with respect to manning, training, and equipping, including cost estimates; and 
(C)a testing strategy and schedule for such programs. (2)Independent cost estimateNot later than 90 days after the date on which the budget of the President for fiscal year 2022 is submitted to Congress pursuant to section 1105 of title 31, United States Code, the Director of Cost Assessment and Program Evaluation shall submit to the congressional defense committees an independent cost estimate for the long-range hypersonic weapon program of the Army and the conventional prompt strike program of the Navy. 
(3)TerminationThe requirement to submit a report under paragraph (1) shall terminate on the date on which the Secretary of Defense determines that the long-range hypersonic weapon program of the Army and the conventional prompt strike program of the Navy are unable to be acquired under the authority of section 804 of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 2302 note). 1672.Limitation on availability of funds relating to reports on missile systems and arms control treaties (a)Limitation (1)In generalBeginning on the date that is 60 days after the date of the enactment of this Act, if the Secretary of Defense has not submitted the covered reports, not more than 50 percent of the funds specified in paragraph (2) may be obligated or expended until the date on which the covered reports have been submitted. 
(2)Funds specifiedThe funds specified in this paragraph are the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2021 for the Office of the Under Secretary of Defense for Policy. (b)Covered reports definedIn this section, the term covered reports means— 
(1)the report under section 1698(b) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1792); and (2)the assessment under section 1236(b) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1650). 
1673.Submission of reports under Missile Defense Review and Nuclear Posture ReviewNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees— (1)each report, assessment, and guidance document produced by the Department of Defense pursuant to the Missile Defense Review published in 2019 or during subsequent actions taken to implement the conclusions of the Review; and 
(2)each report, assessment, and guidance document produced by the Department pursuant to the Nuclear Posture Review published in 2018 or during subsequent actions taken to implement the conclusions of the Review. XVIICyberspace-Related Matters  Sec. 1701. Modification of mission of Cyber Command and assignment of cyber operations forces. Sec. 1702. Modification of scope of notification requirements for sensitive military cyber operations. Sec. 1703. Modification of requirements for quarterly Department of Defense cyber operations briefings for Congress. Sec. 1704. Clarification relating to protection from liability of operationally critical contractors. Sec. 1705. Strengthening Federal networks; CISA cybersecurity support to agencies. Sec. 1706. Improvements relating to the quadrennial cyber posture review. Sec. 1707. Modification of authority to use operation and maintenance funds for cyber operations-peculiar capability development projects. Sec. 1708. Personnel management authority for Commander of United States Cyber Command and development program for offensive cyber operations. Sec. 1709. Applicability of reorientation of Big Data Platform program to Department of Navy. Sec. 1710. Report on Cyber Institutes program. Sec. 1711. Modification of acquisition authority of Commander of United States Cyber Command. Sec. 1712. Modification of requirements relating to the Strategic Cybersecurity Program and the evaluation of cyber vulnerabilities of major weapon systems of the Department of Defense. Sec. 1713. Modification of position of Principal Cyber Advisor. Sec. 1714. Cyberspace Solarium Commission. Sec. 1715. Establishment in Department of Homeland Security of joint cyber planning office. Sec. 1716. Subpoena authority. Sec. 1717. Cybersecurity State Coordinator. Sec. 1718. Cybersecurity Advisory Committee. Sec. 1719. Cybersecurity education and training assistance program. Sec. 1720. Framework for cyber hunt forward operations. Sec. 1721. Rationalization and integration of parallel cybersecurity architectures and operations. Sec. 1722. Assessing risk to national security of quantum computing. Sec. 1723. Tailored cyberspace operations organizations. Sec. 1724. Responsibility for cybersecurity and critical infrastructure protection of the defense industrial base. Sec. 1725. Pilot program on remote provision by National Guard to National Guards of other States of cybersecurity technical assistance in training, preparation, and response to cyber incidents. Sec. 1726. Department of Defense cyber workforce efforts. Sec. 1727. Reporting requirements for cross domain incidents and exemptions to policies for information technology. Sec. 1728. Assessing private-public collaboration in cybersecurity. Sec. 1729. Cyber capabilities and interoperability of the National Guard. Sec. 1730. Evaluation of non-traditional cyber support to the Department of Defense. Sec. 1731. Integrated cybersecurity center plan. Sec. 1732. Assessment of cyber operational planning and deconfliction policies and processes. Sec. 1733. Pilot program on cybersecurity capability metrics. Sec. 1734. Assessment of effect of inconsistent timing and use of Network Address Translation in Department of Defense networks. Sec. 1735. Integration of Department of Defense user activity monitoring and cybersecurity. Sec. 1736. Defense industrial base cybersecurity sensor architecture plan. Sec. 1737. Assessment on defense industrial base participation in a threat information sharing program. Sec. 1738. Assistance for small manufacturers in the defense industrial supply chain on matters relating to cybersecurity. Sec. 1739. Assessment on defense industrial base cybersecurity threat hunting program. Sec. 1740. Defense Digital Service. Sec. 1741. Matters concerning the College of Information and Cyberspace and limitation of funding for National Defense University. Sec. 1742. Department of Defense cyber hygiene and Cybersecurity Maturity Model Certification framework. Sec. 1743. Extension of sunset for pilot program on regional cybersecurity training center for the Army National Guard. Sec. 1744. National cyber exercises. Sec. 1745. Cybersecurity and Infrastructure Security Agency review. Sec. 1746. Report on enabling United States Cyber Command resource allocation. Sec. 1747. Ensuring cyber resiliency of nuclear command and control system. Sec. 1748. Requirements for review of and limitations on the Joint Regional Security Stacks activity. Sec. 1749. Implementation of information operations matters. Sec. 1750. Report on use of encryption by Department of Defense national security systems. Sec. 1751. Guidance and direction on use of direct hiring processes for artificial intelligence professionals and other data science and software development personnel. Sec. 1752. National Cyber Director. 1701.Modification of mission of Cyber Command and assignment of cyber operations forcesTitle 10, United States Code, is amended— 
(1)in section 167b— (A)in subsection (a)— 
(i)in the first sentence, by inserting (1) before With the advice; (ii)in paragraph (1), as designated by clause (i), by striking the second sentence; and 
(iii)by adding at the end the following new paragraph:  (2)The principal mission of the Cyber Command is to direct, synchronize, and coordinate military cyberspace planning and operations to defend and advance national interests in collaboration with domestic and international partners.; and 
(B)by amending subsection (b) to read as follows:  (b)Assignment of forces (1)Active and reserve cyber forces of the armed forces shall be assigned to the Cyber Command through the Global Force Management Process, as approved by the Secretary of Defense. 
(2)Cyber forces not assigned to Cyber Command remain assigned to combatant commands or service-retained.; and (2)in section 238— 
(A)in subsection (a)— (i)in the matter preceding paragraph (1)— 
(I)by striking 2017 and inserting 2021; and (II)by inserting , in electronic and print formats, after display; 
(ii)in paragraph (1), by inserting and the cyberspace operations forces before the semicolon; (iii)in paragraph (2), by inserting and the cyberspace operations forces before the period; 
(B)in subsection (b)— (i)in the matter preceding paragraph (1), by striking 2017 and inserting 2021; 
(ii)in paragraph (1), by striking 2017 and inserting 2021; and (iii)in paragraph (2), by striking 2018 and inserting 2022; and  
(C)by adding at the end the following new subsection:  (c)SubmissionThe Secretary shall provide the displays described in subsection (a)— 
(1)in electronic format not later than five days after the submission by the President under section 1105(a) of title 31 of the budget; and (2)in print format not later than 21 days after the submission by the President under section 1105(a) of title 31 of the budget.. 
1702.Modification of scope of notification requirements for sensitive military cyber operationsSubsection (c) of section 395 of title 10, United States Code, is amended to read as follows:  (c)Sensitive military cyber operation defined (1)In this section, the term sensitive military cyber operation means an action described in paragraph (2) that— 
(A)is carried out by the armed forces of the United States; (B)is intended to achieve a cyber effect against a foreign terrorist organization or a country, including its armed forces and the proxy forces of that country located elsewhere— 
(i)with which the armed forces of the United States are not involved in hostilities (as that term is used in section 4 of the War Powers Resolution (50 U.S.C. 1543)); or (ii)with respect to which the involvement of the armed forces of the United States in hostilities has not been acknowledged publicly by the United States; and 
(C) 
(i)is determined to— (I)have a medium or high collateral effects estimate; 
(II)have a medium or high intelligence gain or loss; (III)have a medium or high probability of political retaliation, as determined by the political military assessment contained within the associated concept of operations; 
(IV)have a medium or high probability of detection when detection is not intended; or (V)result in medium or high collateral effects; or 
(ii)is a matter the Secretary determines to be appropriate. (2)The actions described in this paragraph are the following: 
(A)An offensive cyber operation. (B)A defensive cyber operation.. 
1703.Modification of requirements for quarterly Department of Defense cyber operations briefings for CongressSection 484 of title 10, United States Code, is amended by striking subsections (a) and (b) and inserting the following new subsections:  (a)Briefings requiredThe Under Secretary of Defense for Policy, the Commander of United States Cyber Command, and the Chairman of the Joint Chiefs of Staff, or designees from each of their offices, shall provide to the congressional defense committees quarterly briefings on all offensive and significant defensive military operations in cyberspace, including clandestine cyber activities, carried out by the Department of Defense during the immediately preceding quarter. 
(b)ElementsEach briefing under subsection (a) shall include, with respect to the military operations in cyberspace described in such subsection, the following: (1)An update, set forth separately for each applicable geographic and functional command, that describes the operations carried out in the area of operations of that command or by that command. 
(2)An update, set forth for each applicable geographic and functional command, that describes defensive cyber operations executed to protect or defend forces, networks, and equipment in the area of operations of that command. (3)An update on relevant authorities and legal issues applicable to operations, including any presidential directives and delegations of authority received since the last quarterly update. 
(4)An overview of critical operational challenges posed by major adversaries or encountered in operational activities conducted since the last quarterly update. (5)An overview of the readiness of the Cyber Mission Forces to perform assigned missions that— 
(A)addresses all of the abilities of such Forces to conduct cyberspace operations based on capability and capacity of personnel, equipment, training, and equipment condition— (i)using both quantitative and qualitative metrics; and 
(ii)in a way that is common to all military departments; and (B)is consistent with readiness reporting pursuant to section 482 of this title. 
(6)Any other matters that the briefers determine to be appropriate. (c)DocumentsEach briefing under subsection (a) shall include a classified placemat, summarizing the elements specified in paragraphs (1), (2), (3), and (5) of subsection (b), and an unclassified memorandum, summarizing the briefing’s contents.. 
1704.Clarification relating to protection from liability of operationally critical contractorsParagraph (1) of section 391(d) of title 10, United States Code, is amended— (1)by inserting and contract requirements established pursuant to Defense Federal Acquisition Regulation Supplement clause 252.204-7012, Safeguarding Covered Defense Information and Cyber Incident Reporting, after compliance with this section; and 
(2)by inserting and such contract requirements before the period. 1705.Strengthening Federal networks; CISA cybersecurity support to agenciesSection 3553 of title 44, United States Code, is amended— 
(1)in subsection (b)— (A)in paragraph (6)(D), by striking and after the semicolon; 
(B)by redesignating paragraph (7) as paragraph (9); and (C)by inserting after paragraph (6) the following new paragraphs: 
 
(7)hunting for and identifying, with or without advance notice to or authorization from agencies, threats and vulnerabilities within Federal information systems; (8)upon request by an agency, and at the Secretary’s discretion, with or without reimbursement— 
(A)providing services, functions, and capabilities, including operation of the agency’s information security program, to assist the agency with meeting the requirements set forth in section 3554(b); and (B)deploying, operating, and maintaining secure technology platforms and tools, including networks and common business applications, for use by the agency to perform agency functions, including collecting, maintaining, storing, processing, disseminating, and analyzing information; and; and 
(2)by adding at the end the following new subsection:  (l)Information sharing (1)In generalNotwithstanding any other provision of law, including any provision of law that would otherwise restrict or prevent the head of an agency from disclosing information to the Secretary, the Secretary in carrying out this section and title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) may access, use, retain, and disclose, and the head of an agency may disclose to the Secretary, information, for the purpose of protecting information and information systems from cybersecurity risks. 
(2)ExceptionParagraph (1) shall not apply to national security systems or to information systems described in paragraph (2) or (3) of subsection (e).. 1706.Improvements relating to the quadrennial cyber posture reviewSection 1644(c) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), as amended by section 1635 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is further amended— 
(1)by amending paragraph (1) to read as follows:  (1)The assessment and definition of the role of cyber forces in the national defense and military strategies of the United States.; 
(2)by amending paragraph (2) to read as follows:  (2)Review of the following: 
(A)The role of cyber operations in combatant commander warfighting plans. (B)The ability of combatant commanders to respond to adversary cyber attacks. 
(C)The international partner cyber capacity-building programs of the Department.; (3)by amending paragraph (3) to read as follows: 
 
(3)A review of the law, policies, and authorities relating to, and necessary for, the United States to maintain a safe, reliable, and credible cyber posture for defending against and responding to cyber attacks and for deterrence in cyberspace, including the following: (A)An assessment of the need for further delegation of cyber-related authorities, including those germane to information warfare, to the Commander of United States Cyber Command. 
(B)An evaluation of the adequacy of mission authorities for all cyber-related military components, defense agencies, directorates, centers, and commands.; (4)in paragraph (4), by striking A declaratory and inserting A review of the need for or for updates to a declaratory; 
(5)in paragraph (5), by striking Proposed and inserting A review of; (6)by amending paragraph (6) to read as follows: 
 
(6)A review of a strategy to deter, degrade, or defeat malicious cyber activity targeting the United States (which may include activities, capability development, and operations other than cyber activities, cyber capability development, and cyber operations), including— (A)a review and assessment of various approaches to competition and deterrence in cyberspace, determined in consultation with experts from Government, academia, and industry; 
(B)a comparison of the strengths and weaknesses of the approaches identified pursuant to subparagraph (A) relative to the threat of each other; and (C)an assessment as to how the cyber strategy will inform country-specific campaign plans focused on key leadership of Russia, China, Iran, North Korea, and any other country the Secretary considers appropriate.; 
(7)by striking paragraph (8) and inserting the following new paragraph (8):  (8)A comprehensive force structure assessment of the Cyber Operations Forces of the Department for the posture review period, including the following: 
(A)A determination of the appropriate size and composition of the Cyber Mission Forces to accomplish the mission requirements of the Department. (B)An assessment of the Cyber Mission Forces’ personnel, capabilities, equipment, funding, operational concepts, and ability to execute cyber operations in a timely fashion. 
(C)An assessment of the personnel, capabilities, equipment, funding, and operational concepts of Cybersecurity Service Providers and other elements of the Cyber Operations Forces.; (8)by redesignating paragraphs (9) through (11) as subsections (12) through (14), respectively; and 
(9)by inserting after paragraph (8), the following new paragraphs:  (9)An assessment of whether the Cyber Mission Force has the appropriate level of interoperability, integration, and interdependence with special operations and conventional forces. 
(10)An evaluation of the adequacy of mission authorities for the Joint Force Provider and Joint Force Trainer responsibilities of United States Cyber Command, including the adequacy of the units designated as Cyber Operations Forces to support such responsibilities. (11)An assessment of the missions and resourcing of the combat support agencies in support of cyber missions of the Department.. 
1707.Modification of authority to use operation and maintenance funds for cyber operations-peculiar capability development projectsSection 1640 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended— (1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; 
(2)in subsection (a)— (A)by striking The Secretary of Defense and inserting Subject to subsection (b), the Commander of the United States Cyber Command; 
(B)by striking per service and inserting per use; and (C)by striking through 2022 and inserting through 2025; 
(3)by inserting after subsection (a) the following:  (b)Limitation (1)Each fiscal year, the Secretaries of the military departments concerned may each obligate and expend under subsection (a) not more than $10,000,000. 
(2)Each fiscal year, the Commander of the United States Cyber Command may obligate and expend under subsection (a) not more than $6,000,000.; and (4)in subsection (d), as so redesignated, by striking through 2022 and inserting through 2025. 
1708.Personnel management authority for Commander of United States Cyber Command and development program for offensive cyber operations 
(a)Personnel management authority for Commander of United States Cyber Command to attract experts in science and engineeringSection 1599h of title 10, United States Code, as amended by section 1602 of this Act, is further amended— (1)in subsection (a), by adding at the end the following: 
 
(8)United States Cyber CommandThe Commander of United States Cyber Command may carry out a program of personnel management authority provided in subsection (b) in order to facilitate the recruitment of eminent experts in computer science, data science, engineering, mathematics, and computer network exploitation within the headquarters of United States Cyber Command and the Cyber National Mission Force.; and (2)in subsection (b)(1)— 
(A)in subparagraph (F), by striking and after the semicolon; (B)in subparagraph (G), by inserting and after the semicolon; and 
(C)by adding at the end the following new subparagraph:  (H)in the case of United States Cyber Command, appoint computer scientists, data scientists, engineers, mathematicians, and computer network exploitation specialists to a total of not more than 10 scientific and engineering positions in the Command;. 
(b)Program to develop accesses, discover vulnerabilities, and engineer cyber tools and develop tactics, techniques, and procedures for offensive cyber operations 
(1)In generalPursuant to the authority provided under section 1599h(a)(8) of title 10, United States Code, as added by subsection (a), the Commander of United States Cyber Command shall establish a program or augment an existing program within the Command to develop accesses, discover vulnerabilities, and engineer cyber tools and develop tactics, techniques, and procedures for the use of these assets and capabilities in offensive cyber operations. (2)ElementsThe program or augmented program required by paragraph (1) shall— 
(A)develop accesses, discover vulnerabilities, and engineer cyber tools and develop tactics, techniques, and procedures fit for Department of Defense military operations in cyberspace, such as reliability, meeting short development and operational timelines, low cost, and expendability; (B)aim to decrease the reliance of Cyber Command on accesses, tools, and expertise provided by the intelligence community; 
(C)be designed to provide technical and operational expertise on par with that of programs of the intelligence community; (D)enable the Commander to attract and retain expertise resident in the private sector and other technologically elite government organizations; and 
(E)coordinate development activities with, and, as appropriate, facilitate transition of capabilities from, the Defense Advanced Research Projects Agency, the Strategic Capabilities Office, and components within the intelligence community. (3)Intelligence community definedIn this subsection, the term intelligence community has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003). 
1709.Applicability of reorientation of Big Data Platform program to Department of Navy 
(a)In generalSection 1651 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended by adding at the end the following new subsection:  (f)ApplicabilityThe requirements of this section shall apply in full to the Department of the Navy, including the Sharkcage and associated programs.. 
(b)BriefingNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy, the program manager of the Unified Platform program, the Chief Information Officer, and the Principal Cyber Advisor shall jointly brief the congressional defense committees on the compliance of the Department of the Navy with the requirements of such section, as amended by subsection (a). 1710.Report on Cyber Institutes programSection 1640 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2310; 10 U.S.C. 2200 note) is amended by adding at the end the following: 
 
(g)Report to CongressNot later than September 30, 2021, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the effectiveness of the Cyber Institutes and on opportunities to expand the Cyber Institutes to additional select institutions of higher learning that have a Reserve Officers’ Training Corps program.. 1711.Modification of acquisition authority of Commander of United States Cyber CommandSection 807 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2224 note) is amended— 
(1)by striking subsections (e) and (i); and (2)by redesignating subsections (f) through (h) as subsections (e) through (g), respectively. 
1712.Modification of requirements relating to the Strategic Cybersecurity Program and the evaluation of cyber vulnerabilities of major weapon systems of the Department of Defense 
(a)Evaluation of cyber vulnerabilities of major weapon systems of the Department of Defense 
(1)In generalSection 1647 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2224 note), as amended by section 1633 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is further amended by adding at the end the following new subsections:  (i)Establishing requirements for periodicity of vulnerability reviewsThe Secretary of Defense shall establish policies and requirements for each major weapon system, and the priority critical infrastructure essential to the proper functioning of major weapon systems in broader mission areas, to be re-assessed for cyber vulnerabilities, taking into account upgrades or other modifications to systems and changes in the threat landscape. 
(j)Identification of senior officialEach secretary of a military department shall identify a senior official who shall be responsible for ensuring that cyber vulnerability assessments and mitigations for weapon systems and critical infrastructure are planned, funded, and carried out.. (2)Technical correctionSuch section 1647 of the National Defense Authorization Act for Fiscal Year 2016 is further amended— 
(A)by redesignating subsection (g) as subsection (h); and (B)by redesignating the second subsection (f), as added by section 1633 of the National Defense Authorization Act for Fiscal Year 2020, as subsection (g). 
(b)Strategic Cybersecurity ProgramSection 1640 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2224 note), is amended by striking subsections (a) through (e) and inserting the following new subsections:  (a)In generalNot later than August 1, 2021, the Secretary of Defense shall, acting through the Under Secretary of Defense for Acquisition and Sustainment, the Chief Information Officer, the Vice Chairman of the Joint Chiefs of Staff, the Commander of United States Cyber Command, and the Director of the National Security Agency, establish a program to be known as the Strategic Cybersecurity Program (in this section referred to as the Program) to ensure that the Department of Defense is always able to conduct the most important military missions of the Department. 
(b)Personnel support to the Program 
(1)In generalThe Director of the National Security Agency shall establish a program office within the Cybersecurity Directorate to support the Program by identifying threats to, vulnerabilities in, and remediations for the missions and mission elements described in paragraph (1) of subsection (c). Such program office shall be headed by a program manager selected by the Director. (2)National Security Agency program office staff augmentationThe Secretary may augment the personnel assigned to the program office required under paragraph (1) by assigning personnel as appropriate from among regular and reserve members of the Armed Forces, civilian employees of the Department of Defense (including the Defense intelligence agencies), and personnel of the research laboratories of the Department and the Department of Energy, who have particular expertise in the areas of responsibility described in subsection (c). 
(3)Department of Energy personnelAny personnel assigned to the program office from among personnel of the Department of Energy shall be so assigned with the concurrence of the Secretary of Energy. (c)Responsibilities (1)Designation of mission elements of the ProgramThe Under Secretary of Defense for Policy, the Under Secretary of Defense for Acquisition and Sustainment, and the Vice Chairman of the Joint Chiefs of Staff shall identify and designate for inclusion in the Program all of the systems, critical infrastructure, kill chains, and processes, including systems and components in development, that comprise the following military missions of the Department of Defense: 
(A)Nuclear deterrence and strike. (B)Select long-range conventional strike missions germane to the warfighting plans of United States European Command and United States Indo-Pacific Command. 
(C)Offensive cyber operations. (D)Homeland missile defense. 
(2)Office of the Under Secretary of Defense for Acquisition and SustainmentThe Office of the Under Secretary of Defense for Acquisition and Sustainment shall serve as the office of primary responsibility for the Program, providing policy, direction, and oversight regarding the execution of the National Security Agency program manager’s responsibilities described in paragraph (5). (3)Vice Chairman of the Joint Chiefs of StaffThe Vice Chairman of the Joint Chiefs of Staff shall coordinate the identification and prioritization of the missions and mission components, and the development and approval of requirements relating to the cybersecurity of the missions and mission components, of the Program. 
(4)Chief Information OfficerThe Chief Information Officer, in exercising authority, direction, and control over the Cybersecurity Directorate of the National Security Agency, shall ensure that the National Security Agency program office is responsive to the requirements and direction of the Under Secretary of Defense for Acquisition and Sustainment. (5)Program managerThe program manager shall be responsible for— 
(A)Conducting end-to-end vulnerability assessments of the missions of the Program and their constituent systems, infrastructure, kill chains, and processes. (B)Prioritizing and facilitating the remediation of identified vulnerabilities in the constituent systems, infrastructure, kill chains, and processes of the missions of the Program. 
(C)Conducting, prior to the Milestone B approval for any such system or infrastructure, appropriate reviews of acquisition and system engineering plans for proposed systems and infrastructure germane to the missions of the Program, in accordance with the Under Secretary of Defense for Acquisition and Sustainment’s policy and guidance regarding the components of such reviews and the range of systems and infrastructure to be reviewed. (D)Advising the military departments, combatant commands, and Joint Staff on the vulnerabilities and cyberattack vectors that pose substantial risk to the missions of the Program and their constituent systems, critical infrastructure, kill chains, or processes. 
(6)Secretary of Defense directiveThe Secretary of Defense shall define and issue guidance on the roles and responsibilities for other components with respect to the Program, including— (A)the military departments’ acquisition and sustainment organizations in supporting and implementing remedial actions; 
(B)the alignment of Cyber Protection Teams with the prioritized missions of the Program; (C)the role of the Director of Operational Test and Evaluation in conducting periodic assessments, including through red teams, of the cybersecurity of missions in the Program; and 
(D)the role of the Principal Cyber Adviser in coordinating and monitoring the Department’s execution of the Program. (d)Integration with other effortsThe Under Secretary of Defense for Acquisition and Sustainment shall ensure that the Program builds upon, and does not duplicate, other efforts of the Department of Defense relating to cybersecurity, including the following: 
(1)The evaluation of cyber vulnerabilities of major weapon systems of the Department of Defense required under section 1647 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92). (2)The evaluation of cyber vulnerabilities of Department of Defense critical infrastructure required under section 1650 of the National Defense Authorization Act for Fiscal year 2017 (Public Law 114–328; 10 U.S.C. 2224 note). 
(3)The activities of the cyber protection teams of the Department of Defense. (e)BriefingNot later than December 1, 2021, the Secretary of Defense shall provide to the congressional defense committees a briefing on the establishment of the Program, and the plans, funding, and staffing of the Program.. 
1713.Modification of position of Principal Cyber Advisor 
(a)In generalSubsection (c) of section 932 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 2224 note) is amended to read as follows:  (c)Principal Cyber Advisor (1)DesignationThe Secretary shall designate a Principal Cyber Advisor from among those civilian officials of the Department of Defense who have been appointed to the positions in which they serve by the President, by and with the advice and consent of the Senate. 
(2)ResponsibilitiesThe Principal Cyber Advisor shall be responsible for the following: (A)Acting as the principal advisor to the Secretary on military cyber forces and activities. 
(B)Overall integration of Cyber Operations Forces activities relating to cyberspace operations, including associated policy and operational considerations, resources, personnel, technology development and transition, and acquisition. (C)Assessing and overseeing the implementation of the cyber strategy of the Department and execution of the cyber posture review of the Department on behalf of the Secretary. 
(D)Coordinating activities pursuant to subparagraphs (A) and (B) of subsection (c)(3) with the Principal Information Operations Advisor, the Chief Information Officer of the Department, and other officials as determined by the Secretary of Defense, to ensure the integration of activities in support of cyber, information, and electromagnetic spectrum operations. (E)Such other matters relating to the offensive military cyber forces of the Department as the Secretary shall specify for the purposes of this subsection. 
(3)Cross-functional teamConsistent with section 911 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 111 note), the Principal Cyber Advisor shall— (A)integrate the cyber expertise and perspectives of appropriate organizations within the Office of the Secretary of Defense, Joint Staff, military departments, the Defense Agencies and Field Activities, and combatant commands, by establishing and maintaining a full-time cross-functional team of subject matter experts from those organizations; and 
(B)select team members, and designate a team leader, from among those personnel nominated by the heads of such organizations.. (b)Designation of Deputy Principal Cyber AdvisorSection 905(a)(1) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended by striking Under Secretary of Defense for Policy and inserting Secretary of Defense. 
1714.Cyberspace Solarium CommissionSection 1652 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended— (1)in subsection (b)(1)— 
(A)in subparagraph (A), by— (i)striking clauses (i) through (iv); and 
(ii)redesignating clauses (v) through (viii) as clauses (i) through (iv), respectively; and (B)in subparagraph (B)(i), by striking and who are appointed under clauses (iv) through (vii) of subparagraph (A); 
(2)in subsection (d)(2), by striking Seven and inserting Six; (3)in subsection (h), by— 
(B)striking (1) In general.—; and (C)striking paragraph (2); 
(4)in subsection (i)(1)(B), by striking officers or employees of the United States or; and (5)in subsection (k)(2)— 
(A)in subparagraph (A)— (i)by striking at the end of the 120-day period beginning on and inserting 20 months after; and 
(ii)by adding at the end the following new sentence: No extension of the Commission is permitted.; (B)in subparagraph (B), by— 
(i)striking may use the 120-day and inserting shall use the 20-month; (ii)striking for the purposes of concluding its activities, including providing testimony to Congress concerning the final report referred to in that paragraph and disseminating the report and inserting the following: for the purposes of—: 
 
(i)collecting and assessing comments and feedback from the Executive Branch, academia, and the public on the analysis and recommendations contained in the Commission’s report; (ii)collecting and assessing any developments in cybersecurity that may affect the analysis and recommendations contained in the Commission’s report; 
(iii)reviewing the implementation of the recommendations contained in the Commission’s report; (iv)revising, amending, or making new recommendations based on the assessments and reviews required under clauses (i)–(iii); 
(v)providing an annual update to the congressional defense committees, the congressional intelligence committees, the Committee on Homeland Security of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, the Director of National Intelligence, the Secretary of Defense, and the Secretary of Homeland Security in a manner and format determined by the Commission regarding any such revisions, amendments, or new recommendations; and (vi)concluding its activities, including providing testimony to Congress concerning the final report referred to in that paragraph and disseminating the report.; and 
(C)by adding at the end the following new subparagraph:  (C)If the Commission is extended, and the effective date of such extension is after the date on which the Commission terminated, the Commission shall be deemed reconstituted with the same members and powers that existed on the day before such termination date, except that— 
(i)a member of the Commission may serve only if the member’s position continues to be authorized under subsection (b); (ii)no compensation or entitlements relating to a person’s status with the Commission shall be due for the period between the termination and reconstitution of the Commission; 
(iii)nothing in this subparagraph may be construed as requiring the extension or reemployment of any staff member or contractor working for the Commission; (iv)the staff of the Commission shall be— 
(I)selected by the co-chairs of the Commission in accordance with subsection (h)(1); (II)comprised of not more than four individuals, including a staff director; and 
(III)resourced in accordance with subsection (g)(4)(A); (v)with the approval of the co-chairs, may be provided by contract with a nongovernmental organization; 
(vi)any unexpended funds made available for the use of the Commission shall continue to be available for use for the life of the Commission, as well as any additional funds appropriated to the Department of Defense that are made available to the Commission, provided that the total such funds does not exceed $1,000,000 from the reconstitution of the Commission to the completion of the Commission; and (vii)the requirement for an assessment of the final report in subsection (l) shall be updated to require every ten months for a period of 20 months further assessments of the Federal Government’s responses to the Commission’s recommendations contained in such final report.. 
1715.Establishment in Department of Homeland Security of joint cyber planning office 
(a)AmendmentSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended by adding at the end the following new section:  2215.Joint cyber planning office (a)Establishment of officeThere is established in the Agency an office for joint cyber planning (in this section referred to as the Office) to develop, for public and private sector entities, plans for cyber defense operations, including the development of a set of coordinated actions to protect, detect, respond to, and recover from cybersecurity risks or incidents or limit, mitigate, or defend against coordinated, malicious cyber operations that pose a potential risk to critical infrastructure or national interests. The Office shall be headed by a senior official of the Agency selected by the Director. 
(b)Planning and executionIn leading the development of plans for cyber defense operations pursuant to subsection (a), the head of the Office shall— (1)coordinate with relevant Federal departments and agencies to establish processes and procedures necessary to develop and maintain ongoing coordinated plans for cyber defense operations; 
(2)leverage cyber capabilities and authorities of participating Federal departments and agencies, as appropriate, in furtherance of plans for cyber defense operations; (3)ensure that plans for cyber defense operations are, to the greatest extent practicable, developed in collaboration with relevant private sector entities, particularly in areas in which such entities have comparative advantages in limiting, mitigating, or defending against a cybersecurity risk or incident or coordinated, malicious cyber operation; 
(4)ensure that plans for cyber defense operations, as appropriate, are responsive to potential adversary activity conducted in response to United States offensive cyber operations; (5)facilitate the exercise of plans for cyber defense operations, including by developing and modeling scenarios based on an understanding of adversary threats to, vulnerability of, and potential consequences of disruption or compromise of critical infrastructure; 
(6)coordinate with and, as necessary, support relevant Federal departments and agencies in the establishment of procedures, development of additional plans, including for offensive and intelligence activities in support of cyber defense operations, and creation of agreements necessary for the rapid execution of plans for cyber defense operations when a cybersecurity risk or incident or malicious cyber operation has been identified; and (7)support public and private sector entities, as appropriate, in the execution of plans developed pursuant to this section. 
(c)CompositionThe Office shall be composed of— (1)a central planning staff; and 
(2)appropriate representatives of Federal departments and agencies, including— (A)the Department; 
(B)United States Cyber Command; (C)the National Security Agency; 
(D)the Federal Bureau of Investigation; (E)the Department of Justice; and 
(F)the Office of the Director of National Intelligence. (d)ConsultationIn carrying out its responsibilities described in subsection (b), the Office shall regularly consult with appropriate representatives of non-Federal entities, such as— 
(1)State, local, federally-recognized Tribal, and territorial governments; (2)information sharing and analysis organizations, including information sharing and analysis centers; 
(3)owners and operators of critical information systems; (4)private entities; and 
(5)other appropriate representatives or entities, as determined by the Secretary. (e)Interagency agreementsThe Secretary and the head of a Federal department or agency referred to in subsection (c) may enter into agreements for the purpose of detailing personnel on a reimbursable or non-reimbursable basis. 
(f)DefinitionsIn this section: (1)Cyber defense operationThe term cyber defense operation means defensive activities performed for a cybersecurity purpose. 
(2)Cybersecurity purposeThe term cybersecurity purpose has the meaning given such term in section 102 of the Cybersecurity Act of 2015 (contained in division N of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 6 U.S.C. 1501)). (3)Cybersecurity risk; incidentThe terms cybersecurity risk and incident have the meanings given such terms in section 2209. 
(4)Information sharing and analysis organizationThe term information sharing and analysis organization has the meaning given such term in section 2222(5).. (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2214 the following new item: 
 
 
Sec. 2215. Joint cyber planning office.. 
1716.Subpoena authority 
(a)In generalSection 2209 of the Homeland Security Act of 2002 (6 U.S.C. 659) is amended— (1)in subsection (a)— 
(A)by redesignating paragraphs (1) through (6) as paragraphs (2) through (7), respectively; (B)by inserting before paragraph (2), as so redesignated, the following new paragraph: 
 
(1)the term cybersecurity purpose has the meaning given that term in section 102 of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501);; (C)in paragraph (6), as so redesignated, by striking and at the end; 
(D)by redesignating paragraph (7), as so redesignated, as paragraph (8); and (E)by inserting after paragraph (6), as so redesignated, the following new paragraph: 
 
(7)the term security vulnerability has the meaning given that term in section 102 of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501); and; (2)in subsection (c)— 
(A)in paragraph (10), by striking and at the end; (B)in paragraph (11), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new paragraph:  (12)detecting, identifying, and receiving information for a cybersecurity purpose about security vulnerabilities relating to critical infrastructure in information systems and devices.; and 
(3)by adding at the end the following new subsection:  (o)Subpoena authority (1)DefinitionIn this subsection, the term covered device or system— 
(A)means a device or system commonly used to perform industrial, commercial, scientific, or governmental functions or processes that relate to critical infrastructure, including operational and industrial control systems, distributed control systems, and programmable logic controllers; and (B)does not include personal devices and systems, such as consumer mobile devices, home computers, residential wireless routers, or residential internet enabled consumer devices. 
(2)Authority 
(A)In generalIf the Director identifies a system connected to the internet with a specific security vulnerability and has reason to believe such security vulnerability relates to critical infrastructure and affects a covered device or system, and the Director is unable to identify the entity at risk that owns or operates such covered device or system, the Director may issue a subpoena for the production of information necessary to identify and notify such entity at risk, in order to carry out a function authorized under subsection (c)(12). (B)Limit on informationA subpoena issued pursuant to subparagraph (A) may seek information— 
(i)only in the categories set forth in subparagraphs (A), (B), (D), and (E) of section 2703(c)(2) of title 18, United States Code; and (ii)for not more than 20 covered devices or systems. 
(C)Liability protections for disclosing providersThe provisions of section 2703(e) of title 18, United States Code, shall apply to any subpoena issued pursuant to subparagraph (A). (3)Coordination (A)In generalIf the Director exercises the subpoena authority under this subsection, and in the interest of avoiding interference with ongoing law enforcement investigations, the Director shall coordinate the issuance of any such subpoena with the Department of Justice, including the Federal Bureau of Investigation, pursuant to interagency procedures which the Director, in coordination with the Attorney General, shall develop not later than 60 days after the date of the enactment of this subsection. 
(B)ContentsThe inter-agency procedures developed under this paragraph shall provide that a subpoena issued by the Director under this subsection shall be— (i)issued to carry out a function described in subsection (c)(12); and 
(ii)subject to the limitations specified in this subsection. (4)NoncomplianceIf any person, partnership, corporation, association, or entity fails to comply with any duly served subpoena issued pursuant to this subsection, the Director may request that the Attorney General seek enforcement of such subpoena in any judicial district in which such person, partnership, corporation, association, or entity resides, is found, or transacts business. 
(5)NoticeNot later than seven days after the date on which the Director receives information obtained through a subpoena issued pursuant to this subsection, the Director shall notify any entity identified by information obtained pursuant to such subpoena regarding such subpoena and the identified vulnerability. (6)Authentication (A)In generalAny subpoena issued pursuant to this subsection shall be authenticated with a cryptographic digital signature of an authorized representative of the Agency, or other comparable successor technology, that allows the Agency to demonstrate that such subpoena was issued by the Agency and has not been altered or modified since such issuance. 
(B)Invalid if not authenticatedAny subpoena issued pursuant to this subsection that is not authenticated in accordance with subparagraph (A) shall not be considered to be valid by the recipient of such subpoena. (7)ProceduresNot later than 90 days after the date of the enactment of this subsection, the Director shall establish internal procedures and associated training, applicable to employees and operations of the Agency, regarding subpoenas issued pursuant to this subsection, which shall address the following: 
(A)The protection of and restriction on dissemination of nonpublic information obtained through such a subpoena, including a requirement that the Agency not disseminate nonpublic information obtained through such a subpoena that identifies the party that is subject to such subpoena or the entity at risk identified by information obtained, except that the Agency may share the nonpublic information with the Department of Justice for the purpose of enforcing such subpoena in accordance with paragraph (4), and may share with a Federal agency the nonpublic information of the entity at risk if— (i)the Agency identifies or is notified of a cybersecurity incident involving such entity, which relates to the vulnerability which led to the issuance of such subpoena; 
(ii)the Director determines that sharing the nonpublic information with another Federal department or agency is necessary to allow such department or agency to take a law enforcement or national security action, consistent with the interagency procedures under paragraph (3)(A), or actions related to mitigating or otherwise resolving such incident; (iii)the entity to which the information pertains is notified of the Director’s determination, to the extent practicable consistent with national security or law enforcement interests, consistent with such interagency procedures; and 
(iv)the entity consents, except that the entity’s consent shall not be required if another Federal department or agency identifies the entity to the Agency in connection with a suspected cybersecurity incident. (B)The restriction on the use of information obtained through such a subpoena for a cybersecurity purpose. 
(C)The retention and destruction of nonpublic information obtained through such a subpoena, including— (i)destruction of such information that the Director determines is unrelated to critical infrastructure immediately upon providing notice to the entity pursuant to paragraph (5); and 
(ii)destruction of any personally identifiable information not later than 6 months after the date on which the Director receives information obtained through such a subpoena, unless otherwise agreed to by the individual identified by the subpoena respondent. (D)The processes for providing notice to each party that is subject to such a subpoena and each entity identified by information obtained under such a subpoena. 
(E)The processes and criteria for conducting critical infrastructure security risk assessments to determine whether a subpoena is necessary prior to being issued pursuant to this subsection. (F)The information to be provided to an entity at risk at the time of the notice of the vulnerability, which shall include— 
(i)a discussion or statement that responding to, or subsequent engagement with, the Agency, is voluntary; and (ii)to the extent practicable, information regarding the process through which the Director identifies security vulnerabilities. 
(8)Limitation on proceduresThe internal procedures established pursuant to paragraph (7) may not require an owner or operator of critical infrastructure to take any action as a result of a notice of vulnerability made pursuant to this Act. (9)Review of proceduresNot later than 1 year after the date of the enactment of this subsection, the Privacy Officer of the Agency shall— 
(A)review the internal procedures established pursuant to paragraph (7) to ensure that— (i)such procedures are consistent with fair information practices; and 
(ii)the operations of the Agency comply with such procedures; and (B)notify the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives of the results of the review under subparagraph (A). 
(10)Publication of informationNot later than 120 days after establishing the internal procedures under paragraph (7), the Director shall publish information on the website of the Agency regarding the subpoena process under this subsection, including information regarding the following: (A)Such internal procedures. 
(B)The purpose for subpoenas issued pursuant to this subsection. (C)The subpoena process. 
(D)The criteria for the critical infrastructure security risk assessment conducted prior to issuing a subpoena. (E)Policies and procedures on retention and sharing of data obtained by subpoenas. 
(F)Guidelines on how entities contacted by the Director may respond to notice of a subpoena. (11)Annual reportsThe Director shall annually submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report (which may include a classified annex but with the presumption of declassification) on the use of subpoenas issued pursuant to this subsection, which shall include the following: 
(A)A discussion of the following: (i)The effectiveness of the use of such subpoenas to mitigate critical infrastructure security vulnerabilities. 
(ii)The critical infrastructure security risk assessment process conducted for subpoenas issued under this subsection. (iii)The number of subpoenas so issued during the preceding year. 
(iv)To the extent practicable, the number of vulnerable covered devices or systems mitigated under this subsection by the Agency during the preceding year. (v)The number of entities notified by the Director under this subsection, and their responses, during the preceding year. 
(B)For each subpoena issued pursuant to this subsection, the following: (i)Information relating to the source of the security vulnerability detected, identified, or received by the Director. 
(ii)Information relating to the steps taken to identify the entity at risk prior to issuing the subpoena. (iii)A description of the outcome of the subpoena, including discussion on the resolution or mitigation of the critical infrastructure security vulnerability. 
(12)Publication of the annual reportsThe Director shall publish a version of the annual report required under paragraph (11) on the website of the Agency, which shall, at a minimum, include the findings described in clauses (iii), (iv), and (v) of subparagraph (A) of such paragraph. (13)Prohibition on use of information for unauthorized purposesAny information obtained pursuant to a subpoena issued under this subsection may not be provided to any other Federal department or agency for any purpose other than a cybersecurity purpose or for the purpose of enforcing a subpoena issued pursuant to this subsection.. 
(b)Rules of construction 
(1)Prohibition on new regulatory authorityNothing in this section or the amendments made by this section may be construed to grant the Secretary of Homeland Security, or the head of any another Federal agency or department, any authority to promulgate regulations or set standards relating to the cybersecurity of private sector critical infrastructure that was not in effect on the day before the date of the enactment of this Act. (2)Private entitiesNothing in this section or the amendments made by this section may be construed to require any private entity to— 
(A)request assistance from the Director of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security; or (B)implement any measure or recommendation suggested by the Director. 
1717.Cybersecurity State Coordinator 
(a)Cybersecurity State Coordinator 
(1)In generalSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended— (A)in section 2202(c) (6 U.S.C. 652(c))— 
(i)in paragraph (10), by striking and at the end; (ii)by redesignating paragraph (11) as paragraph (12); and 
(iii)by inserting after paragraph (10) the following:  (11)appoint a Cybersecurity State Coordinator in each State, as described in section 2215; and; and 
(B)by adding at the end the following new section:  2215.Cybersecurity State Coordinator (a)AppointmentThe Director shall appoint an employee of the Agency in each State, with the appropriate cybersecurity qualifications and expertise, who shall serve as the Cybersecurity State Coordinator. 
(b)DutiesThe duties of a Cybersecurity State Coordinator appointed under subsection (a) shall include— (1)building strategic public and, on a voluntary basis, private sector relationships, including by advising on establishing governance structures to facilitate the development and maintenance of secure and resilient infrastructure; 
(2)serving as the Federal cybersecurity risk advisor and supporting preparation, response, and remediation efforts relating to cybersecurity risks and incidents; (3)facilitating the sharing of cyber threat information to improve understanding of cybersecurity risks and situational awareness of cybersecurity incidents; 
(4)raising awareness of the financial, technical, and operational resources available from the Federal Government to non-Federal entities to increase resilience against cyber threats; (5)supporting training, exercises, and planning for continuity of operations to expedite recovery from cybersecurity incidents, including ransomware; 
(6)serving as a principal point of contact for non-Federal entities to engage, on a voluntary basis, with the Federal Government on preparing, managing, and responding to cybersecurity incidents; (7)assisting non-Federal entities in developing and coordinating vulnerability disclosure programs consistent with Federal and information security industry standards; 
(8)assisting State, local, Tribal, and territorial governments, on a voluntary basis, in the development of State cybersecurity plans; (9)coordinating with appropriate officials within the Agency; and 
(10)performing such other duties as determined necessary by the Director to achieve the goal of managing cybersecurity risks in the United States and reducing the impact of cyber threats to non-Federal entities. (c)FeedbackThe Director shall consult with relevant State, local, Tribal, and territorial officials regarding the appointment, and State, local, Tribal, and territorial officials and other non-Federal entities regarding the performance, of the Cybersecurity State Coordinator of a State.. 
(2)Coordination planNot later than 60 days after the date of the enactment of this Act, the Director of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security shall establish and submit to the Committee on Homeland Security and Governmental Affairs in the Senate and the Committee on Homeland Security in the House of Representatives a plan describing the reporting structure and coordination processes and procedures of Cybersecurity State Coordinators within the Cybersecurity and Infrastructure Security Agency under section 2215 of the Homeland Security Act of 2002, as added by paragraph (1)(B). (3)OversightThe Director of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security shall provide to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a briefing on the placement and efficacy of the Cybersecurity State Coordinators appointed under section 2215 of the Homeland Security Act of 2002, as added by paragraph (1)(B), and the coordination plan required under paragraph (2)— 
(A)not later than one year after the date of enactment of this Act; and (B)not later than two years after providing the first briefing under this paragraph. 
(4)Rule of constructionNothing in this subsection or the amendments made by this subsection may be construed to affect or otherwise modify the authority of Federal law enforcement agencies with respect to investigations relating to cybersecurity incidents. (5)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2214 the following new item: 
 
 
Sec. 2215. Cybersecurity State Coordinator.. 
(b)Stakeholder outreach and operational engagement strategy and implementation plan 
(1)StrategyNot later than one year after the date of the enactment of this Act, the Director of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security shall issue a strategy and subsequent implementation plan to improve stakeholder outreach and operational engagement, including the Agency’s strategic and operational goals and priorities for carrying out stakeholder engagement activities. (2)ContentsThe stakeholder outreach and operational engagement strategy and implementation plan issued pursuant to paragraph (1) shall include the following: 
(A)A catalogue of the stakeholder engagement services delivered by the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security, including the regions of the stakeholder services delivered and the critical infrastructure sectors (as such term is defined in section 2001(3) of the Homeland Security Act of 2002 (6 U.S.C. 601(3)) involved. (B)An assessment of the capacity of programs of the Agency to deploy personnel, including the adequacy of such personnel to meet service requests and the ability of such personnel to engage with and deliver services to stakeholders in urban, suburban, and rural areas. 
(C)Long-term objectives of such personnel, including training of the workforce to optimize the capabilities of such programs and capacity goals. (D)A description of programs, policies, and activities used to carry out such stakeholder engagement services under subparagraph (A). 
(E)Resources and personnel necessary to effectively support critical infrastructure owners and operators and, as appropriate, other entities, including non-profit organizations, based on current and projected demand for Agency services. (F)Guidance on how outreach to critical infrastructure owners and operators in a region should be prioritized. 
(G)Plans to ensure that stakeholder engagement personnel of the Agency have a clear understanding of expectations for engagement within each critical infrastructure sector and subsector, whether during steady state or surge capacity. (H)Metrics for measuring how effective stakeholder engagement services under subparagraph (A) are at furthering the Agency’s strategic and operational goals and priorities. 
(I)Mechanisms to track regional engagement by personnel of the Agency with critical infrastructure owners and operators, and how frequently such engagement takes place. (J)Plans for awareness campaigns to familiarize critical infrastructure owners and operators with security resources and support offered by the Cybersecurity and Infrastructure Security Agency. 
(K)A description of how to prioritize engagement with critical infrastructure sectors based on threat information and the capacity of such sectors to mitigate such threats (L)Projected timelines, benchmarks, and resource requirements to implement the Agency’s strategic goals and priorities. 
(3)Stakeholder inputIn issuing the stakeholder outreach and operational engagement strategy required under paragraph (1), the Director of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security shall, to the extent practicable, solicit input from stakeholders representing the following: (A)Each of the critical infrastructure sectors. 
(B)Critical infrastructure owners and operators located in each region in which the Agency maintains a field office. (4)OversightUpon issuance of the stakeholder outreach and operational engagement strategy and implementation plan required under paragraph (1), the Director of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate such strategy and plan, together with any associated legislative or budgetary proposals relating thereto. 
1718.Cybersecurity Advisory Committee 
(a)In generalSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.), as amended by section 1715 of this Act, is further amended by adding at the end the following new section:  2216.Cybersecurity Advisory Committee (a)EstablishmentThe Secretary shall establish within the Agency a Cybersecurity Advisory Committee (referred to in this section as the Advisory Committee). 
(b)Duties 
(1)In generalThe Advisory Committee shall advise, consult with, report to, and make recommendations to the Director, as appropriate, on the development, refinement, and implementation of policies, programs, planning, and training pertaining to the cybersecurity mission of the Agency. (2)Recommendations (A)In generalThe Advisory Committee shall develop, at the request of the Director, recommendations for improvements to advance the cybersecurity mission of the Agency and strengthen the cybersecurity of the United States. 
(B)Recommendations of subcommitteesRecommendations agreed upon by subcommittees established under subsection (d) for any year shall be approved by the Advisory Committee before the Advisory Committee submits to the Director the annual report under paragraph (4) for that year. (3)Periodic reportsThe Advisory Committee shall periodically submit to the Director— 
(A)reports on matters identified by the Director; and (B)reports on other matters identified by a majority of the members of the Advisory Committee. 
(4)Annual report 
(A)In generalThe Advisory Committee shall submit to the Director an annual report providing information on the activities, findings, and recommendations of the Advisory Committee, including its subcommittees, for the preceding year. (B)PublicationNot later than 180 days after the date on which the Director receives an annual report for a year under subparagraph (A), the Director shall publish a public version of the report describing the activities of the Advisory Committee and such related matters as would be informative to the public during that year, consistent with section 552(b) of title 5, United States Code. 
(5)FeedbackNot later than 90 days after receiving any recommendation submitted by the Advisory Committee under paragraph (2), (3), or (4), the Director shall respond in writing to the Advisory Committee with feedback on the recommendation. Such a response shall include— (A)with respect to any recommendation with which the Director concurs, an action plan to implement the recommendation; and 
(B)with respect to any recommendation with which the Director does not concur, a justification for why the Director does not plan to implement the recommendation. (6)Congressional notificationNot less frequently than once per year after the date of enactment of this section, the Director shall provide to the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate and the Committee on Homeland Security, the Committee on Energy and Commerce, and the Committee on Appropriations of the House of Representatives a briefing on feedback from the Advisory Committee. 
(7)Governance rulesThe Director shall establish rules for the structure and governance of the Advisory Committee and all subcommittees established under subsection (d). (c)Membership (1)Appointment (A)In generalNot later than 180 days after the date of enactment of the Cybersecurity Advisory Committee Authorization Act of 2020, the Director shall appoint the members of the Advisory Committee. 
(B)CompositionThe membership of the Advisory Committee shall consist of not more than 35 individuals. (C)Representation (i)In generalThe membership of the Advisory Committee shall satisfy the following criteria: 
(I)Consist of subject matter experts. (II)Be geographically balanced. 
(III)Include representatives of State, local, and Tribal governments and of a broad range of industries, which may include the following: (aa)Defense. 
(bb)Education. (cc)Financial services and insurance. 
(dd)Healthcare. (ee)Manufacturing. 
(ff)Media and entertainment. (gg)Chemicals. 
(hh)Retail. (ii)Transportation. 
(jj)Energy. (kk)Information Technology. 
(ll)Communications. (mm)Other relevant fields identified by the Director. 
(ii)ProhibitionNot fewer than one member nor more than three members may represent any one category under clause (i)(III). (iii)Publication of membership listThe Advisory Committee shall publish its membership list on a publicly available website not less than once per fiscal year and shall update the membership list as changes occur. 
(2)Term of office 
(A)TermsThe term of each member of the Advisory Committee shall be two years, except that a member may continue to serve until a successor is appointed. (B)RemovalThe Director may review the participation of a member of the Advisory Committee and remove such member any time at the discretion of the Director. 
(C)ReappointmentA member of the Advisory Committee may be reappointed for an unlimited number of terms. (3)Prohibition on compensationThe members of the Advisory Committee may not receive pay or benefits from the United States Government by reason of their service on the Advisory Committee. 
(4)Meetings 
(A)In generalThe Director shall require the Advisory Committee to meet not less frequently than semiannually, and may convene additional meetings as necessary. (B)Public meetingsAt least one of the meetings referred to in subparagraph (A) shall be open to the public. 
(C)AttendanceThe Advisory Committee shall maintain a record of the persons present at each meeting. (5)Member access to classified information (A)In generalNot later than 60 days after the date on which a member is first appointed to the Advisory Committee and before the member is granted access to any classified information, the Director shall determine, for the purposes of the Advisory Committee, if the member should be restricted from reviewing, discussing, or possessing classified information. 
(B)AccessAccess to classified materials shall be managed in accordance with Executive Order No. 13526 of December 29, 2009 (75 Fed. Reg. 707), or any subsequent corresponding Executive Order. (C)ProtectionsA member of the Advisory Committee shall protect all classified information in accordance with the applicable requirements for the particular level of classification of such information. 
(D)Rule of constructionNothing in this paragraph shall be construed to affect the security clearance of a member of the Advisory Committee or the authority of a Federal agency to provide a member of the Advisory Committee access to classified information. (6)ChairpersonThe Advisory Committee shall select, from among the members of the Advisory Committee— 
(A)a member to serve as chairperson of the Advisory Committee; and (B)a member to serve as chairperson of each subcommittee of the Advisory Committee established under subsection (d). 
(d)Subcommittees 
(1)In generalThe Director shall establish subcommittees within the Advisory Committee to address cybersecurity issues, which may include the following: (A)Information exchange. 
(B)Critical infrastructure. (C)Risk management. 
(D)Public and private partnerships. (2)Meetings and reportingEach subcommittee shall meet not less frequently than semiannually, and submit to the Advisory Committee for inclusion in the annual report required under subsection (b)(4) information, including activities, findings, and recommendations, regarding subject matter considered by the subcommittee. 
(3)Subject matter expertsThe chair of the Advisory Committee shall appoint members to subcommittees and shall ensure that each member appointed to a subcommittee has subject matter expertise relevant to the subject matter of the subcommittee.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as so amended, is further amended by inserting after the item relating to section 2215 the following new item: 
 
 
Sec. 2216. Cybersecurity Advisory Committee.. 
1719.Cybersecurity education and training assistance program 
(a)AuthoritiesSection 2202(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 652(e)(1)) is amended by adding at the end the following new subparagraph:  (R)To encourage and build cybersecurity awareness and competency across the United States and to develop, attract, and retain the cybersecurity workforce necessary for the cybersecurity related missions of the Department, including by— 
(i)overseeing elementary and secondary cybersecurity education and awareness related programs at the Agency; (ii)leading efforts to develop, attract, and retain the cybersecurity workforce necessary for the cybersecurity related missions of the Department; 
(iii)encouraging and building cybersecurity awareness and competency across the United States; and (iv)carrying out cybersecurity related workforce development activities, including through— 
(I)increasing the pipeline of future cybersecurity professionals through programs focused on elementary and secondary education, postsecondary education, and workforce development; and (II)building awareness of and competency in cybersecurity across the civilian Federal Government workforce.. 
(b)Education, training, and capacity developmentSection 2202(c) of the Homeland Security Act of 2002 (6 U.S.C. 652(c)) is amended— (1)in paragraph (10), by striking and at the end; 
(2)by redesignating paragraph (11) as paragraph (12); and (3)by inserting after paragraph (10) the following new paragraph: 
 
(11)provide education, training, and capacity development to Federal and non-Federal entities to enhance the security and resiliency of domestic and global cybersecurity and infrastructure security; and. (c)Establishment of training programsSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.), as amended by sections 1715 and 1718 of this Act, is further amended by adding at the end the following new section: 
 
2217.Cybersecurity education and training programs 
(a)Establishment 
(1)In generalThe Cybersecurity Education and Training Assistance Program (referred to in this section as CETAP) is established within the Agency. (2)PurposeThe purpose of CETAP shall be to support the effort of the Agency in building and strengthening a national cybersecurity workforce pipeline capacity through enabling elementary and secondary cybersecurity education, including by— 
(A)providing foundational cybersecurity awareness and literacy; (B)encouraging cybersecurity career exploration; and 
(C)supporting the teaching of cybersecurity skills at the elementary and secondary education levels. (b)RequirementsIn carrying out CETAP, the Director shall— 
(1)ensure that the program— (A)creates and disseminates cybersecurity-focused curricula and career awareness materials appropriate for use at the elementary and secondary education levels; 
(B)conducts professional development sessions for teachers; (C)develops resources for the teaching of cybersecurity-focused curricula described in subparagraph (A); 
(D)provides direct student engagement opportunities through camps and other programming; (E)engages with State educational agencies and local educational agencies to promote awareness of the program and ensure that offerings align with State and local curricula; 
(F)integrates with existing post-secondary education and workforce development programs at the Department; (G)promotes and supports national standards for elementary and secondary cyber education; 
(H)partners with cybersecurity and education stakeholder groups to expand outreach; and (I)any other activity the Director determines necessary to meet the purpose described in subsection (a)(2); and 
(2)enable the deployment of CETAP nationwide, with special consideration for underserved populations or communities. (c)Briefings (1)In generalNot later than 1 year after the establishment of CETAP, and annually thereafter, the Secretary shall brief the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives on the program. 
(2)ContentsEach briefing conducted under paragraph (1) shall include— (A)estimated figures on the number of students reached and teachers engaged; 
(B)information on outreach and engagement efforts, including the activities described in subsection (b)(1)(E); (C)information on new curricula offerings and teacher training platforms; and 
(D)information on coordination with post-secondary education and workforce development programs at the Department. (d)Mission promotionThe Director may use appropriated amounts to purchase promotional and recognition items and marketing and advertising services to publicize and promote the mission and services of the Agency, support the activities of the Agency, and to recruit and retain Agency personnel.. 
(d)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as so amended, is further amended by inserting after the item relating to section 2216 the following new item:   Sec. 2217. Cybersecurity Education and Training Programs.. 1720.Framework for cyber hunt forward operations (a)Framework requiredNot later than April 1, 2021, the Secretary of Defense shall develop a standard, comprehensive framework to enhance the consistency, execution, and effectiveness of cyber hunt forward operations. 
(b)ElementsThe framework developed pursuant to subsection (a) shall include the following: (1)Identification of the selection criteria for proposed cyber hunt forward operations, including specification of necessary thresholds for the justification of operations and thresholds for partner cooperation. 
(2)The roles and responsibilities of the following organizations in the support of the planning and execution of cyber hunt forward operations: (A)United States Cyber Command. 
(B)Service cyber components. (C)The Office of the Under Secretary of Defense for Policy. 
(D)Geographic combatant commands. (E)Cyber Operations-Integrated Planning Elements and Joint Cyber Centers. 
(F)Embassies and consulates of the United States. (3)Pre-deployment planning guidelines to maximize the operational success of each unique operation, including guidance that takes into account the highly variable nature of the following aspects at the tactical level: 
(A)Team composition, including necessary skillsets, recommended training, and guidelines on team size and structure. (B)Relevant factors to determine mission duration in a country of interest. 
(C)Agreements with partner countries required pre-deployment. (D)Criteria for potential follow-on operations. 
(E)Equipment and infrastructure required to support the missions. (4)Metrics to measure the effectiveness of each operation, including means to evaluate the value of discovered malware and infrastructure, the effect on the adversary, and the potential for future engagements with the partner country. 
(5)Roles and responsibilities for United States Cyber Command and the National Security Agency in the analysis of relevant mission data. (6)A detailed description of counterintelligence support for cyber hunt forward operations. 
(7)A standardized force presentation model across service components and combatant commands. (8)Review of active and reserve component personnel policies to account for deployment and redeployment operations, including the following: 
(A)Global Force Management. (B)Contingency, Exercise, and Deployment orders to be considered for and applied towards deployment credit and benefits. 
(9)Such other matters as the Secretary determines relevant. (c)Briefing (1)In generalNot later than May 1, 2021, the Secretary of Defense shall provide to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a briefing on the framework developed pursuant to subsection (a). 
(2)ContentsThe briefing required by paragraph (1) shall include the following: (A)An overview of the framework developed pursuant to subsection (a). 
(B)An explanation of the tradeoffs associated with the use of Department of Defense resources for cyber hunt forward missions in the context of competing priorities. (C)Such recommendations as the Secretary may have for legislative action to improve the effectiveness of cyber hunt forward missions. 
1721.Rationalization and integration of parallel cybersecurity architectures and operations 
(a)Review requiredThe Commander of United States Cyber Command, with support from the Chief Information Officer of the Department of Defense, the Chief Data Officer of the Department, the Principal Cyber Advisor, the Vice Chairman of the Joint Chiefs of Staff, and the Director of Cost Analysis and Program Evaluation, as well as the Principal Cyber Advisors and the Chief Information Officers of the military services, shall conduct a review of the Cybersecurity Service Provider and Cyber Mission Force enterprises. (b)Assessment and identification of redundancies and gapsThe review required by subsection (a) shall assess and identify— 
(1)the optimal way to integrate the Joint Cyber Warfighting Architecture and the Cybersecurity Service Provider architectures, associated tools and capabilities, and associated concepts of operations; (2)redundancies and gaps in network sensor deployment and data collection and analysis for the— 
(A)Big Data Platform; (B)Joint Regional Security Stacks; and 
(C)Security Information and Event Management capabilities; (3)where integration, collaboration, and interoperability are not occurring that would improve outcomes; 
(4)baseline training, capabilities, competencies, operational responsibilities, and joint concepts of operations for the Joint Force Headquarters for the Department of Defense Information Network, Cybersecurity Service Providers, and Cyber Protection Teams; (5)the roles and responsibilities of the Principal Cyber Advisor, Chief Information Officer, and the Commander of United States Cyber Command in establishing and overseeing the baselines assessed and identified under paragraph (4); 
(6)the optimal command structure for the military services’ and combatant commands’ cybersecurity service providers and cyber protection teams; (7)the responsibilities of network owners and cybersecurity service providers in mapping, configuring, instrumenting, and deploying sensors on networks to best support response of cyber protection teams when assigned to defend unfamiliar networks; and 
(8)operational concepts and engineering changes to enhance remote access and operations of cyber protection teams on networks through tools and capabilities of the Cybersecurity Service Providers. (c)Recommendations for fiscal year 2023 budgetThe Chief Information Officer, the Chief Data Officer, the Commander of United States Cyber Command, and the Principal Cyber Advisor shall jointly develop recommendations for the Secretary of Defense in preparation of the budget justification materials to be submitted to Congress in support of the budget for the Department of Defense for fiscal year 2023 (as submitted with the budget of the President for such fiscal year under section 1105(a) of title 31, United States Code). 
(d)Progress briefingNot later than March 31, 2021, the Chief Information Officer, the Chief Data Officer, the Commander of United States Cyber Command, and the Principal Cyber Advisor shall jointly provide a briefing to the congressional defense committees on the progress made in carrying out this section. 1722.Assessing risk to national security of quantum computing (a)Comprehensive Assessment and Recommendations RequiredNot later than December 31, 2021, the Secretary of Defense shall— 
(1)complete a comprehensive assessment of the current and potential threats and risks posed by quantum computing technologies to critical national security systems, including— (A)an identification and prioritization of critical national security systems at risk;  
(B)an assessment of the standards of the National Institute of Standards and Technology for quantum resistant cryptography and the applicability of such standards to cryptographic requirements of the Department of Defense;  (C)an assessment of the feasibility of alternate quantum-resistant algorithms and features; and  
(D)a description of any funding shortfalls in public and private developmental efforts relating to quantum resistant cryptography, standards, and models; and (2)develop recommendations for research, development, and acquisition activities, including resourcing schedules, for securing the critical national security systems identified pursuant to paragraph (1)(A) against quantum computing code-breaking capabilities.  
(b)BriefingNot later than February 1, 2022, the Secretary shall brief the congressional defense committees on the assessment completed under paragraph (1) of subsection (a) and the recommendations developed under paragraph (2) of such subsection. 1723.Tailored cyberspace operations organizations (a)Study (1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of the Navy and the Chief of Naval Operations, in consultation with the Commander of United States Cyber Command, shall submit to the congressional defense committees a study of the Navy Cyber Warfare Development Group (NCWDG).  
(2)ElementsThe study required under paragraph (1) shall include the following: (A)An examination of NCWDG's structure, manning, authorities, funding, and operations. 
(B)A review of organizational relationships— (i)within the Navy; and 
(ii)to other Department of Defense organizations, as well as non-Department of Defense organizations. (C)Recommendations for how the NCWDG can be strengthened and improved, without growth in size.  
(D)Such other information as determined necessary or appropriate by the Secretary of the Navy. (3)Release (A)To CongressNot later than 7 days after completion of the study required under paragraph (1), the Secretary of the Navy shall brief the congressional defense committees on the findings of the study. 
(B)To service services The Secretary of the Navy shall transmit to the secretaries of the military services and the Assistant Secretary of Defense for Special Operations and Irregular Warfare the study required under paragraph (1). (b)DesignationNotwithstanding any other provision of law, the Secretary of the Navy shall designate the NCWDG as a screened command. 
(c)Authority to replicateAfter review of the study required under subsection (a) and consulting the Commander of United States Cyber Command in accordance with procedures established by the Secretary of Defense, the secretaries of the military services may establish tailored cyberspace operations organizations of comparable size to NCWDG within the military service, respectively, of each such secretary. Such counterpart organizations shall have the same authorities as the NCWDG. On behalf of United States Special Operations Command, the Assistant Secretary of Defense for Special Operations and Irregular Warfare may authorize a tailored cyberspace operations organization within United States Special Operations Command of similar size and equivalent authorities as NCWDG. (d)Briefing to CongressNot later than 180 days after the date of the enactment of this Act, the secretaries of the military services and the Assistant Secretary of Defense for Special Operations and Irregular Warfare shall brief the congressional defense committees on— 
(1)the utilization of the authority provided pursuant to subsection (c); and (2)if appropriate based on such utilization, details on how the military service, respectively, of each such secretary intends to establish tailored cyberspace operations organizations. 
1724.Responsibility for cybersecurity and critical infrastructure protection of the defense industrial base 
(a)Critical infrastructure definedIn this section, the term critical infrastructure has the meaning given such term in section 1016(e) of the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 (42 U.S.C. 5195c(e)). (b)DesignationThe Secretary of Defense shall designate the Principal Cyber Advisor of the Department of Defense as the coordinating authority for cybersecurity issues relating to the defense industrial base. 
(c)ResponsibilitiesAs the coordinating authority for cybersecurity issues relating to the defense industrial base, the Principal Cyber Advisor of the Department of Defense shall synchronize, harmonize, de-conflict, and coordinate all policies and programs germane to defense industrial base cybersecurity, including the following: (1)The Sector Specific Agency functions under Presidential Policy Directive-21 the Department of Defense has assigned to the Under Secretary of Defense for Policy for implementation. 
(2)The Under Secretary of Defense for Acquisition and Sustainment’s policies and programs germane to contracting and contractual enforcement as such relate to cybersecurity assessment and assistance, and industrial base health and security. (3)The Under Secretary of Defense for Intelligence and Security’s policies and programs germane to physical security, information security, industrial security, acquisition security and cybersecurity, all source intelligence, classified threat intelligence sharing related to defense industrial base cybersecurity activities, counterintelligence, and foreign ownership control or influence, including the Defense Intelligence Agency and National Security Agency support provided to the Department of Defense – Defense Industrial Base Collaborative Information Sharing Environment and cyber intrusion damage assessment analysis as part of defense industrial base cybersecurity activities. 
(4)The Department of Defense Chief Information Officer’s policies and programs for cybersecurity standards and integrating cybersecurity threat intelligence-sharing activities and enhancing Department of Defense and defense industrial base cyber situational awareness. (5)The Under Secretary of Defense for Research and Engineering’s policies and programs germane to protection planning requirements of emerging technologies as such relate to cybersecurity assessment and assistance, and industrial base health and security. 
(6)Other Department of Defense components’ policies and programs germane to the cybersecurity of the defense industrial base, including the policies and programs of the military services and the combatant commands. (d)Additional functionsIn carrying out this section, the Principal Cyber Advisor of the Department of Defense shall— 
(1)coordinate or facilitate coordination with relevant Federal departments and agencies, defense industrial base entities, independent regulatory agencies, and with State, local, territorial, and Tribal entities, as appropriate; (2)facilitate or coordinate the provision of incident management support to defense industrial base entities, as appropriate; 
(3)facilitate or coordinate the provision of technical assistance to and consultations with defense industrial base entities to identify cyber or cyber-physical vulnerabilities and minimize the damage of potential incidents, as appropriate; and (4)support or facilitate the supporting of the statutorily required reporting requirements of such relevant Federal departments and agencies by providing or facilitating the provision to such departments and agencies on an annual basis relevant critical infrastructure information, as appropriate. 
(e)Department of defense roles and responsibilitiesNo later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall brief the Committees on Armed Services of the Senate and the House of Representatives on the following issues: (1)A plan for implementation of this section, including an assessment of the roles and responsibilities of entities across the Department of Defense and mechanisms and processes for coordination of policy and programs germane to defense industrial base cybersecurity. 
(2)An analysis of the feasibility and advisability of separating cybersecurity Sector Specific Agency functions under Presidential Policy Directive-21 from non-cybersecurity Sector Specific Agency functions. (3)Regarding the non-cybersecurity Sector Specific Agency functions the Department has assigned to the Under Secretary of Defense for Policy for implementation, the implications of reassigning such responsibilities to the Under Secretary of Defense for Acquisition and Sustainment. 
1725.Pilot program on remote provision by National Guard to National Guards of other States of cybersecurity technical assistance in training, preparation, and response to cyber incidents 
(a)Pilot program authorized 
(1)In generalThe Secretary of Defense may conduct a pilot program to assess the feasibility and advisability of the development of a capability in support of Department of Defense missions within the National Guard through which a National Guard of a State remotely provides National Guards of other States (whether or not in the same Armed Force as the providing National Guard) with cybersecurity technical assistance in training, preparation, and response to cyber incidents. (2)TerminationThe authorization under paragraph (1) to conduct the pilot program expires 24 months after the date of the enactment of this Act. 
(b)Assessment prior to commencementFor purposes of the pilot program described in subsection (a), the Secretary of Defense shall, prior to commencing the pilot program, for purposes of evaluating existing platforms, technologies, and capabilities under subsection (c), and for establishing eligibility and participation requirements under such subsection— (1)conduct an assessment of— 
(A)existing cyber response capacities of the Army National Guard or Air National Guard, as applicable, in each State; and (B)any existing platform, technology, or capability of a National Guard that provides the capability described in subsection (a)(1); 
(2)determine whether a platform, technology, or capability referred to in subparagraph (B) is suitable for expansion for purposes of the pilot program; and (3)assess potential benefits or impact on the missions, the Total Force, the Cyber Operations Forces, and the cyber infrastructure of the Department of Defense. 
(c)ElementsThe pilot program described in subsection (a) may include the following: (1)A technical capability that enables the National Guard of a State to remotely provide cybersecurity technical assistance to National Guards of other States, without the need to deploy outside its home State. 
(2)The development of policies, processes, procedures, and authorities for use of such a capability, including with respect to the following: (A)The roles and responsibilities of both requesting and deploying National Guards with respect to such technical assistance, taking into account the matters specified in subsection (g). 
(B)Necessary updates to the Defense Cyber Incident Coordinating Procedure, or any other applicable Department of Defense instruction, for purposes of implementing such a capability. (C)Program management and governance structures for deployment and maintenance of such a capability. 
(D)Security when performing remote support, including in matters such as authentication and remote sensing. (3)The conduct, in consultation with the Secretary of Homeland Security and the Director of the Federal Bureau of Investigation, the heads of other Federal agencies, and appropriate non-Federal entities, as appropriate, of at least one exercise to demonstrate such a capability, which exercise shall include the following: 
(A)Participation of not fewer than the National Guards of two different States. (B)Circumstances designed to test and validate the policies, processes, procedures, and authorities developed pursuant to paragraph (2). 
(d)Use of existing technologyThe Secretary of Defense may use an existing platform, technology, or capability to provide the technical capability described in subsection (a)(1) under the pilot program. (e)Eligibility and participation requirementsThe Secretary of Defense shall, in consultation with the Chief of the National Guard Bureau, establish requirements with respect to eligibility and participation of National Guards in the pilot program. 
(g)Construction with certain current authorities 
(1)Command authoritiesNothing in this section may be construed as affecting or altering the command authorities otherwise applicable to any unit of the National Guard participating in the pilot program. (2)Emergency management assistance compactNothing in this section may be construed as affecting or altering any current agreement under the Emergency Management Assistance Compact, or any other State agreements, or as determinative of the future content of any such agreement. 
(h)Evaluation metricsThe Secretary of Defense shall establish metrics to evaluate the effectiveness of the pilot program. (i)TermThe pilot program under subsection (b) shall terminate not later than the date that is three years after the date of the commencement of the pilot program. 
(j)Reports 
(1)Initial reportNot later than 180 days after the date of the commencement of the pilot program, the Secretary of Defense shall submit to the appropriate committees of Congress and the Secretary of Homeland Security an initial report setting forth a description of the pilot program and such other matters in connection with the pilot program as the Secretary considers appropriate. (2)Final reportNot later than 180 days after the termination of the pilot program, the Secretary of Defense shall submit to the appropriate committees of Congress and the Secretary of Homeland Security a final report on the pilot program. The final report shall include the following: 
(A)A description of the pilot program, including any partnerships entered into under the pilot program. (B)A summary of the assessment performed prior to the commencement of the pilot program in accordance with subsection (b). 
(C)A summary of the evaluation metrics established in accordance with subsection (h), including how the pilot program contributes directly to Department of Defense missions. (D)An assessment of the effectiveness of the pilot program, and of the capability described in subsection (c)(1) under the pilot program. 
(E)A description of costs associated with the implementation and conduct of the pilot program. (F)A recommendation as to the value of the pilot program, including whether to authorize a permanent program modeled on the pilot program, including whether the pilot program duplicates the remote operating concept and capabilities of active duty cyber operations forces. 
(G)An estimate of the costs of making the pilot program permanent and expanding it nationwide in accordance with the recommendation in subparagraph (F). (H)Such recommendations for legislative or administrative action as the Secretary considers appropriate in light of the pilot program. 
(3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Armed Services and the Committee on Homeland Security of the House of Representatives; and 
(B)the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate. (k)State definedIn this section, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. 
1726.Department of Defense cyber workforce efforts 
(a)Resources for cyber education 
(1)In generalThe Chief Information Officer of the Department of Defense, in consultation with the Director of the National Security Agency (NSA), shall examine the current policies permitting National Security Agency employees to use up to 140 hours of paid time toward NSA’s cyber education programs. (2)Report (A)In generalNot later than 90 days after the date of the enactment of this Act, the Chief Information Officer shall submit to the congressional defense committees and the congressional intelligence committees a strategy for expanding the policies described in paragraph (1) to— 
(i)individuals who occupy positions described in section 1599f of title 10, United States Code; and (ii)any other individuals who the Chief Information Officer determines appropriate. 
(B)Implementation planThe report required under subparagraph (A) shall detail the utilization of the policies in place at the National Security Agency, as well as an implementation plan that describes the mechanisms needed to expand the use of such policies to accommodate wider participation by individuals described in such subparagraph. Such implementation plan shall detail how such individuals would be able to connect to the instructional and participatory opportunities available through the efforts, programs, initiatives, and investments accounted for in the report required under section 1649 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), including the following programs: (i)GenCyber. 
(ii)Centers for Academic Excellence – Cyber Defense. (iii)Centers for Academic Excellence – Cyber Operations. 
(C)DeadlineNot later than 120 days after the submission of the report required under subparagraph (A), the Chief Information Officer of the Department of Defense shall carry out the implementation plan contained in such report. (b)Improving the Training With Industry program (1)In generalNot later than 120 days after the date of the enactment of this Act, the Principal Cyber Advisor of the Department of Defense, in consultation with the Principal Cyber Advisors of the military services and the Under Secretary of Defense for Personnel and Readiness, shall submit to the Secretary of Defense and the congressional defense committees a review of the current utilization and utility of the Training With Industry (TWI) programs, including relating to the following: 
(A)Recommendations regarding how to improve and better utilize such programs, including regarding individuals who have completed such programs. (B)An implementation plan to carry out such recommendations. 
(2)AdditionalNot later than 90 days after the submission of the report required under paragraph (1), the Secretary of Defense shall carry out such elements of the implementation plan required under paragraph (1)(B) as the Secretary considers appropriate and notify the congressional defense committees of the determinations of the Secretary relating thereto. (c)Alignment of cybersecurity training programs (1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing recommendations on how cybersecurity training programs described in section 1649 of the National Defense Authorization Act for Fiscal Year 2020 can be better aligned and harmonized. 
(2)ReportThe report required under paragraph (1) shall provide recommendations concerning the following topics and information: (A)Developing a comprehensive mechanism for utilizing and leveraging the Cyber Excepted Service workforce of the Department of Defense referred to in subsection (a), as well as mechanisms for military participation. 
(B)Unnecessary redundancies in such programs, or in any related efforts, initiatives, or investments. (C)Mechanisms for tracking participation and transition of participation from one such program to another. 
(D)Department level oversight and management of such programs. (3)Cyber workforce pipeline and early childhood education (A)ElementsThe Secretary of Defense shall, when completing the report required under paragraph (1), take into consideration existing Federal childhood cyber education programs, including the programs identified in the report required under section 1649 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) and the Department of Homeland Security’s Cybersecurity Education and Training Assistance Program (CETAP), that can provide opportunities to military-connected students and members of the Armed Forces to pursue cyber careers. 
(B)DefinitionIn this paragraph, the term military-connected student means an individual who— (i)is a dependent a member of the Armed Forces serving on active duty; and 
(ii)is enrolled in a preschool, an elementary or secondary school, or an institution of higher education. 1727.Reporting requirements for cross domain incidents and exemptions to policies for information technology (a)Incident reporting (1)In generalEffective beginning on the date of the enactment of this Act, the Secretary of Defense and the secretaries of the military services shall submit to the congressional defense committees a monthly report in writing that documents each instance or indication of a cross-domain incident within the Department of Defense. 
(2)ProceduresThe Secretary of Defense shall submit to the congressional defense committees procedures for complying with the requirements of paragraph (1) consistent with the national security of the United States and the protection of operational integrity. The Secretary shall promptly notify such committees in writing of any changes to such procedures at least 14 days prior to the adoption of any such changes. (3)DefinitionIn this subsection, the term cross domain incident means any unauthorized connection of any duration between software, hardware, or both that is either used on, or designed for use on a network or system built for classified data, and systems not accredited or authorized at the same or higher classification level, including systems on the public internet, regardless of whether the unauthorized connection is later determined to have resulted in the exfiltration, exposure, or spillage of data across the cross domain connection. 
(b)Exemptions to policy for information technologyNot later than six months after the date of the enactment of this Act and biannually thereafter, the Secretary of Defense and the secretaries of the military services shall submit to the congressional defense committees a report in writing that enumerates and details each current exemption to information technology policy, interim Authority To Operate (ATO) order, or both. Each such report shall include other relevant information pertaining to each such exemption, including relating to the following: (1)Risk categorization. 
(2)Duration. (3)Estimated time remaining. 
1728.Assessing private-public collaboration in cybersecurity 
(a)RequirementNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall— (1)conduct a review and assessment of any ongoing public-private collaborative initiatives involving the Department of Defense and the private sector related to cybersecurity and defense of critical infrastructure, including— 
(A)the United States Cyber Command’s Pathfinder initiative and any derivative initiative; (B)the Department’s support to and integration with existing Federal cybersecurity centers and organizations; and 
(C)comparable initiatives led by other Federal departments or agencies that support long-term public-private cybersecurity collaboration; and (2)make recommendations for improvements and the requirements and resources necessary to institutionalize and strengthen the initiatives described in subparagraphs (A) through (C) of paragraph (1). 
(b)Report 
(1)In generalThe Secretary of Defense shall submit to the congressional defense committees a report on the review, assessment, and recommendations under subsection (a). (2)FormThe report required under paragraph (1) may be submitted in unclassified or classified form, as necessary. 
(c)DefinitionIn this section, the term critical infrastructure has the meaning given such term in section 1016(e) of the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 (42 U.S.C. 5195c(e)). 1729.Cyber capabilities and interoperability of the National Guard (a)Evaluation (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Homeland Security of the House of Representatives an evaluation of the statutes, rules, regulations and standards that pertain to the use of the National Guard for the response to and recovery from significant cyber incidents. 
(2)Consideration of inputsIn conducting the evaluation under paragraph (1), the Secretary of Defense shall consult with the Secretary of Homeland Security and may solicit and consider inputs from the following: (A)The heads of Federal agencies determined appropriate by the Secretary of Defense. 
(B)State governors. (C)The heads of other non-Federal entities as determined appropriate by the Secretary of Defense. 
(b)Elements of evaluationThe evaluation required under subsection (a) shall include review of the following: (1)Regulations promulgated under section 903 of title 32, United States Code, to clarify when and under what conditions the National Guard could respond to a cyber attack as a homeland defense activity under section 902 of such title. 
(2)Guidance promulgated regarding how units of the National Guard shall collaborate with relevant civil, law enforcement, and cybersecurity agencies when conducting a homeland defense activity under section 902 of title 32, United States Code. (c)Update to certain regulations and guidanceIf the Secretary of Defense determines such is appropriate based on the evaluation required under subsection (a) and the review described in subsection (b), the Secretary shall update— 
(1)the regulations referred to in subsection (b)(1); and (2)the guidance referred to in subsection (b)(2). 
(d)Update to the National Cyber Incident Response PlanNot later than 270 days after the date of the enactment of this Act, the Secretary of Homeland Security, in coordination with the Secretary of Defense, may update the National Cyber Incident Response Plan to address any changes made by the Secretary of Defense to the roles and responsibilities of the National Guard for the response to and recovery from significant cyber incidents. (e)Joint briefingsNot later than 300 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Homeland Security shall jointly brief the congressional defense committees, the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives on the following: 
(1)The results of the evaluation required under subsection (a)(1), including the utilization of any input provided to the Secretary of Defense pursuant to subsection (a)(2). (2)Any updated regulations or guidance in accordance with subsection (c). 
(3)Any update by the Secretary of Homeland Security to the National Cyber Incident Response Plan pursuant to subsection (d). (4)How the Department of Defense, including the National Guard, and the Department of Homeland Security, including the Cybersecurity and Infrastructure Security Agency and the Federal Emergency Management Agency, will collaborate with each other and with relevant law enforcement, State governments, and other non-Federal entities when responding to and recovering from significant cyber incidents. 
(f)DefinitionThe term significant cyber incident means a cyber incident that results, or several related cyber incidents that result, in demonstrable harm to— (1)the national security interests, foreign relations, or economy of the United States; or 
(2)the public confidence, civil liberties, or public health and safety of the American people. 1730.Evaluation of non-traditional cyber support to the Department of Defense (a)RequirementNot later than 270 days after the date of the enactment of this Act, the Principal Cyber Advisor to the Secretary of Defense, in conjunction with the Under Secretary for Personnel and Readiness of the Department of Defense and the Principal Cyber Advisors of the military services, shall submit to the congressional defense committees an evaluation of reserve models tailored to the support of cyberspace operations for the Department. 
(b)ElementsThe evaluation conducted under subsection (a) shall include assessment of the following: (1)The capabilities and deficiencies in military and civilian personnel with needed cybersecurity expertise, and the quantity of personnel with such expertise, within the Department. 
(2)The potential for a uniformed, civilian, or mixed cyber reserve force to remedy shortfalls in expertise and capacity. (3)The ability of the Department to attract the personnel with the desired expertise to either a uniformed or civilian cyber reserve force. 
(4)The number of personnel, their skills, additional infrastructure required, funding, and the composition of a cyber reserve force that would be required to meet the needs of the Department. (5)Alternative models for establishing a cyber reserve force, including the following: 
(A)A traditional uniformed military reserve component. (B)A nontraditional uniformed military reserve component, with respect to drilling and other requirements such as grooming and physical fitness. 
(C)Nontraditional civilian cyber reserve options. (D)Hybrid options. 
(E)Models of reserve support used by international allies and partners. (6)The impact each of the cyber reserve models would have on active duty and existing reserve forces, including the following: 
(A)Recruiting. (B)Promotion. 
(C)Retention. (D)Relocation. 
(7)The impact each of the cyber reserve models would have on the Cyber Operations Forces total force, including the following: (A)Cyber operations forces training. 
(B)Cyber operations forces individual and unit readiness. (C)Cyber operations forces training ranges and cyber warfighting architectures. 
(D)Infrastructure supporting Cyber Operations Forces. (8)The impact each of the cyber reserve models would have on the private sector, particularly during and immediately after a major cyber incident. 
(9)An evaluation of work conducted to date by the Department of Defense in response to the 2014 Report of the Reserve Forces Policy Board on Department of Defense Cyber Approach: Use of the National Guard and Reserve in the Cyber Mission Force. 1731.Integrated cybersecurity center plan (a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security, in coordination with the Secretary of Defense, the Attorney General, the Director of the Federal Bureau of Investigation, and the Director of National Intelligence, shall submit to the relevant congressional committees a report on Federal cybersecurity centers and the potential for better coordination of Federal cybersecurity efforts at an integrated cybersecurity center within the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security in furtherance of the functions specified in section 2209 of the Homeland Security Act of 2002 (6 U.S.C. 659). 
(b)ContentsTo prepare the report required by subsection (a), the Secretary of Homeland Security shall aggregate information from components of the Department of Homeland Security with information provided to the Secretary of Homeland Security by the Secretary of Defense, the Attorney General, the Director of the Federal Bureau of Investigation, and the Director of National Intelligence. Such aggregated information shall relate to the following topics: (1)Any challenges regarding capacity and funding identified by the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation, the Attorney General, the Secretary of Defense, and the Director of National Intelligence that negatively impact coordination with the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security in furtherance of the security and resilience of critical infrastructure. 
(2)Distinct statutory authorities identified by the Secretary of Homeland Security, the Attorney General, the Director of the Federal Bureau of Investigation, the Secretary of Defense, or the Director of National Intelligence that should not be leveraged by an integrated cybersecurity center within the Cybersecurity and Infrastructure Security Agency. (3)Any challenges associated with effective mission coordination and deconfliction between the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security and other Federal agencies that could be addressed with the creation of an integrated cybersecurity center within the Cybersecurity and Infrastructure Security Agency. 
(4)How capabilities or missions of existing Federal cyber centers could benefit from greater integration or collocation to support cybersecurity collaboration with critical infrastructure at an integrated cybersecurity center within the Cybersecurity and Infrastructure Security Agency, including the following Federal cyber centers: (A)The National Security Agency’s Cyber Threat Operations Center. 
(B)United States Cyber Command’s Joint Operations Center. (C)Elements of the Office of the Director of National Intelligence, as determined appropriate by the Director 
(D)The Federal Bureau of Investigation’s National Cyber Investigative Joint Task Force. (E)The Department of Defense’s Defense Cyber Crime Center. 
(c)ElementsThe report required under subsection (a) shall— (1)identify any challenges regarding the Cybersecurity and Infrastructure Security Agency’s current authorities, structure, resources, funding, ability to recruit and retain its workforce, or interagency coordination that negatively impact the ability of the Agency to fulfill its role as the central coordinator for critical infrastructure cybersecurity and resilience pursuant to its authorities under the Homeland Security Act of 2002, and information on how establishing an integrated cybersecurity center within the Cybersecurity and Infrastructure Security Agency would address such challenges; 
(2)identify any facility needs for the Cybersecurity and Infrastructure Security Agency to adequately host personnel, maintain sensitive compartmented information facilities, and other resources to serve as the primary coordinating body charged with forging whole-of-government, public-private collaboration in cybersecurity, pursuant to such authorities; (3)identify any lessons from national-level efforts by United States allies, such as the United Kingdom’s National Cyber Security Centre, to determine whether an integrated cybersecurity center within the Cybersecurity and Infrastructure Security Agency should be similarly organized into an unclassified environment and a classified environment; 
(4)recommend any changes to procedures and criteria for increasing and expanding the participation and integration of public- and private-sector personnel into Federal cyber defense and security efforts, including continuing limitations or hurdles in the security clearance program for private sector partners and integrating private sector partners into a Cybersecurity and Infrastructure Security Agency integrated cyber center; and (5)propose policies, programs, or practices that could overcome challenges identified in the aggregated information under subsection (b), including the potential creation of an integrated cybersecurity center within the Cybersecurity and Infrastructure Security Agency, accompanied by legislative proposals, as appropriate. 
(d)PlanUpon submitting the report pursuant to subsection (a), the Secretary of Homeland Security, in coordination with the Secretary of Defense, the Attorney General, the Director of the Federal Bureau of Investigation, and the Director of National Intelligence, may submit to the relevant congressional committees a plan to establish an integrated cybersecurity center within the Cybersecurity and Infrastructure Security Agency, if appropriate, or to implement other mechanisms for improving cybersecurity coordination among the Federal cyber centers specified in subsection (b)(4). (e)Privacy reviewThe Privacy Officers of the Department of Homeland Security, the Department of Defense, the Department of Justice, and the Federal Bureau of Investigation, and the Director of National Intelligence shall review and provide to the relevant congressional committees comment, as appropriate, on each report and legislative proposal submitted under this section. 
(f)DefinitionIn this section, the term relevant congressional committees means— (1)in the House of Representatives— 
(A)the Committee on Armed Services; (B)the Committee on the Judiciary; 
(C)the Permanent Select Committee on Intelligence; and (D)the Committee on Homeland Security; and 
(2)in the Senate— (A)the Committee on Armed Services; 
(B)the Committee on the Judiciary; (C)the Select Committee on Intelligence; and 
(D)the Committee on Homeland Security and Governmental Affairs. 1732.Assessment of cyber operational planning and deconfliction policies and processes (a)AssessmentNot later than August 1, 2021, the Principal Cyber Advisor of the Department of Defense and the Commander of United States Cyber Command shall jointly, in coordination with the Under Secretary of Defense for Policy, the Under Secretary of Defense for Intelligence and Security, and the Chairman of the Joint Chiefs of Staff, conduct and complete an assessment on the operational planning and deconfliction policies and processes that govern cyber operations of the Department of Defense. 
(b)ElementsThe assessment required by subsection (a) shall include evaluations as to whether— (1)the joint targeting cycle and relevant operational and targeting databases are suitable for the conduct of timely and well-coordinated cyber operations; 
(2)each of the policies and processes in effect to facilitate technical, operational, and capability deconfliction are appropriate for the conduct of timely and effective cyber operations; (3)intelligence gain-loss decisions made by Cyber Command are sufficiently well-informed and made in timely fashion; 
(4)relevant intelligence data and products are consistently available and distributed to relevant planning and operational elements in Cyber Command; (5)collection operations and priorities meet the operational requirements of Cyber Command; and 
(6)authorities relevant to intelligence, surveillance, and reconnaissance and operational preparation of the environment are delegated to the appropriate level. (c)BriefingNot later than September 1, 2021, the Principal Cyber Advisor and the Commander of United States Cyber Command shall provide to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a briefing on the findings of the assessment completed under subsection (a), including discussion of planned policy and process changes, if any, relevant to cyber operations. 
1733.Pilot program on cybersecurity capability metrics 
(a)Pilot program requiredThe Secretary of Defense, acting through the Chief Information Officer of the Department of Defense and the Commander of United States Cyber Command, shall conduct a pilot program to assess the feasibility and advisability of developing and using speed-based metrics to measure the performance and effectiveness of security operations centers and cyber security service providers in the Department of Defense. (b)Requirements (1)Development of metrics (A)Not later than July 1, 2021, the Chief Information Officer and the Commander shall jointly develop metrics described in subsection (a) to carry out the pilot program under such subsection. 
(B)The Chief Information Officer and the Commander shall ensure that the metrics developed under subparagraph (A) are commensurate with the representative timelines of nation-state and non-nation-state actors when gaining access to, and compromising, Department networks. (2)Use of metrics (A)Not later than December 1, 2021, the Secretary shall, in carrying out the pilot program required by subsection (a), begin using the metrics developed under paragraph (1) of this subsection to assess select security operations centers and cyber security service providers, which the Secretary shall select specifically for purposes of the pilot program, for a period of not less than four months. 
(B)In carrying out the pilot program under subsection (a), the Secretary shall evaluate the effectiveness of operators, capabilities available to operators, and operators’ tactics, techniques, and procedures. (c)AuthoritiesIn carrying out the pilot program under subsection (a), the Secretary may— 
(1)assess select security operations centers and cyber security service providers— (A)over the course of their mission performance; or 
(B)in the testing and accreditation of cybersecurity products and services on test networks designated pursuant to section 1658 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92); and (2)assess select elements’ use of security orchestration and response technologies, modern endpoint security technologies, Big Data Platform instantiations, and technologies relevant to zero trust architectures. 
(d)Briefing 
(1)In generalNot later than March 1, 2022, the Secretary shall brief the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives on the findings of the Secretary with respect to the pilot program required by subsection (a). (2)ElementsThe briefing provided under paragraph (1) shall include the following: 
(A)The pilot metrics developed under subsection (b)(1). (B)The findings of the Secretary with respect to the assessments carried out under subsection (b)(2). 
(C)An analysis of the utility of speed-based metrics in assessing security operations centers and cyber security service providers. (D)An analysis of the utility of the extension of the pilot metrics to or speed-based assessment of the Cyber Mission Forces. 
(E)An assessment of the technical and procedural measures that would be necessary to meet the speed-based metrics developed and applied in the pilot program. 1734.Assessment of effect of inconsistent timing and use of Network Address Translation in Department of Defense networks (a)In generalNot later than March 1, 2021, the Chief Information Officer of the Department of Defense shall conduct comprehensive assessments as follows: 
(1)Timing variability in Department networksThe Chief Information Officer shall characterize— (A)timing variability across Department information technology and operational technology networks, appliances, devices, applications, and sensors that generate time-stamped data and metadata used for cybersecurity purposes; 
(B)how timing variability affects current, planned, and potential capabilities for detecting network intrusions that rely on correlating events and the sequence of events; and (C)how to harmonize standard of timing across Department networks. 
(2)Use of Network Address TranslationThe Chief Information Officer shall characterize— (A)why and how the Department is using Network Address Translation (NAT) and multiple layers and nesting of Network Address Translation; 
(B)how using Network Address Translation affects the ability to link malicious communications detected at various network tiers to specific endpoints or hosts to enable prompt additional investigations, quarantine decisions, and remediation activities; and (C)what steps and associated cost and schedule are necessary to eliminate the use of Network Address Translation or to otherwise provide transparency to network defenders, including options to accelerate the transition from Internet Protocol version 4 to Internet Protocol version 6. 
(b)RecommendationThe Chief Information Officer and the Principal Cyber Advisor shall submit to the Secretary of Defense a recommendation to address the assessments conducted under subsection (a), including whether and how to revise the cyber strategy of the Department. (c)BriefingNot later than April 1, 2021, the Chief Information Officer shall brief the congressional defense committees on the findings of the Chief Information Officer with respect to the assessments conducted under subsection (a) and the recommendation submitted under subsection (b). 
1735.Integration of Department of Defense user activity monitoring and cybersecurity 
(a)Integration of plans, capabilities, and systemsThe Secretary of Defense shall integrate the plans, capabilities, and systems for user activity monitoring, and the plans, capabilities, and systems for endpoint cybersecurity and the collection of metadata on network activity for cybersecurity to enable mutual support and information sharing. (b)RequirementsIn carrying out subsection (a), the Secretary shall— 
(1)consider using the Big Data Platform instances that host cybersecurity metadata for storage and analysis of all user activity monitoring data collected across the Department of Defense Information Network at all security classification levels; (2)develop policies and procedures governing access to user activity monitoring data or data derived from user activity monitoring by cybersecurity operators; and 
(3)develop processes and capabilities for using metadata on host and network activity for user activity monitoring in support of the insider threat mission. (c)Congressional briefingNot later than October 1, 2021, the Secretary shall provide a briefing to the congressional defense committees on actions taken to carry out this section. 
1736.Defense industrial base cybersecurity sensor architecture plan 
(a)Defense industrial base cybersecurity sensor architecture program assessmentNot later than 180 days after the date of the enactment of this Act, the Principal Cyber Advisor of the Department of Defense, in consultation with the Chief Information Officer of the Department, the Under Secretary of Defense for Acquisition and Sustainment, the Under Secretary of Defense for Intelligence and Security, and the Commander of United States Cyber Command, shall complete an assessment of the feasibility, suitability, and resourcing required to establish a Defense Industrial Base Cybersecurity Sensor Architecture Program, responsible for deploying commercial-off-the-shelf solutions to remotely monitor the public-facing internet attack surface of the defense industrial base. (b)ElementsThe assessment required under subsection (a) shall include the following: 
(1)Definition of an architecture, concept of operations, and governance structure that— (A)will allow for the instrumentation and collection of cybersecurity data on the public-facing internet attack surfaces of defense industrial base contractors in a manner that is compatible with the Department’s existing or future capabilities for analysis, and instrumentation and collection, as appropriate, of cybersecurity data within the Department of Defense Information Network; 
(B)includes the expected scale, schedule, and guiding principles of deployment; (C)is consistent with the defense industrial base cybersecurity policies and programs of the Under Secretary of Defense for Acquisition and Sustainment and the Chief Information Officer; and 
(D)includes an acquisition strategy for sensor capabilities that optimizes required capability, scalability, cost, and intelligence and cybersecurity requirements. (2)Roles and responsibilities of the persons referred to in subsection (a) in implementing and executing the plan. 
(c)ConsultationIn conducting the assessment required under subsection (a), the Principal Cyber Advisor shall consult with and solicit recommendations from representative industry stakeholders across the defense industrial base regarding the elements described in subsection (b) and potential stakeholder costs of compliance. (d)BriefingUpon completion of the assessment required under subsection (a), the Principal Cyber Advisor shall provide a briefing to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives on the assessment. 
1737.Assessment on defense industrial base participation in a threat information sharing program 
(a)Defense industrial base threat information program assessmentNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall complete an assessment of the feasibility, suitability, and definition of, and resourcing required to establish, a defense industrial base threat information sharing program to collaborate and share threat information with, and obtain threat information from, the defense industrial base. (b)ElementsThe assessment regarding the establishment of a defense industrial base threat information sharing program under subsection (a) shall include evaluation of the following: 
(1)The feasibility and suitability of, and requirements for, the establishment of a defense industrial base threat information sharing program, including cybersecurity incident reporting requirements applicable to the defense industrial base that— (A)extend beyond mandatory cybersecurity incident reporting requirements as in effect on the day before the date of the enactment of this Act; 
(B)set specific, consistent timeframes for all categories of cybersecurity incident reporting;  (C)establish a single clearinghouse for all mandatory cybersecurity incident reporting to the Department of Defense, including incidents involving covered unclassified information, and classified information; and  
(D)provide that, unless authorized or required by another provision of law or the element of the defense industrial base making the report consents, nonpublic information of which the Department becomes aware only because of a report provided pursuant to the program shall be disseminated and used only for a cybersecurity purpose (as such term is defined in section 102 of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501)) and in support of national defense activities. (2)A mechanism for developing a shared and real-time picture of the threat environment. 
(3)Options for joint, collaborative, and co-located analytics. (4)Possible investments in technology and capabilities to support automated detection and analysis across the defense industrial base. 
(5)Coordinated information tipping, sharing, and deconfliction, as necessary, with relevant Federal Government agencies with similar information sharing programs. (6)Processes for direct sharing of threat information related to a specific defense industrial base entity with such entity. 
(7)Mechanisms for providing defense industrial base entities with clearances for national security information access, as appropriate. (8)Requirements to consent to queries of foreign intelligence collection databases related to a specific defense industrial base entity as a condition of participation in the threat information sharing program. 
(9)Recommendations with respect to threat information sharing program participation, including the following: (A)Incentives for defense industrial base entities to participate in the threat information sharing program. 
(B)Mandating minimum levels of threat information sharing program participation for any entity that is part of the defense industrial base. (C)Procurement prohibitions on any defense industrial base entity that are not in compliance with the requirements of the threat information sharing program.  
(D)Waiver authority and criteria. (E)Adopting tiers of requirements for participation within the threat information sharing program based on— 
(i)the role of and relative threats related to defense industrial base entities; and (ii)Cybersecurity Maturity Model Certification level.  
(10)Options to utilize an existing federally recognized information sharing program to satisfy the requirement for a threat information sharing program if— (A)the existing program includes, or is modified to include, two-way sharing of threat information that is specifically relevant to the defense industrial base; and 
(B)such a program is coordinated with other Federal Government agencies with existing information sharing programs where overlap occurs.  (11)Methods to encourage participation of defense industrial base entities in appropriate private sector information sharing and analysis centers (ISACs). 
(12)Methods to coordinate collectively with defense industrial base entities to consider methods for mitigating compliance costs. (13)The resources needed, governance roles and structures required, and changes in regulation or law needed for execution of a threat information sharing program, as well as any other considerations determined relevant by the Secretary. 
(14)Identification of any barriers that would prevent the establishment of a defense industrial base threat information sharing program. (c)ConsultationIn conducting the assessment required under subsection (a), the Secretary of Defense shall consult with and solicit recommendations from representative industry stakeholders across the defense industrial base regarding the elements described in subsection (b) and potential stakeholder costs of compliance. 
(d)Determination and briefingUpon completion of the assessment required under subsection (a), the Secretary of Defense shall make a determination regarding the establishment by the end of fiscal year 2021 of a defense industrial base threat information sharing program and provide a briefing to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives on— (1)the findings of the Secretary with respect to such assessment and such determination; and 
(2)such implementation plans as the Secretary may have arising from such findings. (e)ImplementationIf the Secretary of Defense makes a positive determination pursuant to subsection (d) of the feasibility and suitability of establishing a defense industrial base threat information sharing program, the Secretary shall establish such program. Not later than 180 days after a positive determination, the Secretary of Defense shall promulgate such rules and regulations as are necessary to establish the defense industrial base threat information sharing program under this section. 
1738.Assistance for small manufacturers in the defense industrial supply chain on matters relating to cybersecurity 
(a)In generalSubject to the availability of appropriations, the Secretary of Defense, in consultation with the Director of the National Institute of Standards and Technology, may award financial assistance to a Center for the purpose of providing cybersecurity services to small manufacturers. (b)CriteriaIf the Secretary carries out subsection (a), the Secretary, in consultation with the Director, shall establish and publish on the grants.gov website, or successor website, criteria for selecting recipients for financial assistance under this section. 
(c)Use of financial assistanceFinancial assistance under this section— (1)shall be used by a Center to provide small manufacturers with cybersecurity services, including— 
(A)compliance with the cybersecurity requirements of the Department of Defense Supplement to the Federal Acquisition Regulation, including awareness, assessment, evaluation, preparation, and implementation of cybersecurity services; and (B)achieving compliance with the Cybersecurity Maturity Model Certification framework of the Department of Defense; and 
(2)may be used by a Center to employ trained personnel to deliver cybersecurity services to small manufacturers. (d)Biennial reports (1)In generalNot less frequently than once every two years, the Secretary shall submit to the congressional defense committees, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Science, Space, and Technology of the House of Representatives a report on financial assistance awarded under this section. 
(2)ContentsTo the extent practicable, each report submitted under paragraph (1) shall include the following with respect to the years covered by each such report: (A)The number of small manufacturers assisted. 
(B)A description of the cybersecurity services provided. (C)A description of the cybersecurity matters addressed. 
(D)An analysis of the operational effectiveness and cost-effectiveness of such cybersecurity services. (e)TerminationThe authority of the Secretary to award financial assistance under this section shall terminate on the date that is five years after the date of the enactment of this section. 
(f)DefinitionsIn this section: (1)CenterThe term Center has the meaning given such term in section 25(a) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(a)). 
(2)Small manufacturerThe term small manufacturer has the meaning given such term in section 1644(g) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2224 note). 1739.Assessment on defense industrial base cybersecurity threat hunting program (a)Assessment requiredNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall complete an assessment of the feasibility, suitability, definition of, and resourcing required to establish a defense industrial base cybersecurity threat hunting program to actively identify cybersecurity threats and vulnerabilities within the defense industrial base.  
(b)ElementsThe assessment required under section (a) shall include evaluation of the following: (1)Existing defense industrial base cybersecurity threat hunting policies and programs, including the threat hunting elements at each level of the compliance-based Cybersecurity Maturity Model Certification program of the Department of Defense, including requirements germane to continuous monitoring, discovery, and investigation of anomalous activity indicative of a cybersecurity incident. 
(2)The suitability of a continuous cybersecurity threat hunting program, as a supplement to the cyber hygiene requirements of the Cybersecurity Maturity Model Certification, including consideration of the following: (A)Collection and analysis of metadata on network activity to detect possible intrusions. 
(B)Rapid investigation and remediation of possible intrusions. (C)Requirements for mitigating any vulnerabilities identified pursuant to the cybersecurity threat hunting program. 
(D)Mechanisms for the Department of Defense to share with entities in the defense industrial base malicious code, indicators of compromise, and insights on the evolving threat landscape. (3)Recommendations with respect to cybersecurity threat hunting program participation of prime contractors and subcontractors, including relating to the following: 
(A)Incentives for defense industrial base entities to share with the Department of Defense threat and vulnerability information collected pursuant to threat monitoring and hunting activities. (B)Mandating minimum levels of program participation for any defense industrial base entity. 
(C)Procurement prohibitions on any defense industrial base entity that is not in compliance with the requirements of the cybersecurity threat hunting program. (D)Waiver authority and criteria.  
(E)Consideration of a tiered cybersecurity threat hunting program that takes into account the following: (i)The cybersecurity maturity of defense industrial base entities. 
(ii)The roles of such entities. (iii)Whether each such entity possesses classified information or controlled unclassified information and covered defense networks. 
(iv)The covered defense information to which each such entity has access as a result of contracts with the Department of Defense.  (4)Whether the continuous cybersecurity threat-hunting program described in paragraph (2) should be conducted by— 
(A)qualified prime contractors or subcontractors;  (B)accredited third-party cybersecurity vendors; 
(C)with contractor consent— (i)United States Cyber Command; or 
(ii)a component of the Department of Defense other than United States Cyber Command; (D)the deployment of network sensing technologies capable of identifying and filtering malicious network traffic; or  
(E)a combination of the entities specified in subparagraphs (A) through (D). (5)The resources necessary, governance structures or changes in regulation or law needed, and responsibility for execution of a defense industrial base cybersecurity threat hunting program, as well as any other considerations determined relevant by the Secretary. 
(6)A timelime for establishing the defense industrial base cybersecurity threat hunting program not later than two years after the date of the enactment of this Act. (7)Identification of any barriers that would prevent such establishment. 
(c)ConsultationIn conducting the assessment required under subsection (a), the Secretary of Defense shall consult with and solicit recommendations from representative industry stakeholders across the defense industrial base regarding the elements described in subsection (b) and potential stakeholder costs of compliance. (d)Determination and briefingUpon completion of the assessment required under subsection (a), the Secretary of Defense shall make a determination regarding the establishment of a defense industrial base cybersecurity threat hunting program and provide a briefing to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives on— 
(1)the findings of the Secretary with respect to such assessment and such determination; and (2)such implementation plans as the Secretary may have arising from such findings. 
(e)ImplementationIf the Secretary of Defense makes a positive determination pursuant to subsection (d) of the feasibility and suitability of establishing a defense industrial base threat cybersecurity threat hunting program, the Secretary shall establish such program. Not later than 180 days after a positive determination, the Secretary of Defense shall promulgate such rules and regulations as are necessary to establish the defense industrial base cybersecurity threat hunting program under this section. 1740.Defense Digital Service (a)Relationship with United States Digital ServiceNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense and the Administrator of the United States Digital Service shall establish a direct relationship between the Department of Defense and the United States Digital Service to address authorities, hiring processes, roles, and responsibilities of the Defense Digital Service. 
(b)CertificationNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense and the Administrator of the United States Digital Service shall jointly certify to the congressional defense committees, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Oversight and Reform of the House of Representatives that the skills and qualifications of the Department of Defense personnel assigned to and supporting the core functions of the Defense Digital Service are consistent with the skills and qualifications United States Digital Service personnel. (c)BriefingNot later than 150 days after the date of the enactment of this Act, the Secretary of Defense and the Administrator of the United States Digital Service shall provide to the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Armed Services and the Committee on Oversight and Reform of the House of Representatives a briefing on the relationship established in subsection (a). 
1741.Matters concerning the College of Information and Cyberspace and limitation of funding for National Defense University 
(a)ProhibitionsThe Secretary of Defense may not— (1)eliminate, divest, downsize, reorganize, or seek to reduce the number of students educated at the College of Information and Cyberspace of the National Defense University, or 
(2)obligate or expend more than 60 percent of the funds authorized to be appropriated by this Act for fiscal year 2021 for the National Defense University,until 60 days after the date on which the congressional defense committees receive the report required by subsection (d). (b)AssessmentThe Chairman of the Joint Chiefs of Staff, in consultation with the Under Secretary of Defense for Policy, the Under Secretary of Defense for Personnel and Readiness, the Principal Cyber Advisor, the Principal Information Operations Advisor of the Department of Defense, the Chief Information Officer of the Department, the Chief Financial Officer of the Department, and the Commander of United States Cyber Command, shall assess requirements for joint professional military education and civilian leader education in the information environment and cyberspace domain to support the Department and other national security institutions of the Federal Government. 
(c)Further assessment, determination, and reviewThe Under Secretary of Defense for Policy, in consultation with the Under Secretary of Defense for Personnel and Readiness, the Principal Cyber Advisor, the Principal Information Operations Advisor of the Department of Defense, the Chief Information Officer of the Department, the Chief Financial Officer of the Department, the Chairman of the Joint Chiefs of Staff, and the Commander of United States Cyber Command, shall— (1)determine whether the importance, challenges, and complexity of the modern information environment and cyberspace domain warrant— 
(A)a college at the National Defense University, a college independent of the National Defense University whose leadership is responsible to the Office of the Secretary of Defense, or an independent public or private university; and (B)the provision of resources, services, and capacity at levels that are the same as, or decreased or enhanced in comparison to, those resources, services, and capacity in place at the College of Information and Cyberspace on January 1, 2019; 
(2)review the plan proposed by the National Defense University for eliminating the College of Information and Cyberspace and reducing and restructuring the information and cyberspace faculty, course offerings, joint professional military education and degree and certificate programs, and other services provided by the College and the effects of such changes on the military and civilian personnel requirements of the cyber workforce; (3)assess the changes made to the College of Information and Cyberspace since January 1, 2019, and the actions necessary to reverse those changes, including relocating the College and its associated budget, faculty, staff, students, and facilities outside of the National Defense University; and 
(4)determine the Department of Defense’s overall personnel requirement for cyber and information educated military and civilian personnel. (d)Report requiredNot later than March 1, 2021, the Secretary shall present to the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate a briefing, and not later than May 1, 2021, the Secretary shall submit to such committees a report, on— 
(1)the findings of the Secretary with respect to the assessments, determinations, and reviews conducted under subsections (b) and (c); and (2)such recommendations as the Secretary may have for higher education needs in the information environment and cyberspace domain. 
1742.Department of Defense cyber hygiene and Cybersecurity Maturity Model Certification framework 
(a)Cyber security practices and capabilities in the Department of Defense 
(1)In generalNot later than March 1, 2021, the Secretary of Defense, acting through the Chief Information Officer of the Department of Defense and the Commander, Joint Forces Headquarters-Department of Defense Information Network, shall assess each Department component against the Cybersecurity Maturity Model Certification (CMMC) framework and submit to the congressional defense committees a report that identifies each such component’s CMMC level and implementation of the cybersecurity practices and capabilities required in each of the levels of the CMMC framework. The report shall include, for each component that does not achieve at least level 3 status (referred to as good cyber hygiene in CMMC Model ver. 1.02), a determination as to whether and details as to how— (A)such component will implement relevant security measures to achieve a desired CMMC or other appropriate capability and performance threshold prior to March 1, 2022; and 
(B)such component will mitigate potential risks until such measures are implemented. (2)Comptroller General report requiredNot later than 180 days after the submission of the report required under paragraph (1), the Comptroller General of the United States shall conduct an independent review of the report and provide a briefing to the congressional defense committees on the findings of the review. 
(b)Briefing on implementation of certain cybersecurity recommendationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the congressional defense committees a briefing regarding the plans of the Secretary to implement certain cybersecurity recommendations to ensure— (1)the Chief Information Officer of the Department of Defense takes appropriate steps to ensure implementation of Department of Defense Cybersecurity Culture and Compliance Initiative (DC3I) tasks; 
(2)Department components develop plans with scheduled completion dates to implement any remaining Cybersecurity Discipline Implementation Plan (CDIP) tasks overseen by the Chief Information Officer; (3)the Deputy Secretary of Defense identifies a Department component to oversee the implementation of any CDIP tasks not overseen by the Chief Information Officer and reports on progress relating to such implementation; 
(4)Department components accurately monitor and report information on the extent that users have completed Cyber Awareness Challenge training, as well as the number of users whose access to the Department network was revoked because such users have not completed such training; (5)the Chief Information Officer ensures all Department components, including Defense Advanced Research Projects Agency (DARPA), require their users to take Cyber Awareness Challenge training; and 
(6)the Chief Information Officer assesses the extent to which senior leaders of the Department have more complete information to make risk-based decisions, and revise the recurring reports (or develop a new report) accordingly, including information relating to the Department’s progress on implementing— (A)cybersecurity practices identified in cyber hygiene initiatives; and 
(B)cyber hygiene practices to protect Department networks from key cyberattack techniques. (c)Cybersecurity maturity model certification funding limitationOf the funds authorized to be appropriated by this Act for fiscal year 2021 for implementation of the CMMC, not more than 60 percent of such funds may be obligated or expended until the Under Secretary of Defense for Acquisition and Sustainment delivers to the congressional defense committees a plan for implementation of the CMMC via requirements in procurement contracts, developed in coordination with the Principal Cyber Advisor and the Chief Information Officer of the Department of Defense. The plan shall include a timeline for pilot activities, a description of the planned relationship between Department of Defense and the auditing or accrediting bodies, a funding and activity profile for the Defense Industrial Base Cybersecurity Assessment Center, and a description of efforts to ensure that the service acquisition executives and service program managers are equipped to implement the CMMC requirements and facilitate contractors’ meeting relevant requirements. 
1743.Extension of sunset for pilot program on regional cybersecurity training center for the Army National GuardSection 1651(e) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 32 U.S.C. 501 note) is amended by striking shall expire on the date that is two years after the date of the enactment of this Act and inserting shall expire on August 31, 2022. 1744.National cyber exercises (a)RequirementNot later than December 31, 2023, the Secretary of Homeland Security, in coordination with the Director of National Intelligence, the Attorney General, and the Secretary of Defense, shall conduct an exercise, which may be a tabletop exercise, to test the resilience, response, and recovery of the United States to a significant cyber incident impacting critical infrastructure. The Secretary shall convene similar exercises not fewer than three times, in consultation with such officials, until 2033. 
(b)Planning and preparationThe exercises required under subsection (a) shall be prepared by— (1)appropriate personnel from— 
(A)the Department of Homeland Security; (B)the Department of Defense; and 
(C)the Department of Justice; and (2)appropriate elements of the intelligence community, identified by the Director of National Intelligence. 
(c)Submission to CongressFor each fiscal year in which an exercise is planned, the Secretary, in coordination with the Director of National Intelligence, the Attorney General, and the Secretary of Defense, shall submit to the appropriate congressional committees a plan for the exercise not later than 180 days prior to the exercise. Each such plan shall include information regarding the goals of the exercise at issue, how the exercise is to be carried out, where and when the exercise will take place, how many individuals are expected to participate from each Federal agency specified in subsection (b), and the costs or other resources associated with the exercise. (d)Participants (1)Federal Government participantsAppropriate personnel from the following Federal agencies shall participate in each exercise required under subsection (a): 
(A)The Department of Homeland Security. (B)The Department of Defense, as identified by the Secretary of Defense. 
(C)Elements of the intelligence community, as identified by the Director of National Intelligence. (D)The Department of Justice, as identified by the Attorney General. 
(E)Sector-specific agencies, as determined by the Secretary of Homeland Security. (2)State and local governmentsThe Secretary shall invite representatives from State, local, and Tribal governments to participate in each exercise required under subsection (a) if the Secretary determines such is appropriate. 
(3)Private entitiesDepending on the nature of an exercise being conducted under subsection (a), the Secretary, in consultation with the senior representative of the sector-specific agencies participating in such exercise in accordance with paragraph (1)(E), shall invite the following individuals to participate: (A)Representatives from appropriate private entities. 
(B)Other individuals whom the Secretary determines will best assist the United States in preparing for, and defending against, a significant cyber incident impacting critical infrastructure. (4)International partnersDepending on the nature of an exercise being conducted under subsection (a), the Secretary may, in coordination with the Secretary of State, invite allies and partners of the United States to participate in such exercise. 
(e)ObserversThe Secretary may invite representatives from the executive and legislative branches of the Federal Government to observe an exercise required under subsection (a). (f)ElementsEach exercise required under subsection (a) shall include the following elements: 
(1)Exercising the orchestration of cybersecurity response and the provision of cyber support to Federal, State, local, and Tribal governments and private entities, including the exercise of the command, control, and deconfliction of— (A)operational responses through interagency coordination processes and response groups; and 
(B)each Federal agency participating in such exercise in accordance with subsection (d)(1). (2)Testing of the information sharing needs and capabilities of exercise participants. 
(3)Testing of the relevant policy, guidance, and doctrine, including the National Cyber Incident Response Plan of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security. (4)Testing of the integration and interoperability between the entities participating in the exercise in accordance with subsection (d). 
(5)Exercising the integration and interoperability of the cybersecurity operation centers of the Federal Government, as appropriate, in coordination with appropriate cabinet level officials. (g)Briefing (1)In generalNot later than 180 days after the date on which each exercise required under subsection (a) is conducted, the Secretary shall provide to the appropriate congressional committees a briefing on the exercise. 
(2)ContentsEach briefing required under paragraph (1) shall include— (A)an assessment of the decision and response gaps observed in the exercise at issue; 
(B)proposed recommendations to improve the resilience, response, and recovery of the United States to a significant cyber attack against critical infrastructure; and (C)appropriate plans to address the recommendations proposed under subparagraph (B). 
(h)RepealSubsection (b) of section 1648 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1119) is repealed. (i)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Armed Services of the Senate; 
(B)the Committee on Armed Services of the House of Representatives; (C)the Committee on Homeland Security and Governmental Affairs of the Senate; 
(D)the Committee on Homeland Security of the House of Representatives; (E)the Select Committee on Intelligence of the Senate; 
(F)the Permanent Select Committee on Intelligence of the House of Representatives; (G)the Committee on the Judiciary of the Senate; 
(H)the Committee on the Judiciary of the House of Representatives; (I)the Committee on Commerce, Science, and Transportation of the Senate; 
(J)the Committee on Science, Space, and Technology of the House of Representatives; (K)the Committee on Foreign Relations of the Senate; and 
(L)the Committee on Foreign Affairs of the House of Representatives. (2)Element of the intelligence communityThe term element of the intelligence community means an element specified or designated under section 3 of the National Security Act of 1947 (50 U.S.C. 3003). 
(3)Private entityThe term private entity has the meaning given the term in section 102 of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501). (4)SecretaryThe term Secretary means the Secretary of Homeland Security. 
(5)Sector-specific agencyThe term sector-specific agency has the meaning given the term Sector-Specific Agency in section 2201 of the Homeland Security Act of 2002 (6 U.S.C. 651). (6)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, the United States Virgin Islands, Guam, American Samoa, and any other territory or possession of the United States. 
1745.Cybersecurity and Infrastructure Security Agency review 
(a)DHS review 
(1)In generalIn order to strengthen the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security, the Secretary of Homeland Security shall conduct a comprehensive review of the ability of the Agency to fulfill— (A)the missions of the Agency; and 
(B)the recommendations detailed in the report issued by the Cyberspace Solarium Commission under section 1652(k) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232). (2)Elements of reviewThe review conducted under paragraph (1) shall include the following elements: 
(A)An assessment of how additional budget resources could be used by the Cybersecurity and Infrastructure Security Agency for projects and programs that— (i)support the national risk management mission; 
(ii)support public and private-sector cybersecurity; (iii)promote public-private integration; and 
(iv)provide situational awareness of cybersecurity threats. (B)A comprehensive force structure assessment of the Cybersecurity and Infrastructure Security Agency, including— 
(i)a determination of the appropriate size and composition of personnel to accomplish the mission of the Agency, as well as the recommendations detailed in the report issued by the Cyberspace Solarium Commission under section 1652(k) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232); (ii)an assessment of whether existing personnel are appropriately matched to the prioritization of threats in the cyber domain and risks in critical infrastructure; 
(iii)an assessment of whether the Agency has the appropriate personnel and resources to— (I)perform risk assessments, threat hunting, incident response to support both private and public cybersecurity; 
(II)carry out the responsibilities of the Agency related to the security of Federal information and Federal information systems; and (III)carry out the critical infrastructure responsibilities of the Agency, including national risk management; and 
(iv)an assessment of whether current structure, personnel, and resources of regional field offices are sufficient in fulfilling agency responsibilities and mission requirements. (3)Submission of reviewNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to Congress a report detailing the results of the assessments required under paragraph (1), including recommendations to address any identified gaps. 
(b)General Services Administration review 
(1)In generalThe Administrator of the General Services Administration shall— (A)conduct a review of current Cybersecurity and Infrastructure Security Agency facilities and assess the suitability of such facilities to fully support current and projected mission requirements nationally and regionally; and 
(B)make recommendations regarding resources needed to procure or build a new facility or augment existing facilities to ensure sufficient size and accommodations to fully support current and projected mission requirements, including the integration of personnel from the private sector and other departments and agencies. (2)Submission of reviewNot later than one year after the date of the enactment of this Act, the Administrator of the General Services Administration shall submit the review required under subsection (a) to— 
(A)the President; (B)the Secretary of Homeland Security; and 
(C)the Committee on Homeland Security and Governmental Affairs, the Committee on Appropriations, and the Committee on Environment and Public Work of the Senate, and the Committee on Homeland Security, the Committee on Appropriations, the Committee on Oversight and Reform, and the Committee on Transportation and Infrastructure of the House of Representatives. 1746.Report on enabling United States Cyber Command resource allocation (a)In generalNot later than April 15, 2021, the Secretary of Defense shall submit to the congressional defense committees a report detailing the actions the Secretary will undertake to implement clauses (ii) and (iii) of section 167b(d)(2) of title 10, United States Code, including actions to ensure that the Commander of United States Cyber Command has enhanced authority, direction, and control of the Cyber Operations Forces and the equipment budget that enables Cyber Operations Forces’ operations and readiness, beginning with the budget to be submitted to Congress by the President under section 1105(a) of title 31, United States Code, for fiscal year 2024, and the budget justification materials for the Department of Defense to be submitted to Congress in support of such budget. 
(b)ElementsThe report required by subsection (a) shall address the following items: (1)The procedures by which the Principal Cyber Advisor (PCA) will exercise authority, direction, and oversight over the Commander of United States Cyber Command, with respect to Cyber Operations Forces-peculiar equipment and resources. 
(2)The procedures by which the Commander of United States Cyber Command will— (A)prepare and submit to the Secretary program recommendations and budget proposals for Cyber Operations Forces and for other forces assigned to United States Cyber Command; and 
(B)exercise authority, direction, and control over the expenditure of funds for— (i)forces assigned to United States Cyber Command; and 
(ii)Cyber Operations Forces assigned to other unified combatant commands. (3)Recommendations for actions to enable the Commander of United States Cyber Command to execute the budget and acquisition responsibilities of the Commander in excess of currently imposed limits on the Cyber Operations Procurement Fund, including potential increases in personnel to support the Commander. 
(4)The procedures by which the Secretary will categorize and track funding obligated or expended for Cyber Operations Forces-peculiar equipment and capabilities.  (5)The methodology and criteria by which the Secretary will characterize equipment as being Cyber Operations Forces-peculiar. 
1747.Ensuring cyber resiliency of nuclear command and control system 
(a)Plan for implementation of findings and recommendations from first annual assessment of cyber resiliency of nuclear command and control systemNot later than October 1, 2021, the Secretary of Defense shall submit to the congressional defense committees a comprehensive plan, including a schedule and resourcing plan, for the implementation of the findings and recommendations included in the first report submitted under section 499(c)(3) of title 10, United States Code. (b)Concept of operations and oversight mechanism for cyber defense of nuclear command and control systemNot later than October 1, 2021, the Secretary shall develop and establish— 
(1)a concept of operations for defending the nuclear command and control system against cyber attacks, including specification of the— (A)roles and responsibilities of relevant entities within the Office of the Secretary, the military services, combatant commands, the Defense Agencies, and the Department of Defense Field Activities; and 
(B)cybersecurity capabilities to be acquired and employed and operational tactics, techniques, and procedures, including cyber protection team and sensor deployment strategies, to be used to monitor, defend, and mitigate vulnerabilities in nuclear command and control systems; and (2)an oversight mechanism or governance model for overseeing the implementation of the concept of operations developed and established under paragraph (1), related development, systems engineering, and acquisition activities and programs, and the plan required by subsection (a), including specification of the— 
(A)roles and responsibilities of relevant entities within the Office of the Secretary, the military services, combatant commands, the Defense Agencies, and the Department of Defense Field Activities in overseeing the defense of the nuclear command and control system against cyber attacks; (B)responsibilities and authorities of the Strategic Cybersecurity Program in overseeing and, as appropriate, executing— 
(i)vulnerability assessments; and  (ii)development, systems engineering, and acquisition activities; and 
(C)processes for coordination of activities, policies, and programs relating to the cybersecurity and defense of the nuclear command and control system. 1748.Requirements for review of and limitations on the Joint Regional Security Stacks activity (a)Independent review (1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into a contract with a not-for-profit entity or federally-funded research and development center independent of the Department of Defense to conduct a review of the Joint Regional Security Stacks program. 
(2)Matters for inclusionThe review conducted under paragraph (1) shall include each of the following: (A)An assessment of the efficacy of the Joint Regional Security Stacks program and how such program has been managed and executed. 
(B)An analysis of the capabilities and performance of the program as compared to alternative solutions utilizing commercial products and services. (C)An evaluation of the program’s ability to meet Department of Defense performance metrics. 
(D)An assessment of what measures would be required for the program to meet future to meet cost and schedule milestones, including training requirements. (b)Baseline review (1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall undertake a baseline review of the Joint Regional Security Stacks program. 
(2)ElementsThe baseline review undertaken pursuant to paragraph (1) shall determine whether the Joint Regional Security Stacks program— (A)should proceed as a program of record, with modifications as specified in subsection (c), for exclusively the Non-Classified Internet Protocol Network (NIPRNET) or for such network and the Secret Internet Protocol Network (SIPRNET); or 
(B)should be phased out across the Department of Defense with each of the Joint Regional Security Stacks replaced through the institution of cost-effective and capable networking and cybersecurity technologies, architectures, and operational concepts within five years of the date of the enactment of this Act. (3)IncorporationThe baseline review shall incorporate the results of the review conducted under subsection (a). 
(c)Plan to transition to program of recordIf the Secretary of Defense determines under subsection (b) that the Joint Regional Security Stacks program should proceed, not later than October 1, 2021, the Secretary shall develop a plan to transition such program to a program of record, governed by standard Department of Defense acquisition program requirements and practices, including the following: (1)Baseline operational requirements documentation. 
(2)An acquisition strategy and baseline. (3)A program office and responsible program manager, under the oversight of the Under Secretary of Defense for Acquisition and Sustainment and the Chief Information Officer of the Department of Defense, responsible for pertinent doctrine, organization, training, materiel, leadership and education, personnel, facilities and policy matters, and the development of effective tactics, techniques, and procedures. 
(4)Manning and training requirements documentation. (5)Operational test planning. 
(d)Limitations 
(1)Limitation on use of fundsNone of the funds authorized to be appropriated by this Act may be used to field Joint Regional Security Stacks on the Secret Internet Protocol Network in fiscal year 2021. (2)Limitation on operational deploymentThe Secretary of Defense may not conduct an operational deployment of Joint Regional Security Stacks to the Secret Internet Protocol Network in fiscal year 2021. 
(e)Submission to CongressNot later than December 1, 2021, the Secretary shall submit to the congressional defense committees— (1)the findings of the Secretary with respect to the baseline review conducted pursuant to subsection (b); 
(2)the plan developed under subsection (c), if any; and (3)a proposal for the replacement of Joint Regional Security Stacks, if the Secretary determines under subsection (b) that it should be replaced. 
1749.Implementation of information operations matters 
(a)Limitation on fundingOf the amounts authorized to be appropriated for fiscal year 2021 by section 301 for operation and maintenance and available for the Office of the Secretary of Defense for the travel of persons as specified in the table in section 4301— (1)not more than 25 percent shall be available until the date on which the report required by subsection (h)(1) of section 1631 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is submitted to the Committee on Armed Services of the Senate and the Committee on Armed Services House of Representatives; and 
(2)not more than 75 percent shall be available until the date on which the strategy and posture review required by subsection (g) of such section is submitted to such committees. (b)Requirements of strategy and posture reviewParagraph (1) of section 1631(g) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 397 note)— 
(1)in subparagraph (D), by striking the semicolon; (2)in subparagraph (E), by striking the period and inserting ; and; and 
(3)by adding at the end the following new subparagraph:  (F)designate a Department of Defense entity to develop, apply, and continually refine an assessment capability for defining and measuring the impact of Department information operations, which entity shall be organizationally independent of Department components performing or otherwise engaged in operational support to Department information operations.. 
1750.Report on use of encryption by Department of Defense national security systemsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report detailing the mission need and efficacy of full disk encryption across Non-classified Internet Protocol Router Network (NIPRNet) and Secretary Internet Protocol Router Network (SIPRNet) endpoint computer systems. Such report shall cover matters relating to cost, mission impact, and implementation timeline. 1751.Guidance and direction on use of direct hiring processes for artificial intelligence professionals and other data science and software development personnel (a)Guidance requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall review applicable Department of Defense guidance and where beneficial issue new guidance to the secretaries of the military departments and the heads of the defense components on improved use of the direct hiring processes for artificial intelligence professionals and other data science and software development personnel. 
(b)ObjectiveThe objective of the guidance issued under subsection (a) shall be to ensure that organizational leaders assume greater responsibility for the results of civilian hiring of artificial intelligence professionals and other data science and software development personnel. (c)Contents of guidanceAt a minimum, the guidance required by subsection (a) shall— 
(1)instruct human resources professionals and hiring authorities to utilize available direct hiring authorities (including excepted service authorities) for the hiring of artificial intelligence professionals and other data science and software development personnel, to the maximum extent practicable; (2)instruct hiring authorities, when using direct hiring authorities, to prioritize utilization of panels of subject matter experts over human resources professionals to assess applicant qualifications and determine which applicants are best qualified for a position; 
(3)authorize and encourage the use of ePortfolio reviews to provide insight into the previous work of applicants as a tangible demonstration of capabilities and contribute to the assessment of applicant qualifications by subject matter experts; and (4)encourage the use of referral bonuses for recruitment and hiring of highly qualified artificial intelligence professionals and other data science and software development personnel in accordance with volume 451 of Department of Defense Instruction 1400.25. 
(d)Report 
(1)In generalNot later than one year after the date on which the guidance is issued under subsection (a), the Secretary shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the guidance issued pursuant to subsection (a). (2)ContentsAt a minimum, the report submitted under paragraph (1) shall address the following: 
(A)The objectives of the guidance and the manner in which the guidance seeks to achieve those objectives. (B)The effect of the guidance on the hiring process for artificial intelligence professionals and other data science and software development personnel, including the effect on— 
(i)hiring time; (ii)the use of direct hiring authority; 
(iii)the use of subject matter experts; and (iv)the quality of new hires, as assessed by hiring managers and organizational leaders. 
1752.National Cyber Director 
(a)EstablishmentThere is established, within the Executive Office of the President, the Office of the National Cyber Director (in this section referred to as the Office).  (b)National Cyber Director (1)In generalThe Office shall be headed by the National Cyber Director (in this section referred to as the Director) who shall be appointed by the President, by and with the advice and consent of the Senate. 
(2)PositionThe Director shall hold office at the pleasure of the President. (3)Pay and allowancesThe Director shall be entitled to receive the same pay and allowances as are provided for level II of the Executive Schedule under section 5313 of title 5, United States Code.  
(c)Duties of the National Cyber Director 
(1)In generalSubject to the authority, direction, and control of the President, the Director shall—  (A)serve as the principal advisor to the President on cybersecurity policy and strategy relating to the coordination of— 
(i)information security and data protection; (ii)programs and policies intended to improve the cybersecurity posture of the United States; 
(iii)efforts to understand and deter malicious cyber activity; (iv)efforts to increase the security of information and communications technology and services and to promote national supply chain risk management and vendor security; 
(v)diplomatic and other efforts to develop norms and international consensus around responsible state behavior in cyberspace;  (vi)awareness and adoption of emerging technology that may enhance, augment, or degrade the cybersecurity posture of the United States; and 
(vii)such other cybersecurity matters as the President considers appropriate; (B)offer advice and consultation to the National Security Council and its staff, the Homeland Security Council and its staff, and relevant Federal departments and agencies, for their consideration, relating to the development and coordination of national cyber policy and strategy, including the National Cyber Strategy; 
(C)lead the coordination of implementation of national cyber policy and strategy, including the National Cyber Strategy, by— (i)in coordination with the heads of relevant Federal departments or agencies, monitoring and assessing the effectiveness, including cost-effectiveness, of the implementation of such national cyber policy and strategy by Federal departments and agencies; 
(ii)making recommendations, relevant to changes in the organization, personnel, and resource allocation and to policies of Federal departments and agencies, to the heads of relevant Federal departments and agencies in order to implement such national cyber policy and strategy;  (iii)reviewing the annual budget proposals for relevant Federal departments and agencies and advising the heads of such departments and agencies whether such proposals are consistent with such national cyber policy and strategy;  
(iv)continuously assessing and making relevant recommendations to the President on the appropriate level of integration and interoperability across the Federal cyber centers;  (v)coordinating with the Attorney General, the Federal Chief Information Officer, the Director of the Office of Management and Budget, the Director of National Intelligence, and the Director of the Cybersecurity and Infrastructure Security Agency, on the streamlining of Federal policies and guidelines, including with respect to implementation of subchapter II of chapter 35 of title 44, United States Code, and, as appropriate or applicable, regulations relating to cybersecurity;  
(vi)reporting annually to the President, the Assistant to the President for National Security Affairs, and Congress on the state of the cybersecurity posture of the United States, the effectiveness of such national cyber policy and strategy, and the status of the implementation of such national cyber policy and strategy by Federal departments and agencies; and (vii)such other activity as the President considers appropriate to further such national cyber policy and strategy; 
(D)lead coordination of the development and ensuring implementation by the Federal Government of integrated incident response to cyberattacks and cyber campaigns of significant consequence, including—  (i)ensuring and facilitating coordination among relevant Federal departments and agencies in the development of integrated operational plans, processes, and playbooks, including for incident response, that feature—  
(I)clear lines of authority and lines of effort across the Federal Government;  (II)authorities that have been delegated to an appropriate level to facilitate effective operational responses across the Federal Government; and  
(III)support for the integration of defensive cyber plans and capabilities with offensive cyber plans and capabilities in a manner consistent with improving the cybersecurity posture of the United States;  (ii)ensuring the exercising of defensive operational plans, processes, and playbooks for incident response; 
(iii)ensuring the updating of defensive operational plans, processes, and playbooks for incident response as needed to keep them updated; and (iv)reviewing and ensuring that defensive operational plans, processes, and playbooks improve coordination with relevant private sector entities, as appropriate;  
(E)preparing the response by the Federal Government to cyberattacks and cyber campaigns of significant consequence across Federal departments and agencies with responsibilities pertaining to cybersecurity and with the relevant private sector entities, including—  (i)developing for the approval of the President, in coordination with the Assistant to the President for National Security Affairs and the heads of relevant Federal departments and agencies, operational priorities, requirements, and plans;  
(ii)ensuring incident response is executed consistent with the plans described in clause (i); and (iii)ensuring relevant Federal department and agency consultation with relevant private sector entities in incident response; 
(F)coordinate and consult with private sector leaders on cybersecurity and emerging technology issues in support of, and in coordination with, the Director of the Cybersecurity and Infrastructure Security Agency, the Director of National Intelligence, and the heads of other Federal departments and agencies, as appropriate;  (G)annually report to Congress on cybersecurity threats and issues facing the United States, including any new or emerging technologies that may affect national security, economic prosperity, or enforcing the rule of law; and  
(H)be responsible for such other functions as the President may direct.  (2)Delegation of authority (A)The Director may— 
(i)serve as the senior representative to any organization that the President may establish for the purpose of providing the President advice on cybersecurity;  (ii)subject to subparagraph (B), be included as a participant in preparations for and, when appropriate, the execution of domestic and international summits and other international meetings at which cybersecurity is a major topic;  
(iii)delegate any of the Director's functions, powers, and duties to such officers and employees of the Office as the Director considers appropriate; and  (iv)authorize such successive re-delegations of such functions, powers, and duties to such officers and employees of the Office as the Director considers appropriate. 
(B)In acting under subparagraph (A)(ii) in the case of a summit or a meeting with an international partner, the Director shall act in coordination with the Secretary of State. (d)Attendance and Participation in National Security Council MeetingsSection 101(c)(2) of the National Security Act of 1947 (50 U.S.C. 3021(c)(2)) is amended by striking and the Chairman of the Joint Chiefs of Staff and inserting the Chairman of the Joint Chiefs of Staff, and the National Cyber Director.  
(e)Powers of the DirectorThe Director may, for the purposes of carrying out the functions of the Director under this section—  (1)subject to the civil service and classification laws, select, appoint, employ, and fix the compensation of such officers and employees as are necessary and prescribe their duties, except that not more than 75 individuals may be employed without regard to any provision of law regulating the employment or compensation at rates not to exceed the basic rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code;  
(2)employ experts and consultants in accordance with section 3109 of title 5, United States Code, and compensate individuals so employed for each day (including travel time) at rates not in excess of the maximum rate of basic pay for grade GS–15 as provided in section 5332 of such title, and while such experts and consultants are so serving away from their homes or regular place of business, to pay such employees travel expenses and per diem in lieu of subsistence at rates authorized by section 5703 of such title 5 for persons in Federal Government service employed intermittently;  (3)promulgate such rules and regulations as may be necessary to carry out the functions, powers, and duties vested in the Director;  
(4)utilize, with their consent, the services, personnel, and facilities of other Federal agencies;  (5)enter into and perform such contracts, leases, cooperative agreements, or other transactions as may be necessary in the conduct of the work of the Office and on such terms as the Director may determine appropriate, with any Federal agency, or with any public or private person or entity;  
(6)accept voluntary and uncompensated services, notwithstanding the provisions of section 1342 of title 31, United States Code;  (7)adopt an official seal, which shall be judicially noticed; and  
(8)provide, where authorized by law, copies of documents to persons at cost, except that any funds so received shall be credited to, and be available for use from, the account from which expenditures relating thereto were made.  (f)Rules of constructionNothing in this section may be construed as— 
(1)modifying any authority or responsibility, including any operational authority or responsibility of any head of a Federal department or agency; (2)authorizing the Director or any person acting under the authority of the Director to interfere with or to direct a criminal or national security investigation, arrest, search, seizure, or disruption operation; 
(3)amending a legal restriction that was in effect on the day before the date of the enactment of this Act that requires a law enforcement agency to keep confidential information learned in the course of a criminal or national security investigation; (4)authorizing the Director or any person acting under the authority of the Director to interfere with or to direct a military operation; 
(5)authorizing the Director or any person acting under the authority of the Director to interfere with or to direct any diplomatic or consular activity; (6)authorizing the Director or any person acting under the authority of the Director to interfere with or to direct an intelligence activity, resource, or operation; or 
(7)authorizing the Director or any person acting under the authority of the Director to modify the classification of intelligence information. (g)DefinitionsIn this section: 
(1)The term cybersecurity posture means the ability to identify, to protect against, to detect, to respond to, and to recover from an intrusion in an information system the compromise of which could constitute a cyber attack or cyber campaign of significant consequence.  (2)The term cyber attack and cyber campaign of significant consequence means an incident or series of incidents that has the purpose or effect of—  
(A)causing a significant disruption to the confidentiality, integrity, or availability of a Federal information system; (B)harming, or otherwise significantly compromising the provision of service by, a computer or network of computers that support one or more entities in a critical infrastructure sector;  
(C)significantly compromising the provision of services by one or more entities in a critical infrastructure sector;  (D)causing a significant misappropriation of funds or economic resources, trade secrets, personal identifiers, or financial information for commercial or competitive advantage or private financial gain; or  
(E)otherwise constituting a significant threat to the national security, foreign policy, or economic health or financial stability of the United States.  (3)The term incident has the meaning given such term in section 3552 of title 44, United States Code.  
(4)The term incident response means a government or private sector activity that detects, mitigates, or recovers from a cyber attack or cyber campaign of significant consequence. (5)The term information security has the meaning given such term in section 3552 of title 44, United States Code. 
(6)The term intelligence has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003). XVIIITransfer and Reorganization of Defense Acquisition Statutes  Title XVIII—Transfer and Reorganization of Defense Acquisition Statutes Sec. 1801. Transfer and reorganization of defense acquisition statutes. Subtitle A—Definitions Sec. 1806. Definitions. Sec. 1807. General matters. Sec. 1808. Defense acquisition system. Sec. 1809. Budgeting and appropriations. Sec. 1810. Operational contract support. Subtitle B—Acquisition Planning Sec. 1811. Planning and solicitation generally. Sec. 1812. Independent cost estimation and cost analysis. Sec. 1813. Other provisions relating to planning and solicitation generally. Subtitle C—Contracting Methods and Contract Types Sec. 1816. Awarding of contracts. Sec. 1817. Specific types of contracts. Sec. 1818. Other matters relating to awarding of contracts. Sec. 1819. Undefinitized contractual actions. Sec. 1820. Task and delivery order contracts. Sec. 1821. Acquisition of commercial products and commercial services. Sec. 1822. Multiyear contracts. Sec. 1823. Simplified acquisition procedures. Sec. 1824. Rapid acquisition procedures. Sec. 1825. Contracts for long-term lease or charter of vessels, aircraft, and combat vehicles. Subtitle D—General Contracting Provisions Sec. 1831. Cost or pricing data. Sec. 1832. Allowable costs. Sec. 1833. Proprietary contractor data and rights in technical data. Sec. 1834. Contract financing. Sec. 1835. Contractor audits and accounting. Sec. 1836. Claims and disputes. Sec. 1837. Foreign acquisitions. Sec. 1838. Socioeconomic programs. Subtitle E—Research and Engineering Sec. 1841. Research and engineering generally. Sec. 1842. Innovation. Sec. 1843. Department of Defense laboratories. Sec. 1844. Research and development centers and facilities. Sec. 1845. Test and evaluation. Subtitle F—Major Systems, Major Defense Acquisition Programs, and Weapon Systems Development Sec. 1846. General matters. Sec. 1847. Major systems and major defense acquisition programs generally. Sec. 1848. Life-cycle and sustainment. Sec. 1849. Program status–selected acquisition reports. Sec. 1850. Cost growth—unit cost reports (Nunn-McCurdy). Sec. 1851. Weapon systems development and related matters. Subtitle G—Other Special Categories of Contracting Sec. 1856. Acquisition of services generally. Sec. 1857. Acquisition of information technology. Subtitle H—Contract Management Sec. 1861. Contract administration. Sec. 1862. Prohibitions and penalties. Sec. 1863. Contractor workforce. Sec. 1864. Other administrative matters. Subtitle I—Defense Industrial Base Sec. 1866. Defense industrial base generally. Sec. 1867. Policies and planning. Sec. 1868. Development, application, and support of dual-use technologies. Sec. 1869. Manufacturing technology. Sec. 1870. Other technology base policies and programs. Sec. 1871. Small business programs. Sec. 1872. Procurement technical assistance cooperative agreement program. Sec. 1873. Loan guarantee programs. Subtitle J—Other Matters Sec. 1876. Recodification of certain title 10 provisions relating to contract financing for certain Navy contracts. Sec. 1877. Recodification of title 10 statute on cadre of personnel who are intellectual property experts. Sec. 1878. Transfer of title 10 section relating to notification of Navy procurement production disruptions. Sec. 1879. Transfer of title 10 section relating to energy security. Sec. 1880. Part IV heading. Sec. 1881. Repeal of chapters 137, 139, 144, and 148. Sec. 1882. Revision of chapter 141. Sec. 1883. References. Sec. 1884. Savings provisions. Sec. 1885. Rule of construction. 1801.Transfer and reorganization of defense acquisition statutes (a)ActivitiesNot later than February 1, 2021, the Secretary of Defense shall establish a process to engage interested parties and experts from the public and private sectors, as determined appropriate by the Secretary, in a comprehensive review of this title and the amendments made by this title. 
(b)Assessment and reportNot later than March 15, 2021, the Secretary of Defense shall submit to the congressional defense committees a report evaluating this title and the amendments made by this title that shall include the following elements: (1)Specific recommendations for modifications to the legislative text of this title and the amendments made by this title, along with a list of conforming amendments to law required by this title and the amendments made by this title. 
(2)A summary of activities conducted pursuant to the process established under subsection (a), including an assessment of the effect of this title and the amendments made by this title on related Department of Defense activities, guidance, and interagency coordination. (3)An implementation plan for updating the regulations and guidance relating to this title and the amendments made by this title that contains the following elements: 
(A)A description of how the plan will be implemented. (B)A schedule with milestones for the implementation of the plan. 
(C)A description of the assignment of roles and responsibilities for the implementation of the plan. (D)A description of the resources required to implement the plan. 
(E)A description of how the plan will be reviewed and assessed to monitor progress. (4)Such other items as the Secretary considers appropriate. 
(d)Enactment and implementation 
(1)Delayed enactmentExcept as specifically provided, this title and the amendments made by this title shall take effect on January 1, 2022. (2)Delayed implementationNot later than January 1, 2023, the Secretary of Defense shall take such action as necessary to revise or modify the Department of Defense Supplement to the Federal Acquisition Regulation and other existing authorities affected by the enactment of this title and the amendments made by this title. 
(3)Applicability 
(A)In generalThe Secretary of Defense shall apply the law as in effect on December 31, 2021, with respect to contracts entered into during the covered period. (B)Covered period definedIn this paragraph, the term covered period means the period beginning on January 1, 2022, and ending on the earlier of— 
(i)the date on which the Secretary of Defense revises or modifies authorities pursuant to paragraph (2); or (ii)January 1, 2023. 
ADefinitions 
1806.Definitions 
(a)New chapter 
(1)New subchapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking chapter 201 and inserting the following:  201Definitions  SubchapterSec. I.Definitions Relating to Defense Acquisition System Generally3001 II.Definitions Applicable to Procurement Generally3011 III.Definitions Relating to Major Systems and Major Defense Acquisition Programs3041 IDefinitions Relating to Defense Acquisition System Generally  Sec. 3001. Defense acquisition system; element of the defense acquisition system. 3002. Federal Acquisition Regulation.  3003. Defense Federal Acquisition Regulation Supplement. 3004. Head of an agency. 3005. Service chief concerned. 3006. Acquisition workforce. 3001.Defense acquisition system; element of the defense acquisition system 3002.Federal Acquisition Regulation 3003.Defense Federal Acquisition Regulation SupplementReserved. 
3004.Head of an agency 
3005.Service chief concernedReserved. 3006.Acquisition workforceFor the definition of the term acquisition workforce for the purposes of this part, see section 101(a)(18) of this title.. 
(2)Transfer of section 2545(2)Paragraph (2) of section 2545 of title 10, United States Code, is transferred to section 3001 of such title, as added by paragraph (1), inserted after the section heading, redesignated as subsection (a), realigned 2 ems to the left, and amended— (A)by striking The term and inserting Defense acquisition system.—In this part, the term;  
(B)by striking means the and inserting  means— 
(1)the; (C)by striking of Defense; the management and inserting “of Defense; 
 
(2)the management; and (D)by striking of Defense; and the and inserting “of Defense; and 
 
(3)the. (3)Transfer of section 2545(3)Paragraph (3) of section 2545 of title 10, United States Code, is transferred to section 3001 of such title, as added by paragraph (1), inserted after subsection (a), as transferred and redesignated by paragraph (2), redesignated as subsection (b), realigned 2 ems to the left, and amended— 
(A)by striking The term and inserting Element of the defense acquisition system.—In this part, the term;  (B)by striking organization that employs and inserting  
organization that— (1)employs; 
(C)by striking workforce, carries out and inserting “workforce;  (2)carries out; and 
(D)by striking functions, and focuses and inserting “functions; and  (3)focuses. 
(4)Transfer of section 2545(1)Paragraph (1) of section 2545 of title 10, United States Code, is transferred to section 3001 of such title, as added by paragraph (1), inserted after subsection (b), as transferred and redesignated by paragraph (3), redesignated as subsection (c), realigned 2 ems to the left, and amended by striking The term and inserting Acquisition.—In this section, the term. (5)Transfer of section 2302(6)Paragraph (6) of section 2302 of title 10, United States Code, is transferred to section 3002 of such title, as added by paragraph (1), inserted after the section heading, realigned 2 ems to the left, and amended— 
(A)by striking the paragraph designation; and (B)by striking The term and inserting In this part, the term. 
(6)Transfer of section 2302(1)Paragraph (1) of section 2302 of title 10, United States Code, is transferred to section 3004 of such title, as added by paragraph (1), inserted after the section heading, realigned 2 ems to the left, and amended— (A)by striking the paragraph designation; and 
(B)by striking The term and inserting In this part, the term. (b)New subchapter II (1)In generalSuch chapter is further amended by adding at the end the following new subchapter: 
 
IIDefinitions Applicable to Procurement Generally 
 
Sec.  
3011. Definitions incorporated from title 41. 
3012. Competitive procedures. 
3013. Technical data.  
3014. Nontraditional defense contractor. 
3015. Simplified acquisition threshold.  
3016. Chapter 137 legacy provisions. 
3011.Definitions incorporated from title 41 
3012.Competitive procedures 
3013.Technical data 
3014.Nontraditional defense contractor 
3015.Simplified acquisition threshold. 
(2)Transfer of 2302(3)Paragraph (3) of section 2302 of such title is transferred to section 3011 of such title, as added by paragraph (1), inserted after the section heading, realigned 2 ems to the left, and amended— (A)by striking the paragraph designation; 
(B)by striking The following and inserting In any chapter 137 legacy provision, the following; and  (C)by redesignating subparagraphs (A) through (M) as paragraphs (1) through (13), respectively. 
(3)Transfer of 2302(2)Paragraph (2) of section 2302 of such title is transferred to section 3012 of such title, as added by paragraph (1), inserted after the section heading, realigned 2 ems to the left, and amended— (A)by striking the paragraph designation; 
(B)by striking The term and inserting In this part, the term; (C)by redesignating subparagraphs (A), (B), (C), (D), and (E) as paragraphs (1), (2), (3), (4), and (5), respectively; and 
(D)by redesignating clauses (i) and (ii) of paragraph (3), as so redesignated, as subparagraphs (A) and (B), respectively. (4)Transfer of 2302(4)Paragraph (4) of section 2302 of such title is transferred to section 3013 of such title, as added by paragraph (1), inserted after the section heading, realigned 2 ems to the left, and amended— 
(A)by striking the paragraph designation; and (B)by striking The term and inserting In any chapter 137 legacy provision, the term. 
(5)Transfer of 2302(9)Paragraph (9) of section 2302 of such title is transferred to section 3014 of such title, as added by paragraph (1), inserted after the section heading, realigned 2 ems to the left, and amended— (A)by striking the paragraph designation; 
(B)by striking The term and inserting In this part, the term; and (C)by striking section 2371(a) or 2371b and inserting section 4002(a) or 4003. 
(6)Transfer of 2302(7) & (8)Paragraphs (7) and (8) of section 2302 of such title are transferred to section 3015 of such title, as added by paragraph (1), and redesignated as paragraphs (1) and (2), respectively, and such section is further amended by inserting before paragraph (1), as so redesignated, the following:  In this part:. 
(7)Chapter 137 legacy provisions definedSubchapter II of such chapter, as added by paragraph (1), is further amended by adding at the following new section:  3016.Chapter 137 legacy provisionsIn this part, the term chapter 137 legacy provisions means the following sections of this title: sections 3002, 3004, 3011–3015, 3041, 3063–3069, 3134, 3151–3157, 3201–3208, 3221–3227, 3241, 3243, 3249, 3252, 3301–3309, 3321–3323, 3344, 3345, 3371–3375, 3377, 3401, 3403, 3405, 3406, 3501–3511, 3531–3535, 3571, 3572, 3573, 3701–3708, 3741–3750, 3761, 3771–3775, 3781–3786, 3791, 3794, 3801–3807, 3841, 3842, 3847, 3881, 3901, 3902, 4202(b), 4324, 4325, 4501, 4502, 4505, 4506, 4507, 4576, 4657, 4660, 4751, 4752, and 8751.. 
(c)New subchapter III 
(1)In generalSuch chapter is further amended by adding after subchapter II, as added by subsection (b), the following new subchapter:  IIIDefinitions Relating to Major Systems and Major Defense Acquisition Programs  Sec.  3041. Major system. 3042. Major defense acquisition program. 3041.Major system 3042.Major defense acquisition programFor the definition of the term major defense acquisition program for purposes of this part, see section 4201 of this title.. 
(2)Transfer of 2302(5)Paragraph (5) of section 2302 of such title is transferred to section 3041 of such title, as added by paragraph (1), inserted after the section heading, realigned 2 ems to the left, redesignated as subsection (a), and amended— (A)by striking The term and inserting In general.—In this part (other than in sections 4292(e) and 4321), the term;  
(B)by designating the third sentence as subsection (b); (C)in subsection (b), as so designated— 
(i)by inserting System considered to be a major system.— before A system shall be; and  (ii)by striking system if (A) and all that follows and inserting  
system if— (1)the conditions of subsection (c) or (d), as applicable, are satisfied; or 
(2)the system is designated a major system by the head of the agency responsible for the system.. (3)Transfer of 2302d(a) and (b)Subsections (a) and (b) of section 2302d of such title are transferred to section 3041 of such title, as amended by paragraph (2), inserted after subsection (b), as designated by paragraph (2)(B), redesignated as subsections (c) and (d), respectively, and amended— 
(A)by striking section 2302(5) of this title in both subsections and inserting subsection (b); and (B)in subsection (c), as so redesignated— 
(i)by striking Systems.—For purposes of and inserting “Systems.—  (1)In generalFor purposes of; 
(ii)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; and (iii)by adding at the end the following new paragraph: 
 
(2)Adjustment authorityAuthority for the Secretary of Defense to adjust amounts and the base fiscal year in effect under this subsection is provided in section 4202(b) of this title.. (d)Conforming repealSection 2302 of title 10, United States Code, is repealed. 
(e)Conforming cross-reference amendments 
(1)Head of an agencyThe following provisions of law are amended by striking section 2302(1) and inserting section 3004: (A)Section 2218(k)(4) of title 10, United States Code. 
(B)Section 2646(c)(1) of title 10, United States Code. (2)Major systemThe following provisions of law are amended by striking section 2302(5) and inserting section 3041: 
(A)Section 933(e)(1)(A) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 10 U.S.C. 2224 note). (B)Section 932(b)(1) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2224 note). 
(C)Section 254(f)(1) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2302 note). (D)Section 812(k) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 2302 note). 
(E)Section 4471(f)(1) of the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484; 10 U.S.C. 2501 note). (3)Nontraditional defense contractorThe following provisions of law are amended by striking section 2302(9) or section 2302, as the case may be, and inserting section 3014: 
(A)Section 1110(b)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 1701 note). (B)Section 217(e)(2)(D) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2222 note). 
(C)Section 843(c)(4) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2302 note). (D)Section 884(e)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2302 note). 
(E)Section 866(e)(3) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2302 note). (F)Section 831(o)(2)(H)(i) of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note).  
(4)Significant nonmajor defense acquisition programSection 1737(a)(3) of title 10, United States Code, is amended by striking section 2302(5)(A) both places it appears and inserting section 3041(b)(1). (5)Simplified acquisition thresholdSection 801(f)(4) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2304 note) is amended by striking section 2302(7) and inserting section 3015(a): 
1807.General matters 
(a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking chapter 203 and inserting the following:  203General Matters  Sec. 3061. Reserved. 3062. Regulations. 3063. Covered agencies. 3064. Applicability chapter 137 legacy provisions. 3065. Assignment and delegation of procurement functions and responsibilities: delegation within agency. 3066. Assignment and delegation of procurement functions and responsibilities: procurements for or with other agencies. 3067. Approval required for military department termination or reduction in participation in joint acquisition programs. 3068. Inapplicability of certain laws. 3069. Buy-to-budget acquisition: end items. 3070. Limitation on acquisition of excess supplies. 3071. Reserved. 3072. Comptroller General assessment of acquisition programs and initiatives.. (b)Section 2202 of title 10 (partial) (1)In generalChapter 203 of title 10, United States Code, as amended by subsection (a), is amended by inserting after the table of sections the following new sections: 
 
3062.RegulationsThe Secretary of Defense shall prescribe regulations governing the performance within the Department of Defense of the procurement functions, and related functions, of the Department of Defense.. (2)Conforming amendments (A)Section 2202 of title 10, United States Code, is amended by striking procurement,. 
(B)The heading of such section, and the item relating to such section in the table of sections at the beginning of chapter 131 of such title, are amended by striking the third word and the comma following that word. (c)Section 2303 of title 10 (1)In generalChapter 203 of title 10, United States Code, is amended by adding after section 3062, as added by subsection (b), the following new sections: 
 
3063.Covered agenciesFor purposes of any provision of law referring to this section, the agencies named in this section are the following: 3064.Applicability of chapter 137 legacy provisions. (2)Transfer of list of covered agenciesParagraphs (1) through (6) of section 2303(a) of title 10, United States Code, are transferred to the end of section 3063 of such title, as added by paragraph (1). 
(3)Transfer of applicability provisionsSubsection (a) (as amended by paragraph (2)) and subsection (b) of section 2303 of such title are transferred to section 3064 of such title, as added by paragraph (1), inserted after the section heading, and amended— (A)in subsection (a)— 
(i)by striking This chapter and inserting General applicability.—Any provision of this part that is a chapter 137 legacy provision; (ii)by striking of the following agencies and inserting by any of the agencies named in section 3063 of this title; and 
(iii)by striking the colon after funds and inserting a period; and (B)in subsection (b), by striking The provisions of this chapter and inserting Applicability to contracts for installation or alteration.—The provisions of this part that are chapter 137 legacy provisions.  
(4)Conforming repealSection 2303 of title 10, United States Code, is repealed. (d)Transfer of section 2311 of title 10 (1)TransferSection 2311 of title 10, United States Code, is transferred to chapter 203 of such title, inserted after section 3064, as added by subsection (c), and redesignated as section 3065. 
(2)Division into three sectionsThe text transferred and redesignated by paragraph (1) is amended— (A)by inserting after subsection (a) the following new section heading: 
 
3066.Assignment and delegation of procurement functions and responsibilities: procurements for or with other agencies; 
(B)by inserting after subsection (b) the following new section heading:  3067.Approval required for military department termination or reduction in participation in joint acquisition programs; (C)in section 3065, as so redesignated— 
(i)by striking (a) In general.—; and  (ii)by striking under this chapter and inserting under any provision of this part that is a chapter 137 legacy provision; 
(D)in section 3066, as so designated— (i)by striking (b) Procurements for or with other agencies.—Subject to subsection (a) and inserting Subject to section 3065 of this title; 
(ii)by striking covered by this chapter and inserting covered by any provision of this part that is a chapter 137 legacy provision; and (iii)by striking section 2303 and inserting section 3063; and 
(E)in section 3067, as so designated— (i)by redesignating subsection (c) as subsection (a); 
(ii)by striking (1); (iii)by redesignating paragraph (2) as subsection (b) and inserting Required content of regulations.— before The regulations; and  
(iv)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively. (3)Conforming amendmentThe heading of section 3065, as transferred and redesignated by paragraph (1), is amended to read as follows: 
 
3065.Assignment and delegation of procurement functions and responsibilities: delegation within agency. 
(e)Transfer and consolidation of sections 2314 & 2315 of title 10 
(1)New sectionChapter 203 of title 10, United States Code, is amended by adding after section 3067, as designated by subsection (d), the following new section:  3068.Inapplicability of certain laws. (2)Transfer of section 2314The text of section 2314 of such title is transferred to section 3068, as added by paragraph (1), inserted after the section heading, designated as subsection (a), and amended— 
(A)by inserting Laws inapplicable to agencies named in section 3063.— before Sections; and  (B)by striking section 2303 and inserting section 3063 of this title. 
(3)Transfer of section 2315The text of section 2315 of such title is transferred to section 3068, as added by paragraph (1), inserted after subsection (a), as transferred and designated by paragraph (2), designated as subsection (b), and amended by inserting Laws inapplicable to procurement of automatic data processing equipment and services for certain defense purposes.— before Sections. (4)Conforming repealsSections 2314 and 2315 of title 10, United States Code, are repealed. 
(f)Transfer of section 2308Section 2308 of title 10, United States Code, is transferred to chapter 203 of such title, inserted after section 3068, as added by subsection (e), redesignated as section 3069, and amended by striking section 2304 in subsection (b)(2) and inserting sections 3201 through 3205. (g)Transfer of sections 2213 and 2229b (1)TransferSections 2213 and 2229b of such title are transferred to chapter 203 of such title, inserted after section 3069, as transferred and redesignated by subsection (f), and redesignated as sections 3070 and 3072, respectively. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 131 of such title is amended by striking the items relating to section 2213 and 2229b. 1808.Defense acquisition system (a)Transfer of chapter 149 (1)Transfer of chapterChapter 149 of title 10, United States Code, is transferred to part V of subtitle A of that title, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), inserted in place of chapter 205 as enacted by that section, and redesignated as chapter 205. 
(2)Redesignation of sectionsSections in chapter 205 of title 10, United States Code, as transferred and redesignated by paragraph (1), are redesignated as follows:   Old Section No.New Section No.  25453101 25463103 2546a3102 25473104 25483105 (3)Revision of order of sections (A)Section 3102 of such title, as redesignated by paragraph (2), is transferred within such section so as to appear after section 3101, as so redesignated. 
(B)The items in the table of sections at the beginning of such chapter, as transferred by paragraph (1), are amended to conform to the redesignations made by paragraph (2) and the transfer made by subparagraph (A). (4)Tables of chaptersThe tables of chapters at the beginning of subtitle A, and at the beginning of part IV of subtitle A, of title 10, United States Code, are amended by striking the item relating to chapter 149. 
(b)Amendments to transferred sections 
(1)Section 3101Section 3101 of title 10, United States Code, as redesignated by subsection (a)(2), is amended— (A)by striking “chapter: 
 
(1)The and inserting chapter, the; and  (B)by striking paragraphs (2), (3), and (4). 
(2)Section 3104Section 3104 of title 10, United States Code, as redesignated by subsection (a)(2), is amended— (A)in subsection (b)(1), by striking section 2448a(a) and inserting section 4271(a); 
(B)in subsection (b)(2)(B), by striking section 2366a and inserting section 4251; (C)in subsection (b)(2)(C), by striking section 2366b and inserting section 4252; and 
(D)in subsection (d)(3), by striking section 2446a(b)(5) and inserting section 4401(b)(5). (3)Section 3105Section 3105 of title 10, United States Code, as redesignated by subsection (a)(2), is amended in subsection (b)(2)(B)(i) by striking section 2306a and inserting sections 3701 through 3708. 
(c)Division of current 2548 into two sections 
(1)New sectionSuch chapter is further amended— (A)by inserting after subsection (c) of such section 3105, as redesignated by subsection (a)(2), the following new section heading: 
 
3106.Elements of the defense acquisition system: performance goals; and 
(B)by redesignating subsections (d) and (e) as subsections (a) and (b), respectively. (2)Conforming amendment to new 3105 headingThe heading of such section 3105 is amended to read as follows: 
 
3105.Elements of the defense acquisition system: performance assessments. 
(3)Clerical amendmentThe table of sections at the beginning of chapter 205 of such title, as amended by subsection (a)(3), is further amended by striking the item relating to section 3105 and inserting the following new items:   3105. Elements of the defense acquisition system: performance assessments. 3106. Elements of the defense acquisition system: performance goals. (d)Cross-reference amendments (1)Section 129a(c)(3) of title 10, United States Code, is amended by striking section 2545 and inserting section 3001. 
(2)Section 1701a of such title is amended by striking chapter 149 and inserting chapter 205. 1809.Budgeting and appropriations (a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking chapter 207 and inserting the following: 
 
207Budgeting and Appropriations 
 
Sec. 
3131. Availability of appropriations. 
3132. Availability of appropriations for procurement of technical military equipment and supplies. 
3133. Contracts for periods crossing fiscal years: severable service contracts; leases of real or personal property. 
3134. Allocation of appropriations. 
3135. Comparable budgeting for common procurement weapon systems. 
3136. Defense Modernization Account. 
3137. Procurement of contract services: specification of amounts requested in budget. 
3138. Obligations for contract services: reporting in budget object classes.. 
(b)Transfer of section 2351Section 2351 of title 10, United States Code, is transferred to chapter 207 of such title, as amended by subsection (a), inserted after the table of sections, and redesignated as section 3131.  (c)Transfer of section 2395Section 2395 of title 10, United States Code, is transferred to chapter 207 of such title, as amended by subsection (a), inserted after section 3131, as transferred and redesignated by subsection (b), and redesignated as section 3132. 
(d)Transfer of section 2410aSection 2410a of title 10, United States Code, is transferred to chapter 207 of such title, as amended by subsection (a), inserted after section 3132, as transferred and redesignated by subsection (c), and redesignated as section 3133. (e)Transfer of section 2309 (1)TransferSection 2309 of title 10, United States Code, is transferred to chapter 207 of such title, as amended by subsection (a), added after section 3133, as transferred and redesignated by subsection (d), and redesignated as section 3134. 
(2)AmendmentsSuch section is amended— (A)in subsection (a), by striking named in section 2303 and inserting named in section 3063; and 
(B)by adding at the end the following new subsection:  (c)For purposes of sections 3064 and 3066 of this title, this section shall be deemed to be a section of chapter 137 of this title.. 
(f)Transfer of section 2217 
(1)TransferSection 2217 of title 10, United States Code, is transferred to chapter 207 of such title, as amended by subsection (a), added after section 3134, as transferred and redesignated by subsection (e), and redesignated as section 3135. (2)Clerical amendmentThe table of sections at the beginning of chapter 131 of such title is amended by striking the item relating to section 2217. 
(g)Transfer of section 2216 
(1)TransferSection 2216 of title 10, United States Code, is transferred to chapter 207 of such title, as amended by subsection (a), added after section 3135, as transferred and redesignated by subsection (f), and redesignated as section 3136. (2)Clerical amendmentThe table of sections at the beginning of chapter 131 of such title is amended by striking the item relating to section 2216. 
(h)Transfer of section 235 
(1)TransferSection 235 of title 10, United States Code, is transferred to chapter 207 of such title, as amended by subsection (a), added after section 3136, as transferred and redesignated by subsection (g), and redesignated as section 3137. (2)Clerical amendmentThe table of sections at the beginning of chapter 9 of such title is amended by striking the item relating to section 235. 
(i)Transfer of section 2212 
(1)TransferSection 2212 of title 10, United States Code, is transferred to chapter 207 of such title, as amended by subsection (a), added after section 3137, as transferred and redesignated by subsection (h), and redesignated as section 3138. (2)Clerical amendmentThe table of sections at the beginning of chapter 131 of such title is amended by striking the item relating to section 2212. 
1810.Operational contract support 
(a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking chapter 209 and inserting the following:  209Operational Contract Support  SubchapterSec. I.Joint Policies on Requirements Definition, Contingency Program Management, and Contingency Contracting3151 II.Other Provisions Relating to Operational Contract Support3171 IJoint Policies on Requirements Definition, Contingency Program Management, and Contingency Contracting  Sec.  3151. Joint policy requirement. 3152. Requirements definition matters covered. 3153. Contingency program management matters covered. 3154. Contingency contracting matters covered. 3155. Training for personnel outside acquisition workforce. 3156. Mission readiness exercises. 3157. Definitions; applicability. 3151.Joint policy requirement 3152.Requirements definition matters covered 3153.Contingency program management matters covered 3154.Contingency contracting matters covered 3155.Training for personnel outside acquisition workforce 3156.Mission readiness exercises 3157.Definitions; applicabilityIn this subchapter:. 
(b)Transfer of section 2333Provisions of section 2333 of title 10, United States Code, are transferred to chapter 209 of such title, as amended by subsection (a), as follows: (1)Subsection (a)Subsection (a) of such section 2333 is transferred to such chapter, inserted after the heading for section 3151, and amended by striking the subsection designation and subsection heading. 
(2)Subsection (b)Subsection (b) of such section 2333 is transferred to such chapter, inserted after the heading for section 3152, and amended— (A)by striking the subsection designation and subsection heading; and 
(B)by striking subsection (a) and inserting section 3151 of this title. (3)Subsection (c)Subsection (c) of such section 2333 is transferred to such chapter, inserted after the heading for section 3153, and amended— 
(A)by striking the subsection designation and subsection heading; and (B)by striking subsection (a) and inserting section 3151 of this title. 
(4)Subsection (d)Subsection (d) of such section 2333 is transferred to section 3154 of such chapter, as added by subsection (a), inserted after the section heading, redesignated as subsection (a), and amended— (A)by striking Contingency contracting matters covered.—(1) and inserting In general.—;  
(B)by redesignating paragraph (2) as subsection (b) and inserting Interagency plans.— in that subsection before To the extent; (C)by striking subsection (a) both places it appears and inserting section 3151 of this title; and 
(D)in subsection (a), as so redesignated— (i)by redesignating subparagraphs (A) through (F) as paragraphs (1) through (6), respectively; and 
(ii)by redesignating clauses (i) through (iv) of paragraph (4) (as so redesignated) as subparagraphs (A) through (D), respectively. (5)Subsection (e)Subsection (e) (other than paragraph (3)) of such section 2333 is transferred to section 3155 of such chapter, as added by subsection (a), inserted after the section heading, redesignated as subsection (a), and amended— 
(A)by striking Training for personnel outside acquisition workforce.—(1) and inserting Required training.—;  (B)by striking subsection (a) and inserting section 3151 of this title; and 
(C)by redesignating paragraph (2) as subsection (b) and in that subsection— (i)by striking Training under paragraph (1) and inserting Scope of training.—Training under subsection (a); and  
(ii)by striking referred to in that paragraph and all that follows and inserting  referred to in that subsection— 
(1)understand the scope and scale of contractor support they will experience in contingency operations; and (2)are prepared for their roles and responsibilities with regard to— 
(A)requirements definition; (B)program management (including contractor oversight); and 
(C)contingency contracting.. (6)Subsection (e)(3)Paragraph (3) of such subsection (e) is transferred to such chapter, inserted after the heading for section 3156, and amended— 
(A)by striking the paragraph designation; and (B)by inserting required by section 3151 of this title after The joint policy. 
(7)Subsection (f)Paragraphs (6), (5), (2), and (1) of subsection (f) of such section are transferred (in that order) to section 3157 of such chapter, inserted at the end, and redesignated as paragraphs (1) through (4), respectively. (c)Cross reference amendmentParagraph (4)(B) of subsection (a) of section 3154 of title 10, United States Code, as transferred and redesignated by subsection (b)(3), is amended by striking section 2304 and inserting sections 3201 through 3205. 
(d)Additional provisions relating to operational contract supportChapter 209 of title 10, United States Code, is amended by adding at the end the following new subchapter:  IIOther Provisions Relating to Operational Contract Support  Sec. 3171. Contracts for property or services in support of a contingency operation: competition and review. 3172. Operational contract support: chain of authority and responsibility within Department of Defense. 3171.Contracts for property or services in support of a contingency operation: competition and reviewReserved. 
3172.Operational contract support: chain of authority and responsibility within Department of DefenseReserved.. BAcquisition Planning 1811.Planning and solicitation generally (a)Tables of chapters amendmentThe tables of chapters at the beginning of subtitle A, and at the beginning of part V of subtitle A (as added by section 801 of Public Law 115–232), of title 10, United States Code, are amended by striking the items relating to chapters 221 and 223 and inserting the following: 
 
 
221. Planning and Solicitation Generally3201 
222. Independent Cost Estimation and Cost Analysis3221 
223. Other Provisions Relating to Planning and Solicitation Generally3241 
225. Planning and Solicitation Relating to Particular Items or Services3271. 
(b)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking chapters 221 and 223 and inserting the following:  221Planning and Solicitation Generally  Sec. 3201. Full and open competition. 3202. Reserved. 3203. Exclusion of particular source or restriction of solicitation to small business concerns. 3204. Use of procedures other than competitive procedures.  3205. Simplified procedures for small purchases. 3206. Planning and solicitation requirements. 3207. Assessment before contract for acquisition of supplies is entered into. 3208. Planning for future competition in contracts for major systems. . (c)Section 2304 (partial) (1)Section headingChapter 221 of title 10, United States Code, as amended by subsection (b), is amended by adding after the table of sections the following new section: 
 
3201.Full and open competition. 
(2)Transfer of subsection (a) of section 2304Subsection (a) of section 2304 of title 10, United States Code, is transferred to section 3201 of such title, as added by paragraph (1), inserted after the section heading, and amended— (A)by redesignating paragraph (2) as subsection (b); 
(B)by striking (1) Except as provided in subsections (b), (c), and (g), and inserting In general.—Except as provided in sections 3203, 3204(a), and 3205 of this title,;  (C)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; 
(D)in paragraph (1), as so redesignated, by striking this chapter and inserting this section and sections 3069, 3203, 3204, 3205, 3403, 3405, 3406, 3901 4501, and 4502 of this title; and (E)in subsection (b), as redesignated by subparagraph (A)— 
(i)by inserting Determination of appropriate competitive procedures.— before In determining;  (ii)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; 
(iii)in paragraph (1), as so redesignated, by redesignating clauses (i), (ii), (iii), and (iv) as subparagraphs (A), (B), (C), and (D), respectively; and (iv)in paragraph (2), as so redesignated, by striking clause (A) and inserting paragraph (1). 
(3)Transfer of subsection (j) of section 2304Subsection (j) of such section 2304 is transferred to such section 3201, inserted after subsection (b), as transferred and redesignated by paragraph (2), redesignated as subsection (c), and amended by inserting Efficient fulfillment of government requirements.— before The Federal. (4)Transfer of subsection (h) of section 2304Subsection (h) of such section 2304 is transferred to such section 3201, inserted after subsection (c), as transferred and redesignated by paragraph (3), redesignated as subsection (d), and amended by inserting Certain purchases or contracts to be treated as if made with sealed-bid procedures.— before For the purposes. 
(5)Transfer of subsection (k) of section 2304Subsection (k) of such section 2304 is transferred to such section 3201, inserted after subsection (d), as transferred and redesignated by paragraph (4), redesignated as subsection (e), and amended— (A)by striking the subsection designation and all that follows through section 2303(a) in paragraph (1) and inserting the following: 
 
(e)New contracts and merit-based selection procedures 
(1)Congressional policyIt is the policy of Congress that an agency named in section 3063; (B)by moving paragraphs (2), (3), and (4) two ems to the right;  
(C)by switching paragraphs (2) and (3) and redesignating them accordingly; (D)in paragraph (2), as so redesignated by subparagraph (C), by inserting New contract described.— before For purposes of; 
(E)in paragraph (3), as so redesignated by subparagraph (C), by inserting Provision of law described.— before A provision of; and (F)in paragraph (4)— 
(i)by inserting Exception.— before This subsection; and  (ii)by striking section 2303(a) and inserting section 3063. 
(d)Section 2304 (partial) 
(1)Section headingsChapter 221 of title 10, United States Code, as amended by subsection (b), is amended by adding after section 3201, as added by subsection (c), the following new sections:  3203.Exclusion of particular source or restriction of solicitation to small business concerns 3204.Use of procedures other than competitive procedures 3205.Simplified procedures for small purchases. (2)Transfer of subsection (b) of section 2304Subsection (b) of section 2304 of title 10, United States Code, is transferred to section 3203 of such title, as added by paragraph (1), inserted after the section heading, redesignated as subsection (a), and amended— 
(A)by striking the subsection designation and all that follows through may provide for  the first place it appears and inserting the following:  (a)Exclusion of particular source (1)Criteria for exclusionThe head of an agency may provide for; 
(B)by striking covered by this chapter in the matter preceding subparagraph (A) and inserting covered by chapter 137 legacy provisions; (C)by indenting subparagraphs (A) through (F) of paragraph (1) four ems from the left margin; 
(D)by redesignating paragraph (2) as subsection (b) and in that subsection— (i)inserting Exclusion of other than small business concerns.— before The head of; and  
(ii)striking this section and inserting chapter 137 legacy provisions;  (E)by redesignating paragraph (3) as subsection (c) and in that subsection— 
(i)inserting Inapplicability of justification and approval requirements.— before A contract; and  (ii)striking subsection (f)(1) and inserting section 3204(e)(1) of this title; and 
(F)by transferring paragraph (4) to the end of subsection (a), as so redesignated, redesignating such paragraph as paragraph (2), indenting such paragraph two ems from the left margin, and inserting Determination for class disallowed.— before A determination.  (3)Transfer of subsection (c) of section 2304Subsection (c) of section 2304 of title 10, United States Code, is transferred to section 3204 of such title, as added by paragraph (1), inserted after the section heading, redesignated as subsection (a), and amended— 
(A)by inserting When procedures other than competitive procedures may be used.— before The head of an agency may use; (B)in paragraph (3)— 
(i)by striking in order (A) to maintain and inserting  in order— 
(A)to maintain; (ii)by striking industrial mobilization, (B) to establish and inserting  
industrial mobilization— (B)to establish; 
(iv)by striking development center, or (C) to procure and inserting  development center— 
(C)to procure; (C)in paragraph (5), by striking subsection (k) and inserting section 3201(e) of this title; and 
(D)in paragraph (7), by inserting (who may not delegate the authority under this paragraph) after the head of the agency. (4)Transfer of subsection (d) of section 2304Subsection (d) of section 2304 of title 10, United States Code, is transferred to section 3204 of such title, as added by paragraph (1), inserted after subsection (a), as transferred and redesignated by paragraph (3), redesignated as subsection (b), and amended— 
(A)by striking (1) For the purposes and inserting Property or services considered to be available from only one source.—For the purposes;  (B)by striking subsection (c)(1) and inserting subsection (a)(1); 
(C)by striking paragraph (2); and (D)by redesignating paragraph (3) as subsection (c) and in that subsection— 
(i)by striking (A) The contract period and inserting  Property or services needed with unusual and compelling urgency.— 
(1)Allowable contract periodThe contract period; (ii)by redesignating subparagraph (B) as paragraph (2), indenting that paragraph two ems from the left margin, and striking this paragraph and inserting Applicability of allowable contract period.—This subsection; and 
(iii)in paragraph (1), as designated by clause (i)— (I)by striking subparagraph (B) and subsection (c)(2) and inserting paragraph (2) and subsection (a)(2), respectively; and 
(II)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, redesignating subclauses (I) and (II) of such subparagraph (A) as clauses (i) and (ii), respectively, and moving such subparagraphs two ems to the right. (5)Transfer of subsection (e) of section 2304Subsection (e) of section 2304 of title 10, United States Code, is transferred to section 3204 of such title, as added by subparagraph (A), inserted after subsection (c), as transferred and redesignated by subparagraph (D), redesignated as subsection (d), and amended— 
(A)by inserting Offer requests to potential sources.—The head of; and (B)by striking subsection (c)(2) or (c)(6) and inserting paragraph (2) or (6) of subsection (a). 
(6)Transfer of subsection (f) of section 2304Subsection (f) of section 2304 of title 10, United States Code, is transferred to section 3204 of such title, as added by paragraph (1), inserted after subsection (d), as transferred and redesignated by paragraph (5), redesignated as subsection (e), and amended— (A)by striking (1) Except as provided in paragraph (2) and paragraph (6) and inserting Justification for use of procedures other than competitive procedures.— 
 
(1)Prerequisites for awarding contractExcept as provided in paragraphs (3), (4), and (7),; (B)by moving subparagraphs (A), (B), and (C) of paragraph (1) two ems to the right; 
(C)by switching paragraphs (2) and (3) and redesignating those paragraphs accordingly; (D)in paragraph (2), as so redesignated, by inserting Elements of justification.— before The justification;  
(E)in paragraph (3), as so redesignated— (i)by inserting Justification and approval allowed after contract awarded.— before In the case of; and  
(ii)by striking subsection (c)(2) in the first sentence and inserting subsection (a)(2); (F)by redesignating paragraphs (4), (5), and (6) as paragraphs (5), (6), and (7), respectively; 
(G)by designating the second sentence of paragraph (3), as redesignated by subparagraph (C), as paragraph (4) and in that paragraph— (i)by inserting Justification and approval not required.— before The justification and approval;  
(ii)in subparagraph (C), by striking subsection (c)(7) and inserting subsection (a)(7); and (iii)in subparagraph (E), by striking subsection (c)(4) and inserting subsection (a)(4); 
(H)in paragraph (5), as redesignated by subparagraph (F)— (i)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving those clauses two ems to the right; 
(ii)by striking In no case and inserting  Restrictions on agencies.— 
(A)In no case;  (iii)in subparagraph (A)(ii), as so redesignated, by striking this chapter and inserting chapter 137 legacy provisions; and 
(iv)by designating the sentence beginning The restriction contained as subparagraph (B) and by striking clause (B) in that sentence and inserting subparagraph (A)(ii); (I)in paragraph (6), as redesignated by subparagraph (F), by striking (A) The authority and inserting Limitation on delegations of authority under paragraph (1)(B).—(A) The authority; 
(J)in paragraph (7), as redesignated by subparagraph (F), by inserting Justification and approval not required for Phase III SBIR award.— before The justification; and (K)by moving such paragraphs (2) through (7) two ems to the right. 
(7)Transfer of subsection (l) of section 2304Subsection (l) of section 2304 of title 10, United States Code, is transferred to section 3204 of such title, as added by paragraph (1), inserted after subsection (e), as transferred and redesignated by paragraph (6), redesignated as subsection (f), and amended— (A)by striking (1)(A) Except as provided in and inserting  
Public availability of justification and approval required for using procedures other than competitive procedures.— (1)Time requirement (A)Within 14 days after contract awardExcept as provided in; 
(B)in paragraph (1)(A), by striking subsection (c) and subsection (f)(1) and inserting subsection (a) and subsection (e)(1), respectively; (C)by indenting subparagraph (B) of paragraph (1) four ems from the left margin and in that subparagraph— 
(i)by inserting Within 30 days after contract award.— before In the case of; and (ii)by striking subsection (c)(2) and inserting subsection (a)(2); 
(D)by indenting paragraphs (2) and (3) two ems from the left margin; (E)in paragraph (2), by inserting Availability on websites.— before The documents; and 
(F)in paragraph (3), by inserting Exception.— before This subsection. (8)Transfer of subsection (i) of section 2304Subsection (i) of section 2304 of title 10, United States Code, is transferred to section 3204 of such title, as added by paragraph (1), inserted after subsection (f), as transferred and redesignated by paragraph (7), redesignated as subsection (g), and amended— 
(A)by striking (1) The Secretary and inserting Regulations with respect to negotiation of prices.—  (1)The Secretary; 
(B)in paragraph (1), by striking , as defined in section 2302(2) of this title; and (C)by moving paragraphs (2) and (3) two ems to the right. 
(9)Transfer of subsection (g) of section 2304Subsection (g) of section 2304 of title 10, United States Code, is transferred to section 3205 of such title, as added by paragraph (1), inserted after the section heading, redesignated as subsection (a), and amended— (A)by striking (1) in order to and inserting Authorization.—In order to; 
(B)by redesignating paragraphs (2), (3), and (4) as subsections (b), (c), and (d), respectively; (C)by redesignating subparagraphs (A) and (B) in subsection (a) as paragraphs (1) and (2), respectively; 
(D)in subsection (b), as redesignated by subparagraph (B)— (i)by inserting Prohibition on dividing contracts.— before A proposed; and  
(ii)by striking paragraph (1) and inserting subsection (a); (E)in subsection (c), as redesignated by subparagraph (B), by inserting Promotion of competition.— before In using; and 
(F)in subsection (d), as redesignated by subparagraph (B), by inserting Compliance with special requirements of Federal acquisition regulation.— before The head of.  (e)Section 2305(a) (1)In generalSuch chapter is further amended by adding at the end the following new section: 
 
3206.Planning and solicitation requirements. 
(2)Transfer of subsection (a) of section 2305Subsection (a) of section 2305 of title 10, United States Code, is transferred to section 3206 of such title, as added by paragraph (1), and inserted after the section heading, and paragraphs (2), (3), (4), and (5) thereof are redesignated as subsections (b), (c), (d), and (e), respectively. (3)Revisions to subsection (a)Subsection (a) of such section 3206, as transferred by paragraph (2), is amended— 
(A)by redesignating subparagraphs (B) and (C) as paragraphs (2) and (3), respectively; (B)in paragraph (2), as so redesignated— 
(i)by inserting Requirements of specifications.— before Each solicitation; (ii)by striking under this chapter after Each solicitation and inserting under chapter 137 legacy provisions; 
(iii)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; and (iv)in subparagraph (A), as so redesignated, by striking of this chapter and inserting of chapter 137 legacy provisions; 
(C)in paragraph (3), as so redesignated— (i)by inserting Types of specifications.— before For the purposes; and 
(ii)by redesignating clauses (i), (ii), and (ii) as subparagraphs (A), (B), and (C), respectively; (D)by moving such paragraphs (2) and (3) two ems to the right; and 
(E)in paragraph (1)— (i)by striking (1)(A) In preparing for and inserting  
Planning and specifications.— (1)Preparing for procurementIn preparing for; 
(ii)by redesignating clauses (i), (ii), and (ii) as subparagraphs (A), (B), and (C), respectively; and (iii)by moving such subparagraphs two ems to the right. 
(4)Revisions to subsection (b)Subsection (b) of such section 3206, as redesignated by paragraph (2), is amended— (A)in the matter preceding subparagraph (A)— 
(i)by inserting Contents of solicitation.— before In addition to; and  (ii)by striking paragraph (1) and inserting subsection (a);  
(B)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; (C)by redesignating clauses (i) and (ii) of paragraphs (1) and (2) (as so redesignated) as subparagraphs (A) and (B), respectively; and 
(D)in subparagraphs (A) and (B) of such paragraph (2), as so redesignated, by redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively. (5)Revisions to subsection (c)Subsection (c) of such section 3206, as redesignated by paragraph (2), is amended— 
(A)by striking (A) In prescribing the and inserting  Evaluation factors.— 
(1)In generalIn prescribing the; (B)by redesignating subparagraphs (B), (C), (D), and (E) as paragraphs (2), (3), (4), and (5), respectively, and moving those paragraphs two ems to the right; 
(C)in paragraph (1), as designated by subparagraph (A)— (i)by redesignating clauses (i), (ii), and (iii) as subparagraphs (A), (B), and (C), respectively, and moving those paragraphs two ems to the right; 
(ii)by redesignating subclauses (I), (II), and (III) of subparagraph (C) (as so redesignated) as clauses (i), (ii), and (iii), respectively; and (iii)by striking subparagraph (C) both places it appears and inserting paragraph (3); 
(D)in paragraph (2), as redesignated by subparagraph (B)— (i)by inserting Restriction on implementing regulations.— before The regulations implementing; and  
(ii)by striking clause (iii) of subparagraph (A) and inserting paragraph (1)(C); (E)in paragraph (3), as redesignated by subparagraph (B)— 
(i)by inserting Exceptions for certain multiple task or delivery order contracts.— before If the head of;  (ii)by striking section 2304a(d)(1)(B) and inserting section 3403(d)(1)(B); 
(iii)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; (iv)in subparagraph (A), as so redesignated, by striking clause (ii) of subparagraph (A) and inserting paragraph (1)(B) and 
(v)in subparagraph (B), as so redesignated— (I)by striking clause (i) in the matter preceding subclause (I) and inserting subparagraph (A); 
(II)by redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively; (III)in clause (i), as so redesignated, by striking clause (iii) of subparagraph (A) and inserting paragraph (1)(C); and 
(IV)in clause (ii), as so redesignated, by striking section 2304c(b) and inserting section 3406(c); (F)in paragraph (4), as redesignated by subparagraph (B)— 
(i)by inserting Definition.— before In subparagraph;  (ii)by striking subparagraph (C) and inserting paragraph (3); and 
(iii)by redesignating clauses (i), (ii), and (iii) as subparagraphs (A), (B), and (C), respectively; and (G)in paragraph (5), as redesignated by subparagraph (B), by striking Subparagraph (C) and inserting Exclusion of applicability to certain contracts.—Paragraph (3).  
(6)Revisions to subsection (d)Subsection (d) of such section 3206, as redesignated by paragraph (2), is amended— (A)by inserting Additional information in solicitation.— before Nothing in; 
(B)by striking this subsection and inserting this section; and (C)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively. 
(7)Revision to subsection (e)Subsection (e) of such section 3206, as redesignated by paragraph (2), is amended by inserting Limitation on evaluation of purchase options.— before The head of. (f)Section 2305(c) (1)Section headingSuch chapter is further amended by adding at the end the following new section: 
 
3207.Assessment before contract for acquisition of supplies is entered into. 
(2)Transfer of subsection (c) of section 2305Subsection (c) of section 2305 of title 10, United States Code, is transferred to section 3207 of such title, as added by paragraph (1), inserted after the section heading, and amended by striking the subsection designation. (g)Section 2305(d) (1)Section headingSuch chapter is further amended by adding at the end the following new section: 
 
3208.Planning for future competition in contracts for major systems. 
(2)Transfer of subsection (d) of section 2305Subsection (d) of section 2305 of title 10, United States Code, is transferred to section 3208 of such title, as added by paragraph (1), inserted after the section heading, and redesignated as subsection (a), and paragraphs (2), (3), and (4) thereof are redesignated as subsections (b), (c), and (d), respectively. (3)Revisions to subsection (a)Subsection (a) of such section 3208, as transferred and redesignated by paragraph (2), is amended— 
(A)by striking (1)(A) The Secretary and inserting  Development contract.— 
(1)Determining whether proposals are necessaryThe Secretary; (B)by striking subparagraph (B) in the first sentence and inserting paragraph (2); 
(C)by redesignating subparagraph (B) as paragraph (2) and clauses (i) and (ii) thereof as subparagraphs (A) and (B), respectively; and (D)in paragraph (2), as so redesignated— 
(i)by inserting Contents of proposals.— before Proposals referred to; and (ii)by striking subparagraph (A) and inserting paragraph (1). 
(4)Revisions to subsection (b)Subsection (b) of such section 3208, as redesignated by paragraph (2), is amended— (A)by striking (A) The Secretary and inserting  
Production contract.— (1)Determining whether proposals are necessaryThe Secretary; 
(B)by striking subparagraph (B) in the first sentence and inserting paragraph (2); (C)by redesignating subparagraph (B) as paragraph (2) and clauses (i) and (ii) thereof as subparagraphs (A) and (B), respectively; and 
(D)in paragraph (2), as so redesignated— (i)by inserting Contents of proposals.— before Proposals referred to; and  
(ii)by striking subparagraph (A) and inserting paragraph (1). (5)Revisions to subsection (c)Subsection (c) of such section 3208, as redesignated by paragraph (2), is amended— 
(A)by inserting Consideration of factors as objectives in negotiations.— before If the head of; and  (B)by striking paragraphs (1) and (2) and inserting subsections (a) and (b). 
(6)Revisions to subsection (d)Subsection (d) of such section 3208, as redesignated by paragraph (2), is amended— (A)by striking (A) Whenever the head of and inserting  
Items developed exclusively at private expense.— (1)LimitationWhenever the head of; 
(B)by redesignating subparagraph (B) as paragraph (2), inserting Evaluation.— before In considering, and indenting that paragraph two ems from the left margin; (C)by redesignating clauses (i) and (ii) of paragraph (1) as subparagraphs (A) and (B), respectively, and indenting those subparagraphs four ems from the left margin; and 
(D)by striking paragraph (1)(B) or (2)(B) both places it appears and inserting subsection (a)(2) or (b)(2). 1812.Independent cost estimation and cost analysis (a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by inserting after chapter 221, as added by the preceding section, the following new chapter: 
 
222Independent Cost Estimation and Cost Analysis 
 
3221. Director of Cost Assessment and Program Evaluation. 
3222. Independent cost estimate required before approval. 
3223. Director: review of cost estimates, cost analyses, and records of the military departments and Defense Agencies. 
3224. Director: participation, concurrence, and approval in cost estimation. 
3225. Discussion of risk in cost estimates. 
3226. Estimates for program baseline and analyses and targets for contract negotiation purposes. 
3227. Guidelines and collection method for acquisition of cost data. 
3221.Director of Cost Assessment and Program Evaluation 
3222.Independent cost estimate required before approval 
3223.Director: review of cost estimates, cost analyses, and records of the military departments and Defense Agencies 
3224.Director: participation, concurrence, and approval in cost estimation 
3225.Discussion of risk in cost estimates 
3226.Estimates for program baseline and analyses and targets for contract negotiation purposes 
3227.Guidelines and collection method for acquisition of cost data. 
(b)Transfer of subsections (a) and (h) of section 2334 to section 3221 
(1)Transfer of subsection (a) of section 2334Subsection (a) of section 2334 of title 10, United States Code, is transferred to section 3221 of such title, as added by subsection (a), inserted after the section heading, and amended by designating the second sentence as subsection (b). (2)Revisions to new subsection (b)Subsection (b) of such section 3221, as designated by paragraph (1), is amended— 
(A)by striking In carrying out that responsibility, and inserting Functions.—In carrying out the responsibility of the Director under subsection (a),;  (B)in paragraph (2)— 
(i)by striking provide guidance and all that follows through Defense Agencies; and (ii)by striking of this title; and inserting  
of this title, provide guidance to and consult with—  (A)the Secretary of Defense; 
(B)the Under Secretary of Defense for Acquisition and Sustainment; (C)the Under Secretary of Defense (Comptroller); 
(D)the Secretaries of the military departments; and (E)the heads of the Defense Agencies;; 
(C)in paragraph (6)(A)— (i)in clause (i), by striking section 2366a or 2366b and inserting section 4251 or 4252; and 
(ii)in clause (iii), by striking section 2433a and inserting section 4376; and (D)in paragraph (8), by striking section 2432(c)(1) and inserting section 4353(a). 
(3)Transfer of subsection (h) of section 2334Subsection (h) of section 2334 of title 10, United States Code, is transferred to such section 3221, inserted after subsection (b), as designated by paragraph (2), and redesignated as subsection (c). (c)Transfer of subsection (b) of section 2334 (1)TransferSubsection (b) of section 2334 of title 10, United States Code, is transferred to section 3222 of such title, as added by subsection (a), inserted after the section heading, and redesignated as subsection (a). 
(2)RevisionsSuch section 3222 is amended— (A)by striking Independent cost estimate required before approval.—(1) A milestone and inserting Requirement.— A milestone;  
(B)by redesignating paragraph (2) as subsection (b); (C)in subsection (b), as so redesignated— 
(i)by inserting Regulations.— before The regulations; and (ii)by striking subsection (a) and inserting section 3221 of this title; and 
(D)in subsections (a) and (b), as so redesignated, by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively. (d)Transfer of subsection (c) of section 2334Subsection (c) of section 2334 of title 10, United States Code, is transferred to section 3223 of such title, as added by subsection (a), inserted after the section heading, and amended by striking the subsection designation and subsection heading. 
(e)Transfer of subsection (d) of section 2334 
(1)TransferSubsection (d) of section 2334 of title 10, United States Code, is transferred to section 3224 of such title, as added by subsection (a), and inserted after the section heading. (2)RevisionsSuch section 3224 is amended— 
(A)by striking the subsection designation and subsection heading; and (B)in paragraph (3), by striking subsection (a)(6) and inserting section 3221(b)(6) of this title. 
(f)Transfer of subsection (e) of section 2334 
(1)TransferSubsection (e) of section 2334 of title 10, United States Code, is transferred to section 3225 of such title, as added by subsection (a), and inserted after the section heading. (2)RevisionsSuch section 3225 is amended— 
(A)by striking the subsection designation and subsection heading; (B)in paragraph (3)(A), by striking subsection (a)(6) and inserting section 3221(b)(6) of this title; and 
(C)in paragraph (3)(B), by striking section 2432 and inserting sections 4351 through 4358. (g)Transfer of subsection (f) of section 2334 (1)TransferSubsection (f) of section 2334 of title 10, United States Code, is transferred to section 3226 of such title, as added by subsection (a), inserted after the section heading, and redesignated as subsection (a). 
(2)RevisionsSuch section 3226 is amended— (A)by striking Estimates for and all that follows through (1) The policies, and inserting Cost estimates developed for specified purposes not to be used for contract negotiations or obligation of funds.—The policies,; 
(B)in subsection (a), as so redesignated— (i)by striking subsection (a) and inserting section 3221 of this title; and 
(ii)by striking subsection (a)(6) and inserting subsection (b)(6) of such section; (C)by redesignating paragraph (2) as subsection (b) and inserting Cost estimates developed for specified purposes not to be used for contract negotiations or obligation of funds.— before The Under;  
(D)by redesignating paragraph (3) as subsection (c) and in that subsection— (i)by striking the first three words and inserting Program manager and contracting officer.—The program manager; and  
(ii)by striking paragraph (1) and paragraph (2) and inserting subsection (a) and subsection (b), respectively; and (E)by redesignating paragraph (4) as subsection (d) and in that subsection— 
(i)by striking Funds that are and inserting Availability of excess funds.—  (1)Funds that are; 
(ii)in paragraph (1), as designated by clause (i), by striking subsection (a)(6) and paragraph (2) and inserting section 3221(b)(6) of this title and subsection (b), respectively; (iii)by redesignating paragraph (5) as paragraph (2) and moving that paragraph two ems to the right; and 
(iv)in paragraph (2), as so redesignated— (I)in the matter preceding subparagraph (A), by striking paragraph (4) and inserting paragraph (1); 
(II)in subparagraph (A)(i), by striking paragraph (2) and inserting subsection (b); and (III)in subparagraph (A)(ii), by striking section 2308 and inserting section 3069. 
(h)Transfer of subsection (g) of section 2334 
(1)TransferSubsection (g) of section 2334 of title 10, United States Code, is transferred to section 3227 of such title, as added by subsection (a), inserted after the section heading, and redesignated as subsection (a). (2)RevisionsSection 3227, as amended by paragraph (1), is further amended— 
(A)by striking Guidelines and and all that follows through (1) The Director of  and inserting Director of cape to develop guidelines and collection method.—The Director of;  (B)by redesignating paragraph (2) as subsection (b) and in that subsection— 
(i)by inserting Applicability to acquisition programs in amount greater than specified threshold.— before The program manager; and (ii)by striking paragraph (1) and inserting subsection (a); and 
(C)by redesignating paragraph (3) as subsection (c) and in that subsection— (i)by inserting Limitation on waiver authority.— before The requirement; and  
(ii)by striking paragraph (1) and inserting subsection (a). 1813.Other provisions relating to planning and solicitation generally (a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by inserting after chapter 222, as added by the preceding section, the following new chapter: 
 
223Other Provisions Relating to Planning and Solicitation Generally 
 
Sec. 
3241. Design-build selection procedures.  
3242. Supplies: economic order quantities. 
3243. Encouragement of new competitors: qualification requirement.  
3244. Reserved. 
3245. Reserved. 
3246. Reserved.  
3247. Contracts: regulations for bids. 
3248. Matters relating to reverse auctions.  
3249. Advocates for competition.  
3250. Reserved.  
3251. Reserved.  
3252. Requirements for information relating to supply chain risk.. 
(b)Transfer of section 2305a of title 10Section 2305a of title 10, United States Code, is transferred to chapter 223 of such title, as added by subsection (a), inserted after the table of sections at the beginning, redesignated as section 3241, and amended as follows: (1)Subsection (b)Subsection (b) is amended— 
(A)by redesignating paragraphs (1) through (6) as subparagraphs (A) through (F), respectively, and moving those subparagraphs two ems to the right; and (B)in the matter preceding subparagraph (A), as so redesignated— 
(i)by striking or work when the contracting officer and inserting  or work when— 
(1)the contracting officer; (ii)by striking such contract, design work and inserting “such contract; 
 
(2)design work; (iii)by striking such contract, the offeror and inserting “such contract; 
 
(3)the offeror; and (iv)by striking the offer, and the contracting officer and inserting “the offer; and 
 
(4)the contracting officer. (2)Subsection (c)Subsection (c) is amended— 
(A)in paragraph (1), by inserting Development of scope of work statement.— before The agency develops; (B)in paragraph (2), by inserting Solicitation of phase-one proposals.— before The contracting officer;  
(C)in paragraph (3)— (i)by striking The evaluation factors and inserting Evaluation factors.— 
 
(A)Evaluation factors to be usedThe evaluation factors;  (ii)by designating the second and third sentences as subparagraphs (B) and (C), respectively; 
(iii)in subparagraph (A), as designated by clause (i)— (I)by striking and include specialized experience and inserting  
and include— (i)specialized experience; 
(II)by striking technical competence, capability and inserting  technical competence; 
(ii)capability;  (III)by striking to perform, past performance and inserting  
to perform; (iii)past performance; and 
(IV)by striking the team) and other appropriate and inserting  the team); and 
(iv)other appropriate; (iv)in subparagraph (B), as designated by clause (ii), by inserting Relative importance of evaluation factors and subfactors.— before Each solicitation; 
(v)in subparagraph (C), as designated by clause (ii), by inserting Evaluation of proposals.— before The agency;  (D)in paragraph (4)— 
(i)by striking The contracting officer and inserting Selection by contracting officer.—  (A)Number of offerors selected and what is to be evaluatedThe contracting officer; 
(ii)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively; (iii)in clause (ii), as so redesignated, by striking paragraphs (2), (3), and (4) of section 2305(a) and inserting subsections (b), (c), and (d) of section 3206; 
(iv)by designating the last sentence in that paragraph as subparagraph (B) and indenting that subparagraph two ems from the left margin; and (v)in subparagraph (B), as redesignated by clause (iv), by striking subparagraphs (A) and (B) and inserting clauses (i) and (ii) of subparagraph (A); and 
(E)in paragraph (5)— (i)by inserting Awarding of contract.— before The agency; and  
(ii)by striking section 2305(b)(4) and inserting section 3303. (c)Transfer of section 2384a of title 10Section 2384a of such title is transferred to chapter 223 of such title, inserted after section 3241, as transferred and redesignated by subsection (b), redesignated as section 3242, and amended as follows: 
(1)Subsection (a)Subsection (a) is amended— (A)by striking (1) An agency and inserting Quantity to procure.— 
 
(1)An agency; (B)by striking section 2303(a) and inserting section 3063; 
(C)by striking quantity as (A) will result in and inserting  quantity as— 
(A)will result in; (D)by striking where practicable, and (B) does not 
where practicable; and (B)does not; and 
(E)by indenting paragraph (2) two ems from the left margin. (2)Subsection (b)Subsection (b) is amended by inserting Opinion of offeror with respect to quantity to be procured.— before Each solicitation for.  
(d)Transfer of section 2319 of title 10Section 2319 of such title is transferred to chapter 223 of such title, inserted after section 3242, as transferred and redesignated by subsection (c), redesignated as section 3243, and amended as follows: (1)Section headingThe heading of such section is amended to read as follows: 
 
3243.Encouragement of new competitors: qualification requirement. 
(2)Subsection (a)Subsection (a) is amended by inserting Qualification requirement defined.— before In this section. (3)Subsection (b)Subsection (b) is amended— 
(A)by inserting Actions before establishing qualification requirement.— before Except as provided; and  (B)in paragraph (5), by striking clause (4) and inserting paragraph (4). 
(4)Subsection (c)Subsection (c) is amended— (A)by striking (1) Subsection (b) of this section and inserting  
Applicability, waiver authority, and referral of offers.— (1)ApplicabilitySubsection (b); 
(B)by indenting paragraphs (2) through (6) two ems from the left margin; (C)in paragraph (2)— 
(i)by striking (A) Except as provided in subparagraph (B), and inserting  Waiver authority.— 
(A)Submission of determination of unreasonablenessExcept as provided in subparagraph (C),; (ii)by redesignating subparagraph (B) as subparagraph (C); 
(iii)by designating the second sentence of subparagraph (A) as subparagraph (B); (iv)in subparagraph (B), as so designated, by inserting Authority to grant waiver.— before After considering; and 
(v)in subparagraph (C), as redesignated by clause (ii), by inserting Inapplicability to qualified products list.— before The waiver; (D)in paragraph (3), by inserting Submission and consideration of offer not to be denied in certain cases.— before A potential offeror; 
(E)in paragraph (4), by inserting Referral to Small Business Administration.— before Nothing contained in this; (F)in paragraph (5), by inserting Delay of procurement not required.— before The head of; and 
(G)in paragraph (6), by inserting Requirements before enforcement of certain lists.— before The requirements of.  (5)Subsection (d)Subsection (d) is amended— 
(A)by striking (1) If the number of and inserting  Fewer than 2 actual manufacturers.— 
(1)Solicitation and testing of additional sources or productsIf the number of; (B)by redesignating paragraph (2) as paragraph (3), indenting that paragraph two ems from the left margin, and inserting Certification required.— before The head of;  
(C)in paragraph (1)(B)— (i)by inserting subject to paragraph (2), before bear the cost of; and 
(ii)by striking that requirement, but such costs may be borne and inserting that requirement.; (D)by designating as paragraph (2) the text of paragraph (1)(B), as so amended, that begins only if the head of the agency; 
(E)in paragraph (2), as designated by subparagraph (D), by inserting Certification when agency may bear cost.—Costs may be borne under paragraph (1)(B) before only if; and  (F)by moving subparagraphs (A) and (B) of paragraph (1) (as amended) two ems to the right. 
(6)Subsection (e)Subsection (e) is amended by inserting Examination and revalidation of qualification requirement.— before Within seven years. (7)Subsection (f)Subsection (f) is amended by inserting Restriction on enforcement.— before Except in an. 
(e)Transfer of section 2381Section 2381 of title 10, United States Code, is transferred to chapter 223 of such title, as added by this section, inserted after section 3243, as transferred and redesignated by subsection (d), and redesignated as section 3247. (f)Transfer of section 2318Section 2318 of title 10, United States Code, is transferred to chapter 223 of such title, as added by this section, inserted after section 3247, as transferred and redesignated by subsection (e), redesignated as section 3249, and amended by striking section 2303(a) and inserting section 3063. 
(g)Transfer of section 2339aSection 2339a of such title is transferred to chapter 223 of such title, inserted after section 3249, as added by subsection (f), redesignated as section 3252, and amended— (1)in subsection (b)(3)(A), by striking section 2304(f)(3) and inserting section 3204(e)(2); 
(2)in subsection (e)(2)(A), by striking section 2319 and inserting section 3243; and (3)in subsection (e)(3)— 
(A)in subparagraph (A), by striking section 2305(a)(1)(C)(ii) and section 2305(a)(2)(A) and inserting section 3206(a)(3)(B) and section 3206(b)(1), respectively; and (B)in subparagraph (B), by striking section 2304c(d)(3) and inserting section 3406(d)(3). 
(h)Placeholder for chapter for provisions relating to planning and solicitations relating to particular items or servicesPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by inserting after chapter 223, as added by this section, the following new chapter:  225Planning and Solicitation Relating to Particular Items or Services  Sec. 3271. Reserved.. CContracting Methods and Contract Types 1816.Awarding of contracts (a)Tables of chapters amendmentsThe tables of chapters at the beginning of subtitle A, and at the beginning of part V of subtitle A (as added by section 801 of Public Law 115–232), of title 10, United States Code, are amended by striking the items relating to chapters 241 and 243 and inserting the following: 
 
 
241.Awarding of Contracts3301 
242.Specific Types of Contracts3321 
243.Other Matters Relating to Awarding and Types of Contracts3341 
244.Undefinitized Contractual Actions3371. 
(b)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking chapters 241 and 243 and inserting the following:  241Awarding of Contracts  Sec. 3301. Basis of award and rejection. 3302. Sealed bids. 3303. Competitive proposals. 3304. Post-award debriefings. 3305. Pre-award debriefings. 3306. Encouragement of alternative dispute resolution. 3307. Antitrust violations. 3308. Protests.  3309. Prohibition on release of contractor proposals.. (c)Transfer of subsection (b) of section 2305 (1)TransferSubsection (b) of section 2305 of title 10, United States Code, is transferred to chapter 241 of such title, as amended by subsection (b), inserted after the table of sections, and amended by striking the subsection designation. 
(2)Insertion of section headingsSuch chapter is further amended— (A)by inserting before paragraph (1) the following: 
 
3301.Basis of award and rejection; 
(B)by inserting before paragraph (3) the following:  3302.Sealed bids; (C)by inserting before paragraph (4) the following: 
 
3303.Competitive proposals; 
(D)by inserting before paragraph (5) the following:  3304.Post-award debriefings; (E)by inserting before paragraph (6) the following: 
 
3305.Pre-award debriefings; 
(F)by inserting before paragraph (8) the following:  3306.Encouragement of alternative dispute resolution; and (G)by inserting before paragraph (9) the following: 
 
3307.Antitrust violations. 
(3)Amendments to new 3301Section 3301 of such title, as designated by paragraph (2), is amended— (A)by redesignating paragraphs (1) and (2) as subsections (a) and (b), respectively; 
(B)in subsection (a), as so redesignated, by inserting Award.— before The head of; and (C)in subsection (b), as so redesignated, by inserting Rejection.— before All sealed bids.  
(4)Amendments to new 3302Section 3302 of such title, as designated by paragraph (2), is amended— (A)by redesignating paragraph (3) as subsection (a); 
(B)by designating the second and third sentences as subsections (b) and (c), respectively; (C)in subsection (a), as so redesignated, by inserting Opening of bids.— before Sealed bids shall be;  
(D)in subsection (b), as so designated— (i)by inserting Criteria for awarding contract.— before The head of the agency;  
(ii)by striking paragraph (1) and inserting section 3301(a) of this title; and (iii)by striking paragraph (2) and inserting section 3301(b) of this title; and 
(E)in subsection (c), as so designated, by inserting Notice of award.— before The award of. (5)Amendments to new 3303Section 3303 of such title, as designated by paragraph (2), is amended— 
(A)by striking the paragraph designation; (B)redesignating subparagraphs (A), (B), and (C) as subsections (a), (b), and (c), respectively; 
(C)by designating the second sentence of subsection (c), as so redesignated, as subsection (d); (D)in subsection (a), as so redesignated— 
(i)by inserting Evaluation and award.— before The head of;  (ii)by striking paragraph (1) and inserting section 3301(a) of this title; and 
(iii)by redesignating clauses (i) and (ii) as paragraphs (1) and (2), respectively; (E)in subsection (b), as so redesignated— 
(i)by inserting Limit on number of proposals.— before If the contracting officer; and (ii)by striking subparagraph (A)(i) and inserting subsection (a)(1); 
(F)in subsection (c), as so redesignated— (i)by inserting Criteria for awarding contract.— before Except as provided in; and  
(ii)by striking paragraph (2) and inserting section 3301(b) of this title; and (G)in subsection (d), as so designated— 
(i)by inserting Notice of award.— before The head of; and  (ii)by striking This subparagraph and inserting This subsection. 
(6)Amendments to new 3304Section 3304 of such title, as designated by paragraph (2), is amended— (A)by striking the paragraph designation; 
(B)by redesignating subparagraphs (A), (B), (D), (E), and (F) as subsections (a), (c), (d), (e), and (f), respectively; (C)by designating the second sentence of subsection (a), as so redesignated, as subsection (b); 
(D)by redesignating subparagraph (C) as paragraph (2); (E)in subsection (a), as so redesignated, by inserting Request for debriefing.— before When a; 
(F)in subsection (b), as designated by subparagraph (C), by inserting When debriefing to be conducted.— before The head of;  (G)in subsection (c), as so redesignated by subparagraph (B)— 
(i)by inserting Information to be provided.—(1) before The debriefing shall include;  (ii)by redesignating clauses (i) through (vii) as subparagraphs (A) through (G), respectively; and 
(iii)in paragraph (2), as redesignated by subparagraph (D), by striking subparagraph (B)(vii) and inserting paragraph (1)(G); (H)in subsection (d), as so redesignated, by inserting Information not to be included.— before The debriefing;  
(I)in subsection (e), as so redesignated— (i)by inserting Inclusion of statement in solicitation.— before Each solicitation; and 
(ii)by striking subparagraph (B) and inserting subsection (c); (J)in subsection (f), as so redesignated— 
(i)by inserting After successful protest.— before If, within one year; and (ii)by redesignating clauses (i) and (ii) as paragraphs (1) and (2), respectively; and 
(K)by adding at the end a new subsection (g) with the same heading and text as subsection (f) of section 3305 of such title, as amended by paragraph (7)(J).  (7)Amendments to new 3305Section 3305 of such title, as designated by paragraph (2), is amended— 
(A)by striking (6); (B)by redesignating paragraph (7) as subsection (f); 
(C)redesignating subparagraphs (A), (B), (C), and (D) as subsections (a), (c), (d), and (e), respectively; (D)by designating the second sentence of subsection (a), as so redesignated, as subsection (b); 
(E)in subsection (a), as so redesignated, by inserting Request for debriefing.— before When the; (F)in subsection (b), as designated by subparagraph (D), by inserting When debriefing to be conducted.— before The contracting officer;  
(G)in subsection (c), as so redesignated— (i)by inserting Precondition for post-award debriefing.— before The contracting officer;  
(ii)by striking paragraph (5) and inserting section 3304 of this title ; and (iii)by striking subparagraph (A) and inserting subsections (a) and (b); 
(H)in subsection (d), as so redesignated— (i)by inserting Information to be provided.— before The debriefing;  
(ii)by striking subparagraph (A) and inserting subsections (a) and (b); and (iii)by redesignating clauses (i), (ii), and (iii) as paragraphs (1), (2), and (3), respectively; 
(I)in subsection (e), as so redesignated— (i)by inserting Information not to be disclosed.— before The debriefing; and 
(ii)by striking subparagraph (A) and inserting subsections (a) and (b); and (J)in subsection (f), as redesignated by subparagraph (B)— 
(i)by inserting Summary to be included in file.— before The contracting officer; and (ii)by striking under paragraph (5) or (6) and inserting this section. 
(8)Amendment to new 3306Section 3306 of such title, as designated by paragraph (2), is amended by striking the paragraph designation. (9)Amendment to new 3307Section 3307 of such title, as designated by paragraph (2), is amended by striking the paragraph designation. 
(d)New sectionsSuch chapter is further amended by adding at the end the following new sections:  3308.Protests 3309.Prohibition on release of contractor proposals. (e)Transfer of subsections (e) and (f) of section 2305 (1)TransferSubsections (e) and (f) of section 2305 of title 10, United States Code, are transferred to section 3308 of such title, as added by subsection (d), inserted after the section heading, and redesignated as subsections (a) and (b), respectively. 
(2)Amendment to new 3308(a)Subsection (a) of such section 3308, as redesignated by paragraph (1), is amended— (A)by striking File.—(1) If, in the and inserting “File.—  
 
(1)Establishment and accessIf, in the; (B)in paragraph (2), by inserting Redacted information.— before Information exempt; and  
(C)by realigning paragraph (2) 2 ems to the right. (f)Transfer of subsection (g) of section 2305 (1)Transfer and internal redesignationsSubsection (g) of section 2305 of title 10, United States Code, is transferred to section 3309 of such title, as added by subsection (d), inserted after the section heading, and amended— 
(A)by striking the subsection designation and heading; (B)by redesignating paragraphs (1), (2), and (3) as subsections (b), (c), and (a), respectively; and 
(C)by transferring subsection (a), as so redesignated, within that section so as to appear before subsection (b), as so redesignated. (2)Amendment to new 3309(a)Subsection (a) of such section 3309, as redesignated and transferred by paragraph (1), is amended by striking In this subsection, and inserting Definition.—In this section,. 
(3)Amendments to new 3309(b)Subsection (b) of such section 3309, as redesignated by paragraph (1), is amended— (A)by inserting Prohibition.— before Except as provided in;  
(B)by striking paragraph (2), and inserting subsection (c),; and (C)by striking section 2303 and inserting section 3063. 
(4)Amendments to new 3309(c)Subsection (c) of such section 3309, as redesignated by paragraph (1), is amended by striking Paragraph (1) and inserting Inapplicability.—Subsection (b). 1817.Specific types of contracts (a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by inserting after chapter 241, as added by the preceding section, the following new chapter: 
 
242Specific Types of Contracts 
 
Sec. 
3321. Contracts awarded using procedures other than sealed-bid procedures. 
3322. Cost contracts. 
3323. Cost-plus contracting prohibited for military construction and military family housing projects. 
3324. Preference for fixed-price contracts. 
3321.Contracts awarded using procedures other than sealed-bid procedures 
3322.Cost contracts 
3323.Cost-plus contracting prohibited for military construction and military family housing projects 
3324.Preference for fixed-price contractsReserved.. (b)Transfer of subsections (a) and (b) of section 2306Subsections (a) and (b) of section 2306 of title 10, United States Code, are transferred to section 3321 of such title, as added by subsection (a), and inserted after the section heading. 
(c)Transfer of first sentence of subsection (a)The first sentence of such subsection (a) is further transferred to section 3322 of such title, as added by subsection (a), inserted after the section heading, and designated as subsection (a). (d)Amendments to new 3321 (1)New 3321(a)Subsection (a) of such section 3321 (as amended by subsection (c)) is amended— 
(A)by inserting Authorized types.— before Subject to;  (B)by striking the preceding sentence and inserting section 3322(a) of this title; 
(C)by striking this section and inserting this chapter; and (D)by striking under this chapter and inserting under chapter 137 legacy provisions. 
(2)New 3321(b)Subsection (b) of such section 3321 is amended— (A)by striking Each contract awarded and inserting “Required warranty.— 
 
(1)ContentEach contract awarded; (B)by striking under this chapter and inserting under chapter 137 legacy provisions;  
(C)by striking maintained by him and inserting maintained by the contractor; (D)by designating the second and third sentences as paragraphs (2) and (3), respectively, and realigning those paragraphs 2 ems to the right; 
(E)in paragraph (2), as so designated— (i)by inserting Remedy for breaking warranty.— before If a contractor; and 
(ii)by striking the United States may annul the contract without liability or may deduct and inserting  the United States— 
(A)may annul the contract without liability; or (B)may deduct; and 
(F)in paragraph (3), as so designated— (i)by inserting Inapplicability to certain contracts.— before This subsection;  
(ii)by striking does not apply to a contract that is for an amount not greater than the simplified acquisition threshold or to a contract and inserting  does not apply— 
(A)to a contract that is for an amount not greater than the simplified acquisition threshold; or (B)to a contract. 
(e)Transfer of subsections (d) and (e) of section 2306Subsections (d) and (e) of section 2306 of title 10, United States Code, are transferred to section 3322 of such title, as amended by subsections (b) and (c), inserted at the end, and redesignated as subsections (b) and (c), respectively. (f)Amendments to new 3322 (1)New 3322(a)Subsection (a) of such section 3322, as transferred and designated by subsection (c), is amended by inserting Cost-plus-a-percentage-of-cost system of contracting prohibited.— before The cost-plus-a-percentage-of-cost system. 
(2)New 3322(b)Subsection (b) of such section 3322, as transferred and redesignated by subsection (e), is amended by inserting Cost-plus-a-fixed-fee contracts.— before The fee for performing a cost-plus-a-fixed-fee contract for experimental. (3)New 3322(c)Subsection (c) of such section 3322, as transferred and redesignated by subsection (e), is amended— 
(A)by striking (1) Except as and inserting  Advance notice of certain subcontracts.— 
(1)In generalExcept as; and (B)in paragraph (2)— 
(i)by inserting Exception.— before Paragraph (1); and  (ii)by realigning that paragraph 2 ems to the right. 
(g)Transfer of subsection (c) of section 2306 
(1)TransferSubsection (c) of section 2306 of title 10, United States Code, is transferred to section 3323 of such title, as added by subsection (a), inserted after the section heading, redesignated as subsection (a), and amended by designating the second sentence as subsection (b). (2)Amendment to new 3323(a)Subsection (a) of such section 3323, as so transferred and redesignated, is amended by inserting Prohibition.— before A contract entered into. 
(3)Amendments to new 3323(b)Subsection (b) of such section 3323, as designated by paragraph (1), is amended— (A)by striking This and inserting Applicability.—The; 
(B)by striking prohibition is in addition to the prohibition specified in subsection (a) and inserting  prohibition specified in subsection (a)— 
(1)is in addition to the prohibition specified in section 3322(a) of this title; and (C)by striking system of contracting and applies notwithstanding and inserting  
system of contracting; and (2)applies notwithstanding.. 
(h)Cross-reference amendmentSection 2343 of title 10, United States Code, is amended by striking 2306(a), 2306(b), 2306(e) and inserting 3351, 3352(a), 3352(c). 1818.Other matters relating to awarding of contracts (a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by inserting after chapter 242, as added by the preceding section, the following new chapter: 
 
243Other Matters Relating to Awarding of Contracts 
 
Sec. 
3341. Reserved. 
3342. Reserved. 
3343. Reserved. 
3344. Disclosure of identity of contractor. 
3345. Contract authority for advanced development of initial or additional prototype units. . 
(b)Transfer of section 2316Section 2316 of title 10, United States Code, is transferred to chapter 243 of such title, as added by subsection (a), inserted after the table of sections, and redesignated as section 3344. . (c)Transfer of section 2302eSection 2302e of title 10, United States Code, is transferred to chapter 243 of such title, inserted after section 3344, as transferred and redesignated by subsection (b), redesignated as section 3345, and amended in subsection (a) by striking section 2302(2)(B) and inserting section 3012(2).  
1819.Undefinitized contractual actions 
(a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by inserting after chapter 243, as added by the preceding section, the following new chapter:  244Undefinitized Contractual Actions  Sec. 3371. Undefinitized contractual actions: required description of anticipated effect on military department requirements if use of undefinitized contractual action results in delay. 3372. Undefinitized contractual actions: requirements and limitations relating to definitization of contractual terms, specifications, and price. 3373. Undefinitized contractual actions: limitation on inclusion of non-urgent requirements and on modification of scope. 3374. Undefinitized contractual actions: allowable profit. 3375. Undefinitized contractual actions: time limit. 3376. Reserved. 3377. Inapplicability to Coast Guard and National Aeronautics and Space Administration; definitions. 3371.Undefinitized contractual actions: required description of anticipated effect on military department requirements if use of undefinitized contractual action results in delay 3372.Undefinitized contractual actions: requirements and limitations relating to definitization of contractual terms, specifications, and price 3373.Undefinitized contractual actions: limitation on inclusion of non-urgent requirements and on modification of scope 3374.Undefinitized contractual actions: allowable profit 3375.Undefinitized contractual actions: time limit 3377.Inapplicability to Coast Guard and National Aeronautics and Space Administration; definitions. (b)Transfer of subsection (a) of section 2326Subsection (a) of section 2326 of title 10, United States Code, is transferred to section 3371 of such title, as added by subsection (a), inserted after the section heading, and amended by striking the subsection designation and subsection heading. 
(c)Transfer of subsections (b), (c), and (h) of section 2326 
(1)TransferSubsections (b), (c), and (h) of section 2326 of title 10, United States Code, are transferred to section 3372 of such title, as added by subsection (a), inserted (in that order) after the section heading, and redesignated as subsections (a), (b), and (c), respectively. (2)Amendments to new 3372(a)Subsection (a) of such section 3372, as transferred and redesignated by paragraph (1), is amended— 
(A)by striking Limitations on obligation of funds.—(1) A contracting officer and inserting “Contractual action to provide time for definitization of contractual terms, specifications, and price; limitations on obligation of funds.—  (1)Terms for time for definitization to be included in contractual actionA contracting officer; 
(B)by redesignating paragraphs (2) and (3) as subparagraphs (A) and (B), respectively, and realigning those subparagraphs 4 ems to the right; (C)by inserting before subparagraph (A), as so redesignated and realigned, the following: 
 
(2)Limitation on obligation of funds before definitization; 
(D)in such subparagraph (A), as so redesignated, by striking Except as provided in paragraph (3), and inserting 50 percent limitation.—Except as provided in subparagraph (B),;  (E)in such subparagraph (B), as so redesignated and realigned— 
(i)by inserting 75 percent limitation when contractor submits qualifying proposal.— before If a contractor; and  (ii)by striking subsection (h) and inserting section 3377(b) of this title; 
(F)by redesignating paragraph (4) as paragraph (3) and inserting Waiver authority.— in that paragraph before The head of; and (G)by redesignating paragraph (5) as paragraph (4) and inserting Inapplicability with respect to purchase of initial spares.— in that paragraph before This subsection does not.  
(3)Amendment to new 3372(b)Subsection (b) of such section 3372, as transferred and redesignated by paragraph (1), is amended by striking subsection (b)(1) and inserting subsection (a)(1). (4)Amendments to new 3372(c)Subsection (c) of such section 3372, as transferred and redesignated by paragraph (1), is amended— 
(A)by striking Contracts.—(1) Except as provided in and inserting “Contracts.—  (1)180-day requirementExcept as provided in; 
(B)by striking subsection (b)(1)(A) and inserting subsection (a)(1)(A); (C)by realigning paragraph (2) 2 ems to the right; and 
(D)in paragraph (2)— (i)by inserting Waiver authority.— before The requirement; and  
(ii)by striking subsection (b)(4) and inserting subsection (a)(3). (d)Transfer of subsections (d) and (e) of section 2326Subsections (d) and (e) of section 2326 of title 10, United States Code, are transferred to section 3373 of such title, as added by subsection (a), inserted after the section heading, and redesignated as subsections (a) and (b), respectively. 
(e)Transfer of subsection (f) of section 2326 
(1)TransferSubsection (f) of section 2326 of title 10, United States Code, is transferred to section 3374 of such title, as added by subsection (a), inserted after the section heading, and amended— (A)by striking the subsection designation and subsection heading; and 
(B)by redesignating paragraphs (1) and (2) as subsections (a) and (b), respectively. (2)Amendments to new 3374(a)Subsection (a) of such section 3374, as so transferred and redesignated, is amended— 
(A)by inserting Allowed profit to reflect certain reduced cost risks of contractor.— before The head of an agency; and  (B)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively. 
(3)Amendment to new 3374(b)Subsection (b) of such section 3374, as so transferred and redesignated, is amended by inserting Date as of which contractor cost risk to be determined.— before If a contractor. (f)Transfer of subsection (g) of section 2326Subsection (g) of section 2326 of title 10, United States Code, is transferred to section 3375 of such title, as added by subsection (a), inserted after the section heading, and amended by striking the subsection designation and subsection heading. 
(g)Transfer of subsections (i) and (j) of section 2326Subsections (i) and (j) of section 2326 of title 10, United States Code, are transferred to section 3377 of such title, as added by subsection (a), inserted after the section heading, redesignated as subsections (a) and (b), respectively, and amended by striking section in each such subsection and inserting chapter. 1820.Task and delivery order contracts (a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking chapter 245 and inserting the following: 
 
245Task and Delivery Order Contracts (Multiple Award Contracts) 
 
Sec. 
3401. Task and delivery order contracts: definitions. 
3402. Reserved. 
3403. Task and delivery order contracts: general authority.  
3404. Guidance on use of task and delivery order contracts. 
3405. Task order contracts: advisory and assistance services. 
3406. Task and delivery order contracts: orders.. 
(b)Transfer of section 2304d 
(1)TransferSection 2304d of title 10, United States Code, is transferred to chapter 245 of such title, as amended by subsection (a), inserted after the table of sections, redesignated as section 3401, and amended by striking In sections 2304a, 2304b, and 2304c of this title and inserting In this chapter. (2)Order of definition paragraphsParagraphs (1) and (2) of such section 3401, as so transferred and redesignated, are reversed in order and redesignated accordingly. 
(3)Amendments to new 3401(1)Paragraph (1) of such section, as so redesignated, is amended— (A)by inserting Delivery order contract.— before The term;  
(B)by striking for property that does not and inserting “for property—  (A)that does not; and 
(C)by striking quantity) and that provides for and inserting “quantity); and  (B)that provides for. 
(4)Amendments to new 3401(2)Paragraph (2) of such section, as so redesignated, is amended— (A)by inserting Task order contract.— before The term;  
(B)by striking for services that does not and inserting “for services—   (A)that does not; and 
(C)by striking quantity) and that provides for and inserting “quantity); and  (B)that provides for. 
(c)Transfer of section 2304a 
(1)TransferSection 2304a of title 10, United States Code, is transferred to chapter 245 of such title, as amended by subsection (a), inserted after section 3401, as transferred and redesignated by subsection (b), and redesignated as section 3403. (2)Amendments to new 3403(a)Subsection (a) of such section, as so redesignated, is amended— 
(A)by striking section 2304c and inserting section 3406; and (B)by striking section 2304d and inserting section 3401. 
(3)Amendments to new 3403(c)Subsection (c) of such section, as so redesignated, is amended— (A)by striking section only if an exception and inserting “only if— 
 
(1)an exception; (B)by striking subsection (c) of section 2304 and inserting subsection (a) of section 3204; 
(C)by striking the contract and the use of such and inserting “the contract; and  (2)the use of such; and 
(D)by striking subsection (f) and inserting subsection (e). (4)Amendments to new 3403(d)Subsection (d) of such section, as so redesignated, is amended— 
(A)by striking Contract awards.—(1) The head of an agency and inserting “Contract awards.—   (1)Exercise of authorityThe head of an agency. 
(B)in paragraph (2)— (i)by inserting Determination not required.— before No determination; and  
(ii)by striking section 2304(b) and inserting section 3203; (C)in paragraph (3)— 
(i)by striking (A) Except as and inserting When single source awards for task or delivery order contracts exceeding $100,000,000 are allowed.—(A) Except as; and  (ii)in subparagraph (B), by striking section 2304(c) and inserting section 3204(a); and 
(D)in paragraph (4), by inserting Regulations.— before The regulations.  (5)Amendments to new 3403(g)Subsection (g) of such section, as so redesignated, is amended by striking section 2304b and inserting section 3405. 
(d)Transfer of section 2304b 
(1)TransferSection 2304b of title 10, United States Code, is transferred to chapter 245 of such title, as amended by subsection (a), inserted after section 3403, as transferred and redesignated by subsection (c), and redesignated as section 3405. (2)Internal redesignationsSubsections (a), (b), (c), (d), (e), (f), (g), (h), and (i) of such section are redesignated as subsections (b), (c), (d), (e), (f), (g), (h), (i), and (a), respectively, and subsection (a), as so redesignated, is transferred to the beginning of such section so as to appear after the section heading. 
(3)Amendments to new 3405(b)Subsection (b) of such section, as so redesignated, is amended— (A)by striking section 2304c and inserting section 3406; and 
(B)by striking section 2304d and inserting section 3401. (4)Amendments to new 3405(e)Subsection (e) of such section, as so redesignated, is amended— 
(A)by striking and contract.—(1) The solicitation and inserting “and contract.—  (1)SolicitationThe solicitation; 
(B)by striking section 2304a(b) and inserting 3403(b); and (C)by realigning paragraph (2) 2 ems to the right and inserting Contract.— in that paragraph before A task order.  
(5)Amendments to new 3405(f)Subsection (f) of such section, as so redesignated, is amended— (A)by striking Multiple awards.—(1) The head of an agency and inserting “Multiple awards.— 
 
(1)Authority to make multiple awardsThe head of an agency. (B)by realigning paragraphs (2) and (3) 2 ems to the right; 
(C)by inserting Content of solicitation.— in paragraph (2) before If, in the case of; and (D)by inserting Nonapplication.— in paragraph (3) before Paragraph (2) does not. 
(6)Amendments to new 3405(g)Subsection (g) of such section, as so redesignated, is amended— (A)by striking Contract modifications.—(1) A task order may not and inserting “Contract modifications.—  
 
(1)Increase in scope, period, or maximum value of contract only by modification of contractA task order may not. (B)by realigning paragraphs (2) and (3) 2 ems to the right; 
(C)in paragraph (2)— (i)by inserting Use of competitive procedures.— before Unless use of;  
(ii)by striking subsection (c) of section 2304 and inserting subsection (a) of section 3204; and (iii)by striking subsection (f) and inserting subsection (e); and 
(D)in paragraph (3), by inserting Notice.— before Notice regarding.  (7)Amendments to new 3405(h)Subsection (h) of such section, as so redesignated, is amended— 
(A)by striking Contract extensions.—(1) Notwithstanding the limitation and inserting “Contract extensions.—  (1)When contract may be extendedNotwithstanding the limitation; 
(B)in paragraph (1), by striking subsection (b) and subsection (e) and inserting subsection (c) and subsection (f), respectively; and (C)by realigning paragraph (2) 2 ems to the right and inserting Limit of one extension.— in that paragraph before A task order contract. 
(e)Transfer of section 2304c 
(1)TransferSection 2304c of title 10, United States Code, is transferred to chapter 245 of such title, as amended by subsection (a), inserted after section 3405, as transferred and redesignated by subsection (d), and redesignated as section 3406. (2)Internal redesignationsSubsections (a), (b), (c), (e), (f), and (g) of such section are redesignated as subsections (b), (c), (e), (f), (g), and (a), respectively, subsection (a), as so redesignated, is transferred to the beginning of such section so as to appear after the section heading, and subsection (e), as so redesignated, is transferred within such section so as to appear after subsection (d). 
(3)Amendments to new 3406(a)Subsection (a) of such section, as so transferred and redesignated, is amended by striking sections 2304a and 2304b and inserting sections 3403 and 3405. (4)Amendment to new 3406(b)Paragraph (2) of subsection (b) of such section, as so transferred and redesignated, is amended— 
(A)by striking subsection (b) and inserting subsection (c); and (B)by striking section 2304(f) and inserting section 3204(e). 
(5)Amendments to new 3406(c)Subsection (c) of such section, as so transferred and redesignated, is amended— (A)by striking section 2304a(d)(1) or 2304b(c) and inserting section 3403(d)(1)(B) or 3405(f); and 
(B)by striking section 2304(c) in paragraph (5) and inserting section 3204(a). (6)Amendments to new 3406(d)Subsection (d) of such section is amended— 
(A)by striking subsection (b) and inserting subsection (c); and (B)by striking section 2305(b)(5) in paragraph (5) and inserting section 3304. 
(7)Amendments to new 3406(g)Subsection (g) of such section is amended— (A)by striking Ombudsman.—Each head of an agency and inserting “Ombudsman.— 
 
(1)Appointment or designation and responsibilitiesEach head of an agency. (B)by striking section 2304a(d)(1)(B) or 2304b(e) and inserting section 3403(d)(1)(B) or 3405(f); 
(C)by striking subsection (b) and inserting subsection (c); and (D)by designating the second sentence as paragraph (2) and inserting Who is eligible.— in that paragraph before The task and delivery order. 
1821.Acquisition of commercial products and commercial services 
(a)Transfer of chapter 140 
(1)Transfer of chapterChapter 140 of title 10, United States Code, is transferred to part V of subtitle A of that title 10, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), inserted in place of chapter 247 as enacted by that section, and redesignated as chapter 247. (2)Redesignation of sectionsSections in chapter 247 of title 10, United States Code, as transferred and redesignated by paragraph (1), are redesignated as follows:  
 
 
Old Section No.New Section No. 
 
23753452 
23763451 
23773453 
23793455 
23803456 
2380a3457  
(3)Table of sectionsThe items in the table of sections at the beginning of such chapter are amended to conform to the redesignations made by paragraph (2). (4)Tables of chaptersThe tables of chapters at the beginning of subtitle A, and at the beginning of part IV of subtitle A, of title 10, United States Code, are amended by striking the item relating to chapter 140. 
(b)Amendments to transferred sections 
(1)Section 3451 
(A)Section 3451 of title 10, United States Code, as redesignated by subsection (a)(2), is transferred within chapter 247 of such title so as to appear after the table of sections at the beginning of such chapter (and before section 3452 as so redesignated). (B)The table of sections at the beginning of such chapter is amended to conform to the transfer made by subparagraph (A). 
(2)Section 3452Section 3452 of such title, as redesignated by subsection (a)(2), is amended by striking section 2533a and section 2533b in subsection (e)(2) and inserting section 4862 and section 4863, respectively. (3)Section 3453Section 3453 of such title, as redesignated by subsection (a)(2), is amended by striking section 2379 in subsection (d)(1) and inserting section 3455. 
(4)Section 3455Section 3455 of such title, as redesignated by subsection (a)(2), is amended by striking section 2306a in subsection (c)(1) and inserting chapter 271. (5)Section 3456Section 3456 of such title, as redesignated by subsection (a)(2), is amended by striking section 2306a(b)(4)(B) in subsection (b)(2)(B)(i) and inserting section 3703(d)(2). 
(6)Section 3457Section 3457 of such title, as redesignated by subsection (a)(2), is amended— (A)by striking section 2376(1) in subsections (a) and (b) and inserting section 3451(1); and 
(B)by striking section 2302(9) in subsections (a) and (b) and inserting section 3014. (7)Section incorporated into section 3457Such chapter is further amended— 
(A)by striking the heading of the final section of such chapter, as transferred by subsection (a); (B)in the text following such heading, by striking Notwithstanding section 2376(1) and inserting (c) Commingled items purchased by contractors.—Notwithstanding section 3451(1); and 
(C)in the table of sections at the beginning of the chapter, by striking the final item. 1822.Multiyear contracts (a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking chapter 249 and inserting the following: 
 
249Multiyear Contracts 
 
SubchapterSec. 
I.Multiyear Contracts for Acquisition of Property3501 
II.Multiyear Contracts for Acquisition of Services3531 
III.Other Authorities Relating to Multiyear Contracts3551 
IMultiyear Contracts for Acquisition of Property 
 
Sec. 
3501. Multiyear contracts for acquisition of property: authority; definitions.  
3502. Multiyear contracts for acquisition of property: regulations.  
3503. Multiyear contracts for acquisition of property: contract cancellation or termination. 
3504. Multiyear contracts for acquisition of property: participation by subcontractors, vendors, and suppliers. 
3505. Multiyear contracts for acquisition of property: protection of existing authority. 
3506. Department of Defense contracts: acquisition of weapon systems. 
3507. Department of Defense contracts: defense acquisitions specifically authorized by law. 
3508. Department of Defense contracts: notice to congressional committees before taking certain actions. 
3509. Department of Defense contracts: multiyear contracts with value in excess of $500,000,000. 
3510. Department of Defense contracts: additional matters with respect to multiyear defense contracts. 
3511. Increased funding and reprogramming requests.  
3501.Multiyear contracts for acquisition of property: authority; definitions 
3502.Multiyear contracts for acquisition of property: regulations 
3503.Multiyear contracts for acquisition of property: contract cancellation or termination 
3504.Multiyear contracts for acquisition of property: participation by subcontractors, vendors, and suppliers 
3505.Multiyear contracts for acquisition of property: protection of existing authority 
3506.Department of defense contracts: acquisition of weapon systems 
3507.Department of defense contracts: defense acquisitions specifically authorized by law 
3508.Department of defense contracts: notice to congressional committees before taking certain actions 
3509.Department of defense contracts: multiyear contracts with value in excess of $500,000,000 
3510.Department of defense contracts: additional matters with respect to multiyear defense contracts 
3511.Increased funding and reprogramming requests. 
(b)Transfer of subsection (a) of section 2306b 
(1)TransferSubsection (a) of section 2306b of title 10, United States Code, is transferred to section 3501 of such title, as added by subsection (a), and inserted after the section heading. (2)Conforming cross-reference amendmentParagraph (7) of such subsection (a), as so transferred, is amended by striking subparagraphs (C) through (F) of subsection (i)(3) and inserting paragraphs (3) through (6) of section 3507(c) of this title. 
(c)Transfer of subsection (k) of section 2306b 
(1)TransferSubsection (k) of section 2306b of title 10, United States Code, is transferred to section 3501 of such title, as added by subsection (a), and inserted after subsection (a), as transferred by subsection (b), and redesignated as subsection (b). (2)Conforming amendmentSuch subsection (b), as so transferred and redesignated, is amended by striking this section and inserting this subchapter. 
(d)Transfer of subsection (b) of section 2306b 
(1)Transfer and internal redesignationsSubsection (b) of section 2306b of title 10, United States Code, is transferred to section 3502 of such title, as added by subsection (a), inserted after the section heading, and amended— (A)by striking the subsection designation and heading; and 
(B)by redesignating paragraphs (1) and (2) as subsections (a) and (b), respectively. (2)Amendments to new 3502(a)Subsection (a) of such section, as so redesignated, is amended— 
(A)by inserting Requirement.— before Each official named;  (B)by striking paragraph (2) and inserting subsection (b); and 
(C)by striking subsection (a) and inserting section 3501 of this title. (3)Amendments to new 3502(b)Subsection (b) of such section, as so redesignated, is amended— 
(A)by striking (A) The Secretary of Defense and inserting  Officials specified to prescribe regulations.— 
(1)Department of defenseThe Secretary of Defense; (B)by redesignating subparagraphs (B) and (C) as paragraphs (2) and (3), respectively, and realigning those paragraphs 2 ems to the right; 
(C)in paragraph (2), as so redesignated, by inserting Coast guard.— before The Secretary of Homeland; and (D)in paragraph (3), as so redesignated, by inserting NASA.— before The Administrator of.  
(e)Transfer of subsections (c), (f), and (g) of section 2306b 
(1)TransferSubsections (c), (f), and (g) of section 2306b of title 10, United States Code, are transferred to section 3503 of such title, as added by subsection (a), inserted (in that order) after the section heading, and redesignated as subsections (a), (b), and (c), respectively. (2)Amendment to new 3503(a)Subsection (a) of such section 3503, as transferred and redesignated by paragraph (1), is amended by inserting under section 3502 of this title after The regulations. 
(3)Amendment to new 3503(b)Subsection (b) of such section 3503, as transferred and redesignated by paragraph (1), is amended by striking under this section and inserting under this subchapter. (4)Amendments to new 3503(c)Subsection (c) of such section 3503, as transferred and redesignated by paragraph (1), is amended— 
(A)by striking Ceilings exceeding and all that follows through Before any and inserting  Ceilings exceeding $100,000,000.— 
(1)Before any; (B)by realigning paragraph (2) 2 ems to the right: 
(C)by striking subsection (a) in paragraphs (1) and (2) and inserting section 3501(a) of this title; and (D)in paragraph (2), by striking required by and all that follows through give written and inserting required by section 3507(c) of this title, give written. 
(f)Transfer of subsection (d) of section 2306b 
(1)TransferSubsection (d) of section 2306b of title 10, United States Code, is transferred to section 3504 of such title, as added by subsection (a), inserted after the section heading, and amended by striking the subsection designation and heading. (2)Amendments to new 3504Such section is further amended— 
(A)by inserting under section 3502 of this title after the regulations; and (B)in paragraph (1), by striking subsection (a) and inserting section 3501(a) of this title. 
(g)Transfer of subsection (e) of section 2306b 
(1)TransferSubsection (e) of section 2306b of title 10, United States Code, is transferred to section 3505 of such title, as added by subsection (a), inserted after the section heading, and amended by striking the subsection designation and heading. (2)Amendments to new 3505Such section is further amended— 
(A)by inserting under section 3502 of this title after The regulations; (B)by striking this section both places it appears and inserting this subchapter; and 
(C)in paragraph (1), by striking such a contract and inserting a contract under section 3501(a) of this title. (h)Transfer of subsection (h) of section 2306b (1)TransferSubsection (h) of section 2306b of title 10, United States Code, is transferred to section 3506 of such title, as added by subsection (a), inserted after the section heading, and amended by striking the subsection designation and heading. 
(2)Amendments to new 3506Such section is further amended— (A)by striking subsection (a) and inserting section 3501(a) of this title; and 
(B)by striking this section and inserting this subchapter. (i)Transfer of subsection (i) of section 2306b (1)TransferSubsection (i) of section 2306b of title 10, United States Code, is transferred to section 3507 of such title, as added by subsection (a), inserted after the section heading, and amended by striking the subsection designation and heading. 
(2)Internal redesignations and transfersParagraphs (1), (2), (3), (4), (5), (6), and (7) of such section 3507 are redesignated as subsections (a), (b), (c), (f), (g), (d), and (e), respectively, and subsections (d) and (e), as so redesignated, are transferred within that section so as to appear after subsection (c), as so redesignated. (3)Amendments to new 3507(a)Subsection (a) of such section, as so redesignated, is amended— 
(A)by inserting Limitation.— before In the case of; and  (B)by striking this section and inserting this subchapter. 
(4)Amendments to new 3507(b)Subsection (b) of such section, as redesignated by paragraph (2), is amended— (A)by inserting Matters to be included in request for authorization.— before In submitting;  
(B)by striking this section and inserting this subchapter; (C)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; 
(D)in paragraph (1), as so redesignated, by striking subsection (a) and inserting section 3501(a) of this title; and (E)in paragraph (2), as so redesignated, by striking subparagraph (A) and inserting paragraph (1). 
(5)Amendments to new 3507(c)Subsection (c) of such section, as redesignated by paragraph (2), is amended— (A)by inserting Required certification.— before A multiyear contract;  
(B)by striking this section and inserting this subchapter; (C)by redesignating subparagraphs (A) through (G) as paragraphs (1) through (7), respectively; 
(D)in paragraph (1), as so redesignated, by striking subsection (a) and inserting section 3501(a) of this title; (E)in paragraph (2), as so redesignated, by striking section and all that follows through of this title and inserting section 3226(b) of this title; and 
(F)in paragraph (3), as so redesignated, by striking section 2433(d) and inserting section 4374. (6)Amendments to new 3507(d)Subsection (d) of such section, as redesignated and transferred by paragraph (2), is amended— 
(A)by inserting Authority when one or more conditions not met.— before The Secretary may;  (B)by striking paragraph (3) and inserting subsection (c); 
(C)by striking not met, if the Secretary determines that and inserting  not met, if— 
(1)the Secretary determines that; and (D)by striking of Defense and the Secretary provides and inserting “of Defense; and 
 
(2)the Secretary provides. (7)Amendments to new 3507(e)Subsection (e) of such section, as redesignated and transferred by paragraph (2), is amended— 
(A)by inserting Limitation on delegation.— before The Secretary may not;  (B)by striking paragraph (3) and inserting subsection (c); and 
(C)by striking paragraph (6) and inserting subsection (d). (8)Amendments to new 3507(f)Subsection (f) of such section, as redesignated by paragraph (2), is amended— 
(A)by inserting Requests for relief from specified cost savings.— before If for any; and  (B)by striking this section and inserting this subchapter. 
(9)Amendments to new 3507(g)Subsection (g) of such section, as redesignated by paragraph (2), is amended— (A)by striking (A) The Secretary may and inserting “Procurement of complete and usable end items.— 
 
(1)In generalThe Secretary may; (B)by redesignating subparagraph (B) as paragraph (2); and 
(C)in paragraph (2), as so redesignated— (i)by realigning the paragraph 2 ems to the right; and 
(ii)by inserting Long-lead items.— before The Secretary may. (j)Transfer of subsection (l) of section 2306b (1)Transfer to new sections 3508, 3509, and 3510 (A)Transfers of certain paragraphs of 2306b to new 3509 (i)Paragraph (3) of subsection (l) of section 2306b of title 10, United States Code, is transferred to section 3509 of such title, as added by subsection (a), inserted after the section heading, and redesignated as subsection (a). 
(ii)Such section 3509 is further amended by adding at the end the following:  (b)Report required before entering into contract above threshold. (iii)Paragraph (5) of subsection (l) of such section 2306b is transferred to section 3509 of such title, as added by subsection (a), inserted at the end of subsection (b), as added by clause (ii), and redesignated as paragraph (1). 
(iv)Paragraphs (4) and (9) of subsection (l) of such section 2306b are transferred to section 3509 of such title, as added by subsection (a), inserted (in that order) after paragraph (1) of subsection (b), as transferred and redesignated by clause (iii), and redesignated as paragraphs (2) and (3), respectively. (B)Transfer of certain paragraphs of 2306b to new 3510Paragraphs (2) and (7) of subsection (l) of such section 2306b are transferred to section 3510 of such title, as added by subsection (a), inserted after the section heading, and redesignated as subsection (b) and (c), respectively. 
(C)Transfer of remaining paragraphs of 2306b to new 3508Subsection (l) of such section 2306b (as amended by subparagraphs (A) and (B)) is transferred to section 3508 of such title, as added by subsection (a), inserted after the section heading, and amended— (i)by striking the subsection designation and subsection heading; and 
(ii)by redesignating paragraphs (1), (6), and (8) as subsections (a), (b), and (c), respectively. (2)Amendments to new 3508(a)Subsection (a) of such section 3508, as transferred and redesignated by paragraph (1)(C), is amended— 
(A)by striking (A) The head of an agency and inserting  Notice before award of certain contracts.— 
(1)Required noticeThe head of an agency; (B)by striking subparagraph (B) and inserting paragraph (2); 
(C)by redesignating subparagraph (B) as paragraph (2) and realigning that paragraph 2 ems to the right; and (D)in paragraph (2), as so redesignated— 
(i)by striking subparagraph (A) and inserting Covered contracts.—Paragraph (1);  (ii)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; and 
(iii)by redesignating subclauses (I) and (II) of subparagraph (A), as so redesignated, as clauses (i) and (ii), respectively. (3)Amendment to new 3508(b)Subsection (b) of such section 3508, as transferred and redesignated by paragraph (1)(C), is amended by inserting Notice before terminating multiyear procurement contract.— before The head of. 
(4)Amendments to new 3508(c)Subsection (c) of such section 3508, as transferred and redesignated by paragraph (1)(C), is amended by striking This subsection does not and inserting Inapplicability to noaa and coast guard.—This section and sections 3509 and 3510 of this title do not. (5)Amendment to new 3509(a)Subsection (a) of such section 3509, as transferred and redesignated by paragraph (1)(A)(i), is amended by inserting Limitation.— before The head of. 
(6)Amendments to new 3509(b)Subsection (b) of such section 3509, as designated and amended by clauses (ii), (iii), and (iv) of paragraph (1)(A), is amended— (A)in paragraph (1)— 
(i)by inserting In general.— before The head of; and (ii)by striking paragraph (4) and inserting paragraph (2); 
(B)in paragraph (2), by striking Each report required by paragraph (5) and inserting Matter to be included in report.—Each report required by paragraph (1); and (C)in paragraph (3), by inserting Definitions.— before In this.  
(7)Amendment to new 3510(b)Subsection (b) of such section 3510, as transferred and redesignated by paragraph (1)(B), is amended by inserting Funding for economic order quantity advance procurement.— before The head of. (8)Amendment to new 3510(c)Subsection (c) of such section 3510, as transferred and redesignated by paragraph (1)(B), is amended by inserting Use of present value analysis.— before The execution of. 
(k)Transfer of subsection (j) of section 2306b to new 3510Subsection (j) of section 2306b of title 10, United States Code, is transferred to section 3510 of such title, as added by subsection (a), inserted after the section heading, redesignated as subsection (a), and amended by striking the first word of the subsection heading. (l)Transfer of subsection (m) of section 2306b to new 3511Subsection (m) of section 2306b of title 10, United States Code, is transferred to section 3511 of such title, as added by subsection (a), inserted after the section heading, and amended— 
(1)by striking the subsection designation and subsection heading; (2)by striking this section and inserting this subchapter; and 
(3)by striking subsection (i) and inserting section 3507 of this title. (m)New subchapterChapter 249 of title 10, United States Code, as amended by subsection (a), is amended by adding at the end the following new subchapter: 
 
IIMultiyear Contracts for Acquisition of Services 
 
Sec. 
3531. Multiyear contracts for acquisition of services: authority; definitions. 
3532. Multiyear contracts for acquisition of services: applicable principles. 
3533. Multiyear contracts for acquisition of services: contract cancellation or termination. 
3534. Multiyear contracts for acquisition of services: contracts with value above $500,000,000 to be specifically authorized by law. 
3535. Multiyear contracts for acquisition of services: notice to congressional committees before taking certain actions. 
3531.Multiyear contracts for acquisition of services: authority; definitions 
3532.Multiyear contracts for acquisition of services: applicable principles 
3533.Multiyear contracts for acquisition of services: contract cancellation or termination 
3534.Multiyear contracts for acquisition of services: contracts with value above $500,000,000 to be specifically authorized by law 
3535.Multiyear contracts for acquisition of services: notice to congressional committees before taking certain actions. 
(n)Transfer of subsections (a), (b), (f), and (h) of section 2306c 
(1)TransferSubsections (a), (b), (f), and (h) of section 2306c of title 10, United States Code, are transferred to section 3531 of such title, as added by subsection (n), and inserted (in that order) after the section heading, and subsections (f) and (h) are redesignated as subsections (c) and (d), respectively. (2)Amendment to new 3531(a)Subsection (a) of such section 3531, as so transferred, is amended by striking subsections (d) and (e) and inserting sections 3533 and 3534 of this title. 
(3)Amendment to new 3531(c) & (d)Subsections (c) and (d) of such section 3531, as so transferred and redesignated, are each amended by striking this section and inserting this subchapter. (o)Transfer of subsection (c) of section 2306cSubsection (c) of section 2306c of title 10, United States Code, is transferred to section 3532 of such title, as added by subsection (m), inserted after the section heading, and amended— 
(1)by striking the subsection designation and subsection heading; and (2)by striking this section and inserting this subchapter. 
(p)Transfer of subsection (e) of section 2306cSubsection (e) of section 2306c of title 10, United States Code, is transferred to section 3533 of such title, as added by subsection (m), inserted after the section heading, and redesignated as subsection (a). (q)Transfer of paragraphs (4) & (5) of subsection (d) of section 2306c (1)Insertion of subsection (b) designationSuch section 3533 is further amended by adding at the end the following: 
 
(b)Contract cancellation ceilings exceeding $100,000,000. 
(2)Transfer and redesignation of paragraphsParagraphs (4) and (5) of subsection (d) of section 2306c of title 10, United States Code, are transferred to such section 3533 of such title, inserted at the end of subsection (b), as added by paragraph (1), and redesignated as paragraphs (1) and (2), respectively. (3)Amendment to new 3533(b)(1)Paragraph (1) of such subsection (b), as so transferred and redesignated, is amended by striking subsection (a) and inserting sections 3531(a) of this title. 
(4)Amendment to new 3533(b)(2)Paragraph (2) of such subsection (b), as so transferred and redesignated, is amended— (A)by striking subsection (a) and inserting sections 3531(a) of this title; and 
(B)by striking paragraph (4) and inserting paragraph (1). (r)Transfer of paragraph (2) of subsection (d) of section 2306cParagraph (2) of subsection (d) of such section 2306c is transferred to section 3534 of such title, as added by subsection (m), inserted after the section heading, and amended— 
(1)by striking the paragraph designation; and (2)by striking this section and inserting this subchapter. 
(s)Transfer of remainder of subsection (d) of section 2306c 
(1)TransferSubsection (d) of such section 2306c (as amended by subsections (r) and (s)) is transferred to section 3535 of such title, as added by subsection (m), inserted after the section heading, and amended— (A)by striking the subsection designation and subsection heading; and 
(B)by redesignating paragraphs (1) and (3) as subsections (a) and (b), respectively. (2)Amendments to new 3535(a)Subsection (a) of such section 3535, as so transferred and redesignated, is amended— 
(A)by inserting Notice before award of certain contracts.— before The head of an agency; and  (B)by striking this section and inserting this subchapter. 
(3)Amendment to new 3535(b)Subsection (b) of such section 3535, as so transferred and redesignated, is amended by inserting Notice before terminating multiyear procurement contract for services.— before The head of an agency.  (t)Other authorities (1)New subchapterChapter 249 of title 10, United States Code, as amended by this section, is further amended by adding at the end the following new subchapter: 
 
IIIOther Authorities Relating to Multiyear Contracts 
 
Sec. 
3551. Multiyear procurement authority: purchase of dinitrogen tetroxide, hydrazine, and hydrazine-related products.. 
(2)Transfer of section 2410oSection 2410o of title 10, United States Code, is transferred to subchapter III of chapter 249 of such title, as added by paragraph (1), inserted after the table of sections, and redesignated as section 3551. 1823.Simplified acquisition procedures (a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking chapter 251 and inserting the following: 
 
251Simplified Acquisition Procedures 
 
Sec. 
3571. Simplified acquisition threshold. 
3572. Implementation of simplified acquisition procedures. 
3573. Micro-purchase threshold.. 
(b)Transfer of sectionsSection 2302a, 2302b, and 2338 of title 10, United States Code, are transferred to chapter 251 of such title, as amended by subsection (a), inserted (in that order) after the table of sections, and redesignated as sections 3571, 3572, and 3573, respectively. (c)Conforming cross-reference amendments (1)Section 3571 of such title, as so transferred and redesignated, is amended by striking section 2303 in subsection (a) and inserting section 3063. 
(2)Section 3572 of such title, as so transferred and redesignated, is amended by striking section 2303(a) and inserting section 3063. 1824.Rapid acquisition procedures (a)Revised chapter outlinePart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking chapter 253 and inserting the following: 
 
253Rapid Acquisition Procedures 
 
SubchapterSec. 
I.Reserved3601 
II.Reserved3611. 
(b)Clerical amendmentsThe tables of chapters at the beginning of subtitle A, and at the beginning of part V of subtitle A, of title 10, United States Code, are amended by striking the item relating to chapter 253 and inserting the following new item:   253.Rapid Acquisition Procedures3601. 1825.Contracts for long-term lease or charter of vessels, aircraft, and combat vehicles (a)New chaptersPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by inserting after chapter 255 the following new chapters: 
 
257Contracts for Long-Term Lease or Charter of Vessels, Aircraft, and Combat Vehicles 
 
Sec. 
3671. Requirement for authorization by law of certain contracts relating to vessels, aircraft, and combat vehicles. 
3672. Requirement of specific authorization by law for appropriation, and for obligation and expenditure, of funds for certain contracts relating to aircraft, naval vessels, and combat vehicles. 
3673. Limitation on indemnification. 
3674. Long-term lease or charter defined; substantial termination liability. 
3675. Capital lease or lease-purchase treated as an acquisition. 
3676. Guidelines. 
3677. Contracts for lease or use of vessels for a term of greater than two years but less than five years: prior notice to congressional committees. 
3678. Contracts with terms of 18 months or more: limitation. 
3671.Requirement for authorization by law of certain contracts relating to vessels, aircraft, and combat vehicles 
3672.Requirement of specific authorization by law for appropriation, and for obligation and expenditure, of funds for certain contracts relating to aircraft, naval vessels, and combat vehicles 
3673.Limitation on indemnification 
3674.Long-term lease or charter defined; substantial termination liability 
3675.Capital lease or lease-purchase treated as an acquisition 
3676.Guidelines 
3677.Contracts for lease or use of vessels for a term of greater than two years but less than five years: prior notice to congressional committees 
3678.Contracts with terms of 18 months or more: limitation 
258Other Types of Contracts Used for Procurements for Particular Purposes 
 
Sec. 
3681. Leasing of commercial vehicles and equipment. 
3681.Leasing of commercial vehicles and equipment. 
(b)Transfer of subsections (a) and (b) of section 2401Subsections (a) and (b) of section 2401 of title 10, United States Code, are transferred to section 3671 of such title, as added by subsection (a), and inserted after the section heading. (c)Transfer of subsection (c)(2) of section 2401Paragraph (2) of subsection (c) of such section 2401 is transferred to section 3673 of such title, as added by subsection (a), inserted after the section heading, and amended— 
(1)by striking the paragraph designation; (2)by striking this section and inserting this chapter; and 
(3)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively. (d)Transfer of subsection (c)(1) of section 2401Subsection (c) of such section 2401 (as amended by subsection (c)), is transferred to section 3672 of such title, as added by subsection (a), inserted after the section heading, redesignated as subsection (a), and amended— 
(1)by striking (1) Funds may not and inserting Limitation.—Funds may not; and  (2)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively. 
(e)Transfer of subsection (e) of section 2401Subsection (e) of section 2401 of such title, is transferred to section 3672 of such title, as added by subsection (a), inserted after subsection (a), as transferred and redesignated by subsection (d), redesignated as subsection (b), and amended— (1)by striking (1) Whenever a request and inserting Matter to be submitted to Congress.—(1) Whenever a request;  
(2)in paragraph (2), by striking subsection (g) and inserting section 3676 of this title; and (3)in paragraph (3), by striking this section and inserting this chapter. 
(f)Transfer of subsection (d) of section 2401 
(1)TransferSubsection (d) of section 2401 of such title is transferred to section 3674 of such title, as added by subsection (a), inserted after the section heading, and amended— (A)by striking the subsection designation; and 
(B)by redesignating paragraphs (1) and (2) as subsections (a) and (b), respectively. (2)Amendments to new 3674(a)Subsection (a) of such section 3674, as so redesignated, is amended— 
(A)by striking (A) In this section and inserting  Long-term lease or charter.— 
(1)General rule 
(A)In this chapter; (B)by striking subparagraph (B) and inserting paragraph (2); and 
(C)by redesignating subparagraph (B) as paragraph (2); (D)by designating the sentence after clause (ii) of subparagraph (A) as subparagraph (B); and 
(E)in paragraph (2), as redesignated by subparagraph (C)— (i)by striking In the case of and inserting  
Special rule.— (A)In the case of; and 
(ii)by designating the sentence after clause (ii) of subparagraph (A) as subparagraph (B). (3)Amendments to new 3674(b)Subsection (b) of such section 3674, as so redesignated, is amended— 
(A)by inserting Substantial termination liability.— before For the purposes of;  (B)by striking this section and inserting this chapter; 
(C)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; and (D)in paragraph (2), as so redesignated, by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively. 
(g)Transfer of subsection (f) of section 2401 
(1)TransferSubsection (f) of section 2401 of such title is transferred to section 3675 of such title, as added by subsection (a), inserted after the section heading, and amended— (A)by striking the subsection designation; and 
(B)by redesignating paragraphs (1) and (2) as subsections (a) and (b), respectively. (2)Amendments to new 3675(a)Subsection (a) of such section 3675, as so redesignated, is amended— 
(A)inserting In general.— before If a lease or charter;  (B)by striking this section and inserting this chapter; and 
(C)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively. (3)Amendments to new 3675(b)Subsection (b) of such section 3675, as so redesignated, is amended by striking In this subsection and inserting Definitions.—In this section. 
(h)Transfer of subsection (g) of section 2401Subsection (g) of section 2401 of such title is transferred to section 3676 of such title, as added by subsection (a), inserted after the section heading, and amended by striking the subsection designation. (i)Transfer of subsection (h) of section 2401Subsection (h) of section 2401 of such title is transferred to section 3677 of such title, as added by subsection (a), inserted after the section heading, and amended by striking the subsection designation. 
(j)Transfer of subsection (b) of section 2401aSubsection (b) of section 2401a of such title is transferred to section 3678 of such title, as added by subsection (a), inserted after the section heading, and amended by striking the subsection designation and subsection heading. (k)Transfer of subsection (a) of section 2401aSubsection (a) of section 2401a of such title is transferred to section 3681 of such title, as added by subsection (a), inserted after the section heading, and amended by striking the subsection designation and subsection heading. 
(l)Tables of chapters amendmentsThe tables of chapters at the beginning of subtitle A, and at the beginning of part V of subtitle A, of title 10, United States Code, are amended by inserting after the item relating to chapter 255 the following new items:   257. Contracts for Long-Term Lease or Charter of Vessels, Aircraft, and Combat. DGeneral Contracting Provisions 1831.Cost or pricing data (a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking chapter 271 and inserting the following: 
 
271Truthful Cost or Pricing Data (Truth in Negotiations) 
 
Sec. 
3701. Definitions. 
3702. Required cost or pricing data and certification. 
3703. Exceptions. 
3704. Cost or pricing data on below-threshold contracts. 
3705. Submission of other information. 
3706. Price reductions for defective cost or pricing data. 
3707. Interest and penalties for certain overpayments. 
3708. Right to examine contractor records. 
3701.Definitions 
3702.Required cost or pricing data and certification 
3703.Exceptions 
3704.Cost or pricing data on below-threshold contracts 
3705.Submission of other information 
3706.Price reductions for defective cost or pricing data 
3707.Interest and penalties for certain overpayments 
3708.Right to examine contractor records. 
(b)Transfer of subsection (h) of section 2306aSubsection (h) of section 2306a of title 10, United States Code, is transferred to section 3701 of such title, as added by subsection (a), inserted after the section heading, redesignated as subsection (a), and amended— (1)by striking this section and inserting this chapter; and 
(2)in paragraph (1), by striking subsection (e)(1)(B) and inserting section 3706(a)(2) of this title. (c)Transfer of subsection (a) of section 2306a (1)TransferSubsection (a) of section 2306a of title 10, United States Code, is transferred to section 3702 of such title, as added by subsection (a), inserted after the section heading, and amended by redesignating paragraphs (2) through (7) as subsections (b) through (g), respectively. 
(2)Conforming internal redesignations and insertion of headings in new 3702(a)Such subsection (a), as so transferred and amended, is amended— (A)by striking Required cost or pricing data and certification.—(1) the head of and inserting When required.—The head of;  
(B)by redesignating subparagraphs (A), (B), (C), and (D) as paragraphs (1), (2), (3), and (4), respectively; (C)in paragraph (1), as so redesignated— 
(i)by inserting Offeror for prime contract.— before An offeror; and  (ii)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; 
(D)in paragraph (2), as so redesignated— (i)by inserting Contractor.— before The contractor;  
(ii)by redesignating clauses (i), (ii), and (iii) as subparagraphs (A), (B), and (C), respectively; (iii)in subparagraph (A), as so redesignated, by striking subparagraph (A)(i) and inserting paragraph (1)(A); 
(iv)in subparagraph (B), as so redesignated, by striking paragraph (6) and inserting subsection (f); and (v)in subparagraph (C), as so redesignated, by striking clause (i) or (ii) and inserting subparagraph (A) or (B); 
(E)in paragraph (3), as so redesignated— (i)by inserting Offeror for subcontract.— before An offeror;  
(ii)by redesignating clauses (i), (ii), and (iii) as subparagraphs (A), (B), and (C), respectively; (iii)in subparagraph (A), as so redesignated, by striking subparagraph (A)(i) and inserting paragraph (1)(A); 
(iv)in subparagraph (B), as so redesignated, by striking paragraph (6) and inserting subsection (f); and (v)in subparagraph (C), as so redesignated, by striking clause (i) or (ii) and inserting subparagraph (A) or (B); and 
(F)in paragraph (4), as so redesignated— (i)by inserting Subcontractor.— before The subcontractor;  
(ii)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; (iii)in the matter preceding subparagraph (A), as so redesignated, by striking subparagraph (C) and inserting paragraph (3); 
(iv)in subparagraph (A), as so redesignated, by striking subparagraph (C)(i) and inserting paragraph (3)(A); and (v)in subparagraph (B), as so redesignated, by striking subparagraph (C)(iii) and inserting paragraph (3)(C). 
(3)Conforming amendments in new section 3702(a) to references to chapter 137Such subsection (a) is further amended by striking a prime contract under this chapter each place it appears and inserting a prime contract under a chapter 137 legacy provision. (4)Conforming internal redesignations and insertion of heading in new 3702(b)Subsection (b) of section 3702, as transferred and redesignated by paragraph (1), is amended— 
(A)by inserting Certfication.— before A person required;  (B)by striking paragraph (1) and inserting subsection (a); and 
(C)by striking subsection (c) and inserting section 3704 of this title. (5)Conforming internal redesignations and insertion of heading in new 3702(c)Subsection (c) of section 3702, as transferred and redesignated by paragraph (1), is amended— 
(A)by inserting To whom submitted.— before Cost or pricing data;  (B)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; and 
(C)in the matter preceding paragraph (1), as so redesignated— (i)by striking paragraph (1) (or under subsection (c)) and inserting subsection (a) (or under section 3704 of this title); and 
(ii)by striking paragraph (2) and inserting subsection (b). (6)Conforming internal redesignations and insertion of heading in new 3702(d)Subsection (d) of section 3702, as transferred and redesignated by paragraph (1), is amended— 
(A)by inserting Applicability of chapter.— before Except as provided under; and (B)by striking subsection (b) and inserting section 3703 of this title. 
(7)Conforming internal redesignations and insertion of heading in new 3702(e)Subsection (e) of section 3702, as transferred and redesignated by paragraph (1), is amended— (A)by inserting Subcontracts not affected by waiver.— before A waiver of;  
(B)by striking subsection (b)(1)(C) and inserting section 3703(a)(3) of this title; (C)by striking paragraph (1)(C) and inserting subsection (a)(3); and 
(D)by striking that paragraph and inserting that subsection. (8)Conforming internal redesignations and insertion of heading in new 3702(f)Subsection (f) of section 3702, as transferred and redesignated by paragraph (1), is amended— 
(A)by inserting Modifications to prior contracts.— before Upon the request of;  (B)by striking paragraph (1) and inserting subsection (a); 
(C)by striking that paragraph and inserting that subsection; and (D)by striking subparagraphs (B)(ii) and (C)(ii) of paragraph (1) and inserting paragraphs (2)(B) and (3)(B) of subsection (a). 
(9)Conforming internal redesignations and insertion of heading in new 3702(g)Subsection (g) of section 3702, as transferred and redesignated by paragraph (1), is amended— (A)by inserting Adjustment of amounts.— before Effective on; and  
(B)by striking paragraph (1) and inserting subsection (a). (d)Transfer of subsection (b) of section 2306a (1)TransferSubsection (b) of section 2306a of title 10, United States Code, is transferred to section 3703 of such title, as added by subsection (a), inserted after the section heading, and amended— 
(A)by striking the subsection designation and subsection heading; and (B)by redesignating paragraphs (1) through (6) as subsections (a) through (f), respectively, and realigning those subsections flush to the left margin. 
(2)Conforming internal redesignations in new 3703(a)Subsection (a) of such section 3703, as so transferred and redesignated by paragraph (1), is amended— (A)by redesignating subparagraphs (A), (B), (C), and (D) as paragraphs (1), (2), (3), and (4), respectively; 
(B)in the matter preceding paragraph (1), as so redesignated, by striking under subsection (a) and inserting under section 3702 of this title; (C)in paragraph (1), as so redesignated, by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; and 
(D)in paragraph (3), as so redesignated, by striking this section and inserting this chapter; and (E)in paragraph (4), as so redesignated, by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively. 
(3)Conforming internal redesignations in new 3703(b)Subsection (b) of such section 3703, as so transferred and redesignated by paragraph (1), is amended— (A)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; 
(B)in the matter preceding paragraph (1), as so redesignated— (i)by striking paragraph (1)(A) or (1)(B) and inserting paragraph (1) or (2) of subsection (a); and 
(ii)by striking subsection (a) and inserting section 3702 of this title; and (C)in paragraph (1), as so redesignated, by striking paragraph (1)(A) or (1)(B) and inserting paragraph (1) or (2) of subsection (a). 
(4)Conforming internal redesignations in new 3703(c)Subsection (c) of such section 3703, as so transferred and redesignated by paragraph (1), is amended— (A)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively; 
(B)in paragraph (1), as so redesignated— (i)by striking paragraph (1)(B) and inserting subsection (a)(2); 
(ii)by striking subsection (a)(1)(A)(i) and inserting section 3702(a)(1)(A) of this title; and (iii)by striking subsection (a)(7) and inserting section 3702(g) of this title; 
(C)in paragraph (2), as so redesignated, by striking this paragraph and inserting this subsection; and (D)in paragraph (3), as so redesignated— 
(i)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; (ii)in the matter preceding subparagraph (A), as so redesignated, by striking subparagraph (A) and inserting paragraph (1); and 
(ii)in subparagraph (A), as so redesignated, by striking subparagraph (A) or (C) of paragraph (1) and inserting paragraph (1) or (3) of subsection (a). (5)Conforming internal redesignations in new 3703(d)Subsection (d) of such section 3703, as so transferred and redesignated by paragraph (1), is amended— 
(A)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively; (B)in paragraph (1), as so redesignated, by striking paragraph (1)(B) and inserting subsection (a)(2); 
(C)in paragraph (2), as so redesignated, by striking subparagraph (A) and inserting paragraph (1); and (D)in paragraph (3), as so redesignated— 
(i)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; and (ii)in the matter preceding subparagraph (A), as so redesignated, by striking subparagraph (B) and inserting paragraph (2). 
(6)Conforming internal redesignations in new 3703(f)Subsection (f) of such section 3703, as so transferred and redesignated by paragraph (1), is amended— (A)by striking subsection (a) and inserting section 3702 of this title; and 
(B)by striking paragraph (1)(A) and inserting subsection (a)(1). (e)Transfer of subsection (c) of section 2306a (1)TransferSubsection (c) of section 2306a of title 10, United States Code, is transferred to section 3704 of such title, as added by subsection (a), inserted after the section heading, and amended— 
(A)by striking the subsection designation and subsection heading; and (B)by redesignating paragraphs (1), (2), and (3) as subsections (a), (b), and (c), respectively, and realigning those subsections flush to the left margin. 
(2)Conforming internal redesignations in new 3704(a)Subsection (a) of such section 3704, as so transferred and redesignated, is amended— (A)by striking paragraph (2) and inserting subsection (b); 
(B)by striking subsection (a) and inserting section 3702 of this title; and (C)by striking under this subsection and inserting under this section. 
(3)Conforming internal redesignations in new 3704(b)Subsection (b) of such section 3704, as so transferred and redesignated, is amended— (A)by striking under this paragraph and inserting under this subsection; and 
(B)by striking subparagraph (A) or (B) of subsection (b)(1) and inserting paragraph (1) or (2) of section 3703(a) of this title. (4)Conforming internal redesignations in new 3704(c)Subsection (c) of such section 3704, as so transferred and redesignated, is amended by striking under this paragraph and inserting under this subsection. 
(f)Transfer of subsection (d) of section 2306a 
(1)TransferSubsection (d) of section 2306a of title 10, United States Code, is transferred to section 3705 of such title, as added by subsection (a), inserted after the section heading, and amended— (A)by striking the subsection designation and subsection heading; and 
(B)by redesignating paragraphs (1), (2), and (3) as subsections (a), (b), and (c), respectively, and realigning those subsections flush to the left margin. (2)Conforming internal redesignations in new 3705(a)Subsection (a) of such section 3705, as so transferred and redesignated, is amended— 
(A)by striking under this section and inserting under this chapter; and (A)by striking subsection (b)(1)(A) and inserting section 3703(a)(1) of this title. 
(3)Conforming internal redesignations in new 3705(b)Subsection (b) of such section 3705, as so transferred and redesignated, is amended— (A)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; 
(B)in paragraph (1), as so redesignated— (i)by redesignating clauses (i) through (vi) as subparagraphs (A) through (F), respectively; and 
(ii)in the matter preceding subparagraph (A), as so redesignated, by striking paragraph (1) and inserting subsection (a); and (C)in paragraph (2), as so redesignated— 
(i)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; and (ii)in subparagraph (A), as so redesignated, by striking subparagraph (A) and inserting paragraph (1). 
(4)Conforming internal redesignations in new 3705(c)Subsection (c) of such section 3705, as so transferred and redesignated, is amended— (A)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively; and 
(B)in the matter preceding paragraph (1), as so redesignated, by striking under paragraph (1) and inserting under subsection (a). (g)Transfer of subsection (e) of section 2306a (1)TransferSubsection (e) of section 2306a of title 10, United States Code, is transferred to section 3706 of such title, as added by subsection (a), inserted after the section heading, and amended— 
(A)by striking the subsection designation and subsection heading; and (B)by redesignating paragraphs (1), (2), (3), and (4) as subsections (a), (b), (c), and (d), respectively. 
(2)Conforming internal redesignations in new 3706(a)Subsection (a) of such section 3706, as so transferred and redesignated, is amended— (A)by striking (A) A prime contract and inserting  
Provision requiring adjustment.— (1)In generalA prime contract; 
(B)by striking subsection (a)(2) and inserting section 3702(b) of this title; (C)by redesignating subparagraph (B) as paragraph (2); 
(D)by inserting What constitutes defective cost or pricing data.— before For the purposes; and (E)by striking of this section and inserting of this chapter. 
(3)Conforming internal redesignations in new 3706(b)Subsection (b) of such section 3706, as so transferred and redesignated, is amended— (A)by inserting Valid defense.— before In determining for; and 
(B)by striking paragraph (1) and inserting subsection (a). (4)Conforming internal redesignations in new 3706(c)Subsection (c) of such section 3706, as so transferred and redesignated, is amended— 
(A)by inserting Invalid defenses.— before It is not;  (B)by striking paragraph (1) and inserting subsection (a); 
(C)by redesignating subparagraphs (A), (B), (C), and (D) as paragraphs (1), (2), (3), and (4), respectively; (D)in paragraph (1), as so redesignated, by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; and 
(E)in paragraph (4), as so redesignated, by striking subsection (a)(2) and inserting section 3702(b) of this title. (5)Conforming internal redesignations in new 3706(d)Subsection (d) of such section 3706, as so transferred and redesignated, is amended— 
(A)by striking (A) A contractor shall and inserting  Offsets.— 
(1)When allowedA contractor shall; (B)by striking paragraph (1) and inserting subsection (a); 
(C)by redesignating subparagraph (B) as paragraph (2); (D)in paragraph (1), as designated by subparagraph (A), by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; 
(E)in subparagraph (B), as so redesignated by subparagraph (D)— (i)by striking paragraph (1)(B) and inserting subsection (a)(2); and 
(ii)by striking subsection (a)(3) and inserting section 3702(c) of this title; and (F)in paragraph (2), as redesignated by subparagraph (C)— 
(i)by striking subparagraph (A) and inserting paragraph (1); (ii)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; 
(iii)in subparagraph (A), as so redesignated, by striking subsection (a)(2) and inserting section 3702(b) of this title; and (iv)in subparagraph (B), as so redesignated— 
(I)by striking subparagraph (A)(ii) and inserting paragraph (1)(B); and (II)by striking paragraph (1)(B) and inserting subsection (a)(2). 
(h)Transfer of subsection (f) of section 2306a 
(1)TransferSubsection (f) of section 2306a of title 10, United States Code, is transferred to section 3707 of such title, as added by subsection (a), inserted after the section heading, redesignated as subsection (a), and amended by redesignating paragraph (2) as subsection (b). (2)Conforming internal redesignations in new 3707(a)Subsection (a) of such section 3706, as so transferred and redesignated, is amended— 
(A)by striking Interest and penalties for certain overpayments.—(1) and inserting In general.— (B)by striking this section and inserting this chapter; 
(C)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; and (D)in paragraph (1), as so redesignated, by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively. 
(3)Conforming internal redesignations in new 3707(b)Subsection (b) of such section 3706, as so transferred and redesignated, is amended— (A)by inserting Liability not affected by refusal to submit certification.— before Any liability; 
(B)by striking this subsection and inserting this section; and (C)by striking subsection (a)(2) and inserting section 3702(b) of this title. 
(i)Transfer of subsection (g) of section 2306aSubsection (g) of section 2306a of title 10, United States Code, is transferred to section 3708 of such title, as added by subsection (a), inserted after the section heading, and amended— (1)by striking the subsection redesignation and subsection heading; 
(2)by striking this section and inserting this chapter; and (3)by striking section 2313(a)(2) and inserting section 3841(b)(2). 
(j)Conforming cross-reference amendments 
(1)Section 1608(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2273 note) is amended by striking section 2306a and inserting chapter 271. (2)Section 866(b)(4) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2302 note) is amended— 
(A)in subparagraph (A), by striking section 2306a and inserting chapter 271; and (B)in subparagraph (B), by striking section 2306a(d) and inserting section 3705. 
(3)Section 2343 of title 10, United States Code, is amended by striking 2306a, and 2313 and inserting 3701–3708, and 3841. (4)Section 2379(c)(1) of title 10, United States Code, is amended by striking section 2306a and inserting sections 3701–3708. 
(5)Section 2380(b)(2)(B)(i) of title 10, United States Code, is amended by striking section 2306a(b)(4)(B) and inserting section 3703(d)(2). (6)Section 9511a(d) of title 10, United States Code, is amended by striking section 2306a and inserting chapter 271. 
(7)Section 890(a)(2) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2306a note) is amended by striking section 2306a and inserting of chapter 271. (k)Chapter for additional cost or pricing provisionsSuch Part V is further amended by inserting after chapter 271, as added by subsection (a), the following new chapter: 
 
272Other Provisions Relating to Cost or Pricing Data 
 
Sec. 
3721. Evaluating the reasonableness of price: guidance and training. 
3722. Grants of exceptions to cost or pricing data certification requirements and waivers of cost accounting standards. 
3723. Streamlining awards for innovative technology projects: pilot program. 
3724. Risk-based contracting for smaller contract actions under Truth in Negotiations Act: pilot program. 
3721.Evaluating the reasonableness of price: guidance and trainingReserved. 3722.Grants of exceptions to cost or pricing data certification requirements and waivers of cost accounting standardsReserved. 
3723.Streamlining awards for innovative technology projects: pilot programReserved. 3724.Risk-based contracting for smaller contract actions under truth in negotiations act: pilot programReserved.. 
(l)Tables of chapters amendmentsThe tables of chapters at the beginning of subtitle A, and at the beginning of part V of subtitle A (as added by section 801 of Public Law 115–232), of title 10, United States Code, are amended by striking the item relating to chapter 271 and inserting the following:   271.Truthful Cost or Pricing Data (Truth in Negotiations)3701 272.Other Provisions Relating to Cost or Pricing Data 3721. 1832.Allowable costs (a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking chapter 273 and inserting the following: 
. 
 
273Allowable Costs 
 
SubchapterSec. 
I.General3741 
II.Other Allowable Cost Provisions3761 
IGeneral 
 
Sec. 
3741. Definitions. 
3742. Adjustment of threshold amount of covered contract. 
3743. Effect of submission of unallowable costs. 
3744. Specific costs not allowable. 
3745. Required regulations. 
3746. Applicability of regulations to subcontractors. 
3747. Contractor certification. 
3748. Penalties for submission of cost known as not allowable. 
3749. Burden of proof on contractor. 
3750. Proceeding costs not allowable. 
3741.DefinitionsIn this subchapter: 3742.Adjustment of threshold amount of covered contract 3743.Effect of submission of unallowable costs 3744.Specific costs not allowable 3745.Required regulations 3746.Applicability of regulations to subcontractors 3747.Contractor certification 3748.Penalties for submission of cost known as not allowable 3749.Burden of proof on contractor 3750.Proceeding costs not allowable. (b)Transfer of definition paragraphs from subsection (l) of section 2324 (1)Paragraph (4) of section 2324(l) of title 10, United States Code, is transferred to section 3741 of such title, as added by subsection (a), inserted at the end, redesignated as paragraph (1), and amended by inserting Compensation.— before The term. 
(2)Subparagraph (A) of paragraph (1) of such section 2324(l) is transferred to section 3741 of such title, as added by subsection (a), inserted after paragraph (1), as transferred and redesignated by paragraph (1), redesignated as paragraph (2), and amended by inserting Covered contract.— before The term.  (3) (A)Paragraphs (6), (2), and (3) of such section 2324(l) are transferred to section 3741 of such title, as added by subsection (a), inserted (in that order) after paragraph (2), as transferred and redesignated by paragraph (2), and redesignated as paragraphs (3), (4), and (5), respectively. 
(B)The paragraphs transferred and redesignated by subparagraph (A) are amended— (i)by inserting Fiscal year.— before The term in paragraph (3), as so redesignated; 
(ii)by inserting Head of the agency.— before The term in paragraph (4), as so redesignated; and (iii)by inserting Agency.— before The term in paragraph (5), as so redesignated. 
(4)Subparagraph (B) of paragraph (1) of such section 2324(l) is transferred to section 3742 of such title, as added by subsection (a), inserted after the section heading, and amended— (A)by realigning the text 2 ems to the left; 
(B)by striking the subparagraph designation; and (C)by striking subparagraph (A) and inserting section 3741(2) of this title. 
(c)Transfer of subsections (a)-(d) of section 2324 
(1)TransferSubsections (a), (b), (c), and (d) of section 2324 of title 10, United States Code, are transferred to section 3743 of such title, as added by subsection (a), and inserted after the section heading. (2)Amendments to new 3743(b)Such subsection (b) is amended— 
(A)by striking Principle.—(1) If the and inserting “Principle.—  (1)If the; and 
(B)by realigning paragraph (2) 2 ems to the right and inserting Cost determined to be unallowable before proposal submitted.— before If the.  (d)Transfer of subsection (e) of section 2324 (1)TransferSubsection (e) of section 2324 of title 10, United States Code, is transferred to section 3744 of such title, as added by subsection (a), inserted after the section heading, and amended— 
(A)by striking the subsection designation and subsection heading; (B)by redesignating paragraphs (1), (2), (3), and (4) as subsections (a), (d), (b), and (c), respectively; and 
(C)by transferring subsection (d), as so redesignated, to the end of such section, after subsection (c), as so redesignated. (2)Amendments to new 3744(a)Subsection (a) of such section, as so redesignated, is amended— 
(A)by inserting Specific costs.— before The following costs;  (B)by redesignating subparagraphs (A) through (Q) as paragraphs (1) through (17), respectively (including redesignating both subparagraphs (P) as paragraph (16)); 
(C)in paragraph (15), as so redesignated, by striking subsection (k) and inserting section 3750 of this title; and (D)in paragraph (17), as so redesignated, by striking subsection (k)(2) and inserting section 3750(c) of this title. 
(3)Amendments to new 3744(b)Subsection (b) of such section, as so redesignated, is amended— (A)by striking (A) Pursuant to and inserting  
Waiver of severance pay restrictions for foreign nationals.— (1)Head of an agency determinationPursuant to; 
(B)by redesignating subparagraphs (B) and (C) as paragraphs (2) and (3), respectively; (C)in paragraph (1), as designated by subparagraph (A)— 
(i)by striking paragraph (2) and inserting subsection (d); (ii)by striking paragraphs (1)(M) and (1)(N) and inserting subsections (a)(13) and (a)(14); and 
(iii)by redesignating clauses (i), (ii), and (iii) as subparagraphs (A), (B), and (C), respectively; (D)in paragraph (2), as so redesignated by subparagraph (B)— 
(i)by realigning that paragraph 2 ems to the right; (ii)by inserting Solicitation to include statement about waiver.— before The head of;  
(iii)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; and (iv)in subparagraph (A), as so redesignated, by striking subparagraph (A) and inserting paragraph (1); and 
(E)in paragraph (3), as so redesignated by subparagraph (B)— (i)by realigning that paragraph 2 ems to the right; 
(ii)by inserting Determination to be made before contract awarded.— before The head of; and  (iii)by striking subparagraph (A) and inserting paragraph (1). 
(4)Amendments to new 3744(c)Subsection (c) of such section, as so redesignated, is amended— (A)by inserting Establishment of definitions, exclusions, limitations, and qualifications.— before The provisions of; and  
(B)by striking this section and inserting this subchapter. (5)Amendments to new 3744(d)Subsection (d) of such section, as so redesignated and transferred, is amended— 
(A)by striking (A) The Secretary and inserting  Specific costs under military banking contracts relating to foreign nationals.— 
(1)AuthorityThe Secretary; (B)by redesignating subparagraphs (B) and (C) as paragraphs (2) and (3), respectively, and realigning those paragraph 2 ems to the right; 
(C)in paragraph (1), as designated by subparagraph (A), by striking paragraphs (1)(M) and (1)(N) and inserting subsections (a)(13) and (a)(14); (D)in paragraph (2), as so redesignated by subparagraph (B)— 
(i)by inserting Definitions.— before In;  (ii)by striking subparagraph (A) and inserting paragraph (1); 
(iii)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; (iv)in subparagraph (A), as so redesignated, by inserting Military banking contract.— before The term; and 
(v)in subparagraph (B), as so redesignated, by inserting Mandated foreign national severance pay.— before The term; and (E)in paragraph (3), as so redesignated by subparagraph (B)— 
(i)by inserting Exception for foreign-owned financial institutions.— after the paragraph designation; and (ii)by striking Subparagraph (A) and inserting Paragraph (1). 
(e)Transfer of subsection (f) of section 2324 
(1)TransferSubsection (f) of section 2324 of title 10, United States Code, is transferred to section 3745 of such title, as added by subsection (a), inserted after the section heading, and amended— (A)by striking the subsection designation and subsection heading; 
(B)by redesignating paragraph (1) as subsection (a); (C)by designating the third sentence of such subsection as subsection (b); 
(D)by redesignating paragraph (2) as subsection (c); and (E)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively, and realigning those paragraphs 2 ems to the right. 
(2)Amendment to new 3745(a)Subsection (a) of such section, as so redesignated, is amended by inserting In general.— before The Federal. (3)Amendments to new 3745(b)Subsection (b) of such section, as so designated by paragraph (1)(C), is amended— 
(A)by inserting Specific items.— before The regulations; and  (B)by redesignating subparagraphs (A) through (Q) as paragraphs (1) through (17), respectively. 
(4)Amendments to new 3745(c)Subsection (c) of such section, as so redesignated by paragraph (1)(D), is amended— (A)by striking The Federal and inserting  
Additional requirements.— (1)When questioned costs may be resolvedThe Federal; 
(B)in paragraph (2), as so redesignated by paragraph (1)(E), by inserting Presence of contract auditor.— before The Federal; and (C)in paragraph (3), as so redesignated by paragraph (1)(E), by inserting Settlement to reflect amount of individual questioned costs.— before The Federal.  
(e)Transfer of subsection (g) of section 2324Subsection (g) of section 2324 of title 10, United States Code, is transferred to section 3746 of such title, as added by subsection (a), inserted after the section heading, and amended— (1)by striking the subsection designation and subsection heading; and 
(2)by striking subsections (e) and (f)(1) and inserting sections 3744 and 3745(a) and (b) of this title.  (f)Transfer of subsection (h) of section 2324 (1)TransferSubsection (h) of section 2324 of title 10, United States Code, is transferred to section 3747 of such title, as added by subsection (a), inserted after the section heading, and amended— 
(A)by striking the subsection designation and subsection heading; and (B)by redesignating paragraphs (1) and (2) as subsections (a) and (b), respectively. 
(2)Amendment to new 3747(a)Subsection (a) of such section, as so redesignated, is amended by inserting Content and form.— before A proposal. (3)Amendments to new 3747(b)Subsection (b) of such section, as so redesignated, is amended— 
(A)by inserting Waiver.— before The head;  (B)by striking paragraph (1) and inserting subsection (a); and 
(C)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively. (g)Transfer of subsection (i) of section 2324Subsection (i) of section 2324 of title 10, United States Code, is transferred to section 3748 of such title, as added by subsection (a), inserted after the section heading, and amended by striking the subsection designation and subsection heading. 
(h)Transfer of subsection (j) of section 2324Subsection (j) of section 2324 of title 10, United States Code, is transferred to section 3749 of such title, as added by subsection (a), inserted after the section heading, and amended by striking the subsection designation and subsection heading. (i)Transfer of subsection (k) of section 2324 (1)Transfer of paragraph (6) of 2324(k) (A)TransferParagraph (6) of Subsection (k) of section 2324 of title 10, United States Code, is transferred to section 3750 of such title, as added by subsection (a), inserted after the section heading, redesignated as subsection (a), and amended by striking In this subsection and inserting Definitions.—In this section. 
(B)Redesignation of subparagraphsSuch subsection (a), as so transferred and redesignated, is further amended by redesignating subparagraphs (A), (B), and (C) as paragraphs (3), (1), and (2), respectively, and transferring paragraph (3), as so redesignated to the end of such subsection so as to appear after paragraph (2), as so redesignated. (C)Amendments to new 3750(a)(1)Paragraph (1) of such subsection, as so redesignated, is amended— 
(i)by inserting Costs.— before The term;  (ii)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; and 
(iii)in subparagraph (B), as so redesignated, by redesignating subclauses (I), (II), (III), and (IV) as clauses (i), (ii), (iii), and (iv), respectively. (D)Amendment to new 3750(a)(2)Paragraph (2) of such subsection, as so redesignated, is amended by inserting Penalty.— before The term. 
(E)Amendment to new 3750(a)(3)Paragraph (3) of such subsection, as so redesignated and transferred, is amended by inserting Proceedings.— before The term. (2)Transfer of paragraphs (1)-(5) of 2324(k)Subsection (k) of section 2324 of title 10, United States Code (other than the portion transferred by paragraph (1)), is transferred to section 3750 of such title, as added by subsection (a), inserted after subsection (a), as transferred and redesignated by paragraph (1), and amended by striking the subsection designation and heading and by redesignating paragraphs (1), (2), (3), (4), and (5) as subsections (b), (c), (d), (e), and (f), respectively. 
(3)Amendments to new 3750(b)Subsection (b) of such section, as so transferred and redesignated, is amended— (A)by inserting In general.— before Except as;  
(B)by striking this subsection and inserting this section; (C)by striking section 2409 and inserting section 4701; 
(D)by striking if the proceeding (A) relates to and inserting  if the proceeding— 
(1)relates to; (E)by striking in subparagraphs (A) through (C) of section 2409(a)(1) and inserting in section 4701(a)(1); 
(F)by striking this title, and (B) results in and inserting  this title; and 
(2)results in; and (G)by striking paragraph (2) and inserting subsection (c). 
(4)Amendments to new 3750(c)Subsection (c) of such section, as so transferred and redesignated, is amended— (A)by inserting Covered dispositions.— before A disposition;  
(B)by striking paragraph (1)(B) and inserting subsection (b)(2); (C)by striking paragraph (1) each place it appears and inserting subsection (b); 
(D)by redesignating subparagraphs (A), (B), (C), (D), and (E) as paragraphs (1), (2), (3), (4), and (5), respectively; (E)in paragraph (3), as so redesignated, by striking section 2409 and inserting section 4701; 
(F)in paragraph (4), as so redesignated, by redesignating clauses (i), (ii), and (iii) as subparagraphs (A), (B), and (C), respectively; and (G)in paragraph (5), as so redesignated, by striking subparagraph (A), (B), (C), or (D) and inserting paragraphs (1), (2), (3), or (4). 
(5)Amendments to new 3750(d)Subsection (d) of such section, as so transferred and redesignated, is amended— (A)by inserting Costs allowed by settlement agreement in proceeding commenced by United States.— before In the case of;  
(B)by striking paragraph (1) and inserting subsection (b); and (C)by striking such paragraph and inserting such subsection. 
(6)Amendments to new 3750(e)Subsection (e) of such section, as so transferred and redesignated, is amended— (A)By inserting Costs specifically authorized in proceeding commenced by State.— before In the case of;  
(B)by striking paragraph (1) and inserting subsection (b); and (C)by striking (A) and (B) and inserting (1) and (2), respectively. 
(7)Amendments to new 3750(f)Subsection (f) of such section, as so transferred and redesignated, is amended— (A)by striking (A) Except as provided in and inserting  
Other allowable costs.— (1)In generalExcept as provided in; 
(B)by redesignating subparagraphs (B) and (C) as paragraphs (2) and (3), respectively, and realigning those paragraphs 2 ems to the right; (C)in paragraph (1), as designated by subparagraph (A)— 
(i)by striking subparagraph (C) and inserting paragraph (3); (ii)by striking paragraph (1) and inserting subsection (b); and 
(iii)by striking subparagraph (B) and inserting paragraph (2); (D)in paragraph (2), as redesignated by subparagraph (B)— 
(i)by striking (i) The amount of and inserting  Amount of allowable costs.— 
(A)Maximum amount allowedThe amount of; (ii)by redesignating clause (ii) as subparagraph (B); 
(iii)in subparagraph (A), as designated by clause (i), by striking subparagraph (A) and inserting paragraph (1); and (iv)in subparagraph (B), as redesignated by clause (ii)— 
(I)by inserting Content of regulations.— before Regulations issued;  (II)by striking clause (i) and inserting subparagraph (A); 
(III)by striking consideration of the complexity of and inserting  consideration of— 
(i)the complexity of; (IV)by striking procurement litigation, generally accepted and inserting “procurement litigation; 
 
(ii)generally accepted; and (E)by striking as a party and such other and inserting “as a party; and 
 
(iii)such other; and (F)in paragraph (3), as redesignated by subparagraph (B)— 
(i)by inserting When otherwise allowable costs are not allowable.— before In the case of;  (ii)by striking subparagraph (A) and inserting paragraph (1); 
(iii)by striking under this paragraph and inserting under this subsection; (iv)by striking not allowable if (i) such proceeding and inserting  
not allowable if— (A)such proceeding; and 
(v)by striking proceeding, and (ii) the costs and inserting “proceeding; and  (B)the costs. 
(j)Additional allowable cost provisions 
(1)In generalChapter 273 of title 10, United States Code, as added by subsection (a), is amended by adding at the end the following new subchapter:  IIOther Allowable Cost Provisions  Sec. 3761. Restructuring costs. 3762. Independent research and development costs: allowable costs. 3763. Bid and proposal costs: allowable costs. 3764. Excessive pass-through charges. 3765. Institutions of higher education: reimbursement of indirect costs under Department of Defense contracts.. (2)Transfer of sections on restructuring costs, allowability of independent research and development costs, and allowability of bid and proposal costsSections 2325, 2372, and 2372a of title 10, United States Code, are transferred to subchapter II of chapter 273 of such title, as added by paragraph (1), inserted (in that order) after the table of sections, and redesignated as sections 3761, 3762, and 3763, respectively. 
(3)Amendments to new 3761Section 3761 of title 10, United States Code, as so transferred and redesignated, is amended— (A)by redesignating subsection (b) as subsection (c); 
(B)in subsection (a)— (i)by striking (1) before The Secretary; and 
(ii)by striking section 2324 of this title and inserting subchapter I: (C)by redesignating paragraph (2) as subsection (b); 
(D)in subsection (b), as so redesignated— (i)by inserting Limitation on delegation.— before The Secretary may not; and  
(ii)by striking paragraph (1) and inserting subsection (a); and (E)in each of such subsections (a) and (b), by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively. 
(4)Amendments to new 3763Section 3763 of such title, as so transferred and redesignated by paragraph (2), is amended by striking section 2324(l) in subsection (b) and inserting section 3741. 1833.Proprietary contractor data and rights in technical data (a)New chapter (1)In generalPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking chapter 275 and inserting the following: 
 
275Proprietary Contractor Data and Rights in Technical Data 
 
SubchapterSec. 
I.Rights in Technical Data3771 
II.Validation of Proprietary Data Restrictions3781 
III.Other Provisions Relating to Proprietary Contractor Data and Rights in Technical Data3791 
IRights in Technical Data 
 
Sec. 
3771. Rights in technical data: regulations. 
3772. Rights in technical data: provisions required in contracts.  
3773. Domestic business concerns: programs for replenishment parts. 
3774. Major weapon systems and subsystems: long-term technical data needs. 
3775. Definitions. 
3771.Rights in technical data: regulations 
3772.Rights in technical data: provisions required in contracts 
3773.Domestic business concerns: programs for replenishment parts 
3774.Major weapon systems and subsystems: long-term technical data needs 
3775.Definitions. 
(2)Tables of chapters amendmentsThe tables of chapters at the beginning of subtitle A, and at the beginning of part V of subtitle A, of title 10, United States Code, are amended by striking the item relating to chapter 275 and inserting the following new item:   275.Proprietary Contractor Data and Rights in Technical Data3771. (b)Transfer of subsection (a) of section 2320 (1)TransferSubsection (a) of section 2320 of title 10, United States Code, is transferred to section 3771 of such title, as added by subsection (a), inserted after the section heading, and amended by redesignating paragraphs (2) and (3) as subsections (b) and (c), respectively. 
(2)Internal redesignations and insertion of headings in new 3771(a)Subsection (a) of such section, as so transferred and amended, is amended— (A)by striking (1) The Secretary of and inserting  
Regulations required.— (1)In generalThe Secretary of; and 
(B)by designating the third sentence as paragraph (2) and in that paragraph— (i)by striking Such regulations may not and inserting Other rights not impaired.—Regulations prescribed under paragraph (1) may not; 
(ii)by striking impair any right of the and inserting  impair— 
(A)any right of the; and (iii)by striking by law and all that follows through the right of a contractor and inserting  
by law; or (B)the right of a contractor. 
(3)Internal redesignations and insertion of headings in new 3771(b)Subsection (b) of such section, as so transferred and redesignated, is amended— (A)by striking Such regulations and inserting Required provisions.—Regulations prescribed under subsection (a);  
(B)by redesignating subparagraphs (A) through (I) as paragraphs (1) through (9), respectively; (C)in paragraph (1), as so redesignated, by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; 
(D)in paragraph (2), as so redesignated, by striking subparagraphs (C), (D), and (G) and inserting paragraphs (3), (4), and (7); (E)in paragraph (3), as so redesignated— 
(i)by striking subparagraph (B).—Subparagraph (B) does not and inserting paragraph (2).—Paragraph (2) does not; and  (ii)by redesignating clauses (i), (ii), (iii), and (iv) as subparagraphs (A), (B), (C), and (D), respectively; 
(F)in paragraph (4), as so redesignated— (i)by striking subparagraph (B).—Notwithstanding subparagraph (B) and inserting paragraph(2).— Notwithstanding paragraph (2);  
(ii)by redesignating clauses (i), (ii), and (iii) as subparagraphs (A), (B), and (C), respectively; and (iii)in subparagraph (A), as so redesignated, by redesignating subclauses (I), (II), and (III) as clauses (i), (ii), and (iii), respectively; 
(G)in paragraph (5), as so redesignated— (i)by striking Mixed funding.—Except as provided in subparagraphs (F) and (G), and inserting “Mixed funding.— 
 
(A)In generalExcept as provided in paragraphs (6) and (7),; and (ii)by designating the second sentence as subparagraph (B), realigning that subparagraph 2 ems to the right, and inserting Factors to be considered.— before The establishment of; 
(H)in paragraph (6), as so redesignated, by striking subparagraph (E) and inserting paragraph (5); (I)in paragraph (7), as so redesignated— 
(i)by striking Mixed funding.—Notwithstanding subparagraphs (B) and (E) and inserting Mixed funding.— 
(A)Notwithstanding paragraphs (2) and (5); (ii)by striking section 2446a and inserting section 4401; and 
(iii)by designating the second and third sentences as subparagraphs (B) and (C), respectively; (J)in paragraph (8), as so redesignated— 
(i)by inserting Limitations on requirements related to contractor or subcontractor rights in technical data.— before A contractor or subcontractor;  (ii)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; 
(iii)in subparagraph (A), as so redesignated, by redesignating subclauses (I), (II), and (III) as clauses (i), (ii), and (iii), respectively; (iv)in clause (i), as so redesignated, by striking subparagraph (A) and inserting paragraph (1); 
(v)in clause (ii), as so redesignated, by striking subparagraph (C) and inserting paragraph (3); (vi)in clause (iii), as so redesignated, by striking subparagraph (D) and inserting paragraph (4); and 
(vii)in subparagraph (B), as so redesignated, by striking subparagraph (B) and inserting paragraph (2); and (K)in paragraph (9), as so redesignated— 
(i)by inserting Actions authorized if necessary to develop alternative sources of supply and manufacture.— before The Secretary of Defense;  (ii)by redesignating clauses (i), (ii), and (ii) as subparagraphs (A), (B), and (C), respectively; 
(iii)in subparagraph (A), as so redesignated, by striking subparagraph (C) or (D) and inserting paragraph (3) or (4); and (iv)in subparagraph (B), as so redesignated, by striking this section and inserting this subchapter. 
(4)Internal redesignations and insertion of headings in new 3771(c)Subsection (c) of such section, as so transferred and redesignated, is amended— (A)by inserting Secretary of Defense to define terms.— before The Secretary of;  
(B)by striking paragraph (1) and inserting subsection (a); (C)by striking the Secretary shall specify and inserting  
the Secretary— (1)shall specify; 
(D)by striking treated and shall specify and inserting “treated; and  (2)shall specify; and 
(E)by striking this paragraph and inserting this subsection. (c)Transfer of subsections (b) and (c) of section 2320 (1)TransferSubsections (b) and (c) of section 2320 of title 10, United States Code, are transferred to section 3772 of such title, as added by subsection (a), inserted after the section heading, and redesignated as subsections (a) and (b), respectively. 
(2)Internal redesignations and insertion of headings in new 3772(a)Subsection (a) of such section, as so transferred and redesignated, is amended— (A)by inserting Contract provisions relating to technical data.— before Regulations prescribed under;  
(B)by striking subsection (a) and inserting section 3771 of this title; (C)by striking section 2303 and inserting section 3063; 
(D)in paragraph (1), by striking section 2321(f) and inserting section 3784; (E)in paragraph (6)— 
(i)by striking the contractor to revise and inserting  the contractor— 
(A)to revise; and (ii)by striking the contract and to deliver and inserting “the contract; and 
 
(B)to deliver; (F)in paragraph (7)— 
(i)by striking is found to be and inserting  is found— 
(A)to be; and (ii)by striking or inadequate or to not and inserting “or inadequate; or 
 
(B)to not; (G)in paragraph (9)(B)(ii), by striking subparagraphs (D)(i)(II), (F), and (G) of subsection (a)(2) and inserting paragraphs (4)(A)(ii), (6), and (7) of section 3771(b) of this title; and 
(H)in paragraph (10), by striking section 2321(d) and inserting section 3782. (3)Internal redesignations in new 3772(b)Subsection (b) of such section, as so transferred and redesignated, is amended— 
(A)by striking in this section or in section 2305(a) and inserting in this subchapter or in section 3208; and (B)in paragraph (2), by striking subsection (a) and inserting section 3771 of this title. 
(d)Transfer of subsection (d) of section 2320Subsection (d) of section 2320 of title 10, United States Code, is transferred to section 3773 of such title, as added by subsection (a), inserted after the section heading, and amended— (1)by striking the subsection designation; and 
(2)by striking this subsection and inserting this section. (e)Transfer of subsection (e) and (f) of section 2320 (1)TransferSubsections (e) and (f) of section 2320 of title 10, United States Code, are transferred to section 3774 of such title, as added by subsection (a), inserted after the section heading, and redesigned as subsections (a) and (c), respectively. 
(2)Designation of new 3774(b)The third sentence of subsection (a) of such section, as so transferred and redesignated, is designated as subsection (b). (3)Amendments to new 3774(a)Subsection (a) of such section, as so amended, is further amended— 
(A)by striking The Secretary of Defense shall require and inserting  Assessments and acquisitions strategies.— 
(1)The Secretary of Defense shall require; (B)by designating the second sentence as paragraph (2); 
(C)in paragraph (1), as designated by subparagraph (A)— (i)by striking to assess the long-term and inserting  
to— (A)assess the long-term; and 
(ii)by striking systems and subsystems and establish and inserting “systems and subsystems; and  (B)establish; and 
(D)in paragraph (2), as designated by subparagraph (B)— (i)by striking may include the development and inserting  
may include— (A)the development; and 
(ii)by striking Department of Defense or competition for and inserting “Department of Defense; or  (B)competition for. 
(4)Amendments to new 3774(b)Subsection (b) of such section, as designated by paragraph (2), is amended— (A)by inserting Requirements relating to assessments and acquisition strategies.— before Assessments and corresponding; and  
(B)by striking developed under and all that follows through with respect to and inserting developed under subsection (a) with respect to. (5)Amendments to new 3774(c)Subsection (c) of such section, as redesignated by paragraph (1), is amended— 
(A)by striking Licenses.—The Secretary and inserting  Licenses.— 
(1)The Secretary; (B)by designating the second sentence as paragraph (2); and 
(C)in paragraph (2), as so designated, by striking subsection (e) and inserting subsection (a).  (f)Transfer of subsection (g) and (h) of section 2320 (1)TransferSubsections (g) and (h) of section 2320 of title 10, United States Code, are transferred to section 3775 of such title, as added by subsection (a), inserted after the section heading, and redesigned as subsections (a) and (b), respectively. 
(2)Conforming amendments 
(A)Such subsections (a) and (b), as so transferred and redesignated, are each amended by striking In this section, and inserting In this subchapter,. (B)Such subsection (b) is amended by striking section 2446a and inserting section 4401. 
(g)New subchapterChapter 275 of title 10, United States Code, as added by subsection (a), is amended by adding at the end the following new subchapter:  IIValidation of Proprietary Data Restrictions  Sec. 3781. Technical data: contractor justification for restrictions; review of restrictions. 3782. Technical data: challenges to contractor restrictions. 3783. Technical data: time for contractors to submit justifications. 3784. Technical data under contracts for commercial items: presumption of development exclusively at private expense.  3785. Technical data: decision by contracting officer; claims; rights and liability upon final disposition. 3786. Use or release restriction: definition. 3781.Technical data: contractor justification for restrictions; review of restrictions 3782.Technical data: challenges to contractor restrictions 3783.Technical data: time for contractors to submit justifications 3784.Technical data under contracts for commercial items: presumption of development exclusively at private expense 3785.Technical data: decision by contracting officer; claims; rights and liability upon final disposition 3786.Use or release restriction: definition. (h)Transfer of subsections (a), (b), and (c) of section 2321 (1)TransferSubsections (a), (b), and (c) of section 2321 of title 10, United States Code, are transferred to section 3781 of such title, as added by subsection (g), and inserted after the section heading. 
(2)Conforming amendments to new 3781(a)Subsection (a) of such section, as so transferred, is amended by striking Contracts covered by section.—This section and inserting Contracts covered by subchapter.—This subchapter. (3)Conforming amendments to new 3781(b)Subsection (b) of such section, as so transferred, is amended— 
(A)by striking this section and inserting this subchapter; and (B)by striking (as defined and all that follows through asserted and inserting (as defined in section 3786 of this title) asserted. 
(4)Conforming amendments to new 3781(c)Subsection (c) of such section, as so transferred, is amended— (A)by striking Restrictions.—(1) The Secretary and inserting “Restrictions.— 
 
(1)The Secretary; (B)in paragraph (1), by striking this section and inserting this subchapter; and 
(C)by realigning paragraph (2) 2 ems to the right. (i)Transfer of subsection (d) of section 2321 (1)TransferSubsection (d) of section 2321 of title 10, United States Code, is transferred to section 3782 of such title, as added by subsection (g), inserted after the section heading, and amended— 
(A)by striking the subsection designation and subsection heading; and (B)by redesignating paragraphs (1), (2), (3), and (4) as subsections (a), (b), (c), and (d), respectively. 
(2)Conforming amendments to new 3782(a)Subsection (a) of such section 3782, as so transferred and redesignated, is amended— (A)by inserting Challenges by secretary of defense.— before The Secretary of Defense;  
(B)by striking this section and inserting this subchapter; and (C)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively. 
(3)Conforming amendments to new 3782(b)Subsection (b) of such section 3782, as so transferred and redesignated, is amended— (A)by striking (A) A challenge and inserting  
Time limit for challenges; exceptions.— (1)A challenge; 
(B)by redesignating subparagraph (B) as paragraph (2) and realigning that paragraph 2 ems to the right; (C)in paragraph (1), as designated by subparagraph (A)— 
(i)by striking paragraph (1) and inserting subsection (a); (ii)by striking subparagraph (B) and inserting paragraph (2); and 
(iii)by redesignating clauses (i), (ii), (iii), and (iv) as subparagraphs (A), (B), (C), and (D), respectively; and (D)in paragraph (2), as redesignated by subparagraph (B)— 
(i)by striking subparagraph (A) and inserting paragraph (1); and (ii)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively. 
(4)Conforming amendments to new 3782(c)Subsection (c) of such section 3782, as so transferred and redesignated, is amended— (A)by inserting Written notice to contractor or subcontractor.— before If the Secretary;  
(B)by striking paragraph (1) and inserting subsection (a); (C)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively; and 
(D)in paragraph (3), as so redesignated, by striking paragraph (4) and inserting subsection (d). (5)Conforming amendments to new 3782(d)Subsection (d) of such section 3782, as so transferred and redesignated, is amended— 
(A)by inserting Justification.— before It is a justification;  (B)by striking paragraph (1) and inserting subsection (a); 
(C)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; and (D)in paragraph (1), as so redesignated, by striking this subsection and inserting this section. 
(j)Transfer of subsection (e) of section 2321 
(1)TransferSubsection (e) of section 2321 of title 10, United States Code, is transferred to section 3783 of such title, as added by subsection (g), inserted after the section heading, and amended by striking the subsection designation and subsection heading. (2)Designation of new subsections (a) and (b)Such section, as so transferred and amended, is further amended— 
(A)by designating the first sentence as subsection (a) and inserting Additional time to submit justifications.— before If a contractor; and (B)by designating the second sentence as subsection (b) and inserting Multiple challenges; schedule of responses.— before If a party.  
(k)Transfer of subsection (f) of section 2321Subsection (f) of section 2321 of title 10, United States Code, is transferred to section 3784 of such title, as added by subsection (g), inserted after the section heading, and amended— (1)by striking the subsection designation and subsection heading; and 
(2)by striking subsection (d)(3) and inserting section 3782(c) of this title. (l)Transfer of subsections (g), (h), and (i) of section 2321 (1)TransferSubsections (g), (h), and (i) of section 2321 of title 10, United States Code, are transferred to section 3785 of such title, as added by subsection (g), inserted after the section heading, and redesignated as subsections (a), (b), and (c), respectively. 
(2)Conforming amendments to new 3785(a)Subsection (a) of such section, as so transferred and redesignated, is amended— (A)by striking subsection (d)(3) both places it appears and inserting section 3782(c) of this title; 
(B)by striking Officer.—(1) Upon failure and inserting “Officer.—   (1)Upon failure; and 
(C)by realigning paragraph (2) 2 ems to the right. (3)Conforming amendments to new 3785(c)Subsection (c) of such section 3786, as so transferred and redesignated, is amended— 
(A)by striking Disposition.—(1) If, upon final and inserting “Disposition.—   (1)If, upon final; and 
(B)by realigning paragraph (2) 2 ems to the right. (m)Transfer of subsection (j) of section 2321Subsection (j) of section 2321 of title 10, United States Code, is transferred to section 3786 of such title, as added by subsection (g), inserted after the section heading, and amended— 
(1)by striking the subsection designation and subsection heading; and (2)by striking In this section and inserting In this subchapter. 
(n)New subchapterChapter 275 of title 10, United States Code, as added by subsection (a), is amended by adding after subchapter II, as added by subsections (g), the following new subchapter:  IIIOther Provisions Relating to Proprietary Contractor Data and Rights in Technical Data  Sec. 3791. Management of intellectual property matters within the Department of Defense. 3792. Technical data rights: non-FAR agreements. 3793. Copyrights, patents, designs, etc.; acquisition.  3794. Release of technical data under Freedom of Information Act: recovery of costs. 3791.Management of intellectual property matters within the department of defense (b)Cadre of intellectual property expertsFor a provision requiring establishment of a cadre of personnel who are experts in intellectual property matters, see section 1707 of this title.. 
(o)Transfers 
(1)Transfer of section 2322(a)Subsection (a) of section 2322 of title 10, United States Code, is transferred to section 3791 of such title, as added by subsection (n), and inserted after the section heading. (2)Transfer of sections 2386 and 2328Section 2386 and 2328 of such title are transferred to subchapter III of chapter 275 of such title, as added by subsection (n), inserted (in that order) after section 3791, and redesignated as section 3793 and 3794, respectively. 
(p)Cross reference amendmentsSection 8687(a) of title 10, United States Code, is amended by striking section 2320 each place it appears and inserting subchapter I of chapter 275. 1834.Contract financing (a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking chapter 277 and inserting the following: 
 
277Contract Financing 
 
Sec. 
3801. Authority of agency. 
3802. Payment. 
3803. Security for advance payments. 
3804. Conditions for progress payments. 
3805. Payments for commercial products and commercial services. 
3806. Action in case of fraud. 
3807. Vesting of title in the United States. 
3801.Authority of agency 
3802.Payment 
3803.Security for advance payments 
3804.Conditions for progress payments 
3805.Payments for commercial products and commercial services 
3806.Action in case of fraud 
3807.Vesting of title in the United States. 
(b)Transfer of subsection (a) of section 2307 
(1)TransferSubsection (a) of section 2307 of title 10, United States Code, is transferred to section 3801 of such title, as added by subsection (a), inserted after the section heading, and amended— (A)by striking (1) before The head of; and 
(B)by redesignating paragraph (2) as subsection (b). (2)Conforming amendments to new 3801(a)Such subsection (a), as so transferred and amended, is further amended by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively. 
(3)Conforming amendments to new 3801(b)Subsection (b) of such section 3801, as redesignated by paragraph (1)(B), is amended— (A)by striking (A) For a prime and inserting  
Payment dates for contractors that are small business concerns.— (1)Prime contractorsFor a prime; 
(B)by redesignating subparagraph (B) as paragraph (2); and (C)in paragraph (2), as so redesignated— 
(i)by inserting Subcontractors.— before For a prime; and  (ii)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively. 
(c)Transfer of subsections (b) and (c) of section 2307 
(1)TransferSubsections (b) and (c) of section 2307 of title 10, United States Code, are transferred to section 3802 of such title, as added by subsection (a), inserted after the section heading, and redesignated as subsections (a) and (d), respectively. (2)Further internal redesignation amendments to new 3802Such section 3802, as so amended, is further amended 
(A)in subsection (a), by striking (1) before Whenever possible; (B)by redesignating paragraph (2) of subsection (a) as subsection (b); 
(C)by transferring paragraph (3) of such subsection to the end of the section and redesignating such paragraph as subsection (e); (D)by redesignating paragraph (4) of subsection (a) as subsection (c); and 
(E)by redesignating subparagraphs (A), (B), and (C) of subsection (a) as paragraphs (1), (2), and (3), respectively. (3)Conforming amendment to new 3802(a)Subsection (a) of such section is further amended by striking subsection (a) and inserting section 3801 of this title. 
(4)Conforming amendments to new 3802(b)Subsection (b) of such section, as so redesignated, is amended— (A)by inserting Basis for performance-based payments.— before Performance-based payments; and  
(B)by striking paragraph (1) and inserting subsection (a). (5)Conforming amendments to new 3802(c)Subsection (c) of such section, as so redesignated, is amended— 
(A)by striking (A) In order to and inserting  Contractor accounting systems.— 
(1)In order to; and (B)by redesignating subparagraph (B) as paragraph (2), realigning that paragraph 2 ems to the right, and striking this section therein and inserting this chapter. 
(6)Conforming amendment to new 3802(d)Subsection (d) of such section, as redesignated by paragraph (1), is amended by striking subsection (a) and inserting section 3801 of this title. (7)Conforming amendment to new 3802(e)Subsection (e) of such section, as transferred and redesignated by paragraph (2)(C), is amended by inserting Eligibility of nontraditional defense contractors.— before The Secretary of. 
(d)Transfer of subsection (d) of section 2307Subsection (d) of section 2307 of title 10, United States Code, is transferred to section 3803 of such title, as added by subsection (a), inserted after the section heading, and amended— (1)by striking the subsection designation and subsection heading; and 
(2)by striking subsection (a) and inserting section 3801 of this title. (e)Transfer of subsection (e) of section 2307 (1)TransferSubsection (e) of section 2307 of title 10, United States Code, is transferred to section 3804 of such title, as added by subsection (a), inserted after the section heading, and amended— 
(A)by striking the subsection designation and subsection heading; and (B)by redesignating paragraphs (1), (2), and (3) as subsections (a), (b), and (c), respectively. 
(2)Conforming amendment to new 3804(a)Subsection (a) of such section 3804, as so transferred and redesignated, is amended by inserting Payment commensurate with work.— before The Secretary of Defense. (3)Conforming amendments to new 3804(b)Subsection (b) of such section 3804, as so transferred and redesignated, is amended— 
(A)by inserting Limitation.— before The Secretary; and  (B)by striking paragraph (1) and inserting subsection (a). 
(4)Conforming amendments to new 3804(c)Subsection (c) of such section 3804, as so transferred and redesignated, is amended— (A)by inserting Applicability.— before This; and  
(B)by striking subsection and inserting section. (f)Transfer of subsection (f) of section 2307 (1)TransferSubsection (f) of section 2307 of title 10, United States Code, is transferred to section 3805 of such title, as added by subsection (a), inserted after the section heading, and amended— 
(A)by striking the subsection designation and subsection heading; and (B)by redesignating paragraphs (1), (2), and (3) as subsections (a), (c), and (d), respectively. 
(2)Further internal redesignation amendments to new 3805Such section 3805, as so amended, is further amended by designating the second sentence of subsection (a) as subsection (b). (4)Conforming amendments to new 3805(a)Subsection (a) of such section, as so transferred and redesignated, is amended— 
(A)by inserting Terms and conditions for payments.— before Payments under; and (B)by striking subsection (a) and inserting section 3801 of this title. 
(4)Conforming amendment to new 3805(b)Subsection (b) of such section, as designated by paragraph (2), is amended by inserting Security for payments.— before The head of the agency. (5)Conforming amendments to new 3805(c)Subsection (c) of such section, as so transferred and redesignated, is amended— 
(A)by inserting Limitation on advance payments.— before Advance payments; and  (B)by striking subsection (a) and inserting section 3801 of this title. 
(6)Conforming amendments to new 3805(d)Subsection (d) of such section, as so transferred and redesignated, is amended— (A)by inserting Nonapplication of certain conditions.— before The conditions of;  
(B)by striking subsections (d) and (e) and inserting sections 3803 and 3804 of this title; and (C)by striking paragraphs (1) and (2) and inserting this section. 
(g)Transfer of subsection (i) of section 2307 
(1)TransferSubsection (i) of section 2307 of title 10, United States Code, is transferred to section 3806 of such title, as added by subsection (a), inserted after the section heading, and amended by striking the subsection designation and subsection heading. (2)Further internal redesignation amendments to new 3806Such section 3806, as so amended, is further amended— 
(A)by redesignating paragraphs (1) through (9) as subsections (b) through (j), respectively; and (B)by transferring paragraph (10) to the beginning of such section so as to appear before subsection (b), as redesignated by subparagraph (A), and redesignating that paragraph as subsection (a). 
(3)Conforming amendments to new 3806(a)Subsection (a) of such section, as transferred and redesignated by paragraph (2)(B), is amended— (A)by inserting Remedy coordination official defined.— before In this; and  
(B)by striking this subsection and inserting this section. (4)Conforming amendment to new 3806(b)Subsection (b) of such section, as transferred and redesignated by paragraphs (1) and (2)(A), is amended by inserting Recommendation to reduce or suspend payments.— before In any case. 
(5)Conforming amendments to new 3806(c)Subsection (c) of such section, as transferred and redesignated by paragraphs (1) and (2)(A), is amended— (A)by inserting Reduction or suspension of payments.— before The head of; and  
(B)by striking paragraph (1) and inserting subsection (b). (6)Conforming amendments to new 3806(d)Subsection (d) of such section, as transferred and redesignated by paragraphs (1) and (2)(A), is amended— 
(A)by inserting Extent of reduction or suspension.— before The extent of; and  (B)by striking paragraph (2) and inserting subsection (c). 
(7)Conforming amendments to new 3806(e)Subsection (e) of such section, as transferred and redesignated by paragraphs (1) and (2)(A), is amended— (A)by inserting Written justification.— before A written; and  
(B)by striking paragraph (2) and inserting subsection (c). (8)Conforming amendments to new 3806(f)Subsection (f) of such section, as transferred and redesignated by paragraphs (1) and (2)(A), is amended— 
(A)by inserting Notice.— before The head of an agency shall; and  (B)by striking paragraph (2) and inserting subsection (c). 
(9)Conforming amendments to new 3806(g)Subsection (g) of such section, as transferred and redesignated by paragraphs (1) and (2)(A), is amended— (A)by inserting Review.— before Not later than;  
(B)by striking paragraph (2) and inserting subsection (c); and (C)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively. 
(10)Conforming amendments to new 3806(h)Subsection (h) of such section, as transferred and redesignated by paragraphs (1) and (2)(A), is amended— (A)by inserting Annual report.— before The head of; and  
(B)by striking paragraph (2) and inserting subsection (c). (11)Reordering and redesignation for title 41 consistencySubsections (i) and (j) of such section, as transferred and redesignated by paragraphs (1) and (2)(A), are reversed in order and are redesignated accordingly. 
(12)Conforming amendments to new 3806(i)Subsection (i) of such section, as transferred and redesignated by paragraphs (1), (2)(A), and (11), is amended— (A)by inserting Restriction on delegation.— before The head of; and 
(B)by striking this subsection and inserting this section.  (13)Conforming amendments to new 3806(j)Subsection (j) of such section, as transferred and redesignated by paragraphs (1), (2)(A), and (11), is amended— 
(A)by inserting Inapplicability to coast guard.— before This;  (B)by striking subsection applies and inserting section applies; and  
(C)by striking section 2303(a) and inserting section 3063. (h)Transfer of subsection (h) of section 2307Subsection (h) of section 2307 of title 10, United States Code, is transferred to section 3807 of such title, as added by subsection (a), inserted after the section heading, and amended— 
(1)by striking the subsection designation and subsection heading; and (2)by striking subsection (a)(1) and inserting section 3801(1) of this title. 
1835.Contractor audits and accounting 
(a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking chapter 279 and inserting the following:  279Contractor Audits and Accounting  Sec. 3841. Examination of records of contractor.  3842. Performance of incurred cost audits.  3843. Contractor internal audit reports: Department of Defense access to, use of, and safeguards and protections for.  3844. Contractor business systems.  3845. Contractor inventory accounting systems: standards. 3846. Defense Contract Audit Agency: legal resources and expertise. 3847. Defense Contract Audit Agency: annual report. 3848. Defense audit agencies: Small Business Ombudsmen. 3841.Examination of records of contractor. (b)Transfer of section 2313 (1)Transfer of subsections (a) through (h)Subsections (a) through (h) of section 2313 of title 10, United States Code, are transferred to section 3841 of such title, as added by subsection (a), inserted after the section heading, and redesignated as subsections (b) through (i), respectively. 
(2)Transfer of subsection (i)Subsection (i) of section 2313 of such title is transferred to section 3841 of such title, as amended by paragraph (1), inserted before subsection (b), as transferred and redesignated by paragraph (1), and redesignated as subsection (a). (3)Conforming amendments to new 3841(b)Subsection (b) of such section 3841, as redesignated by paragraph (1), is amended— 
(A)by striking Agency authority.—(1) The head of and inserting “Agency authority.—   (1)The head of;  
(B)in paragraph (1)(A), by striking made by that agency under this chapter and inserting made by that agency under a chapter 137 legacy provision;  (C)by realigning paragraph (2) 2 ems to the right; and 
(D)in paragraph (2), by striking section 2306a and inserting chapter 271. (4)Conforming amendments to new 3841(c)Subsection (c) of such section 3841, as redesignated by paragraph (1), is amended— 
(A)by striking Authority.—(1) The Director of and inserting “Authority.—  (1)Authority to require the production of recordsThe Director of; 
(B)in paragraph (1), by striking subsection (a) and inserting subsection (b); (C)by realigning paragraphs (2) and (3) 2 ems to the right; 
(D)in paragraph (2), by inserting Enforcement of subpoena.— before Any such subpoena; and (E)in paragraph (3), by inserting Authority not delegable.— before The authority provided by.  
(5)Conforming amendments to new 3841(d)Subsection (d) of such section 3841, as redesignated by paragraph (1), is amended— (A)by striking Authority.—(1) Except as and inserting “Authority.— 
 
(1)In generalExcept as; (B)by realigning paragraphs (2) and (3) 2 ems to the right; 
(C)in paragraph (2), by inserting Exception for foreign contractor or subcontractor.— before Paragraph (1) does not apply; and (D)in paragraph (3), by inserting Additional records not required.— before Paragraph (1) may not.  
(6)Conforming amendments to new 3841(f)Subsection (f) of such section 3841, as redesignated by paragraph (1), is amended— (A)by striking subsection (a) and inserting subsection (b); and 
(B)by striking subsection (c) and inserting subsection (d). (c)Transfer of title 10 sectionsSections 2313b, 2410b, 2313a, and 204 of title 10, United States Code, are transferred to chapter 279 of such title, as added by subsection (a), inserted (in that order) after section 3841, as amended by subsection (b), and redesignated as sections 3842, 3845, 3847, and 3848, respectively. 
(d)Amendments to transferred sections 
(1)Section 3842 of such title, as so transferred and redesignated, is amended by striking section 2313a in subsection (g)(5) and inserting section 3847. (2)Section 3845 of such title, as so transferred and redesignated, is amended by striking (as defined in section 103 of title 41) in subsection (c). 
(3)Section 3847 of such title, as so transferred and redesignated, is amended by striking section 2313b in subsection (d)(1) and inserting section 3842. (4)The heading of section 3848 of such title, as so transferred and redesignated, is amended to read as follows: 
 
3848.Defense audit agencies: Small Business Ombudsmen. (e)Placeholder sectionsChapter 279 of such title, as added and amended by this section, is further amended— 
(1)by inserting after section 3842, as transferred and redesignated by subsection (c), the following:  3843.Contractor internal audit reports: Department of Defense access to, use of, and safeguards and protections forReserved. 
3844.Contractor business systemsReserved.; and (2)by inserting after section 3845, as transferred and redesignated by subsection (c), the following: 
 
3846.Defense Contract Audit Agency: legal resources and expertiseReserved.. 1836.Claims and disputes (a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking chapter 281 and inserting the following: 
 
281Claims and Disputes 
 
Sec. 
3861. Research and development contracts: indemnification provisions. 
3862. Requests for equitable adjustment or other relief: certification. 
3863. Retention of amounts collected from contractor during the pendency of contract dispute.. 
(b)Transfer of sectionsSections 2354, 2410, and 2410m of title 10, United States Code, are transferred to chapter 281 of such title, as added by subsection (a), inserted (in that order) after the table of sections, and redesignated as sections 3861, 3862, and 3863, respectively. (c)Heading amendmentThe heading of section 3861 of title 10, United States Code, as so transferred and redesignated, is amended to read as follows: 
 
3861.Research and development contracts: indemnification provisions. 
1837.Foreign acquisitions 
(a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking chapter 283 and inserting the following:  283Foreign Acquisitions  SubchapterSec. I.General3881 II.Prohibition on Contracting with the Enemy3891 IGeneral  Sec. 3881. Contracts: consideration of national security objectives.. (b)Transfer of section 2327 (1)TransferSection 2327 of title 10, United States Code, is transferred to chapter 283 of such title, as added by subsection (a), inserted after the table of sections at the beginning of subchapter I, and redesignated as section 3881. 
(2)Applicability of definitionsSuch section is amended in subsection (f)(2) by striking This section does not and inserting The provisions of section 3011 of this title apply in this section, except that this section does not. (c)Future codification of sections 841-843 of fy2015 ndaaChapter 283 of title 10, United States Code, is further amended by adding at the end the following: 
 
IIProhibition on Contracting With the Enemy 
 
Sec. 
3891. Reserved. 
3892. Reserved. 
3893. Reserved.. 
1838.Socioeconomic programs 
(a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking chapter 287 and inserting the following:  287Socioeconomic Programs  Sec. 3901. Contracts: prohibition on competition between Department of Defense and small businesses. 3902. Credit for Indian contracting in meeting certain subcontracting goals for small disadvantaged businesses. 3903. Subcontracting plans: credit for certain purchases. 3904. Research and educational programs and activities: historically black colleges and universities and minority-serving institutions of higher education. 3905. Products of Federal Prison Industries: procedural requirements.. (b)Transfer of sectionsSection 2304e, 2323a, 2410d, 2362, and 2410n of such title are transferred to chapter 285 of such title, as added by subsection (a), inserted (in that order) after the table of sections, and redesignated as section 3901, 3902, 3903, 3904, and 3905, respectively. 
EResearch and Engineering 
1841.Research and engineering generally 
(a)Switching of subparts e and f 
(1)New subpart ePart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended— (A)by striking subparts E and F; and 
(B)by inserting after subpart D the following new subpart E:  EResearch and Engineering 301 Research and Engineering Generally  Sec. 4001. Research and development projects.  4002. Research projects: transactions other than contracts and grants. 4003. Authority of the Department of Defense to carry out certain prototype projects.  4004. Procurement for experimental purposes. 4005. Reserved. 4006. Reserved. 4007. Science and technology programs to be conducted so as to foster the transition of science and technology to higher levels of research, development, test, and evaluation.  4008. Merit-based award of grants for research and development.  4009. Technology protection features activities. 4010. Reserved. 4011. Reserved. 4012. Reserved. 4013. Reserved. 4014. Coordination and communication of defense research activities and technology domain awareness. 4015. Award of grants and contracts to colleges and universities: requirement of competition.. (2)Tables of chaptersThe tables of chapters at the beginning of subtitle A, and at the beginning of part V of subtitle A, of title 10, United States Code, are amended by striking the items relating to subparts E and F and inserting the following: 
 
EResearch and Engineering 
 
301. Research and Engineering Generally 
303. Innovation 
305. Department of Defense Laboratories 
307. Research and Development Centers and Facilities 
309. Test and Evaluation. 
(b)Transfer of title 10 sections to new chapter 301 
(1)TransfersSections 2358, 2371, 2371b and 2373 of title 10, United States Code, are transferred to chapter 301 of such title, as added by subsection (a), inserted (in that order) after the table of sections, and redesignated as sections 4001, 4002, 4003, and 4004, respectively. (2)Conforming cross-reference amendments (A)Section 4001 of such title, as transferred and redesignated by paragraph (1), is amended— 
(i)in subsection (b)(5), by striking sections 2371 or 2371b and inserting sections 4002 or 4003; (ii)in subsection (b)(6), by striking section 2373 and inserting sections 4004; and 
(iii)in subsection (d), by striking sections 2371 and 2371a and inserting sections 4002 and 4143. (B)Section 4002 of such title, as so transferred and redesignated, is amended by striking section 2358 each place it appears and inserting section 4001. 
(C)Section 4003 of such title, as so transferred and redesignated, is amended by striking section 2371 in subsections (a)(1), (b)(1), and (c)(3)(A) and inserting section 4002. (c)Transfer of additional title 10 sections to new chapterSections 2359, 2374, 2357, and 2361 of title 10, United States Code, are transferred to chapter 301 of such title, as added by subsection (a), added (in that order) after section 4004, as transferred and redesignated by subsection (b), and redesignated as sections 4007, 4008, 4009, and 4015, respectively. 
(d)Transfer of section 2364(a) 
(1)TransferThe heading and subsection (a) of section 2364 of title 10, United States Code, are transferred to chapter 301 of such title, as so amended, inserted after section 4009, as transferred and redesignated by subsection (c), and redesignated as section 4014. (2)Preservation of definitionSection 4014, as redesignated by paragraph (1), is amended by adding at the end the following new subsection: 
 
(b)Defense research facility definedIn this section, the term Defense research facility has the meaning given that term by section 4142(b) of this title.. (e)Additional conforming cross-reference amendments (1)Sections 1746(d)(1) and 2165(f)(1) of title 10, United States Code, are amended by striking section 2358 and inserting section 4001. 
(2)Section 218(b)(1) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2501 note) is amended by striking section 2371b and inserting section 4003. 1842.Innovation (a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by inserting after chapter 301, as added by the preceding section, the following new chapter: 
 
303Innovation 
 
Sec. 
4061. Defense Research and Development Rapid Innovation Program. 
4062. Defense Acquisition Challenge Program. 
4063. Extramural acquisition innovation and research activities. 
4064. Joint reserve detachment of the Defense Innovation Unit. 
4065. Prizes for advanced technology achievements.  
4066. Global Research Watch Program.. 
(b)Transfer of title 10 sectionsSections 2359a, 2359b, 2361a, 2358b, 2374a, and 2365 of title 10, United States Code, are transferred to chapter 303 of such title, as added by subsection (a), inserted (in that order) after the table of sections, and redesignated as sections 4061, 4062, 4063, 4064, 4065, and 4066, respectively. (c)Conforming cross-reference amendments (1)Section 1089(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2374a note) is amended by striking section 2374a and inserting section 4065. 
(2)Section 905(a)(1) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2364 note) is amended by striking section 2365 and inserting section 4066. 1843.Department of Defense laboratories (a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by inserting after chapter 303, as added by the preceding section, the following new chapter: 
 
305Department of Defense Laboratories 
 
SubchapterSec. 
I.General Matters4101 
II.Personnel-Related Matters4111 
IGeneral Matters 
 
Sec. 
4101. Reserved. 
4102. Reserved. 
4103. Mechanisms to provide funds for defense laboratories for research and development of technologies for military missions. 
IIPersonnel-Related Matters 
 
Sec. 
4111. Authorities for certain positions at science and technology reinvention laboratories. 
4112. Research and development laboratories: contracts for services of university students.. 
(b)Transfer of title 10 sections 
(1)Transfer to subchapter ISection 2363 of title 10, United States Code, is transferred to subchapter I of chapter 305 of such title, as added by subsection (a), inserted after the table of sections at the beginning of such subchapter, and redesignated as section 4103. (2)Transfers to subchapter IISections 2358a and 2360 of title 10, United States Code, are transferred to subchapter II of chapter 305 of such title, as added by subsection (a), inserted (in that order) after the table of sections at the beginning of such subchapter, and redesignated as sections 4111 and 4112, respectively. 
(c)Conforming cross-reference amendmentSection 2805(d)(1)(B) of title 10, United States Code, is amended by striking section 2363(a) and inserting section 4103(a). 1844.Research and development centers and facilities (a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by inserting after chapter 305, as added by the preceding section, the following new chapter: 
 
307Research and Development Centers and Facilities 
 
Sec. 
4141. Contracts: acquisition, construction, or furnishing of test facilities and equipment.  
4142. Functions of Defense research facilities.  
4143. Cooperative research and development agreements under Stevenson-Wydler Technology Innovation Act of 1980. 
4144. Use of test and evaluation installations by commercial entities. 
4145. Cooperative agreements for reciprocal use of test facilities: foreign countries and international organizations. 
4146. Centers for Science, Technology, and Engineering Partnership. 
4147. Use of federally funded research and development centers.. 
(b)Transfer of title 10 sections 
(1)In generalThe sections of title 10, United States Code, specified in the left-hand column of the table below are transferred to chapter 307 of such title, as added by subsection (a), inserted (in that order), after the table of sections, and redesignated as shown in the right-hand column:   SectionRedesignated Section  23534141 2371a4143 26814144 2350l4145 23684146 23674147 (2)Clerical amendments (A)The table of sections at the beginning of subchapter II of chapter 138 of title 10, United States Code, is amended by striking the item relating to section 2350l. 
(B)The table of sections at the beginning of chapter 159 of such title is amended by striking the item relating to section 2681. (c)Conforming amendments to transferred section 4146Section 4146 of such title, as transferred and redesignated by subsection (b), is amended— 
(1)in subsection (b)(3)(B)(ii), by striking 2358, 2371, 2511, 2539b, and inserting 4001, 4002, 4831, 4892,; and (2)in subsection (d)(2), by striking section 219 and all that follows and inserting section 4103 of this title.. 
(d)Transfer of section 2364(b) and (c) 
(1)HeadingChapter 307 of title 10, United States Code, as amended by subsection (a), is further amended by inserting after section 4141, as transferred and redesignated by subsection (b), the following:  4142.Functions of Defense research facilities. (2)TextSubsections (b) and (c) of section 2364 of such title are transferred to chapter 307 of such title, as so amended, inserted after the section heading for section 4142 added by paragraph (1), and redesignated as subsections (a) and (b), respectively. 
(e)Conforming cross-reference amendments 
(1)Section 114(b) of title 10, United States Code, is amended by striking section 2353 and inserting section 4141. (2)Section 1644(f)(2) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2224 note) is amended by striking section 2368 and inserting section 4146. 
1845.Test and evaluation 
(a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by inserting after chapter 307, as added by the preceding section, the following new chapter:  309Test and Evaluation  Sec. 4171. Operational test and evaluation of defense acquisition programs. 4172. Major systems and munitions programs: survivability testing and lethality testing required before full-scale production. 4173. Department of Defense Test Resource Management Center.. (b)Transfer of title 10 sectionsSections 2399, 2366, and 196 of title 10, United States Code, are transferred to chapter 309 of such title, as amended by subsection (a), inserted after the table of sections (in that order), and redesignated as section 4171, 4172, and 4173, respectively. 
(c)Conforming cross-reference amendments 
(1)Section 139(b)(6) of title 10, United States Code, is amended by striking section 2366 and inserting section 4172. (2)Section 171a(i)(3) of such title is amended by striking section 2366(e) and inserting sections 4172(e). 
(3)Section 2275(g)(3) of such title is amended by striking section 2366(e)(7) and inserting sections 4172(e)(7). (4)Section 130i(j)(3)(C)(ix) of such title is amended by striking section 196(i) and inserting sections 4173(i). 
(5)Section 4111 of such title, as transferred and redesignated by section 503(b)(2), is amended by striking section 196 in subsection (f)(1) and inserting section 4173. (6)Section 220(c) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 221 note) is amended by striking section 196(h) and inserting sections 4173(i). 
FMajor Systems, Major Defense Acquisition Programs, and Weapon Systems Development 
1846.General matters 
(a)Tables of chapters amendments showing chapter organization for subpart FThe tables of chapters at the beginning of subtitle A, and at the beginning of part V of subtitle A (as added by section 801 of Public Law 115–232), of title 10, United States Code, are amended by inserting before the item for the heading for subpart G of part V the following:  FMajor Systems, Major Defense Acquisition Programs, and Weapon Systems Development  321. General Matters 322. Major Systems and Major Defense Acquisition Programs Generally 323. Life-Cycle And Sustainment 324. Program Status—Selected Acquisition Reports 325. Cost Growth—Unit Cost Reports (Nunn-McCurdy) 327. Weapon Systems Development and Related Matters. (b)Designation of revised subpart f and insertion of new chapter 321Part V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by inserting before subpart G the following new subpart: 
 
FMajor Systems, Major Defense Acquisition Programs, and Weapon Systems Development 
321General Matters 
 
Sec. 
4201. Major defense acquisition programs: definition; exceptions. 
4202. Authority to increase definitional threshold amounts: major defense acquisition programs; major systems. 
4203. Major subprograms. 
4204. Milestone decision authority. 
4205. Weapon systems for which procurement funding requested in budget: development and procurement schedules.  
4201.Major defense acquisition programs: definition; exceptions 
4202.Authority to increase definitional threshold amounts: major defense acquisition programs; major systems 
4204.Milestone decision authority. (c)Transfer of subsection (a) of section 2430 (1)Headings and internal redesignationsSubsection (a) of section 2430 of title 10, United States Code, is transferred to section 4201 of such title, as added by subsection (b), inserted after the section heading, and amended— 
(A) by striking (1) Except as and inserting Definition.—Except as; (B)by striking under paragraph (2) and inserting under subsection (b); 
(C)by striking in this chapter and inserting in this part; (D)by redesignating paragraph (2) as subsection (b) and striking In this chapter and inserting Exceptions.—In this part; and 
(E)by redesignating subparagraphs (A) and (B) of subsection (a) and of subsection (b), as so redesignated, as paragraphs (1) and (2), respectively. (2)Revisions to new section 4201(a)(2)Subsection (a)(2) of such section 4201, as redesignated and amended by paragraph (1), is amended— 
(A)by striking to require an eventual and inserting  to require— 
(A)an eventual; and (B)by striking or an eventual and inserting  
; or  (B)an eventual. 
(3)Revisions to new section 4201(b)Subsection (b) of such section 4201, as redesignated and amended by paragraph (1)(D), is amended— (A)by striking include— and inserting include the following:; 
(B)by striking an at the beginning of paragraphs (1) and (2), as redesignated by paragraph (1)(E) and inserting An; and (C)by striking ; or at the end of paragraph (1), as so redesignated, and inserting a period. 
(d)Transfer of subsections (b) and (c) of section 2430 
(1)Transfer and internal redesignationsSubsections (b) and (c) of section 2430 of title 10, United States Code, are transferred to section 4202 of such title, as added by subsection (b), inserted after the section heading, and amended— (A)by redesignating subsection (b) as subsection (a); 
(B)by striking the second sentence of that subsection; and (C)by redesignating subsection (c) as paragraph (2), realigning that paragraph 2 ems to the right, and redesignating paragraphs (1), (2), (3), and (4) therein as subparagraphs (A), (B), (C), and (D), respectively. 
(2)Subsection (a) of such section, as so redesignated, is further amended— (A)by striking The Secretary and inserting  
Adjustments to thresholds for major defense acquisition programs.— (1)AuthorityThe Secretary; 
(B)by striking in subsection (a)(1)(B) and inserting in section 4201(a)(2) of this title; (C)in paragraph (2), as redesignated by paragraph (1)(C)— 
(i)by inserting Matters to be considered.— before For purposes of;  (ii)by striking subsection (a)(1)(B) and inserting section 4201(a)(2) of this title; 
(iii)in subparagraph (B), as redesignated by paragraph (1)(C), by striking section 2366a(a)(6) and inserting section 4251(a)(6); (iv)in subparagraph (C), as so redesignated, by striking section 2366b(a)(1)(C) and inserting section 4252(a)(1)(C); and 
(v)in subparagraph (D), as so redesignated, by striking section 2435 and inserting section 4214. (e)Transfer of subsection (c) of section 2302d (1)Transfer and internal redesignationsSubsection (c) of section 2302d of title 10, United States Code, is transferred to section 4202 of such title, as added by subsection (b), inserted after subsection (a) of that section, as transferred and amended by subsection (d), and amended— 
(A)by redesignating such subsection as subsection (b); and (B)by redesignating paragraph (3) thereof as subsection (c). 
(2)Amendments to new 4202(b)Subsection (b) of section 4202 of such title, as so transferred and redesignated, is amended— (A)by striking Adjustment authority.—(1) The Secretary and inserting  
Adjustment authority for major systems.— (1)AuthorityThe Secretary; 
(B)by striking subsection (a) and inserting section 3041(c)(1) of this title; and (C)by realigning paragraph (2) 2 ems from the left margin and inserting Rounding.— in that paragraph after (2). 
(3)Amendments to new 4202(c)Subsection (c) of section 4202 of such title, as redesignated by paragraph (1), is amended— (A)by inserting Notification to congressional committees.— before An adjustment; and  
(B)by striking under this subsection and inserting under subsection (a) or (b). (f)Transfer of subsection (d) of section 2430 (1)Transfer and internal redesignationsSubsection (d) of section 2430 of title 10, United States Code, is transferred to section 4204 of such title, as added by subsection (b), inserted after the section heading, and amended by striking the subsection designation and redesignating paragraphs (1), (2), (3), (4), and (5) as subsections (a), (b), (c), (d), and (f), respectively. 
(2)Amendments to new section 4204(a)Subsection (a) of such section 4204, as transferred and redesignated by paragraph (1), is amended— (A)by inserting Service acquisition executive.— before The milestone; and  
(B)by striking under paragraph (2) and inserting under subsection (b). (3)Amendments to new section 4204(b)Subsection (b) of such section 4204, as redesignated by paragraph (1), is amended— 
(A)by inserting Designation of alternate milestone decision authority.— before The Secretary;  (B)by striking to which— and inserting to which any of the following applies:; 
(C)by redesignating subparagraphs (A) through (E) as paragraphs (1) through (5), respectively; (D)in paragraph (1), as so redesignated, by striking subject to paragraph (5) and inserting Subject to subsection (f); 
(E)in paragraph (3), as so redesignated, by striking section 2433 and inserting sections 4371 through 4375; (F)by striking the at the beginning of paragraphs (2), (3), (4), and (5), as so redesignated, and inserting The; 
(G)by striking the semicolon at the end of paragraphs (1), (2), and (3), as so redesignated, and inserting a period; and (H)by striking ; or at the end of paragraph (4), as so redesignated, and inserting a period. 
(4)Amendments to new section 4204(c)Subsection (c) of section 4204 of such title, as so redesignated, is amended— (A)by striking (A) After designating and inserting  
Reversion to service acquisition executive.— (1)After designating; 
(B)by striking under paragraph (2) and inserting under subsection (b); and (C)by redesignating subparagraph (B) as paragraph (2), realigning that paragraph 2 ems from the left margin, and striking section 2433 and inserting sections 4371 through 4375. 
(5)Amendments to new section 4204(d)Subsection (d) of section 4204 of such title, as so redesignated, is amended— (A)by striking (A) For each and inserting Certifications relating to program requirements and funding.—For each; 
(B)by redesignating subparagraph (B) as subsection (e); (C)by striking under section 2432 of this title, certify that and inserting “under sections 4351 through 4358 of this title— 
 
(1)certify that; and (D)by striking the program and identify and report and inserting “the program; and  
 
(2)identify and report . (6)Amendments to new section 4204(e)Subsection (e) of section 4204 of such title, as redesignated by paragraph (5)(B), is amended— 
(A)by inserting Documentation and oversight— before The Secretary of Defense;  (B)by striking programs and shall limit outside requirements and inserting  
programs and shall— (1)limit outside requirements; and 
(C)by striking decision authority and ensure that and inserting “decision authority; and  (2)ensure that. 
(7)Amendments to new section 4204(f)Subsection (f) of section 4204 of such title, as redesignated by paragraph (1), is amended— (A)by inserting Limitation on authority to designate alternative MDA for programs addressing joint requirements.— before The authority of; and  
(B)by striking in paragraph (2)(A) and inserting in subsection (b)(1). (8)Conforming repealSection 2430 of title 10, United States Code, is repealed. 
(g)Transfer of section 2430aSection 2430a of such title is transferred to chapter 321 of such title, as added by subsection (b), inserted after section 4202, redesignated as section 4203, and amended— (1)by striking section 2432(a) in subsection (d) and inserting section 4351; and 
(2)by striking this chapter each place it appears and inserting this subpart. (h)Transfer of section 2431 (1)Section 2431 of such title is transferred to chapter 321, as added by subsection (b), added at the end, and redesignated as section 4205. 
(2)The heading of such section is amended to read as follows:  4205.Weapon systems for which procurement funding requested in budget: development and procurement schedules. (i)Cross referencesThe following provisions of law are amended by striking section 2430 or section 2430(a), as the case may be, and inserting section 4201: 
(1)Section 139(a)(2)(B) of title 10, United States Code. (2)Section 189(c)(1) of such title. 
(3)Section 1706(c)(1) of such title. (4)Sections 1731(b)(1)(B)(ii) and 1737(a)(3) of such title. 
(5)Section 2275(g)(2) of such title. (6)Section 141(a) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 50 U.S.C. 1521a). 
1847.Major systems and major defense acquisition programs generally 
(a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by inserting after chapter 321, as added by the preceding section, the following new chapter:  322Major Systems and Major Defense Acquisition Programs Generally  SubchapterSec. I.Management4211 II.Contracting4231 III.Milestones for Major Defense Acquisition Programs4251 IV.Additional Provisions Applicable Specifically to Major Defense Acquisition Programs4271 III.Contractors4291 IManagement  Sec. 4211. Acquisition strategy. 4212. Risk management and mitigation.  4213. Reserved. 4214. Baseline description. 4215. Reserved.  4216. Reserved. 4217. Reserved. 4218. Reserved. IIContracting  Sec. 4231. Major systems: determination of quantity for low-rate initial production.  4232. Use of lowest price technically acceptable source selection process: prohibition. 4233. Reserved.  4234. Reserved.  4235. Reserved. 4236. Negotiation of price for technical data before development, production, or sustainment of major weapon systems. IIIMilestones for Major Defense Acquisition Programs  Sec. 4251. Major defense acquisition programs: determination required before Milestone A approval.  4252. Major defense acquisition programs: certification required before Milestone B approval.  4253. Major defense acquisition programs: submissions to Congress on Milestone C. 4254. Reserved. IVAdditional Provisions Applicable Specifically to Major Defense Acquisition Programs  Sec. 4271. Program cost, fielding, and performance goals in planning major defense acquisition programs. 4272. Independent technical risk assessments. 4273. Performance assessments and root cause analyses. 4274. Acquisition-related functions of chiefs: adherence to requirements in major defense acquisition programs. 4275. Reserved.  4276. Reserved. VContractors  Sec. 4291. Reserved.  4292. Contracts: limitations on lead system integrators. 4293. Major defense acquisition programs: incentive program for contractors to purchase capital assets manufactured in United States.. (b)Subchapter i (management) (1)Transfer of section 2431a (A)TransferSection 2431a of 10, United States Code, is transferred to chapter 322, as added by subsection (a), inserted after the table of sections at the beginning of subchapter I, and redesignated as section 4211. 
(B)Conforming cross-reference amendmentsSuch section is amended— (i)in subsection (c)(2)— 
(I)in subparagraph (D), by striking section 2337 and inserting section 4324; (II)in subparagraph (F), by striking section 2320 and inserting sections 3771 through 3775; and 
(III)in subparagraph (H), by striking section 2306b and inserting sections 3501 through 3511; and  (ii)in subsection (e)— 
(I)in paragraph (4), by striking section 2366(e)(7) and inserting section 4172(e)(7); (II)in paragraph (7), by striking section 2433(a)(4) and inserting section 4371(a)(2); and 
(III)in paragraph (8), by striking section 2433(a)(5) and inserting section 4371(a)(3). (C)DefinitionsSubsection (e) of such section is further amended— 
(i)by striking paragraphs (1) and (2); and (ii)redesignating paragraphs (3) through (10) (as amended by subparagraph (B)(ii)) as paragraphs (1) through (8), respectively; 
(2)Transfer of section 2440 
(A)TransferThe text of section 2440 of title 10, United States Code, is transferred to section 4211 of such title, as transferred and redesignated by paragraph (1), inserted at the end of subsection (c), designated as paragraph (3), and amended by striking section 2501 and inserting section 4811. (B)Cross-referenceSubsection (c)(2)(B) of such section 4211 is amended by striking section 2440 of this title and inserting paragraph (3); 
(3)Transfer of section 2431bSection 2431b of such title is transferred to chapter 322 of such title, as added by subsection (a), inserted after section 4211, as transferred and redesignated by paragraph (1) and amended by paragraph (2), redesignated as section 4212, and amended— (A)in subsection (a), by striking section 2431a and inserting section 4211; and 
(B)in subsection (d)— (i)by striking Definitions.— and all that follows through The term and inserting Concurrency defined.—In this section, the term; and  
(ii)by striking paragraph (2). (4)Transfer of section 2435Section 2435 of title 10, United States Code, is transferred to chapter 322 of such title, as added by subsection (a), inserted after section 4212, as transferred and redesignated by paragraph (3), redesignated as section 4214, and amended— 
(A)in subsections (a)(2) and (d)(2), by striking section 2433 and inserting sections 4371 through 4375; and (B)in subsection (d)— 
(i)in paragraph (1), by striking In this chapter and inserting In this subpart; (ii)in paragraph (2), by striking subsection (d) of such section and inserting section 4374 of this title; and 
(iii)in paragraph (3), by striking section 2432 and inserting sections 4351 through 4358.  (c)Subchapter ii (contracting) (1)Transfer of section 2400 (A)Section 2400 of title 10, United States Code, is transferred to chapter 322 of such title, as added by subsection (a), inserted after the table of sections at the beginning of subchapter II, redesignated as section 4231, and amended— 
(i)in subsection (a)(5), by striking section 2432 and inserting sections 4351 through 4358; and (ii)in subsection (b)(1), by striking section 2399 and inserting section 4171. 
(B)The heading of such section is amended to read as follows:  4231.Major systems: determination of quantity for low-rate initial production. (2)Transfer of section 2442Section 2442 of such title is transferred to chapter 322 of such title, as added by subsection (a), inserted after section 4231, as transferred and redesignated by paragraph (1), redesignated as section 4232, and amended in subsection (b) by striking paragraph (2) and redesignating paragraph (3) as paragraph (2). 
(3)Transfer of section 2439Section 2439 of title 10, United States Code, is transferred to chapter 322, as added by subsection (a), inserted after section 4232, as transferred and redesignated by paragraph (2), and redesignated as section 4236. (d)Subchapter iii (milestones) (1)Transfer of section 2366a (A)TransferSection 2366a of title 10, United States Code, is transferred to chapter 322 of such title, as added by subsection (a), inserted after the table of sections at the beginning of subchapter III, and redesignated as section 4251. 
(B)Amendments to subsection (b)Subsection (b) of such section is amended— (i)in paragraph (4), by striking section 2448b(a)(1) and inserting section 4272(a)(1); and 
(ii)in paragraph (8), by striking subchapter II of chapter 144B and inserting subchapter II of chapter 327. (C)Amendments to subsection (c)Subsection (c)(1) of such section is amended— 
(i)in subparagraph (A), by striking section 2448a(a) and inserting section 4271(a); (ii)in subparagraph (C), by striking section 2334(a)(6) and inserting section 3221(b)(6); and 
(iii)in subparagraph (E), by striking section 2448b and inserting section 4272. (D)Amendments to subsection (d)Subsection (d) of such section is amended— 
(i)by striking paragraphs (1) and (6) and redesignating paragraphs (2), (3), (4), (5), (7), (8), (9), and (10) as paragraphs (1), (2), (3), (4), (5), (6), (7), and (8), respectively; (ii)in paragraph (3) (as so redesignated), by striking section 2366(e)(7) and inserting section 4172(e)(7); 
(iii)in paragraph (6) (as so redesignated), by striking section 2448a(a) and inserting section 4271(a); and (iv)in paragraph (7) (as so redesignated), by striking section 2446a(b)(3) and inserting section 4401(b)(3). 
(2)Transfer of section 2366b 
(A)TransferSection 2366b of title 10, United States Code, is transferred to chapter 322 of such title, inserted after section 4251, as transferred and redesignated by paragraph (1), and redesignated as section 4252. (B)Amendments to subsection (a)Subsection (a) of such section is amended— 
(i)in paragraph (2), by striking section 2448b and inserting section 4272; and (ii)in paragraph (3)— 
(I)in subparagraph (D), by striking section 2435 and section 2448a(a) and inserting section 4214 of this title and section 4271(a), respectively; and (II)in subparagraph (N), by striking section 2446b(e) and inserting section 4402(e). 
(C)Amendments to subsection (c)Subsection (c) of such section is amended— (i)in paragraph (1)— 
(I)in subparagraph (A), by striking section 2448a(a) and inserting section 4271(a); (II)in subparagraph (C), by striking section 2334(a)(6) and inserting section 3221(b)(6); and 
(III)in subparagraph (E), by striking section 2448b and inserting section 4272; and (ii)in paragraph (2)(A), by striking section 2432 and inserting sections 4351 through 4358. 
(D)Amendments to subsection (d)Subsection (d)(3) of such section is amended by striking section 2433a(c) and inserting section 4377. (E)Amendments to subsection (g)Subsection (g) of such section is amended— 
(i)by striking paragraphs (1) and (2) and redesignating paragraphs (3), (4), (5), (6), (7), and (8) as paragraphs (1), (2), (3), (4), (5), and (6), respectively; (ii)in paragraph (2) (as so redesignated), by striking section 2366(e)(7) and inserting section 4172(e)(7); 
(iii)in paragraph (4) (as so redesignated), by striking section 2448a(a) and inserting section 4271(a); and (iv)in paragraph (5) (as so redesignated), by striking section 2446a(b)(3) and inserting section 4401(b)(3).  
(3)Transfer of section 2366cSection 2366c of title 10, United States Code, is transferred to chapter 322 of such title, inserted after section 4252, as transferred and redesignated by paragraph (3), redesignated as section 4253, and amended by striking section 2334(a)(6) in subsection (a)(2) and inserting section 3221(b)(6). (e)Subchapter iv (additional provisions applicable specifically to mdaps) (1)Transfer of section 2448aSection 2448a of title 10, United States Code, is transferred to chapter 322 of such title, inserted after the table of sections at the beginning of subchapter IV, redesignated as section 4271, and amended— 
(A)in subsection (b)(1), by striking section 2432(a)(2) and inserting section 4351(2); and (B)in subsection (b)(2), by striking section 2366a(d)(2) and inserting section 4251(d)(1). 
(2)Transfer of section 2448bSection 2448b of title 10, United States Code, is transferred to chapter 322 of such title, inserted after section 4271, as transferred and redesignated by paragraph (1), redesignated as section 4272, and amended— (A)in subsection (a)(1), by striking section 2366a and inserting section 4251; and 
(B)in subsection (a)(2), by striking section 2366b and inserting section 4252. (3)Transfer of section 2438Section 2438 of title 10, United States Code, is transferred to chapter 322 of such title, inserted after section 4272, as transferred and redesignated by paragraph (2), redesignated as section 4273, and amended— 
(A)in subsection (b)(2), by striking section 2433a(a)(1) and inserting 4376(a)(1); and (B)in subsections (b)(5)(A) and (d), by striking section 2433a and inserting sections 4736 and 4377. 
(4)Transfer of section 2547(b) 
(A)New sectionChapter 322 of title 10, United States Code, as added by subsection (a), is further amended by inserting after section 4273, as transferred and redesignated by paragraph (3), the following new section:  4274.Acquisition-related functions of chiefs of the armed forces: adherence to requirements in major defense acquisition programs. (B)TransferSubsection (b) of section 2547 of such title is transferred to section 4274 of such title, as added by subparagraph (A), inserted after the section heading, and amended— 
(i)by redesignating such subsection as subsection (a); and (ii)by redesignating paragraph (2) as subsection (b). 
(C)Amendments to new section 4274(a)Subsection (a) of such section 4274, as so transferred and redesignated, is amended— (i)by striking Adherence to and all that follows through (1) and inserting Role of service chiefs in program capability document approval.—; and 
(ii)by striking section 2448a(a) and inserting 4271(a). (D)Amendments to new section 4274(b)Subsection (b) of such section 4274, as redesignated by subparagraph (B)(ii), is amended— 
(i)by inserting Role of service chiefs in material development decision and acquisition system milestones.— before Consistent with;  (ii)by striking under subsection (a) and inserting under section 3053 of this title; 
(iii)by redesignating subparagraphs (A), (B), (C), and (D) as paragraphs (1), (2), (3), and (4), respectively; (iv)in paragraph (2), as so redesignated, by striking section 2366a and inserting section 4251; and 
(v)in paragraph (3), as so redesignated, by striking section 2366b and inserting section 4252. (5)Restatement of section 2547(c) & (d)(3)Such section 4274 is further amended by adding at the end— 
(A)a new subsection (c) identical to section 2547(c) of such title, as in effect on the day before the effective date of this section; and (B)a new subsection (d) as follows: 
 
(d)Program capability document definedIn this section, the term program capability document has the meaning provided that term in section 4401(b)(5) of this title..  (6)Cross-reference amendments (A)Section 131(b)(8) of title 10, United States Code, is amended by striking section 2438(a) in the last subparagraph and inserting section 4273(a). 
(B)Sections 7033(d)(5), 8033(d)(5), 8043(e)(5), and 9033(d)(5) of such title are amended by striking and 2547 and inserting , 3103, and 4274. (f)Subchapter v (contractors) (1)Transfer of section 2410pSection 2410p of title 10, United States Code, is transferred to subchapter V of chapter 322, as added by subsection (a), inserted after the table of sections, and redesignated as section 4292. 
(2)Transfer of section 2436Section 2436 of such title is transferred to chapter 322 of such title, inserted after section 4292, as added by paragraph (1), and redesignated as section 4293. 1848.Life-cycle and sustainment (a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by inserting after chapter 322, as added by the preceding section, the following new chapter: 
 
323Life-cycle and Sustainment 
 
Sec. 
4321. Development of major defense acquisition programs: sustainment of system to be replaced. 
4322. Reserved. 
4323. Sustainment reviews. 
4324. Major systems: life-cycle management and product support. 
4325. Major weapon systems: assessment, management, and control of operating and support costs.  
4326. Reserved.  
4327. Reserved. 
4328. Weapon system design: sustainment factors.. 
(b)Transfer of section 2437Section 2437 of title 10, United States Code, is transferred to chapter 323 of such title, as added by subsection (a), inserted after the table of sections at the beginning, and redesignated as section 4321. (c)Transfer of section 2441Section 2441 of title 10, United States Code, is transferred to chapter 323 of such title, as added by subsection (a), inserted after section 4321, as transferred and redesignated by subsection (b), redesignated as section 4323, and amended by striking sections 2337 and 2337a in subsection (c) and inserting sections 4324 and 4325. 
(d)Transfer of sections 2337 and 2337a 
(1)TransferSections 2337 and 2337a of title 10, United States Code, are transferred to chapter 323 of such title, as added by subsection (a), inserted (in that order) after section 4323, as transferred and redesignated by subsection (c), and redesignated as sections 4324 and 4325, respectively. (2)Amendment to transferred section 4324Section 4324 of title 10, United States Code, as transferred and redesignated by paragraph (1), is amended by striking section 2302d(a) in subsection (c)(5) and inserting section 3041(c)(1). 
(3)Amendments to transferred section 4325 
(A)Section 4325 of such title, as transferred and redesignated by paragraph (1), is amended— (i)in subsection (b)(1), by striking section 2337 and inserting section 4324; and 
(ii)in subsection (d), by striking section 2379(f) and inserting section 3455(f). (B)The heading of such section is amended to read as follows: 
 
4325.Major weapon systems: assessment, management, and control of operating and support costs. 
(e)Transfer of section 2443 
(1)Section 2443 of title 10, United States Code, is transferred to chapter 323, as added by subsection (a), inserted after section 4235, as transferred and redesignated by subsection (d), and redesignated as section 4328. (2)The heading of such section is amended to read as follows: 
 
4328.Weapon system design: sustainment factors. 
1849.Program status–selected acquisition reports 
(a)Restatement of section 2432Part V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by inserting after chapter 323, as added by the preceding section, the following new chapter:  324Program Status–Selected Acquisition Reports  Sec. 4350. Selected acquisition reports: termination. 4351. Selected acquisition reports: definitions. 4352. Selected acquisition reports: requirement for quarterly reports. 4353. Selected acquisition reports for 1st quarter of a fiscal year: comprehensive annual report. 4354. Selected acquisition reports for 2d, 3d, and 4th quarters. 4355. Selected acquisition reports: quarterly SAR report content. 4356. Selected acquisition reports: time for submission to Congress; form of report. 4357. Selected acquisition reports: termination of requirements with respect to a program or subprogram.  4358. Selected acquisition reports: when total program reporting begins; limited reports before approval to proceed to system development and demonstration.  4350.Selected acquisition reports: termination 4351.Selected acquisition reports: definitions 4352.Selected acquisition reports: requirement for quarterly reports 4353.Selected acquisition reports for 1st quarter of a fiscal year: comprehensive annual report 4354.Selected acquisition reports for 2d, 3d, and 4th quarters 4355.Selected acquisition reports: quarterly SAR report content 4356.Selected acquisition reports: time for submission to Congress; form of report 4357.Selected acquisition reports: termination of requirements with respect to a program or subprogram 4358.Selected acquisition reports: when total program reporting begins; limited reports before approval to proceed to system development and demonstration. (b)Transfer of subsection (j) of section 2432Subsection (j) of section 2432 of title 10, United States Code, is transferred to section 4350 of such title, as added by subsection (a), inserted after the section heading, and amended— 
(1)by striking the subsection designation and subsection heading; and (2)by striking this section and inserting this chapter. 
(c)Transfer of subsection (a) of section 2432Subsection (a) of section 2432 of title 10, United States Code, is transferred to section 4351 of such title, as added by subsection (a), inserted after the section heading, and amended— (1)by striking the subsection designation; 
(2)in paragraph (1), by inserting Program acquisition unit cost.— after (1); (3)in paragraph (2), by inserting Procurement unit cost.— after (2); 
(4)in paragraph (3), by inserting Major contract.— after (3) ; and (5)in paragraph (4), by inserting Full life-cycle cost.— after (4).  
(d)Transfer of subsection (b) of section 2432 
(1)TransferSubsection (b) of section 2432 of title 10, United States Code, is transferred to section 4352 of such title, as added by subsection (a), inserted after the section heading, and amended— (A)by striking the subsection designation; and 
(B)by redesignating paragraphs (1), (2), and (3) as subsections (a), (b), and (c), respectively. (2)Revisions to new 4352(a)Subsection (a) of such section 4352, as redesignated by paragraph (1)(B), is amended— 
(A)by striking The Secretary and inserting  In general.— 
(1)The Secretary; (B)by striking a report on and all that follows in the first sentence and inserting “a report on— 
 
(A)current major defense acquisition programs; and (B)any program that is estimated by the Secretary of Defense to require— 
(i)an eventual total expenditure for research, development, test, and evaluation of more than $300,000,000 (based on fiscal year 1990 constant dollars); or (ii)an eventual total expenditure for procurement, including all planned increments or spirals, of more than $1,800,000,000 (based on fiscal year 1990 constant dollars).; 
(C)by designating the second and third sentences as paragraphs (2) and (3), respectively, and realigning those paragraphs 2 ems from the left margin; (D)in paragraph (2), as so designated, by striking paragraphs (2) and (3) and inserting subsections (b) and (c) ; and 
(E)in paragraph (3), as so designated, by striking this section and inserting this chapter. (3)Revisions to new 4352(b)Subsection (b) of such section 4352, as redesignated by paragraph (1)(B), is amended— 
(A)by inserting Reports not required for 2d, 3d, and 4th quarters for certain programs.— before A status report; and (B)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively. 
(4)Revisions to new 4352(c)Subsection (c) of such section 4352, as redesignated by paragraph (1)(B), is amended— (A)by striking (A) The Secretary and inserting  
Secretary of defense waiver authority.— (1)AuthorityThe Secretary; 
(B)by redesignating subparagraph (B) as paragraph (2) and realigning that paragraph 2 ems from the left margin; (C)by redesignating clauses (i), (ii), and (iii) of paragraph (1), as designated by the amendment made by subparagraph (A), as subparagraphs (A), (B), and (C), respectively, and realigning those subparagraphs 4 ems from the left margin; and 
(D)in paragraph (2), as redesignated by subparagraph (B)— (i)by inserting Notification to congressional committees.— before The Secretary shall; and  
(ii)by striking subparagraph (A) and inserting paragraph (1). (e)Transfer of subsection (c) of section 2432 (1)TransferSubsection (c) of section 2432 of title 10, United States Code, is transferred to section 4353 of such title, as added by subsection (a), inserted after the section heading, and amended— 
(A)by striking the subsection designation; and (B)by redesignating paragraphs (1), (2), (3), and (4) as subsections (a), (b), (c), and (d), respectively. 
(2)Revisions to new 4353(a)Subsection (a) of such section 4353, as redesignated by paragraph (1)(B), is amended as follows: (A)Subsection headingSuch subsection is amended by inserting Content of sar submitted for first quarter.— before Each Selected Acquisition Report for. 
(B)Internal redesignationsSuch subsection is further amended— (i)by redesignating subparagraphs (A) through (H) as paragraphs (1) through (8), respectively; and 
(ii)by redesignating clauses (i) through (iv) of paragraph (2), as so redesignated, as subparagraphs (A) through (D), respectively. (C)Revision of list formatSuch subsection is further amended— 
(i)by striking for a fiscal year shall include— in the matter preceding such paragraph (1), as so redesignated, and inserting for a fiscal year shall include the following:; (ii)in each of such paragraphs (1) through (8), as so redesignated, by capitalizing the first letter of the first word after the paragraph designation; 
(iii)in each of such paragraphs (1) through (6), as so redesignated, by striking the semicolon at the end and inserting a period; and (iv)by striking ; and at the end of paragraph (7), as so redesignated, and inserting a period. 
(D)Conforming cross-reference amendmentsSuch subsection is further amended— (i)by striking section 2431 in paragraph (1), as so redesignated, and inserting section 4205; 
(ii)by striking section 2433(a)(2) in paragraph (2)(A), as so redesignated, and inserting section 4371(a)(4); (iii)by striking section 2435(d)(1) in paragraph (2)(B), as so redesignated, and inserting section 4214(d)(1); 
(iv)by striking section 2435(d)(2) in paragraph (2)(C), as so redesignated, and inserting section 4214(d)(2); (v)by striking section 2432(e)(4) in paragraph (2)(D), as so redesignated, and inserting section 4355(4); and 
(vi)by striking section 2446a in paragraph (7), as so redesignated, and inserting section 4401. (3)Revisions to new 4353(b)Subsection (b) of such section 4353, as redesignated by paragraph (1)(B), is amended— 
(A)by striking Each Selected and inserting  Congressional committees.— 
(1)Information needed by congressional committeesEach Selected; and (B)by designating the text after the first sentence as paragraph (2), aligning that paragraph 2 ems from the left margin, and inserting Notification to congressional committees of proposed changes.— before Whenever the Secretary.  
(4)Revisions to new 4353(c)Subsection (c) of such section 4353, as redesignated by paragraph (1)(B), is amended— (A)by inserting Life-cycle cost analyses.— before In addition to;  
(B)by striking paragraphs (1) and (2); and inserting subsections (a) and (b), and (C)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively. 
(5)Revision to new 4353(d)Subsection (d) of such section 4353, as redesignated by paragraph (1)(B), is amended by inserting Reference to 1st quarter sar as comprehensive annual sar.— before Selected Acquisition Reports. (f)Transfer of subsection (d) of section 2432 (1)TransferSubsection (d) of section 2432 of title 10, United States Code, is transferred to section 4354 of such title, as added by subsection (a), inserted after the section heading, and amended by striking the subsection designation. 
(2)Conforming amendments and subsection headingsSuch section is amended— (A)by redesignating paragraphs (1) and (2) as subsections (a) and (b), respectively; 
(B)in subsection (a), as so redesignated— (i)by inserting Contingent required content.— before Each Selected Acquisition Report;  
(ii)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; (iii)in paragraph (1), as so redesignated, by striking subsection (e) and inserting section 4355 of this title; and 
(iv)in paragraph (2), as so redesignated, by striking subsection (c) and inserting section 4353 of this title; and (C)in subsection (b), as so redesignated, by inserting Reference to 2d, 3d, and 4th quarters SARS as quarterly SARS.— before Selected Acquisition Reports for.  
(g)Transfer of subsection (e) of section 2432Subsection (e) of section 2432 of title 10, United States Code, is transferred to section 4355 of such title, as added by subsection (a), inserted after the section heading, and amended by striking the subsection designation. (h)Transfer of subsection (f) of section 2432 (1)TransferSubsection (f) of section 2432 of title 10, United States Code, is transferred to section 4356 of such title, as added by subsection (a), inserted after the section heading, and redesignated as subsection (a). 
(2)Subsection headingSuch subsection is amended by inserting Time for submission.— before Each comprehensive. (i)Transfer of subsection (i) of section 2432Subsection (i) of section 2432 of title 10, United States Code, is transferred to section 4356 of such title, as added by subsection (a), inserted after subsection (a), as transferred and redesignated by subsection (h)(1), redesignated as subsection (b), and amended by striking under this section and inserting under this chapter. 
(j)Transfer of subsection (g) of section 2432Subsection (g) of section 2432 of title 10, United States Code, is transferred to section 4357 of such title, as added by subsection (a), inserted after the section heading, and amended— (1)by striking the subsection designation; and 
(2)by striking of this section and inserting of this chapter. (k)Transfer of subsection (h) of section 2432 (1)TransferSubsection (h) of section 2432 of title 10, United States Code, is transferred to section 4358 of such title, as added by subsection (a), inserted after the section heading, and amended— 
(A)by striking the subsection designation; and (B)by redesignating paragraphs (1), (2), and (3) as subsections (a), (b), and (c), respectively. 
(2)Revisions to new 4358(a)Subsection (a) of such section 4358, as redesignated by paragraph (1)(B), is amended— (A)by striking Total program reporting under this section and inserting  
In general.— (1)Commencement of total program reportingTotal program reporting under this chapter; and 
(B)by designating the second sentence as paragraph (2) and in that paragraph— (i)by inserting Limited reports.— before Reporting may be;  
(ii)by striking paragraph (2) and inserting subsection (b); (iii)by striking under this subsection and inserting under this section; and 
(iv)by striking under this section. and inserting under this chapter.. (3)Revisions to new 4358(b)Subsection (b) of such section 4358, as redesignated by paragraph (1)(B), is amended— 
(A)by inserting Content of limited reports.— before A limited report;  (B)by striking under this subsection and inserting under this section; 
(C)by redesignating subparagraphs (A) through (E) as paragraphs (1) through (5), respectively; and (D)in paragraph (1), as so redesignated, by striking section 2431 and inserting section 4205. 
(4)Revisions to new 4358(c)Subsection (c) of such section 4358, as redesignated by paragraph (1)(B), is amended— (A)by inserting Submission of limited reports.— before The submission requirements; and 
(B)by striking under this subsection and inserting under this section. (l)Conforming amendmentsSection 2432 of title 10, United States Code, is repealed. 
(m)Conforming cross-reference amendmentsSections 1734(c)(2) and 8671(b)(2) of title 10, United States Code, are amended by striking section 2432 and inserting chapter 324. 1850.Cost growth—unit cost reports (Nunn-McCurdy) (a)Restatement of sections 2433 and 2433aPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by inserting after chapter 324, as added by the preceding section, the following new chapter: 
 
325Cost Growth—Unit Cost Reports (Nunn-McCurdy) 
 
Sec. 
4371. Cost growth definitions; applicability of reporting requirements; constant base year dollars. 
4372. Unit cost reports: quarterly report from program manager to service acquisition executive. 
4373. Unit cost reports: immediate report from program manager to service acquisition executive upon breach of significant cost growth threshold. 
4374. Unit cost reports: determinations by service acquisition executive and secretary concerned of breach of significant cost growth threshold or critical cost growth threshold; reports to Congress. 
4375. Breach of significant cost growth threshold or critical cost growth threshold: required action. 
4376. Breach of critical cost growth threshold: reassessment of program; presumption of program termination. 
4377. Breach of critical cost growth threshold: actions if program not terminated. 
4371.Cost growth definitions; applicability of reporting requirements; constant base year dollars 
4372.Unit cost reports: quarterly report from program manager to service acquisition executive 
4373.Unit cost reports: immediate report from program manager to service acquisition executive upon breach of significant cost growth threshold 
4374.Unit cost reports: determinations by service acquisition executive and secretary concerned of breach of significant cost growth threshold or critical cost growth threshold; reports to Congress 
4375.Breach of significant cost growth threshold or critical cost growth threshold: required action 
4376.Breach of critical cost growth threshold: reassessment of program; presumption of program termination 
4377.Breach of critical cost growth threshold: actions if program not terminated. (b)Transfer of subsection (a) of section 2433 (1)TransferSubsection (a) of section 2433 of title 10, United States Code, is transferred to section 4371 of such title, as added by subsection (a), inserted after the section heading, and amended by striking this section in the matter preceding paragraph (1) and in paragraph (2) and inserting this chapter. 
(2)Insertion of side headingsSuch subsection is further amended— (A)in the matter preceding paragraph (1), by inserting Definitions.— after (a); 
(B)in paragraph (1), by inserting Program acquisition unit cost; procurement unit cost; major contract.— after (1); (C)in paragraph (2), by inserting Baseline estimate.— after (2); 
(D)in paragraph (3), by inserting Procurement program.— after (3); (E)in paragraph (4), by inserting Significant cost growth threshold.— after (4); 
(F)in paragraph (5), by inserting Critical cost growth threshold.— after (5); and (G)in paragraph (6), by inserting Original baseline estimate.— after (6). 
(3)Conforming cross-reference amendmentsSuch subsection is further amended— (A)in paragraph (1)— 
(i)by striking section 2430a(d) and inserting section 4203(d); and (ii)by striking section 2432(a) and inserting section 4351; 
(B)in paragraph (2), by striking section 2435 and inserting section 4214; and (C)in paragraph (6), by striking section 2435(d) and inserting section 4214(d). 
(4)Revision of order of paragraphsSuch subsection is further amended— (A)by redesignating paragraphs (2), (3), (4), (5), and (6) as paragraphs (4), (6), (2), (3), and (5), respectively; and 
(B)by revising the order of those paragraphs within that section so they appear in the numeric order of their respective paragraph designations, as redesignated by paragraph (A). (c)Transfer of subsection (h) of section 2433Subsection (h) of section 2433 of title 10, United States Code, is transferred to section 4371 of such title, as added by subsection (a), inserted after subsection (a), as transferred and redesignated by subsection (b)(1), redesignated as subsection (b), and amended— 
(1)by striking under this section and inserting under this chapter; and (2)by striking section 2432(h) and inserting section 4358. 
(d)Transfer of subsection (f) of section 2433Subsection (f) of section 2433 of title 10, United States Code, is transferred to section 4371 of such title, as added by subsection (a), inserted after subsection (b), as transferred and redesignated by subsection (c), redesignated as subsection (c), and amended— (1)by striking under this section and inserting under this chapter; and 
(2)by striking section 2430 and inserting section 4202. (e)Transfer of subsection (b) of section 2433 (1)TransferSubsection (b) of section 2433 of title 10, United States Code, is transferred to section 4372 of such title, as added by subsection (a), inserted after the section heading, and redesignated as subsection (a). 
(2)Designation of new subsection (b)Such section 4372, as redesignated by paragraph (1), is amended by designating the third sentence as subsection (b) and inserting Matter to be included in unit cost reports.— therein before The program manager shall. (3)Designation of new paragraphs (1) and (2)Subsection (a) of such section, as redesignated by paragraph (1), is amended— 
(A)by striking The program manager for and inserting  Required reports.— 
(1)RequirementThe program manager for; and (B)by designating the second sentence as paragraph (2) and inserting Time for submittal.— before Each report. 
(4)Conforming cross-reference amendmentsSuch section is further amended— (A)in paragraph (1) of subsection (a), as designated by paragraph (3)(A), by striking section 2432(b)(3) and inserting section 4352(c); and 
(B)in paragraph (4) of subsection (b), as designated by paragraph (2), by striking section 2435 and inserting section 4214. (f)Transfer of subsection (c) of section 2433Subsection (c) of section 2433 of title 10, United States Code, is transferred to section 4373 of such title, as added by subsection (a), inserted after the section heading, and amended— 
(1)by striking the subsection designation; and (2)by striking subsection (b) both places it appears and inserting section 4372 of this title. 
(g)Transfer of subsection (d) of section 2433 
(1)TransferSubsection (d) of section 2433 of title 10, United States Code, is transferred to section 4374 of such title, as added by subsection (a), inserted after the section heading, and amended— (A)by striking the subsection designation; and 
(B)by redesignating paragraphs (1), (2), and (3) as subsections (a), (b), and (c), respectively. (2)Revision to new 4374(a)Subsection (a) of such section, as so redesignated, is amended— 
(A)by inserting Determination of breach by service acquisition executive.— before When a; and  (B)by striking under this section and inserting under this chapter. 
(3)Revision to new 4374(b)Subsection (b) of such section, as so redesignated, is amended— (A)by inserting Additional determination by service acquisition executive when program or subprogram is a procurement program.— before When a;  
(B)by striking under this section and inserting under this chapter; and (C)by striking paragraph (1) and inserting subsection (a). 
(4)Revision to new 4374(c)Subsection (c) of such section, as so redesignated, is amended— (A)by striking If, based upon and inserting  
Determination of breach by secretary concerned; notification to congress.— (1)In generalIf, based upon; 
(B)by designating the second sentence as paragraph (2) and the fourth sentence as paragraph (3); (C)in paragraph (2), as so designated— 
(i)by inserting Time for submission of notification to Congress.— before In the case of the first place it appears;  (ii)by striking subsection (b) and inserting section 4372 of this title; and 
(iii)by striking subsection (c) and inserting section 4373 of this title; and (D)in paragraph (3), as so designated, by inserting Inclusion of date of determination.— before The Secretary shall.  
(h)Transfer of subsection (e) of section 2433 
(1)TransferSubsection (e) of section 2433 of title 10, United States Code, is transferred to section 4375 of such title, as added by subsection (a), inserted after the section heading, and amended— (A)by striking the subsection designation; and 
(B)by redesignating paragraphs (1), (2), and (3) as subsections (a), (b), and (c), respectively. (2)Revision to new 4375(a)Subsection (a) of such section, as so redesignated, is amended— 
(A)by striking (A) Except as provided in subparagraph (B), and inserting  Breach of significant cost growth threshold; submission of a selected acquisition report.— 
(1)General ruleExcept as provided in paragraph (2),; (B)by redesignating subparagraph (B) as paragraph (2); 
(C)in paragraph (1), as so designated— (i)by striking under subsection (d) and inserting under section 4374 of this title; and 
(ii)by striking section 2432(e) and section 2432(f) and inserting section 4355 and section 4356, respectively; and (D)in paragraph (2), as so designated— 
(i)by striking subparagraph (A) both places it appears and inserting paragraph (1); and (ii)by striking subsection (g) and inserting subsection (d). 
(3)Revision to new 4375(b)Subsection (b) of such section, as so redesignated, is amended— (A)by inserting Breach of critical cost growth threshold.— before If the program;  
(B)by striking subsection (d) and inserting section 4374 of this title; and (C)by striking section 2433a and inserting sections 4376 and 4377. 
(4)Revision to new 4375(c)Subsection (c) of such section, as so redesignated, is amended— (A)by striking If a determination and inserting  
Prohibition on obligation of funds for certain purposes when required action not taken.— (1)ProhibitionIf a determination; 
(B)by designating the second sentence as paragraph (2); (C)in paragraph (1), as so designated— 
(i)by striking subsection (d) both places it appears and inserting section 4374 of this title; (ii)by striking subsection (g) and inserting subsection (d). 
(iii)by striking paragraph (1) and inserting subsection (a); and (iv)by striking paragraph (2) and inserting subsection (b); and 
(D)in paragraph (2), as so designated— (i)by striking The prohibition and inserting Termination of prohibition.—The prohibition under paragraph (1);  
(ii)in subparagraph (A)— (I)by striking paragraph (1) or (2)(B) and inserting subsection (a) or (b)(2); and 
(II)by striking subsection (d) and inserting section 4374 of this title; and (iii)in subparagraph (B)— 
(I)by striking paragraph (1) or (2)(B) and inserting subsection (a) or (b)(2); (II)by striking paragraph (2)(A) and inserting subsection (b)(1); and 
(III)by striking subsection (d) and inserting section 4374 of this title. (i)Transfer of subsection (g) of section 2433 (1)TransferSubsection (g) of section 2433 of title 10, United States Code, is transferred to section 4375 of such title, as added by subsection (a), inserted after subsection (c), as transferred and amended by subsection (h), and amended— 
(A)by striking the subsection designation; and (B)by redesignating paragraphs (1) and (2) as subsections (d) and (e), respectively. 
(2)Revision to new 4375(d)Subsection (d) of such section 4375, as so redesignated, is amended— (A)by striking Except as provided in paragraph (2), each report under subsection (e) and inserting Matter to be included in reports.—Except as provided in subsection (e), each report under this section;  
(B)by redesignating subparagraphs (A) through (Q) as paragraphs (1) through (17), respectively; (C)in paragraph (9), as so redesignated, by striking section 2435 and inserting section 4214; and 
(D)in paragraph (16), as so redesignated, by redesignating clauses (i) through (vi) as subparagraphs (A) through (F), respectively. (3)Revision to new 4375(e)Subsection (e) of such section 4375, as so redesignated, is amended— 
(A)by striking If a program acquisition unit cost and inserting  Breach due to termination or cancellation of program or subprogram.— 
(1)Limited reportingIf a program acquisition unit cost; (B)by striking clauses (A) through (F) of paragraph (1) and inserting paragraphs (1) through (6) of subsection (d);  
(C)by designating the second sentence as paragraph (2); and (D)in paragraph (2), as so designated— 
(i)by inserting Certification not required.— before The certification; and  (ii)by striking subsection (e) and inserting subsection (b). 
(j)Transfer of subsection (a), (b), and (d) of section 2433a 
(1)Transfer of subsections (a) and (b)Subsection (a) and (b) of section 2433a of title 10, United States Code, are transferred to section 4376 of such title, as added by subsection (a), and inserted after the section heading. (2)Transfer and redesignation of subsection (d)Subsection (d) of section 2433a of such title is transferred to such section 4376, inserted after subsection (b), as transferred by paragraph (1), and redesignated as subsection (c). 
(3)Conforming cross-reference amendmentsSuch section 4376 is amended— (A)in subsection (a), by striking section 2433(d) and inserting section 4374; and 
(B)in subsection (b)(1)— (i)by striking section 2433(g) and inserting section 4375(d) and (e); and 
(ii)by striking section 2432(f) and inserting section 4356(a). (4)Headings and format in subsection (b)Subsection (b) of such section 4376 is amended— 
(A)by striking Termination.—(1) After conducting and inserting  Termination.— 
(1)Termination unless secretary submits certification and reportAfter conducting; (B)by realigning paragraphs (2) and (3) 2 ems from the left margin; 
(C)in paragraph (2), by inserting Certification.— after (2); and (D)in paragraph (3), by inserting Report.— after (3). 
(k)Transfer of subsection (c) of section 2433a 
(1)TransferSubsection (c) of section 2433a of title 10, United States Code, is transferred to section 4377 of such title, as added by subsection (a), inserted after the section heading, and redesignated as subsection (a).  (2)RedesignationsParagraphs (2) and (3) of such section 4377 are redesignated as subsections (b) and (c), respectively. 
(3)Revision to new section 4377(a)Subsection (a) of such section, as redesignated by paragraph (1), is amended— (A)by striking (1) before If the Secretary; 
(B)by inserting of section 4376 of this title after subsection (b); (C)by redesignating subparagraphs (A), (B), (C), (D), and (E) as paragraphs (1), (2), (3), (4), and (5), respectively; 
(D)in paragraph (1), as so redesignated, by inserting of that section after subsection (a) and after subsection (b)(2)(E); (E)in paragraph (2), as so redesignated, by striking section 2366a or 2366b and inserting section 4251 or 4252; and 
(F)in paragraph (4), as so redesignated, by striking paragraph (2) and inserting subsection (b). (4)Revision to new section 4377(b)Subsection (b) of such section, as redesignated by paragraph (2), is amended— 
(A)by inserting Identification of report for description of funding changes.— before For purposes of;  (B)by striking paragraph (1)(D) and inserting subsection (a)(4); 
(C)by striking in this paragraph and inserting in this subsection; and (D)by striking section 2432 and inserting section 4352. 
(5)Redesignations and headings in new section 4377(c)Subsection (c) of such section, as redesignated by paragraph (2), is amended— (A)by striking (A) The requirements of subparagraphs (B), (C), and (E) of paragraph (1) and inserting  
Inapplicability of certain subsection (a) requirements.— (1)Conditions for inapplicabilityThe requirements of paragraphs (2), (3), and (5) of subsection (a); and 
(B)by redesignating subparagraph (B) as paragraph (2) and inserting Cost growth thresholds.— therein before The cost growth thresholds. (6)Revisions to new 4377(c)(1)Paragraph (1) of such section 4377(c), as so designated, is amended— 
(A)by redesignating clauses (i), (ii), and (iii) as subparagraphs (A), (B), and (C), respectively; (B)by redesignating subclauses (I) and (II) of each of subparagraphs (A) and (C) as clauses (i) and (ii), respectively; 
(C)in subparagraph (A), as so redesignated— (i)in the matter preceding clause (i), as so redesignated, by striking pursuant to subsection (a) and inserting pursuant to section 4376(a) of this title; 
(ii)in clause (i), as so redesignated, by striking subparagraph (B) and inserting paragraph (2); and (iii)in clause (ii), as so redesignated, by striking subclause (I) and inserting clause (i); and 
(D)in subparagraph (C), as so redesignated— (i)in the matter preceding clause (i), as so redesignated— 
(I)by striking section 2433(g) and inserting subsections (d) and (e) of section 4375; and (II)by striking section 2432(f) and inserting section 4356; 
(ii)in clause (i), as so redesignated, by striking clause (i) and inserting subparagraph (A); and (iii)in clause (ii), as so redesignated, by striking clause (ii) and inserting subparagraph (B). 
(7)Revisions to new 4377(c)(2)Paragraph (2) of such section 4377(c), as so designated, is amended— (A)in the matter preceding clause (i), by striking this subparagraph and inserting this paragraph; 
(B)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; and (C)by redesignating subclauses (I) and (II) of each of subparagraphs (A) and (B) as clauses (i) and (ii), respectively. 
(l)Conforming repealsSections 2433 and 2433a of title 10, United States Code, are repealed. (m)Cross referenceSection 181(b)(6) of title 10, United States Code, is amended by striking 2433(e)(2) and inserting 4375(b). 
1851.Weapon systems development and related matters 
(a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by inserting after chapter 325, as added by the preceding section, the following new chapter:  327Weapon Systems Development and Related Matters  SubchapterSec. I.Modular Open System Approach in Development of Weapon Systems4401 II.Development, Prototyping, and Deployment of Weapon System Components or Technology4421 IModular Open System Approach in Development of Weapon Systems  Sec. 4401. Requirement for modular open system approach in major defense acquisition programs; definitions.  4402. Requirement to address modular open system approach in program capabilities development and acquisition weapon system design. 4403. Requirements relating to availability of major system interfaces and support for modular open system approach.  IIDevelopment, Prototyping, and Deployment of Weapon System Components or Technology   Sec. 4421. Weapon system component or technology prototype projects: display of budget information. 4422. Weapon system component or technology prototype projects: oversight. 4423. Requirements and limitations for weapon system component or technology prototype projects. 4424. Mechanisms to speed deployment of successful weapon system component or technology prototypes. 4425. Definition of weapon system component.. (b)Transfer of sections of subchapter i of chapter 144b (1)TransferSections 2446a, 2446b, and 2446c of chapter 144B of title 10, United States Code, are transferred to chapter 327, as added by subsection (a), inserted (in that order) after the table of sections at the beginning of subchapter I, and redesignated as sections 4401, 4402, and 4403, respectively. 
(2)Conforming cross-reference amendments to section 4401Section 4401 of title 10, United States Code, as so transferred and redesignated, is amended— (A)in subsection (b)(1)(D), by striking section 2320 and inserting sections 3771 through 3775; 
(B)in subsection (b)(6), by striking section 2448a(a) and inserting section 4271(a); (C)in subsection (b)(7), by striking section 2430 and inserting section 4201; and 
(D)in subsection (b)(8), by striking section 2379(f) and inserting section 3455(f). (3)Conforming cross-reference amendments to section 4402Section 4402 of such title, as so transferred and redesignated, is amended— 
(A)in subsection (c), by striking section 2431a and inserting section 4211; and (B)in subsection (e), by striking section 2366b and inserting section 4252. 
(c)Transfer of sections of subchapter ii of chapter 144b 
(1)TransferSections 2447a, 2447b, 2447c, 2447d, and 2447e of chapter 144B of title 10, United States Code, are transferred to chapter 327, as added by subsection (a), inserted (in that order) after the table of sections at the beginning of subchapter II, and redesignated as sections 4421, 4422, 4423, 4424, and 4425, respectively. (2)Conforming cross-reference amendments to section 4422Section 4422 of such title, as so transferred and redesignated, is amended by striking section 2447c in subsection (c)(3) and inserting section 4423. 
(3)Conforming cross-reference amendments to section 4423Section 4423 of such title, as so transferred and redesignated, is amended— (A)in subsection (b), by striking section 2447b and inserting section 4422; and 
(B)in subsection (e), by striking section 2371b and inserting section 4003. (4)Conforming cross-reference amendments to section 4424Section 4424 of such title, as so transferred and redesignated, is amended by striking section 2304 in subsection (a) and inserting sections 3201 through 3205. 
(5)Conforming cross-reference amendments to section 4425Section 4425 of such title, as so transferred and redesignated, is amended by striking section 2446a and inserting section 4401. (d)Conforming amendments (1)Repeal of chapter 144bChapter 144B of title 10, United States Code, is repealed. 
(2)Clerical amendmentsThe tables of chapters at the beginning of subtitle A, and at the beginning of part IV of subtitle A, of title 10, United States Code, are amended by striking the item relating to chapter 144B. GOther Special Categories of Contracting 1856.Acquisition of services generally (a)Tables of chapters amendmentsThe tables of chapters at the beginning of subtitle A, and at the beginning of part V of subtitle A (as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232)), of title 10, United States Code, are amended by striking the items relating to chapters 341 and 343 and inserting the following: 
 
 
341.Acquisition of Services Generally4501 
343.Acquisition of Services of Contractors Performing Private Security Functions4541. 
(b)New chapter 341Part V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking chapters 341 and 343 and inserting the following:  341Acquisition of Services Generally  Sec. 4501. Procurement of contract services: management structure. 4502. Procurement of contract services: senior officials responsible for management of acquisition of contract services. 4503. Reserved.  4504. Reserved. 4505. Procurement of services: tracking of purchases.  4506. Procurement of services: data analysis and requirements validation.  4507. Procurement of services: contracts for professional and technical services. 4508. Contractor performance of acquisition functions closely associated with inherently governmental functions. 4509. Contracts for advisory and assistance services: cost comparison studies. . (c)Transfer of section 2330 of title 10Section 2330 of title 10, United States Code, is transferred to chapter 341 of such title, as amended by subsection (b), inserted after the table of sections, and redesignated as section 4501. 
(d)Designation of new section 4502Such chapter is further amended by inserting after paragraph (1) of subsection (a) of section 4501, as transferred and redesignated by subsection (c), the following:  4502.Procurement of contract services: senior officials responsible for management of acquisition of contract services (a)Senior officialsThe management structure implemented pursuant to section 4501 of this title shall provide for the following:. 
(e)Revision to remaining text of section 4501Such section 4501 is amended— (1)by striking for the following: and inserting for the matters specified in subsections (b), (c), (d), and (e).; 
(2)by redesignating paragraph (1) as subsection (b) and subparagraphs (B), (C), and (D) as subsections (c), (d), and (e), respectively; (3)in subsection (b), as so redesignated— 
(A)by realigning the margin of the subsection 2 ems to the left; (B)by striking The Under and all that follows through develop and maintain and inserting Policies, procedures, and best practices guidelines.—The management structure implemented pursuant to subsection (a) shall provide that the Under Secretary of Defense for Acquisition and Sustainment shall develop and maintain;  
(C)by redesignating clauses (i) through (vi) as paragraphs (1) through (6), respectively, and realigning the margin of those paragraphs 2 ems to the left; and (D)by striking the semicolon at the end of such paragraph (6), as so redesignated, and inserting a period; 
(4)in subsection (c), as redesignated by paragraph (2)— (A)by realigning the margin of the subsection 4 ems to the left; 
(B)by striking work with and inserting Personnel and support.—The management structure implemented pursuant to subsection (a) shall provide that the Under Secretary shall work with;  (C)by redesignating clauses (i) through (iii) as paragraphs (1) through (3), respectively; 
(D)by inserting and section 4502 of this title in paragraph (3), as so redesignated, after under this section; and (E)by striking the semicolon at the end and inserting a period; 
(5)in subsection (d), as redesignated by paragraph (2)— (A)by realigning the margin of the subsection 4 ems to the left; 
(B)by striking establish contract and inserting Contract services acquisition categories.—The management structure implemented pursuant to subsection (a) shall provide that the Under Secretary shall establish contract; and  (C)by striking ; and at the end and inserting a period; 
(6)in subsection (e), as redesignated by paragraph (2)— (A)by realigning the margin of the subsection 4 ems to the left; 
(B)by striking oversee the and inserting Oversight of implementation.—The management structure implemented pursuant to subsection (a) shall provide that the Under Secretary shall oversee the;  (C)by inserting and section 4502 of this title after of this section; and 
(D)by striking subparagraph (A) and inserting subsection (b); and (7)by adding at the end the following new subsection: 
 
(f)Contract servicesIn this section, the term contract services has the meaning given that term in section 4502(d)(2) of this title.. (f)Revision to section 4502Section 4502 of such title, as designated by subsection (d), is amended— 
(1)by redesignating paragraphs (2) and (3) of subsection (a) as paragraphs (1) and (2), respectively; (2)in subsection (b)— 
(A)in paragraph (1), by striking subsection (a)(1)(C) and inserting section 4501(d) of this title; and (B)in paragraph (2), by striking subsection (a)(1) and inserting section 4501 of this title; 
(3)by redesignating subsection (c) as subsection (d); (4)by redesignating paragraph (3) of subsection (b) as subsection (c) and redesignating subparagraphs (A) through (F) thereof as paragraphs (1) through (6), respectively; and 
(5)in subsection (c), as so redesignated— (A)in the matter preceding paragraph (1), by striking In carrying out paragraph (1) and inserting Duties and responsibilities.—In carrying out subsection (b)(1),;  
(B)in paragraph (1), as so redesignated— (i)by inserting and section 4501 of this title after of this section; and 
(ii)by striking subsection (a)(1)(A) and inserting section 4501(b) of this title; and (C)in paragraph (6), as so redesignated, by striking section 2330a and inserting section 4505. 
(g)Transfer of sections 2330a, 2329, 2331, 2383, and 2410l of title 10Sections 2330a, 2329, 2331, 2383, and 2410l of title 10, United States Code, are transferred to chapter 341 of such title, inserted (in that order) after section 4502, as designated by subsection (c), and redesignated as sections 4505, 4506, 4507, 4508, and 4509, respectively. (h)Conforming cross-reference amendmentSubsection (h)(3) of section 4505 of title 10, United States Code, as transferred and redesignated by subsection (d), is amended by striking section 2383(b)(2) and inserting section 4508(b)(2). 
(i)Conforming amendment for defined term applicable to sectionSubsection (b)(1) of section 4508 of title 10, United States Code, as transferred and redesignated by subsection (g), is amended by striking has the meaning given in section 2302(1) of this title, except that such term. (j)Placeholder for chapter for provisions relating to acquisition of services of contractors performing private security functionsPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by inserting after chapter 341, as added by this section, the following new chapter: 
 
343Acquisition of Services of Contractors Performing Private Security Functions 
 
SubchapterSec. 
I.Contractors Performing Private Security Functions in Areas of Combat Operations or Other Significant Military Operations4541 
II.Standards and Certification for Private Security4551 
IContractors Performing Private Security Functions in Areas of Combat Operations or Other Significant Military Operations 
 
Sec. 
4541. Reserved. 
IIStandards and Certification for Private Security Contractors  
 
Sec. 
4551. Reserved.. 
1857.Acquisition of information technology 
(a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking chapter 345 and inserting the following:  345Acquisition of Information Technology  Sec. 4571. Information technology acquisition: planning and oversight processes.  4572. Reserved. 4573. Reserved. 4574. Reserved. 4575. Reserved. 4576. Requirement for consideration of certain matters during acquisition of noncommercial computer software.. (b)Transfer of section 2223a (1)Section 2223a of title 10, United States Code, is transferred to chapter 345 of such title, as amended by subsection (a), inserted after the table of sections, and redesignated as section 4571. 
(2)The heading of such section is amended to read as follows:  4571.Information technology acquisition: planning and oversight processes. (c)Transfer of section 2322aSection 2322a of title 10, United States Code, is transferred to chapter 345 of such title, as amended by subsection (a), inserted after section 4571, as added by subsection (b), and redesignated as section 4576. 
HContract Management 
1861.Contract administration 
(a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking chapter 361 and inserting the following:  361Contract Administration  Sec. 4601. Electronic submission and processing of claims for contract payments. 4602. Contracted property and services: prompt payment of vouchers. 4603. Advance notification of contract performance outside the United States.. (b)Transfer of title 10 sectionsSections 2227, 2226, and 2410g of title 10, United States Code, are transferred to chapter 361 of such title, as amended by subsection (a), inserted (in that order) after the table of sections at the beginning of such chapter, and redesignated as section 4601, 4602, and 4603, respectively. 
1862.Prohibitions and penalties 
(a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking chapter 363 and inserting the following:  363Prohibition and Penalties  Sec. 4651. Expenditure of appropriations: limitation. 4652. Prohibition on use of funds for documenting economic or employment impact of certain acquisition programs. 4653. Prohibition on use of funds to relieve economic dislocations. 4654. Prohibition on doing business with certain offerors or contractors. 4655. Prohibition of contractors limiting subcontractor sales directly to the United States. 4656. Prohibition on persons convicted of defense-contract related felonies and related criminal penalty on defense contractors. 4657. Prohibition on criminal history inquiries by contractors prior to conditional offer. 4658. Debarment of persons convicted of fraudulent use of Made in America labels. 4659. Prohibition on contracting with entities that comply with the secondary Arab boycott of Israel. 4660. Prohibition on collection of political information.. (b)Transfer and redesignation of title 10 sectionsThe sections of title 10, United States Code, specified in the left-hand column of the following table are transferred to chapter 363 of such title, as amended by subsection (a), inserted (in the order shown in the following table) after the table of sections at the beginning of such chapter, and redesignated in accordance with the section numbers in the right-hand column, as follows: 
 
 
SectionRedesignated Section 
 
22074651 
22494652 
23924653 
23934654 
24024655 
24084656 
23394657 
2410f 4658 
2410i4659 
23354660 
(c)Conforming cross-reference amendments 
(1)Section 2343 of title 10, United States Code, is amended by striking Sections 2207, and inserting Sections 4651,. (2)Subsection (b) of section 4657 of title 10, United States Code, as transferred and redesignated by subsection (b), is amended by striking section 2393(c) and inserting section 4654(c). 
(3)Section 1123 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat.1614) is amended— (A)in subsection (b)(2), by striking Section 2339(a) and inserting Section 4657(a); and 
(B)in subsection (c)(1), by striking section 2339 and inserting section 4657. 1863.Contractor workforce (a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking chapter 365 and inserting the following: 
 
365Contractor Workforce 
 
Sec. 
4701. Contractor employees: protection from reprisal for disclosure of certain information. 
4702. Incentives and consideration for qualified training programs. 
4703. Displaced contractor employees: assistance to obtain certification and employment as teachers or employment as teachers’ aides. 
4704. Defense contractors: listing of suitable employment openings with local employment service office.. 
(b)Transfer of title 10 sectionsSections 2409, 2409a, 2410j, and 2410k of title 10, United States Code, are transferred to chapter 365 of such title, as amended by subsection (a), inserted (in that order) after the table of sections, and redesignated as sections 4701, 4702, 4703, and 4704, respectively. (c)Conforming amendments to new 4701Subsection (g) of section 4701 of title 10, United States Code, as transferred and redesignated by subsection (b), is amended— 
(1)by striking section 2303 in paragraph (1) and inserting section 3063; and (2)by striking paragraph (2). 
1864.Other administrative matters 
(a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking chapter 367 and inserting the following:  367Other Administrative Matters  Sec. 4751. Determinations and decisions. 4752. Remission of liquidated damages. 4753. Supplies: identification of supplier and sources. 4754. Management of purchase cards.. (b)Transfer of title 10 sectionsSections 2310, 2312, 2384, and 2784 of title 10, United States Code, are transferred to chapter 367 of such title, as amended by subsection (a), inserted (in that order) after the table of sections, and redesignated as sections 4751, 4752, 4753, and 4754, respectively. 
(c)Conforming amendments to new section 4751Section 4751 of title 10, United States Code, as transferred and redesignated by subsection (b), is amended— (1)in subsection (a), by striking made under this chapter and inserting made under any chapter 137 legacy provision; and 
(2)in subsection (b), by striking section 2306(g)(1), 2307(d), or 2313(c)(2)(B) and inserting section 3531(a), 3803, or 3841(c)(2)(B). IDefense Industrial Base 1866.Defense industrial base generally (a)Tables of chapters amendmentsThe tables of chapters at the beginning of subtitle A, and at the beginning of part V of subtitle A (as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232)), of title 10, United States Code, are amended by striking the item relating to chapter 381 and inserting the following: 
 
 
381.Defense Industrial Base Generally4801 
382.Policies and Planning4811 
383.Development, Application, & Support of Dual-Use Technologies4831 
384.Manufacturing Technology4841 
385.Other Technology Base Policies and Programs4851. 
(b)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking chapter 381 and inserting the following:  381Defense Industrial Base Generally  Sec.  4801. Definitions.. (c)Transfer of definitions sectionSection 2500 of such title is transferred to chapter 381 of such title, as amended by subsection (b), inserted after the table of sections at the beginning, redesignated as section 4801, and amended— 
(1)in the matter preceding paragraph (1), by striking In this chapter and inserting In this subpart; (2)in paragraph (8), by striking section 2505 and section 2501(a) and inserting section 4816 and section 4811(a), respectively; and  
(3)by adding at the end the following new paragraph:  (16)The term chapter 148 legacy provision means any of the following provisions of this subpart: sections 4801, 4811–4819, 4831–4834, 4841–4843, 4851, 4852, 4861–4864, 4871, 4872, 4881–4884, 4891, and 4892, and chapter 389.. 
(d)Conforming cross-reference amendments 
(1)Section 843(c) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2302 note) is amended— (A)in paragraph (4), by striking section 2302(9) and inserting section 3021; and 
(B)in paragraph (5), by striking section 2500(5) and inserting section 4801(5). (2)Section 2474(a)(2) of title 10, United States Code, is amended by striking section 2500(1) and inserting section 4801(1). 
(3)Section 881 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2501 note) is amended— (A)in subsection (a)— 
(i)in the matter preceding paragraph (1), by striking section 2500 and inserting section 4801; and (ii)in paragraph (4), by striking section 2501(b) and inserting section 4811(b); and 
(B)in subsection (c), by striking section 2504 and inserting section 4814. (4)The National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10 U.S.C. 2501 note) is amended— 
(A)in section 812— (i)in subsection (a)(1)(B), by striking section 2501 and inserting section 4811; and 
(ii)in subsection (b)(3), by striking section 2507 and inserting section 4817; and (B)in section 814(c), by striking section 2534 and inserting section 4864. 
(5)Section 1712(c)(2) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2536 note) is amended by striking section 2500 and inserting section 4801. 1867.Policies and planning (a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by adding after chapter 381, as amended by the preceding section, the following new chapter: 
 
382Policies and Planning 
 
Sec.  
4811. National security strategy for national technology and industrial base. 
4812. National Defense Technology and Industrial Base Council. 
4813. National defense program for analysis of the technology and industrial base. 
4814. Annual report to Congress. 
4815. Unfunded priorities of the national technology and industrial base: annual report. 
4816. National technology and industrial base: periodic defense capability assessments. 
4817. Industrial Base Fund. 
4818. Data collection authority of President. 
4819. Modernization of acquisition processes to ensure integrity of industrial base.. 
(b)Transfer and redesignation of title 10 sectionsThe sections of title 10, United States Code, specified in the left-hand column of the following table are transferred to chapter 382 of such title, as added by subsection (a), inserted (in the order shown in the following table) after the table of sections at the beginning of such chapter, and redesignated in accordance with the section numbers in the right-hand column, as follows:   SectionRedesignated Section  25014811 25024812 25034813 25044814 2504a4815 25054816 25084817 25074818 25094819 (c)Section 2506 (1)Insertion of text of section 2506 at end of section 4811 (A)Section 4811 of such title, as transferred and redesignated by subsection (b), is amended by adding at the end the following new subsection: 
 
(c)Department of Defense technology and industrial base policy guidance. 
(B)Subsections (a) and (b) of section 2506 of such title are transferred to the end of subsection (c) of such section 4811, as added by subparagraph (A), redesignated as paragraphs (1) and (2), respectively, indented 2 ems from the left margin, and amended— (i)in paragraph (1), as so redesignated, by striking section 2501(a) of this title and inserting subsection (a); and 
(ii)in paragraph (2), as so redesignated, by striking subsection (a) and inserting paragraph (1). (2)Conforming repealSection 2506 of such title is repealed. 
(d)Conforming cross-reference amendmentsSections of chapter 382 of such title, as transferred and redesignated by subsection (b), are amended as follows: (1)Section 4812 is amended by striking section 2501(a) in subsection (c)(1) and inserting section 4811(a). 
(2)Section 4813 is amended by striking section 2505 in subsection (c)(3)(A) and inserting section 4816. (3)Section 4814 is amended— 
(A)in paragraph (1), by striking section 2506 and inserting section 4811(c); (B)in paragraph (2), by striking section 2505 and inserting section 4816; and 
(C)in paragraph (3), by striking section 2501 and section 2505 and inserting section 4811 and section 4816, respectively. (4)Section 4816 is amended by striking section 2501(a) in subsection (a) and inserting section 4811(a). 
(5)Section 4818 is amended in subsection (a)— (A)by striking of this chapter and inserting of the chapter 148 legacy provisions; and 
(B)by striking under this chapter and inserting under those provisions. (6)Section 4819(f)(1)(A) is amended by striking section 2339a(e) and inserting section 3252(c).  
(e)Conforming cross-reference amendments 
(1)Section 2198(c) of title 10, United States Code, is amended by striking section 2505 and section 2501(a) and inserting section 4816 and section 4811(a), respectively. (2)Section 2709(a) of such title is amended by striking section 2501 and inserting section 4811. 
(3)Section 8685 of such title is amended by striking section 2501(b) in subsections (a) and (c) and inserting section 4811(b). 1868.Development, application, and support of dual-use technologies (a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by adding after chapter 382, as added by the preceding section, the following new chapter: 
 
383Development, Application, and Support of Dual-Use Technologies 
 
Sec.  
4831. Defense dual-use critical technology program. 
4832. Encouragement of technology transfer. 
4833. Federal Defense Laboratory Diversification Program. 
4834. Overseas foreign critical technology monitoring and assessment financial assistance program.. 
(b)Transfer and redesignation of title 10 sectionsThe sections of title 10, United States Code, specified in the left-hand column of the following table are transferred to chapter 383 of such title, as added by subsection (a), inserted (in the order shown in the following table) after the table of sections at the beginning of such chapter, and redesignated in accordance with the section numbers in the right-hand column, as follows:   SectionRedesignated Section  25114831 25144832 25194833 25184834 (c)Conforming cross-reference amendmentsSections of chapter 383 of such title, as transferred and redesignated by subsection (b), are amended as follows: 
(1)Section 4831 is amended— (A)in subsection (a), by striking section 2501(a) and section 2371 and inserting section 4811(a) and section 4002, respectively; and 
(B)in subsection (e)(1), by striking section 2501(a) and inserting section 4811(a). (2)Section 4832 is amended in subsection (a) by striking section 2501(a) and inserting section 4811(a). 
(3)Section 4833 is amended— (A)in subsection (a), by striking section 2501(a) and inserting section 4811(a); 
(B)in subsection (c)(1), by striking section 2371 and inserting section 4002; (C)in subsection (d)(2), by striking section 2511(c)(2) and inserting section 4831(c)(2); and 
(D)in subsection (f), by striking section 2511(e) and inserting section 4831(e). 1869.Manufacturing technology (a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by adding after chapter 383, as added by the preceding section, the following new chapter: 
 
384Manufacturing Technology 
 
Sec.  
4841. Manufacturing Technology Program. 
4842. Joint Defense Manufacturing Technology Panel. 
4843. Armament retooling and manufacturing.. 
(b)Transfer and redesignation of section 2521 
(1)Transfer and redesignationSection 2521 of title 10, United States Code, is transferred to chapter 384 of such title, as added by subsection (a), inserted after the table of sections at the beginning of such chapter, and redesignated as section 4841. (2)Conforming cross-reference amendmentsSuch section is amended— 
(A)in subsection (a), by striking section 2501(a) and inserting section 4811(a); and (B)in subsection (d)(1), by striking section 2374 and inserting section 4008. 
(c)Designation of former section 2521(e) as section 4842 
(1)Such chapter is further amended— (A)by transferring subsection (f) of section 4841 within that section so as to appear after subsection (d) and redesignating that subsection as subsection (e); and 
(B)by redesignating as section 4842 the subsection (e) following the subsection transferred and redesignated by subparagraph (A) and inserting at the beginning of such section 4842 the following section heading:  4842.Joint Defense Manufacturing Technology Panel. (2)Section 4842 of title 10, United States Code, as designated by paragraph (1)(B), is amended— 
(A)by striking (e) Joint defense manufacturing technology panel.—;  (B)by redesignating paragraphs (1) through (6) as subsections (a) through (f), respectively; 
(C)in subsection (b), as so redesignated, by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; (D)in subsection (c), as so redesignated, by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3) respectively; 
(E)in subsection (d), as so redesignated— (i)by striking paragraph (3) and inserting subsection (c); and 
(ii)by redesignating subparagraphs (A), (B), (C), and (D) as paragraphs (1), (2), (3), and (4), respectively; and (F)in subsection (e), as so redesignated, by striking this paragraph and inserting this subsection. 
(d)Transfer and redesignation of section 2522Section 2522 of title 10, United States Code, is transferred to chapter 384 of such title, as added by subsection (a), inserted after section 4842, as designated by subsection (c)(1)(B), and redesignated as section 4843. (e)Conforming cross-reference amendmentSection 1644(f)(1) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2224 note) is amended by striking section 2521 and inserting section 4841. 
1870.Other technology base policies and programs 
(a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by adding after chapter 384, as added by the preceding section, the following new chapter:   385Other Technology Base Policies and Programs  SubchapterSec. I.Defense Trade Reciprocity and Offset Policy4851 II.Limitations on Procurement of Certain Items from Foreign Sources4861 III.Limitations on Procurement from Certain Foreign Sources4871 IV.Defense Industrial Reserve and Industrial Mobilization4881 V.Other Matters4891 IDefense Trade Reciprocity and Offset Policy  Sec. 4851. Defense memoranda of understanding and related agreements. 4852. Offset policy; notification.. (b)Transfer and redesignation of sections 2531 and 2532Sections 2531 and 2532 of title 10, United States Code, are transferred to chapter 385 of such title, as added by subsection (a), inserted after the table of sections at the beginning of subchapter I, and redesignated as sections 4851 and 4852, respectively. 
(c)Subchapter ii 
(1)Designation of subchapter iiChapter 385 of title 10, United States Code, is further amended by adding after subchapter I, as amended by subsection (b), the following:  IILimitations on Procurement of Certain Items From Foreign Sources  Sec. 4861. Determinations of public interest under chapter 83 of title 41. 4862. Requirement to buy certain articles from American sources; exceptions.  4863. Requirement to buy strategic materials critical to national security from American sources; exceptions. 4864. Miscellaneous limitations on the procurement of goods other than United States goods.. (2)Transfer and redesignation of sections 2533, 2533a, 2533b, and 2534Sections 2533, 2533a, 2533b, and 2534 of title 10, United States Code, are transferred to chapter 385 of such title, as added by subsection (a), inserted (in that order) after the table of sections at the beginning of subchapter II, and redesignated as sections 4861, 4862, 4863, and 4864, respectively. 
(3)Conforming cross-reference amendmentsSection 4864 of such title, as so transferred and redesignated, is amended— (A)in subsection (d)(3), by striking by striking section 2531 and inserting section 4851; 
(B)in subsection (e)(3), by striking section 2532(d)(1) and inserting section 4852(d)(1); and (C)in paragraph (2)(B) of the first subsection (k) (relating to Limitation on certain procurements application process), by striking section 2500(1) both places it appears and inserting section 4801(1). 
(4)Additional technical amendmentsSection 4864 of such title, as so transferred and redesignated, is further amended by redesignating the second subsection (k) (added by section 853(b) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92)) as subsection (l). (5)Conforming amendmentSection 854(a)(2) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 2533b note) is amended by striking section 2533a(b) and inserting section 4862(b). 
(6)Cross-reference amendments 
(A)Section 2375(e)(2) of title 10, United States Code, is amended by striking section 2533a and section 2533b and inserting section 4862 and section 4863, respectively. (B)Section 8118 of Public Law 108–287 (10 U.S.C. 2533a note) is amended by striking section 2533a(f) and inserting section 4862(f). 
(C)Section 187(b)(5) of title 10, United States Code, is amended by striking section 2533b and inserting section 4863. (d)Subchapter iii (1)Designation of subchapter iiiChapter 385 of title 10, United States Code, is further amended by adding after subchapter II, as added by subsection (c)(1), the following: 
 
IIILimitations on Procurement From Certain Foreign Sources 
 
Sec. 
4871. Acquisition of sensitive materials from non-allied foreign nations: prohibition. 
4872. Award of certain contracts to entities controlled by a foreign government: prohibition.. 
(2)Transfer and redesignation of sections 2533c and 2536Sections 2533c and 2536 of title 10, United States Code, are transferred to chapter 385 of such title, as added by subsection (a), inserted (in that order) after the table of sections at the beginning of subchapter III, and redesignated as sections 4871 and 4872, respectively. (3)Cross-reference and clerical amendments (A)Section 4871 of such title, as so transferred and redesignated, is amended by striking section 2533b(m) in subsection (d)(3) and inserting section 4863(m). 
(B)The heading of such section is amended to read as follows:  4871.Acquisition of sensitive materials from non-allied foreign nations: prohibition. (4)Conforming cross-reference amendmentSection 2572(e)(2)(A) of title 10, United States Code, is amended by striking section 2536(c)(1) and inserting section 4872(c)(1). 
(e)Subchapter iv (1)Designation of subchapter ivChapter 385 of title 10, United States Code, is further amended by adding after subchapter III, as added by subsection (d), the following: 
 
IVDefense Industrial Reserve and Industrial Mobilization 
 
Sec. 
4881. Defense Industrial Reserve. 
4882. Industrial mobilization: orders; priorities; possession of manufacturing plants; violations.  
4883. Industrial mobilization: plants; lists. 
4884. Industrial mobilization: Board on Mobilization of Industries Essential for Military Preparedness.. 
(2)Transfer and redesignation of sections 2535, 2538, 2539, and 2539a 
(A)In generalSections 2535, 2538, 2539, and 2539a of title 10, United States Code, are transferred to chapter 385 of such title, as added by subsection (a), inserted (in that order) after the table of sections at the beginning of subchapter IV, and redesignated as sections 4881, 4882, 4883, and 4884, respectively. (B)Cross-reference amendmentSection 4884 of such title, as so transferred and redesignated, is amended by striking sections 2538 and 2539 and inserting sections 4882 and 4883. 
(f)Subchapter v 
(1)Designation of subchapter vChapter 385 of title 10, United States Code, is further amended by adding after subchapter IV, as added by subsection (e), the following:  VOther Matters  Sec. 4891. Improved national defense control of technology diversions overseas. 4892. Availability of samples, drawings, information, equipment, materials, and certain services.. (2)Transfer and redesignation of sections 2537 and 2539bSections 2537 and 2539b of title 10, United States Code, are transferred to chapter 385 of such title, as added by subsection (a), inserted (in that order) after the table of sections at the beginning of subchapter V, and redesignated as sections 4891 and 4892, respectively. 
1871.Small business programs 
(a)In generalPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended— (1)by striking chapter 285; and 
(2)by adding at the end the following new chapter:  387Small Business Programs  SubchapterSec. I.General4901 IGeneral  Sec. 4901. Department of Defense small business strategy.. (b)Transfer of section 2283Section 2283 of title 10, United States Code, is transferred to chapter 387 of such title, as added by paragraph (1), inserted after the table of sections at the end of subchapter I, redesignated as section 4901, and amended in subsections (b)(3) and (e) by striking chapter 142 and inserting chapter 388. 
1872.Procurement technical assistance cooperative agreement program 
(a)New chapter 
(1)In generalPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended— (A)by striking chapter 385 (as enacted by that Act); and 
(B)by adding after chapter 387, as added by the preceding section, the following new chapter:  388Procurement Technical Assistance Cooperative Agreement Program  Sec. 4951. Purposes; definitions; regulations. 4952. Cooperative agreements. 4953. Funding. 4954. Distribution. 4955. Subcontractor information. 4956. Authority to provide certain types of technical assistance. 4957. Advancing small business growth. 4958. [Reserved]. 4959. Administrative and other costs. 4951.Purposes; definitions; regulations. (2)Transfer of section 2412The text of section 2412 of title 10, United States Code, is transferred to section 4951 of such title, as added by paragraph (1), inserted after the section heading, designated as subsection (a), and amended by inserting Purposes.— before The purposes of the program. 
(3)Transfer of section 2411 
(A)TransferThe text of section 2411 of title 10, United States Code, is transferred to section 4951 of such title, as added by paragraph (1), inserted after subsection (a), as added by paragraph (2), designated as subsection (b), and amended by inserting Definitions.— before In this chapter. (B)Preservation of future amendmentSection 852(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1511; 10 U.S.C. 2411 note) is amended by striking section 2411(3) and inserting section 4951(b)(3), except that if the effective date of this section is after October 1, 2021, such amendment shall not be made. 
(4)Transfer of section 2420The text of section 2420 of title 10, United States Code, is transferred to section 4951 of such title, as added by paragraph (1), inserted after subsection (b), as added by paragraph (3), designated as subsection (c), and amended by inserting Regulations.— before The Secretary of Defense. (5)Transfer of section 2413Section 2413 of title 10, United States Code, is transferred to chapter 385 of such title, as amended by paragraph (1), inserted after section 4951, redesignated as section 4952, and amended— 
(A)in subsection (a), by inserting Authority.— after (a);  (B)in subsection (b)— 
(i)by inserting Agreements.— before Under any such ; and  (ii)by striking section 2419(b) in paragraph (2) and inserting section 4957(b); 
(C)in subsection (c), by inserting Distribution of programs.— after (c); (D)in subsection (d), by inserting Weight to be given successful past performance.— after (d); and 
(E)in subsection (e), by inserting Determination of level of funding.— after (e).  (6)Transfer of section 2414Section 2414 of title 10, United States Code, is transferred to chapter 385 of such title, as amended by paragraph (1), inserted after section 4952, as transferred and redesignated by paragraph (5), redesignated as section 4953, and amended— 
(A)by striking clause in paragraphs (1) and (2) of subsection (a) and inserting paragraph; (B)by striking section 2411(1)(D) in subsections (a)(3), (a)(4), and (b) and inserting section 4951(b)(1)(D); and 
(C)in subsection (c), by striking section 2419(b) and inserting section 4957(b). (7)Transfer of section 2415Section 2415 of title 10, United States Code, is transferred to chapter 385 of such title, as amended by paragraph (1), inserted after section 4953, as transferred and redesignated by paragraph (6), and redesignated as section 4954. 
(8)Transfer of section 2416Section 2416 of title 10, United States Code, is transferred to chapter 385 of such title, as amended by paragraph (1), inserted after section 4954, as transferred and redesignated by paragraph (7), redesignated as section 4955, and amended— (A)in subsection (a), by inserting Contractors to provide information.— after (a); 
(B)in subsection (b), by inserting Information to be provided.— after (b); (C)in subsection (c), by inserting Frequency.— after (c); and 
(D)in subsection (d), by inserting Definition.— after (d).  (9)Transfer of section 2418Section 2418 of title 10, United States Code, is transferred to chapter 385 of such title, as amended by paragraph (1), inserted after section 4955, as transferred and redesignated by paragraph (8), redesignated as section 4956, and amended— 
(A)in subsection (a), by inserting Assistance relating to certain non-defense contracts.— after (a); (B)in subsection (b), by inserting Information relating to assistance and other programs available.— after (b); and 
(C)in subsection (c), by inserting Education on requirements applicable to small businesses under certain regulations.— after (c).  (10)Transfer of section 2419Section 2419 of title 10, United States Code, is transferred to chapter 385 of such title, as amended by paragraph (1), inserted after section 4956, as transferred and redesignated by paragraph (7), and redesignated as section 4957. 
(11)Transfer of section 2417Section 2417 of title 10, United States Code, is transferred to chapter 385 of such title, as amended by paragraph (1),inserted after section 4957, as added by paragraph (10), and redesignated as section 4959. (b)Conforming repeal of chapter 142 (1)RepealChapter 142 of title 10, United States Code, is repealed. 
(2)Clerical amendmentsThe tables of chapters at the beginning of subtitle A, and at the beginning of part IV of subtitle A, of title 10, United States Code, are amended by striking the items relating to chapter 142. 1873.Loan guarantee programs (a)New chapterPart V of subtitle A of title 10, United States Code, as added by section 801 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended— 
(1)by striking chapter 383 (as enacted by that Act); and (2)by adding after chapter 388, as added by the preceding section, the following new chapter: 
 
389Loan Guarantee Programs 
 
SubchapterSec. 
I.Defense Export Loan Guarantees4971  
II.Critical Infrastructure Protection Loan Guarantees4981. 
(b)Transfer of existing provisionsSubchapters VI and VII of chapter 148 of title 10, United States Code, are transferred to chapter 389 of such title, as added by subsection (a), inserted after the table of subchapters at the beginning of the chapter, and redesignated as subchapters I and II, respectively. (c)Redesignation of sections (1)Subchapter iSections 2540, 2540a, 2540b, 2540c and 2540d of such title are redesignated as sections 4971, 4972, 4973, 4974, and 4975, respectively, and the items relating to those sections in the table of sections at the beginning of subchapter I of chapter 389, as transferred and redesignated by subsection (b), are amended to conform to the redesignations in this paragraph. 
(2)Subchapter iiSections 2541, 2541a, 2541b, 2541c and 2541d of such title are redesignated as sections 4981, 4982, 4983, 4984, and 4985, respectively, and the items relating to those sections in the table of sections at the beginning of subchapter II of chapter 389, as transferred and redesignated by subsection (b), are amended to conform to the redesignations in this paragraph. (d)Conforming cross-reference amendments in 2540 note sectionSection 8065 of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 10 U.S.C. 2540 note), is amended— 
(1)by striking subchapter VI of chapter 148 both places it appears and inserting subchapter I of chapter 389; and (2)by striking section 2540c(d) and inserting section 4974(d). 
(e)Cross-reference amendments in subchapter iiSubchapter II of chapter 389 of such title, as transferred and redesignated by subsection (b), is amended— (1)in subsection (b)(5) of section 4981, as redesignated by subsection (c)(2), by striking section 2541d and inserting section 4985; 
(2)in subsection (b) of section 4983, as redesignated by subsection (c)(2), by striking section 2541a(c) and inserting section 4982(c); and (3)in section 4984, as redesignated by subsection (c)(2)— 
(A)in the matter preceding paragraph (1), by striking subchapter VI and inserting subchapter I; (B)in paragraph (1), by striking Section 2540a and inserting Section 4972; 
(C)in paragraph (2), by striking section 2540b and inserting section 4973; and (D)in paragraph (3), by striking Section 2540d(2) and inserting Section 4975(2). 
(f)Clerical amendmentsThe tables of chapters at the beginning of subtitle A, and at the beginning of part V of subtitle A, of title 10, United States Code, are amended— (1)by striking the items relating to chapters 285, 383, and 385; and 
(2)by adding at the end the following new items:   387.Small Business Programs4901 388.Procurement Technical Assistance Cooperative Agreement Program4951 389.Loan Guarantee Programs4971. JOther Matters 1876.Recodification of certain title 10 provisions relating to contract financing for certain Navy contracts (a)Recodification of paragraph (1) of 10 u.s.c. 2307(g)Chapter 863 of title 10, United States Code, is amended by inserting after section 8684 a new section 8684a consisting of— 
(1)a heading as follows:  8684a.Repair, maintenance, or overhaul of naval vessels: rate for progress payments; and (2)a text consisting of the text of paragraph (1) of section 2307(g) of title 10, United States Code, revised by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively. 
(b)Recodification of paragraph (3)Such chapter is further amended by inserting after section 8688 a new section 8688a consisting of— (1)a heading as follows: 
 
8688a.Construction and conversion of naval vessels: liens; and 
(2)a text consisting of the text of paragraph (3) of section 2307(g) of such title. (c)Recodification of paragraph (2)Subsection (c) of section 8702 of such title is amended— 
(1)by striking the first two words of the subsection heading; and (2)by striking the text of that subsection and inserting the text of paragraph (2) of section 2307(g) of such title, amended by striking this paragraph in the second sentence and inserting this subsection. 
(d)Clerical amendmentsThe table of sections at the beginning of chapter 863 of such title is amended— (1)by inserting after the item relating to section 8684 the following new item:  
 
 
8684a. Repair, maintenance, or overhaul of naval vessels: rate for progress payments.; 
(2)by inserting after the item relating to section 8688 the following new item:   8688a. Construction and conversion of naval vessels: liens.. (e)Conforming repealSection 2307(g) of such title is repealed. 
1877.Recodification of title 10 statute on cadre of personnel who are intellectual property experts 
(a)New section in acquisition workforce chapterChapter 87 of title 10, United States Code, is amended by inserting after section 1706 the following new section:  1707.Cadre of intellectual property experts. (b)Transfer of 10 u.s.c. 2322(b)Subsection (b) of section 2322 of title 10, United States Code, is transferred to section 1707 of such title, as added by subsection (a), inserted after the section heading, redesignated as subsection (a), and amended— 
(1)by striking Cadre of intellectual property experts.—(1) The Secretary and inserting Cadre.—The Secretary; and  (3)by redesignating paragraphs (2), (3), and (4) as subsections (b), (c), and (d), respectively. 
(c)Amendments to new 1707(b)Subsection (b) of such section 1707, as so redesignated, is amended— (1)by inserting Leadership structure.— before The Under;  
(2)by striking Secretary shall establish and inserting  Secretary— 
(1)shall establish; and (3)by striking managed, and shall determine and inserting “managed; and 
 
(2)shall determine. (d)Amendments to new 1707(c)Subsection (c) of such section 17017, as so redesignated, is amended— 
(1)by inserting Duties.— before The cadre; and  (2)by redesignating subparagraphs (A) through (F) as paragraphs (1) through (6), respectively. 
(e)Amendments to new 1707(d)Subsection (d) of such section 1707, as so redesignated, is amended— (1)by striking (A) In order to and inserting  
Administration.— (1)In order to; 
(2)by redesignating subparagraphs (B) through (F) as paragraphs (2) through (6), respectively, and realigning such paragraphs 2 ems from the left margin; (3)in paragraph (1) of such subsection (d), as redesignated by paragraph (1) of this subsection— 
(A)in the first sentence— (i)by striking paragraph (1) and inserting subsection (a); and 
(ii)by striking paragraph (2) and inserting subsection (b); and (B)in the third sentence, by striking subparagraphs (B), (C), (D), and (F) and inserting paragraphs (2), (3), (4), and (6); and 
(4)in paragraph (4), as redesignated by paragraph (2), by striking section 2320 and inserting section 3775(a). 1878.Transfer of title 10 section relating to notification of Navy procurement production disruptions (a)Transfer of section 2339bSection 2339b of title 10, United States Code, as added by section 820 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is transferred to chapter 873 of such title, inserted before section 8752, and redesignated as section 8751. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 873 of such title is amended by inserting before the item relating to section 8752 the following new item:   8751. Notification of Navy procurement production disruptions.. 1879.Transfer of title 10 section relating to energy security (a)TransferSection 2410q of title 10, United States Code, is transferred to subchapter II of chapter 173 of such title, inserted after section 2922h, and redesignated as section 2922i. 
(b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by adding at the end the following new item:   2922i. Multiyear contracts: purchase of electricity from renewable energy sources.. 1880.Part IV heading (a)HeadingThe heading of part IV of subtitle A of title 10, United States Code, is amended to read as follows: 
 
IVService, Supply, and Property. 
(b)Table of chaptersThe item relating to the heading of part IV in the table of chapters at the beginning of subtitle A of such title is amended to read as follows:   Part IV—Service, Supply, and Property. 1881.Repeal of chapters 137, 139, 144, and 148 (a)RepealChapters 137, 139, 144, and 148 of title 10, United States Code, are repealed. 
(b)Table of chaptersThe tables of chapters at the beginning of subtitle A, and at the beginning of part IV of subtitle A, of such title are amended by striking the items relating to chapters 137, 139, 144, and 148. 1882.Revision of chapter 141 (a)Chapter heading (1)The heading of chapter 141 of title 10, United States Code, is amended to read as follows: 
 
141Miscellaneous Provisions Relating to Property. 
(2)The items relating to such chapter in the table of chapters at the beginning of subtitle A, and at the beginning of part IV of subtitle A, of such title are amended to read as follows:   141.Miscellaneous Provisions Relating to Property2381. (b)Consolidation of remaining sections of chapter 141Sections 2410r and 2410s of such title are transferred within chapter 141 of such title to appear (in that order) before section 2389 and are redesignated as sections 2387 and 2388, respectively. 
(c)Table of sectionsThe table of sections at the beginning of such chapter is amended to read as follows:   Sec. 2385. Arms and ammunition: immunity from taxation. 2387. Contract working dogs: requirement to transfer animals to 341st Training Squadron after service life. 2388. Security clearances for facilities of certain companies. 2389. Ensuring safety regarding insensitive munitions. 2390. Prohibition on the sale of certain defense articles from the stocks of the Department of Defense. 2391. Military base reuse studies and community planning assistance. 2396. Advances for payments for compliance with foreign laws, rent in foreign countries, tuition, public utility services, and pay and supplies of armed forces of friendly foreign countries.. 1883.References (a)DefinitionsIn this section: 
(1)Redesignated sectionThe term redesignated section means a section of title 10, United States Code, that is redesignated by this title, as that section is so redesignated. (2)Source sectionThe term source section means a section of title 10, United States Code, that is redesignated by this title, as that section was in effect before the redesignation. 
(b)Reference to source section 
(1)Treatment of referenceExcept as otherwise provided in this title, a reference to a source section, including a reference in a regulation, order, or other law, is deemed to refer to the corresponding redesignated section. (2)Title 10Except as otherwise provided in this title, in title 10, United States Code, each reference in the text of such title to a source section is amended by striking such reference and inserting a reference to the appropriate redesignated section. 
1884.Savings provisions 
(a)Regulations, orders, and other administrative actionsA regulation, order, or other administrative action in effect under a provision of title 10, United States Code, redesignated by this title continues in effect under the provision as so redesignated. (b)Actions taken and offenses committedAn action taken or an offense committed under a provision of title 10, United States Code, redesignated by this title is deemed to have been taken or committed under the provision as so redesignated. 
1885.Rule of constructionThis title, including the amendments made by this title, is intended only to reorganize title 10, United States Code, and may not be construed to alter— (1)the effect of a provision of title 10, United States Code, including any authority or requirement therein; 
(2)a department or agency interpretation with respect to title 10, United States Code; or (3)a judicial interpretation with respect to title 10, United States Code. 
BMilitary Construction Authorizations 
2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2021. 2002.Expiration of authorizations and amounts required to be specified by law (a)Expiration of authorizations after three yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII and title XXIX for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of— 
(1)October 1, 2023; or (2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2024. 
(b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of— (1)October 1, 2023; or 
(2)the date of the enactment of an Act authorizing funds for fiscal year 2024 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment Program.  2003.Effective dateTitles XXI through XXVII and title XXIX shall take effect on the later of— 
(1)October 1, 2020; or (2)the date of the enactment of this Act. 
XXIArmy Military Construction 
 
Sec. 2101. Authorized Army construction and land acquisition projects. 
Sec. 2102. Family housing. 
Sec. 2103. Authorization of appropriations, Army. 
Sec. 2104. Limitation on military construction project at Kwajalein Atoll. 
Sec. 2105. Modification of authority to carry out fiscal year 2017 project at Camp Walker, Korea. 
2101.Authorized Army construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: Army: Inside the United States  StateInstallation or LocationAmount  AlaskaFort Wainwright$114,000,000 ArizonaYuma Proving Ground$14,000,000 CaliforniaMilitary Ocean Terminal Concord$46,000,000 ColoradoFort Carson$28,000,000 GeorgiaFort Gillem$71,000,000 Fort Gordon$80,000,000 HawaiiAliamanu Military Reservation$71,000,000 Schofield Barracks$39,000,000 Wheeler Army Airfield$89,000,000 LouisianaFort Polk$25,000,000 OklahomaMcAlester AAP$35,000,000 South CarolinaFort Jackson$7,000,000 VirginiaHumphreys Engineer Center$51,000,000 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the installation outside the United States, and in the amount, set forth in the following table: 
Army: Outside the United States 
 
StateInstallationAmount 
 
ItalyCasmera Renato Dal Din$10,200,000 
2102.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table: Army: Family Housing  CountryInstallation or LocationUnitsAmount  ItalyVicenzaFamily Housing New Construction$84,100,000 KwajaleinKwajalein AtollFamily Housing Replacement Construction$32,000,000 (b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $3,300,000. 
2103.Authorization of appropriations, Army 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2020, for military construction, land acquisition, and military family housing functions of the Department of the Army as specified in the funding table in section 4601. (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2101 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 
2104.Limitation on military construction project at Kwajalein AtollThe Secretary of the Army may not commence the military construction project authorized by section 2102(a) at Kwajalein Atoll, as specified in the funding table in section 4601, and none of the funds authorized to be appropriated by this Act for that military construction project may be obligated or expended, until the Secretary submits to Committees on Armed Services of the House of Representatives and the Senate a design plan for the project that ensures that, upon completion of the project, the project will be resilient to 15 inches of sea level fluctuation and periods of complete inundation and wave-overwash predicted during the 10-year period beginning on the date of the enactment of this Act.  2105.Modification of authority to carry out fiscal year 2017 project at Camp Walker, KoreaIn the case of the authorization contained in the table in section 2102(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2689) for Camp Walker, Korea, the Secretary of the Army may construct an elevated walkway between two existing parking garages to connect children’s playgrounds using amounts available for Family Housing New Construction, as specified in the funding table in section 4601 of such Act (130 Stat. 2883). 
XXIINavy Military Construction 
 
Sec. 2201. Authorized Navy construction and land acquisition projects. 
Sec. 2202. Family housing and improvements to military family housing units. 
Sec. 2203. Authorization of appropriations, Navy. 
2201.Authorized Navy construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2203(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: Navy: Inside the United States  StateInstallation or LocationAmount  California Camp Pendleton $115,530,000 Lemoore$187,220,000 Point Mugu$26,700,000 Port Hueneme$43,500,000 San Diego$128,500,000 Seal Beach$46,800,000 Twentynine Palms$76,500,000 HawaiiJoint Base Pearl Harbor-Hickam$114,900,000 MaineKittery$715,000,000 NCTAMS LANT Detachment Cutler$26,100,000 NevadaFallon$29,040,000 North CarolinaCherry Point$51,900,000 VirginiaNorfolk$39,800,000 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2203(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
Navy: Outside the United States 
 
CountryInstallation or LocationAmount 
 
Bahrain IslandSW Asia$68,340,000 
El SalvadorComalapa$28,000,000 
GreeceSouda Bay$50,180,000 
GuamAndersen Air Force Base$21,280,000 
Joint Region Marianas$546,550,000 
SpainRota$60,110,000 
2202.Family housing and improvements to military family housing units 
(a)Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2203(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $5,854,000. (b)Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2203(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $37,043,000. 
2203.Authorization of appropriations, Navy 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2020, for military construction, land acquisition, and military family housing functions of the Department of the Navy, as specified in the funding table in section 4601. (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2201 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 
XXIIIAir Force Military Construction 
 
Sec. 2301. Authorized Air Force construction and land acquisition projects. 
Sec. 2302. Family housing and improvements to military family housing units. 
Sec. 2303. Authorization of appropriations, Air Force. 
Sec. 2304. Modification of authority to carry out certain fiscal year 2018 project. 
Sec. 2305. Modification of authority to carry out certain fiscal year 2019 projects. 
Sec. 2306. Modification of authority to carry out certain fiscal year 2020 projects. 
Sec. 2307. Technical corrections related to authority to carry out certain fiscal year 2020 family housing projects. 
2301.Authorized Air Force construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2303(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: Air Force: Inside the United States  StateInstallation or LocationAmount  CaliforniaEdwards Air Force Base$40,000,000 New JerseyJoint Base McGuire-Dix-Lakehurst$22,000,000 South DakotaEllsworth Air Force Base$96,000,000 TexasJoint Base San Antonio$19,500,000 UtahHill Air Force Base$132,000,000 VirginiaJoint Base Langley-Eustis$19,500,000 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2303(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
Air Force: Outside the United States 
 
CountryInstallation or LocationAmount 
 
GuamAndersen Air Force Base$56,000,000 
QatarAl Udeid$26,000,000 
2302.Family housing and improvements to military family housing units 
(a)Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2303(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $2,969,000. (b)Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2303(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $94,245,000. 
2303.Authorization of appropriations, Air Force 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2020, for military construction, land acquisition, and military family housing functions of the Department of the Air Force, as specified in the funding table in section 4601. (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2301 may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 
2304.Modification of authority to carry out certain fiscal year 2018 project 
(a)Modification of project authorityIn the case of the authorization contained in the table in section 2301(b) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1826) for Royal Air Force Lakenheath, United Kingdom, for construction of a 2,384 square-meter Consolidated Corrosion Control Facility, as specified in the funding table in section 4601 of such Act (131 Stat. 2004), the Secretary of the Air Force may construct a 2,700 square-meter Consolidated Corrosion Control and Wash Rack Facility. (b)Modification of project amounts (1)Division B tableThe authorization table in section 2301(b) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1826) is amended in the item relating to Royal Air Force Lakenheath, United Kingdom, by striking $136,992,000 and inserting $172,292,000 to reflect the project modification made by subsection (a). 
(2)Division D tableThe funding table in section 4601 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 2004) is amended in the item relating to Royal Air Force Lakenheath, Consolidated Corrosion Control Facility, by striking $20,000 in the Conference Authorized column and inserting $55,300 to reflect the project modification made by subsection (a). 2305.Modification of authority to carry out certain fiscal year 2019 projects (a)Eielson Air Force Base, AlaskaIn the case of the authorization contained in the table in section 2301(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2246) for Eielson Air Force Base, Alaska, for construction of a F–35 CATM Range, as specified in the funding table in section 4601 of that Act (132 Stat. 2404), the Secretary of the Air Force may construct a 600 square meter non-contained (outdoor) range with covered and heated firing line. 
(b)Barksdale Air Force Base, Louisiana 
(1)Modification of project authorityIn the case of the authorization contained in table in section 2301(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2246) for Barksdale Air Force Base, Louisiana, for construction of an Entrance Road and Gate Complex the Secretary of the Air Force may construct a 190 square meter visitor control center, 44 square meter gate house, 124 square meter privately owned vehicle inspection facility, 338 square meter truck inspection facility and a 45 square meter gatehouse. (2)Project conditionsThe military construction project referred to in paragraph (1) shall be carried out consistent with the Unified Facilities Criteria relating to Entry Control Facilities and applicable construction guidelines of the Department of the Air Force. Construction in a flood plain is authorized, subject to the condition that the Secretary of the Air Force include appropriate mitigation measures. 
(3)Modification of project amounts 
(A)Division B tableThe authorization table in section 2301(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2246) is amended in the item relating to Barksdale Air Force Base, Louisiana, by striking $12,250,000 and inserting $48,000,000 to reflect the project modification made by paragraph (1). (B)Division D tableThe funding table in section 4601 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2404) is amended in the item relating to Barksdale Air Force Base, Louisiana, by striking $12,250 in the Conference Authorized column and inserting $48,000 to reflect the project modification made by paragraph (1). 
(c)Royal Air Force Lakenheath, United KingdomIn the case of the authorization contained in the table in section 2301(b) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2247) for Royal Air Force Lakenheath, United Kingdom, for construction of a 485 square-meter F–35A ADAL Conventional Munitions MX, as specified in the funding table of section 4601 of such Act (132 Stat. 2405), the Secretary of the Air Force may construct a 1,206 square-meter maintenance facility for such purpose. (d)Force protection and safetyThe funding table in section 4601 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2406) is amended in the item relating to Force Protection and Safety under Military Construction, Air Force, by striking $35,000 in the Conference Authorized column and inserting $50,000 to reflect amounts appropriated for such purpose.  
2306.Modification of authority to carry out certain fiscal year 2020 projects 
(a)Tyndall Air Force Base, FloridaIn the case of the authorizations contained in the table in section 2912(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1913) for Tyndall Air Force Base, Florida— (1)for construction of Auxiliary Ground Equipment Facility, as specified in the funding table in section 4603 of that Act (133 Stat. 2103), the Secretary of the Air Force may construct up to 5,043 square meters of aircraft support equipment storage; 
(2)for construction of Ops/Aircraft Maintenance Unit/Hanger Number 2, as specified in such funding table, the Secretary of the Air Force may construct— (A)up to 2,584 square meters of squadron operations; and  
(B)up to 2,880 square meters of aircraft maintenance unit;  (3)for construction of Ops/Aircraft Maintenance Unit/Hanger Number 3, as specified in such funding table, the Secretary of the Air Force may construct— 
(A)up to 2,584 square meters of squadron operations; and  (B)up to 2,880 square meters of aircraft maintenance unit;  
(4)for construction of Operations Group/Maintenance Group HQ, as specified in such funding table, the Secretary of the Air Force may construct up to 3,479 square meters of headquarters; (5)for construction of Security Forces Mobility Storage Facility, as specified in such funding table, the Secretary of the Air Force may construct up to 930 square meters of equipment storage;  
(6)for construction of Site Development, Utilities & Demo Phase 2, as specified in such funding table, the Secretary of the Air Force may construct— (A)up to 3,039 meters of storm water piping, box culverts, underground detention, and grading for surface detention; 
(B)up to 6,136 meters of water lines; (C)up to 11,171 meters of communications lines; 
(D)up to 48,245 square meters of roads;  (E)up to 25,979 meters of electrical lines; and 
(F)up to 618 square meters of pump house facility; (7)for construction of Lodging Facilities Phases 1-2, as specified in such funding table, the Secretary of the Air Force may construct up to 20,361 square meters of visiting quarters;  
(8)for construction of Dorm Complex Phases 1-2, as specified in such funding table, the Secretary of the Air Force may construct up to 24,792 square meters of permanent party dormitory; (9)for construction of Tyndall AFB Gate Complex, as specified in such funding tale, the Secretary of the Air Force may construct— 
(A)up to 139 square meters of gate houses; (B)up to 1,747 square meters of canopies; 
(C)up to 555 square meters of vehicle inspection ports; and (D)19 each active/passive barriers; 
(10)for construction of Aircraft Wash Rack, as specified in such funding table, the Secretary of the Air Force may construct— (A)up to 2,307 square meters of corrosion control; and  
(B)up to 1,621 square meters of aircraft wash rack in a hangar facility; (11)for construction of Deployment Center/Flight Line Dining/AAFES, as specified in such funding table, the Secretary of the Air Force may construct— 
(A)up to 3,707 square meters of deployment processing center; and  (B)up to 128 square meters of AAFES (Shoppette); 
(12)for construction of Airfield Drainage, as specified in such funding table, the Secretary of the Air Force may construct up to 37,357 square meters of drainage ditch; (13)for construction of 325th Fighter Wing HQ Facility, as specified in such funding table, the Secretary of the Air Force may construct— 
(A)up to 3,301 square meters of 325th Fighter Wing HQ building; and  (B)up to 697 square meters of command post; and 
(14)for construction of Community Commons Facility, as specified in such funding table, the Secretary of the Air Force may construct— (A)up to 1,080 square meters of recreation center; 
(B)up to 974 square meters of arts and crafts center; (C)up to 2,048 square meters of bowling center; and  
(D)up to 1,537 square meters of library.  (b)Offutt Air Force Base, NebraskaIn the case of the authorizations contained in the table in section 2912(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1913) for Offutt Air Force Base, Nebraska— 
(1)for construction of an Emergency Power Microgrid, as specified in the funding table in section 4603 of such Act (133 Stat. 2104), the Secretary of the Air Force may construct seven 2.5-megawatt diesel engine generators, seven diesel exhaust fluid systems, 15-kV switchgear, two import/export inter-ties, five import-only inter-ties, and 800 square meters of switchgear facility; (2)for construction of a Flightline Hangars Campus, as specified in such funding table, the Secretary of the Air Force may construct 445 square meter of petroleum operations center, 268 square meters of de-icing liquid storage, and 173 square meters of warehouse; and 
(3)for construction of a Lake Campus, as specified in such funding table, the Secretary of the Air Force may construct 240 square meters of softball complex and 270 square meters of morale, welfare, and recreation equipment storage facility; (4)for construction of a Logistics Readiness Squadron Campus, as specified in such funding table, the Secretary of the Air Force may construct 2,536 square meters of warehouse; and 
(5)for construction of a Security Campus, as specified in such funding table, the Secretary of the Air Force may construct 4,218 square meters of operations center and 1,343 square meters of military working dog kennel. (c)Joint Base Langley-Eustis, VirginiaIn the case of the authorization contained in the table in section 2912(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1913) for Joint Base Langley-Eustis, Virginia, for construction of a Dormitory at the installation, as specified in the funding table in section 4603 of such Act (133 Stat. 2104), the Secretary of the Air Force may construct up to 6,720 square meters of dormitory.  
2307.Technical corrections related to authority to carry out certain fiscal year 2020 family housing projects 
(a)Authorization of omitted Spangdahlem Air Base family housing projectUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1869) and available for military family housing functions, the Secretary of the Air Force may carry out the military family housing project to construct 76 housing units at Spangdahlem Air Base, Germany, as specified in the funding table in section 4601 of such Act (133 Stat. 2099). (b)Correction of amount authorized for family housing improvementsSection 2303 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1869) is amended by striking $53,584,000 and inserting $46,638,000 to reflect the amount specified in the funding table in section 4601 of such Act (133 Stat. 2099) for Construction Improvements under Family Housing Construction, Air Force. 
XXIVDefense Agencies Military Construction 
 
Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. 
Sec. 2402. Authorized Energy Resilience and Conservation Investment Program projects. 
Sec. 2403. Authorization of appropriations, Defense Agencies. 
Sec. 2404. Independent study on Western Emergency Refined Fuel Reserves. 
2401.Authorized Defense Agencies construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: Defense Agencies: Inside the United States  StateInstallation or Location Amount  AlabamaAnniston Army Depot$18,000,000 AlaskaFort Greely$48,000,000 ArizonaFort Huachuca$33,728,000 Yuma$49,500,000 CaliforniaBeale Air Force Base$22,800,000 ColoradoFort Carson$15,600,000 CONUS UnspecifiedCONUS Unspecified$14,400,000 FloridaHurlburt Field$83,120,000 Kentucky Fort Knox$69,310,000  New MexicoKirtland Air Force Base$46,600,000 North CarolinaFort Bragg$113,800,000 OhioWright-Patterson Air Force Base$23,500,000 TexasFort Hood$32,700,000 VirginiaJoint Expeditionary Base Little Creek-Fort Story$112,500,000 WashingtonJoint Base Lewis-McChord$21,800,000 Manchester$82,000,000 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amount, set forth in the following table: 
Defense Agencies: Outside the United States 
 
CountryInstallation or LocationAmount 
 
JapanDef Fuel Support Point Tsurumi$49,500,000 
(c)Modification of authority To carry out certain fiscal year 2020 projectIn the case of the authorization contained in the table in section 2401(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1871) for the construction of a backup generator at the Pentagon, Virginia, the Secretary of Defense may replace and upgrade existing generators to obtain additional power generation capacity, as specified in the funding table in section 4601 of that Act (133 Stat. 2095).  (d)Extension of authority To carry out certain fiscal year 2016 project (1)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1145), the authorization set forth in the table in paragraph (2), as provided in section 2401 of that Act (129 Stat. 1157), shall remain in effect until October 1, 2021, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2022, whichever is later. 
(2)TableThe table referred to in paragraph (1) is as follows:  Defense Agencies: Extension of 2016 Project Authorization  State/CountryInstallationProjectAmount  OregonKlamath Falls IAPFuel Facilities$2,500,000 2402.Authorized Energy Resilience and Conservation Investment Program projects (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
ERCIP Projects: Inside the United States 
 
StateInstallation or LocationAmount 
 
AlabamaFort Rucker$24,000,000 
ArkansasEbbing Air National Guard Base$2,600,000 
CaliforniaMarine Corps Air Ground Combat Center Twentynine Palms$11,646,000 
Military Ocean Terminal Concord$29,000,000 
Naval Support Activity Monterey$10,540,000 
Naval Air Weapons Station China Lake$8,950,000 
 District of ColumbiaJoint Base Anacostia-Bolling$44,313,000 
GeorgiaFort Benning$17,000,000 
MarylandNaval Support Activity Bethesda$13,840,000 
Naval Support Activity South Potomac$18,460,000 
MissouriWhiteman Air Force Base$17,310,000 
NevadaCreech Air Force Base$32,000,000 
North CarolinaFort Bragg$6,100,000 
OhioWright-Patterson Air Force Base$35,000,000 
TennesseeMemphis Air National Guard Base$4,780,000 
VirginiaNaval Medical Center Portsmouth$611,000 
Surface Combat Systems Center Wallops Island$9,100,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, for the installation or location outside the United States, and in the amount, set forth in the following table: ERCIP Projects: Outside the United States  CountryInstallation or LocationAmount  ItalyNaval Support Activity Naples$3,490,000 2403.Authorization of appropriations, Defense Agencies (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2020, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments), as specified in the funding table in section 4601. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2401 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 2404.Independent study on Western Emergency Refined Fuel Reserves (a)Independent studyNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretary of Energy, seek to enter into a contract with a Federally funded research and development center under which contract such center shall conduct a study on the feasibility (including costs and benefits) of establishing one or more emergency fuel reserves for refined fuel in the Western United States. 
(b)Elements of studyIn conducting the study referred to in subsection (a), the Federally funded research and development center with which the Secretary enters into a contract under such subsection shall analyze the following: (1)An assessment, in the event of a 30 day-interruption in the capability of oil refineries of the West Coast of the United States, Alaska, and Hawaii to refine petroleum, of— 
(A)the capacity of the Department of Defense to meet defense missions requirements using the Prepositioned War Reserve Requirements of the Department for wartime and peacetime operations through the Prepositioned War Reserve Stock and Operating Stock of the Department;  (B)the military installations or missions otherwise served by such refineries that may have unique or limited connection to refined petroleum supply infrastructure; and 
(C)the capacity of the Strategic Petroleum Reserve and connecting pipeline infrastructure to support requirements of the West Coast area of the United States for petroleum and refined petroleum products. (2)An assessment of the practicability of the storage of military specification fuels and jet fuel stock in long-term storage in a salt cavern, hard-rock storage, or tank or other storage. 
(3)An identification and assessment of various options to provide long-term storage of refined fuels in the Western United States, including through the establishment of one or more Western Emergency Refined Fuel Reserves, including— (A)for the assessment of each option, a proposal for the Federal agency or agencies to be responsible for such option; and  
(B)for the assessment of the establishment of any such Reserve, an estimate of the costs of construction and operation of such Reserve. (c)ReportThe contract under subsection (a) shall require the Federally funded research and development center that conducts the study under the contract to submit to the Secretary of Defense and the Secretary of Energy a report on the results of study. The report shall be so submitted in both classified and unclassified form. 
(d)Submittal to Congress 
(1)In generalNot later than 30 days after the date on which the Secretary of Defense and the Secretary of Energy receive the report under subsection (c), the Secretary of Defense, in consultation with the Secretary of Energy, shall submit to the appropriate committees of Congress the following: (A)The report under subsection (c), unaltered, in both classified and unclassified form. 
(B)Such comments as the Secretary of Defense considers appropriate in light of the report under subsection (c). (2)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— 
(A)the Committee on Armed Services, the Committee on Energy and Natural Resources, and the Committee on Appropriations of the Senate; and (B)the Committee on Armed Services, the Committee on Energy and Commerce, and the Committee on Appropriations of the House of Representatives.  
XXVInternational Programs 
 
Subtitle A—North Atlantic Treaty Organization Security Investment Program 
Sec. 2501. Authorized NATO construction and land acquisition projects. 
Sec. 2502. Authorization of appropriations, NATO. 
Sec. 2503. Execution of projects under the North Atlantic Treaty Organization Security Investment Program. 
Subtitle B—Host Country In-Kind Contributions 
Sec. 2511. Republic of Korea funded construction projects. 
Sec. 2512. Qatar funded construction projects. 
ANorth Atlantic Treaty Organization Security Investment Program 
2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States. 2502.Authorization of appropriations, NATO (a)AuthorizationFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2020, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501 as specified in the funding table in section 4601. 
(b)Authority To recognize NATO authorization amounts as budgetary resources for project executionWhen the United States is designated as the Host Nation for the purposes of executing a project under the NATO Security Investment Program (NSIP), the Department of Defense construction agent may recognize the NATO project authorization amounts as budgetary resources to incur obligations for the purposes of executing the NSIP project.  2503.Execution of projects under the North Atlantic Treaty Organization Security Investment Program (a)In generalSubchapter II of chapter 138 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2350m.Execution of projects under the North Atlantic Treaty Organization Security Investment Program 
(a)Authority To execute projectsWhen the United States is designated as the Host Nation for purposes of executing a project under the North Atlantic Treaty Organization Security Investment Program (in this section referred to as the Program), the Secretary of Defense may accept such designation and carry out such project consistent with the requirements of this section. (b)Project fundingThe Secretary of Defense may fund authorized expenditures of projects accepted under subsection (a) with— 
(1)contributions under subsection (c); (2)appropriations of the Department of Defense for the Program when directed by the North Atlantic Treaty Organization to apply amounts of such appropriations as part of the share of contributions of the United States for the Program; or 
(3)any combination of amounts described in paragraphs (1) and (2). (c)Authority To accept contributions (1)The Secretary of Defense may accept contributions from the North Atlantic Treaty Organization and member nations of the North Atlantic Treaty Organization for the purpose of carrying out a project under subsection (a). 
(2)Contributions accepted under paragraph (1) shall be placed in an account established for the purpose of carrying out the project for which the funds were provided and shall remain available until expended. (3) (A)If contributions are made under paragraph (1) as reimbursement for a project or portion of a project previously completed by the Department of Defense, such contributions shall be credited to— 
(i)the appropriations used for the project or portion thereof, if such appropriations have not yet expired; or (ii)the appropriations for the Program, if the appropriations described in clause (i) have expired. 
(B)Funding credited under subparagraph (A) shall merge with and remain available for the same purposes and duration as the appropriations to which credited. (d)Obligation authorityThe construction agent of the Department of Defense designated by the Secretary of Defense to execute a project under subsection (a) may recognize the North Atlantic Treaty Organization project authorization amounts as budgetary resources to incur obligations against for the purposes of executing the project. 
(e)Insufficient Contributions 
(1)In the event that the North Atlantic Treaty Organization does not agree to contribute funding for all costs necessary for the Department of Defense to carry out a project under subsection (a), including necessary personnel costs of the construction agent designated by the Department of Defense, contract claims, and any conjunctive funding requirements that exceed the project authorization or standards of the North Atlantic Treaty Organization, the Secretary of Defense, upon determination that completion of the project is in the national interest of the United States, may fund such costs, and undertake such conjunctively funded requirements not otherwise authorized by law, using any unobligated funds available among funds appropriated for the Program for military construction. (2)The use of funds under paragraph (1) from appropriations for the Program may be in addition to or in place of any other funding sources otherwise available for the purposes for which those funds are used. 
(f)Authorized expenditures definedIn this section, the term authorized expenditures means project expenses for which the North Atlantic Treaty Organization has agreed to contribute funding.. (b)Clerical amendmentThe table of sections at the beginning of subchapter II of chapter 138 of such title is amended by adding at the end the following new item: 
 
 
2350m. Execution of projects under the North Atlantic Treaty Organization Security Investment Program.. 
(c)Conforming repeals 
(1)2019Section 2502 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2252) is amended— (A)in subsection (a)— 
(i)by striking (a) Authorization.—Funds and inserting Funds; and (ii)by striking the second sentence; and  
(B)by striking subsection (b). (2)2020Section 2502 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1874) is amended— 
(A)in subsection (a), by striking (a) Authorization.—Funds and inserting Funds; and (B)by striking subsection (b).  
BHost Country In-Kind Contributions 
2511.Republic of Korea funded construction projectsPursuant to agreement with the Republic of Korea for required in-kind contributions, the Secretary of Defense may accept military construction projects for the installations or locations in the Republic of Korea, and in the amounts, set forth in the following table: Republic of Korea Funded Construction Projects  ComponentInstallation or LocationProjectAmount  ArmyCamp CarrollSite Development$49,000,000 ArmyCamp HumphreysAttack Reconnaissance Battalion Hangar$99,000,000 ArmyCamp HumphreysHot Refuel Point$35,000,000 NavyCOMROKFLT Naval Base, BusanMaritime Operations Center$26,000,000 Air ForceDaegu Air BaseAGE Facility and Parking Apron$14,000,000 Air ForceKunsan Air BaseBackup Generator Plant$19,000,000 Air ForceOsan Air BaseAircraft Corrosion Control Facility (Phase 3)$12,000,000 Air ForceOsan Air BaseChild Development Center$20,000,000 Air ForceOsan Air BaseRelocate Munitions Storage Area Delta (Phase 1)$84,000,000 Defense-WideCamp HumphreysElementary School$58,000,000 2512.Qatar funded construction projectsPursuant to agreement with the State of Qatar for required in-kind contributions, the Secretary of Defense may accept military construction projects for the installation in the State of Qatar, and in the amounts, set forth in the following table: 
State of Qatar Funded Construction Projects 
 
ComponentInstallation or LocationProjectAmount 
 
Air ForceAl UdeidBillet (A12)$63,000,000 
Air ForceAl UdeidBillet (B12)$63,000,000 
Air ForceAl UdeidBillet (D10)$77,000,000 
Air ForceAl UdeidBillet (009)$77,000,000 
Air ForceAl UdeidBillet (007)$77,000,000 
Air ForceAl UdeidArmory/Mount$7,200,000 
Air ForceAl UdeidBillet (A06)$77,000,000 
Air ForceAl UdeidDining Facility$14,600,000 
Air ForceAl UdeidBillet (BOS)$77,000,000 
Air ForceAl UdeidBillet (B04)$77,000,000 
Air ForceAl UdeidBillet (A04)$77,000,000 
Air ForceAl UdeidBillet (AOS)$77,000,000 
Air ForceAl UdeidDining Facility$14,600,000 
Air ForceAl UdeidMSG (Base Operations Support Facility)$9,300,000 
Air ForceAl UdeidITN (Communications Facility)$3,500,000 
XXVIGuard and Reserve Forces Facilities 
 
Sec. 2601. Authorized Army National Guard construction and land acquisition projects. 
Sec. 2602. Authorized Army Reserve construction and land acquisition projects. 
Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. 
Sec. 2604. Authorized Air National Guard construction and land acquisition projects. 
Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects. 
Sec. 2606. Authorization of appropriations, National Guard and Reserve. 
Sec. 2607. Modification of authority to carry out fiscal year 2020 project in Alabama. 
2601.Authorized Army National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard installations or locations inside the United States, and in the amounts, set forth in the following table: Army National Guard  StateInstallation or LocationAmount  ArizonaTucson$18,100,000 ArkansasFort Chaffee$15,000,000 CaliforniaBakersfield$9,300,000 ColoradoPeterson Air Force Base$15,000,000 IndianaShelbyville$12,000,000 KentuckyFrankfort$15,000,000 MississippiBrandon$10,400,000 NebraskaNorth Platte$9,300,000 New JerseyJoint Base McGuire-Dix-Lakehurst$15,000,000 OhioColumbus$15,000,000 OklahomaArdmore$9,800,000 OregonHermiston$25,035,000 Puerto RicoFort Allen$37,000,000 South CarolinaJoint Base Charleston$15,000,000 TennesseeMcMinnville$11,200,000 TexasFort Worth$13,800,000 UtahNephi$12,000,000 Virgin IslandsSt. Croix$39,400,000 WisconsinAppleton$11,600,000 2602.Authorized Army Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve installations or locations inside the United States, and in the amounts, set forth in the following table: 
Army Reserve 
 
StateInstallation or LocationAmount 
 
Florida Gainesville$36,000,000 
MassachusettsDevens Reserve Forces Training Area$8,700,000 
North CarolinaAsheville$24,000,000 
WisconsinFort McCoy$17,100,000 
2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve installations or locations inside the United States, and in the amounts, set forth in the following table: Navy Reserve and Marine Corps Reserve  StateInstallation or LocationAmount  MarylandReisterstown$39,500,000 MinnesotaNaval Operational Support Center Minneapolis$12,800,000 UtahHill Air Force Base$25,010,000 2604.Authorized Air National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard installations or locations inside the United States, and in the amounts, set forth in the following table: 
Air National Guard 
 
StateInstallation or LocationAmount 
 
AlabamaMontgomery Regional Airport$23,600,000 
GuamJoint Region Marianas$20,000,000  
MarylandJoint Base Andrews$9,400,000 
North DakotaHector International Airport$17,500,000 
TexasJoint Base San Antonio$10,800,000 
2605.Authorized Air Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installation inside the United States, and in the amount, set forth in the following table: Air Force Reserve  StateInstallationAmount  TexasJoint Reserve Base Fort Worth$39,200,000 2606.Authorization of appropriations, National Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2020, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), as specified in the funding table in section 4601. 
2607.Modification of authority to carry out fiscal year 2020 project in AlabamaIn the case of the authorization contained in the table in section 2601 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1875) for Anniston Army Depot, Alabama, for construction of an Enlisted Transient Barracks as specified in the funding table in section 4601 of such Act (133 Stat. 2096), the Secretary of the Army may construct a training barracks at Fort McClellan, Alabama.  XXVIIBase Realignment and Closure Activities  Sec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account. Sec. 2702. Prohibition on conducting additional base realignment and closure (BRAC) round. Sec. 2703. Plan to finish remediation activities conducted by the Secretary of the Army in Umatilla, Oregon. 2701.Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure AccountFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2020, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account established by section 2906 of such Act (as amended by section 2711 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2140)), as specified in the funding table in section 4601.  
2702.Prohibition on conducting additional base realignment and closure (BRAC) roundNothing in this Act shall be construed to authorize an additional Base Realignment and Closure (BRAC) round. 2703.Plan to finish remediation activities conducted by the Secretary of the Army in Umatilla, OregonNot later than 90 days after the date of the enactment of this Act, the Secretary of the Army shall submit to Congress a plan to finish remediation activities conducted by the Secretary in Umatilla, Oregon, by not later than three years after such date of enactment.  
XXVIIIMilitary Construction General Provisions 
 
Subtitle A—Military Construction Program Changes 
Sec. 2801. Modification and clarification of construction authority in the event of a declaration of war or national emergency. 
Sec. 2802. Extension of sunset for annual locality adjustment of dollar thresholds applicable to unspecified minor military construction authorities. 
Sec. 2803. Modification of reporting requirements regarding certain military construction projects and military family housing projects, contracts, and agreements. 
Sec. 2804. Consideration of energy security and energy resilience in life-cycle cost for military construction. 
Sec. 2805. Congressional project authorization required for military construction projects for energy resilience, energy security, and energy conservation. 
Sec. 2806. One-year extension of temporary, limited authority to use operation and maintenance funds for construction projects in certain areas outside the United States. 
Sec. 2807. Responsibility of Navy for military construction requirements for certain Fleet Readiness Centers. 
Subtitle B—Military Family Housing Reforms 
Sec. 2811. Modifications and technical corrections related to military housing privatization reform. 
Sec. 2812. Repeal of authority to lease substandard family housing units to members of the uniformed services. 
Sec. 2813. Expenditure priorities in using Department of Defense Family Housing Improvement Fund. 
Sec. 2814. Availability of information regarding assessment of performance metrics for contracts for provision or management of privatized military housing. 
Sec. 2815. Requirement that Secretary of Defense implement recommendations relating to military family housing contained in report by Inspector General of Department of Defense. 
Sec. 2816. Promulgation of guidance to facilitate return of military families displaced from privatized military housing. 
Sec. 2817. Promulgation of guidance on relocation of residents of military housing impacted by presence of mold. 
Sec. 2818. Expansion of uniform code of basic standards for privatized military housing and hazard and habitability inspection and assessment requirements to Government-owned and Government-controlled military family housing. 
Subtitle C—Real Property and Facilities Administration 
Sec. 2821. Acceptance of property by military service academies, professional military education schools, and military museums subject to naming-rights condition. 
Sec. 2822. Codification of reporting requirements regarding United States overseas military enduring locations and contingency locations. 
Sec. 2823. Promotion of energy resilience and energy security in privatized utility systems. 
Sec. 2824. Vesting exercise of discretion with Secretaries of the military departments regarding entering into longer-term contracts for utility services. 
Sec. 2825. Use of on-site energy production to promote military installation energy resilience and energy security. 
Sec. 2826. Improved electrical metering of Department of Defense infrastructure supporting critical missions. 
Sec. 2827. Improving water management and security on military installations. 
Sec. 2828. Prohibition relating to closure or return to host nation of existing military installations, infrastructure, or real property in Europe. 
Subtitle D—Land Conveyances 
Sec. 2831. Land conveyance, Camp Navajo, Arizona. 
Sec. 2832. Modification of land exchange involving Naval Industrial Reserve Ordnance Plant, Sunnyvale, California. 
Sec. 2833. Land conveyance, Sharpe Army Depot, Lathrop, California. 
Sec. 2834. Land exchange, San Bernardino County, California. 
Sec. 2835. Land conveyance, Over-the-Horizon Backscatter Radar System receiving station, Modoc County, California. 
Sec. 2836. Transfer of administrative jurisdiction, Naval Support Activity Panama City, Florida, parcel. 
Sec. 2837. Lease extension, Bryan Multi-Sports Complex, Wayne County, North Carolina. 
Sec. 2838. Land conveyances, Milan Army Ammunition Plant, Tennessee. 
Subtitle E—Military Land Withdrawals 
Sec. 2841. Renewal of land withdrawal and reservation to benefit Naval Air Facility, El Centro, California. 
Sec. 2842. Renewal of Fallon Range Training Complex land withdrawal and reservation. 
Sec. 2843. Renewal of Nevada Test and Training Range land withdrawal and reservation. 
Sec. 2844. Establishment of interagency committees on joint use of certain land withdrawn from appropriation under public land laws. 
Subtitle F—Asia-Pacific and Indo-Pacific Issues 
Sec. 2851. Change to biennial reporting requirement for Interagency Coordination Group of Inspectors General for Guam Realignment. 
Sec. 2852. Additional exception to restriction on development of public infrastructure in connection with realignment of Marine Corps forces in Asia-Pacific region. 
Sec. 2853. Development of master plan for infrastructure to support rotational Armed Forces in Australia. 
Sec. 2854. Bulk fuel management in United States Indo-Pacific Command Area of Responsibility. 
Subtitle G—Authorized Pilot Programs 
Sec. 2861. Pilot program to authorize use of cost savings realized from intergovernmental services agreements for installation-support services. 
Sec. 2862. Department of Defense pilot program to evaluate expansion of land exchange authority. 
Sec. 2863. Pilot program to support combatant command military construction priorities. 
Sec. 2864. Pilot program to test use of emergency diesel generators in a microgrid configuration at certain military installations. 
Sec. 2865. Pilot program to authorize additional military construction projects for child development centers at military installations. 
Sec. 2866. Department of the Army pilot program for development and use of online real estate inventory tool. 
Subtitle H—Miscellaneous Studies and Reports 
Sec. 2871. Reports regarding decision-making process used to locate or relocate major headquarters and certain military units and weapon systems. 
Sec. 2872. Report on effect of noise restrictions on military installations and operations and development and implementation of noise mitigation measures. 
Sec. 2873. Study and report regarding continued need for protected aircraft shelters in Europe and status of United States air base resiliency in Europe. 
Subtitle I—Other Matters 
Sec. 2881. Military construction infrastructure and weapon system synchronization for Ground Based Strategic Deterrent. 
Sec. 2882. Defense Community Infrastructure Program. 
Sec. 2883. Consideration of certain military family readiness issues in making basing decisions associated with certain military units and major headquarters. 
Sec. 2884. Department of Defense policy for regulation in military communities of dangerous dogs kept as pets. 
AMilitary Construction Program Changes 
2801.Modification and clarification of construction authority in the event of a declaration of war or national emergency 
(a)Limitation on amount of funds available for national emergencySection 2808 of title 10, United States Code, is amended— (1)by redesignating subsections (b) and (c) as subsections (e) and (f), respectively; and 
(2)by inserting after subsection (a) the following new subsection:  (c)Limitation on amount of funds available for national emergency (1)Except as provided in paragraph (2), in the event of a declaration by the President of a national emergency in which the construction authority described in subsection (a) is used, the total cost of all military construction projects undertaken using that authority during the national emergency may not exceed $500,000,000. 
(2)In the event of a national emergency declaration in which the construction authority described in subsection (a) will be used only within the United States, the total cost of all military construction projects undertaken using that authority during the national emergency may not exceed $100,000,000.. (b)Additional conditions on source of fundsSection 2808(a) of title 10, United States Code, is amended by striking the second sentence and inserting the following new subsection: 
 
(b)Conditions on sources of fundsA military construction project to be undertaken using the construction authority described in subsection (a) may be undertaken only within the total amount of funds that have been appropriated for military construction, excluding funds appropriated for family housing, that— (1)remain unobligated as of the date on which the first contract would be entered into in support of the national emergency declaration described in subsection (a); and 
(2)are available because the military construction project for which the funds were appropriated— (A)has been canceled; or 
(B)has reduced costs as a result of project modifications or other cost savings.. (c)Waiver of other provisions of lawSection 2808 of title 10, United States Code, is amended by inserting after subsection (c), as added by subsection (a), the following new subsection: 
 
(d)Waiver of other provisions of law in event of national emergencyIn the event of a declaration by the President of a national emergency in which the construction authority described in subsection (a) is used, the authority provided by such subsection to waive or disregard another provision of law that would otherwise apply to a military construction project authorized by this section may be used only if— (1)such other provision of law does not provide a means by which compliance with the requirements of the law may be waived, modified, or expedited; and 
(2)the Secretary of Defense determines that the nature of the national emergency necessitates the noncompliance with the requirements of the law.. (d)Additional notification requirementsSubsection (e) of section 2808 of title 10, United States Code, as redesignated by subsection (a)(1), is amended— 
(1)by striking of the decision and all that follows through the end of the subsection and inserting the following:  of the following: 
(A)The reasons for the decision to use the construction authority described in subsection (a), including, in the event of a declaration by the President of a national emergency, the reasons why use of the armed forces is required in response to the declared national emergency. (B)The construction projects to be undertaken using the construction authority described in subsection (a), including, in the event of a declaration by the President of a national emergency, an explanation of how each construction project directly supports the immediate security, logistical, or short-term housing and ancillary supporting facility needs of the members of the armed forces used in the national emergency. 
(C)The estimated cost of the construction projects to be undertaken using the construction authority described in subsection (a), including the cost of any real estate action pertaining to the construction projects, and certification of compliance with the funding conditions imposed by subsections (b) and (c). (D)Any determination made pursuant to subsection (d)(2) to waive or disregard another provision of law to undertake any construction project using the construction authority described in subsection (a). 
(E)The military construction projects, including any ancillary supporting facility projects, whose cancellation, modification, or other cost savings result in funds being available to undertake construction projects using the construction authority described in subsection (a) and the possible impact of the cancellation or modification of such military construction projects on military readiness and the quality of life of members of the armed forces and their dependents.; and (2)by adding at the end the following new paragraph: 
 
(2)In the event of a declaration by the President of a national emergency in which the construction authority described in subsection (a) is used, a construction project to be undertaken using such construction authority may be carried out only after the end of the five-day period beginning on the date the notification required by paragraph (1) is received by the congressional defense committees.. (e)Clerical AmendmentsSection 2808 of title 10, United States Code, is further amended— 
(1)in subsection (a), by inserting Construction authorized.— after (a); (2)in subsection (e), as redesignated by subsection (a)(1), by inserting Notification requirement.—(1) after (e); and 
(3)in subsection (f), as redesignated by subsection (a)(1), by inserting Termination of authority.— after (f). (f)Exception for pandemic mitigation and response projectsSubsections (b), (c), (d) of section 2808 of title 10, United States Code, as added by this section, shall not apply to a military construction project commenced under the authority of subsection (a) of such section 2808 during the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)) if the Secretary of Defense determines that the military construction project will directly support pandemic mitigation and response efforts of health care providers or support members of the Armed Forces directly participating in such pandemic mitigation and response efforts. Subsection (e) of section 2808 of title 10, United States Code, as redesignated by subsection (a)(1) and amended by subsection (d) of this section, shall still apply to any such military construction project. 
2802.Extension of sunset for annual locality adjustment of dollar thresholds applicable to unspecified minor military construction authoritiesSection 2805(f)(3) of title 10, United States Code, is amended by striking 2022 and inserting 2027. 2803.Modification of reporting requirements regarding certain military construction projects and military family housing projects, contracts, and agreements (a)Cost-increase reports; elimination of submission to Comptroller GeneralSection 2853(f) of title 10, United States Code, is amended— 
(1)in paragraphs (1) and (3), by striking and the Comptroller General of the United States; and (2)by striking paragraph (6). 
(b)Synchronization of notification requirementsSection 2853(c)(1) of title 10, United States Code, is amended by inserting after cost increase in the matter preceding subparagraph (A) the following: (subject to subsection (f)). (c)Delegation and scope of housing privatization reporting requirementSection 2884(a) of title 10, United States Code, is amended— 
(1)in paragraph (1)— (A)in the matter preceding the subparagraphs, by striking The Secretary of Defense and inserting The Secretary concerned; and 
(B)in subparagraph (A)— (i)by inserting or agreement after each contract; and 
(ii)by striking that the Secretary proposes to solicit; (2)in paragraph (2)— 
(A)in the matter preceding the subparagraphs, by striking For each proposed contract, conveyance, or lease described in paragraph (1), the report required by such paragraph and inserting A report required by paragraph (1); and (B)by inserting agreement, after contract, each place it appears; and 
(3)in paragraph (3), by inserting or agreement after contract each place it appears. 2804.Consideration of energy security and energy resilience in life-cycle cost for military construction (a)In generalChapter 169 of title 10, United States Code, is amended by inserting after section 2815 the following new section: 
 
2816.Consideration of energy security and energy resilience in life-cycle cost for military construction 
(a)In general 
(1)The Secretary concerned, when evaluating the life-cycle designed cost of a covered military construction project, shall include as a facility requirement the long-term consideration of energy security and energy resilience that would ensure that the resulting facility is capable of continuing to perform its missions, during the life of the facility, in the event of a natural or human-caused disaster, an attack, or any other unplanned event that would otherwise interfere with the ability of the facility to perform its missions. (2)A facility requirement under paragraph (1) shall not be weighed, for cost purposes, against other facility requirements in determining the design of the facility. 
(b)Inclusion in the building life-cycle cost programThe Secretary shall include the requirements of subsection (a) in applying the latest version of the building life-cycle cost program, as developed by the National Institute of Standards and Technology, to consider on-site distributed energy assets in a building design for a covered military construction project. (c)Covered military construction project defined (1)In this section, the term covered military construction project means a military construction project for a facility that is used to perform critical functions during a natural or human-caused disaster, an attack, or any other unplanned event. 
(2)For purposes of paragraph (1), the term facility includes at a minimum any of the following: (A)Operations centers. 
(B)Nuclear command and control facilities. (C)Integrated strategic and tactical warning and attack assessment facilities. 
(D)Continuity of government facilities. (E)Missile defense facilities. 
(F)Air defense facilities. (G)Hospitals. 
(H)Armories and readiness centers of the National Guard. (I)Communications facilities. 
(J)Satellite and missile launch and control facilities.. (b)Clerical amendmentThe table of sections at the beginning of subchapter I of chapter 169 of title 10, United States Code, is amended by inserting after the item relating to section 2815 the following new item: 
 
 
2816. Consideration of energy security and energy resilience in life-cycle cost for military construction.. 
2805.Congressional project authorization required for military construction projects for energy resilience, energy security, and energy conservation 
(a)Replacement of notice and wait authoritySection 2914 of title 10, United States Code, is amended to read as follows:  2914.Military construction projects for energy resilience, energy security, and energy conservation (a)Project authorization requiredThe Secretary of Defense may carry out such military construction projects for energy resilience, energy security, and energy conservation as are authorized by law, using funds appropriated or otherwise made available for that purpose. 
(b)Submission of project proposals 
(1)As part of the Department of Defense Form 1391 submitted to the appropriate committees of Congress for a military construction project covered by subsection (a), the Secretary of Defense shall include the following information: (A)The project title. 
(B)The location of the project. (C)A brief description of the scope of work. 
(D)The original project cost estimate and the current working cost estimate, if different. (E)Such other information as the Secretary considers appropriate. 
(2)In the case of a military construction project for energy conservation, the Secretary also shall include the following information: (A)The original expected savings-to-investment ratio and simple payback estimates and measurement and verification cost estimate. 
(B)The most current expected savings-to-investment ratio and simple payback estimates and measurement and verification plan and costs. (C)A brief description of the measurement and verification plan and planned funding source. 
(3)In the case of a military construction project for energy resilience or energy security, the Secretary also shall include the rationale for how the project would enhance mission assurance, support mission critical functions, and address known vulnerabilities. (c)Application to military construction projectsThis section shall apply to military construction projects covered by subsection (a) for which a Department of Defense Form 1391 is submitted to the appropriate committees of Congress in connection with the budget of the Department of Defense for fiscal year 2023 and thereafter.. 
(b)Clerical amendmentThe table of sections at the beginning of subchapter I of chapter 173 of title 10, United States Code, is amended by striking the item relating to section 2914 and inserting the following new item:   2914. Military construction projects for energy resilience, energy security, and energy conservation.. 2806.One-year extension of temporary, limited authority to use operation and maintenance funds for construction projects in certain areas outside the United States (a)Extension of authoritySubsection (h) of section 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as most recently amended by section 2807(a) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. 2264), is further amended— 
(1)in paragraph (1), by striking December 31, 2020 and inserting December 31, 2021; and (2)paragraph (2), by striking fiscal year 2021 and inserting fiscal year 2022. 
(b)Continuation of limitation on use of authoritySubsection (c) of section 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as most recently amended by section 2807(b) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. 2264), is further amended— (1)by striking either and inserting each; and 
(2)by inserting after the first paragraph (2) the following new subparagraph:  (C)The period beginning October 1, 2020, and ending on the earlier of December 31, 2021, or the date of the enactment of an Act authorizing funds for military activities of the Department of Defense for fiscal year 2022.. 
(c)Technical correctionsSubsection (c) of section 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as most recently amended by section 2807(b) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. 2264) and subsection (b) of this section, is further amended— (1)by redesignating the second paragraph (1) as subparagraph (A); and 
(2)by redesignating the first paragraph (2) as subparagraph (B). 2807.Responsibility of Navy for military construction requirements for certain Fleet Readiness CentersThe Navy shall be responsible for programming, requesting, and executing any military construction requirements related to any Fleet Readiness Center that is a tenant command at a Marine Corps installation. 
BMilitary Family Housing Reforms 
2811.Modifications and technical corrections related to military housing privatization reform 
(a)Chief Housing Officer oversight responsibilities 
(1)Oversight of all military housingSection 2890a of title 10, United States Code, is amended— (A)in subsection (a)(1), by striking housing units and inserting family housing and military unaccompanied housing under the jurisdiction of the Department of Defense or acquired or constructed under subchapter IV of this chapter (in this section referred to as covered housing units); and 
(B)in subsection (b)(1)— (i)in the matter preceding subparagraph (A), by striking housing under subchapter IV and this subchapter and inserting covered housing units; and 
(ii)in subparagraphs (A) and (B), by inserting covered before housing units both places it appears.  (2)Section headingThe heading of section 2890a of title 10, United States Code, is amended by inserting before Chief Housing Officer the following Supervision of military housing by. 
(3)Transfer and redesignation of sectionSection 2890a of title 10, United States Code, as amended by paragraphs (1) and (2)— (A)is transferred to appear after section 2851 of such title; and 
(B)is redesignated as section 2851a. (b)Rights and responsibilities of tenants of housing unitsSection 2890 of title 10, United States Code, is amended— 
(1)in subsection (b)(15), by striking and held in escrow; (2)in subsection (e)(2), in the matter preceding subparagraph (A), by inserting a before landlord; and 
(3)in subsection (f), by striking paragraph (2) and inserting the following new subsection:  (2)Paragraph (1) shall not apply to a nondisclosure agreement executed— 
(A)as part of the settlement of litigation; or (B)to avoid litigation if the tenant has retained legal counsel or has sought military legal assistance under section 1044 of this title.. 
(c)Contracts for provision of housing unitsSection 2891(e) of title 10, United States Code, is amended— (1)in paragraph (1)— 
(A)in the matter preceding subparagraph (A), by inserting unit after different housing; and (B)in subparagraph (B), by inserting the before tenant; and 
(2)in paragraph (2)(B), by inserting the before tenant; (d)Management of housing unitsSection 2891a of title 10, United States Code, is amended— 
(1)by adding a period at the end of subsection (b)(2); (2)in subsection (d), by striking paragraph (11) and inserting the following new paragraph: 
 
(11)Upon request by a prospective tenant, a landlord providing a housing unit shall ensure that the needs of enrollees in the Exceptional Family Member Program, or any successor program, are considered in assigning the prospective tenant to a housing unit provided by the landlord.; and (3)in subsection (e)(2)(B) by striking the any and inserting any. 
(e)Tenant access to maintenance informationSection 2892a of title 10, United States Code, is amended by striking the text of such section and inserting the following:  (a)Maintenance Information for prospective tenantsThe Secretary concerned shall require each eligible entity or subsequent landlord that offers for lease a housing unit to provide to a prospective tenant of the housing unit— 
(1)not later than five business days before the prospective tenant is asked to sign the lease, a summary of maintenance conducted with respect to that housing unit for the previous seven years; and (2)not later than two business days after the prospective tenant requests additional information regarding maintenance conducted with respect to that housing unit during such period, all information possessed by the eligible entity or subsequent landlord regarding such maintenance conducted during such period. 
(b)Maintenance Information for existing tenantsA tenant of a housing unit who did not receive maintenance information described in subsection (a) regarding that housing unit while a prospective tenant may request such maintenance information and shall receive such maintenance information not later than five business days after the making the request. (c)Maintenance definedIn the section, the term maintenance includes any renovations of the housing unit during the period specified in subsection (a)(1).. 
(f)Treatment of certain incentive feesSection 2893 of title 10, United States Code, is amended by striking propensity for and inserting pattern of. (g)Landlord-tenant dispute resolution processSection 2894 of title 10, United States Code, is amended— 
(1)in subsection (b), by adding at the end the following new paragraph:  (6)The dispute resolution process shall require the installation or regional commander (as the case may be) to record each dispute in the complaint database established under section 2894a of this title.; 
(2)in subsection (c)— (A)in paragraph (1), in the matter preceding subparagraph (A), by striking 24 hours and inserting two business days; 
(B)in paragraph (3)— (i)by inserting business before days; and 
(ii)by inserting , such office before shall complete; (C)in paragraph (4), in the matter preceding subparagraph (A), by inserting , at a minimum, before the following persons; 
(D)in paragraph (5), by inserting calendar before days both places it appears; and (E)by striking paragraph (6) and inserting the following new paragraph: 
 
(6)Except as provided in paragraph (5)(B), a final decision shall be transmitted to the tenant, landlord, and the installation or regional commander (as the case may be) not later than 30 calendar days after the request was submitted.; and (3)by striking subsections (d) and (e) and inserting the following new subsections: 
 
(d)Effect of Failure to Comply With Decision 
(1)If the final decision rendered under subsection (c) for resolution of a landlord-tenant dispute includes instructions for the landlord responsible for the housing unit to further remediate the housing unit, the decision shall specify a reasonable period of time, but not less than 10 business days, for the landlord to complete the remediation. (2)If the landlord does not remediate the issues before the end of the time period specified in the final decision in a manner consistent with the instructions contained in the decision, any amounts payable to the landlord for the housing unit shall be reduced by 10 percent for each period of five calendar days during which the issues remain unremediated. 
(e)Request to Withhold Payments During Resolution Process 
(1)As part of the submission of a request for resolution of a landlord-tenant dispute through the dispute resolution process regarding maintenance guidelines or procedures or habitability, the tenant may request that all or part of the payments described in paragraph (3) for lease of the housing unit be segregated and not used by the property owner, property manager, or landlord pending completion of the dispute resolution process. (2)The amount allowed to be withheld under paragraph (1) shall be limited to amounts associated with the period during which— 
(A)the landlord has not met maintenance guidelines and procedures established by the Department of Defense, either through contract or otherwise; or (B)the housing unit is uninhabitable according to State and local law for the jurisdiction in which the housing unit is located. 
(3)This subsection applies to the following: (A)Any basic allowance for housing payable to the tenant (including for any dependents of the tenant in the tenant’s household) under section 403 of title 37. 
(B)All or part of any pay of a tenant subject to allotment as described in section 2882(c) of this title.. (h)Annual assessment of the dispute resolution processParagraph (10) of section 2884(c) of title 10, United States Code, is amended to read as follows: 
 
(10)An assessment of the dispute resolution process under section 2894(c) of this title, which shall include a list of dispute resolution cases by installation and the final outcome of each case.. (i)Payment authoritySection 606(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2871 note), as amended by section 3036 of the Military Construction Authorization Act for Fiscal Year 2020 (division B of Public Law 116–92; 133 Stat. 1938), is further amended— 
(1)in paragraph (1)(A), by inserting monthly before payments; (2)in paragraph (2)(A), by striking payments to and all that follows through subparagraph (C) and inserting monthly payments, under such terms and in such amounts as determined by the Secretary, to one of more lessors responsible for underfunded MHPI housing projects identified pursuant to subparagraph (C) under the jurisdiction of the Secretary; and 
(3)in paragraph (3)(B), by inserting that before require. (j)Suspension of resident energy conservation programSection 3063(b) of the Military Construction Authorization Act for Fiscal Year 2020 (division B of Public Law 116–92; 133 Stat. 1947; 10 U.S.C. 2867 note) is amended— 
(1)by inserting covered by a program suspended under subsection (a) after privatized military housing the first place it appears; and (2)by striking on the installation military housing unit. 
(k)Clerical amendments 
(1)Chief Housing Officer 
(A)AdditionThe table of sections at the beginning of subchapter III of chapter 169 of title 10, United States Code, is amended by inserting after the item relating to section 2851 the following new item:   2851a. Supervision of military housing by Chief Housing Officer.. (B)RepealThe table of sections at the beginning of subchapter V of chapter 169 of title 10, United States Code, is amended by striking the item relating to section 2890a. 
(2)Disclosure of personally identifiable informationThe table of sections at the beginning of subchapter V of chapter 169 of title 10, United States Code, is amended by striking the item relating to section 2892b and inserting the following new item:   2892b. Prohibition on requirement to disclose personally identifiable information in requests for certain maintenance.. 2812.Repeal of authority to lease substandard family housing units to members of the uniformed services (a)RepealSection 2830 of title 10, United States Code, is repealed. 
(b)Clerical amendmentThe table of sections at the beginning of subchapter II of chapter 169 of title 10, United States Code, is amended by striking the item relating to section 2830. 2813.Expenditure priorities in using Department of Defense Family Housing Improvement Fund (a)In generalSection 2883(d)(1) of title 10, United States Code, is amended— 
(1)by inserting (A) after (1); and (2)by adding at the end the following new subparagraph: 
 
(B)The Secretary of Defense shall require that eligible entities receiving amounts from the Department of Defense Family Housing Improvement Fund prioritize the use of such amounts for expenditures related to asset recapitalization, operating expenses, and debt payments before other program management-incentive fee expenditures. In the case of asset recapitalization, the primary purpose of the expenditures must be to sustain existing housing units owned or managed by the eligible entity or for which the eligible entity is otherwise responsible.. (b)Effective dateThe requirements set forth in subparagraph (B) of section 2883(d)(1) of title 10, United States Code, as added by subsection (a), shall apply to appropriate legal documents entered into or renewed on or after the date of the enactment of this Act between the Secretary of a military department and a landlord regarding privatized military housing. In this subsection, the terms landlord and privatized military housing have the meanings given those terms in section 3001(a) of the Military Construction Authorization Act for Fiscal Year 2020 (division B of Public Law 116–92; 133 Stat. 1916; 10 U.S.C. 2821 note). 
2814.Availability of information regarding assessment of performance metrics for contracts for provision or management of privatized military housing 
(a)Availability of performance metrics assessments; method of providingSection 2891c(b) of title 10, United States Code, is amended— (1)in the subsection heading, by inserting performance metrics and before use of incentive fees; and 
(2)in paragraph (1), by striking shall publish, on a publicly accessible website, information and inserting the following:  shall make available, upon request of a tenant, at the applicable installation housing office the following: 
(A)An assessment of the indicators underlying the performance metrics for each contract for the provision or management of housing units to ensure such indicators adequately measure the condition and quality of each housing unit covered by the contract. (B)Information. 
(b)Description of indicators underlying performance metricsSection 2891c(b) of title 10, United States Code, is further amended— (1)by redesignating paragraph (2) as paragraph (3); and 
(2)by inserting after paragraph (1) the following new paragraph (2):  (2) (A)For purposes of paragraph (1)(A), the indicators underlying the performance metrics for a contract for the provision or management of housing units shall measure at a minimum the following: 
(i)Tenant satisfaction. (ii)Maintenance management. 
(iii)Safety. (iv)Financial management. 
(B)An assessment required to be made available under paragraph (1)(A) shall include a detailed description of each indicator underlying the performance metrics, including the following information: (i)The limitations of available survey data. 
(ii)How tenant satisfaction and maintenance management is calculated. (iii)Whether any relevant data is missing.. 
(c)Conforming amendmentsParagraph (3) of section 2891c(b) of title 10, United States Code, as redesignated by subsection (b)(1), is amended— (1)by striking paragraph (1) and inserting paragraph (1)(B); and 
(2)by striking each contract and inserting each contract for the provision or management of housing units. (d)Clerical amendments (1)Section headingThe heading of section 2891c of title 10, United States Code, is amended to read as follows: 
 
2891c.Transparency regarding finances and performance metrics. 
(2)Table of sectionsThe table of sections at the beginning of subchapter V of chapter 169 of title 10, United States Code, is amended by striking the item relating to section 2891c and inserting the following new item:   2891c. Transparency regarding finances and performance metrics.. 2815.Requirement that Secretary of Defense implement recommendations relating to military family housing contained in report by Inspector General of Department of DefenseNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall implement the recommendations of the Inspector General of the Department of Defense contained in the report of the Inspector General dated April 30, 2020, and entitled Evaluation of the DoD's Management of Health and Safety Hazards in Government-Owned and Government-Controlled Military Family Housing. 
2816.Promulgation of guidance to facilitate return of military families displaced from privatized military housing 
(a)Guidance requiredThe Secretary of Defense shall promulgate guidance for commanders of military installations and installation housing management offices to assist such commanders and offices in facilitating and managing the relocation and return of tenants of privatized military housing when tenants are displaced from such housing— (1)as a result of an environmental hazard or other damage adversely affecting the habitability of the privatized military housing; or 
(2)during remediation or repair activities in response to the hazard or damages. (b)Financial impact of displacementAs part of the promulgation of the guidance, the Secretary of Defense shall consider— 
(1)the extent to which displaced tenants of privatized military housing under the circumstances described in subsection (a) incur relocation, per diem, or similar expenses as a direct result of such displacement that are not covered by a landlord, insurance, or claims process; and (2)the feasibility of providing reimbursement for uncovered expenses. 
(c)ConsultationThe Secretary of Defense shall promulgate the guidance in consultation with the Secretaries of the military departments, the Chief Housing Officer, landlords, and other interested persons. (d)ImplementationThe Secretaries of the military departments shall be responsible for implementation of the guidance at military installations under the jurisdiction of the Secretary concerned, while recognizing that the guidance cannot anticipate every situation in which tenants of privatized military housing must be displaced from such housing under the circumstances described in subsection (a). 
(e)DefinitionsIn this section, the terms landlord, privatized military housing, and tenant have the meanings given those terms in section 3001(a) of the Military Construction Authorization Act for Fiscal Year 2020 (division B of Public Law 116–92; 133 Stat. 1916; 10 U.S.C. 2821 note). 2817.Promulgation of guidance on relocation of residents of military housing impacted by presence of moldAs part of the process developed by the Secretary of Defense pursuant to section 3053 of the Military Construction Authorization Act for Fiscal Year 2020 (division B of Public Law 116–92; 133 Stat. 1943; 10 U.S.C. 2821 note) to identify, record, and resolve environmental health hazards in military housing, the Secretary shall promulgate guidance regarding situations in which the presence of mold in a unit of housing under the jurisdiction of the Department of Defense (including privatized military housing) is an emergency situation requiring the relocation of the residents of the unit. 
2818.Expansion of uniform code of basic standards for privatized military housing and hazard and habitability inspection and assessment requirements to Government-owned and Government-controlled military family housing 
(a)Uniform code of basic standards for military housingThe Secretary of Defense shall expand the uniform code of basic housing standards for safety, comfort, and habitability for privatized military housing established pursuant to section 3051(a) of the Military Construction Authorization Act for Fiscal Year 2020 (division B of Public Law 116–92; 133 Stat. 1941; 10 U.S.C. 2871 note) to include Government‑owned and Government‑controlled military family housing located inside or outside the United States and occupied by members of the Armed Forces. (b)Inspection and assessment planThe Secretary of Defense shall expand the Department of Defense housing inspection and assessment plan prepared pursuant to section 3051(b) of the Military Construction Authorization Act for Fiscal Year 2020 (division B of Public Law 116–92; 133 Stat. 1941; 10 U.S.C. 2871 note) to include Government‑owned and Government‑controlled military family housing located inside or outside the United States and occupied by members of the Armed Forces and commence inspections and assessments of such military family housing pursuant to the plan. 
CReal Property and Facilities Administration 
2821.Acceptance of property by military service academies, professional military education schools, and military museums subject to naming-rights condition 
(a)Authority to accept personal property subject to conditionSection 2601(e) of title 10, United States Code, is amended— (1)in the subsection heading, by striking Real; 
(2)in paragraph (1), by inserting or personal after real both places it appears; and (3)in paragraph (3)(B), by inserting or personal after real. 
(b)Eligible recipientsSection 2601(e) of title 10, United States Code, is further amended— (1)in paragraph (1), by striking the United States Military Academy, the Naval Academy, the Air Force Academy, or the Coast Guard Academy and inserting an eligible entity; and 
(2)by adding at the end the following new paragraph:  (5)In this subsection, the term eligible entity means each of the following: 
(A)The United States Military Academy, the Naval Academy, the Air Force Academy, and the Coast Guard Academy. (B)The professional military education schools listed in section 2162(d) of this title and the Defense Acquisition University. 
(C)A military museum.. 2822.Codification of reporting requirements regarding United States overseas military enduring locations and contingency locations (a)Inclusion of information in existing annual reportSection 2687a(a) of title 10, United States Code, is amended— 
(1)in the subsection heading, by striking Master Plans and inserting overseas military locations; (2)in paragraph (1), by striking subparagraph (B) and inserting the following new subparagraph: 
 
(B)the status of overseas military locations, whether such a location is designated as an enduring location or contingency location.; and (3)by striking paragraph (2) and inserting the following new paragraphs: 
 
(2)To satisfy the reporting requirement specified in paragraph (1)(B), a report under paragraph (1) shall contain the following: (A)A list of overseas military locations. For any overseas military location established during the previous fiscal year, the reasons for the establishment of the overseas military location. 
(B)A description of the strategic goal and operational requirements supported by each overseas military location. (C)A list of each construction or facility improvement project carried out by the Department of Defense regardless of the funding source, and each construction or facility improvement project accepted as a payment-in-kind, at overseas military locations during the previous fiscal year if the construction or facility improvement project was not specifically authorized in a Military Construction Authorization Act or congressional notice of the construction or facility improvement project was not provided by another means. Each construction or facility improvement project on the list shall be delineated by project location, project title or description, project cost, including costs covered by the host country, and authority used to undertake the project. 
(D)For each overseas military location first designated as an enduring location in one of the previous two required reports, a list of required construction and facility improvement projects anticipated to be carried out by the Department of Defense directly or through the acceptance of payments-in-kind during the fiscal year in which the report is submitted and the next four fiscal years. Each construction or facility improvement project on the list shall be delineated by project location, project title or description, estimated project cost, including costs anticipated to be covered by the host country, and authority to be used to undertake the project. (E)An overview of any annual lease or access costs to the United States for each overseas military location designated as an enduring location. 
(F)A description of any plans to transition an existing contingency overseas military location to an enduring overseas military location, or to upgrade or downgrade the designation of an existing enduring or contingency overseas military location, during the fiscal year in which the report is submitted. (G)A list of any overseas military locations that, during the previous fiscal year, were transferred to the control of security forces of the host country or another military force, closed, or for any other reason no longer used by the armed forces, including a summary of any costs associated with the transfer or closure of the overseas military location. 
(H)A summary of any force protection risks identified for cooperative security locations and contingency locations, the actions proposed to mitigate such risks, and the resourcing and implementation plan to implement the mitigation actions. (I)Such other such matters related to overseas military locations as the Secretary of Defense considers appropriate. 
(3) In this subsection: (A) (i)The term overseas military location covers both enduring locations and contingency locations established outside the United States. 
(ii)An enduring location is primarily characterized either by the presence of permanently assigned United States forces with robust infrastructure and quality of life amenities to support that presence, by the sustained presence of allocated United States forces with infrastructure and quality of life amenities consistent with that presence, or by the periodic presence of allocated United States forces with little or no permanent United States military presence or controlled infrastructure. Enduring locations include main operating bases, forward operating sites, and cooperative security locations. (iii)A contingency location refers to a location outside of the United States that is not covered by subparagraph (B), but that is used by United States forces to support and sustain operations during named and unnamed contingency operations or other operations as directed by appropriate authority and is categorized by mission life-cycle requirements as initial, temporary, or semi-permanent. 
(B) 
(i)The term construction or facility improvement project includes any construction, development, conversion, or extension of a building, structure, or other improvement to real property carried out at an overseas military location, whether to satisfy temporary or permanent requirements, and any acquisition of land for an overseas military location. (ii)The term does not include repairs to a building, structure, or other improvement to real property, unless the building, structure, or other improvement cannot effectively be used for its designated functional purpose in the absence of the repairs. 
(4)The Secretary of Defense shall prepare the report under paragraph (1) in coordination with the Under Secretary of Defense for Policy and the Under Secretary of Defense for Acquisition and Sustainment. (5)A report under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex as necessary.. 
(b)Conforming and Clerical Amendments 
(1)Conforming amendmentsSection 2687a(e)(2) of title 10, United States Code, is amended by striking host nation both places it appears and inserting host country. (2)Section headingThe heading of section 2687a of title 10, United States Code, is amended to read as follows: 
 
2687a.Overseas base closures and realignments and status of United States overseas military locations. 
(3)Table of sectionsThe table of sections at the beginning of chapter 159 of title 10, United States Code, is amended by striking the item relating to section 2687a and inserting the following new item:   2687a. Overseas base closures and realignments and status of United States overseas military locations.. (c)Temporary continuation of superceded reporting requirementUntil the Secretary of Defense submits the first report required by section 2687a(a) of title 10, United States Code, that includes the information required by paragraph (2) of such section, as added by subsection (a), the Secretary of Defense shall continue to prepare and submit the report required by section 2816 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1176), notwithstanding the expiration of such reporting requirement. 
2823.Promotion of energy resilience and energy security in privatized utility systems 
(a)Utility privatization contract renewalsSection 2688(d)(2) of title 10, United States Code, is amended— (1)in the first sentence, by inserting or the renewal of such a contract after paragraph (1); 
(2)in the second sentence, by striking the contract. and inserting the contract or contract renewal.; and (3)by adding at the end the following new sentence: A renewal of a contract pursuant to this paragraph may be entered into only within the last five years of the existing contract term.. 
(b)Availability of ERCIP funds for privatized utility system activitiesSection 2914 of title 10, United States Code, as amended by section 2805, is further amended— (1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (b) the following new subsection (c):  (c)Relation to certain other authoritiesA project under this section may include— 
(1)activities related to a utility system authorized under subsections (h), (j), and (k) of section 2688 or section 2913 of this title, notwithstanding that the United States does not own the utility system covered by the project; and (2)energy-related activities included as a separate requirement in an energy savings performance contract (as defined in section 804(3) of the National Energy Conservation Policy Act (42 U.S.C. 8287c(3))).. 
2824.Vesting exercise of discretion with Secretaries of the military departments regarding entering into longer-term contracts for utility servicesSection 2688(d)(2) of title 10, United States Code, as amended by section 2823, is further amended in the first sentence— (1)by striking The Secretary of Defense, or the designee of the Secretary, and inserting The Secretary concerned; and 
(2)by striking if the Secretary and inserting if the Secretary concerned. 2825.Use of on-site energy production to promote military installation energy resilience and energy security (a)Promotion of on-Site energy security and energy resilienceSection 2911 of title 10, United States Code, is amended by adding at the end the following new subsection:  
 
(h)Promotion of on-Site energy security and energy resilience 
(1)Consistent with the energy security and resilience goals of the Department of Defense and the energy performance master plan referred to in this section, the Secretary concerned shall consider, when feasible, projects for the production of installation energy that benefits military readiness and promotes installation energy security and energy resilience in the following manner: (A)Location of the energy-production infrastructure on the military installation that will consume the energy. 
(B)Incorporation of energy resilience features, such as microgrids, to ensure that energy remains available to the installation even when the installation is not connected to energy sources located off the installation. (C)Reduction in periodic refueling needs from sources off the installation to not more than once every two years. 
(3)In this subsection, the term microgrid means an integrated energy system consisting of interconnected loads and energy resources that, if necessary, can be removed from the local utility grid and function as an integrated, stand-alone system.. (b)Evaluation of feasibility of expanding use of on-Site energy production (1)Projects authorizedSubsection (h) of section 2911 of title 10, United States Code, as added by subsection (a), is amended by inserting after paragraph (1) the following new paragraph: 
 
(2) 
(A)Using amounts made available for military construction projects under section 2914 of this title, the Secretary of Defense shall carry out at least four projects to promote installation energy security and energy resilience in the manner described in paragraph (1). (B)At least one project shall be designed to develop technology that demonstrates the ability to connect an existing on-site energy generation facility that uses solar power with one or more installation facilities performing critical missions in a manner that allows the generation facility to continue to provide electrical power to these facilities even if the installation is disconnected from the commercial power supply. 
(C)At least one project shall be designed to develop technology that demonstrates that one or more installation facilities performing critical missions can be isolated, for purposes of electrical power supply, from the remainder of the installation and from the commercial power supply in a manner that allows an on-site energy generation facility that uses a renewable energy source, other than solar energy, to provide the necessary power exclusively to these facilities. (D)At least two projects shall be designed to develop technology that demonstrates the ability to store sufficient electrical energy from an on-site energy generation facility that uses a renewable energy source to provide the electrical energy required to continue operation of installation facilities performing critical missions during nighttime operations. 
(E)The authority of the Secretary of Defense to commence a project under this paragraph expires on September 30, 2025.. (2)BriefingNot later than March 1, 2021, the Secretary of Defense shall brief the congressional defense committees regarding the plan to carry out the on-site energy production projects authorized by paragraph (2) of section 2911(h) of title 10, United States Code, as added by paragraph (1). 
2826.Improved electrical metering of Department of Defense infrastructure supporting critical missions 
(a)Options To improve electrical meteringThe Secretary of Defense and the Secretaries of the military departments shall improve the metering of electrical energy usage of covered defense structures to accurately determine energy consumption by such a structure to increase energy efficiency and improve energy resilience, using any combination of the options specified in subsection (b) or such other methods as the Secretary concerned considers practicable. (b)Metering optionsElectrical energy usage options to be considered for a covered defense structure include the following: 
(1)Installation of a smart meter at the electric power supply cable entry point of the covered defense structure, with remote data storage and retrieval capability using cellular communication, to provide historical energy usage data on an hourly basis to accurately determine the optimum cost effective energy efficiency and energy resilience measures for the covered defense structure. (2)Use of an energy usage audit firm to individually meter the covered defense structure using clamp-on meters and data storage to provide year–long electric energy load profile data, particularly in the case of a covered defense structure located in climates with highly variable use based on weather or temperature changes, to accurately identify electric energy usage demand for both peak and off peak periods for a covered defense structure. 
(3)Manual collection and calculation of the connected load via nameplate data survey of all the connected electrical devices for the covered defense structure and comparison of such data to the designed maximum rating of the incoming electric supply to determine the maximum electrical load for the covered defense structure. (c)CybersecurityThe Secretary of Defense and the Secretaries of the military departments shall consult with the Chief Information Officer of the Department of Defense to ensure that the electrical energy metering options considered under subsection (b) do not compromise the cybersecurity of Department of Defense networks. 
(d)Consideration of partnershipsThe Secretary of Defense and the Secretaries of the military departments shall consider the use of arrangements (known as public-private partnerships) with appropriate entities outside the Government to reduce the cost of carrying out this section. (e)DefinitionsIn this section: 
(1)The term covered defense structure means any infrastructure under the jurisdiction of the Department of Defense inside the United States that the Secretary of Defense or the Secretary of the military department concerned determines— (A)is used to support a critical mission of the Department; and 
(B)is located at a military installation with base-wide resilient power. (2)The term energy resilience has the meaning given that term in section 101(e)(6) of title 10, United States Code.  
(f)Implementation reportAs part of the Department of Defense energy management report to be submitted under section 2925 of title 10, United States Code, during fiscal year 2022, the Secretary of Defense shall include information on the progress being made to comply with the requirements of this section.  2827.Improving water management and security on military installations (a)Risk-Based approach to installation water management and security (1)General requirementThe Secretary concerned shall adopt a risk-based approach to water management and security for each military installation under the jurisdiction of the Secretary. 
(2)Implementation prioritiesThe Secretary concerned shall begin implementation of paragraph (1) by prioritizing those military installations under the jurisdiction of the Secretary that the Secretary determines— (A)are experiencing the greatest risks to sustainable water management and security; and 
(B)face the most severe existing or potential adverse impacts to mission assurance as a result of such risks. (3)Determination methodDeterminations under paragraph (2) shall be made on the basis of the water management and security assessments made by the Secretary concerned under subsection (b). 
(b)Water management and security assessments 
(1)Assessment methodologyThe Secretaries concerned, acting jointly, shall develop a methodology to assess risks to sustainable water management and security and mission assurance. (2)ElementsRequired elements of the assessment methodology shall include the following: 
(A)An evaluation of the water sources and supply connections for a military installation, including water flow rate and extent of competition for the water sources. (B)An evaluation of the age, condition, and jurisdictional control of water infrastructure serving the military installation. 
(C)An evaluation of the military installation’s water-security risks related to drought-prone climates, impacts of defense water usage on regional water demands, water quality, and legal issues, such as water rights disputes. (D)An evaluation of the resiliency of the military installation’s water supply and the overall health of the aquifer basin of which the water supply is a part, including the robustness of the resource, redundancy, and ability to recover from disruption. 
(E)An evaluation of existing water metering and consumption at the military installation, considered at a minimum— (i)by type of installation activity, such as training, maintenance, medical, housing, and grounds maintenance and landscaping; and 
(ii)by fluctuations in consumption, including peak consumption by quarter. (c)Evaluation of installations for potential net zero water usage (1)Evaluation requiredThe Secretary concerned shall conduct an evaluation of each military installation under the jurisdiction of the Secretary to determine the potential for the military installation, or at a minimum certain installation activities, to achieve net zero water usage. 
(2)ElementsRequired elements of each evaluation shall include the following: (A)An evaluation of alternative water sources to offset use of freshwater, including water recycling and harvested rainwater for use as non-potable water. 
(B)An evaluation of the feasibility of implementing Department of Energy guidelines for net zero water usage, when practicable, to minimize water consumption and wastewater discharge in buildings scheduled for renovation. (C)An evaluation of the practicality of implementing net zero water usage technology into new construction in water-constrained areas, as determined by water management and security assessments conducted under subsection (b). 
(d)Improved Landscaping management practices 
(1)Landscaping managementThe Secretary concerned shall implement, to the maximum extent practicable, at each military installation under the jurisdiction of the Secretary landscaping management practices to increase water resilience and ensure greater quantities of water availability for operational, training, and maintenance requirements. (2)Arid or semi-arid climatesFor military installations located in arid or semi-arid climates, landscaping management practices shall include the use of xeriscaping.  
(3)Non-arid climatesFor military installations located in non-arid climates, landscaping management practices shall include the use of plants common to the region in which the installation is located and native grasses and plants. (4)Pollinator Conservation Reference GuideThe Secretary concerned shall follow the recommendations of the Department of Defense Pollinator Conservation Reference Guide (September 2018) to the maximum extent practicable in order to reduce operation and maintenance costs related to landscaping management, while improving area management. Consistent with such guide, in the preparation of a military installation landscaping plan, the Secretary concerned should consider the following: 
(A)Adding native flowering plants to sunny open areas and removing overhanging tree limbs above open patches within forested areas or dense shrub. (B)Removing or controlling invasive plants to improve pollinator habitat. 
(C)Preserving known and potential pollinator nesting and overwintering sites. (D)Eliminating or minimizing pesticide use in pollinator habitat areas. 
(E)Mowing in late fall or winter after plants have bloomed and set seed, adjusting timing to avoid vulnerable life stages of special status pollinators. (F)Mowing mid-day when adult pollinators can avoid mowing equipment. 
(e)Implementation report 
(1)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense, in coordination with the other Secretaries concerned, shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the progress made in implementing this section. (2)Report elementsThe report shall include the following: 
(A)The methodology developed under subsection (b) to conduct water management and security assessments. (B)A list of the military installations that have been assessed using such methodology and a description of the findings. 
(C)A list of planned assessments for the one-year period beginning on the date of the submission of the report. (D)An evaluation of the progress made on implementation of xeriscaping and other regionally appropriate landscaping practices at military installations.  
(f)DefinitionsIn this section: (1)The term net zero water usage, with respect to a military installation or installation activity, means a situation in which the combination of limitations on the consumption of water resources and the return of water to an original water source by the installation or activity is sufficient to prevent any reduction in the water resources of the area in both quantity and quality over a reasonable period of time. 
(2)The terms Secretary concerned and Secretary mean the Secretary of a military department and the Secretary of Defense with respect to the Pentagon Reservation. (3)The term xeriscaping means landscape design that emphasizes low water use and drought-tolerant plants that require little or no supplemental irrigation.  
2828.Prohibition relating to closure or return to host nation of existing military installations, infrastructure, or real property in Europe 
(a)Prohibition on closure or returnExcept as provided by subsection (b), the Secretary of Defense shall not implement any activity that closes or returns to the host nation any military installation, infrastructure, or real property in Europe that, as of the date of enactment of this Act, is under the operational control of the Department of Defense or a military department and is utilized by the United States Armed Forces. (b)Waiver and exceptionThe Secretary of Defense may waive the prohibition under subsection (a) if the Secretary certifies to the congressional defense committees that there is no longer a foreseeable need for the military installation, infrastructure, or real property, or a portion of the military installation in the case of a partial closure and return of a military installation, to support a permanent or rotational United States military presence in the European theater.  
DLand Conveyances 
2831.Land conveyance, Camp Navajo, Arizona 
(a)Conveyance authorizedThe Secretary of the Army may convey, without consideration, to the State of Arizona Department of Emergency and Military Affairs (in this section referred to as the State) all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, consisting of not more than 3,000 acres at Camp Navajo, Arizona, for the purpose of permitting the State to use the property— (1)for training the Arizona Army National Guard and Air National Guard; and 
(2)for defense industrial base economic development purposes that are compatible with the environmental security and primary National Guard training purpose of Camp Navajo. (b)Condition of conveyance (1)Use of revenuesThe authority of the Secretary of the Army to make the conveyance described in subsection (a) is subject to the condition that the State agree that all revenues generated from the use of the property conveyed under such subsection will be used to support the training requirements of the Arizona Army National Guard and Air National Guard, including necessary infrastructure maintenance and capital improvements. 
(2)AuditThe United States Property and Fiscal Office for Arizona shall— (A)conduct periodic audits of all revenues generated by uses of the conveyed property and the use of such revenues; and 
(B)provide the audit results to the Chief of the National Guard Bureau. (c)Reversionary interest (1)Interest retainedIf the Secretary of the Army determines at any time that the property conveyed under subsection (a) is not being used in accordance with the purposes of the conveyance specified in such subsection, or that the State has not complied with the condition imposed by subsection (b), all right, title, and interest in and to the conveyed property, including any improvements thereon, shall, at the option of the Secretary, revert to and become the property of the United States, and the United States shall have the right of immediate entry onto the property. 
(2)DeterminationA determination by the Secretary under this subsection shall be made on the record after an opportunity for a hearing. (d)Alternative consideration option (1)Consideration optionIn lieu of exercising the reversionary interest retained under subsection (c), the Secretary of the Army may accept an offer by the State to pay to the United States an amount equal to the fair market value of the property conveyed under subsection (a), excluding the value of any improvements on the conveyed property constructed without Federal funds after the date of the conveyance is completed, as determined by the Secretary. 
(2)Treatment of consideration receivedConsideration received by the Secretary under paragraph (1) shall be deposited in the special account in the Treasury established for the Secretary under subsection (e) of section 2667 of title 10, United States Code, and shall be available to the Secretary for the same uses and subject to the same limitations as provided in that section. (e)Payment of costs of conveyance (1)Payment requiredThe Secretary of the Army shall require the State to cover costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs for environmental documentation related to the conveyance, and any other administrative costs related to the conveyance. If amounts are collected from the State in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the State. 
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the conveyance or, if the period of availability for obligations for that appropriation has expired, to the fund or account currently available to the Secretary for the same purpose. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. (f)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of the Army. 
(g)Savings provisionNothing in this section shall be construed to alleviate, alter, or affect the responsibility of the United States for cleanup and remediation of the property to be conveyed under subsection (a) in accordance with the Defense Environmental Restoration Program under section 2701 of title 10, United States Code, and the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.). (h)Additional terms and conditionsThe Secretary of the Army may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. These additional terms may include a requirement for the State to consult with the Secretary of the Navy regarding use of the conveyed property. 
2832.Modification of land exchange involving Naval Industrial Reserve Ordnance Plant, Sunnyvale, California 
(a)Elements of exchangeSection 2841(a) of the Military Construction Authorization Act for Fiscal Year 2018 (division B of Public Law 115–91; 131 Stat. 1860) is amended by striking paragraphs (1) and (2) and inserting the following new paragraphs:  (1)real property, including improvements thereon, located in Titusville, Florida, that will replace the NIROP and meet the readiness requirements of the Department of the Navy, as determined by the Secretary; and 
(2)reimbursement for the costs of relocation of contractor and Government personnel and equipment from the NIROP to the replacement facilities, to the extent specified in the land exchange agreement contemplated in subsection (b).. (b)Elements of land exchange agreementSection 2841(b)(1) of the Military Construction Authorization Act for Fiscal Year 2018 (division B of Public Law 115–91; 131 Stat. 1860) is amended by inserting after identifies the following: the costs of relocation to be reimbursed by the Exchange Entity,. 
(c)Valuation of properties and compensationSection 2841 of the Military Construction Authorization Act for Fiscal Year 2018 (division B of Public Law 115–91; 131 Stat. 1860) is amended— (1)by striking subsection (c); 
(2)by redesignating subsections (d) through (i) as subsections (e) through (j), respectively; and (3)by inserting after subsection (b) the following new subsections: 
 
(c)ValuationThe Secretary shall determine the fair market value of the properties, including improvements thereon, to be exchanged by the Secretary and the Exchange Entity under subsection (a).  (d)Compensation (1)Compensation requiredThe Exchange Entity shall provide compensation under the land exchange agreement described in subsection (b) that is equal to or exceeds the fair market value of the NIROP, as determined under subsection (c). 
(2)In-kind considerationAs part of the compensation under the land exchange agreement, the Secretary and the Exchange Entity may agree for the Exchange Entity to provide the following forms of in-kind consideration at any property or facility under the control of the Secretary: (A)Alteration, repair, improvement, or restoration (including environmental restoration) of property. 
(B)Use of facilities by the Secretary. (C)Provision of real property maintenance services. 
(D)Provision of or payment of utility services. (E)Provision of such other services relating to activities that will occur on the property as the Secretary considers appropriate. 
(3)DepositThe Secretary shall deposit any cash payments received under the land exchange agreement, other than cash payments accepted under section 2695 of title 10, United States Code, in the account in the Treasury established pursuant to section 572(b) of title 40, United States Code. (4)Use of proceedsProceeds deposited pursuant to paragraph (3) in the account referred to in such paragraph shall be available to the Secretary in such amounts as provided in appropriations Acts for the following activities: 
(A)Maintenance, protection, alternation, repair, improvement, or restoration (including environmental restoration) of property or facilities. (B)Payment of utilities services. 
(C)Real property maintenance services.. (d)Treatment of certain amounts receivedSubsection (f) of section 2841 of the Military Construction Authorization Act for Fiscal Year 2018 (division B of Public Law 115–91; 131 Stat. 1861), as redesignated by subsection (c)(2) of this section, is amended by striking (a), (c)(2), and (d) and inserting (a) and (e). 
(e)SunsetSubsection (j) of section 2841 of the Military Construction Authorization Act for Fiscal Year 2018 (division B of Public Law 115–91; 131 Stat. 1861), as redesignated by subsection (c)(2) of this section, is amended by striking October 1, 2023 and inserting October 1, 2026, if the Secretary and the Exchange Entity have not entered into a land exchange agreement described in subsection (b) before that date.  2833.Land conveyance, Sharpe Army Depot, Lathrop, California (a)Conveyance authorizedIf the Secretary of the Army determines that no department or agency of the Federal Government will accept the transfer of a parcel of real property consisting of approximately 525 acres at Sharpe Army Depot in Lathrop, California, the Secretary may convey to the Port of Stockton, California, all right, title, and interest of the United States in and to the property, including any improvements thereon, for the purpose of permitting the Port of Stockton to use the property for the development or operation of a port facility. 
(b)Modification of parcel authorized for conveyanceIf a department or agency of the Federal Government will accept the transfer of a portion of the parcel of real property described in subsection (a), the Secretary of the Army shall modify the conveyance authorized by such subsection to exclude the portion of the parcel to be accepted by that department or agency. (c)Conveyance alternatives (1)Public benefit conveyanceThe Secretary of the Army may assign the real property described in subsection (a) to the Secretary of Transportation for conveyance under such subsection as a public benefit conveyance without monetary consideration to the Federal Government if the Port of Stockton satisfies the conveyance requirements specified in section 554 of title 40, United States Code. 
(2)Fair market value conveyance 
(A)Amount and determinationIf the Port of Stockton fails to qualify for a public benefit conveyance under paragraph (1) and still desires to acquire the real property described in subsection (a), the Port of Stockton shall pay to the United States an amount that is not less than the fair market value of the property to be conveyed. The Secretary of the Army shall determine the fair market value of the property using an independent appraisal based on the highest and best use of the property. (B)Deposit and availabilityThe Secretary shall deposit cash payment received under subparagraph (A) in the special account in the Treasury established for that Secretary under section 2667(e) of title 10, United States Code. The entire amount deposited shall be available for use in accordance with paragraph (1)(C) of such section. Paragraph (1)(D) of such section shall not apply to the entire amount deposited. 
(d)Payment of costs of conveyance 
(1)Payment requiredThe Secretary of the Army shall require the Port of Stockton to pay costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance authorized by subsection (a), including survey costs, appraisal costs, costs for environmental documentation related to the conveyance, and any other administrative costs related to the conveyance. (2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to pay the costs incurred by the Secretary in carrying out the conveyance under subsection (a) or, if the period of availability of obligations for that appropriation has expired, to the appropriations of fund that is currently available to the Secretary for the same purpose. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(e)Description of PropertyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of the Army. (f)Additional Terms and conditionsThe Secretary of the Army may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
(g)SunsetIf the real property authorized for conveyance by subsection (a) is not conveyed within one year after the date of the enactment of this Act, the Secretary of the Army may report the property excess for disposal in accordance with applicable law. 2834.Land exchange, San Bernardino County, California (a)DefinitionsIn this section: 
(1)CountyThe term County means the County of San Bernardino, California. (2)Federal landThe term Federal land means the approximately 73 acres of Federal land generally depicted as Federal Land Proposed for Exchange on the map titled Big Bear Land Exchange and dated September 4, 2020. 
(3)Non-federal landThe term non-Federal land means the approximately 71 acres of land owned by the County generally depicted as Non-Federal Land Proposed for Exchange on the map referred to in paragraph (2). (b)Exchange authorizedSubject to valid existing rights and the terms of this section, no later than one year after the date that the portion of the Pacific Crest National Scenic Trail is relocated in accordance with subsection (i), if the County offers to convey the non-Federal land to the United States, the Secretary of Agriculture shall— 
(1)convey to the County all right, title, and interest of the United States in and to the Federal land; and (2)accept from the County a conveyance of all right, title, and interest of the County in and to the non-Federal land. 
(c)Equal value and cash equalization 
(1)Equal value exchangeThe land exchange under this section shall be for equal value, or the values shall be equalized by a cash payment as provided for under this subsection or an adjustment in acreage. At the option of the County, any excess value of the non-Federal lands may be considered a gift to the United States. (2)Cash equalization paymentThe County may equalize the values of the lands to be exchanged under this section by cash payment without regard to any statutory limit on the amount of such a cash equalization payment. 
(3)Deposit and use of funds received from countyAny cash equalization payment received by the Secretary of Agriculture under this subsection shall be deposited in the fund established under Public Law 90–171 (16 U.S.C. 484a; commonly known as the Sisk Act). The funds so deposited shall remain available to the Secretary of Agriculture, until expended, for the acquisition of lands, waters, and interests in land for the San Bernardino National Forest. (d)AppraisalThe Secretary of Agriculture shall complete an appraisal of the land to be exchanged under this section in accordance with— 
(1)the Uniform Appraisal Standards for Federal Land Acquisitions; and (2)the Uniform Standards of Professional Appraisal Practice. 
(e)Title approvalTitle to the land to be exchanged under this section shall be in a format acceptable to the Secretary of Agriculture and the County. (f)Survey of non-Federal landsBefore completing the exchange under this section, the Secretary of Agriculture shall inspect the non-Federal lands to ensure that the land meets Federal standards, including hazardous materials and land line surveys. 
(g)Costs of conveyanceAs a condition of the conveyance of the Federal land under this section, any costs related to the exchange under this section shall be paid by the County. (h)Management of acquired landsThe Secretary of Agriculture shall manage the non-Federal land acquired under this section in accordance with the Act of March 1, 1911 (16 U.S.C. 480 et seq.; commonly known as the Weeks Act), and other laws and regulations pertaining to National Forest System lands. 
(i)Pacific crest national scenic trail relocationNo later than three years after the date of the enactment of this Act, the Secretary of Agriculture, in accordance with applicable laws, shall relocate the portion of the Pacific Crest National Scenic Trail located on the Federal land— (1)to adjacent National Forest System land; 
(2)to land owned by the County, subject to County approval; (3)to land within the Federal land, subject to County approval; or 
(4)in a manner that combines two or more of the options described in paragraphs (1), (2), and (3). (j)Map and legal descriptionsAs soon as practicable after the date of the enactment of this Act, the Secretary of Agriculture shall finalize a map and legal descriptions of all land to be conveyed under this section. The Secretary may correct any minor errors in the map or in the legal descriptions. The map and legal descriptions shall be on file and available for public inspection in appropriate offices of the Forest Service. 
2835.Land conveyance, Over-the-Horizon Backscatter Radar System receiving station, Modoc County, California 
(a)Conveyance required 
(1)In generalAs soon as practicable after receiving a request from Modoc County, California (in this section referred to as the County) regarding the conveyance required by this section, but subject to paragraph (2), the Secretary of Agriculture shall convey to the County all right, title, and interest of the United States in and to a parcel of National Forest System land, including improvements thereon, consisting of approximately 927 acres in Modoc National Forest in the State of California and containing an obsolete Over-the-Horizon Backscatter Radar System receiving station established on the parcel pursuant to a memorandum of agreement between the Department of the Air Force and Forest Service dated May 18 and 23, 1987. (2)Applicable law and National security determinationThe Secretary of Agriculture shall carry out the conveyance under subsection (a) in accordance with this section and all other applicable law, including the condition that the conveyance not take place until the Secretary, in consultation with the Secretary of the Air Force, determines that the conveyance will not harm the national security interests of the United States. 
(b)Purpose of conveyanceThe purpose of the conveyance under subsection (a) is to preserve and utilize the improvements constructed on the parcel of National Forest System land described in such subsection and to permit the County to use the conveyed property, including improvements thereon, for the development of renewable energy, including solar and biomass cogeneration. (c)Consideration (1)In generalAs consideration for the conveyance under subsection (a), the County shall pay to the Secretary of Agriculture an amount that is not less than the fair market value of the parcel of land to be conveyed, as determined in accordance with the Uniform Appraisal Standards for Federal Land Acquisition and the Uniform Standards of Professional Appraisal Practice. 
(2)Treatment of cash considerationThe Secretary shall deposit the payment received under paragraph (1) in the account in the Treasury established by Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a). The amount deposited shall be available to the Secretary, in such amounts as may be provided in advance in appropriation Acts, to pay any necessary and incidental costs incurred by the Secretary in connection with the improvement, maintenance, reconstruction, or construction of a facility or improvement for the National Forest System located in the State of California. (d)Reservation of easement related to Continued use of water wellsThe conveyance required by subsection (a) shall be conditioned on the reservation of an easement by the Secretary of Agriculture, subject to such terms and conditions as the Secretary deems appropriate, necessary to provide access for use authorized by the Secretary of the four water wells in existence on the date of the enactment of this Act and associated water conveyance infrastructure on the parcel of National Forest System lands to be conveyed. 
(e)WithdrawalThe National Forest System land described in subsection (a) is withdrawn from the operation of the mining and mineral leasing laws of the United States.  (f)Payment of costs of conveyance (1)Payment requiredThe Secretary of Agriculture shall require the County to cover costs (except costs for environmental remediation of the property) to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected from the County in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the County. 
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary of Agriculture in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. (g)Environmental remediation (1)In generalTo expedite the conveyance of the parcel of National Forest System land described in subsection (a), including improvements thereon, environmental remediation of the land by the Department of the Air Force shall be limited to the removal of the perimeter wooden fence, which was treated with an arsenic-based weatherproof coating, and treatment of soil affected by leaching of such chemical. 
(2)Potential Future Environmental remediation ResponsibilitiesNotwithstanding the conveyance of the parcel of National Forest System land described in subsection (a), the Secretary of the Air Force shall be responsible for the remediation of any environmental contamination, discovered post-conveyance, that is attributed to Air Force occupancy of and operations on the parcel pre-conveyance. (h)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of Agriculture. 
2836.Transfer of administrative jurisdiction, Naval Support Activity Panama City, Florida, parcel 
(a)Transfer to the Secretary of the NavyAdministrative jurisdiction over the parcel of Federal land consisting of approximately 1.23 acres located within Naval Support Activity Panama City, Florida, and used by the Department of the Navy pursuant to Executive Order No. 10355 of May 26, 1952, and Public Land Order Number 952 of April 6, 1954, is transferred from the Secretary of the Interior to the Secretary of the Navy. (b)Land surveyThe exact acreage and legal description of the Federal land transferred by subsection (a) shall be determined by a survey satisfactory to the Secretary of the Navy and the Secretary of the Interior. 
(c)Consideration and reimbursement 
(1)No considerationThe transfer made by subsection (a) shall be without consideration. (2)ReimbursementThe Secretary of the Navy shall reimburse the Secretary of the Interior for any costs incurred by the Secretary of the Interior under subsection (b) in conducting the survey and preparing the legal description of the Federal land transferred by subsection (a). 
(d)Status of land after transferUpon transfer of the Federal land by subsection (a), the land shall cease to be public land and shall be treated as property (as defined in section 102(9) of title 40, United States Code) under the administrative jurisdiction of the Secretary of the Navy. 2837.Lease extension, Bryan Multi-Sports Complex, Wayne County, North Carolina (a)AuthorityIn the case of the existing lease with the City of Goldsboro, North Carolina, regarding the approximately 62-acre Bryan Multi-Sports Complex located in Wayne County, North Carolina, the Secretary of the Air Force may enter into an agreement with the City of Goldsboro to extend the term of the lease for the purpose of permitting the City to continue to operate a sports and recreation facility for the benefit of both the Air Force and the community. 
(b)DurationThe duration of the lease extension provided by the Secretary of the Air Force under subsection (a) may not exceed 30 years, providing a total lease period not to exceed 50 years for the lease described in such subsection. (c)Payments under the leaseThe Secretary of the Air Force may waive the requirement under section 2667(b)(4) of title 10, United States Code, with respect to the lease extension authorized by subsection (a) if the Secretary determines that extension of the lease described in such subsection enhances the quality of life of members of the Armed Forces. 
2838.Land conveyances, Milan Army Ammunition Plant, Tennessee 
(a)Conveyances Authorized 
(1)City of Milan, TennesseeThe Secretary of the Army may convey to the City of Milan, Tennessee (in this section referred to as the City), all right, title, and interest of the United States in and to parcels of real property, including any improvements thereon, at Milan Army Ammunition Plant, Tennessee, that run parallel to Highway 45 and consist of a total of approximately 292 acres. (2)University of TennesseeThe Secretary of the Army may convey, without consideration, to the University of Tennessee (in this section referred to as the University) all right, title, and interest of the United States in and to parcels of real property, including any improvements thereon and parcels currently leased to the University, at Milan Army Ammunition Plant that consist of a total of approximately 900 acres for the purpose of permitting the University to use the parcels for education research. 
(b)Consideration 
(1)Amount and determinationAs consideration for the conveyance authorized by subsection (a)(1), the City shall pay to the Secretary of the Army an amount that is not less than the fair market value of the property to be conveyed under such subsection, as determined by an appraisal approved by the Secretary. (2)Deposit and availabilityThe Secretary of the Army shall deposit the cash payment received under paragraph (1) in the special account in the Treasury established for that Secretary under section 2667(e) of title 10, United States Code. The entire amount deposited shall be available for use in accordance with paragraph (1)(C) of such section. Paragraph (1)(D) of such section shall not apply to the entire amount deposited. 
(c)Reversionary interest 
(1)Interest retainedIf the Secretary of the Army determines at any time that the property conveyed to the University under subsection (a)(2) is not being used in accordance with the purpose of the conveyance specified in such subsection, all right, title, and interest in and to the conveyed property, including any improvements thereon, shall, at the option of the Secretary, revert to and become the property of the United States, and the United States shall have the right of immediate entry onto the property. A determination by the Secretary under this subsection shall be made on the record after an opportunity for a hearing. (2)Alternative consideration optionIn lieu of exercising the reversionary interest retained under paragraph (1), the Secretary of the Army may accept an offer by the University to pay to the Secretary an amount equal to the fair market value of the property conveyed under subsection (a)(2), excluding the value of any improvements on the conveyed property constructed without Federal funds after the date the conveyance is completed, as determined by the Secretary. Subsection (b)(2) shall apply to any cash payment received by the Secretary under this paragraph. 
(d)Payment of Costs of Conveyance 
(1)Conveyance to cityThe Secretary of the Army shall require the City to pay costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance authorized by subsection (a)(1), including survey costs, appraisal costs, costs for environmental documentation related to the conveyance, and any other administrative costs related to the conveyance. (2)Conveyance to universityThe Secretary shall require the University to pay costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance authorized by subsection (a)(2), including survey costs, appraisal costs, costs for environmental documentation related to the conveyance, and any other administrative costs related to the conveyance. 
(3)Treatment of amounts receivedAmounts received as reimbursement under paragraphs (1) and (2) shall be credited to the fund or account that was used to pay the costs incurred by the Secretary in carrying out the conveyances under subsection (a) or, if the period of availability of obligations for that appropriation has expired, to the appropriations of fund that is currently available to the Secretary for the same purpose. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. (e)Description of PropertyThe exact acreage and legal description of the parcels of real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of the Army. 
(f)Additional Terms and ConditionsThe Secretary of the Army may require such additional terms and conditions in connection with the conveyances authorized by subsection (a) as the Secretary considers appropriate to protect the interests of the United States. EMilitary Land Withdrawals 2841.Renewal of land withdrawal and reservation to benefit Naval Air Facility, El Centro, CaliforniaSection 2925 of the El Centro Naval Air Facility Ranges Withdrawal Act (subtitle B of title XXIX of Public Law 104–201; 110 Stat. 2816) is amended by striking 25 years after the date of the enactment of this subtitle and inserting on November 6, 2046. 
2842.Renewal of Fallon Range Training Complex land withdrawal and reservationNotwithstanding section 3015 of the Military Lands Withdrawal Act of 1999 (title XXX of Public Law 106–65; 113 Stat. 892), the withdrawal and reservation of lands (known as the Fallon Range Training Complex) made by section 3011(a) of such Act (113 Stat. 885) shall terminate on November 6, 2046. 2843.Renewal of Nevada Test and Training Range land withdrawal and reservationNotwithstanding section 3015 of the Military Lands Withdrawal Act of 1999 (title XXX of Public Law 106–65; 113 Stat. 892), the withdrawal and reservation of lands (known as the Nevada Test and Training Range) made by section 3011(b) of such Act (113 Stat. 886) shall terminate on November 6, 2046. 
2844.Establishment of interagency committees on joint use of certain land withdrawn from appropriation under public land laws 
(a)Interagency executive committee on joint use by Department of the Navy and Department of the Interior of Naval Air Station Fallon RangesSection 3011(a) of the Military Lands Withdrawal Act of 1999 (Public Law 106–65; 113 Stat. 885) is amended by adding at the end the following new paragraph:  (5)Intergovernmental executive committee (A)EstablishmentThe Secretary of the Navy and the Secretary of the Interior shall jointly establish, by memorandum of understanding, an intergovernmental executive committee (referred to in this paragraph as the executive committee), for the purpose of exchanging views, information, and advice relating to the management of the natural and cultural resources of the land described in paragraph (2). 
(B)Memorandum of understandingThe memorandum of understanding entered into under subparagraph (A) shall include— (i)a description of the officials and other individuals to be invited to participate as members in the executive committee under subparagraph (C); 
(ii)a description of the duties of the Chairperson and Vice Chairperson of the executive committee; and (iii)subject to subparagraphs (D) and (E), a procedure for— 
(I)creating a forum to carry out the purpose described in subparagraph (A); (II)rotating the Chairperson of the executive committee; and 
(III)scheduling regular meetings of the executive committee. (C)MembershipThe executive committee shall be comprised of— 
(i)1 representative of the Nevada Department of Wildlife; (ii)1 representative of the Nevada Department of Conservation and Natural Resources; 
(iii)1 county commissioner from each of Churchill, Lyon, Nye, Mineral, and Pershing Counties, Nevada; (iv)1 representative of each Indian tribe in the vicinity of the land described in paragraph (2); and 
(v)not more than 3 members that the Secretary of the Navy and the Secretary of the Interior jointly determine would advance the goals and objectives of the executive committee. (D)Chairperson and Vice ChairpersonThe members of the executive committee shall elect from among the members— 
(i)1 member to serve as Chairperson of the executive committee; and (ii)1 member to serve as Vice Chairperson of the executive committee. 
(E)Meetings 
(i)FrequencyThe executive committee shall meet not less frequently than 3 times each calendar year. (ii)LocationThe location of the meetings of the executive committee shall rotate to facilitate ease of access for all members of the executive committee. 
(iii)Public accessibilityThe meetings of the executive committee shall— (I)be open to the public; and 
(II)serve as a forum for the public to provide comments regarding the natural and cultural resources of the land described in paragraph (2). (F)Conditions and terms (i)In generalEach member of the executive committee shall serve voluntarily and without compensation. 
(ii)Term of appointment 
(I)In generalExcept as provided in subclause (II)(bb), each member of the executive committee shall be appointed for a term of 4 years. (II)Original membersOf the members initially appointed to the executive committee, the Secretary of the Navy and the Secretary of the Interior shall select— 
(aa)½ to serve for a term of 4 years; and  (bb)½ to serve for a term of 2 years.  
(iii)Reappointment and replacementThe Secretary of the Navy and the Secretary of the Interior may reappoint or replace, as appropriate, a member of the executive committee if— (I)the term of the member has expired; 
(II)the member has resigned; or (III)the position held by the member has changed to the extent that the ability of the member to represent the group or entity that the member represents has been significantly affected. 
(G)LiaisonsThe Secretary of the Navy and the Secretary of the Interior shall each appoint appropriate operational and land management personnel of the Department of the Navy and the Department of the Interior, respectively, to serve as liaisons to the executive committee.. (b)Joint access and use by Department of the Air Force and Department of the Interior of Nevada Test and Training Range and Desert National Wildlife Refuge (1)United States Fish and Wildlife Service and Department of the Air Force coordinationSection 3011(b)(5) of the Military Lands Withdrawal Act of 1999 (Public Law 106–65; 113 Stat. 887) is amended by adding at the end the following new subparagraph: 
 
(G)Interagency committee 
(i)In generalThe Secretary of the Interior and the Secretary of the Air Force shall jointly establish an interagency committee (referred to in this subparagraph as the interagency committee) to facilitate coordination, manage public access needs and requirements, and minimize potential conflict between the Department of the Interior and the Department of the Air Force with respect to joint operating areas within the Desert National Wildlife Refuge. (ii)MembershipThe interagency committee shall include only the following members: 
(I)Representatives from the United States Fish and Wildlife Service. (II)Representatives from the Department of the Air Force. 
(III)The Project Leader of the Desert National Wildlife Refuge Complex.  (IV)The Commander of the Nevada Test and Training Range, Nellis Air Force Base. 
(iii)Report to CongressThe interagency committee shall biannually submit to the Committees on Armed Services, Environment and Public Works, and Energy and Natural Resources of the Senate and the Committees on Armed Services and Natural Resources of the House of Representatives, and make available publicly online, a report on the activities of the interagency committee.. (2)Intergovernmental executive committeeSuch section is further amended by adding at the end the following new subparagraph: 
 
(H)Intergovernmental executive committee 
(i)EstablishmentThe Secretary of the Interior and the Secretary of the Air Force shall jointly establish, by memorandum of understanding, an intergovernmental executive committee (referred to in this subparagraph as the executive committee) in accordance with this subparagraph. (ii)PurposeThe executive committee shall be established for the purposes of— 
(I)exchanging views, information, and advice relating to the management of the natural and cultural resources of the lands withdrawn and reserved by this section; and (II)discussing and making recommendations to the interagency committee established under subparagraph (G) with respect to public access needs and requirements. 
(iii)CompositionThe executive committee shall comprise the following members: (I)Federal agenciesThe Secretary of the Interior and the Secretary of the Air Force shall each appoint 1 representative from an interested Federal agency. 
(II)State governmentThe Secretary of the Interior and the Secretary of the Air Force shall jointly invite 1 representative of the Nevada Department of Wildlife. (III)Local governmentsThe Secretary of the Interior and the Secretary of the Air Force shall jointly invite 1 county commissioner of each of Clark, Nye, and Lincoln Counties, Nevada. 
(IV)Tribal governmentsThe Secretary of the Interior and the Secretary of the Air Force shall jointly invite 1 representative of each Indian tribe in the vicinity of the portions of the joint use area of the Desert National Wildlife Refuge where the Secretary of the Interior exercises primary jurisdiction. (V)PublicThe Secretary of the Interior and the Secretary of the Air Force shall jointly invite not more than 3 private individuals who the Secretary of the Interior and the Secretary of the Air Force jointly determine would further the goals and objectives of the executive committee. 
(VI)Additional membersThe Secretary of the Interior and the Secretary of the Air Force may designate such additional members as the Secretary of the Interior and the Secretary of the Air Force jointly determine to be appropriate. (iv)OperationThe executive committee shall operate in accordance with the terms set forth in the memorandum of understanding under clause (i), which shall specify the officials or other individuals to be invited to participate in the executive committee in accordance with clause (iii). 
(v)ProceduresSubject to clauses (vi) and (vii), the memorandum of understanding under clause (i) shall establish procedures for— (I)creating a forum for carrying out the purpose described in clause (ii); 
(II)rotating the Chairperson of the executive committee; and  (III)scheduling regular meetings. 
(vi)Chairperson and Vice Chairperson 
(I)In generalThe members of the executive committee shall elect from among the members— (aa)1 member to serve as the Chairperson of the executive committee; and 
(bb)1 member to serve as the Vice Chairperson of the executive committee. (II)DutiesThe duties of each of the Chairperson and the Vice Chairperson shall be included in the memorandum of understanding under clause (i).  
(vii)Meetings 
(I)FrequencyThe executive committee shall meet not less frequently than 3 times each calendar year. (II)Meeting locationsLocations of meetings of the executive committee shall rotate to facilitate ease of access for all executive committee members. 
(III)Public accessibilityMeetings of the executive committee shall— (aa)be open to the public; and 
(bb)provide a forum for the public to provide comment regarding the management of, and public access to, the Nevada Test and Training Range and the Desert National Wildlife Refuge. (viii)Conditions and terms of appointment (I)In generalEach member of the executive committee shall serve voluntarily and without compensation. 
(II)Term of appointment 
(aa)In generalEach member of the executive committee shall be appointed for a term of 4 years. (bb)Original membersNotwithstanding item (aa), the Secretary of the Interior and the Secretary of the Air Force shall select— 
(AA)½ of the original members of the executive committee to serve for a term of 4 years; and  (BB)½ of the original members of the executive committee to serve for a term of 2 years. 
(III)Reappointment and replacementThe Secretary of the Interior and the Secretary of the Air Force may reappoint or replace a member of the executive committee if— (aa)the term of the member has expired; 
(bb)the member has resigned; or (cc)the position held by the member has changed to the extent that the ability of the member to represent the group or entity that the member represents has been significantly affected.  
(ix)LiaisonsThe Secretary of the Air Force and the Secretary of the Interior shall each appoint appropriate operational and land management personnel of the Department of the Air Force and the Department of the Interior, respectively, to participate in, and serve as liaisons to, the executive committee.. FAsia-Pacific and Indo-Pacific Issues 2851.Change to biennial reporting requirement for Interagency Coordination Group of Inspectors General for Guam RealignmentSection 2835(e)(1) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 10 U.S.C. 2687 note) is amended— 
(1)in the paragraph heading, by striking Annual and inserting Biennial; and (2)in the matter preceding subparagraph (A)— 
(A)by striking February 1 of each year and inserting February 1, 2022, and every second February 1 thereafter; (B)by striking fiscal year and inserting two fiscal years; 
(C)by striking such year and inserting such years; and (D)by striking the year and inserting the years. 
2852.Additional exception to restriction on development of public infrastructure in connection with realignment of Marine Corps forces in Asia-Pacific regionNotwithstanding section 2821(b) of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 10 U.S.C. 2687 note), the Secretary of Defense may proceed with the public infrastructure project on Guam intended to provide a new public health laboratory, as identified in the report prepared by the Secretary of Defense under section 2822(d)(2) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1017) and entitled Economic Adjustment Committee Implementation Plan Supporting the Preferred Alternative for the Relocation of Marine Corps Forces to Guam, subject to the availability of funds for the project. 2853.Development of master plan for infrastructure to support rotational Armed Forces in Australia (a)Master plan requiredThe Secretary of Defense shall develop a master plan for the construction of infrastructure required to support the rotational presence of units and members the United States Armed Forces in the Northern Territory of the Commonwealth of Australia (in this section referred to as the Northern Territory). 
(b)Master plan elementsThe master plan shall include the following: (1)A list and description of the scope, cost, and schedule for each military construction, repair, or other infrastructure project carried out at installations or training areas in the Northern Territory since October 1, 2011. 
(2)A list and description of the scope, cost, and schedule for each military construction, repair, or other infrastructure project anticipated to be necessary at installations or training areas in the Northern Territory during the 10-year period beginning on the date of the enactment of this Act. (3)For each project included in the master plan pursuant to paragraph (1) or (2), an explanation of— 
(A)whether the proponent of the project was the Secretary of a military department, a combat support agency, a combatant command, or the Commonwealth of Australia; and (B)the funding source, or anticipated resource sponsor, for the project, including whether the project is funded by the United States, by the Commonwealth of Australia, or jointly by both countries. 
(4)Such other issues as determined by the Secretary of Defense to be appropriate. (c)CoordinationThe Secretary of Defense shall coordinate with the Commander of United States Indo-Pacific Command and the Secretaries of the military departments to develop the master plan.  
(d)Report requirementNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing a copy of the master plan. The report shall be submitted in unclassified form, but may include a classified annex. 2854.Bulk fuel management in United States Indo-Pacific Command Area of Responsibility (a)Designation of responsible organizational element (1)Designation requiredThe Secretary of Defense shall designate a single organizational element of the Department of Defense to be responsible for bulk fuel management and delivery throughout the United States Indo-Pacific Command Area of Responsibility. 
(2)Deadline for designation; noticeNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall make the designation required by paragraph (1) and notify the Committees on Armed Services of the Senate and the House of Representatives of the organizational element so designated. (b)Bulk fuel management strategy (1)Strategy requiredThe organizational element designated pursuant to subsection (a) shall prepare a bulk fuel management strategy for the United States Indo-Pacific Command Area of Responsibility designed to develop the required bulk fuel management infrastructure and programs to optimally support bulk fuel management in the United States Indo-Pacific Command Area of Responsibility. 
(2)Additional elementsThe strategy shall include the following additional elements: (A)A description of current organizational responsibility of bulk fuel management in the United States Indo-Pacific Command Area of Responsibility from ordering, storage, strategic transportation, and tactical transportation to the last tactical mile. 
(B)A description of legacy bulk fuel management assets that can be used to support the United States Indo-Pacific Command. (C)A description of current programs for platforms and weapon systems and research and development aimed at managing fuel constraints through decreasing demand. 
(c)CoordinationThe bulk fuel management strategy required by subsection (b) shall be prepared in coordination with subject-matter experts of the United States Indo-Pacific Command, the United States Transportation Command, the Defense Logistics Agency, and the military departments. (d)Prohibition on certain construction pending noticeOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2021 for the Navy for construction related to additional bulk fuel storage in the United States Indo-Pacific Command Area of Responsibility, not more than 50 percent may be obligated or expended before the date on which the notice required by subsection (a)(2) is submitted. 
GAuthorized Pilot Programs 
2861.Pilot program to authorize use of cost savings realized from intergovernmental services agreements for installation-support services 
(a)Pilot program requiredSection 2679 of title 10, United States Code, is amended— (1)by redesignating subsection (e) as subsection (f); and 
(2)by inserting after subsection (d) the following new subsection (e):  (e)Pilot program for use of cost savings realized (1)Each Secretary concerned shall conduct a pilot program under which the Secretary will make available to the commander of each military installation for which cost savings are realized as a result of an intergovernmental support agreement entered into under this section an amount equal to not less than 25 percent of the amount of such cost savings for that military installation for a fiscal year. 
(2)Amounts made available to an installation commander under paragraph (1) shall be used solely to address sustainment restoration and modernization requirements that have been approved by the major subordinate command or equivalent component. (3)With respect to each military installation for which amounts are made available to the installation commander under paragraph (1), the Secretary concerned shall certify, not less frequently than annually for each fiscal year of the pilot program, to the congressional defense committees the following: 
(A)The name of the installation and the amount of the cost savings achieved at the installation. (B)The source and type of intergovernmental support agreement that achieved the cost savings. 
(C)The amount of the cost savings made available to the installation commander under paragraph (1). (D)The sustainment restoration and modernization purposes for which the amount made available under paragraph (1) were used. 
(4)The authority to conduct the pilot program shall expire September 30, 2025.. (b)Promulgation of guidanceNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall promulgate guidance for the development of the pilot program required by subsection (e) of section 2679 of title 10, United States Code, as added by subsection (a). 
2862.Department of Defense pilot program to evaluate expansion of land exchange authority 
(a)Pilot program requiredSection 2869(a) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (3) (A)The Secretary of Defense shall establish a pilot program under which the Secretary concerned, during the term of the pilot program, may use the authority provided by paragraph (1) to also convey real property, including any improvements thereon, described in paragraph (2) to any person who agrees, in exchange for the real property, to provide— 
(i)installation-support services (as defined in 2679(e) of this title); or (ii)a new facility or improvements to an existing facility. 
(B)The acquisition of a facility or improvements to an existing facility using the authority provided by subparagraph (A) shall not be treated as a military construction project for which an authorization is required by section 2802 of this title. (C)The expanded conveyance authority provided by subparagraph (A) applies only during the five-year period beginning on the date on which the Secretary of Defense issues guidance regarding the use by the Secretaries concerned of such authority.. 
(b)Conditions on Use of Expanded Conveyance AuthoritySection 2869(b) of title 10, United States Code, is amended— (1)in paragraph (1)— 
(A)in the first sentence, by striking of the land to be and inserting of the real property, installation-support services, or facility or improvements to an existing facility; and (B)in the second sentence, by striking of the land is less than the fair market value of the real property to be conveyed and inserting of the real property conveyed by the Secretary concerned exceeds the fair market value of the real property, installation-support services, or facility or improvements received by the Secretary; and 
(2)by adding at the end the following new paragraph:  (3)The Secretary concerned may agree to accept a facility or improvements to an existing facility under subsection (a)(3) only if the Secretary concerned determines that the facility or improvements— 
(A)are completed and usable, fully functional, and ready for occupancy; (B)satisfy all operational requirements; and 
(C)meet all Federal, State, and local requirements applicable to the facility relating to health, safety, and the environment.. (c)Issuance of guidanceNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall issue guidance providing for the implementation of the pilot program required by section 2869(a)(3) of title 10, United States Code, as added by this section. 
2863.Pilot program to support combatant command military construction priorities 
(a)Pilot ProgramThe Secretary of Defense shall conduct a pilot program to evaluate the usefulness of reserving a portion of the military construction funds of the military departments to help the combatant commands satisfy their military construction priorities in a timely manner. (b)LocationThe Secretary of Defense shall conduct the pilot program for the benefit of the United States Indo-Pacific Command in the area of responsibility of the United States Indo-Pacific Command. 
(c)Required investmentFor each fiscal year during which the pilot program is conducted, the Secretary of Defense shall reserve to carry out military construction projects under the pilot program an amount equal to 10 percent of the total amount authorized to be appropriated for military construction projects by titles XXI, XXII, and XXIII of the Military Construction Authorization Act for that fiscal year.  (d)Commencement and Duration (1)CommencementThe Secretary of Defense shall commence the pilot program no later than October 1, 2023. The Secretary may commence the pilot program as early as October 1, 2022, if the Secretary determines that compliance with the reservation of funds requirement under subsection (c) is practicable beginning with fiscal year 2023. 
(2)DurationThe pilot program shall be in effect for the fiscal year in which the Secretary commences the pilot program, as described in paragraph (1), and the subsequent two fiscal years. Any construction commenced under the pilot program before the expiration date may continue to completion. (e)Progress reportNot later than February 15 of the final fiscal year of the pilot program, the Secretary of Defense shall submit to the congressional defense committees a report evaluating the success of the pilot program in improving the timeliness of the United States Indo-Pacific Command in achieving its military construction priorities. The Secretary shall include in the report— 
(1)an evaluation of the likely positive and negative impacts were the pilot program extended or made permanent and, if extended or made permanent, the likely positive and negative impacts of expansion to cover all or additional combatant commands; and (2)the recommendations of the Secretary regarding whether the pilot program should be extended or made permanent and expanded. 
2864.Pilot program to test use of emergency diesel generators in a microgrid configuration at certain military installations 
(a)Pilot program authorizedThe Secretary of Defense may conduct a pilot program (to be known as the Emergency Diesel Generator Microgrid Program) to evaluate the feasibility and cost effectiveness of connecting existing diesel generators at a military installation selected pursuant to subsection (c) to create and support one or more microgrid configurations at the installation capable of providing full-scale electrical power for the defense critical facilities located at the installation during an emergency involving the loss of external electric power supply caused by an extreme weather condition, manmade intentional infrastructure damage, or other circumstance. (b)Goals of pilot programThe goals of the Emergency Diesel Generator Microgrid Program are— 
(1)to test assumptions about lower operating and maintenance costs, parts interchangeability, lower emissions, lower fuel usage, increased resiliency, increased reliability, and reduced need for emergency diesel generators; and (2)to establish design criteria that could be used to build and sustain emergency diesel generator microgrids at other military installations. 
(c)Pilot program locationsAs the locations to conduct the Emergency Diesel Generator Microgrid Program, the Secretary of Defense shall select two major military installations located in different geographical regions of the United States that the Secretary determines— (1)are defense critical electric infrastructure sites or contain, or are served by, defense critical electric infrastructure; 
(2)contain more than one defense critical function for national defense purposes and the mission assurance of such critical defense facilities are paramount to maintaining national defense and force projection capabilities at all times; and (3)face unique electric energy supply, delivery, and distribution challenges that, based on the geographic location of the installations and the overall physical size of the installations, adversely impact rapid electric infrastructure restoration after an interruption. 
(d)Specifications of diesel generators and microgrid 
(1)Generator specificationsThe Secretary of Defense shall use existing diesel generators that are sized >/= 750kW output. (2)Microgrid specificationsThe Secretary of Defense shall create the microgrid using commercially available and proven designs and technologies. The existing diesel generators used for the microgrid should be spaced within 1.0 to 1.5 mile of each other and, using a dedicated underground electric cable network, be tied into a microgrid configuration sufficient to supply mission critical facilities within the service area of the microgrid. A selected military installation may contain more than one such microgrid under the Emergency Diesel Generator Microgrid Program. 
(e)Program authoritiesThe Secretary of Defense may use the authority under section 2914 of title 10, United States Code (known as the Energy Resilience and Conservation Investment Program), and energy savings performance contracts to conduct the Emergency Diesel Generator Microgrid Program. (f)DefinitionsFor purposes of the Emergency Diesel Generator Microgrid Program: 
(1)The term defense critical electric infrastructure has the meaning given that term in section 215A of the Federal Power Act (16 U.S.C. 824o–1). (2)The term energy savings performance contract has the meaning given that term in section 804(3) of the National Energy Conservation Policy Act (42 U.S.C. 8287c(3)).  
(3)The term existing diesel generators means diesel generators located, as of the date of the enactment of this Act, at a major military installation selected as a location for the Emergency Diesel Generator Microgrid Program and intended for emergency use. (4)The term major military installation has the meaning given that term in section 2864 of title 10, United States Code. 
2865.Pilot program to authorize additional military construction projects for child development centers at military installations 
(a)Authorization of additional projectsEach Secretary of a military department shall conduct a pilot program under which the Secretary may carry out military construction projects for child development centers at military installations, as specified in the funding table in section 4601 of a National Defense Authorization Act for a fiscal year covered by the pilot program. The military construction projects authorized under the pilot program are in addition to other military construction projects authorized by this Act or other National Defense Authorization Acts for fiscal years covered by the pilot program. (b)Reporting requirement as condition of authorization (1)Report requiredNot later than 90 days after the date of the enactment of a National Defense Authorization Act for a fiscal year covered by the pilot program, the Secretary of the military department concerned shall submit to the congressional defense committees a report that describes the location, title, and cost, together with a Department of Defense Form 1391, for each military construction project the Secretary proposes to carry out under the pilot program pursuant to that National Defense Authorization Act. 
(2)Timing of availability of fundsNo funds may be obligated or expended for a military construction project under the pilot program— (A)unless the project is included in a report submitted under paragraph (1); and 
(B)until the expiration of the 30-day period beginning on the date on which the Secretary concerned submits the report under paragraph (1) in which the project is included. (c)Expiration of authorizationSection 2002 of a National Defense Authorization Act for a fiscal year covered by the pilot program shall apply with respect to the authorization of a military construction project carried out under the pilot program pursuant to that National Defense Authorization Act in the same manner as such section applies to the authorization of military construction projects contained in titles XXI through XXIII of that National Defense Authorization Act. 
(d)Covered fiscal yearsThe pilot program shall be carried out for each of fiscal years 2021 through 2025, as provided in the National Defense Authorization Act for that fiscal year. 2866.Department of the Army pilot program for development and use of online real estate inventory tool (a)Pilot program required (1)EstablishmentThe Secretary of the Army shall establish a pilot program for the development of an online real estate tool to identify the existing inventory of space available at the Army installations selected by the Secretary under paragraph (2) for the purposes specified in subsection (b). 
(2)Selection of pilot locationsThe Secretary shall evaluate the online inventory tool at not less than five, but not more than 10, Army installations selected by the Secretary as appropriate locations for evaluation of the online inventory tool. (3)ConsultationThe Secretary shall establish the pilot program and develop the online inventory tool in consultation with the Administrator of General Services and the Assistant Secretary of Defense for Sustainment.  
(b)PurposesThe purposes of the online inventory tool are— (1)to achieve efficiencies in real estate property management consistent with the National Defense Strategy goal of finding greater efficiencies within Department of Defense operations; 
(2)to provide a means to better market to the public information regarding space available at Army installations for better utilization of such space; and (3)to provide a means to better quantify existing space available at Army installations and how it is utilized for current missions and requirements. 
(c)ConsiderationsTo establish the pilot program, the Secretary of the Army shall— (1)consider innovative approaches, including the use of other transaction authorities consistent with section 2371 of title 10, United States Code, and the use of commercial off-the-shelf technologies; 
(2)develop appropriate protections of sensitive or classified information from being included with the online inventory tool; and (3)develop appropriate levels of access for private sector users of the online inventory tool. 
(d)Establishment of use policyIn connection with the development of the online inventory tool, the Secretary of the Army shall develop policy requiring the use of the online inventory tool at the Army installations selected under subsection (a)(2) to query for existing inventory at such installations before any military construction or off-post leases are agreed to for such installations. The Secretary shall ensure that all relevant notifications to congressional defense committees include certification that the online inventory tool was used. (e)Online inventory tool definedIn this section, the term online inventory tool means the online real estate tool developed under the pilot program to identify existing inventory of space available at Army installations selected to participate in the pilot program. 
(f)Rule of constructionNothing in this section shall be construed to effect the application of title V of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411 et seq.). (g)Reporting requirementNot later than February 15, 2025, the Secretary of the Army shall submit to Committees on Armed Services of the Senate and the House of Representatives a report evaluating the success of the pilot program in achieving the purposes specified in subsection (b). At a minimum, the report also shall identify and contain the following: 
(1)The Army installations selected under subsection (a)(2) to participate in the pilot program. (2)The number of real estate agreements entered into by the Department of the Army that were facilitated by use of the online inventory tool, including for each agreement the installation, amount of space, value, and purpose of the agreement. 
(3)An evaluation of the extent to which use of the online inventory tool reduced the need for military construction or off-post leases.  (4)An evaluation of any impediments to efficient use of the online inventory tool. 
(5)The recommendations of the Secretary regarding whether the pilot program should be extended, expanded, or made permanent. (h)DurationThe authority of the Secretary of the Army to conduct the pilot program shall expire on September 30, 2025. 
HMiscellaneous Studies and Reports 
2871.Reports regarding decision-making process used to locate or relocate major headquarters and certain military units and weapon systems 
(a)One-time report on decision-making process 
(1)Report requiredNot later than March 1, 2021, each Secretary of a military department (and the Secretary of Defense with respect to matters concerning the Defense Agencies and the Joint Staff) shall submit a report to the Committees on Armed Services of the House of Representatives and the Senate regarding the process to be used by the Secretary concerned to make basing decisions for each Armed Force under the jurisdiction of the Secretary concerned in the following circumstances: (A)Whenever a military installation is to be selected to serve as the first permanent location for a new major headquarters, covered military unit, or major weapon system. 
(B)Whenever a permanent change is considered in the basing of a major headquarters, covered military unit, or major weapon system by relocating the major headquarters, covered military unit, or major weapon system from its current military installation to a different military installation. (2)Elements of reportThe report submitted by the Secretary concerned under paragraph (1) shall include at a minimum the following: 
(A)A description of the decision-making process to be used by that Secretary for basing decisions covered under subparagraph (A) and (B) of such paragraph. (B)A timeline for the scenarios outlined in such subparagraphs, including the decision authority for each decision to be made during the decision-making process. 
(C)The congressional engagement plan to be used to notify the Committees on Armed Services of the House of Representatives and the Senate and interested Members of Congress at key points throughout the decision-making process. (D)The plan for implementing the requirements of section 483 of title 10, United States Code, as added by subsection (b). 
(3)DefinitionsThe definitions contained in section 483 of title 10, United States Code, as added by subsection (b), apply to this subsection. (b)Congressional notifications required related to basing decision-making processChapter 23 of title 10, United States Code, is amended by inserting after section 482 the following new section: 
 
483.Notifications related to basing decision-making process 
(a)Notification requiredAt each point in the decision-making process specified in subsection (b), the Secretary concerned shall notify the congressional defense committees of the decision-making process to be used or the decision-making process used, whichever applies— (1)to select a military installation to serve as the first permanent location for a new major headquarters, covered military unit, or major weapon system; or 
(2)to make a permanent change in the basing of a major headquarters, covered military unit, or major weapon system by relocating the major headquarters, covered military unit, or major weapon system from its current military installation to a different military installation. (b)Deadlines for submission of noticeThe Secretary concerned shall provide the notice required by subsection (a) within seven days after each of the following decision points during the decision-making process: 
(1)When the Secretary concerned issues any formal internal guidance to begin the decision-making process regarding the location or relocation of a major headquarters, covered military unit, or major weapon system. (2)When the Secretary concerned selects between two and five military installations as the most likely candidate locations for a major headquarters, covered military unit, or major weapon system in order to subject those installations to additional analysis. 
(3)When the Secretary concerned selects a specific military installation as the preferred location for the major headquarters, covered military unit, or major weapon system. (c)Required Elements of NotificationIn a notice required by subsection (a), the Secretary concerned shall include at a minimum the following: 
(1)A description of the manner in which the joint and all-domain training capabilities at each candidate location, if applicable to the type of basing decision-making process at issue, will be or was, whichever applies, comparatively analyzed among candidate military installations, separate from and in addition to the mission criteria to be used or that was used to make the basing decision. (2)A description of the manner in which the airspace and training areas available at each candidate location, if applicable to the type of basing decision-making process at issue, will be or was, whichever applies, comparatively analyzed among candidate military installations, separate from and in addition to the mission criteria to be used or that was used to make the basing decision. 
(3)A description of the manner in which community support for the basing decision-making process described in subsection (a) will be or was, whichever applies, comparatively analyzed among candidate military installations, including consultation with appropriate State officials and officials of units of local government in which each installation is located regarding matters affecting the local community, such as transportation, utility infrastructure, housing, education, and family support activities. In any case in which the Secretary concerned selects as the preferred location a military installation with less community support compared to other locations, as indicated by such a comparative analysis, an explanation of the operational considerations that formed the basis for such selection. (4)An explanation of how each candidate location will be or was, whichever applies, scored against the factors referred to in the preceding paragraphs, including the weight assigned to each factor. 
(5)A summary of any internal score cards that will be or were, whichever applies, used to make the basing decision. (d)Notice and wait requirementsNo irrevocable action may be taken to effect or implement a basing decision reached through the decision-making process described in subsection (a) until the end of the 14-day period beginning on the date on which the Secretary concerned submits, in an electronic medium pursuant to section 480 of this title, the notice referred to in subsection (b)(3) regarding a preferred location for the major headquarters, covered military unit, or major weapon system. 
(e)Annual reporting requirement 
(1)Report requiredNot later than 10 days after the date on which the budget request for a fiscal year is submitted to Congress under section 1105 of title 31, the Secretary concerned shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report providing the following: (A)An update on the status and anticipated completion date of each decision-making process that was commenced or was underway during the previous two fiscal years regarding the location or relocation of a major headquarters, covered military unit, or major weapon system. 
(B)A list and description of anticipated basing decisions to be made regarding the location or relocation of a major headquarters, covered military unit, or major weapon system over the period covered by the future-years defense plan. (C)A timeline for a congressional engagement plan to brief the Committees on Armed Services of the House of Representatives and the Senate during the decision-making process and when decision notifications would be provided to interested Members of Congress. 
(2)Elements of reportTo satisfy the requirements of paragraph (1)(B), a report under this subsection shall include at a minimum the following: (A)An estimate of the number of members of the armed forces and civilian personnel potentially impacted by the basing decision. 
(B)The locations to be considered, if already known. (C)The expected timeline for beginning the decision-making process and reaching a final determination. 
(f)DefinitionsIn this section: (1)The term covered military unit means a unit of the armed forces whose initial assignment to a military installation or relocation from a military installation to a different military installation requires the preparation of an environmental impact statement in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(2)The term major headquarters means the headquarters of a military unit or command that is the appropriate command of a general officer or flag officer.  (3)The term major weapon system means a weapon system that is treatable as a major system under section 2302(5) of title. 
(4)The term military installation means a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the Department of Defense, including any leased facility, which is located within any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, the Virgin Islands, the Commonwealth of the Northern Mariana Islands, or Guam. Such term does not include any facility used primarily for civil works, rivers and harbors projects, or flood control projects. (5)The term Secretary concerned means— 
(A)the Secretary of the military department concerned; and (B)the Secretary of Defense with respect to matters concerning the Defense Agencies and the Joint Staff.. 
(c)Clerical amendmentThe table of sections at the beginning of chapter 23 of title 10, United States Code, is amended by inserting after the item relating to section 482 the following new item:   483. Notifications related to basing decision-making process.. 2872.Report on effect of noise restrictions on military installations and operations and development and implementation of noise mitigation measures (a)Report requirementNot later than July 1, 2021, the Secretary of Defense shall submit to the congressional defense committees a report describing— 
(1)the types and extent of noise restrictions impacting military installations inside the United States, including outlying landing fields and training ranges; (2)the effect of such noise restrictions on the operational readiness and efficiency of aviation units stationed at or using the military installations; 
(3)the voluntary noise mitigation measures, encroachment management measures, and community relations initiatives used by the military departments to prevent or lessen the need for noise restrictions; and (4)the progress being made to develop and implement additional cost-effective technological measures to mitigate noise emanating from operations at military installations and to prevent or lessen the need for noise restrictions. 
(b)ConsultationThe Secretary of Defense shall prepare the report in consultation with the Secretaries of the military departments. 2873.Study and report regarding continued need for protected aircraft shelters in Europe and status of United States air base resiliency in Europe (a)Study requiredThe Secretary of Defense, in consultation with the United States European Command, shall conduct a study to determine the following: 
(1)The continued need for protected aircraft shelters in Europe utilized by the United States Armed Forces. (2)The feasibility of providing alternative protections against attack for United States military aircraft based in Europe that would be as effective as, or more effective than, protected aircraft shelters against attack. 
(3)The current resiliency status of air bases in Europe under the operational control of the Department of Defense or a military department and utilized by the United States Armed Forces. (4)The effect of the proposed demotion of protected aircraft shelters in Europe on the resiliency of such air bases in Europe. 
(b)Report requirementNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing the results of the study required by subsection (a). The report shall be submitted in unclassified form, but may include a classified annex. (c)Prohibition on certain activities pending studyUntil the study required by subsection (a) is submitted as provided in subsection (b), funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2021 and funds authorized to be appropriated by a National Defense Authorization Act or otherwise made available for fiscal year 2022 may not be obligated or expended to implement any activity that would have the effect of— 
(1)reducing the resiliency of any air base in Europe under the operational control of the Department of Defense or a military department and utilized by the United States Armed Forces; or (2)demolishing any protected aircraft shelter in Europe utilized by the United States Armed Forces. 
(d)Waiver and exceptionThe Secretary of Defense may waive the prohibition in subsection (c)(2) and authorize the demolition of a protected aircraft shelter covered by the prohibition at any time after the end of the 14-day period beginning on the date on which the Secretary certifies to the congressional defense committees, in an electronic medium pursuant to section 480 of title 10, United States Code, that the protected aircraft shelter— (1)is no longer needed to meet foreseeable threats to United States military aircraft in the European theater; or 
(2)is no longer a viable defensive measure to protect against such foreseeable threats. IOther Matters 2881.Military construction infrastructure and weapon system synchronization for Ground Based Strategic Deterrent (a)Authorization for Planning and designOf the amounts authorized to be appropriated for planning and design, Air Force, for fiscal year 2021, for the Ground Based Strategic Deterrent, as specified in the funding table in section 4601, the Secretary of the Air Force may use not more than $15,000,000 for the purpose of obtaining or carrying out necessary planning and construction design in connection with military construction projects and other infrastructure projects necessary to support the development and fielding of the Ground Based Strategic Deterrent weapon system. 
(b)Air Force Project Management and SupervisionEach contract entered into by the United States for a military construction project or other infrastructure project in connection with the development and fielding of the Ground Based Strategic Deterrence weapon system shall be carried out under the direction and supervision of the Secretary of the Air Force. The Secretary may utilize and consult with the Air Force Civil Engineer Center, the Army Corps of Engineers, and the Naval Facilities Engineering Command for subject matter expertise, contracting capacity, and other support as determined to be necessary by the Secretary to carry out this section. (c)Use of Single Prime ContractorThe Secretary of the Air Force may award contracts for planning and construction design and for military construction projects and other infrastructure projects authorized by law in connection with the development and fielding of the Ground Based Strategic Deterrent weapon system to a single prime contractor if the Secretary determines that awarding the contracts to a single prime contractor— 
(1)is in the best interest of the Government; and (2)is necessary to ensure the proper synchronization and execution of work related to the development and fielding of the Ground Based Strategic Deterrent weapon system and its associated military construction projects and other infrastructure projects. 
(d)Exceptions to current lawThe Secretary of the Air Force may carry out this section without regard to the following provisions of law: (1)Section 2304 of title 10, United States Code. 
(2)Section 2851(a) of such title. (e)Expiration of AuthorityThe authorities provided by this section shall expire upon the earlier of the following: 
(1)The date that is 15 years after the date of the enactment of this Act. (2)The date on which the Secretary of the Air Force submits to the congressional defense committees a certification that the fielding of the Ground Based Strategic Deterrent weapon system is complete. 
(f)Reporting Requirements 
(1)Initial reportNot later than one year after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report describing the actions taken and to be taken by the Secretary to ensure that the development and fielding of the Ground Based Strategic Deterrent weapon system is synchronized with its associated military construction projects and other infrastructure projects. (2)Report elementsThe report required by paragraph (1) shall contain, at minimum, the following elements: 
(A)A description of the estimated total cost, scope of work, location, and schedule for the planning and design, military construction, and other infrastructure investments necessary to support the development and fielding of the Ground Based Strategic Deterrent weapon system. (B)A recommendation regarding the methods by which a programmatic military construction authorization, authorization of appropriations, and appropriation, on an installation-by-installation basis, could be used to support the synchronized development and fielding of the Ground Based Strategic Deterrent and its associated military construction projects and other infrastructure projects. 
(C)Identification of the specific provisions of law, if any, that the Secretary determines may adversely impact or delay the development and fielding of the Ground Based Strategic Deterrent weapon system and its associated construction projects and other infrastructure projects, assuming, as described in subparagraph (B), the use of a programmatic military construction authorization on an installation-by-installation basis. (D)A plan to ensure sufficient capability and capacity to cover civilian and military manning for oversight and contract management related to the development and fielding of the Ground Based Strategic Deterrent weapon system and its associated construction projects and other infrastructure projects. 
(3)UpdatesAt the same time that the budget is submitted under section 1105(a) of title 31, United States Code, for fiscal years 2023 through 2026, the Secretary of Defense shall notify the congressional defense committees of any deviations made during the current or preceding fiscal year or intended to be made during the current or next fiscal year from the synchronization actions described in the report required by paragraph (1), in particular the report elements specified in paragraph (2). 2882.Defense Community Infrastructure Program (a)Prioritization of community infrastructure projectsSection 2391(d)(1) of title 10, United States Code, is amended— 
(1)by inserting (A) after (1); (2)by striking , if the Secretary determines that such assistance will enhance the military value, resilience, or military family quality of life at such military installation; and 
(3)by adding at the end the following new subparagraph:  (B)The Secretary shall establish criteria for the selection of community infrastructure projects to receive assistance under this subsection, including selection of community infrastructure projects in the following order of priority: 
(i)Projects that will enhance military value at a military installation, taking into consideration the military value criteria originally developed by the Secretary in compliance with the amendment made by section 3002 of the Military Construction Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1344). (ii)Projects that will enhance military installation resilience, as defined in section 101(e)(8) of this title. 
(iii)Projects that will enhance military family quality of life at a military installation, taking into consideration subsection (e)(4)(C).. (b)Cost-Sharing requirementsParagraph (2) of section 2391(d) of title 10, United States Code, is amended to read as follows: 
 
(2) 
(A)The criteria established for the selection of community infrastructure projects to receive assistance under this subsection shall include a requirement that, except as provided in subparagraph (B), the State or local government agree to contribute not less than 30 percent of the funding for the community infrastructure project. (B)If a proposed community infrastructure project will be carried out in a rural area or the Secretary of Defense determines that a proposed community infrastructure project is advantageous for reasons related to national security, the Secretary— 
(i)shall not penalize a State or local government for offering to make a contribution of 30 percent or less of the funding for the community infrastructure project; and (ii)may reduce the requirement for a State or local government contribution to 30 percent or less or waive the cost-sharing requirement entirely.. 
(c)Specified duration of programSection 2391(d)(4) of title 10, United States Code, is amended by striking upon the expiration of the 10-year period which begins on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2019 and inserting on September 30, 2028. (d)Clarification of military family quality of life criteriaSection 2391(e)(4) of title 10, United States Code, is amended by adding at the end the following new subparagraph: 
 
(C)For the purposes of determining whether proposed community infrastructure will enhance quality of life, the Secretary of Defense shall consider the impact of the community infrastructure on alleviating installation commuter workforce issues and the benefit of schools or other local infrastructure located off of a military installation that will support members of the armed forces and their dependents residing in the community.. (e)Definition of rural area revisedSection 2391(e)(5) of title 10, United States Code, is amended by striking 50,000 inhabitants and inserting 100,000 inhabitants. 
2883.Consideration of certain military family readiness issues in making basing decisions associated with certain military units and major headquarters 
(a)Taking into consideration military family readiness issuesIn determining whether to proceed with any basing decision associated with a covered military unit or major headquarters in the United States after the date of the enactment of this Act, the Secretary of the military department concerned shall take into account, among such other factors as that Secretary considers appropriate, the military family readiness considerations specified in this section, including those military family readiness considerations specified pursuant to subsection (e). (b)Interstate portability of licensure and certification credentialsWith regard to the State in which an installation subject to a basing decision covered by subsection (a) is or will be located, the Secretary of the military department concerned shall take into account the extent to which the State— 
(1)has entered into reciprocity agreements to recognize and accept professional and occupational licensure and certification credentials granted by or in other States; or (2)allows for the transfer of such licenses and certifications granted by or in other States. 
(c)HousingWith regard to the military housing area in which an installation subject to a basing decision covered by subsection (a) is or will be located, the Secretary of the military department concerned shall take into account the extent to which housing (including military family housing) that meets Department of Defense requirements is available and accessible to members of the Armed Forces through the private sector in such military housing area. (d)Health careWith regard to the community in which an installation subject to a basing decision covered by subsection (a) is or will be located, the Secretary of the military department concerned shall take into account the extent to which primary healthcare and specialty healthcare is available and accessible to dependents, including dependents with disabilities, of members of the Armed Forces through the private sector in such local community. 
(e)Other specified considerationsThe Secretary of the military department concerned shall take into account such other considerations in connection with military family readiness as the Secretary of Defense shall specify for purposes of compliance with this section. (f)Savings clauseNothing in this section shall be construed as requiring the Secretary of a military department to make a basing decision covered by subsection (a) that the Secretary determines would diminish military readiness or impede military mission for the purpose of military family readiness. 
(g)Analytical frameworkThe Secretary of the military department concerned shall take into account the considerations specified in this section, among such other factors as the Secretary considers appropriate, in determining whether to proceed with a basing decision covered by subsection (a) using an analytical framework developed by that Secretary that uses criteria based on— (1)quantitative data available within the Department of Defense; and 
(2)such reliable quantitative data from sources outside the Department as the Secretary considers appropriate. (h)Basing decision scorecard (1)Scorecard requiredThe Secretary of the military department concerned shall establish a scorecard for military installations under the jurisdiction of such Secretary, and for States and localities in which such installations are or may be located, to facilitate taking into account the considerations specified in this section whenever that Secretary makes a basing decision covered by subsection (a). 
(2)UpdateThe Secretary of the military department concerned shall update the scorecard established by that Secretary under this subsection not less frequently than once each year in order to keep the information in such scorecard as current as is practicable. (3)Availability to publicA current version of each scorecard established under this subsection shall be available to the public through an Internet website of the military department concerned that is accessible to the public. 
(i)BriefingsNot later than April 1 of each of 2021, 2022, and 2023, the Secretary of Defense shall brief the Committees on Armed Services of the Senate and the House of Representatives on actions taken pursuant to this section, including a description and assessment of the effect of the taking into account of the considerations specified in this section on particular basing decisions in the United States during the one-year period ending on the date of the briefing. (j)DefinitionsIn this section: 
(1)The term covered military unit means a unit of the Armed Forces whose initial assignment to a military installation or relocation from a military installation to a different military installation requires the preparation of an environmental impact statement in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (2)The term major headquarters means the headquarters of a unit of the Armed Forces or command that is the appropriate command of a general officer or flag officer. 
2884.Department of Defense policy for regulation in military communities of dangerous dogs kept as pets 
(a)Policy RequiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall establish a uniform policy for the regulation of dangerous dogs kept as pets in military communities. (b)ConsultationThe policy required by subsection (a) shall be developed in consultation with professional veterinary and animal behavior experts in regard to effective regulation of dangerous dogs kept as pets. 
(c)Regulations 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall prescribe regulations implementing the policy established under subsection (a). (2)Best practicesThe regulations prescribed under paragraph (1) shall include strategies, for implementation within all military communities, for the prevention of dog bites that are consistent with the following best practices: 
(A)Enforcement of regulations relating to dangerous dogs kept as pets, with emphasis on identification of dangerous dog behavior and chronically irresponsible pet owners. (B)Enforcement of animal control regulations, such as leash laws and stray animal control policies. 
(C)Promotion and communication of resources for pet spaying and neutering. (D)Investment in community education initiatives, such as teaching criteria for pet selection, pet care best practices, owner responsibilities, and safe and appropriate interaction with dogs. 
(d)ExclusionsThis section does not apply with respect to military working dogs and any dog certified as a service animal. (e)DefinitionsIn this section: 
(1)The term dangerous dog means a dog that— (A)has attacked a person or another animal without justification, causing injury or death to the person or animal; or 
(B)exhibits behavior that reasonably suggests the likely risk of such an attack. (2)The term military communities means— 
(A)all military installations; and (B)all military housing, including privatized military housing under subchapter IV of chapter 169 of title 10, United States Code. 
XXIXOverseas Contingency Operations Military Construction 
 
Sec. 2901. Authorized Navy construction and land acquisition projects. 
Sec. 2902. Authorized Air Force construction and land acquisition projects. 
Sec. 2903. Authorization of appropriations. 
2901.Authorized Navy construction and land acquisition projectsThe Secretary of the Navy may acquire real property and carry out the military construction project for the installation outside the United States, and in the amount, set forth in the following table: Navy: Outside the United States  CountryInstallationAmount  SpainRota$59,230,000 2902.Authorized Air Force construction and land acquisition projectsThe Secretary of the Air Force may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table: 
Air Force: Outside the United States 
 
CountryInstallationAmount 
 
GermanyRamstein$36,345,000 
Spangdahlem Air Base$25,824,000 
RomaniaCampia Turzii$130,500,000 
2903.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2020, for the military construction projects outside the United States authorized by this title as specified in the funding table in section 4602. CDEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS XXXIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS  Subtitle A—National Security Programs and Authorizations Sec. 3101. National Nuclear Security Administration. Sec. 3102. Defense environmental cleanup. Sec. 3103. Other defense activities. Sec. 3104. Nuclear energy. Subtitle B—Nuclear Weapons Stockpile Matters Sec. 3111. W93 nuclear warhead acquisition process. Sec. 3112. Earned value management and technology readiness levels for life extension programs. Sec. 3113. Monitoring of industrial base for nuclear weapons components, subsystems, and materials. Sec. 3114. Plutonium pit production. Subtitle C—Defense Environmental Cleanup Matters Sec. 3121. Public statement of environmental liabilities for facilities undergoing defense environmental cleanup. Sec. 3122. Inclusion of missed milestones in future-years defense environmental cleanup plan. Sec. 3123. Classification of defense environmental cleanup as capital asset projects or operations activities. Sec. 3124. Extension of limitation relating to reclassification of high-level waste. Sec. 3125. Continued analysis of approaches for supplemental treatment of low-activity waste at Hanford Nuclear Reservation. Subtitle D—Safeguards and Security Matters Sec. 3131. Reporting on penetrations of networks of contractors and subcontractors. Subtitle E—Personnel Matters Sec. 3141. Extension of authority for appointment of certain scientific, engineering, and technical personnel. Sec. 3142. Inclusion of certain employees and contractors of Department of Energy in definition of public safety officer for purposes of certain death benefits. Sec. 3143. Reimbursement for liability insurance for nuclear materials couriers. Sec. 3144. Transportation and moving expenses for immediate family of deceased nuclear materials couriers. Sec. 3145. Permanent extension of Office of Ombudsman for Energy Employees Occupational Illness Compensation Program. Sec. 3146. Reports on diversity of certain contractor employees of National Nuclear Security Administration. Sec. 3147. Sense of Congress regarding compensation of individuals relating to uranium mining and nuclear testing. Subtitle F—Budget and Financial Management Matters Sec. 3151. Reports on financial balances for atomic energy defense activities. Subtitle G—Administrative Matters Sec. 3161. Modifications to enhanced procurement authority to manage supply chain risk. Sec. 3162. Extension of pilot program on unavailability for overhead costs of amounts specified for laboratory-directed research and development. Subtitle H—Other Matters Sec. 3171. Independent study on potential environmental effects of nuclear war. Sec. 3172. Review of future of computing beyond exascale at the National Nuclear Security Administration. Sec. 3173. Sense of Congress on the Agreement Suspending the Antidumping Investigation on Uranium from the Russian Federation. ANational Security Programs and Authorizations 3101.National Nuclear Security Administration (a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2021 for the activities of the National Nuclear Security Administration in carrying out programs as specified in the funding table in section 4701. 
(b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out new plant projects for the National Nuclear Security Administration as follows:Project 21–D–510, HE Synthesis, Formulation, and Production, Pantex Plant, Amarillo, Texas, $31,000,000. Project 21–D–511, Savannah River Plutonium Processing Facility, Savannah River Site, Aiken, South Carolina, $241,900,000.Project 21–D–512, Plutonium Pit Production Project, Los Alamos National Laboratory, Los Alamos, New Mexico, $226,000,000.Project 21–D–530, KL Steam and Condensate Upgrades, Knolls Atomic Power Laboratory, Schenectady, New York, $4,000,000.General Plant Project, U1a.03 Test Bed Facility Improvements, Nevada National Security Site, Nevada, $16,000,000.General Plant Project, TA–15 DARHT Hydro Vessel Repair Facility, Los Alamos National Laboratory, New Mexico, $16,500,000. 3102.Defense environmental cleanup (a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2021 for defense environmental cleanup activities in carrying out programs as specified in the funding table in section 4701. 
(b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out, for defense environmental cleanup activities, the following new plant project:Project 21–D–401, Hoisting Capability Project, Waste Isolation Pilot Plant, Carlsbad, New Mexico, $10,000,000. 3103.Other defense activitiesFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2021 for other defense activities in carrying out programs as specified in the funding table in section 4701. 
3104.Nuclear energyFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2021 for nuclear energy as specified in the funding table in section 4701. BNuclear Weapons Stockpile Matters 3111.W93 nuclear warhead acquisition process (a)Requirements (1)In generalSubtitle A of title XLII of the Atomic Energy Defense Act (50 U.S.C. 2521 et seq.) is amended by adding at the end the following new section: 
 
4223.W93 nuclear warhead acquisition process 
(a)Reporting requirements 
(1)Phase 1Upon receiving a concept definition study under phase 1 of the joint nuclear weapons life cycle for the W93 nuclear weapon, the Nuclear Weapons Council shall submit to the congressional defense committees a report that includes the following: (A)A description of the potential military characteristics of the weapon. 
(B)A description of the stockpile-to-target sequence requirements of the weapon. (C)An initial assessment of the requirements a W93 nuclear weapon program is likely to generate for the nuclear security enterprise, including— 
(i)adjustments to the size and composition of the workforce; (ii)additions to existing weapon design and production capabilities; or 
(iii)additional facility recapitalization or new construction. (D)A preliminary description of other significant requirements for a W93 nuclear weapon program, including— 
(i)first production unit date; (ii)initial operational capability date; 
(iii)full operational capability date; and (iv)any unique safety and surety requirements that could increase design complexity or cost estimate uncertainty. 
(2)Phase 2 
(A)In generalNot later than 15 days after the date on which the Nuclear Weapons Council approves phase 2 of the joint nuclear weapons life cycle for the W93 nuclear weapon, the Administrator shall submit to the congressional defense committees a plan to implement a process of independent peer review or review by a board of experts, or both, with respect to— (i)the nonnuclear components of the weapon; 
(ii)subsystem design; and (iii)engineering aspects of the weapon. 
(B)Requirements for processThe Administrator shall ensure that the process required by subparagraph (A)— (i)uses— 
(I)all relevant capabilities of the Federal Government, the defense industrial base, and institutions of higher education; and  (II)other capabilities that the Administrator determines necessary; and 
(ii)informs the entire development life cycle of the W93 nuclear weapon. (b)Certifications and reports at phase 3Not later than 15 days after the date on which the Nuclear Weapons Council approves phase 3 of the joint nuclear weapons life cycle for the W93 nuclear weapon— 
(1)the Administrator shall certify to the congressional defense committees that— (A)phases 1 through 5 of the joint nuclear weapons life cycle for the weapon will employ, at a minimum, the same best practices and will provide Congress with the same level of programmatic insight as exists under the phase 6.X process for life extension programs; and 
(B)the proposed design for the weapon can be carried out within estimated schedule and cost objectives; and (2)the Commander of the United States Strategic Command shall submit to the congressional defense committees a report containing the requirements for weapon quantity and composition by type for the sub-surface ballistic nuclear (SSBN) force, including such requirements planned for the 15-year period following the date of the report, including any planned life extensions, retirements, or alterations. 
(c)WaiversSubsections (a) and (b) may be waived during a period of war declared by Congress after the date of the enactment of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021. (d)Joint nuclear weapons life cycle definedIn this section, the term joint nuclear weapons life cycle has the meaning given that term in section 4220.. 
(2)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4222 the following new item:   Sec. 4223. W93 nuclear warhead acquisition process.. (b)Selected acquisition reports and independent cost estimatesSection 4217(b) of such Act (50 U.S.C. 2537(b)) is amended— 
(1)in paragraph (1)— (A)in subparagraph (A)— 
(i)in clause (i), by striking phase 6.2A and inserting phase 6.2A or new weapon system at the completion of phase 2A; (ii)in clause (ii), by striking phase 6.3 and inserting phase 6.3 or new weapon system at the completion of phase 3; 
(iii)by redesignating clauses (iv) and (v) as clauses (v) and (vi), respectively; and (iv)by inserting after clause (iii) the following new clause (iv): 
 
(iv)Each new weapon system at the completion of phase 4, relating to production engineering, and before the initiation of phase 5, relating to first production.; and (B)in subparagraph (B), by striking phase 6.2 and inserting phase 6.2 or new weapon system at the completion of phase 2; and 
(2)in paragraph (4)(B), by striking subparagraph (A)(iv) and inserting subparagraph (A)(v). 3112.Earned value management and technology readiness levels for life extension programs (a)In generalSubtitle A of title XLII of the Atomic Energy Defense Act (50 U.S.C. 2521 et seq.), as amended by section 3111(a)(1), is further amended by adding at the end the following new section: 
 
4224.Earned value management and technology readiness levels for life extension programs 
(a)Review of contractor earned value management systemsThe Administrator shall enter into an arrangement with an independent entity under which that entity shall— (1)review and validate whether the earned value management systems of contractors of the Administration for life extension programs meet the earned value management national standard; and 
(2)conduct periodic surveillance reviews of such systems to ensure that such systems maintain compliance with that standard through program completion. (b)Benchmarks for technology readiness levelsThe Administrator shall— 
(1)establish specific benchmarks for technology readiness levels of critical technologies for life extension programs at key decision points; and  (2)ensure that critical technologies meet such benchmarks at such decision points. 
(c)ApplicabilityThis section shall apply to programs that, as of the date of the enactment of this section, have not entered phase 3 of the nuclear weapons acquisition process or phase 6.3 of a nuclear weapons life extension program. (d)DefinitionIn this section, the term earned value management national standard means the most recent version of the EIA-748 Earned Value Management System Standard published by the National Defense Industrial Association.. 
(b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4223, as added by section 3111(a)(2), the following new item:   Sec. 4224. Earned value management and technology readiness levels for life extension programs.. 3113.Monitoring of industrial base for nuclear weapons components, subsystems, and materials (a)Designation of officialNot later than March 1, 2021, the Administrator for Nuclear Security shall designate a senior official within the National Nuclear Security Administration to be responsible for monitoring the industrial base that supports the nuclear weapons components, subsystems, and materials of the Administration, including— 
(1)the consistent monitoring of the current status of the industrial base;  (2)tracking of industrial base issues over time; and  
(3)proactively identifying gaps or risks in specific areas relating to the industrial base.  (b)Provision of resourcesThe Administrator shall ensure that the official designated under subsection (a) is provided with resources sufficient to conduct the monitoring required by that subsection. 
(c)ConsultationsThe Administrator, acting through the official designated under subsection (a), shall, to the extent practicable and beneficial, in conducting the monitoring required by that subsection, consult with— (1)officials of the Department of Defense who are members of the Nuclear Weapons Council established under section 179 of title 10, United States Code; 
(2)officials of the Department of Defense responsible for the defense industrial base; and (3)other components of the Department of Energy that rely on similar components, subsystems, or materials. 
(d)Briefings 
(1)Initial briefingNot later than April 1, 2021, the Administrator shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on the designation of the official required by subsection (a), including on— (A)the responsibilities assigned to that official; and  
(B)the plan for providing that official with resources sufficient to conduct the monitoring required by subsection (a).  (2)Subsequent briefingsNot later than April 1, 2022, and annually thereafter through 2024, the Administrator shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on activities carried out under this section that includes an assessment of the progress made by the official designated under subsection (a) in conducting the monitoring required by that subsection. 
3114.Plutonium pit production 
(a)Independent cost estimate 
(1)RequirementThe Secretary of Energy shall obtain an independent cost estimate for each covered project in accordance with Department of Energy Order 413.3B (relating to program management and project management for the acquisition of capital assets), as in effect on the day before the date of the enactment of this Act. (2)Confidence levelAn independent cost estimate under paragraph (1) with respect to a covered project shall assign a confidence level, expressed as a percentage, with respect to whether the Secretary will be able to carry out the covered project within the estimated schedule and cost objectives of the Department of Energy consistent with the document of the Government Accountability Office entitled Cost Estimating and Assessment Guide (GAO–09–3SP) and dated March 2009. 
(3)SubmissionNot later than 30 days after obtaining an independent cost estimate under paragraph (1) with respect to a covered project, the Secretary shall submit to the congressional defense committees the estimate, including the confidence level assigned under paragraph (2). (b)Conditional reports and certifications (1)Low confidenceIf an independent cost estimate for a covered project under subsection (a) assigns a high-end cost for the project that is 15 percent or more higher than the high-end project cost position approved by the Department of Energy for the project at critical decision 1 in the acquisition process— 
(A)not later than 90 days after approval of critical decision 1, the Secretary shall submit to the congressional defense committees the report described in paragraph (2) with respect to the covered project; and (B)not later than 90 days after the date on which the Secretary submits the independent cost estimate to the congressional defense committees under subsection (a)(3), the Commander of the United States Strategic Command shall certify to those committees that— 
(i)the requirement to produce war reserve plutonium pits under section 4219 of the Atomic Energy Defense Act (50 U.S.C. 2538a) cannot be altered or extended by not more than five years without— (I)degrading the capabilities of the Command to accomplish its assigned nuclear deterrence missions; or  
(II)reducing the confidence of the Commander in the military effectiveness of the nuclear weapons stockpile, taking into account all mitigation strategies available to the Commander; or (ii)that requirement can be altered or extended as described in clause (i) without degrading the capabilities described in subclause (I) of that clause or reducing the confidence described in subclause (II) of that clause. 
(2)Report described 
(A)In generalThe report described in this paragraph with respect to a covered project is a report by the Secretary that includes— (i) (I)a certification by the Secretary that, notwithstanding the costs and confidence level set forth in the independent cost estimate under subsection (a), the Secretary will able to carry out the covered project within the estimated schedule and cost objectives of the Department of Energy; and  
(II)a detailed explanation of why the Secretary disagrees with the independent cost estimate; or (ii)if the Secretary cannot make the certification under clause (i)(I), a plan by the Secretary— 
(I)to achieve costs and a confidence level consistent with the costs and confidence level set forth in the independent cost estimate, including with respect to changing the costs, schedule, and scope of the covered project; and (II)that includes a description, provided by the Administrator for Nuclear Security, of mitigation options for minimizing any degradation in the military effectiveness of the nuclear weapons stockpile until the Secretary achieves costs and a confidence level consistent with the costs and confidence level set forth in the independent cost estimate. 
(B)Prohibition on delegationThe Secretary may not delegate the responsibility for making a certification under subparagraph (A)(i)(I). (c)Covered project definedIn this section, the term covered project means— 
(1)the Savannah River Plutonium Processing Facility, Savannah River Site, Aiken, South Carolina (Project 21–D–511); or  (2)the Plutonium Pit Production Project, Los Alamos National Laboratory, Los Alamos, New Mexico (Project 21–D–512). 
CDefense Environmental Cleanup Matters 
3121.Public statement of environmental liabilities for facilities undergoing defense environmental cleanup 
(a)In generalSubtitle A of title XLIV of the Atomic Energy Defense Act (50 U.S.C. 2581 et seq.) is amended by adding at the end the following new section:  4410.Public statement of environmental liabilitiesEach year, at the same time that the Department of Energy submits its annual financial report under section 3516 of title 31, United States Code, the Secretary of Energy shall make available to the public a statement of environmental liabilities, as calculated for the most recent audited financial statement of the Department under section 3515 of that title, for each defense nuclear facility at which defense environmental cleanup activities are occurring.. 
(b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4409 the following new item:   Sec. 4410. Public statement of environmental liabilities.. 3122.Inclusion of missed milestones in future-years defense environmental cleanup planSection 4402A(b)(3) of the Atomic Energy Defense Act (50 U.S.C. 2582A(b)(3)) is amended by adding at the end the following new subparagraph: 
 
(D)For any milestone that has been missed, renegotiated, or postponed, a statement of the current milestone, the original milestone, and any interim milestones.. 3123.Classification of defense environmental cleanup as capital asset projects or operations activities (a)In generalThe Assistant Secretary of Energy for Environmental Management, in consultation with other appropriate officials of the Department of Energy, shall establish requirements for the classification of defense environmental cleanup projects as capital asset projects or operations activities. 
(b)Report requiredNot later than March 1, 2021, the Assistant Secretary shall submit to the congressional defense committees a report— (1)setting forth the requirements established under subsection (a); and  
(2)assessing whether any ongoing defense environmental cleanup projects should be reclassified based on those requirements. 3124.Extension of limitation relating to reclassification of high-level wasteSection 3121 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1953) is amended by striking fiscal year 2020 and inserting fiscal year 2020 or fiscal year 2021. 
3125.Continued analysis of approaches for supplemental treatment of low-activity waste at Hanford Nuclear Reservation 
(a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Energy shall— (1)enter into an arrangement with a federally funded research and development center to conduct a follow-on analysis to the analysis required by section 3134 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2769) with respect to approaches for treating the portion of low-activity waste at the Hanford Nuclear Reservation, Richland, Washington, intended for supplemental treatment; and  
(2)enter into an arrangement with the National Academies of Sciences, Engineering, and Medicine to review the follow-on analysis conducted under paragraph (1). (b)Comparison of alternatives to aid decisionmakingThe analysis required by subsection (a)(1) shall be designed, to the greatest extent possible, to provide decisionmakers with the ability to make a direct comparison between approaches for the supplemental treatment of low-activity waste at the Hanford Nuclear Reservation based on criteria that are relevant to decisionmaking and most clearly differentiate between approaches.  
(c)ElementsThe analysis required by subsection (a)(1) shall clearly lay out a framework of decisions to be made among the treatment technologies, waste forms, and disposal locations by including an assessment of the following: (1)The most effective potential technology for supplemental treatment of low-activity waste that will produce an effective waste form, including an assessment of the following: 
(A)The maturity and complexity of the technology. (B)The extent of previous use of the technology. 
(C)The life cycle costs and duration of use of the technology. (D)The effectiveness of the technology with respect to immobilization. 
(E)The performance of the technology expected under permanent disposal. (F)The topical areas of additional study required for the grout option identified in the analysis required by section 3134 of the National Defense Authorization Act for Fiscal Year 2017.  
(2)The differences among approaches for the supplemental treatment of low-activity waste considered as of the date of the analysis required by subsection (a)(1). (3)The compliance of such approaches with the technical standards described in section 3134(b)(2)(D) of the National Defense Authorization Act for Fiscal Year 2017. 
(4)The differences among potential disposal sites for the waste form produced through such treatment, including mitigation of radionuclides, including technetium-99, selenium-79, and iodine-129, on a system level. (5)Potential modifications to the design of facilities to enhance performance with respect to disposal of the waste form to account for the following: 
(A)Regulatory compliance. (B)Public acceptance. 
(C)Cost. (D)Safety. 
(E)The expected radiation dose to maximally exposed individuals over time. (F)Differences among disposal environments. 
(6)Approximately how much and what type of pretreatment is needed to meet regulatory requirements regarding long-lived radionuclides and hazardous chemicals to reduce disposal costs for radionuclides described in paragraph (4).  (7)Whether the radionuclides can be left in the waste form or economically removed and bounded at a system level by the performance assessment of a potential disposal site and, if the radionuclides cannot be left in the waste form, how to account for the secondary waste stream. 
(8)Other relevant factors relating to the technology described in paragraph (1), including the following: (A)The costs and risks in delays with respect to tank performance over time. 
(B)Consideration of experience with treatment methods at other sites and commercial facilities. (C)Outcomes of the test bed initiative of the Office of Environmental Management at the Hanford Nuclear Reservation. 
(d)Review, consultation, submission, and limitationsThe provisions of subsections (c) through (f) of section 3134 of the National Defense Authorization Act for Fiscal Year 2017 shall apply with respect to the analysis required by subsection (a)(1) to the same extent and in the same manner that such provisions applied with respect to the analysis required by subsection (a) of such section 3134, except that subsection (e) of such section shall be applied and administered by substituting the date of the enactment of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 for the date of the enactment of this Act each place it appears.  DSafeguards and Security Matters 3131.Reporting on penetrations of networks of contractors and subcontractors (a)In generalSubtitle A of title XLV of the Atomic Energy Defense Act (50 U.S.C. 2651 et seq.) is amended by adding at the end the following new section: 
 
4511.Reporting on penetrations of networks of contractors and subcontractors 
(a)Procedures for reporting penetrationsThe Administrator shall establish procedures that require each contractor and subcontractor to report to the Chief Information Officer when a covered network of the contractor or subcontractor that meets the criteria established pursuant to subsection (b) is successfully penetrated. (b)Establishment of criteria for covered networks (1)In generalThe Administrator shall, in consultation with the officials specified in paragraph (2), establish criteria for covered networks to be subject to the procedures for reporting penetrations under subsection (a). 
(2)Officials specifiedThe officials specified in this paragraph are the following officials of the Administration: (A)The Deputy Administrator for Defense Programs. 
(B)The Associate Administrator for Acquisition and Project Management. (C)The Chief Information Officer. 
(D)Any other official of the Administration the Administrator considers necessary. (c)Procedure requirements (1)Rapid reporting (A)In generalThe procedures established pursuant to subsection (a) shall require each contractor or subcontractor to submit to the Chief Information Officer a report on each successful penetration of a covered network of the contractor or subcontractor that meets the criteria established pursuant to subsection (b) not later than 60 days after the discovery of the successful penetration.  
(B)ElementsSubject to subparagraph (C), each report required by subparagraph (A) with respect to a successful penetration of a covered network of a contractor or subcontractor shall include the following: (i)A description of the technique or method used in such penetration. 
(ii)A sample of the malicious software, if discovered and isolated by the contractor or subcontractor, involved in such penetration. (iii)A summary of information created by or for the Administration in connection with any program of the Administration that has been potentially compromised as a result of such penetration. 
(C)Avoidance of delays in reportingIf a contractor or subcontractor is not able to obtain all of the information required by subparagraph (B) to be included in a report required by subparagraph (A) by the date that is 60 days after the discovery of a successful penetration of a covered network of the contractor or subcontractor, the contractor or subcontractor shall— (i)include in the report all information available as of that date; and 
(ii)provide to the Chief Information Officer the additional information required by subparagraph (B) as the information becomes available.  (2)Access to equipment and information by Administration personnelConcurrent with the establishment of the procedures pursuant to subsection (a), the Administrator shall establish procedures to be used if information owned by the Administration was in use during or at risk as a result of the successful penetration of a covered network— 
(A)in order to— (i)in the case of a penetration of a covered network of a management and operating contractor, enhance the access of personnel of the Administration to Government-owned equipment and information; and 
(ii)in the case of a penetration of a covered network of a contractor or subcontractor that is not a management and operating contractor, facilitate the access of personnel of the Administration to the equipment and information of the contractor or subcontractor; and (B)which shall— 
(i)include mechanisms for personnel of the Administration to, upon request, obtain access to equipment or information of a contractor or subcontractor necessary to conduct forensic analysis in addition to any analysis conducted by the contractor or subcontractor; (ii)provide that a contractor or subcontractor is only required to provide access to equipment or information as described in clause (i) to determine whether information created by or for the Administration in connection with any program of the Administration was successfully exfiltrated from a network of the contractor or subcontractor and, if so, what information was exfiltrated; and 
(iii)provide for the reasonable protection of trade secrets, commercial or financial information, and information that can be used to identify a specific person. (3)Dissemination of informationThe procedures established pursuant to subsection (a) shall allow for limiting the dissemination of information obtained or derived through such procedures so that such information may be disseminated only to entities— 
(A)with missions that may be affected by such information; (B)that may be called upon to assist in the diagnosis, detection, or mitigation of cyber incidents; 
(C)that conduct counterintelligence or law enforcement investigations; or (D)for national security purposes, including cyber situational awareness and defense purposes. 
(d)DefinitionsIn this section: (1)Chief Information OfficerThe term Chief Information Officer means the Associate Administrator for Information Management and Chief Information Officer of the Administration. 
(2)ContractorThe term contractor means a private entity that has entered into a contract or contractual action of any kind with the Administration to furnish supplies, equipment, materials, or services of any kind. (3)Covered networkThe term covered network includes any network or information system that accesses, receives, or stores— 
(A)classified information; or  (B)sensitive unclassified information germane to any program of the Administration, as determined by the Administrator. 
(4)SubcontractorThe term subcontractor means a private entity that has entered into a contract or contractual action with a contractor or another subcontractor to furnish supplies, equipment, materials, or services of any kind in connection with another contract in support of any program of the Administration.. (b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4510 the following new item: 
 
 
Sec. 4511. Reporting on penetrations of networks of contractors and subcontractors.. 
EPersonnel Matters 
3141.Extension of authority for appointment of certain scientific, engineering, and technical personnelSection 4601(c)(1) of the Atomic Energy Defense Act (50 U.S.C. 2701(c)(1)) is amended by striking September 30, 2020 and inserting September 30, 2021. 3142.Inclusion of certain employees and contractors of Department of Energy in definition of public safety officer for purposes of certain death benefitsSection 1204(9) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10284(9)) is amended— 
(1)in subparagraph (D), by striking or at the end;  (2)in subparagraph (E)(ii), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following:  (F)an employee or contractor of the Department of Energy who— 
(i)is— (I)a nuclear materials courier (as defined in section 8331(27) of title 5, United States Code); or  
(II)designated by the Secretary of Energy as a member of an emergency response team; and  (ii)is performing official duties of the Department, pursuant to a deployment order issued by the Secretary, to protect the public, property, or the interests of the United States by— 
(I)assessing, locating, identifying, securing, rendering safe, or disposing of weapons of mass destruction (as defined in section 1403 of the Defense Against Weapons of Mass Destruction Act of 1996 (50 U.S.C. 2302)); or  (II)managing the immediate consequences of a radiological release or exposure.. 
3143.Reimbursement for liability insurance for nuclear materials couriersSection 636(c)(2) of the Treasury, Postal Service, and General Government Appropriations Act, 1997 (as enacted into law by section 101(f) of division A of Public Law 104–208; 5 U.S.C. prec. 5941 note) is amended by striking or under and all that follows and inserting the following: any special agent under section 203 of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4823), or any nuclear materials courier (as defined in section 8331(27) of such title 5);. 3144.Transportation and moving expenses for immediate family of deceased nuclear materials couriersSection 5724d(c)(1) of title 5, United States Code, is amended— 
(1)in subparagraph (B), by striking ; and and inserting a semicolon; and (2)by adding at the end the following: 
 
(D)any nuclear materials courier, as defined in section 8331(27); and. 3145.Permanent extension of Office of Ombudsman for Energy Employees Occupational Illness Compensation ProgramSection 3686 of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7385s–15) is amended by striking subsection (h). 
3146.Reports on diversity of certain contractor employees of National Nuclear Security Administration 
(a)Annual reportsNot later than December 31, 2020, and each year thereafter through 2022, the Administrator for Nuclear Security shall submit to the congressional defense committees a report on the diversity of contractor employees of the National Nuclear Security Administration. (b)Matters includedSubject to subsection (c), each report under subsection (a) shall include, for each covered element of the Administration, the following: 
(1)With respect to the fiscal year covered by the report and the previous fiscal year, demographic data of— (A)the contractor employees of the covered element; 
(B)the contractor employees hired at the covered element during each such year; and (C)the contractor employees of the covered element who voluntarily separated during each such year. 
(2)To the extent practical, a breakdown of the data under paragraph (1) by each position in the Standard Occupational Classification System of the Bureau of Labor Statistics. (3)A description of the plan to increase diversity at the covered element, and how such plan responds to any trends identified with respect to the data under paragraph (1). 
(4)An identification of the office of the covered element responsible for implementing such plan and a description of how that office determines whether the covered element is meeting the goals of the plan. (5)A description of the training resources relating to diversity, equality, and inclusion mandated for contractor employees of the covered element with hiring authority, and an identification of how many such contractor employees have been trained. 
(c)DataThe Administrator shall carry out this section using data that is— (1)otherwise available to the Administrator and to the management and operating contractors of the nuclear security enterprise;  
(2)collected in accordance with applicable laws and regulations of the Equal Employment Opportunity Commission, regulations of the Office of Federal Contract Compliance Programs of the Department of Labor, and applicable provisions of Federal law on privacy; and (3)obtained from relevant elements of the Federal Government pursuant to a memorandum of understanding specifying the terms and conditions for the sharing of such data, including by identifying— 
(A)the statutory authority governing such sharing; (B)the minimum amount of data needed to be shared; 
(C)the exact data to be shared; (D)the method of securely sharing such data; and 
(E)the limitations on the use and disclosure of such data. (d)PublicationThe Administrator shall make publicly available on the internet website of the Department of Energy each report under subsection (a), subject to the regulations and Federal law specified in subsection (c)(2). 
(e)GAO reviewNot later than one year after the date on which the Administrator submits the first report under subsection (a), the Comptroller General of the United States shall submit to the congressional defense committees a review of— (1)the diversity of contractor employees with respect to both the hiring and retention of such employees; 
(2)the demographic composition of such employees; and (3)the issues relating to diversity that such report identifies and the steps taken to address such issues. 
(f)Sense of CongressIt is the sense of Congress that— (1)the National Nuclear Security Administration is undertaking the largest and most complex workload since the end of the Cold War; 
(2)ensuring that the nuclear security enterprise hires, trains, and retains a diverse and highly educated workforce is a national security priority of the United States; (3)more than 5,000 employees were hired at the laboratories, plants, and sites of the National Nuclear Security Administration during fiscal year 2019; and 
(4)the National Nuclear Security Administration has taken important actions to hire and retain the best and brightest workforce and is encouraged to continue to build upon those efforts, particularly as its aging workforce continues to retire. (g)DefinitionsIn this section: 
(1)Contractor employeeThe term contractor employee means an employee of a management and operating contractor of the nuclear security enterprise. (2)Covered elementThe term covered element means each national security laboratory and nuclear weapons production facility (as such terms are defined in section 3281 of the National Nuclear Security Administration Act (50 U.S.C. 2471)).  
(3)Nuclear security enterpriseThe term nuclear security enterprise has the meaning that term in section 3281 of the National Nuclear Security Administration Act (50 U.S.C. 2471)). 3147.Sense of Congress regarding compensation of individuals relating to uranium mining and nuclear testing (a)FindingsCongress makes the following findings: 
(1)The Radiation Exposure Compensation Act (Public Law 101–426; 42 U.S.C. 2210 note) was enacted in 1990 to provide monetary compensation to individuals who contracted certain cancers and other serious diseases following their exposure to radiation released during atmospheric nuclear weapons testing during the Cold War or following exposure to radiation as a result of employment in the uranium industry during the Cold War. (2)The Radiation Exposure Compensation Act expires on July 9, 2022. Unless that Act is extended, individuals who contract certain cancers and other serious diseases because of events described in paragraph (1) may be unable to claim compensation for such diseases. 
(b)Sense of CongressIt is the sense of Congress that the United States Government should continue to appropriately compensate and recognize the individuals described in subsection (a). FBudget and Financial Management Matters 3151.Reports on financial balances for atomic energy defense activities (a)In generalSection 4732 of the Atomic Energy Defense Act (50 U.S.C. 2772) is amended to read as follows: 
 
4732.Reports on financial balances for atomic energy defense activities 
(a)Reports required 
(1)In generalConcurrent with the submission of the budget justification materials submitted to Congress in support of the budget of the President for a fiscal year (submitted to Congress pursuant to section 1105(a) of title 31, United States Code), the Secretary of Energy shall submit to the congressional defense committees a report on the financial balances for each atomic energy defense program. (2)Presentation of informationIn each report required by paragraph (1), the Secretary shall— 
(A)present information on the financial balances for each atomic energy defense program at the budget control levels used in the report accompanying the most current Act appropriating funds for energy and water development; and (B)present financial balances in connection with funding under recurring DOE national security authorizations (as defined in section 4701) separately from balances in connection with funding under any other provision of law.  
(b)Elements 
(1)FormatEach report required by subsection (a) shall— (A)be divided into two parts, as specified in paragraphs (2) and (3); and  
(B)set forth the information required by those paragraphs in summary form and by fiscal year. (2)Part 1The first part of the report required by subsection (a) shall set forth, for each atomic energy defense program, the following information, as of the end of the most recently completed fiscal year: 
(A)The balance of any unobligated funds and an explanation for why those funds are unobligated. (B)The total funds available to cost. 
(C)The total balance of costed funds. (D)The total balance of uncosted funds. 
(E)The threshold for the balance of uncosted funds, stated in dollars. (F)The amount of any balance of uncosted funds that is over or under that threshold and, in the case of a balance over that threshold, an explanation for why the balance is over that threshold. 
(G)The total balance of committed, uncosted funds. (H)The total balance of uncommitted, uncosted funds. 
(I)The amount of any balance of uncommitted, uncosted funds that is over or under the threshold described in subparagraph (E) and, in the case of a balance over that threshold, an explanation for why the balance is over that threshold. (3)Part 2The second part of the report required by subsection (a) shall set forth, for each atomic energy defense program, the following information: 
(A)The balance of any unobligated funds, as of the end of the first quarter of the current fiscal year. (B)The total balance of uncosted funds, as of the end of the first quarter of the current fiscal year. 
(C)Unalloted budget authority. (c)DefinitionsIn this section: 
(1)CommittedThe term committed, with respect to funds, means the funds are associated with a legally enforceable agreement, such as a purchase order or contract, that has been entered into. (2)CostedThe term costed, with respect to funds, means the funds have been obligated to a contract and goods or services have been received by the contractor in exchange for the funds. 
(3)UncommittedThe term uncommitted, with respect to funds, means the funds are not committed.  (4)UncostedThe term uncosted, with respect to funds, means the funds have been obligated to a contract and goods or services have not been received by the contractor in exchange for the funds.  
(5)ThresholdThe term threshold means a benchmark over which a balance carried over at the end of a fiscal year should be given greater scrutiny by Congress. (6)Total funds available to costThe term total funds available to cost means the sum of— 
(A)total uncosted obligations from prior fiscal years;  (B)current fiscal year obligations; and  
(C)current fiscal year deobligations.. (b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by striking the item relating to section 4732 and inserting the following new item: 
 
 
Sec. 4732. Reports on financial balances for atomic energy defense activities.. 
GAdministrative Matters 
3161.Modifications to enhanced procurement authority to manage supply chain riskSection 4806 of the Atomic Energy Defense Act (50 U.S.C. 2786) is amended— (1)in subsections (a) and (c), by inserting or special exclusion action after covered procurement action each place it appears; 
(2)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively;  (3)by inserting after subsection (d) the following new subsection (e): 
 
(e)Delegation of authorityThe Secretary may delegate the authority under this section to— (1)in the case of the Administration, the Administrator; and 
(2)in the case of any other component of the Department of Energy, the Senior Procurement Executive of the Department.; and (4)in subsection (f), as redesignated by paragraph (2)— 
(A)by redesignating paragraph (6) as paragraph (7); and (B)by inserting after paragraph (5) the following new paragraph (6): 
 
(6)Special exclusion actionThe term special exclusion action means an action to prohibit, for a period not to exceed two years, the award of any contracts or subcontracts by the Administration or any other component of the Department of Energy related to any covered system to a source the Secretary determines to represent a supply chain risk.. 3162.Extension of pilot program on unavailability for overhead costs of amounts specified for laboratory-directed research and developmentSection 3119 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 50 U.S.C. 2791 note) is amended— 
(1)in subsection (c)(2), by striking four and inserting nine; and (2)in subsection (d), by striking February 15, 2020 and inserting February 15, 2025. 
HOther Matters 
3171.Independent study on potential environmental effects of nuclear war 
(a)StudyThe Administrator for Nuclear Security, in consultation with the Secretary of Defense and the Director of National Intelligence, shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine under which the National Academies conduct a study on the environmental effects of nuclear war. (b)Matters includedThe study under subsection (a) shall include the following: 
(1)An evaluation of the non-fallout atmospheric effects of plausible scenarios for nuclear war, ranging from low-quantity regional exchanges to large-scale exchanges between major powers. (2)An examination of the effects evaluated under paragraph (1) by— 
(A)the yield, type, and number of nuclear weapons; (B)the types and locations of targets; 
(C)the time distribution of the explosions; (D)the atmospheric conditions; and 
(E)other factors that may have a significant impact on the effects. (3)An assessment of current models of nuclear explosions, including with respect to— 
(A)the fires such explosions may cause; (B)the atmospheric transport of the gases from such explosions; 
(C)the radioactive material from such explosions; and (D)the soot and other debris from such fires and explosions and the atmospheric, terrestrial, and marine consequences of such effects, including with respect to changes in weather patterns, airborne particulate concentrations, stratospheric ozone, agriculture, and long-term regional ecosystem viability. 
(4)Identification of the capabilities and limitations of the models described in paragraph (3) for assessing the environmental effects of nuclear war, including— (A)an evaluation of the relevant uncertainties; 
(B)a highlight of the key data gaps; and (C)recommendations for how such models can be improved to better inform decision making. 
(c)Report 
(1)In generalNot later than 18 months after the date of the enactment of this Act, the National Academies shall submit to the Administrator, the Secretary, the Director, and the congressional defense committees a report on the study under subsection (a). (2)FormThe report under paragraph (1) shall be submitted in unclassified form but may include a classified annex. 
(d)Provision of information 
(1)Secretary of DefenseThe Secretary shall provide to the National Academies such information of the Department of Defense as is necessary for the National Academies to conduct the study under subsection (a), including information relating to relevant scenarios described in subsection (b). (2)Director of National IntelligenceThe Director shall provide to the National Academies such information on foreign adversary capabilities as is necessary for the National Academies to conduct the study under subsection (a), including information relating to relevant scenarios described in subsection (b). 
3172.Review of future of computing beyond exascale at the National Nuclear Security Administration 
(a)In generalThe Administrator for Nuclear Security, in consultation with the Secretary of Energy, shall enter into an agreement with the National Academy of Sciences to review the future of computing beyond exascale computing to meet national security needs at the National Nuclear Security Administration. (b)ElementsThe review required by subsection (a) shall address the following: 
(1)Future computing needs of the National Nuclear Security Administration that exascale computing will not accomplish during the 20 years after the date of the enactment of this Act. (2)Computing architectures that potentially can meet those needs, including— 
(A)classical computing architectures employed as of such date of enactment; (B)quantum computing architectures and other novel computing architectures; 
(C)hybrid combinations of classical and quantum computing architectures; and (D)other architectures as necessary. 
(3)The development of software for the computing architectures described in paragraph (2). (4) The maturity of the computing architectures described in paragraph (2) and the software described in paragraph (3), with key obstacles that must be overcome for the employment of such architectures and software. 
(5)The secure industrial base that exists as of the date of the enactment of this Act to meet the unique needs of computing at the National Nuclear Security Administration, including needs with respect to— (A)personnel; 
(B)microelectronics; and (C)other appropriate matters. 
(c)Information and clearancesThe Administrator shall ensure that personnel of the National Academy of Sciences overseeing the implementation of the agreement required by subsection (a) or conducting the review required by that subsection receive, in a timely manner, access to information and necessary security clearances to enable the conduct of the review. (d)Report required (1)In generalNot later than 2 years after the date of the enactment of this Act, the National Academy of Sciences shall submit to the congressional defense committees a report on the findings of the review required by subsection (a). 
(2)FormThe report required by paragraph (1) shall be submitted in unclassified form but may include a classified annex. (e)Exascale computing definedIn this section, the term exascale computing means computing through the use of a computing machine that performs near or above 10 to the 18th power floating point operations per second. 
3173.Sense of Congress on the Agreement Suspending the Antidumping Investigation on Uranium from the Russian FederationIt is the sense of Congress that the Agreement Suspending the Antidumping Investigation on Uranium from the Russian Federation, dated October 16, 1992, as most recently amended by an agreement signed by the United States Department of Commerce and the State Atomic Energy Corporation Rosatom of the Russian Federation on October 6, 2020 (85 Fed. Reg. 64112), will provide certainty to the United States nuclear fuel supply chain while avoiding unfair trade practices in the importation of uranium products from the Russian Federation consistent with national security and nonproliferation goals of the United States. XXXIIDEFENSE NUCLEAR FACILITIES SAFETY BOARD  Sec. 3201. Authorization. Sec. 3202. Nonpublic collaborative discussions by Defense Nuclear Facilities Safety Board. 3201.AuthorizationThere are authorized to be appropriated for fiscal year 2021, $28,836,000 for the operation of the Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.).  
3202.Nonpublic collaborative discussions by Defense Nuclear Facilities Safety BoardSection 313 of the Atomic Energy Act of 1954 (42 U.S.C. 2286b) is amended by adding at the end the following new subsection:  (k)Nonpublic collaborative discussions (1)In generalNotwithstanding section 552b of title 5, United States Code, a quorum of the members of the Board may hold a meeting that is not open to public observation to discuss official business of the Board if— 
(A)no formal or informal vote or other official action is taken at the meeting; (B)each individual present at the meeting is a member or an employee of the Board; 
(C)at least one member of the Board from each political party is present at the meeting, unless all members of the Board are of the same political party at the time of the meeting; and (D)the general counsel of the Board, or a designee of the general counsel, is present at the meeting. 
(2)Disclosure of nonpublic collaborative discussions 
(A)In generalExcept as provided by subparagraph (B), not later than two business days after the conclusion of a meeting described in paragraph (1), the Board shall make available to the public, in a place easily accessible to the public— (i)a list of the individuals present at the meeting; and 
(ii)a summary of the matters, including key issues, discussed at the meeting, except for any matter the Board properly determines may be withheld from the public under section 552b(c) of title 5, United States Code. (B)Information about matters withheld from publicIf the Board properly determines under subparagraph (A)(ii) that a matter may be withheld from the public under section 552b(c) of title 5, United States Code, the Board shall include in the summary required by that subparagraph as much general information as possible with respect to the matter. 
(3)Rules of constructionNothing in this subsection may be construed— (A)to limit the applicability of section 552b of title 5, United States Code, with respect to— 
(i)a meeting of the members of the Board other than a meeting described in paragraph (1); or (ii)any information that is proposed to be withheld from the public under paragraph (2)(A)(ii); or 
(B)to authorize the Board to withhold from any individual any record that is accessible to that individual under section 552a of title 5, United States Code.. XXXIVNaval Petroleum Reserves  Sec. 3401. Authorization of appropriations. 3401.Authorization of appropriations (a)AmountThere are hereby authorized to be appropriated to the Secretary of Energy $13,006,000 for fiscal year 2021 for the purpose of carrying out activities under chapter 869 of title 10, United States Code, relating to the naval petroleum reserves. 
(b)Period of availabilityFunds appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available until expended. XXXVMaritime Matters  Subtitle A—Maritime Administration Sec. 3501. Authorization of the Maritime Administration. Sec. 3502. Improvements to process for waiving navigation and vessel-inspection laws and approving foreign vessel charters for passenger vessels. Sec. 3503. Superintendent of the United States Merchant Marine Academy. Sec. 3504. Assistance for inland and small coastal ports and terminals. Sec. 3505. Maritime transportation system emergency relief program. Sec. 3506. Sea year cadets on cable security fleet and tanker security fleet vessels. Sec. 3507. Centers of excellence for domestic maritime workforce training and education: technical amendments. Sec. 3508. Merchant mariner training and education. Sec. 3509. Publication of information about students and recent graduates of Maritime Academies. Sec. 3510. Mariner licensing and credentialing for M/V LISERON. Subtitle B—Tanker Security Fleet Sec. 3511. Tanker Security Fleet. Subtitle C—Other Matters Sec. 3521. Maritime security and domain awareness. Sec. 3522. Sense of Congress regarding role of domestic maritime industry in national security. AMaritime Administration 3501.Authorization of the Maritime Administration (a)Fiscal year 2021 authorizationThere are authorized to be appropriated to the Department of Transportation for fiscal year 2021, to be available without fiscal year limitation if so provided in appropriations Acts, for programs associated with maintaining the United States merchant marine, the following amounts: 
(1)For expenses necessary for operations of the United States Merchant Marine Academy, $85,441,000, of which— (A)$79,941,000 shall be for Academy operations; and 
(B)$5,500,000 shall remain available until expended for capital asset management at the Academy. (2)For expenses necessary to support the State maritime academies, $50,780,000, of which— 
(A)$2,400,000 shall remain available until September 30, 2022, for the Student Incentive Program; (B)$6,000,000 shall remain available until expended for direct payments to such academies; 
(C)$3,800,000 shall remain available until expended for training ship fuel assistance; (D)$8,080,000 shall remain available until expended for offsetting the costs of training ship sharing. and 
(E)$30,500,000 shall remain available until expended for maintenance and repair of State maritime academy training vessels. (3)For expenses necessary to support the National Security Multi-Mission Vessel Program, $388,815,000, which shall remain available until expended. 
(4)For expenses necessary to support Maritime Administration operations and programs, $67,148,000, of which— (A)$3,000,000 shall remain available until expended for activities authorized under section 50307 of title 46, United States Code; and 
(B)$9,775,000 shall remain available until expended for the Marine Highways Program. (5)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $5,000,000, which shall remain available until expended. 
(6)For expenses necessary to maintain and preserve a United States flag merchant marine to serve the national security needs of the United States under chapter 531 of title 46, United States Code, $494,008,000. (7)For expenses necessary for the loan guarantee program authorized under chapter 537 of title 46, United States Code, $33,000,000, of which— 
(A)$30,000,000 shall remain available until expended for the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5))) of loan guarantees under the program; and (B)$3,000,000 may be used for administrative expenses relating to loan guarantee commitments under the program. 
(8)For expenses necessary to provide assistance to small shipyards and for maritime training programs under section 54101 of title 46, United States Code, $20,000,000, which shall remain available until expended. (9)For expenses necessary to implement the Port and Intermodal Improvement Program, $750,000,000, except that no such funds may be used to provide a grant to purchase fully automated cargo handling equipment that is remotely operated or remotely monitored with or without the exercise of human intervention or control, if the Secretary determines such equipment would result in a net loss of jobs within a port or port terminal.  
(b)Amount of fiscal year 2021 contractor payments under operating agreementsSection 53106(a)(1)(B) of title 46, United States Code, is amended by striking $5,233,463 and inserting $8,233,463. (c)Conforming amendmentTitle 46, United States Code, is further amended— 
(1)in section 53111(2), by striking $314,007,780 and inserting $494,008,000; and (2)in section 54101(i), by striking for each of fiscal years 2020 and 2021 to carry out this section $40,000,000 and inserting for fiscal year 2021 to carry out this section $20,000,000. 
3502.Improvements to process for waiving navigation and vessel-inspection laws and approving foreign vessel charters for passenger vessels 
(a)Improvements to waiver process 
(1)In generalSection 501 of title 46, United States Code, is amended— (A)by striking subsection (a) and inserting the following new subsection (a): 
 
(a)On request of Secretary of Defense 
(1)In generalOn request of the Secretary of Defense, the head of an agency responsible for the administration of the navigation or vessel-inspection laws shall waive compliance with those laws to the extent the Secretary considers necessary in the interest of national defense to address an immediate adverse effect on military operations. (2)Submittal of explanation to CongressNot later than 24 hours after making a request under paragraph (1), the Secretary of Defense shall submit to the Committee on Transportation and Infrastructure and the Committee on Armed Services of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Armed Services of the Senate a written explanation of the circumstances requiring such a waiver in the interest of national defense, including a confirmation that there are insufficient qualified vessels to meet the needs of national defense without such a waiver.; 
(B)in subsection (b)— (i)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; 
(ii)by inserting after paragraph (1) the following new paragraph (2):  (2)Duration of waiver (A)In generalSubject to subparagraphs (B) and (C), a waiver issued under this subsection shall be for a period of not more than 10 days. 
(B)Waiver extensionUpon the termination of the period of a waiver issued under this subsection, the head of an agency may extend the waiver for an additional period of not more than 10 days, if the Maritime Administrator makes the determinations referred to in paragraph (1). (C)Aggregate durationThe aggregate duration of the period of all waivers and extensions of waivers under this subsection with respect to any one set of events shall not exceed 45 days.; and 
(iii)in paragraph (4), as so redesignated— (I)in subparagraph (B)(ii), by striking paragraph (2)(A) and inserting paragraph (3)(A); and 
(II)by adding at the end the following new subparagraph:  (C)Notification required for extensionsFor purposes of this paragraph, an extension requested or issued under paragraph (2)(B) shall be treated in the same manner as a waiver requested or issued under this subsection.; 
(C)by redesignating subsection (c) as subsection (d); and (D)by inserting after subsection (b) the following new subsection:  
 
(c)Report 
(1)In generalNot later than 10 days after the date of the conclusion of the voyage of a vessel that, during such voyage, operated under a waiver issued under this section, the owner or operator of the vessel shall submit to the Maritime Administrator a report that includes— (A)the name and flag of the vessel; 
(B)the dates of the voyage; (C)any relevant ports of call; and 
(D)any other information the Maritime Administrator determines necessary. (2)PublicationNot later than 48 hours after receiving a report under paragraph (1), the Maritime Administrator shall publish such report on an appropriate website of the Department of Transportation.. 
(2)ApplicabilityThe amendments made by paragraph (1) shall apply with respect to waivers issued after the date of the enactment of this Act. (b)Foreign vessel charters for passenger vesselsFor fiscal year 2020 and each subsequent fiscal year, the Maritime Administrator shall make publicly available on an appropriate website of the Maritime Administration— 
(1)a detailed summary of each request for a determination, approval, or confirmation that a vessel charter for a passenger vessel is encompassed by the general approval of time charters issued pursuant to section 56101 of title 46, United States Code, or regulations prescribed pursuant to such section; and (2)the final action of the Administration with respect to such request, after the provision of notice and opportunity for public comment. 
3503.Superintendent of the United States Merchant Marine Academy 
(a)Sense of CongressIt is the sense of Congress that, due to the unique mission of the United States Merchant Marine Academy, it is highly desirable that the Superintendent of the Academy be a graduate of the Academy in good standing and have attained an unlimited merchant marine officer’s license. (b)Qualifications of SuperintendentSection 51301(c)(2) of title 46, United States Code, is amended— 
(1)in subparagraph (A)(i), by inserting after attained the following the rank of Captain, Chief Mate, or Chief Engineer in the merchant marine of the United States, or; and (2)in subparagraphs (B)(i)(I) and (C)(i), by inserting merchant marine, before Navy,.  
3504.Assistance for inland and small coastal ports and terminalsSection 50302 of title 46, United States Code, is amended— (1)in subsection (c)— 
(A)in paragraph (2)— (i)in the matter preceding subparagraph (A), by inserting or subsection (d) after this subsection; and 
(ii)in subparagraph (G), by inserting , including the owners or operators of a facility, or collection of facilities at a port after private entities; (B) in paragraph (5)— 
(i)in subparagraph (A), by inserting or subsection (d) after this subsection;  (ii)in subparagraph (B)— 
(I)by striking 60 and inserting 90; and (II)by inserting or subsection (d) after this subsection; 
(C)in paragraph (6), by striking subparagraph (C); (D)in paragraph (7)— 
(i)in subparagraph (B)— (I)by striking 25 percent and inserting 18 percent; and 
(II)by striking paragraph (3)(A) and all that follows through the period at the end of clause (ii) and inserting subsection (d). The requirement under paragraph (6)(A)(ii) shall not apply to grants made under subsection (d).; and (ii)by striking subparagraph (C) and inserting the following:  
 
(C)Development phase activitiesOf the amounts made available for grants under this section for a fiscal year— (i)not more than 10 percent may be used to make grants for development phase activities under paragraph (3)(B); and 
(ii)not more than 10 percent may be used to make grants for development phase activities under subsection (d)(3)(A)(ii)(III).; (E)in paragraph (8)— 
(i)in subparagraph (A)— (I)by inserting or subsection (d) after this subsection the first place it appears; and 
(II)by striking a project under this subsection and inserting the project for which the grant is requested;  (ii)in subparagraph (B)— 
(I)in clause (i) by striking under this subsection and inserting under this subsection or subsection (d); and (II)in clause (ii) by inserting for which a grant is awarded under subsection (d) or that is after project; and 
(F)in paragraph (9), by inserting for grants made under this subsection and subsection (d) after procedures;  (G)in paragraph (10), by inserting or subsection (d) after this subsection; 
(H)in paragraph (11)— (i)in subparagraph (A)— 
(I)by striking under this subsection and inserting to make grants for port development under this section; and  (II)by striking to carry out this subsection and inserting to make grants for port development under this section; 
(ii)in subparagraph (B)— (I)in clause (i), by striking for carrying out this subsection and inserting to make grants for port development under this section; and  
(II)in clause (ii)— (aa)by striking under this subsection and inserting for port development under this section; 
(bb)by inserting or that are returned under paragraph (9)(C) after the award; and (cc)by adding at the end the following new sentence: Any such amount may only be expended to award a grant under the same subsection of this section under which the original grant was made.; and 
(I)in paragraph (12)— (i)by inserting and subsection (d) after this subsection; and 
(ii)by striking subparagraph (A) and redesignating subparagraphs (B) through (D) as subparagraphs (A) through (C), respectively; (2)by redesignating subsection (d) as subsection (e); 
(3)by inserting after subsection (c) the following new subsection (d):  (d)Assistance for small inland and coastal ports and terminals (1)In generalFrom amounts reserved under subsection (c)(7)(B), the Secretary, acting through the Administrator of the Maritime Administration, shall make grants under this subsection to eligible applicants for eligible projects at a port, to and from which the average annual tonnage of cargo for the immediately preceding 3 calendar years from the time an application is submitted is less than 8,000,000 short tons, as determined using United States Army Corps of Engineers data or data provided by an independent audit the findings of which are acceptable to the Secretary. 
(2)AwardsIn providing assistance under this subsection, the Secretary shall— (A)take into account— 
(i)the economic advantage and the contribution to freight transportation at a port; and (ii)the competitive disadvantage of such a port; 
(B)not make more than 1 award per applicant under this subsection for each fiscal year appropriation; and (C)take into consideration the degree to which a project would promote the enhancement and efficiencies of a port. 
(3)Use of funds 
(A)In generalAssistance provided under this subsection may be used for a project that— (i)is— 
(I)within the boundary of a port; or  (II)outside the boundary of a port, but is directly related to port operations or to an intermodal connection to a port; and  
(ii)for— (I)making capital improvements, including to piers, wharves, docks, terminals, and similar structures used principally for the movement of goods; 
(II)acquiring, improving, repairing, or maintaining transportation or physical infrastructure, buildings, or equipment; (III)performing development phase activities described in subsection (c)(3)(B) related to carrying out an activity described in this clause; and 
(IV)otherwise fulfilling the purposes for which such assistance is provided. (B)Acquisition methodsThe Secretary may not require as a condition of issuing a grant under this subsection— 
(i)direct ownership of either a facility or equipment to be procured using funds awarded under this subsection; or (ii)that equipment procured using such funds be new. 
(4)Prohibited usesFunds provided under this subsection may not be used for— (A)projects conducted on property outside the boundary of a port unless such property is directly related to port operations or to an intermodal connection to a port; 
(B)any single grant award more than 10 percent of total allocation of funds to carry out this subsection per fiscal year appropriation; or (C)activities, including channel improvements or harbor deepening that is part of a Federal channel or an access channel associated with a Federal channel, authorized, as of the date of the application for assistance under this subsection, to be carried out by of the United States Army Corps of Engineers. 
(5)Matching requirements 
(A)In generalAny costs of the project to be paid by the recipient’s matching share pursuant to subsection (c)(8)(B) may— (i)be incurred prior to the date on which assistance is provided; and 
(ii)include a loan agreement, a commitment from investors, cash on balance sheet, or other contributions determined acceptable by the Secretary. (B)Determination of effectivenessIn determining whether a project meets the criteria under clauses (i), (iii), (iv), (v), and (vi) of subsection (c)(6)(A), the Secretary shall accept documentation used to obtain a commitment of the matching funds covered by this paragraph, including feasibility studies, business plans, investor prospectuses, loan applications, or similar documentation.; and 
(4)in subsection (e)(3), as so redesignated— (A)by inserting or subsection (d) after subsection (c); and 
(B)by striking to port authorities or commissions or their subdivisions and agents and inserting to any eligible applicants as described in subsection (c)(2).  3505.Maritime transportation system emergency relief program (a)In generalChapter 503 of title 46, United States Code, is amended by adding at the end the following: 
 
50308.Maritime transportation system emergency relief program 
(a)General authorityThe Maritime Administrator may make grants to, and enter into contracts and agreement with, eligible State and Tribal entities and eligible entities for—  (1)the costs of capital projects to protect, repair, reconstruct, or replace equipment and facilities of the United States maritime transportation system that the Maritime Administrator determines is in danger of suffering serious physical damage, or has suffered serious physical damage, as a result of an emergency; and 
(2)eligible operating costs of United States maritime transportation equipment and facilities in an area directly affected by an emergency during— (A)the one-year period beginning on the date of a declaration of an emergency referred to in subparagraph (A) or (B) of subsection (j)(4); and  
(B)an additional one-year period beginning one year after the date of an emergency referred to in subparagraph (A) or (B) of subsection (j)(4), if the Maritime Administrator, in consultation with the Administrator of the Federal Emergency Management Administration, determines there is a compelling need arising out of the emergency for which the declaration is made. (b)Allocation (1)In generalThe Maritime Administrator shall determine an appropriate method for the equitable allocation and distribution of funds under this section to eligible State and Tribal entities and eligible entities. 
(2)PriorityTo the extent practicable, in allocating and distributing funds under this section, the Maritime Administrator shall give priority to applications submitted by eligible State or Tribal entities. (c)ApplicationsAn applicant for assistance under this section shall submit an application for such assistance to the Maritime Administrator at such time, in such manner, and containing such information and assurances as the Maritime Administrator may require. 
(d)Coordination of emergency funds 
(1)Use of fundsFunds appropriated to carry out this section shall be in addition to any other funds available under this chapter. (2)No effect on other government activityThe provision of funds under this section shall not affect the ability of any other agency of the Government, including the Federal Emergency Management Agency, or a State agency, a local governmental entity, organization, or person, to provide any other funds otherwise authorized by law. 
(e)Grant requirementsA grant awarded under this section that is made to address an emergency referred to in subsection (j)(4)(B) shall be— (1)subject to the terms and conditions the Maritime Administrator determines are necessary; 
(2)made only for expenses that are not reimbursed under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) or any Federal, State, or local assistance program; and (3)made only for expenses that are not reimbursed under any type of marine insurance. 
(f)Federal share of costsThe Federal share payable of the costs for which a grant is made under this section shall be 100 percent. (g)Administrative costsOf the amounts available to carry out this section, not more than two percent may be used for administration of this section. 
(h)Quality assuranceThe Maritime Administrator shall institute adequate policies, procedures, and internal controls to prevent waste, fraud, abuse, and program mismanagement for the distribution of funds under this section. (i)ReportsOn an annual basis, the Maritime Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the financial assistance provided under this section during the year covered by the report. Each such report shall include, for such year, a description of such assistance provided and of how such assistance— 
(1)affected the United States maritime transportation system;  (2)mitigated the financial impact of the emergency on the recipient of the assistance; and 
(3)protected critical infrastructure in the United States. (j)DefinitionsIn this section: 
(1)Eligible State or Tribal entityThe term eligible State or Tribal entity means— (A)a port authority; or 
(B)a vessel owned and operated by a State or Tribal government and facilities associated with the operation of such vessel. (2)Eligible entityThe term eligible entity means a public or private entity that is created or organized in the United States or under the laws of the United States, with significant operations in and a majority of its employees based in the United States, that is engaged in— 
(A)vessel construction, transportation by water, or support activities for transportation by water with an assigned North American Industry Classification System code beginning with 3366, 483, 4883, or 6113, or in the case of such construction, transportation, or support activities conducted by a fish processing vessel, such an assigned code beginning with 3117; or (B)as determined by the Secretary of Transportation— 
(i) construction or water transportation related to activities described in subparagraph (A); or (ii)maritime education and training. 
(3)Eligible operating costsThe term eligible operating costs means costs relating to— (A)emergency response; 
(B)cleaning; (C)sanitization; 
(D)janitorial services; (E)staffing; 
(F)workforce retention; (G)paid leave; 
(H)procurement and use of protective health equipment, testing, and training for employees and contractors; (I)debt service payments; 
(J)infrastructure repair projects; (K)fuel; and 
(L)other maritime transportation system operations, as determined by the Secretary of Transportation; (4)EmergencyThe term emergency means a natural disaster affecting a wide area (such as a flood, hurricane, tidal wave, earthquake, severe storm, or landslide) or a catastrophic failure from any external cause, that impacts the United States maritime transportation system and as a result of which— 
(A)the Governor of a State has declared an emergency and the Maritime Administrator, in consultation with the Administrator of the Federal Emergency Management Administration, has concurred in the declaration; (B)the President has declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170); 
(C)national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) is in effect; or (D)a public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) is in effect.. 
(b)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following:   50308. Port development; maritime transportation system emergency relief program.. (c)Inclusion of COVID–19 pandemic public health emergencyFor purposes of section 50308 of title 46, United States Code, as added by subsection (a), the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) resulting from the COVID–19 pandemic shall be treated as an emergency. 
3506.Sea year cadets on cable security fleet and tanker security fleet vesselsSection 51307 of title 46, United States Code, is amended by striking subsection (b) and inserting the following:   (b)Sea year cadets on cable security fleet and tanker security fleet vesselsThe Secretary shall require an operator of a vessel participating in the Maritime Security Program under chapter 531 of this title, the Cable Security Fleet under chapter 532 of this title, or the Tanker Security Fleet under chapter 534 of this title to carry on each Maritime Security Program vessel, Cable Security Fleet vessel, or Tanker Security Fleet vessel 2 United States Merchant Marine Academy cadets, if available, on each voyage.. 
3507.Centers of excellence for domestic maritime workforce training and education: technical amendments 
(a)Redesignation and transfer of sectionSection 54102 of title 46, United States Code, is redesignated as section 51706 of such title and transferred to appear after section 51705 of such title. (b)Clerical amendmentsTitle 46, United States Code, is amended— 
(1)in the analysis for chapter 541, by striking the item relating to section 54102; and (2)in the analysis for chapter 517, by striking the item relating to section 51705 and inserting the following: 
 
 
51705. Training for use of force against piracy. 
51706. Center of excellence for domestic maritime workforce training and education..  
3508.Merchant mariner training and education 
(a)In generalChapter 517 of title 46, United States Code, as amended by this Act, is further amended by adding at the end the following:  51707.Merchant mariner recruitment, training, and retention strategic plan (a)Strategic plan (1)In generalNot later than one year after the date of the enactment of this section, and at least once every five years thereafter until the termination date under paragraph (6), the Secretary of Transportation, acting through the Administrator of the Maritime Administration, shall publish in the Federal Register a plan to recruit, train, and retain merchant mariners for the five-year period following the date of publication of the most recently published plan under this paragraph. 
(2)ContentsA plan published under paragraph (1) shall contain— (A)a strategy to address merchant mariner recruitment, training, and retention issues in the United States; and 
(B) demonstration and research priorities concerning merchant mariner recruitment, training, and retention. (3)FactorsIn developing a plan under paragraph (1), the Secretary shall take into account, at a minimum— 
(A)the availability of existing research (as of the date of publication of the plan); and (B)the need to ensure results that have broad applicability for the United States merchant marine workforce development. 
(4)ConsultationIn developing a plan under paragraph (1), the Secretary shall consult with representatives of the maritime industry, labor organizations, including the Commander of the Transportation Command and the Commander of the Military Sealift Command, and other governmental entities and stakeholders in the maritime industry. (5)Transmittal to CongressThe Secretary shall transmit copies of any plan published under paragraph (1) to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. 
(6)Termination dateThe requirement to publish a plan under this paragraph shall terminate on the date that the Administrator of the Maritime Administration determines that there is an adequate number of United States mariners for sustained strategic sealift.. (b)Conforming amendmentThe analysis for such chapter is amended by adding at the end the following: 
 
 
51707. Merchant mariner recruitment, training, and retention strategic plan.. 
(c)Study and report on financial assistance for training merchant mariners 
(1)Study requiredThe Administrator of the Maritime Administration, in coordination with the Secretary of Education, the Secretary of Labor, and the Secretary of Veterans Affairs, shall conduct a study to— (A)identify Federal financial assistance available for the training of United States merchant mariners, including those working to receive a Standards of Training, Certification and Watchkeeping endorsement under subchapter B of chapter 1 of title 46, Code of Federal Regulations; 
(B)identify individuals eligible for assistance described in subparagraph (A); and (C)develop recommendations to improve licensed and unlicensed merchant mariner access to assistance described in subparagraph (A). 
(2)Report and briefingNot later than 180 days after the date of the enactment of this Act, the Administrator of the Maritime Administration shall— (A)provide to Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a briefing on the results of the study required under paragraph (1); and 
(B)make such results publicly available on an appropriate website. 3509.Publication of information about students and recent graduates of Maritime AcademiesNot later than one year after the date of the enactment of this Act, the Maritime Administrator shall make publicly available on an appropriate website data, as available, on the following: 
(1)The number of individuals who graduated from the United States Merchant Marine Academy and from each State Maritime Academy during the five-year period preceding the date of the enactment of this Act. (2)The number of such individuals who have become employed in, or whose status qualifies under, each of the following categories:  
(A)Maritime Afloat. (B)Maritime Ashore. 
(C)Armed Forces of the United States. (D)Non-maritime. 
(E)Graduate studies. (F)Unknown. 
(3)The number of students in each class at each State Maritime Academy who are receiving as of the date of the enactment of this Act, or who received during such five-year period, funds under the student incentive payment program under section 51509 of title 46, United States Code.  (4)The number of students described under paragraph (3) who used partial student incentive payments and who graduated without an obligation under such program. 
(5)The number of students described under paragraph (3) who graduated with an obligation under such program.  3510.Mariner licensing and credentialing for M/V LISERON (a)In generalExcept as provided in subsection (b) and subject to subsection (c), for purposes of licensing and credentialing of mariners, the Secretary of Homeland Security shall prescribe a tonnage measurement as a small passenger vessel, as defined in section 2101 of title 46, United States Code, for the M/V LISERON (United States official number 971339) for purposes of applying the optional regulatory measurement under section 14305 and under chapter 145 of such title.  
(b)ExceptionSubsection (a) shall not apply with respect to the vessel referred to in such subsection if the length of the vessel exceeds its length on the date of enactment of this Act. (c)RestrictionsThe vessel referred to in subsection (a) is subject to the following restrictions: 
(1)The vessel may not operate outside the inland waters of the United States, as established under section 151 of title 33, United States Code, when carrying passengers for hire and operating under subsection (a). (2)The Secretary may issue a restricted credential as appropriate for a licensed individual employed to serve on such vessel under prescribed regulations. 
BTanker Security Fleet 
3511.Tanker Security Fleet 
(a)In generalPart C of subtitle V of title 46, United States Code, is amended by inserting after chapter 533 the following new chapter:  534Tanker Security Fleet  53401. Definitions. 53402. Establishment of the Tanker Security Fleet. 53403. Award of operating agreements. 53404. Effectiveness of operating agreements. 53405. Obligations and rights under operating agreements. 53406. Payments. 53407. National security requirements. 53408. Regulatory relief. 53409. Special rule regarding age of participating Fleet vessels. 53410. Regulations. 53411. Authorization of appropriations. 53412. Acquisition of Fleet vessels. 53401.DefinitionsIn this chapter: 
(1)Foreign commerceThe term foreign commerce means— (A)commerce or trade between the United States, its territories or possessions, or the District of Columbia, and a foreign country; and 
(B)commerce or trade between foreign countries. (2)Participating Fleet vesselThe term participating Fleet vessel means any product tank vessel covered by an operating agreement under this chapter on or after January 1, 2022, that— 
(A)meets the requirements of one of paragraphs (1) through (4) of section 53402(b) of this title; and (B)is no more than 20 years of age. 
(3)PersonThe term person includes corporations, partnerships, and associations existing under, or authorized by, laws of the United States, or any State, territory, district, or possession thereof, or any foreign country. (4)Product tank vesselThe term product tank vessel means a double-hulled tank vessel capable of carrying simultaneously more than 2 separated grades of refined petroleum products. 
(5)Program participantThe term program participant means an owner or operator of a vessel that enters into an operating agreement covering a participating fleet vessel with the Secretary under section 53403. (6)SecretaryThe term Secretary means the Secretary of Transportation, unless the context indicates otherwise.  
(7)United states citizen trustThe term United States citizen trust— (A)means a trust for which— 
(i)each of the trustees is a citizen of the United States; and (ii)the application for documentation of the vessel under chapter 121 of this title includes an affidavit of each trustee stating that the trustee is not aware of any reason involving a beneficiary of the trust that is not a citizen of the United States, or involving any other person who is not a citizen of the United States, as a result of which the beneficiary or other person would hold more than 25 percent of the aggregate power to influence or limit the exercise of the authority of the trustee with respect to matters involving any ownership or operation of the vessel that may adversely affect the interests of the United States; 
(B)does not include a trust for which any person that is not a citizen of the United States has authority to direct, or participate in directing, a trustee for a trust in matters involving any ownership or operation of the vessel that may adversely affect the interests of the United States or in removing a trustee without cause, either directly or indirectly through the control of another person, unless the trust instrument provides that persons who are not citizens of the United States may not hold more than 25 percent of the aggregate authority to so direct or remove a trustee; and (C)may include a trust for which a person who is not a citizen of the United States holds more than 25 percent of the beneficial interest in the trust. 
53402.Establishment of the Tanker Security Fleet 
(a)In generalThe Secretary of Transportation, in consultation with the Secretary of Defense, shall establish a fleet of active, commercially viable, militarily useful, privately owned product tank vessels to meet national defense and other security requirements and maintain a United States presence in international commercial shipping. The fleet shall consist of privately owned vessels of the United States for which there are in effect operating agreements under this chapter, and shall be known as the Tanker Security Fleet (hereafter in this chapter referred to as the Fleet). (b)Vessel EligibilityA vessel is eligible to be included in the Fleet if the vessel— 
(1)meets the requirements under paragraph (1), (2), (3), or (4) of subsection (c); (2)is operated (or in the case of a vessel to be constructed, will be operated) in providing transportation in United States foreign commerce; 
(3)is self-propelled; (4)is not more than 10 years of age on the date the vessel is first included in the Fleet; 
(5)is determined by the Secretary of Defense to be suitable for use by the United States for national defense or military purposes in time of war or national emergency;  (6)is commercially viable, as determined by the Secretary of Transportation; and 
(7)is— (A)a vessel of the United States; or 
(B)not a vessel of the United States, but— (i)the owner of the vessel has demonstrated an intent to have the vessel documented under chapter 121 of this title if it is included in the Fleet; and 
(ii)at the time an operating agreement is entered into under this chapter, the vessel is eligible for documentation under chapter 121 of this title. (c)Requirements regarding citizenship of owners, charterers, and operators (1)Vessels owned and operated by section 50501 citizensA vessel meets the requirements of this paragraph if, during the period of an operating agreement under this chapter that applies to the vessel, the vessel will be owned and operated by one or more persons that are citizens of the United States under section 50501 of this title. 
(2)Vessels owned by a section 50501 citizen, or United States citizen trust, and chartered to a documentation citizenA vessel meets the requirements of this paragraph if— (A)during the period of an operating agreement under this chapter that applies to the vessel, the vessel will be— 
(i)owned by a person that is a citizen of the United States under section 50501 of this title or that is a United States citizen trust; and (ii)demise chartered to a person— 
(I)that is eligible to document the vessel under chapter 121 of this title; (II)the chairman of the board of directors, chief executive officer, and a majority of the members of the board of directors of which are citizens of the United States under section 50501 of this title, and are appointed and subjected to removal only upon approval by the Secretary of Transportation; and 
(III)that certifies to the Secretary of Transportation that there are no treaties, statutes, regulations, or other laws that would prohibit the program participant for the vessel from performing its obligations under an operating agreement under this chapter; (B)in the case of a vessel that will be demise chartered to a person that is owned or controlled by another person that is not a citizen of the United States under section 50501 of this title, the other person enters into an agreement with the Secretary of Transportation not to influence the operation of the vessel in a manner that will adversely affect the interests of the United States; and 
(C)the Secretary of Transportation and the Secretary of Defense notify the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives that the Secretaries concur with the certification required under subparagraph (A)(ii)(III), and have reviewed and agree that there are no legal, operational, or other impediments that would prohibit the owner or operator for the vessel from performing its obligations under an operating agreement under this chapter. (3)Vessels owned and operated by a defense contractorA vessel meets the requirements of this paragraph if— 
(A)during the period of an operating agreement under this chapter that applies to the vessel, the vessel will be owned and operated by a person that— (i)is eligible to document a vessel under chapter 121 of this title; 
(ii)operates or manages other vessels of the United States for the Secretary of Defense, or charters other vessels to the Secretary of Defense; (iii)has entered into a special security agreement for the purpose of this paragraph with the Secretary of Defense; 
(iv)makes the certification described in paragraph (2)(A)(ii)(III); and (v)in the case of a vessel described in paragraph (2)(B), enters into an agreement referred to in that paragraph; and 
(B)the Secretary of Transportation and the Secretary of Defense notify the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives that they concur with the certification required under subparagraph (A)(iv), and have reviewed and agree that there are no legal, operational, or other impediments that would prohibit the program participant for the vessel from performing its obligations under an operating agreement under this chapter. (4)Vessels owned by documentation citizens and chartered to section 50501 citizensA vessel meets the requirements of this paragraph if, during the period of an operating agreement under this chapter, the vessel will be— 
(A)owned by a person who is eligible to document a vessel under chapter 121 of this title; and (B)demise chartered to a person that is a citizen of the United States under section 50501 of this title. 
(d)Request by secretary of defenseThe Secretary of Defense shall request that the Secretary of Homeland Security issue any waiver under section 501 of this title that the Secretary of Defense determines is necessary for purposes of this chapter. (e)Vessel standards (1)Certificate of InspectionA vessel used to provide oceangoing transportation the Secretary of the department in which the Coast Guard is operating determines meets the criteria of subsection (b) but which, on the date of enactment of this section, is not documented under chapter 121, shall be eligible for a certificate of inspection if the Secretary of the department in which the Coast Guard is operating determines that— 
(A)the vessel is classed by and designed in accordance with the rules of the American Bureau of Shipping, or another classification society accepted by the Commandant of the Coast Guard; (B)the vessel complies with applicable international agreements and associated guidelines, as determined by the country in which the vessel was documented immediately before becoming documented under chapter 121 of this title; and 
(C)the country has not been identified by the Commandant of the Coast Guard as inadequately enforcing international vessel regulations as to that vessel. (2)Continued eligibility for certificateSubsection (a) shall not apply to any vessel that has failed to comply with the applicable international agreements and associated guidelines referred to in paragraph (1)(B). 
(3)Reliance on classification society 
(A)In generalThe Commandant of the Coast Guard may rely on a certification from the American Bureau of Shipping or, subject to subparagraph (B), another classification society accepted by the Commandant of the Coast Guard, to establish that a vessel is in compliance with the requirements of paragraph (1). (B)Foreign classification societyThe Commandant of the Coast Guard may accept certification from a foreign classification society under subparagraph (A) only— 
(i)to the extent that the government of the foreign country in which the society is headquartered provides access on a reciprocal basis to the American Bureau of Shipping; and (ii)if the foreign classification society has offices and maintains records in the United States. 
53403.Award of operating agreements 
(a)In generalThe Secretary of Transportation shall require, as a condition of including any vessel in the Fleet, that the program participant of the vessel enter into an operating agreement with the Secretary under this section. (b)Procedure for applications (1)Eligible vesselsThe Secretary of Transportation shall accept an application for an operating agreement for an eligible product tank vessel under the priority under paragraph (2) only from a person that has authority to enter into an operating agreement under this chapter. 
(2)Establishment of priorityThe Secretary of Transportation may enter into a new operating agreement with an applicant that meets the requirements of section 53402(c) for a vessel that meets the qualifications of section 53402(b), and shall give priority to applications based on— (A)vessel capabilities, as established by the Secretary of Defense; then 
(B)after consideration of vessel type, according to an applicant’s record of owning and operating vessels; then (C)after consideration of ownership and operation, according to such additional priorities as the Secretary of Transportation may consider appropriate. 
(3)Concurrence of awardThe Secretary of Transportation may not approve an application for an operating agreement without the concurrence of the Secretary of Defense. (c)LimitationFor any fiscal year, the Secretary of Transportation may not award operating agreements under this chapter that require payments under section 53406 of this title for more than 10 vessels. 
(d)Judicial reviewNo court shall have jurisdiction to review the Secretary’s decision with respect to the award or non-award of an operating agreement issued under this chapter. 53404.Effectiveness of operating agreements (a)In generalSubject to the availability of appropriations for such purpose, the Secretary may enter into an operating agreement under this chapter for fiscal year 2022 and any subsequent fiscal year. The agreement shall be effective only for 1 fiscal year, but shall be renewable, subject to the availability of appropriations, for each fiscal year through the end of fiscal year 2035. 
(b)Vessels under charter to the United StatesThe program participant of a vessel under charter to the United States is eligible to receive payments pursuant to any operating agreement that covers such vessel. (c)Termination (1)Termination by Secretary for lack of program participant complianceIf the program participant with respect to an operating agreement materially fails to comply with the terms of the agreement— 
(A)the Secretary shall notify the program participant and provide a reasonable opportunity to comply with the operating agreement; and  (B)the Secretary shall terminate the operating agreement if the program participant fails to achieve such compliance. 
(2)Termination by program participantIf a program participant provides notice of the intent to terminate an operating agreement under this chapter on a date specified by not later than 60 days prior to the date specified by the program participant for such termination, such agreement shall terminate on the date specified by the program participant. (d)Nonrenewal for lack of fundsIf, by the first day of a fiscal year, sufficient funds have not been appropriated under the authority provided by this chapter for that fiscal year, then the Secretary shall notify the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives that operating agreements authorized under this chapter for which sufficient funds are not available will not be renewed for that fiscal year if sufficient funds are not appropriated by the 60th day of that fiscal year. 
(e)Release of vessels from obligationsIf funds are not appropriated for payments under an operating agreement under this chapter for any fiscal year by the 60th day of that fiscal year, then— (1)each vessel covered by the operating agreement is thereby released from any further obligation under the operating agreement; 
(2)the program participant for the vessel may transfer and register such vessel under a foreign registry that is acceptable to the Secretary of Transportation and the Secretary of Defense, notwithstanding section 56101 of this title; and (3)if chapter 563 of this title is applicable to the vessel after registration, then the vessel is available to be requisitioned by the Secretary pursuant to chapter 563 of this title. 
53405.Obligations and rights under operating agreements 
(a)Operation of VesselAn operating agreement under this chapter shall require that, during the period the vessel covered by the agreement is operating under the agreement the vessel shall— (1)be operated in the United States foreign commerce, mixed United States foreign commerce and domestic trade allowed under a registry endorsement issued under section 12111 of this title, in foreign-to-foreign commerce, or under a charter to the United States; 
(2)not be operated in the coastwise trade except as described in paragraph (1); and (3)be documented under chapter 121 of this title. 
(b)Annual Payments by the Secretary 
(1)In generalAn operating agreement under this chapter shall require, subject to the availability of appropriations, that the Secretary make a payment to the program participant in accordance with section 53406. (2)Operating agreement is an obligation of the United States GovernmentAn operating agreement under this chapter constitutes a contractual obligation of the United States Government to pay the amounts provided for in the agreement to the extent of actual appropriations. 
(c)Documentation requirementEach vessel covered by the operating agreement, including an agreement terminated under section 53404(c)(2), shall remain documented under chapter 121 of this title until the date the operating agreement would terminate according to its terms. (d)National security requirements (1)In generalA program participant with respect to an operating agreement, including an agreement terminated under section 53404(c)(2), shall continue to be bound by the provisions of section 53407 until the date the operating agreement would terminate according to its terms. 
(2)Emergency preparedness agreementAll terms and conditions of an Emergency Preparedness Agreement entered into under section 53407 shall remain in effect until the date the operating agreement would terminate according to its terms, except that the terms of such Emergency Preparedness Agreement may be modified by the mutual consent of the program participant, the Secretary of Transportation, and the Secretary of Defense. (e)Transfer of operating agreementsA program participant may transfer an operating agreement (including all rights and obligations under the agreement) to any person that is eligible to enter into that operating agreement under this chapter, if the Secretary of Transportation and the Secretary of Defense determine that the transfer is in the best interests of the United States. 
(f)Replacement of vessels covered by agreementsA program participant may replace the vessel with another vessel that is eligible to be included in the Fleet under section 53402(b), if the Secretary of Transportation, in coordination with the Secretary of Defense, approves the replacement of the vessel. No court shall have jurisdiction to review a decision by the Secretary of Transportation or the Secretary of Defense pertaining to the replacement of a vessel under this section. 53406.Payments (a)Annual paymentSubject to the availability of appropriations for such purpose and the other provisions of this chapter, the Secretary shall pay to program participant for an operating agreement under this chapter an amount equal to $6,000,000 for each vessel covered by the agreement for each fiscal year that the vessel is covered by the agreement. Such amount shall be paid in equal monthly installments on the last day of each month. The amount payable under this subsection may not be reduced except as provided by this section. 
(b)Certification required for paymentAs a condition of receiving payment under this section for a fiscal year for a vessel, the program participant shall certify, in accordance with regulations issued by the Secretary, that the vessel has been and will be operated in accordance with section 53405(a) of this title for at least 320 days during the fiscal year. Days during which the vessel is drydocked, surveyed, inspected, or repaired shall be considered days of operation for purposes of this subsection. (c)General limitationsThe Secretary may not make any payment under this chapter for a vessel with respect to any days for which the vessel is— 
(1)not operated or maintained in accordance with an operating agreement under this chapter; (2)more than 20 years of age; or 
(3)simultaneously operating under an agreement pursuant to chapter 531 of this title. (d)Reductions in paymentsWith respect to payments under this chapter for a vessel covered by an operating agreement, the Secretary— 
(1)except as provided in paragraph (2), may not reduce such a payment for— (A)the operation of the vessel to carry military or other preference cargoes under section 55302(a), 55304, 55305, or 55314 of this title, section 2631 of title 10, or any other cargo preference law of the United States; or 
(B)any days in which the vessel is operated under charter to the United States Government; (2)may not make such a payment for any day that the vessel is engaged in transporting more than 7,500 tons of civilian bulk preference cargoes pursuant to section 55302(a), 55305, or 55314 of this title; and 
(3)shall make a pro rata reduction for each day less than 320 in a fiscal year that the vessel is not operated in accordance with section 53405 of this title. (e)Limitations regarding noncontiguous domestic trade (1)In generalNo program participant shall receive payments pursuant to this chapter during a period in which it participates in noncontiguous domestic trade. 
(2)Limitation on applicationParagraph (1) shall not apply to a program participant that is a citizen of the United States within the meaning of section 50501 of this title, applying the 75 percent ownership requirement of that section. (3)Participates in a noncontiguous trade definedIn this subsection the term participates in a noncontiguous domestic trade means directly or indirectly owns, charters, or operates a vessel engaged in transportation of cargo between a point in the contiguous 48 States and a point in Alaska, Hawaii, or Puerto Rico, other than a point in Alaska north of the Arctic Circle. 
53407.National security requirements 
(a)Emergency preparedness agreement requiredThe Secretary of Transportation, in coordination with the Secretary of Defense, shall establish an emergency preparedness program under this section under which the program participant for an operating agreement under this chapter shall agree, as a condition of the operating agreement, to enter into an emergency preparedness agreement with the Secretary. The Secretary shall negotiate and enter into an Emergency Preparedness Agreement with each program participant as promptly as practicable after the program participant has entered into the operating agreement. (b)Terms of agreementThe terms of an agreement under this section— 
(1)shall provide that upon request by the Secretary of Defense during time of war or national emergency, or whenever determined by the Secretary of Defense to be necessary for national security or contingency operation (as that term is defined in section 101 of title 10), the program participant shall make available commercial transportation resources (including services) described in subsection (d) to the Secretary of Defense; (2)shall include such additional terms as may be established by the Secretary of Transportation and the Secretary of Defense; and 
(3)shall allow for the modification or addition of terms upon agreement by the Secretary of Transportation and the program participant and the approval by the Secretary of Defense. (c)Participation after expiration of operating agreementExcept as provided by section 53406, the Secretary of Transportation may not require, through an emergency preparedness agreement or an operating agreement, that a program participant covered by an operating agreement continue to participate in an emergency preparedness agreement after the operating agreement has expired according to its terms or is otherwise no longer in effect. After the expiration of an emergency preparedness agreement, a program participant may voluntarily continue to participate in the agreement. 
(d)Resources made availableThe commercial transportation resources to be made available under an emergency preparedness agreement shall include vessels or capacity in vessels, terminal facilities, management services, and other related services, or any agreed portion of such nonvessel resources for activation as the Secretary of Defense may determine to be necessary, seeking to minimize disruption of the program participant’s service to commercial customers. (e)Compensation (1)In generalThe Secretary of Transportation shall include in each Emergency Preparedness Agreement provisions approved by the Secretary of Defense under which the Secretary of Defense shall pay fair and reasonable compensation for all commercial transportation resources provided pursuant to this section. 
(2)Specific requirementsCompensation under this subsection— (A)shall not be less than the program participant’s commercial market charges for like transportation resources; 
(B)shall be fair and reasonable considering all circumstances; (C)shall be provided from the time that a vessel or resource is required by the Secretary of Defense until the time it is redelivered to the program participant and is available to reenter commercial service; and 
(D)shall be in addition to and shall not in any way reflect amounts payable under section 53406 of this title. (f)Temporary replacement vesselsNotwithstanding section 55302(a), 55304, 55305, or 55314 of this title, section 2631 of title 10, or any other cargo preference law of the United States— 
(1)a program participant may operate or employ in foreign commerce a foreign-flag vessel or foreign-flag vessel capacity as a temporary replacement for a vessel of the United States or vessel of the United States capacity that is activated by the Secretary of Defense under an emergency preparedness agreement or a primary Department of Defense sealift-approved readiness program; and (2)such replacement vessel or vessel capacity shall be eligible during the replacement period to transport preference cargoes subject to sections 55302(a), 55304, 55305, and 55314 of this title and section 2631 of title 10, United States Code, to the same extent as the eligibility of the vessel or vessel capacity replaced. 
(g)Redelivery and Liability of the United States for Damages 
(1)In generalAll commercial transportation resources activated under an emergency preparedness agreement shall, upon termination of the period of activation, be redelivered to the program participant in the same good order and condition as when received, less ordinary wear and tear, or the Secretary of Defense shall fully compensate the program participant for any necessary repair or replacement. (2)Limitation on United States liabilityExcept as may be expressly agreed in an emergency preparedness agreement, or as otherwise provided by law, the Government shall not be liable for disruption of a program participant’s commercial business or other consequential damages to the program participant arising from the activation of commercial transportation resources under an emergency preparedness agreement. 
53408.Regulatory relief 
(a)Operation in foreign commerceA program participant for a vessel included in an operating agreement under this chapter may operate the vessel in the foreign commerce of the United States without restriction. (b)Other restrictionsThe restrictions of section 55305(a) of this title concerning the building, rebuilding, or documentation of a vessel in a foreign country shall not apply to a vessel for any day the operator of the vessel is receiving payments for the operation of that vessel under an operating agreement under this chapter. 
(c)Telecommunications equipmentThe telecommunications and other electronic equipment on an existing vessel that is redocumented under the laws of the United States for operation under an operating agreement under this chapter shall be deemed to satisfy all Federal Communications Commission equipment approval requirements, if— (1)such equipment complies with all applicable international agreements and associated guidelines as determined by the country in which the vessel was documented immediately before becoming documented under the laws of the United States; 
(2)that country has not been identified by the Secretary as inadequately enforcing international regulations as to that vessel; and (3)at the end of its useful life, such equipment shall be replaced with equipment that meets Federal Communications Commission equipment approval standards. 
53409.Special rule regarding age of participating Fleet vesselsAny age restriction under section 53402(b)(4) of this title shall not apply to a participating Fleet vessel during the 30-month period beginning on the date the vessel begins operating under an operating agreement under this chapter, if the Secretary determines that the program participant for the vessel has entered into an arrangement to obtain and operate under the operating agreement for the participating Fleet vessel a replacement vessel that, upon commencement of such operation, will be eligible to be included in the Fleet under section 53402(b) of this title. 53410.RegulationsThe Secretary of Transportation and the Secretary of Defense may each prescribe rules as necessary to carry out their respective responsibilities under this chapter. 
53411.Authorization of appropriationsThere is authorized to be appropriated for payments under section 53406, $60,000,000 for each of fiscal years 2022 through 2035, to remain available until expended. 53412.Acquisition of Fleet vessels (a)In generalUpon replacement of a Fleet vessel under an operating agreement under this chapter, and subject to agreement by the program participant of the vessel, the Secretary of Transportation is authorized, subject to the concurrence of the Secretary of Defense, acquire the vessel being replaced for inclusion in the National Defense Reserve Fleet. 
(b)RequirementsTo be eligible for acquisition by the Secretary of Transportation under this section a vessel shall— (1)have been covered by an operating agreement under this chapter for not less than 3 years; and 
(2)meet recapitalization requirements for the Ready Reserve Force. (c)Fair market valueA fair market value shall be established by the Maritime Administration for acquisition of an eligible vessel under this section. 
(d)AppropriationsVessel acquisitions under this section shall be subject to the availability of appropriations. Amounts made available to carry out this section shall be derived from amounts authorized to be appropriated for the National Defense Reserve Fleet. Amounts authorized to be appropriated to carry out the Maritime Security Program may not be use to carry out this section.. (b)Clerical amendmentThe table of chapters for subtitle V of title 46, United States Code, is amended by adding at the end the following: 
 
 
534.Tanker Security Fleet53401. 
(c)Deadline for accepting applications 
(1)In generalThe Secretary of Transportation shall begin accepting applications for enrollment of vessels in the Tanker Security Fleet established under chapter 534 of title 46, United States Code, as added by subsection (a), by not later than 60 days after the date of the enactment of this title. (2)ApprovalNot later than 90 days after receipt of an application for the enrollment of a vessel in the Tanker Security Fleet, the Secretary of Transportation, in coordination with the Secretary of Defense shall— 
(A)approve the application and enter into an operating agreement with the applicant; or (B)provide to the applicant a written explanation for the denial of the application. 
(3)Vessels operating in maritime security fleetNotwithstanding the requirements of section 53402(b) of title 46, United States Code, the Secretary of Transportation shall approve an application submitted under chapter 534 of title 46, United State Code, for a product tank vessel for which there is, on the date of enactment of this title, an effective operating agreement under chapter 531 of title 46, United States Code. (d)Effective date (1)In generalThis section shall take effect on the date on which the Secretary of Defense— 
(A)has completed the report on United States flagged fuel tanker vessel capacity as required by section 3519 of the National Defense Authorization Act for Fiscal Year 2020; (B)has submitted that report to the appropriate committees of Congress; 
(C)publishes certification— (i) that a program for United States-flagged fuel tanker vessels as prescribed in chapter 534 of title 46, United States Code, as amended by this section, for the purpose of providing additional United States-flagged fuel tanker vessels is in the national security interest of the United State; and 
(ii)of the number of such additional tankers covered under such a program that could be necessary to meet Department of Defense wartime requirements. (2)Appropriate committees of Congress definedIn this section the term appropriate committees of Congress means— 
(A)the Committee on Commerce, Science, and Transportation and the Committee on Armed Services of the Senate; and (B)the Committee on Transportation and Infrastructure and the Committee on Armed Services of the House of Representatives. 
COther Matters 
3521.Maritime security and domain awareness 
(a)Progress report on maritime security 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, the Secretary of the Department in which the Coast Guard is operating, and the heads of other appropriate Federal agencies, shall submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on the steps taken since December 20, 2019, to make further use of the following mechanisms to combat IUU fishing: (A)Inclusion of counter-IUU fishing in existing shiprider agreements to which the United States is a party. 
(B)Entry into shiprider agreements that include counter-IUU fishing with priority flag states and countries in priority regions with which the United States does not already have such agreements. (C)Inclusion of counter-IUU fishing in the mission of the Combined Maritime Forces. 
(D)Inclusion of counter-IUU fishing exercises in the annual at-sea exercises conducted by the Department of Defense, in coordination with the United States Coast Guard. (E)Development of partnerships similar to the Oceania Maritime Security Initiative and the Africa Maritime Law Enforcement Partnership in other priority regions. 
(2)ElementThe report required by paragraph (1) shall include a description of specific steps taken by the Secretary of the Navy with respect to each mechanism described in paragraph (1), including a detailed description of any security cooperation engagement undertaken to combat IUU fishing by such mechanisms and resulting coordination between the Department of the Navy and the Coast Guard. (b)Assessment of service coordination on maritime domain awareness (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall enter into an agreement with the Secretary of the department in which the Coast Guard is operating, in consultation with the Secretary of Commerce, to assess the available commercial solutions for collecting, sharing, and disseminating among United States maritime services and partner countries maritime domain awareness information relating to illegal maritime activities, including IUU fishing. 
(2)ElementsThe assessment carried out pursuant to an agreement under paragraph (1) shall— (A)build on the ongoing Coast Guard assessment related to autonomous vehicles;  
(B)consider appropriate commercially and academically available technological solutions; and  (C)consider any limitation related to affordability, exportability, maintenance, and sustainment requirements and any other factor that may constrain the suitability of such solutions for use in a joint and combined environment, including the potential provision of such solutions to one or more partner countries. 
(3)Submittal to CongressNot later than one year after entering into an agreement under paragraph (1), the Secretary of the Navy shall submit to the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate and the Committee on Armed Services, the Committee on Natural Resources, the Committee on Transportation and Infrastructure, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives the assessment prepared in accordance with the agreement.  (c)Report on use of fishing fleets by foreign governments (1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the Office of Naval Intelligence shall submit to the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate and the Committee on Armed Services, the Committee on Natural Resources, the Committee on Transportation and Infrastructure, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives a report on the use by governments of foreign countries of distant-water fishing fleets as extensions of the official maritime security forces of such countries.  
(2)ElementsThe report required by paragraph (1) shall include the following: (A)An analysis of the manner in which fishing fleets are leveraged in support of the naval operations and policies of foreign countries more generally. 
(B)A consideration of— (i)threats posed, on a country-by-country basis, to the fishing vessels and other vessels of the United States and partner countries;  
(ii)risks to Navy and Coast Guard operations of the United States, and the naval and coast guard operations of partner countries; and (iii)the broader challenge to the interests of the United States and partner countries. 
(3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.  (d)DefinitionsIn this section, any term that is also used in the Maritime SAFE Act (subtitle C of title XXXV of Public Law 116–92) shall have the meaning given such term in that Act. 
3522.Sense of Congress regarding role of domestic maritime industry in national securityIt is the sense of Congress that— (1)United States coastwise trade laws promote a strong domestic trade maritime industry, which supports the national security and economic vitality of the United States and the efficient operation of the United States transportation system; and 
(2)a strong commercial maritime industry makes the United States more secure. DFunding Tables 4001.Authorization of amounts in funding tables (a)In generalWhenever a funding table in this division specifies a dollar amount authorized for a project, program, or activity, the obligation and expenditure of the specified dollar amount for the project, program, or activity is hereby authorized, subject to the availability of appropriations. 
(b)Merit-Based decisionsA decision to commit, obligate, or expend funds with or to a specific entity on the basis of a dollar amount authorized pursuant to subsection (a) shall— (1)be based on merit-based selection procedures in accordance with the requirements of sections 2304(k) and 2374 of title 10, United States Code, or on competitive procedures; and 
(2)comply with other applicable provisions of law. (c)Relationship to transfer and programming authorityAn amount specified in the funding tables in this division may be transferred or reprogrammed under a transfer or reprogramming authority provided by another provision of this Act or by other law. The transfer or reprogramming of an amount specified in such funding tables shall not count against a ceiling on such transfers or reprogrammings under section 1001 or section 1512 of this Act or any other provision of law, unless such transfer or reprogramming would move funds between appropriation accounts. 
(d)Applicability to classified annexThis section applies to any classified annex that accompanies this Act. (e)Oral and written communicationsNo oral or written communication concerning any amount specified in the funding tables in this division shall supersede the requirements of this section. 
 XLIPROCUREMENT 
 
Sec. 4101. Procurement. 
Sec. 4102. Procurement for overseas contingency operations. 
4101.Procurement 
 
 
SEC. 4101. PROCUREMENT(In Thousands of Dollars) 
LineItemFY 2021 RequestConference Authorized 
 
AIRCRAFT PROCUREMENT, ARMY 
FIXED WING 
003FUTURE UAS FAMILY1,1001,100 
004RQ–11 (RAVEN)20,85120,851 
ROTARY 
007AH–64 APACHE BLOCK IIIA REMAN792,027792,027 
008AH–64 APACHE BLOCK IIIA REMAN AP169,460169,460 
011UH–60 BLACKHAWK M MODEL (MYP)742,998725,298 
 Unjustified costs[–17,700] 
012UH–60 BLACKHAWK M MODEL (MYP) AP87,42787,427 
013UH–60 BLACK HAWK L AND V MODELS172,797172,797 
014CH–47 HELICOPTER160,750296,750 
 Program increase—F Block II[136,000] 
015CH–47 HELICOPTER AP18,37247,372 
 Program increase—F Block II[29,000] 
MODIFICATION OF AIRCRAFT 
018UNIVERSAL GROUND CONTROL EQUIPMENT (UAS)7,5097,509 
019GRAY EAGLE MODS216,28016,280 
020MULTI SENSOR ABN RECON (MIP)35,86435,864 
021AH–64 MODS118,316110,576 
 Sensors cost growth[–7,740] 
022CH–47 CARGO HELICOPTER MODS (MYP)15,54815,548 
023GRCS SEMA MODS (MIP)2,9472,947 
024ARL SEMA MODS (MIP)9,5989,598 
025EMARSS SEMA MODS (MIP)2,4522,452 
026UTILITY/CARGO AIRPLANE MODS13,86813,868 
027UTILITY HELICOPTER MODS25,84231,342 
 Program increase[5,500] 
028NETWORK AND MISSION PLAN77,43277,432 
029COMMS, NAV SURVEILLANCE101,355101,355 
031AVIATION ASSURED PNT54,60954,609 
032GATM ROLLUP12,18012,180 
034UAS MODS4,2044,204 
GROUND SUPPORT AVIONICS 
035AIRCRAFT SURVIVABILITY EQUIPMENT49,45549,455 
036SURVIVABILITY CM8,0358,035 
037CMWS10,56710,567 
038COMMON INFRARED COUNTERMEASURES (CIRCM)237,467237,467 
OTHER SUPPORT 
UNDISTRIBUTED 
039AVIONICS SUPPORT EQUIPMENT1,7891,789 
040COMMON GROUND EQUIPMENT17,58417,584 
041AIRCREW INTEGRATED SYSTEMS48,26548,265 
042AIR TRAFFIC CONTROL26,40826,408 
044LAUNCHER, 2.75 ROCKET2,2562,256 
045LAUNCHER GUIDED MISSILE: LONGBOW HELLFIRE XM28,9828,982 
 TOTAL AIRCRAFT PROCUREMENT, ARMY3,074,5943,219,654 
 
MISSILE PROCUREMENT, ARMY 
SURFACE-TO-AIR MISSILE SYSTEM 
002M-SHORAD—PROCUREMENT378,654374,587 
 Production costs previously funded[–4,067] 
003MSE MISSILE603,188603,188 
004PRECISION STRIKE MISSILE (PRSM)49,94149,941 
005INDIRECT FIRE PROTECTION CAPABILITY INC 2–I106,26165,469 
 Army identified funds excess to need[–40,792] 
AIR-TO-SURFACE MISSILE SYSTEM 
006HELLFIRE SYS SUMMARY91,22591,225 
007JOINT AIR-TO-GROUND MSLS (JAGM)213,397213,397 
008LONG RANGE PRECISION MUNITION45,30745,307 
ANTI-TANK/ASSAULT MISSILE SYS 
009JAVELIN (AAWS-M) SYSTEM SUMMARY190,325190,325 
010TOW 2 SYSTEM SUMMARY121,074121,074 
011GUIDED MLRS ROCKET (GMLRS)850,157845,157 
 Excess tooling request[–5,000] 
012MLRS REDUCED RANGE PRACTICE ROCKETS (RRPR)30,83630,836 
013HIGH MOBILITY ARTILLERY ROCKET SYSTEM (HIMARS)41,22651,226 
 Army requested transfer from OM,A line 121[10,000] 
MODIFICATIONS 
016PATRIOT MODS278,050278,050 
017ATACMS MODS141,690141,690 
020AVENGER MODS13,94213,942 
021ITAS/TOW MODS5,6665,666 
022MLRS MODS310,419310,419 
023HIMARS MODIFICATIONS6,0816,081 
SPARES AND REPAIR PARTS 
024SPARES AND REPAIR PARTS5,0905,090 
SUPPORT EQUIPMENT & FACILITIES 
UNDISTRIBUTED 
025AIR DEFENSE TARGETS8,9788,978 
 TOTAL MISSILE PROCUREMENT, ARMY3,491,5073,451,648 
 
PROCUREMENT OF W&TCV, ARMY 
TRACKED COMBAT VEHICLES 
002ARMORED MULTI PURPOSE VEHICLE (AMPV)192,971139,254 
 Forward financing of vehicle manufacturing[–53,717] 
MODIFICATION OF TRACKED COMBAT VEHICLES 
004STRYKER UPGRADE847,2121,168,212 
 CROWS-J program delay[–39,160] 
 Program increase—Army UPL[375,000] 
 Unit cost growth[–14,840] 
005BRADLEY PROGRAM (MOD)493,109435,759 
 Prior year carry-over[–17,350] 
 UBIS early to need[–40,000] 
006M109 FOV MODIFICATIONS26,89326,893 
007PALADIN INTEGRATED MANAGEMENT (PIM)435,825435,825 
009ASSAULT BRIDGE (MOD)5,0745,074 
010ASSAULT BREACHER VEHICLE19,50019,500 
011M88 FOV MODS18,38218,382 
012JOINT ASSAULT BRIDGE72,17819,247 
 Program delay[–52,931] 
013M1 ABRAMS TANK (MOD)392,013392,013 
014ABRAMS UPGRADE PROGRAM1,033,2531,020,396 
 Component cost savings[–3,480] 
 Prior year carry-over[–9,377] 
WEAPONS & OTHER COMBAT VEHICLES 
016MULTI-ROLE ANTI-ARMOR ANTI-PERSONNEL WEAPON S17,86417,864 
018MORTAR SYSTEMS10,28810,288 
019XM320 GRENADE LAUNCHER MODULE (GLM)5,9695,969 
020PRECISION SNIPER RIFLE10,13710,137 
021COMPACT SEMI-AUTOMATIC SNIPER SYSTEM999999 
022CARBINE7,4117,411 
023NEXT GENERATION SQUAD WEAPON35,82235,822 
024COMMON REMOTELY OPERATED WEAPONS STATION24,53424,534 
025HANDGUN4,6624,662 
MOD OF WEAPONS AND OTHER COMBAT VEH 
026MK–19 GRENADE MACHINE GUN MODS6,4446,444 
027M777 MODS10,98310,983 
028M4 CARBINE MODS4,8244,824 
031M240 MEDIUM MACHINE GUN MODS6,3856,385 
032SNIPER RIFLES MODIFICATIONS1,8981,898 
033M119 MODIFICATIONS2,0092,009 
034MORTAR MODIFICATION1,6891,689 
035MODIFICATIONS LESS THAN $5.0M (WOCV-WTCV)2,6042,604 
SUPPORT EQUIPMENT & FACILITIES 
UNDISTRIBUTED 
036ITEMS LESS THAN $5.0M (WOCV-WTCV)2,7632,763 
037PRODUCTION BASE SUPPORT (WOCV-WTCV)3,0453,045 
 TOTAL PROCUREMENT OF W&TCV, ARMY3,696,7403,840,885 
 
PROCUREMENT OF AMMUNITION, ARMY 
SMALL/MEDIUM CAL AMMUNITION 
001CTG, 5.56MM, ALL TYPES68,47265,659 
 E95700 unit cost growth[–2,813] 
002CTG, 7.62MM, ALL TYPES109,933109,933 
003NEXT GENERATION SQUAD WEAPON AMMUNITION11,98811,988 
004CTG, HANDGUN, ALL TYPES853853 
005CTG, .50 CAL, ALL TYPES58,28058,280 
006CTG, 20MM, ALL TYPES31,70831,708 
007CTG, 25MM, ALL TYPES9,1119,111 
008CTG, 30MM, ALL TYPES58,17258,172 
009CTG, 40MM, ALL TYPES114,638114,638 
MORTAR AMMUNITION 
01060MM MORTAR, ALL TYPES31,22231,222 
01181MM MORTAR, ALL TYPES42,85742,857 
012120MM MORTAR, ALL TYPES107,762107,762 
TANK AMMUNITION 
013CARTRIDGES, TANK, 105MM AND 120MM, ALL TYPES233,444232,226 
 E73201 excess cost growth[–1,218] 
ARTILLERY AMMUNITION 
014ARTILLERY CARTRIDGES, 75MM & 105MM, ALL TYPES35,96335,963 
015ARTILLERY PROJECTILE, 155MM, ALL TYPES293,692291,292 
 Program delays[–2,400] 
016PROJ 155MM EXTENDED RANGE M98269,15964,909 
 E80103 unit cost growth[–4,250] 
017ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL232,913232,913 
MINES 
018MINES & CLEARING CHARGES, ALL TYPES65,27862,778 
 Program decrease[–2,500] 
019CLOSE TERRAIN SHAPING OBSTACLE4,9954,995 
ROCKETS 
020SHOULDER LAUNCHED MUNITIONS, ALL TYPES69,11269,112 
021ROCKET, HYDRA 70, ALL TYPES125,915125,915 
OTHER AMMUNITION 
022CAD/PAD, ALL TYPES8,8918,891 
023DEMOLITION MUNITIONS, ALL TYPES54,04354,043 
024GRENADES, ALL TYPES28,93128,931 
025SIGNALS, ALL TYPES27,03627,036 
026SIMULATORS, ALL TYPES10,25310,253 
MISCELLANEOUS 
027AMMO COMPONENTS, ALL TYPES3,4763,476 
029ITEMS LESS THAN $5 MILLION (AMMO)10,56910,569 
030AMMUNITION PECULIAR EQUIPMENT12,33812,338 
031FIRST DESTINATION TRANSPORTATION (AMMO)15,90815,908 
032CLOSEOUT LIABILITIES9999 
PRODUCTION BASE SUPPORT 
UNDISTRIBUTED 
033INDUSTRIAL FACILITIES592,224696,724 
 Program increase[104,500] 
034CONVENTIONAL MUNITIONS DEMILITARIZATION235,112235,112 
035ARMS INITIATIVE3,3693,369 
 TOTAL PROCUREMENT OF AMMUNITION, ARMY2,777,7162,869,035 
 
OTHER PROCUREMENT, ARMY 
TACTICAL VEHICLES 
001TACTICAL TRAILERS/DOLLY SETS12,9869,653 
 Prior year carryover[–3,333] 
002SEMITRAILERS, FLATBED:31,44331,443 
003SEMITRAILERS, TANKERS17,08217,082 
004HI MOB MULTI-PURP WHLD VEH (HMMWV)44,79544,795 
005GROUND MOBILITY VEHICLES (GMV)37,93237,932 
008JOINT LIGHT TACTICAL VEHICLE FAMILY OF VEHICL894,414894,414 
009TRUCK, DUMP, 20T (CCE)29,36829,368 
010FAMILY OF MEDIUM TACTICAL VEH (FMTV)95,09295,092 
011FAMILY OF COLD WEATHER ALL-TERRAIN VEHICLE (C999999 
012FIRETRUCKS & ASSOCIATED FIREFIGHTING EQUIP27,68727,687 
014PLS ESP21,96921,969 
015HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV65,63599,135 
 Program increase[33,500] 
016HMMWV RECAPITALIZATION PROGRAM5,9275,927 
017TACTICAL WHEELED VEHICLE PROTECTION KITS36,49736,497 
018MODIFICATION OF IN SVC EQUIP114,977114,977 
NON-TACTICAL VEHICLES 
020PASSENGER CARRYING VEHICLES1,2461,246 
021NONTACTICAL VEHICLES, OTHER19,8704,968 
 Excess carryover[–14,902] 
COMM—JOINT COMMUNICATIONS 
022SIGNAL MODERNIZATION PROGRAM160,469151,179 
 Unit cost growth[–9,290] 
023TACTICAL NETWORK TECHNOLOGY MOD IN SVC360,379347,782 
 Program delays[–5,380] 
 Unit cost growth[–7,217] 
024SITUATION INFORMATION TRANSPORT63,39663,396 
026JCSE EQUIPMENT (USRDECOM)5,1705,170 
COMM—SATELLITE COMMUNICATIONS 
029DEFENSE ENTERPRISE WIDEBAND SATCOM SYSTEMS101,498101,498 
030TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS72,45069,750 
 AFRICOM force protection upgrades [1,000] 
 Program delays[–3,700] 
031SHF TERM13,17313,173 
032ASSURED POSITIONING, NAVIGATION AND TIMING134,928134,928 
033SMART-T (SPACE)8,6118,611 
034GLOBAL BRDCST SVC—GBS8,1918,191 
COMM—C3 SYSTEM 
036COE TACTICAL SERVER INFRASTRUCTURE (TSI)94,87192,119 
 Contract management growth[–2,752] 
COMM—COMBAT COMMUNICATIONS 
037HANDHELD MANPACK SMALL FORM FIT (HMS)550,848552,348 
 AFRICOM force protection upgrades [1,500] 
038RADIO TERMINAL SET, MIDS LVT(2)8,2378,237 
041SPIDER FAMILY OF NETWORKED MUNITIONS INCR13,9670 
 Program cancellation[–13,967] 
043UNIFIED COMMAND SUITE19,57919,579 
044COTS COMMUNICATIONS EQUIPMENT94,15694,156 
045FAMILY OF MED COMM FOR COMBAT CASUALTY CARE18,31318,313 
046ARMY COMMUNICATIONS & ELECTRONICS51,48051,480 
COMM—INTELLIGENCE COMM 
048CI AUTOMATION ARCHITECTURE (MIP)13,14613,146 
049DEFENSE MILITARY DECEPTION INITIATIVE5,6245,624 
INFORMATION SECURITY 
051INFORMATION SYSTEM SECURITY PROGRAM-ISSP4,5964,596 
052COMMUNICATIONS SECURITY (COMSEC)159,272159,272 
053DEFENSIVE CYBER OPERATIONS54,75342,753 
 Army requested transfer to RDTE army line 267 for program management[–12,000] 
054INSIDER THREAT PROGRAM—UNIT ACTIVITY MONITO1,7601,760 
056ITEMS LESS THAN $5M (INFO SECURITY)260260 
COMM—LONG HAUL COMMUNICATIONS 
057BASE SUPPORT COMMUNICATIONS29,76130,761 
 AFRICOM UFR force protection upgrades [1,000] 
COMM—BASE COMMUNICATIONS 
058INFORMATION SYSTEMS147,696147,696 
059EMERGENCY MANAGEMENT MODERNIZATION PROGRAM4,9000 
 Excess carryover[–4,900] 
060HOME STATION MISSION COMMAND CENTERS (HSMCC)15,22715,227 
061JOINT INFORMATION ENVIRONMENT (JIE)3,1773,177 
062INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM300,035280,035 
 Unjustified growth[–20,000] 
ELECT EQUIP—TACT INT REL ACT (TIARA) 
065JTT/CIBS-M (MIP)5,3045,304 
066TERRESTRIAL LAYER SYSTEMS (TLS) (MIP)8,0818,081 
068DCGS-A (MIP)151,886151,886 
070TROJAN (MIP)17,59317,593 
071MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)28,55828,558 
073BIOMETRIC TACTICAL COLLECTION DEVICES (MIP)999999 
ELECT EQUIP—ELECTRONIC WARFARE (EW) 
075LIGHTWEIGHT COUNTER MORTAR RADAR5,3325,332 
076EW PLANNING & MANAGEMENT TOOLS (EWPMT)7,8497,849 
077AIR VIGILANCE (AV) (MIP)8,1608,160 
079MULTI-FUNCTION ELECTRONIC WARFARE (MFEW) SYST8,6698,669 
082CI MODERNIZATION (MIP)300300 
ELECT EQUIP—TACTICAL SURV. (TAC SURV) 
083SENTINEL MODS58,88458,884 
084NIGHT VISION DEVICES1,127,375897,375 
 IVAS reduction[–230,000] 
086SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF13,95413,954 
088INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS10,06914,069 
 AFRICOM UFR force protection upgrades [4,000] 
089FAMILY OF WEAPON SIGHTS (FWS)133,590115,090 
 Program decrease[–18,500] 
091JOINT BATTLE COMMAND—PLATFORM (JBC-P)243,850243,850 
092JOINT EFFECTS TARGETING SYSTEM (JETS)69,64150,541 
 Early to need[–19,100] 
094COMPUTER BALLISTICS: LHMBC XM327,5097,509 
095MORTAR FIRE CONTROL SYSTEM3,8003,800 
096MORTAR FIRE CONTROL SYSTEMS MODIFICATIONS7,2927,292 
097COUNTERFIRE RADARS72,42171,421 
 Excess to need[–1,000] 
ELECT EQUIP—TACTICAL C2 SYSTEMS 
098ARMY COMMAND POST INTEGRATED INFRASTRUCTURE (49,94749,947 
099FIRE SUPPORT C2 FAMILY9,3909,390 
100AIR & MSL DEFENSE PLANNING & CONTROL SYS47,37447,374 
101IAMD BATTLE COMMAND SYSTEM201,587198,587 
 Program reduction[–3,000] 
102LIFE CYCLE SOFTWARE SUPPORT (LCSS)4,4954,495 
103NETWORK MANAGEMENT INITIALIZATION AND SERVICE18,65118,651 
105GLOBAL COMBAT SUPPORT SYSTEM-ARMY (GCSS-A)2,7922,792 
106INTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPP9,0719,071 
107RECONNAISSANCE AND SURVEYING INSTRUMENT SET12,11712,117 
108MOD OF IN-SVC EQUIPMENT (ENFIRE)3,0045,004 
 Program increase[2,000] 
ELECT EQUIP—AUTOMATION 
109ARMY TRAINING MODERNIZATION14,57414,574 
110AUTOMATED DATA PROCESSING EQUIP140,619138,841 
 AIE travel costs excess[–1,778] 
111GENERAL FUND ENTERPRISE BUSINESS SYSTEMS FAM4,4484,448 
112HIGH PERF COMPUTING MOD PGM (HPCMP)68,40568,405 
113CONTRACT WRITING SYSTEM8,4598,459 
114CSS COMMUNICATIONS57,65157,651 
115RESERVE COMPONENT AUTOMATION SYS (RCAS)14,84814,848 
ELECT EQUIP—AUDIO VISUAL SYS (A/V) 
117ITEMS LESS THAN $5M (SURVEYING EQUIPMENT)4,9954,995 
ELECT EQUIP—SUPPORT 
119BCT EMERGING TECHNOLOGIES16,9838,983 
 Program reduction[–8,000] 
CLASSIFIED PROGRAMS 
19ACLASSIFIED PROGRAMS1,5821,582 
CHEMICAL DEFENSIVE EQUIPMENT 
123CBRN DEFENSE28,45628,456 
124SMOKE & OBSCURANT FAMILY: SOF (NON AAO ITEM)13,99513,995 
BRIDGING EQUIPMENT 
125TACTICAL BRIDGING10,54510,545 
126TACTICAL BRIDGE, FLOAT-RIBBON72,07472,074 
127BRIDGE SUPPLEMENTAL SET32,49332,493 
128COMMON BRIDGE TRANSPORTER (CBT) RECAP62,97862,978 
ENGINEER (NON-CONSTRUCTION) EQUIPMENT 
129HANDHELD STANDOFF MINEFIELD DETECTION SYS-HST5,5705,570 
130GRND STANDOFF MINE DETECTN SYSM (GSTAMIDS)2,4972,497 
132HUSKY MOUNTED DETECTION SYSTEM (HMDS)109,06999,069 
 Program reduction[–10,000] 
134EOD ROBOTICS SYSTEMS RECAPITALIZATION36,58436,584 
135ROBOTICS AND APPLIQUE SYSTEMS179,544174,744 
 SMET contract delay[–4,800] 
137RENDER SAFE SETS KITS OUTFITS64,58364,583 
139FAMILY OF BOATS AND MOTORS5,2895,289 
COMBAT SERVICE SUPPORT EQUIPMENT 
140HEATERS AND ECU'S8,2008,200 
142PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)4,6254,625 
143GROUND SOLDIER SYSTEM154,937149,937 
 Unit cost discrepancies[–5,000] 
144MOBILE SOLDIER POWER34,29734,297 
147CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM53,02153,021 
148FAMILY OF ENGR COMBAT AND CONSTRUCTION SETS23,32423,324 
149ITEMS LESS THAN $5M (ENG SPT)8,0148,014 
PETROLEUM EQUIPMENT 
150DISTRIBUTION SYSTEMS, PETROLEUM & WATER78,44878,250 
 tank rack module unit cost growth[–198] 
MEDICAL EQUIPMENT 
151COMBAT SUPPORT MEDICAL59,48564,485 
 Future Warfighter Shelter[5,000] 
MAINTENANCE EQUIPMENT 
152MOBILE MAINTENANCE EQUIPMENT SYSTEMS40,33740,337 
153ITEMS LESS THAN $5.0M (MAINT EQ)5,3865,386 
CONSTRUCTION EQUIPMENT 
154GRADER, ROAD MTZD, HVY, 6X4 (CCE)5,4065,406 
155SCRAPERS, EARTHMOVING4,1884,188 
156LOADERS4,5214,521 
157HYDRAULIC EXCAVATOR5,1865,186 
158TRACTOR, FULL TRACKED4,7154,715 
159ALL TERRAIN CRANES70,56070,560 
162CONST EQUIP ESP8,9258,925 
RAIL FLOAT CONTAINERIZATION EQUIPMENT 
164ARMY WATERCRAFT ESP40,91040,910 
165MANEUVER SUPPORT VESSEL (MSV)76,57676,576 
166ITEMS LESS THAN $5.0M (FLOAT/RAIL)1,8441,844 
GENERATORS 
167GENERATORS AND ASSOCIATED EQUIP53,43353,433 
168TACTICAL ELECTRIC POWER RECAPITALIZATION22,21622,216 
MATERIAL HANDLING EQUIPMENT 
169FAMILY OF FORKLIFTS16,14516,145 
TRAINING EQUIPMENT 
170COMBAT TRAINING CENTERS SUPPORT90,58090,580 
171TRAINING DEVICES, NONSYSTEM161,814161,814 
172SYNTHETIC TRAINING ENVIRONMENT (STE)13,06313,063 
175GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING1,9501,950 
TEST MEASURE AND DIG EQUIPMENT (TMD) 
176CALIBRATION SETS EQUIPMENT2,5112,511 
177INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)78,57877,214 
 ICE WATS previously funded[–1,364] 
178TEST EQUIPMENT MODERNIZATION (TEMOD)14,94114,941 
OTHER SUPPORT EQUIPMENT 
180RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT8,6298,629 
181PHYSICAL SECURITY SYSTEMS (OPA3)75,49984,251 
 AFRICOM UFR force protection upgrades [12,000] 
 Unjustified request[–3,248] 
182BASE LEVEL COMMON EQUIPMENT27,44427,444 
183MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)32,48532,485 
187SPECIAL EQUIPMENT FOR TEST AND EVALUATION39,43639,436 
OPA2 
UNDISTRIBUTED 
189INITIAL SPARES—C&E9,9509,950 
 TOTAL OTHER PROCUREMENT, ARMY8,625,2068,281,777 
 
AIRCRAFT PROCUREMENT, NAVY 
COMBAT AIRCRAFT 
001F/A–18E/F (FIGHTER) HORNET1,761,1461,725,400 
 Ancillary equipment excess cost growth[–13,367] 
 Contract award savings[–14,023] 
 Rec flyaway ECO excess growth[–8,356] 
002F/A–18E/F (FIGHTER) HORNET AP28,100 
 FY22 aircraft[28,100] 
003JOINT STRIKE FIGHTER CV2,181,7802,371,897 
 Additional aircraft [200,000] 
 Lot 15 target cost savings[–9,883] 
004JOINT STRIKE FIGHTER CV AP330,386330,386 
005JSF STOVL1,109,3931,075,465 
 Unit cost adjustment[–33,928] 
006JSF STOVL AP303,035303,035 
007CH–53K (HEAVY LIFT)813,324800,634 
 Force Design 2030 realignment NRE excess [–12,690] 
008CH–53K (HEAVY LIFT) AP201,188201,188 
009V–22 (MEDIUM LIFT)934,7931,121,949 
 CMV unit cost adjustment[–24,244] 
 Navy UPL[211,400] 
010V–22 (MEDIUM LIFT) AP39,54739,547 
011H–1 UPGRADES (UH–1Y/AH–1Z)7,2677,267 
013P–8A POSEIDON80,1341,420,034 
 Additional aircraft only for the Navy Reserve[1,420,000] 
 Line shutdown early to need[–80,100] 
015E–2D ADV HAWKEYE626,109611,106 
 unjustified growth peculiar training equipment[–15,003] 
016E–2D ADV HAWKEYE AP123,166123,166 
TRAINER AIRCRAFT 
017ADVANCED HELICOPTER TRAINING SYSTEM269,867236,146 
 Other ILS excess growth[–33,721] 
OTHER AIRCRAFT 
018KC–130J380,984375,558 
 Unit cost growth[–5,426] 
019KC–130J AP67,02267,022 
021MQ–4 TRITON150,570244,464 
 One additional aircraft[130,000] 
 Production line preservation costs excess to need[–36,106] 
023MQ–8 UAV40,37540,375 
024STUASL0 UAV30,93030,930 
026VH–92A EXECUTIVE HELO610,231589,042 
 ECO price adjustment[–1,010] 
 Unit cost adjustment[–20,179] 
MODIFICATION OF AIRCRAFT 
028F–18 A-D UNIQUE208,261195,710 
 USMC AESA radar excess unit cost growth (OSIP 21–00; ECP 583)[–12,551] 
029F–18E/F AND EA–18G MODERNIZATION AND SUSTAINM468,954429,460 
 OSIP 11–10 support excess growth[–14,723] 
 OSIP 11–10 unit cost growth[–15,787] 
 OSIP 11–10 unstallation equipment excess growth[–8,984] 
030AEA SYSTEMS21,06121,061 
031AV–8 SERIES34,08234,082 
032INFRARED SEARCH AND TRACK (IRST)158,055127,695 
 Installation equipment excess growth[–9,654] 
 Support equipment excess growth[–20,706] 
033ADVERSARY42,94642,946 
034F–18 SERIES379,351379,351 
035H–53 SERIES74,77174,771 
036MH–60 SERIES131,584136,584 
 Program increase—Alternative low frequency active sonar for risk reduction[5,000] 
037H–1 SERIES185,140152,562 
 APR–39D(V)2 kits early to need[–6,720] 
 ECS thermal kits previously funded[–1,245] 
 FMV Phase 2.0 kits previously funded[–2,440] 
 Installation equipment NRE excess growth[–4,379] 
 Installation equipment NRE unjustified request[–4,317] 
 Other support excess growth[–5,256] 
 Rotor brake system kits previously funded[–5,500] 
 Target sight system block upgrade unit cost growth[–2,721] 
038EP–3 SERIES26,60226,602 
040E–2 SERIES175,540175,540 
041TRAINER A/C SERIES7,0857,085 
042C–2A9,5259,525 
043C–130 SERIES141,705124,653 
 GFE excess growth[–8,509] 
 Installation excess growth[–1,802] 
 JAGM A kit procurement and installation early to need[–6,741] 
044FEWSG684684 
045CARGO/TRANSPORT A/C SERIES8,9118,911 
046E–6 SERIES197,206197,206 
047EXECUTIVE HELICOPTERS SERIES29,08629,086 
049T–45 SERIES155,745155,745 
050POWER PLANT CHANGES24,63324,633 
051JPATS SERIES22,68222,682 
052AVIATION LIFE SUPPORT MODS40,40145,401 
 Aviation body armor vest [5,000] 
053COMMON ECM EQUIPMENT138,480134,370 
 H–1 kit cost growth (OSIP 014–90)[–2,091] 
 MV–22 kit cost growth (OSIP 014–90)[–2,019] 
054COMMON AVIONICS CHANGES143,322143,322 
055COMMON DEFENSIVE WEAPON SYSTEM2,1422,142 
056ID SYSTEMS35,99935,999 
057P–8 SERIES180,530172,821 
 Increment 3 aircrew trainers previously funded[–7,709] 
058MAGTF EW FOR AVIATION27,79427,794 
059MQ–8 SERIES28,77428,774 
060V–22 (TILT/ROTOR ACFT) OSPREY334,405334,405 
061NEXT GENERATION JAMMER (NGJ)176,638176,638 
062F–35 STOVL SERIES153,588146,388 
 Block IV/TR3 upgrade delays[–7,200] 
063F–35 CV SERIES105,45299,552 
 Block IV/TR3 upgrade delays[–5,900] 
064QRC126,618126,618 
065MQ–4 SERIES12,9989,969 
 Operating base installation early to need[–3,029] 
066RQ–21 SERIES18,55014,725 
 SURFR payload suite unit cost growth[–3,825] 
AIRCRAFT SPARES AND REPAIR PARTS 
070SPARES AND REPAIR PARTS2,198,4602,088,679 
 Additional F–35B/C spares [30,000] 
 CH–53K spares excess growth[–25,984] 
 E–2D AHE spares excess growth[–14,773] 
 Spares for modifications excess growth[–47,555] 
 Spares for repair of repairables excess growth[–15,300] 
 VH–92 spares excess growth[–36,169] 
AIRCRAFT SUPPORT EQUIP & FACILITIES 
UNDISTRIBUTED 
071COMMON GROUND EQUIPMENT543,559543,559 
072AIRCRAFT INDUSTRIAL FACILITIES75,68575,685 
073WAR CONSUMABLES40,63340,633 
074OTHER PRODUCTION CHARGES21,19421,194 
075SPECIAL SUPPORT EQUIPMENT155,179155,179 
076FIRST DESTINATION TRANSPORTATION2,1212,121 
 TOTAL AIRCRAFT PROCUREMENT, NAVY17,127,37818,545,253 
 
WEAPONS PROCUREMENT, NAVY 
MODIFICATION OF MISSILES 
001TRIDENT II MODS1,173,8371,173,837 
SUPPORT EQUIPMENT & FACILITIES 
002MISSILE INDUSTRIAL FACILITIES7,2757,275 
STRATEGIC MISSILES 
003TOMAHAWK277,694247,874 
 Contract award delay[–26,040] 
 Unit cost carryover[–3,780] 
TACTICAL MISSILES 
004AMRAAM326,952326,952 
005SIDEWINDER126,485126,485 
007STANDARD MISSILE456,206406,206 
 Transition to production request unjustified[–50,000] 
008STANDARD MISSILE AP66,71666,716 
009SMALL DIAMETER BOMB II78,86774,267 
 Contract award delay[–4,600] 
010RAM90,53390,533 
011JOINT AIR GROUND MISSILE (JAGM)49,38649,386 
014AERIAL TARGETS174,336171,408 
 EM443 hardware procurements/modifications excess growth[–2,375] 
 EM702 ground equipment previously funded[–553] 
015DRONES AND DECOYS41,25619,956 
 MALD concurrency[–21,300] 
016OTHER MISSILE SUPPORT3,5013,501 
017LRASM168,845168,845 
018LCS OTH MISSILE32,91032,910 
MODIFICATION OF MISSILES 
019TOMAHAWK MODS164,915161,308 
 MST kits excess cost growth[–3,607] 
020ESSM215,375212,637 
 Excessive production support growth[–2,738] 
022HARM MODS147,572122,649 
 AARGM AUR installation kits excess cost growth[–7,060] 
 AARGM ER installation kits excess cost[–16,657] 
 AARGM ER long lead compontents unjustified request[–1,206] 
023STANDARD MISSILES MODS83,65474,654 
 SM–2 BLK IIIAZ Modification unit cost growth[–4,900] 
 Unjustified DMS request[–4,100] 
SUPPORT EQUIPMENT & FACILITIES 
024WEAPONS INDUSTRIAL FACILITIES1,9961,996 
025FLEET SATELLITE COMM FOLLOW-ON53,40153,401 
ORDNANCE SUPPORT EQUIPMENT 
027ORDNANCE SUPPORT EQUIPMENT215,659215,659 
TORPEDOES AND RELATED EQUIP 
028SSTD5,8115,811 
029MK–48 TORPEDO284,901284,901 
030ASW TARGETS13,83313,833 
MOD OF TORPEDOES AND RELATED EQUIP 
031MK–54 TORPEDO MODS110,286103,441 
 HAAWC kits early to need[–6,845] 
032MK–48 TORPEDO ADCAP MODS57,21457,214 
033MARITIME MINES5,8325,832 
SUPPORT EQUIPMENT 
034TORPEDO SUPPORT EQUIPMENT97,58197,581 
035ASW RANGE SUPPORT4,1594,159 
DESTINATION TRANSPORTATION 
036FIRST DESTINATION TRANSPORTATION4,1064,106 
GUNS AND GUN MOUNTS 
037SMALL ARMS AND WEAPONS16,03016,030 
MODIFICATION OF GUNS AND GUN MOUNTS 
038CIWS MODS37,14737,147 
039COAST GUARD WEAPONS45,80445,804 
040GUN MOUNT MODS74,42774,427 
041LCS MODULE WEAPONS4,2534,253 
042AIRBORNE MINE NEUTRALIZATION SYSTEMS6,6626,662 
SPARES AND REPAIR PARTS 
UNDISTRIBUTED 
045SPARES AND REPAIR PARTS159,578159,578 
 TOTAL WEAPONS PROCUREMENT, NAVY4,884,9954,729,234 
 
PROCUREMENT OF AMMO, NAVY & MC 
NAVY AMMUNITION 
001GENERAL PURPOSE BOMBS41,49641,496 
002JDAM64,63164,631 
003AIRBORNE ROCKETS, ALL TYPES60,71960,719 
004MACHINE GUN AMMUNITION11,15811,158 
005PRACTICE BOMBS51,40951,409 
006CARTRIDGES & CART ACTUATED DEVICES64,69464,694 
007AIR EXPENDABLE COUNTERMEASURES51,52351,523 
008JATOS6,7616,761 
0095 INCH/54 GUN AMMUNITION31,51729,474 
 MK 187 mod 0 projectile unit cost growth[–2,043] 
010INTERMEDIATE CALIBER GUN AMMUNITION38,00536,138 
 BA23 contract award delay[–1,867] 
011OTHER SHIP GUN AMMUNITION40,62640,626 
012SMALL ARMS & LANDING PARTY AMMO48,20248,202 
013PYROTECHNIC AND DEMOLITION9,7669,766 
015AMMUNITION LESS THAN $5 MILLION2,1152,115 
MARINE CORPS AMMUNITION 
UNDISTRIBUTED 
016MORTARS46,78146,781 
017DIRECT SUPPORT MUNITIONS119,50479,662 
 USMC identified funds excess to need[–39,842] 
018INFANTRY WEAPONS AMMUNITION83,22073,901 
 A059 unit cost growth[–8,195] 
 A940 LAP contract price savings[–79] 
 AB57 unit cost growth[–1,045] 
019COMBAT SUPPORT MUNITIONS32,65032,650 
020AMMO MODERNIZATION15,14415,144 
021ARTILLERY MUNITIONS59,53959,539 
022ITEMS LESS THAN $5 MILLION4,1424,142 
 TOTAL PROCUREMENT OF AMMO, NAVY & MC883,602830,531 
 
SHIPBUILDING AND CONVERSION, NAVY 
FLEET BALLISTIC MISSILE SHIPS 
001OHIO REPLACEMENT SUBMARINE2,891,4752,891,475 
002OHIO REPLACEMENT SUBMARINE AP1,123,1751,253,175 
 Submarine supplier stability [130,000] 
OTHER WARSHIPS 
003CARRIER REPLACEMENT PROGRAM997,544907,544 
 Full funding early to need[–90,000] 
004CVN–811,645,6061,606,432 
 Full funding early to need[–39,174] 
005VIRGINIA CLASS SUBMARINE2,334,6934,620,471 
 Restore second Virginia-class SSN[2,296,000] 
 Unjustified cost growth [–10,222] 
006VIRGINIA CLASS SUBMARINE1,901,1872,173,187 
 Restore second Virginia-class SSN[272,000] 
007CVN REFUELING OVERHAULS1,878,4531,878,453 
008CVN REFUELING OVERHAULS AP17,38417,384 
009DDG 100078,20578,205 
010DDG–513,040,2703,010,270 
 Available prior-year funds [–30,000] 
011DDG–51 AP29,297334,297 
 LLTM for FY22 DDG–51s [130,000] 
 Surface ship supplier stability [175,000] 
013FFG-FRIGATE1,053,1231,053,123 
AMPHIBIOUS SHIPS 
014LPD FLIGHT II1,155,8011,125,801 
 Excessive unit cost growth[–28,000] 
 Transfer to Line 15 [–2,000] 
015LPD FLIGHT II AP2,000 
 Transfer from Line 14 for LPD–32 and LPD–33 [2,000] 
017LHA REPLACEMENT500,000 
 LHA–9 program increase [500,000] 
019EXPEDITIONARY FAST TRANSPORT (EPF)260,000 
 One additional ship[260,000] 
UNDISTRIBUTED 
022TOWING, SALVAGE, AND RESCUE SHIP (ATS)168,209168,209 
023LCU 170087,39587,395 
024OUTFITTING825,586766,334 
 Unjustified cost growth [–59,252] 
026SERVICE CRAFT249,781249,781 
027LCAC SLEP56,46156,461 
028COMPLETION OF PY SHIPBUILDING PROGRAMS369,112369,112 
 TOTAL SHIPBUILDING AND CONVERSION, NAVY19,902,75723,409,109 
 
OTHER PROCUREMENT, NAVY 
SHIP PROPULSION EQUIPMENT 
001SURFACE POWER EQUIPMENT11,73811,738 
GENERATORS 
002SURFACE COMBATANT HM&E58,49754,810 
 HM&E condition system unjustified growth[–3,687] 
NAVIGATION EQUIPMENT 
003OTHER NAVIGATION EQUIPMENT74,08474,084 
OTHER SHIPBOARD EQUIPMENT 
004SUB PERISCOPE, IMAGING AND SUPT EQUIP PROG204,806204,806 
005DDG MOD547,569512,155 
 Installation excess unit cost growth [–35,414] 
006FIREFIGHTING EQUIPMENT18,39418,394 
007COMMAND AND CONTROL SWITCHBOARD2,3742,374 
008LHA/LHD MIDLIFE78,26578,265 
009POLLUTION CONTROL EQUIPMENT23,03523,035 
010SUBMARINE SUPPORT EQUIPMENT64,63264,632 
011VIRGINIA CLASS SUPPORT EQUIPMENT22,86822,868 
012LCS CLASS SUPPORT EQUIPMENT3,9763,976 
013SUBMARINE BATTERIES31,32231,322 
014LPD CLASS SUPPORT EQUIPMENT50,47555,475 
 Electronic actuator pilot program[5,000] 
015DDG 1000 CLASS SUPPORT EQUIPMENT42,27936,779 
 Excess cost growth[–5,500] 
016STRATEGIC PLATFORM SUPPORT EQUIP15,42915,429 
017DSSP EQUIPMENT2,9182,918 
018CG MODERNIZATION87,97887,978 
019LCAC9,3669,366 
020UNDERWATER EOD EQUIPMENT16,84216,842 
021ITEMS LESS THAN $5 MILLION105,715105,715 
022CHEMICAL WARFARE DETECTORS3,0443,044 
023SUBMARINE LIFE SUPPORT SYSTEM5,8855,885 
REACTOR PLANT EQUIPMENT 
024SHIP MAINTENANCE, REPAIR AND MODERNIZATION1,260,7211,248,621 
 LCS in-service modernization excess cost growth[–12,100] 
025REACTOR POWER UNITS5,3055,305 
026REACTOR COMPONENTS415,404415,404 
OCEAN ENGINEERING 
027DIVING AND SALVAGE EQUIPMENT11,14311,143 
SMALL BOATS 
028STANDARD BOATS52,37152,371 
PRODUCTION FACILITIES EQUIPMENT 
029OPERATING FORCES IPE233,667233,667 
OTHER SHIP SUPPORT 
030LCS COMMON MISSION MODULES EQUIPMENT39,71439,714 
031LCS MCM MISSION MODULES218,822187,608 
 Excess procurement ahead of satisfactory testing [–31,214] 
032LCS ASW MISSION MODULES61,75938,359 
 Excess procurement ahead of satisfactory testing [–23,400] 
033LCS SUW MISSION MODULES24,41224,412 
034LCS IN-SERVICE MODERNIZATION121,848121,848 
035SMALL & MEDIUM UUV67,70937,609 
 SMCM UUV excess procurement ahead of satisfactory testing [–30,100] 
SHIP SONARS 
037SPQ–9B RADAR27,51727,517 
038AN/SQQ–89 SURF ASW COMBAT SYSTEM128,664128,664 
039SSN ACOUSTIC EQUIPMENT374,737374,737 
040UNDERSEA WARFARE SUPPORT EQUIPMENT9,2869,286 
ASW ELECTRONIC EQUIPMENT 
041SUBMARINE ACOUSTIC WARFARE SYSTEM26,06626,066 
042SSTD13,24113,241 
043FIXED SURVEILLANCE SYSTEM193,446193,446 
044SURTASS63,83863,838 
ELECTRONIC WARFARE EQUIPMENT 
045AN/SLQ–32387,195353,961 
 Early to need [–33,234] 
RECONNAISSANCE EQUIPMENT 
046SHIPBOARD IW EXPLOIT235,744227,337 
 Excess cost growth[–8,407] 
047AUTOMATED IDENTIFICATION SYSTEM (AIS)3,8623,862 
OTHER SHIP ELECTRONIC EQUIPMENT 
048COOPERATIVE ENGAGEMENT CAPABILITY26,00626,006 
049NAVAL TACTICAL COMMAND SUPPORT SYSTEM (NTCSS)15,38515,385 
050ATDLS103,835103,835 
051NAVY COMMAND AND CONTROL SYSTEM (NCCS)3,5943,594 
052MINESWEEPING SYSTEM REPLACEMENT15,74415,744 
053SHALLOW WATER MCM5,4935,493 
054NAVSTAR GPS RECEIVERS (SPACE)38,04338,043 
055AMERICAN FORCES RADIO AND TV SERVICE2,5922,592 
056STRATEGIC PLATFORM SUPPORT EQUIP7,9857,985 
AVIATION ELECTRONIC EQUIPMENT 
057ASHORE ATC EQUIPMENT83,47583,475 
058AFLOAT ATC EQUIPMENT65,11365,113 
059ID SYSTEMS23,81523,815 
060JOINT PRECISION APPROACH AND LANDING SYSTEM (100,751100,751 
061NAVAL MISSION PLANNING SYSTEMS13,94713,947 
OTHER SHORE ELECTRONIC EQUIPMENT 
062MARITIME INTEGRATED BROADCAST SYSTEM1,3751,375 
063TACTICAL/MOBILE C4I SYSTEMS22,77122,771 
064DCGS-N18,87218,872 
065CANES389,585389,585 
066RADIAC10,33510,335 
067CANES-INTELL48,65448,654 
068GPETE8,1338,133 
069MASF4,1504,150 
070INTEG COMBAT SYSTEM TEST FACILITY5,9345,934 
071EMI CONTROL INSTRUMENTATION4,3344,334 
072ITEMS LESS THAN $5 MILLION159,815154,572 
 NGSSR available prior year funds [–5,243] 
SHIPBOARD COMMUNICATIONS 
073SHIPBOARD TACTICAL COMMUNICATIONS56,10656,106 
074SHIP COMMUNICATIONS AUTOMATION124,288124,288 
075COMMUNICATIONS ITEMS UNDER $5M45,12045,120 
SUBMARINE COMMUNICATIONS 
076SUBMARINE BROADCAST SUPPORT31,13331,133 
077SUBMARINE COMMUNICATION EQUIPMENT62,21462,214 
SATELLITE COMMUNICATIONS 
078SATELLITE COMMUNICATIONS SYSTEMS47,42147,421 
079NAVY MULTIBAND TERMINAL (NMT)64,55264,552 
SHORE COMMUNICATIONS 
080JOINT COMMUNICATIONS SUPPORT ELEMENT (JCSE)4,3984,398 
CRYPTOGRAPHIC EQUIPMENT 
081INFO SYSTEMS SECURITY PROGRAM (ISSP)157,551157,551 
082MIO INTEL EXPLOITATION TEAM985985 
CRYPTOLOGIC EQUIPMENT 
083CRYPTOLOGIC COMMUNICATIONS EQUIP15,90615,906 
OTHER ELECTRONIC SUPPORT 
090COAST GUARD EQUIPMENT70,68970,689 
SONOBUOYS 
092SONOBUOYS—ALL TYPES237,639286,739 
 Program increase for sonobuoys [49,100] 
AIRCRAFT SUPPORT EQUIPMENT 
093MINOTAUR5,0775,077 
094WEAPONS RANGE SUPPORT EQUIPMENT83,96983,969 
095AIRCRAFT SUPPORT EQUIPMENT187,758187,758 
096ADVANCED ARRESTING GEAR (AAG)16,05916,059 
097METEOROLOGICAL EQUIPMENT15,19215,192 
099LEGACY AIRBORNE MCM6,6746,674 
100LAMPS EQUIPMENT1,1891,189 
101AVIATION SUPPORT EQUIPMENT58,87358,873 
102UMCS-UNMAN CARRIER AVIATION(UCA)MISSION CNTRL60,93750,970 
 ARC–210 radio communication system excess to need[–3,073] 
 MUOS capable communication system excess to need[–3,019] 
 MUOS capable communication system unit cost growth[–2,038] 
 Ship change document excess growth[–1,837] 
SHIP GUN SYSTEM EQUIPMENT 
103SHIP GUN SYSTEMS EQUIPMENT5,5405,540 
SHIP MISSILE SYSTEMS EQUIPMENT 
104HARPOON SUPPORT EQUIPMENT208208 
105SHIP MISSILE SUPPORT EQUIPMENT262,077252,077 
 Excess cost growth[–10,000] 
106TOMAHAWK SUPPORT EQUIPMENT84,08780,482 
 TMPC cost growth[–3,605] 
FBM SUPPORT EQUIPMENT 
107STRATEGIC MISSILE SYSTEMS EQUIP258,910258,910 
ASW SUPPORT EQUIPMENT 
108SSN COMBAT CONTROL SYSTEMS173,770173,770 
109ASW SUPPORT EQUIPMENT26,58426,584 
OTHER ORDNANCE SUPPORT EQUIPMENT 
110EXPLOSIVE ORDNANCE DISPOSAL EQUIP7,4707,470 
111ITEMS LESS THAN $5 MILLION6,3566,356 
OTHER EXPENDABLE ORDNANCE 
112ANTI-SHIP MISSILE DECOY SYSTEM86,35672,056 
 AOEW production ramp[–10,800] 
 AOEW production support[–3,500] 
113SUBMARINE TRAINING DEVICE MODS69,24069,240 
114SURFACE TRAINING EQUIPMENT192,245192,245 
CIVIL ENGINEERING SUPPORT EQUIPMENT 
115PASSENGER CARRYING VEHICLES6,1236,123 
116GENERAL PURPOSE TRUCKS2,6932,693 
117CONSTRUCTION & MAINTENANCE EQUIP47,30147,301 
118FIRE FIGHTING EQUIPMENT10,35210,352 
119TACTICAL VEHICLES31,47531,475 
121POLLUTION CONTROL EQUIPMENT2,6302,630 
122ITEMS LESS THAN $5 MILLION47,97247,972 
123PHYSICAL SECURITY VEHICLES1,1711,171 
SUPPLY SUPPORT EQUIPMENT 
124SUPPLY EQUIPMENT19,69319,693 
125FIRST DESTINATION TRANSPORTATION4,9564,956 
126SPECIAL PURPOSE SUPPLY SYSTEMS668,639668,639 
TRAINING DEVICES 
127TRAINING SUPPORT EQUIPMENT4,0264,026 
128TRAINING AND EDUCATION EQUIPMENT73,45473,454 
COMMAND SUPPORT EQUIPMENT 
129COMMAND SUPPORT EQUIPMENT32,39032,390 
130MEDICAL SUPPORT EQUIPMENT974974 
132NAVAL MIP SUPPORT EQUIPMENT5,6065,606 
133OPERATING FORCES SUPPORT EQUIPMENT16,02416,024 
134C4ISR EQUIPMENT6,6976,697 
135ENVIRONMENTAL SUPPORT EQUIPMENT27,50327,503 
136PHYSICAL SECURITY EQUIPMENT138,281138,281 
137ENTERPRISE INFORMATION TECHNOLOGY42,68042,680 
OTHER 
140NEXT GENERATION ENTERPRISE SERVICE184,443184,443 
141CYBERSPACE ACTIVITIES16,52316,523 
CLASSIFIED PROGRAMS 
41ACLASSIFIED PROGRAMS18,44618,446 
SPARES AND REPAIR PARTS 
142SPARES AND REPAIR PARTS374,195374,195 
 TOTAL OTHER PROCUREMENT, NAVY10,948,51810,776,447 
 
PROCUREMENT, MARINE CORPS 
TRACKED COMBAT VEHICLES 
001AAV7A1 PIP87,47687,476 
002AMPHIBIOUS COMBAT VEHICLE FAMILY OF VEHICLES478,874456,328 
 ILS excess growth[–2,074] 
 Peculiar training equipment and simulators previously funded[–2,550] 
 Production support previously funded[–1,713] 
 Surface vehicle cost prior year carryover[–7,347] 
 System engineering program management previously funded[–8,862] 
003LAV PIP41,98841,988 
ARTILLERY AND OTHER WEAPONS 
004155MM LIGHTWEIGHT TOWED HOWITZER5959 
005ARTILLERY WEAPONS SYSTEM174,687112,187 
 Missiles excess to need[–62,500] 
006WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION24,86723,957 
 RHGPK production units previously funded and cost growth[–910] 
OTHER SUPPORT 
007MODIFICATION KITS3,0670 
 USMC funds identified excess to need[–3,067] 
GUIDED MISSILES 
008GROUND BASED AIR DEFENSE18,92018,920 
009ANTI-ARMOR MISSILE-JAVELIN19,88819,888 
010FAMILY ANTI-ARMOR WEAPON SYSTEMS (FOAAWS)21,89121,891 
011ANTI-ARMOR MISSILE-TOW34,98534,985 
012GUIDED MLRS ROCKET (GMLRS)133,689133,689 
COMMAND AND CONTROL SYSTEMS 
013COMMON AVIATION COMMAND AND CONTROL SYSTEM (C35,05735,057 
REPAIR AND TEST EQUIPMENT 
014REPAIR AND TEST EQUIPMENT24,40524,405 
OTHER SUPPORT (TEL) 
015MODIFICATION KITS1,0061,006 
COMMAND AND CONTROL SYSTEM (NON-TEL) 
016ITEMS UNDER $5 MILLION (COMM & ELEC)69,72569,725 
017AIR OPERATIONS C2 SYSTEMS15,61115,611 
RADAR + EQUIPMENT (NON-TEL) 
019GROUND/AIR TASK ORIENTED RADAR (G/ATOR)284,283284,283 
INTELL/COMM EQUIPMENT (NON-TEL) 
020GCSS-MC1,5871,587 
021FIRE SUPPORT SYSTEM24,93424,934 
022INTELLIGENCE SUPPORT EQUIPMENT50,72850,728 
024UNMANNED AIR SYSTEMS (INTEL)24,85324,853 
025DCGS-MC38,26038,260 
026UAS PAYLOADS5,4895,489 
OTHER SUPPORT (NON-TEL) 
029NEXT GENERATION ENTERPRISE NETWORK (NGEN)78,92276,411 
 Network equipment tech refresh previously funded[–2,511] 
030COMMON COMPUTER RESOURCES35,34935,349 
031COMMAND POST SYSTEMS33,71333,713 
032RADIO SYSTEMS343,250340,350 
 Program decrease[–2,900] 
033COMM SWITCHING & CONTROL SYSTEMS40,62740,627 
034COMM & ELEC INFRASTRUCTURE SUPPORT43,78243,782 
035CYBERSPACE ACTIVITIES53,89653,896 
CLASSIFIED PROGRAMS 
36ACLASSIFIED PROGRAMS3,7973,797 
ADMINISTRATIVE VEHICLES 
037COMMERCIAL CARGO VEHICLES22,46022,460 
TACTICAL VEHICLES 
038MOTOR TRANSPORT MODIFICATIONS10,73910,739 
039JOINT LIGHT TACTICAL VEHICLE381,675381,675 
040FAMILY OF TACTICAL TRAILERS2,9632,963 
ENGINEER AND OTHER EQUIPMENT 
042ENVIRONMENTAL CONTROL EQUIP ASSORT385385 
043TACTICAL FUEL SYSTEMS501501 
044POWER EQUIPMENT ASSORTED23,43023,430 
045AMPHIBIOUS SUPPORT EQUIPMENT5,7525,752 
046EOD SYSTEMS20,93920,939 
MATERIALS HANDLING EQUIPMENT 
047PHYSICAL SECURITY EQUIPMENT23,06323,063 
GENERAL PROPERTY 
048FIELD MEDICAL EQUIPMENT4,1874,187 
049TRAINING DEVICES101,765101,765 
050FAMILY OF CONSTRUCTION EQUIPMENT19,30519,305 
051ULTRA-LIGHT TACTICAL VEHICLE (ULTV)678678 
OTHER SUPPORT 
052ITEMS LESS THAN $5 MILLION9,1749,174 
SPARES AND REPAIR PARTS 
UNDISTRIBUTED 
053SPARES AND REPAIR PARTS27,29527,295 
 TOTAL PROCUREMENT, MARINE CORPS2,903,9762,809,542 
 
AIRCRAFT PROCUREMENT, AIR FORCE 
TACTICAL FORCES 
001F–354,567,0185,286,566 
 Additional 12 F–35As [976,667] 
 Excess miscellaneous support costs[–156,000] 
 Unit cost adjustment[–101,119] 
002F–35 AP610,800610,800 
004F–15EX1,269,8471,242,247 
 Airframe excess to need[–27,600] 
005F–15EX AP133,500133,500 
TACTICAL AIRLIFT 
007KC–46A MDAP2,850,1512,707,799 
 Lot 7 funding excess to NTE ceiling[–142,352] 
OTHER AIRLIFT 
008C–130J37,131692,131 
 Additional aircraft[655,000] 
010MC–130J362,807345,107 
 Air force identified excess to need[–17,700] 
011MC–130J AP39,98730,000 
 FY22 quantity reduction[–9,987] 
HELICOPTERS 
012UH–1N REPLACEMENT194,016194,016 
013COMBAT RESCUE HELICOPTER973,473909,909 
 Modernization/upgrades ahead of need[–63,564] 
013ACV–22206,220 
 SOCOM UPL[206,220] 
MISSION SUPPORT AIRCRAFT 
015CIVIL AIR PATROL A/C2,81111,200 
 Program increase[8,389] 
OTHER AIRCRAFT 
016TARGET DRONES133,273133,273 
018COMPASS CALL161,117161,117 
020MQ–929,409108,000 
 Program increase[108,000] 
 Shutdown costs ahead of need[–29,409] 
STRATEGIC AIRCRAFT 
022B–13,8530 
 USAF-requested transfer to RDAF Line 174 [–3,853] 
023B–2A31,47631,476 
024B–1B21,80821,808 
025B–5253,94928,078 
 Bomber TDL install funds ahead of need[–2,000] 
 GPS-IU funding ahead of need[–23,871] 
026LARGE AIRCRAFT INFRARED COUNTERMEASURES9,9999,999 
TACTICAL AIRCRAFT 
027A–10135,793135,793 
028E–11 BACN/HAG33,64533,645 
029F–15349,304329,242 
 APG–82 common configuration excess to need[–12,012] 
 MUOS ahead of need[–8,050] 
030F–16615,760587,892 
 Additional radars [25,000] 
 AIFF Mode 5—AF requested transfer to RDTE, AF line 187[–9,868] 
 Comm suite upgrade excess to need[–43,000] 
032F–22A387,905361,705 
 Contract delays[–26,200] 
033F–35 MODIFICATIONS322,185290,485 
 Block IV/TR3 delays[–31,700] 
034F–15 EPAW31,99527,195 
 Concurrency[–4,800] 
035INCREMENT 3.2B5,8895,889 
036KC–46A MDAP24,0859,085 
 Excessive airworthiness directives and service bulletins[–15,000] 
AIRLIFT AIRCRAFT 
037C–562,10850,279 
 Unjustified PMA cost growth[–11,829] 
038C–17A66,79844,798 
 BLOS ahead of need[–22,000] 
040C–32A2,9472,947 
041C–37A12,9855,985 
 SATCOM installs ahead of need[–7,000] 
TRAINER AIRCRAFT 
042GLIDER MODS977977 
043T–626,82926,829 
044T–14,4654,465 
045T–3836,80641,806 
 T–38 ejection seats [5,000] 
OTHER AIRCRAFT 
046U–2 MODS110,618110,618 
047KC–10A (ATCA)117117 
049VC–25A MOD1,9831,983 
050C–409,2527,252 
 SATCOM installs ahead of need[–2,000] 
051C–1305,871140,630 
 AMP 1 excess to need[–3,841] 
 Eight-bladed propeller upgrade kits only[55,000] 
 Improved modular airborne fire fighting system (iMAFFS)[4,600] 
 T–56 3.5 engine mod[79,000] 
052C–130J MODS140,032140,032 
053C–13588,25086,450 
 Other government cost growth[–1,800] 
055COMPASS CALL193,389169,653 
 Baseline 3 installation delays[–8,706] 
 Baseline 4 cost discrepancies[–15,030] 
057RC–135191,332191,332 
058E–3172,141135,740 
 NATO AWACS—transfer to line 88[–36,401] 
059E–458,80344,140 
 Funds rephased to future fiscal years [–14,663] 
060E–811,03738,037 
 Program increase[27,000] 
061AIRBORNE WARNING AND CNTRL SYS (AWACS) 40/4553,34353,343 
062FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS1,5731,573 
063H–14,4104,410 
064H–6044,53844,538 
065RQ–4 MODS40,46812,350 
 ASIP SW/HW upgrades and support forward financed[–2,000] 
 Unjustified mod funding[–26,118] 
066HC/MC–130 MODIFICATIONS20,78020,780 
067OTHER AIRCRAFT100,774100,774 
068MQ–9 MODS188,387188,387 
070CV–22 MODS122,306122,306 
AIRCRAFT SPARES AND REPAIR PARTS 
071INITIAL SPARES/REPAIR PARTS926,683919,347 
 F–15 EPAWSS spares excess to need[–6,036] 
 F–35A initial spares increase [10,000] 
 Unobligated balances—F–16s[–11,300] 
COMMON SUPPORT EQUIPMENT 
073AIRCRAFT REPLACEMENT SUPPORT EQUIP132,719132,719 
POST PRODUCTION SUPPORT 
074B–2A1,6831,683 
075B–2B46,73446,734 
076B–521,0341,034 
079E–11 BACN/HAG63,41963,419 
080F–152,6322,632 
081F–1614,16314,163 
083OTHER AIRCRAFT4,5954,595 
084RQ–4 POST PRODUCTION CHARGES32,58532,585 
INDUSTRIAL PREPAREDNESS 
085INDUSTRIAL RESPONSIVENESS18,21518,215 
WAR CONSUMABLES 
086WAR CONSUMABLES36,04636,046 
OTHER PRODUCTION CHARGES 
087OTHER PRODUCTION CHARGES1,439,6401,551,041 
 Classified increase [75,000] 
 NATO AWACS—transfer from line 58[36,401] 
CLASSIFIED PROGRAMS 
UNDISTRIBUTED 
89ACLASSIFIED PROGRAMS21,69221,692 
 TOTAL AIRCRAFT PROCUREMENT, AIR FORCE17,908,14519,282,613 
 
MISSILE PROCUREMENT, AIR FORCE 
MISSILE REPLACEMENT EQUIPMENT—BALLISTIC 
001MISSILE REPLACEMENT EQ-BALLISTIC75,01275,012 
TACTICAL 
002REPLAC EQUIP & WAR CONSUMABLES4,4954,495 
004JOINT AIR-SURFACE STANDOFF MISSILE475,949475,949 
005LRASM019,80019,800 
006SIDEWINDER (AIM–9X)164,769164,769 
007AMRAAM453,223451,923 
 AUR u/c growth[–1,300] 
008PREDATOR HELLFIRE MISSILE40,12940,129 
009SMALL DIAMETER BOMB45,47545,475 
010SMALL DIAMETER BOMB II273,272237,932 
 Deliveries behind schedule[–35,340] 
INDUSTRIAL FACILITIES 
011INDUSTR'L PREPAREDNS/POL PREVENTION814814 
CLASS IV 
013ICBM FUZE MOD3,4583,458 
014ICBM FUZE MOD AP43,45043,450 
015MM III MODIFICATIONS85,31081,137 
 Initial spares—AF requested transfer to line 18[–4,173] 
016AGM–65D MAVERICK298298 
017AIR LAUNCH CRUISE MISSILE (ALCM)52,92452,924 
MISSILE SPARES AND REPAIR PARTS 
018MSL SPRS/REPAIR PARTS (INITIAL)9,40213,575 
 Initial spares—AF requested transfer from line 15[4,173] 
019MSL SPRS/REPAIR PARTS (REPLEN)84,67184,671 
SPECIAL PROGRAMS 
025SPECIAL UPDATE PROGRAMS23,50123,501 
CLASSIFIED PROGRAMS 
UNDISTRIBUTED 
25ACLASSIFIED PROGRAMS540,465540,465 
 TOTAL MISSILE PROCUREMENT, AIR FORCE2,396,4172,359,777 
 
PROCUREMENT OF AMMUNITION, AIR FORCE 
ROCKETS 
001ROCKETS14,96214,962 
CARTRIDGES 
002CARTRIDGES123,365123,365 
BOMBS 
003PRACTICE BOMBS59,72559,725 
006JOINT DIRECT ATTACK MUNITION206,989206,989 
007B6135,63435,634 
OTHER ITEMS 
009CAD/PAD47,83047,830 
010EXPLOSIVE ORDNANCE DISPOSAL (EOD)6,2326,232 
011SPARES AND REPAIR PARTS542542 
012MODIFICATIONS1,3101,310 
013ITEMS LESS THAN $5,000,0004,7534,753 
FLARES 
015FLARES40,08840,088 
FUZES 
016FUZES40,98338,901 
 C-HOBS ahead of need[–2,082] 
SMALL ARMS 
UNDISTRIBUTED 
017SMALL ARMS13,92513,925 
 TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE596,338594,256 
 
PROCUREMENT, SPACE FORCE 
SPACE PROCUREMENT, SF 
001ADVANCED EHF14,82314,823 
002AF SATELLITE COMM SYSTEM48,32648,326 
003COUNTERSPACE SYSTEMS65,54049,155 
 Insufficient justification[–16,385] 
004FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS66,19066,190 
005GENERAL INFORMATION TECH—SPACE3,2993,299 
006GPSIII FOLLOW ON627,796612,796 
 Unjustified growth[–15,000] 
007GPS III SPACE SEGMENT20,12220,122 
008GLOBAL POSTIONING (SPACE)2,2562,256 
009SPACEBORNE EQUIP (COMSEC)35,49535,495 
010MILSATCOM15,79515,795 
011SBIR HIGH (SPACE)160,891160,891 
012SPECIAL SPACE ACTIVITIES78,38778,387 
013NATIONAL SECURITY SPACE LAUNCH1,043,171948,171 
 Launch services unjustified increase[–95,000] 
014NUDET DETECTION SYSTEM6,6386,638 
015ROCKET SYSTEMS LAUNCH PROGRAM47,74147,741 
016SPACE FENCE11,27911,279 
017SPACE MODS96,55188,706 
 Insufficient justification[–10,000] 
 Transfer from OP,AF line 22[2,155] 
018SPACELIFT RANGE SYSTEM SPACE100,49290,492 
 Underexecution[–10,000] 
SPARES 
019SPARES AND REPAIR PARTS1,2721,272 
 TOTAL PROCUREMENT, SPACE FORCE2,446,0642,301,834 
 
OTHER PROCUREMENT, AIR FORCE 
PASSENGER CARRYING VEHICLES 
001PASSENGER CARRYING VEHICLES9,0169,016 
CARGO AND UTILITY VEHICLES 
002MEDIUM TACTICAL VEHICLE15,05815,058 
003CAP VEHICLES1,0591,800 
 Program increase[741] 
004CARGO AND UTILITY VEHICLES38,92038,920 
SPECIAL PURPOSE VEHICLES 
005JOINT LIGHT TACTICAL VEHICLE30,54430,544 
006SECURITY AND TACTICAL VEHICLES319319 
007SPECIAL PURPOSE VEHICLES43,15743,157 
FIRE FIGHTING EQUIPMENT 
008FIRE FIGHTING/CRASH RESCUE VEHICLES8,6218,621 
MATERIALS HANDLING EQUIPMENT 
009MATERIALS HANDLING VEHICLES12,89712,897 
BASE MAINTENANCE SUPPORT 
010RUNWAY SNOW REMOV AND CLEANING EQU3,5773,577 
011BASE MAINTENANCE SUPPORT VEHICLES43,09543,095 
COMM SECURITY EQUIPMENT(COMSEC) 
013COMSEC EQUIPMENT54,86454,864 
INTELLIGENCE PROGRAMS 
014INTERNATIONAL INTEL TECH & ARCHITECTURES9,28310,783 
 PDI: Mission Partner Environment BICES-X local upgrades [1,500] 
015INTELLIGENCE TRAINING EQUIPMENT6,8496,849 
016INTELLIGENCE COMM EQUIPMENT33,47130,191 
 IMAD acquisition materials[–3,280] 
ELECTRONICS PROGRAMS 
017AIR TRAFFIC CONTROL & LANDING SYS29,40929,409 
018BATTLE CONTROL SYSTEM—FIXED7,9097,909 
019THEATER AIR CONTROL SYS IMPROVEMEN32,63232,632 
020WEATHER OBSERVATION FORECAST33,02133,021 
021STRATEGIC COMMAND AND CONTROL31,35331,353 
022CHEYENNE MOUNTAIN COMPLEX10,3148,199 
 Transfer to P,SF line 17[–2,115] 
023MISSION PLANNING SYSTEMS15,13215,132 
025INTEGRATED STRAT PLAN & ANALY NETWORK (ISPAN)9,8069,806 
SPCL COMM-ELECTRONICS PROJECTS 
026GENERAL INFORMATION TECHNOLOGY39,88739,887 
027AF GLOBAL COMMAND & CONTROL SYS2,6022,602 
029MOBILITY COMMAND AND CONTROL10,54110,541 
030AIR FORCE PHYSICAL SECURITY SYSTEM96,27793,777 
 Program decrease[–2,500] 
031COMBAT TRAINING RANGES195,185193,185 
 forward financing[–2,000] 
032MINIMUM ESSENTIAL EMERGENCY COMM N29,66421,664 
 Schedule slips[–8,000] 
033WIDE AREA SURVEILLANCE (WAS)59,63359,633 
034C3 COUNTERMEASURES105,584105,584 
036DEFENSE ENTERPRISE ACCOUNTING & MGT SYS899899 
038THEATER BATTLE MGT C2 SYSTEM3,3923,392 
039AIR & SPACE OPERATIONS CENTER (AOC)24,98324,983 
AIR FORCE COMMUNICATIONS 
041BASE INFORMATION TRANSPT INFRAST (BITI) WIRED19,14719,147 
042AFNET84,51584,515 
043JOINT COMMUNICATIONS SUPPORT ELEMENT (JCSE)6,1856,185 
044USCENTCOM19,64919,649 
045USSTRATCOM4,3374,337 
ORGANIZATION AND BASE 
046TACTICAL C-E EQUIPMENT137,033137,033 
047RADIO EQUIPMENT15,26415,264 
049BASE COMM INFRASTRUCTURE132,281146,281 
 PDI: Mission Partner Environment PACNET [14,000] 
MODIFICATIONS 
050COMM ELECT MODS21,47121,471 
PERSONAL SAFETY & RESCUE EQUIP 
051PERSONAL SAFETY AND RESCUE EQUIPMENT49,57849,578 
DEPOT PLANT+MTRLS HANDLING EQ 
052POWER CONDITIONING EQUIPMENT11,45411,454 
053MECHANIZED MATERIAL HANDLING EQUIP12,11012,110 
BASE SUPPORT EQUIPMENT 
054BASE PROCURED EQUIPMENT21,14221,142 
055ENGINEERING AND EOD EQUIPMENT7,7007,700 
056MOBILITY EQUIPMENT18,26618,266 
057FUELS SUPPORT EQUIPMENT (FSE)9,6019,601 
058BASE MAINTENANCE AND SUPPORT EQUIPMENT42,07842,078 
SPECIAL SUPPORT PROJECTS 
060DARP RC13527,16427,164 
061DCGS-AF121,528121,528 
063SPECIAL UPDATE PROGRAM782,641782,641 
CLASSIFIED PROGRAMS 
63ACLASSIFIED PROGRAMS21,086,11221,041,612 
 Program adjustment[–44,500] 
SPARES AND REPAIR PARTS 
064SPARES AND REPAIR PARTS (CYBER)1,6641,664 
065SPARES AND REPAIR PARTS15,84715,847 
 TOTAL OTHER PROCUREMENT, AIR FORCE23,695,72023,649,566 
 
PROCUREMENT, DEFENSE-WIDE 
MAJOR EQUIPMENT, OSD 
026MAJOR EQUIPMENT, DPAA500500 
049MAJOR EQUIPMENT, OSD3,0993,099 
MAJOR EQUIPMENT, NSA 
048INFORMATION SYSTEMS SECURITY PROGRAM (ISSP)101101 
MAJOR EQUIPMENT, WHS 
053MAJOR EQUIPMENT, WHS515515 
MAJOR EQUIPMENT, DISA 
011INFORMATION SYSTEMS SECURITY17,21117,211 
012TELEPORT PROGRAM29,84129,841 
013JOINT FORCES HEADQUARTERS—DODIN3,0913,091 
014ITEMS LESS THAN $5 MILLION41,56941,569 
016DEFENSE INFORMATION SYSTEM NETWORK26,97826,978 
017WHITE HOUSE COMMUNICATION AGENCY44,16144,161 
018SENIOR LEADERSHIP ENTERPRISE35,93535,935 
019JOINT REGIONAL SECURITY STACKS (JRSS)88,74188,741 
020JOINT SERVICE PROVIDER157,538157,538 
021FOURTH ESTATE NETWORK OPTIMIZATION (4ENO)42,08442,084 
MAJOR EQUIPMENT, DLA 
023MAJOR EQUIPMENT417,459410,459 
 MGUE—DLA requested transfer to RDTE,DW line 54[–7,000] 
MAJOR EQUIPMENT, DCSA 
003MAJOR EQUIPMENT2,2122,212 
MAJOR EQUIPMENT, TJS 
050MAJOR EQUIPMENT, TJS8,3298,329 
051MAJOR EQUIPMENT—TJS CYBER1,2471,247 
MAJOR EQUIPMENT, MISSILE DEFENSE AGENCY 
031THAAD495,396601,796 
 8th THAAD battery components [76,300] 
 HEMTT life-of-type buy [30,100] 
034AEGIS BMD356,195356,195 
035AEGIS BMD AP44,90144,901 
036BMDS AN/TPY–2 RADARS243,300 
 8th THAAD battery radar equipment [243,300] 
037SM–3 IIAS218,322324,322 
 Increase SM–3 Block IIA quantities[106,000] 
038ARROW 3 UPPER TIER SYSTEMS77,00077,000 
039SHORT RANGE BALLISTIC MISSILE DEFENSE (SRBMD)50,00050,000 
040AEGIS ASHORE PHASE III39,11439,114 
041IRON DOME73,00073,000 
042AEGIS BMD HARDWARE AND SOFTWARE104,241104,241 
MAJOR EQUIPMENT, DHRA 
005PERSONNEL ADMINISTRATION4,2134,213 
MAJOR EQUIPMENT, DEFENSE THREAT REDUCTION AGENCY 
028VEHICLES215215 
029OTHER MAJOR EQUIPMENT9,9949,994 
MAJOR EQUIPMENT, DEFENSE SECURITY COOPERATION AGENCY 
027REGIONAL CENTER PROCUREMENT1,5981,598 
MAJOR EQUIPMENT, DODEA 
025AUTOMATION/EDUCATIONAL SUPPORT & LOGISTICS1,3191,319 
MAJOR EQUIPMENT, DCMA 
002MAJOR EQUIPMENT1,3981,398 
MAJOR EQUIPMENT, DMACT 
024MAJOR EQUIPMENT7,9937,993 
CLASSIFIED PROGRAMS 
54ACLASSIFIED PROGRAMS554,264551,864 
 Classified adjustment[–2,400] 
AVIATION PROGRAMS 
055ARMED OVERWATCH/TARGETING101,0000 
 Program decrease[–101,000] 
059ROTARY WING UPGRADES AND SUSTAINMENT211,041211,041 
060UNMANNED ISR25,48824,488 
 Program decrease[–1,000] 
061NON-STANDARD AVIATION61,87461,874 
062U–283,8253,825 
063MH–47 CHINOOK135,482135,482 
064CV–22 MODIFICATION14,82914,829 
065MQ–9 UNMANNED AERIAL VEHICLE6,7466,746 
066PRECISION STRIKE PACKAGE243,111238,111 
 Program decrease[–5,000] 
067AC/MC–130J163,914153,914 
 RFCM excess to need[–10,000] 
068C–130 MODIFICATIONS20,41420,414 
SHIPBUILDING 
069UNDERWATER SYSTEMS20,55620,556 
AMMUNITION PROGRAMS 
070ORDNANCE ITEMS <$5M186,197186,197 
OTHER PROCUREMENT PROGRAMS 
071INTELLIGENCE SYSTEMS94,98294,982 
072DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS11,64511,645 
073OTHER ITEMS <$5M96,33384,107 
 MMP excess to need[–12,226] 
074COMBATANT CRAFT SYSTEMS17,27817,278 
075SPECIAL PROGRAMS78,86571,365 
 Program decrease[–7,500] 
076TACTICAL VEHICLES30,15830,158 
077WARRIOR SYSTEMS <$5M260,733260,733 
078COMBAT MISSION REQUIREMENTS19,84819,848 
079GLOBAL VIDEO SURVEILLANCE ACTIVITIES2,4012,401 
080OPERATIONAL ENHANCEMENTS INTELLIGENCE13,86113,861 
081OPERATIONAL ENHANCEMENTS247,038247,038 
CBDP 
082CHEMICAL BIOLOGICAL SITUATIONAL AWARENESS147,150147,150 
083CB PROTECTION & HAZARD MITIGATION149,944149,944 
 TOTAL PROCUREMENT, DEFENSE-WIDE5,324,4875,634,061 
 
 TOTAL PROCUREMENT130,684,160136,585,222 
4102.Procurement for overseas contingency operations 
 
 
SEC. 4102. PROCUREMENT FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
LineItemFY 2021 RequestConference Authorized 
 
AIRCRAFT PROCUREMENT, ARMY 
FIXED WING 
002MQ–1 UAV110,000 
 Additional aircraft[110,000] 
ROTARY 
009AH–64 APACHE BLOCK IIIB NEW BUILD69,15469,154 
014CH–47 HELICOPTER50,47250,472 
MODIFICATION OF AIRCRAFT 
017MQ–1 PAYLOAD (MIP)5,9680 
 Justification does not match need[–5,968] 
020MULTI SENSOR ABN RECON (MIP)122,520122,520 
025EMARSS SEMA MODS (MIP)26,46026,460 
030DEGRADED VISUAL ENVIRONMENT1,9161,916 
GROUND SUPPORT AVIONICS 
037CMWS149,162149,162 
038COMMON INFRARED COUNTERMEASURES (CIRCM)32,40032,400 
OTHER SUPPORT 
UNDISTRIBUTED 
041AIRCREW INTEGRATED SYSTEMS3,0283,028 
 TOTAL AIRCRAFT PROCUREMENT, ARMY461,080565,112 
 
MISSILE PROCUREMENT, ARMY 
SURFACE-TO-AIR MISSILE SYSTEM 
002M-SHORAD—PROCUREMENT158,300158,300 
003MSE MISSILE176,585176,585 
AIR-TO-SURFACE MISSILE SYSTEM 
006HELLFIRE SYS SUMMARY236,265236,265 
ANTI-TANK/ASSAULT MISSILE SYS 
011GUIDED MLRS ROCKET (GMLRS)127,015127,015 
015LETHAL MINIATURE AERIAL MISSILE SYSTEM (LMAMS84,99369,393 
 Contract delays[–15,600] 
MODIFICATIONS 
017ATACMS MODS78,43478,434 
022MLRS MODS20,00020,000 
 TOTAL MISSILE PROCUREMENT, ARMY881,592865,992 
 
PROCUREMENT OF W&TCV, ARMY 
WEAPONS & OTHER COMBAT VEHICLES 
016MULTI-ROLE ANTI-ARMOR ANTI-PERSONNEL WEAPON S4,7654,765 
018MORTAR SYSTEMS10,46010,460 
 TOTAL PROCUREMENT OF W&TCV, ARMY15,22515,225 
 
PROCUREMENT OF AMMUNITION, ARMY 
SMALL/MEDIUM CAL AMMUNITION 
001CTG, 5.56MM, ALL TYPES567567 
002CTG, 7.62MM, ALL TYPES4040 
004CTG, HANDGUN, ALL TYPES1717 
005CTG, .50 CAL, ALL TYPES189189 
008CTG, 30MM, ALL TYPES24,90024,900 
ARTILLERY AMMUNITION 
016PROJ 155MM EXTENDED RANGE M98229,21329,213 
017ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL21,67521,675 
ROCKETS 
020SHOULDER LAUNCHED MUNITIONS, ALL TYPES176176 
021ROCKET, HYDRA 70, ALL TYPES33,88033,880 
MISCELLANEOUS 
029ITEMS LESS THAN $5 MILLION (AMMO)1111 
 TOTAL PROCUREMENT OF AMMUNITION, ARMY110,668110,668 
 
OTHER PROCUREMENT, ARMY 
TACTICAL VEHICLES 
013FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)6,5006,500 
014PLS ESP15,16315,163 
017TACTICAL WHEELED VEHICLE PROTECTION KITS27,06627,066 
COMM—SATELLITE COMMUNICATIONS 
030TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS2,7002,700 
032ASSURED POSITIONING, NAVIGATION AND TIMING12,56612,566 
033SMART-T (SPACE)289289 
034GLOBAL BRDCST SVC—GBS319319 
COMM—COMBAT COMMUNICATIONS 
045FAMILY OF MED COMM FOR COMBAT CASUALTY CARE1,2571,257 
COMM—INTELLIGENCE COMM 
048CI AUTOMATION ARCHITECTURE (MIP)1,2301,230 
INFORMATION SECURITY 
052COMMUNICATIONS SECURITY (COMSEC)128128 
COMM—BASE COMMUNICATIONS 
058INFORMATION SYSTEMS15,27715,277 
062INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM74,00474,004 
ELECT EQUIP—TACT INT REL ACT (TIARA) 
068DCGS-A (MIP)47,70947,709 
070TROJAN (MIP)1,7661,766 
071MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)61,45061,450 
073BIOMETRIC TACTICAL COLLECTION DEVICES (MIP)12,33712,337 
ELECT EQUIP—ELECTRONIC WARFARE (EW) 
080FAMILY OF PERSISTENT SURVEILLANCE CAP. (MIP)44,29344,293 
081COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES49,10049,100 
ELECT EQUIP—TACTICAL SURV. (TAC SURV) 
083SENTINEL MODS33,49633,496 
084NIGHT VISION DEVICES643643 
087RADIATION MONITORING SYSTEMS1111 
088INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS37,00037,000 
094COMPUTER BALLISTICS: LHMBC XM32280280 
095MORTAR FIRE CONTROL SYSTEM13,67213,672 
ELECT EQUIP—TACTICAL C2 SYSTEMS 
100AIR & MSL DEFENSE PLANNING & CONTROL SYS15,14315,143 
ELECT EQUIP—AUTOMATION 
109ARMY TRAINING MODERNIZATION4,6884,688 
110AUTOMATED DATA PROCESSING EQUIP16,55216,552 
CHEMICAL DEFENSIVE EQUIPMENT 
121FAMILY OF NON-LETHAL EQUIPMENT (FNLE)25,48025,480 
122BASE DEFENSE SYSTEMS (BDS)98,96098,960 
123CBRN DEFENSE18,88718,887 
BRIDGING EQUIPMENT 
125TACTICAL BRIDGING50,40050,400 
ENGINEER (NON-CONSTRUCTION) EQUIPMENT 
137RENDER SAFE SETS KITS OUTFITS84,00084,000 
COMBAT SERVICE SUPPORT EQUIPMENT 
140HEATERS AND ECU'S370370 
142PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)3,7213,721 
145FORCE PROVIDER56,40056,400 
146FIELD FEEDING EQUIPMENT2,2792,279 
147CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM2,0402,040 
PETROLEUM EQUIPMENT 
150DISTRIBUTION SYSTEMS, PETROLEUM & WATER4,3744,374 
MEDICAL EQUIPMENT 
151COMBAT SUPPORT MEDICAL6,3906,390 
MAINTENANCE EQUIPMENT 
152MOBILE MAINTENANCE EQUIPMENT SYSTEMS7,7697,769 
153ITEMS LESS THAN $5.0M (MAINT EQ)184184 
CONSTRUCTION EQUIPMENT 
156LOADERS3,1903,190 
157HYDRAULIC EXCAVATOR7,6007,600 
158TRACTOR, FULL TRACKED7,4507,450 
160HIGH MOBILITY ENGINEER EXCAVATOR (HMEE)3,7033,703 
162CONST EQUIP ESP657657 
GENERATORS 
167GENERATORS AND ASSOCIATED EQUIP106106 
MATERIAL HANDLING EQUIPMENT 
169FAMILY OF FORKLIFTS1,8851,885 
OTHER SUPPORT EQUIPMENT 
180RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT8,5008,500 
181PHYSICAL SECURITY SYSTEMS (OPA3)3,2483,248 
185BUILDING, PRE-FAB, RELOCATABLE31,84531,845 
 TOTAL OTHER PROCUREMENT, ARMY924,077924,077 
 
AIRCRAFT PROCUREMENT, NAVY 
OTHER AIRCRAFT 
024STUASL0 UAV7,9217,921 
MODIFICATION OF AIRCRAFT 
053COMMON ECM EQUIPMENT3,4743,474 
055COMMON DEFENSIVE WEAPON SYSTEM3,3393,339 
064QRC18,50718,507 
 TOTAL AIRCRAFT PROCUREMENT, NAVY33,24133,241 
 
WEAPONS PROCUREMENT, NAVY 
TACTICAL MISSILES 
012HELLFIRE5,5725,572 
 TOTAL WEAPONS PROCUREMENT, NAVY5,5725,572 
 
PROCUREMENT OF AMMO, NAVY & MC 
NAVY AMMUNITION 
001GENERAL PURPOSE BOMBS8,0688,068 
002JDAM15,52915,529 
003AIRBORNE ROCKETS, ALL TYPES23,00023,000 
004MACHINE GUN AMMUNITION22,60022,600 
006CARTRIDGES & CART ACTUATED DEVICES3,9273,927 
007AIR EXPENDABLE COUNTERMEASURES15,97815,978 
008JATOS2,1002,100 
011OTHER SHIP GUN AMMUNITION2,6112,611 
012SMALL ARMS & LANDING PARTY AMMO1,6241,624 
013PYROTECHNIC AND DEMOLITION505505 
 TOTAL PROCUREMENT OF AMMO, NAVY & MC95,94295,942 
 
OTHER PROCUREMENT, NAVY 
SMALL BOATS 
028STANDARD BOATS19,10419,104 
OTHER SHIP SUPPORT 
035SMALL & MEDIUM UUV2,9462,946 
ASW ELECTRONIC EQUIPMENT 
043FIXED SURVEILLANCE SYSTEM213,000213,000 
SONOBUOYS 
092SONOBUOYS—ALL TYPES26,19626,196 
AIRCRAFT SUPPORT EQUIPMENT 
095AIRCRAFT SUPPORT EQUIPMENT60,21760,217 
OTHER ORDNANCE SUPPORT EQUIPMENT 
110EXPLOSIVE ORDNANCE DISPOSAL EQUIP2,1242,124 
CIVIL ENGINEERING SUPPORT EQUIPMENT 
115PASSENGER CARRYING VEHICLES177177 
116GENERAL PURPOSE TRUCKS416416 
118FIRE FIGHTING EQUIPMENT801801 
SUPPLY SUPPORT EQUIPMENT 
125FIRST DESTINATION TRANSPORTATION520520 
TRAINING DEVICES 
128TRAINING AND EDUCATION EQUIPMENT11,50011,500 
COMMAND SUPPORT EQUIPMENT 
130MEDICAL SUPPORT EQUIPMENT3,5253,525 
136PHYSICAL SECURITY EQUIPMENT3,0003,000 
 TOTAL OTHER PROCUREMENT, NAVY343,526343,526 
 
PROCUREMENT, MARINE CORPS 
GUIDED MISSILES 
012GUIDED MLRS ROCKET (GMLRS)17,45617,456 
OTHER SUPPORT (TEL) 
015MODIFICATION KITS4,2004,200 
INTELL/COMM EQUIPMENT (NON-TEL) 
022INTELLIGENCE SUPPORT EQUIPMENT10,12410,124 
TACTICAL VEHICLES 
038MOTOR TRANSPORT MODIFICATIONS16,18316,183 
 TOTAL PROCUREMENT, MARINE CORPS47,96347,963 
 
AIRCRAFT PROCUREMENT, AIR FORCE 
HELICOPTERS 
013COMBAT RESCUE HELICOPTER174,000174,000 
OTHER AIRCRAFT 
020MQ–9142,49057,900 
 ECP excess to need[–8,600] 
 Production line shutdown ahead of need[–75,990] 
021RQ–20B PUMA13,77013,770 
STRATEGIC AIRCRAFT 
026LARGE AIRCRAFT INFRARED COUNTERMEASURES57,52157,521 
OTHER AIRCRAFT 
046U–2 MODS9,6009,600 
055COMPASS CALL12,80012,800 
066HC/MC–130 MODIFICATIONS58,02058,020 
069MQ–9 UAS PAYLOADS46,10063,500 
 WAMI combat loss replacement[17,400] 
070CV–22 MODS6,2906,290 
AIRCRAFT SPARES AND REPAIR PARTS 
071INITIAL SPARES/REPAIR PARTS10,70010,700 
072MQ–912,25012,250 
COMMON SUPPORT EQUIPMENT 
073AIRCRAFT REPLACEMENT SUPPORT EQUIP25,61425,614 
 TOTAL AIRCRAFT PROCUREMENT, AIR FORCE569,155501,965 
 
MISSILE PROCUREMENT, AIR FORCE 
TACTICAL 
004JOINT AIR-SURFACE STANDOFF MISSILE30,00030,000 
008PREDATOR HELLFIRE MISSILE143,420143,420 
009SMALL DIAMETER BOMB50,35250,352 
 TOTAL MISSILE PROCUREMENT, AIR FORCE223,772223,772 
 
PROCUREMENT OF AMMUNITION, AIR FORCE 
ROCKETS 
001ROCKETS19,48919,489 
CARTRIDGES 
002CARTRIDGES40,43440,434 
BOMBS 
004GENERAL PURPOSE BOMBS369,566369,566 
006JOINT DIRECT ATTACK MUNITION237,723237,723 
FLARES 
015FLARES21,17121,171 
FUZES 
016FUZES107,855107,855 
SMALL ARMS 
UNDISTRIBUTED 
017SMALL ARMS6,2176,217 
 TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE802,455802,455 
 
OTHER PROCUREMENT, AIR FORCE 
PASSENGER CARRYING VEHICLES 
001PASSENGER CARRYING VEHICLES1,3021,302 
CARGO AND UTILITY VEHICLES 
002MEDIUM TACTICAL VEHICLE3,4003,400 
004CARGO AND UTILITY VEHICLES12,47512,475 
SPECIAL PURPOSE VEHICLES 
005JOINT LIGHT TACTICAL VEHICLE26,15026,150 
007SPECIAL PURPOSE VEHICLES51,25451,254 
FIRE FIGHTING EQUIPMENT 
008FIRE FIGHTING/CRASH RESCUE VEHICLES24,90324,903 
MATERIALS HANDLING EQUIPMENT 
009MATERIALS HANDLING VEHICLES14,16714,167 
BASE MAINTENANCE SUPPORT 
010RUNWAY SNOW REMOV AND CLEANING EQU5,7595,759 
011BASE MAINTENANCE SUPPORT VEHICLES20,65320,653 
SPCL COMM-ELECTRONICS PROJECTS 
026GENERAL INFORMATION TECHNOLOGY5,1005,100 
030AIR FORCE PHYSICAL SECURITY SYSTEM56,49656,496 
ORGANIZATION AND BASE 
049BASE COMM INFRASTRUCTURE30,71730,717 
BASE SUPPORT EQUIPMENT 
055ENGINEERING AND EOD EQUIPMENT13,17213,172 
056MOBILITY EQUIPMENT33,69433,694 
057FUELS SUPPORT EQUIPMENT (FSE)1,7771,777 
058BASE MAINTENANCE AND SUPPORT EQUIPMENT31,62031,620 
SPECIAL SUPPORT PROJECTS 
061DCGS-AF18,70018,700 
SPARES AND REPAIR PARTS 
065SPARES AND REPAIR PARTS4,0004,000 
 TOTAL OTHER PROCUREMENT, AIR FORCE355,339355,339 
 
PROCUREMENT, DEFENSE-WIDE 
MAJOR EQUIPMENT, DISA 
016DEFENSE INFORMATION SYSTEM NETWORK6,1206,120 
MAJOR EQUIPMENT, DEFENSE THREAT REDUCTION AGENCY 
030COUNTER IMPROVISED THREAT TECHNOLOGIES2,5402,540 
CLASSIFIED PROGRAMS 
54ACLASSIFIED PROGRAMS3,5003,500 
AVIATION PROGRAMS 
056MANNED ISR5,00045,100 
 Combat loss replacement—DHC–8[40,100] 
057MC–125,0005,000 
060UNMANNED ISR8,2078,207 
062U–2824,711 
 Combat loss replacement[24,711] 
AMMUNITION PROGRAMS 
070ORDNANCE ITEMS <$5M105,355105,355 
OTHER PROCUREMENT PROGRAMS 
071INTELLIGENCE SYSTEMS16,23416,234 
073OTHER ITEMS <$5M984984 
076TACTICAL VEHICLES2,9902,990 
077WARRIOR SYSTEMS <$5M32,57332,573 
078COMBAT MISSION REQUIREMENTS10,00010,000 
080OPERATIONAL ENHANCEMENTS INTELLIGENCE6,7246,724 
081OPERATIONAL ENHANCEMENTS53,26453,264 
 TOTAL PROCUREMENT, DEFENSE-WIDE258,491323,302 
 
NATIONAL GUARD AND RESERVE EQUIPMENT ACCOUNT 
UNDISTRIBUTED 
007UNDISTRIBUTED150,000 
 Program increase[150,000] 
 TOTAL NATIONAL GUARD AND RESERVE EQUIPMENT ACCOUNT150,000 
 TOTAL NATIONAL GUARD AND RESERVE EQUIPMENT150,000 
 
 TOTAL PROCUREMENT5,128,0985,514,151 
 XLIIRESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
 
Sec. 4201. Research, development, test, and evaluation. 
Sec. 4202. Research, development, test, and evaluation for overseas contingency operations. 
4201.Research, development, test, and evaluation 
 
 
SEC. 4201. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION(In Thousands of Dollars) 
LineProgramElementItemFY 2021 RequestConference Authorized 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY 
BASIC RESEARCH 
0020601102ADEFENSE RESEARCH SCIENCES303,257318,257 
 Counter-UAS Army research lab[5,000] 
 Increase in basic research[10,000] 
0030601103AUNIVERSITY RESEARCH INITIATIVES67,14872,148 
 Program increase[5,000] 
0040601104AUNIVERSITY AND INDUSTRY RESEARCH CENTERS87,877101,877 
 Automotive research center modeling and simulation[5,000] 
 Biotechnology advancements[4,000] 
 Program increase[5,000] 
0050601121ACYBER COLLABORATIVE RESEARCH ALLIANCE5,0775,077 
 SUBTOTAL BASIC RESEARCH463,359497,359 
 
APPLIED RESEARCH 
0070602115ABIOMEDICAL TECHNOLOGY11,83511,835 
0110602134ACOUNTER IMPROVISED-THREAT ADVANCED STUDIES2,0002,000 
0120602141ALETHALITY TECHNOLOGY42,42550,425 
 Hybrid additive manufacturing[3,000] 
 Next generation additive manufacturing and 3–D printed electronics[5,000] 
0130602142AARMY APPLIED RESEARCH30,75733,757 
 Pathfinder Air Assault[3,000] 
0140602143ASOLDIER LETHALITY TECHNOLOGY125,435137,435 
 HEROES program increase[5,000] 
 Pathfinder Airborne[5,000] 
 Syn-bio enabled functional materials for the soldier[2,000] 
0150602144AGROUND TECHNOLOGY28,04747,047 
 Cold weather military research[2,000] 
 Ground technology advanced manufacturing, materials and process initiative[2,000] 
 Materials recovery technologies for defense supply resiliency[10,000] 
 Polymeric composites via cold spray additive manufacturing[5,000] 
0160602145ANEXT GENERATION COMBAT VEHICLE TECHNOLOGY217,565227,565 
 Ground combat vehicle platform electrification[2,000] 
 Immersive virtual modeling and simulation techniques[5,000] 
 Next Generation Combat Vehicle modeling and simulation[3,000] 
0170602146ANETWORK C3I TECHNOLOGY114,404129,404 
 Alternative positioning navigation and timing[5,000] 
 Defense resiliency platform against extreme cold weather[3,000] 
 Multi-drone multi-sensor ISR capability[2,000] 
 Program increase[5,000] 
0180602147ALONG RANGE PRECISION FIRES TECHNOLOGY60,55365,553 
 Composite artillery tube and propulsion prototyping[5,000] 
0190602148AFUTURE VERTICLE LIFT TECHNOLOGY96,484101,484 
 High density eVOTL power source research[5,000] 
0200602150AAIR AND MISSILE DEFENSE TECHNOLOGY56,29866,298 
 Advanced beam control tracking and targeting[5,000] 
 High energy laser technology[5,000] 
0220602213AC3I APPLIED CYBER18,81618,816 
0400602785AMANPOWER/PERSONNEL/TRAINING TECHNOLOGY20,76620,766 
0420602787AMEDICAL TECHNOLOGY95,49695,496 
 SUBTOTAL APPLIED RESEARCH920,8811,007,881 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
0440603002AMEDICAL ADVANCED TECHNOLOGY38,89638,896 
0490603007AMANPOWER, PERSONNEL AND TRAINING ADVANCED TECHNOLOGY11,65911,659 
0520603115AMEDICAL DEVELOPMENT27,72327,723 
0530603117AARMY ADVANCED TECHNOLOGY DEVELOPMENT62,66362,663 
0540603118ASOLDIER LETHALITY ADVANCED TECHNOLOGY109,608120,608 
 3D advanced manufacturing[2,000] 
 Advanced AI/AA analytics for modernization and readiness[5,000] 
 Anthropomorphic study for body armor modernization[4,000] 
0550603119AGROUND ADVANCED TECHNOLOGY14,79522,795 
 Graphene applications for military engineering[3,000] 
 Rapid entry and sustainment for the arctic[5,000] 
0590603134ACOUNTER IMPROVISED-THREAT SIMULATION25,00025,000 
0630603457AC3I CYBER ADVANCED DEVELOPMENT23,35723,357 
0640603461AHIGH PERFORMANCE COMPUTING MODERNIZATION PROGRAM188,024193,024 
 High performance computing modernization[5,000] 
0650603462ANEXT GENERATION COMBAT VEHICLE ADVANCED TECHNOLOGY199,358231,858 
 Carbon fiber and graphitic composites[10,000] 
 Fuel cell powered vehicle development[10,000] 
 Small unit ground robotic capabilities[7,500] 
 Virtual experimentations enhancement[5,000] 
0660603463ANETWORK C3I ADVANCED TECHNOLOGY158,608163,608 
 Tactical geospatial information development[5,000] 
0670603464ALONG RANGE PRECISION FIRES ADVANCED TECHNOLOGY121,060131,060 
 Hypervelocity projectile—extended range technologies[10,000] 
0680603465AFUTURE VERTICAL LIFT ADVANCED TECHNOLOGY156,194156,194 
0690603466AAIR AND MISSILE DEFENSE ADVANCED TECHNOLOGY58,13073,630 
 High-energy laser system characterization lab[10,500] 
 Program acceleration[5,000] 
0770603920AHUMANITARIAN DEMINING8,5158,515 
 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT1,203,5901,290,590 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0780603305AARMY MISSLE DEFENSE SYSTEMS INTEGRATION11,06224,062 
 Accelerated test and integration[10,000] 
 Hypersonic hot air tunnel test environment[3,000] 
0790603308AARMY SPACE SYSTEMS INTEGRATION26,23026,230 
0800603327AAIR AND MISSILE DEFENSE SYSTEMS ENGINEERING26,48226,482 
0810603619ALANDMINE WARFARE AND BARRIER—ADV DEV64,09261,858 
 Interim top attack support costs carryover[–4,234] 
 MICLIC replacement development[2,000] 
0830603639ATANK AND MEDIUM CALIBER AMMUNITION92,75392,753 
0840603645AARMORED SYSTEM MODERNIZATION—ADV DEV151,478136,478 
 Program decrease[–15,000] 
0850603747ASOLDIER SUPPORT AND SURVIVABILITY5,8415,841 
0860603766ATACTICAL ELECTRONIC SURVEILLANCE SYSTEM—ADV DEV194,775182,400 
 MDSS sensor development contract ahead of need[–12,375] 
0870603774ANIGHT VISION SYSTEMS ADVANCED DEVELOPMENT24,31624,316 
0880603779AENVIRONMENTAL QUALITY TECHNOLOGY—DEM/VAL13,38713,387 
0890603790ANATO RESEARCH AND DEVELOPMENT4,7624,762 
0900603801AAVIATION—ADV DEV647,937652,937 
 Future Long Range Assault Aircraft (FLRAA)[5,000] 
0910603804ALOGISTICS AND ENGINEER EQUIPMENT—ADV DEV4,7614,761 
0920603807AMEDICAL SYSTEMS—ADV DEV28,52028,520 
0930603827ASOLDIER SYSTEMS—ADVANCED DEVELOPMENT26,13824,138 
 IHPS program delays[–2,000] 
0940604017AROBOTICS DEVELOPMENT121,207114,792 
 Excess testing and evaluation growth[–6,415] 
0960604021AELECTRONIC WARFARE TECHNOLOGY MATURATION (MIP)22,84022,840 
0970604035ALOW EARTH ORBIT (LEO) SATELLITE CAPABILITY22,67822,678 
0980604100AANALYSIS OF ALTERNATIVES10,08210,082 
0990604101ASMALL UNMANNED AERIAL VEHICLE (SUAV) (6.4)1,3781,378 
1000604113AFUTURE TACTICAL UNMANNED AIRCRAFT SYSTEM (FTUAS)40,08340,083 
1010604114ALOWER TIER AIR MISSILE DEFENSE (LTAMD) SENSOR376,373376,373 
1020604115ATECHNOLOGY MATURATION INITIATIVES156,834146,834 
 OpFires lack of transition pathway[–10,000] 
1030604117AMANEUVER—SHORT RANGE AIR DEFENSE (M-SHORAD)4,9954,995 
1050604119AARMY ADVANCED COMPONENT DEVELOPMENT & PROTOTYPING170,490170,490 
1060604120AASSURED POSITIONING, NAVIGATION AND TIMING (PNT)128,125128,125 
1070604121ASYNTHETIC TRAINING ENVIRONMENT REFINEMENT & PROTOTYPING129,547129,547 
1080604134ACOUNTER IMPROVISED-THREAT DEMONSTRATION, PROTOTYPE DEVELOPMENT, AND TESTING13,83113,831 
1090604182AHYPERSONICS801,417811,417 
 Program increase[10,000] 
1110604403AFUTURE INTERCEPTOR7,9927,992 
1120604541AUNIFIED NETWORK TRANSPORT40,67740,677 
1150305251ACYBERSPACE OPERATIONS FORCES AND FORCE SUPPORT50,52550,525 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES3,421,6083,401,584 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
1180604201AAIRCRAFT AVIONICS2,7642,764 
1190604270AELECTRONIC WARFARE DEVELOPMENT62,42659,026 
 MFEW developmenal test flight ahead of need[–3,400] 
1210604601AINFANTRY SUPPORT WEAPONS91,57489,770 
 Advanced gunner protection kit development[2,000] 
 NGSW special purpose projectile development delay[–8,804] 
 Soldier Enhancement Program[5,000] 
1220604604AMEDIUM TACTICAL VEHICLES8,5238,523 
1230604611AJAVELIN7,4937,493 
1240604622AFAMILY OF HEAVY TACTICAL VEHICLES24,79224,792 
1250604633AAIR TRAFFIC CONTROL3,5113,511 
1260604642ALIGHT TACTICAL WHEELED VEHICLES1,9761,976 
1270604645AARMORED SYSTEMS MODERNIZATION (ASM)—ENG DEV135,488135,488 
1280604710ANIGHT VISION SYSTEMS—ENG DEV61,44555,277 
 FWS-S contract development excess to need[–5,000] 
 Heads up display product development previously funded[–1,168] 
1290604713ACOMBAT FEEDING, CLOTHING, AND EQUIPMENT2,8142,814 
1300604715ANON-SYSTEM TRAINING DEVICES—ENG DEV28,03628,036 
1310604741AAIR DEFENSE COMMAND, CONTROL AND INTELLIGENCE—ENG DEV43,65186,151 
 Joint Counter-UAS Office acceleration[17,500] 
 Joint Counter-UAS Office SOCOM cUAS capabilitities for austere locations abroad[25,000] 
1320604742ACONSTRUCTIVE SIMULATION SYSTEMS DEVELOPMENT10,15010,150 
1330604746AAUTOMATIC TEST EQUIPMENT DEVELOPMENT5,5785,578 
1340604760ADISTRIBUTIVE INTERACTIVE SIMULATIONS (DIS)—ENG DEV7,8927,892 
1350604768ABRILLIANT ANTI-ARMOR SUBMUNITION (BAT)24,97524,975 
1360604780ACOMBINED ARMS TACTICAL TRAINER (CATT) CORE3,5683,568 
1370604798ABRIGADE ANALYSIS, INTEGRATION AND EVALUATION19,26819,268 
1380604802AWEAPONS AND MUNITIONS—ENG DEV265,811265,811 
1390604804ALOGISTICS AND ENGINEER EQUIPMENT—ENG DEV49,69448,344 
 194 excess support costs[–1,350] 
1400604805ACOMMAND, CONTROL, COMMUNICATIONS SYSTEMS—ENG DEV11,07911,079 
1410604807AMEDICAL MATERIEL/MEDICAL BIOLOGICAL DEFENSE EQUIPMENT—ENG DEV49,87049,870 
1420604808ALANDMINE WARFARE/BARRIER—ENG DEV9,5899,589 
1430604818AARMY TACTICAL COMMAND & CONTROL HARDWARE & SOFTWARE162,513140,674 
 Command post integrated infrastructure contract delay[–10,000] 
 Rephasing of MCE v3.2 development[–7,909] 
 TROPO IOT&E funded ahead of need[–3,930] 
1440604820ARADAR DEVELOPMENT109,259109,259 
1450604822AGENERAL FUND ENTERPRISE BUSINESS SYSTEM (GFEBS)21,20121,201 
1460604823AFIREFINDER20,00816,808 
 Prior year carry-over[–3,200] 
1470604827ASOLDIER SYSTEMS—WARRIOR DEM/VAL6,5346,534 
1480604852ASUITE OF SURVIVABILITY ENHANCEMENT SYSTEMS—EMD82,459124,380 
 Prior year carry-over[–5,079] 
 Program increase for vehicle protection systems[47,000] 
1490604854AARTILLERY SYSTEMS—EMD11,61111,611 
1500605013AINFORMATION TECHNOLOGY DEVELOPMENT142,678124,612 
 FL9 unjustified request[–5,987] 
 FM7 HRC core IT schedule discrepancy[–8,915] 
 FM8 ATIS release 2 ahead of need[–3,164] 
1510605018AINTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPPS-A)115,286115,286 
1520605028AARMORED MULTI-PURPOSE VEHICLE (AMPV)96,59476,594 
 Army identified funds excess to need[–12,000] 
 Test delays[–8,000] 
1540605030AJOINT TACTICAL NETWORK CENTER (JTNC)16,26416,264 
1550605031AJOINT TACTICAL NETWORK (JTN)31,69631,696 
1570605033AGROUND-BASED OPERATIONAL SURVEILLANCE SYSTEM—EXPEDITIONARY (GBOSS-E)5,9765,976 
1590605035ACOMMON INFRARED COUNTERMEASURES (CIRCM)23,32128,321 
 AI virtual training environments[5,000] 
1610605038ANUCLEAR BIOLOGICAL CHEMICAL RECONNAISSANCE VEHICLE (NBCRV) SENSOR SUITE4,8464,846 
1620605041ADEFENSIVE CYBER TOOL DEVELOPMENT28,54416,544 
 Army Cyber SU program[–12,000] 
1630605042ATACTICAL NETWORK RADIO SYSTEMS (LOW-TIER)28,17822,157 
 Testing unjustified request[–6,021] 
1640605047ACONTRACT WRITING SYSTEM22,86022,860 
1660605051AAIRCRAFT SURVIVABILITY DEVELOPMENT35,89335,893 
1670605052AINDIRECT FIRE PROTECTION CAPABILITY INC 2—BLOCK 1235,770188,008 
 Army identified funds excess to need[–47,762] 
1680605053AGROUND ROBOTICS13,71013,710 
1690605054AEMERGING TECHNOLOGY INITIATIVES294,739294,739 
1700605145AMEDICAL PRODUCTS AND SUPPORT SYSTEMS DEVELOPMENT954954 
1710605203AARMY SYSTEM DEVELOPMENT & DEMONSTRATION150,201150,201 
1720605205ASMALL UNMANNED AERIAL VEHICLE (SUAV) (6.5)5,9995,999 
1740605450AJOINT AIR-TO-GROUND MISSILE (JAGM)8,8918,891 
1750605457AARMY INTEGRATED AIR AND MISSILE DEFENSE (AIAMD)193,929193,929 
1760605625AMANNED GROUND VEHICLE327,732244,500 
 Army identified funds excess to need[–83,232] 
1770605766ANATIONAL CAPABILITIES INTEGRATION (MIP)7,6707,670 
1780605812AJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH1,7421,742 
1790605830AAVIATION GROUND SUPPORT EQUIPMENT1,4671,467 
1800303032ATROJAN—RH123,4513,451 
1830304270AELECTRONIC WARFARE DEVELOPMENT55,85555,855 
 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION3,199,7983,064,377 
 
MANAGEMENT SUPPORT 
1850604256ATHREAT SIMULATOR DEVELOPMENT14,51514,515 
1860604258ATARGET SYSTEMS DEVELOPMENT10,66810,668 
1870604759AMAJOR T&E INVESTMENT106,270111,270 
 Program increase[5,000] 
1880605103ARAND ARROYO CENTER13,48113,481 
1890605301AARMY KWAJALEIN ATOLL231,824231,824 
1900605326ACONCEPTS EXPERIMENTATION PROGRAM54,89854,898 
1920605601AARMY TEST RANGES AND FACILITIES350,359365,359 
 Program increase—Army directed energy T&E[15,000] 
1930605602AARMY TECHNICAL TEST INSTRUMENTATION AND TARGETS48,47548,475 
1940605604ASURVIVABILITY/LETHALITY ANALYSIS36,00136,001 
1950605606AAIRCRAFT CERTIFICATION2,7362,736 
1960605702AMETEOROLOGICAL SUPPORT TO RDT&E ACTIVITIES6,4886,488 
1970605706AMATERIEL SYSTEMS ANALYSIS21,85921,859 
1980605709AEXPLOITATION OF FOREIGN ITEMS7,9367,936 
1990605712ASUPPORT OF OPERATIONAL TESTING54,47054,470 
2000605716AARMY EVALUATION CENTER63,14163,141 
2010605718AARMY MODELING & SIM X-CMD COLLABORATION & INTEG2,5722,572 
2020605801APROGRAMWIDE ACTIVITIES87,47287,472 
2030605803ATECHNICAL INFORMATION ACTIVITIES26,24426,244 
2040605805AMUNITIONS STANDARDIZATION, EFFECTIVENESS AND SAFETY40,13347,500 
 Conventional ammunition demilitarization carryover[–1,633] 
 Development of polymer-cased ammunition[5,000] 
 Manufacturing technology for industrial base transformation carryover[–1,000] 
 Program acceleration[5,000] 
2050605857AENVIRONMENTAL QUALITY TECHNOLOGY MGMT SUPPORT1,7801,780 
2060605898AARMY DIRECT REPORT HEADQUARTERS—R&D - MHA55,04555,045 
2080606002ARONALD REAGAN BALLISTIC MISSILE DEFENSE TEST SITE71,30671,306 
2090606003ACOUNTERINTEL AND HUMAN INTEL MODERNIZATION1,0631,063 
2100606105AMEDICAL PROGRAM-WIDE ACTIVITIES19,89119,891 
2110606942AASSESSMENTS AND EVALUATIONS CYBER VULNERABILITIES4,4964,496 
 SUBTOTAL MANAGEMENT SUPPORT1,333,1231,360,490 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
2140603778AMLRS PRODUCT IMPROVEMENT PROGRAM10,15710,157 
2160605024AANTI-TAMPER TECHNOLOGY SUPPORT8,6828,682 
2170607131AWEAPONS AND MUNITIONS PRODUCT IMPROVEMENT PROGRAMS20,40920,409 
2190607134ALONG RANGE PRECISION FIRES (LRPF)122,733107,733 
 Program reduction[–15,000] 
2210607136ABLACKHAWK PRODUCT IMPROVEMENT PROGRAM11,23611,236 
2220607137ACHINOOK PRODUCT IMPROVEMENT PROGRAM46,09151,091 
 Carbon composite materials for wheels and brakes[5,000] 
2240607139AIMPROVED TURBINE ENGINE PROGRAM249,257245,509 
 Unjustified matrixed engineering support growth[–3,748] 
2250607142AAVIATION ROCKET SYSTEM PRODUCT IMPROVEMENT AND DEVELOPMENT17,15517,155 
2260607143AUNMANNED AIRCRAFT SYSTEM UNIVERSAL PRODUCTS7,7437,743 
2270607145AAPACHE FUTURE DEVELOPMENT77,17777,177 
2280607150AINTEL CYBER DEVELOPMENT14,65214,652 
2290607312AARMY OPERATIONAL SYSTEMS DEVELOPMENT35,85135,851 
2300607665AFAMILY OF BIOMETRICS1,3241,324 
2310607865APATRIOT PRODUCT IMPROVEMENT187,840187,840 
2320203728AJOINT AUTOMATED DEEP OPERATION COORDINATION SYSTEM (JADOCS)44,69144,691 
2330203735ACOMBAT VEHICLE IMPROVEMENT PROGRAMS268,919260,252 
 Bradley excess carryover[–3,000] 
 CROWS-J program delay[–5,667] 
2340203743A155MM SELF-PROPELLED HOWITZER IMPROVEMENTS427,254290,963 
 Army identified as excess to need[–130,000] 
 Prior year carry-over[–6,291] 
2350203744AAIRCRAFT MODIFICATIONS/PRODUCT IMPROVEMENT PROGRAMS11,68811,688 
2360203752AAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM8080 
2370203758ADIGITIZATION4,5164,516 
2380203801AMISSILE/AIR DEFENSE PRODUCT IMPROVEMENT PROGRAM1,2881,288 
2390203802AOTHER MISSILE PRODUCT IMPROVEMENT PROGRAMS79,42419,424 
 Program decrease[–60,000] 
2430205412AENVIRONMENTAL QUALITY TECHNOLOGY—OPERATIONAL SYSTEM DEV259259 
2440205456ALOWER TIER AIR AND MISSILE DEFENSE (AMD) SYSTEM166166 
2450205778AGUIDED MULTIPLE-LAUNCH ROCKET SYSTEM (GMLRS)75,57575,575 
2460208053AJOINT TACTICAL GROUND SYSTEM9,5109,510 
2490303140AINFORMATION SYSTEMS SECURITY PROGRAM29,27029,270 
2500303141AGLOBAL COMBAT SUPPORT SYSTEM86,90886,908 
2510303142ASATCOM GROUND ENVIRONMENT (SPACE)18,68418,684 
2560305179AINTEGRATED BROADCAST SERVICE (IBS)467467 
2570305204ATACTICAL UNMANNED AERIAL VEHICLES4,0514,051 
2580305206AAIRBORNE RECONNAISSANCE SYSTEMS13,28313,283 
2590305208ADISTRIBUTED COMMON GROUND/SURFACE SYSTEMS47,20447,204 
2640708045AEND ITEM INDUSTRIAL PREPAREDNESS ACTIVITIES61,01278,512 
 Functional fabrics manufacturing[7,500] 
 Nanoscale materials manufacturing[5,000] 
 Tungsten manufacturing for armanents[5,000] 
266A9999999999CLASSIFIED PROGRAMS3,9833,983 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT1,998,5391,797,333 
 
SOFTWARE AND DIGITAL TECHNOLOGY PILOT PROGRAMS 
UNDISTRIBUTED 
2670608041ADEFENSIVE CYBER—SOFTWARE PROTOTYPE DEVELOPMENT46,44558,445 
 Army-requested transfer from Other Procurement, Army line 53 for program management[12,000] 
 SUBTOTAL SOFTWARE AND DIGITAL TECHNOLOGY PILOT PROGRAMS46,44558,445 
 SUBTOTAL UNDISTRIBUTED12,000 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY12,587,34312,478,059 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY 
BASIC RESEARCH 
0010601103NUNIVERSITY RESEARCH INITIATIVES116,816126,816 
 Defense University Research and Instrumentation Program[5,000] 
 Program increase[5,000] 
0020601152NIN-HOUSE LABORATORY INDEPENDENT RESEARCH19,11319,113 
0030601153NDEFENSE RESEARCH SCIENCES467,158479,158 
 Increase in basic research[10,000] 
 Predictive modeling for undersea vehicles[2,000] 
 SUBTOTAL BASIC RESEARCH603,087625,087 
 
APPLIED RESEARCH 
0040602114NPOWER PROJECTION APPLIED RESEARCH17,79217,792 
0050602123NFORCE PROTECTION APPLIED RESEARCH122,281141,281 
 Additive manufacturing of unmanned maritime systems[5,000] 
 Direct Air Capture and Blue Carbon Removal Technology Program[9,000] 
 Talent and technology for power and energy systems[5,000] 
0060602131MMARINE CORPS LANDING FORCE TECHNOLOGY50,62355,623 
 Unmanned logistics solutions[5,000] 
0070602235NCOMMON PICTURE APPLIED RESEARCH48,00148,001 
0080602236NWARFIGHTER SUSTAINMENT APPLIED RESEARCH67,76574,765 
 Humanoid robotics research[5,000] 
 Social networks and computational social science[2,000] 
0090602271NELECTROMAGNETIC SYSTEMS APPLIED RESEARCH84,99484,994 
0100602435NOCEAN WARFIGHTING ENVIRONMENT APPLIED RESEARCH63,39273,392 
 Extreme weather events research[5,000] 
 Program increase[5,000] 
0110602651MJOINT NON-LETHAL WEAPONS APPLIED RESEARCH6,3436,343 
0120602747NUNDERSEA WARFARE APPLIED RESEARCH56,39776,397 
 Academic partnerships for undersea vehicle research[10,000] 
 Autonomous undersea robotics[10,000] 
0130602750NFUTURE NAVAL CAPABILITIES APPLIED RESEARCH167,590167,590 
0140602782NMINE AND EXPEDITIONARY WARFARE APPLIED RESEARCH30,71530,715 
0150602792NINNOVATIVE NAVAL PROTOTYPES (INP) APPLIED RESEARCH160,537167,837 
 Thermoplastic materials[7,300] 
0160602861NSCIENCE AND TECHNOLOGY MANAGEMENT—ONR FIELD ACITIVITIES76,74576,745 
 SUBTOTAL APPLIED RESEARCH953,1751,021,475 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
0170603123NFORCE PROTECTION ADVANCED TECHNOLOGY24,41024,410 
0180603271NELECTROMAGNETIC SYSTEMS ADVANCED TECHNOLOGY8,0088,008 
0190603640MUSMC ADVANCED TECHNOLOGY DEMONSTRATION (ATD)219,045219,045 
0200603651MJOINT NON-LETHAL WEAPONS TECHNOLOGY DEVELOPMENT13,30113,301 
0210603673NFUTURE NAVAL CAPABILITIES ADVANCED TECHNOLOGY DEVELOPMENT246,054242,365 
 C-ENCAP program delays[–3,689] 
0220603680NMANUFACTURING TECHNOLOGY PROGRAM60,12260,122 
0230603729NWARFIGHTER PROTECTION ADVANCED TECHNOLOGY4,8514,851 
0240603758NNAVY WARFIGHTING EXPERIMENTS AND DEMONSTRATIONS40,70940,709 
0250603782NMINE AND EXPEDITIONARY WARFARE ADVANCED TECHNOLOGY1,9481,948 
0260603801NINNOVATIVE NAVAL PROTOTYPES (INP) ADVANCED TECHNOLOGY DEVELOPMENT141,948161,948 
 Accelerated railgun technology maturation[20,000] 
 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT760,396776,707 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0270603178NMEDIUM AND LARGE UNMANNED SURFACE VEHICLES (USVS)464,042259,242 
 LUSV additional prototypes[–159,300] 
 Unmanned surface vehicle enabling capabilities—payload program reduction[–45,500] 
0280603207NAIR/OCEAN TACTICAL APPLICATIONS35,38635,386 
0290603216NAVIATION SURVIVABILITY13,42813,428 
0300603239NISO NAVAL CONSTRUCTION FORCES2,3502,350 
0310603251NAIRCRAFT SYSTEMS418418 
0320603254NASW SYSTEMS DEVELOPMENT15,71915,719 
0330603261NTACTICAL AIRBORNE RECONNAISSANCE3,4113,411 
0340603382NADVANCED COMBAT SYSTEMS TECHNOLOGY70,21863,218 
 Project 3416: HIJENKS insufficient schedule justification[–7,000] 
0350603502NSURFACE AND SHALLOW WATER MINE COUNTERMEASURES52,35847,808 
 Project 2989: Barracuda program delay[–4,550] 
0360603506NSURFACE SHIP TORPEDO DEFENSE12,81612,816 
0370603512NCARRIER SYSTEMS DEVELOPMENT7,5597,559 
0380603525NPILOT FISH358,757278,557 
 Excess cost growth[–25,000] 
 Program adjustment[–55,200] 
0390603527NRETRACT LARCH12,56212,562 
0400603536NRETRACT JUNIPER148,000148,000 
0410603542NRADIOLOGICAL CONTROL778778 
0420603553NSURFACE ASW1,1611,161 
0430603561NADVANCED SUBMARINE SYSTEM DEVELOPMENT185,356157,926 
 Project 9710 unjustified new start[–27,430] 
0440603562NSUBMARINE TACTICAL WARFARE SYSTEMS10,52810,528 
0450603563NSHIP CONCEPT ADVANCED DESIGN126,396111,396 
 Polymorphic build farm for open source technologies[5,000] 
 Project 4044: Medium amphibious ship early to need[–10,000] 
 Project 4045: Medium logistics ship early to need[–10,000] 
0460603564NSHIP PRELIMINARY DESIGN & FEASIBILITY STUDIES70,27036,970 
 Project 0411: Preliminary design early to need[–17,100] 
 Project 0411: Requirements and concept analysis excess growth[–16,200] 
0470603570NADVANCED NUCLEAR POWER SYSTEMS149,188149,188 
0480603573NADVANCED SURFACE MACHINERY SYSTEMS38,44945,449 
 Accelerate qualification of silicon carbide power modules[7,500] 
 Power and energy systems contract award delay[–500] 
0490603576NCHALK EAGLE71,18171,181 
0500603581NLITTORAL COMBAT SHIP (LCS)32,17832,178 
0510603582NCOMBAT SYSTEM INTEGRATION17,84317,843 
0520603595NOHIO REPLACEMENT317,196317,196 
0530603596NLCS MISSION MODULES67,87567,875 
0540603597NAUTOMATED TEST AND ANALYSIS4,7974,797 
0550603599NFRIGATE DEVELOPMENT82,30982,309 
0560603609NCONVENTIONAL MUNITIONS9,9229,922 
0570603635MMARINE CORPS GROUND COMBAT/SUPPORT SYSTEM189,603182,603 
 Program delay[–7,000] 
0580603654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT43,08443,084 
0590603713NOCEAN ENGINEERING TECHNOLOGY DEVELOPMENT6,3466,346 
0600603721NENVIRONMENTAL PROTECTION20,60120,601 
0610603724NNAVY ENERGY PROGRAM23,42223,422 
0620603725NFACILITIES IMPROVEMENT4,6644,664 
0630603734NCHALK CORAL545,763473,763 
 Excess cost growth[–72,000] 
0640603739NNAVY LOGISTIC PRODUCTIVITY3,8843,884 
0650603746NRETRACT MAPLE353,226348,690 
 Program adjustment[–4,536] 
0660603748NLINK PLUMERIA544,388497,388 
 Program adjustment[–47,000] 
0670603751NRETRACT ELM86,73086,730 
0680603764MLINK EVERGREEN236,234231,770 
 Program adjustment[–4,464] 
0700603790NNATO RESEARCH AND DEVELOPMENT6,8806,880 
0710603795NLAND ATTACK TECHNOLOGY10,57810,578 
0720603851MJOINT NON-LETHAL WEAPONS TESTING28,43528,435 
0730603860NJOINT PRECISION APPROACH AND LANDING SYSTEMS—DEM/VAL33,61233,612 
0740603925NDIRECTED ENERGY AND ELECTRIC WEAPON SYSTEMS128,845128,845 
0750604014NF/A –18 INFRARED SEARCH AND TRACK (IRST)84,19084,190 
0760604027NDIGITAL WARFARE OFFICE54,69937,998 
 Project 3255 excess growth[–9,979] 
 Project 3425 excess growth[–6,722] 
0770604028NSMALL AND MEDIUM UNMANNED UNDERSEA VEHICLES53,94252,020 
 Small unmanned underwater vehicles concurrency[–1,922] 
0780604029NUNMANNED UNDERSEA VEHICLE CORE TECHNOLOGIES40,06040,060 
0790604030NRAPID PROTOTYPING, EXPERIMENTATION AND DEMONSTRATION.12,10012,100 
0800604031NLARGE UNMANNED UNDERSEA VEHICLES78,12245,557 
 Early to need, phase 1 results needed first[–32,565] 
0810604112NGERALD R. FORD CLASS NUCLEAR AIRCRAFT CARRIER (CVN 78—80)107,895107,895 
0820604126NLITTORAL AIRBORNE MCM17,36617,366 
0830604127NSURFACE MINE COUNTERMEASURES18,75418,754 
0840604272NTACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)59,77652,026 
 DAIRCM hardware development contract award delay[–7,750] 
0860604292NFUTURE VERTICAL LIFT (MARITIME STRIKE)5,0975,097 
0870604320MRAPID TECHNOLOGY CAPABILITY PROTOTYPE3,6643,664 
0880604454NLX (R)10,20310,203 
0890604536NADVANCED UNDERSEA PROTOTYPING115,85892,602 
 Excess scope adjustments[–23,256] 
0900604636NCOUNTER UNMANNED AIRCRAFT SYSTEMS (C-UAS)14,2599,628 
 System development excess growth[–4,631] 
0910604659NPRECISION STRIKE WEAPONS DEVELOPMENT PROGRAM1,102,3871,030,387 
 CPGS initial integration efforts—transfer to line 165[–15,000] 
 Lack of hypersonic prototyping coordination[–5,000] 
 Project 3334: Excess Virginia-class CPS modification and installation costs[–52,000] 
0920604707NSPACE AND ELECTRONIC WARFARE (SEW) ARCHITECTURE/ENGINEERING SUPPORT7,6577,657 
0930604786NOFFENSIVE ANTI-SURFACE WARFARE WEAPON DEVELOPMENT35,75046,750 
 LRASM funds—Navy requested transfer from line 141[11,000] 
0940303354NASW SYSTEMS DEVELOPMENT—MIP9,1519,151 
0950304240MADVANCED TACTICAL UNMANNED AIRCRAFT SYSTEM22,58929,589 
 K-MAX[7,000] 
0970304270NELECTRONIC WARFARE DEVELOPMENT—MIP809809 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES6,503,0745,861,969 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
0980603208NTRAINING SYSTEM AIRCRAFT4,3324,332 
0990604212NOTHER HELO DEVELOPMENT18,13318,133 
1000604214MAV–8B AIRCRAFT—ENG DEV20,05420,054 
1010604215NSTANDARDS DEVELOPMENT4,2374,237 
1020604216NMULTI-MISSION HELICOPTER UPGRADE DEVELOPMENT27,34027,340 
1040604221NP–3 MODERNIZATION PROGRAM606606 
1050604230NWARFARE SUPPORT SYSTEM9,0659,065 
1060604231NTACTICAL COMMAND SYSTEM97,96897,968 
1070604234NADVANCED HAWKEYE309,373292,175 
 Sensors excess growth[–17,198] 
1080604245MH–1 UPGRADES62,31062,310 
1090604261NACOUSTIC SEARCH SENSORS47,18247,182 
1100604262NV–22A132,624132,624 
1110604264NAIR CREW SYSTEMS DEVELOPMENT21,44521,445 
1120604269NEA–18106,134106,134 
1130604270NELECTRONIC WARFARE DEVELOPMENT134,194134,194 
1140604273MEXECUTIVE HELO DEVELOPMENT99,32199,321 
1150604274NNEXT GENERATION JAMMER (NGJ)477,680477,680 
1160604280NJOINT TACTICAL RADIO SYSTEM—NAVY (JTRS-NAVY)232,818232,818 
1170604282NNEXT GENERATION JAMMER (NGJ) INCREMENT II170,039170,039 
1180604307NSURFACE COMBATANT COMBAT SYSTEM ENGINEERING403,712375,853 
 Aegis development support excess growth[–7,159] 
 Capability upgrades unjustified growth[–20,700] 
1190604311NLPD–17 CLASS SYSTEMS INTEGRATION945945 
1200604329NSMALL DIAMETER BOMB (SDB)62,48862,488 
1210604366NSTANDARD MISSILE IMPROVEMENTS386,225340,825 
 SM–6 Block IB mission integration, development and operational test[–18,400] 
 SM–6 excessive cost growth; program accountability[–27,000] 
1220604373NAIRBORNE MCM10,90910,909 
1230604378NNAVAL INTEGRATED FIRE CONTROL—COUNTER AIR SYSTEMS ENGINEERING44,54844,548 
1240604419NADVANCED SENSORS APPLICATION PROGRAM (ASAP)13,67313,673 
1250604501NADVANCED ABOVE WATER SENSORS87,80971,449 
 Shipboard passive EO/IR development concurrency[–16,360] 
1260604503NSSN–688 AND TRIDENT MODERNIZATION93,09793,097 
1270604504NAIR CONTROL38,86338,863 
1280604512NSHIPBOARD AVIATION SYSTEMS9,5939,593 
1290604518NCOMBAT INFORMATION CENTER CONVERSION12,71812,718 
1300604522NAIR AND MISSILE DEFENSE RADAR (AMDR) SYSTEM78,31978,319 
1310604530NADVANCED ARRESTING GEAR (AAG)65,83465,834 
1320604558NNEW DESIGN SSN259,443259,443 
1330604562NSUBMARINE TACTICAL WARFARE SYSTEM63,87863,878 
1340604567NSHIP CONTRACT DESIGN/ LIVE FIRE T&E51,85358,853 
 Advanced Degaussing System[7,000] 
1350604574NNAVY TACTICAL COMPUTER RESOURCES3,8533,853 
1360604601NMINE DEVELOPMENT92,60783,505 
 Encapsulate effector program delays[–7,402] 
 Historical underexecution[–1,700] 
1370604610NLIGHTWEIGHT TORPEDO DEVELOPMENT146,012124,250 
 Advanced anti-submarine lightweight torpedo program delays[–21,762] 
1380604654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT8,3838,383 
1390604657MUSMC GROUND COMBAT/SUPPORTING ARMS SYSTEMS—ENG DEV33,78433,784 
1400604703NPERSONNEL, TRAINING, SIMULATION, AND HUMAN FACTORS8,5998,599 
1410604727NJOINT STANDOFF WEAPON SYSTEMS73,74462,744 
 LRASM funds—Navy requested transfer to line 93[–11,000] 
1420604755NSHIP SELF DEFENSE (DETECT & CONTROL)157,490157,490 
1430604756NSHIP SELF DEFENSE (ENGAGE: HARD KILL)121,761121,761 
1440604757NSHIP SELF DEFENSE (ENGAGE: SOFT KILL/EW)89,37389,373 
1450604761NINTELLIGENCE ENGINEERING15,71615,716 
1460604771NMEDICAL DEVELOPMENT2,12019,620 
 Autonomous aerial distributed logistics[7,500] 
 ETEC disease research[10,000] 
1470604777NNAVIGATION/ID SYSTEM50,18050,180 
1480604800MJOINT STRIKE FIGHTER (JSF)—EMD561561 
1490604800NJOINT STRIKE FIGHTER (JSF)—EMD250250 
1500604850NSSN(X)1,0001,000 
1510605013MINFORMATION TECHNOLOGY DEVELOPMENT974974 
1520605013NINFORMATION TECHNOLOGY DEVELOPMENT356,173330,431 
 Historical underexecution[–12,972] 
 NMMES-TR contract delays[–6,308] 
 NMMES-TR excess support growth[–6,462] 
1530605024NANTI-TAMPER TECHNOLOGY SUPPORT7,8107,810 
1540605212MCH–53K RDTE406,406406,406 
1550605215NMISSION PLANNING86,13486,134 
1560605217NCOMMON AVIONICS54,54054,540 
1570605220NSHIP TO SHORE CONNECTOR (SSC)5,1555,155 
1580605327NT-AO 205 CLASS5,1485,148 
1590605414NUNMANNED CARRIER AVIATION (UCA)266,970266,970 
1600605450MJOINT AIR-TO-GROUND MISSILE (JAGM)12,71312,713 
1610605500NMULTI-MISSION MARITIME AIRCRAFT (MMA)24,42424,424 
1620605504NMULTI-MISSION MARITIME (MMA) INCREMENT III182,870182,870 
1630605611MMARINE CORPS ASSAULT VEHICLES SYSTEM DEVELOPMENT & DEMONSTRATION41,77541,775 
1640605813MJOINT LIGHT TACTICAL VEHICLE (JLTV) SYSTEM DEVELOPMENT & DEMONSTRATION2,5412,541 
1650204202NDDG–1000208,448223,448 
 CPGS initial integration efforts transfer from line 91[15,000] 
1690304785NTACTICAL CRYPTOLOGIC SYSTEMS111,434111,434 
1700306250MCYBER OPERATIONS TECHNOLOGY DEVELOPMENT26,17326,173 
 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION6,263,8836,128,960 
 
MANAGEMENT SUPPORT 
1710604256NTHREAT SIMULATOR DEVELOPMENT22,07522,075 
1720604258NTARGET SYSTEMS DEVELOPMENT10,22410,224 
1730604759NMAJOR T&E INVESTMENT85,19585,195 
1750605152NSTUDIES AND ANALYSIS SUPPORT—NAVY3,0893,089 
1760605154NCENTER FOR NAVAL ANALYSES43,51743,517 
1790605804NTECHNICAL INFORMATION SERVICES932932 
1800605853NMANAGEMENT, TECHNICAL & INTERNATIONAL SUPPORT94,29794,297 
1810605856NSTRATEGIC TECHNICAL SUPPORT3,8133,813 
1830605863NRDT&E SHIP AND AIRCRAFT SUPPORT104,822104,822 
1840605864NTEST AND EVALUATION SUPPORT446,960419,212 
 Navy requested transfer to OM,N line BSM1[–27,748] 
1850605865NOPERATIONAL TEST AND EVALUATION CAPABILITY27,24127,241 
1860605866NNAVY SPACE AND ELECTRONIC WARFARE (SEW) SUPPORT15,78715,787 
1870605867NSEW SURVEILLANCE/RECONNAISSANCE SUPPORT8,5598,559 
1880605873MMARINE CORPS PROGRAM WIDE SUPPORT42,74942,749 
1890605898NMANAGEMENT HQ—R&D41,09441,094 
1900606355NWARFARE INNOVATION MANAGEMENT37,02237,022 
1930305327NINSIDER THREAT2,3102,310 
1940902498NMANAGEMENT HEADQUARTERS (DEPARTMENTAL SUPPORT ACTIVITIES)1,5361,536 
 SUBTOTAL MANAGEMENT SUPPORT991,222963,474 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
1990604227NHARPOON MODIFICATIONS697697 
2000604840MF–35 C2D2379,549379,549 
2010604840NF–35 C2D2413,875413,875 
2020607658NCOOPERATIVE ENGAGEMENT CAPABILITY (CEC)143,667143,667 
2040101221NSTRATEGIC SUB & WEAPONS SYSTEM SUPPORT173,056173,056 
2050101224NSSBN SECURITY TECHNOLOGY PROGRAM45,97045,970 
2060101226NSUBMARINE ACOUSTIC WARFARE DEVELOPMENT69,19061,813 
 Compact rapid attack weapon concurrency[–12,377] 
 Next-generation countermeasure acoustic device[5,000] 
2070101402NNAVY STRATEGIC COMMUNICATIONS42,27742,277 
2080204136NF/A–18 SQUADRONS171,030175,030 
 Jet noise reduction[4,000] 
2100204228NSURFACE SUPPORT33,48233,482 
2110204229NTOMAHAWK AND TOMAHAWK MISSION PLANNING CENTER (TMPC)200,308200,308 
2120204311NINTEGRATED SURVEILLANCE SYSTEM102,975115,475 
 Accelerate sensor and signal processing development[12,500] 
2130204313NSHIP-TOWED ARRAY SURVEILLANCE SYSTEMS10,87310,873 
2140204413NAMPHIBIOUS TACTICAL SUPPORT UNITS (DISPLACEMENT CRAFT)1,7131,713 
2150204460MGROUND/AIR TASK ORIENTED RADAR (G/ATOR)22,20522,205 
2160204571NCONSOLIDATED TRAINING SYSTEMS DEVELOPMENT83,95683,956 
2180204575NELECTRONIC WARFARE (EW) READINESS SUPPORT56,79150,905 
 Project 2263: Unjustified growth[–5,886] 
2190205601NHARM IMPROVEMENT146,166146,166 
2210205620NSURFACE ASW COMBAT SYSTEM INTEGRATION29,34829,348 
2220205632NMK–48 ADCAP110,349108,209 
 APB 7 development early to need[–2,140] 
2230205633NAVIATION IMPROVEMENTS133,953133,953 
2240205675NOPERATIONAL NUCLEAR POWER SYSTEMS110,313110,313 
2250206313MMARINE CORPS COMMUNICATIONS SYSTEMS207,662207,662 
2260206335MCOMMON AVIATION COMMAND AND CONTROL SYSTEM (CAC2S)4,4064,406 
2270206623MMARINE CORPS GROUND COMBAT/SUPPORTING ARMS SYSTEMS61,38161,381 
2280206624MMARINE CORPS COMBAT SERVICES SUPPORT10,42110,421 
2290206625MUSMC INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)29,97729,977 
2300206629MAMPHIBIOUS ASSAULT VEHICLE6,4696,469 
2310207161NTACTICAL AIM MISSILES5,8595,859 
2320207163NADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)44,32344,323 
2360303109NSATELLITE COMMUNICATIONS (SPACE)41,97846,978 
 Interference mitigation technology, test and verification[5,000] 
2370303138NCONSOLIDATED AFLOAT NETWORK ENTERPRISE SERVICES (CANES)29,68429,684 
2380303140NINFORMATION SYSTEMS SECURITY PROGRAM39,09439,094 
2390305192NMILITARY INTELLIGENCE PROGRAM (MIP) ACTIVITIES6,1546,154 
2400305204NTACTICAL UNMANNED AERIAL VEHICLES7,1087,108 
2410305205NUAS INTEGRATION AND INTEROPERABILITY62,09862,098 
2420305208MDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS21,50021,500 
2440305220NMQ–4C TRITON11,12011,120 
2450305231NMQ–8 UAV28,96828,968 
2460305232MRQ–11 UAV537537 
2470305234NSMALL (LEVEL 0) TACTICAL UAS (STUASL0)8,7738,773 
2480305239MRQ–21A10,85310,853 
2490305241NMULTI-INTELLIGENCE SENSOR DEVELOPMENT60,41360,413 
2500305242MUNMANNED AERIAL SYSTEMS (UAS) PAYLOADS (MIP)5,0005,000 
2510305251NCYBERSPACE OPERATIONS FORCES AND FORCE SUPPORT34,96734,967 
2520305421NRQ–4 MODERNIZATION178,799178,799 
2530307577NINTELLIGENCE MISSION DATA (IMD)2,1202,120 
2540308601NMODELING AND SIMULATION SUPPORT8,6838,683 
2550702207NDEPOT MAINTENANCE (NON-IF)45,16845,168 
2560708730NMARITIME TECHNOLOGY (MARITECH)6,6976,697 
2571203109NSATELLITE COMMUNICATIONS (SPACE)70,05667,665 
 MUOS historical underexecution[–2,391] 
257A9999999999CLASSIFIED PROGRAMS1,795,0321,795,032 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT5,327,0435,330,749 
 
SOFTWARE AND DIGITAL TECHNOLOGY PILOT PROGRAMS 
UNDISTRIBUTED 
2580608013NRISK MANAGEMENT INFORMATION—SOFTWARE PILOT PROGRAM14,30014,300 
2590608231NMARITIME TACTICAL COMMAND AND CONTROL (MTC2)—SOFTWARE PILOT PROGRAM10,86810,868 
 SUBTOTAL SOFTWARE AND DIGITAL TECHNOLOGY PILOT PROGRAMS25,16825,168 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY21,427,04820,733,589 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, AF 
BASIC RESEARCH 
0010601102FDEFENSE RESEARCH SCIENCES315,348325,348 
 Increase in basic research[10,000] 
0020601103FUNIVERSITY RESEARCH INITIATIVES161,861171,861 
 Program increase[5,000] 
 Solar block research[5,000] 
0030601108FHIGH ENERGY LASER RESEARCH INITIATIVES15,08515,085 
 SUBTOTAL BASIC RESEARCH492,294512,294 
 
APPLIED RESEARCH 
0040602020FFUTURE AF CAPABILITIES APPLIED RESEARCH100,000100,000 
0050602102FMATERIALS140,781162,781 
 Advanced materials manufacturing flexible biosensors[5,000] 
 High-energy synchotron x-ray program[5,000] 
 Materials maturation for high mach systems[5,000] 
 Qualification of additive manufacturing processes[2,000] 
 Thermal protection systems[5,000] 
0060602201FAEROSPACE VEHICLE TECHNOLOGIES349,225175,472 
 Advanced batteries for directed energy[5,000] 
 High speed expendable turbine development[4,000] 
 Hypersonic materials[4,000] 
 Secure unmanned aerial vehicles[10,000] 
 Transfer to line 8[–196,753] 
0070602202FHUMAN EFFECTIVENESS APPLIED RESEARCH115,222115,222 
0080602203FAEROSPACE PROPULSION196,753 
 Transfer from line 6[196,753] 
0090602204FAEROSPACE SENSORS211,301214,301 
 National Center for Hardware and Embedded Systems Security and Trust[3,000] 
0110602298FSCIENCE AND TECHNOLOGY MANAGEMENT— MAJOR HEADQUARTERS ACTIVITIES8,9268,926 
0120602602FCONVENTIONAL MUNITIONS132,425132,425 
0130602605FDIRECTED ENERGY TECHNOLOGY128,113128,113 
0140602788FDOMINANT INFORMATION SCIENCES AND METHODS178,668203,668 
 Quantum Innovation Center[5,000] 
 Quantum network testbed[10,000] 
 Trusted UAS traffic management and C-UAS testbed[10,000] 
0150602890FHIGH ENERGY LASER RESEARCH45,08845,088 
 SUBTOTAL APPLIED RESEARCH1,409,7491,482,749 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
0170603030FAF FOUNDATIONAL DEVELOPMENT/DEMOS103,2800 
 Transfer to line 22[–35,169] 
 Transfer to line 23[–16,933] 
 Transfer to line 30[–10,777] 
 Transfer to line 33[–40,401] 
0180603032FFUTURE AF INTEGRATED TECHNOLOGY DEMOS157,619–30,000 
 Inappropriate use of S&T funds for Golden Horde demonstration & validation[–50,000] 
 Transfer to line 25[–40,900] 
 Transfer to line 27[–24,632] 
 Transfer to line 31[–72,087] 
0190603033FNEXT GEN PLATFORM DEV/DEMO199,5560 
 Transfer to line 25[–37,230] 
 Transfer to line 26[–105,058] 
 Transfer to line 28[–57,268] 
0200603034FPERSISTENT KNOWLEDGE, AWARENESS, & C2 TECH102,2760 
 Transfer to line 24[–35,338] 
 Transfer to line 27[–4,699] 
 Transfer to line 29[–12,090] 
 Transfer to line 30[–20,948] 
 Transfer to line 34[–29,201] 
0210603035FNEXT GEN EFFECTS DEV/DEMOS215,8170 
 Transfer to line 27[–31,207] 
 Transfer to line 31[–134,145] 
 Transfer to line 32[–31,445] 
 Transfer to line 34[–19,020] 
0220603112FADVANCED MATERIALS FOR WEAPON SYSTEMS45,169 
 Metals affordability research[10,000] 
 Transfer from line 17[35,169] 
0230603199FSUSTAINMENT SCIENCE AND TECHNOLOGY (S&T)16,933 
 Transfer from line 17[16,933] 
0240603203FADVANCED AEROSPACE SENSORS35,338 
 Transfer from line 20[35,338] 
0250603211FAEROSPACE TECHNOLOGY DEV/DEMO78,130 
 Transfer from line 18[40,900] 
 Transfer from line 19[37,230] 
0260603216FAEROSPACE PROPULSION AND POWER TECHNOLOGY110,058 
 Propulsion technologies[5,000] 
 Transfer from line 19[105,058] 
0270603270FELECTRONIC COMBAT TECHNOLOGY60,538 
 Transfer from line 18[24,632] 
 Transfer from line 20[4,699] 
 Transfer from line 21[31,207] 
0280603401FADVANCED SPACECRAFT TECHNOLOGY57,268 
 Transfer from line 19[57,268] 
0290603444FMAUI SPACE SURVEILLANCE SYSTEM (MSSS)12,090 
 Transfer from line 20[12,090] 
0300603456FHUMAN EFFECTIVENESS ADVANCED TECHNOLOGY DEVELOPMENT31,725 
 Transfer from line 17[10,777] 
 Transfer from line 20[20,948] 
0310603601FCONVENTIONAL WEAPONS TECHNOLOGY206,232 
 Transfer from line 18[72,087] 
 Transfer from line 21[134,145] 
0320603605FADVANCED WEAPONS TECHNOLOGY31,445 
 Transfer from line 21[31,445] 
0330603680FMANUFACTURING TECHNOLOGY PROGRAM42,901 
 Technologies to repair fastener holes[2,500] 
 Transfer from line 17[40,401] 
0340603788FBATTLESPACE KNOWLEDGE DEVELOPMENT AND DEMONSTRATION48,221 
 Transfer from line 20[29,201] 
 Transfer from line 21[19,020] 
 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT778,548746,048 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0380603260FINTELLIGENCE ADVANCED DEVELOPMENT4,3204,320 
0390603742FCOMBAT IDENTIFICATION TECHNOLOGY26,39626,396 
0400603790FNATO RESEARCH AND DEVELOPMENT3,6473,647 
0410603851FINTERCONTINENTAL BALLISTIC MISSILE—DEM/VAL32,95932,959 
0430604002FAIR FORCE WEATHER SERVICES RESEARCH869869 
0440604003FADVANCED BATTLE MANAGEMENT SYSTEM (ABMS)302,323216,823 
 Unjustified costs[–85,500] 
0450604004FADVANCED ENGINE DEVELOPMENT636,495666,495 
 AETP program acceleration[30,000] 
0460604015FLONG RANGE STRIKE—BOMBER2,848,4102,848,410 
0470604032FDIRECTED ENERGY PROTOTYPING20,96420,964 
0480604033FHYPERSONICS PROTOTYPING381,862381,862 
0500604257FADVANCED TECHNOLOGY AND SENSORS24,74724,747 
0510604288FNATIONAL AIRBORNE OPS CENTER (NAOC) RECAP76,41776,417 
0520604317FTECHNOLOGY TRANSFER3,0113,011 
0530604327FHARD AND DEEPLY BURIED TARGET DEFEAT SYSTEM (HDBTDS) PROGRAM52,92152,921 
0540604414FCYBER RESILIENCY OF WEAPON SYSTEMS-ACS69,78369,783 
0550604776FDEPLOYMENT & DISTRIBUTION ENTERPRISE R&D25,83525,835 
0560604858FTECH TRANSITION PROGRAM219,252278,452 
 Agile software development and operations[4,500] 
 Experimentation[–20,000] 
 Initial polar SATCOM capability[46,000] 
 LCAAT program acceleration[50,000] 
 Prototyping—hold to FY2020 level[–27,300] 
 Rapid repair of high performance materials[6,000] 
0570605230FGROUND BASED STRATEGIC DETERRENT1,524,7591,509,759 
 Acquisition Strategy for planning and design[–15,000] 
0590207110FNEXT GENERATION AIR DOMINANCE1,044,089974,089 
 Forward financing of development efforts[–70,000] 
0600207455FTHREE DIMENSIONAL LONG-RANGE RADAR (3DELRR)19,35619,356 
0610207522FAIRBASE AIR DEFENSE SYSTEMS (ABADS)8,7378,737 
0620208099FUNIFIED PLATFORM (UP)5,9905,990 
0630305236FCOMMON DATA LINK EXECUTIVE AGENT (CDL EA)39,29339,293 
0650305601FMISSION PARTNER ENVIRONMENTS11,43011,430 
0660306250FCYBER OPERATIONS TECHNOLOGY DEVELOPMENT259,823259,823 
0670306415FENABLED CYBER ACTIVITIES10,56010,560 
0680401310FC–32 EXECUTIVE TRANSPORT RECAPITALIZATION9,9087,808 
 AoA funding carryover[–2,100] 
0690901410FCONTRACTING INFORMATION TECHNOLOGY SYSTEM8,6628,662 
0741206427FSPACE SYSTEMS PROTOTYPE TRANSITIONS (SSPT)8,7870 
 Transfer to RD,SF line 6[–8,787] 
0771206730FSPACE SECURITY AND DEFENSE PROGRAM56,3110 
 Transfer to RD,SF line 11A[–56,311] 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES7,737,9167,589,418 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
0820604200FFUTURE ADVANCED WEAPON ANALYSIS & PROGRAMS25,16125,161 
0830604201FPNT RESILIENCY, MODS, AND IMPROVEMENTS38,56438,564 
0840604222FNUCLEAR WEAPONS SUPPORT35,03335,033 
0850604270FELECTRONIC WARFARE DEVELOPMENT2,0982,098 
0860604281FTACTICAL DATA NETWORKS ENTERPRISE131,909131,909 
0870604287FPHYSICAL SECURITY EQUIPMENT6,7526,752 
0880604329FSMALL DIAMETER BOMB (SDB)—EMD17,28017,280 
0890604429FAIRBORNE ELECTRONIC ATTACK30,000 
 STiTCHES integration for USAFE/PACAF interim capability[30,000] 
0900604602FARMAMENT/ORDNANCE DEVELOPMENT23,07623,076 
0910604604FSUBMUNITIONS3,0913,091 
0920604617FAGILE COMBAT SUPPORT20,60920,609 
0930604618FJOINT DIRECT ATTACK MUNITION7,9267,926 
0940604706FLIFE SUPPORT SYSTEMS23,66023,660 
0950604735FCOMBAT TRAINING RANGES8,8988,898 
0960604800FF–35—EMD5,4235,423 
0970604932FLONG RANGE STANDOFF WEAPON474,430444,430 
 Acquisition strategy[–30,000] 
0980604933FICBM FUZE MODERNIZATION167,099167,099 
1000605056FOPEN ARCHITECTURE MANAGEMENT30,54730,547 
1020605223FADVANCED PILOT TRAINING248,669248,669 
1030605229FCOMBAT RESCUE HELICOPTER63,16963,169 
1050101125FNUCLEAR WEAPONS MODERNIZATION9,6839,683 
1060207171FF–15 EPAWSS170,679170,679 
1070207328FSTAND IN ATTACK WEAPON160,438150,646 
 Unjustified cost increase[–9,792] 
1080207701FFULL COMBAT MISSION TRAINING9,4229,422 
1100305176FCOMBAT SURVIVOR EVADER LOCATOR973973 
1110401221FKC–46A TANKER SQUADRONS106,26286,262 
 Slow execution[–20,000] 
1130401319FVC–25B800,889800,889 
1140701212FAUTOMATED TEST SYSTEMS10,67310,673 
1150804772FTRAINING DEVELOPMENTS4,4794,479 
1160901299FAF A1 SYSTEMS8,4678,467 
 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION2,615,3592,585,567 
 
MANAGEMENT SUPPORT 
1310604256FTHREAT SIMULATOR DEVELOPMENT57,72557,725 
1320604759FMAJOR T&E INVESTMENT208,680223,680 
 Gulf Range telemetric modernization[15,000] 
1330605101FRAND PROJECT AIR FORCE35,80335,803 
1350605712FINITIAL OPERATIONAL TEST & EVALUATION13,55713,557 
1360605807FTEST AND EVALUATION SUPPORT764,606764,606 
1370605826FACQ WORKFORCE- GLOBAL POWER273,231 
 Transfer from line 142[273,231] 
1380605827FACQ WORKFORCE- GLOBAL VIG & COMBAT SYS262,119 
 Transfer from line 142[262,119] 
1390605828FACQ WORKFORCE- GLOBAL REACH158,429 
 Transfer from line 142[158,429] 
1400605829FACQ WORKFORCE- CYBER, NETWORK, & BUS SYS247,468 
 Transfer from line 142[247,468] 
1410605830FACQ WORKFORCE- GLOBAL BATTLE MGMT183,107 
 Transfer from line 142[183,107] 
1420605831FACQ WORKFORCE- CAPABILITY INTEGRATION1,362,038219,868 
 Transfer to line 137[–273,231] 
 Transfer to line 138[–262,119] 
 Transfer to line 139[–158,429] 
 Transfer to line 140[–247,468] 
 Transfer to line 141[–183,107] 
 Transfer to line 143[–17,816] 
1430605832FACQ WORKFORCE- ADVANCED PRGM TECHNOLOGY40,76858,584 
 Transfer from line 142[17,816] 
1440605833FACQ WORKFORCE- NUCLEAR SYSTEMS179,646179,646 
1450605898FMANAGEMENT HQ—R&D5,7345,734 
1460605976FFACILITIES RESTORATION AND MODERNIZATION—TEST AND EVALUATION SUPPORT70,98570,985 
1470605978FFACILITIES SUSTAINMENT—TEST AND EVALUATION SUPPORT29,88029,880 
1480606017FREQUIREMENTS ANALYSIS AND MATURATION63,38163,381 
1490606398FMANAGEMENT HQ—T&E5,7855,785 
1500303255FCOMMAND, CONTROL, COMMUNICATION, AND COMPUTERS (C4)—STRATCOM24,56424,564 
1510308602FENTEPRISE INFORMATION SERVICES (EIS)9,8839,883 
1520702806FACQUISITION AND MANAGEMENT SUPPORT13,38413,384 
1530804731FGENERAL SKILL TRAINING1,2621,262 
1551001004FINTERNATIONAL ACTIVITIES3,5993,599 
 SUBTOTAL MANAGEMENT SUPPORT2,891,2802,906,280 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
UNDISTRIBUTED 
1630604233FSPECIALIZED UNDERGRADUATE FLIGHT TRAINING8,7778,777 
1640604776FDEPLOYMENT & DISTRIBUTION ENTERPRISE R&D499499 
1650604840FF–35 C2D2785,336785,336 
1660605018FAF INTEGRATED PERSONNEL AND PAY SYSTEM (AF-IPPS)27,03527,035 
1670605024FANTI-TAMPER TECHNOLOGY EXECUTIVE AGENCY50,50850,508 
1680605117FFOREIGN MATERIEL ACQUISITION AND EXPLOITATION71,22971,229 
1690605278FHC/MC–130 RECAP RDT&E24,70524,705 
1700606018FNC3 INTEGRATION26,35626,356 
1720101113FB–52 SQUADRONS520,023481,623 
 CERP virtual prototype contract delay[–25,500] 
 No acquisition strategy for AEHF[–2,000] 
 Radar modernization program contract delays[–10,900] 
1730101122FAIR-LAUNCHED CRUISE MISSILE (ALCM)1,4331,433 
1740101126FB–1B SQUADRONS15,76615,766 
1750101127FB–2 SQUADRONS187,399187,399 
1760101213FMINUTEMAN SQUADRONS116,569116,569 
1770101316FWORLDWIDE JOINT STRATEGIC COMMUNICATIONS27,23527,235 
1780101324FINTEGRATED STRATEGIC PLANNING & ANALYSIS NETWORK24,22724,227 
1790101328FICBM REENTRY VEHICLES112,753112,753 
1810102110FUH–1N REPLACEMENT PROGRAM44,46444,464 
1820102326FREGION/SECTOR OPERATION CONTROL CENTER MODERNIZATION PROGRAM5,9295,929 
1830102412FNORTH WARNING SYSTEM (NWS)100100 
1840205219FMQ–9 UAV162,080152,112 
 Tech insertion request unjustified[–9,968] 
1860207131FA–10 SQUADRONS24,53524,535 
1870207133FF–16 SQUADRONS223,437223,437 
1880207134FF–15E SQUADRONS298,908298,908 
1890207136FMANNED DESTRUCTIVE SUPPRESSION14,96014,960 
1900207138FF–22A SQUADRONS665,038648,938 
 Software delays[–16,100] 
1910207142FF–35 SQUADRONS132,229129,629 
 Unjustified USAF ALIS unique funding[–2,600] 
1920207146FF–15EX159,761159,761 
1930207161FTACTICAL AIM MISSILES19,41719,417 
1940207163FADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)51,79951,799 
1950207227FCOMBAT RESCUE—PARARESCUE669669 
1960207247FAF TENCAP21,64421,644 
1970207249FPRECISION ATTACK SYSTEMS PROCUREMENT9,2619,261 
1980207253FCOMPASS CALL15,85415,854 
1990207268FAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM95,89695,896 
2000207325FJOINT AIR-TO-SURFACE STANDOFF MISSILE (JASSM)70,79270,792 
2010207410FAIR & SPACE OPERATIONS CENTER (AOC)51,18751,187 
2020207412FCONTROL AND REPORTING CENTER (CRC)16,04116,041 
2030207417FAIRBORNE WARNING AND CONTROL SYSTEM (AWACS)138,303138,303 
2040207418FAFSPECWAR—TACP4,2234,223 
2060207431FCOMBAT AIR INTELLIGENCE SYSTEM ACTIVITIES16,56416,564 
2070207438FTHEATER BATTLE MANAGEMENT (TBM) C4I7,8587,858 
2080207444FTACTICAL AIR CONTROL PARTY-MOD12,90612,906 
2100207452FDCAPES14,81614,816 
2110207521FAIR FORCE CALIBRATION PROGRAMS1,9701,970 
2120207573FNATIONAL TECHNICAL NUCLEAR FORENSICS396396 
2130207590FSEEK EAGLE29,68029,680 
2140207601FUSAF MODELING AND SIMULATION17,66617,666 
2150207605FWARGAMING AND SIMULATION CENTERS6,3536,353 
2160207610FBATTLEFIELD ABN COMM NODE (BACN)6,8276,827 
2170207697FDISTRIBUTED TRAINING AND EXERCISES3,3903,390 
2180208006FMISSION PLANNING SYSTEMS91,76891,768 
2190208007FTACTICAL DECEPTION2,3700 
 Ahead of need[–2,370] 
2200208064FOPERATIONAL HQ—CYBER5,5275,527 
2210208087FDISTRIBUTED CYBER WARFARE OPERATIONS68,27968,279 
2220208088FAF DEFENSIVE CYBERSPACE OPERATIONS15,16515,165 
2230208097FJOINT CYBER COMMAND AND CONTROL (JCC2)38,48038,480 
2240208099FUNIFIED PLATFORM (UP)84,64584,645 
2300301025FGEOBASE2,7672,767 
2310301112FNUCLEAR PLANNING AND EXECUTION SYSTEM (NPES)32,75932,759 
2380301401FAIR FORCE SPACE AND CYBER NON-TRADITIONAL ISR FOR BATTLESPACE AWARENESS2,9042,904 
2390302015FE–4B NATIONAL AIRBORNE OPERATIONS CENTER (NAOC)3,4683,468 
2400303131FMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)61,88744,722 
 Acquisition strategy for GASNT Inc 2[–14,215] 
 CVR increment 2 schedule delays[–2,950] 
2420303140FINFORMATION SYSTEMS SECURITY PROGRAM10,35110,351 
2430303142FGLOBAL FORCE MANAGEMENT—DATA INITIATIVE1,3461,346 
2460304260FAIRBORNE SIGINT ENTERPRISE128,110128,110 
2470304310FCOMMERCIAL ECONOMIC ANALYSIS4,0424,042 
2510305020FCCMD INTELLIGENCE INFORMATION TECHNOLOGY1,6491,649 
2520305022FISR MODERNIZATION & AUTOMATION DVMT (IMAD)19,26519,265 
2530305099FGLOBAL AIR TRAFFIC MANAGEMENT (GATM)4,6454,645 
2540305103FCYBER SECURITY INITIATIVE384384 
2550305111FWEATHER SERVICE23,64030,640 
 Commercial weather pilot[7,000] 
2560305114FAIR TRAFFIC CONTROL, APPROACH, AND LANDING SYSTEM (ATCALS)6,5536,553 
2570305116FAERIAL TARGETS449449 
2600305128FSECURITY AND INVESTIGATIVE ACTIVITIES432432 
2620305146FDEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES4,8904,890 
2640305179FINTEGRATED BROADCAST SERVICE (IBS)8,8648,864 
2650305202FDRAGON U–218,66036,660 
 Air Force requested transfer from line 267[18,000] 
2670305206FAIRBORNE RECONNAISSANCE SYSTEMS121,512121,512 
 Air Force requested transfer to line 265[–18,000] 
 Gorgon Stare Wide Area Motion Imagery program increase[10,000] 
 Sensor Open Systems Architecture[8,000] 
2680305207FMANNED RECONNAISSANCE SYSTEMS14,71114,711 
2690305208FDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS14,15214,152 
2700305220FRQ–4 UAV134,589134,589 
2710305221FNETWORK-CENTRIC COLLABORATIVE TARGETING15,04915,049 
2720305238FNATO AGS36,73136,731 
2730305240FSUPPORT TO DCGS ENTERPRISE33,54733,547 
2740305600FINTERNATIONAL INTELLIGENCE TECHNOLOGY AND ARCHITECTURES13,63517,315 
 PDI: Mission Partner Environment BICES-X Project 675898[3,680] 
2750305881FRAPID CYBER ACQUISITION4,2624,262 
2760305984FPERSONNEL RECOVERY COMMAND & CTRL (PRC2)2,2072,207 
2770307577FINTELLIGENCE MISSION DATA (IMD)6,2776,277 
2780401115FC–130 AIRLIFT SQUADRON41,97341,973 
2790401119FC–5 AIRLIFT SQUADRONS (IF)32,56032,560 
2800401130FC–17 AIRCRAFT (IF)9,9919,991 
2810401132FC–130J PROGRAM10,67410,674 
2820401134FLARGE AIRCRAFT IR COUNTERMEASURES (LAIRCM)5,5075,507 
2830401218FKC–135S4,5914,591 
2860401318FCV–2218,41918,419 
2880408011FSPECIAL TACTICS / COMBAT CONTROL7,6737,673 
2900708055FMAINTENANCE, REPAIR & OVERHAUL SYSTEM24,51324,513 
2910708610FLOGISTICS INFORMATION TECHNOLOGY (LOGIT)35,22531,525 
 Prior year carryover[–3,700] 
2920708611FSUPPORT SYSTEMS DEVELOPMENT11,83811,838 
2930804743FOTHER FLIGHT TRAINING1,3321,332 
2950901202FJOINT PERSONNEL RECOVERY AGENCY2,0922,092 
2960901218FCIVILIAN COMPENSATION PROGRAM3,8693,869 
2970901220FPERSONNEL ADMINISTRATION1,5841,584 
2980901226FAIR FORCE STUDIES AND ANALYSIS AGENCY1,1971,197 
2990901538FFINANCIAL MANAGEMENT INFORMATION SYSTEMS DEVELOPMENT7,0067,006 
3000901554FDEFENSE ENTERPRISE ACNTNG AND MGT SYS (DEAMS)45,63845,638 
3011201017FGLOBAL SENSOR INTEGRATED ON NETWORK (GSIN)1,8890 
 Transfer to Space Force[–1,889] 
3021201921FSERVICE SUPPORT TO STRATCOM—SPACE ACTIVITIES993993 
3031202140FSERVICE SUPPORT TO SPACECOM ACTIVITIES8,9998,999 
3141203400FSPACE SUPERIORITY INTELLIGENCE16,8100 
 Transfer to RD,SF line 41B[–16,810] 
3161203620FNATIONAL SPACE DEFENSE CENTER2,6870 
 Transfer to RD,SF line 41A[–2,687] 
3181203906FNCMC—TW/AA SYSTEM6,9900 
 Transfer to RD,SF line 41C[–6,990] 
322A9999999999CLASSIFIED PROGRAMS15,777,85615,217,856 
 Classified adjustment[–560,000] 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT21,466,68020,816,681 
 SUBTOTAL UNDISTRIBUTED–649,999 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF37,391,82636,639,037 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, SPACE FORCE 
APPLIED RESEARCH 
0011206601SFSPACE TECHNOLOGY130,874146,874 
 Rapid development of low-cost, small satellite technology[10,000] 
 Small satellite mission operations center[6,000] 
 SUBTOTAL APPLIED RESEARCH130,874146,874 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0021203164SFNAVSTAR GLOBAL POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)390,704380,704 
 MGUE program slip[–10,000] 
0031203710SFEO/IR WEATHER SYSTEMS131,000131,000 
0041206422SFWEATHER SYSTEM FOLLOW-ON83,38483,384 
0051206425SFSPACE SITUATION AWARENESS SYSTEMS33,35933,359 
0061206427SFSPACE SYSTEMS PROTOTYPE TRANSITIONS (SSPT)142,808151,595 
 Transfer from RD,AF line 74[8,787] 
0071206438SFSPACE CONTROL TECHNOLOGY35,57535,575 
0081206760SFPROTECTED TACTICAL ENTERPRISE SERVICE (PTES)114,390109,390 
 Unjustified growth[–5,000] 
0091206761SFPROTECTED TACTICAL SERVICE (PTS)205,178200,178 
 Unjustified growth[–5,000] 
0101206855SFEVOLVED STRATEGIC SATCOM (ESS)71,39571,395 
0111206857SFSPACE RAPID CAPABILITIES OFFICE103,518103,518 
011A9999999999SPACE SECURITY AND DEFENSE PROGRAMS (SSDP)56,311 
 Transfer from RDTE,AF line 77[56,311] 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES1,311,3111,356,409 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
0121203269SFGPS III FOLLOW-ON (GPS IIIF)263,496255,496 
 Execution lagging[–8,000] 
0131203940SFSPACE SITUATION AWARENESS OPERATIONS41,89741,897 
0141206421SFCOUNTERSPACE SYSTEMS54,68954,689 
0151206422SFWEATHER SYSTEM FOLLOW-ON2,5262,526 
0161206425SFSPACE SITUATION AWARENESS SYSTEMS173,074173,074 
0171206431SFADVANCED EHF MILSATCOM (SPACE)138,257128,257 
 Program delays[–10,000] 
0181206432SFPOLAR MILSATCOM (SPACE)190,235190,235 
0191206442SFNEXT GENERATION OPIR2,318,8642,318,864 
0201206853SFNATIONAL SECURITY SPACE LAUNCH PROGRAM (SPACE)—EMD560,978650,978 
 NSSL Phase 3 integration activities program[90,000] 
 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION3,744,0163,816,016 
 
MANAGEMENT SUPPORT 
0211206116SFSPACE TEST AND TRAINING RANGE DEVELOPMENT20,28120,281 
0221206392SFACQ WORKFORCE—SPACE & MISSILE SYSTEMS183,930183,930 
0231206398SFSPACE & MISSILE SYSTEMS CENTER—MHA9,7659,765 
0241206860SFROCKET SYSTEMS LAUNCH PROGRAM (SPACE)17,99317,993 
024A9999999999TACTICALLY RESPONSIVE LAUNCH5,000 
 Program increase[5,000] 
0251206864SFSPACE TEST PROGRAM (STP)26,54126,541 
 SUBTOTAL MANAGEMENT SUPPORT258,510263,510 
 
OPERATIONAL SYSTEM DEVELOPMENT 
UNDISTRIBUTED 
0261201017SFGLOBAL SENSOR INTEGRATED ON NETWORK (GSIN)3,7085,597 
 Transfer from Air Force[1,889] 
0271203001SFFAMILY OF ADVANCED BLOS TERMINALS (FAB-T)247,229234,729 
 Prior year carryover[–12,500] 
0281203110SFSATELLITE CONTROL NETWORK (SPACE)75,48060,480 
 Program decrease[–15,000] 
0291203165SFNAVSTAR GLOBAL POSITIONING SYSTEM (SPACE AND CONTROL SEGMENTS)1,9841,984 
0301203173SFSPACE AND MISSILE TEST AND EVALUATION CENTER4,3974,397 
0311203174SFSPACE INNOVATION, INTEGRATION AND RAPID TECHNOLOGY DEVELOPMENT44,74639,746 
 Underexecution[–5,000] 
0321203182SFSPACELIFT RANGE SYSTEM (SPACE)11,02016,020 
 Space launch range services and capabilities[5,000] 
0331203265SFGPS III SPACE SEGMENT10,77710,777 
0341203873SFBALLISTIC MISSILE DEFENSE RADARS28,17928,179 
0351203913SFNUDET DETECTION SYSTEM (SPACE)29,15729,157 
0361203940SFSPACE SITUATION AWARENESS OPERATIONS44,80940,809 
 Underexecution[–4,000] 
0371206423SFGLOBAL POSITIONING SYSTEM III—OPERATIONAL CONTROL SEGMENT481,999416,999 
 Funds available prioritized to other space missions[–65,000] 
0411206770SFENTERPRISE GROUND SERVICES116,791116,791 
041A9999999999NATIONAL SPACE DEFENSE CENTER (NSDC)2,687 
 Transfer from RDTE,AF line 316[2,687] 
041B9999999999SPACE SUPERIORITY INTELLIGENCE (SSI)16,810 
 Transfer from RDTE,AF line 314[16,810] 
041C9999999999NCMC—TW/AA SYSTEM6,990 
 Transfer from RDTE,AF line 318[6,990] 
041D9999999999CLASSIFIED PROGRAMS3,632,8663,632,866 
 SUBTOTAL OPERATIONAL SYSTEM DEVELOPMENT4,733,1424,665,018 
 SUBTOTAL UNDISTRIBUTED–68,124 
 
SOFTWARE & DIGITAL TECHNOLOGY PILOT PROGRAMS 
0421203614SFJSPOC MISSION SYSTEM149,742164,742 
 Commercial space situational awareness[20,000] 
 Unjustified increase[–5,000] 
 SUBTOTAL SOFTWARE & DIGITAL TECHNOLOGY PILOT PROGRAMS149,742164,742 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, SPACE FORCE10,327,59510,412,569 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, DW 
BASIC RESEARCH 
0010601000BRDTRA BASIC RESEARCH14,61714,617 
0020601101EDEFENSE RESEARCH SCIENCES479,958479,958 
0030601110D8ZBASIC RESEARCH INITIATIVES35,56567,565 
 DEPSCoR[15,000] 
 Restore Minerva research initiative[17,000] 
0040601117EBASIC OPERATIONAL MEDICAL RESEARCH SCIENCE53,73053,730 
0050601120D8ZNATIONAL DEFENSE EDUCATION PROGRAM100,241102,241 
 Civics education pilot[2,000] 
0060601228D8ZHISTORICALLY BLACK COLLEGES AND UNIVERSITIES/MINORITY INSTITUTIONS30,97557,975 
 Aerospace education, research, and innovation activities[2,000] 
 HBCU/Minority Institutions[5,000] 
 Program increase[20,000] 
0070601384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM45,30045,300 
 SUBTOTAL BASIC RESEARCH760,386821,386 
 
APPLIED RESEARCH 
0080602000D8ZJOINT MUNITIONS TECHNOLOGY19,40919,409 
0090602115EBIOMEDICAL TECHNOLOGY107,568107,568 
0110602230D8ZDEFENSE TECHNOLOGY INNOVATION35,00035,000 
0120602234D8ZLINCOLN LABORATORY RESEARCH PROGRAM41,08041,080 
0130602251D8ZAPPLIED RESEARCH FOR THE ADVANCEMENT OF S&T PRIORITIES60,72254,335 
 Excess growth[–6,387] 
0140602303EINFORMATION & COMMUNICATIONS TECHNOLOGY435,920423,920 
 Program decrease[–12,000] 
0150602383EBIOLOGICAL WARFARE DEFENSE26,95026,950 
0160602384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM201,807201,807 
0170602668D8ZCYBER SECURITY RESEARCH15,25515,255 
0180602702ETACTICAL TECHNOLOGY233,271233,271 
0190602715EMATERIALS AND BIOLOGICAL TECHNOLOGY250,107250,107 
0200602716EELECTRONICS TECHNOLOGY322,693322,693 
0210602718BRCOUNTER WEAPONS OF MASS DESTRUCTION APPLIED RESEARCH174,571174,571 
0220602751D8ZSOFTWARE ENGINEERING INSTITUTE (SEI) APPLIED RESEARCH9,5739,573 
0231160401BBSOF TECHNOLOGY DEVELOPMENT42,46452,464 
 START research consortium of excellence for irregular warfare and advanced analytics[5,000] 
 Sustained Human Performance and Resilience[5,000] 
 SUBTOTAL APPLIED RESEARCH1,976,3901,968,003 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
0240603000D8ZJOINT MUNITIONS ADVANCED TECHNOLOGY22,92022,920 
0250603121D8ZSO/LIC ADVANCED DEVELOPMENT4,9144,914 
0260603122D8ZCOMBATING TERRORISM TECHNOLOGY SUPPORT51,08951,089 
0270603133D8ZFOREIGN COMPARATIVE TESTING25,18325,183 
0290603160BRCOUNTER WEAPONS OF MASS DESTRUCTION ADVANCED TECHNOLOGY DEVELOPMENT366,659366,659 
0300603176CADVANCED CONCEPTS AND PERFORMANCE ASSESSMENT14,91014,910 
0320603180CADVANCED RESEARCH18,68718,687 
0330603225D8ZJOINT DOD-DOE MUNITIONS TECHNOLOGY DEVELOPMENT18,87318,873 
0340603286EADVANCED AEROSPACE SYSTEMS230,978220,978 
 OpFires lack of transition pathway[–10,000] 
0350603287ESPACE PROGRAMS AND TECHNOLOGY158,439158,439 
0360603288D8ZANALYTIC ASSESSMENTS23,77523,775 
0370603289D8ZADVANCED INNOVATIVE ANALYSIS AND CONCEPTS36,52436,524 
0380603291D8ZADVANCED INNOVATIVE ANALYSIS AND CONCEPTS—MHA14,70314,703 
0390603294CCOMMON KILL VEHICLE TECHNOLOGY11,05811,058 
0400603338D8ZDEFENSE MODERNIZATION AND PROTOTYPING133,375123,673 
 Lack of hypersonic prototype coordination efforts[–19,702] 
 Stratospheric balloon research[10,000] 
0420603342D8ZDEFENSE INNOVATION UNIT (DIU)26,14126,141 
0430603375D8ZTECHNOLOGY INNOVATION27,70927,709 
0440603384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—ADVANCED DEVELOPMENT188,001188,001 
0450603527D8ZRETRACT LARCH130,283130,283 
0460603618D8ZJOINT ELECTRONIC ADVANCED TECHNOLOGY15,16415,164 
0470603648D8ZJOINT CAPABILITY TECHNOLOGY DEMONSTRATIONS85,45285,452 
0480603662D8ZNETWORKED COMMUNICATIONS CAPABILITIES5,8825,882 
0490603680D8ZDEFENSE-WIDE MANUFACTURING SCIENCE AND TECHNOLOGY PROGRAM93,817135,817 
 Accelerating rapid prototyping by integrating high performance computing and advanced manufacturing[5,000] 
 Additive manufacturing training[2,000] 
 Advanced structural manufacturing technologies[25,000] 
 Flexible hybrid electronics[5,000] 
 Hypersonic thermal management research[5,000] 
0500603680SMANUFACTURING TECHNOLOGY PROGRAM40,02555,025 
 Defense supply chain technologies[5,000] 
 Steel performance initiative[10,000] 
0520603712SGENERIC LOGISTICS R&D TECHNOLOGY DEMONSTRATIONS10,23510,235 
0530603716D8ZSTRATEGIC ENVIRONMENTAL RESEARCH PROGRAM53,862108,862 
 AFFF replacement[25,000] 
 PFAS Innovation Award Fund[5,000] 
 PFAS remediation and disposal technology[25,000] 
0540603720SMICROELECTRONICS TECHNOLOGY DEVELOPMENT AND SUPPORT124,049131,049 
 MGUE—DLA requested transfer from P,DW line 23[7,000] 
0550603727D8ZJOINT WARFIGHTING PROGRAM3,8713,871 
0560603739EADVANCED ELECTRONICS TECHNOLOGIES95,86495,864 
0570603760ECOMMAND, CONTROL AND COMMUNICATIONS SYSTEMS221,724221,724 
0580603766ENETWORK-CENTRIC WARFARE TECHNOLOGY661,158646,158 
 Lack of coordination[–10,000] 
 Unjustified increase[–5,000] 
0590603767ESENSOR TECHNOLOGY200,220200,220 
0600603769D8ZDISTRIBUTED LEARNING ADVANCED TECHNOLOGY DEVELOPMENT6,7656,765 
0610603781D8ZSOFTWARE ENGINEERING INSTITUTE12,59812,598 
0640603924D8ZHIGH ENERGY LASER ADVANCED TECHNOLOGY PROGRAM105,41092,270 
 Excess growth[–13,140] 
0650603941D8ZTEST & EVALUATION SCIENCE & TECHNOLOGY187,065154,365 
 Directed energy test workloads 
 Excess growth electronic warfare test[–32,700] 
0660603950D8ZNATIONAL SECURITY INNOVATION NETWORK40,000 
 Restore program[40,000] 
0670604055D8ZOPERATIONAL ENERGY CAPABILITY IMPROVEMENT65,000 
 Program increase[65,000] 
0701160402BBSOF ADVANCED TECHNOLOGY DEVELOPMENT89,07289,072 
0711206310SDASPACE SCIENCE AND TECHNOLOGY RESEARCH AND DEVELOPMENT72,42272,422 
 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT3,588,8763,732,334 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0720603161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E ADC&P32,63632,636 
0730603600D8ZWALKOFF106,529106,529 
0750603851D8ZENVIRONMENTAL SECURITY TECHNICAL CERTIFICATION PROGRAM61,34598,345 
 AFFF replacement[10,000] 
 PFAS remediation and disposal technology[25,000] 
 Program increase[2,000] 
0760603881CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT412,627312,627 
 Insufficient justification—homeland defense underlay[–100,000] 
0770603882CBALLISTIC MISSILE DEFENSE MIDCOURSE DEFENSE SEGMENT1,004,305924,305 
 Unjustified cost growth[–80,000] 
0780603884BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—DEM/VAL76,16776,167 
0790603884CBALLISTIC MISSILE DEFENSE SENSORS281,957281,957 
0800603890CBMD ENABLING PROGRAMS599,380599,380 
0810603891CSPECIAL PROGRAMS—MDA420,216420,216 
0820603892CAEGIS BMD814,936775,266 
 Insufficient justification Aegis underlay and unjustified cost growth[–39,670] 
0830603896CBALLISTIC MISSILE DEFENSE COMMAND AND CONTROL, BATTLE MANAGEMENT AND COMMUNICATI593,353593,353 
0840603898CBALLISTIC MISSILE DEFENSE JOINT WARFIGHTER SUPPORT49,56049,560 
0850603904CMISSILE DEFENSE INTEGRATION & OPERATIONS CENTER (MDIOC)55,35655,356 
0860603906CREGARDING TRENCH11,86311,863 
0870603907CSEA BASED X-BAND RADAR (SBX)118,318118,318 
0880603913CISRAELI COOPERATIVE PROGRAMS300,000300,000 
0890603914CBALLISTIC MISSILE DEFENSE TEST378,302378,302 
0900603915CBALLISTIC MISSILE DEFENSE TARGETS536,133536,133 
0920603923D8ZCOALITION WARFARE10,12910,129 
0930604011D8ZNEXT GENERATION INFORMATION COMMUNICATIONS TECHNOLOGY (5G)449,000430,000 
 Program decrease for Restoring S&T[–19,000] 
0940604016D8ZDEPARTMENT OF DEFENSE CORROSION PROGRAM3,3253,325 
0950604115CTECHNOLOGY MATURATION INITIATIVES67,389109,389 
 Restore DPAL Effort[42,000] 
0980604181CHYPERSONIC DEFENSE206,832206,832 
0990604250D8ZADVANCED INNOVATIVE TECHNOLOGIES730,508702,008 
 Micro nuclear reactors[50,000] 
 Program decrease[–78,500] 
1000604294D8ZTRUSTED & ASSURED MICROELECTRONICS489,076489,076 
1010604331D8ZRAPID PROTOTYPING PROGRAM102,02382,023 
 Program decrease for Restoring S&T[–20,000] 
1020604341D8ZDEFENSE INNOVATION UNIT (DIU) PROTOTYPING13,25516,255 
 Talent optimization pilot program[3,000] 
1030604400D8ZDEPARTMENT OF DEFENSE (DOD) UNMANNED SYSTEM COMMON DEVELOPMENT2,7872,787 
1050604672CHOMELAND DEFENSE RADAR—HAWAII (HDR-H)65,000 
 Continue radar development and siting efforts[65,000] 
1070604682D8ZWARGAMING AND SUPPORT FOR STRATEGIC ANALYSIS (SSA)3,4693,469 
1090604826JJOINT C5 CAPABILITY DEVELOPMENT, INTEGRATION AND INTEROPERABILITY ASSESSMENTS19,19019,190 
1100604873CLONG RANGE DISCRIMINATION RADAR (LRDR)137,256137,256 
1110604874CIMPROVED HOMELAND DEFENSE INTERCEPTORS664,138450,138 
 NGI contract delays[–214,000] 
1120604876CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT TEST7,7687,768 
1130604878CAEGIS BMD TEST170,88095,880 
 Unjustified cost growth[–75,000] 
1140604879CBALLISTIC MISSILE DEFENSE SENSOR TEST76,45676,456 
1150604880CLAND-BASED SM–3 (LBSM3)56,62856,628 
1160604887CBALLISTIC MISSILE DEFENSE MIDCOURSE SEGMENT TEST67,07167,071 
1180300206RENTERPRISE INFORMATION TECHNOLOGY SYSTEMS2,1982,198 
1190303191D8ZJOINT ELECTROMAGNETIC TECHNOLOGY (JET) PROGRAM997997 
1200305103CCYBER SECURITY INITIATIVE1,1481,148 
1211206410SDASPACE TECHNOLOGY DEVELOPMENT AND PROTOTYPING215,994195,994 
 HBTSS—transfer to 1206895C[–20,000] 
1221206893CSPACE TRACKING & SURVEILLANCE SYSTEM34,14434,144 
1231206895CBALLISTIC MISSILE DEFENSE SYSTEM SPACE PROGRAMS32,068152,068 
 HBTSS—transfer from 1206410SDA[20,000] 
 HBTSS sensor payload development[100,000] 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES9,416,7129,087,542 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
1240604161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E SDD7,1737,173 
1260604384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—EMD319,976324,976 
 Decontamination technologies for civilian pandemic preparedness[5,000] 
1270604771D8ZJOINT TACTICAL INFORMATION DISTRIBUTION SYSTEM (JTIDS)54,98554,985 
1280605000BRCOUNTER WEAPONS OF MASS DESTRUCTION SYSTEMS DEVELOPMENT15,65015,650 
1290605013BLINFORMATION TECHNOLOGY DEVELOPMENT1,4411,441 
1300605021SEHOMELAND PERSONNEL SECURITY INITIATIVE7,2877,287 
1310605022D8ZDEFENSE EXPORTABILITY PROGRAM12,92812,928 
1320605027D8ZOUSD(C) IT DEVELOPMENT INITIATIVES10,25910,259 
1330605070SDOD ENTERPRISE SYSTEMS DEVELOPMENT AND DEMONSTRATION1,3771,377 
1340605075D8ZCMO POLICY AND INTEGRATION1,6481,648 
1350605080SDEFENSE AGENCY INITIATIVES (DAI)—FINANCIAL SYSTEM20,53720,537 
1360605090SDEFENSE RETIRED AND ANNUITANT PAY SYSTEM (DRAS)1,6381,638 
1370605141BRMISSION ASSURANCE RISK MANAGEMENT SYSTEM (MARMS)5,5005,500 
1380605210D8ZDEFENSE-WIDE ELECTRONIC PROCUREMENT CAPABILITIES8,2798,279 
1390605294D8ZTRUSTED & ASSURED MICROELECTRONICS107,585107,585 
1400605772D8ZNUCLEAR COMMAND, CONTROL, & COMMUNICATIONS3,6853,685 
1430305304D8ZDOD ENTERPRISE ENERGY INFORMATION MANAGEMENT (EEIM)3,2753,275 
1440305310D8ZCWMD SYSTEMS: SYSTEM DEVELOPMENT AND DEMONSTRATION20,58520,585 
 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION603,808608,808 
 
MANAGEMENT SUPPORT 
1450603829JJOINT CAPABILITY EXPERIMENTATION11,23911,239 
1460604774D8ZDEFENSE READINESS REPORTING SYSTEM (DRRS)9,7939,793 
1470604875D8ZJOINT SYSTEMS ARCHITECTURE DEVELOPMENT8,4978,497 
1480604940D8ZCENTRAL TEST AND EVALUATION INVESTMENT DEVELOPMENT (CTEIP)422,451427,451 
 Telemetry range extension wave glider relay[5,000] 
1490604942D8ZASSESSMENTS AND EVALUATIONS18,37918,379 
1500605001EMISSION SUPPORT74,33474,334 
1510605100D8ZJOINT MISSION ENVIRONMENT TEST CAPABILITY (JMETC)79,04679,046 
1530605126JJOINT INTEGRATED AIR AND MISSILE DEFENSE ORGANIZATION (JIAMDO)50,25550,255 
1550605142D8ZSYSTEMS ENGINEERING49,37649,376 
1560605151D8ZSTUDIES AND ANALYSIS SUPPORT—OSD5,7775,777 
1570605161D8ZNUCLEAR MATTERS-PHYSICAL SECURITY16,55213,991 
 Excess growth[–2,561] 
1580605170D8ZSUPPORT TO NETWORKS AND INFORMATION INTEGRATION9,5829,582 
1590605200D8ZGENERAL SUPPORT TO USD (INTELLIGENCE)1,9401,940 
1600605384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM122,951122,951 
1670605790D8ZSMALL BUSINESS INNOVATION RESEARCH (SBIR)/ SMALL BUSINESS TECHNOLOGY TRANSFER3,5823,582 
1680605797D8ZMAINTAINING TECHNOLOGY ADVANTAGE29,56629,566 
1690605798D8ZDEFENSE TECHNOLOGY ANALYSIS29,05924,059 
 Excess growth[–5,000] 
1700605801KADEFENSE TECHNICAL INFORMATION CENTER (DTIC)59,36957,716 
 Program decrease[–1,653] 
1710605803SER&D IN SUPPORT OF DOD ENLISTMENT, TESTING AND EVALUATION29,42029,420 
1720605804D8ZDEVELOPMENT TEST AND EVALUATION27,19827,198 
1730605898EMANAGEMENT HQ—R&D13,43413,434 
1740605998KAMANAGEMENT HQ—DEFENSE TECHNICAL INFORMATION CENTER (DTIC)2,8372,837 
1750606100D8ZBUDGET AND PROGRAM ASSESSMENTS13,17313,173 
1760606225D8ZODNA TECHNOLOGY AND RESOURCE ANALYSIS3,2003,200 
1770606589D8WDEFENSE DIGITAL SERVICE (DDS) DEVELOPMENT SUPPORT999999 
1800203345D8ZDEFENSE OPERATIONS SECURITY INITIATIVE (DOSI)3,0993,099 
1810204571JJOINT STAFF ANALYTICAL SUPPORT3,0583,058 
1820208045KC4I INTEROPERABILITY59,81359,813 
1850303140SEINFORMATION SYSTEMS SECURITY PROGRAM1,1121,112 
1860303166JSUPPORT TO INFORMATION OPERATIONS (IO) CAPABILITIES545545 
1870303260D8ZDEFENSE MILITARY DECEPTION PROGRAM OFFICE (DMDPO)1,0361,036 
1880305172KCOMBINED ADVANCED APPLICATIONS30,82430,824 
1900305208KDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS3,0483,048 
1940804768JCOCOM EXERCISE ENGAGEMENT AND TRAINING TRANSFORMATION (CE2T2)—NON-MHA31,12531,125 
1950808709SEDEFENSE EQUAL OPPORTUNITY MANAGEMENT INSTITUTE (DEOMI)100100 
1960901598CMANAGEMENT HQ—MDA26,90226,902 
1970903235KJOINT SERVICE PROVIDER (JSP)3,1383,138 
198A9999999999CLASSIFIED PROGRAMS41,58341,583 
 SUBTOTAL MANAGEMENT SUPPORT1,297,3921,293,178 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
1990604130VENTERPRISE SECURITY SYSTEM (ESS)14,37814,378 
2000604532KJOINT ARTIFICIAL INTELLIGENCE132,058132,058 
2010605127TREGIONAL INTERNATIONAL OUTREACH (RIO) AND PARTNERSHIP FOR PEACE INFORMATION MANA1,9861,986 
2020605147TOVERSEAS HUMANITARIAN ASSISTANCE SHARED INFORMATION SYSTEM (OHASIS)316316 
2030607210D8ZINDUSTRIAL BASE ANALYSIS AND SUSTAINMENT SUPPORT9,15190,151 
 Advanced machine tool research[20,000] 
 Cold spray manufacturing technologies[5,000] 
 Domestic organic light emitting diode microdisplay manufacturing[5,000] 
 Domestic tungsten[5,000] 
 Manufacturing for reuse of NdFeB magnets[6,000] 
 Program increase[15,000] 
 Submarine workforce development and training[20,000] 
 Ultra-hard armor[5,000] 
2040607310D8ZCWMD SYSTEMS: OPERATIONAL SYSTEMS DEVELOPMENT19,08219,082 
2050607327TGLOBAL THEATER SECURITY COOPERATION MANAGEMENT INFORMATION SYSTEMS (G-TSCMIS)3,9923,992 
2060607384BPCHEMICAL AND BIOLOGICAL DEFENSE (OPERATIONAL SYSTEMS DEVELOPMENT)39,53039,530 
2070208043JPLANNING AND DECISION AID SYSTEM (PDAS)3,0393,039 
2120302019KDEFENSE INFO INFRASTRUCTURE ENGINEERING AND INTEGRATION16,32416,324 
2130303126KLONG-HAUL COMMUNICATIONS—DCS11,88411,884 
2140303131KMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)5,5605,560 
2150303136GKEY MANAGEMENT INFRASTRUCTURE (KMI)73,35673,356 
2160303140D8ZINFORMATION SYSTEMS SECURITY PROGRAM46,57746,577 
2170303140GINFORMATION SYSTEMS SECURITY PROGRAM356,713394,713 
 GenCyber[18,000] 
 Workforce Transformation Cyber Initiative Pilot Program[20,000] 
2180303140KINFORMATION SYSTEMS SECURITY PROGRAM8,9228,922 
2190303150KGLOBAL COMMAND AND CONTROL SYSTEM3,6953,695 
2200303153KDEFENSE SPECTRUM ORGANIZATION20,11320,113 
2230303228KJOINT REGIONAL SECURITY STACKS (JRSS)9,7289,728 
2310305128VSECURITY AND INVESTIGATIVE ACTIVITIES5,7005,700 
2350305186D8ZPOLICY R&D PROGRAMS7,1446,301 
 Program decrease[–843] 
2360305199D8ZNET CENTRICITY21,79321,793 
2380305208BBDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS6,0666,066 
2450305387D8ZHOMELAND DEFENSE TECHNOLOGY TRANSFER PROGRAM2,1902,190 
2520708012KLOGISTICS SUPPORT ACTIVITIES1,6541,654 
2530708012SPACIFIC DISASTER CENTERS1,7851,785 
2540708047SDEFENSE PROPERTY ACCOUNTABILITY SYSTEM7,3017,301 
2561105219BBMQ–9 UAV21,26521,265 
2581160403BBAVIATION SYSTEMS230,812230,812 
2591160405BBINTELLIGENCE SYSTEMS DEVELOPMENT19,55819,558 
2601160408BBOPERATIONAL ENHANCEMENTS136,041146,041 
 Machine learning and AI technologies to enable operational maneuver[10,000] 
2611160431BBWARRIOR SYSTEMS59,51158,333 
 MMP excess to need[–1,178] 
2621160432BBSPECIAL PROGRAMS10,5007,500 
 Classified adjustment—excess to need[–3,000] 
2631160434BBUNMANNED ISR19,15415,154 
 Underexecution[–4,000] 
2641160480BBSOF TACTICAL VEHICLES9,2639,263 
2651160483BBMARITIME SYSTEMS59,88256,882 
 DCS Block II studies unjustified growth[–3,000] 
2661160489BBGLOBAL VIDEO SURVEILLANCE ACTIVITIES4,6064,606 
2671160490BBOPERATIONAL ENHANCEMENTS INTELLIGENCE11,61211,612 
2681203610KTELEPORT PROGRAM3,2393,239 
268A9999999999CLASSIFIED PROGRAMS4,746,4664,746,466 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT6,161,9466,278,925 
 
SOFTWARE AND DIGITAL TECHNOLOGY PILOT PROGRAMS 
2690608197VNATIONAL BACKGROUND INVESTIGATION SERVICES—SOFTWARE PILOT PROGRAM121,676101,676 
 Unjustified increase[–20,000] 
2700608648D8ZACQUISITION VISIBILITY—SOFTWARE PILOT PROGRAM16,84816,848 
2710303150KGLOBAL COMMAND AND CONTROL SYSTEM86,75076,750 
 Program decrease[–10,000] 
2720308588D8ZALGORITHMIC WARFARE CROSS FUNCTIONAL TEAMS—SOFTWARE PILOT PROGRAM250,107250,107 
 SUBTOTAL SOFTWARE AND DIGITAL TECHNOLOGY PILOT PROGRAMS475,381445,381 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW24,280,89124,235,557 
 
OPERATIONAL TEST & EVAL, DEFENSE 
MANAGEMENT SUPPORT 
0010605118OTEOPERATIONAL TEST AND EVALUATION100,021100,021 
0020605131OTELIVE FIRE TEST AND EVALUATION70,93370,933 
0030605814OTEOPERATIONAL TEST ACTIVITIES AND ANALYSES39,13639,136 
 SUBTOTAL MANAGEMENT SUPPORT210,090210,090 
 
 TOTAL OPERATIONAL TEST & EVAL, DEFENSE210,090210,090 
 
 TOTAL RDT&E106,224,793104,708,901 
4202.Research, development, test, and evaluation for overseas contingency operations 
 
 
SEC. 4202. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
LineProgramElementItemFY 2021 RequestConference Authorized 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY 
APPLIED RESEARCH 
0160602145ANEXT GENERATION COMBAT VEHICLE TECHNOLOGY2,0002,000 
 SUBTOTAL APPLIED RESEARCH2,0002,000 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0800603327AAIR AND MISSILE DEFENSE SYSTEMS ENGINEERING500500 
1140604785AINTEGRATED BASE DEFENSE (BUDGET ACTIVITY 4)2,0202,020 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES2,5202,520 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
1310604741AAIR DEFENSE COMMAND, CONTROL AND INTELLIGENCE—ENG DEV27,00027,000 
1590605035ACOMMON INFRARED COUNTERMEASURES (CIRCM)2,3002,300 
1660605051AAIRCRAFT SURVIVABILITY DEVELOPMENT64,62564,625 
1830304270AELECTRONIC WARFARE DEVELOPMENT3,9003,900 
 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION97,82597,825 
 
MANAGEMENT SUPPORT 
1980605709AEXPLOITATION OF FOREIGN ITEMS1,0001,000 
2090606003ACOUNTERINTEL AND HUMAN INTEL MODERNIZATION4,1374,137 
 SUBTOTAL MANAGEMENT SUPPORT5,1375,137 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
2390203802AOTHER MISSILE PRODUCT IMPROVEMENT PROGRAMS2,3002,300 
2480303028ASECURITY AND INTELLIGENCE ACTIVITIES23,36723,367 
2570305204ATACTICAL UNMANNED AERIAL VEHICLES34,10034,100 
2580305206AAIRBORNE RECONNAISSANCE SYSTEMS15,57515,575 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT75,34275,342 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY182,824182,824 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0390603527NRETRACT LARCH36,50036,500 
0580603654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT14,46114,461 
0630603734NCHALK CORAL3,0003,000 
0710603795NLAND ATTACK TECHNOLOGY1,4571,457 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES55,41855,418 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
1420604755NSHIP SELF DEFENSE (DETECT & CONTROL)1,1441,144 
 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION1,1441,144 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
2290206625MUSMC INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)3,0003,000 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT3,0003,000 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY59,56259,562 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, AF 
UNDISTRIBUTED 
1850205671FJOINT COUNTER RCIED ELECTRONIC WARFARE4,0804,080 
2280208288FINTEL DATA APPLICATIONS1,2241,224 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT5,3045,304 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF5,3045,304 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, DW 
APPLIED RESEARCH 
0100602134BRCOUNTER IMPROVISED-THREAT ADVANCED STUDIES3,6993,699 
 SUBTOTAL APPLIED RESEARCH3,6993,699 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
0260603122D8ZCOMBATING TERRORISM TECHNOLOGY SUPPORT19,28819,288 
0280603134BRCOUNTER IMPROVISED-THREAT SIMULATION3,8613,861 
 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT23,14923,149 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0970604134BRCOUNTER IMPROVISED-THREAT DEMONSTRATION, PROTOTYPE DEVELOPMENT, AND TESTING19,93119,931 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES19,93119,931 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
2601160408BBOPERATIONAL ENHANCEMENTS1,1861,186 
2611160431BBWARRIOR SYSTEMS5,7965,796 
2631160434BBUNMANNED ISR5,0005,000 
268A9999999999CLASSIFIED PROGRAMS24,05724,057 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT36,03936,039 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW82,81882,818 
 
 TOTAL RDT&E330,508330,508 
 XLIIIOPERATION AND MAINTENANCE 
 
Sec. 4301. Operation and maintenance. 
Sec. 4302. Operation and maintenance for overseas contingency operations. 
4301.Operation and maintenance 
 
 
SEC. 4301. OPERATION AND MAINTENANCE(In Thousands of Dollars) 
LineItemFY 2021 RequestConference Authorized 
 
OPERATION & MAINTENANCE, ARMY 
OPERATING FORCES 
020MODULAR SUPPORT BRIGADES159,834149,534 
 Unjustified funding for Dynamic Force Employment[–10,300] 
030ECHELONS ABOVE BRIGADE663,751661,938 
 Unjustified funding for Dynamic Force Employment[–1,813] 
040THEATER LEVEL ASSETS956,477936,477 
 Unjustified growth[–20,000] 
050LAND FORCES OPERATIONS SUPPORT1,157,6351,157,635 
060AVIATION ASSETS1,453,0241,348,649 
 Unjustified funding for Dynamic Force Employment[–32,375] 
 Unjustified growth[–72,000] 
070FORCE READINESS OPERATIONS SUPPORT4,713,6604,673,660 
 PDI: Army UFR INDOPACOM MDTF #1[45,000] 
 Transfer to MP,A line 13[–10,000] 
 Unjustified growth[–75,000] 
080LAND FORCES SYSTEMS READINESS404,161404,161 
090LAND FORCES DEPOT MAINTENANCE1,413,3591,378,359 
 Unjustified growth[–35,000] 
100BASE OPERATIONS SUPPORT8,220,0938,340,093 
 Army Community Services[30,000] 
 Child Youth Services program increase[90,000] 
110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION3,581,0713,815,531 
 Program increase[234,460] 
120MANAGEMENT AND OPERATIONAL HEADQUARTERS411,844411,844 
160US AFRICA COMMAND239,387277,887 
 Force protection upfrades—personnel recovery/casualty evacuation[2,500] 
 Program increase—personnel recovery and casualty evacuation[36,000] 
170US EUROPEAN COMMAND160,761160,761 
180US SOUTHERN COMMAND197,826197,826 
190US FORCES KOREA65,15265,152 
200CYBERSPACE ACTIVITIES—CYBERSPACE OPERATIONS430,109430,109 
210CYBERSPACE ACTIVITIES—CYBERSECURITY464,117464,117 
 SUBTOTAL OPERATING FORCES24,692,26124,873,733 
 
MOBILIZATION 
220STRATEGIC MOBILITY402,236402,236 
230ARMY PREPOSITIONED STOCKS324,306324,306 
240INDUSTRIAL PREPAREDNESS3,6533,653 
 SUBTOTAL MOBILIZATION730,195730,195 
 
TRAINING AND RECRUITING 
250OFFICER ACQUISITION165,142165,142 
260RECRUIT TRAINING76,50976,509 
270ONE STATION UNIT TRAINING88,52388,523 
280SENIOR RESERVE OFFICERS TRAINING CORPS535,578535,578 
290SPECIALIZED SKILL TRAINING981,436981,436 
300FLIGHT TRAINING1,204,7681,204,768 
310PROFESSIONAL DEVELOPMENT EDUCATION215,195215,195 
320TRAINING SUPPORT575,232575,232 
330RECRUITING AND ADVERTISING722,612717,612 
 Unjustified growth[–5,000] 
340EXAMINING185,522185,522 
350OFF-DUTY AND VOLUNTARY EDUCATION221,503221,503 
360CIVILIAN EDUCATION AND TRAINING154,651154,651 
370JUNIOR RESERVE OFFICER TRAINING CORPS173,286173,286 
 SUBTOTAL TRAINING AND RECRUITING5,299,9575,294,957 
 
ADMIN & SRVWIDE ACTIVITIES 
390SERVICEWIDE TRANSPORTATION491,926491,926 
400CENTRAL SUPPLY ACTIVITIES812,613812,613 
410LOGISTIC SUPPORT ACTIVITIES676,178676,178 
420AMMUNITION MANAGEMENT437,774437,774 
430ADMINISTRATION438,048438,048 
440SERVICEWIDE COMMUNICATIONS1,638,8721,618,872 
 Unjustified growth[–20,000] 
450MANPOWER MANAGEMENT300,046300,046 
460OTHER PERSONNEL SUPPORT701,103701,103 
470OTHER SERVICE SUPPORT1,887,1331,886,133 
 Excess personnel increase[–4,000] 
 Servicewoman's Commemorative Partnership[3,000] 
480ARMY CLAIMS ACTIVITIES195,291195,291 
490REAL ESTATE MANAGEMENT229,537229,537 
500FINANCIAL MANAGEMENT AND AUDIT READINESS306,370306,370 
510INTERNATIONAL MILITARY HEADQUARTERS373,030373,030 
520MISC. SUPPORT OF OTHER NATIONS32,71932,719 
565CLASSIFIED PROGRAMS1,069,9151,069,915 
 SUBTOTAL ADMIN & SRVWIDE ACTIVITIES9,590,5559,569,555 
 
UNDISTRIBUTED 
570UNDISTRIBUTED–395,600 
 COVID-related ops/training slowdown[–258,300] 
 Foreign Currency adjustments[–137,300] 
 SUBTOTAL UNDISTRIBUTED–395,600 
 
 TOTAL OPERATION & MAINTENANCE, ARMY40,312,96840,072,840 
 
OPERATION & MAINTENANCE, ARMY RES 
OPERATING FORCES 
010MODULAR SUPPORT BRIGADES10,78410,784 
020ECHELONS ABOVE BRIGADE530,425530,425 
030THEATER LEVEL ASSETS123,737123,737 
040LAND FORCES OPERATIONS SUPPORT589,582579,582 
 Unjustified growth[–8,400] 
 Unjustified personnel growth[–1,600] 
050AVIATION ASSETS89,33289,332 
060FORCE READINESS OPERATIONS SUPPORT387,545387,545 
070LAND FORCES SYSTEMS READINESS97,56997,569 
080LAND FORCES DEPOT MAINTENANCE43,14843,148 
090BASE OPERATIONS SUPPORT587,098587,098 
100FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION327,180333,239 
 Program increase for additional facility requirements[6,059] 
110MANAGEMENT AND OPERATIONAL HEADQUARTERS28,78328,783 
120CYBERSPACE ACTIVITIES—CYBERSPACE OPERATIONS2,7452,745 
130CYBERSPACE ACTIVITIES—CYBERSECURITY7,4387,438 
 SUBTOTAL OPERATING FORCES2,825,3662,821,425 
 
ADMIN & SRVWD ACTIVITIES 
140SERVICEWIDE TRANSPORTATION15,53015,530 
150ADMINISTRATION17,76117,761 
160SERVICEWIDE COMMUNICATIONS14,25614,256 
170MANPOWER MANAGEMENT6,5646,564 
180RECRUITING AND ADVERTISING55,24055,240 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES109,351109,351 
 
UNDISTRIBUTED 
210UNDISTRIBUTED–33,500 
 COVID-related ops/training slowdown[–33,500] 
 SUBTOTAL UNDISTRIBUTED–33,500 
 
 TOTAL OPERATION & MAINTENANCE, ARMY RES2,934,7172,897,276 
 
OPERATION & MAINTENANCE, ARNG 
OPERATING FORCES 
010MANEUVER UNITS769,449769,449 
020MODULAR SUPPORT BRIGADES204,604204,604 
030ECHELONS ABOVE BRIGADE812,072812,072 
040THEATER LEVEL ASSETS103,650101,150 
 Insufficient justification[–2,500] 
050LAND FORCES OPERATIONS SUPPORT32,48532,485 
060AVIATION ASSETS1,011,1421,011,142 
070FORCE READINESS OPERATIONS SUPPORT712,881712,881 
080LAND FORCES SYSTEMS READINESS47,73247,732 
090LAND FORCES DEPOT MAINTENANCE265,408265,408 
100BASE OPERATIONS SUPPORT1,106,7041,106,704 
110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION876,032892,254 
 Program increase for additional facility requirements[16,222] 
120MANAGEMENT AND OPERATIONAL HEADQUARTERS1,050,2571,050,257 
130CYBERSPACE ACTIVITIES—CYBERSPACE OPERATIONS7,9988,998 
 Program increase—cyber security training center[1,000] 
140CYBERSPACE ACTIVITIES—CYBERSECURITY7,7567,756 
 SUBTOTAL OPERATING FORCES7,008,1707,022,892 
 
ADMIN & SRVWD ACTIVITIES 
150SERVICEWIDE TRANSPORTATION8,0188,018 
160ADMINISTRATION74,30974,309 
170SERVICEWIDE COMMUNICATIONS66,14066,140 
180MANPOWER MANAGEMENT9,0879,087 
190OTHER PERSONNEL SUPPORT251,714251,714 
200REAL ESTATE MANAGEMENT2,5762,576 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES411,844411,844 
 
UNDISTRIBUTED 
220UNDISTRIBUTED–66,100 
 COVID-related ops/training slowdown[–66,100] 
 SUBTOTAL UNDISTRIBUTED–66,100 
 
 TOTAL OPERATION & MAINTENANCE, ARNG7,420,0147,368,636 
 
OPERATION & MAINTENANCE, NAVY 
OPERATING FORCES 
010MISSION AND OTHER FLIGHT OPERATIONS5,738,7465,373,746 
 Transfer to OCO[–300,000] 
 Unjustified increase[–65,000] 
020FLEET AIR TRAINING2,213,6732,163,673 
 Restoration of Congressional mark[–50,000] 
030AVIATION TECHNICAL DATA & ENGINEERING SERVICES57,14457,144 
040AIR OPERATIONS AND SAFETY SUPPORT171,949171,949 
050AIR SYSTEMS SUPPORT838,767834,067 
 Restoration of Congressional mark[–4,700] 
060AIRCRAFT DEPOT MAINTENANCE1,459,4471,454,447 
 Unjustified growth[–5,000] 
070AIRCRAFT DEPOT OPERATIONS SUPPORT57,78957,789 
080AVIATION LOGISTICS1,264,6651,234,665 
 Restoration of Congressional mark[–30,000] 
100SHIP OPERATIONS SUPPORT & TRAINING1,117,0671,107,067 
 Unjustified increase[–10,000] 
110SHIP DEPOT MAINTENANCE7,859,1047,859,104 
120SHIP DEPOT OPERATIONS SUPPORT2,262,1962,242,196 
 Unjustified increase[–13,000] 
 Unjustified personnel growth[–7,000] 
125SHIPYARD INFRASTRUCTURE OPTIMIZATION PLAN90,000 
 Realignment from Sustainment, Readiness, and Modernization[90,000] 
130COMBAT COMMUNICATIONS AND ELECTRONIC WARFARE1,521,3601,502,360 
 Unjustified increase[–19,000] 
140SPACE SYSTEMS AND SURVEILLANCE274,087274,087 
150WARFARE TACTICS741,609741,609 
160OPERATIONAL METEOROLOGY AND OCEANOGRAPHY401,382401,382 
170COMBAT SUPPORT FORCES1,546,273936,273 
 Restoration of Congressional mark[–60,000] 
 Transfer to OCO[–550,000] 
180EQUIPMENT MAINTENANCE AND DEPOT OPERATIONS SUPPORT177,951177,951 
190COMBATANT COMMANDERS CORE OPERATIONS61,48466,084 
 PDI: Asia-Pacific Regional Initiative[4,600] 
200COMBATANT COMMANDERS DIRECT MISSION SUPPORT102,330110,630 
 PDI: Indo-Pacific Counter-Terrorism Information Facility[2,000] 
 PDI: Indo-Pacific Special Operations Joint Task Force[6,300] 
210MILITARY INFORMATION SUPPORT OPERATIONS8,8108,810 
220CYBERSPACE ACTIVITIES567,496567,496 
230FLEET BALLISTIC MISSILE1,428,1021,428,102 
240WEAPONS MAINTENANCE995,762950,762 
 Restoration of Congressional mark[–45,000] 
250OTHER WEAPON SYSTEMS SUPPORT524,008524,008 
260ENTERPRISE INFORMATION1,229,0561,204,056 
 Program decrease[–5,000] 
 Restoration of Congressional mark[–20,000] 
270SUSTAINMENT, RESTORATION AND MODERNIZATION3,453,0993,454,793 
 Navy requested transfer from RDTE,N line 184[27,748] 
 Program increase for additional facility requirements[63,946] 
 Realignment to Shipyard Infrastructure Optimization Plan[–90,000] 
280BASE OPERATING SUPPORT4,627,9664,603,966 
 Restoration of Congressional mark[–24,000] 
 SUBTOTAL OPERATING FORCES40,701,32239,598,216 
 
MOBILIZATION 
290SHIP PREPOSITIONING AND SURGE849,993657,900 
 Realignment to National Defense Sealift Fund[–314,193] 
 Restoration of Congressional mark[–20,000] 
 Strategic sealift (MSC surge) annual operating result loss[57,000] 
 Surge sealift readiness[85,100] 
300READY RESERVE FORCE436,029376,029 
 Acquisition and conversion of additional used vessels[60,000] 
 Realignment to National Defense Sealift Fund[–120,000] 
310SHIP ACTIVATIONS/INACTIVATIONS286,416258,416 
 Restoration of Congressional mark[–28,000] 
320EXPEDITIONARY HEALTH SERVICES SYSTEMS99,40299,402 
330COAST GUARD SUPPORT25,23525,235 
 SUBTOTAL MOBILIZATION1,697,0751,416,982 
 
TRAINING AND RECRUITING 
340OFFICER ACQUISITION186,117186,117 
350RECRUIT TRAINING13,20613,206 
360RESERVE OFFICERS TRAINING CORPS163,683163,683 
370SPECIALIZED SKILL TRAINING947,841930,841 
 Restoration of Congressional mark[–17,000] 
380PROFESSIONAL DEVELOPMENT EDUCATION367,647369,147 
 Sea Cadets[1,500] 
390TRAINING SUPPORT254,928254,928 
400RECRUITING AND ADVERTISING206,305206,305 
410OFF-DUTY AND VOLUNTARY EDUCATION103,799103,799 
420CIVILIAN EDUCATION AND TRAINING66,06066,060 
430JUNIOR ROTC56,27656,276 
 SUBTOTAL TRAINING AND RECRUITING2,365,8622,350,362 
 
ADMIN & SRVWD ACTIVITIES 
440ADMINISTRATION1,249,4101,203,410 
 Program decrease[–13,000] 
 Restoration of Congressional mark[–33,000] 
450CIVILIAN MANPOWER AND PERSONNEL MANAGEMENT189,625189,625 
460MILITARY MANPOWER AND PERSONNEL MANAGEMENT499,904499,904 
470MEDICAL ACTIVITIES196,747196,747 
480SERVICEWIDE TRANSPORTATION165,708162,410 
 Unjustified funding for Dynamic Force Employment[–3,298] 
500PLANNING, ENGINEERING, AND PROGRAM SUPPORT519,716519,716 
510ACQUISITION, LOGISTICS, AND OVERSIGHT751,184740,184 
 Program decrease unaccounted for[–11,000] 
520INVESTIGATIVE AND SECURITY SERVICES747,519747,519 
625CLASSIFIED PROGRAMS608,670608,670 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES4,928,4834,868,185 
 
UNDISTRIBUTED 
770UNDISTRIBUTED–126,000 
 COVID-related ops/training slowdown[–77,500] 
 Foreign Currency adjustments[–48,500] 
 SUBTOTAL UNDISTRIBUTED–126,000 
 
 TOTAL OPERATION & MAINTENANCE, NAVY49,692,74248,107,745 
 
OPERATION & MAINTENANCE, MARINE CORPS 
OPERATING FORCES 
010OPERATIONAL FORCES941,143517,464 
 Deactivation of 2X companies[–1,761] 
 Insufficient justification[–10,300] 
 Transfer to OCO[–400,000] 
 Unit deactivation[–2,942] 
 Unjustified funding for Dynamic Force Employment[–8,676] 
020FIELD LOGISTICS1,277,7981,277,798 
030DEPOT MAINTENANCE206,907168,414 
 USMC-identified asset for FY21 depot maintenance workload[–38,493] 
040MARITIME PREPOSITIONING103,614103,614 
050CYBERSPACE ACTIVITIES215,974215,974 
060SUSTAINMENT, RESTORATION & MODERNIZATION938,063955,434 
 Program increase for additional facility requirements[17,371] 
070BASE OPERATING SUPPORT2,264,6802,365,680 
 Program increase[101,000] 
 SUBTOTAL OPERATING FORCES5,948,1795,604,378 
 
TRAINING AND RECRUITING 
080RECRUIT TRAINING20,75120,751 
090OFFICER ACQUISITION1,1931,193 
100SPECIALIZED SKILL TRAINING110,149110,149 
110PROFESSIONAL DEVELOPMENT EDUCATION69,50969,509 
120TRAINING SUPPORT412,613412,613 
130RECRUITING AND ADVERTISING215,464215,464 
140OFF-DUTY AND VOLUNTARY EDUCATION33,71933,719 
150JUNIOR ROTC25,78425,784 
 SUBTOTAL TRAINING AND RECRUITING889,182889,182 
 
ADMIN & SRVWD ACTIVITIES 
160SERVICEWIDE TRANSPORTATION32,00532,005 
170ADMINISTRATION399,363399,363 
215CLASSIFIED PROGRAMS59,87859,878 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES491,246491,246 
 
UNDISTRIBUTED 
230UNDISTRIBUTED–34,200 
 COVID-related ops/training slowdown[–20,800] 
 Foreign Currency adjustments[–13,400] 
 SUBTOTAL UNDISTRIBUTED–34,200 
 
 TOTAL OPERATION & MAINTENANCE, MARINE CORPS7,328,6076,950,606 
 
OPERATION & MAINTENANCE, NAVY RES 
OPERATING FORCES 
010MISSION AND OTHER FLIGHT OPERATIONS635,070632,070 
 Insufficient justification[–3,000] 
020INTERMEDIATE MAINTENANCE8,7138,713 
030AIRCRAFT DEPOT MAINTENANCE105,088105,088 
040AIRCRAFT DEPOT OPERATIONS SUPPORT398398 
050AVIATION LOGISTICS27,28427,284 
070COMBAT COMMUNICATIONS17,89417,894 
080COMBAT SUPPORT FORCES132,862132,862 
090CYBERSPACE ACTIVITIES453453 
100ENTERPRISE INFORMATION26,07326,073 
110SUSTAINMENT, RESTORATION AND MODERNIZATION48,76249,665 
 Program increase for additional facility requirements[903] 
120BASE OPERATING SUPPORT103,580103,580 
 SUBTOTAL OPERATING FORCES1,106,1771,104,080 
 
ADMIN & SRVWD ACTIVITIES 
130ADMINISTRATION1,9271,927 
140MILITARY MANPOWER AND PERSONNEL MANAGEMENT15,89515,895 
150ACQUISITION AND PROGRAM MANAGEMENT3,0473,047 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES20,86920,869 
 
UNDISTRIBUTED 
190UNDISTRIBUTED–12,700 
 COVID-related ops/training slowdown[–12,700] 
 SUBTOTAL UNDISTRIBUTED–12,700 
 
 TOTAL OPERATION & MAINTENANCE, NAVY RES1,127,0461,112,249 
 
OPERATION & MAINTENANCE, MC RESERVE 
OPERATING FORCES 
010OPERATING FORCES104,616104,616 
020DEPOT MAINTENANCE17,05317,053 
030SUSTAINMENT, RESTORATION AND MODERNIZATION41,41242,179 
 Program increase for additional facility requirements[767] 
040BASE OPERATING SUPPORT107,773107,773 
 SUBTOTAL OPERATING FORCES270,854271,621 
 
ADMIN & SRVWD ACTIVITIES 
050ADMINISTRATION13,80213,802 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES13,80213,802 
 
UNDISTRIBUTED 
70UNDISTRIBUTED–2,500 
 COVID-related ops/training slowdown[–2,500] 
 SUBTOTAL UNDISTRIBUTED–2,500 
 
 TOTAL OPERATION & MAINTENANCE, MC RESERVE284,656282,923 
 
OPERATION & MAINTENANCE, AIR FORCE 
OPERATING FORCES 
010PRIMARY COMBAT FORCES731,511733,181 
 A–10 retention[1,670] 
020COMBAT ENHANCEMENT FORCES1,275,4851,272,985 
 Unjustified personnel growth[–2,500] 
030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)1,437,0951,441,525 
 A–10 retention[12,430] 
 Insufficient justification[–8,000] 
040DEPOT PURCHASE EQUIPMENT MAINTENANCE117,375 
 A–10 retention[65,575] 
 KC–10 aircraft retention[48,400] 
 KC–135 aircraft retention[3,400] 
050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION3,241,2163,343,016 
 Program increase[101,800] 
060CYBERSPACE SUSTAINMENT235,816235,816 
070CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT1,508,3421,524,227 
 A–10 aircraft retention[15,885] 
080FLYING HOUR PROGRAM4,458,4574,564,117 
 A–10 aircraft retention[52,860] 
 KC–10 tanker divestment reversal[16,200] 
 KC–135 tanker divestment reversal[36,600] 
090BASE SUPPORT7,497,2887,468,684 
 Insufficient justification[–22,000] 
 Unjustified funding for Dynamic Force Employment[–6,604] 
100GLOBAL C3I AND EARLY WARNING849,842871,642 
 Insufficient justification[–9,000] 
 PDI: Mission Partner Environment implementation[30,800] 
110OTHER COMBAT OPS SPT PROGRAMS1,067,055868,476 
 Program decrease unaccounted for[–3,000] 
 Realignment from Base to OCO[–195,579] 
120CYBERSPACE ACTIVITIES698,579698,579 
150SPACE CONTROL SYSTEMS34,19434,194 
160US NORTHCOM/NORAD204,268204,268 
170US STRATCOM526,809526,809 
180US CYBERCOM314,524314,524 
190US CENTCOM186,116186,116 
200US SOCOM9,8819,881 
210US TRANSCOM1,0461,046 
230USSPACECOM249,022249,022 
235CLASSIFIED PROGRAMS1,289,3391,289,339 
 SUBTOTAL OPERATING FORCES25,815,88525,954,822 
 
MOBILIZATION 
240AIRLIFT OPERATIONS1,350,0311,150,031 
 Realignment from Base to OCO[–200,000] 
250MOBILIZATION PREPAREDNESS647,168647,168 
 SUBTOTAL MOBILIZATION1,997,1991,797,199 
 
TRAINING AND RECRUITING 
260OFFICER ACQUISITION142,548142,548 
270RECRUIT TRAINING25,72025,720 
280RESERVE OFFICERS TRAINING CORPS (ROTC)128,295128,295 
290SPECIALIZED SKILL TRAINING417,335417,335 
300FLIGHT TRAINING615,033615,033 
310PROFESSIONAL DEVELOPMENT EDUCATION298,795298,795 
320TRAINING SUPPORT85,84485,844 
330RECRUITING AND ADVERTISING155,065155,065 
340EXAMINING4,4744,474 
350OFF-DUTY AND VOLUNTARY EDUCATION219,349219,349 
360CIVILIAN EDUCATION AND TRAINING361,570358,570 
 Insufficient justification[–3,000] 
370JUNIOR ROTC72,12672,126 
 SUBTOTAL TRAINING AND RECRUITING2,526,1542,523,154 
 
ADMIN & SRVWD ACTIVITIES 
380LOGISTICS OPERATIONS672,426672,426 
390TECHNICAL SUPPORT ACTIVITIES145,130145,130 
400ADMINISTRATION851,251829,251 
 Program decrease[–22,000] 
410SERVICEWIDE COMMUNICATIONS28,55428,554 
420OTHER SERVICEWIDE ACTIVITIES1,188,4141,183,814 
 Program decrease[–4,600] 
430CIVIL AIR PATROL28,77243,205 
 Program increase[14,433] 
450INTERNATIONAL SUPPORT158,803158,803 
455CLASSIFIED PROGRAMS1,338,0091,338,009 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES4,411,3594,399,192 
 
UNDISTRIBUTED 
550UNDISTRIBUTED–225,800 
 COVID-related ops/training slowdown[–110,600] 
 COVID-related throughput carryover adjustment[–75,800] 
 Foreign Currency adjustments[–39,400] 
 SUBTOTAL UNDISTRIBUTED–225,800 
 
 TOTAL OPERATION & MAINTENANCE, AIR FORCE34,750,59734,448,567 
 
OPERATION & MAINTENANCE, SPACE FORCE 
OPERATING FORCES 
020GLOBAL C3I & EARLY WARNING276,109276,109 
030SPACE LAUNCH OPERATIONS177,056177,056 
040SPACE OPERATIONS475,338475,338 
050EDUCATION & TRAINING18,66018,660 
060SPECIAL PROGRAMS137,315137,315 
070DEPOT MAINTENANCE250,324250,324 
080CONTRACTOR LOGISTICS & SYSTEM SUPPORT1,063,9691,063,969 
 SUBTOTAL OPERATING FORCES2,398,7712,398,771 
 
ADMINISTRATION AND SERVICE WIDE ACTIVITIES 
090ADMINISTRATION132,523123,523 
 Unjustified growth[–9,000] 
 SUBTOTAL ADMINISTRATION AND SERVICE WIDE ACTIVITIES132,523123,523 
 
UNDISTRIBUTED 
110UNDISTRIBUTED–8,000 
 COVID-related ops/training slowdown[–8,000] 
 SUBTOTAL UNDISTRIBUTED–8,000 
 
 TOTAL OPERATION & MAINTENANCE, SPACE FORCE2,531,2942,514,294 
 
OPERATION & MAINTENANCE, AF RESERVE 
OPERATING FORCES 
010PRIMARY COMBAT FORCES1,782,0161,767,016 
 Insufficient justification[–15,000] 
020MISSION SUPPORT OPERATIONS215,209214,209 
 Insufficient justification[–1,000] 
030DEPOT PURCHASE EQUIPMENT MAINTENANCE453,896453,896 
040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION103,414107,614 
 Program increase for additional facility requirements[4,200] 
050CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT224,977224,977 
060BASE SUPPORT452,468452,468 
070CYBERSPACE ACTIVITIES2,2592,259 
 SUBTOTAL OPERATING FORCES3,234,2393,222,439 
 
ADMINISTRATION AND SERVICEWIDE ACTIVITIES 
080ADMINISTRATION74,25874,258 
090RECRUITING AND ADVERTISING23,12123,121 
100MILITARY MANPOWER AND PERS MGMT (ARPC)12,00612,006 
110OTHER PERS SUPPORT (DISABILITY COMP)6,1656,165 
120AUDIOVISUAL495495 
 SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES116,045116,045 
 
UNDISTRIBUTED 
130UNDISTRIBUTED–30,300 
 COVID-related ops/training slowdown[–30,300] 
 SUBTOTAL UNDISTRIBUTED–30,300 
 
 TOTAL OPERATION & MAINTENANCE, AF RESERVE3,350,2843,308,184 
 
OPERATION & MAINTENANCE, ANG 
OPERATING FORCES 
010AIRCRAFT OPERATIONS2,476,2052,476,205 
020MISSION SUPPORT OPERATIONS611,325611,325 
030DEPOT PURCHASE EQUIPMENT MAINTENANCE1,138,9191,138,919 
040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION323,605362,505 
 Installation recovery[30,000] 
 Program increase for additional facility requirements[8,900] 
050CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT1,100,8281,100,828 
060BASE SUPPORT962,438962,438 
070CYBERSPACE SUSTAINMENT27,02827,028 
080CYBERSPACE ACTIVITIES16,38016,380 
 SUBTOTAL OPERATING FORCES6,656,7286,695,628 
 
ADMINISTRATION AND SERVICE-WIDE ACTIVITIES 
090ADMINISTRATION48,21848,218 
100RECRUITING AND ADVERTISING48,69645,696 
 Insufficient justification[–3,000] 
 SUBTOTAL ADMINISTRATION AND SERVICE-WIDE ACTIVITIES96,91493,914 
 
UNDISTRIBUTED 
110UNDISTRIBUTED–44,300 
 COVID-related ops/training slowdown[–44,300] 
 SUBTOTAL UNDISTRIBUTED–44,300 
 
 TOTAL OPERATION & MAINTENANCE, ANG6,753,6426,745,242 
 
OPERATION AND MAINTENANCE, DEFENSE-WIDE 
OPERATING FORCES 
010JOINT CHIEFS OF STAFF439,111424,111 
 Insufficient justification[–15,000] 
020JOINT CHIEFS OF STAFF—CE2T2535,728535,728 
030JOINT CHIEFS OF STAFF—CYBER24,72824,728 
040SPECIAL OPERATIONS COMMAND COMBAT DEVELOPMENT ACTIVITIES1,069,9711,072,931 
 SOCOM Syria exfiltration reconsitution[2,960] 
050SPECIAL OPERATIONS COMMAND CYBERSPACE ACTIVITIES9,8009,800 
060SPECIAL OPERATIONS COMMAND INTELLIGENCE561,907555,907 
 DOMEX insufficient budget justification[–6,000] 
070SPECIAL OPERATIONS COMMAND MAINTENANCE685,097705,814 
 Program increase[22,000] 
 Unjustified DCS growth[–1,283] 
080SPECIAL OPERATIONS COMMAND MANAGEMENT/OPERATIONAL HEADQUARTERS158,971158,971 
090SPECIAL OPERATIONS COMMAND OPERATIONAL SUPPORT1,062,7481,062,748 
100SPECIAL OPERATIONS COMMAND THEATER FORCES2,598,3852,583,952 
 Flying hours program excess to need[–12,400] 
 Overestimation of civilian personnel costs[–2,033] 
 SUBTOTAL OPERATING FORCES7,146,4467,134,690 
 
TRAINING AND RECRUITING 
120DEFENSE ACQUISITION UNIVERSITY162,963162,963 
130JOINT CHIEFS OF STAFF95,68495,684 
140PROFESSIONAL DEVELOPMENT EDUCATION33,30133,301 
 SUBTOTAL TRAINING AND RECRUITING291,948291,948 
 
ADMIN & SRVWIDE ACTIVITIES 
160CIVIL MILITARY PROGRAMS147,993179,878 
 Innovative Readiness Training[16,885] 
 Program increase—STARBASE[15,000] 
180DEFENSE CONTRACT AUDIT AGENCY604,835623,835 
 Program increase—DWR reductions funding restoration[19,000] 
190DEFENSE CONTRACT AUDIT AGENCY—CYBER3,2823,282 
210DEFENSE CONTRACT MANAGEMENT AGENCY1,370,6811,412,681 
 Restoration of DWR reductions[42,000] 
220DEFENSE CONTRACT MANAGEMENT AGENCY—CYBER22,53222,532 
230DEFENSE COUNTERINTELLIGENCE AND SECURITY AGENCY949,008949,008 
250DEFENSE COUNTERINTELLIGENCE AND SECURITY AGENCY—CYBER9,5779,577 
260DEFENSE HUMAN RESOURCES ACTIVITY799,952800,356 
 Defense Flagship Language and Project Global Officer program increase[13,404] 
 Insufficient justification[–13,000] 
270DEFENSE HUMAN RESOURCES ACTIVITY—CYBER20,80620,806 
280DEFENSE INFORMATION SYSTEMS AGENCY1,883,1901,853,190 
 JAIC insufficient justification[–30,000] 
290DEFENSE INFORMATION SYSTEMS AGENCY—CYBER582,639577,939 
 JRSS SIPR funding[–4,700] 
330DEFENSE LEGAL SERVICES AGENCY37,63737,637 
340DEFENSE LOGISTICS AGENCY382,084415,584 
 Maternity Uniform Pilot Program[10,000] 
 Program increase—homeless blankets program[3,500] 
 Program increase—PTAP[20,000] 
350DEFENSE MEDIA ACTIVITY196,997205,997 
 Stars and Stripes[9,000] 
360DEFENSE PERSONNEL ACCOUNTING AGENCY129,225129,225 
370DEFENSE SECURITY COOPERATION AGENCY598,559588,559 
 Unjustified growth for Institute for Security Governance[–10,000] 
400DEFENSE TECHNOLOGY SECURITY ADMINISTRATION38,43238,432 
410DEFENSE THREAT REDUCTION AGENCY591,780591,780 
430DEFENSE THREAT REDUCTION AGENCY—CYBER24,63524,635 
440DEPARTMENT OF DEFENSE EDUCATION ACTIVITY2,941,4293,011,429 
 Impact Aid[50,000] 
 Impact Aid for children with disabilities[20,000] 
450MISSILE DEFENSE AGENCY505,858505,858 
480OFFICE OF ECONOMIC ADJUSTMENT40,272134,272 
 Defense Community Infrastructure Program[50,000] 
 Guam Public Health Laboratory[19,000] 
 Military Aircraft Noise Mitigation[5,000] 
 Restoration of DWR reduction[20,000] 
490OFFICE OF THE SECRETARY OF DEFENSE1,540,4461,588,696 
 Additional FTEs, Office of the Deputy Assistant Secretary for Environment[2,000] 
 Bien Hoa dioxin cleanup[15,000] 
 CDC PFAS health assessment[15,000] 
 Cooperative program for Vietnam personnel MIA[2,000] 
 DOD Congressional reports process modernization[1,000] 
 FY20 NDAA Sec. 575 interstate spousal licensing[2,750] 
 JASON scientific advisory group[3,000] 
 National Security Commission on Artificial Intelligence (NSCAI)[2,500] 
 Pilot program for cyber cooperation[2,500] 
 Program increase—Readiness and Environmental Protection Initiative[25,000] 
 Unjustified growth[–22,500] 
500OFFICE OF THE SECRETARY OF DEFENSE—CYBER51,63051,630 
510SPACE DEVELOPMENT AGENCY48,16636,166 
 Reduction for studies[–7,000] 
 Unjustified growth[–5,000] 
530WASHINGTON HEADQUARTERS SERVICES340,291333,291 
 Insufficient justification[–7,000] 
535CLASSIFIED PROGRAMS17,348,74917,348,749 
 SUBTOTAL ADMIN & SRVWIDE ACTIVITIES31,210,68531,495,024 
 
UNDISTRIBUTED 
600UNDISTRIBUTED–248,500 
 COVID-related ops/training slowdown[–229,800] 
 Foreign Currency adjustments[–18,700] 
 SUBTOTAL UNDISTRIBUTED–248,500 
 
 TOTAL OPERATION AND MAINTENANCE, DEFENSE-WIDE38,649,07938,673,162 
 
US COURT OF APPEALS FOR ARMED FORCES, DEF 
ADMINISTRATION AND ASSOCIATED ACTIVITIES 
010US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE15,21115,211 
 SUBTOTAL ADMINISTRATION AND ASSOCIATED ACTIVITIES15,21115,211 
 
 TOTAL US COURT OF APPEALS FOR ARMED FORCES, DEF15,21115,211 
 
DOD ACQUISITION WORKFORCE DEVELOPMENT FUND 
ACQUISITION WORKFORCE DEVELOPMENT 
010ACQ WORKFORCE DEV FD58,181108,181 
 DWR restore OSD-level acquisition workforce activities[50,000] 
 SUBTOTAL ACQUISITION WORKFORCE DEVELOPMENT58,181108,181 
 
 TOTAL DOD ACQUISITION WORKFORCE DEVELOPMENT FUND58,181108,181 
 
OVERSEAS HUMANITARIAN, DISASTER, AND CIVIC AID 
HUMANITARIAN ASSISTANCE 
010OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID109,900109,900 
 SUBTOTAL HUMANITARIAN ASSISTANCE109,900109,900 
 
 TOTAL OVERSEAS HUMANITARIAN, DISASTER, AND CIVIC AID109,900109,900 
 
COOPERATIVE THREAT REDUCTION ACCOUNT 
COOPERATIVE THREAT REDUCTION 
010COOPERATIVE THREAT REDUCTION238,490360,190 
 Restoration of funding[121,700] 
 SUBTOTAL COOPERATIVE THREAT REDUCTION238,490360,190 
 
 TOTAL COOPERATIVE THREAT REDUCTION ACCOUNT238,490360,190 
 
ENVIRONMENTAL RESTORATION 
DEPARTMENT OF THE ARMY 
050ENVIRONMENTAL RESTORATION, ARMY207,518207,518 
 SUBTOTAL DEPARTMENT OF THE ARMY207,518207,518 
 
DEPARTMENT OF THE NAVY 
060ENVIRONMENTAL RESTORATION, NAVY335,932335,932 
 SUBTOTAL DEPARTMENT OF THE NAVY335,932335,932 
 
DEPARTMENT OF THE AIR FORCE 
070ENVIRONMENTAL RESTORATION, AIR FORCE303,926303,926 
 SUBTOTAL DEPARTMENT OF THE AIR FORCE303,926303,926 
 
DEFENSE-WIDE 
080ENVIRONMENTAL RESTORATION, DEFENSE9,1059,105 
 SUBTOTAL DEFENSE-WIDE9,1059,105 
 
DEFENSE-WIDE 
090ENVIRONMENTAL RESTORATION FORMERLY USED SITES216,587216,587 
 SUBTOTAL DEFENSE-WIDE216,587216,587 
 
 TOTAL ENVIRONMENTAL RESTORATION1,073,0681,073,068 
 
 TOTAL OPERATION & MAINTENANCE196,630,496192,436,494 
UNDISTRIBUTED 
010UNDISTRIBUTED–1,711,780 
 Excessive standard price for fuel[–1,711,780] 
 SUBTOTAL UNDISTRIBUTED–1,711,780 
 
 TOTAL UNDISTRIBUTED–1,711,780 
4302.Operation and maintenance for overseas contingency operations 
 
 
SEC. 4302. OPERATION AND MAINTENANCE FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
LineItemFY 2021 RequestConference Authorized 
 
OPERATION & MAINTENANCE, ARMY 
OPERATING FORCES 
010MANEUVER UNITS4,114,0013,862,628 
 Drawdown from Operation Freedom's Sentinel[–89,500] 
 Unjustified funding for Dynamic Force Employment[–161,873] 
030ECHELONS ABOVE BRIGADE32,81132,811 
040THEATER LEVEL ASSETS2,542,7602,052,760 
 Drawdown from Operation Freedom's Sentinel[–480,000] 
 Unjustified growth[–10,000] 
050LAND FORCES OPERATIONS SUPPORT162,557112,557 
 Drawdown from Operation Freedom's Sentinel[–50,000] 
060AVIATION ASSETS204,396179,572 
 Drawdown from Operation Freedom's Sentinel[–24,824] 
070FORCE READINESS OPERATIONS SUPPORT5,716,7344,136,734 
 Drawdown from Operation Freedom's Sentinel[–1,500,000] 
 Unjustified growth[–80,000] 
080LAND FORCES SYSTEMS READINESS180,04880,048 
 Drawdown from Operation Freedom's Sentinel[–100,000] 
090LAND FORCES DEPOT MAINTENANCE81,12581,125 
100BASE OPERATIONS SUPPORT219,029187,029 
 Drawdown from Operation Freedom's Sentinel[–32,000] 
110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION301,017260,017 
 Drawdown from Operation Freedom's Sentinel[–41,000] 
130ADDITIONAL ACTIVITIES966,649782,649 
 Drawdown from Operation Freedom's Sentinel[–184,000] 
140COMMANDER'S EMERGENCY RESPONSE PROGRAM2,5002,000 
 Excess to need[–500] 
150RESET403,7961,003,796 
 Retrograde from Operation Freedom's Sentinel[600,000] 
160US AFRICA COMMAND100,422100,422 
170US EUROPEAN COMMAND120,043120,043 
200CYBERSPACE ACTIVITIES—CYBERSPACE OPERATIONS98,46198,461 
210CYBERSPACE ACTIVITIES—CYBERSECURITY21,25621,256 
 SUBTOTAL OPERATING FORCES15,267,60513,113,908 
 
MOBILIZATION 
230ARMY PREPOSITIONED STOCKS103,052103,052 
 SUBTOTAL MOBILIZATION103,052103,052 
 
TRAINING AND RECRUITING 
290SPECIALIZED SKILL TRAINING89,94389,943 
320TRAINING SUPPORT2,5502,550 
 SUBTOTAL TRAINING AND RECRUITING92,49392,493 
 
ADMIN & SRVWIDE ACTIVITIES 
390SERVICEWIDE TRANSPORTATION521,090921,090 
 Retrograde from Operation Freedom's Sentinel[400,000] 
400CENTRAL SUPPLY ACTIVITIES43,89743,897 
410LOGISTIC SUPPORT ACTIVITIES68,42368,423 
420AMMUNITION MANAGEMENT29,16229,162 
440SERVICEWIDE COMMUNICATIONS11,44711,447 
470OTHER SERVICE SUPPORT5,8395,839 
490REAL ESTATE MANAGEMENT48,78248,782 
510INTERNATIONAL MILITARY HEADQUARTERS50,00050,000 
565CLASSIFIED PROGRAMS895,964895,964 
 SUBTOTAL ADMIN & SRVWIDE ACTIVITIES1,674,6042,074,604 
 
 TOTAL OPERATION & MAINTENANCE, ARMY17,137,75415,384,057 
 
OPERATION & MAINTENANCE, ARMY RES 
OPERATING FORCES 
020ECHELONS ABOVE BRIGADE17,19317,193 
060FORCE READINESS OPERATIONS SUPPORT440440 
090BASE OPERATIONS SUPPORT15,76615,766 
 SUBTOTAL OPERATING FORCES33,39933,399 
 
 TOTAL OPERATION & MAINTENANCE, ARMY RES33,39933,399 
 
OPERATION & MAINTENANCE, ARNG 
OPERATING FORCES 
010MANEUVER UNITS25,74625,746 
020MODULAR SUPPORT BRIGADES4040 
030ECHELONS ABOVE BRIGADE983983 
040THEATER LEVEL ASSETS2222 
060AVIATION ASSETS20,62420,624 
070FORCE READINESS OPERATIONS SUPPORT7,9147,914 
100BASE OPERATIONS SUPPORT24,41724,417 
 SUBTOTAL OPERATING FORCES79,74679,746 
 
ADMIN & SRVWD ACTIVITIES 
170SERVICEWIDE COMMUNICATIONS4646 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES4646 
 
 TOTAL OPERATION & MAINTENANCE, ARNG79,79279,792 
 
AFGHANISTAN SECURITY FORCES FUND 
AFGHAN NATIONAL ARMY 
010SUSTAINMENT1,065,9321,065,932 
020INFRASTRUCTURE64,50164,501 
030EQUIPMENT AND TRANSPORTATION47,85447,854 
040TRAINING AND OPERATIONS56,78056,780 
 SUBTOTAL AFGHAN NATIONAL ARMY1,235,0671,235,067 
 
AFGHAN NATIONAL POLICE 
050SUSTAINMENT434,500434,500 
060INFRASTRUCTURE448448 
070EQUIPMENT AND TRANSPORTATION108,231108,231 
080TRAINING AND OPERATIONS58,99358,993 
 SUBTOTAL AFGHAN NATIONAL POLICE602,172602,172 
 
AFGHAN AIR FORCE 
090SUSTAINMENT534,102534,102 
100INFRASTRUCTURE9,5329,532 
110EQUIPMENT AND TRANSPORTATION58,48758,487 
120TRAINING AND OPERATIONS233,803233,803 
 SUBTOTAL AFGHAN AIR FORCE835,924835,924 
 
AFGHAN SPECIAL SECURITY FORCES 
UNDISTRIBUTED 
130SUSTAINMENT680,024680,024 
140INFRASTRUCTURE2,5322,532 
150EQUIPMENT AND TRANSPORTATION486,808486,808 
160TRAINING AND OPERATIONS173,085173,085 
 SUBTOTAL AFGHAN SPECIAL SECURITY FORCES1,342,4491,342,449 
 
 TOTAL AFGHANISTAN SECURITY FORCES FUND4,015,6124,015,612 
 
COUNTER ISIS TRAIN AND EQUIP FUND (CTEF) 
COUNTER ISIS TRAIN AND EQUIP FUND (CTEF) 
010IRAQ645,000322,500 
 Transfer for 10 USC 333 Iraq security cooperation activities[–322,500] 
020SYRIA200,000200,000 
 SUBTOTAL COUNTER ISIS TRAIN AND EQUIP FUND (CTEF)845,000522,500 
 
 TOTAL COUNTER ISIS TRAIN AND EQUIP FUND (CTEF)845,000522,500 
 
OPERATION & MAINTENANCE, NAVY 
OPERATING FORCES 
010MISSION AND OTHER FLIGHT OPERATIONS382,062682,062 
 Transfer from base[300,000] 
030AVIATION TECHNICAL DATA & ENGINEERING SERVICES832832 
040AIR OPERATIONS AND SAFETY SUPPORT17,84017,840 
050AIR SYSTEMS SUPPORT210,692210,692 
060AIRCRAFT DEPOT MAINTENANCE170,580170,580 
070AIRCRAFT DEPOT OPERATIONS SUPPORT5,8545,854 
080AVIATION LOGISTICS33,70733,707 
090MISSION AND OTHER SHIP OPERATIONS5,817,6965,717,696 
 Insufficient justification[–100,000] 
100SHIP OPERATIONS SUPPORT & TRAINING20,74120,741 
110SHIP DEPOT MAINTENANCE2,072,4702,072,470 
130COMBAT COMMUNICATIONS AND ELECTRONIC WARFARE59,25459,254 
140SPACE SYSTEMS AND SURVEILLANCE18,00018,000 
150WARFARE TACTICS17,32417,324 
160OPERATIONAL METEOROLOGY AND OCEANOGRAPHY22,58122,581 
170COMBAT SUPPORT FORCES772,4411,312,441 
 Insufficient justification[–10,000] 
 Transfer from base[550,000] 
180EQUIPMENT MAINTENANCE AND DEPOT OPERATIONS SUPPORT5,7885,788 
200COMBATANT COMMANDERS DIRECT MISSION SUPPORT24,80024,800 
220CYBERSPACE ACTIVITIES369369 
240WEAPONS MAINTENANCE567,247567,247 
250OTHER WEAPON SYSTEMS SUPPORT12,57112,571 
270SUSTAINMENT, RESTORATION AND MODERNIZATION70,04170,041 
280BASE OPERATING SUPPORT218,792218,792 
 SUBTOTAL OPERATING FORCES10,521,68211,261,682 
 
MOBILIZATION 
320EXPEDITIONARY HEALTH SERVICES SYSTEMS22,58922,589 
 SUBTOTAL MOBILIZATION22,58922,589 
 
TRAINING AND RECRUITING 
370SPECIALIZED SKILL TRAINING53,20453,204 
 SUBTOTAL TRAINING AND RECRUITING53,20453,204 
 
ADMIN & SRVWD ACTIVITIES 
440ADMINISTRATION9,9839,983 
460MILITARY MANPOWER AND PERSONNEL MANAGEMENT7,8057,805 
480SERVICEWIDE TRANSPORTATION72,09772,097 
510ACQUISITION, LOGISTICS, AND OVERSIGHT11,35411,354 
520INVESTIGATIVE AND SECURITY SERVICES1,5911,591 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES102,830102,830 
 
 TOTAL OPERATION & MAINTENANCE, NAVY10,700,30511,440,305 
 
OPERATION & MAINTENANCE, MARINE CORPS 
OPERATING FORCES 
010OPERATIONAL FORCES727,9891,127,989 
 Transfer from base[400,000] 
020FIELD LOGISTICS195,001195,001 
030DEPOT MAINTENANCE55,18355,183 
050CYBERSPACE ACTIVITIES10,00010,000 
070BASE OPERATING SUPPORT24,56924,569 
 SUBTOTAL OPERATING FORCES1,012,7421,412,742 
 
TRAINING AND RECRUITING 
120TRAINING SUPPORT28,45828,458 
 SUBTOTAL TRAINING AND RECRUITING28,45828,458 
 
ADMIN & SRVWD ACTIVITIES 
160SERVICEWIDE TRANSPORTATION61,40061,400 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES61,40061,400 
 
 TOTAL OPERATION & MAINTENANCE, MARINE CORPS1,102,6001,502,600 
 
OPERATION & MAINTENANCE, NAVY RES 
OPERATING FORCES 
020INTERMEDIATE MAINTENANCE522522 
030AIRCRAFT DEPOT MAINTENANCE11,86111,861 
080COMBAT SUPPORT FORCES9,1099,109 
 SUBTOTAL OPERATING FORCES21,49221,492 
 
 TOTAL OPERATION & MAINTENANCE, NAVY RES21,49221,492 
 
OPERATION & MAINTENANCE, MC RESERVE 
OPERATING FORCES 
010OPERATING FORCES7,6277,627 
040BASE OPERATING SUPPORT1,0801,080 
 SUBTOTAL OPERATING FORCES8,7078,707 
 
 TOTAL OPERATION & MAINTENANCE, MC RESERVE8,7078,707 
 
OPERATION & MAINTENANCE, AIR FORCE 
OPERATING FORCES 
010PRIMARY COMBAT FORCES125,551125,551 
020COMBAT ENHANCEMENT FORCES916,538978,538 
 MQ–9 government owned-contractor operated combat line operations in U.S. Central Command[62,000] 
030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)93,97093,970 
040DEPOT PURCHASE EQUIPMENT MAINTENANCE3,528,0593,528,059 
050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION147,264147,264 
060CYBERSPACE SUSTAINMENT10,84210,842 
070CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT7,187,1007,187,100 
080FLYING HOUR PROGRAM2,031,5482,031,548 
090BASE SUPPORT1,540,4441,480,444 
 Program decrease[–60,000] 
100GLOBAL C3I AND EARLY WARNING13,70913,709 
110OTHER COMBAT OPS SPT PROGRAMS345,800549,379 
 Department requested transfer from SAG 44A[28,000] 
 Insufficient justification[–20,000] 
 Realignment from Base to OCO[195,579] 
120CYBERSPACE ACTIVITIES17,93617,936 
130TACTICAL INTEL AND OTHER SPECIAL ACTIVITIES36,82036,820 
140LAUNCH FACILITIES7070 
150SPACE CONTROL SYSTEMS1,4501,450 
160US NORTHCOM/NORAD725725 
170US STRATCOM856856 
180US CYBERCOM35,18935,189 
190US CENTCOM126,934171,134 
 Department requested transfer from line 42G[44,200] 
 SUBTOTAL OPERATING FORCES16,160,80516,410,584 
 
MOBILIZATION 
240AIRLIFT OPERATIONS1,271,4391,471,439 
 Realignment from Base to OCO[200,000] 
250MOBILIZATION PREPAREDNESS120,866120,866 
 SUBTOTAL MOBILIZATION1,392,3051,592,305 
 
TRAINING AND RECRUITING 
260OFFICER ACQUISITION200200 
270RECRUIT TRAINING352352 
290SPECIALIZED SKILL TRAINING27,01027,010 
300FLIGHT TRAINING844844 
310PROFESSIONAL DEVELOPMENT EDUCATION1,1991,199 
320TRAINING SUPPORT1,3201,320 
 SUBTOTAL TRAINING AND RECRUITING30,92530,925 
 
ADMIN & SRVWD ACTIVITIES 
380LOGISTICS OPERATIONS164,701164,701 
390TECHNICAL SUPPORT ACTIVITIES11,78211,782 
400ADMINISTRATION3,8863,886 
410SERVICEWIDE COMMUNICATIONS355355 
420OTHER SERVICEWIDE ACTIVITIES100,83156,631 
 Department requested transfer to line 15F[–44,200] 
450INTERNATIONAL SUPPORT29,9281,928 
 Department requested transfer to line 12C[–28,000] 
455CLASSIFIED PROGRAMS34,50234,502 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES345,985273,785 
 
 TOTAL OPERATION & MAINTENANCE, AIR FORCE17,930,02018,307,599 
 
OPERATION & MAINTENANCE, SPACE FORCE 
OPERATING FORCES 
020GLOBAL C3I & EARLY WARNING227227 
030SPACE LAUNCH OPERATIONS321321 
040SPACE OPERATIONS15,13515,135 
070DEPOT MAINTENANCE18,26818,268 
080CONTRACTOR LOGISTICS & SYSTEM SUPPORT43,16443,164 
 SUBTOTAL OPERATING FORCES77,11577,115 
 
 TOTAL OPERATION & MAINTENANCE, SPACE FORCE77,11577,115 
 
OPERATION & MAINTENANCE, AF RESERVE 
OPERATING FORCES 
030DEPOT PURCHASE EQUIPMENT MAINTENANCE24,40824,408 
060BASE SUPPORT5,6825,682 
 SUBTOTAL OPERATING FORCES30,09030,090 
 
 TOTAL OPERATION & MAINTENANCE, AF RESERVE30,09030,090 
 
OPERATION & MAINTENANCE, ANG 
OPERATING FORCES 
020MISSION SUPPORT OPERATIONS3,7393,739 
030DEPOT PURCHASE EQUIPMENT MAINTENANCE61,86261,862 
050CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT97,10897,108 
060BASE SUPPORT12,93312,933 
 SUBTOTAL OPERATING FORCES175,642175,642 
 
 TOTAL OPERATION & MAINTENANCE, ANG175,642175,642 
 
OPERATION AND MAINTENANCE, DEFENSE-WIDE 
OPERATING FORCES 
010JOINT CHIEFS OF STAFF3,7993,799 
020JOINT CHIEFS OF STAFF—CE2T26,6346,634 
040SPECIAL OPERATIONS COMMAND COMBAT DEVELOPMENT ACTIVITIES898,024898,024 
060SPECIAL OPERATIONS COMMAND INTELLIGENCE1,244,5531,243,618 
 Program decrease[–935] 
070SPECIAL OPERATIONS COMMAND MAINTENANCE354,951354,951 
090SPECIAL OPERATIONS COMMAND OPERATIONAL SUPPORT104,535104,535 
100SPECIAL OPERATIONS COMMAND THEATER FORCES757,744752,744 
 Unjustified growth[–5,000] 
 SUBTOTAL OPERATING FORCES3,370,2403,364,305 
 
ADMIN & SRVWIDE ACTIVITIES 
180DEFENSE CONTRACT AUDIT AGENCY1,2471,247 
210DEFENSE CONTRACT MANAGEMENT AGENCY21,72321,723 
280DEFENSE INFORMATION SYSTEMS AGENCY56,25656,256 
290DEFENSE INFORMATION SYSTEMS AGENCY—CYBER3,5243,524 
330DEFENSE LEGAL SERVICES AGENCY156,373156,373 
350DEFENSE MEDIA ACTIVITY3,5559,555 
 Stars and Stripes[6,000] 
370DEFENSE SECURITY COOPERATION AGENCY1,557,7631,630,263 
 Transfer from CTEF for 10 USC 333 Iraq security cooperation activities[322,500] 
 Transfer to Ukraine Security Assistance[–250,000] 
410DEFENSE THREAT REDUCTION AGENCY297,486297,486 
490OFFICE OF THE SECRETARY OF DEFENSE16,98416,984 
530WASHINGTON HEADQUARTERS SERVICES1,9971,997 
535CLASSIFIED PROGRAMS535,106535,106 
 SUBTOTAL ADMIN & SRVWIDE ACTIVITIES2,652,0142,730,514 
 
 TOTAL OPERATION AND MAINTENANCE, DEFENSE-WIDE6,022,2546,094,819 
 
UKRAINE SECURITY ASSISTANCE 
UKRAINE SECURITY ASSISTANCE 
010UKRAINE SECURITY ASSISTANCE INITIATIVE250,000 
 Transfer from Defense Security Cooperation Agency[250,000] 
 SUBTOTAL UKRAINE SECURITY ASSISTANCE250,000 
 
 TOTAL UKRAINE SECURITY ASSISTANCE250,000 
 
 TOTAL OPERATION & MAINTENANCE58,179,78257,943,729 
 XLIVMILITARY PERSONNEL 
 
Sec. 4401. Military personnel. 
Sec. 4402. Military personnel for overseas contingency operations. 
4401.Military personnel 
 
 
SEC. 4401. MILITARY PERSONNEL(In Thousands of Dollars) 
ItemFY 2021 RequestConference Authorized 
 
Military Personnel Appropriations150,524,104149,185,852 
Historical unobligated balances–1,168,452 
Foreign currency adjustments–169,800 
Medicare-Eligible Retiree Health Fund Contributions8,372,7418,372,741 
4402.Military personnel for overseas contingency operations 
 
 
SEC. 4402. MILITARY PERSONNEL FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
ItemFY 2021 RequestConference Authorized 
 
Military Personnel Appropriations4,602,5934,602,593 
 XLVOTHER AUTHORIZATIONS 
 
Sec. 4501. Other authorizations. 
Sec. 4502. Other authorizations for overseas contingency operations. 
4501.Other authorizations 
 
 
SEC. 4501. OTHER AUTHORIZATIONS(In Thousands of Dollars) 
Program TitleFY 2021 RequestConference Authorized 
 
WORKING CAPITAL FUND, ARMY 
ARMY ARSENALS INITIATIVE32,55132,551 
ARMY SUPPLY MANAGEMENT24,16624,166 
 TOTAL WORKING CAPITAL FUND, ARMY56,71756,717 
 
WORKING CAPITAL FUND, AIR FORCE 
WORKING CAPITAL FUND 
WORKING CAPITAL FUND95,71295,712 
 TOTAL WORKING CAPITAL FUND, AIR FORCE95,71295,712 
 
WORKING CAPITAL FUND, DEFENSE-WIDE 
WORKING CAPITAL FUND SUPPORT 
WORKING CAPITAL FUND SUPPORT49,82149,821 
 TOTAL WORKING CAPITAL FUND, DEFENSE-WIDE49,82149,821 
 
WORKING CAPITAL FUND, DECA 
WORKING CAPITAL FUND SUPPORT1,146,6601,146,660 
 TOTAL WORKING CAPITAL FUND, DECA1,146,6601,146,660 
 
NATIONAL DEFENSE SEALIFT FUND 
SEALIFT RECAPITALIZATION120,000 
 Transfer from OMN–300 for acquisition of four used sealift vessels[120,000] 
SHIP PREPOSITIONING AND SURGE314,193 
 Transfer from OMN–290[314,193] 
 TOTAL NATIONAL DEFENSE SEALIFT FUND434,193 
 
CHEM AGENTS & MUNITIONS DESTRUCTION 
CHEM DEMILITARIZATION—O&M106,691106,691 
CHEM DEMILITARIZATION—RDT&E782,193782,193 
CHEM DEMILITARIZATION—PROC616616 
 TOTAL CHEM AGENTS & MUNITIONS DESTRUCTION889,500889,500 
 
DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF 
COUNTER-NARCOTICS SUPPORT546,203562,003 
 PDI: Joint Interagency Task Force—West Project 3309[13,000] 
 PDI: Joint Interagency Task Force—West Project 9202[2,800] 
DRUG DEMAND REDUCTION PROGRAM123,704123,704 
NATIONAL GUARD COUNTER-DRUG PROGRAM94,21194,211 
NATIONAL GUARD COUNTER-DRUG SCHOOLS5,5115,511 
 TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF769,629785,429 
 
OFFICE OF THE INSPECTOR GENERAL 
OFFICE OF THE INSPECTOR GENERAL368,279368,279 
OFFICE OF THE INSPECTOR GENERAL—CYBER 
OFFICE OF THE INSPECTOR GENERAL—CYBER1,2041,204 
OFFICE OF THE INSPECTOR GENERAL—RDTE1,0981,098 
OFFICE OF THE INSPECTOR GENERAL—PROCUREMENT858858 
 TOTAL OFFICE OF THE INSPECTOR GENERAL371,439371,439 
 
DEFENSE HEALTH PROGRAM 
IN-HOUSE CARE9,560,5649,271,064 
 Equipment purchases excess growth[–29,500] 
 Medical reform implementation—excess funding to replace military medical end strength[–296,000] 
 Reverse DWR savings from downsizing MTFs[36,000] 
PRIVATE SECTOR CARE15,841,88715,826,887 
 Program decrease[–15,000] 
CONSOLIDATED HEALTH SUPPORT1,338,2691,314,169 
 Historical underexecution[–24,100] 
INFORMATION MANAGEMENT2,039,9102,039,910 
MANAGEMENT ACTIVITIES330,627330,627 
EDUCATION AND TRAINING315,691331,691 
 Health Professions Scholarship Program[6,000] 
 Reverse DWR cuts to USUHS[10,000] 
BASE OPERATIONS/COMMUNICATIONS1,922,6051,922,605 
R&D RESEARCH8,91313,913 
 Pancreatic cancer research[5,000] 
R&D EXPLORATRY DEVELOPMENT73,98473,984 
R&D ADVANCED DEVELOPMENT225,602225,602 
R&D DEMONSTRATION/VALIDATION132,331132,331 
R&D ENGINEERING DEVELOPMENT55,74855,748 
R&D MANAGEMENT AND SUPPORT48,67248,672 
R&D CAPABILITIES ENHANCEMENT17,21517,215 
PROC INITIAL OUTFITTING22,93222,932 
PROC REPLACEMENT & MODERNIZATION215,618215,618 
PROC MILITARY HEALTH SYSTEM—DESKTOP TO DATACENTER70,87270,872 
PROC DOD HEALTHCARE MANAGEMENT SYSTEM MODERNIZATION308,504245,854 
 Excess to need[–62,650] 
SOFTWARE & DIGITAL TECHNOLOGY PILOT PROGRAMS160,428160,428 
UNDISTRIBUTED200 
 Foreign Currency adjustments[–9,800] 
 Triple negative breast cancer[10,000] 
 TOTAL DEFENSE HEALTH PROGRAM32,690,37232,320,322 
 
 TOTAL OTHER AUTHORIZATIONS36,069,85036,149,793 
4502.Other authorizations for overseas contingency operations 
 
 
SEC. 4502. OTHER AUTHORIZATIONS FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
Program TitleFY 2021 RequestConference Authorized 
 
WORKING CAPITAL FUND, ARMY 
ARMY ARSENALS INITIATIVE 
ARMY SUPPLY MANAGEMENT20,09020,090 
 TOTAL WORKING CAPITAL FUND, ARMY20,09020,090 
 
OFFICE OF THE INSPECTOR GENERAL 
OFFICE OF THE INSPECTOR GENERAL24,06924,069 
 TOTAL OFFICE OF THE INSPECTOR GENERAL24,06924,069 
 
DEFENSE HEALTH PROGRAM 
IN-HOUSE CARE65,07265,072 
PRIVATE SECTOR CARE296,828296,828 
CONSOLIDATED HEALTH SUPPORT3,1983,198 
 TOTAL DEFENSE HEALTH PROGRAM365,098365,098 
 
 TOTAL OTHER AUTHORIZATIONS409,257409,257 
 XLVIMILITARY CONSTRUCTION 
 
Sec. 4601. Military construction. 
Sec. 4602. Military construction for overseas contingency operations. 
4601.Military construction 
 
 
SEC. 4601. MILITARY CONSTRUCTION(In Thousands of Dollars) 
AccountState/Country and InstallationProject TitleFY 2021 RequestConference Authorized 
 
Alaska 
Military Construction, ArmyFort WainwrightChild Development Center055,000 
Military Construction, ArmyFort WainwrightUnaccompanied Enlisted Personnel Housing059,000 
Arizona 
Military Construction, ArmyYuma Proving GroundReady Building14,00014,000 
California 
Military Construction, ArmyMilitary Ocean Terminal ConcordAmmunition Holding Facility046,000 
Colorado 
Military Construction, ArmyFort Carson, ColoradoPhysical Fitness Facility28,00028,000 
Florida 
Military Construction, ArmyJiatf-S Operations CenterPlanning and Design08,000 
Georgia 
Military Construction, ArmyFort GillemForensic Laboratory71,00071,000 
Military Construction, ArmyFort GordonAdv Individual Training Barracks Cplx, Ph380,00080,000 
Hawaii 
Military Construction, ArmyFort ShafterChild Development Center—School Age065,000 
Military Construction, ArmySchofield BarracksChild Development Center039,000 
Military Construction, ArmyWheeler Army Air FieldAircraft Maintenance Hangar89,00089,000 
Italy 
Military Construction, ArmyCasmera Renato DAL DinAccess Control Point010,200 
Louisiana 
Military Construction, ArmyFort Polk, LouisianaInformation Systems Facility25,00025,000 
Oklahoma 
Military Construction, ArmyMcAlester AAPAmmunition Demolition Shop35,00035,000 
Pennsylvania 
Military Construction, ArmyCarlisle BarracksGeneral Instruction Building, Incr238,00025,540 
South Carolina 
Military Construction, ArmyFort JacksonTrainee Barracks Complex 3, Ph207,000 
Virginia 
Military Construction, ArmyHumphreys Engineer CenterTraining Support Facility51,00051,000 
Worldwide Unspecified 
Military Construction, ArmyUnspecified Worldwide LocationsHost Nation Support39,00039,000 
Military Construction, ArmyUnspecified Worldwide LocationsPlanning and Design129,43664,436 
Military Construction, ArmyUnspecified Worldwide LocationsUnspecified Minor Construction50,90068,900 
 
Military Construction, Army TOTAL650,336880,076 
 
Arizona 
Military Construction, NavyYumaBachelor Enlisted Quarters Replacement00 
Bahrain Island 
Military Construction, NavySW AsiaShip to Shore Utility Services68,34068,340 
California 
Military Construction, NavyCamp PendletonCombat Water Survival Training Faciity025,200 
Military Construction, NavyCamp PendletonWarehouse Consolidation and Modernization021,800 
Military Construction, NavyCamp Pendleton, California1st MARDIV Operations Complex68,53068,530 
Military Construction, NavyCamp Pendleton, CaliforniaI MEF Consolidated Information Center (Inc)37,00037,000 
Military Construction, NavyLemooreF–35C Hangar 6 Phase 2 (Mod 3/4)128,07053,000 
Military Construction, NavyLemooreF–35C Simulator Facility & Electrical Upgrade59,15059,150 
Military Construction, NavyPoint MuguDirected Energy Test Facility026,700 
Military Construction, NavyPort HuenemeCombat Vehicle Maintenance Facilities043,500 
Military Construction, NavySan DiegoPier 6 Replacement128,50063,500 
Military Construction, NavySeal BeachMagazines046,800 
Military Construction, NavyTwentynine Palms, CaliforniaWastewater Treatment Plant76,50076,500 
El Salvador 
Military Construction, NavyComolapaLong Range Maritime Patrol Aircraft Hangar and Ramp028,000 
Greece 
Military Construction, NavySouda BayCommunication Center50,18050,180 
Guam 
Military Construction, NavyAndersen AFBOrdnance Operations Admin21,28021,280 
Military Construction, NavyJoint Region MarianasBachelor Enlisted Quarters H (Inc)80,00068,649 
Military Construction, NavyJoint Region MarianasBase Warehouse55,41055,410 
Military Construction, NavyJoint Region MarianasCentral Fuel Station35,95035,950 
Military Construction, NavyJoint Region MarianasCentral Issue Facility45,29045,290 
Military Construction, NavyJoint Region MarianasCombined EOD Facility37,60037,600 
Military Construction, NavyJoint Region MarianasDAR Bridge Improvements40,18040,180 
Military Construction, NavyJoint Region MarianasDAR Road Strengthening70,76070,760 
Military Construction, NavyJoint Region MarianasDistribution Warehouse77,93077,930 
Military Construction, NavyJoint Region MarianasIndividual Combat Skills Training17,43017,430 
Military Construction, NavyJoint Region MarianasJoint Communication Upgrade166,00022,000 
Hawaii 
Military Construction, NavyJoint Base Pearl Harbor-HickamWaterfront Improve, Wharves S1,S11–13,S20–2148,99048,990 
Military Construction, NavyJoint Base Pearl Harbor-HickamWaterfront Improvements Wharves S8–S1065,91065,910 
Japan 
Military Construction, NavyYokosukaPier 5 (Berths 2 and 3) (Inc)74,69274,692 
Maine 
Military Construction, NavyKitteryMulti-Mission Drydock #1 Exten., Ph 1 (Inc)160,000160,000 
Military Construction, NavyNctams Lant Detachment CenterPerimeter Security026,100 
Nevada 
Military Construction, NavyFallonRange Training Complex, Phase 129,04029,040 
North Carolina 
Military Construction, NavyCamp Lejeune, North CarolinaII MEF Operations Center Replacement (Inc)20,00020,000 
Military Construction, NavyCherry PointFitness Center Replacement and Training Pool051,900 
Spain 
Military Construction, NavyRotaMH–60r Squadron Support Facilities60,11060,110 
Virginia 
Military Construction, NavyNorfolkE–2D Training Facility30,40030,400 
Military Construction, NavyNorfolkMH60 & CMV–22B Corrosion Control & Paint Fac17,67117,671 
Military Construction, NavyNorfolkSub Logistics Support09,400 
Worldwide Unspecified 
Military Construction, NavyUnspecified Worldwide LocationsPlanning & Design165,710160,710 
Military Construction, NavyUnspecified Worldwide LocationsPdi: Planning & Design—Indo-Pacific Command Posture Initiatives07,500 
Military Construction, NavyUnspecified Worldwide LocationsSiop Planning & Design045,000 
Military Construction, NavyUnspecified Worldwide LocationsUnspecified Minor Construction38,98338,983 
 
Military Construction, Navy TOTAL1,975,6062,007,085 
 
California 
Military Construction, Air ForceEdwards AFBFlight Test Engineering Laboratory Complex040,000 
Colorado 
Military Construction, Air ForceSchriever AFBConsolidated Space Operations Facility, Inc 288,00088,000 
Military Construction, Air ForceU.S. Air Force AcademyCadet Prepatory School Dormitory00 
Florida 
Military Construction, Air ForceEglinAdvanced Munitions Technology Complex035,000 
Guam 
Military Construction, Air ForceJoint Region MarianasStand Off Weapons Complex, MSA 256,00056,000 
Illinois 
Military Construction, Air ForceScottAdd/Alter Consolidated Communications Facility00 
Mariana Islands 
Military Construction, Air ForceTinianAirfield Development Phase 1, Inc 220,00039,500 
Military Construction, Air ForceTinianFuel Tanks With Pipeline & Hydrant Sys, Inc 27,0000 
Military Construction, Air ForceTinianParking Apron, Inc 215,00021,500 
Maryland 
Military Construction, Air ForceJoint Base AndrewsConsolidated Communications Center013,000 
Montana 
Military Construction, Air ForceMalmstrom AFBWeapons Storage & Maintenance Facility, Inc 225,0000 
New Jersey 
Military Construction, Air ForceJoint Base McGuire-Dix-LakehurstMunitions Storage Area22,00022,000 
Qatar 
Military Construction, Air ForceAl Udeid, QatarCargo Marshalling Yard26,00026,000 
South Dakota 
Military Construction, Air ForceEllsworth AFBB–21 2–Bay LO Restoration Facility010,000 
Texas 
Military Construction, Air ForceJoint Base San AntonioBMT Recruit Dormitory 8, Inc 236,00036,000 
Military Construction, Air ForceJoint Base San AntonioT-X ADAL Ground Based Trng Sys Sim19,50019,500 
Utah 
Military Construction, Air ForceHill AFBGBSD Mission Integration Facility, Inc 268,00068,000 
Military Construction, Air ForceHill AFBGBSD Organic Software Sustainment Center018,800 
Virginia 
Military Construction, Air ForceJoint Base Langley-EustisAccess Control Point Main Gate With Land Acq19,50019,500 
Worldwide Unspecified 
Military Construction, Air ForceUnspecified Worldwide LocationsCost to Complete00 
Military Construction, Air ForceUnspecified Worldwide LocationsPlanning & Design296,532116,532 
Military Construction, Air ForceUnspecified Worldwide LocationsPdi: Planning & Design—Indo-Pacific Command Posture Initiatives07,500 
Military Construction, Air ForceUnspecified Worldwide LocationsUnspecified Minor Construction68,60068,600 
Wyoming 
Military Construction, Air Force Fe WarrenWeapons Storage Facility012,000 
 
Military Construction, Air Force TOTAL767,132717,432 
 
Alabama 
Military Construction, Defense-WideAnniston Army DepotDemilitarization Facility18,00018,000 
Military Construction, Defense-WideFort RuckerConstruct 10mw Generation & Microgrid024,000 
Alaska 
Military Construction, Defense-WideFort GreelyCommunications Center48,00048,000 
Arizona 
Military Construction, Defense-WideFort HuachucaLaboratory Building33,72833,728 
Military Construction, Defense-WideYumaSOF Hangar49,50049,500 
Arkansas 
Military Construction, Defense-WideFort Smith ANGPV Arrays and Battery Storage02,600 
California 
Military Construction, Defense-WideBeale AFBBulk Fuel Tank22,80022,800 
Military Construction, Defense-WideMarine Corps Air Combat Center / Twenty Nine PalmsInstall 10 Mw Battery Energy Storage for Various Buildings11,64611,646 
Military Construction, Defense-WideMilitary Ocean Terminal ConcordMilitary Ocean Terminal Concord Microrid29,00029,000 
Military Construction, Defense-WideNAWS China LakeSolar Energy Storage System00 
Military Construction, Defense-WideNSA MontereyCogeneration Plant at B23610,5400 
Colorado 
Military Construction, Defense-WideFort Carson, ColoradoSOF Tactical Equipment Maintenance Facility15,60015,600 
Conus Unspecified 
Military Construction, Defense-WideConus UnspecifiedTraining Target Structure14,40014,400 
District of Columbia 
Military Construction, Defense-WideJoint Base Anacostia BollingDia HQ Cooling Towersand Cond Pumps01,963 
Military Construction, Defense-WideJoint Base Anacostia BollingIndustrial Controls System Modernization10,34310,343 
Military Construction, Defense-WideJoint Base Anacostia BollingIndustrial Controls System Modernization08,749 
Military Construction, Defense-WideJoint Base Anacostia BollingPV Carports025,221 
Florida 
Military Construction, Defense-WideHurlburt FieldSOF Combat Aircraft Parking Apron-North38,31038,310 
Military Construction, Defense-WideHurlburt FieldSOF Special Tactics Ops Facility (23 STS)44,81044,810 
Georgia 
Military Construction, Defense-WideFort BenningConstruct 4.8mw Generation & Microgrid017,000 
Germany 
Military Construction, Defense-WideRhine Ordnance BarracksMedical Center Replacement Inc 9200,00082,433 
Italy 
Military Construction, Defense-WideNSA NaplesSmart Grid3,4903,490 
Japan 
Military Construction, Defense-WideDef Fuel Support Point TsurumiFuel Wharf49,50049,500 
Military Construction, Defense-WideYokosukaKinnick High School Inc30,0000 
Kentucky 
Military Construction, Defense-WideFort KnoxVan Voorhis Elementary School69,31069,310 
Maryland 
Military Construction, Defense-WideBethesda Naval HospitalMEDCEN Addition/Alteration Incr 4180,00050,000 
Military Construction, Defense-WideFort MeadeNSAW Recapitalize Building #3 Inc250,000250,000 
Military Construction, Defense-WideNSA BethesdaNsab–16 Replace Chillers 3 Through 900 
Military Construction, Defense-WideNSA South PotomacCBIRF / IHEODTD / Housing Potable Water18,46018,460 
Mississippi 
Military Construction, Defense-WideCamp ShelbyConstruct 10 Mw Generation & Microgrid System030,000 
Missouri 
Military Construction, Defense-WideFort Leonard WoodHospital Replacement Inc 340,00040,000 
Military Construction, Defense-WideSt LouisNext NGA West (N2W) Complex Phase 2 Inc119,00060,000 
Military Construction, Defense-WideWhiteman AFBInstall 10 Mw Combined Heat and Power Plant17,31017,310 
Nevada 
Military Construction, Defense-WideCreech AFBCentral Standby Generators32,00032,000 
New Mexico 
Military Construction, Defense-WideKirtland AFBAdministrative Building46,60046,600 
North Carolina 
Military Construction, Defense-WideFort BraggSOF Group Headquarters53,10053,100 
Military Construction, Defense-WideFort BraggSOF Military Working Dog Facility17,70017,700 
Military Construction, Defense-WideFort BraggSOF Operations Facility43,00043,000 
Military Construction, Defense-WideFort BraggSotf Chilled Water Upgrade06,100 
Ohio 
Military Construction, Defense-WideWright-Patterson AFBConstruct Intelligence Facility Central Utility Plant035,000 
Military Construction, Defense-WideWright-Patterson AFBHydrant Fuel System23,50023,500 
Tennessee 
Military Construction, Defense-WideMemphis ANGPV Arrays and Battery Storage04,780 
Texas 
Military Construction, Defense-WideFort Hood, TexasFuel Facilities32,70032,700 
Virginia 
Military Construction, Defense-WideJoint Expeditionary Base Little Creek—StorySOF Dcs Operations Fac. and Command Center54,50054,500 
Military Construction, Defense-WideJoint Expeditionary Base Little Creek—StorySOF NSWG–2 Nswtg Css Facilities58,00058,000 
Military Construction, Defense-WideNmc PortsmouthRetro Air Handling Units From Constant Volume Reheat to Variable Air Volume611611 
Military Construction, Defense-WideWallops IslandGeneration and Distribution Resiliency Improvements9,1009,100 
Washington 
Military Construction, Defense-WideJoint Base Lewis-McChordFuel Facilities (Lewis Main)10,90010,900 
Military Construction, Defense-WideJoint Base Lewis-McChordFuel Facilities (Lewis North)10,90010,900 
Military Construction, Defense-WideManchesterBulk Fuel Storage Tanks Phase 182,00082,000 
Worldwide Unspecified 
Military Construction, Defense-WideUnspecified Worldwide LocationsERCIP Design14,25039,790 
Military Construction, Defense-WideUnspecified Worldwide LocationsExercise Related Minor Construction5,8405,840 
Military Construction, Defense-WideUnspecified Worldwide LocationsPlanning & Design—Indo-Pacific Command Posture Initiatives00 
Military Construction, Defense-WideUnspecified Worldwide LocationsPlanning & Design—Military Installation Resiliency025,000 
Military Construction, Defense-WideUnspecified Worldwide LocationsPlanning and Design27,74627,746 
Military Construction, Defense-WideUnspecified Worldwide LocationsPlanning and Design10,30310,303 
Military Construction, Defense-WideUnspecified Worldwide LocationsPlanning and Design10,64710,647 
Military Construction, Defense-WideUnspecified Worldwide LocationsUnspecified Minor Construction4,9224,922 
Military Construction, Defense-WideUnspecified Worldwide LocationsUnspecified Minor Construction20,00020,000 
Military Construction, Defense-WideUnspecified Worldwide LocationsUnspecified Minor Construction3,0003,000 
Military Construction, Defense-WideUnspecified Worldwide LocationsUnspecified Minor Construction17,69817,698 
Military Construction, Defense-WideUnspecified Worldwide LocationsUnspecified Minor Construction8,0008,000 
Military Construction, Defense-WideVarious Worldwide LocationsPlanning and Design64,40664,406 
Military Construction, Defense-WideVarious Worldwide LocationsPlanning and Design32,62432,624 
Military Construction, Defense-WideVarious Worldwide LocationsUnspecified Minor Construction9,7269,726 
 
Military Construction, Defense-Wide TOTAL2,027,5201,886,366 
 
Worldwide Unspecified 
NATO Security Investment ProgramNATO Security Investment ProgramNATO Security Investment Program173,030173,030 
 
NATO Security Investment Program TOTAL173,030173,030 
 
Arizona 
Military Construction, Army National GuardTucsonNational Guard Readiness Center18,10018,100 
Arkansas 
Military Construction, Army National GuardFort ChaffeeNational Guard Readiness Center015,000 
California 
Military Construction, Army National GuardBakersfieldNational Guard Vehicle Maintenance Shop09,300 
Colorado 
Military Construction, Army National GuardPeterson AFBNational Guard Readiness Center15,00015,000 
Indiana 
Military Construction, Army National GuardShelbyvilleNational Guard/Reserve Center Building Add/Al12,00012,000 
Kentucky 
Military Construction, Army National GuardFrankfortNational Guard/Reserve Center Building15,00015,000 
Mississippi 
Military Construction, Army National GuardBrandonNational Guard Vehicle Maintenance Shop10,40010,400 
Nebraska 
Military Construction, Army National GuardNorth PlatteNational Guard Vehicle Maintenance Shop9,3009,300 
New Jersey 
Military Construction, Army National GuardJoint Base McGuire-Dix-LakehurstNational Guard Readiness Center15,00015,000 
Ohio 
Military Construction, Army National GuardColumbusNational Guard Readiness Center15,00015,000 
Oklahoma 
Military Construction, Army National GuardArdmoreNational Guard Vehicle Maintenance Shop09,800 
Oregon 
Military Construction, Army National GuardHermistonEnlisted Barracks, Transient Training9,3009,300 
Military Construction, Army National GuardHermistonEnlisted Barracks, Transient Training015,735 
Puerto Rico 
Military Construction, Army National GuardFort AllenNational Guard Readiness Center37,00037,000 
South Carolina 
Military Construction, Army National GuardJoint Base CharlestonNational Guard Readiness Center15,00015,000 
Tennessee 
Military Construction, Army National GuardMcminnvilleNational Guard Readiness Center11,20011,200 
Texas 
Military Construction, Army National GuardFort WorthAircraft Maintenance Hangar Addition/Alt6,0006,000 
Military Construction, Army National GuardFort WorthNational Guard Vehicle Maintenance Shop7,8007,800 
Utah 
Military Construction, Army National GuardNephiNational Guard Readiness Center12,00012,000 
Virgin Islands 
Military Construction, Army National GuardSt. CroixArmy Aviation Support Facility (Aasf)28,00028,000 
Military Construction, Army National GuardSt. CroixCST Ready Building11,40011,400 
Wisconsin 
Military Construction, Army National GuardAppletonNational Guard Readiness Center Add/Alt11,60011,600 
Worldwide Unspecified 
Military Construction, Army National GuardUnspecified Worldwide LocationsPlanning and Design29,59329,593 
Military Construction, Army National GuardUnspecified Worldwide LocationsUnspecified Minor Construction32,74432,744 
 
Military Construction, Army National Guard TOTAL321,437371,272 
 
Florida 
Military Construction, Army ReserveGainesvilleECS TEMF/Warehouse36,00036,000 
Massachusetts 
Military Construction, Army ReserveDevens Reserve Forces Training AreaAutomated Multipurpose Machine Gun Range8,7008,700 
North Carolina 
Military Construction, Army ReserveAshevilleArmy Reserve Center/Land24,00024,000 
Wisconsin 
Military Construction, Army ReserveFort McCoyScout Reconnaissance Range14,60014,600 
Military Construction, Army ReserveFort McCoyTransient Trainee Barracks02,500 
Worldwide Unspecified 
Military Construction, Army ReserveUnspecified Worldwide LocationsPlanning and Design1,2181,218 
Military Construction, Army ReserveUnspecified Worldwide LocationsUnspecified Minor Construction3,8193,819 
 
Military Construction, Army Reserve TOTAL88,33790,837 
 
Maryland 
Military Construction, Naval ReserveReisterstownReserve Training Center, Camp Fretterd, MD39,50039,500 
Minnesota 
Military Construction, Naval ReserveMinneapolisJoint Reserve Intel Center012,800 
Utah 
Military Construction, Naval ReserveHill AFBNaval Operational Support Center25,01025,010 
Worldwide Unspecified 
Military Construction, Naval ReserveUnspecified Worldwide LocationsMCNR Minor Construction3,0003,000 
Military Construction, Naval ReserveUnspecified Worldwide LocationsMCNR Planning & Design3,4853,485 
 
Military Construction, Naval Reserve TOTAL70,99583,795 
 
Alabama 
Military Construction, Air National GuardMontgomery Regional Airport (ANG) BaseBase Supply Complex012,000 
Military Construction, Air National GuardMontgomery Regional Airport (ANG) BaseF–35 Simulator Facility11,60011,600 
Guam 
Military Construction, Air National GuardJoint Region MarianasSpace Control Facility #520,00020,000 
Maryland 
Military Construction, Air National GuardJoint Base AndrewsF–16 Mission Training Center9,4009,400 
South Dakota 
Military Construction, Air National GuardHector International AirportConsolidated RPA Operations Facility017,500 
Texas 
Military Construction, Air National GuardJoint Base San AntonioF–16 Mission Training Center10,80010,800 
Worldwide Unspecified 
Military Construction, Air National GuardUnspecified Worldwide LocationsUnspecified Minor Construction9,0009,000 
Military Construction, Air National GuardVarious Worldwide LocationsPlanning and Design3,4143,414 
 
Military Construction, Air National Guard TOTAL64,21493,714 
 
Texas 
Military Construction, Air Force ReserveFort WorthF–35 Squadron Ops/Aircraft Maintenance Unit025,000 
Military Construction, Air Force ReserveFort WorthF–35A Simulator Facility14,20014,200 
Worldwide Unspecified 
Military Construction, Air Force ReserveUnspecified Worldwide LocationsPlanning & Design3,2703,270 
Military Construction, Air Force ReserveUnspecified Worldwide LocationsUnspecified Minor Construction5,6475,647 
 
Military Construction, Air Force Reserve TOTAL23,11748,117 
 
Italy 
Family Housing Construction, ArmyVicenzaFamily Housing New Construction84,10084,100 
Kwajalein 
Family Housing Construction, ArmyKwajalein AtollFamily Housing Replacement Construction32,00032,000 
Worldwide Unspecified 
Family Housing Construction, ArmyUnspecified Worldwide LocationsFamily Housing P & D3,3003,300 
 
Family Housing Construction, Army TOTAL119,400119,400 
 
Worldwide Unspecified 
Family Housing Operation And Maintenance, ArmyUnspecified Worldwide LocationsFurnishings18,00418,004 
Family Housing Operation And Maintenance, ArmyUnspecified Worldwide LocationsHousing Privitization Support37,94863,948 
Family Housing Operation And Maintenance, ArmyUnspecified Worldwide LocationsLeasing123,841123,841 
Family Housing Operation And Maintenance, ArmyUnspecified Worldwide LocationsMaintenance97,78997,789 
Family Housing Operation And Maintenance, ArmyUnspecified Worldwide LocationsManagement39,71639,716 
Family Housing Operation And Maintenance, ArmyUnspecified Worldwide LocationsMiscellaneous526526 
Family Housing Operation And Maintenance, ArmyUnspecified Worldwide LocationsServices8,1358,135 
Family Housing Operation And Maintenance, ArmyUnspecified Worldwide LocationsUtilities41,18341,183 
 
Family Housing Operation And Maintenance, Army TOTAL367,142393,142 
 
Worldwide Unspecified 
Family Housing Construction, Navy And Marine CorpsUnspecified Worldwide LocationsConstruction Improvements37,04337,043 
Family Housing Construction, Navy And Marine CorpsUnspecified Worldwide LocationsPlanning & Design3,1283,128 
Family Housing Construction, Navy And Marine CorpsUnspecified Worldwide LocationsUSMC DPRI/Guam Planning and Design2,7262,726 
 
Family Housing Construction, Navy And Marine Corps TOTAL42,89742,897 
 
Worldwide Unspecified 
Family Housing Operation And Maintenance, Navy And Marine CorpsUnspecified Worldwide LocationsFurnishings17,97717,977 
Family Housing Operation And Maintenance, Navy And Marine CorpsUnspecified Worldwide LocationsHousing Privatization Support53,70078,700 
Family Housing Operation And Maintenance, Navy And Marine CorpsUnspecified Worldwide LocationsLeasing62,65862,658 
Family Housing Operation And Maintenance, Navy And Marine CorpsUnspecified Worldwide LocationsMaintenance85,63085,630 
Family Housing Operation And Maintenance, Navy And Marine CorpsUnspecified Worldwide LocationsManagement51,00651,006 
Family Housing Operation And Maintenance, Navy And Marine CorpsUnspecified Worldwide LocationsMiscellaneous350350 
Family Housing Operation And Maintenance, Navy And Marine CorpsUnspecified Worldwide LocationsServices16,74316,743 
Family Housing Operation And Maintenance, Navy And Marine CorpsUnspecified Worldwide LocationsUtilities58,42958,429 
 
Family Housing Operation And Maintenance, Navy And Marine Corps TOTAL346,493371,493 
 
Worldwide Unspecified 
Family Housing Construction, Air ForceUnspecified Worldwide LocationsConstruction Improvements94,24594,245 
Family Housing Construction, Air ForceUnspecified Worldwide LocationsPlanning & Design2,9692,969 
 
Family Housing Construction, Air Force TOTAL97,21497,214 
 
Worldwide Unspecified 
Family Housing Operation And Maintenance, Air ForceUnspecified Worldwide LocationsFurnishings25,80525,805 
Family Housing Operation And Maintenance, Air ForceUnspecified Worldwide LocationsHousing Privatization23,17532,175 
Family Housing Operation And Maintenance, Air ForceUnspecified Worldwide LocationsLeasing9,3189,318 
Family Housing Operation And Maintenance, Air ForceUnspecified Worldwide LocationsMaintenance140,666140,666 
Family Housing Operation And Maintenance, Air ForceUnspecified Worldwide LocationsManagement64,73264,732 
Family Housing Operation And Maintenance, Air ForceUnspecified Worldwide LocationsMiscellaneous2,1842,184 
Family Housing Operation And Maintenance, Air ForceUnspecified Worldwide LocationsServices7,9687,968 
Family Housing Operation And Maintenance, Air ForceUnspecified Worldwide LocationsUtilities43,17343,173 
 
Family Housing Operation And Maintenance, Air Force TOTAL317,021326,021 
 
Worldwide Unspecified 
Family Housing Operation And Maintenance, Defense-Wide Unspecified Worldwide LocationsFurnishings645645 
Family Housing Operation And Maintenance, Defense-Wide Unspecified Worldwide LocationsFurnishings8282 
Family Housing Operation And Maintenance, Defense-Wide Unspecified Worldwide LocationsLeasing36,86036,860 
Family Housing Operation And Maintenance, Defense-Wide Unspecified Worldwide LocationsLeasing12,99612,996 
Family Housing Operation And Maintenance, Defense-Wide Unspecified Worldwide LocationsMaintenance3232 
Family Housing Operation And Maintenance, Defense-Wide Unspecified Worldwide LocationsUtilities1313 
Family Housing Operation And Maintenance, Defense-Wide Unspecified Worldwide LocationsUtilities4,1004,100 
 
Family Housing Operation And Maintenance, Defense-Wide TOTAL54,72854,728 
 
Worldwide Unspecified 
DOD Family Housing Improvement FundUnspecified Worldwide LocationsAdministrative Expenses—FHIF5,8975,897 
 
DOD Family Housing Improvement Fund TOTAL5,8975,897 
 
Worldwide Unspecified 
Unaccompanied Housing Improvement FundUnspecified Worldwide LocationsAdministrative Expenses—UHIF600600 
 
Unaccompanied Housing Improvement Fund TOTAL600600 
 
Worldwide Unspecified 
Base Realignment and Closure—ArmyBase Realignment & Closure, ArmyBase Realignment and Closure66,06066,060 
Base Realignment and Closure—NavyUnspecified Worldwide LocationsBase Realignment & Closure125,165125,165 
Base Realignment and Closure—Air ForceUnspecified Worldwide LocationsDod BRAC Activities—Air Force109,222109,222 
 
Base Realignment and Closure TOTAL300,447300,447 
4602.Military construction for overseas contingency operations 
 
 
SEC. 4602. MILITARY CONSTRUCTION FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
ServiceState/Country and InstallationProjectFY 2021 RequestConference Authorized 
 
Worldwide Unspecified 
ArmyUnspecified Worldwide LocationsEDI: Minor Construction3,9703,970 
ArmyUnspecified Worldwide LocationsEDI: Planning and Design11,90311,903 
Spain 
NavyRotaEDI: EOD Boat Shop31,76031,760 
NavyRotaEDI: Expeditionary Maintenance Facility27,47027,470 
Worldwide Unspecified 
NavyUnspecified Worldwide LocationsPlanning & Design10,79010,790 
Germany 
AFRamsteinEDI: Rapid Airfield Damage Repair Storage36,34536,345 
AFSpangdahlem ABEDI: Rapid Airfield Damage Repair Storage25,82425,824 
Romania 
AFCampia TurziiEDI: Dangerous Cargo Pad11,00011,000 
AFCampia TurziiEDI: ECAOS DABS-FEV Storage Complex68,00068,000 
AFCampia TurziiEDI: Parking Apron19,50019,500 
AFCampia TurziiEDI: POL Increase Capacity32,00032,000 
Worldwide Unspecified 
AFUnspecified Worldwide LocationsEDI: Unspecified Minor Military Construction16,40016,400 
AFVarious Worldwide LocationsEDI: Planning & Design54,80054,800 
 XLVIIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
 
Sec. 4701. Department of energy national security programs. 
4701.Department of energy national security programs 
 
 
SEC. 4701. DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS(In Thousands of Dollars) 
ProgramFY 2021 RequestConference Authorized 
 
Discretionary Summary By Appropriation 
Energy And Water Development, And Related Agencies 
Appropriation Summary: 
Energy Programs 
Nuclear Energy137,800137,800 
 
Atomic Energy Defense Activities 
National nuclear security administration: 
Weapons activities15,602,00015,550,428 
Defense nuclear nonproliferation2,031,0002,041,000 
Naval reactors1,684,0001,684,000 
Federal salaries and expenses454,000454,000 
Total, National nuclear security administration19,771,00019,729,428 
 
Environmental and other defense activities: 
Defense environmental cleanup4,983,6085,815,767 
Other defense activities1,054,727901,048 
Total, Environmental & other defense activities6,038,3356,716,815 
Total, Atomic Energy Defense Activities25,809,33526,446,243 
Total, Discretionary Funding25,947,13526,584,043 
 
Nuclear Energy 
Idaho sitewide safeguards and security137,800137,800 
Total, Nuclear Energy137,800137,800 
 
Stockpile Management 
Stockpile Major Modernization 
B61–12 Life extension program815,710815,710 
W76–2 Modification program00 
W88 Alt 370256,922256,922 
W80–4 Life extension program1,000,3141,000,314 
W87–1 Modification Program541,000541,000 
W9353,00053,000 
Total, Stockpile Major Modernization2,666,9462,666,946 
 
Stockpile services 
Production Operations568,941568,941 
Stockpile Sustainment998,357998,357 
Weapons Dismantlement and Disposition50,00050,000 
Subtotal, Stockpile Services1,617,2981,617,298 
Total, Stockpile Management4,284,2444,284,244 
 
Weapons Activities 
Production Modernization 
Primary Capability Modernization 
Plutonium Modernization 
Los Alamos Plutonium Modernization 
Los Alamos Plutonium Operations610,599610,599 
21–D–512 Plutonium Pit Production Project, LANL226,000226,000 
Subtotal, Los Alamos Plutonium Modernization836,599836,599 
Savannah River Plutonium Modernization 
Savannah River Plutonium Operations200,000200,000 
21–D–511 Savannah River Plutonium Processing Facility, SRS241,896241,896 
Subtotal, Savannah River Plutonium Modernization441,896441,896 
Enterprise Plutonium Support90,78290,782 
Total, Plutonium Modernization1,369,2771,369,277 
High Explosives and Energetics67,37067,370 
Total, Primary Capability Modernization1,436,6471,436,647 
Secondary Capability Modernization457,004457,004 
Tritium and Domestic Uranium Enrichment457,112457,112 
Non-Nuclear Capability Modernization107,137107,137 
Total, Production Modernization2,457,9002,457,900 
 
 
Stockpile Research, Technology, and Engineering 
Assessment Science773,111773,111 
Engineering and Integrated Assessments337,404337,404 
Inertial Confinement Fusion554,725554,725 
Advanced Simulation and Computing732,014732,014 
Weapon Technology and Manufacturing Maturation297,965297,965 
Academic Programs86,91286,912 
Total, Stockpile Research, Technology, and Engineering2,782,1312,782,131 
 
Infrastructure and Operations 
Operations of facilities1,014,0001,014,000 
Safety and environmental operations165,354165,354 
Maintenance and repair of facilities792,000755,428 
Recapitalization: 
Infrastructure and safety670,000670,000 
Capability based investments149,117149,117 
Planning for Programmatic Construction (Pre-CD–1)84,78784,787 
Total, Recapitalization903,904903,904 
 
Construction: 
21–D–510 HE Synthesis, Formulation, and Production, PX31,00031,000 
19–D–670 138kV Power Transmission System Replacement, NNSS59,00059,000 
18–D–690 Lithium Processing Facility, Y–12109,405109,405 
18–D–620 Exascale Computing Facility Modernization Project, LLNL29,20029,200 
18–D–650 Tritium Finishing Facility, SRS27,00027,000 
17–D–640, U1a Complex Enhancements Project, NNSS160,600160,600 
15–D–612 Emergency Operations Center, LLNL27,00027,000 
15–D–611 Emergency Operations Center, SNL36,00036,000 
15–D–302, TA–55 Reinvestments Project, Phase 3, LANL30,00030,000 
15–D–301, HE Science & Engineering Facility, PX43,00043,000 
07–D–220-04 Transuranic Liquid Waste Facility, LANL36,68736,687 
06–D–141 Uranium processing facility Y–12, Oak Ridge, TN750,000750,000 
04–D–125 Chemistry and Metallurgy Research Replacement Project, LANL169,427169,427 
Total, Construction1,508,3191,508,319 
Total, Infrastructure and operations4,383,5774,347,005 
 
Secure transportation asset 
Operations and equipment266,390266,390 
Program direction123,684123,684 
Total, Secure transportation asset390,074390,074 
 
Defense Nuclear Security 
Operations and maintenance815,895800,895 
Construction: 
17–D–710 West end protected area reduction project, Y–1211,00011,000 
Total, Defense nuclear security826,895800,895 
 
Information technology and cybersecurity375,511375,511 
 
Legacy contractor pensions101,668101,668 
Total, Weapons Activities15,602,00015,550,428 
 
 
Defense Nuclear Nonproliferation 
Defense Nuclear Nonproliferation Programs 
Global material security 
International nuclear security66,39166,391 
Domestic radiological security101,000131,000 
Container breach in Seattle, WA[30,000] 
International radiological security73,34073,340 
Nuclear smuggling detection and deterrence159,749159,749 
Total, Global material security400,480430,480 
 
Material management and minimization 
HEU reactor conversion170,000110,000 
Nuclear material removal40,00040,000 
Material disposition190,711190,711 
Total, Material management & minimization400,711340,711 
 
Nonproliferation and arms control138,708138,708 
 
National Technical Nuclear Forensics R&D40,00040,000 
 
Defense nuclear nonproliferation R&D 
Proliferation Detection235,220255,220 
Nuclear verification and detection, next-gen technologies[20,000] 
Nuclear Detonation Detection236,531236,531 
Nonproliferation Stewardship Program59,90059,900 
LEU Research and Development020,000 
LEU R&D for Naval Pressurized Water Reactors[20,000] 
Total, Defense nuclear nonproliferation R&D531,651571,651 
 
Nonproliferation Construction: 
18–D–150 Surplus Plutonium Disposition Project, SRS148,589148,589 
Total, Nonproliferation construction148,589148,589 
Total, Defense Nuclear Nonproliferation Programs1,660,1391,670,139 
 
Legacy contractor pensions14,34814,348 
Nuclear counterterrorism and incident response program377,513377,513 
Use of Prior Year Balances–21,000–21,000 
Total, Defense Nuclear Nonproliferation2,031,0002,041,000 
 
 
Naval Reactors 
Naval reactors development590,306590,306 
Columbia-Class reactor systems development64,70064,700 
S8G Prototype refueling135,000135,000 
Naval reactors operations and infrastructure506,294506,294 
Construction: 
21–D–530 KL Steam and Condensate Upgrades4,0004,000 
14–D–901 Spent fuel handling recapitalization project, NRF330,000330,000 
Total, Construction334,000334,000 
Program direction53,70053,700 
Total, Naval Reactors1,684,0001,684,000 
 
 
Federal Salaries And Expenses 
Program direction454,000454,000 
Total, Office Of The Administrator454,000454,000 
 
 
Defense Environmental Cleanup 
Closure sites: 
Closure sites administration4,9874,987 
 
Richland: 
River corridor and other cleanup operations54,949235,949 
Program restoration[180,000] 
Central plateau remediation498,335658,335 
Program restoration[160,000] 
Richland community and regulatory support2,50010,100 
Program restoration[7,600] 
Total, Hanford site555,784904,384 
 
Office of River Protection: 
Waste Treatment Immobilization Plant Commissioning50,00050,000 
Rad liquid tank waste stabilization and disposition597,757775,000 
Tank farm activities0 
Construction: 
18–D–16 Waste treatment and immobilization plant—LBL/Direct feed LAW609,924776,000 
Program restoration[166,076] 
01–D–16 D High-Level Waste Facility 
Total, Construction609,924776,000 
Total, Office of River Protection1,257,6811,601,000 
 
Idaho National Laboratory: 
Idaho cleanup and waste disposition257,554257,554 
Idaho community and regulatory support2,4002,400 
Total, Idaho National Laboratory259,954259,954 
 
NNSA sites and Nevada off-sites 
Lawrence Livermore National Laboratory1,7641,764 
Separations Process Research Unit15,00015,000 
Nevada60,73760,737 
Sandia National Laboratories4,8604,860 
Los Alamos National Laboratory120,000220,000 
Execute achievable scope of work[100,000] 
Total, NNSA sites and Nevada off-sites202,361302,361 
 
Oak Ridge Reservation: 
OR Nuclear facility D & D109,077109,077 
Total, OR Nuclear facility D & D109,077109,077 
 
U233 Disposition Program45,00045,000 
OR cleanup and disposition58,00058,000 
Construction: 
17–D–401 On-site waste disposal facility22,38022,380 
14–D–403 Outfall 200 Mercury Treatment Facility20,50020,500 
Total, Construction42,88042,880 
Total, OR cleanup and waste disposition145,880145,880 
 
OR community & regulatory support4,9304,930 
OR technology development and deployment3,0003,000 
Total, Oak Ridge Reservation262,887262,887 
 
Savannah River Sites: 
Savannah River risk management operations 
Savannah River risk management operations455,122495,122 
H-Canyon not placed into stand-by condition[40,000] 
Total, risk management operations455,122495,122 
 
SR community and regulatory support4,98911,489 
Secure payment in lieu of taxes funding[6,500] 
Radioactive liquid tank waste stabilization and disposition970,332964,072 
Construction: 
20-D–402 Advanced Manufacturing Collaborative Facility (AMC)25,00025,000 
18–D–402 Saltstone Disposal Unit #8/965,50065,500 
17–D–402 Saltstone Disposal Unit #710,71610,716 
Total, Construction101,216101,216 
Total, Savannah River site1,531,6591,571,899 
 
Waste Isolation Pilot Plant 
Waste Isolation Pilot Plant323,260323,260 
Construction: 
15–D–412 Utility Saft50,00050,000 
21–D–401 Hoisting Capability Project10,00010,000 
Total, Construction60,00060,000 
Total, Waste Isolation Pilot Plant383,260383,260 
 
Program direction275,285275,285 
Program support12,97912,979 
Technology development25,00025,000 
Safeguards and Security 
Safeguards and Security320,771320,771 
Total, Safeguards and Security320,771320,771 
 
Prior year balances credited–109,000–109,000 
Total, Defense Environmental Cleanup4,983,6085,815,767 
 
Other Defense Activities 
Environment, health, safety and security 
Environment, health, safety and security134,320134,320 
Program direction75,36875,368 
Total, Environment, Health, safety and security209,688209,688 
 
Independent enterprise assessments 
Independent enterprise assessments26,94926,949 
Program direction54,63554,635 
Total, Independent enterprise assessments81,58481,584 
 
Specialized security activities258,411258,411 
 
Office of Legacy Management 
Legacy management293,873140,194 
Rejection of proposed transfer[–153,679] 
Program direction23,12023,120 
Total, Office of Legacy Management316,993163,314 
 
Defense related administrative support183,789183,789 
 
Office of hearings and appeals4,2624,262 
Subtotal, Other defense activities1,054,727901,048 
Total, Other Defense Activities1,054,727901,048 
ENational Artificial Intelligence Initiative Act of 2020 
5001.Short titleThis division may be cited as the National Artificial Intelligence Initiative Act of 2020. 5002.DefinitionsIn this division: 
(1)Advisory CommitteeThe term Advisory Committee means the National Artificial Intelligence Advisory Committee established under section 5104(a). (2)Agency headThe term agency head means the head of any Executive agency (as defined in section 105 of title 5, United States Code). 
(3)Artificial intelligenceThe term artificial intelligence means a machine-based system that can, for a given set of human-defined objectives, make predictions, recommendations or decisions influencing real or virtual environments. Artificial intelligence systems use machine and human-based inputs to— (A)perceive real and virtual environments; 
(B)abstract such perceptions into models through analysis in an automated manner; and (C)use model inference to formulate options for information or action. 
(4)Community collegeThe term community college means a public institution of higher education at which the highest degree that is predominantly awarded to students is an associate’s degree, including 2-year Tribal Colleges or Universities under section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c) and public 2-year State institutions of higher education. (5)InitiativeThe term Initiative means the National Artificial Intelligence Initiative established under section 5101(a). 
(6)Initiative OfficeThe term Initiative Office means the National Artificial Intelligence Initiative Office established under section 5102(a). (7)InstituteThe term Institute means an Artificial Intelligence Research Institute described in section 5201(b)(2). 
(8)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 and section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1001). (9)Interagency CommitteeThe term Interagency Committee means the interagency committee established under section 5103(a). 
(10)K-12 educationThe term K-12 education means elementary school and secondary school education provided by local educational agencies, as such agencies are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (11)Machine learningThe term machine learning means an application of artificial intelligence that is characterized by providing systems the ability to automatically learn and improve on the basis of data or experience, without being explicitly programmed.  
LINational Artificial Intelligence Initiative 
 
Sec. 5101. National Artificial Intelligence Initiative. 
Sec. 5102. National Artificial Intelligence Initiative Office. 
Sec. 5103. Coordination by Interagency Committee. 
Sec. 5104. National Artificial Intelligence Advisory Committee. 
Sec. 5105. National Academies artificial intelligence impact study on workforce. 
Sec. 5106. National AI Research Resource Task Force. 
5101.National Artificial Intelligence Initiative 
(a)Establishment; purposesThe President shall establish and implement an initiative to be known as the National Artificial Intelligence Initiative. The purposes of the Initiative shall be to— (1)ensure continued United States leadership in artificial intelligence research and development; 
(2)lead the world in the development and use of trustworthy artificial intelligence systems in the public and private sectors; (3)prepare the present and future United States workforce for the integration of artificial intelligence systems across all sectors of the economy and society; and 
(4)coordinate ongoing artificial intelligence research, development, and demonstration activities among the civilian agencies, the Department of Defense and the Intelligence Community to ensure that each informs the work of the others. (b)Initiative activitiesIn carrying out the Initiative, the President, acting through the Initiative Office, the Interagency Committee, and agency heads as the President considers appropriate, shall carry out activities that include the following: 
(1)Sustained and consistent support for artificial intelligence research and development through grants, cooperative agreements, testbeds, and access to data and computing resources. (2)Support for K-12 education and postsecondary educational programs, including workforce training and career and technical education programs, and informal education programs to prepare the American workforce and the general public to be able to create, use, and interact with artificial intelligence systems. 
(3)Support for interdisciplinary research, education, and workforce training programs for students and researchers that promote learning in the methods and systems used in artificial intelligence and foster interdisciplinary perspectives and collaborations among subject matter experts in relevant fields, including computer science, mathematics, statistics, engineering, social sciences, health, psychology, behavioral science, ethics, security, legal scholarship, and other disciplines that will be necessary to advance artificial intelligence research and development responsibly. (4)Interagency planning and coordination of Federal artificial intelligence research, development, demonstration, standards engagement, and other activities under the Initiative, as appropriate. 
(5)Outreach to diverse stakeholders, including citizen groups, industry, and civil rights and disability rights organizations, to ensure public input is taken into account in the activities of the Initiative. (6)Leveraging existing Federal investments to advance objectives of the Initiative. 
(7)Support for a network of interdisciplinary artificial intelligence research institutes, as described in section 5201(b)(7)(B). (8)Support opportunities for international cooperation with strategic allies, as appropriate, on the research and development, assessment, and resources for trustworthy artificial intelligence systems. 
(c)LimitationThe Initiative shall not impact sources and methods, as determined by the Director of National Intelligence.  (d)Rules of constructionNothing in this division shall be construed as—  
(1)modifying any authority or responsibility, including any operational authority or responsibility of any head of a Federal department or agency, with respect to intelligence or the intelligence community, as those terms are defined in 50 U.S.C. 3003; (2)authorizing the Initiative, or anyone associated with its derivative efforts to approve, interfere with, direct or to conduct an intelligence activity, resource, or operation; or 
(3)authorizing the Initiative, or anyone associated with its derivative efforts to modify the classification of intelligence information. (e)SunsetThe Initiative established in this division shall terminate on the date that is 10 years after the date of enactment of this Act. 
5102.National Artificial Intelligence Initiative Office 
(a)In generalThe Director of the Office of Science and Technology Policy shall establish or designate, and appoint a director of, an office to be known as the National Artificial Intelligence Initiative Office to carry out the responsibilities described in subsection (b) with respect to the Initiative. The Initiative Office shall have sufficient staff to carry out such responsibilities, including staff detailed from the Federal departments and agencies described in section 5103(c), as appropriate. (b)ResponsibilitiesThe Director of the Initiative Office shall— 
(1)provide technical and administrative support to the Interagency Committee and the Advisory Committee; (2)serve as the point of contact on Federal artificial intelligence activities for Federal departments and agencies, industry, academia, nonprofit organizations, professional societies, State governments, and such other persons as the Initiative Office considers appropriate to exchange technical and programmatic information; 
(3)conduct regular public outreach to diverse stakeholders, including civil rights and disability rights organizations; and (4)promote access to the technologies, innovations, best practices, and expertise derived from Initiative activities to agency missions and systems across the Federal Government. 
(c)Funding estimateThe Director of the Office of Science and Technology Policy, in coordination with each participating Federal department and agency, as appropriate, shall develop and annually update an estimate of the funds necessary to carry out the activities of the Initiative Coordination Office and submit such estimate with an agreed summary of contributions from each agency to Congress as part of the President’s annual budget request to Congress. 5103.Coordination by Interagency Committee (a)Interagency committeeThe Director of the Office of Science and Technology Policy, acting through the National Science and Technology Council, shall establish or designate an Interagency Committee to coordinate Federal programs and activities in support of the Initiative. 
(b)Co-ChairsThe Interagency Committee shall be co-chaired by the Director of the Office of Science and Technology Policy and, on an annual rotating basis, a representative from the Department of Commerce, the National Science Foundation, or the Department of Energy, as selected by the Director of the Office of Science and Technology Policy. (c)Agency participationThe Committee shall include representatives from Federal agencies as considered appropriate by determination and agreement of the Director of the Office of Science and Technology Policy and the head of the affected agency. 
(d)ResponsibilitiesThe Interagency Committee shall— (1)provide for interagency coordination of Federal artificial intelligence research, development, and demonstration activities and education and workforce training activities and programs of Federal departments and agencies undertaken pursuant to the Initiative; 
(2)not later than 2 years after the date of the enactment of this Act, develop a strategic plan for artificial intelligence (to be updated not less than every 3 years) that establishes goals, priorities, and metrics for guiding and evaluating how the agencies carrying out the Initiative will— (A)determine and prioritize areas of artificial intelligence research, development, and demonstration requiring Federal Government leadership and investment; 
(B)support long-term funding for interdisciplinary artificial intelligence research, development, demonstration, and education; (C)support research and other activities on ethical, legal, environmental, safety, security, bias, and other appropriate societal issues related to artificial intelligence; 
(D)provide or facilitate the availability of curated, standardized, secure, representative, aggregate, and privacy-protected data sets for artificial intelligence research and development; (E)provide or facilitate the necessary computing, networking, and data facilities for artificial intelligence research and development; 
(F)support and coordinate Federal education and workforce training activities related to artificial intelligence; and (G)support and coordinate the network of artificial intelligence research institutes described in section 5201(b)(7)(B); 
(3)as part of the President’s annual budget request to Congress, propose an annually coordinated interagency budget for the Initiative to the Office of Management and Budget that is intended to ensure that the balance of funding across the Initiative is sufficient to meet the goals and priorities established for the Initiative; and (4)in carrying out this section, take into consideration the recommendations of the Advisory Committee, existing reports on related topics, and the views of academic, State, industry, and other appropriate groups. 
(e)Annual reportFor each fiscal year beginning with fiscal year 2022, not later than 90 days after submission of the President’s annual budget request for such fiscal year, the Interagency Committee shall prepare and submit to the Committee on Science, Space, and Technology, the Committee on Energy and Commerce, the Committee on Transportation and Infrastructure, the Committee on Armed Services, the House Permanent Select Committee on Intelligence, the Committee on the Judiciary, and the Committee on Appropriations of the House of Representatives and the Committee on Commerce, Science, and Transportation, the Committee on Health, Education, Labor, and Pensions, the Committee on Energy and Natural Resources, the Committee on Homeland Security and Governmental Affairs, the Committee on Armed Services, the Senate Select Committee on Intelligence, the Committee on the Judiciary, and the Committee on Appropriations of the Senate a report that includes a summarized budget in support of the Initiative for such fiscal year and the preceding fiscal year, including a disaggregation of spending and a description of any Institutes established under section 5201 for the Department of Commerce, the Department of Defense, the Department of Energy, the Department of Agriculture, the Department of Health and Human Services, and the National Science Foundation. 5104.National Artificial Intelligence Advisory Committee (a)In generalThe Secretary of Commerce shall, in consultation with the Director of the Office of Science and Technology Policy, the Secretary of Defense, the Secretary of Energy, the Secretary of State, the Attorney General, and the Director of National Intelligence establish an advisory committee to be known as the National Artificial Intelligence Advisory Committee. 
(b)QualificationsThe Advisory Committee shall consist of members, appointed by the Secretary of Commerce, who are representing broad and interdisciplinary expertise and perspectives, including from academic institutions, companies across diverse sectors, nonprofit and civil society entities, including civil rights and disability rights organizations, and Federal laboratories, who are representing geographic diversity, and who are qualified to provide advice and information on science and technology research, development, ethics, standards, education, technology transfer, commercial application, security, and economic competitiveness related to artificial intelligence. (c)Membership considerationIn selecting the members of the Advisory Committee, the Secretary of Commerce shall seek and give consideration to recommendations from Congress, industry, nonprofit organizations, the scientific community (including the National Academies of Sciences, Engineering, and Medicine, scientific professional societies, and academic institutions), the defense and law enforcement communities, and other appropriate organizations. 
(d)DutiesThe Advisory Committee shall advise the President and the Initiative Office on matters related to the Initiative, including recommendations related to— (1)the current state of United States competitiveness and leadership in artificial intelligence, including the scope and scale of United States investments in artificial intelligence research and development in the international context; 
(2)the progress made in implementing the Initiative, including a review of the degree to which the Initiative has achieved the goals according to the metrics established by the Interagency Committee under section 5103(d)(2); (3)the state of the science around artificial intelligence, including progress toward artificial general intelligence; 
(4)issues related to artificial intelligence and the United States workforce, including matters relating to the potential for using artificial intelligence for workforce training, the possible consequences of technological displacement, and supporting workforce training opportunities for occupations that lead to economic self-sufficiency for individuals with barriers to employment and historically underrepresented populations, including minorities, Indians (as defined in 25 U.S.C. 5304), low-income populations, and persons with disabilities. (5)how to leverage the resources of the initiative to streamline and enhance operations in various areas of government operations, including health care, cybersecurity, infrastructure, and disaster recovery; 
(6)the need to update the Initiative; (7)the balance of activities and funding across the Initiative; 
(8)whether the strategic plan developed or updated by the Interagency Committee established under section 5103(d)(2) is helping to maintain United States leadership in artificial intelligence; (9)the management, coordination, and activities of the Initiative; 
(10)whether ethical, legal, safety, security, and other appropriate societal issues are adequately addressed by the Initiative; (11)opportunities for international cooperation with strategic allies on artificial intelligence research activities, standards development, and the compatibility of international regulations; 
(12)accountability and legal rights, including matters relating to oversight of artificial intelligence systems using regulatory and nonregulatory approaches, the responsibility for any violations of existing laws by an artificial intelligence system, and ways to balance advancing innovation while protecting individual rights; and (13)how artificial intelligence can enhance opportunities for diverse geographic regions of the United States, including urban, Tribal, and rural communities. 
(e)Subcommittee on artificial intelligence and law enforcement 
(1)EstablishmentThe chairperson of the Advisory Committee shall establish a subcommittee on matters relating to the development of artificial intelligence relating to law enforcement matters.  (2)AdviceThe subcommittee shall provide advice to the President on matters relating to the development of artificial intelligence relating to law enforcement, including advice on the following:  
(A)Bias, including whether the use of facial recognition by government authorities, including law enforcement agencies, is taking into account ethical considerations and addressing whether such use should be subject to additional oversight, controls, and limitations.  (B)Security of data, including law enforcement’s access to data and the security parameters for that data.  
(C)Adoptability, including methods to allow the United States Government and industry to take advantage of artificial intelligence systems for security or law enforcement purposes while at the same time ensuring the potential abuse of such technologies is sufficiently mitigated.  (D)Legal standards, including those designed to ensure the use of artificial intelligence systems are consistent with the privacy rights, civil rights and civil liberties, and disability rights issues raised by the use of these technologies.  
(f)ReportsNot later than 1 year after the date of the enactment of this Act, and not less frequently than once every 3 years thereafter, the Advisory Committee shall submit to the President, the Committee on Science, Space, and Technology, the Committee on Energy and Commerce, the House Permanent Select Committee on Intelligence, the Committee on the Judiciary, and the Committee on Armed Services of the House of Representatives, and the Committee on Commerce, Science, and Transportation, the Senate Select Committee on Intelligence, the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, and the Committee on Armed Services of the Senate, a report on the Advisory Committee’s findings and recommendations under subsection (d) and subsection (e).  (g)Travel expenses of non-federal membersNon-Federal members of the Advisory Committee, while attending meetings of the Advisory Committee or while otherwise serving at the request of the head of the Advisory Committee away from their homes or regular places of business, may be allowed travel expenses, including per diem in lieu of subsistence, as authorized by section 5703 of title 5, United States Code, for individuals in the Government serving without pay. Nothing in this subsection shall be construed to prohibit members of the Advisory Committee who are officers or employees of the United States from being allowed travel expenses, including per diem in lieu of subsistence, in accordance with existing law.  
(h)Faca exemptionThe Secretary of Commerce shall charter the Advisory Committee in accordance with the Federal Advisory Committee Act (5 U.S.C. App.), except that the Advisory Committee shall be exempt from section 14 of such Act. 5105.National Academies artificial intelligence impact study on workforce (a)In generalNot later than 90 days after the date of the enactment of this Act, the National Science Foundation shall enter into a contract with the National Research Council of the National Academies of Sciences, Engineering, and Medicine to conduct a study of the current and future impact of artificial intelligence on the workforce of the United States across sectors. 
(b)ContentsThe study shall address— (1)workforce impacts across sectors caused by the increased adoption of artificial intelligence, automation, and other related trends; 
(2)workforce needs and employment opportunities generated by the increased adoption of artificial intelligence across sectors; (3)research gaps and data needed to better understand and track paragraphs (1) and (2); and 
(4)recommendations to address the challenges and opportunities described in paragraphs (1), (2), and (3). (c)StakeholdersIn conducting the study, the National Academies of Sciences, Engineering, and Medicine shall seek input from a wide range of stakeholders in the public and private sectors. 
(d)Report to CongressThe contract entered into under subsection (a) shall require the National Academies of Sciences, Engineering, and Medicine, not later than 2 years after the date of the enactment of this Act, to— (1)submit to the Committee on Science, Space, and Technology and the Committee on Education and Labor of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Health, Education, Pension, and Labor of the Senate a report containing the findings and recommendations of the study conducted under subsection (a); and 
(2)make a copy of such report available on a publicly accessible website. 5106.National AI Research Resource Task Force (a)Establishment of task force (1)Establishment (A)In generalThe Director of the National Science Foundation, in coordination with the Office of Science and Technology Policy, shall establish a task force— 
(i)to investigate the feasibility and advisability of establishing and sustaining a National Artificial Intelligence Research Resource; and (ii)to propose a roadmap detailing how such resource should be established and sustained. 
(B)DesignationThe task force established by subparagraph (A) shall be known as the National Artificial Intelligence Research Resource Task Force (in this section referred to as the Task Force). (2)Membership (A)CompositionThe Task Force shall be composed of 12 members selected by the co-chairpersons of the Task Force from among technical experts in artificial intelligence or related subjects, of whom— 
(i)4 shall be representatives from the Interagency Committee established in section 5103, including the co-chairpersons of the Task Force; (ii)4 shall be representatives from institutions of higher education; and 
(iii)4 shall be representatives from private organizations. (B)AppointmentNot later than 120 days after enactment of this Act, the co-chairpersons of the Task Force shall appoint members to the Task Force pursuant to subparagraph (A). 
(C)Term of appointmentMembers of the Task Force shall be appointed for the life of the Task Force. (D)VacancyAny vacancy occurring in the membership of the Task Force shall be filled in the same manner in which the original appointment was made. 
(E)Co-chairpersonsThe Director of the Office of Science and Technology Policy and the Director of the National Sciences Foundation, or their designees, shall be the co-chairpersons of the Task Force. If the role of the Director of the National Science Foundation is vacant, the Chair of the National Science Board shall act as a co-chairperson of the Task Force. (F)Expenses for non-federal members (i)Except as provided in clause (ii), non-Federal Members of the Task Force shall not receive compensation for their participation on the Task Force. 
(ii)Non-Federal Members of the Task Force shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Task Force. (b)Roadmap and implementation plan (1)In generalThe Task Force shall develop a coordinated roadmap and implementation plan for creating and sustaining a National Artificial Intelligence Research Resource. 
(2)ContentsThe roadmap and plan required by paragraph (1) shall include the following: (A)Goals for establishment and sustainment of a National Artificial Intelligence Research Resource and metrics for success. 
(B)A plan for ownership and administration of the National Artificial Intelligence Research Resource, including— (i)an appropriate agency or organization responsible for the implementation, deployment, and administration of the Resource; and 
(ii)a governance structure for the Resource, including oversight and decision-making authorities. (C)A model for governance and oversight to establish strategic direction, make programmatic decisions, and manage the allocation of resources; 
(D)Capabilities required to create and maintain a shared computing infrastructure to facilitate access to computing resources for researchers across the country, including scalability, secured access control, resident data engineering and curation expertise, provision of curated data sets, compute resources, educational tools and services, and a user interface portal. (E)An assessment of, and recommended solutions to, barriers to the dissemination and use of high-quality government data sets as part of the National Artificial Intelligence Research Resource. 
(F)An assessment of security requirements associated with the National Artificial Intelligence Research Resource and its research and a recommendation for a framework for the management of access controls. (G)An assessment of privacy and civil rights and civil liberties requirements associated with the National Artificial Intelligence Research Resource and its research. 
(H)A plan for sustaining the Resource, including through Federal funding and partnerships with the private sector. (I)Parameters for the establishment and sustainment of the National Artificial Intelligence Research Resource, including agency roles and responsibilities and milestones to implement the Resource. 
(c)ConsultationsIn conducting its duties required under subsection (b), the Task Force shall consult with the following: (1)The National Science Foundation. 
(2)The Office of Science and Technology Policy. (3)The National Academies of Sciences, Engineering, and Medicine. 
(4)The National Institute of Standards and Technology. (5)The Director of National Intelligence. 
(6)The Department of Energy. (7)The Department of Defense. 
(8)The General Services Administration. (9)The Department of Justice. 
(10)The Department of Homeland Security. (11)The Department of Health and Human Services. 
(12)Private industry. (13)Institutions of higher education. 
(14)Civil and disabilities rights organizations. (15)Such other persons as the Task Force considers appropriate. 
(d)StaffStaff of the Task Force shall comprise detailees with expertise in artificial intelligence, or related fields from the Office of Science and Technology Policy, the National Science Foundation, or any other agency the co-chairs deem appropriate, with the consent of the head of the agency.  (e)Task force reports (1)Initial reportNot later than 12 months after the date on which all of the appointments have been made under subsection (a)(2)(B), the Task Force shall submit to Congress and the President an interim report containing the findings, conclusions, and recommendations of the Task Force. The report shall include specific recommendations regarding steps the Task Force believes necessary for the establishment and sustainment of a National Artificial Intelligence Research Resource. 
(2)Final reportNot later than 6 months after the submittal of the interim report under paragraph (1), the Task Force shall submit to Congress and the President a final report containing the findings, conclusions, and recommendations of the Task Force, including the specific recommendations required by subsection (b). (f)Termination (1)In generalThe Task Force shall terminate 90 days after the date on which it submits the final report under subsection (e)(2). 
(2)RecordsUpon termination of the Task Force, all of its records shall become the records of the National Archives and Records Administration. (g)DefinitionsIn this section: 
(1)National Artificial Intelligence Research Resource and ResourceThe terms National Artificial Intelligence Research Resource and Resource mean a system that provides researchers and students across scientific fields and disciplines with access to compute resources, co-located with publicly-available, artificial intelligence-ready government and non-government data sets and a research environment with appropriate educational tools and user support. (2)OwnershipThe term ownership means responsibility and accountability for the implementation, deployment, and ongoing development of the National Artificial Intelligence Research Resource, and for providing staff support to that effort. 
LIINational Artificial Intelligence Research Institutes 
 
Sec. 5201. National Artificial Intelligence Research Institutes. 
5201.National Artificial Intelligence Research Institutes 
(a)In generalSubject to the availability of funds appropriated for this purpose, the Director of the National Science Foundation shall establish a program to award financial assistance for the planning, establishment, and support of a network of Institutes (as described in subsection (b)(2)) in accordance with this section. (b)Financial assistance To establish and support national artificial intelligence research institutes (1)In generalSubject to the availability of funds appropriated for this purpose, the Secretary of Energy, the Secretary of Commerce, the Director of the National Science Foundation, and every other agency head may award financial assistance to an eligible entity, or consortia thereof, as determined by an agency head, to establish and support an Institute. 
(2)Artificial intelligence institutesAn Institute described in this subsection is an artificial intelligence research institute that— (A)is focused on— 
(i)a particular economic or social sector, including health, education, manufacturing, agriculture, security, energy, and environment, and includes a component that addresses the ethical, societal, safety, and security implications relevant to the application of artificial intelligence in that sector; or (ii)a cross-cutting challenge for artificial intelligence systems, including trustworthiness, or foundational science; 
(B)requires partnership among public and private organizations, including, as appropriate, Federal agencies, institutions of higher education, including community colleges, nonprofit research organizations, Federal laboratories, State, local, and Tribal governments, industry, including startup companies, and civil society organizations, including civil rights and disability rights organizations (or consortia thereof); (C)has the potential to create an innovation ecosystem, or enhance existing ecosystems, to translate Institute research into applications and products, as appropriate to the topic of each Institute; 
(D)supports interdisciplinary research and development across multiple institutions of higher education and organizations; (E)supports interdisciplinary education activities, including curriculum development, research experiences, and faculty professional development across undergraduate, graduate, and professional academic programs; and 
(F)supports workforce development in artificial intelligence related disciplines in the United States, including increasing participation of historically underrepresented communities. (3)Use of fundsFinancial assistance awarded under paragraph (1) may be used by an Institute for— 
(A)managing and making available to researchers accessible, curated, standardized, secure, and privacy protected data sets from the public and private sectors for the purposes of training and testing artificial intelligence systems and for research using artificial intelligence systems, pursuant to subsections (c), (e), and (f) of section 22A the National Institute of Standards and Technology Act (as added by section 5301 of this division); (B)developing and managing testbeds for artificial intelligence systems, including sector-specific test beds, designed to enable users to evaluate artificial intelligence systems prior to deployment; 
(C)conducting research and education activities involving artificial intelligence systems to solve challenges with social, economic, health, scientific, and national security implications; (D)providing or brokering access to computing resources, networking, and data facilities for artificial intelligence research and development relevant to the Institute’s research goals; 
(E)providing technical assistance to users, including software engineering support, for artificial intelligence research and development relevant to the Institute’s research goals; (F)engaging in outreach and engagement to broaden participation in artificial intelligence research and the artificial intelligence workforce; and 
(G)such other activities that an agency head, whose agency’s missions contribute to or are affected by artificial intelligence, considers consistent with the purposes described in section 5101(a). (4)Duration (A)Initial periodsAn award of financial assistance under paragraph (1) shall be awarded for an initial period of 5 years. 
(B)ExtensionAn established Institute may apply for, and the agency head may grant, extended funding for periods of 5 years on a merit-reviewed basis using the merit review criteria of the sponsoring agency. (5)Application for financial assistanceA person seeking financial assistance under paragraph (1) shall submit to an agency head an application at such time, in such manner, and containing such information as the agency head may require. 
(6)Competitive, merit reviewIn awarding financial assistance under paragraph (1), the agency head shall— (A)use a competitive, merit review process that includes peer review by a diverse group of individuals with relevant expertise from both the private and public sectors; and 
(B)ensure the focus areas of the Institute do not substantially and unnecessarily duplicate the efforts of any other Institute. (7)Collaboration (A)In generalIn awarding financial assistance under paragraph (1), an agency head may collaborate with Federal departments and agencies whose missions contribute to or are affected by artificial intelligence systems. 
(B)Coordinating networkThe Director of the National Science Foundation shall establish a network of Institutes receiving financial assistance under this subsection, to be known as the Artificial Intelligence Leadership Network, to coordinate cross-cutting research and other activities carried out by the Institutes. (8)LimitationNo funds authorized in this title shall be awarded to Institutes outside of the United States. All awardees and subawardees for such Institute shall be based in the United States, in addition to any other eligibility criteria as established by each agency head. 
LIIIDepartment of Commerce Artificial Intelligence Activities 
 
Sec. 5301. National institute of standards and technology activities. 
Sec. 5302. Stakeholder outreach. 
Sec. 5303. National oceanic and atmospheric administration artificial intelligence center. 
5301.National institute of standards and technology activitiesThe National Institute of Standards and Technology Act (15 U.S.C. 271 et seq.) is amended by inserting after section 22 the following:   22A.Standards for artificial intelligence (a)MissionThe Institute shall—  
(1)advance collaborative frameworks, standards, guidelines, and associated methods and techniques for artificial intelligence;  (2)support the development of a risk-mitigation framework for deploying artificial intelligence systems;  
(3)support the development of technical standards and guidelines that promote trustworthy artificial intelligence systems; and  (4)support the development of technical standards and guidelines by which to test for bias in artificial intelligence training data and applications.  
(b)Supporting ActivitiesThe Director of the National Institute of Standards and Technology may— (1)support measurement research and development of best practices and voluntary standards for trustworthy artificial intelligence systems, which may include—  
(A)privacy and security, including for datasets used to train or test artificial intelligence systems and software and hardware used in artificial intelligence systems;  (B)advanced computer chips and hardware designed for artificial intelligence systems;  
(C)data management and techniques to increase the usability of data, including strategies to systematically clean, label, and standardize data into forms useful for training artificial intelligence systems and the use of common, open licenses;  (D)safety and robustness of artificial intelligence systems, including assurance, verification, validation, security, control, and the ability for artificial intelligence systems to withstand unexpected inputs and adversarial attacks;  
(E)auditing mechanisms and benchmarks for accuracy, transparency, verifiability, and safety assurance for artificial intelligence systems;  (F)applications of machine learning and artificial intelligence systems to improve other scientific fields and engineering;  
(G)model documentation, including performance metrics and constraints, measures of fairness, training and testing processes, and results;  (H)system documentation, including connections and dependences within and between systems, and complications that may arise from such connections; and  
(I)all other areas deemed by the Director to be critical to the development and deployment of trustworthy artificial intelligence;  (2)produce curated, standardized, representative, high-value, secure, aggregate, and privacy protected data sets for artificial intelligence research, development, and use;  
(3)support one or more institutes as described in section 5201(b) of the National Artificial Intelligence Initiative Act of 2020 for the purpose of advancing measurement science, voluntary consensus standards, and guidelines for trustworthy artificial intelligence systems; (4)support and strategically engage in the development of voluntary consensus standards, including international standards, through open, transparent, and consensus-based processes; and 
(5)enter into and perform such contracts, including cooperative research and development arrangements and grants and cooperative agreements or other transactions, as may be necessary in the conduct of the work of the National Institute of Standards and Technology and on such terms as the Director considers appropriate, in furtherance of the purposes of this division. (c)Risk management frameworkNot later than 2 years after the date of the enactment of this Act, the Director shall work to develop, and periodically update, in collaboration with other public and private sector organizations, including the National Science Foundation and the Department of Energy, a voluntary risk management framework for trustworthy artificial intelligence systems. The framework shall— 
(1)identify and provide standards, guidelines, best practices, methodologies, procedures and processes for— (A)developing trustworthy artificial intelligence systems;  
(B)assessing the trustworthiness of artificial intelligence systems; and  (C)mitigating risks from artificial intelligence systems;  
(2)establish common definitions and characterizations for aspects of trustworthiness, including explainability, transparency, safety, privacy, security, robustness, fairness, bias, ethics, validation, verification, interpretability, and other properties related to artificial intelligence systems that are common across all sectors;  (3)provide case studies of framework implementation;  
(4)align with international standards, as appropriate;  (5)incorporate voluntary consensus standards and industry best practices; and  
(6)not prescribe or otherwise require the use of specific information or communications technology products or services.  (d)Participation in standard setting organizations (1)RequirementThe Institute shall participate in the development of standards and specifications for artificial intelligence.  
(2)PurposeThe purpose of this participation shall be to ensure—  (A)that standards promote artificial intelligence systems that are trustworthy; and  
(B)that standards relating to artificial intelligence reflect the state of technology and are fit-for-purpose and developed in transparent and consensus-based processes that are open to all stakeholders. (e)Data sharing best practicesNot later than 1 year after the date of enactment of this Act, the Director shall, in collaboration with other public and private sector organizations, develop guidance to facilitate the creation of voluntary data sharing arrangements between industry, federally funded research centers, and Federal agencies for the purpose of advancing artificial intelligence research and technologies, including options for partnership models between government entities, industry, universities, and nonprofits that incentivize each party to share the data they collected. 
(f)Best Practices for Documentation of Data SetsNot later than 1 year after the date of enactment of this Act, the Director shall, in collaboration with other public and private sector organizations, develop best practices for datasets used to train artificial intelligence systems, including— (1)standards for metadata that describe the properties of datasets, including—  
(A)the origins of the data;  (B)the intent behind the creation of the data;  
(C)authorized uses of the data;  (D)descriptive characteristics of the data, including what populations are included and excluded from the datasets; and 
(E)any other properties as determined by the Director; and (2)standards for privacy and security of datasets with human characteristics. 
(g)Authorization of appropriationsThere are authorized to be appropriated to the National Institute of Standards and Technology to carry out this section— (1)$64,000,000 for fiscal year 2021; 
(2)$70,400,000 for fiscal year 2022; (3)$77,440,000 for fiscal year 2023; 
(4)$85,180,000 for fiscal year 2024; and (5)$93,700,000 for fiscal year 2025.. 
5302.Stakeholder outreachIn carrying out the activities under section 22A of the National Institute of Standards and Technology Act (15 U.S.C. 271 et seq.) as amended by title III of this Act, the Director shall— (1)solicit input from university researchers, private sector experts, relevant Federal agencies, Federal laboratories, State, Tribal, and local governments, civil society groups, and other relevant stakeholders; 
(2)solicit input from experts in relevant fields of social science, technology ethics, and law; and (3)provide opportunity for public comment on guidelines and best practices developed as part of the Initiative, as appropriate. 
5303.National oceanic and atmospheric administration artificial intelligence center 
(a)In generalThe Administrator of the National Oceanic and Atmospheric Administration (hereafter referred to as the Administrator) shall establish, a Center for Artificial Intelligence (hereafter referred to as the Center). (b)Center goalsThe goals of the Center shall be to— 
(1)coordinate and facilitate the scientific and technological efforts related to artificial intelligence across the National Oceanic and Atmospheric Administration; and (2)expand external partnerships, and build workforce proficiency to effectively transition artificial intelligence research and applications to operations. 
(c)Comprehensive programThrough the Center, the Administrator shall implement a comprehensive program to improve the use of artificial intelligence systems across the agency in support of the mission of the National Oceanic and Atmospheric Administration. (d)Center prioritiesThe priorities of the Center shall be to— 
(1)coordinate and facilitate artificial intelligence research and innovation, tools, systems, and capabilities across the National Oceanic and Atmospheric Administration; (2)establish data standards and develop and maintain a central repository for agency-wide artificial intelligence applications; 
(3)accelerate the transition of artificial intelligence research to applications in support of the mission of the National Oceanic and Atmospheric Administration; (4)develop and conduct training for the workforce of the National Oceanic and Atmospheric Administration related to artificial intelligence research and application of artificial intelligence for such agency; 
(5)facilitate partnerships between the National Oceanic and Atmospheric Administration and other public sector organizations, private sector organizations, and institutions of higher education for research, personnel exchange, and workforce development with respect to artificial intelligence systems; and (6)make data of the National Oceanic and Atmospheric Administration accessible, available, and ready for artificial intelligence applications. 
(e)Stakeholder engagementIn carrying out the activities authorized in this section, the Administrator shall— (1)collaborate with a diverse set of stakeholders including private sector entities and institutions of higher education; 
(2)leverage the collective body of research on artificial intelligence and machine learning; and (3)engage with relevant Federal agencies, research communities, and potential users of data and methods made available through the Center. 
(f)Authorization of appropriationsThere are authorized to be appropriated to the Administrator to carry out this section $10,000,000 for fiscal year 2021. (g)Protection of National Security Interests (1)In generalNotwithstanding any other provision of this section, the Administrator, in consultation with the Secretary of Defense as appropriate, may withhold models or data used by the Center if the Administrator determines doing so to be necessary to protect the national security interests of the United States. 
(2)Rule of constructionNothing in this section shall be construed to supersede any other provision of law governing the protection of the national security interests of the United States. LIVNational Science Foundation Artificial Intelligence Activities  Sec. 5401. Artificial intelligence research and education. 5401.Artificial intelligence research and education (a)In generalthe Director of the National Science Foundation shall fund research and education activities in artificial intelligence systems and related fields, including competitive awards or grants to institutions of higher education or eligible nonprofit organizations (or consortia thereof).  
(b)Uses of fundsIn carrying out the activities under subsection (a), the Director of the National Science Foundation shall—  (1)support research, including interdisciplinary research, on artificial intelligence systems and related areas, including fields and research areas that will contribute to the development and deployment of trustworthy artificial intelligence systems, and fields and research areas that address the application of artificial intelligence systems to scientific discovery and societal challenges;  
(2)use the existing programs of the National Science Foundation, in collaboration with other Federal departments and agencies, as appropriate to—  (A)improve the teaching and learning of topics related to artificial intelligence systems in K-12 education and postsecondary educational programs, including workforce training and career and technical education programs, undergraduate and graduate education programs, and in informal settings; and  
(B)increase participation in artificial intelligence related fields, including by individuals identified in sections 33 and 34 of the Science and Engineering Equal Opportunity Act (42 U.S.C. 1885a, 1885b);  (3)support partnerships among institutions of higher education, Federal laboratories, nonprofit organizations, State, local, and Tribal governments, industry, and potential users of artificial intelligence systems that facilitate collaborative research, personnel exchanges, and workforce development and identify emerging research needs with respect to artificial intelligence systems;  
(4)ensure adequate access to research and education infrastructure with respect to artificial intelligence systems, which may include the development of new computing resources and partnership with the private sector for the provision of cloud-based computing services;  (5)conduct prize competitions, as appropriate, pursuant to section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719);  
(6)coordinate research efforts funded through existing programs across the directorates of the National Science Foundation;  (7)provide guidance on data sharing by grantees to public and private sector organizations consistent with the standards and guidelines developed under section 22A(e) of the National Institute of Standards and Technology Act (as added by section 5301 of this division); and  
(8)evaluate opportunities for international collaboration with strategic allies on artificial intelligence research and development.  (c)Engineering supportIn general, the Director shall permit applicants to include in their proposed budgets funding for software engineering support to assist with the proposed research.  
(d)Ethics 
(1)Sense of congressIt is the sense of Congress that—  (A)a number of emerging areas of research, including artificial intelligence, have potential ethical, social, safety, and security risks that might be apparent as early as the basic research stage;  
(B)the incorporation of ethical, social, safety, and security considerations into the research design and review process for Federal awards may help mitigate potential harms before they happen;  (C)the National Science Foundation’s agreement with the National Academies of Sciences, Engineering, and Medicine to conduct a study and make recommendations with respect to governance of research in computing and computing technologies is a positive step toward accomplishing this goal; and  
(D)the National Science Foundation should continue to work with stakeholders to understand and adopt policies that promote best practices for governance of research in emerging technologies at every stage of research.  (2)Report on ethics statementsNo later than 6 months after publication of the study described in paragraph (1)(C), the Director shall report to Congress on options for requiring an ethics or risk statement as part of all or a subset of applications for research funding to the National Science Foundation.  
(e)Education 
(1)In generalThe Director of the National Science Foundation shall award grants for artificial intelligence education research, development and related activities to support K-12 and postsecondary education programs and activities, including workforce training and career and technical education programs and activities, undergraduate, graduate, and postdoctoral education, and informal education programs and activities that—  (A)support the development of a diverse workforce pipeline for science and technology with respect to artificial intelligence systems;  
(B)increase awareness of potential ethical, social, safety, and security risks of artificial intelligence systems;  (C)promote curriculum development for teaching topics related to artificial intelligence, including in the field of technology ethics;  
(D)support efforts to achieve equitable access to K-12 artificial intelligence education in diverse geographic areas and for populations historically underrepresented in science, engineering, and artificial intelligence fields; and  (E)promote the widespread understanding of artificial intelligence principles and methods to create an educated workforce and general public able to use products enabled by artificial intelligence systems and adapt to future societal and economic changes caused by artificial intelligence systems.  
(2)Artificial intelligence faculty fellowships 
(A)Faculty recruitment fellowships 
(i)In generalThe Director of the National Science Foundation shall establish a program to award grants to eligible institutions of higher education to recruit and retain tenure-track or tenured faculty in artificial intelligence and related fields.  (ii)Use of fundsAn institution of higher education shall use grant funds provided under clause (i) for the purposes of—  
(I)recruiting new tenure-track or tenured faculty members that conduct research and teaching in artificial intelligence and related fields and research areas, including technology ethics; and  (II)paying salary and benefits for the academic year of newly recruited tenure-track or tenured faculty members for a duration of up to three years.  
(iii)Eligible institutions of higher educationFor purposes of this subparagraph, an eligible institution of higher education is—  (I)a Historically Black College and University (within the meaning of the term part B institution under section 322 of the Higher Education Act of 1965), Tribal College or University, or other minority-serving institution, as defined in section 371(a) of the Higher Education Act of 1965;  
(II)an institution classified under the Carnegie Classification of Institutions of Higher Education as a doctorate-granting university with a high level of research activity; or (III)an institution located in a State jurisdiction eligible to participate in the National Science Foundation’s Established Program to Stimulate Competitive Research. 
(B)Faculty technology ethics fellowships 
(i)In generalThe Director of the National Science Foundation shall establish a program to award fellowships to tenure-track and tenured faculty in social and behavioral sciences, ethics, law, and related fields to develop new research projects and partnerships in technology ethics.  (ii)PurposesThe purposes of such fellowships are to enable researchers in social and behavioral sciences, ethics, law, and related fields to establish new research and education partnerships with researchers in artificial intelligence and related fields; learn new techniques and acquire systematic knowledge in artificial intelligence and related fields; and mentor and advise graduate students and postdocs pursuing research in technology ethics.  
(iii)Uses of fundsA fellowship may include salary and benefits for up to one academic year, expenses to support coursework or equivalent training in artificial intelligence systems, and additional such expenses that the Director deems appropriate.  (C)Update to robert noyce teacher scholarship programSection 10(i)(5) of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n–1(i)(5)) is amended by inserting and artificial intelligence after computer science.  
(3)Update to advanced technological education program 
(A)In generalSection 3(b) of the Scientific and Advanced-Technology Act of 1992 (42 U.S.C. 1862(i)) is amended by striking 10 and inserting 12.  (B)Artificial intelligence centers of excellenceThe Director of the National Science Foundation shall establish national centers of scientific and technical education to advance education and workforce development in areas related to artificial intelligence pursuant to section 3 of the Scientific and Advanced-Technology Act of 1992 (42 U.S.C. 1862(i)). Activities of such centers may include—  
(i)the development, dissemination, and evaluation of curriculum and other educational tools and methods in artificial intelligence related fields and research areas, including technology ethics;  (ii)the development and evaluation of artificial intelligence related certifications for 2-year programs; and  
(iii)interdisciplinary science and engineering research in employment-based adult learning and career retraining related to artificial intelligence fields.  (f)National Science Foundation Pilot Program of Grants for Research in Rapidly Evolving, High Priority Topics 
(1)Pilot program requiredThe Director of the National Science Foundation shall establish a pilot program to assess the feasibility and advisability of awarding grants for the conduct of research in rapidly evolving, high priority topics using funding mechanisms that require brief project descriptions and internal merit review, and that may include accelerated external review.  (2)Duration (A)In generalThe Director shall carry out the pilot program required by paragraph (1) during the 5-year period beginning on the date of the enactment of this Act.  
(B)Assessment and continuation authorityAfter the period set forth in paragraph (2)(A)—  (i)the Director shall assess the pilot program; and  
(ii)if the Director determines that it is both feasible and advisable to do so, the Director may continue the pilot program.  (3)GrantsIn carrying out the pilot program, the Director shall award grants for the conduct of research in topics selected by the Director in accordance with paragraph (4).  
(4)Topic selectionThe Director shall select topics for research under the pilot program in accordance with the following:  (A)The Director shall select artificial intelligence as the initial topic for the pilot program.  
(B)The Director may select additional topics that the Director determines are—  (i)rapidly evolving; and  
(ii)of high importance to the economy and security of the United States.  (g)Authorization of appropriationsThere are authorized to be appropriated to the National Science Foundation to carry out this section— 
(1)$868,000,000 for fiscal year 2021;  (2)$911,400,000 for fiscal year 2022;  
(3)$956,970,000 for fiscal year 2023;  (4)$1,004,820,000 for fiscal year 2024; and  
(5)$1,055,060,000 for fiscal year 2025.  LVDepartment of Energy Artificial Intelligence Research Program   Sec. 5501. Department of energy artificial intelligence research program. 5501.Department of energy artificial intelligence research program (a)In generalThe Secretary shall carry out a cross-cutting research and development program to advance artificial intelligence tools, systems, capabilities, and workforce needs and to improve the reliability of artificial intelligence methods and solutions relevant to the mission of the Department. In carrying out this program, the Secretary shall coordinate across all relevant offices and programs at the Department, including the Office of Science, the Office of Energy Efficiency and Renewable Energy, the Office of Nuclear Energy, the Office of Fossil Energy, the Office of Electricity, the Office of Cybersecurity, Energy Security, and Emergency Response, the Advanced Research Projects Agency-Energy, and any other relevant office determined by the Secretary.  
(b)Research areasIn carrying out the program under subsection (a), the Secretary shall award financial assistance to eligible entities to carry out research projects on topics including—  (1)the application of artificial intelligence systems to improve large-scale simulations of natural and other phenomena;  
(2)the study of applied mathematics, computer science, and statistics, including foundations of methods and systems of artificial intelligence, causal and statistical inference, and the development of algorithms for artificial intelligence systems;  (3)the analysis of existing large-scale datasets from science and engineering experiments and simulations, including energy simulations and other priorities at the Department as determined by the Secretary using artificial intelligence tools and techniques;  
(4)the development of operation and control systems that enhance automated, intelligent decisionmaking capabilities;  (5)the development of advanced computing hardware and computer architecture tailored to artificial intelligence systems, including the codesign of networks and computational hardware;  
(6)the development of standardized datasets for emerging artificial intelligence research fields and applications, including methods for addressing data scarcity; and  (7)the development of trustworthy artificial intelligence systems, including—  
(A)algorithmic explainability;  (B)analytical methods for identifying and mitigating bias in artificial intelligence systems; and  
(C)safety and robustness, including assurance, verification, validation, security, and control.  (c)Technology transferIn carrying out the program under subsection (a), the Secretary shall support technology transfer of artificial intelligence systems for the benefit of society and United States economic competitiveness.  
(d)Facility use and upgradesIn carrying out the program under subsection (a), the Secretary shall—  (1)make available high-performance computing infrastructure at national laboratories;  
(2)make any upgrades necessary to enhance the use of existing computing facilities for artificial intelligence systems, including upgrades to hardware;  (3)establish new computing capabilities necessary to manage data and conduct high performance computing that enables the use of artificial intelligence systems; and  
(4)maintain and improve, as needed, networking infrastructure, data input and output mechanisms, and data analysis, storage, and service capabilities.  (e)Report on ethics statementsNot later than 6 months after publication of the study described in section 5401(d)(1)(C), the Secretary shall report to Congress on options for requiring an ethics or risk statement as part of all or a subset of applications for research activities funded by the Department of Energy and performed at Department of Energy national laboratories and user facilities.  
(f)Risk managementThe Secretary shall review agency policies for risk management in artificial intelligence related projects and issue as necessary policies and principles that are consistent with the framework developed under section 22A(c) of the National Institute of Standards and Technology Act (as added by section 5301 of this division).  (g)Data privacy and sharingThe Secretary shall review agency policies for data sharing with other public and private sector organizations and issue as necessary policies and principles that are consistent with the standards and guidelines submitted under section 22A(e) of the National Institute of Standards and Technology Act (as added by section 5301 of this division). In addition, the Secretary shall establish a streamlined mechanism for approving research projects or partnerships that require sharing sensitive public or private data with the Department.  
(h)Partnerships with other federal agenciesThe Secretary may request, accept, and provide funds from other Federal departments and agencies, State, United States territory, local, or Tribal government agencies, private sector for-profit entities, and nonprofit entities, to be available to the extent provided by appropriations Acts, to support a research project or partnership carried out under this section. The Secretary may not give any special consideration to any agency or entity in return for a donation.  (i)Stakeholder engagementIn carrying out the activities authorized in this section, the Secretary shall—  
(1)collaborate with a range of stakeholders including small businesses, institutes of higher education, industry, and the National Laboratories;  (2)leverage the collective body of knowledge from existing artificial intelligence and machine learning research; and  
(3)engage with other Federal agencies, research communities, and potential users of information produced under this section.  (j)DefinitionsIn this section:  
(1)SecretaryThe term Secretary means the Secretary of Energy.  (2)DepartmentThe term Department means the Department of Energy.  
(3)National laboratoryThe term national laboratory has the meaning given such term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).  (4)Eligible entitiesThe term eligible entities means—  
(A)an institution of higher education;  (B)a National Laboratory;  
(C)a Federal research agency;  (D)a State research agency;  
(E)a nonprofit research organization;  (F)a private sector entity; or  
(G)a consortium of 2 or more entities described in subparagraphs (A) through (F). (k)Authorization of appropriationsThere are authorized to be appropriated to the Department to carry out this section— 
(1)$200,000,000 for fiscal year 2021;  (2)$214,000,000 for fiscal year 2022;  
(3)$228,980,000 for fiscal year 2023;  (4)$245,000,000 for fiscal year 2024; and  
(5)$262,160,000 for fiscal year 2025.  FAnti-Money Laundering 6001.Short titleThis division may be cited as the Anti-Money Laundering Act of 2020. 
6002.PurposesThe purposes of this division are— (1)to improve coordination and information sharing among the agencies tasked with administering anti-money laundering and countering the financing of terrorism requirements, the agencies that examine financial institutions for compliance with those requirements, Federal law enforcement agencies, national security agencies, the intelligence community, and financial institutions;  
(2)to modernize anti-money laundering and countering the financing of terrorism laws to adapt the government and private sector response to new and emerging threats; (3)to encourage technological innovation and the adoption of new technology by financial institutions to more effectively counter money laundering and the financing of terrorism; 
(4)to reinforce that the anti-money laundering and countering the financing of terrorism policies, procedures, and controls of financial institutions shall be risk-based;  (5)to establish uniform beneficial ownership information reporting requirements to— 
(A)improve transparency for national security, intelligence, and law enforcement agencies and financial institutions concerning corporate structures and insight into the flow of illicit funds through those structures;  (B)discourage the use of shell corporations as a tool to disguise and move illicit funds; 
(C)assist national security, intelligence, and law enforcement agencies with the pursuit of crimes; and (D)protect the national security of the United States; and 
(6)to establish a secure, nonpublic database at FinCEN for beneficial ownership information.  6003.DefinitionsIn this division: 
(1)Bank Secrecy ActThe term Bank Secrecy Act means— (A)section 21 of the Federal Deposit Insurance Act (12 U.S.C. 1829b); 
(B)chapter 2 of title I of Public Law 91–508 (12 U.S.C. 1951 et seq.); and (C)subchapter II of chapter 53 of title 31, United States Code. 
(2)Electronic fund transferThe term electronic fund transfer has the meaning given the term in section 903 of the Electronic Fund Transfer Act (15 U.S.C. 1693a). (3)Federal functional regulatorThe term Federal functional regulator— 
(A)has the meaning given the term in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809); and (B)includes any Federal regulator that examines a financial institution for compliance with the Bank Secrecy Act. 
(4)Financial agencyThe term financial agency has the meaning given the term in section 5312(a) of title 31, United States Code, as amended by section 6102 of this division. (5)Financial institutionThe term financial institution— 
(A)has the meaning given the term in section 5312 of title 31, United States Code; and (B)includes— 
(i)an electronic fund transfer network; and (ii)a clearing and settlement system. 
(6)FinCENThe term FinCEN means the Financial Crimes Enforcement Network of the Department of the Treasury. (7)SecretaryThe term Secretary means the Secretary of the Treasury. 
(8)State bank supervisorThe term State bank supervisor has the meaning given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813). (9)State credit union supervisorThe term State credit union supervisor means a State official described in section 107A(e) of the Federal Credit Union Act (12 U.S.C. 1757a(e)). 
LXIStrengthening Treasury Financial Intelligence, Anti-Money Laundering, and Countering the Financing of Terrorism Programs 
 
Sec. 6101. Establishment of national exam and supervision priorities. 
Sec. 6102. Strengthening FinCEN. 
Sec. 6103. FinCEN Exchange. 
Sec. 6104. Interagency anti-money laundering and countering the financing of terrorism personnel rotation program. 
Sec. 6105. Terrorism and financial intelligence special hiring authority. 
Sec. 6106. Treasury Attaché program. 
Sec. 6107. Establishment of FinCEN Domestic Liaisons. 
Sec. 6108. Foreign Financial Intelligence Unit Liaisons. 
Sec. 6109. Protection of information exchanged with foreign law enforcement and financial intelligence units. 
Sec. 6110. Bank Secrecy Act application to dealers in antiquities and assessment of Bank Secrecy Act application to dealers in arts. 
Sec. 6111. Increasing technical assistance for international cooperation. 
Sec. 6112. International coordination. 
6101.Establishment of national exam and supervision priorities 
(a)Declaration of purposeSubchapter II of chapter 53 of title 31, United States Code, is amended by striking section 5311 and inserting the following:  5311.Declaration of purposeIt is the purpose of this subchapter (except section 5315) to— 
(1)require certain reports or records that are highly useful in— (A)criminal, tax, or regulatory investigations, risk assessments, or proceedings; or 
(B)intelligence or counterintelligence activities, including analysis, to protect against terrorism; (2)prevent the laundering of money and the financing of terrorism through the establishment by financial institutions of reasonably designed risk-based programs to combat money laundering and the financing of terrorism; 
(3)facilitate the tracking of money that has been sourced through criminal activity or is intended to promote criminal or terrorist activity; (4)assess the money laundering, terrorism finance, tax evasion, and fraud risks to financial institutions, products, or services to— 
(A)protect the financial system of the United States from criminal abuse; and (B)safeguard the national security of the United States; and 
(5)establish appropriate frameworks for information sharing among financial institutions, their agents and service providers, their regulatory authorities, associations of financial institutions, the Department of the Treasury, and law enforcement authorities to identify, stop, and apprehend money launderers and those who finance terrorists.. (b)Anti-money laundering programsSection 5318 of title 31, United States Code, is amended— 
(1)in subsection (a)(1), by striking subsection (b)(2) and inserting subsections (b)(2) and (h)(4); and (2)in subsection (h)— 
(A)in paragraph (1), in the matter preceding subparagraph (A)— (i)by inserting and the financing of terrorism after money laundering; and 
(ii)by inserting and countering the financing of terrorism after anti-money laundering; (B)in paragraph (2)— 
(i)by striking The Secretary and inserting the following:  (A)In generalThe Secretary; and 
(ii)by adding at the end the following:  (B)FactorsIn prescribing the minimum standards under subparagraph (A), and in supervising and examining compliance with those standards, the Secretary of the Treasury, and the appropriate Federal functional regulator (as defined in section 509 of the Gramm-Leach-Bliley Act (12 U.S.C. 6809)) shall take into account the following: 
(i)Financial institutions are spending private compliance funds for a public and private benefit, including protecting the United States financial system from illicit finance risks. (ii)The extension of financial services to the underbanked and the facilitation of financial transactions, including remittances, coming from the United States and abroad in ways that simultaneously prevent criminal persons from abusing formal or informal financial services networks are key policy goals of the United States.  
(iii)Effective anti-money laundering and countering the financing of terrorism programs safeguard national security and generate significant public benefits by preventing the flow of illicit funds in the financial system and by assisting law enforcement and national security agencies with the identification and prosecution of persons attempting to launder money and undertake other illicit activity through the financial system.  (iv)Anti-money laundering and countering the financing of terrorism programs described in paragraph (1) should be— 
(I)reasonably designed to assure and monitor compliance with the requirements of this subchapter and regulations promulgated under this subchapter; and (II)risk-based, including ensuring that more attention and resources of financial institutions should be directed toward higher-risk customers and activities, consistent with the risk profile of a financial institution, rather than toward lower-risk customers and activities.; and 
(C)by adding at the end the following:  (4)Priorities (A)In generalNot later than 180 days after the date of enactment of this paragraph, the Secretary of the Treasury, in consultation with the Attorney General, Federal functional regulators (as defined in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809)), relevant State financial regulators, and relevant national security agencies, shall establish and make public priorities for anti-money laundering and countering the financing of terrorism policy.  
(B)UpdatesNot less frequently than once every 4 years, the Secretary of the Treasury, in consultation with the Attorney General, Federal functional regulators (as defined in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809)), relevant State financial regulators, and relevant national security agencies, shall update the priorities established under subparagraph (A). (C)Relation to national strategyThe Secretary of the Treasury shall ensure that the priorities established under subparagraph (A) are consistent with the national strategy for countering the financing of terrorism and related forms of illicit finance developed under section 261 of the Countering Russian Influence in Europe and Eurasia Act of 2017 (Public Law 115–44; 131 Stat. 934). 
(D)RulemakingNot later than 180 days after the date on which the Secretary of the Treasury establishes the priorities under subparagraph (A), the Secretary of the Treasury, acting through the Director of the Financial Crimes Enforcement Network and in consultation with the Federal functional regulators (as defined in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809)) and relevant State financial regulators, shall, as appropriate, promulgate regulations to carry out this paragraph. (E)Supervision and examinationThe review by a financial institution of the priorities established under subparagraph (A) and the incorporation of those priorities, as appropriate, into the risk-based programs established by the financial institution to meet obligations under this subchapter, the USA PATRIOT Act (Public Law 107–56; 115 Stat. 272), and other anti-money laundering and countering the financing of terrorism laws and regulations shall be included as a measure on which a financial institution is supervised and examined for compliance with those obligations. 
(5)DutyThe duty to establish, maintain and enforce an anti-money laundering and countering the financing of terrorism program as required by this subsection shall remain the responsibility of, and be performed by, persons in the United States who are accessible to, and subject to oversight and supervision by, the Secretary of the Treasury and the appropriate Federal functional regulator (as defined in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809)).. (c)Financial Crimes Enforcement NetworkSection 310(b)(2) of title 31, United States Code, is amended— 
(1)by redesignating subparagraph (J) as subparagraph (O); and (2)by inserting after subparagraph (I) the following: 
 
(J)Promulgate regulations under section 5318(h)(4)(D), as appropriate, to implement the government-wide anti-money laundering and countering the financing of terrorism priorities established by the Secretary of the Treasury under section 5318(h)(4)(A). (K)Communicate regularly with financial institutions and Federal functional regulators that examine financial institutions for compliance with subchapter II of chapter 53 and regulations promulgated under that subchapter and law enforcement authorities to explain the United States Government’s anti-money laundering and countering the financing of terrorism priorities. 
(L)Give and receive feedback to and from financial institutions, State bank supervisors, and State credit union supervisors (as those terms are defined in section 6003 of the Anti-Money Laundering Act of 2020) regarding the matters addressed in subchapter II of chapter 53 and regulations promulgated under that subchapter. (M)Maintain money laundering and terrorist financing investigation financial experts capable of identifying, tracking, and analyzing financial crime networks and identifying emerging threats to support Federal civil and criminal investigations.  
(N)Maintain emerging technology experts to encourage the development of and identify emerging technologies that can assist the United States Government or financial institutions in countering money laundering and the financing of terrorism.. 6102.Strengthening FinCEN (a)Sense of congressIt is the sense of Congress that— 
(1)the mission of FinCEN should be to continue to safeguard the financial system from illicit activity, counter money laundering and the financing of terrorism, and promote national security through strategic use of financial authorities and the collection, analysis, and dissemination of financial intelligence; (2)in its mission to safeguard the financial system from the abuses of financial crime, the United States should prioritize working with partners in Federal, State, local, Tribal, and foreign law enforcement authorities; 
(3)although the use and trading of virtual currencies are legal practices, some terrorists and criminals, including transnational criminal organizations, seek to exploit vulnerabilities in the global financial system and increasingly rely on substitutes for currency, including emerging payment methods (such as virtual currencies), to move illicit funds; and (4)in carrying out its mission, FinCEN should ensure that its efforts fully support countering the financing of terrorism efforts, including making sure that steps to address emerging methods of such illicit financing are high priorities.  
(b)Expanding information sharing with Tribal authoritiesSection 310(b)(2) of title 31, United States Code, is amended— (1)in subparagraphs (C), (E), and (F), by inserting Tribal, after local, each place that term appears; and 
(2)in subparagraph (C)(vi), by striking international. (c)Expansion of reporting authorities to combat money launderingSection 5318(a)(2) of title 31, United States Code, is amended— 
(1)by inserting , including the collection and reporting of certain information as the Secretary of the Treasury may prescribe by regulation, after appropriate procedures; and (2)by inserting , the financing of terrorism, or other forms of illicit finance after money laundering.  
(d)Value that substitutes for currency 
(1)DefinitionsSection 5312(a) of title 31, United States Code, is amended— (A)in paragraph (1), by striking , or a transaction in money, credit, securities, or gold and inserting , a transaction in money, credit, securities or gold, or a service provided with respect to money, securities, futures, precious metals, stones and jewels, or value that substitutes for currency;  
(B)in paragraph (2)— (i)in subparagraph (J), by inserting , or a business engaged in the exchange of currency, funds, or value that substitutes for currency or funds before the semicolon at the end; and  
(ii)in subparagraph (R), by striking funds, and inserting currency, funds, or value that substitutes for currency,; and (C)in paragraph (3)— 
(i)in subparagraph (B), by striking and at the end; (ii)in subparagraph (C), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following:  (D)as the Secretary shall provide by regulation, value that substitutes for any monetary instrument described in subparagraph (A), (B), or (C).. 
(2)Registration of money transmitting businessesSection 5330(d) of title 31, United States Code, is amended— (A)in paragraph (1)(A)— 
(i)by striking funds, and inserting currency, funds, or value that substitutes for currency,; and (ii)by striking system;; and inserting system;; and 
(B)in paragraph (2)— (i)by striking currency or funds denominated in the currency of any country and inserting currency, funds, or value that substitutes for currency;  
(ii)by striking currency or funds, or the value of the currency or funds, and inserting currency, funds, or value that substitutes for currency; and (iii)by inserting , including after means.  
6103.FinCEN ExchangeSection 310 of title 31, United States Code, is amended— (1)by redesignating subsection (d) as subsection (l); and 
(2)by inserting after subsection (c) the following:   (d)FinCEN Exchange (1)EstablishmentThe FinCEN Exchange is hereby established within FinCEN. 
(2)PurposeThe FinCEN Exchange shall facilitate a voluntary public-private information sharing partnership among law enforcement agencies, national security agencies, financial institutions, and FinCEN to—  (A)effectively and efficiently combat money laundering, terrorism financing, organized crime, and other financial crimes, including by promoting innovation and technical advances in reporting— 
(i)under subchapter II of chapter 53 and the regulations promulgated under that subchapter; and (ii)with respect to other anti-money laundering requirements; 
(B)protect the financial system from illicit use; and (C)promote national security. 
(3)Report 
(A)In generalNot later than 1 year after the date of enactment of this subsection, and once every 2 years thereafter for the next 5 years, the Secretary of the Treasury shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report containing— (i)an analysis of the efforts undertaken by the FinCEN Exchange, which shall include an analysis of— 
(I)the results of those efforts; and (II)the extent and effectiveness of those efforts, including any benefits realized by law enforcement agencies from partnering with financial institutions, which shall be consistent with standards protecting sensitive information; and 
(ii)any legislative, administrative, or other recommendations the Secretary may have to strengthen the efforts of the FinCEN Exchange. (B)Classified annexEach report under subparagraph (A) may include a classified annex. 
(4)Information sharing requirementInformation shared under this subsection shall be shared—  (A)in compliance with all other applicable Federal laws and regulations;  
(B)in such a manner as to ensure the appropriate confidentiality of personal information; and (C)at the discretion of the Director, with the appropriate Federal functional regulator, as defined in section 6003 of the Anti-Money Laundering Act of 2020. 
(5)Protection of shared information 
(A)RegulationsFinCEN shall, as appropriate, promulgate regulations that establish procedures for the protection of information shared and exchanged between FinCEN and the private sector in accordance with this section, consistent with the capacity, size, and nature of the financial institution to which the particular procedures apply.  (B)Use of informationInformation received by a financial institution pursuant to this section shall not be used for any purpose other than identifying and reporting on activities that may involve the financing of terrorism, money laundering, proliferation financing, or other financial crimes.  
(6)Rule of constructionNothing in this subsection may be construed to create new information sharing authorities or requirements relating to the Bank Secrecy Act. . 6104.Interagency anti-money laundering and countering the financing of terrorism personnel rotation programTo promote greater effectiveness and efficiency in combating money laundering, the financing of terrorism, proliferation financing, serious tax fraud, trafficking, sanctions evasion and other financial crimes, the Secretary shall maintain and accelerate efforts to strengthen anti-money laundering and countering the financing of terrorism efforts through a personnel rotation program between the Federal functional regulators and the Department of Justice, the Federal Bureau of Investigation, the Department of Homeland Security, the Department of Defense, and such other agencies as the Secretary determines are appropriate.  
6105.Terrorism and financial intelligence special hiring authority 
(a)FinCENSection 310 of title 31, United States Code, as amended by section 6103 of this division, is amended by inserting after subsection (d) the following:  (e)Special hiring authority (1)In generalThe Secretary of the Treasury may appoint, without regard to the provisions of sections 3309 through 3318 of title 5, candidates directly to positions in the competitive service, as defined in section 2102 of that title, in FinCEN. 
(2)Primary responsibilitiesThe primary responsibility of candidates appointed under paragraph (1) shall be to provide substantive support in support of the duties described in subparagraphs (A) through (O) of subsection (b)(2).. (b)Office of Terrorism and Financial IntelligenceSection 312 of title 31, United States Code, is amended by adding at the end the following: 
 
(g)Special hiring authority 
(1)In generalThe Secretary of the Treasury may appoint, without regard to the provisions of sections 3309 through 3318 of title 5, candidates directly to positions in the competitive service, as defined in section 2102 of that title, in the OTFI. (2)Primary responsibilitiesThe primary responsibility of candidates appointed under paragraph (1) shall be to provide substantive support in support of the duties described in subparagraphs (A) through (G) of subsection (a)(4). 
(h)Deployment of staffThe Secretary of the Treasury may detail, without regard to the provisions of section 300.301 of title 5, Code of Federal Regulations, any employee in the OTFI to any position in the OTFI for which the Secretary has determined there is a need.. (c)ReportNot later than 1 year after the date of enactment of this Act, and every 2 years thereafter for 5 years, the Secretary shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report that includes the number of new employees hired during the previous year under the authorities described in sections 310 and 312 of title 31, United States Code, along with position titles and associated pay grades for such hires. 
6106.Treasury Attaché program 
(a)In generalSubchapter I of chapter 3 of title 31, United States Code, is amended by adding at the end the following:  316.Treasury Attaché Program (a)In generalThere is established the Treasury Financial Attaché Program, under which the Secretary of the Treasury shall appoint employees of the Department of the Treasury as a Treasury Financial Attaché, who shall— 
(1)further the work of the Department of the Treasury in developing and executing the financial and economic policy of the United States Government and the international fight against terrorism, money laundering, and other illicit finance; (2)be co-located in a United States Embassy, a similar United States Government facility, or a foreign government facility, as the Secretary determines is appropriate; 
(3)establish and maintain relationships with foreign counterparts, including employees of ministries of finance, central banks, international financial institutions, and other relevant official entities; (4)conduct outreach to local and foreign financial institutions and other commercial actors;  
(5)coordinate with representatives of the Department of Justice at United States Embassies who perform similar functions on behalf of the United States Government; and (6)perform such other actions as the Secretary determines are appropriate. 
(b)Number of attachés 
(1)In generalThe number of Treasury Financial Attachés appointed under this section at any one time shall be not fewer than 6 more employees than the number of employees of the Department of the Treasury serving as Treasury attachés on the date of enactment of this section. (2)Additional postsThe Secretary of the Treasury may establish additional posts subject to the availability of appropriations. 
(c)Compensation 
(1)In generalEach Treasury Financial Attaché appointed under this section and located at a United States Embassy shall receive compensation, including allowances, at the higher of— (A)the rate of compensation, including allowances, provided to a Foreign Service officer serving at the same embassy; and 
(B)the rate of compensation, including allowances, the Treasury Financial Attaché would otherwise have received, absent the application of this subsection. (2)Phase inThe compensation described in paragraph (1) shall be phased in over 2 years.. 
(b)Clerical amendmentThe table of sections for chapter 3 of title 31, United States Code, is amended by inserting after the item relating to section 315 the following:   316. Treasury Attaché Program.. 6107.Establishment of FinCEN Domestic LiaisonsSection 310 of title 31, United States Code, as amended by sections 6103 and 6105 of this division, is amended by inserting after subsection (e) the following: 
 
(f)FinCEN domestic liaisons 
(1)Establishment of officeThere is established in FinCEN an Office of Domestic Liaison, which shall be headed by the Chief Domestic Liaison. (2)LocationThe Office of the Domestic Liaison shall be located in the District of Columbia.  
(g)Chief Domestic Liaison 
(1)In generalThe Chief Domestic Liaison, shall— (A)report directly to the Director; and 
(B)be appointed by the Director, from among individuals with experience or familiarity with anti-money laundering program examinations, supervision, and enforcement. (2)CompensationThe annual rate of pay for the Chief Domestic Liaison shall be equal to the highest rate of annual pay for similarly situated senior executives who report to the Director.  
(3)Staff of officeThe Chief Domestic Liaison, with the concurrence of the Director, may retain or employ counsel, research staff, and service staff, as the Liaison determines necessary to carry out the functions, powers, and duties under this subsection. (4)Domestic LiaisonsThe Chief Domestic Liaison, with the concurrence of the Director, shall appoint not fewer than 6 senior FinCEN employees as FinCEN Domestic Liaisons, who shall— 
(A)report to the Chief Domestic Liaison; (B)each be assigned to focus on a specific region of the United States; and 
(C)be located at an office in such region or co-located at an office of the Board of Governors of the Federal Reserve System in such region. (5)Functions of the Domestic Liaisons (A)In generalEach Domestic Liaison shall— 
(i)in coordination with relevant Federal functional regulators, perform outreach to BSA officers at financial institutions, including nonbank financial institutions, and persons that are not financial institutions, especially with respect to actions taken by FinCEN that require specific actions by, or have specific effects on, such institutions or persons, as determined by the Director; (ii)in accordance with applicable agreements, receive feedback from financial institutions and examiners of Federal functional regulators regarding their examinations under the Bank Secrecy Act and communicate that feedback to FinCEN, the Federal functional regulators, and State bank supervisors; 
(iii)promote coordination and consistency of supervisory guidance from FinCEN, the Federal functional regulators, State bank supervisors, and State credit union supervisors regarding the Bank Secrecy Act; (iv)act as a liaison between financial institutions and their Federal functional regulators, State bank supervisors, and State credit union supervisors with respect to information sharing matters involving the Bank Secrecy Act and regulations promulgated thereunder; 
(v)establish safeguards to maintain the confidentiality of communications between the persons described in clause (ii) and the Office of Domestic Liaison; (vi)to the extent practicable, periodically propose to the Director changes in the regulations, guidance, or orders of FinCEN, including any legislative or administrative changes that may be appropriate to ensure improved coordination and expand information sharing under this paragraph; and 
(vii)perform such other duties as the Director determines to be appropriate.  (B)Rule of constructionNothing in this paragraph may be construed to permit the Domestic Liaisons to have authority over supervision, examination, or enforcement processes. 
(6)Access to documentsFinCEN, to the extent practicable and consistent with appropriate safeguards for sensitive enforcement-related, pre-decisional, or deliberative information, shall ensure that the Domestic Liaisons have full access to the documents of FinCEN, as necessary to carry out the functions of the Office of Domestic Liaison. (7)Annual reports (A)In generalNot later than 1 year after the date of enactment of this subsection and every 2 years thereafter for 5 years, the Director shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report on the objectives of the Office of Domestic Liaison for the following fiscal year and the activities of the Office during the immediately preceding fiscal year. 
(B)ContentsEach report required under subparagraph (A) shall include— (i)appropriate statistical information and full and substantive analysis; 
(ii)information on steps that the Office of Domestic Liaison has taken during the reporting period to address feedback received by financial institutions and examiners of Federal functional regulators relating to examinations under the Bank Secrecy Act; (iii)recommendations to the Director for such administrative and legislative actions as may be appropriate to address information sharing and coordination issues encountered by financial institutions or examiners of Federal functional regulators; and 
(iv)any other information, as determined appropriate by the Director. (C)Sensitive informationNotwithstanding subparagraph (D), FinCEN shall review each report required under subparagraph (A) before the report is submitted to ensure the report does not disclose sensitive information.  
(D)Independence 
(i)In generalEach report required under subparagraph (A) shall be provided directly to the committees listed in that subparagraph, except that a relevant Federal functional regulator, State bank supervisor, Office of Management and Budget, or State credit union supervisor shall have an opportunity for review and comment before the submission of the report. (ii)Rule of constructionNothing in clause (i) may be construed to preclude FinCEN or any other department or agency from reviewing a report required under subparagraph (A) for the sole purpose of protecting— 
(I)sensitive information obtained by a law enforcement agency; and (II)classified information. 
(E)Classified informationNo report required under subparagraph (A) may contain classified information. (8)DefinitionIn this subsection, the term Federal functional regulator has the meaning given the term in section 6003 of the Anti-Money Laundering Act of 2020.. 
6108.Foreign Financial Intelligence Unit LiaisonsSection 310 of title 31, United States Code, as amended by sections 6103, 6105, and 6107 of this division, is amended by inserting after subsection (g) the following:  (h)FinCEN Foreign Financial Intelligence Unit Liaisons (1)In generalThe Director of FinCEN shall appoint not fewer than 6 Foreign Financial Intelligence Unit Liaisons, who shall— 
(A)be knowledgeable about domestic or international anti-money laundering or countering the financing of terrorism laws and regulations;  (B)possess a technical understanding of the Bank Secrecy Act, the protocols of the Egmont Group of Financial Intelligence Units, and the Financial Action Task Force and the recommendations issued by that Task Force; 
(C)be co-located in a United States embassy, a similar United States Government facility, or a foreign government facility, as appropriate; (D)facilitate capacity building and perform outreach with respect to anti-money laundering and countering the financing of terrorism regulatory and analytical frameworks; 
(E)establish and maintain relationships with officials from foreign intelligence units, regulatory authorities, ministries of finance, central banks, law enforcement agencies, and other competent authorities; (F)participate in industry outreach engagements with foreign financial institutions and other commercial actors on anti-money laundering and countering the financing of terrorism issues;  
(G)coordinate with representatives of the Department of Justice at United States Embassies who perform similar functions on behalf of the United States Government; and (H)perform such other duties as the Director determines to be appropriate. 
(2)CompensationEach Foreign Financial Intelligence Unit Liaison appointed under paragraph (1) shall receive compensation at the higher of— (A)the rate of compensation paid to a Foreign Service officer at a comparable career level serving at the same embassy or facility, as applicable; or 
(B)the rate of compensation that the Liaison would have otherwise received.. 6109.Protection of information exchanged with foreign law enforcement and financial intelligence units (a)In generalSection 310 of title 31, United States Code, as amended by sections 6103, 6105, 6107, and 6108 of this division, is amended by inserting after subsection (h) the following: 
 
(i)Protection of information obtained by foreign law enforcement and financial intelligence units; Freedom of Information Act 
(1)DefinitionsIn this subsection: (A)Foreign anti-money laundering and countering the financing of terrorism authorityThe term foreign anti-money laundering and countering the financing of terrorism authority means any foreign agency or authority that is empowered under foreign law to regulate or supervise foreign financial institutions (or designated non-financial businesses and professions) with respect to laws concerning anti-money laundering and countering the financing of terrorism and proliferation. 
(B)Foreign financial intelligence unitThe term foreign financial intelligence unit means any foreign agency or authority, including a foreign financial intelligence unit that is a member of the Egmont Group of Financial Intelligence Units, that is empowered under foreign law as a jurisdiction’s national center for— (i)receipt and analysis of suspicious transaction reports and other information relevant to money laundering, associated predicate offenses, and the financing of terrorism; and 
(ii)the dissemination of the results of the analysis described in clause (i). (C)Foreign law enforcement authorityThe term foreign law enforcement authority means any foreign agency or authority that is empowered under foreign law to detect, investigate, or prosecute potential violations of law. 
(2)Information exchanged with foreign law enforcement authorities, foreign financial intelligence units, and foreign anti-money laundering and countering the financing of terrorism authorities 
(A)In generalThe Department of the Treasury may not be compelled to search for or disclose information exchanged with a foreign law enforcement authority, foreign financial intelligence unit, or foreign anti-money laundering and countering the financing of terrorism authority. (B)Inapplicability of Freedom of Information Act (i)In generalSection 552(a)(3) of title 5 (commonly known as the Freedom of Information Act) shall not apply to any request for records or information exchanged between the Department of the Treasury and a foreign law enforcement authority, foreign financial intelligence unit, or foreign anti-money laundering and countering the financing of terrorism authority. 
(ii)Specifically exempted by statuteFor purposes of section 552 of title 5, this paragraph shall be considered a statute described in subsection (b)(3)(B) of that section. (C)Clarification on information limitations and protections (i)In generalThe provisions of this paragraph shall apply only to information necessary to exercise the duties and powers described under subsection (b). 
(ii)Appropriate confidentiality, classification, and data security requirementsThe Secretary, in consultation with the Director, shall ensure that information provided to a foreign law enforcement authority, foreign financial intelligence unit, or foreign anti-money laundering and countering the financing of terrorism authority, is subject to appropriate confidentiality, classification, and data security requirements.  (3)Savings provisionNothing in this section shall authorize the Department of the Treasury to withhold information from Congress, decline to carry out a search for information requested by Congress, or prevent the Department of the Treasury from complying with an order of a court of the United States in an action commenced by the United States.. 
(b)Availability of reportsSection 5319 of title 31, United States Code, is amended, in the fourth sentence, by inserting search and before disclosure. 6110.Bank Secrecy Act application to dealers in antiquities and assessment of Bank Secrecy Act application to dealers in arts (a)Bank secrecy act amendment (1)In generalSection 5312(a)(2) of title 31, United States Code, is amended— 
(A)by redesignating subparagraphs (Y) and (Z) as subparagraphs (Z) and (AA), respectively; and (B)by inserting after subparagraph (X) the following: 
 
(Y)a person engaged in the trade of antiquities, including an advisor, consultant, or any other person who engages as a business in the solicitation or the sale of antiquities, subject to regulations prescribed by the Secretary;. (2)Effective dateSection 5312(a)(2)(Y) of title 31, United States Code, as added by paragraph (1), shall take effect on the effective date of the final rules issued by the Secretary of the Treasury pursuant to subsection (b). 
(b)Rulemaking 
(1)In generalNot later than 360 days after the date of enactment of this Act, the Secretary of the Treasury shall issue proposed rules to carry out the amendments made by subsection (a). (2)ConsiderationsBefore issuing a proposed rule under paragraph (1), the Secretary of the Treasury (acting through the Director of the FinCEN), in coordination with the Federal Bureau of Investigation, the Attorney General, and Homeland Security Investigations, shall consider— 
(A)the appropriate scope for the rulemaking, including determining which persons should be subject to the rulemaking, by size, type of business, domestic or international geographical locations, or otherwise; (B)the degree to which the regulations should focus on high-value trade in antiquities, and on the need to identify the actual purchasers of such antiquities, in addition to the agents or intermediaries acting for or on behalf of such purchasers; 
(C)the need, if any, to identify persons who are dealers, advisors, consultants, or any other persons who engage as a business in the trade in antiquities; (D)whether thresholds should apply in determining which persons to regulate; 
(E)whether certain exemptions should apply to the regulations; and (F)any other matter the Secretary determines appropriate. 
(c)Study of the facilitation of money laundering and terror finance through the trade in works of artThe Secretary, in coordination with the Director of the Federal Bureau of Investigation, the Attorney General, and the Secretary of Homeland Security, shall perform a study of the facilitation of money laundering and the financing of terrorism through the trade in works of art, including an analysis of— (1)the extent to which the facilitation of money laundering and terror finance through the trade in works of art may enter or affect the financial system of the United States, including any qualitative or quantitative data or statistics; 
(2)an evaluation of which markets, by size, entity type, domestic or international geographical locations, or otherwise, should be subject to any regulations; (3)the degree to which the regulations, if any, should focus on high-value trade in works of art, and on the need to identify the actual purchasers of such works, in addition to the agents or intermediaries acting for or on behalf of such purchasers; 
(4)the need, if any, to identify persons who are dealers, advisors, consultants, or any other persons who engage as a business in the trade in works of art; (5)whether thresholds and definitions should apply in determining which entities, if any, to regulate; 
(6)an evaluation of whether certain exemptions should apply; (7)whether information on certain transactions in the trade in works of art has a high degree of usefulness in criminal, tax, or regulatory matters; and 
(8)any other matter the Secretary determines is appropriate. (d)ReportNot later than 360 days after the date of enactment of this Act, the Secretary, in coordination with the Director of the Federal Bureau of Investigation, the Attorney General, and the Secretary of Homeland Security, shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report that contains all findings and determinations made in carrying out the study required under subsection (c). 
(e)Technical and conforming amendments 
(1)The Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8501 et seq.) is amended— (A)in section 104(i)(1)(C) (22 U.S.C. 8513(i)(1)(C)), by striking (Y) and inserting (Z); and 
(B)in section 104A(d)(1) (22 U.S.C. 8513b(d)(1)), by striking (Y) and inserting (Z). (2)Section 2(4) of the Ukraine Freedom Support Act of 2014 (22 U.S.C. 8921(4)) is amended by striking (Y) and inserting (Z). 
6111.Increasing technical assistance for international cooperation 
(a)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to the Secretary for the purpose described in paragraph (2) $60,000,000 for each of fiscal years 2020 through 2024.  (2)Purpose describedThe purpose described in this paragraph is the provision of technical assistance to foreign countries, and financial institutions in foreign countries, that promotes compliance with international standards and best practices, including in particular international standards and best practices relating to the establishment of effective anti-money laundering programs and programs for countering the financing of terrorism. 
(3)Sense of CongressIt is the sense of Congress that this subsection could affect a number of Federal agencies and departments and the Secretary should, as appropriate, consult with the heads of those affected agencies and departments, including the Attorney General, in providing the technical assistance required under this subsection. (b)Report on technical assistance provided by Office of Technical Assistance (1)In generalNot later than 1 year after the date of enactment of this Act, and every 2 years thereafter for 5 years, the Secretary shall submit to Congress a report on the assistance described in subsection (a)(2) provided by the Office of Technical Assistance of the Department of the Treasury.  
(2)ElementsEach report required under paragraph (1) shall include— (A)a description of the strategic goals of the Office of Technical Assistance in the year preceding submission of the report, including an explanation of how technical assistance provided by the Office in that year advanced those goals; 
(B)a description of technical assistance provided by the Office in that year, including the objectives and delivery methods of the assistance; (C)a list of beneficiaries and providers (other than Office staff) of the technical assistance during that year; and 
(D)a description of how— (i)technical assistance provided by the Office complements, duplicates, or otherwise affects or is affected by technical assistance provided by the international financial institutions (as defined in section 1701(c) of the International Financial Institutions Act (22 U.S.C. 262r(c))); and 
(ii)efforts to coordinate the technical assistance described in clause (i). 6112.International coordination (a)In generalThe Secretary shall work with foreign counterparts of the Secretary, including through bilateral contacts, the Financial Action Task Force, the International Monetary Fund, the World Bank, the Egmont Group of Financial Intelligence Units, the Organisation for Economic Co-operation and Development, the Basel Committee on Banking Supervision, and the United Nations, to promote stronger anti-money laundering frameworks and enforcement of anti-money laundering laws. 
(b)Support for strengthening the capacity of the international monetary fund to prevent money laundering and the financing of terrorismSection 7125 of the Otto Warmbier North Korea Nuclear Sanctions and Enforcement Act of 2019 (title LXXI of division F of Public Law 116–92; 133 Stat. 2249) is amended— (1)in subsection (b), by striking 5 and inserting 6; and 
(2)in subsection (c), by striking 2023 and inserting 2024.  LXIIModernizing the Anti-Money Laundering and Countering the Financing of Terrorism System  Sec. 6201. Annual reporting requirements. Sec. 6202. Additional considerations for suspicious activity reporting requirements. Sec. 6203. Law enforcement feedback on suspicious activity reports. Sec. 6204. Streamlining requirements for currency transaction reports and suspicious activity reports. Sec. 6205. Currency transaction reports and suspicious activity reports thresholds review. Sec. 6206. Sharing of threat pattern and trend information. Sec. 6207. Subcommittee on Innovation and Technology. Sec. 6208. Establishment of Bank Secrecy Act Innovation Officers. Sec. 6209. Testing methods rulemaking. Sec. 6210. Financial technology assessment. Sec. 6211. Financial crimes tech symposium. Sec. 6212. Pilot program on sharing of information related to suspicious activity reports within a financial group. Sec. 6213. Sharing of compliance resources. Sec. 6214. Encouraging information sharing and public-private partnerships. Sec. 6215. Financial services de-risking. Sec. 6216. Review of regulations and guidance. 6201.Annual reporting requirements (a)Annual reportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Attorney General, in consultation with the Secretary, Federal law enforcement agencies, the Director of National Intelligence, Federal functional regulators, and the heads of other appropriate Federal agencies, shall submit to the Secretary a report that contains statistics, metrics, and other information on the use of data derived from financial institutions reporting under the Bank Secrecy Act (referred to in this subsection as the reported data), including— 
(1)the frequency with which the reported data contains actionable information that leads to—  (A)further procedures by law enforcement agencies, including the use of a subpoena, warrant, or other legal process; or  
(B)actions taken by intelligence, national security, or homeland security agencies; (2)calculations of the time between the date on which the reported data is reported and the date on which the reported data is used by law enforcement, intelligence, national security, or homeland security agencies, whether through the use of—  
(A)a subpoena or warrant; or  (B)other legal process or action; 
(3)an analysis of the transactions associated with the reported data, including whether— (A)the suspicious accounts that are the subject of the reported data were held by legal entities or individuals; and  
(B)there are trends and patterns in cross-border transactions to certain countries;  (4)the number of legal entities and individuals identified by the reported data; 
(5)information on the extent to which arrests, indictments, convictions, criminal pleas, civil enforcement or forfeiture actions, or actions by national security, intelligence, or homeland security agencies were related to the use of the reported data; and (6)data on the investigations carried out by State and Federal authorities resulting from the reported data. 
(b)ReportBeginning with the fifth report submitted under subsection (a), and once every 5 years thereafter, that report shall include a section describing the use of data derived from reporting by financial institutions under the Bank Secrecy Act over the 5 years preceding the date on which the report is submitted, which shall include a description of long-term trends and the use of long-term statistics, metrics, and other information. (c)Trends, patterns, and threatsEach report required under subsection (a) and each section included under subsection (b) shall contain a description of retrospective trends and emerging patterns and threats in money laundering and the financing of terrorism, including national and regional trends, patterns, and threats relevant to the classes of financial institutions that the Attorney General determines appropriate. 
(d)Use of report informationThe Secretary shall use the information reported under subsections (a), (b), and (c)— (1)to help assess the usefulness of reporting under the Bank Secrecy Act to—  
(A)criminal and civil law enforcement agencies;  (B)intelligence, defense, and homeland security agencies; and 
(C)Federal functional regulators; (2)to enhance feedback and communications with financial institutions and other entities subject to requirements under the Bank Secrecy Act, including by providing more detail in the reports published and distributed under section 314(d) of the USA PATRIOT Act (31 U.S.C. 5311 note); 
(3)to assist FinCEN in considering revisions to the reporting requirements promulgated under section 314(d) of the USA PATRIOT Act (31 U.S.C. 5311 note); and (4)for any other purpose the Secretary determines is appropriate. 
(e)ConfidentialityAny information received by a financial institution under this section shall be subject to confidentiality requirements established by the Secretary.  6202.Additional considerations for suspicious activity reporting requirementsSection 5318(g) of title 31, United States Code, is amended by adding at the end the following: 
 
(5)Considerations in imposing reporting requirements 
(A)DefinitionsIn this paragraph, the terms Bank Secrecy Act, Federal functional regulator, State bank supervisor, and State credit union supervisor have the meanings given the terms in section 6003 of the Anti-Money Laundering Act of 2020. (B)RequirementsIn imposing any requirement to report any suspicious transaction under this subsection, the Secretary of the Treasury, in consultation with the Attorney General, appropriate representatives of State bank supervisors, State credit union supervisors, and the Federal functional regulators, shall consider items that include— 
(i)the national priorities established by the Secretary; (ii)the purposes described in section 5311; and 
(iii)the means by or form in which the Secretary shall receive such reporting, including the burdens imposed by such means or form of reporting on persons required to provide such reporting, the efficiency of the means or form, and the benefits derived by the means or form of reporting by Federal law enforcement agencies and the intelligence community in countering financial crime, including money laundering and the financing of terrorism. (C)Compliance programReports filed under this subsection shall be guided by the compliance program of a covered financial institution with respect to the Bank Secrecy Act, including the risk assessment processes of the covered institution that should include a consideration of priorities established by the Secretary of the Treasury under section 5318. 
(D)Streamlined data and real-time reporting 
(i)Requirement to establish systemIn considering the means by or form in which the Secretary of the Treasury shall receive reporting pursuant to subparagraph (B)(iii), the Secretary of the Treasury, acting through the Director of the Financial Crimes Enforcement Network, and in consultation with appropriate representatives of the State bank supervisors, State credit union supervisors, and Federal functional regulators, shall— (I)establish streamlined, including automated, processes to, as appropriate, permit the filing of noncomplex categories of reports that— 
(aa)reduce burdens imposed on persons required to report; and (bb)do not diminish the usefulness of the reporting to Federal law enforcement agencies, national security officials, and the intelligence community in combating financial crime, including the financing of terrorism; 
(II)subject to clause (ii)— (aa)permit streamlined, including automated, reporting for the categories described in subclause (I); and 
(bb)establish the conditions under which the reporting described in item (aa) is permitted; and (III)establish additional systems and processes as necessary to allow for the reporting described in subclause (II)(aa). 
(ii)StandardsThe Secretary of the Treasury— (I)in carrying out clause (i), shall establish standards to ensure that streamlined reports relate to suspicious transactions relevant to potential violations of law (including regulations); and 
(II)in establishing the standards under subclause (I), shall consider transactions, including structured transactions, designed to evade any regulation promulgated under this subchapter, certain fund and asset transfers with little or no apparent economic or business purpose, transactions without lawful purposes, and any other transaction that the Secretary determines to be appropriate. (iii)Rule of constructionNothing in this subparagraph may be construed to preclude the Secretary of the Treasury from— 
(I)requiring reporting as provided for in subparagraphs (B) and (C); or (II)notifying Federal law enforcement with respect to any transaction that the Secretary has determined implicates a national priority established by the Secretary.. 
6203.Law enforcement feedback on suspicious activity reports 
(a)Feedback 
(1)In generalFinCEN shall, to the extent practicable, periodically solicit feedback from individuals designated under section 5318(h)(1)(B) of title 31, United States Code, by a variety of financial institutions representing a cross-section of the reporting industry to review the suspicious activity reports filed by those financial institutions and discuss trends in suspicious activity observed by FinCEN. (2)Coordination with Federal functional regulators and State bank supervisors and State credit union supervisorsFinCEN shall provide any feedback solicited under paragraph (1) to the appropriate Federal functional regulator, State bank supervisor, or State credit union supervisor during the regularly scheduled examination of the applicable financial institution by the Federal functional regulator, State bank supervisor, or State credit union supervisor, as applicable. 
(b)Disclosure required 
(1)In general 
(A)Periodic disclosureExcept as provided in paragraph (2), FinCEN shall, to the extent practicable, periodically disclose to each financial institution, in summary form, information on suspicious activity reports filed that proved useful to Federal or State criminal or civil law enforcement agencies during the period since the most recent disclosure under this paragraph to the financial institution. (B)Rule of constructionNothing in this paragraph may be construed to require the public disclosure of any information filed with the Department of the Treasury under the Bank Secrecy Act. 
(2)Exception for ongoing or closed investigations and to protect national securityFinCEN shall not be required to disclose to a financial institution any information under paragraph (1) that relates to an ongoing or closed investigation or implicates the national security of the United States. (3)Maintenance of statisticsWith respect to the actions described in paragraph (1), FinCEN shall keep records of all such actions taken to assist with the production of the reports described in paragraph (5) of section 5318(g) of title 31, United States Code, as added by section 6202 of this division, and for other purposes. 
(4)Coordination with department of justiceThe information disclosed by FinCEN under this subsection shall include information from the Department of Justice regarding—  (A)the review and use by the Department of suspicious activity reports filed by the applicable financial institution during the period since the most recent disclosure under this subsection; and  
(B)any trends in suspicious activity observed by the Department.  6204.Streamlining requirements for currency transaction reports and suspicious activity reports (a)ReviewThe Secretary, in consultation with the Attorney General, Federal law enforcement agencies, the Secretary of Homeland Security, the Federal functional regulators, State bank supervisors, State credit union supervisors, and other relevant stakeholders, shall undertake a formal review of the financial institution reporting requirements relating to currency transaction reports and suspicious activity reports, as in effect on the date of enactment of this Act, including the processes used to submit reports under the Bank Secrecy Act, regulations implementing the Bank Secrecy Act, and related guidance, and propose changes to those reports to reduce any unnecessarily burdensome regulatory requirements and ensure that the information provided fulfills the purposes described in section 5311 of title 31, United States Code, as amended by section 6101(a) of this division. 
(b)ContentsThe review required under subsection (a) shall— (1)rely substantially on information obtained through the BSA Data Value Analysis Project conducted by FinCEN; and 
(2)include a review of— (A)whether the circumstances under which a financial institution determines whether to file a continuing suspicious activity report, including insider abuse, or the processes followed by a financial institution in determining whether to file a continuing suspicious activity report, or both, should be streamlined or otherwise adjusted;  
(B)whether different thresholds should apply to different categories of activities; (C)the fields designated as critical on the suspicious activity report form, the fields on the currency transaction report form, and whether the number or nature of the fields on those forms should be adjusted;  
(D)the categories, types, and characteristics of suspicious activity reports and currency transaction reports that are of the greatest value to, and that best support, investigative priorities of law enforcement and national security agencies; (E)the increased use or expansion of exemption provisions to reduce currency transaction reports that may be of little or no value to the efforts of law enforcement agencies; 
(F)the most appropriate ways to promote financial inclusion and address the adverse consequences of financial institutions de-risking entire categories of relationships, including charities, embassy accounts, and money service businesses (as defined in section 1010.100(ff) of title 31, Code of Federal Regulations), and certain groups of correspondent banks without conducting a proper assessment of the specific risk of each individual member of these populations; (G)the current financial institution reporting requirements under the Bank Secrecy Act and regulations and guidance implementing the Bank Secrecy Act; 
(H)whether the process for the electronic submission of reports could be improved for both financial institutions and law enforcement agencies, including by allowing greater integration between financial institution systems and the electronic filing system to allow for automatic population of report fields and the automatic submission of transaction data for suspicious transactions, without bypassing the obligation of each reporting financial institution to assess the specific risk of the transactions reported;  (I)the appropriate manner in which to ensure the security and confidentiality of personal information; 
(J)how to improve the cross-referencing of individuals or entities operating at multiple financial institutions and across international borders;  (K)whether there are ways to improve currency transaction report aggregation for entities with common ownership; 
(L)whether financial institutions should be permitted to streamline or otherwise adjust, with respect to particular types of customers or transactions, the process for determining whether activity is suspicious or the information included in the narrative of a suspicious activity report; and  (M)any other matter the Secretary determines is appropriate. 
(c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the Attorney General, Federal law enforcement agencies, the Director of National Intelligence, the Secretary of Homeland Security, and the Federal functional regulators, shall—  (1)submit to Congress a report that contains all findings and determinations made in carrying out the review required under subsection (a); and  
(2)propose rulemakings, as appropriate, to implement the findings and determinations described in paragraph (1).  6205.Currency transaction reports and suspicious activity reports thresholds review (a)Review of thresholds for certain currency transaction reports and suspicious activity reportsThe Secretary, in consultation with the Attorney General, the Director of National Intelligence, the Secretary of Homeland Security, the Federal functional regulators, State bank supervisors, State credit union supervisors, and other relevant stakeholders, shall review and determine whether the dollar thresholds, including aggregate thresholds, under sections 5313, 5318(g), and 5331 of title 31, United States Code, including regulations issued under those sections, should be adjusted.  
(b)ConsiderationsIn making the determinations required under subsection (a), the Secretary, in consultation with the Attorney General, the Director of National Intelligence, the Secretary of Homeland Security, the Federal functional regulators, State bank supervisors, State credit union supervisors, and other relevant stakeholders, shall— (1)rely substantially on information obtained through the BSA Data Value Analysis Project conducted by FinCEN and on information obtained through the Currency Transaction Report analyses conducted by the Comptroller General of the United States; and  
(2)consider—  (A)the effects that adjusting the thresholds would have on law enforcement, intelligence, national security, and homeland security agencies; 
(B)the costs likely to be incurred or saved by financial institutions from any adjustment to the thresholds; (C)whether adjusting the thresholds would better conform the United States with international norms and standards to counter money laundering and the financing of terrorism; 
(D)whether currency transaction report thresholds should be tied to inflation or otherwise be adjusted based on other factors consistent with the purposes of the Bank Secrecy Act; (E)any other matter that the Secretary determines is appropriate. 
(c)Report and rulemakingsNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the Attorney General, the Director of National Intelligence, the Secretary of Homeland Security, the Federal functional regulators, State bank supervisors, State credit union supervisors, and other relevant stakeholders, shall—  (1)publish a report of the findings from the review required under subsection (a); and  
(2)propose rulemakings, as appropriate, to implement the findings and determinations described in paragraph (1).  (d)UpdatesNot less frequently than once every 5 years during the 10-year period beginning on the date of enactment of this Act, the Secretary shall— 
(1)evaluate findings and rulemakings described in subsection (c); and (2)transmit a written summary of the evaluation to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate; and 
(3)propose rulemakings, as appropriate, in response to the evaluation required under paragraph (1).  6206.Sharing of threat pattern and trend informationSection 5318(g) of title 31, United States Code, as amended by section 6202 of this division, is amended by adding at the end the following: 
 
(6)Sharing of threat pattern and trend information 
(A)DefinitionsIn this paragraph—  (i)the terms Bank Secrecy Act and Federal functional regulator have the meanings given the terms in section 6003 of the Anti-Money Laundering Act of 2020; and 
(ii)the term typology means a technique to launder money or finance terrorism. (B)Suspicious activity report activity reviewNot less frequently than semiannually, the Director of the Financial Crimes Enforcement Network shall publish threat pattern and trend information to provide meaningful information about the preparation, use, and value of reports filed under this subsection by financial institutions, as well as other reports filed by financial institutions under the Bank Secrecy Act. 
(C)Inclusion of typologiesIn each publication published under subparagraph (B), the Director shall provide financial institutions and the Federal functional regulators with typologies, including data that can be adapted in algorithms if appropriate, relating to emerging money laundering and terrorist financing threat patterns and trends. (7)Rules of constructionNothing in this subsection may be construed as precluding the Secretary of the Treasury from—  
(A)requiring reporting as provided under subparagraphs (A) and (B) of paragraph (6); or  (B)notifying a Federal law enforcement agency with respect to any transaction that the Secretary has determined directly implicates a national priority established by the Secretary.. 
6207.Subcommittee on Innovation and TechnologySection 1564 of the Annunzio-Wylie Anti-Money Laundering Act (31 U.S.C. 5311 note) is amended by adding at the end the following:  (d)Subcommittee on Innovation and Technology (1)DefinitionsIn this subsection, the terms Bank Secrecy Act, State bank supervisor, and State credit union supervisor have the meanings given the terms in section 6003 of the Anti-Money Laundering Act of 2020. 
(2)EstablishmentThere shall be within the Bank Secrecy Act Advisory Group a subcommittee to be known as the Subcommittee on Innovation and Technology to— (A)advise the Secretary of the Treasury regarding means by which the Department of the Treasury, FinCEN, the Federal functional regulators, State bank supervisors, and State credit union supervisors, as appropriate, can most effectively encourage and support technological innovation in the area of anti-money laundering and countering the financing of terrorism and proliferation; and 
(B)reduce, to the extent practicable, obstacles to innovation that may arise from existing regulations, guidance, and examination practices related to compliance of financial institutions with the Bank Secrecy Act. (3)Membership (A)In generalThe subcommittee established under paragraph (1) shall consist of the representatives of the heads of the Federal functional regulators, including, as appropriate, the Bank Secrecy Act Innovation Officers as established in section 6208 of the Anti-Money Laundering Act of 2020, a representative of State bank supervisors, a representative of State credit union supervisors, representatives of a cross-section of financial institutions subject to the Bank Secrecy Act, law enforcement, FinCEN, and any other representative as determined by the Secretary of the Treasury.  
(B)RequirementsEach agency representative described in subparagraph (A) shall be an individual who has demonstrated knowledge and competence concerning the application of the Bank Secrecy Act. (4)Sunset (A)In generalExcept as provided in subparagraph (B), the Subcommittee on Innovation and Technology shall terminate on the date that is 5 years after the date of enactment of this subsection. 
(B)ExceptionThe Secretary of the Treasury may renew the Subcommittee on Innovation for 1-year periods beginning on the date that is 5 years after the date of enactment of this subsection.. 6208.Establishment of Bank Secrecy Act Innovation Officers (a)Appointment of officersNot later than 1 year after the effective date of the regulations promulgated under subsection (d) of section 310 of title 31, United States Code, as added by section 6103 of this division, an Innovation Officer shall be appointed within FinCEN and each Federal functional regulator. 
(b)Innovation OfficerThe Innovation Officer shall be appointed by, and report to, the Director of FinCEN or the head of the Federal functional regulator, as applicable. (c)DutiesEach Innovation Officer, in coordination with other Innovation Officers and the agencies of the Innovation Officers, shall— 
(1)provide outreach to law enforcement agencies, State bank supervisors, financial institutions and associations of financial institutions, agents of financial institutions, and other persons (including service providers, vendors and technology companies) with respect to innovative methods, processes, and new technologies that may assist in compliance with the requirements of the Bank Secrecy Act; (2)provide technical assistance or guidance relating to the implementation of responsible innovation and new technology by financial institutions and associations of financial institutions, agents of financial institutions, and other persons (including service providers, vendors and technology companies), in a manner that complies with the requirements of the Bank Secrecy Act; 
(3)if appropriate, explore opportunities for public-private partnerships; and (4)if appropriate, develop metrics of success. 
6209.Testing methods rulemaking 
(a)In generalSection 5318 of title 31, United States Code is amended by adding at the end the following:  (o)Testing (1)In generalThe Secretary of the Treasury, in consultation with the head of each agency to which the Secretary has delegated duties or powers under subsection (a), shall issue a rule to specify with respect to technology and related technology internal processes designed to facilitate compliance with the requirements under this subchapter, the standards by which financial institutions are to test the technology and related technology internal processes. 
(2)StandardsThe standards described in paragraph (1) may include— (A)an emphasis on using innovative approaches such as machine learning or other enhanced data analytics processes; 
(B)risk-based testing, oversight, and other risk management approaches of the regime, prior to and after implementation, to facilitate calibration of relevant systems and prudently evaluate and monitor the effectiveness of their implementation; (C)specific criteria for when and how risk-based testing against existing processes should be considered to test and validate the effectiveness of relevant systems and situations and standards for when other risk management processes, including those developed by or through third party risk and compliance management systems, and oversight may be more appropriate; 
(D)specific standards for a risk governance framework for financial institutions to provide oversight and to prudently evaluate and monitor systems and testing processes both pre- and post-implementation; (E)requirements for appropriate data privacy and information security; and 
(F)a requirement that the system configurations, including any applicable algorithms and any validation of those configurations used by the regime be disclosed to the Financial Crimes Enforcement Network and the appropriate Federal functional regulator upon request. (3)Confidentiality of algorithms (A)In generalIf a financial institution or any director, officer, employee, or agent of any financial institution, voluntarily or pursuant to this subsection or any other authority, discloses the algorithms of the financial institution to a government agency, the algorithms and any materials associated with the creation or adaption of such algorithms shall be considered confidential and not subject to public disclosure. 
(B)Freedom of Information ActSection 552(a)(3) of title 5 (commonly known as the Freedom of Information Act) shall not apply to any request for algorithms described in subparagraph (A) and any materials associated with the creation or adaptation of the algorithms. (4)DefinitionIn this subsection, the term Federal functional regulator means— 
(A)the Board of Governors of the Federal Reserve System;  (B)the Office of the Comptroller of the Currency; 
(C)the Federal Deposit Insurance Corporation;  (D)the National Credit Union Administration; 
(E)the Securities and Exchange Commission; and (F)the Commodity Futures Trading Commission.. 
(b)Update of manualThe Financial Institutions Examination Council shall ensure that any manual prepared by the Council is— (1)updated to reflect the rulemaking required by subsection (o) section 5318 of title 31, United States Code, as added by subsection (a) of this section; and 
(2)consistent with relevant FinCEN and Federal functional regulator guidance, including the December 2018 Joint Statement on Innovative Efforts to Combat Money Laundering and Terrorist Financing. 6210.Financial technology assessment (a)In generalThe Secretary, in consultation with financial regulators, technology experts, national security experts, law enforcement, and any other group the Secretary determines is appropriate, shall analyze the impact of financial technology on financial crimes compliance, including with respect to money laundering, the financing of terrorism, proliferation finance, serious tax fraud, trafficking, sanctions evasion, and other illicit finance. 
(b)CoordinationIn carrying out the duties required under this section, the Secretary shall consult with relevant agency officials and consider other interagency efforts and data relating to examining the impact of financial technology, including activities conducted by—  (1)cyber security working groups at the Department of the Treasury; 
(2)cyber security experts identified by the Attorney General and the Secretary of Homeland Security; (3)the intelligence community; and 
(4)the Financial Stability Oversight Council. (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of the Senate and the Committee on Financial Services and the Committee on Foreign Affairs of the House of Representatives a report containing any findings under subsection (a), including legislative and administrative recommendations. 
6211.Financial crimes tech symposium 
(a)PurposeThe purposes of this section are to— (1)promote greater international collaboration in the effort to prevent and detect financial crimes and suspicious activities; and 
(2)facilitate the investigation, development, and timely adoption of new technologies aimed at preventing and detecting financial crimes and other illicit activities. (b)Periodic meetingsThe Secretary shall, in coordination with the Subcommittee on Innovation and Technology established under subsection (d) of section 1564 of the Annunzio-Wylie Anti-Money Laundering Act, as added by section 6207 of this division, periodically convene a global anti-money laundering and financial crime symposium focused on how new technology can be used to more effectively combat financial crimes and other illicit activities. 
(c)AttendeesAttendees at each symposium convened under this section shall include domestic and international financial regulators, senior executives from regulated firms, technology providers, representatives from law enforcement and national security agencies, academic and other experts, and other individuals that the Secretary determines are appropriate.  (d)PanelsAt each symposium convened under this section, the Secretary shall convene panels in order to review new technologies and permit attendees to demonstrate proof of concept. 
(e)Implementation and reportsThe Secretary shall, to the extent practicable and necessary, work to provide policy clarity, which may include providing reports or guidance to stakeholders, regarding innovative technologies and practices presented at each symposium convened under this section, to the extent that those technologies and practices further the purposes of this section. (f)FinCEN briefingNot later than 90 days after the date of enactment of this Act, the Director of FinCEN shall brief the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives on the use of emerging technologies, including— 
(1)the status of implementation and internal use of emerging technologies, including artificial intelligence, digital identity technologies, distributed ledger technologies, and other innovative technologies within FinCEN; (2)whether artificial intelligence, digital identity technologies, distributed ledger technologies, and other innovative technologies can be further leveraged to make data analysis by FinCEN more efficient and effective; 
(3)whether FinCEN could better use artificial intelligence, digital identity technologies, distributed ledger technologies, and other innovative technologies to— (A)more actively analyze and disseminate the information FinCEN collects and stores to provide investigative leads to Federal, State, Tribal, and local law enforcement agencies and other Federal agencies; and 
(B)better support ongoing investigations by FinCEN when referring a case to the agencies described in subparagraph (A); (4)with respect to each of paragraphs (1), (2), and (3), any best practices or significant concerns identified by the Director, and their applicability to artificial intelligence, digital identity technologies, distributed ledger technologies, and other innovative technologies with respect to United States efforts to combat money laundering and other forms of illicit finance; 
(5)any policy recommendations that could facilitate and improve communication and coordination between the private sector, FinCEN, and the agencies described in paragraph (3) through the implementation of innovative approaches to meet the obligations of the agencies under the Bank Secrecy Act and anti-money laundering compliance; and (6)any other matter the Director determines is appropriate. 
6212.Pilot program on sharing of information related to suspicious activity reports within a financial group 
(a)Sharing with foreign branches and affiliatesSection 5318(g) of title 31, United States Code, as amended by sections 6202 and 6206 of this division, is amended by adding at the end the following:   (8)Pilot program on sharing with foreign branches, subsidiaries, and affiliates (A)In general (i)Issuance of rulesNot later than 1 year after the date of enactment of this paragraph, the Secretary of the Treasury shall issue rules, in coordination with the Director of the Financial Crimes Enforcement Network, establishing the pilot program described in subparagraph (B). 
(ii)ConsiderationsIn issuing the rules required under clause (i), the Secretary shall ensure that the sharing of information described in subparagraph (B)—  (I)is limited by the requirements of Federal and State law enforcement operations;  
(II)takes into account potential concerns of the intelligence community; and (III)is subject to appropriate standards and requirements regarding data security and the confidentiality of personally identifiable information. 
(B)Pilot program describedThe pilot program described in this paragraph shall— (i)permit a financial institution with a reporting obligation under this subsection to share information related to reports under this subsection, including that such a report has been filed, with the institution’s foreign branches, subsidiaries, and affiliates for the purpose of combating illicit finance risks, notwithstanding any other provision of law except subparagraph (A) or (C); 
(ii)permit the Secretary to consider, implement, and enforce provisions that would hold a foreign affiliate of a United States financial institution liable for the disclosure of information related to reports under this section; (iii)terminate on the date that is 3 years after the date of enactment of this paragraph, except that the Secretary of the Treasury may extend the pilot program for not more than 2 years upon submitting to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report that includes— 
(I)a certification that the extension is in the national interest of the United States, with a detailed explanation of the reasons that the extension is in the national interest of the United States; (II)after appropriate consultation by the Secretary with participants in the pilot program, an evaluation of the usefulness of the pilot program, including a detailed analysis of any illicit activity identified or prevented as a result of the program; and 
(III)a detailed legislative proposal providing for a long-term extension of activities under the pilot program, measures to ensure data security, and confidentiality of personally identifiable information, including expected budgetary resources for those activities, if the Secretary of the Treasury determines that a long-term extension is appropriate.  (C)Prohibition involving certain jurisdictions (i)In generalIn issuing the rules required under subparagraph (A), the Secretary of the Treasury may not permit a financial institution to share information on reports under this subsection with a foreign branch, subsidiary, or affiliate located in— 
(I)the People's Republic of China; (II)the Russian Federation; or  
(III)a jurisdiction that— (aa)is a state sponsor of terrorism; 
(bb)is subject to sanctions imposed by the Federal Government; or (cc)the Secretary has determined cannot reasonably protect the security and confidentiality of such information. 
(ii)ExceptionsThe Secretary is authorized to make exceptions, on a case-by-case basis, for a financial institution located in a jurisdiction listed in subclause (I) or (II) of clause (i), if the Secretary notifies the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives that such an exception is in the national security interest of the United States. (D)Implementation updatesNot later than 360 days after the date on which rules are issued under subparagraph (A), and annually thereafter for 3 years, the Secretary of the Treasury, or the designee of the Secretary, shall brief the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives on— 
(i)the degree of any information sharing permitted under the pilot program and a description of criteria used by the Secretary to evaluate the appropriateness of the information sharing; (ii)the effectiveness of the pilot program in identifying or preventing the violation of a United States law or regulation and mechanisms that may improve that effectiveness; and 
(iii)any recommendations to amend the design of the pilot program. (9)Treatment of foreign jurisdiction-originated reportsInformation related to a report received by a financial institution from a foreign affiliate with respect to a suspicious transaction relevant to a possible violation of law or regulation shall be subject to the same confidentiality requirements provided under this subsection for a report of a suspicious transaction described in paragraph (1). 
(10)No offshoring complianceNo financial institution may establish or maintain any operation located outside of the United States the primary purpose of which is to ensure compliance with the Bank Secrecy Act as a result of the sharing granted under this subsection. (11)DefinitionsIn this subsection: 
(A)AffiliateThe term affiliate means an entity that controls, is controlled by, or is under common control with another entity. (B)Bank Secrecy Act; State bank supervisor; State credit union supervisorThe terms Bank Secrecy Act, State bank supervisor, and State credit union supervisor have the meanings given the terms in section 6003 of the Anti-Money Laundering Act of 2020.. 
(b)Notification prohibitionsSection 5318(g)(2)(A) of title 31, United States Code, is amended— (1)in clause (i), by inserting or otherwise reveal any information that would reveal that the transaction has been reported, after transaction has been reported; and 
(2)in clause (ii), by inserting or otherwise reveal any information that would reveal that the transaction has been reported, after transaction has been reported,.  6213.Sharing of compliance resources (a)In generalSection 5318 of title 31, United States Code, as amended by section 6209 of this division, is amended by adding at the end the following: 
 
(p)Sharing of compliance resources 
(1)Sharing permittedIn order to more efficiently comply with the requirements of this subchapter, 2 or more financial institutions may enter into collaborative arrangements, as described in the statement entitled Interagency Statement on Sharing Bank Secrecy Act Resources, published on October 3, 2018, by the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, the Financial Crimes Enforcement Network, the National Credit Union Administration, and the Office of the Comptroller of the Currency. (2)OutreachThe Secretary of the Treasury and the appropriate supervising agencies shall carry out an outreach program to provide financial institutions with information, including best practices, with respect to the collaborative arrangements described in paragraph (1).. 
(b)Rule of constructionThe amendment made by subsection (a) may not be construed to require financial institutions to share resources.  6214.Encouraging information sharing and public-private partnerships (a)In generalThe Secretary shall convene a supervisory team of relevant Federal agencies, private sector experts in banking, national security, and law enforcement, and other stakeholders to examine strategies to increase cooperation between the public and private sectors for purposes of countering illicit finance, including proliferation finance and sanctions evasion.  
(b)MeetingsThe supervisory team convened under subsection (a) shall meet periodically to advise on strategies to combat the risk relating to proliferation financing.  (c)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the supervisory team convened under subsection (a) or to the activities of the supervisory team. 
6215.Financial services de-risking 
(a)Sense of CongressIt is the sense of Congress that— (1)providing vital humanitarian and development assistance and protecting the integrity of the international financial system are complementary goals; 
(2)nonprofit organizations based in the United States with international activities often face difficulties with financial access, most commonly the inability to send funds internationally through transparent, regulated financial channels; (3)without access to timely and predictable banking services, nonprofit organizations, including international development organizations, cannot carry out essential humanitarian activities critical to the survival of those in affected communities; 
(4)similar access issues are a concern for other underserved individuals and entities such as those sending remittances from the United States to their families overseas and certain domestic and overseas jurisdictions that have experienced curtailed access to cross-border financial services due, in part, to de-risking; (5)the financial exclusion caused by de-risking can ultimately drive money into less transparent, shadow channels through the carrying of cash or use of unlicensed or unregistered money service remitters, thus reducing transparency and traceability, which are critical for financial integrity, and can increase the risk of money falling into the wrong hands; 
(6)effective measures are needed to stop the flow of illicit funds and promote the goals of anti-money laundering and countering the financing of terrorism and sanctions regimes; (7)anti-money laundering, countering the financing of terrorism, and sanctions policies are needed that do not unduly hinder or delay the efforts of legitimate humanitarian organizations in providing assistance to— 
(A)meet the needs of civilians facing a humanitarian crisis, including enabling governments and humanitarian organizations to provide them with timely access to food, health, and medical care, shelter, and clean drinking water; and (B)prevent or alleviate human suffering, in keeping with requirements of international humanitarian law; 
(8)anti-money laundering, countering the financing of terrorism, and sanctions policies must ensure that the policies do not unduly hinder or delay legitimate access to the international financial system for underserved individuals, entities, and geographic areas; (9)policies that ensure that incidental, inadvertent benefits that may indirectly benefit a designated group in the course of delivering life-saving aid to civilian populations are not the primary focus of Federal Government enforcement efforts; 
(10)policies that encourage financial inclusion, particularly of underserved populations, must remain a priority; and (11)laws, regulations, policies, guidance, and other measures that ensure the integrity of the financial system through a risk-based approach should be prioritized. 
(b)GAO de-risking analysis 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct an analysis and submit to Congress a report on financial services de-risking. (2)ContentsThe analysis required under paragraph (1) shall— 
(A)rely substantially on information obtained through prior de-risking analyses conducted by the Comptroller General of the United States; (B)consider the many drivers of de-risking as identified by the Financial Action Task Force, including profitability, reputational risk, lower risk appetites of banks, regulatory burdens and unclear expectations, and sanctions regimes; and 
(C)identify options for financial institutions handling transactions or accounts for high-risk categories of clients and for minimizing the negative effects of anti-money laundering and countering the financing of terrorism requirements on such individuals and entities and on certain high-risk geographic jurisdictions, without compromising the effectiveness of Federal anti-money laundering and countering the financing of terrorism requirements. (c)Review of de-risking (1)DefinitionIn this subsection, the term de-risking means actions taken by a financial institution to terminate, fail to initiate, or restrict a business relationship with a customer, or a category of customers, rather than manage the risk associated with that relationship consistent with risk-based supervisory or regulatory requirements, due to drivers such as profitability, reputational risk, lower risk appetites of banks, regulatory burdens or unclear expectations, and sanctions regimes. 
(2)ReviewUpon completion of the analysis required under subsection (b), the Secretary, in consultation with the Federal functional regulators, State bank supervisors, State credit union supervisors, and appropriate public- and private-sector stakeholders shall— (A)undertake a formal review of the financial institution reporting requirements, as in effect on the date of enactment of this Act, including the processes used to submit reports under the Bank Secrecy Act, regulations implementing the Bank Secrecy Act, examination standards related to the Bank Secrecy Act, and related guidance; and 
(B)propose changes, as appropriate, to those requirements and examination standards described in paragraph (1) to reduce any unnecessarily burdensome regulatory requirements and ensure that the information provided fulfills the purpose described in section 5311 of title 31, United States Code, as amended by this division.  (3)ContentsThe review required under paragraph (2) shall— 
(A)rely substantially on information obtained through the de-risking analyses conducted by the Comptroller General of the United States; and (B)consider— 
(i)any adverse consequence of financial institutions de-risking entire categories of relationships, including charities, embassy accounts, money services businesses, as defined in section 1010.100 of title 31, Code of Federal Regulations, or a successor regulation, agents of the financial institutions, countries, international and domestic regions, and respondent banks;  (ii)the reasons why financial institutions are engaging in de-risking, including the role of domestic and international regulations, standards, and examinations; 
(iii)the association with and effects of de-risking on money laundering and financial crime actors and activities; (iv)the most appropriate ways to promote financial inclusion, particularly with respect to developing countries, while maintaining compliance with the Bank Secrecy Act, including an assessment of policy options to— 
(I)more effectively tailor Federal actions and penalties to the size of foreign financial institutions and any capacity limitations of foreign governments; and (II)reduce compliance costs that may lead to the adverse consequences described in clause (i); 
(v)formal and informal feedback provided by examiners that may have led to de-risking; (vi)the relationship between resources dedicated to compliance and overall sophistication of compliance efforts at entities that may be experiencing de-risking, especially compared to those that have not experienced de-risking; 
(vii)best practices from the private sector that facilitate correspondent banking relationships; and (viii)other matters that the Secretary determines are appropriate. 
(4)Strategy on de-riskingUpon the completion of the review required under this subsection, the Secretary of the Treasury, in consultation with the Federal functional regulators, State bank supervisors, State credit union supervisors, and appropriate public- and private-sector stakeholders, shall develop a strategy to reduce de-risking and adverse consequences related to de-risking. (5)ReportNot later than 1 year after the completion of the analysis required under subsection (b), the Secretary shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report containing— 
(A)all findings and determinations made in carrying out the review required under this subsection; and (B)the strategy developed under paragraph (4).  
6216.Review of regulations and guidance 
(a)In generalThe Secretary, in consultation with the Federal functional regulators, the Financial Institutions Examination Council, the Attorney General, Federal law enforcement agencies, the Director of National Intelligence, the Secretary of Homeland Security, and the Commissioner of Internal Revenue, shall— (1)undertake a formal review of the regulations implementing the Bank Secrecy Act and guidance related to that Act— 
(A)to ensure the Department of the Treasury provides, on a continuing basis, for appropriate safeguards to protect the financial system from threats, including money laundering and the financing of terrorism and proliferation, to national security posed by various forms of financial crime; (B)to ensure that those provisions will continue to require certain reports or records that are highly useful in countering financial crime; and  
(C)to identify those regulations and guidance that— (i)may be outdated, redundant, or otherwise do not promote a risk-based anti-money laundering compliance and countering the financing of terrorism regime for financial institutions; or 
(ii)do not conform with the commitments of the United States to meet international standards to combat money laundering, financing of terrorism, serious tax fraud, or other financial crimes; and (2)make appropriate changes to the regulations and guidance described in paragraph (1) to improve, as appropriate, the efficiency of those provisions. 
(b)Public commentThe Secretary shall solicit public comment as part of the review required under subsection (a). (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the Financial Institutions Examination Council, the Federal functional regulators, the Attorney General, Federal law enforcement agencies, the Director of National Intelligence, the Secretary of Homeland Security, and the Commissioner of Internal Revenue, shall submit to Congress a report that contains all findings and determinations made in carrying out the review required under subsection (a), including administrative or legislative recommendations. 
LXIIIImproving Anti-Money Laundering and Countering the Financing of Terrorism Communication, Oversight, and Processes 
 
Sec. 6301. Improved interagency coordination and consultation. 
Sec. 6302. Subcommittee on Information Security and Confidentiality. 
Sec. 6303. Establishment of Bank Secrecy Act Information Security Officers. 
Sec. 6304. FinCEN analytical hub. 
Sec. 6305. Assessment of Bank Secrecy Act no-action letters. 
Sec. 6306. Cooperation with law enforcement. 
Sec. 6307. Training for examiners on anti-money laundering and countering the financing of terrorism. 
Sec. 6308. Obtaining foreign bank records from banks with United States correspondent accounts. 
Sec. 6309. Additional damages for repeat Bank Secrecy Act violators. 
Sec. 6310. Certain violators barred from serving on boards of United States financial institutions. 
Sec. 6311. Department of Justice report on deferred and non-prosecution agreements. 
Sec. 6312. Return of profits and bonuses. 
Sec. 6313. Prohibition on concealment of the source of assets in monetary transactions. 
Sec. 6314. Updating whistleblower incentives and protection. 
6301.Improved interagency coordination and consultationSection 5318 of title 31, United States Code, as amended by sections 6209 and 6213(a) of this division, is amended by adding at the end the following:  (q)Interagency coordination and consultation (1)In generalThe Secretary of the Treasury shall, as appropriate, invite an appropriate State bank supervisor and an appropriate State credit union supervisor to participate in the interagency consultation and coordination with the Federal depository institution regulators regarding the development or modification of any rule or regulation carrying out this subchapter. 
(2)Rules of constructionNothing in this subsection may be construed to— (A)affect, modify, or limit the discretion of the Secretary of the Treasury with respect to the methods or forms of interagency consultation and coordination; or 
(B)require the Secretary of the Treasury or a Federal depository institution regulator to coordinate or consult with an appropriate State bank supervisor or to invite such supervisor to participate in interagency consultation and coordination with respect to a matter, including a rule or regulation, specifically affecting only Federal depository institutions or Federal credit unions. (3)DefinitionsIn this subsection: 
(A)Appropriate State bank supervisorThe term appropriate State bank supervisor means the Chairman or members of the State Liaison Committee of the Financial Institutions Examination Council. (B)Appropriate State credit union supervisorThe term appropriate State credit union supervisor means the Chairman or members of the State Liaison Committee of the Financial Institutions Examination Council. 
(C)Federal credit unionThe term Federal credit union has the meaning given the term in section 101 of the Federal Credit Union Act (12 U.S.C. 1752). (D)Federal depository institutionThe term Federal depository institution has the meaning given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813). 
(E)Federal depository institution regulatorsThe term Federal depository institution regulator means a member of the Financial Institutions Examination Council to which is delegated any authority of the Secretary under subsection (a)(1)..  6302.Subcommittee on Information Security and ConfidentialitySection 1564 of the Annunzio-Wylie Anti-Money Laundering Act (31 U.S.C. 5311 note), as amended by section 6207 of this division, is amended by adding at the end the following: 
 
(e)Subcommittee on Information Security and Confidentiality 
(1)In generalThere shall be within the Bank Secrecy Act Advisory Group a subcommittee to be known as the Subcommittee on Information Security and Confidentiality (in this subsection referred to as the Subcommittee) to advise the Secretary of the Treasury regarding the information security and confidentiality implications of regulations, guidance, information sharing programs, and the examination for compliance with and enforcement of the provisions of the Bank Secrecy Act. (2)Membership (A)In generalThe Subcommittee shall consist of the representatives of the heads of the Federal functional regulators, including, as appropriate, the Bank Secrecy Act Information Security Officers as established in section 6303 of the Anti-Money Laundering Act of 2020, and representatives from financial institutions subject to the Bank Secrecy Act, law enforcement, FinCEN, and any other representatives as determined by the Secretary of the Treasury.  
(B)RequirementsEach agency representative described in subparagraph (A) shall be an individual who has demonstrated knowledge and competence concerning the application of the Bank Secrecy Act and familiarity with and expertise in applicable laws. (3)Sunset (A)In generalExcept as provided in subparagraph (B), the Subcommittee shall terminate on the date that is 5 years after the date of enactment of this subsection. 
(B)ExceptionThe Secretary of the Treasury may renew the Subcommittee for 1-year periods beginning on the date that is 5 years after the date of enactment of this subsection. (f)DefinitionsIn this section: 
(1)Bank Secrecy ActThe term Bank Secrecy Act has the meaning given the term in section 6003 of the Anti-Money Laundering Act of 2020. (2)Federal functional regulatorThe term Federal functional regulator has the meaning given the term in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809). 
(3)FinCENThe term FinCEN means the Financial Crimes Enforcement Network of the Department of the Treasury. (4)Financial institutionThe term financial institution has the meaning given the term in section 5312 of title 31, United States Code. 
(5)State credit union supervisorThe term State credit union supervisor means a State official described in section 107A(e) of the Federal Credit Union Act (12 U.S.C. 1757a(e))..  6303.Establishment of Bank Secrecy Act Information Security Officers (a)Appointment of officersNot later than 1 year after the effective date of the regulations promulgated under subsection (d) of section 310 of title 31, United States Code, as added by section 6103 of this division, a Bank Secrecy Act Information Security Officer shall be appointed, from among individuals with expertise in Federal information security or privacy laws or Bank Secrecy Act disclosure policies and procedures— 
(1)within each Federal functional regulator, by the head of the Federal functional regulator; (2)within FinCEN, by the Director of FinCEN; and 
(3)within the Internal Revenue Service, by the Secretary. (b)DutiesEach Bank Secrecy Act Information Security Officer shall, with respect to the applicable regulator, bureau, or Center within which the Officer is located— 
(1)be consulted each time Bank Secrecy Act regulations affecting information security or disclosure of Bank Secrecy Act information are developed or reviewed; (2)be consulted on information-sharing policies under the Bank Secrecy Act, including those that allow financial institutions to share information with each other and foreign affiliates, and those that allow Federal agencies to share with regulated entities; 
(3)be consulted on coordination and clarity between proposed Bank Secrecy Act regulations and information security and confidentiality requirements, including with respect to the reporting of suspicious transactions under section 5318(g) of title 31, United States Code; (4)be consulted on— 
(A)the development of new technologies that may strengthen information security and compliance with the Bank Secrecy Act; and (B)the protection of information collected by each Federal functional regulator under the Bank Secrecy Act; and 
(5)develop metrics of program success. 6304.FinCEN analytical hubSection 310 of title 31, United States Code, as amended by sections 6103, 6105, 6107, 6108, and 6109 of this division, is amended by inserting after subsection (i) the following: 
 
(j)Analytical experts 
(1)In generalFinCEN shall maintain financial experts capable of identifying, tracking, and tracing money laundering and terrorist-financing networks in order to conduct and support civil and criminal anti-money laundering and countering the financing of terrorism investigations conducted by the United States Government. (2)FinCEN analytical hubFinCEN, upon a reasonable request from a Federal agency, shall, in collaboration with the requesting agency and the appropriate Federal functional regulator, analyze the potential anti-money laundering and countering the financing of terrorism activity that prompted the request. 
(k)DefinitionsIn this section: (1)Bank Secrecy ActThe term Bank Secrecy Act has the meaning given the term in section 6003 of the Anti-Money Laundering Act of 2020. 
(2)Federal functional regulatorThe term Federal functional regulator has the meaning given the term in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809). (3)Financial institutionThe term financial institution has the meaning given the term in section 5312 of this title. 
(4)State bank supervisorThe term State bank supervisor has the meaning given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813). (5)State credit union supervisorThe term State credit union supervisor means a State official described in section 107A(e) of the Federal Credit Union Act (12 U.S.C. 1757a(e)).. 
6305.Assessment of Bank Secrecy Act no-action letters 
(a)Assessment 
(1)In generalThe Director, in consultation with the Attorney General, the Federal functional regulators, State bank supervisors, State credit union supervisors, and other Federal agencies, as appropriate, shall conduct an assessment on whether to establish a process for the issuance of no-action letters by FinCEN in response to inquiries from persons concerning the application of the Bank Secrecy Act, the USA PATRIOT Act (Public Law 107–56; 115 Stat. 272), section 8(s) of the Federal Deposit Insurance Act (12 U.S.C. 1818(s)), or any other anti-money laundering or countering the financing of terrorism law (including regulations) to specific conduct, including a request for a statement as to whether FinCEN or any relevant Federal functional regulator intends to take an enforcement action against the person with respect to such conduct. (2)AnalysisThe assessment required under paragraph (1) shall include an analysis of— 
(A)a timeline for the process used to reach a final determination by FinCEN, in consultation with the relevant Federal functional regulators, in response to a request by a person for a no-action letter; (B)whether improvements in current processes are necessary; 
(C)whether a formal no-action letter process would help to mitigate or accentuate illicit finance risks in the United States; and (D)any other matter the Secretary determines is appropriate. 
(b)Report and rulemakingsNot later than 180 days after the date of enactment of this Act, the Secretary, in coordination with the Director of the Federal Bureau of Investigation, the Attorney General, the Secretary of Homeland Security, and the Federal functional regulators, shall— (1)submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report that contains all findings and determinations made in carrying out the assessment required under subsection (a); and 
(2)propose rulemakings, if appropriate, to implement the findings and determinations described in paragraph (1). 6306.Cooperation with law enforcement (a)In general (1)Amendment to title 31Subchapter II of chapter 53 of title 31, United States Code, is amended by adding at the end the following: 
 
5333.Safe harbor with respect to keep open directives 
(a)In generalWith respect to a customer account or customer transaction of a financial institution, if a Federal law enforcement agency, after notifying FinCEN of the intent to submit a written request to the financial institution that the financial institution keep that account or transaction open (referred to in this section as a keep open request), or if a State, Tribal, or local law enforcement agency with the concurrence of FinCEN submits a keep open request— (1)the financial institution shall not be liable under this subchapter for maintaining that account or transaction consistent with the parameters and timing of the request; and 
(2)no Federal or State department or agency may take any adverse supervisory action under this subchapter with respect to the financial institution solely for maintaining that account or transaction consistent with the parameters of the request. (b)Rule of constructionNothing in this section may be construed— 
(1)to prevent a Federal or State department or agency from verifying the validity of a keep open request submitted under subsection (a) with the law enforcement agency submitting that request; (2)to relieve a financial institution from complying with any reporting requirements or any other provisions of this subchapter, including the reporting of suspicious transactions under section 5318(g); or 
(3)to extend the safe harbor described in subsection (a) to any actions taken by the financial institution— (A)before the date of the keep open request to maintain a customer account; or 
(B)after the termination date stated in the keep open request. (c)Letter termination dateFor the purposes of this section, any keep open request submitted under subsection (a) shall include a termination date after which that request shall no longer apply. 
(d)Record keepingAny Federal, State, Tribal, or local law enforcement agency that submits to a financial institution a keep open request shall, not later than 2 business days after the date on which the request is submitted to the financial institution—  (1)submit to FinCEN a copy of the request; and  
(2)alert FinCEN as to whether the financial institution has implemented the request. (e)GuidanceThe Secretary of the Treasury, in consultation with the Attorney General and Federal, State, Tribal, and local law enforcement agencies, shall issue guidance on the required elements of a keep open request.. 
(2)Amendment to Public Law 91–508Chapter 2 of title I of Public Law 91–508 (12 U.S.C. 1951 et seq.) is amended by adding at the end the following:  130.Safe harbor with respect to keep open directives (a)DefinitionIn this section, the term financial institution means an entity to which section 123(b) applies. 
(b)Safe harborWith respect to a customer account or customer transaction of a financial institution, if a Federal law enforcement agency, after notifying FinCEN of the intent to submit a written request to the financial institution that the financial institution keep that account or transaction open (referred to in this section as a keep open request), or if a State, Tribal, or local law enforcement agency with the concurrence of FinCEN submits a keep open request— (1)the financial institution shall not be liable under this chapter for maintaining that account or transaction consistent with the parameters and timing of the request; and 
(2)no Federal or State department or agency may take any adverse supervisory action under this chapter with respect to the financial institution solely for maintaining that account or transaction consistent with the parameters of the request. (c)Rule of constructionNothing in this section may be construed— 
(1)to prevent a Federal or State department or agency from verifying the validity of a keep open request submitted under subsection (b) with the law enforcement agency submitting that request;  (2)to relieve a financial institution from complying with any reporting requirements, including the reporting of suspicious transactions under section 5318(g) of title 31, United States Code; or 
(3)to extend the safe harbor described in subsection (b) to any actions taken by the financial institution— (A)before the date of the keep open request to maintain a customer account; or 
(B)after the termination date stated in the keep open request.  (d)Letter termination dateFor the purposes of this section, any keep open request submitted under subsection (b) shall include a termination date after which that request shall no longer apply. 
(e)Record keepingAny Federal, State, Tribal, or local law enforcement agency that submits to a financial institution a keep open request shall, not later than 2 business days after the date on which the request is submitted to the financial institution— (1)submit to FinCEN a copy of the request; and 
(2)alert FinCEN as to whether the financial institution has implemented the request.. (b)Clerical amendments (1)Title 31The table of sections for chapter 53 of title 31, United States Code, is amended by inserting after the item relating to section 5332 the following: 
 
 
5333. Safe harbor with respect to keep open directives.. 
(2)Public Law 91–508The table of sections for chapter 2 of title I of Public Law 91–508 (12 U.S.C. 1951 et seq.) is amended by adding at the end the following:   130. Safe harbor with respect to keep open directives.. 6307.Training for examiners on anti-money laundering and countering the financing of terrorism (a)In generalSubchapter II of chapter 53 of title 31, United States Code, as amended by section 6306(a)(1) of this division, is amended by adding at the end the following: 
 
5334.Training regarding anti-money laundering and countering the financing of terrorism 
(a)Training requirementEach Federal examiner reviewing compliance with the Bank Secrecy Act, as defined in section 6003 of the Anti-Money Laundering Act of 2020, shall attend appropriate annual training, as determined by the Secretary of the Treasury, relating to anti-money laundering activities and countering the financing of terrorism, including with respect to— (1)potential risk profiles and warning signs that an examiner may encounter during examinations; 
(2)financial crime patterns and trends; (3)the high-level context for why anti-money laundering and countering the financing of terrorism programs are necessary for law enforcement agencies and other national security agencies and what risks those programs seek to mitigate; and 
(4)de-risking and the effect of de-risking on the provision of financial services. (b)Training materials and standardsThe Secretary of the Treasury shall, in consultation with the Financial Institutions Examination Council, the Financial Crimes Enforcement Network, and Federal, State, Tribal, and local law enforcement agencies, establish appropriate training materials and standards for use in the training required under subsection (a).. 
(b)Clerical amendmentThe table of sections for chapter 53 of title 31, United States Code, as amended by section 6306(b)(1) of this division, is amended by adding at the end the following:   5334. Training regarding anti-money laundering and countering the financing of terrorism.. 6308.Obtaining foreign bank records from banks with United States correspondent accounts (a)Grand jury and trial subpoenasSection 5318(k) of title 31, United States Code, is amended— 
(1)in paragraph (1)— (A)by redesignating subparagraph (B) as subparagraph (C); and 
(B)by inserting after subparagraph (A) the following:  (B)Covered financial institutionThe term covered financial institution means an institution referred to in subsection (j)(1).; and 
(2)by striking paragraph (3) and inserting the following:  (3)Foreign bank records (A)Subpoena of records (i)In generalNotwithstanding subsection (b), the Secretary of the Treasury or the Attorney General may issue a subpoena to any foreign bank that maintains a correspondent account in the United States and request any records relating to the correspondent account or any account at the foreign bank, including records maintained outside of the United States, that are the subject of— 
(I)any investigation of a violation of a criminal law of the United States; (II)any investigation of a violation of this subchapter; 
(III)a civil forfeiture action; or (IV)an investigation pursuant to section 5318A. 
(ii)Production of recordsThe foreign bank on which a subpoena described in clause (i) is served shall produce all requested records and authenticate all requested records with testimony in the manner described in— (I)rule 902(12) of the Federal Rules of Evidence; or 
(II)section 3505 of title 18. (iii)Issuance and service of subpoenaA subpoena described in clause (i)— 
(I)shall designate— (aa)a return date; and 
(bb)the judicial district in which the related investigation is proceeding; and (II)may be served— 
(aa)in person; (bb)by mail or fax in the United States if the foreign bank has a representative in the United States; or 
(cc)if applicable, in a foreign country under any mutual legal assistance treaty, multilateral agreement, or other request for international legal or law enforcement assistance. (iv)Relief from subpoena (I)In generalAt any time before the return date of a subpoena described in clause (i), the foreign bank on which the subpoena is served may petition the district court of the United States for the judicial district in which the related investigation is proceeding, as designated in the subpoena, to modify or quash— 
(aa)the subpoena; or (bb)the prohibition against disclosure described in subparagraph (C). 
(II)Conflict with foreign secrecy or confidentialityAn assertion that compliance with a subpoena described in clause (i) would conflict with a provision of foreign secrecy or confidentiality law shall not be a sole basis for quashing or modifying the subpoena. (B)Acceptance of service (i)Maintaining records in the United StatesAny covered financial institution that maintains a correspondent account in the United States for a foreign bank shall maintain records in the United States identifying— 
(I)the owners of record and the beneficial owners of the foreign bank; and (II)the name and address of a person who— 
(aa)resides in the United States; and (bb)is authorized to accept service of legal process for records covered under this subsection. 
(ii)Law enforcement requestUpon receipt of a written request from a Federal law enforcement officer for information required to be maintained under this paragraph, a covered financial institution shall provide the information to the requesting officer not later than 7 days after receipt of the request. (C)Nondisclosure of subpoena (i)In generalNo officer, director, partner, employee, or shareholder of, or agent or attorney for, a foreign bank on which a subpoena is served under this paragraph shall, directly or indirectly, notify any account holder involved or any person named in the subpoena issued under subparagraph (A)(i) and served on the foreign bank about the existence or contents of the subpoena. 
(ii)DamagesUpon application by the Attorney General for a violation of this subparagraph, a foreign bank on which a subpoena is served under this paragraph shall be liable to the United States Government for a civil penalty in an amount equal to— (I)double the amount of the suspected criminal proceeds sent through the correspondent account of the foreign bank in the related investigation; or 
(II)if no such proceeds can be identified, not more than $250,000. (D)Enforcement (i)In generalIf a foreign bank fails to obey a subpoena issued under subparagraph (A)(i), the Attorney General may invoke the aid of the district court of the United States for the judicial district in which the investigation or related proceeding is occurring to compel compliance with the subpoena. 
(ii)Court orders and contempt of courtA court described in clause (i) may— (I)issue an order requiring the foreign bank to appear before the Secretary of the Treasury or the Attorney General to produce— 
(aa)certified records, in accordance with— (AA)rule 902(12) of the Federal Rules of Evidence; or 
(BB)section 3505 of title 18; or (bb)testimony regarding the production of the certified records; and 
(II)punish any failure to obey an order issued under subclause (I) as contempt of court. (iii)Service of processAll process in a case under this subparagraph shall be served on the foreign bank in the same manner as described in subparagraph (A)(iii). 
(E)Termination of correspondent relationship 
(i)Termination upon receipt of noticeA covered financial institution shall terminate any correspondent relationship with a foreign bank not later than 10 business days after the date on which the covered financial institution receives written notice from the Secretary of the Treasury or the Attorney General if, after consultation with the other, the Secretary of the Treasury or the Attorney General, as applicable, determines that the foreign bank has failed— (I)to comply with a subpoena issued under subparagraph (A)(i); or 
(II)to prevail in proceedings before— (aa)the appropriate district court of the United States after challenging a subpoena described in subclause (I) under subparagraph (A)(iv)(I); or 
(bb)a court of appeals of the United States after appealing a decision of a district court of the United States under item (aa). (ii)Limitation on liabilityA covered financial institution shall not be liable to any person in any court or arbitration proceeding for— 
(I)terminating a correspondent relationship under this subparagraph; or (II)complying with a nondisclosure order under subparagraph (C). 
(iii)Failure to terminate relationship or failure to comply with a subpoena 
(I)Failure to terminate relationshipA covered financial institution that fails to terminate a correspondent relationship under clause (i) shall be liable for a civil penalty in an amount that is not more than $25,000 for each day that the covered financial institution fails to terminate the relationship. (II)Failure to comply with a subpoena (aa)In generalUpon failure to comply with a subpoena under subparagraph (A)(i), a foreign bank may be liable for a civil penalty assessed by the issuing agency in an amount that is not more than $50,000 for each day that the foreign bank fails to comply with the terms of a subpoena.  
(bb)Additional penaltiesBeginning after the date that is 60 days after a foreign bank fails to comply with a subpoena under subparagraph (A)(i), the Secretary of the Treasury or the Attorney General may seek additional penalties and compel compliance with the subpoena in the appropriate district court of the United States.  (cc)Venue for reliefA foreign bank may seek review in the appropriate district court of the United States of any penalty assessed under this clause and the issuance of a subpoena under subparagraph (A)(i).  
(F)Enforcement of civil penaltiesUpon application by the United States, any funds held in the correspondent account of a foreign bank that is maintained in the United States with a covered financial institution may be seized by the United States to satisfy any civil penalties that are imposed— (i)under subparagraph (C)(ii);  
(ii)by a court for contempt under subparagraph (D); or (iii)under subparagraph (E)(iii)(II).. 
(b)Fair Credit Reporting Act amendmentSection 604(a)(1) of the Fair Credit Reporting Act (15 U.S.C. 1681b(a)(1)) is amended— (1)by striking , or a and inserting , a; and 
(2)by inserting , or a subpoena issued in accordance with section 5318 of title 31, United States Code, or section 3486 of title 18, United States Code after grand jury. (c)Obstruction of justiceSection 1510(b)(3)(B) of title 18, United States Code, is amended— 
(1)in the matter preceding clause (i), by striking or a Department of Justice subpoena (issued under section 3486 of title 18) and inserting , a subpoena issued under section 3486 of this title, or an order or subpoena issued in accordance with section 3512 of this title, section 5318 of title 31, or section 1782 of title 28; and (2)in clause (i), by inserting , 1960, an offense against a foreign nation constituting specified unlawful activity under section 1956, a foreign offense for which enforcement of a foreign forfeiture judgment could be brought under section 2467 of title 28 after 1957.  
(d)Right to financial privacy actSection 1120(b)(1)(A) of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3420(b)(1)(A)) is amended— (1)by striking or 1957 of title 18 and inserting , 1957, or 1960 of title 18, United States Code; and 
(2)by striking and 5324 of title 31 and inserting , 5322, 5324, 5331, and 5332 of title 31, United States Code.  6309.Additional damages for repeat Bank Secrecy Act violatorsSection 5321 of title 31, United States Code, is amended by adding at the end the following: 
 
(f)Additional damages for repeat violators 
(1)In generalIn addition to any other fines permitted under this section and section 5322, with respect to a person who has previously violated a provision of (or rule issued under) this subchapter, section 21 of the Federal Deposit Insurance Act (12 U.S.C. 1829b), or section 123 of Public Law 91–508 (12 U.S.C. 1953), the Secretary of the Treasury, if practicable, may impose an additional civil penalty against such person for each additional such violation in an amount that is not more than the greater of— (A)if practicable to calculate, 3 times the profit gained or loss avoided by such person as a result of the violation; or 
(B)2 times the maximum penalty with respect to the violation. (2)ApplicationFor purposes of determining whether a person has committed a previous violation under paragraph (1), the determination shall only include violations occurring after the date of enactment of the Anti-Money Laundering Act of 2020.. 
6310.Certain violators barred from serving on boards of United States financial institutions 
(a)In generalSection 5321 of title 31, United States Code, as amended by section 6309 of this division, is amended by adding at the end the following:  (g)Certain violators barred from serving on boards of United States financial institutions (1)DefinitionIn this subsection, the term egregious violation means, with respect to an individual— 
(A)a criminal violation—  (i)for which the individual is convicted; and 
(ii)for which the maximum term of imprisonment is more than 1 year; and (B)a civil violation in which—  
(i)the individual willfully committed the violation; and  (ii)the violation facilitated money laundering or the financing of terrorism.  
(2)BarAn individual found to have committed an egregious violation of the Bank Secrecy Act, as defined in section 6003 of the Anti-Money Laundering Act of 2020, or any rules issued under the Bank Secrecy Act, shall be barred from serving on the board of directors of a United States financial institution during the 10-year period that begins on the date on which the conviction or judgment, as applicable, with respect to the egregious violation is entered.. (b)Rule of constructionNothing in the amendment made by subsection (a) shall be construed to limit the application of section 19 of the Federal Deposit Insurance Act (12 U.S.C. 1829). 
6311.Department of Justice report on deferred and non-prosecution agreements 
(a)Annual reportNot later than 1 year after the date of enactment of this Act, and for each of the 4 years thereafter, the Attorney General shall submit to the appropriate committees of Congress a report that contains— (1)a list of deferred prosecution agreements and non-prosecution agreements that the Attorney General has entered into, amended, or terminated during the year covered by the report with any person with respect to a violation or suspected violation of the Bank Secrecy Act (referred to in this subsection as covered agreements); 
(2)the justification for entering into, amending, or terminating each covered agreement; (3)the list of factors that were taken into account in determining that the Attorney General should enter into, amend, or terminate each covered agreement; and 
(4)the extent of coordination the Attorney General conducted with the Secretary of the Treasury, Federal functional regulators, or State regulators before entering into, amending, or terminating each covered agreement. (b)Classified annexEach report submitted under subsection (a) may include a classified annex. 
(c)DefinitionIn this section, the term appropriate committees of Congress means— (1)the Committee on Banking, Housing, and Urban Affairs of the Senate; 
(2)the Committee on the Judiciary of the Senate; (3)the Committee on Financial Services of the House of Representatives; and 
(4)the Committee on the Judiciary of the House of Representatives.  6312.Return of profits and bonuses (a)In generalSection 5322 of title 31, United States Code, is amended by adding at the end the following: 
 
(e)A person convicted of violating a provision of (or rule issued under) the Bank Secrecy Act, as defined in section 6003 of the Anti-Money Laundering Act of 2020, shall— (1)in addition to any other fine under this section, be fined in an amount that is equal to the profit gained by such person by reason of such violation, as determined by the court; and 
(2)if the person is an individual who was a partner, director, officer, or employee of a financial institution at the time the violation occurred, repay to such financial institution any bonus paid to the individual during the calendar year in which the violation occurred or the calendar year after which the violation occurred.. (b)Rule of constructionThe amendment made by subsection (a) may not be construed to prohibit a financial institution from requiring the repayment of a bonus paid to a partner, director, officer, or employee if the financial institution determines that the partner, director, officer, or employee engaged in unethical, but non-criminal, activities.  
6313.Prohibition on concealment of the source of assets in monetary transactions 
(a)In generalSubchapter II of chapter 53 of title 31, United States Code, as amended by sections 6306(a)(1) and 6307(a) of this division, is amended by adding at the end the following:  5335.Prohibition on concealment of the source of assets in monetary transactions (a)Definition of monetary transactionIn this section, the term the term monetary transaction— 
(1)means the deposit, withdrawal, transfer, or exchange, in or affecting interstate or foreign commerce, of funds or a monetary instrument (as defined in section 1956(c)(5) of title 18) by, through, or to a financial institution (as defined in section 1956(c)(6) of title 18); (2)includes any transaction that would be a financial transaction under section 1956(c)(4)(B) of title 18; and 
(3)does not include any transaction necessary to preserve the right to representation of a person as guaranteed by the Sixth Amendment to the Constitution of the United States. (b)ProhibitionNo person shall knowingly conceal, falsify, or misrepresent, or attempt to conceal, falsify, or misrepresent, from or to a financial institution, a material fact concerning the ownership or control of assets involved in a monetary transaction if— 
(1)the person or entity who owns or controls the assets is a senior foreign political figure, or any immediate family member or close associate of a senior foreign political figure, as set forth in this title or the regulations promulgated under this title; and (2)the aggregate value of the assets involved in 1 or more monetary transactions is not less than $1,000,000. 
(c)Source of fundsNo person shall knowingly conceal, falsify, or misrepresent, or attempt to conceal, falsify, or misrepresent, from or to a financial institution, a material fact concerning the source of funds in a monetary transaction that— (1)involves an entity found to be a primary money laundering concern under section 5318A or the regulations promulgated under this title; and 
(2)violates the prohibitions or conditions prescribed under section 5318A(b)(5) or the regulations promulgated under this title. (d)PenaltiesA person convicted of an offense under subsection (b) or (c), or a conspiracy to commit an offense under subsection (b) or (c), shall be imprisoned for not more than 10 years, fined not more than $1,000,000, or both. 
(e)Forfeiture 
(1)Criminal forfeiture 
(A)In generalThe court, in imposing a sentence under subsection (d), shall order that the defendant forfeit to the United States any property involved in the offense and any property traceable thereto. (B)ProcedureThe seizure, restraint, and forfeiture of property under this paragraph shall be governed by section 413 of the Controlled Substances Act (21 U.S.C. 853). 
(2)Civil forfeiture 
(A)In generalAny property involved in a violation of subsection (b) or (c), or a conspiracy to commit a violation of subsection (b) or (c), and any property traceable thereto may be seized and forfeited to the United States. (B)ProcedureSeizures and forfeitures under this paragraph shall be governed by the provisions of chapter 46 of title 18 relating to civil forfeitures, except that such duties, under the customs laws described in section 981(d) of title 18, given to the Secretary of the Treasury shall be performed by such officers, agents, and other persons as may be designated for that purpose by the Secretary of Homeland Security or the Attorney General.. 
(b)Technical and conforming amendmentThe table of sections for chapter 53 of title 31, United States Code, as amended by sections 6306(b)(1) and 6307(b) of this division, is amended by adding at the end the following:   5335. Prohibition on concealment of the source of assets in monetary transactions.. 6314.Updating whistleblower incentives and protection (a)Whistleblower incentives and protectionSection 5323 of title 31, United States Code, is amended to read as follows: 
 
5323.Whistleblower incentives and protections 
(a)DefinitionsIn this section:  (1)Covered judicial or administrative actionThe term covered judicial or administrative action means any judicial or administrative action brought by the Secretary of the Treasury (referred to in this section as the Secretary) or the Attorney General under this subchapter or subchapter III that results in monetary sanctions exceeding $1,000,000. 
(2)Monetary sanctionsThe term monetary sanctions, when used with respect to any judicial or administrative action— (A)means any monies, including penalties, disgorgement, and interest, ordered to be paid; and 
(B)does not include— (i)forfeiture; 
(ii)restitution; or (iii)any victim compensation payment. 
(3)Original informationThe term original information means information that— (A)is derived from the independent knowledge or analysis of a whistleblower; 
(B)is not known to the Secretary or the Attorney General from any other source, unless the whistleblower is the original source of the information; and (C)is not exclusively derived from an allegation made in a judicial or administrative hearing, in a governmental report, hearing, audit, or investigation, or from the news media, unless the whistleblower is a source of the information. 
(4)Related actionThe term related action, when used with respect to any judicial or administrative action brought by the Secretary or the Attorney General under this subchapter or subchapter III, means any judicial or administrative action brought by an entity described in any of subclauses (I) through (III) of subsection (g)(4)(D)(i) that is based upon the original information provided by a whistleblower pursuant to subsection (b) that led to the successful enforcement of the action by the Secretary or the Attorney General. (5)Whistleblower (A)In generalThe term whistleblower means any individual who provides, or 2 or more individuals acting jointly who provide, information relating to a violation of this subchapter or subchapter III to the employer of the individual or individuals, including as part of the job duties of the individual or individuals, or to the Secretary or the Attorney General. 
(B)Special ruleSolely for the purposes of subsection (g)(1), the term whistleblower includes any individual who takes, or 2 or more individuals acting jointly who take, an action described in subsection (g)(1)(A).  (b)Awards (1)In generalIn any covered judicial or administrative action, or related action, the Secretary, under regulations prescribed by the Secretary, in consultation with the Attorney General and subject to subsection (c) and to amounts made available in advance by appropriation Acts, shall pay an award or awards to 1 or more whistleblowers who voluntarily provided original information to the employer of the individual, the Secretary, or the Attorney General, as applicable, that led to the successful enforcement of the covered judicial or administrative action, or related action, in an aggregate amount equal to not more than 30 percent, in total, of what has been collected of the monetary sanctions imposed in the action or related actions. 
(2)Source of awardsFor the purposes of paying any award under this section, the Secretary may, subject to amounts made available in advance by appropriation Acts, use monetary sanction amounts recovered based on the original information with respect to which the award is being paid. (c)Determination of amount of award; denial of award (1)Determination of amount of award (A)DiscretionThe determination of the amount of an award made under subsection (b) shall be in the discretion of the Secretary. 
(B)CriteriaIn determining the amount of an award made under subsection (b), the Secretary shall take into consideration— (i)the significance of the information provided by the whistleblower to the success of the covered judicial or administrative action; 
(ii)the degree of assistance provided by the whistleblower and any legal representative of the whistleblower in a covered judicial or administrative action; (iii)the programmatic interest of the Department of the Treasury in deterring violations of this subchapter and subchapter III by making awards to whistleblowers who provide information that lead to the successful enforcement of either such subchapter; and 
(iv)such additional relevant factors as the Secretary, in consultation with the Attorney General, may establish by rule or regulation. (2)Denial of awardNo award under subsection (b) may be made— 
(A)to any whistleblower who is, or was at the time the whistleblower acquired the original information submitted to the Secretary or the Attorney General, as applicable, a member, officer, or employee— (i)of— 
(I)an appropriate regulatory or banking agency; (II)the Department of the Treasury or the Department of Justice; or 
(III)a law enforcement agency; and (ii)acting in the normal course of the job duties of the whistleblower;  
(B)to any whistleblower who is convicted of a criminal violation related to the judicial or administrative action for which the whistleblower otherwise could receive an award under this section; or (C)to any whistleblower who fails to submit information to the Secretary or the Attorney General, as applicable, in such form as the Secretary, in consultation with the Attorney General, may, by rule, require. 
(d)Representation 
(1)Permitted representationAny whistleblower who makes a claim for an award under subsection (b) may be represented by counsel. (2)Required representation (A)In generalAny whistleblower who anonymously makes a claim for an award under subsection (b) shall be represented by counsel if the whistleblower anonymously submits the information upon which the claim is based. 
(B)Disclosure of identityBefore the payment of an award, a whistleblower shall disclose the identity of the whistleblower and provide such other information as the Secretary may require, directly or through counsel for the whistleblower. (e)No contract necessaryNo contract with the Department of the Treasury is necessary for any whistleblower to receive an award under subsection (b), unless otherwise required by the Secretary by rule or regulation.  
(f)Appeals 
(1)In generalAny determination made under this section, including whether, to whom, or in what amount to make awards, shall be in the discretion of the Secretary. (2)Requirements (A)In generalAny determination described in paragraph (1), except the determination of the amount of an award if the award was made in accordance with subsection (b), may be appealed to the appropriate court of appeals of the United States not more than 30 days after the determination is issued by the Secretary. 
(B)Scope of reviewThe court to which a determination by the Secretary is appealed under subparagraph (A) shall review the determination in accordance with section 706 of title 5.  (g)Protection of whistleblowers (1)Prohibition against retaliationNo employer may, directly or indirectly, discharge, demote, suspend, threaten, blacklist, harass, or in any other manner discriminate against a whistleblower in the terms and conditions of employment or post-employment because of any lawful act done by the whistleblower— 
(A)in providing information in accordance with this section to— (i)the Secretary or the Attorney General; 
(ii)a Federal regulatory or law enforcement agency; (iii)any Member of Congress or any committee of Congress; or 
(iv)a person with supervisory authority over the whistleblower, or such other person working for the employer who has the authority to investigate, discover, or terminate misconduct; or (B)in initiating, testifying in, or assisting in any investigation or judicial or administrative action of the Department of the Treasury or the Department of Justice based upon or related to the information described in subparagraph (A); or 
(C)in providing information regarding any conduct that the whistleblower reasonably believes constitutes a violation of any law, rule, or regulation subject to the jurisdiction of the Department of the Treasury, or a violation of section 1956, 1957, or 1960 of title 18 (or any rule or regulation under any such provision), to— (i)a person with supervisory authority over the whistleblower at the employer of the whistleblower; or 
(ii)another individual working for the employer described in clause (i) who the whistleblower reasonably believes has the authority to— (I)investigate, discover, or terminate the misconduct; or 
(II)take any other action to address the misconduct. (2)EnforcementAny individual who alleges discharge or other discrimination, or is otherwise aggrieved by an employer, in violation of paragraph (1), may seek relief by— 
(A)filing a complaint with the Secretary of Labor in accordance with the requirements of this subsection; or (B)if the Secretary of Labor has not issued a final decision within 180 days of the filing of a complaint under subparagraph (A), and there is no showing that such a delay is due to the bad faith of the claimant, bringing an action against the employer at law or in equity in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy. 
(3)Procedure 
(A)Department of labor complaint 
(i)In generalExcept as provided in clause (ii) and subparagraph (C), the requirements under section 42121(b) of title 49, including the legal burdens of proof described in such section 42121(b), shall apply with respect to a complaint filed under paragraph (2)(A) by an individual against an employer. (ii)ExceptionWith respect to a complaint filed under paragraph (2)(A), notification required to be made under section 42121(b)(1) of title 49 shall be made to each person named in the complaint, including the employer. 
(B)District court complaint 
(i)Jury trialA party to an action brought under paragraph (2)(B) shall be entitled to trial by jury. (ii)Statute of limitations (I)In generalAn action may not be brought under paragraph (2)(B)— 
(aa)more than 6 years after the date on which the violation of paragraph (1) occurs; or (bb)more than 3 years after the date on which when facts material to the right of action are known, or reasonably should have been known, by the employee alleging a violation of paragraph (1). 
(II)Required action within 10 yearsNotwithstanding subclause (I), an action under paragraph (2)(B) may not in any circumstance be brought more than 10 years after the date on which the violation occurs. (C)ReliefRelief for an individual prevailing with respect to a complaint filed under subparagraph (A) of paragraph (2) or an action brought under subparagraph (B) of that paragraph shall include— 
(i)reinstatement with the same seniority status that the individual would have had, but for the conduct that is the subject of the complaint or action, as applicable; (ii)2 times the amount of back pay otherwise owed to the individual, with interest; 
(iii)the payment of compensatory damages, which shall include compensation for litigation costs, expert witness fees, and reasonable attorneys’ fees; and (iv)any other appropriate remedy with respect to the conduct that is the subject of the complaint or action, as applicable. 
(4)Confidentiality 
(A)In generalExcept as provided in subparagraphs (C) and (D), the Secretary or the Attorney General, as applicable, and any officer or employee of the Department of the Treasury or the Department of Justice, shall not disclose any information, including information provided by a whistleblower to either such official, which could reasonably be expected to reveal the identity of a whistleblower, except in accordance with the provisions of section 552a of title 5, unless and until required to be disclosed to a defendant or respondent in connection with a public proceeding instituted by the appropriate such official or any entity described in subparagraph (D). (B)Exempted statuteFor purposes of section 552 of title 5, this paragraph shall be considered a statute described in subsection (b)(3)(B) of such section 552. 
(C)Rule of constructionNothing in this section is intended to limit, or shall be construed to limit, the ability of the Attorney General to present such evidence to a grand jury or to share such evidence with potential witnesses or defendants in the course of an ongoing criminal investigation. (D)Availability to government agencies (i)In generalWithout the loss of its status as confidential in the hands of the Secretary or the Attorney General, as applicable, all information referred to in subparagraph (A) may, in the discretion of the appropriate such official, when determined by that official to be necessary to accomplish the purposes of this subchapter, be made available to— 
(I)any appropriate Federal authority; (II)a State attorney general in connection with any criminal investigation; 
(III)any appropriate State regulatory authority; and (IV)a foreign law enforcement authority. 
(ii)Confidentiality 
(I)In generalEach of the entities described in subclauses (I) through (III) of clause (i) shall maintain such information as confidential in accordance with the requirements established under subparagraph (A). (II)Foreign authoritiesEach entity described in clause (i)(IV) shall maintain such information in accordance with such assurances of confidentiality as determined by the Secretary or Attorney General, as applicable. 
(5)Rights retainedNothing in this section shall be deemed to diminish the rights, privileges, or remedies of any whistleblower under any Federal or State law or under any collective bargaining agreement. (6)Coordination with other provisions of lawThis subsection shall not apply with respect to any employer that is subject to section 33 of the Federal Deposit Insurance Act (12 U.S.C. 1831j) or section 213 or 214 of the Federal Credit Union Act (12 U.S.C. 1790b, 1790c). 
(h)Provision of false informationA whistleblower shall not be entitled to an award under this section if the whistleblower— (1)knowingly and willfully makes any false, fictitious, or fraudulent statement or representation; or 
(2)uses any false writing or document knowing the writing or document contains any false, fictitious, or fraudulent statement or entry. (i)Rulemaking authorityThe Secretary, in consultation with the Attorney General, shall have the authority to issue such rules and regulations as may be necessary or appropriate to implement the provisions of this section consistent with the purposes of this section. 
(j)Nonenforceability of certain provisions waiving rights and remedies or requiring arbitration of disputes 
(1)Waiver of rights and remediesThe rights and remedies provided for in this section may not be waived by any agreement, policy form, or condition of employment, including by a predispute arbitration agreement. (2)Predispute arbitration agreementsNo predispute arbitration agreement shall be valid or enforceable, to the extent the agreement requires arbitration of a dispute arising under this section.. 
(b)Repeal of section 5328 of title 31Section 5328 of title 31, United States Code, is repealed. (c)Technical and conforming amendmentsThe table of sections for subchapter II of chapter 53 of title 31, United States Code, is amended— 
(1)by striking the item relating to section 5323 and inserting the following:   5323. Whistleblower incentives and protections.; and (2)by striking the item relating to section 5328.  
LXIVEstablishing Beneficial Ownership Information Reporting Requirements 
 
Sec. 6401. Short title. 
Sec. 6402. Sense of Congress. 
Sec. 6403. Beneficial ownership information reporting requirements. 
6401.Short titleThis title may be cited as the Corporate Transparency Act. 6402.Sense of CongressIt is the sense of Congress that— 
(1)more than 2,000,000 corporations and limited liability companies are being formed under the laws of the States each year; (2)most or all States do not require information about the beneficial owners of the corporations, limited liability companies, or other similar entities formed under the laws of the State; 
(3)malign actors seek to conceal their ownership of corporations, limited liability companies, or other similar entities in the United States to facilitate illicit activity, including money laundering, the financing of terrorism, proliferation financing, serious tax fraud, human and drug trafficking, counterfeiting, piracy, securities fraud, financial fraud, and acts of foreign corruption, harming the national security interests of the United States and allies of the United States; (4)money launderers and others involved in commercial activity intentionally conduct transactions through corporate structures in order to evade detection, and may layer such structures, much like Russian nesting Matryoshka dolls, across various secretive jurisdictions such that each time an investigator obtains ownership records for a domestic or foreign entity, the newly identified entity is yet another corporate entity, necessitating a repeat of the same process; 
(5)Federal legislation providing for the collection of beneficial ownership information for corporations, limited liability companies, or other similar entities formed under the laws of the States is needed to— (A)set a clear, Federal standard for incorporation practices; 
(B)protect vital Unites States national security interests; (C)protect interstate and foreign commerce; 
(D)better enable critical national security, intelligence, and law enforcement efforts to counter money laundering, the financing of terrorism, and other illicit activity; and (E)bring the United States into compliance with international anti-money laundering and countering the financing of terrorism standards;  
(6)beneficial ownership information collected under the amendments made by this title is sensitive information and will be directly available only to authorized government authorities, subject to effective safeguards and controls, to— (A)facilitate important national security, intelligence, and law enforcement activities; and 
(B)confirm beneficial ownership information provided to financial institutions to facilitate the compliance of the financial institutions with anti-money laundering, countering the financing of terrorism, and customer due diligence requirements under applicable law; (7)consistent with applicable law, the Secretary of the Treasury shall— 
(A)maintain the information described in paragraph (1) in a secure, nonpublic database, using information security methods and techniques that are appropriate to protect nonclassified information systems at the highest security level; and (B)take all steps, including regular auditing, to ensure that government authorities accessing beneficial ownership information do so only for authorized purposes consistent with this title; and 
(8)in prescribing regulations to provide for the reporting of beneficial ownership information, the Secretary shall, to the greatest extent practicable consistent with the purposes of this title— (A)seek to minimize burdens on reporting companies associated with the collection of beneficial ownership information; 
(B)provide clarity to reporting companies concerning the identification of their beneficial owners; and (C)collect information in a form and manner that is reasonably designed to generate a database that is highly useful to national security, intelligence, and law enforcement agencies and Federal functional regulators. 
6403.Beneficial ownership information reporting requirements 
(a)In generalSubchapter II of chapter 53 of title 31, United States Code, as amended by sections 6306(a)(1), 6307(a), and 6313(a) of this division, is amended by adding at the end the following:  5336.Beneficial ownership information reporting requirements (a)DefinitionsIn this section: 
(1)Acceptable identification documentThe term acceptable identification document means, with respect to an individual— (A)a nonexpired passport issued by the United States; 
(B)a nonexpired identification document issued by a State, local government, or Indian Tribe to the individual acting for the purpose of identification of that individual; (C)a nonexpired driver’s license issued by a State; or 
(D)if the individual does not have a document described in subparagraph (A), (B), or (C), a nonexpired passport issued by a foreign government. (2)ApplicantThe term applicant means any individual who— 
(A)files an application to form a corporation, limited liability company, or other similar entity under the laws of a State or Indian Tribe; or (B)registers or files an application to register a corporation, limited liability company, or other similar entity formed under the laws of a foreign country to do business in the United States by filing a document with the secretary of state or similar office under the laws of a State or Indian Tribe. 
(3)Beneficial ownerThe term beneficial owner— (A)means, with respect to an entity, an individual who, directly or indirectly, through any contract, arrangement, understanding, relationship, or otherwise— 
(i)exercises substantial control over the entity; or (ii)owns or controls not less than 25 percent of the ownership interests of the entity; and 
(B)does not include— (i)a minor child, as defined in the State in which the entity is formed, if the information of the parent or guardian of the minor child is reported in accordance with this section; 
(ii)an individual acting as a nominee, intermediary, custodian, or agent on behalf of another individual; (iii)an individual acting solely as an employee of a corporation, limited liability company, or other similar entity and whose control over or economic benefits from such entity is derived solely from the employment status of the person; 
(iv)an individual whose only interest in a corporation, limited liability company, or other similar entity is through a right of inheritance; or (v)a creditor of a corporation, limited liability company, or other similar entity, unless the creditor meets the requirements of subparagraph (A). 
(4)DirectorThe term Director means the Director of FinCEN. (5)FinCENThe term FinCEN means the Financial Crimes Enforcement Network of the Department of the Treasury. 
(6)FinCEN identifierThe term FinCEN identifier means the unique identifying number assigned by FinCEN to a person under this section. (7)Foreign personThe term foreign person means a person who is not a United States person, as defined in section 7701(a) of the Internal Revenue Code of 1986. 
(8)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5130). (9)Lawfully admitted for permanent residenceThe term lawfully admitted for permanent residence has the meaning given the term in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)). 
(10)Pooled investment vehicleThe term pooled investment vehicle means— (A)any investment company, as defined in section 3(a) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(a)); or 
(B)any company that— (i)would be an investment company under that section but for the exclusion provided from that definition by paragraph (1) or (7) of section 3(c) of that Act (15 U.S.C. 80a–3(c)); and 
(ii)is identified by its legal name by the applicable investment adviser in its Form ADV (or successor form) filed with the Securities and Exchange Commission. (11)Reporting companyThe term reporting company— 
(A)means a corporation, limited liability company, or other similar entity that is— (i)created by the filing of a document with a secretary of state or a similar office under the law of a State or Indian Tribe; or 
(ii)formed under the law of a foreign country and registered to do business in the United States by the filing of a document with a secretary of state or a similar office under the laws of a State or Indian Tribe; and (B)does not include— 
(i)an issuer— (I)of a class of securities registered under section 12 of the Securities Exchange Act of 1934 (15 U.S.C. 78l); or 
(II)that is required to file supplementary and periodic information under section 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(d)); (ii)an entity— 
(I)established under the laws of the United States, an Indian Tribe, a State, or a political subdivision of a State, or under an interstate compact between 2 or more States; and (II)that exercises governmental authority on behalf of the United States or any such Indian Tribe, State, or political subdivision;  
(iii)a bank, as defined in— (I)section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813);  
(II)section 2(a) of the Investment Company Act of 1940 (15 U.S.C. 80a–2(a)); or (III)section 202(a) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–2(a)); 
(iv)a Federal credit union or a State credit union (as those terms are defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752)); (v)a bank holding company (as defined in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841)) or a savings and loan holding company (as defined in section 10(a) of the Home Owners' Loan Act (12 U.S.C. 1467a(a))); 
(vi)a money transmitting business registered with the Secretary of the Treasury under section 5330;  (vii)a broker or dealer (as those terms are defined in section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c)) that is registered under section 15 of that Act (15 U.S.C. 78o); 
(viii)an exchange or clearing agency (as those terms are defined in section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c)) that is registered under section 6 or 17A of that Act (15 U.S.C. 78f, 78q–1); (ix)any other entity not described in clause (i), (vii), or (viii) that is registered with the Securities and Exchange Commission under the Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.);  
(x)an entity that— (I)is an investment company (as defined in section 3 of the Investment Company Act of 1940 (15 U.S.C. 80a–3)) or an investment adviser (as defined in section 202 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–2)); and 
(II)is registered with the Securities and Exchange Commission under the Investment Company Act of 1940 (15 U.S.C. 80a–1 et seq.) or the Investment Advisers Act of 1940 (15 U.S.C. 80b–1 et seq.); (xi)an investment adviser— 
(I)described in section 203(l) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3(l)); and (II)that has filed Item 10, Schedule A, and Schedule B of Part 1A of Form ADV, or any successor thereto, with the Securities and Exchange Commission; 
(xii)an insurance company (as defined in section 2 of the Investment Company Act of 1940 (15 U.S.C. 80a–2)); (xiii)an entity that— 
(I)is an insurance producer that is authorized by a State and subject to supervision by the insurance commissioner or a similar official or agency of a State; and (II)has an operating presence at a physical office within the United States; 
(xiv) 
(I)a registered entity (as defined in section 1a of the Commodity Exchange Act (7 U.S.C. 1a)); or (II)an entity that is— 
(aa) 
(AA)a futures commission merchant, introducing broker, swap dealer, major swap participant, commodity pool operator, or commodity trading advisor (as those terms are defined in section 1a of the Commodity Exchange Act (7 U.S.C. 1a)); or (BB)a retail foreign exchange dealer, as described in section 2(c)(2)(B) of that Act (7 U.S.C. 2(c)(2)(B)); and 
(bb)registered with the Commodity Futures Trading Commission under the Commodity Exchange Act (7 U.S.C. 1 et seq.); (xv)a public accounting firm registered in accordance with section 102 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7212); 
(xvi)a public utility that provides telecommunications services, electrical power, natural gas, or water and sewer services within the United States;  (xvii)a financial market utility designated by the Financial Stability Oversight Council under section 804 of the Payment, Clearing, and Settlement Supervision Act of 2010 (12 U.S.C. 5463); 
(xviii)any pooled investment vehicle that is operated or advised by a person described in clause (iii), (iv), (vii), (x), or (xi); (xix)any— 
(I)organization that is described in section 501(c) of the Internal Revenue Code of 1986 (determined without regard to section 508(a) of such Code) and exempt from tax under section 501(a) of such Code, except that in the case of any such organization that loses an exemption from tax, such organization shall be considered to be continued to be described in this subclause for the 180-day period beginning on the date of the loss of such tax-exempt status; (II)political organization (as defined in section 527(e)(1) of such Code) that is exempt from tax under section 527(a) of such Code; or 
(III)trust described in paragraph (1) or (2) of section 4947(a) of such Code;  (xx)any corporation, limited liability company, or other similar entity that— 
(I)operates exclusively to provide financial assistance to, or hold governance rights over, any entity described in clause (xix); (II)is a United States person; 
(III)is beneficially owned or controlled exclusively by 1 or more United States persons that are United States citizens or lawfully admitted for permanent residence; and (IV)derives at least a majority of its funding or revenue from 1 or more United States persons that are United States citizens or lawfully admitted for permanent residence; 
(xxi)any entity that— (I)employs more than 20 employees on a full-time basis in the United States; 
(II)filed in the previous year Federal income tax returns in the United States demonstrating more than $5,000,000 in gross receipts or sales in the aggregate, including the receipts or sales of— (aa)other entities owned by the entity; and 
(bb)other entities through which the entity operates; and  (III)has an operating presence at a physical office within the United States;  
(xxii)any corporation, limited liability company, or other similar entity of which the ownership interests are owned or controlled, directly or indirectly, by 1 or more entities described in clause (i), (ii), (iii), (iv), (v), (vii), (viii), (ix), (x), (xi), (xii), (xiii), (xiv), (xv), (xvi), (xvii) (xix), or (xxi); (xxiii)any corporation, limited liability company, or other similar entity— 
(I)in existence for over 1 year; (II)that is not engaged in active business; 
(III)that is not owned, directly or indirectly, by a foreign person;  (IV)that has not, in the preceding 12-month period, experienced a change in ownership or sent or received funds in an amount greater than $1,000 (including all funds sent to or received from any source through a financial account or accounts in which the entity, or an affiliate of the entity, maintains an interest); and 
(V)that does not otherwise hold any kind or type of assets, including an ownership interest in any corporation, limited liability company, or other similar entity; (xxiv)any entity or class of entities that the Secretary of the Treasury, with the written concurrence of the Attorney General and the Secretary of Homeland Security, has, by regulation, determined should be exempt from the requirements of subsection (b) because requiring beneficial ownership information from the entity or class of entities— 
(I)would not serve the public interest; and (II)would not be highly useful in national security, intelligence, and law enforcement agency efforts to detect, prevent, or prosecute money laundering, the financing of terrorism, proliferation finance, serious tax fraud, or other crimes. 
(12)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the United States Virgin Islands, and any other commonwealth, territory, or possession of the United States. (13)Unique identifying numberThe term unique identifying number means, with respect to an individual or an entity with a sole member, the unique identifying number from an acceptable identification document. 
(14)United States personThe term United States person has the meaning given the term in section 7701(a) of the Internal Revenue Code of 1986. (b)Beneficial ownership information reporting (1)Reporting (A)In generalIn accordance with regulations prescribed by the Secretary of the Treasury, each reporting company shall submit to FinCEN a report that contains the information described in paragraph (2). 
(B)Reporting of existing entitiesIn accordance with regulations prescribed by the Secretary of the Treasury, any reporting company that has been formed or registered before the effective date of the regulations prescribed under this subsection shall, in a timely manner, and not later than 2 years after the effective date of the regulations prescribed under this subsection, submit to FinCEN a report that contains the information described in paragraph (2).  (C)Reporting at time of formation or registrationIn accordance with regulations prescribed by the Secretary of the Treasury, any reporting company that has been formed or registered after the effective date of the regulations promulgated under this subsection shall, at the time of formation or registration, submit to FinCEN a report that contains the information described in paragraph (2). 
(D)Updated reporting for changes in beneficial ownershipIn accordance with regulations prescribed by the Secretary of the Treasury, a reporting company shall, in a timely manner, and not later than 1 year after the date on which there is a change with respect to any information described in paragraph (2), submit to FinCEN a report that updates the information relating to the change.  (E)Treasury review of updated reporting for changes in beneficial ownershipThe Secretary of the Treasury, in consultation with the Attorney General and the Secretary of Homeland Security, shall conduct a review to evaluate— 
(i)the necessity of a requirement for corporations, limited liability companies, or other similar entities to update the report on beneficial ownership information in paragraph (2), related to a change in ownership, within a shorter period of time than required under subparagraph (D), taking into account the updating requirements under subparagraph (D) and the information contained in the reports; (ii)the benefit to law enforcement and national security officials that might be derived from, and the burden that a requirement to update the list of beneficial owners within a shorter period of time after a change in the list of beneficial owners would impose on corporations, limited liability companies, or other similar entities; and 
(iii)not later than 2 years after the date of enactment of this section, incorporate into the regulations, as appropriate, any changes necessary to implement the findings and determinations based on the review required under this subparagraph. (F)Regulation requirementsIn promulgating the regulations required under subparagraphs (A) through (D), the Secretary of the Treasury shall, to the greatest extent practicable— 
(i)establish partnerships with State, local, and Tribal governmental agencies; (ii)collect information described in paragraph (2) through existing Federal, State, and local processes and procedures; 
(iii)minimize burdens on reporting companies associated with the collection of the information described in paragraph (2), in light of the private compliance costs placed on legitimate businesses, including by identifying any steps taken to mitigate the costs relating to compliance with the collection of information; and (iv)collect information described in paragraph (2) in a form and manner that ensures the information is highly useful in— 
(I)facilitating important national security, intelligence, and law enforcement activities; and (II)confirming beneficial ownership information provided to financial institutions to facilitate the compliance of the financial institutions with anti-money laundering, countering the financing of terrorism, and customer due diligence requirements under applicable law. 
(G)Regulatory simplificationTo simplify compliance with this section for reporting companies and financial institutions, the Secretary of the Treasury shall ensure that the regulations prescribed by the Secretary under this subsection are added to part 1010 of title 31, Code of Federal Regulations, or any successor thereto.  (2)Required information (A)In generalIn accordance with regulations prescribed by the Secretary of the Treasury, a report delivered under paragraph (1) shall, except as provided in subparagraph (B), identify each beneficial owner of the applicable reporting company and each applicant with respect to that reporting company by— 
(i)full legal name; (ii)date of birth; 
(iii)current, as of the date on which the report is delivered, residential or business street address; and (iv) (I)unique identifying number from an acceptable identification document; or 
(II)FinCEN identifier in accordance with requirements in paragraph (3).  (B)Reporting requirement for exempt entities having an ownership interestIf an exempt entity described in subsection (a)(11)(B) has or will have a direct or indirect ownership interest in a reporting company, the reporting company or the applicant— 
(i)shall, with respect to the exempt entity, only list the name of the exempt entity; and (ii)shall not be required to report the information with respect to the exempt entity otherwise required under subparagraph (A). 
(C)Reporting requirement for certain pooled investment vehiclesAny corporation, limited liability company, or other similar entity that is an exempt entity described in subsection (a)(11)(B)(xviii) and is formed under the laws of a foreign country shall file with FinCEN a written certification that provides identification information of an individual that exercises substantial control over the pooled investment vehicle in the same manner as required under this subsection. (D)Reporting requirement for exempt subsidiariesIn accordance with the regulations promulgated by the Secretary, any corporation, limited liability company, or other similar entity that is an exempt entity described in subsection (a)(11)(B)(xxii), shall, at the time such entity no longer meets the criteria described in subsection (a)(11)(B)(xxii), submit to FinCEN a report containing the information required under subparagraph (A). 
(E)Reporting requirement for exempt grandfathered entitiesIn accordance with the regulations promulgated by the Secretary, any corporation, limited liability company, or other similar entity that is an exempt entity described in subsection (a)(11)(B)(xxiii), shall, at the time such entity no longer meets the criteria described in subsection (a)(11)(B)(xxiii), submit to FinCEN a report containing the information required under subparagraph (A). (3)FinCEN identifier (A)Issuance of FinCEN identifier (i)In generalUpon request by an individual who has provided FinCEN with the information described in paragraph (2)(A) pertaining to the individual, or by an entity that has reported its beneficial ownership information to FinCEN in accordance with this section, FinCEN shall issue a FinCEN identifier to such individual or entity.  
(ii)Updating of informationAn individual or entity with a FinCEN identifier shall submit filings with FinCEN pursuant to paragraph (1) updating any information described in paragraph (2) in a timely manner consistent with paragraph (1)(D).  (iii)Exclusive identifierFinCEN shall not issue more than 1 FinCEN identifier to the same individual or to the same entity (including any successor entity).  
(B)Use of FinCEN identifier for individualsAny person required to report the information described in paragraph (2) with respect to an individual may instead report the FinCEN identifier of the individual. (C)Use of FinCEN identifier for entitiesIf an individual is or may be a beneficial owner of a reporting company by an interest held by the individual in an entity that, directly or indirectly, holds an interest in the reporting company, the reporting company may report the FinCEN identifier of the entity in lieu of providing the information required by paragraph (2)(A) with respect to the individual. 
(4)RegulationsThe Secretary of the Treasury shall— (A)by regulation prescribe procedures and standards governing any report under paragraph (2) and any FinCEN identifier under paragraph (3); and 
(B)in promulgating the regulations under subparagraph (A) to the extent practicable, consistent with the purposes of this section— (i)minimize burdens on reporting companies associated with the collection of beneficial ownership information, including by eliminating duplicative requirements; and  
(ii)ensure the beneficial ownership information reported to FinCEN is accurate, complete, and highly useful.  (5)Effective dateThe requirements of this subsection shall take effect on the effective date of the regulations prescribed by the Secretary of the Treasury under this subsection, which shall be promulgated not later than 1 year after the date of enactment of this section. 
(6)ReportNot later than 1 year after the effective date described in paragraph (5), and annually thereafter for 2 years, the Secretary of the Treasury shall submit to Congress a report describing the procedures and standards prescribed to carry out paragraph (2), which shall include an assessment of— (A)the effectiveness of those procedures and standards in minimizing reporting burdens (including through the elimination of duplicative requirements) and strengthening the accuracy of reports submitted under paragraph (2); and 
(B)any alternative procedures and standards prescribed to carry out paragraph (2). (c)Retention and disclosure of beneficial ownership information by FinCEN (1)Retention of informationBeneficial ownership information required under subsection (b) relating to each reporting company shall be maintained by FinCEN for not fewer than 5 years after the date on which the reporting company terminates.  
(2)Disclosure 
(A)ProhibitionExcept as authorized by this subsection and the protocols promulgated under this subsection, beneficial ownership information reported under this section shall be confidential and may not be disclosed by— (i)an officer or employee of the United States; 
(ii)an officer or employee of any State, local, or Tribal agency; or (iii)an officer or employee of any financial institution or regulatory agency receiving information under this subsection. 
(B)Scope of disclosure by FinCENFinCEN may disclose beneficial ownership information reported pursuant to this section only upon receipt of— (i)a request, through appropriate protocols— 
(I)from a Federal agency engaged in national security, intelligence, or law enforcement activity, for use in furtherance of such activity; or (II)from a State, local, or Tribal law enforcement agency, if a court of competent jurisdiction, including any officer of such a court, has authorized the law enforcement agency to seek the information in a criminal or civil investigation;  
(ii)a request from a Federal agency on behalf of a law enforcement agency, prosecutor, or judge of another country, including a foreign central authority or competent authority (or like designation), under an international treaty, agreement, convention, or official request made by law enforcement, judicial, or prosecutorial authorities in trusted foreign countries when no treaty, agreement, or convention is available— (I)issued in response to a request for assistance in an investigation or prosecution by such foreign country; and 
(II)that— (aa)requires compliance with the disclosure and use provisions of the treaty, agreement, or convention, publicly disclosing any beneficial ownership information received; or 
(bb)limits the use of the information for any purpose other than the authorized investigation or national security or intelligence activity; (iii)a request made by a financial institution subject to customer due diligence requirements, with the consent of the reporting company, to facilitate the compliance of the financial institution with customer due diligence requirements under applicable law; or 
(iv)a request made by a Federal functional regulator or other appropriate regulatory agency consistent with the requirements of subparagraph (C). (C)Form and manner of disclosure to financial institutions and regulatory agenciesThe Secretary of the Treasury shall, by regulation, prescribe the form and manner in which information shall be provided to a financial institution under subparagraph (B)(iii), which regulation shall include that the information shall also be available to a Federal functional regulator or other appropriate regulatory agency, as determined by the Secretary, if the agency—  
(i)is authorized by law to assess, supervise, enforce, or otherwise determine the compliance of the financial institution with the requirements described in that subparagraph; (ii)uses the information solely for the purpose of conducting the assessment, supervision, or authorized investigation or activity described in clause (i); and 
(iii)enters into an agreement with the Secretary providing for appropriate protocols governing the safekeeping of the information. (3)Appropriate protocolsThe Secretary of the Treasury shall establish by regulation protocols described in paragraph (2)(A) that— 
(A)protect the security and confidentiality of any beneficial ownership information provided directly by the Secretary; (B)require the head of any requesting agency, on a non-delegable basis, to approve the standards and procedures utilized by the requesting agency and certify to the Secretary semi-annually that such standards and procedures are in compliance with the requirements of this paragraph; 
(C)require the requesting agency to establish and maintain, to the satisfaction of the Secretary, a secure system in which such beneficial ownership information provided directly by the Secretary shall be stored; (D)require the requesting agency to furnish a report to the Secretary, at such time and containing such information as the Secretary may prescribe, that describes the procedures established and utilized by such agency to ensure the confidentiality of the beneficial ownership information provided directly by the Secretary; 
(E)require a written certification for each authorized investigation or other activity described in paragraph (2) from the head of an agency described in paragraph (2)(B)(i)(I), or their designees, that—  (i)states that applicable requirements have been met, in such form and manner as the Secretary may prescribe; and  
(ii)at a minimum, sets forth the specific reason or reasons why the beneficial ownership information is relevant to an authorized investigation or other activity described in paragraph (2); (F)require the requesting agency to limit, to the greatest extent practicable, the scope of information sought, consistent with the purposes for seeking beneficial ownership information; 
(G)restrict, to the satisfaction of the Secretary, access to beneficial ownership information to whom disclosure may be made under the provisions of this section to only users at the requesting agency— (i)who are directly engaged in the authorized investigation or activity described in paragraph (2); 
(ii)whose duties or responsibilities require such access; (iii)who— 
(I)have undergone appropriate training; or (II)use staff to access the database who have undergone appropriate training; 
(iv)who use appropriate identity verification mechanisms to obtain access to the information; and (v)who are authorized by agreement with the Secretary to access the information; 
(H)require the requesting agency to establish and maintain, to the satisfaction of the Secretary, a permanent system of standardized records with respect to an auditable trail of each request for beneficial ownership information submitted to the Secretary by the agency, including the reason for the request, the name of the individual who made the request, the date of the request, any disclosure of beneficial ownership information made by or to the agency, and any other information the Secretary of the Treasury determines is appropriate; (I)require that the requesting agency receiving beneficial ownership information from the Secretary conduct an annual audit to verify that the beneficial ownership information received from the Secretary has been accessed and used appropriately, and in a manner consistent with this paragraph and provide the results of that audit to the Secretary upon request;  
(J)require the Secretary to conduct an annual audit of the adherence of the agencies to the protocols established under this paragraph to ensure that agencies are requesting and using beneficial ownership information appropriately; and (K)provide such other safeguards which the Secretary determines (and which the Secretary prescribes in regulations) to be necessary or appropriate to protect the confidentiality of the beneficial ownership information. 
(4)Violation of protocolsAny employee or officer of a requesting agency under paragraph (2)(B) that violates the protocols described in paragraph (3), including unauthorized disclosure or use, shall be subject to criminal and civil penalties under subsection (h)(3)(B). (5)Department of the Treasury access (A)In generalBeneficial ownership information shall be accessible for inspection or disclosure to officers and employees of the Department of the Treasury whose official duties require such inspection or disclosure subject to procedures and safeguards prescribed by the Secretary of the Treasury. 
(B)Tax administration purposesOfficers and employees of the Department of the Treasury may obtain access to beneficial ownership information for tax administration purposes in accordance with this subsection.  (6)Rejection of requestThe Secretary of the Treasury— 
(A)shall reject a request not submitted in the form and manner prescribed by the Secretary under paragraph (2)(C); and (B)may decline to provide information requested under this subsection upon finding that— 
(i)the requesting agency has failed to meet any other requirement of this subsection; (ii)the information is being requested for an unlawful purpose; or 
(iii)other good cause exists to deny the request. (7)SuspensionThe Secretary of the Treasury may suspend or debar a requesting agency from access for any of the grounds set forth in paragraph (6), including for repeated or serious violations of any requirement under paragraph (2). 
(8)Security protectionsThe Secretary of the Treasury shall maintain information security protections, including encryption, for information reported to FinCEN under subsection (b) and ensure that the protections— (A)are consistent with standards and guidelines developed under subchapter II of chapter 35 of title 44; and 
(B)incorporate Federal information system security controls for high-impact systems, excluding national security systems, consistent with applicable law to prevent the loss of confidentiality, integrity, or availability of information that may have a severe or catastrophic adverse effect.  (9)Report by the secretaryNot later than 1 year after the effective date of the regulations prescribed under this subsection, and annually thereafter for 5 years, the Secretary of the Treasury shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report, which—  
(A)may include a classified annex; and  (B)shall, with respect to each request submitted under paragraph (2)(B)(i)(II) during the period covered by the report, and consistent with protocols established by the Secretary that are necessary to protect law enforcement sensitive, tax-related, or classified information, include—  
(i)the date on which the request was submitted; (ii)the source of the request; 
(iii)whether the request was accepted or rejected or is pending; and (iv)a general description of the basis for rejecting the such request, if applicable.  
(10)Audit by the comptroller generalNot later than 1 year after the effective date of the regulations prescribed under this subsection, and annually thereafter for 6 years, the Comptroller General of the United States shall— (A)audit the procedures and safeguards established by the Secretary of the Treasury under those regulations, including duties for verification of requesting agencies systems and adherence to the protocols established under this subsection, to determine whether such safeguards and procedures meet the requirements of this subsection and that the Department of the Treasury is using beneficial ownership information appropriately in a manner consistent with this subsection; and 
(B)submit to the Secretary of the Treasury, the Committee on Banking, Housing, and Urban Affairs of the Senate, and the Committee on Financial Services of the House of Representatives a report that contains the findings and determinations with respect to any audit conducted under this paragraph.  (11)Department of the treasury testimony (A)In generalNot later than March 31 of each year for 5 years beginning in 2022, the Director shall be made available to testify before the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives, or an appropriate subcommittee thereof, regarding FinCEN issues, including, specifically, issues relating to— 
(i)anticipated plans, goals, and resources necessary for operations of FinCEN in implementing the requirements of the Anti-Money Laundering Act of 2020 and the amendments made by that Act; (ii)the adequacy of appropriations for FinCEN in the current and the previous fiscal year to— 
(I)ensure that the requirements and obligations imposed upon FinCEN by the Anti-Money Laundering Act of 2020 and the amendments made by that Act are completed as efficiently, effectively, and expeditiously as possible; and (II)provide for robust and effective implementation and enforcement of the provisions of the Anti-Money Laundering Act of 2020 and the amendments made by that Act;  
(iii)strengthen FinCEN management efforts, as necessary and as identified by the Director, to meet the requirements of the Anti-Money Laundering Act of 2020 and the amendments made by that Act; (iv)provide for the necessary public outreach to ensure the broad dissemination of information regarding any new program requirements provided for in the Anti-Money Laundering Act of 2020 and the amendments made by that Act, including—  
(I)educating the business community on the goals and operations of the new beneficial ownership database; and (II)disseminating to the governments of countries that are allies or partners of the United States information on best practices developed by FinCEN related to beneficial ownership information retention and use; 
(v)any policy recommendations that could facilitate and improve communication and coordination between the private sector, FinCEN, and the Federal, State, and local agencies and entities involved in implementing innovative approaches to meet their obligations under the Anti-Money Laundering Act of 2020 and the amendments made by that Act, the Bank Secrecy Act (as defined in section 6003 of the Anti-Money Laundering Act of 2020), and other anti-money laundering compliance laws; and (vi)any other matter that the Director determines is appropriate. 
(B)Testimony classificationThe testimony required under subparagraph (A)— (i)shall be submitted in unclassified form; and 
(ii)may include a classified portion.  (d)Agency coordination (1)In generalThe Secretary of the Treasury shall, to the greatest extent practicable, update the information described in subsection (b) by working collaboratively with other relevant Federal, State, and Tribal agencies. 
(2)Information from relevant Federal, State, and Tribal agenciesRelevant Federal, State, and Tribal agencies, as determined by the Secretary of the Treasury, shall, to the extent practicable, and consistent with applicable legal protections, cooperate with and provide information requested by FinCEN for purposes of maintaining an accurate, complete, and highly useful database for beneficial ownership information. (3)RegulationsThe Secretary of the Treasury, in consultation with the heads of other relevant Federal agencies, may promulgate regulations as necessary to carry out this subsection. 
(e)Notification of Federal obligations 
(1)FederalThe Secretary of the Treasury shall take reasonable steps to provide notice to persons of their obligations to report beneficial ownership information under this section, including by causing appropriate informational materials describing such obligations to be included in 1 or more forms or other informational materials regularly distributed by the Internal Revenue Service and FinCEN.  (2)States and Indian Tribes (A)In generalAs a condition of the funds made available under this section, each State and Indian Tribe shall, not later than 2 years after the effective date of the regulations promulgated under subsection (b)(4), take the following actions: 
(i)The secretary of a State or a similar office in each State or Indian Tribe responsible for the formation or registration of entities created by the filing of a public document with the office under the law of the State or Indian Tribe shall periodically, including at the time of any initial formation or registration of an entity, assessment of an annual fee, or renewal of any license to do business in the United States and in connection with State or Indian Tribe corporate tax assessments or renewals—  (I)notify filers of their requirements as reporting companies under this section, including the requirements to file and update reports under paragraphs (1) and (2) of subsection (b); and 
(II)provide the filers with a copy of the reporting company form created by the Secretary of the Treasury under this subsection or an internet link to that form. (ii)The secretary of a State or a similar office in each State or Indian Tribe responsible for the formation or registration of entities created by the filing of a public document with the office under the law of the State or Indian Tribes shall update the websites, forms relating to incorporation, and physical premises of the office to notify filers of their requirements as reporting companies under this section, including providing an internet link to the reporting company form created by the Secretary of the Treasury under this section.  
(B)Notification from the Department of the TreasuryA notification under clause (i) or (ii) of subparagraph (A) shall explicitly state that the notification is on behalf of the Department of the Treasury for the purpose of preventing money laundering, the financing of terrorism, proliferation financing, serious tax fraud, and other financial crime by requiring nonpublic registration of business entities formed or registered to do business in the United States.  (f)No bearer share corporations or limited liability companiesA corporation, limited liability company, or other similar entity formed under the laws of a State or Indian Tribe may not issue a certificate in bearer form evidencing either a whole or fractional interest in the entity. 
(g)RegulationsIn promulgating regulations carrying out this section, the Director shall reach out to members of the small business community and other appropriate parties to ensure efficiency and effectiveness of the process for the entities subject to the requirements of this section.  (h)Penalties (1)Reporting violationsIt shall be unlawful for any person to— 
(A)willfully provide, or attempt to provide, false or fraudulent beneficial ownership information, including a false or fraudulent identifying photograph or document, to FinCEN in accordance with subsection (b); or (B)willfully fail to report complete or updated beneficial ownership information to FinCEN in accordance with subsection (b). 
(2)Unauthorized disclosure or useExcept as authorized by this section, it shall be unlawful for any person to knowingly disclose or knowingly use the beneficial ownership information obtained by the person through— (A)a report submitted to FinCEN under subsection (b); or 
(B)a disclosure made by FinCEN under subsection (c). (3)Criminal and civil penalties (A)Reporting violationsAny person that violates subparagraph (A) or (B) of paragraph (1)— 
(i)shall be liable to the United States for a civil penalty of not more than $500 for each day that the violation continues or has not been remedied; and  (ii)may be fined not more than $10,000, imprisoned for not more than 2 years, or both. 
(B)Unauthorized disclosure or use violationsAny person that violates paragraph (2)— (i)shall be liable to the United States for a civil penalty of not more than $500 for each day that the violation continues or has not been remedied; and 
(ii) 
(I)shall be fined not more than $250,000, or imprisoned for not more than 5 years, or both; or (II)while violating another law of the United States or as part of a pattern of any illegal activity involving more than $100,000 in a 12-month period, shall be fined not more than $500,000, imprisoned for not more than 10 years, or both.  
(C)Safe harbor 
(i)Safe harbor 
(I)In generalExcept as provided in subclause (II), a person shall not be subject to civil or criminal penalty under subparagraph (A) if the person— (aa)has reason to believe that any report submitted by the person in accordance with subsection (b) contains inaccurate information; and 
(bb)in accordance with regulations issued by the Secretary, voluntarily and promptly, and in no case later than 90 days after the date on which the person submitted the report, submits a report containing corrected information. (II)ExceptionsA person shall not be exempt from penalty under clause (i) if, at the time the person submits the report required by subsection (b), the person— 
(aa)acts for the purpose of evading the reporting requirements under subsection (b); and (bb)has actual knowledge that any information contained in the report is inaccurate. 
(ii)AssistanceFinCEN shall provide assistance to any person seeking to submit a corrected report in accordance with clause (i)(I).  (4)User complaint process (A)In generalThe Inspector General of the Department of the Treasury, in coordination with the Secretary of the Treasury, shall provide public contact information to receive external comments or complaints regarding the beneficial ownership information notification and collection process or regarding the accuracy, completeness, or timeliness of such information. 
(B)ReportThe Inspector General of the Department of the Treasury shall submit to Congress a periodic report that— (i)summarizes external comments or complaints and related investigations conducted by the Inspector General related to the collection of beneficial ownership information; and 
(ii)includes recommendations, in coordination with FinCEN, to improve the form and manner of the notification, collection and updating processes of the beneficial ownership information reporting requirements to ensure the beneficial ownership information reported to FinCEN is accurate, complete, and highly useful.  (5)Treasury Office of Inspector General investigation in the event of a cybersecurity breach (A)In generalIn the event of a cybersecurity breach that results in substantial unauthorized access and disclosure of sensitive beneficial ownership information, the Inspector General of the Department of the Treasury shall conduct an investigation into FinCEN cybersecurity practices that, to the extent possible, determines any vulnerabilities within FinCEN information security and confidentiality protocols and provides recommendations for fixing those deficiencies. 
(B)ReportThe Inspector General of the Department of the Treasury shall submit to the Secretary of the Treasury a report on each investigation conducted under subparagraph (A). (C)Actions of the SecretaryUpon receiving a report submitted under subparagraph (B), the Secretary of the Treasury shall— 
(i)determine whether the Director had any responsibility for the cybersecurity breach or whether policies, practices, or procedures implemented at the direction of the Director led to the cybersecurity breach; and (ii)submit to Congress a written report outlining the findings of the Secretary, including a determination by the Secretary on whether to retain or dismiss the individual serving as the Director. 
(6)DefinitionIn this subsection, the term willfully means the voluntary, intentional violation of a known legal duty. (i)Continuous review of exempt entities (1)In generalOn and after the effective date of the regulations promulgated under subsection (b)(4), if the Secretary of the Treasury makes a determination, which may be based on information contained in the report required under section 6502(c) of the Anti-Money Laundering Act of 2020 or on any other information available to the Secretary, that an entity or class of entities described in subsection (a)(11)(B) has been involved in significant abuse relating to money laundering, the financing of terrorism, proliferation finance, serious tax fraud, or any other financial crime, not later than 90 days after the date on which the Secretary makes the determination, the Secretary shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report that explains the reasons for the determination and any administrative or legislative recommendations to prevent such abuse.  
(2)Classified annexThe report required by paragraph (1)— (A)shall be submitted in unclassified form; and 
(B)may include a classified annex.. (b)Conforming amendmentsTitle 31, United States Code, is amended— 
(1)in section 5321(a)— (A)in paragraph (1), by striking sections 5314 and 5315 each place that term appears and inserting sections 5314, 5315, and 5336; and 
(B)in paragraph (6), by inserting (except section 5336) after subchapter each place that term appears;  (2)in section 5322, by striking section 5315 or 5324 each place that term appears and inserting section 5315, 5324, or 5336; and 
(3)in the table of sections for chapter 53, as amended by sections 6306(b)(1), 6307(b), and 6313(b) of this division, by adding at the end the following:   5336. Beneficial ownership information reporting requirements.. (c)Reporting requirements for Federal contractors (1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator for Federal Procurement Policy shall revise the Federal Acquisition Regulation maintained under section 1303(a)(1) of title 41, United States Code, to require any contractor or subcontractor that is subject to the requirement to disclose beneficial ownership information under section 5336 of title 31, United States Code, as added by subsection (a) of this section, to provide the information required to be disclosed under such section to the Federal Government as part of any bid or proposal for a contract with a value threshold in excess of the simplified acquisition threshold under section 134 of title 41, United States Code. 
(2)ApplicabilityThe revision required under paragraph (1) shall not apply to a covered contractor or subcontractor, as defined in section 847 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), that is subject to the beneficial ownership disclosure and review requirements under that section.  (d)Revised due diligence rulemaking (1)In generalNot later than 1 year after the effective date of the regulations promulgated under section 5336(b)(4) of title 31, United States Code, as added by subsection (a) of this section, the Secretary of the Treasury shall revise the final rule entitled Customer Due Diligence Requirements for Financial Institutions (81 Fed. Reg. 29397 (May 11, 2016)) to— 
(A)bring the rule into conformance with this division and the amendments made by this division; (B)account for the access of financial institutions to beneficial ownership information filed by reporting companies under section 5336, and provided in the form and manner prescribed by the Secretary, in order to confirm the beneficial ownership information provided directly to the financial institutions to facilitate the compliance of those financial institutions with anti-money laundering, countering the financing of terrorism, and customer due diligence requirements under applicable law; and 
(C)reduce any burdens on financial institutions and legal entity customers that are, in light of the enactment of this division and the amendments made by this division, unnecessary or duplicative.  (2)Conformance (A)In generalIn carrying out paragraph (1), the Secretary of the Treasury shall rescind paragraphs (b) through (j) of section 1010.230 of title 31, Code of Federal Regulations upon the effective date of the revised rule promulgated under this subsection. 
(B)Rule of constructionNothing in this section may be construed to authorize the Secretary of the Treasury to repeal the requirement that financial institutions identify and verify beneficial owners of legal entity customers under section 1010.230(a) of title 31, Code of Federal Regulations.  (3)ConsiderationsIn fulfilling the requirements under this subsection, the Secretary of the Treasury shall consider— 
(A)the use of risk-based principles for requiring reports of beneficial ownership information; (B)the degree of reliance by financial institutions on information provided by FinCEN for purposes of obtaining and updating beneficial ownership information; 
(C)strategies to improve the accuracy, completeness, and timeliness of the beneficial ownership information reported to the Secretary; and (D)any other matter that the Secretary determines is appropriate.  
LXVMiscellaneous 
 
Sec. 6501. Investigations and prosecution of offenses for violations of the securities laws. 
Sec. 6502. GAO and Treasury studies on beneficial ownership information reporting requirements. 
Sec. 6503. GAO study on feedback loops. 
Sec. 6504. GAO CTR study and report. 
Sec. 6505. GAO studies on trafficking. 
Sec. 6506. Treasury study and strategy on trade-based money laundering. 
Sec. 6507. Treasury study and strategy on money laundering by the People's Republic of China. 
Sec. 6508. Treasury and Justice study on the efforts of authoritarian regimes to exploit the financial system of the United States. 
Sec. 6509. Authorization of appropriations. 
Sec. 6510. Discretionary surplus funds. 
Sec. 6511. Severability. 
6501.Investigations and prosecution of offenses for violations of the securities laws 
(a)In generalSection 21(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78u(d)) is amended— (1)in paragraph (3)— 
(A)in the paragraph heading— (i)by inserting Civil before Money Penalties; and 
(ii)by striking in Civil Actions and inserting and Authority to Seek Disgorgement; (B)in subparagraph (A), by striking jurisdiction to impose and all that follows through the period at the end and inserting the following:  
jurisdiction to— (i)impose, upon a proper showing, a civil penalty to be paid by the person who committed such violation; and 
(ii)require disgorgement under paragraph (7) of any unjust enrichment by the person who received such unjust enrichment as a result of such violation.; and (C)in subparagraph (B)— 
(i)in clause (i), in the first sentence, by striking the penalty and inserting a civil penalty imposed under subparagraph (A)(i); (ii)in clause (ii), by striking amount of penalty and inserting amount of a civil penalty imposed under subparagraph (A)(i); and 
(iii)in clause (iii), in the matter preceding item (aa), by striking amount of penalty for each such violation and inserting amount of a civil penalty imposed under subparagraph (A)(i) for each violation described in that subparagraph; (2)in paragraph (4), by inserting under paragraph (7) after funds disgorged; and 
(3)by adding at the end the following:  (7)DisgorgementIn any action or proceeding brought by the Commission under any provision of the securities laws, the Commission may seek, and any Federal court may order, disgorgement. 
(8)Limitations periods 
(A)DisgorgementThe Commission may bring a claim for disgorgement under paragraph (7)— (i)not later than 5 years after the latest date of the violation that gives rise to the action or proceeding in which the Commission seeks the claim occurs; or 
(ii)not later than 10 years after the latest date of the violation that gives rise to the action or proceeding in which the Commission seeks the claim if the violation involves conduct that violates— (I)section 10(b); 
(II)section 17(a)(1) of the Securities Act of 1933 (15 U.S.C. 77q(a)(1)); (III)section 206(1) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–6(1)); or 
(IV)any other provision of the securities laws for which scienter must be established. (B)Equitable remediesThe Commission may seek a claim for any equitable remedy, including for an injunction or for a bar, suspension, or cease and desist order, not later than 10 years after the latest date on which a violation that gives rise to the claim occurs. 
(C)CalculationFor the purposes of calculating any limitations period under this paragraph with respect to an action or claim, any time in which the person against which the action or claim, as applicable, is brought is outside of the United States shall not count towards the accrual of that period. (9)Rule of constructionNothing in paragraph (7) may be construed as altering any right that any private party may have to maintain a suit for a violation of this Act.. 
(b)ApplicabilityThe amendments made by subsection (a) shall apply with respect to any action or proceeding that is pending on, or commenced on or after, the date of enactment of this Act. 6502.GAO and Treasury studies on beneficial ownership information reporting requirements (a)Effectiveness of incorporation practices studyNot later than 2 years after the effective date of the regulations promulgated under section 5336(b)(4) of title 31, United States Code, as added by section 6403(a) of this division, the Comptroller General of the United States shall conduct a study and submit to Congress a report assessing the effectiveness of incorporation practices implemented under this division, and the amendments made by this division, in— 
(1)providing national security, intelligence, and law enforcement agencies with prompt access to reliable, useful, and complete beneficial ownership information; and (2)strengthening the capability of national security, intelligence, and law enforcement agencies to— 
(A)combat incorporation abuses and civil and criminal misconduct; and (B)detect, prevent, or prosecute money laundering, the financing of terrorism, proliferation finance, serious tax fraud, or other crimes. 
(b)Using technology to avoid duplicative layers of reporting obligations and increase accuracy of beneficial ownership information 
(1)In generalThe Secretary, in consultation with the Attorney General, shall conduct a study to evaluate— (A)the effectiveness of using FinCEN identifiers, as defined in section 5336 of title 31, United States Code, as added by section 6403(a) of this division, or other simplified reporting methods in order to facilitate a simplified beneficial ownership regime for reporting companies; 
(B)whether a reporting regime, whereby only company shareholders are reported within the ownership chain of a reporting company, could effectively track beneficial ownership information and increase information to law enforcement; (C)the costs associated with imposing any new verification requirements on FinCEN; and 
(D)the resources necessary to implement any such changes. (2)FindingsThe Secretary shall submit to the relevant committees of jurisdiction— 
(A)the findings of the study conducted under paragraph (1); and (B) recommendations for carrying out the findings described in subparagraph (A). 
(c)Exempt entitiesNot later than 2 years after the effective date of regulations promulgated under section 5336(b)(4) of title 31, United States Code, as added by section 6403(a) of this division, the Comptroller General of the United States, in consultation with the Secretary, Federal functional regulators, the Attorney General, the Secretary of Homeland Security, and the intelligence community, shall conduct a study and submit to Congress a report that— (1)reviews the regulated status, related reporting requirements, quantity, and structure of each class of corporations, limited liability companies, and similar entities that have been explicitly excluded from the definition of reporting company and the requirement to report beneficial ownership information under section 5336 of title 31, United States Code, as added by section 6403(a) of this division; 
(2)assesses the extent to which any excluded entity or class of entities described in paragraph (1) pose significant risks of money laundering, the financing of terrorism, proliferation finance, serious tax fraud, and other financial crime; and (3)identifies other policy areas related to the risks of exempt entities described in paragraph (1) for Congress to consider as Congress is conducting oversight of the new beneficial ownership information reporting requirements established by this division and amendments made by this division.  
(d)Other legal entities studyNot later than 2 years after the effective date of the regulations promulgated under section 5336(b)(4) of title 31, United States Code, as added by section 6403(a) of this division, the Comptroller General of the United States shall conduct a study and submit to Congress a report— (1)identifying each State that has procedures that enable persons to form or register under the laws of the State partnerships, trusts, or other legal entities, and the nature of those procedures; 
(2)identifying each State that requires persons seeking to form or register partnerships, trusts, or other legal entities under the laws of the State to provide beneficial owners (as defined in section 5336(a) of title 31, United States Code, as added by section 6403 of this division) or beneficiaries of those entities, and the nature of the required information; (3)evaluating whether the lack of available beneficial ownership information for partnerships, trusts, or other legal entities— 
(A)raises concerns about the involvement of those entities in terrorism, money laundering, tax evasion, securities fraud, or other misconduct; and (B)has impeded investigations into entities suspected of the misconduct described in subparagraph (A); 
(4)evaluating whether the failure of the United States to require beneficial ownership information for partnerships and trusts formed or registered in the United States has elicited international criticism; and (5)including what steps, if any, the United States has taken, is planning to take, or should take in response to the criticism described in paragraph (4).  
6503.GAO study on feedback loops 
(a)DefinitionIn this section, the term feedback loop means feedback provided by the United States Government to relevant parties. (b)StudyThe Comptroller General of the United States shall conduct a study on— 
(1)best practices within the United States Government for feedback loops, including regulated private entities, on the usage and usefulness of personally identifiable information, sensitive-but-unclassified data, or similar information provided by the parties to United States Government users of the information and data, including law enforcement agencies and regulators; and (2)any practice or standard inside or outside the United States for providing feedback through sensitive information and public-private partnership information sharing efforts, specifically related to efforts to combat money laundering and other forms of illicit finance. 
(c)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report containing— (1)all findings and determinations made in carrying out the study required under subsection (b); 
(2)with respect to each of paragraphs (1) and (2) of subsection (b), any best practice or significant concern identified by the Comptroller General, and the applicability to public-private partnerships and feedback loops with respect to efforts by the United States Government to combat money laundering and other forms of illicit finance; and (3)recommendations of the Comptroller General to reduce or eliminate any unnecessary collection by the United States Government of the information described in subsection (b)(1).  
6504.GAO CTR study and reportThe Comptroller General of the United States shall— (1)not later than January 1, 2025, commence a study of currency transaction reports, which shall include— 
(A)a review, carried out in consultation with the Secretary, FinCEN, the Attorney General, the State attorneys general, and State, Tribal, and local law enforcement, of the effectiveness of the currency transaction reporting regime in effect as of the date of the study; (B)an analysis of the importance of currency transaction reports to law enforcement; and 
(C)an analysis of the effects of raising the currency transaction report threshold; and (2)not later than December 31, 2025, submit to the Secretary and Congress a report that includes— 
(A)all findings and determinations made in carrying out the study required under paragraph (1); and (B)recommendations for improving the currency transaction reporting regime.  
6505.GAO studies on trafficking 
(a)Definition of human traffickingIn this section, the term human trafficking has the meaning given the term severe forms of trafficking in persons in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102). (b)Gao study and report on stopping trafficking, illicit flows, laundering, and exploitation (1)StudyThe Comptroller General of the United States shall carry out a study, in consultation with law enforcement, relevant Federal agencies, appropriate private sector stakeholders (including financial institutions and data and technology companies), academic and other research organizations (including survivor and victim advocacy organizations), and any other group that the Comptroller General determines is appropriate on— 
(A)the major trafficking routes used by transnational criminal organizations, terrorists, and others, and to what extent the trafficking routes for people (including children), drugs, weapons, cash, child sexual exploitation materials, or other illicit goods are similar, related, or contiguous; (B)commonly used methods to launder and move the proceeds of trafficking; 
(C)the types of suspicious financial activity that are associated with illicit trafficking networks, and how financial institutions identify and report such activity; (D)the nexus between the identities and finances of trafficked persons and fraud; 
(E)the tools, guidance, training, partnerships, supervision, or other mechanisms that Federal agencies, including FinCEN, the Federal financial regulators, and law enforcement, provide to help financial institutions identify techniques and patterns of transactions that may involve the proceeds of trafficking; (F)what steps financial institutions are taking to detect and prevent bad actors who are laundering the proceeds of illicit trafficking, including data analysis, policies, training procedures, rules, and guidance; 
(G)what role gatekeepers, such as lawyers, notaries, accountants, investment advisors, logistics agents, and trust and company service providers, play in facilitating trafficking networks and the laundering of illicit proceeds; and (H)the role that emerging technologies, including artificial intelligence, digital identity technologies, distributed ledger technologies, virtual assets, and related exchanges and online marketplaces, and other innovative technologies, can play in assisting with and potentially enabling the laundering of proceeds from trafficking. 
(2)Report to CongressNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report— (A)summarizing the results of the study required under paragraph (1); and 
(B)that contains any recommendations for legislative or regulatory action that would improve the efforts of Federal agencies to combat trafficking or the laundering of proceeds from such activity.  (c)GAO study and report on fighting illicit networks and detecting trafficking (1)StudyThe Comptroller General of the United States shall conduct a study on how a range of payment systems and methods, including virtual currencies in online marketplaces, are used to facilitate human trafficking and drug trafficking, which shall consider—  
(A)how online marketplaces, including the dark web, may be used as platforms to buy, sell, or facilitate the financing of goods or services associated with human trafficking or drug trafficking, specifically, opioids and synthetic opioids, including fentanyl, fentanyl analogues, and any precursor chemical associated with manufacturing fentanyl or fentanyl analogues, destined for, originating from, or within the United States; (B)how financial payment methods, including virtual currencies and peer-to-peer mobile payment services, may be utilized by online marketplaces to facilitate the buying, selling, or financing of goods and services associated with human trafficking or drug trafficking destined for, originating from, or within the United States; 
(C)how virtual currencies may be used to facilitate the buying, selling, or financing of goods and services associated with human trafficking or drug trafficking, destined for, originating from, or within the United States, when an online platform is not otherwise involved; (D)how illicit funds that have been transmitted online and through virtual currencies are repatriated into the formal banking system of the United States through money laundering or other means; 
(E)the participants, including State and non-State actors, throughout the entire supply chain that may participate in or benefit from the buying, selling, or financing of goods and services associated with human trafficking or drug trafficking, including through online marketplaces or using virtual currencies, destined for, originating from, or within the United States; (F)Federal and State agency efforts to impede the buying, selling, or financing of goods and services associated with human trafficking or drug trafficking destined for, originating from, or within the United States, including efforts to prevent the proceeds from human trafficking or drug trafficking from entering the United States banking system; 
(G)how virtual currencies and their underlying technologies can be used to detect and deter these illicit activities; and (H)to what extent immutability and traceability of virtual currencies can contribute to the tracking and prosecution of illicit funding.  
(2)Report to CongressNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report— (A)summarizing the results of the study required under paragraph (1); and 
(B)that contains any recommendations for legislative or regulatory action that would improve the efforts of Federal agencies to impede the use of virtual currencies and online marketplaces in facilitating human trafficking and drug trafficking. 6506.Treasury study and strategy on trade-based money laundering (a)Study required (1)In generalThe Secretary shall carry out a study, in consultation with appropriate private sector stakeholders, academic and other international trade experts, and Federal agencies, on trade-based money laundering. 
(2)Contracting authorityThe Secretary may enter into a contract with a private third-party entity to carry out the study required by paragraph (1).  (b)Report required (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report that includes— 
(A)all findings and determinations made in carrying out the study required under subsection (a); and (B)proposed strategies to combat trade-based money laundering. 
(2)Classified annexThe report required under paragraph (1)— (A)shall be submitted in unclassified form; and 
(B)may include a classified annex.  6507.Treasury study and strategy on money laundering by the People's Republic of China (a)StudyThe Secretary shall carry out a study, which shall rely substantially on information obtained through the trade-based money laundering analyses conducted by the Comptroller General of the United States, on—  
(1)the extent and effect of illicit finance risk relating to the Government of the People’s Republic of China and Chinese firms, including financial institutions; (2)an assessment of the illicit finance risks emanating from the People's Republic of China; 
(3)those risks allowed, directly or indirectly, by the Government of the People's Republic of China, including those enabled by weak regulatory or administrative controls of that government; and (4)the ways in which the increasing amount of global trade and investment by the Government of the People’s Republic of China and Chinese firms exposes the international financial system to increased risk relating to illicit finance. 
(b)Strategy to counter Chinese money launderingUpon the completion of the study required under subsection (a), the Secretary, in consultation with such other Federal agencies as the Secretary determines appropriate, shall develop a strategy to combat Chinese money laundering activities. (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report containing— 
(1)all findings and determinations made in carrying out the study required under subsection (a); and (2)the strategy developed under subsection (b). 
(d)Classified annexThe report required by subsection (c)— (1)shall be submitted in unclassified form; and 
(2)may include a classified annex. 6508.Treasury and Justice study on the efforts of authoritarian regimes to exploit the financial system of the United States (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary and the Attorney General, in consultation with the heads of other relevant national security, intelligence, and law enforcement agencies, shall conduct a study that considers how authoritarian regimes in foreign countries and their proxies use the financial system of the United States to— 
(1)conduct political influence operations; (2)sustain kleptocratic methods of maintaining power; 
(3)export corruption; (4)fund nongovernmental organizations, media organizations, or academic initiatives in the United States to advance the interests of those regimes; and 
(5)otherwise undermine democratic governance in the United States and the partners and allies of the United States. (b)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report that contains— 
(1)the results of the study required under subsection (a); and (2)any recommendations for legislative or regulatory action, or steps to be taken by United States financial institutions, that would address exploitation of the financial system of the United States by foreign authoritarian regimes.  
6509.Authorization of appropriations 
(a)In generalSubsection (l) of section 310, of title 31, United States Code, as redesignated by section 6103(1) of this division, is amended by striking paragraph (1) and inserting the following:  (1)In generalThere are authorized to be appropriated to FinCEN to carry out this section, to remain available until expended— 
(A)$136,000,000 for fiscal year 2021; (B)$60,000,000 for fiscal year 2022; and 
(C)$35,000,000 for each of fiscal years 2023 through 2026.. (b)Beneficial ownership information reporting requirementsSection 5336 of title 31, United States Code, as added by section 6403(a) of this division, is amended by adding at the end the following: 
 
(j)Authorization of appropriationsThere are authorized to be appropriated to FinCEN for each of the 3 fiscal years beginning on the effective date of the regulations promulgated under subsection (b)(4), such sums as may be necessary to carry out this section, including allocating funds to the States to pay reasonable costs relating to compliance with the requirements of such section.. 6510.Discretionary surplus fundsThe dollar amount specified under section 7(a)(3)(A) of the Federal Reserve Act (12 U.S.C. 289(a)(3)(A)) is reduced by $40,000,000. 
6511.SeverabilityIf any provision of this division, an amendment made by this division, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this division, the amendments made by this division, and the application of the provisions of such to any person or circumstance shall not be affected thereby.  GElijah E. Cummings Coast Guard Authorization Act of 2020 8001.Short titleThis division may be cited as the Elijah E. Cummings Coast Guard Authorization Act of 2020. 
8002.Definition of CommandantIn this division, the term Commandant means the Commandant of the Coast Guard. LVXXXIAuthorizations  Sec. 8101. Authorizations of appropriations. Sec. 8102. Authorized levels of military strength and training. Sec. 8103. Determination of budgetary effects. Sec. 8104. Availability of amounts for acquisition of additional National Security Cutter. Sec. 8105. Procurement authority for Polar Security Cutters. Sec. 8106. Sense of the Congress on need for new Great Lakes icebreaker. Sec. 8107. Procurement authority for Great Lakes icebreaker. Sec. 8108. Polar Security Cutter acquisition report. Sec. 8109. Shoreside infrastructure. Sec. 8110. Major acquisition systems infrastructure. Sec. 8111. Polar icebreakers. Sec. 8112. Acquisition of fast response cutter. 8101.Authorizations of appropriationsSection 4902 of title 14, United States Code, is amended— 
(1)in the matter preceding paragraph (1), by striking year 2019 and inserting years 2020 and 2021; (2)in paragraph (1)(A), by striking provided for, $7,914,195,000 for fiscal year 2019. and inserting 
provided for— (i)$8,151,620,850 for fiscal year 2020; and 
(ii)$8,396,169,475 for fiscal year 2021.; (3)in paragraph (1)(B), by striking subparagraph (A)— and inserting subparagraph (A)(i), $17,035,000 shall be for environmental compliance and restoration.; 
(4)by striking clauses (i) and (ii) of paragraph (1)(B); (5)in paragraph (1), by adding at the end the following: 
 
(C)Of the amount authorized under subparagraph, (A)(ii) $17,376,000 shall be for environmental compliance and restoration.; (6)in paragraph (2)— 
(A)by striking For the procurement and inserting (A) For the procurement; (B)by striking and equipment, $2,694,745,000 for fiscal year 2019. and inserting 
and equipment— (i)$2,794,745,000 for fiscal year 2020; and 
(ii)$3,312,114,000 for fiscal year 2021.; and (C)by adding at the end the following: 
 
(B)Of the amounts authorized under subparagraph (A), the following amounts shall be for the alteration of bridges: (i)$10,000,000 for fiscal year 2020; and 
(ii)$20,000,000 for fiscal year 2021.; (7)in paragraph (3), by striking and equipment, $29,141,000 for fiscal year 2019. and inserting 
and equipment— (A)$13,834,000 for fiscal year 2020; and 
(B)$14,111,000 for fiscal year 2021.; and (8)by adding at the end the following: 
 
(4)For the Coast Guard’s Medicare-eligible retiree health care fund contribution to the Department of Defense— (A)$205,107,000 for fiscal year 2020; and 
(B)$209,209,000 for fiscal year 2021.. 8102.Authorized levels of military strength and trainingSection 4904 of title 14, United States Code, is amended— 
(1)in subsection (a), by striking 43,000 for fiscal year 2018 and 44,500 for fiscal year 2019 and inserting 44,500 for each of fiscal years 2020 and 2021; and (2)in subsection (b), by striking fiscal years 2018 and 2019 and inserting fiscal years 2020 and 2021. 
8103.Determination of budgetary effectsThe budgetary effects of this division, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this division, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 8104.Availability of amounts for acquisition of additional National Security Cutter (a)In generalOf the amounts authorized to be appropriated by— 
(1)section 4902(2)(A)(i) of title 14, United States Code, as amended by section 8101 of this division, $100,000,000 for fiscal year 2020; and (2)section 4902(2)(A)(ii) of title 14, United States Code, as amended by section 8101 of this division, $550,000,000 for fiscal year 2021,is authorized for the acquisition of a National Security Cutter.  
(b)Treatment of acquired CutterAny cutter acquired using amounts available pursuant to subsection (a) shall be in addition to the National Security Cutters approved under the existing acquisition baseline in the program of record for the National Security Cutter. 8105.Procurement authority for Polar Security Cutters (a)FundingOf the amounts authorized to be appropriated by— 
(1)section 4902(2)(A)(i) of title 14, United States Code, as amended by section 8101 of this division, $135,000,000 for fiscal year 2020; and (2)section 4902(2)(A)(ii) of title 14, United States Code, as amended by section 8101 of this division, $610,000,000 for fiscal year 2021,is authorized for construction of a Polar Security Cutter.  
(b)Prohibition on contracts or use of funds for development of common hull designNotwithstanding any other provision of law, the Secretary of the department in which the Coast Guard is operating may not enter into any contract for, and no funds shall be obligated or expended on, the development of a common hull design for medium Polar Security Cutters and Great Lakes icebreakers. 8106.Sense of the Congress on need for new Great Lakes icebreaker (a)FindingsThe Congress finds the following: 
(1)The Great Lakes shipping industry is crucial to the American economy, including the United States manufacturing base, providing important economic and national security benefits. (2)A recent study found that the Great Lakes shipping industry supports 237,000 jobs and tens of billions of dollars in economic activity. 
(3)United States Coast Guard icebreaking capacity is crucial to full utilization of the Great Lakes shipping system, as during the winter icebreaking season up to 15 percent of annual cargo loads are delivered, and many industries would have to reduce their production if Coast Guard icebreaking services were not provided. (4)6 of the Coast Guard’s 9 icebreaking cutters in the Great Lakes are more than 30 years old and are frequently inoperable during the winter icebreaking season, including those that have completed a recent service life extension program. 
(5)During the previous 10 winters, Coast Guard Great Lakes icebreaking cutters have been inoperable for an average of 65 cutter-days during the winter icebreaking season, with this annual lost capability exceeding 100 cutter days, with a high of 246 cutter days during the winter of 2017–2018. (6)The 2019 ice season provides further proof that current Coast Guard icebreaking capacity is inadequate for the needs of the Great Lakes shipping industry, as only 6 of the 9 icebreaking cutters are operational, and millions of tons of cargo was not loaded or was delayed due to inadequate Coast Guard icebreaking assets during a historically average winter for Great Lakes ice coverage. 
(7)The Congress has authorized the Coast Guard to acquire a new Great Lakes icebreaker as capable as Coast Guard Cutter Mackinaw (WLBB–30), the most capable Great Lakes icebreaker, and $10 million has been appropriated to fund the design and initial acquisition work for this icebreaker. (8)The Coast Guard has not initiated a new acquisition program for this Great Lakes icebreaker. 
(b)Sense of the CongressIt is the sense of the Congress of the United States that a new Coast Guard icebreaker as capable as Coast Guard Cutter Mackinaw (WLBB–30) is needed on the Great Lakes, and the Coast Guard should acquire this icebreaker as soon as possible. 8107.Procurement authority for Great Lakes icebreaker (a)In generalOf the amounts authorized to be appropriated by section 4902(2)(A)(ii) of title 14, United States Code, as amended by section 8101 of this division, $160,000,000 for fiscal year 2021 is authorized for the acquisition of a Great Lakes icebreaker at least as capable as Coast Guard Cutter Mackinaw (WLBB–30). 
(b)ReportNot later than 30 days after the date of the enactment of this Act, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a plan for acquiring an icebreaker as required by section 820(b) of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282). 8108.Polar Security Cutter acquisition reportNot later than 1 year after the date of the enactment of this Act, the Commandant shall submit to the Committees on Transportation and Infrastructure and Armed Services of the House of Representatives, and the Committees on Commerce, Science, and Transportation and Armed Services of the Senate a report on— 
(1)the extent to which specifications, key drawings, and detail design for the Polar Security Cutter are complete before the start of construction; (2)the extent to which Polar Security Cutter hulls numbers one, two, and three are science ready; and 
(3)what actions will be taken to ensure that Polar Security Cutter hull number four is science capable, as described in the National Academies of Sciences, Engineering, and Medicine’s Committee on Polar Icebreaker Cost Assessment letter report entitled Acquisition and Operation of Polar Icebreakers: Fulfilling the Nation’s Needs and dated July 11, 2017. 8109.Shoreside infrastructureOf the amounts authorized to be appropriated by section 4902(2)(A) of title 14, United States Code, as amended by section 8101 of this division, for each of fiscal years 2020 and 2021, $167,500,000 is authorized for the Secretary of the department in which the Coast Guard is operating to fund the acquisition, construction, rebuilding, or improvement of the Coast Guard shoreside infrastructure and facilities necessary to support Coast Guard operations and readiness. 
8110.Major acquisition systems infrastructureOf the amounts authorized to be appropriated by section 4902(2)(A)(ii) of title 14, United States Code, as amended by section 8101 of this division, $105,000,000 is authorized for the hangar replacement listed in the fiscal year 2020 Unfunded Priority List. 8111.Polar icebreakers (a)In generalSection 561 of title 14, United States Code, is amended to read as follows: 
 
561.Icebreaking in polar regions 
(a)Procurement authority 
(1)In generalThe Secretary may enter into one or more contracts for the procurement of— (A)the Polar Security Cutters approved as part of a major acquisition program as of November 1, 2019; and 
(B)3 additional Polar Security Cutters. (2)Condition for out-year contract paymentsA contract entered into under paragraph (1) shall provide that any obligation of the United States to make a payment under the contract during a fiscal year after fiscal year 2019 is subject to the availability of appropriations or funds for that purpose for such later fiscal year. 
(b)PlanningThe Secretary shall facilitate planning for the design, procurement, maintenance, deployment, and operation of icebreakers as needed to support the statutory missions of the Coast Guard in the polar regions by allocating all funds to support icebreaking operations in such regions, except for recurring incremental costs associated with specific projects, to the Coast Guard. (c)ReimbursementNothing in this section shall preclude the Secretary from seeking reimbursement for operation and maintenance costs of the Polar Star, Healy, or any other Polar Security Cutter from other Federal agencies and entities, including foreign countries, that benefit from the use of those vessels. 
(d)Restriction 
(1)In generalThe Commandant may not— (A)transfer, relinquish ownership of, dismantle, or recycle the Polar Sea or Polar Star; 
(B)change the current homeport of the Polar Sea or Polar Star; or (C)expend any funds— 
(i)for any expenses directly or indirectly associated with the decommissioning of the Polar Sea or Polar Star, including expenses for dock use or other goods and services; (ii)for any personnel expenses directly or indirectly associated with the decommissioning of the Polar Sea or Polar Star, including expenses for a decommissioning officer; 
(iii)for any expenses associated with a decommissioning ceremony for the Polar Sea or Polar Star; (iv)to appoint a decommissioning officer to be affiliated with the Polar Sea or Polar Star; or 
(v)to place the Polar Sea or Polar Star in inactive status. (2)SunsetThis subsection shall cease to have effect on September 30, 2022. 
(e)Limitation 
(1)In generalThe Secretary may not expend amounts appropriated for the Coast Guard for any of fiscal years 2015 through 2024, for— (A)design activities related to a capability of a Polar Security Cutter that is based solely on an operational requirement of a Federal department or agency other than the Coast Guard, except for amounts appropriated for design activities for a fiscal year before fiscal year 2016; or 
(B)long-lead-time materials, production, or postdelivery activities related to such a capability. (2)Other amountsAmounts made available to the Secretary under an agreement with a Federal department or agency other than the Coast Guard and expended on a capability of a Polar Security Cutter that is based solely on an operational requirement of such Federal department or agency shall not be treated as amounts expended by the Secretary for purposes of the limitation under paragraph (1). 
(f)Enhanced maintenance program for the Polar Star 
(1)In generalSubject to the availability of appropriations, the Commandant shall conduct an enhanced maintenance program on the Polar Star to extend the service life of such vessel until at least December 31, 2025. (2)Authorization of appropriationsThe Commandant may use funds made available pursuant to section 4902(1)(A), to carry out this subsection. 
(g)DefinitionsIn this section: (1)Polar SeaThe term Polar Sea means Coast Guard Cutter Polar Sea (WAGB 11). 
(2)Polar StarThe term Polar Star means Coast Guard Cutter Polar Star (WAGB 10). (3)HealyThe term Healy means Coast Guard Cutter Healy (WAGB 20).. 
(b)Contracting for major acquisitions programsSection 1137(a) of title 14, United States Code, is amended by inserting and 3 Polar Security Cutters in addition to those approved as part of a major acquisition program on November 1, 2019 before the period at the end. (c)Repeals (1)Coast Guard and Maritime Transportation Act of 2006Section 210 of the Coast Guard and Maritime Transportation Act of 2006 (14 U.S.C. 504 note) is repealed. 
(2)Coast Guard and Maritime Transportation Act of 2012Section 222 of the Coast Guard and Maritime Transportation Act of 2012 (Public Law 112–213) is repealed. (3)Howard Coble Coast Guard and Maritime Transportation Act of 2014Section 505 of the Howard Coble Coast Guard and Maritime Transportation Act of 2014 (Public Law 113–281) is repealed. 
(4)Frank LoBiondo Coast Guard Authorization Act of 2018Section 821 of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282) is repealed. 8112.Acquisition of fast response cutter (a)In generalOf the amounts authorized to be appropriated under section 4902(2)(A)(ii) of title 14, United States Code, as amended by section 8101 of this division, $265,000,000 for fiscal year 2021 shall be made available for the acquisition of four Fast Responses Cutters. 
(b)Treatment of acquired cuttersAny cutter acquired pursuant to subsection (a) shall be in addition to the 58 cutters approved under the existing acquisition baseline. LVXXXIICoast Guard  Subtitle A—Military Personnel Matters Sec. 8201. Grade on retirement. Sec. 8202. Authority for officers to opt out of promotion board consideration. Sec. 8203. Temporary promotion authority for officers in certain grades with critical skills. Sec. 8204. Career intermission program. Sec. 8205. Direct commissioning authority for individuals with critical skills. Sec. 8206. Employment assistance. Subtitle B—Organization and Management Matters Sec. 8211. Congressional affairs; Director. Sec. 8212. Limitations on claims. Sec. 8213. Renewal of temporary early retirement authority. Sec. 8214. Major acquisitions; operation and sustainment costs. Sec. 8215. Support of women serving in the Coast Guard. Sec. 8216. Disposition of infrastructure related to E–LORAN. Sec. 8217. Positions of importance and responsibility. Sec. 8218. Research projects; transactions other than contracts and grants. Sec. 8219. Acquisition workforce authorities. Sec. 8220. Vessel conversion, alteration, and repair projects. Sec. 8221. Modification of acquisition process and procedures. Sec. 8222. Establishment and purpose of Fund; definition. Sec. 8223. Payments from Fund. Sec. 8224. Determination of contributions to Fund. Sec. 8225. Payments into Fund. Subtitle C—Access to Child Care for Coast Guard Families Sec. 8231. Report on child care and school-age care assistance for qualified families. Sec. 8232. Review of family support services website and online tracking system. Sec. 8233. Study and survey on Coast Guard child care needs. Sec. 8234. Pilot program to expand access to child care. Sec. 8235. Improvements to Coast Guard-owned family housing. Sec. 8236. Briefing on transfer of family child care provider qualifications and certifications. Sec. 8237. Inspections of Coast Guard child development centers and family child care providers. Sec. 8238. Expanding opportunities for family child care. Sec. 8239. Definitions. Subtitle D—Reports Sec. 8240. Modifications of certain reporting requirements. Sec. 8241. Report on cybersecurity workforce. Sec. 8242. Report on navigation and bridge resource management. Sec. 8243. Report on helicopter life-cycle support and recapitalization. Sec. 8244. Report on Coast Guard response capabilities for cyber incidents on vessels entering ports or waters of the United States. Sec. 8245. Study and report on Coast Guard interdiction of illicit drugs in transit zones. Sec. 8246. Report on liability limits set in section 1004 of the Oil Pollution Act of 1990. Sec. 8247. Report on Coast Guard defense readiness resources allocation. Sec. 8248. Report on the feasibility of liquefied natural gas fueled vessels. Sec. 8249. Coast Guard authorities study. Sec. 8250. Report on effects of climate change on Coast Guard. Sec. 8251. Shore infrastructure. Sec. 8252. Coast Guard housing; status and authorities briefing. Sec. 8253. Physical access control system report. Sec. 8254. Study on Certificate of Compliance inspection program with respect to vessels that carry bulk liquefied gases as cargo and liquefied natural gas tank vessels. Sec. 8255. Comptroller General of the United States review and report on Coast Guard’s International Port Security Program. Sec. 8256. Comptroller General of the United States review and report on surge capacity of the Coast Guard. Sec. 8257. Comptroller General of the United States review and report on marine inspections program of Coast Guard. Sec. 8258. Comptroller General of the United States review and report on information technology program of Coast Guard. Sec. 8259. Comptroller General of the United States study and report on access to health care by members of Coast Guard and dependents. Sec. 8260. Comptroller General of the United States study and report on medical staffing standards and needs for Coast Guard. Sec. 8261. Report on fast response cutters, offshore patrol cutters, and national security cutters. Subtitle E—Coast Guard Academy Improvement Act Sec. 8271. Short title. Sec. 8272. Coast Guard Academy study. Sec. 8273. Annual report. Sec. 8274. Assessment of Coast Guard Academy admission processes. Sec. 8275. Coast Guard Academy minority outreach team program. Sec. 8276. Coast Guard college student pre-commissioning initiative. Sec. 8277. Annual board of visitors. Sec. 8278. Homeland Security rotational cybersecurity research program at Coast Guard Academy. Subtitle F—Other Matters Sec. 9601. Strategy on leadership of Coast Guard. Sec. 9602. Expedited transfer in cases of sexual assault; dependents of members of the Coast Guard. Sec. 9603. Access to resources during creosote-related building closures at Coast Guard Base Seattle, Washington. Sec. 9604. Southern resident orca conservation and enforcement. Sec. 9605. Sense of Congress and report on implementation of policy on issuance of warrants and subpoenas and whistleblower protections by agents of the Coast Guard Investigative Service. Sec. 9606. Inspector General report on access to Equal Opportunity Advisors and Equal Employment Opportunity Specialists. Sec. 9607. Insider Threat Program. AMilitary Personnel Matters 8201.Grade on retirement (a)Retirement of Commandant or Vice CommandantSection 303 of title 14, United States Code, is amended by adding at the end the following: 
 
(d)Retirement under this section is subject to section 2501(a) of this title.. (b)RetirementSection 306 of title 14, United States Code, is amended— 
(1)in subsection (a), by inserting satisfactorily, as determined under section 2501 of this title before the period; (2)in subsection (b), by inserting satisfactorily, as determined under section 2501 of this title before the period; and 
(3)in subsection (c), by inserting if performance of duties in such grade is determined to have been satisfactory pursuant to section 2501 of this title before the period. (c)Grade on retirementSection 2501 of title 14, United States Code, is amended— 
(1)in subsection (a)— (A)by striking Any commissioned officer, other than a commissioned warrant officer, and inserting 
Commissioned Officers.— (1)In generalA commissioned officer; 
(B)by striking him and inserting the commissioned officer; (C)by striking his and inserting the commissioned officer’s; and 
(D)by adding at the end the following:  (2)Conditional determinationWhen a commissioned officer is under investigation for alleged misconduct at the time of retirement— 
(A)the Secretary may conditionally determine the highest grade of satisfactory service of the commissioned officer pending completion of the investigation; and (B)the grade under subparagraph (A) is subject to resolution under subsection (c)(2).;  
(2)in subsection (b)— (A)by inserting Warrant officers.— after (b); 
(B)by striking him and inserting the warrant officer; and (C)by striking his and inserting the warrant officer's; and 
(3)by adding at the end the following:  (c)Retirement in lower grade (1)Misconduct in lower gradeIn the case of a commissioned officer whom the Secretary determines committed misconduct in a lower grade, the Secretary may determine the commissioned officer has not served satisfactorily in any grade equal to or higher than that lower grade. 
(2)Adverse findingsA determination of the retired grade of a commissioned officer shall be resolved following a conditional determination under subsection (a)(2) if the investigation of or personnel action against the commissioned officer results in adverse findings. (3)Recalculation of retired payIf the retired grade of a commissioned officer is reduced pursuant to this subsection, the retired pay of the commissioned officer shall be recalculated under chapter 71 of title 10, and any modification of the retired pay of the commissioned officer shall go into effect on the effective date of the reduction in retired grade. 
(d)Finality of retired grade determinations 
(1)In generalExcept as provided in paragraph (2), a determination of the retired grade of a commissioned officer under this section is administratively final on the day the commissioned officer is retired, and may not be reopened. (2)Reopening determinationsA determination of the retired grade of a commissioned officer may be reopened if— 
(A)the retirement or retired grade of the commissioned officer was procured by fraud; (B)substantial evidence comes to light after the retirement that could have led to a lower retired grade under this section and such evidence was not known by competent authority at the time of retirement; 
(C)a mistake of law or calculation was made in the determination of the retired grade; (D)in the case of a retired grade following a conditional determination under subsection (a)(2), the investigation of or personnel action against the commissioned officer results in adverse findings; or 
(E)the Secretary determines, under regulations prescribed by the Secretary, that good cause exists to reopen the determination. (3)RequirementsIf a determination of the retired grade of a commissioned officer is reopened under paragraph (2), the Secretary— 
(A)shall notify the commissioned officer of the reopening; and (B)may not make an adverse determination on the retired grade of the commissioned officer until the commissioned officer has had a reasonable opportunity to respond regarding the basis of the reopening. 
(4)Recalculation of retired payIf the retired grade of a commissioned officer is reduced through the reopening of the commissioned officer’s retired grade under paragraph (2), the retired pay of the commissioned officer shall be recalculated under chapter 71 of title 10, and any modification of the retired pay of the commissioned officer shall go into effect on the effective date of the reduction in retired grade. (e)Inapplicability to commissioned warrant officersThis section, including subsection (b), shall not apply to commissioned warrant officers.. 
8202.Authority for officers to opt out of promotion board consideration 
(a)Eligibility of officers for consideration for promotionSection 2113 of title 14, United States Code, is amended by adding at the end the following:  (g) (1)Notwithstanding subsection (a), the Commandant may provide that an officer may, upon the officer’s request and with the approval of the Commandant, be excluded from consideration by a selection board convened under section 2106. 
(2)The Commandant shall approve a request under paragraph (1) only if— (A)the basis for the request is to allow the officer to complete a broadening assignment, advanced education, another assignment of significant value to the Coast Guard, a career progression requirement delayed by the assignment or education, or a qualifying personal or professional circumstance, as determined by the Commandant; 
(B)the Commandant determines the exclusion from consideration is in the best interest of the Coast Guard; and (C)the officer has not previously failed of selection for promotion to the grade for which the officer requests the exclusion from consideration.. 
(b)Eligibility of reserve officer for promotionSection 3743 of title 14, United States Code, is amended to read as follows:  3743.Eligibility for promotion (a)In generalExcept as provided in subsection (b), a Reserve officer is eligible for consideration for promotion and for promotion under this subchapter if that officer is in an active status. 
(b)ExceptionA Reserve officer who has been considered but not recommended for retention in an active status by a board convened under subsection 3752(a) of this title is not eligible for consideration for promotion. (c)Request for exclusion (1)In generalThe Commandant may provide that an officer may, upon the officer’s request and with the approval of the Commandant, be excluded from consideration by a selection board convened under section 3740(b) of this title to consider officers for promotion to the next higher grade. 
(2)Approval of requestThe Commandant shall approve a request under paragraph (1) only if— (A)the basis for the request is to allow an officer to complete a broadening assignment, advanced education, another assignment of significant value to the Coast Guard, a career progression requirement delayed by the assignment or education, or a qualifying personal or professional circumstance, as determined by the Commandant; 
(B)the Commandant determines the exclusion from consideration is in the best interest of the Coast Guard; and (C)the officer has not previously failed of selection for promotion to the grade for which the officer requests the exclusion from consideration.. 
8203.Temporary promotion authority for officers in certain grades with critical skills 
(a)In generalSubchapter I of chapter 21 of title 14, United States Code, is amended by adding at the end the following:  2130.Promotion to certain grades for officers with critical skills: captain, commander, lieutenant commander, lieutenant (a)In generalAn officer in the grade of lieutenant (junior grade), lieutenant, lieutenant commander, or commander who is described in subsection (b) may be temporarily promoted to the grade of lieutenant, lieutenant commander, commander, or captain under regulations prescribed by the Secretary. Appointments under this section shall be made by the President, by and with the advice and consent of the Senate. 
(b)Covered officersAn officer described in this subsection is any officer in a grade specified in subsection (a) who— (1)has a skill in which the Coast Guard has a critical shortage of personnel (as determined by the Secretary); and 
(2)is serving in a position (as determined by the Secretary) that— (A)is designated to be held by a lieutenant, lieutenant commander, commander, or captain; and 
(B)requires that an officer serving in such position have the skill possessed by such officer. (c)Preservation of position and status of officers appointed (1)The temporary positions authorized under this section shall not be counted among or included in the list of positions on the active duty promotion list. 
(2)An appointment under this section does not change the position on the active duty list or the permanent, probationary, or acting status of the officer so appointed, prejudice the officer in regard to other promotions or appointments, or abridge the rights or benefits of the officer. (d)Board recommendation requiredA temporary promotion under this section may be made only upon the recommendation of a board of officers convened by the Secretary for the purpose of recommending officers for such promotions. 
(e)Acceptance and effective date of appointmentEach appointment under this section, unless expressly declined, is, without formal acceptance, regarded as accepted on the date such appointment is made, and a member so appointed is entitled to the pay and allowances of the grade of the temporary promotion under this section beginning on the date the appointment is made. (f)Termination of appointmentUnless sooner terminated, an appointment under this section terminates— 
(1)on the date the officer who received the appointment is promoted to the permanent grade of lieutenant, lieutenant commander, commander, or captain; (2)on the date the officer is detached from a position described in subsection (b)(2), unless the officer is on a promotion list to the permanent grade of lieutenant, lieutenant commander, commander, or captain, in which case the appointment terminates on the date the officer is promoted to that grade; 
(3)when the appointment officer determines that the officer who received the appointment has engaged in misconduct or has displayed substandard performance; or (4)when otherwise determined by the Commandant to be in the best interests of the Coast Guard. 
(g)Limitation on number of eligible positionsAn appointment under this section may only be made for service in a position designated by the Secretary for the purposes of this section. The number of positions so designated may not exceed the following percentages of the respective grades: (1)As lieutenant, 0.5 percent. 
(2)As lieutenant commander, 3.0 percent. (3)As commander, 2.6 percent. 
(4)As captain, 2.6 percent.. (b)Clerical amendmentThe analysis for subchapter I of chapter 21 of title 14, United States Code, is amended by adding at the end the following: 
 
 
2130. Promotion to certain grades for officers with critical skills: captain, commander, lieutenant commander, lieutenant.. 
8204.Career intermission program 
(a)In generalSubchapter I of chapter 25 of title 14, United States Code, is amended by adding at the end the following:  2514.Career flexibility to enhance retention of members (a)Programs authorizedThe Commandant may carry out a program under which members of the Coast Guard may be inactivated from active duty in order to meet personal or professional needs and returned to active duty at the end of such period of inactivation from active duty. 
(b)Period of inactivation from active duty; effect of inactivation 
(1)In generalThe period of inactivation from active duty under a program under this section of a member participating in the program shall be such period as the Commandant shall specify in the agreement of the member under subsection (c), except that such period may not exceed 3 years. (2)Exclusion from years of serviceAny service by a Reserve officer while participating in a program under this section shall be excluded from computation of the total years of service of that officer pursuant to section 14706(a) of title 10. 
(3)Exclusion from retirementAny period of participation of a member in a program under this section shall not count toward— (A)eligibility for retirement or transfer to the Ready Reserve under either chapter 841 or 1223 of title 10; or 
(B)computation of retired or retainer pay under chapter 71 or 1223 of title 10. (c)AgreementEach member of the Coast Guard who participates in a program under this section shall enter into a written agreement with the Commandant under which that member shall agree as follows: 
(1)To accept an appointment or enlist, as applicable, and serve in the Coast Guard Ready Reserve during the period of the inactivation of the member from active duty under the program. (2)To undergo during the period of the inactivation of the member from active duty under the program such inactive service training as the Commandant shall require in order to ensure that the member retains proficiency, at a level determined by the Commandant to be sufficient, in the military skills, professional qualifications, and physical readiness of the member during the inactivation of the member from active duty. 
(3)Following completion of the period of the inactivation of the member from active duty under the program, to serve 2 months as a member of the Coast Guard on active duty for each month of the period of the inactivation of the member from active duty under the program. (d)Conditions of releaseThe Commandant shall prescribe regulations specifying the guidelines regarding the conditions of release that must be considered and addressed in the agreement required by subsection (c). At a minimum, the Commandant shall prescribe the procedures and standards to be used to instruct a member on the obligations to be assumed by the member under paragraph (2) of such subsection while the member is released from active duty. 
(e)Order to active dutyUnder regulations prescribed by the Commandant, a member of the Coast Guard participating in a program under this section may, in the discretion of the Commandant, be required to terminate participation in the program and be ordered to active duty. (f)Pay and allowances (1)Basic payDuring each month of participation in a program under this section, a member who participates in the program shall be paid basic pay in an amount equal to two-thirtieths of the amount of monthly basic pay to which the member would otherwise be entitled under section 204 of title 37 as a member of the uniformed services on active duty in the grade and years of service of the member when the member commences participation in the program. 
(2)Special or incentive pay or bonus 
(A)ProhibitionA member who participates in such a program shall not, while participating in the program, be paid any special or incentive pay or bonus to which the member is otherwise entitled under an agreement under chapter 5 of title 37 that is in force when the member commences participation in the program. (B)Not treated as failure to perform servicesThe inactivation from active duty of a member participating in a program shall not be treated as a failure of the member to perform any period of service required of the member in connection with an agreement for a special or incentive pay or bonus under chapter 5 of title 37 that is in force when the member commences participation in the program. 
(3)Return to active duty 
(A)Special or incentive pay or bonusSubject to subparagraph (B), upon the return of a member to active duty after completion by the member of participation in a program— (i)any agreement entered into by the member under chapter 5 of title 37 for the payment of a special or incentive pay or bonus that was in force when the member commenced participation in the program shall be revived, with the term of such agreement after revival being the period of the agreement remaining to run when the member commenced participation in the program; and 
(ii)any special or incentive pay or bonus shall be payable to the member in accordance with the terms of the agreement concerned for the term specified in clause (i). (B)Limitation (i)In generalSubparagraph (A) shall not apply to any special or incentive pay or bonus otherwise covered by such subparagraph with respect to a member if, at the time of the return of the member to active duty as described in that subparagraph— 
(I)such pay or bonus is no longer authorized by law; or (II)the member does not satisfy eligibility criteria for such pay or bonus as in effect at the time of the return of the member to active duty. 
(ii)Pay or bonus ceases being authorizedSubparagraph (A) shall cease to apply to any special or incentive pay or bonus otherwise covered by such subparagraph with respect to a member if, during the term of the revived agreement of the member under subparagraph (A)(i), such pay or bonus ceases being authorized by law. (C)RepaymentA member who is ineligible for payment of a special or incentive pay or bonus otherwise covered by this paragraph by reason of subparagraph (B)(i)(II) shall be subject to the requirements for repayment of such pay or bonus in accordance with the terms of the applicable agreement of the member under chapter 5 of title 37. 
(D)Required service is additionalAny service required of a member under an agreement covered by this paragraph after the member returns to active duty as described in subparagraph (A) shall be in addition to any service required of the member under an agreement under subsection (c). (4)Travel and transportation allowance (A)In generalSubject to subparagraph (B), a member who participates in a program is entitled, while participating in the program, to the travel and transportation allowances authorized by section 474 of title 37 for— 
(i)travel performed from the residence of the member, at the time of release from active duty to participate in the program, to the location in the United States designated by the member as the member’s residence during the period of participation in the program; and (ii)travel performed to the residence of the member upon return to active duty at the end of the participation of the member in the program. 
(B)Single residenceAn allowance is payable under this paragraph only with respect to travel of a member to and from a single residence. (5)Leave balanceA member who participates in a program is entitled to carry forward the leave balance existing as of the day on which the member begins participation and accumulated in accordance with section 701 of title 10, but not to exceed 60 days. 
(g)Promotion 
(1)Officers 
(A)In generalAn officer participating in a program under this section shall not, while participating in the program, be eligible for consideration for promotion under chapter 21 or 37 of this title. (B)Return to dutyUpon the return of an officer to active duty after completion by the officer of participation in a program— 
(i)the Commandant may adjust the date of rank of the officer in such manner as the Commandant may prescribe in regulations for purposes of this section; and (ii)the officer shall be eligible for consideration for promotion when officers of the same grade and seniority are eligible for consideration for promotion. 
(2)Enlisted membersAn enlisted member participating in a program under this section shall not be eligible for consideration for advancement during the period that— (A)begins on the date of the inactivation of the member from active duty under the program; and 
(B)ends at such time after the return of the member to active duty under the program that the member is treatable as eligible for promotion by reason of time in grade and such other requirements as the Commandant shall prescribe in regulations for purposes of the program. (h)Continued entitlementsA member participating in a program under this section shall, while participating in the program, be treated as a member of the Armed Forces on active duty for a period of more than 30 days for purposes of— 
(1)the entitlement of the member and of the dependents of the member to medical and dental care under the provisions of chapter 55 of title 10; and (2)retirement or separation for physical disability under the provisions of chapter 61 of title 10 and chapters 21 and 23 of this title.. 
(b)Clerical amendmentThe analysis for subchapter I of chapter 25 of title 14, United States Code, is amended by adding at the end the following:   2514. Career flexibility to enhance retention of members.. 8205.Direct commissioning authority for individuals with critical skills (a)In generalSubchapter II of chapter 37 of title 14, United States Code, is amended by inserting after section 3738 the following: 
 
3738a.Direct commissioning authority for individuals with critical skillsAn individual with critical skills that the Commandant considers necessary for the Coast Guard to complete its missions who is not currently serving as an officer in the Coast Guard may be commissioned into the Coast Guard at a grade up to and including commander.. (b)Clerical amendmentThe analysis for subchapter II of chapter 37 of title 14, United States Code, is amended by inserting after the item relating to section 3738 the following: 
 
 
3738a. Direct commissioning authority for individuals with critical skills.. 
(c)Technical amendmentThe heading for the first chapter of subtitle III of title 14, United States Code, is amended by striking Chapter 1 and inserting Chapter 37. 8206.Employment assistance (a)In generalSubchapter I of chapter 27 of title 14, United States Code, is amended by adding at the end the following: 
 
2713.Employment assistance 
(a)In generalIn order to improve the accuracy and completeness of a certification or verification of job skills and experience required by section 1143(a)(1) of title 10, the Secretary shall— (1)establish a database to record all training performed by members of the Coast Guard that may have application to employment in the civilian sector; and 
(2)make unclassified information regarding such information available to States and other potential employers referred to in section 1143(c) of title 10 so that States and other potential employers may allow military training to satisfy licensing or certification requirements to engage in a civilian profession. (b)Form of certification or verificationThe Secretary shall ensure that a certification or verification of job skills and experience required by section 1143(a)(1) of title 10 is rendered in such a way that States and other potential employers can confirm the accuracy and authenticity of the certification or verification. 
(c)Requests by statesA State may request that the Secretary confirm the accuracy and authenticity of a certification or verification of job skills and experience provided under section 1143(c) of title 10.. (b)Clerical amendmentThe analysis for such subchapter is amended by adding at the end the following: 
 
 
2713. Employment assistance.. 
BOrganization and Management Matters 
8211.Congressional affairs; Director 
(a)In generalChapter 3 of title 14, United States Code, is amended by adding at the end the following:  321.Congressional affairs; DirectorThe Commandant shall appoint a Director of Congressional Affairs from among officers of the Coast Guard who are in a grade above captain. The Director of Congressional Affairs is separate and distinct from the Director of Governmental and Public Affairs for the Coast Guard and is the principal advisor to the Commandant on all congressional and legislative matters for the Coast Guard and may have such additional functions as the Commandant may direct.. 
(b)Clerical amendmentThe analysis for chapter 3 of title 14, United States Code, is amended by adding at the end the following:   321. Congressional affairs; Director.. 8212.Limitations on claims (a)Admiralty claimsSection 937(a) of title 14, United States Code, is amended by striking $100,000 and inserting $425,000. 
(b)Claims for damage to property of the United StatesSection 938 of title 14, United States Code, is amended by striking $100,000 and inserting $425,000. 8213.Renewal of temporary early retirement authoritySection 219 of the Coast Guard and Maritime Transportation Act of 2012 (Public Law 112–213; 10 U.S.C. 1293 note) is amended— 
(1)in the matter preceding paragraph (1), by striking For fiscal years 2013 through 2018 and inserting For fiscal years 2019 through 2025; and (2)in paragraph (1), by striking subsection (c)(2)(A) and inserting subsection (c)(1). 
8214.Major acquisitions; operation and sustainment costsSection 5103(e)(3) of title 14, United States Code, is amended— (1)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and 
(2)by inserting after subparagraph (A) the following:  (B)operate and sustain the cutters and aircraft described in paragraph (2);. 
8215.Support of women serving in the Coast Guard 
(a)Action plan 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Commandant shall— (A)determine which recommendations in the RAND gender diversity report can practicably be implemented to promote gender diversity in the Coast Guard; and 
(B)submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the actions the Coast Guard has taken, or plans to take, to implement such recommendations. (2)Curriculum and trainingThe Commandant shall update curriculum and training materials used at— 
(A)officer accession points, including the Coast Guard Academy and the Leadership Development Center; (B)enlisted member accession at the United States Coast Guard Training Center Cape May in Cape May, New Jersey; and 
(C)the officer, enlisted member, and civilian leadership courses managed by the Leadership Development Center.Such updates shall reflect actions the Coast Guard has taken, or plans to take, to carry out the recommendations of the RAND gender diversity report.  (3)DefinitionIn this subsection, the term RAND gender diversity report means the RAND Corporation’s Homeland Security Operational Analysis Center 2019 report entitled Improving Gender Diversity in the U.S. Coast Guard: Identifying Barriers to Female Retention. 
(b)Advisory board on Women at the Coast Guard AcademyChapter 19 of title 14, United States Code, is amended— (1)by redesignating section 1904 as section 1906; 
(2)by inserting after section 1903 the following:  1904.Advisory Board on Women at the Coast Guard Academy (a)In generalThe Superintendent of the Academy shall establish at the Coast Guard Academy an advisory board to be known as the Advisory Board on Women at the Coast Guard Academy (referred to in this section as the Advisory Board). 
(b)MembershipThe Advisory Board shall be composed of not fewer than 12 current cadets of the Coast Guard Academy, including not fewer than 3 cadets from each current class. (c)Appointment; termCadets shall serve on the Advisory Board pursuant to appointment by the Superintendent of the Academy. Appointments shall be made not later than 60 days after the date of the swearing in of a new class of cadets at the Academy. The term of membership of a cadet on the Advisory Board shall be 1 academic year. 
(d)ReappointmentThe Superintendent of the Academy may reappoint not more than 6 cadets from the previous term to serve on the Advisory Board for an additional academic year if the Superintendent of the Academy determines such reappointment to be in the best interests of the Coast Guard Academy. (e)MeetingsThe Advisory Board shall meet with the Commandant at least once each academic year on the activities of the Advisory Board. The Advisory Board shall meet in person with the Superintendent of the Academy not less than twice each academic year on the duties of the Advisory Board. 
(f)DutiesThe Advisory Board shall identify opportunities and challenges facing cadets at the Academy who are women, including an assessment of culture, leadership development, and access to health care of cadets at the Academy who are women. (g)Working groupsThe Advisory Board may establish one or more working groups to assist the Advisory Board in carrying out its duties, including working groups composed in part of cadets at the Academy who are not current members of the Advisory Board. 
(h)Reports and briefingsThe Advisory Board shall regularly provide the Commandant and the Superintendent reports and briefings on the results of its duties, including recommendations for actions to be taken in light of such results. Such reports and briefings may be provided in writing, in person, or both.; and (3)by amending the analysis for such chapter— 
(A)by amending the item relating to section 1904 to read as follows:   1904. Advisory Board on Women at the Coast Guard Academy.; and (B)by adding at the end the following: 
 
 
1906. Participation in Federal, State, or other educational research grants.. 
(c)Advisory board on women in the coast guardChapter 25 of title 14, United States Code, is amended— (1)by redesignating subchapter II as subchapter III; 
(2)by inserting after subchapter I the following:  IIAdvisory Board on Women in the Coast Guard 2521.Advisory Board on Women in the Coast Guard (a)In generalThe Commandant shall establish within the Coast Guard an Advisory Board on Women in the Coast Guard. 
(b)MembershipThe Advisory Board established under subsection (a) shall be composed of such number of members as the Commandant considers appropriate, selected by the Commandant through a public selection process from among applicants for membership on the Board. The members of the Board shall, to the extent practicable, represent the diversity of the Coast Guard. The members of the Committee shall include an equal number of each of the following: (1)Active duty officers of the Coast Guard. 
(2)Active duty enlisted members of the Coast Guard. (3)Members of the Coast Guard Reserve. 
(4)Retired members of the Coast Guard. (c)DutiesThe Advisory Board established under subsection (a)— 
(1)shall advise the Commandant on improvements to the recruitment, retention, wellbeing, and success of women serving in the Coast Guard and attending the Coast Guard Academy, including recommendations for the report on gender diversity in the Coast Guard required by section 5109 of chapter 51 of title 14; (2)may submit to the Commandant recommendations in connection with its duties under this subsection, including recommendations to implement the advice described in paragraph (1); and 
(3)may brief Congress on its duties under this subsection, including the advice described in paragraph (1) and any recommendations described in paragraph (2).; and (3)by amending the analysis for such chapter by striking the items relating to subchapter II and inserting the following: 
 
 
SUBCHAPTER II—ADVISORY BOARD ON WOMEN IN THE COAST GUARD  
2521. Advisory Board on Women in the Coast Guard.  
SUBCHAPTER III—LIGHTHOUSE SERVICE  
2531. Personnel of former Lighthouse Service.. 
(d)Recurring report 
(1)In generalChapter 51 of title 14, United States Code, is amended by adding at the end the following:  5109.Report on gender diversity in the Coast Guard (a)In generalNot later than January 15, 2022, and biennially thereafter, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on gender diversity in the Coast Guard. 
(b)ContentsThe report required under subsection (a) shall contain the following: (1)Gender diversity overviewAn overview of Coast Guard active duty and reserve members, including the number of officers and enlisted members and the percentages of men and women in each. 
(2)Recruitment and retention 
(A)An analysis of the changes in the recruitment and retention of women over the previous 2 years. (B)A discussion of any changes to Coast Guard recruitment and retention over the previous 2 years that were aimed at increasing the recruitment and retention of female members. 
(3)Parental leave 
(A)The number of men and women who took parental leave during each year covered by the report, including the average length of such leave periods. (B)A discussion of the ways in which the Coast Guard worked to mitigate the impacts of parental leave on Coast Guard operations and on the careers of the members taking such leave. 
(4)LimitationsAn analysis of current gender-based limitations on Coast Guard career opportunities, including discussion of— (A)shipboard opportunities; 
(B)opportunities to serve at remote units; and (C)any other limitations on the opportunities of female members. 
(5)Progress updateAn update on the Coast Guard’s progress on the implementation of the action plan required under subsection (a) of section 8215 of the Elijah E. Cummings Coast Guard Authorization Act of 2020.. (2)Clerical amendmentThe analysis for chapter 51 of title 14, United States Code, is amended by adding at the end the following: 
 
 
5109. Report on gender diversity in the Coast Guard.. 
8216.Disposition of infrastructure related to E–LORANSection 914 of title 14, United States Code, is amended— (1)in subsection (a)— 
(A)by striking date and inserting later of the date of the conveyance of the properties directed under section 533(a) of the Coast Guard Authorization Act of 2016 (Public Law 114–120) or the date; and (B)by striking determination by the Secretary and inserting determination by the Secretary of Transportation under section 312(d) of title 49; and 
(2)in subsection (c), by striking paragraph (2) and inserting the following:  (2)Availability of proceedsThe proceeds of such sales, less the costs of sale incurred by the General Services Administration, shall be deposited into the Coast Guard Housing Fund for uses authorized under section 2946 of this title.. 
8217.Positions of importance and responsibilitySection 2103(c)(3) of title 14, United States Code, is amended by striking rear admiral (lower half) and inserting vice admiral. 8218.Research projects; transactions other than contracts and grants (a)In generalChapter 7 of title 14, United States Code, is amended by adding at the end the following: 
 
719.Research projects; transactions other than contracts and grants 
(a)Additional forms of transactions authorized 
(1)In generalThe Commandant may enter into— (A)transactions (other than contracts, cooperative agreements, and grants) in carrying out basic, applied, and advanced research projects; and 
(B)agreements with the Director of the Defense Advanced Research Projects Agency, the Secretary of a military department, or any other official designated by the Secretary of Defense under section 2371b of title 10 to participate in prototype projects and follow-on production contracts or transactions that are being carried out by such official and are directly relevant to the Coast Guard’s cyber capability and Command, Control, Communications, Computers, and intelligence initiatives. (2)Additional authorityThe authority under this subsection is in addition to the authority provided in section 717 to use contracts, cooperative agreements, and grants in carrying out such projects. 
(3)FundingIn carrying out paragraph (1)(B), the Commandant may use funds made available to the extent provided in advance in appropriations Acts for— (A)operations and support; 
(B)research, development, test, and evaluation; and (C)procurement, construction, and improvement. 
(b)Recovery of funds 
(1)In generalSubject to subsection (d), a cooperative agreement for performance of basic, applied, or advanced research authorized by section 717, and a transaction authorized by subsection (a), may include a clause that requires a person or other entity to make payments to the Coast Guard or any other department or agency of the Federal Government as a condition for receiving support under the agreement or transaction, respectively. (2)Availability of fundsThe amount of any payment received by the Federal Government pursuant to a requirement imposed under paragraph (1) shall be deposited in the general fund of the Treasury. Amounts so deposited shall be available for the purposes of carrying out this section, to the extent provided in advance in appropriations Acts.  
(c)Conditions 
(1)In generalThe Commandant shall ensure that to the extent that the Commandant determines practicable, no cooperative agreement containing a clause described in subsection (c)(1), and no transaction entered into under subsection (a), provides for research that duplicates research being conducted under existing programs carried out by the Coast Guard. (2)Other agreements not feasibleA cooperative agreement containing a clause described in subsection (c)(1), or under a transaction authorized by subsection (a), may be used for a research project only if the use of a standard contract, grant, or cooperative agreement for such project is not feasible or appropriate. 
(d)Education and trainingThe Commandant shall— (1)ensure that management, technical, and contracting personnel of the Coast Guard involved in the award or administration of transactions under this section or other innovative forms of contracting are afforded opportunities for adequate education and training; and 
(2)establish minimum levels and requirements for continuous and experiential learning for such personnel, including levels and requirements for acquisition certification programs. (e)Protection of certain information from disclosure (1)In generalDisclosure of information described in paragraph (2) is not required, and may not be compelled, under section 552 of title 5 for 5 years after the date on which the information is received by the Coast Guard. 
(2)Limitation 
(A)In generalParagraph (1) applies to information described in subparagraph (B) that is in the records of the Coast Guard only if the information was submitted to the Coast Guard in a competitive or noncompetitive process having the potential for resulting in an award, to the party submitting the information, of a cooperative agreement for performance of basic, applied, or advanced research authorized by section 717 or another transaction authorized by subsection (a). (B)Information describedThe information referred to in subparagraph (A) is the following: 
(i)A proposal, proposal abstract, and supporting documents. (ii)A business plan submitted on a confidential basis. 
(iii)Technical information submitted on a confidential basis. (f)RegulationsThe Commandant shall prescribe regulations, as necessary, to carry out this section. 
(g)Annual reportOn the date on which the President submits to Congress a budget pursuant to section 1105 of title 31, the Commandant shall submit to the Committees on Appropriations and Transportation and Infrastructure of the House of Representatives and the Committees on Appropriations and Commerce, Science, and Transportation of the Senate a report describing each use of the authority provided under this section during the most recently completed fiscal year, including details of each use consisting of— (1)the amount of each transaction; 
(2)the entities or organizations involved; (3)the product or service received; 
(4)the research project for which the product or service was required; and (5)the extent of the cost sharing among Federal Government and non-Federal sources.. 
(b)Clerical amendmentThe analysis for chapter 7 of title 14, United States Code, is amended by adding at the end the following:   719. Research projects; transactions other than contracts and grants.. 8219.Acquisition workforce authorities (a)In generalSubchapter I of chapter 11 of title 14, United States Code, is amended by adding at the end the following: 
 
1111.Acquisition workforce authorities 
(a)Expedited hiring authority 
(1)In generalFor the purposes of section 3304 of title 5, the Commandant may— (A)designate any category of acquisition positions within the Coast Guard as shortage category positions; and 
(B)use the authorities in such section to recruit and appoint highly qualified persons directly to positions so designated. (2)ReportsThe Commandant shall include in reports under section 1102 information described in such section regarding positions designated under this subsection. 
(b)Reemployment authority 
(1)In generalExcept as provided in paragraph (2), if an annuitant receiving an annuity from the Civil Service Retirement and Disability Fund becomes employed in any category of acquisition positions designated by the Commandant under subsection (a), the annuity of the annuitant so employed shall continue. The annuitant so reemployed shall not be considered an employee for purposes of subchapter III of chapter 83 or chapter 84 of title 5. (2) (A)ElectionAn annuitant retired under section 8336(d)(1) or 8414(b)(1)(A) of title 5, receiving an annuity from the Civil Service Retirement and Disability Fund, who becomes employed in any category of acquisition positions designated by the Commandant under subsection (a) after the date of the enactment of the Elijah E. Cummings Coast Guard Authorization Act of 2020, may elect to be subject to section 8344 or 8468 of such title (as the case may be). 
(i)DeadlineAn election for coverage under this subsection shall be filed not later than 90 days after the Commandant takes reasonable actions to notify an employee who may file an election. (ii)CoverageIf an employee files an election under this subsection, coverage shall be effective beginning on the first day of the first applicable pay period beginning on or after the date of the filing of the election. 
(B)ApplicationParagraph (1) shall apply to an individual who is eligible to file an election under subparagraph (A) and does not file a timely election under clause (i) of such subparagraph.. (b)Clerical amendmentThe analysis for subchapter I of chapter 11 of title 14, United States Code, is amended by adding at the end the following: 
 
 
1111. Acquisition workforce authorities.. 
(c)Repeal of Superseded AuthoritySection 404 of the Coast Guard Authorization Act of 2010 (Public Law 111–281) is repealed. 8220.Vessel conversion, alteration, and repair projects (a)In generalNotwithstanding any provision of the Small Business Act (15 U.S.C. 631 et seq.) and any regulation or policy implementing such Act, the Commandant may use full and open competitive procedures, as prescribed in section 2304 of title 10, United States Code, to acquire maintenance and repair services for vessels with a homeport in Coast Guard District 17. 
(b)ApplicabilitySubsection (a) shall apply only if there are not at least 2 qualified small businesses located in Coast Guard District 17 that are able and available to provide the services described in such subsection. (c)LimitationThe full and open competitive procedures described in subsection (a) may only be used to acquire such services from a business located in Coast Guard District 17 that is able and available to provide such services. 
8221.Modification of acquisition process and procedures 
(a)Extraordinary relief 
(1)In generalSubchapter III of chapter 11 of title 14, United States Code, is amended by adding at the end the following:  1157.Extraordinary relief (a)In generalWith respect to any prime contracting entity receiving extraordinary relief pursuant to the Act entitled An Act to authorize the making, amendment, and modification of contracts to facilitate the national defense, approved August 28, 1958 (Public Law 85–804; 50 U.S.C. 1432 et seq.) for a major acquisition, the Secretary shall not consider any further request by the prime contracting entity for extraordinary relief under such Act for such major acquisition. 
(b)Inapplicability to subcontractorsThe limitation under subsection (a) shall not apply to subcontractors of a prime contracting entity. (c)Quarterly reportNot less frequently than quarterly during each fiscal year in which extraordinary relief is approved or provided to an entity under the Act referred to in subsection (a) for the acquisition of Offshore Patrol Cutters, the Commandant shall provide to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes in detail such relief and the compliance of the entity with the oversight measures required as a condition of receiving such relief.. 
(3)Analysis for chapter 11The analysis for chapter 11 of title 14, United States Code, is amended by inserting after the item relating to section 1156 the following:   1157. Extraordinary relief.. (b)Notice to Congress with respect to breach of contractSection 1135 of title 14, United States Code, is amended by adding at the end the following: 
 
(d)Notice to Congress with respect to breach of contractNot later than 48 hours after the Commandant becomes aware that a major acquisition contract cannot be carried out under the terms specified in the contract, the Commandant shall provide a written notification to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that includes— (1)a description of the terms of the contract that cannot be met; and 
(2)an assessment of whether the applicable contract officer has issued a cease and desist order to the contractor based on the breach of such terms of the contract.. 8222.Establishment and purpose of Fund; definitionSection 1461(a) of title 10, United States Code, is amended by inserting and the Coast Guard after liabilities of the Department of Defense. 
8223.Payments from FundSection 1463(a) of title 10, United States Code, is amended— (1)in paragraph (1) by striking and Marine Corps and inserting Marine Corps, and Coast Guard; 
(2)in paragraph (2) by striking (other than retired pay payable by the Secretary of Homeland Security); and (3)in paragraph (4) by inserting and the Department of Homeland Security that after Department of Defense. 
8224.Determination of contributions to FundSection 1465 of title 10, United States Code, is amended— (1)in subsection (a)— 
(A)by striking (a) Not and inserting the following:  (a) (1)Not; and 
(B)by adding at the end the following:  (2)Not later than October 1, 2022, the Board of Actuaries shall determine the amount that is the present value (as of September 30, 2022) of future benefits payable from the Fund that are attributable to service in the Coast Guard performed before October 1, 2022. That amount is the original Coast Guard unfunded liability of the Fund. The Board shall determine the period of time over which the original Coast Guard unfunded liability should be liquidated and shall determine an amortization schedule for the liquidation of such liability over that period. Contributions to the Fund for the liquidation of the original Coast Guard unfunded liability in accordance with such schedule shall be made as provided in section 1466(b) of this title.; 
(2)in subsection (b)— (A)in paragraph (1)— 
(i)in the matter preceding subparagraph (A)— (I)by inserting , in consultation with the Secretary of the department in which the Coast Guard is operating, after Secretary of Defense ; and 
(II)by inserting and Coast Guard after Department of Defense; (ii)in subparagraph (A)(ii) by striking (other than the Coast Guard) and inserting members of the Armed Forces; and 
(iii)in subparagraph (B)(ii) by striking (other than the Coast Guard); (B)in paragraph (2) by inserting the Coast Guard Retired Pay account and the after appropriated to; and 
(C)in paragraph (3) by inserting and Coast Guard after Department of Defense; (3)in subsection (c)— 
(A)in paragraph (1)— (i)in the matter preceding subparagraph (A) by inserting , in consultation with the Secretary of the department in which the Coast Guard is operating, after Secretary of Defense; 
(ii)in subparagraph (A) by striking (other than the Coast Guard) and inserting members of the Armed Forces; (iii)in subparagraph (B) by striking (other than the Coast Guard); 
(B)in paragraph (2) by inserting , in consultation with the Secretary of the department in which the Coast Guard is operating, after Secretary of Defense; (C)in paragraph (3) by inserting , in consultation with the Secretary of the department in which the Coast Guard is operating, after Secretary of Defense; 
(4)in subsection (e) by striking Secretary of Defense shall and inserting Secretary of Defense and, with regard to the Coast Guard, the Secretary of the department in which the Coast Guard is operating. 8225.Payments into FundSection 1466 of title 10, United States Code, is amended— 
(1)in subsection (a)— (A)in the matter preceding paragraph (1)— 
(i)by striking Secretary of Defense shall and inserting Secretary of Defense and the Secretary of the department in which the Coast Guard is operating, with respect to the Coast guard, shall; and (ii)by striking each month as the Department of Defense contribution and inserting each month the respective pro rata share contribution of the Secretary of Defense and the Secretary of the department in which the Coast Guard is operating; and 
(B)in paragraph (2)(B) by striking (other than the Coast Guard); and (C)by striking the flush language following paragraph (2)(B) and inserting the following new subsection: 
 
(b)Amounts paid into the Fund under this subsection shall be paid from funds available for as appropriate— (1)the pay of members of the armed forces under the jurisdiction of the Secretary of a military department; or 
(2)the Retired Pay appropriation for the Coast Guard.;  (2)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and 
(3)in subsection (c) (as so redesignated)— (A)in paragraph (2)(A) by striking liability of the Fund. and inserting liabilities of the Fund for the Department of Defense and the Coast Guard.; and 
(B)in paragraph (3) by inserting and the Secretary of the Department in which the Coast Guard is operating before shall promptly. CAccess to Child Care for Coast Guard Families 8231.Report on child care and school-age care assistance for qualified families (a)In generalNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on child care and school-age care options available to qualified families. 
(b)ElementsThe report required by subsection (a) shall include the following: (1)Financial assistance (A)An assessment of— 
(i)the subsidies and financial assistance for child care and school-age care made available by the Coast Guard to qualified families; and (ii)the extent to which qualified families have taken advantage of such subsidies and assistance. 
(B)The average number of days between— (i)the date on which an application for a subsidy or other financial assistance for child care or school-age care is submitted by a qualified family; and 
(ii)upon approval of an application, the date on which such subsidy or assistance is received by the qualified family. (C)Recommendations for streamlining the payment of such subsidies and financial assistance. 
(D)The amount of funding allocated to such subsidies and financial assistance. (E)The remaining costs for child care or school-age care to qualified families that are not covered by the Coast Guard. 
(F)A description of barriers to access to such subsidies and financial assistance. (G)The number of qualified families that do not receive any such subsidies or financial assistance. 
(2)Regulation of child care services 
(A)An assessment of— (i)the regulations of States with respect to child care services (such as staffing, space and furnishings, safety, curriculum requirements, and allowable care hours); and 
(ii)the effect that differences in such regulations may have on access to child care for qualified families. (B)An assessment of— 
(i)the regulations of the Coast Guard and the Department of Defense with respect to child development centers and other child care providers (including school-age care providers), and a comparison of such regulations with similar State regulations; and (ii)the effect that such regulations may have on access to child care and school-age care for qualified families. 
(C)The number of qualified families, and children, that do not have access to a Coast Guard child development center for child care. (3)Parity with Department of DefenseThe differences between child care and school-age care services offered by the Coast Guard and child care and school-age care authorities of the Coast Guard and the Department of Defense relating to the following: 
(A)Authorized uses of appropriated funds for child care and school-age care services. (B)Access to, and total capacity of, Coast Guard child development centers and Department of Defense child development centers. 
(C)Child care and school-age care programs or policy. (D)Coast Guard and Department of Defense programs to provide additional assistance to members and civilian employees with respect to child care and school-age care options. 
(E)Respite care programs. (F)Nonappropriated funds. 
(G)Coast Guard family child care centers. (H)Coast Guard and Department of Defense publicly available online resources for families seeking military child care and school-age care. 
(4)FeasibilityAn analysis of the feasibility of the Commandant entering into agreements with private child care and school-age care service providers to provide child care and school-age care for qualified families. (5)AvailabilityAn analysis of the availability of child care and school-age care for qualified families, including accessibility after normal work hours, proximity, and total capacity. 
(6)RecommendationsRecommendations— (A)to improve access to child care and school-age care for qualified families; 
(B)to ensure parity between the Coast Guard and the Department of Defense with respect to child care and school-age care; (C)to expand access to child care and school-age care for all qualified families, including qualified families that have a child with special needs; and 
(D)to ensure that regional child care and child development center needs at the unit, sector, or district level are identified, assessed, and reasonably evaluated by the Commandant for future infrastructure needs. (7)Other mattersA description or analysis of any other matter the Comptroller General considers relevant to the improvement of expanded access to child care and school-age care for qualified families. 
8232.Review of family support services website and online tracking system 
(a)Memorandum of Understanding 
(1)In generalThe Commandant shall enter into a memorandum of understanding with the Secretary of Defense to enable qualified families to access the website at https://militarychildcare.com (or a successor website) for purposes of Coast Guard family access to information with respect to State-accredited child development centers and other child care support services as such services become available from the Department of Defense through such website. The memorandum shall provide for the expansion of the geographical areas covered by such website, including regions in which qualified families live that are not yet covered by the program. (2)Inclusion of child development centers accessible under pilot programThe information accessible pursuant to the memorandum of understanding required by paragraph (1) shall include information with respect to any child development center accessible pursuant to the pilot program under section 8234. 
(3)Electronic Registration, Payment, and Tracking SystemNot later than 1 year after the date of the enactment of this Act, the Commandant shall develop and maintain an internet website of the Coast Guard accessible to qualified families to carry out the following activities: (A)Register children for a Coast Guard child development center. 
(B)Make online child care payments to a Coast Guard child development center. (C)Track the status of a child on the wait list of a Coast Guard child development center, including the placement and position of the child on the wait list. 
(b)Wait list 
(1)In generalThe Commandant shall maintain a record of the wait list for each Coast Guard child development center. (2)Matters to be includedEach record under paragraph (1) shall include the following: 
(A)The total number of children of qualified families on the wait list. (B)With respect to each child on the wait list— 
(i)the age of the child; (ii)the number of days the child has been on the wait list; 
(iii)the position of the child on the wait list; (iv)any special needs consideration; and 
(v)information on whether a sibling of the child is on the wait list of, or currently enrolled in, the Coast Guard child development center concerned. (3)Requirement to archiveInformation placed in the record of a Coast Guard child development center under paragraph (1) shall be archived for a period of not less than 10 years after the date of its placement in the record. 
8233.Study and survey on Coast Guard child care needs 
(a)Study 
(1)In generalNot later than 1 year after the date of the enactment of this Act, and for each of the 2 fiscal years thereafter, the Commandant shall conduct a study on the child care needs of qualified families that incorporates— (A)the results of the survey under subsection (b); and 
(B)any other information the Commandant considers appropriate to ensure adequate tracking and future needs-based assessments with respect to adequate access to Coast Guard child development centers. (2)ConsultationIn conducting a study under paragraph (1), the Commandant may consult a federally funded research and development center. 
(3)Scope of dataThe data obtained through each study under paragraph (1) shall be obtained on a regional basis, including by Coast Guard unit, sector, and district. (b)Survey (1)In generalTogether with each study under subsection (a), and annually as the Commandant considers appropriate, the Commandant shall carry out a survey of individuals described in paragraph (2) on access to Coast Guard child development centers. 
(2)Participants 
(A)In generalThe Commandant shall seek the participation in the survey of the following Coast Guard individuals: (i)Commanding officers, regardless of whether the commanding officers have children. 
(ii)Regular and reserve personnel. (iii)Spouses of individuals described in clauses (i) and (ii). 
(B)Scope of participationIndividuals described in clauses (i) through (iii) of subparagraph (A) shall be surveyed regardless of whether such individuals use or have access to Coast Guard child development centers or other Federal child care facilities. (C)Voluntary participationParticipation of any individual described in subparagraph (A) in a survey shall be on a voluntary basis. 
(c)AvailabilityOn request, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the results of any study or survey under this section. 8234.Pilot program to expand access to child care (a)In generalCommencing not later than 60 days after the date on which the report under section 8231 is submitted, the Commandant shall carry out a pilot program, based on the recommendations provided in such report, to expand access to public or private child development centers for qualified families. 
(b)DurationThe duration of the pilot program under subsection (a) shall be not more than 3 years beginning on the date on which the pilot program is established. (c)Discharge on district basisThe Commandant— 
(1)may carry out the pilot program on a district basis; and (2)shall include in the pilot program remote and urban locations. 
(d)Reservation of child care slotsAs part of the pilot program, the Commandant shall seek to enter into one or more memoranda of understanding with one or more child development centers to reserve slots for qualified families in locations in which— (1)the Coast Guard lacks a Coast Guard child development center; or 
(2)the wait lists for the nearest Coast Guard child development center or Department of Defense child development center, where applicable, indicate that qualified families may not be accommodated. (e)Annual assessment of resultsAs part of any study conducted pursuant to section 8233(a) after the end of the 1-year period beginning with the commencement of the pilot program, the Commandant shall also undertake a current assessment of the impact of the pilot program on access to child development centers for qualified families. The Commandant shall include the results of any such assessment in the results of the most current study or survey submitted pursuant to section 8233(a). 
8235.Improvements to Coast Guard-owned family housingSection 2922(b) of title 14, United States Code, is amended by adding at the end the following:  (4)To the maximum extent practicable, the Commandant shall ensure that, in a location in which Coast Guard family child care centers (as such term is defined in section 8239 of the Elijah E. Cummings Coast Guard Authorization Act of 2020) are necessary to meet the demand for child care for qualified families (as such term is defined in such section), not fewer than two housing units are maintained in accordance with safety inspection standards so as to accommodate family child care providers.. 
8236.Briefing on transfer of family child care provider qualifications and certifications 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Commandant shall brief the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the feasibility of developing a policy to allow the transfer of a Coast Guard-mandated family child care provider qualification or certification between Coast Guard-owned housing units if, as determined by the Commandant— (1)the qualification or certification is not expired; 
(2)the transfer of the qualification or certification would not pose a danger to any child in the care of the family child care provider; and (3)the transfer would expedite the ability of the family child care provider to establish, administer, and provide family home daycare in a Coast Guard-owned housing unit. 
(b)Briefing elementThe briefing required by subsection (a) shall include analysis of options for transferring a Coast Guard-mandated family child care provider qualification or certification as described in that subsection, and of any legal challenges associated with such transfer. (c)Rule of constructionThe policy under subsection (a) shall not be construed to supersede any other applicable Federal, State, or local law (including regulations) relating to the provision of child care services. 
8237.Inspections of Coast Guard child development centers and family child care providers 
(a)InspectionsSection 2923 of title 14, United States Code, is amended by striking subsection (b) and inserting the following:  (b)Inspections (1)In generalNot less than twice annually, the Commandant shall ensure that each Coast Guard child development center is subject to an unannounced inspection. 
(2)Responsibility for inspectionsOf the biannual inspections under paragraph (1)— (A)1 shall be carried out by a representative of the Coast Guard installation served by the Coast Guard child development center concerned; and 
(B)1 shall be carried out by a representative of the Coast Guard child development services work-life programs.. (b)Family child care providers (1)In generalChapter 29 of title 14, United States Code, is amended by adding at the end the following: 
 
2926.Family child care providers 
(a)In generalNot less frequently than quarterly, the Commandant shall ensure that each family child care provider is subject to inspection. (b)Responsibility for inspectionsOf the quarterly inspections under subsection (a) each year— 
(1)3 inspections shall be carried out by a representative of the Coast Guard installation served by the family child care provider concerned; and (2)1 inspection shall be carried out by a representative of the Coast Guard child development services work-life programs.. 
(2)Clerical amendmentThe analysis for chapter 29 of title 14, United States Code, is amended by adding at the end the following:   2926. Family child care providers.. 8238.Expanding opportunities for family child careNot later than 1 year after the date of the enactment of this Act, the Commandant shall— 
(1)establish a procedure to allow Coast Guard family child care centers to occur at off-base housing, including off-base housing owned or subsidized by the Coast Guard; and (2)establish a procedure to ensure that all requirements with respect to such family child care programs are met, including home inspections. 
8239.DefinitionsIn this subtitle: (1)Coast Guard child development centerThe term Coast Guard child development center has the meaning given that term in section 2921(3) of title 14, United States Code. 
(2)Coast Guard family child care centerThe term Coast Guard family child care center means a location at which family home daycare is provided. (3)Family child care providerThe term family child care provider means an individual who provides family home daycare. 
(4)Family home daycareThe term family home daycare has the meaning given that term in section 2921(5) of title 14, United States Code. (5)Qualified familyThe term qualified family means any regular, reserve, or retired member of the Coast Guard, and any civilian employee of the Coast Guard, with one or more dependents. 
DReports 
8240.Modifications of certain reporting requirements 
(a)Especially hazardous cargoSubsection (e) of section 70103 of title 46, United States Code, is amended to read as follows:  (e)Especially hazardous cargo (1)Enforcement of security zonesConsistent with other provisions of Federal law, the Coast Guard shall coordinate and be responsible for the enforcement of any Federal security zone established by the Coast Guard around a vessel containing especially hazardous cargo. The Coast Guard shall allocate available resources so as to deter and respond to a transportation security incident, to the maximum extent practicable, and to protect lives or protect property in danger. 
(2)Especially hazardous cargo definedIn this subsection, the term especially hazardous cargo means anhydrous ammonia, ammonium nitrate, chlorine, liquefied natural gas, liquefied petroleum gas, and any other substance, material, or group or class of material, in a particular amount and form that the Secretary determines by regulation poses a significant risk of creating a transportation security incident while being transported in maritime commerce.. (b)Compliance with security standardsSection 809 of the Coast Guard and Maritime Transportation Act of 2004 (Public Law 108–293; 46 U.S.C. 70101 note) is amended by striking subsections (g) and (i). 
(c)Marine safety long-Term strategySection 2116 of title 46, United States Code, is amended— (1)in subsection (a), by striking The strategy shall include the issuance of a triennial plan and inserting The 5-year strategy shall include the issuance of a plan; 
(2)in subsection (b)— (A)in the subsection heading, by striking Contents of strategy and triennial plans and inserting 5–Year strategy and plan; 
(B)in paragraph (1), in the matter preceding subparagraph (A), by striking strategy and triennial plans and inserting 5-year strategy and plan; and (C)in paragraph (2)— 
(i)in the matter preceding subparagraph (A), by striking strategy and triennial plans and inserting 5-year strategy and plan; and (ii)in subparagraph (A), by striking plans and inserting plan; 
(3)in subsection (c)— (A)by striking Beginning with fiscal year 2020 and triennially thereafter, the Secretary and inserting Not later than 5 years after the date of the enactment of the Elijah E. Cummings Coast Guard Authorization Act of 2020, and every 5 years thereafter, the Secretary; and 
(B)by striking triennial; and (4)in subsection (d)— 
(A)in paragraph (1), by striking No less frequently than semiannually and inserting In conjunction with the submission of the 5-year strategy and plan; and (B)in paragraph (2)— 
(i)in the heading, by striking Report to Congress and inserting Periodic briefings; (ii)in the matter preceding subparagraph (A), by striking report triennially and all that follows through the Senate and inserting periodically brief the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives; 
(iii)in subparagraph (A)— (I)by striking annual; and 
(II)by striking for the year covered by the report and inserting for the period covered by the briefing; and (iv)in subparagraph (B)(ii), by striking plans and inserting plan. 
(d)Abandoned seafarers fundSection 11113(a) of title 46, United States Code, is amended— (1)in paragraph (4), by striking On the date and inserting Except as provided in paragraph (5), on the date; and 
(2)by adding at the end the following:  (5)No report requiredA report under paragraph (4) shall not be required if there were no expenditures from the Fund in the preceding fiscal year. The Commandant shall notify Congress in the event a report is not required under paragraph (4) by reason of this paragraph.. 
(e)Major acquisition program risk assessmentSection 5107 of title 14, United States Code, is amended— (1)in subsection (a), by striking April 15 and October 15 and inserting October 15; and 
(2)in subsection (b)— (A)in paragraph (2), by striking the 2 fiscal-year quarters preceding such assessment and inserting the previous fiscal year; 
(B)in paragraph (3), by striking such 2 fiscal-year quarters and inserting such fiscal year; (C)in paragraph (4), by striking such 2 fiscal-year quarters and inserting such fiscal year; and 
(D)in paragraph (5), by striking such 2 fiscal-year quarters and inserting such fiscal year. 8241.Report on cybersecurity workforce (a)In generalNot later than 1 year after the date of the enactment of this Act, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on how the Coast Guard plans to establish a workforce with the cybersecurity expertise to provide prevention assessments and response capacity to Operational Technology and Industrial Control Systems in national port and maritime environments. 
(b)ContentsThe report under subsection (a) shall include the following: (1)A description of the number and skills of active duty and reserve Coast Guard members expected for initial operating capacity and full operating capacity of the workforce described in subsection (a). 
(2)A description of the career development path for officers and enlisted members participating in the workforce. (3)A determination of how the workforce will fulfill the cybersecurity needs of the Area Maritime Security Council and United States port environments. 
(4)A determination of how the workforce will integrate with the Hunt and Incident Response and Assessment Teams of the Cyber and Infrastructure Security Agency of the Department of Homeland Security. (5)An assessment of successful models used by other Armed Forces, including the National Guard, to recruit, maintain, and utilize a cyber workforce, including the use of Reserve personnel for that purpose. 
8242.Report on navigation and bridge resource management 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the training and qualification processes of the Coast Guard for deck watch officers, with a specific focus on basic navigation, bridge resource management, crew rest, and qualification processes. (b)ContentsThe report under subsection (a) shall include the following: 
(1)Recommendations for improving prearrival training, if necessary, and an assessment of how commercial industry best practices on prearrival training can be incorporated into military at sea watchkeeping. (2)A detailed description of the deck watch officer assessment process of the Coast Guard. 
(3)A list of programs that have been approved for credit toward merchant mariner credentials. (4)A complete analysis of the gap between the existing curriculum for deck watch officer training and the Standards of Training, Certification, and Watchkeeping for officer in charge of a navigational watch at the operational level, Chief level, and Master level. 
(5)A complete analysis of the gap between the existing training curriculum for deck watch officers and the licensing requirement for 3rd mate unlimited, Chief, and Master. (6)An assessment of deck watch officer options to complete the 3rd mate unlimited license and the qualification under the Standards of Training, Certification, and Watchkeeping for officer in charge of a navigational watch. 
(7)An assessment of senior deck watch officer options to complete the Chief Mate and Master unlimited license and the qualification under the Standards of Training, Certification, and Watchkeeping for Chief Mate and Master. 8243.Report on helicopter life-cycle support and recapitalizationNot later than 180 days after the date of the enactment of this Act, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that— 
(1)includes an updated fleet life-cycle analysis and service life extension plan that includes dynamic components, and which clearly demonstrates the mission viability of the MH–65 through anticipated fleet recapitalization; (2)includes a realistic sustainment budget necessary to achieve the operational availability rates necessary to meet MH–65 mission requirements through fleet recapitalization; 
(3)includes an update on the status of the Coast Guard MH–65 helicopter recapitalization; and (4)includes a description of any alternative, available, and cost-effective Government and civil systems, or updates, that the Coast Guard is considering for MH–65 operational missions, including Coast Guard cutter deployability requirements, in the event of delays to the future vertical lift program of the Coast Guard. 
8244.Report on Coast Guard response capabilities for cyber incidents on vessels entering ports or waters of the United States 
(a)In generalNot later than 1 year after the date of the enactment of this Act, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the response capabilities of the Coast Guard with respect to cyber incidents on vessels entering ports or waters of the United States. (b)ReviewThe report under subsection (a) shall include a review of each of the following: 
(1)The number and type of commercial vessels of the United States subject to regulations under part 104 of title 33, Code of Federal Regulations (or any corresponding similar regulation or ruling). (2)Policies and guidance issued by the Commandant, in accordance with guidelines on cyber risk management of the International Maritime Organization, to vessels of the United States. 
(3)Measures to be taken by owners or operators of commercial vessels of the United States to increase cybersecurity posture on such vessels. (4)Responses of the Commandant to cyber incidents on vessels described in paragraph (1) prior to the date of the enactment of this Act. 
(5)Response protocols followed by personnel of the Coast Guard to a cyber incident on any vessel described in paragraph (1) experienced while that vessel is traveling to ports or waters of the United States. (6)Oversight by the Commandant of— 
(A)vessel-to-facility interface, as defined in section 101.105 of title 33, Code of Federal Regulations (or any corresponding similar regulation or ruling); and (B)actions taken by the Coast Guard in coordination with vessel and facility owners and operators to protect commercial vessels and port facility infrastructure from cyber attacks and proliferation. 
(7)Requirements of the Commandant for the reporting of cyber incidents that occur on the vessels described in paragraph (1). (c)Recommendations and appropriationsThe Commandant shall include in the report under subsection (a)— 
(1)recommendations— (A)to improve cyber incident response; and 
(B)for policies to address gaps identified by the review under subsection (b); and (2)a description of authorities and appropriations necessary to improve the preparedness of the Coast Guard for cyber incidents on vessels entering ports or waters of the United States and the ability of the Coast Guard to prevent and respond to such incidents. 
(d)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex. (e)Vessel of the United States definedIn this section, the term vessel of the United States has the meaning given such term in section 116 of title 46, United States Code. 
8245.Study and report on Coast Guard interdiction of illicit drugs in transit zones 
(a)FindingsCongress makes the following findings: (1)The Coast Guard seizes an average of 1,221 pounds of cocaine and 85 pounds of marijuana each day in the transit zones of the Eastern Pacific Ocean, Caribbean Sea, and Southern maritime border approaches. 
(2)The Joint Interagency Task Force–South (JIATF–South) estimates that it has a spectrum of actionable intelligence on more than 80 percent of drug movements into the United States from Central America and South America. (3)The Coast Guard must balance asset allocation across 11 statutory missions. As such, the Coast Guard interdicts less than 10 percent of maritime noncommercial smuggling of illicit drugs into the United States from Central America and South America. 
(4)In 2017, the Government Accountability Office recommended that the Commandant of the Coast Guard— (A)develop new performance goals relating to the interdiction of illicit drugs smuggled into the United States, or describe the manner in which existing goals are sufficient; 
(B)report such goals to the public; (C)assess the extent to which limitations in performance data with respect to such goals are documented; 
(D)document measurable corrective actions and implementation timeframes with respect to such goals; and (E)document efforts to monitor implementation of such corrective actions. 
(b)StudyThe Secretary of the Department in which the Coast Guard is operating, in coordination with the Secretary of Defense and the heads of other relevant Federal agencies, shall conduct a study in order to identify gaps in resources that contribute to low interdiction rates for maritime noncommercial smuggling of illicit drugs into the United States from Central America and South America despite having actionable intelligence on more than 80 percent of drug movements in the transit zones of the Eastern Pacific Ocean, Caribbean Sea, and Southern maritime border approaches. (c)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of the Department in which the Coast Guard is operating shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results of the study under subsection (b). Such report shall include— 
(1)a statement of the Coast Guard mission requirements for drug interdiction in the Caribbean basin; (2)the number of maritime surveillance hours and Coast Guard assets used in each of fiscal years 2017 through 2019 to counter the illicit trafficking of drugs and other related threats throughout the Caribbean basin; and 
(3)a determination of whether such hours and assets satisfied the Coast Guard mission requirements for drug interdiction in the Caribbean basin. (d)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex. 
8246.Report on liability limits set in section 1004 of the Oil Pollution Act of 1990Not later than 180 days after the date of the enactment of this Act, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report setting forth the following: (1)Each liability limit set under section 1004 of the Oil Pollution Act of 1990 (33 U.S.C. 2704), including the statutory or regulatory authority establishing such limit. 
(2)If the Commandant determines that any liability limit listed in such section should be modified— (A)a description of the modification; 
(B)a justification for such modification; and (C)a recommendation for legislative or regulatory action to achieve such modification. 
8247.Report on Coast Guard defense readiness resources allocation 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the allocation of resources by the Coast Guard to support its defense readiness mission. (b)ContentsThe report required by subsection (a) shall include the following elements: 
(1)Funding levels allocated by the Coast Guard to support defense readiness missions for each of the past 10 fiscal years. (2)Funding levels transferred or otherwise provided by the Department of Defense to the Coast Guard in support of the Coast Guard’s defense readiness missions for each of the past 10 fiscal years. 
(3)The number of Coast Guard detachments assigned in support of the Coast Guard’s defense readiness mission for each of the past 10 fiscal years. (c)AssessmentIn addition to the elements detailed in subsection (b), the report shall include an assessment of the impacts on the Coast Guard’s non-defense mission readiness and operational capabilities due to the annual levels of reimbursement provided by the Department of Defense to compensate the Coast Guard for its expenses to fulfill its defense readiness mission. 
8248.Report on the feasibility of liquefied natural gas fueled vesselsNot later than 1 year after the date of the enactment of this Act, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the following: (1)The feasibility, safety, and cost effectiveness of using liquefied natural gas to fuel new Coast Guard vessels. 
(2)The feasibility, safety, and cost effectiveness of converting existing vessels to run on liquefied natural gas fuels. (3)The operational feasibility of using liquefied natural gas to fuel Coast Guard vessels. 
8249.Coast Guard authorities study 
(a)In generalThe Secretary of the department in which the Coast Guard is operating shall seek to enter into an arrangement with the National Academy of Sciences not later than 60 days after the date of the enactment of this Act under which the Academy shall prepare an assessment of Coast Guard authorities. (b)AssessmentThe assessment under subsection (a) shall provide— 
(1)an examination of emerging issues that may require Coast Guard oversight, regulation, or action; (2)a description of potential limitations and shortcomings of relying on current Coast Guard authorities to address emerging issues; and 
(3)an overview of adjustments and additions that could be made to existing Coast Guard authorities to fully address emerging issues. (c)Report to the CongressNot later than 1 year after entering into an arrangement with the Secretary under subsection (a), the National Academy of Sciences shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate the assessment under this section. 
(d)Emerging issuesIn this section, the term emerging issues means changes in the maritime industry and environment that in the determination of the National Academy of Sciences are reasonably likely to occur within 10 years after the date of the enactment of this Act, including— (1)the introduction of new technologies in the maritime domain; 
(2)the advent of new processes or operational activities in the maritime domain; and (3)changes in the use of navigable waterways. 
(e)FormThe assessment required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex. 8250.Report on effects of climate change on Coast Guard (a)In generalNot later than 1 year after the date of the enactment of this Act, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on vulnerabilities of Coast Guard installations and requirements resulting from climate change over the next 20 years. 
(b)ElementsThe report under subsection (a) shall include the following: (1)A list of the 10 most vulnerable Coast Guard installations based on the effects of climate change, including rising sea tides, increased flooding, drought, desertification, wildfires, thawing permafrost, or any other categories the Commandant determines necessary. 
(2)An overview of— (A)mitigations that may be necessary to ensure the continued operational viability and to increase the resiliency of the identified vulnerable installations; and 
(B)the cost of such mitigations. (3)A discussion of the climate-change-related effects on the Coast Guard, including— 
(A)the increase in the frequency of humanitarian assistance and disaster relief missions; and (B)campaign plans, contingency plans, and operational posture of the Coast Guard. 
(4)An overview of mitigations that may be necessary to ensure mission resiliency and the cost of such mitigations. (c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex. 
8251.Shore infrastructure 
(a)In generalNot later than 1 year after the date of the enactment of this Act, the Commandant shall— (1)develop a plan to standardize Coast Guard facility condition assessments; 
(2)establish shore infrastructure performance goals, measures, and baselines to track the effectiveness of maintenance and repair investments and provide feedback on progress made; (3)develop a process to routinely align the Coast Guard shore infrastructure portfolio with mission needs, including disposing of unneeded assets; 
(4)establish guidance for planning boards to document inputs, deliberations, and project prioritization decisions for infrastructure maintenance projects; (5)employ models for Coast Guard infrastructure asset lines for— 
(A)predicting the outcome of investments in shore infrastructure; (B)analyzing tradeoffs; and 
(C)optimizing decisions among competing investments; (6)include supporting details about competing project alternatives and report tradeoffs in congressional budget requests and related reports; and 
(7)explore the development of real property management expertise within the Coast Guard workforce, including members of the Senior Executive Service. (b)BriefingNot later than December 31, 2020, the Commandant shall brief the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the status of the actions required under subsection (a). 
8252.Coast Guard housing; status and authorities briefingNot later than 180 days after the date of the enactment of this Act, the Commandant shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a briefing on Coast Guard housing, including— (1)a description of the material condition of Coast Guard housing facilities; 
(2)the amount of current Coast Guard housing construction and deferred maintenance backlogs; (3)an overview of the manner in which the Coast Guard manages and maintains housing facilities; 
(4)a discussion of whether reauthorizing housing authorities for the Coast Guard similar to those provided in section 208 of the Coast Guard Authorization Act of 1996 (Public Law 104–324); and (5)recommendations regarding how the Congress could adjust those authorities to prevent mismanagement of Coast Guard housing facilities. 
8253.Physical access control system reportNot later 180 days after the date of the enactment of this Act, and annually for each of the 4 years thereafter, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report regarding the status of the Coast Guard’s compliance with Homeland Security Presidential Directive 12 (HSPD–12) and Federal Information Processing Standard 201 (FIPS–201), including— (1)the status of Coast Guard efforts to field a comprehensive Physical Access Control System at Coast Guard installations and locations necessary to bring the Service into compliance with HSPD–12 and FIPS–201B; 
(2)the status of the selection of a technological solution; (3)the estimated phases and timeframe to complete the implementation of such a system; and 
(4)the estimated cost for each phase of the project. 8254.Study on Certificate of Compliance inspection program with respect to vessels that carry bulk liquefied gases as cargo and liquefied natural gas tank vessels (a)GAO report (1)In generalNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the resources, regulations, policies, protocols, and other actions designed to carry out the Coast Guard Certificate of Compliance program with respect to liquefied natural gas tank vessels (including examinations under section 153.808 of title 46, Code of Federal Regulations) and vessels that carry bulk liquefied gases as cargo (including examinations under part 154 of title 46, Code of Federal Regulations) for purposes of maintaining the efficiency of examinations under that program. 
(2)ContentsThe report under paragraph (1) shall include an assessment of the adequacy of current Coast Guard resources, regulations, policies, and protocols to maintain vessel examination efficiency while carrying out the program referred to in paragraph (1) as United States bulk liquefied gases cargo, liquefied natural gas exports, and associated vessel traffic at United States ports increase. (b)National Academies study (1)In generalNot later than 6 months after the date on which the report required under subsection (a) is submitted, the Commandant shall enter into an agreement with the National Academies under which the National Academies shall— 
(A)conduct an evaluation of the constraints and challenges to maintaining examination efficiency under the program as United States bulk liquefied gases cargo, liquefied natural gas exports, and associated vessel traffic at United States ports increase; and (B)issue recommendations for changes to resources, regulations, policies, and protocols to maintain the efficiency of the program, including analysis of the following alternatives: 
(i)Establishment of a Coast Guard marine examination unit near the Panama Canal to conduct inspections under the program on liquefied natural gas tank vessels bound for the United States, similar to Coast Guard operations carried out by Coast Guard Activities Europe and Coast Guard Activities Far East, including the effects of the establishment of such a unit on the domestic aspects of the program. (ii)Management of all marine examiners with gas carrier qualification within each Coast Guard District by a single Officer in Charge, Marine Inspection (as defined in section 50.10–10 of title 46, Code of Federal Regulations) to improve the efficiency of their vessel examination assignments. 
(iii)Extension of the duration of assignment of marine examiners with a gas carrier qualification at Coast Guard units that most frequently inspect vessels that carry bulk liquefied gases as cargo and liquefied natural gas tank vessels. (iv)Increase in the use of civilians to conduct and support examinations under the program. 
(v)Extension of the duration of certificates of compliance under the program for vessels that carry bulk liquefied gases as cargo and liquefied natural gas tank vessels that are less than 10 years of age and participate in a Coast Guard vessel quality program. 8255.Comptroller General of the United States review and report on Coast Guard’s International Port Security Program (a)GAO reportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report setting forth the results of a comprehensive review, conducted by the Comptroller General for purposes of the report, on the Coast Guard’s International Port Security Program, including the findings, and any recommendations for improvement of the program, of the Comptroller General. 
(b)Required elements of reviewThe review required under subsection (a) shall include— (1)review of the actions of the Coast Guard under the Coast Guard’s International Port Security Program, since 2014, to enhance foreign port inspections; 
(2)review of the actions of the Coast Guard to recognize and monitor port inspection programs of foreign governments; (3)identification and review of the actions the Coast Guard takes to address any deficiencies it observes during visits at foreign ports; 
(4)identify and review the benchmarks of the Coast Guard for measuring the effectiveness of the program; and (5)review of the extent to which the Coast Guard and United States Customs and Border Protection coordinate efforts to screen and inspect cargo at foreign ports. 
8256.Comptroller General of the United States review and report on surge capacity of the Coast Guard 
(a)GAO reportNot later than 60 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report setting for the results of a comprehensive review, conducted by the Comptroller General for purposes of the report, on the surge capacity of the Coast Guard to respond to a catastrophic incident (such as a hurricane), including the findings, and any recommendations for improvement, of the Comptroller General. (b)Required elements of reviewThe review required under subsection (a) shall include— 
(1)a description and review of each Coast Guard deployment in response to a catastrophic incident after 2005; (2)identification of best practices informed by the deployments described in paragraph (1); 
(3)a review of the ability of the surge force of the Coast Guard to meet the demands of the response roles in which it was serving during each deployment described in paragraph (1); (4)identification of any statutory or regulatory impediments, such as adaptability, planning, training, mobilization, or information and resource integration, to the surge capacity of the Coast Guard in response to a catastrophic incident; 
(5)review of the impacts of a surge of the Coast Guard in response to a catastrophic incident on the capacity of the Coast Guard to perform its statutory missions; (6)review of the capability of the Coast Guard to surge in response to concurrent or subsequent catastrophic incidents; and 
(7)review and description of existing voluntary and involuntary deployments of Coast Guard personnel and assets in support of a United States Customs and Border Protection response to a national emergency (as defined in Presidential Proclamation 9844) on the surge capacity of the Coast Guard in the event of a catastrophic incident. (c)DefinitionsIn this section, the terms catastrophic incident and surge capacity have the meaning given such terms in section 602 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 701). 
8257.Comptroller General of the United States review and report on marine inspections program of Coast Guard 
(a)GAO reportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report setting forth the results of a comprehensive review, conducted by the Comptroller General for purposes of the report, on the marine inspections program of the Coast Guard, including the findings, and any recommendations for improvement of the program, of the Comptroller General. (b)Required elements of reviewThe review required under subsection (a) shall include— 
(1)an analysis of the demand for marine inspectors; (2)an identification of the number of fully qualified marine inspectors; 
(3)a determination of whether the number of marine inspectors identified in paragraph (2) is sufficient to meet the demand described in paragraph (1); (4)a review of the enlisted marine inspector workforce compared to the civilian marine inspector workforce and whether there is any discernable distinction or impact between such workforces in the performance of the marine safety mission; 
(5)an evaluation of the training continuum of marine inspectors; (6)a description and review of what actions, if any, the Coast Guard is taking to adapt to the current rise in United States export of crude oil and other fuels, such as implementing a safety inspection regime for barges; and 
(7)an analysis of extending tours of duty for marine inspectors and increasing the number of civilian marine inspectors. 8258.Comptroller General of the United States review and report on information technology program of Coast Guard (a)GAO report (1)In generalNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report setting forth the results of a comprehensive review, conducted by the Comptroller General for purposes of the report, on the Coast Guard Command, Control, Communications, Computers, Cyber, and Intelligence Service Center, including the findings, and any recommendations for improvement of the program, of the Comptroller General. 
(2)Required elements of reviewThe review required under paragraph (1) shall include— (A)analysis of how the Coast Guard manages its information technology program, including information technology acquisitions, to meet its various mission needs and reporting requirements; 
(B)analysis of the adequacy of the physical information technology infrastructure within Coast Guard districts, including network infrastructure, for meeting mission needs and reporting requirements; (C)analysis of whether and, if so, how the Coast Guard— 
(i)identifies and satisfies any knowledge and skill requirements; and (ii)recruits, trains, and develops its information technology personnel; 
(D)analysis of whether and, if so, how the Coast Guard separates information technology from operational technology for cybersecurity purposes; (E)analysis of how the Coast Guard intends to update its Marine Information for Safety and Law Enforcement system, personnel, accounting and other databases, and implement an electronic health records system; and 
(F)analysis of the goals and acquisition strategies for all proposed Coast Guard enterprise-wide cloud computing service procurements. (b)Review on cloud computingNot later than 180 days after the date of the enactment of this Act, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a detailed description of the Coast Guard’s strategy to implement cloud computing for the entire Coast Guard, including— 
(1)the goals and acquisition strategies for all proposed enterprise-wide cloud computing service procurements; (2)a strategy to sustain competition and innovation throughout the period of performance of each contract for procurement of cloud-computing goods and services for the Coast Guard, including defining opportunities for multiple cloud-service providers and insertion of new technologies; 
(3)an assessment of potential threats and security vulnerabilities of the strategy, and plans to mitigate such risks; and (4)an estimate of the cost and timeline to implement cloud computing service for all Coast Guard computing. 
8259.Comptroller General of the United States study and report on access to health care by members of Coast Guard and dependents 
(a)Study 
(1)In generalThe Comptroller General of the United States shall conduct a study that examines access to, experience with, and needs under the TRICARE program of members of the Coast Guard and their dependents. (2)ElementsThe study conducted under paragraph (1) shall analyze the following: 
(A)The record of the TRICARE program in meeting the standards for care for primary and specialty care for members of the Coast Guard and dependents of those members, including members stationed in remote units. (B)The accuracy and update periodicity of lists of providers under the TRICARE program in areas serving Coast Guard families. 
(C)The wait times under the TRICARE program for appointments, specialty care, and referrals for members of the Coast Guard and dependents of those members. (D)The availability of providers under the TRICARE program in remote locations, including providers for mental health, care for children with special needs, child and adolescent psychiatry, dental, and female health. 
(E)The access of members of the Coast Guard and dependents of those members to services under the TRICARE program in comparison to the access to such services by personnel of the Department of Defense and dependents of such personnel. (F)The liaison assistance between members of the Coast Guard and dependents of those members and the TRICARE program provided by the Coast Guard in comparison to such assistance provided by the Department of Defense. 
(G)How delayed access to care, timeliness of care, and distance traveled to care may impact personnel readiness of members of the Coast Guard. (H)The regions particularly impacted by lack of access to care and recommendations to address those access issues. 
(b)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing the findings, conclusions, and recommendations to improve access to quality, timely, and effective health care for members of the Coast Guard and dependents of those members from the study required under subsection (a). (c)DefinitionsIn this section, the terms dependent and TRICARE program have the meanings given such terms in section 1072 of title 10, United States Code. 
8260.Comptroller General of the United States study and report on medical staffing standards and needs for Coast Guard 
(a)Study 
(1)In generalThe Comptroller General of the United States shall conduct a study that examines the health care system of the Coast Guard. (2)ElementsThe study conducted under paragraph (1) shall analyze the following: 
(A)The billets in clinics of the Coast Guard, whether for personnel of the Coast Guard or otherwise, including the number of billets, vacancies, and length of vacancies. (B)The wait times for patients to attain an appointment for urgent care, routine physician care, and dental care. 
(C)The impact of billet vacancies on such wait times. (D)The barriers, if any, to improving coordination and access to physicians within the health care system of the Department of Defense. 
(E)The accessibility and availability of behavioral health medical personnel at clinics of the Coast Guard, including personnel available for family counseling, therapy, and other needs. (F)The staffing models of clinics of the Coast Guard, including recommendations to modernize such models. 
(G)The locations and needs of Coast Guard units with or without clinics. (H)How access to care models for members of the Coast Guard are managed, including models with respect to the time and distance traveled to receive care, the cost of that travel, and alternate options to secure care quickly and efficiently for members serving in units without a clinic. 
(b)Report 
(1)In generalNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing the findings, conclusions, and recommendations from the study required under subsection (a). (2)ElementsThe report submitted under paragraph (1) shall include the following: 
(A)An identification of the number of members of the Coast Guard and types of units of the Coast Guard serviced by the health care system of the Coast Guard. (B)An assessment of the ability of the Coast Guard to conduct medical support at outlying units, including remote units. 
(C)An assessment of the capacity of the Coast Guard to support surge operations using historical data from the 10-year period preceding the date of the report. (D)An assessment of the impact to operations of the Coast Guard by extended wait times or travel times to receive care or other issues identified by the report. 
(c)RecommendationsNot later than 90 days after the date on which the report is submitted under subsection (b), the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives written recommendations for medical staffing standards for the Coast Guard based on each finding and conclusion contained in the report, including recommendations for health service technicians, flight surgeons, physician assistants, dentists, dental hygienists, family advocate services, pharmacists, and administrators, and other recommendations, as appropriate. 8261.Report on fast response cutters, offshore patrol cutters, and national security cutters (a)In generalNot later than 90 days after the date of the enactment of this Act, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the combination of Fast Response Cutters, Offshore Patrol Cutters, and National Security Cutters necessary to carry out Coast Guard missions. 
(b)ElementsThe report required by subsection (a) shall include— (1)an updated cost estimate for each type of cutter described in such subsection; and 
(2)a cost estimate for a Sensitive Compartmented Information Facility outfitted to manage data in a manner equivalent to the National Security Cutter Sensitive Compartmented Information Facilities. ECoast Guard Academy Improvement Act 8271.Short titleThis subtitle may be cited as the Coast Guard Academy Improvement Act. 
8272.Coast Guard Academy study 
(a)In generalThe Secretary of the department in which the Coast Guard is operating shall seek to enter into an arrangement with the National Academy of Public Administration not later than 60 days after the date of the enactment of the this Act under which the National Academy of Public Administration shall— (1)conduct an assessment of the cultural competence of the Coast Guard Academy as an organization and of individuals at the Coast Guard Academy to carry out effectively the primary duties of the United States Coast Guard listed in section 102 of title 14, United States Code, when interacting with individuals of different races, ethnicities, genders, religions, sexual orientations, socioeconomic backgrounds, or from different geographic origins; and 
(2)issue recommendations based upon the findings in such assessment. (b)Assessment of cultural competence (1)Cultural competence of the Coast Guard AcademyThe arrangement described in subsection (a) shall require the National Academy of Public Administration to, not later than 1 year after entering into an arrangement with the Secretary under subsection (a), submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate the assessment described under subsection (a)(1). 
(2)Assessment scopeThe assessment described under subsection (a)(1) shall— (A)describe the level of cultural competence described in subsection (a)(1) based on the National Academy of Public Administration’s assessment of the Coast Guard Academy’s relevant practices, policies, and structures, including an overview of discussions with faculty, staff, students, and relevant Coast Guard Academy affiliated organizations; 
(B)examine potential changes which could be used to further enhance such cultural competence by— (i)modifying institutional practices, policies, and structures; and 
(ii)any other changes deemed appropriate by the National Academy of Public Administration; and (C)make recommendations to enhance the cultural competence of the Coast Guard Academy described in subparagraph (A), including any specific plans, policies, milestones, performance measures, or other information necessary to implement such recommendations. 
(c)Final action memorandumNot later than 6 months after submission of the assessment under subsection (b)(1), the Commandant of the Coast Guard shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, a final action memorandum in response to all recommendations contained in the assessment. The final action memorandum shall include the rationale for accepting, accepting in part, or rejecting each recommendation, and shall specify, where applicable, actions to be taken to implement such recommendations, including an explanation of how each action enhances the ability of the Coast Guard to carry out the primary duties of the United States Coast Guard listed in section 102 of title 14, United States Code. (d)Plan (1)In generalNot later than 6 months after the date of the submission of the final action memorandum required under subsection (c), the Commandant, in coordination with the Chief Human Capital Officer of the Department of Homeland Security, shall submit a plan to carry out the recommendations or the parts of the recommendations accepted in the final action memorandum to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. 
(2)Strategy with milestonesIf any recommendation or parts of recommendations accepted in the final action memorandum address any of the following actions, then the plan required in paragraph (1) shall include a strategy with appropriate milestones to carry out such recommendations or parts of recommendations: (A)Improve outreach and recruitment of a more diverse Coast Guard Academy cadet candidate pool based on race, ethnicity, gender, religion, sexual orientation, socioeconomic background, and geographic origin. 
(B)Modify institutional structures, practices, and policies to foster a more diverse cadet corps body, faculty, and staff workforce based on race, ethnicity, gender, religion, sexual orientation, socioeconomic background, and geographic origin. (C)Modify existing or establish new policies and safeguards to foster the retention of cadets, faculty, and staff of different races, ethnicities, genders, religions, sexual orientations, socioeconomic backgrounds, and geographic origins at the Coast Guard Academy. 
(D)Restructure the admissions office of the Coast Guard Academy to be headed by a civilian with significant relevant higher education recruitment experience. (3)ImplementationUnless otherwise directed by an Act of Congress, the Commandant shall begin implementation of the plan developed under this subsection not later than 180 days after the submission of such plan to Congress. 
(4)UpdateThe Commandant shall include in the first annual report required under chapter 51 of title 14, United States Code, as amended by this division, submitted after the date of enactment of this section, the strategy with milestones required in paragraph (2) and shall report annually thereafter on actions taken and progress made in the implementation of such plan. 8273.Annual reportChapter 51 of title 14, United States Code, is further amended by adding at the end the following: 
 
5111.Report on diversity at Coast Guard Academy 
(a)In generalNot later than January 15, 2021, and annually thereafter, the Commandant shall submit a report on diversity at the Coast Guard Academy to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. (b)ContentsThe report required under subsection (a) shall include— 
(1)the status of the implementation of the plan required under section 8272 of the Elijah E. Cummings Coast Guard Authorization Act of 2020; (2)specific information on outreach and recruitment activities for the preceding year, including the effectiveness of the Coast Guard Academy minority outreach team program described under section 1905 and of outreach and recruitment activities in the territories and other possessions of the United States; 
(3)enrollment information about the incoming class, including the gender, race, ethnicity, religion, socioeconomic background, and State of residence of Coast Guard Academy cadets; (4)information on class retention, outcomes, and graduation rates, including the race, gender, ethnicity, religion, socioeconomic background, and State of residence of Coast Guard Academy cadets; 
(5)information on efforts to retain diverse cadets, including through professional development and professional advancement programs for staff and faculty; and (6)a summary of reported allegations of discrimination on the basis of race, color, national origin, sex, gender, or religion for the preceding 5 years.. 
8274.Assessment of Coast Guard Academy admission processes 
(a)In generalThe Secretary of the department in which the Coast Guard is operating shall seek to enter into an arrangement with the National Academy of Public Administration under which the National Academy of Public Administration shall, not later than 1 year after submitting an assessment under section 8272(a), submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an assessment of the Coast Guard Academy admissions process. (b)Assessment scopeThe assessment required to be sought under subsection (a) shall, at a minimum, include— 
(1)a study, or an audit if appropriate, of the process the Coast Guard Academy uses to— (A)identify candidates for recruitment; 
(B)recruit applicants; (C)assist applicants in the application process; 
(D)evaluate applications; and (E)make admissions decisions; 
(2)discussion of the consideration during the admissions process of diversity, including— (A)race; 
(B)ethnicity; (C)gender; 
(D)religion; (E)sexual orientation; 
(F)socioeconomic background; and (G)geographic origin; 
(3)an overview of the admissions processes at other Federal service academies, including— (A)discussion of consideration of diversity, including any efforts to attract a diverse pool of applicants, in those processes; and 
(B)an analysis of how the congressional nominations requirement in current law related to military service academies and the Merchant Marine Academy impacts those processes and the overall demographics of the student bodies at those academies; (4)a determination regarding how a congressional nominations requirement for Coast Guard Academy admissions could impact diversity among the student body and the ability of the Coast Guard to carry out effectively the Service’s primary duties described in section 102 of title 14, United States Code; and 
(5)recommendations for improving Coast Guard Academy admissions processes, including whether a congressional nominations process should be integrated into such processes. 8275.Coast Guard Academy minority outreach team program (a)In generalChapter 19 of title 14, United States Code, is further amended by inserting after section 1904 (as amended by this division) the following: 
 
1905.Coast Guard Academy minority outreach team program 
(a)In generalThere is established within the Coast Guard Academy a minority outreach team program (in this section referred to as the Program ) under which officers, including minority officers and officers from territories and other possessions of the United States, who are Academy graduates may volunteer their time to recruit minority students and strengthen cadet retention through mentorship of cadets. (b)AdministrationNot later than January 1, 2021, the Commandant, in consultation with Program volunteers and Academy alumni that participated in prior programs at the Academy similar to the Program, shall appoint a permanent civilian position at the Academy to administer the Program by, among other things— 
(1)overseeing administration of the Program; (2)serving as a resource to volunteers and outside stakeholders; 
(3)advising Academy leadership on recruitment and retention efforts based on recommendations from volunteers and outside stakeholders; (4)establishing strategic goals and performance metrics for the Program with input from active volunteers and Academy leadership; and 
(5)reporting annually to the Commandant on academic year and performance outcomes of the goals for the Program before the end of each academic year.. (b)Clerical amendmentThe analysis for chapter 19 of title 14, United States Code, is further amended by inserting after the item relating to section 1904 (as amended by this division) the following: 
 
 
1905. Coast Guard Academy minority outreach team program.. 
8276.Coast Guard college student pre-commissioning initiative 
(a)In generalSubchapter I of chapter 21 of title 14, United States Code, is further amended by adding at the end the following:  2131.College student pre-commissioning initiative (a)In generalThere is authorized within the Coast Guard a college student pre-commissioning initiative program (in this section referred to as the Program ) for eligible undergraduate students to enlist and receive a guaranteed commission as an officer in the Coast Guard. 
(b)Criteria for selectionTo be eligible for the Program a student must meet the following requirements upon submitting an application: (1)AgeA student must be not less than 19 years old and not more than 27 years old as of September 30 of the fiscal year in which the Program selection panel selecting such student convenes. 
(2)Character 
(A)All applicantsAll applicants must be of outstanding moral character and meet other character requirements as set forth by the Commandant. (B)Coast Guard ApplicantsAn applicant serving in the Coast Guard may not be commissioned if in the 36 months prior to the first Officer Candidate School class convening date in the selection cycle, such applicant was convicted by a court-martial or awarded nonjudicial punishment, or did not meet performance or character requirements set forth by the Commandant. 
(3)CitizenshipA student must be a United States citizen. (4)ClearanceA student must be eligible for a secret clearance. 
(5)Dependency 
(A)In generalA student may not have more than 2 dependents. (B)Sole custodyA student who is single may not have sole or primary custody of dependents. 
(6)Education 
(A)InstitutionA student must be an undergraduate sophomore or junior— (i)at a historically Black college or university described in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)) or an institution of higher education described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)); or 
(ii)an undergraduate sophomore or junior enrolled at an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) that, at the time of application of the sophomore or junior, has had for 3 consecutive years an enrollment of undergraduate full-time equivalent students (as defined in section 312(e) of such Act (20 U.S.C. 1058(e))) that is a total of at least 50 percent Black American, Hispanic, Asian American (as defined in section 371(c) of such Act (20 U.S.C. 1067q(c))), Native American Pacific Islander (as defined in such section), or Native American (as defined in such section), among other criteria, as determined by the Commandant. (B)LocationThe institution at which such student is an undergraduate must be within 100 miles of a Coast guard unit or Coast Guard Recruiting Office unless otherwise approved by the Commandant. 
(C)RecordsA student must meet credit and grade point average requirements set forth by the Commandant. (7)Medical and administrativeA student must meet other medical and administrative requirements as set forth by the Commandant. 
(c)Enlistment and obligationIndividuals selected and accept to participate in the Program shall enlist in the Coast Guard in pay grade E–3 with a 4-year duty obligation and 4-year inactive Reserve obligation. (d)Military activities prior to Officer Candidate SchoolIndividuals enrolled in the Program shall participate in military activities each month, as required by the Commandant, prior to attending Officer Candidate School. 
(e)Participation in Officer Candidate SchoolEach graduate of the Program shall attend the first enrollment of Officer Candidate School that commences after the date of such graduate’s graduation. (f)CommissioningUpon graduation from Officer Candidate School, Program graduates shall be discharged from enlisted status and commissioned as an O–1 with an initial 3-year duty obligation. 
(g)Briefing 
(1)In generalNot later than August 15 of each year, the Commandant shall provide a briefing to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the Program. (2)ContentsThe briefing required under paragraph (1) shall describe— 
(A)outreach and recruitment efforts over the previous year; and (B)demographic information of enrollees including— 
(i)race; (ii)ethnicity; 
(iii)gender; (iv)geographic origin; and 
(v)educational institution.. (b)Clerical amendmentThe analysis chapter 21 of title 14, United States Code, is amended by inserting after the item relating to section 2130 (as added by this division) the following: 
 
 
2131. College student pre-commissioning initiative.. 
8277.Annual board of visitorsSection 1903(d) of title 14, United States Code, is amended— (1)by redesignating paragraphs (2) through (6) as paragraphs (3) through (7), respectively; and 
(2)by inserting after paragraph (1) the following:  (2)recruitment and retention, including diversity, inclusion, and issues regarding women specifically;. 
8278.Homeland Security rotational cybersecurity research program at Coast Guard Academy 
(a)In generalSubtitle E of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 411 et seq.) is amended by adding at the end the following:  846.Rotational cybersecurity research programTo enhance the Department’s cybersecurity capacity, the Secretary may establish a rotational research, development, and training program for— 
(1)detail to the Cybersecurity and Infrastructure Security Agency (including the national cybersecurity and communications integration center authorized by section 2209) of Coast Guard Academy graduates and faculty; and (2)detail to the Coast Guard Academy, as faculty, of individuals with expertise and experience in cybersecurity who are employed by— 
(A)the Agency (including the center); (B)the Directorate of Science and Technology; or 
(C)institutions that have been designated by the Department as a Center of Excellence for Cyber Defense, or the equivalent.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 411 et seq.) is amended by adding at the end of the items relating to subtitle E of such Act the following: 
 
 
Sec. 846. Rotational cybersecurity research program.. 
FOther Matters 
8281.Strategy on leadership of Coast Guard 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall develop and make available to the public a strategy to improve leadership development in the Coast Guard, including mechanisms to address counterproductive leadership in the Coast Guard. (b)ElementsThe strategy shall include the following: 
(1)Mechanisms to foster positive and productive leadership qualities in emerging Coast Guard leaders, beginning, at minimum, members at grade O–2 for officers, members at grade E–6 for enlisted members, and members training to become an officer in charge. (2)Mechanisms for the ongoing evaluation of unit commanders, including identification of counterproductive leadership qualities in commanders. 
(3)Formal training on the recognition of counterproductive leadership qualities (in self and others), including at leadership seminars and school houses in the Coast Guard, including means to correct such qualities. (4)Clear and transparent policies on standards for command climate, leadership qualities, and inclusion. 
(5)Policy to ensure established and emerging leaders have access to hands-on training and tools to improve diversity and inclusion. (6)Policy and procedures for commanders to identify and hold accountable counterproductive leaders. 
(c)Counterproductive leadership definedIn this section, the term counterproductive leadership has the meaning given that term for purposes of Army Doctrine Publication 6–22. 8282.Expedited transfer in cases of sexual assault; dependents of members of the Coast GuardNot later than 180 days after the date of the enactment of this Act, the Commandant shall establish a policy to allow the transfer of a member of the Coast Guard whose dependent is the victim of sexual assault perpetrated by a member of the Armed Forces who is not related to the victim. 
8283.Access to resources during creosote-related building closures at Coast Guard Base Seattle, Washington 
(a)In generalWith respect to the creosote-related building closures at Coast Guard Base Seattle, Washington, the Commandant shall, to the maximum extent practicable, enter into 1 or more agreements or otherwise take actions to secure access to resources, including a gym, that are not otherwise available to members of the Coast Guard during such closures. (b)BriefingNot later than 60 days after the date of the enactment of this Act, the Commandant shall brief Congress with respect to actions taken by the Commandant to comply with subsection (a). 
8284.Southern resident orca conservation and enforcement 
(a)Report and action plan on orca enforcement opportunitiesNot later than 180 days after the date of the enactment of this Act, the Commandant, in consultation with the Under Secretary of Commerce for Oceans and Atmosphere, shall submit to Congress a report on Coast Guard efforts to enforce southern resident orca vessel buffer zones and other vessel-related regulations in Puget Sound in coordination with existing Coast Guard fisheries enforcement, maritime domain awareness, the Be Whale Wise campaign, and other related missions. Such report shall include recommendations on what resources, appropriations, and assets are needed to meet orca conservation and related fisheries enforcement targets in the 13th Coast Guard District within 1 year of the date of enactment of this Act. (b)Southern resident orcasThe Commandant, in coordination with the Under Secretary of Commerce for Oceans and Atmosphere, shall undertake efforts to reduce vessel noise impacts on Southern resident orcas in Puget Sound, the Salish Sea, and the Strait of Juan de Fuca. 
(c)Program 
(1)In generalThe Commandant shall— (A)support the development, implementation, and enforcement of commercial vessel noise reduction measures that are technically feasible and economically achievable; 
(B)establish procedures for timely communication of information to commercial vessel operators regarding orca sightings in Puget Sound and make navigational safety recommendations in accordance with the Cooperative Vessel Traffic Service Agreement; and (C)collaborate on studies or trials analyzing vessel noise impacts on Southern resident orcas. 
(2)Vessel noise impactsThe Undersecretary of Commerce for Oceans and Atmosphere shall assess vessel noise impacts on Southern resident orcas in the program area and make recommendations to reduce that noise and noise related impacts to Southern resident orcas to the Commandant. (3)CoordinationIn carrying out this section, the Commandant shall coordinate with Canadian agencies affiliated with the Enhancing Cetacean Habitat and Observation (ECHO) program and other international organizations as appropriate. 
(4)ConsultationIn carrying out this section, the Commandant and the Undersecretary of Commerce for Oceans and Atmosphere shall consult with State, local, and Tribal governments and maritime industry and conservation stakeholders including ports, higher education institutions, and nongovernmental organizations. 8285.Sense of Congress and report on implementation of policy on issuance of warrants and subpoenas and whistleblower protections by agents of the Coast Guard Investigative Service (a)Sense of CongressIt is the sense of Congress that— 
(1)Coast Guard components with investigative authority should exercise such authority with due respect for the rights of whistleblowers; and (2)the Commandant should— 
(A)ensure compliance with the legal requirements intended to protect whistleblowers; (B)seek to shield the disclosure of the identities of whistleblowers; and 
(C)create an environment in which whistleblowers do not fear reprisal for reporting misconduct. (b)Report requiredNot later than 120 days after the date of the enactment of this Act, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the policy of the Coast Guard on the issuance of warrants and subpoenas and whistleblower protections by agents of the Coast Guard Investigative Service. 
(c)ElementsThe report required by subsection (b) shall include the following: (1)A discussion of current and any new policy of the Coast Guard on the issuance of warrants and subpoenas and whistleblower protections by agents of the Coast Guard Investigative Service, including Coast Guard Investigative Service Criminal Investigation Operating Procedure CIOP 2019–02, and the differences between such current policies and new policies. 
(2)A plan (including milestones) for the implementation of the following: (A)Incorporation of Coast Guard Investigative Service Criminal Investigation Operating Procedure CIOP 2019–02 into the next revision of the relevant Coast Guard investigative manual. 
(B)Training on the policy described in paragraph (1) for the following: (i)Agents and legal counsel of the Coast Guard Investigative Service. 
(ii)Personnel of the Office of General Law. (iii)Relevant Coast Guard headquarters personnel. 
(iv)Such other Coast Guard personnel as the Commandant considers appropriate. 8286.Inspector General report on access to Equal Opportunity Advisors and Equal Employment Opportunity Specialists (a)In generalNot later than 90 days after the date of the enactment of this Act, the inspector general of the department in which the Coast Guard is operating shall conduct a study and develop recommendations on the need to separate Equal Opportunity Advisors and Equal Employment Opportunity Specialists, as practicable, through the pre-complaint and formal discrimination complaint processes, for the complainant, the opposing party, and the commanding officers and officers in charge. 
(b)BriefingNot later than 30 days after the completion of the study required by subsection (a), the Commandant shall brief the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the manner in which the Coast Guard plans to implement the recommendations developed as a result of the study. 8287.Insider Threat ProgramNot later than 180 days after the date of the enactment of this Act, the Commandant shall brief the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on a plan to expand the Coast Guard Insider Threat Program to include the monitoring of all Coast Guard devices, including mobile devices. 
LVXXXIIIMaritime 
 
Subtitle A—Navigation 
Sec. 8301. Electronic charts; equivalency. 
Sec. 8302. Subrogated claims. 
Sec. 8303. Loan provisions under Oil Pollution Act of 1990. 
Sec. 8304. Oil pollution research and development program. 
Subtitle B—Shipping 
Sec. 8311. Passenger vessel security and safety requirements; application. 
Sec. 8312. Small passenger vessels and uninspected passenger vessels. 
Sec. 8313. Non-operating individual. 
Sec. 8314. Conforming amendments: training; public safety personnel. 
Sec. 8315. Maritime transportation assessment. 
Sec. 8316. Engine cut-off switches; use requirement. 
Sec. 8317. Authority to waive operator of self-propelled uninspected passenger vessel requirements. 
Sec. 8318. Exemptions and equivalents. 
Sec. 8319. Renewal of merchant mariner licenses and documents. 
Sec. 8320. Certificate extensions. 
Sec. 8321. Vessel safety standards. 
Sec. 8322. Medical standards. 
Subtitle C—Advisory Committees 
Sec. 8331. Advisory committees. 
Sec. 8332. Maritime Transportation System National Advisory Committee. 
Sec. 8333. Expired maritime liens. 
Sec. 8334. Great Lakes Pilotage Advisory Committee. 
Sec. 8335. National Commercial Fishing Safety Advisory Committee. 
Sec. 8336. Exemption of commercial fishing vessels operating in Alaskan Region from Global Maritime Distress and Safety System requirements of Federal Communications Commission. 
Subtitle D—Ports 
Sec. 8341. Port, harbor, and coastal facility security. 
Sec. 8342. Aiming laser pointer at vessel. 
Sec. 8343. Safety of special activities. 
Sec. 8344. Security plans; reviews. 
Sec. 8345. Vessel traffic service. 
Sec. 8346. Transportation work identification card pilot program. 
ANavigation 
8301.Electronic charts; equivalency 
(a)RequirementsSection 3105(a)(1) of title 46, United States Code, is amended to read as follows:  (1)Electronic charts in lieu of marine charts, charts, and mapsSubject to paragraph (2), the following vessels, while operating on the navigable waters of the United States, equipped with and operating electronic navigational charts that are produced by a government hydrographic office or conform to a standard acceptable to the Secretary, shall be deemed in compliance with any requirement under title 33 or title 46, Code of Federal Regulations, to have a chart, marine chart, or map on board such vessel: 
(A)A self-propelled commercial vessel of at least 65 feet in overall length. (B)A vessel carrying more than a number of passengers for hire determined by the Secretary. 
(C)A towing vessel of more than 26 feet in overall length and 600 horsepower. (D)Any other vessel for which the Secretary decides that electronic charts are necessary for the safe navigation of the vessel..  
(b)Exemptions and waiversSection 3105(a)(2) of title 46, United States Code, is amended— (1)in subparagraph (A), by striking operates; and and inserting operates;; 
(2)in subparagraph (B), by striking those waters. and inserting those waters; and; and (3)by adding at the end the following: 
 
(C)permit vessels described in subparagraphs (A) through (D) of paragraph (1) that operate solely landward of the baseline from which the territorial sea of the United States is measured to utilize software-based, platform-independent electronic chart systems that the Secretary determines are capable of displaying electronic navigational charts with necessary scale and detail to ensure safe navigation for the intended voyage.. 8302.Subrogated claims (a)In generalSection 1012(b) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(b)) is amended— 
(1)by striking The and inserting the following:  (1)In generalThe; and 
(2)by adding at the end the following:  (2)Subrogated rightsExcept for a guarantor claim pursuant to a defense under section 1016(f)(1), Fund compensation of any claim by an insurer or other indemnifier of a responsible party or injured third party is subject to the subrogated rights of that responsible party or injured third party to such compensation.. 
(b)Effective dateThis section and the amendments made by this section shall take effect 180 days after the date of enactment of this Act. 8303.Loan provisions under Oil Pollution Act of 1990 (a)In generalSection 1013 of the Oil Pollution Act of 1990 (33 U.S.C. 2713) is amended by striking subsection (f). 
(b)Conforming amendmentsSection 1012(a) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)) is amended— (1)in paragraph (4), by adding and after the semicolon at the end; 
(2)in paragraph (5)(D), by striking ; and and inserting a period; and (3)by striking paragraph (6). 
8304.Oil pollution research and development programSection 7001 of the Oil Pollution Act of 1990 (33 U.S.C. 2761) is amended— (1)in subsection (c)— 
(A)in paragraph (1), by inserting , technology, after research; (B)in paragraph (2)— 
(i)by striking this subsection and inserting paragraph (1); and (ii)by striking which are effective in preventing or mitigating oil discharges and which and inserting and methods that are effective in preventing, mitigating, or restoring damage from oil discharges and that; 
(C)in paragraph (3) by striking this subsection and inserting paragraph (1) each place it appears; (D)in subparagraph (A) of paragraph (4)— 
(i)by striking oil discharges. Such program shall and inserting acute and chronic oil discharges on coastal and marine resources (including impacts on protected areas such as sanctuaries) and protected species, and such program shall; (ii)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively; 
(iii)by inserting after clause (ii) the following:  (iii)Research to understand and quantify the effects of sublethal impacts of oil discharge on living natural marine resources, including impacts on pelagic fish species, marine mammals, and commercially and recreationally targeted fish and shellfish species.; and 
(iv)by adding at the end the following:  (vi)Research to understand the long-term effects of major oil discharges and the long-term effects of smaller endemic oil discharges. 
(vii)The identification of potential impacts on ecosystems, habitat, and wildlife from the additional toxicity, heavy metal concentrations, and increased corrosiveness of mixed crude, such as diluted bitumen crude. (viii)The development of methods to restore and rehabilitate natural resources and ecosystem functions damaged by oil discharges.; 
(E)in paragraph (5) by striking this subsection and inserting paragraph (1); (F)by striking paragraph (7) and inserting the following: 
 
(7)Simulated environmental testing 
(A)In generalAgencies represented on the Interagency Committee shall ensure the long-term use and operation of the Oil and Hazardous Materials Simulated Environmental Test Tank (OHMSETT) Research Center in New Jersey for oil pollution technology testing and evaluations. (B)Other testing facilitiesNothing in subparagraph (A) shall be construed as limiting the ability of the Interagency Committee to contract or partner with a facility or facilities other than the Center described in subparagraph (A) for the purpose of oil pollution technology testing and evaluations, provided such a facility or facilities have testing and evaluation capabilities equal to or greater than those of such Center. 
(C)In-kind contributions 
(i)In generalThe Secretary of the department in which the Coast Guard is operating and the Administrator of the Environmental Protection Agency may accept donations of crude oil and crude oil product samples in the form of in-kind contributions for use by the Federal Government for product testing, research and development, and for other purposes as the Secretary and the Administrator determine appropriate. (ii)Use of donated oilOil accepted under clause (i) may be used directly by the Secretary and shall be provided to other Federal agencies or departments through interagency agreements to carry out the purposes of this Act.;  
(G)in paragraph (8)— (i)in subparagraph (A), by striking subsection (b) and inserting subsection (d); and 
(ii)in subparagraph (D)(iii), by striking subsection (b)(1)(F) and inserting subsection (d); and (H)in paragraph (10)— 
(i)by striking this subsection and inserting paragraph (1); (ii)by striking agencies represented on the Interagency Committee and inserting Under Secretary; 
(iii)by inserting , and States and Indian tribes after other persons; and (iv)by striking subsection (b) and inserting subsection (d); 
(2)in subsection (d), by striking subsection (b) and inserting subsection (d); (3)in subsection (e), by striking Chairman of the Interagency Committee and inserting Chair; 
(4)in subsection (f), by striking subsection (c)(8) each place it appears and inserting subsection (e)(8); (5)by redesignating subsections (c) through (f) as subsections (e) through (h), respectively; and 
(6)by striking subsections (a) and (b) and inserting the following:  (a)DefinitionsIn this section— 
(1)the term Chair means the Chairperson of the Interagency Committee designated under subsection (c)(2); (2)the term Commandant means the Commandant of the Coast Guard; 
(3)the term institution of higher education means an institution of higher education, as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)); (4)the term Interagency Committee means the Interagency Coordinating Committee on Oil Pollution Research established under subsection (b); 
(5)the term Under Secretary means the Under Secretary of Commerce for Oceans and Atmosphere; and (6)the term Vice Chair means the Vice Chairperson of the Interagency Committee designated under subsection (c)(3). 
(b)Establishment of Interagency Coordinating Committee on Oil Pollution Research 
(1)EstablishmentThere is established an Interagency Coordinating Committee on Oil Pollution Research. (2)PurposeThe Interagency Committee shall coordinate a comprehensive program of oil pollution research, technology development, and demonstration among the Federal agencies, in cooperation and coordination with industry, 4-year institutions of higher education and research institutions, State governments, and other nations, as appropriate, and shall foster cost-effective research mechanisms, including the joint funding of research. 
(c)Membership 
(1)CompositionThe Interagency Committee shall be composed of— (A)at least 1 representative of the Coast Guard; 
(B)at least 1 representative of the National Oceanic and Atmospheric Administration; (C)at least 1 representative of the Environmental Protection Agency; 
(D)at least 1 representative of the Department of the Interior; (E)at least 1 representative of the Bureau of Safety and Environmental Enforcement; 
(F)at least 1 representative of the Bureau of Ocean Energy Management; (G)at least 1 representative of the United States Fish and Wildlife Service; 
(H)at least 1 representative of the Department of Energy; (I)at least 1 representative of the Pipeline and Hazardous Materials Safety Administration; 
(J)at least 1 representative of the Federal Emergency Management Agency; (K)at least 1 representative of the Navy; 
(L)at least 1 representative of the Corps of Engineers; (M)at least 1 representative of the United States Arctic Research Commission; and 
(N)at least 1 representative of each of such other Federal agencies as the President considers to be appropriate. (2)ChairpersonThe Commandant shall designate a Chairperson from among the members of the Interagency Committee selected under paragraph (1)(A). 
(3)Vice ChairpersonThe Under Secretary shall designate a Vice Chairperson from among the members of the Interagency Committee selected under paragraph (1)(B). (4)Meetings (A)Quarterly meetingsAt a minimum, the members of the Interagency Committee shall meet once each quarter. 
(B)Public summariesAfter each meeting, a summary shall be made available by the Chair or Vice Chair, as appropriate. (d)Duties of the Interagency Committee (1)ResearchThe Interagency Committee shall— 
(A)coordinate a comprehensive program of oil pollution research, technology development, and demonstration among the Federal agencies, in cooperation and coordination with industry, 4-year institutions of higher education and research institutions, States, Indian tribes, and other countries, as appropriate; and (B)foster cost-effective research mechanisms, including the joint funding of research and the development of public-private partnerships for the purpose of expanding research. 
(2)Oil pollution research and technology plan 
(A)Implementation planNot later than 180 days after the date of enactment of the Elijah E. Cummings Coast Guard Authorization Act of 2020, the Interagency Committee shall submit to Congress a research plan to report on the state of oil discharge prevention and response capabilities that— (i)identifies current research programs conducted by Federal agencies, States, Indian tribes, 4-year institutions of higher education, and corporate entities; 
(ii)assesses the current status of knowledge on oil pollution prevention, response, and mitigation technologies and effects of oil pollution on the environment; (iii)identifies significant oil pollution research gaps, including an assessment of major technological deficiencies in responses to past oil discharges; 
(iv)establishes national research priorities and goals for oil pollution technology development related to prevention, response, mitigation, and environmental effects; (v)assesses the research on the applicability and effectiveness of the prevention, response, and mitigation technologies to each class of oil; 
(vi)estimates the resources needed to conduct the oil pollution research and development program established pursuant to subsection (e), and timetables for completing research tasks; (vii)summarizes research on response equipment in varying environmental conditions, such as in currents, ice cover, and ice floes; and 
(viii)includes such other information or recommendations as the Interagency Committee determines to be appropriate. (B)Advice and guidance (i)National Academy of Sciences contractThe Chair, through the department in which the Coast Guard is operating, shall contract with the National Academy of Sciences to— 
(I)provide advice and guidance in the preparation and development of the research plan; (II)assess the adequacy of the plan as submitted, and submit a report to Congress on the conclusions of such assessment; and 
(III)provide organization guidance regarding the implementation of the research plan, including delegation of topics and research among Federal agencies represented on the Interagency Committee. (ii)NIST advice and guidanceThe National Institute of Standards and Technology shall provide the Interagency Committee with advice and guidance on issues relating to quality assurance and standards measurements relating to its activities under this section. 
(C)10-year updatesNot later than 10 years after the date of enactment of the Elijah E. Cummings Coast Guard Authorization Act of 2020, and every 10 years thereafter, the Interagency Committee shall submit to Congress a research plan that updates the information contained in the previous research plan submitted under this subsection.. BShipping 8311.Passenger vessel security and safety requirements; applicationSection 3507(k)(1) of title 46, United States Code, is amended— 
(1)in subparagraph (B), by adding and after the semicolon at the end; (2)in subparagraph (C), by striking ; and and inserting a period; and 
(3)by striking subparagraph (D). 8312.Small passenger vessels and uninspected passenger vesselsSection 12121 of title 46, United States Code, is amended— 
(1)in subsection (a)(1), by striking subparagraphs (A) and (B) and inserting the following:  (A)was built in the United States; 
(B)was not built in the United States and is at least 3 years old; or (C)if rebuilt, was rebuilt— 
(i)in the United States; or (ii)outside the United States at least 3 years before the certificate requested under subsection (b) would take effect.; and 
(2)in subsection (b), by inserting 12132, after 12113,. 8313.Non-operating individual (a)In generalThe Secretary of the department in which the Coast Guard is operating shall not enforce section 8701 of title 46, United States Code, with respect to the following: 
(1)A vessel with respect to individuals, other than crew members required by the Certificate of Inspection or to ensure the safe navigation of the vessel and not a member of the steward’s department, engaged on board for the sole purpose of carrying out spill response activities, salvage, marine firefighting, or commercial diving business or functions from or on any vessel, including marine firefighters, spill response personnel, salvage personnel, and commercial divers and diving support personnel. (2)An offshore supply vessel, an industrial vessel (as such term is defined in section 90.10–16 of title 46, Code of Federal Regulations), or other similarly engaged vessel with respect to persons engaged in the business of the ship on board the vessel— 
(A)for— (i)supporting or executing the industrial business or function of the vessel; 
(ii)brief periods to conduct surveys or investigations, assess crew competence, conduct vessel trials, provide extraordinary security resources, or similar tasks not traditionally performed by the vessel crew; or (iii)performing maintenance tasks on equipment under warranty, or on equipment not owned by the vessel owner, or maintenance beyond the capability of the vessel crew to perform; and 
(B)not the master or crew members required by the certificate of inspection and not a member of the steward’s department. (b)SunsetThe prohibition in subsection (a) shall terminate on the date that is 2 years after the date of the enactment of this Act. 
(c)Report 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report detailing recommendations to ensure that personnel working on a vessel who perform work or operate equipment on such vessel not related to the operation of the vessel itself undergo a background check and the appropriate training necessary to ensure personnel safety and the safety of the vessel’s crew. (2)ContentsThe report required under paragraph (1) shall include, at a minimum, a discussion of— 
(A)options and recommendations for ensuring that the individuals covered by subsection (a) are appropriately screened to mitigate security and safety risks, including to detect substance abuse; (B)communication and collaboration between the Coast Guard, the department in which the Coast Guard is operating, and relevant stakeholders regarding the development of processes and requirements for conducting background checks and ensuring such individuals receive basic safety familiarization and basic safety training approved by the Coast Guard; 
(C)any identified legislative changes necessary to implement effective training and screening requirements for individuals covered by subsection (a); and (D)the timeline and milestones for implementing such requirements. 
8314.Conforming amendments: training; public safety personnelChapter 701 of title 46, United States Code, is amended— (1)in section 70107— 
(A)in subsection (a), by striking law enforcement personnel and inserting public safety personnel; (B)in subsection (b)(8), by striking law enforcement personnel— and inserting public safety personnel—; and 
(C)in subsection (c)(2)(C), by striking law enforcement agency personnel and inserting public safety personnel; and (2)in section 70132— 
(A)in subsection (a), by striking law enforcement personnel— and inserting public safety personnel—; (B)in subsection (b), by striking law enforcement personnel each place it appears and inserting public safety personnel; and 
(C)by adding at the end the following:  (d)Public safety personnel definedFor the purposes of this section, the term public safety personnel includes any Federal, State (or political subdivision thereof), territorial, or Tribal law enforcement officer, firefighter, or emergency response provider.. 
8315.Maritime transportation assessmentSection 55501(e) of title 46, United States Code, is amended— (1)in paragraph (2), by striking an assessment of the condition and inserting a conditions and performance analysis; 
(2)in paragraph (4), by striking ; and and inserting a semicolon; (3)in paragraph (5), by striking the period and inserting ; and; and 
(4)by adding at the end the following:  (6)a compendium of the Federal programs engaged in the maritime transportation system.. 
8316.Engine cut-off switches; use requirement 
(a)In generalSection 4312 of title 46, United States Code, is amended— (1)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively; and 
(2)by inserting after subsection (a) the following:  (b)Use requirement (1)In generalAn individual operating a covered recreational vessel shall use an engine cut-off switch link while operating on plane or above displacement speed. 
(2)ExceptionsThe requirement under paragraph (1) shall not apply if— (A)the main helm of the covered vessel is installed within an enclosed cabin; or 
(B)the vessel does not have an engine cut-off switch and is not required to have one under subsection (a).. (b)Civil penaltySection 4311 of title 46, United States Code, is amended by— 
(1)redesignating subsections (c), (d), (e), (f), and (g) as subsections (d), (e), (f), (g), and (h), respectively; and (2)inserting after subsection (b) the following: 
 
(c)A person violating section 4312(b) of this title is liable to the United States Government for a civil penalty of not more than— (1)$100 for the first offense; 
(2)$250 for the second offense; and (3)$500 for any subsequent offense.. 
(c)Effective dateThe amendments made in subsections (a) and (b) shall take effect 90 days after the date of the enactment of this section, unless the Commandant, prior to the date that is 90 days after the date of the enactment of this section, determines that the use requirement enacted in subsection (a) would not promote recreational boating safety. 8317.Authority to waive operator of self-propelled uninspected passenger vessel requirementsSection 8905 of title 46, United States Code, is amended by adding at the end the following: 
 
(c)After consultation with the Governor of Alaska and the State boating law administrator of Alaska, the Secretary may exempt an individual operating a self-propelled uninspected passenger vessel from the requirements of section 8903 of this title, if— (1)the individual only operates such vessel wholly within waters located in Alaska; and 
(2)such vessel is— (A)26 feet or less in length; and 
(B)carrying not more than 6 passengers.. 8318.Exemptions and equivalents (a)In generalSection 4305 of title 46, United States Code, is amended— 
(1)by striking the heading and inserting the following:  4305.Exemptions and equivalents; (2)by striking If the Secretary and inserting the following: 
 
(a)ExemptionsIf the Secretary; and (3)by adding at the end the following: 
 
(b)EquivalentsThe Secretary may accept a substitution for associated equipment performance or other safety standards for a recreational vessel if the substitution provides an equivalent level of safety.. (b)Clerical amendmentThe analysis for chapter 43 of title 46, United States Code, is amended by striking the item relating to section 4305 and inserting the following: 
 
 
4305. Exemptions and equivalents..  
8319.Renewal of merchant mariner licenses and documents Not later than 60 days after the date of the enactment of this Act, the Commandant shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a briefing on the Coast Guard’s implementation of section 7106 of title 46, United States Code— (1)an overview of the manner in which the Coast Guard manages and processes renewal applications under such section, including communication with the applicant regarding application status; 
(2)the number of applications received and approved over the previous 2 years, or in the event applications were denied, a summary detailing the reasons for such denial; (3)an accounting of renewal applications filed up to 8 months in advance of the expiration of a pre-existing license, including the processing of such applications and communication with the applicant regarding application status or any other extenuating circumstances; and 
(4)any other regulatory or statutory changes that would be necessary to further improve the Coast Guard’s issuance of credentials to fully qualified mariners in the most effective and efficient manner possible in order to ensure a safe, secure, economically and environmentally sound marine transportation system. 8320.Certificate extensions (a)In generalSubchapter I of chapter 121 of title 46, United States Code, is amended by adding at the end the following: 
 
12108.Authority to extend duration of vessel certificates 
(a)CertificatesProvided a vessel is in compliance with inspection requirements in section 3313, the Secretary of the department in which in the Coast Guard is operating may, if the Secretary makes the determination described in subsection (b), extend, for a period of not more than 1 year, an expiring certificate of documentation issued for a vessel under chapter 121. (b)DeterminationThe determination referred to in subsection (a) is a determination that such extension is required to enable the Coast Guard to— 
(1)eliminate a backlog in processing applications for such certificates; or (2)act in response to a national emergency or natural disaster. 
(c)Manner of extensionAny extension granted under this section may be granted to individual vessels or to a specifically identified group of vessels.. (b)Clerical amendmentThe analysis for subchapter I of chapter 121 of title 46, United States Code, is amended by adding at the end the following: 
 
 
12108. Authority to extend duration of vessel certificates.. 
8321.Vessel safety standards 
(a)Fishing Safety Training Grants ProgramSubsection (i) of section 4502 of title 46, United States Code, is amended— (1)in paragraph (3), by striking 50 percent and inserting 75 percent; and 
(2)in paragraph (4), by striking 2019 and inserting 2021. (b)Fishing Safety Research Grant ProgramSubsection (j) of such section is amended— 
(1)in paragraph (3), by striking 50 percent and inserting 75 percent; and (2)in paragraph (4), by striking 2019 and inserting 2021. 
(c)Fishing safety grantsThe cap on the Federal share of the cost of any activity carried out with a grant under subsections (i) and (j) of section 4502 of title 46, United States Code, as in effect prior to the date of enactment of the Frank LoBiondo Coast Guard Authorization Act of 2018, shall apply to any funds appropriated under the Consolidated Appropriations Act, 2017 (Public Law 115–31) for the purpose of making such grants. 8322.Medical standards (a)In generalChapter 35 of title 46, United States Code, is amended by adding at the end the following: 
 
3509.Medical standardsThe owner of a vessel to which section 3507 applies shall ensure that— (1)a physician is always present and available to treat any passengers who may be on board the vessel in the event of an emergency situation; 
(2)the vessel is in compliance with the Health Care Guidelines for Cruise Ship Medical Facilities established by the American College of Emergency Physicians; and (3)the initial safety briefing given to the passengers on board the vessel includes— 
(A)the location of the vessel’s medical facilities; and (B)the appropriate steps passengers should follow during a medical emergency.. 
(b)Clerical amendmentThe analysis for chapter 35 of title 46, United States Code, is amended by adding at the end the following:   3509. Medical standards.. CAdvisory Committees 8331.Advisory committees (a)National Offshore Safety Advisory Committee; representationSection 15106(c)(3) of title 46, United States Code, is amended— 
(1)in subparagraph (C), by striking mineral and oil operations, including geophysical services and inserting operations; (2)in subparagraph (D), by striking exploration and recovery; 
(3)in subparagraph (E), by striking engaged in diving services related to offshore construction, inspection, and maintenance and inserting providing diving services to the offshore industry; (4)in subparagraph (F), by striking engaged in safety and training services related to offshore exploration and construction and inserting providing safety and training services to the offshore industry; 
(5)in subparagraph (G), by striking engaged in pipelaying services related to offshore construction and inserting providing subsea engineering, construction, or remotely operated vehicle support to the offshore industry; (6)in subparagraph (H), by striking mineral and energy; 
(7)in subparagraph (I), by inserting and entities providing environmental protection, compliance, or response services to the offshore industry after national environmental entities; and (8)in subparagraph (J), by striking deepwater ports and inserting entities engaged in offshore oil exploration and production on the Outer Continental Shelf adjacent to Alaska. 
(b)Technical correctionsSection 15109 of title 46, United States Code, is amended by inserting or to which this chapter applies after committee established under this chapter each place it appears. 8332.Maritime Transportation System National Advisory Committee (a)Maritime Transportation System National Advisory CommitteeChapter 555 of title 46, United States Code, is amended by adding at the end the following: 
 
55502.Maritime Transportation System National Advisory Committee 
(a)EstablishmentThere is established a Maritime Transportation System National Advisory Committee (in this section referred to as the Committee). (b)FunctionThe Committee shall advise the Secretary of Transportation on matters relating to the United States maritime transportation system and its seamless integration with other segments of the transportation system, including the viability of the United States Merchant Marine. 
(c)Membership 
(1)In generalThe Committee shall consist of 27 members appointed by the Secretary of Transportation in accordance with this section and section 15109. (2)ExpertiseEach member of the Committee shall have particular expertise, knowledge, and experience in matters relating to the function of the Committee. 
(3)RepresentationMembers of the Committee shall be appointed as follows: (A)At least one member shall represent the Environmental Protection Agency. 
(B)At least one member shall represent the Department of Commerce. (C)At least one member shall represent the Corps of Engineers. 
(D)At least one member shall represent the Coast Guard. (E)At least one member shall represent Customs and Border Protection. 
(F)At least one member shall represent State and local governmental entities. (G)Additional members shall represent private sector entities that reflect a cross-section of maritime industries, including port and water stakeholders, academia, and labor. 
(H)The Secretary may appoint additional representatives from other Federal agencies as the Secretary considers appropriate. (4)Restrictions on members representing Federal agenciesMembers of the Committee that represent Federal agencies shall not— 
(A)comprise more than one-third of the total membership of the Committee or of any subcommittee therein; or (B)serve as the chair or co-chair of the Committee or of any subcommittee therein. 
(5)AdministrationFor purposes of section 15109— (A)the Committee shall be treated as a committee established under chapter 151; and 
(B)the Secretary of Transportation shall fulfill all duties and responsibilities and have all authorities of the Secretary of Homeland Security with regard to the Committee.. (b)Treatment of existing committeeNotwithstanding any other provision of law— 
(1)an advisory committee substantially similar to the Committee established by section 55502 of title 46, United States Code, and that was in force or in effect on the day before the date of the enactment of this Act, including the charter, membership, and other aspects of such advisory committee, may remain in force or in effect for the 2-year period beginning on the date of the enactment of this section; and (2)during such 2-year period— 
(A)requirements relating the Maritime Transportation System National Advisory Committee established by such section shall be treated as satisfied by such substantially similar advisory committee; and (B)the enactment of this section shall not be the basis— 
(i)to deem, find, or declare such committee, including the charter, membership, and other aspects thereof, void, not in force, or not in effect; (ii)to suspend the activities of such committee; or 
(iii)to bar the members of such committee from a meeting. (c)Clerical amendmentThe analysis for chapter 555 of title 46, United States Code, is amended by adding at the end the following: 
 
 
55502. Maritime Transportation System National Advisory Committee.. 
(d)Marine highways 
(1)RepealSection 55603 of title 46, United States Code, and the item relating to that section in the analysis for chapter 556 of that title, are repealed. (2)Marine highways programThe chapter heading of chapter 556 of title 46, United States Code, is amended to read Marine highways. 
(3)Marine highwaysSection 55601 of title 46, United States Code, is amended— (A)in the section heading by striking Short sea and inserting Marine highways; 
(B)by striking short sea and inserting marine highway each place such term appears; (C)in subsection (a)— 
(i)by striking transportation program and inserting transportation program to be known as the America’s Marine highway program; and (ii)by striking mitigate landside congestion or to promote short sea transportation and insert provide a coordinated and capable alternative to landside transportation or to promote marine highway transportation; and  
(D)in subsection (b)— (i)in the subsection heading by striking Short sea transportation and inserting Marine highway transportation; and 
(ii)by striking paragraph (1) and inserting the following:   (1)vessels documented under chapter 121 of this title;.  
(4)Cargo and shippers; interagency coordination and researchSections 55602 and 55604 of title 46, United States Code, are amended by striking short sea and inserting marine highway each place such term appears. (5)Research on marine highways transportationSection 55604 of title 46, United States Code, is amended in the section heading by striking short sea and inserting marine highway 
(6)DefinitionSection 55605 of title 46, United States Code, is amended— (A)in the section heading by striking Short sea and inserting Marine highway; and 
(B)by striking short sea transportation and inserting marine highway transportation. (7)Clerical amendmentsThe analysis for chapter 556 of title 46, United States Code, is amended— 
(A)by striking the item related to chapter 556 and inserting the following:    Chapter 556—Marine Highways;  (B)by striking the item related to section 55601 and inserting the following:  
 
 
55601. Marine highways transportation program.;  
(C)by striking the item related to section 55604 and inserting the following:    55604. Research on marine highway transportation.; and  (D)by striking the item related to section 55605 and inserting the following:  
 
 
55605. Marine highway transportation defined. . 
8333.Expired maritime liensSection 31343(e) of title 46, United States Code, is amended— (1)by inserting (1) before A notice; and 
(2)by inserting after paragraph (1), as so designated by this section, the following:  (2)On expiration of a notice of claim of lien under paragraph (1), and after a request by the vessel owner, the Secretary shall annotate the abstract of title to reflect the expiration of the lien.. 
8334.Great Lakes Pilotage Advisory Committee 
(a)In generalSection 9307 of title 46, United States Code, is amended— (1)in subsection (b)— 
(A)in paragraph (1), by striking seven and inserting 8; and (B)in paragraph (2)— 
(i)in subparagraph (B), by striking representing the interests of and inserting chosen from among nominations made by; (ii)in subparagraph (C), by striking representing the interests of Great Lakes ports and inserting chosen from among nominations made by Great Lakes port authorities and marine terminals; 
(iii)in subparagraph (D)— (I)by striking representing the interests of and inserting chosen from among nominations made by; and 
(II)by striking ; and and inserting a semicolon; (iv)by redesignating subparagraph (E) as subparagraph (F); 
(v)by inserting after subparagraph (D) the following:  (E)one member chosen from among nominations made by Great Lakes maritime labor organizations; and; and 
(vi)in subparagraph (F), as so redesignated, by striking with a background in finance or accounting,; and (2)in subsection (f)(1), by striking 2020 and inserting 2030. 
(b)Committee deemed not expiredNotwithstanding section 9307(f)(1) of title 46, United States Code, in any case in which the date of enactment of this Act occurs after September 30, 2020, the Great Lakes Pilotage Advisory Committee in existence as of September 30, 2020, shall be deemed not expired during the period beginning on September 30, 2020 through the date of enactment of this Act. Accordingly, the committee membership, charter, and the activities of such Committee shall continue as though such Committee had not expired. 8335.National Commercial Fishing Safety Advisory Committee (a)National Commercial Fishing Safety Advisory Committee (1)Amendments to section 15102Section 15102 of title 46, United States Code, is amended— 
(A)in subsection (b)— (i)in paragraph (1)— 
(I)by inserting and provide recommendations in writing to after advise ; and (II)in subparagraph (E), by striking and after the semicolon; and 
(ii)in paragraph (2)— (I)by striking the period and inserting ; and; and 
(II)by adding at the end the following:  (3)review marine casualties and investigations of vessels covered by chapter 45 of this title and make recommendations to the Secretary to improve safety and reduce vessel casualties.; and 
(B)by adding at the end the following:  (d)QuorumA quorum of 10 members is required to send any written recommendations from the Committee to the Secretary. 
(e)Savings clauseNothing in this section shall preclude the Secretary from taking emergency action to ensure safety and preservation of life at sea.. (2)Amendments to section 15109Section 15109 of title 46, United States Code, is amended— 
(A)in subsection (a)— (i)by striking Each and inserting the following: 
 
(1)In generalExcept as provided in paragraph (2), each; and (ii)by adding at the end the following: 
 
(2)Minimum requirementsThe committee established under section 15102, shall— (A)meet in-person, not less frequently than twice each year, at the call of the Secretary of a majority of the members of the committee; 
(B)hold additional meetings as necessary; (C)post the minutes of each meeting of the committee on a publicly available website not later than 2 weeks after the date on which a meeting concludes; and 
(D)provide reasonable public notice of any meeting of the committee, and publish such notice in the Federal Register and on a publicly available website.; (B)in subsection (f)(8)— 
(i)by striking Notwithstanding and inserting the following:  (A)ReappointmentNotwithstanding; and 
(ii)by adding at the end the following:  (B)LimitationWith respect to the committee established under section 15102, members may serve not more than 3 terms.; 
(C)in subsection (j)(3)— (i)in subparagraph (B), by striking and; 
(ii)in subparagraph (C), by striking the period and inserting ; and; and (iii)by adding at the end the following: 
 
(D)make all responses required by subparagraph (C) which are related to recommendations made by the committee established under section 15102 available to the public not later than 30 days after the date of response.; (D)by amending subsection (k) to read as follows: 
 
(k)Observers 
(1)In generalAny Federal agency with matters under such agency's administrative jurisdiction related to the function of a committee established under this chapter may designate a representative to— (A)attend any meeting of such committee; and 
(B)participate as an observer at meetings of such committee that relate to such a matter. (2)National Commercial Fishing Safety Advisory CommitteeWith respect to the committee established under section 15102, the Commandant of the Coast Guard shall designate a representative under paragraph (1).;  
(E)in subsection (l), by striking 2027 and inserting 2029; (F)by redesignating subsection (l) as subsection (m); 
(G)by inserting after subsection (k) the following:  (l)Technical assistance (1)In generalThe Secretary shall provide technical assistance to the Committee if requested by the Chairman. 
(2)Committee consultationWith respect to the committee established under section 15102, the Chairman of the committee shall seek expertise from the fishing industry, marine safety experts, the shipbuilding industry, and others as the committee determines appropriate.; and (H)by adding at the end the following: 
 
(n)Savings clauseNothing in this section shall preclude the Secretary from taking emergency action to ensure safety and preservation of life at sea.. 8336.Exemption of commercial fishing vessels operating in Alaskan Region from Global Maritime Distress and Safety System requirements of Federal Communications Commission (a)Definition of SecretaryIn this section, the term Secretary means the Secretary of the department in which the Coast Guard is operating. 
(b)ExemptionSubject to subsection (c), the Federal Communications Commission shall exempt fishing vessels that primarily operate in the Alaskan Region, including fishing vessels that transit from States in the Pacific Northwest to conduct fishing operations in the Alaskan Region, from the requirements relating to carriage of VHF–DSC and MF–DSC equipment under subpart W of part 80 of title 47, Code of Federal Regulations, or any successor regulation. (c)Functional requirementsA fishing vessel exempted under subsection (b) shall— 
(1)be capable of transmitting ship-to-shore distress alerts using not fewer than 2 separate and independent systems, each using a different radio communication service; (2)be equipped with— 
(A)a VHF radiotelephone installation; (B)an MF or HF radiotelephone installation; 
(C)a Category 1, 406.0–406.1 MHz EPIRB meeting the requirements of section 80.1061 of title 47, Code of Federal Regulations, or any successor regulation; (D)a NAVTEX receiver meeting the requirements of section 80.1101(c)(1) of title 47, Code of Federal Regulations, or any successor regulation; 
(E)survival craft equipment meeting the requirements of section 80.1095 of title 47, Code of Federal Regulations, or any successor regulation; and (F)a Search and Rescue Transponder meeting the requirements of section 80.1101(c)(6) of title 47, Code of Federal Regulations, or any successor regulation; 
(3)maintain a continuous watch on VHF Channel 16; and (4)as an alternative to the equipment listed in subparagraphs (A) through (F) of paragraph (2), carry equipment found by the Federal Communications Commission, in consultation with the Secretary, to be equivalent or superior with respect to ensuring the safety of the vessel. 
(d)Definition of Alaskan RegionNot later than 30 days after the date of enactment of this Act, the Secretary shall define the term Alaskan Region for purposes of this section. The Secretary shall include in the definition of such term the area of responsibility of Coast Guard District 17. DPorts 8341.Port, harbor, and coastal facility securitySection 70116 of title 46, United States Code, is amended— 
(1)in subsection (a), by inserting , cyber incidents, transnational organized crime, and foreign state threats after an act of terrorism; (2)in subsection (b)— 
(A)in paragraphs (1) and (2), by inserting cyber incidents, transnational organized crime, and foreign state threats after terrorism each place it appears; and (B)in paragraph (3)— 
(i)by striking armed and inserting , armed (as needed),; and (ii)by striking terrorism or transportation security incidents, and inserting terrorism, cyber incidents, transnational organized crime, foreign state threats, or transportation security incidents,; and 
(3)in subsection (c)— (A)by striking 70034, and inserting 70033,; and 
(B)by adding at the end the following new sentence: When preventing or responding to acts of terrorism, cyber incidents, transnational organized crime, or foreign state threats, the Secretary may carry out this section without regard to chapters 5 and 6 of title 5 or Executive Order Nos. 12866 and 13563.. 8342.Aiming laser pointer at vessel (a)In generalSubchapter II of chapter 700 of title 46, United States Code, is amended by adding at the end the following: 
 
70014.Aiming laser pointer at vessel 
(a)ProhibitionIt shall be unlawful to cause the beam of a laser pointer to strike a vessel operating on the navigable waters of the United States. (b)ExceptionsThis section shall not apply to a member or element of the Department of Defense or Department of Homeland Security acting in an official capacity for the purpose of research, development, operations, testing, or training. 
(c)Laser pointer definedIn this section the term laser pointer means any device designed or used to amplify electromagnetic radiation by stimulated emission that emits a beam designed to be used by the operator as a pointer or highlighter to indicate, mark, or identify a specific position, place, item, or object.. (b)Clerical amendmentThe analysis for subchapter II of chapter 700 of title 46, United States Code, is amended by adding at the end the following: 
 
 
70014. Aiming laser pointer at vessel..  
8343.Safety of special activities 
(a)In generalThe Secretary of the department in which the Coast Guard is operating shall conduct a 2-year pilot program to establish and implement a process to— (1)establish safety zones to address special activities in the exclusive economic zone; 
(2)account for the number of safety zones established for special activities; (3)differentiate whether an applicant who requests a safety zone for such activities is— 
(A)an individual; (B)an organization; or 
(C)a government entity; and (4)account for Coast Guard resources utilized to enforce safety zones established for special activities, including— 
(A)the number of Coast Guard or Coast Guard Auxiliary vessels used; and (B)the number of Coast Guard or Coast Guard Auxiliary patrol hours required. 
(b)BriefingNot later than 180 days after the expiration of the 2-year pilot program, the Commandant shall brief the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate regarding— (1)the process required under subsection (a); and 
(2)whether the authority to establish safety zones to address special activities in the exclusive economic zone should be extended or made permanent in the interest of safety. (c)DefinitionsIn this section: 
(1)Safety zoneThe term safety zone has the meaning given such term in section 165.20 of title 33, Code of Federal Regulations. (2)Special activitiesThe term special activities includes— 
(A)space activities, including launch and reentry, as such terms are defined in section 50902 of title 51, United States Code, carried out by United States citizens; and (B)offshore energy development activities, as described in section 8(p)(1)(C) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)(1)(C)), on or near a fixed platform. 
(3)United States citizenThe term United States citizen has the meaning given the term eligible owners in section 12103 of title 46, United States Code. (4)Fixed platformThe term fixed platform means an artificial island, installation, or structure permanently attached to the sea-bed for the purpose of exploration or exploitation of resources or for other economic purposes. 
8344.Security plans; reviewsSection 70103 of title 46, United States Code, is amended— (1)by amending subsection (b)(3) to read as follows: 
 
(3)The Secretary shall review and approve Area Maritime Transportation Security Plans and updates under this subsection.; and (2)in subsection (c)(4), by inserting or update after plan each place it appears. 
8345.Vessel traffic serviceSection 70001 of title 46, United States Code, is amended to read as follows:  70001.Vessel traffic services (a)In generalSubject to the requirements of section 70004, the Secretary— 
(1)in any port or place under the jurisdiction of the United States, in the navigable waters of the United States, or in any area covered by an international agreement negotiated pursuant to section 70005, may construct, operate, maintain, improve, or expand vessel traffic services, that consist of measures for controlling or supervising vessel traffic or for protecting navigation and the marine environment and that may include one or more of reporting and operating requirements, surveillance and communications systems, routing systems, and fairways; (2)shall require appropriate vessels that operate in an area of a vessel traffic service to utilize or comply with that service; 
(3)may require vessels to install and use specified navigation equipment, communications equipment, electronic relative motion analyzer equipment, or any electronic or other device necessary to comply with a vessel traffic service or that is necessary in the interests of vessel safety, except that the Secretary shall not require fishing vessels under 300 gross tons as measured under section 14502, or an alternate tonnage measured under section 14302 as prescribed by the Secretary under section 14104, or recreational vessels 65 feet or less to possess or use the equipment or devices required by this subsection solely under the authority of this chapter; (4)may control vessel traffic in areas subject to the jurisdiction of the United States that the Secretary determines to be hazardous, or under conditions of reduced visibility, adverse weather, vessel congestion, or other hazardous circumstances, by— 
(A)specifying times of entry, movement, or departure; (B)establishing vessel traffic routing schemes; 
(C)establishing vessel size, speed, or draft limitations and vessel operating conditions; and (D)restricting operation, in any hazardous area or under hazardous conditions, to vessels that have particular operating characteristics or capabilities that the Secretary considers necessary for safe operation under the circumstances; 
(5)may require the receipt of prearrival messages from any vessel, destined for a port or place subject to the jurisdiction of the United States, in sufficient time to permit advance vessel traffic planning before port entry, which shall include any information that is not already a matter of record and that the Secretary determines necessary for the control of the vessel and the safety of the port or the marine environment; and (6)may prohibit the use on vessels of electronic or other devices that interfere with communication and navigation equipment, except that such authority shall not apply to electronic or other devices certified to transmit in the maritime services by the Federal Communications Commission and used within the frequency bands 157.1875–157.4375 MHz and 161.7875–162.0375 MHz. 
(b)National policy 
(1)Establishment and update of national policy 
(A)Establishment of policyNot later than one year after the date of enactment of this section, the Secretary shall establish a national policy which is inclusive of local variances permitted under subsection (c), to be applied to all vessel traffic service centers and publish such policy in the Federal Register. (B)UpdateThe Secretary shall periodically update the national policy established under subparagraph (A) and shall publish such update in the Federal Register or on a publicly available website. 
(2)ElementsThe national policy established and updated under paragraph (1) shall include, at a minimum, the following: (A)Standardization of titles, roles, and responsibilities for all personnel assigned, working, or employed in a vessel traffic service center. 
(B)Standardization of organizational structure within vessel traffic service centers, to include supervisory and reporting chain and processes. (C)Establishment of directives for the application of authority provided to each vessel traffic service center, specifically with respect to directing or controlling vessel movement when such action is justified in the interest of safety. 
(D)Establishment of thresholds and measures for monitoring, informing, recommending, and directing vessel traffic. (E)Establishment of national procedures and protocols for vessel traffic management. 
(F)Standardization of training for all vessel traffic service directors, operators, and watchstanders. (G)Establishment of certification and competency evaluation for all vessel traffic service directors, operators, and watchstanders. 
(H)Establishment of standard operating language when communicating with vessel traffic users. (I)Establishment of data collection, storage, management, archiving, and dissemination policies and procedures for vessel incidents and near-miss incidents. 
(c)Local variances 
(1)DevelopmentIn this section, the Secretary may provide for such local variances as the Secretary considers appropriate to account for the unique vessel traffic, waterway characteristics, and any additional factors that are appropriate to enhance navigational safety in any area where vessel traffic services are provided. (2)Review and approval by SecretaryThe Captain of the Port covered by a vessel traffic service center may develop and submit to the Secretary regional policies in addition to the national policy established and updated under subsection (b) to account for variances from that national policy with respect to local vessel traffic conditions and volume, geography, water body characteristics, waterway usage, and any additional factors that the Captain considers appropriate. 
(3)Review and implementationNot later than 180 days after receiving regional policies under paragraph (2)— (A)the Secretary shall review such regional policies; and 
(B)the Captain of the port concerned shall implement the policies that the Secretary approves. (4)MaintenanceThe Secretary shall maintain a central depository for all local variances approved under this section. 
(d)Cooperative agreements 
(1)In generalThe Secretary may enter into cooperative agreements with public or private agencies, authorities, associations, institutions, corporations, organizations, or other persons to carry out the functions under subsection (a)(1). (2)International CoordinationWith respect to vessel traffic service areas that cross international boundaries, the Secretary may enter into bilateral or cooperative agreements with international partners to jointly carry out the functions under subsection (a)(1) and to jointly manage such areas to collect, share, assess, and analyze information in the possession or control of the international partner. 
(3)Limitation 
(A)Inherently governmental functionA nongovernmental entity may not under this subsection carry out an inherently governmental function. (B)Definition of inherently governmental functionIn this paragraph, the term inherently governmental function means any activity that is so intimately related to the public interest as to mandate performance by an officer or employee of the Federal Government, including an activity that requires either the exercise of discretion in applying the authority of the Government or the use of judgment in making a decision for the Government. 
(4)DisclosureThe Commandant of the Coast Guard shall de-identify information prior to release to the public, including near miss incidents. (e)Performance evaluation (1)In generalThe Secretary shall develop and implement a standard method for evaluating the performance of vessel traffic service centers. 
(2)ElementsThe standard method developed and implemented under paragraph (1) shall include, at a minimum, analysis and collection of data with respect to the following within a vessel traffic service area covered by each vessel traffic service center: (A)Volume of vessel traffic, categorized by type of vessel. 
(B)Total volume of flammable, combustible, or hazardous liquid cargo transported, categorized by vessel type as provided in the Notice of Arrival, if applicable, or as determined by other means. (C)Data on near-miss incidents. 
(D)Data on marine casualties. (E)Application by vessel traffic operators of traffic management authority during near-miss incidents and marine casualties. 
(F)Other additional methods as the Secretary considers appropriate. (3)ReportNot later than 1 year after the date of the enactment of this paragraph, and biennially thereafter, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the evaluation conducted under paragraph (1) of the performance of vessel traffic service centers, including— 
(A)recommendations to improve safety and performance; and (B)data regarding marine casualties and near-miss incidents that have occurred during the period covered by the report. 
(f)Risk assessment program 
(1)In generalThe Secretary shall develop a continuous risk assessment program to evaluate and mitigate safety risks for each vessel traffic service area to improve safety and reduce the risks of oil and hazardous material discharge in navigable waters. (2)Method for assessmentThe Secretary, in coordination with stakeholders and the public, shall develop a standard method for conducting risk assessments under paragraph (1) that includes the collection and management of all information necessary to identify and analyze potential hazardous navigational trends within a vessel traffic service area. 
(3)Information to be assessed 
(A)In generalThe Secretary shall ensure that a risk assessment conducted under paragraph (1) includes an assessment of the following: (i)Volume of vessel traffic, categorized by type of vessel. 
(ii)Total volume of flammable, combustible, or hazardous liquid cargo transported, categorized by vessel type as provided in the Notice of Arrival, if applicable, or as determined by other means. (iii)Data on near-miss events incidents. 
(iv)Data on marine casualties. (v)Geographic locations for near-miss events incidents and marine casualties, including latitude and longitude. 
(vi)Cyclical risk factors such as weather, seasonal water body currents, tides, bathymetry, and topography. (vii)Weather data, in coordination with the National Oceanic and Atmospheric Administration. 
(B)Information storage and management policiesThe Secretary shall retain all information collected under subparagraph (A) and ensure policies and procedures are in place to standardize the format in which that information is retained to facilitate statistical analysis of that information to calculate within a vessel traffic service area, at a minimum, the incident rate, intervention rate, and casualty prevention rate. (4)Public availability (A)Assessments and informationIn accordance with section 552 of title 5, the Secretary shall make any risk assessments conducted under paragraph (1) and any information collected under paragraph (3)(A) available to the public. 
(B)Information in possession or control of international partnersThe Secretary shall endeavor to coordinate with international partners as described in subsection (d)(2) to enter into agreements to make information collected, shared, and analyzed under that paragraph available to the public. (C)DisclosureThe Commandant of the Coast Guard shall de-identify information prior to release to the public, including near-miss incidents. 
(g)Vessel traffic service training 
(1)Training program 
(A)In generalThe Secretary shall develop a comprehensive nationwide training program for all vessel traffic service directors, operators, and watchstanders. (B)ElementsThe comprehensive nationwide training program under subparagraph (A) and any variances to that program under subsection (c) shall include, at a minimum, the following: 
(i)Realistic vessel traffic scenarios to the maximum extent practicable that integrate— (I)the national policy developed under subsection (b); 
(II)international rules under the International Navigational Rules Act of 1977 (33 U.S.C. 1601 et seq.); (III)inland navigation rules under part 83 of title 33, Code of Federal Regulations; 
(IV)the application of vessel traffic authority; and (V)communication with vessel traffic service users. 
(ii)Proficiency training with respect to use, interpretation, and integration of available data on vessel traffic service display systems such as radar, and vessel automatic identification system feeds. (iii)Practical application of— 
(I)the international rules under the International Navigational Rules Act of 1977 (33 U.S.C. 1601 et seq.); and (II)the inland navigation rules under part 83 of title 33, Code of Federal Regulations. 
(iv)Proficiency training with respect to the operation of radio communications equipment and any other applicable systems necessary to execute vessel traffic service authorities. (v)Incorporation of the Standard Marine Communication Phrases adopted by the International Maritime Organization by resolution on April 4, 2000, as amended and consolidated, or any successor resolution. 
(vi)Incorporation to the maximum extent possible of guidance and recommendations contained in vessel traffic services operator training, vessel traffic services supervisor training, or other relevant training set forth by the International Association of Marine Aids to Navigation and Lighthouse Authorities. (vii)A minimum number of hours of training for an individual to complete before the individual is qualified to fill a vessel traffic services position without supervision. 
(viii)Local area geographic and operational familiarization. (ix)Such additional components as the Secretary considers appropriate. 
(2)Standard competency qualification process 
(A)In generalThe Secretary shall develop a standard competency qualification process to be applied to all personnel assigned, employed, or working in a vessel traffic service center. (B)Application of processThe competency qualification process developed under subparagraph (A) shall include measurable thresholds for determining proficiency. 
(3)International and inland navigation rules test 
(A)In generalAll personnel assigned, employed, or working in a vessel traffic service center with responsibilities that include communicating, interacting, or directing vessels within a vessel traffic service area, as determined under the national policy developed under subsection (b), shall be required to pass a United States international and inland navigation rules test developed by the Secretary. (B)Elements of testThe Secretary shall determine the content and passing standard for the rules test developed under subparagraph (A). 
(C)Testing frequencyThe Secretary shall establish a frequency, not to exceed once every 5 years, for personnel described in subparagraph (A) to be required to pass the rules test developed under such subparagraph. (h)Research on vessel traffic (1)Vessel communicationThe Secretary shall conduct research, in consultation with subject matter experts identified by the Secretary, to develop more effective procedures for monitoring vessel communications on radio frequencies to identify and address unsafe situations in a vessel traffic service area. The Secretary shall consider data collected under subparagraph (A) of subsection (f)(3). 
(2)Professional mariner representation 
(A)In generalThe Secretary shall conduct research, in consultation with local stakeholders and subject matter experts identified by the Secretary, to evaluate and determine the feasibility, costs and benefits of representation by professional mariners on the vessel traffic service watchfloor at each vessel traffic service center. (B)ImplementationThe Secretary shall implement representation by professional mariners on the vessel traffic service watchfloor at those vessel traffic service centers for which it is determined feasible and beneficial pursuant to research conducted under subparagraph (A). 
(i)Inclusion of identification system on certain vessels 
(1)In generalThe National Navigation Safety Advisory Committee shall advise and provide recommendations to the Secretary on matters relating to the practicability, economic costs, regulatory burden, and navigational impact of outfitting vessels lacking independent means of propulsion that carry flammable, combustible, or hazardous liquid cargo with vessel automatic identification systems. (2)RegulationsBased on the evaluation under paragraph (1), the Secretary shall prescribe such regulations as the Secretary considers appropriate to establish requirements relating to the outfitting of vessels described in such subparagraph with vessel automatic identification systems. 
(j)Periodic review of vessel traffic service needs 
(1)In generalBased on the performance evaluation conducted under subsection (e) and the risk assessment conducted under subsection (f), the Secretary shall periodically review vessel traffic service areas to determine— (A)if there are any additional vessel traffic service needs in those areas; and 
(B)if a vessel traffic service area should be moved or modified. (2)Information to be assessed (A)In generalThe Secretary shall ensure that a review conducted under paragraph (1) includes an assessment of the following: 
(i)Volume of vessel traffic, categorized by type of vessel. (ii)Total volume of flammable, combustible, or hazardous liquid cargo transported, categorized by vessel type as provided in the Notice of Arrival, if applicable, or as determined by other means. 
(iii)Data on near miss incidents. (iv)Data on marine casualties. 
(v)Geographic locations for near-miss incidents and marine casualties, including latitude and longitude. (vi)Cyclical risk factors such as weather, seasonal water body currents, tides, bathymetry, and topography. 
(vii)Weather data, in coordination with the National Oceanic and Atmospheric Administration. (3)Stakeholder inputIn conducting the periodic reviews under paragraph (1), the Secretary shall seek input from port and waterway stakeholders to identify areas of increased vessel conflicts or marine casualties that could benefit from the use of routing measures or vessel traffic service special areas to improve safety, port security, and environmental protection. 
(4)DisclosureThe Commandant of the Coast Guard shall de-identify information prior to release to the public, including near miss incidents. (k)Limitation of Liability for Coast Guard Vessel Traffic Service Pilots and Non-Federal Vessel Traffic Service Operators (1)Coast guard vessel traffic service pilotsAny pilot, acting in the course and scope of his or her duties while at a Coast Guard Vessel Traffic Service Center, who provides information, advice, or communication assistance while under the supervision of a Coast Guard officer, member, or employee shall not be liable for damages caused by or related to such assistance unless the acts or omissions of such pilot constitute gross negligence or willful misconduct. 
(2)Non-Federal vessel traffic service operatorsAn entity operating a non-Federal vessel traffic information service or advisory service pursuant to a duly executed written agreement with the Coast Guard, and any pilot acting on behalf of such entity, is not liable for damages caused by or related to information, advice, or communication assistance provided by such entity or pilot while so operating or acting unless the acts or omissions of such entity or pilot constitute gross negligence or willful misconduct. (l)Existing authorityNothing in this section shall be construed to alter the existing authorities of the Secretary to enhance navigation, vessel safety, marine environmental protection, and to ensure safety and preservation of life and property at sea. 
(m)DefinitionsIn this section: (1)Hazardous liquid cargoThe term hazardous liquid cargo has the meaning given that term in regulations prescribed under section 5103 of title 49. 
(2)Marine casualtyThe term marine casualty has the meaning given that term in regulations prescribed under section 6101(a). (3)Vessel traffic service areaThe term vessel traffic service area means an area specified in subpart C of part 161 of title 33, Code of Federal Regulations, or any successor regulation. 
(4)Vessel traffic service centerThe term vessel traffic service center means a center for the provision of vessel traffic services in a vessel traffic service area. (5)Near miss incidentThe term near miss incident means any occurrence or series of occurrences having the same origin, involving one or more vessels, facilities, or any combination thereof, resulting in the substantial threat of a marine casualty. 
(6)De-identifiedThe term de-identified means the process by which all information that is likely to establish the identity of the specific persons or entities noted in the reports, data, or other information is removed from the reports, data, or other information.. 8346.Transportation work identification card pilot programSection 70105(g) of title 46, United States Code, is amended by striking shall concurrently and all that follows and inserting the following:  
shall— (1)develop and, no later than 2 years after the date of enactment of the Elijah E. Cummings Coast Guard Authorization Act of 2020, implement a joint application for merchant mariner’s documents under chapter 73 and for a transportation security card issued under this section; and 
(2)upon receipt of a joint application developed under paragraph (1) concurrently process an application from an individual for merchant mariner’s documents under chapter 73 and an application from such individual for a transportation security card under this section.. LVXXXIVMiscellaneous  Subtitle A—Navigation and Shipping Sec. 8401. Coastwise trade. Sec. 8402. Towing vessels operating outside boundary line. Sec. 8403. Sense of Congress regarding the maritime industry of the United States. Sec. 8404. Cargo preference study. Sec. 8405. Towing vessel inspection fees review. Subtitle B—Maritime Domain Awareness Sec. 8411. Unmanned maritime systems and satellite vessel tracking technologies. Sec. 8412. Unmanned aircraft systems testing. Sec. 8413. Land-based unmanned aircraft system program of Coast Guard. Sec. 8414. Prohibition on operation or procurement of foreign-made unmanned aircraft systems. Sec. 8415. United States commercial space-based radio frequency maritime domain awareness testing and evaluation program. Sec. 8416. Authorization of use of automatic identification systems devices to mark fishing equipment. Subtitle C—Arctic Sec. 8421. Coast Guard Arctic prioritization. Sec. 8422. Arctic PARS Native engagement. Sec. 8423. Voting requirement. Sec. 8424. Report on the Arctic capabilities of the Armed Forces. Sec. 8425. Report on Arctic search and rescue. Sec. 8426. Arctic Shipping Federal Advisory Committee. Subtitle D—Other Matters Sec. 8431. Plan for wing-in-ground demonstration plan. Sec. 8432. Northern Michigan oil spill response planning. Sec. 8433. Documentation of LNG tankers. Sec. 8434. Replacement vessel. Sec. 8435. Educational vessel. Sec. 8436. Waters deemed not navigable waters of the United States for certain purposes. Sec. 8437. Anchorages. Sec. 8438. Comptroller General of the United States study and report on vertical evacuation for tsunamis at Coast Guard Stations in Washington and Oregon. Sec. 8439. Authority to enter into agreements with National Coast Guard Museum Association. Sec. 8440. Video equipment; access and retention of records. Sec. 8441. Regulations for covered small passenger vessels. ANavigation and Shipping 8401.Coastwise trade (a)In generalThe Commandant shall review the adequacy of and continuing need for provisions in title 46, Code of Federal Regulations, that require a United States vessel documented under chapter 121 of title 46, United States Code, possessing a coastwise endorsement under that chapter, and engaged in coastwise trade, to comply with regulations for vessels engaged in an international voyage. 
(b)BriefingNot later than 180 days after the date of the enactment of this Act, the Commandant shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a briefing on the findings of the review required under subsection (a) and a discussion of how existing laws and regulations could be amended to ensure the safety of vessels described in subsection (a) while infringing as little as possible on commerce. 8402.Towing vessels operating outside boundary line (a)DefinitionsIn this section— 
(1)the term Boundary Line has the meaning given the term in section 103 of title 46, United States Code; (2)the term Officer in Charge, Marine Inspection has the meaning given the term in section 3305(d)(4) of title 46, United States Code; and 
(3)the term Secretary means the Secretary of the Department in which the Coast Guard is operating. (b)Interim exemptionA towing vessel described in subsection (c) and a response vessel included on a vessel response plan are exempt from any additional requirements of subtitle II of title 46, United States Code, and chapter I of title 33 and chapter I of title 46, Code of Federal Regulations (as in effect on the date of the enactment of this Act), that would result solely from such vessel operating outside the Boundary Line, if— 
(1)the vessel is— (A)operating outside the Boundary Line solely to perform regular harbor assist operations; or 
(B)listed as a response vessel on a vessel response plan and is operating outside the Boundary Line solely to perform duties of a response vessel; (2)the vessel is approved for operations outside the Boundary Line by the Officer in Charge, Marine Inspection and the Coast Guard Marine Safety Center; and 
(3)the vessel has sufficient manning and lifesaving equipment for all persons on board, in accordance with part 15 and section 141.225 of title 46, Code of Federal Regulations (or any successor regulation). (c)ApplicabilityThis section applies to a towing vessel— 
(1)that is subject to inspection under chapter 33 of title 46, United States Code, and subchapter M of chapter I of title 46, Code of Federal Regulations (or any successor regulation); (2)with only Lakes, Bays, and Sounds or Rivers routes recorded on such vessel’s certificate of inspection pursuant to section 136.230 of title 46, Code of Federal Regulations (or any successor regulation); 
(3)that, with respect to a vessel described in subsection (b)(1)(A), is operating as a harbor assist vessel and regularly engaged in harbor assist operations, including the docking, undocking, mooring, unmooring, and escorting of vessels with limited maneuverability; and (4)that, with respect to a vessel that is described in subsection (b)(1)(B), is listed— 
(A)on a vessel response plan under part 155 of title 33, Code of Federal Regulations, on the date of approval of the vessel response plan; or (B)by name or reference in the vessel response plan’s geographic-specific appendix on the date of approval of the vessel response plan. 
(d)LimitationsA vessel exempted under subsection (b) is subject to the following operating limitations: (1)The voyage of a vessel described in subsection (b)(1)(A) shall— 
(A)be less than 12 hours in total duration; (B)originate and end in the inspection zone of a single Officer in Charge, Marine Inspection; and 
(C)occur no further than 10 nautical miles from the Boundary Line. (2)The voyage of a vessel described in subsection (b)(1)(B) shall— 
(A)originate and end in the inspection zone of a single Officer in Charge, Marine Inspection; and (B)either— 
(i)in the case of a voyage in the territorial waters of Alaska, Guam, Hawaii, American Samoa, and the Northern Mariana Islands, have sufficient manning as determined by the Secretary; or (ii)be less than 12 hours. 
(e)Safety 
(1)Safety restrictionsThe Officer in Charge, Marine Inspection for an inspection zone may restrict operations under the interim exemption provided under subsection (b) for safety purposes. (2)Comprehensive listsThe Officer in Charge, Marine Inspection for an inspection zone shall maintain and periodically update a comprehensive list of all towing vessels described in subsection (c) that operate in the inspection zone. 
(3)NotificationNot later than 24 hours prior to intended operations outside of the Boundary Line, a towing vessel exempted under subsection (b) shall notify the Office in Charge, Marine Inspection for the inspection zone of such operations. Such notification shall include— (A)the date, time, and length of voyage; 
(B)a crew list, with each crew member’s credentials and work hours; and (C)an attestation from the master of the towing vessel that the vessel has sufficient manning and lifesaving equipment for all persons on board. 
(f)BriefingNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall brief the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives regarding the following: (1)The impacts of the interim exemption provided under this section. 
(2)Any safety concerns regarding the expiration of such interim exemption. (3)Whether such interim exemption should be extended. 
(g)TerminationThe interim exemption provided under subsection (b) shall terminate on the date that is 2 years after the date of the enactment of this Act. 8403.Sense of Congress regarding the maritime industry of the United StatesIt is the sense of Congress that the maritime industry of the United States contributes to the Nation’s economic prosperity and national security. 
8404.Cargo preference study 
(a)In generalThe Comptroller General of the United States shall conduct an audit regarding the enforcement of the United States Cargo Preference Laws set forth in sections 55302, 55303, 55304, and 55305 of title 46, United States Code, and section 2631 of title 10, United States Code (hereinafter in this section referred to as the United States Cargo Preference Laws). (b)ScopeThe audit conducted under subsection (a) shall include, for the period from October 14, 2008, until the date of the enactment of this Act— 
(1)a listing of the agencies and organizations required to comply with the United States Cargo Preference Laws; (2)an analysis of the compliance or noncompliance of such agencies and organizations with such laws, including— 
(A)the total amount of oceangoing cargo that each such agency, organization, or contractor procured for its own account or for which financing was in any way provided with Federal funds, including loan guarantees; (B)the percentage of such cargo shipped on privately owned commercial vessels of the United States; 
(C)an assessment of internal programs and controls used by each such agency or organization to monitor and ensure compliance with the United States Cargo Preference Laws, to include education, training, and supervision of its contracting personnel, and the procedures and controls used to monitor compliance with cargo preference requirements by contractors and subcontractors; and (D)instances in which cargoes are shipped on foreign-flag vessels under non-availability determinations but not counted as such for purposes of calculating cargo preference compliance; and 
(3)an overview of enforcement activities undertaken by the Maritime Administration from October 14, 2008, until the date of the enactment of this Act, including a listing of all bills of lading collected by the Maritime Administration during that period. (c)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report detailing the results of the audit and providing recommendations related to such results, to include— 
(1)actions that should be taken by agencies and organizations to fully comply with the United States Cargo Preference Laws; and (2)Other measures that may compel agencies and organizations, and their contractors and subcontractors, to use United States flag vessels in the international transportation of ocean cargoes as mandated by the United States Cargo Preference Laws. 
8405.Towing vessel inspection fees reviewNot later than 180 days after the date of enactment of this Act, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate— (1)the results of the review required under section 815 of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282); and 
(2)a copy of any regulation required pursuant to section 815(b) of such Act to establish specific inspection fees for such vessels. BMaritime Domain Awareness 8411.Unmanned maritime systems and satellite vessel tracking technologies (a)AssessmentThe Commandant, acting through the Blue Technology Center of Expertise, shall regularly assess available unmanned maritime systems and satellite vessel tracking technologies for potential use to support missions of the Coast Guard. 
(b)Report 
(1)In generalNot later than 1 year after the date of the enactment of this Act, and biennially thereafter, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the actual and potential effects of the use of then-existing unmanned maritime systems and satellite vessel tracking technologies on the mission effectiveness of the Coast Guard. (2)ContentsEach report submitted under paragraph (1) shall include the following: 
(A)An inventory of current unmanned maritime systems used by the Coast Guard, an overview of such usage, and a discussion of the mission effectiveness of such systems, including any benefits realized or risks or negative aspects of such usage. (B)An inventory of satellite vessel tracking technologies, and a discussion of the potential mission effectiveness of such technologies, including any benefits or risks or negative aspects of such usage. 
(C)A prioritized list of Coast Guard mission requirements that could be met with additional unmanned maritime systems, or with satellite vessel tracking technologies, and the estimated costs of accessing, acquiring, or operating such systems, taking into consideration the interoperability of such systems with the current and future fleet of— (i)National Security Cutters; 
(ii)Fast Response Cutters; (iii)Offshore Patrol Cutters; 
(iv)Polar Security Cutters; and (v)in-service legacy cutters, including the 210- and 270-foot medium endurance cutters and 225-foot Buoy Tenders. 
(c)DefinitionsIn this section: (1)Unmanned maritime systems (A)In generalThe term unmanned maritime systems means— 
(i)remotely operated or autonomous vehicles produced by the commercial sector designed to travel in the air, on or under the ocean surface, on land, or any combination thereof, and that function without an on-board human presence; and (ii)associated components of such vehicles, including control and communications systems, data transmission systems, and processing systems. 
(B)ExamplesSuch term includes the following: (i)Unmanned undersea vehicles. 
(ii)Unmanned surface vehicles. (iii)Unmanned aerial vehicles. 
(iv)Autonomous underwater vehicles. (v)Autonomous surface vehicles. 
(vi)Autonomous aerial vehicles. (2)Available unmanned maritime systemsThe term available unmanned maritime systems includes systems that can be purchased commercially or are in use by the Department of Defense or other Federal agencies. 
(3)Satellite vessel tracking technologiesThe term satellite vessel tracking technologies means shipboard broadcast systems that use satellites and terrestrial receivers to continually track vessels. 8412.Unmanned aircraft systems testing (a)Training areaThe Commandant shall carry out and update, as appropriate, a program for the use of one or more training areas to facilitate the use of unmanned aircraft systems and small unmanned aircraft to support missions of the Coast Guard. 
(b)Designation of area 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Commandant shall, as part of the program under subsection (a), designate an area for the training, testing, and development of unmanned aircraft systems and small unmanned aircraft. (2)ConsiderationsIn designating a training area under paragraph (1), the Commandant shall— 
(A)ensure that such training area has or receives all necessary Federal Aviation Administration flight authorization; and (B)take into consideration all of the following attributes of the training area: 
(i)Direct over-water maritime access from the site. (ii)The availability of existing Coast Guard support facilities, including pier and dock space. 
(iii)Proximity to existing and available offshore Warning Area airspace for test and training. (iv)Existing facilities and infrastructure to support unmanned aircraft system-augmented, and small unmanned aircraft-augmented, training, evaluations, and exercises. 
(v)Existing facilities with a proven track record of supporting unmanned aircraft systems and small unmanned aircraft systems flight operations. (c)DefinitionsIn this section— 
(1)the term existing means as of the date of enactment of this Act; and (2)the terms small unmanned aircraft and unmanned aircraft system have the meanings given those terms in section 44801 of title 49, United States Code. 
8413.Land-based unmanned aircraft system program of Coast Guard 
(a)Funding for certain enhanced capabilitiesSection 319 of title 14, United States Code, is amended by adding at the end the following new subsection:  (c)Funding for certain enhanced capabilitiesIn each of fiscal years 2020 and 2021, the Commandant may provide additional funding of $5,000,000 for additional long-range maritime patrol aircraft, acquired through full and open competition.. 
(b)Report on use of unmanned aircraft systems for certain surveillance 
(1)Report requiredNot later than March 31, 2021, the Commandant, in coordination with the Administrator of the Federal Aviation Administration on matters related to aviation safety and civilian aviation and aerospace operations, shall submit to the appropriate committees of Congress a report setting forth an assessment of the feasibility and advisability of using unmanned aircraft systems for surveillance of marine protected areas, the transit zone, and the Arctic in order to— (A)establish and maintain regular maritime domain awareness of such areas; 
(B)ensure appropriate response to illegal activities in such areas; and (C)collaborate with State, local, and tribal authorities, and international partners, in surveillance missions over their waters in such areas. 
(2)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(B)the Committee on Transportation and Infrastructure and the Committee on Homeland Security of the House of Representatives. 8414.Prohibition on operation or procurement of foreign-made unmanned aircraft systems (a)Prohibition on agency operation or procurementThe Commandant may not operate or enter into or renew a contract for the procurement of— 
(1)an unmanned aircraft system that— (A)is manufactured in a covered foreign country or by an entity domiciled in a covered foreign country; 
(B)uses flight controllers, radios, data transmission devices, cameras, or gimbals manufactured in a covered foreign country or by an entity domiciled in a covered foreign country; (C)uses a ground control system or operating software developed in a covered foreign country or by an entity domiciled in a covered foreign country; or 
(D)uses network connectivity or data storage located in or administered by an entity domiciled in a covered foreign country; or (2)a system manufactured in a covered foreign country or by an entity domiciled in a covered foreign country for the detection or identification of unmanned aircraft systems. 
(b)Exemption 
(1)In generalThe Commandant is exempt from the restriction under subsection (a) if— (A)the operation or procurement is for the purposes of— 
(i)counter-UAS system surrogate testing and training; or (ii)intelligence, electronic warfare, and information warfare operations, testing, analysis, and training; or 
(B)the Commandant receives a certification from the Coast Guard unit requesting to operate or procure an unmanned aircraft system otherwise restricted under subsection (a), which shall include supporting manufacturer information, that the unmanned aircraft system does not— (i)connect to the internet or an outside telecommunications service; 
(ii)connect to other devices or electronics, except as necessary to perform the mission; or (iii)perform any missions in support of classified information or that may threaten national security. 
(2)ExpirationThe authority under this subsection to operate or procure an unmanned aircraft system otherwise restricted under subsection (a) expires on the date that is 2 years after the date of the enactment of this Act. (c)WaiverThe Commandant may waive the restriction under subsection (a) on a case by case basis by certifying in writing to the Department of Homeland Security and the relevant committees of jurisdiction that the operation or procurement is required in the national interest of the United States. 
(d)DefinitionsIn this section: (1)Covered foreign countryThe term covered foreign country means the People’s Republic of China. 
(2)Counter-UAS systemThe term counter-UAS system has the meaning given such term in section 44801 of title 49, United States Code. (3)Unmanned aircraft systemThe term unmanned aircraft system has the meaning given such term in section 44801 of title 49, United States Code. 
8415.United States commercial space-based radio frequency maritime domain awareness testing and evaluation program 
(a)Testing and evaluation programThe Commandant, acting through the Blue Technology Center of Expertise, shall carry out a testing and evaluation program of United States commercial space-based radio frequency geolocation and maritime domain awareness products and services to support the mission objectives of maritime enforcement by the Coast Guard and other components of the Coast Guard. The objectives of this testing and evaluation program shall include— (1)developing an understanding of how United States commercial space-based radio frequency data products can meet current and future mission requirements; 
(2)establishing how United States commercial space-based radio frequency data products should integrate into existing work flows; and (3)establishing how United States commercial space-based radio frequency data products could be integrated into analytics platforms. 
(b)ReportNot later than 240 days after the date of enactment of this Act, the Commandant shall prepare and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results of the testing and evaluation program under subsection (a), including recommendations on how the Coast Guard should fully exploit United States commercial space-based radio frequency data products to meet current and future mission requirements. 8416.Authorization of use of automatic identification systems devices to mark fishing equipment (a)DefinitionsIn this section— 
(1)the term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information and the National Telecommunications and Information Administration Administrator;  (2)the term Automatic Identification System has the meaning given the term in section 164.46(a) of title 33, Code of Federal Regulations, or any successor regulation; 
(3)the term Automatic Identification System device means a covered device that operates in radio frequencies assigned for Automatic Identification System stations; (4)the term Commission means the Federal Communications Commission; and 
(5)the term covered device means a device used to mark fishing equipment. (b)Rulemaking requiredNot later than 180 days after the date of enactment of this Act, the Commission, in coordination with the Assistant Secretary, and in consultation with the Commandant and the Secretary of State, shall initiate a rulemaking proceeding to consider whether to authorize covered devices to operate in radio frequencies assigned for Automatic Identification System stations. 
(c)ConsiderationsIn conducting the rulemaking under subsection (b), the Commission shall consider whether imposing requirements with respect to the manner in which Automatic Identification System devices are deployed and used would enable the authorization of covered devices to operate in radio frequencies assigned for Automatic Identification System stations consistent with the core purpose of the Automatic Identification System to prevent maritime accidents. CArctic 8421.Coast Guard Arctic prioritization (a)FindingsCongress makes the following findings: 
(1)The strategic importance of the Arctic continues to increase as the United States and other countries recognize the military significance of the sea lanes and choke points within the region and understand the potential for power projection from the Arctic into multiple regions. (2)Russia and China have conducted military exercises together in the Arctic, have agreed to connect the Northern Sea Route, claimed by Russia, with China's Maritime Silk Road, and are working together in developing natural gas resources in the Arctic. 
(3)The economic significance of the Arctic continues to grow as countries around the globe begin to understand the potential for maritime transportation through, and economic and trade development in, the region. (4)Increases in human, maritime, and resource development activity in the Arctic region may create additional mission requirements for the Department of Defense and the Department of Homeland Security. 
(5)The increasing role of the United States in the Arctic has been highlighted in each of the last four national defense authorization acts. (6)The United States Coast Guard Arctic Strategic Outlook released in April 2019 states, Demonstrating commitment to operational presence, Canada, Denmark, and Norway have made strategic investments in ice-capable patrol ships charged with national or homeland security missions. The United States is the only Arctic State that has not made similar investments in ice-capable surface maritime security assets. This limits the ability of the Coast Guard, and the Nation, to credibly uphold sovereignty or respond to contingencies in the Arctic.. 
(b)Sense of CongressIt is the sense of Congress that— (1)the Arctic is a region of strategic importance to the national security interests of the United States, and the Coast Guard must better align its mission prioritization and development of capabilities to meet the growing array of challenges in the region; 
(2)the increasing freedom of navigation and expansion of activity in the Arctic must be met with an increasing show of Coast Guard forces capable of exerting influence through persistent presence; (3)Congress fully supports the needed and important re-capitalization of the fleet of cutters and aircraft of the Coast Guard, but, the Coast Guard must avoid overextending operational assets for remote international missions at the cost of dedicated focus on this domestic area of responsibility with significant international interest and activity; and 
(4)although some progress has been made to increase awareness of Arctic issues and to promote increased presence in the region, additional measures are needed to protect vital economic, environmental, and national security interests of the United States, and to show the commitment of the United States to this emerging strategic choke point of increasing great power competition. (c)Arctic definedIn this section, the term Arctic has the meaning given that term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111). 
8422.Arctic PARS Native engagementThe Commandant shall— (1)engage directly with local coastal whaling and fishing communities in the Arctic region when conducting the Alaskan Arctic Coast Port Access Route Study, in accordance with chapter 700 of title 46, United States Code, and as described in the notice of study published in the Federal Register on December 21, 2018 (83 Fed. Reg. 65701); and 
(2)consider the concerns of the Arctic coastal community regarding any Alaskan Arctic Coast Port Access Route, including safety needs and concerns. 8423.Voting requirementSection 305(i)(1)(G)(iv) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1855(i)(1)(G)(iv)) is amended to read as follows: 
 
(iv)Voting requirementThe panel may act only by the affirmative vote of at least 5 of its members, except that any decision made pursuant to the last sentence of subparagraph (C) shall require the unanimous vote of all 6 members of the panel.. 8424.Report on the Arctic capabilities of the Armed Forces (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall submit to the appropriate committees of Congress a report setting forth the results of a study on the Arctic capabilities of the Armed Forces. The Secretary shall enter into a contract with an appropriate federally funded research and development center for the conduct of the study. 
(b)ElementsThe report required by subsection (a) shall include the following: (1)A comparison of the capabilities of the United States, the Russian Federation, the People’s Republic of China, and other countries operating in the Arctic, including an assessment of the ability of the navy of each such country to operate in varying sea-ice conditions. 
(2)A description of commercial and foreign military surface forces currently operating in the Arctic in conditions inaccessible to Navy surface forces. (3)An assessment of the potential security risk posed to Coast Guard forces by military forces of other countries operating in the Arctic in conditions inaccessible to Navy surface or aviation forces in the manner such forces currently operate. 
(4)A comparison of the domain awareness capabilities of— (A)Coast Guard forces operating alone; and 
(B)Coast Guard forces operating in tandem with Navy surface and aviation forces and the surface and aviation forces of other allies. (5)A comparison of the defensive capabilities of— 
(A)Coast Guard forces operating alone; and (B)Coast Guard forces operating in mutual defense with Navy forces, other Armed Forces, and the military forces of allies. 
(c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex. (d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, and the Committee on Appropriations of the Senate; and (2)the Committee on Armed Services, the Committee on Transportation and Infrastructure, and the Committee on Appropriations of the House of Representatives. 
8425.Report on Arctic search and rescue 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the search and rescue capabilities of the Coast Guard in Arctic coastal communities. (b)ContentsThe report under subsection (a) shall include the following: 
(1)An identification of ways in which the Coast Guard can more effectively partner with Arctic coastal communities to respond to search and rescue incidents through training, funding, and deployment of assets. (2)An analysis of the costs of forward deploying on a seasonal basis Coast Guard assets in support of such communities for responses to such incidents. 
8426.Arctic Shipping Federal Advisory Committee 
(a)PurposeThe purpose of this section is to establish a Federal advisory committee to provide policy recommendations to the Secretary of Transportation on positioning the United States to take advantage of emerging opportunities for Arctic maritime transportation. (b)DefinitionsIn this section: 
(1)Advisory committeeThe term Advisory Committee means the Arctic Shipping Federal Advisory Committee established under subsection (c)(1). (2)ArcticThe term Arctic has the meaning given the term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111). 
(3)Arctic sea routesThe term Arctic Sea Routes means the international Northern Sea Route, the Transpolar Sea Route, and the Northwest Passage. (c)Establishment of the Arctic shipping Federal Advisory Committee (1)Establishment of Advisory Committee (A)In generalThe Secretary of Transportation, in coordination with the Secretary of State, the Secretary of Defense acting through the Secretary of the Army and the Secretary of the Navy, the Secretary of Commerce, and the Secretary of the Department in which the Coast Guard is operating, shall establish an Arctic Shipping Federal Advisory Committee in the Department of Transportation to advise the Secretary of Transportation and the Secretary of the Department in which the Coast Guard is operating on matters related to Arctic maritime transportation, including Arctic seaway development. 
(B)MeetingsThe Advisory Committee shall meet at the call of the Chairperson, and at least once annually in Alaska. (2)Membership (A)In generalThe Advisory Committee shall be composed of 17 members as described in subparagraph (B). 
(B)CompositionThe members of the Advisory Committee shall be— (i)1 individual appointed and designated by the Secretary of Transportation to serve as the Chairperson of the Advisory Committee; 
(ii)1 individual appointed and designated by the Secretary of the Department in which the Coast Guard is operating to serve as the Vice Chairperson of the Advisory Committee; (iii)1 designee of the Secretary of Commerce; 
(iv)1 designee of the Secretary of State; (v)1 designee of the Secretary of Transportation; 
(vi)1 designee of the Secretary of Defense; (vii)1 designee from the State of Alaska, nominated by the Governor of Alaska and designated by the Secretary of Transportation; 
(viii)1 designee from the State of Washington, nominated by the Governor of Washington and designated by the Secretary of Transportation; (ix)3 Alaska Native Tribal members; 
(x)1 individual representing Alaska Native subsistence co-management groups affected by Arctic maritime transportation; (xi)1 individual representing coastal communities affected by Arctic maritime transportation; 
(xii)1 individual representing vessels of the United States (as defined in section 116 of title 46, United States Code) participating in the shipping industry; (xiii)1 individual representing the marine safety community; 
(xiv)1 individual representing the Arctic business community; and (xv)1 individual representing maritime labor organizations. 
(C)Terms 
(i)LimitationsEach member of the Advisory Committee described in clauses (vii) through (xv) of subparagraph (B) shall serve for a 2-year term and shall not be eligible for more than 2 consecutive term reappointments. (ii)VacanciesAny vacancy in the membership of the Advisory Committee shall not affect its responsibilities, but shall be filled in the same manner as the original appointment and in accordance with the Federal Advisory Committee Act (5 U.S.C. App.). 
(3)FunctionsThe Advisory Committee shall carry out all of the following functions: (A)Develop a set of policy recommendations that would enhance the leadership role played by the United States in improving the safety and reliability of Arctic maritime transportation in accordance with customary international maritime law and existing Federal authority. Such policy recommendations shall consider options to establish a United States entity that could perform the following functions in accordance with United States law and customary international maritime law: 
(i)Construction, operation, and maintenance of current and future maritime infrastructure necessary for vessels transiting the Arctic Sea Routes, including potential new deep draft and deepwater ports. (ii)Provision of services that are not widely commercially available in the United States Arctic that would— 
(I)improve Arctic maritime safety and environmental protection; (II)enhance Arctic maritime domain awareness; and 
(III)support navigation and incident response for vessels transiting the Arctic Sea Routes. (iii)Establishment of rules of measurement for vessels and cargo for the purposes of levying voluntary rates of charges or fees for services. 
(B)As an option under subparagraph (A), consider establishing a congressionally chartered seaway development corporation modeled on the Saint Lawrence Seaway Development Corporation, and— (i)develop recommendations for establishing such a corporation and a detailed implementation plan for establishing such an entity; or 
(ii)if the Advisory Committee decides against recommending the establishment of such a corporation, provide a written explanation as to the rationale for the decision and develop an alternative, as practicable. (C)Provide advice and recommendations, as requested, to the Secretary of Transportation and the Secretary of the Department in which the Coast Guard is operating on Arctic marine transportation, including seaway development, and consider national security interests, where applicable, in such recommendations. 
(D)In developing the advice and recommendations under subparagraph (C), engage with and solicit feedback from coastal communities, Alaska Native subsistence co-management groups, and Alaska Native tribes. (d)Report to CongressNot later than 2 years after the date of enactment of this Act, the Advisory Committee shall submit a report with its recommendations under subparagraphs (A) and (B) of subsection (c)(3) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. 
(e)Termination of the Advisory CommitteeNot later than 8 years after the submission of the report described in subsection (d), the Secretary of Transportation shall dissolve the Advisory Committee. (f)International engagementIf a Special Representative for the Arctic Region is appointed by the Secretary of State, the duties of that Representative shall include— 
(1)coordination of any activities recommended by the implementation plan submitted by the Advisory Committee and approved by the Secretary of Transportation; and (2)facilitation of multilateral dialogues with member and observer nations of the Arctic Council to encourage cooperation on Arctic maritime transportation. 
(g)Tribal consultationIn implementing any of the recommendations provided under subsection (c)(3)(C), the Secretary of Transportation shall consult with Alaska Native tribes. DOther Matters 8431.Plan for wing-in-ground demonstration plan (a)In general (1)The Commandant, in coordination with the Administrator of the Federal Aviation Administration with regard to any regulatory or safety matter regarding airspace, air space authorization, or aviation, shall develop plans for a demonstration program that will determine whether wing-in-ground craft, as such term is defined in section 2101 of title 46, United States Code, that is capable of carrying at least one individual, can— 
(A)provide transportation in areas in which energy exploration, development or production activity takes place on the Outer Continental Shelf; and (B)under the craft’s own power, safely reach helidecks or platforms located on offshore energy facilities. 
(2)RequirementsThe plans required under paragraph (1) shall— (A)examine and explain any safety issues with regard to the operation of the such craft as a vessel, or as an aircraft, or both; 
(B)include a timeline and technical milestones for the implementation of such a demonstration program; (C)outline resource requirements needed to undertake such a demonstration program; 
(D)describe specific operational circumstances under which the craft may be used, including distance from United States land, altitude, number of individuals, amount of cargo, and speed and weight of vessel; (E)describe the operations under which Federal Aviation Administration statutes, regulations, circulars, or orders apply; and 
(F)describe the certifications, permits, or authorizations required to perform any operations. (b)ReportNot later than 1 year after the date of the enactment of this Act, the Commandant, along with the Administrator of the Federal Aviation Administration with regard to any regulatory or safety matter regarding airspace, air space authorization, or aviation, shall brief the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science and Transportation of the Senate on the plan developed under subsection (a), including— 
(1)any regulatory changes needed regarding inspections and manning, to allow such craft to operate between onshore facilities and offshore energy facilities when such craft is operating as a vessel; (2)any regulatory changes that would be necessary to address potential impacts to air traffic control, the National Airspace System, and other aircraft operations, and to ensure safe operations on or near helidecks and platforms located on offshore energy facilities when such craft are operating as aircraft; and 
(3)any other statutory or regulatory changes related to authority of the Federal Aviation Administration over operations of the craft. 8432.Northern Michigan oil spill response planningNotwithstanding any other provision of law, not later than 180 days after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating, in consultation with the Administrator of the Environmental Protection Agency and the Administrator of the Pipeline and Hazardous Materials Safety Administration, shall update the Northern Michigan Area Contingency Plan to include a worst-case discharge from a pipeline in adverse weather conditions. 
8433.Documentation of LNG tankers 
(a)Safari Voyager 
(1)In generalNotwithstanding sections 12112 and 12132 of title 46, United States Code, the Secretary of the department in which the Coast Guard is operating shall issue a certificate of documentation with a coastwise endorsement for the vessel Safari Voyager (International Maritime Organization number 8963753). (2)Revocation of effectiveness of certificateA certificate of documentation issued under paragraph (1) is revoked on the date of the sale of the vessel or the entity that owns the vessel. 
(b)Pacific Provider 
(1)In generalNotwithstanding sections 12112 and 12132 of title 46, United States Code, the Secretary of the department in which the Coast Guard is operating may issue a certificate of documentation with a coastwise endorsement for the vessel Pacific Provider (United States official number 597967). (2)Revocation of effectiveness of certificateA certificate of documentation issued under paragraph (1) is revoked on the date of the sale of the vessel or the entity that owns the vessel. 
(c)America’s Cup Act of 2011Section 7(b) of the America’s Cup Act of 2011 (Public Law 112–61) is amended— (1)in paragraph (3)— 
(A)by striking of the vessel on the date of enactment of this Act; and (B)by inserting before the period the following: , unless prior to any such sale the vessel has been operated in a coastwise trade for not less than 1 year after the date of enactment of the Elijah E. Cummings Coast Guard Authorization Act of 2020 and prior to sale of vessel; 
(2)by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively; and (3)by inserting after paragraph (1) the following: 
 
(2)Limitation on ownershipThe Secretary of the department in which the Coast Guard is operating may only issue a certificate of documentation with a coastwise endorsement to a vessel designated in paragraph (1) if the owner of the vessel is an individual or individuals who are citizens of the United States, or is an entity deemed to be such a citizen under section 50501 of title 46, United States Code. (3)Limitation on repair and modification (A)RequirementAny qualified work shall be performed at a shipyard facility located in the United States. 
(B)ExceptionsThe requirement in subparagraph (A) does not apply to any qualified work— (i)for which the owner or operator enters into a binding agreement no later than 1 year after the date of enactment of the Elijah E. Cummings Coast Guard Authorization Act of 2020; or 
(ii)necessary for the safe towage of the vessel from outside the United States to a shipyard facility in the United States for completion of the qualified work. (C)DefinitionIn this paragraph, qualified work means repair and modification necessary for the issuance of a certificate of inspection issued as a result of the waiver for which a coastwise endorsement is issued under paragraph (1).. 
8434.Replacement vesselNotwithstanding section 208(g)(5) of the American Fisheries Act (Public Law 105–277; 16 U.S.C. 1851 note), a vessel eligible under section 208(e)(21) of such Act that is replaced under section 208(g) of such Act shall be subject to a sideboard restriction catch limit of zero metric tons in the Bering Sea and Aleutian Islands and in the Gulf of Alaska unless that vessel is also a replacement vessel under section 679.4(o)(4) of title 50, Code of Federal Regulations, in which case such vessel shall not be eligible to be a catcher/processor under section 206(b)(2) of such Act. 8435.Educational vessel (a)In generalNotwithstanding section 12112(a)(2) of title 46, United States Code, the Secretary of the department in which the Coast Guard is operating may issue a certificate of documentation with a coastwise endorsement for the vessel Oliver Hazard Perry (IMO number 8775560; United States official number 1257224). 
(b)Termination of effectiveness of endorsementThe coastwise endorsement authorized under subsection (a) for the vessel Oliver Hazard Perry (IMO number 8775560; United States official number 1257224) shall expire on the first date on which any of the following occurs: (1)The vessel is sold to a person, including an entity, that is not related by ownership or control to the person, including an entity, that owned the vessel on the date of the enactment of this Act. 
(2)The vessel is rebuilt and not rebuilt in the United States (as defined in section 12101(a) of title 46, United States Code). (3)The vessel is no longer operating in primary service as a sailing school vessel. 
8436.Waters deemed not navigable waters of the United States for certain purposesThe Coalbank Slough in Coos Bay, Oregon, is deemed to not be navigable waters of the United States for all purposes of subchapter J of Chapter I of title 33, Code of Federal Regulations. 8437.Anchorages (a)In generalThe Secretary of the department in which the Coast Guard is operating shall suspend the establishment of new anchorage grounds on the Hudson River between Yonkers, New York, and Kingston, New York, under section 7 of the Rivers and Harbors Appropriations Act of 1915 (33 U.S.C. 471) or chapter 700 of title 46, United States Code. 
(b)RestrictionThe Commandant may not establish or expand any anchorage grounds outside of the reach on the Hudson River described in subsection (a) without first providing notice to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate not later than 180 days prior to the establishment or expansion of any such anchorage grounds. (c)Savings clauseNothing in this section— 
(1)prevents the master or pilot of a vessel operating on the reach of the Hudson River described in subsection (a) from taking actions necessary to maintain the safety of the vessel or to prevent the loss of life or property; or (2)shall be construed as limiting the authority of the Secretary of the department in which the Coast Guard is operating to exercise authority over the movement of a vessel under section 70002 of title 46, United States Code, or any other applicable laws or regulations governing the safe navigation of a vessel. 
(d)StudyThe Commandant of the Coast Guard, in consultation with the Hudson River Safety, Navigation, and Operations Committee, shall conduct a study of the Hudson River north of Tarrytown, New York to examine— (1)the nature of vessel traffic including vessel types, sizes, cargoes, and frequency of transits; 
(2)the risks and benefits of historic practices for commercial vessels anchoring; and (3)the risks and benefits of establishing anchorage grounds on the Hudson River. 
(e)ReportNot later than 1 year after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the findings, conclusions, and recommendations from the study required under subsection (d). 8438.Comptroller General of the United States study and report on vertical evacuation for tsunamis at Coast Guard Stations in Washington and Oregon (a)Study (1)In generalThe Comptroller General of the United States shall conduct a study that examines the potential use, in the event of a Cascadia subduction zone event, of a vertical evacuation of Coast Guard personnel stationed at United States Coast Guard Station Grays Harbor and Sector Field Office Port Angeles, Washington, and at United States Coast Guard Station Yaquina Bay and United States Coast Guard Motor Lifeboat Station Coos Bay, Oregon, and the dependents of such Coast Guard personnel housed in Coast Guard housing. 
(2)ElementsThe study required under paragraph (1) shall analyze the following: (A)The number of such personnel and dependents to be evacuated. 
(B)The resources available to conduct an evacuation, and the feasibility of a successful evacuation in a case in which inundation maps and timelines are available. (C)With the resources available, the amount of time needed to evacuate such personnel and dependents. 
(D)Any resource that is otherwise available within a reasonable walking distance to the Coast Guard facilities listed in paragraph (1). (E)The benefit to the surrounding community of such a vertical evacuation. 
(F)The interoperability of the tsunami warning system with the Coast Guard communication systems at the Coast Guard facilities listed in paragraph (1). (G)Current interagency coordination and communication policies in place for emergency responders to address a Cascadia subduction zone event. 
(b)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing the findings, conclusions, and recommendations, if any, from the study required under subsection (a). 8439.Authority to enter into agreements with National Coast Guard Museum Association (a)In generalSection 316 of title 14, United States Code, is amended to read as follows: 
 
316.National Coast Guard Museum 
(a)EstablishmentThe Commandant may establish, accept, operate, maintain and support the Museum, on lands which will be federally owned and administered by the Coast Guard, and are located in New London, Connecticut. (b)Use of funds (1)The Secretary shall not expend any funds appropriated to the Coast Guard on the construction of any museum established under this section. 
(2)Subject to the availability of appropriations, the Secretary may expend funds appropriated to the Coast Guard on the engineering and design of a Museum. (3)The priority for the use of funds appropriated to the Coast Guard shall be to preserve, protect, and display historic Coast Guard artifacts, including the design, fabrication, and installation of exhibits or displays in which such artifacts are included. 
(c)Funding planNot later than 2 years after the date of the enactment of the Elijah E. Cummings Coast Guard Authorization Act of 2020 and at least 90 days before the date on which the Commandant accepts the Museum under subsection (f), the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a plan for constructing, operating, and maintaining such Museum, including— (1)estimated planning, engineering, design, construction, operation, and maintenance costs; 
(2)the extent to which appropriated, nonappropriated, and non-Federal funds will be used for such purposes, including the extent to which there is any shortfall in funding for engineering, design, or construction; (3)an explanation of any environmental remediation issues related to the land associated with the Museum; and 
(4)a certification by the Inspector General of the department in which the Coast Guard is operating that the estimates provided pursuant to paragraphs (1) and (2) are reasonable and realistic. (d)Construction (1)The Association may construct the Museum described in subsection (a). 
(2)The Museum shall be designed and constructed in compliance with the International Building Code 2018, and construction performed on Federal land under this section shall be exempt from State and local requirements for building or demolition permits. (e)AgreementsUnder such terms and conditions as the Commandant considers appropriate, notwithstanding section 504, and until the Commandant accepts the Museum under subsection (f), the Commandant may— 
(1)license Federal land to the Association for the purpose of constructing the Museum described in subsection (a); and (2) (A)at a nominal charge, lease the Museum from the Association for activities and operations related to the Museum; and 
(B)authorize the Association to generate revenue from the use of the Museum. (f)AcceptanceNot earlier than 90 days after the Commandant submits the plan under subsection (c), the Commandant shall accept the Museum from the Association and all right, title, and interest in and to the Museum shall vest in the United States when— 
(1)the Association demonstrates, in a manner acceptable to the Commandant, that the Museum meets the design and construction requirements of subsection (d); and (2)all financial obligations of the Association incident to the National Coast Guard Museum have been satisfied. 
(g)ServicesThe Commandant may solicit from the Association and accept services from nonprofit entities, including services related to activities for construction of the Museum.  (h)AuthorityThe Commandant may not establish a Museum except as set forth in this section. 
(i)DefinitionsIn this section: (1)MuseumThe term Museum means the National Coast Guard Museum. 
(2)AssociationThe term Association means the National Coast Guard Museum Association.. (b)BriefingsNot later than March 1 of the fiscal year after the fiscal year in which the report required under subsection (d) of section 316 of title 14, United States Code, is provided, and not later than March 1 of each year thereafter until 1 year after the year in which the National Coast Guard Museum is accepted pursuant to subsection (f) of such section, the Commandant shall brief the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the following issues with respect to the Museum: 
(1)The acceptance of gifts. (2)Engineering. 
(3)Design and project status. (4)Land ownership. 
(5)Environmental remediation. (6)Operation and support issues. 
(7)Plans. 8440.Video equipment; access and retention of records (a)Maintenance and placement of video surveillance equipmentSection 3507(b)(1) of title 46, United States Code, is amended— 
(1)by striking The owner and inserting the following:  (A)In generalThe owner; 
(2)by striking , as determined by the Secretary; and (3)by adding at the end, the following: 
 
(B)Placement of video surveillance equipment 
(i)In generalNot later than 18 months after the date of the enactment of the Elijah E. Cummings Coast Guard Authorization Act of 2020, the Commandant in consultation with other relevant Federal agencies or entities as determined by the Commandant, shall establish guidance for performance of the risk assessment described in paragraph (2) regarding the appropriate placement of video surveillance equipment in passenger and crew common areas where there is no reasonable expectation of privacy. (ii)Risk assessmentNot later than 1 year after the Commandant establishes the guidance described in paragraph (1), the owner shall conduct the risk assessment required under paragraph (1) and shall— 
(I)evaluate the placement of video surveillance equipment to deter, prevent, and record a sexual assault aboard the vessel considering factors such as: ship layout and design, itinerary, crew complement, number of passengers, passenger demographics, and historical data on the type and location of prior sexual assault incident allegations; (II)incorporate to the maximum extent practicable the video surveillance guidance established by the Commandant regarding the appropriate placement of video surveillance equipment; 
(III)arrange for the risk assessment to be conducted by an independent third party with expertise in the use and placement of camera surveillance to deter, prevent and record criminal behavior; and (IV)the independent third party referred to in paragraph (C) shall be a company that has been accepted by a classification society that is a member of the International Association of Classification Societies (hereinafter referred to as IACS) or another classification society recognized by the Secretary as meeting acceptable standards for such a society pursuant to section 3316(b). 
(C)Surveillance planNot later than 180 days after completion of the risk assessment conducted under subparagraph (B)(ii), the owner of a vessel shall develop a plan to install video surveillance equipment in places determined to be appropriate in accordance with the results of the risk assessment conducted under subparagraph (B)(ii), except in areas where a person has a reasonable expectation of privacy. Such plan shall be evaluated and approved by an independent third party with expertise in the use and placement of camera surveillance to deter, prevent and record criminal behavior that has been accepted as set forth in paragraph (2)(D). (D)InstallationThe owner of a vessel to which this section applies shall, consistent with the surveillance plan approved under subparagraph (C), install appropriate video surveillance equipment aboard the vessel not later than 2 years after approval of the plan, or during the next scheduled drydock, whichever is later. 
(E)AttestationAt the time of initial installation under subparagraph (D), the vessel owner shall obtain written attestations from— (i)an IACS classification society that the video surveillance equipment is installed in accordance with the surveillance plan required under subparagraph (C); and 
(ii)the company security officer that the surveillance equipment and associated systems are operational, which attestation shall be obtained each year thereafter. (F)UpdatesThe vessel owner shall ensure the risk assessment described in subparagraph (B)(ii) and installation plan in subparagraph (C) are updated not later than 5 years after the initial installation conducted under subparagraph (D), and every 5 years thereafter. The updated assessment and plan shall be approved by an independent third party with expertise in the use and placement of camera surveillance to deter, prevent, and record criminal behavior that has been accepted by an IACS classification society. The vessel owner shall implement the updated installation plan not later than 180 days after approval. 
(G)AvailabilityEach risk assessment, installation plan and attestation shall be protected from disclosure under the Freedom of Information Act, section 552 of title 5 but shall be available to the Coast Guard— (i)upon request, and 
(ii)at the time of the certificate of compliance or certificate of inspection examination. (H)DefinitionsFor purposes of this section a ship security officer is an individual that, with the master’s approval, has full responsibility for vessel security consistent with the International Ship and Port Facility Security Code.. 
(b)Access to video records; notice of video surveillanceSection 3507(b) of title 46, United States Code, is further amended— (1)by redesignating paragraph (2) as paragraph (3); 
(2)by inserting after paragraph (1) the following:  (2)Notice of video surveillanceThe owner of a vessel to which this section applies shall provide clear and conspicuous signs on board the vessel notifying the public of the presence of video surveillance equipment.;  
(3)in paragraph (3), as so redesignated— (A)by striking The owner and inserting the following: 
 
(A)Law enforcementThe owner; and (B)by adding at the end the following: 
 
(B)Civil actionsExcept as proscribed by law enforcement authorities or court order, the owner of a vessel to which this section applies shall, upon written request, provide to any individual or the individual’s legal representative a copy of all records of video surveillance— (i)in which the individual is a subject of the video surveillance; and 
(ii)that may provide evidence of any sexual assault incident in a civil action. (C)Limited accessThe owner of a vessel to which this section applies shall ensure that access to records of video surveillance is limited to the purposes described in this paragraph.. 
(c)Retention requirements 
(1)In generalSection 3507(b) of title 46, United States Code, is further amended by adding at the end the following:  (4)Retention requirementsThe owner of a vessel to which this section applies shall retain all records of video surveillance for not less than 20 days after the footage is obtained. The vessel owner shall include a statement in the security guide required by subsection (c)(1)(A) that the vessel owner is required by law to retain video surveillance footage for the period specified in this paragraph. If an incident described in subsection (g)(3)(A)(i) is alleged and reported to law enforcement, all records of video surveillance from the voyage that the Federal Bureau of Investigation determines are relevant shall— 
(A)be provided to the Federal Bureau of Investigation; and (B)be preserved by the vessel owner for not less than 4 years from the date of the alleged incident..  
(2)Administrative provisions 
(A)Study and reportEach owner of a vessel to which section 3507 of title 46, United States Code, applies shall, not later than March 1, 2023, submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report detailing the total number of voyages for the preceding year and the percentage of those voyages that were 30 days or longer. (B)Interim standardsNot later than 180 days after the date of enactment of this Act, the Commandant, in consultation with the Federal Bureau of Investigation, shall promulgate interim standards for the retention of records of video surveillance. 
(C)Final standardsNot later than 1 year after the date of enactment of this Act, the Commandant, in consultation with the Federal Bureau of Investigation, shall promulgate final standards for the retention of records of video surveillance. (D)ConsiderationsIn promulgating standards under subparagraphs (B) and (B), the Commandant shall— 
(i)consider factors that would aid in the investigation of serious crimes, including the results of the report by the Commandant provided under subparagraph (A), as well as crimes that go unreported until after the completion of a voyage; (ii)consider the different types of video surveillance systems and storage requirements in creating standards both for vessels currently in operation and for vessels newly built; 
(iii)consider privacy, including standards for permissible access to and monitoring and use of the records of video surveillance; and (iv)consider technological advancements, including requirements to update technology. 
8441.Regulations for covered small passenger vessels 
(a)In generalSection 3306 of title 46, United States Code, is amended— (1)in subsection (a)— 
(A)in the matter preceding paragraph (1), by inserting , including covered small passenger vessels (as defined in subsection (n)(5)) after vessels subject to inspection; and (B)in paragraph (5), by inserting before the period at the end , including rechargeable devices utilized for personal or commercial electronic equipment; and 
(2)by adding at the end the following:  (n)Covered small passenger vessels (1)RegulationsThe Secretary shall prescribe additional regulations to secure the safety of individuals and property on board covered small passenger vessels. 
(2)Comprehensive reviewIn order to prescribe the regulations under paragraph (1), the Secretary shall conduct a comprehensive review of all requirements (including calculations), in existence on the date of enactment of the Elijah E. Cummings Coast Guard Authorization Act of 2020, that apply to covered small passenger vessels, with respect to fire detection, protection, and suppression systems, and avenues of egress, on board such vessels. (3)Requirements (A)In generalSubject to subparagraph (B), the regulations prescribed under paragraph (1) shall include, with respect to covered small passenger vessels, regulations for— 
(i)marine firefighting training programs to improve crewmember training and proficiency, including emergency egress training for each member of the crew, to occur for all members on the crew— (I)at least monthly while such members are employed on board the vessel; and 
(II)each time a new crewmember joins the crew of such vessel; (ii)in all areas on board the vessel where passengers and crew have access, including dining areas, sleeping quarters, and lounges— 
(I)interconnected fire detection equipment, including audible and visual alarms; and (II)additional fire extinguishers and other firefighting equipment; 
(iii)the installation and use of monitoring devices to ensure the wakefulness of the required night watch; (iv)increased fire detection and suppression systems (including additional fire extinguishers) on board such vessels in unmanned areas with machinery or areas with other potential heat sources; 
(v)all general areas accessible to passengers to have no less than 2 independent avenues of escape that are— (I)constructed and arranged to allow for free and unobstructed egress from such areas; 
(II)located so that if one avenue of escape is not available, another avenue of escape is available; and (III)not located directly above, or dependent on, a berth; 
(vi)the handling, storage, and operation of flammable items, such as rechargeable batteries, including lithium ion batteries utilized for commercial purposes on board such vessels; (vii)passenger emergency egress drills for all areas on the vessel to which passengers have access, which shall occur prior to the vessel beginning each excursion; and 
(viii)all passengers to be provided a copy of the emergency egress plan for the vessel. (B)Applicability to certain covered small passenger vesselsThe requirements described in clauses (iii), (v), (vii), and (viii) of subparagraph (A) shall only apply to a covered small passenger vessel that has overnight passenger accommodations. 
(4)Interim requirements 
(A)Interim requirementsThe Secretary shall, prior to issuing final regulations under paragraph (1), implement interim requirements to enforce the requirements under paragraph (3). (B)ImplementationThe Secretary shall implement the interim requirements under subparagraph (A) without regard to chapters 5 and 6 of title 5 and Executive Order Nos. 12866 and 13563 (5 U.S.C. 601 note; relating to regulatory planning and review and relating to improving regulation and regulatory review). 
(5)Definition of covered small passenger vesselIn this subsection, the term covered small passenger vessel— (A)except as provided in subparagraph (B), means a small passenger vessel (as defined in section 2101) that— 
(i)has overnight passenger accommodations; or (ii)is operating on a coastwise or oceans route; and 
(B)does not include a ferry (as defined in section 2101) or fishing vessel (as defined in section 2101).. (b)Section 3202Section 3202(b) of title 46, United States Code, is amended— 
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately; (2)by striking This chapter and inserting the following:  
 
(1)In generalThis chapter; and  (3)by adding at the end the following: 
 
(2)Safety management systemNotwithstanding any other provision in this chapter, including paragraph (1)(B), any regulations under section 3203, including the safety management system established by such regulations, issued on or after the date of enactment of the Elijah E. Cummings Coast Guard Authorization Act of 2020, shall apply to all covered small passenger vessels, as defined in section 3306(n)(5).. (c)Section 3203Section 3203(a) of title 46, United States Code, is amended by inserting (including, for purposes of this section, all covered small passenger vessels, as defined in section 3306(n)(5)) after vessels to which this chapter applies.  
LVXXXVTechnical, Conforming, and Clarifying Amendments 
 
Sec. 8501. Transfers. 
Sec. 8502. Additional transfers. 
Sec. 8503. License exemptions; repeal of obsolete provisions. 
Sec. 8504. Maritime transportation system. 
Sec. 8505. References to persons and seamen. 
Sec. 8506. References to himself and his. 
Sec. 8507. Miscellaneous technical corrections. 
Sec. 8508. Technical corrections relating to codification of Ports and Waterways Safety Act. 
Sec. 8509. Aids to navigation. 
Sec. 8510. Transfers related to employees of Lighthouse Service. 
Sec. 8511. Transfers related to surviving spouses of Lighthouse Service employees. 
Sec. 8512. Repeals related to lighthouse statutes. 
Sec. 8513. Common appropriation structure. 
8501.Transfers 
(a)In general 
(1)Section 215 of the Coast Guard and Maritime Transportation Act of 2004 (Public Law 108–293; 14 U.S.C. 504 note) is redesignated as section 322 of title 14, United States Code, transferred to appear after section 321 of such title (as added by this division), and amended so that the enumerator, section heading, typeface, and typestyle conform to those appearing in other sections in title 14, United States Code. (2)Section 406 of the Maritime Transportation Security Act of 2002 (Public Law 107–295; 14 U.S.C. 501 note) is redesignated as section 720 of title 14, United States Code, transferred to appear after section 719 of such title (as added by this division), and amended so that the enumerator, section heading, typeface, and typestyle conform to those appearing in other sections in title 14, United States Code. 
(3)Section 1110 of title 14, United States Code, is redesignated as section 5110 of such title and transferred to appear after section 5109 of such title (as added by this division). (4)Section 401 of the Coast Guard Authorization Act of 2010 (Public Law 111–281) is amended by striking subsection (e). 
(5)Subchapter I of chapter 11 of title 14, United States Code, as amended by this division, is amended by inserting after section 1109 the following:  1110.Elevation of disputes to the Chief Acquisition OfficerIf, after 90 days following the elevation to the Chief Acquisition Officer of any design or other dispute regarding level 1 or level 2 acquisition, the dispute remains unresolved, the Commandant shall provide to the appropriate congressional committees a detailed description of the issue and the rationale underlying the decision taken by the Chief Acquisition Officer to resolve the issue.. 
(6)Section 7 of the Rivers and Harbors Appropriations Act of 1915 (33 U.S.C. 471) is amended— (A)by transferring such section to appear after section 70005 of title 46, United States Code; 
(B)by striking “Sec. 7.” and inserting “§70006. Establishment by Secretary of the department in which the Coast Guard is operating of anchorage grounds and regulations generally”; and (C)by adjusting the margins with respect to subsections (a) and (b) for the presence of a section heading accordingly. 
(7)Section 217 of the Coast Guard Authorization Act of 2010 (Public Law 111–281; 14 U.S.C. 504 note)— (A)is redesignated as section 5112 of title 14, United States Code, transferred to appear after section 5111 of such title (as added by this division), and amended so that the enumerator, section heading, typeface, and typestyle conform to those appearing in other sections in title 14, United States Code; and 
(B)is amended— (i)by striking the heading and inserting the following: 
 
5112.Sexual assault and sexual harassment in the Coast Guard; and 
(ii)in subsection (b), by adding at the end the following:  (5) (A)The number of instances in which a covered individual was accused of misconduct or crimes considered collateral to the investigation of a sexual assault committed against the individual. 
(B)The number of instances in which adverse action was taken against a covered individual who was accused of collateral misconduct or crimes as described in subparagraph (A). (C)The percentage of investigations of sexual assaults that involved an accusation or adverse action against a covered individual as described in subparagraphs (A) and (B). 
(D)In this paragraph, the term covered individual means an individual who is identified as a victim of a sexual assault in the case files of a military criminal investigative organization..  (b)Clerical amendments (1)The analysis for chapter 3 of title 14, United States Code, as amended by this division, is further amended by adding at the end the following: 
 
 
322. Redistricting notification requirement.. 
(2)The analysis for chapter 7 of title 14, United States Code, as amended by this division, is further amended by adding at the end the following:   720. VHF communication services.. (3)The analysis for chapter 11 of title 14, United States Code, is amended by striking the item relating to section 1110 and inserting the following: 
 
 
1110. Elevation of disputes to the Chief Acquisition Officer.. 
(4)The analysis for chapter 51 of title 14, United States Code, as amended by this division, is further amended by adding at the end the following:   5110. Mission need statement.  5111. Report on diversity at Coast Guard Academy.  5112. Sexual assault and sexual harassment in the Coast Guard.. (5)The analysis for chapter 700 of title 46, United States Code, is further amended by inserting after the item relating to section 70005 the following: 
 
 
70006. Establishment by the Secretary of the department in which the Coast Guard is operating of anchorage grounds and regulations generally.. 
8502.Additional transfers 
(a)Section 204 of the Marine Transportation Security Act 
(1)The Maritime Transportation Security Act of 2002 is amended by striking section 204 (33 U.S.C. 1902a). (2)Section 3 of the Act to Prevent Pollution from Ships (33 U.S.C. 1902)— 
(A)is amended by redesignating subsections (e) through (i) as subsections (f) through (j) respectively; and (B)by inserting after subsection (d) the following: 
 
(e)Discharge of agricultural cargo residueNotwithstanding any other provision of law, the discharge from a vessel of any agricultural cargo residue material in the form of hold washings shall be governed exclusively by the provisions of this Act that implement Annex V to the International Convention for the Prevention of Pollution from Ships.. (b)LNG Tankers (1)The Coast Guard and Maritime Transportation Act of 2006 is amended by striking section 304 (Public Law 109–241; 120 Stat. 527). 
(2)Section 5 of the Deepwater Port Act of 1974 (33 U.S.C. 1504) is amended by adding at the end the following:  (j)LNG Tankers (1)ProgramThe Secretary of Transportation shall develop and implement a program to promote the transportation of liquefied natural gas to and from the United States on United States flag vessels. 
(2)Information to be providedWhen the Coast Guard is operating as a contributing agency in the Federal Energy Regulatory Commission’s shoreside licensing process for a liquefied natural gas or liquefied petroleum gas terminal located on shore or within State seaward boundaries, the Coast Guard shall provide to the Commission the information described in section 5(c)(2)(K) of the Deepwater Port Act of 1974 (33 U.S.C. 1504(c)(2)(K)) with respect to vessels reasonably anticipated to be servicing that port.. 8503.License exemptions; repeal of obsolete provisions (a)Service under licenses issued without examination (1)RepealSection 8303 of title 46, United States Code, and the item relating to that section in the analysis for chapter 83 of that title, are repealed. 
(2)Conforming amendmentSection 14305(a)(10) of title 46, United States Code, is amended by striking sections 8303 and 8304 and inserting section 8304. (b)Standards for tank vessels of the united statesSection 9102 of title 46, United States Code, is amended— 
(1)by striking (a) before the first sentence; and (2)by striking subsection (b). 
8504.Maritime transportation system 
(a)Maritime transportation systemSection 312(b)(4) of title 14, United States Code, is amended by striking marine transportation system and inserting maritime transportation system. (b)Clarification of reference to marine transportation system programsSection 50307(a) of title 46, United States Code, is amended by striking marine transportation and inserting maritime transportation. 
8505.References to persons and seamen 
(a)Technical correction of references to personsTitle 14, United States Code, is amended as follows: (1)In section 312(d), by striking persons and inserting individuals. 
(2)In section 313(d)(2)(B), by striking person and inserting individual. (3)In section 504— 
(A)in subsection (a)(19)(B), by striking a person and inserting an individual; and (B)in subsection (c)(4), by striking seamen; and inserting mariners;. 
(4)In section 521, by striking persons each place it appears and inserting individuals. (5)In section 522— 
(A)by striking a person and inserting an individual; and (B)by striking person the second and third place it appears and inserting individual. 
(6)In section 525(a)(1)(C)(ii), by striking person and inserting individual. (7)In section 526— 
(A)by striking person each place it appears and inserting individual; (B)by striking persons each place it appears and inserting individuals; and 
(C)in subsection (b), by striking person’s and inserting individual’s. (8)In section 709— 
(A)by striking persons and inserting individuals; and (B)by striking person and inserting individual. 
(9)In section 933(b), by striking Every person and inserting An individual. (10)In section 1102(d), by striking persons and inserting individuals. 
(11)In section 1902(b)(3)— (A)in subparagraph (A), by striking person or persons and inserting individual or individuals; and 
(B)in subparagraph (B), by striking person and inserting individual. (12)In section 1941(b), by striking persons and inserting individuals. 
(13)In section 2101(b), by striking person and inserting individual. (14)In section 2102(c), by striking A person and inserting An individual. 
(15)In section 2104(b)— (A)by striking persons and inserting individuals; and 
(B)by striking A person and inserting An individual. (16)In section 2118(d), by striking person and inserting individual who is. 
(17)In section 2147(d), by striking a person and inserting an individual. (18)In section 2150(f), by striking person and inserting individual who is. 
(19)In section 2161(b), by striking person and inserting individual. (20)In section 2317— 
(A)by striking persons and inserting individuals; (B)by striking person each place it appears and inserting individual; and 
(C)in subsection (c)(2), by striking person’s and inserting individual’s. (21)In section 2531— 
(A)by striking person each place it appears and inserting individual; and (B)by striking persons each place it appears and inserting individuals. 
(22)In section 2709, by striking persons and inserting individuals. (23)In section 2710— 
(A)by striking persons and inserting individuals; and (B)by striking person each place it appears and inserting individual. 
(24)In section 2711(b), by striking person and inserting individual. (25)In section 2732, by striking a person and inserting an individual. 
(26)In section 2733— (A)by striking A person and inserting An individual; and 
(B)by striking that person and inserting that individual. (27)In section 2734, by striking person each place it appears and inserting individual. 
(28)In section 2735, by striking a person and inserting an individual. (29)In section 2736, by striking person and inserting individual. 
(30)In section 2737, by striking a person and inserting an individual. (31)In section 2738, by striking person and inserting individual. 
(32)In section 2739, by striking person and inserting individual. (33)In section 2740— 
(A)by striking person and inserting individual; and (B)by striking one the second place it appears. 
(34)In section 2741— (A)in subsection (a), by striking a person and inserting an individual; 
(B)in subsection (b)(1), by striking person’s and inserting individual’s; and (C)in subsection (b)(2), by striking person and inserting individual. 
(35)In section 2743, by striking person each place it appears and inserting individual. (36)In section 2744— 
(A)in subsection (b), by striking a person and inserting an individual; and (B)in subsections (a) and (c), by striking person each place it appears and inserting individual. 
(37)In section 2745, by striking person and inserting individual. (38) (A)In section 2761— 
(i)in the section heading, by striking Persons and inserting Individuals; (ii)by striking persons and inserting individuals; and 
(iii)by striking person and inserting individual. (B)In the analysis for chapter 27, by striking the item relating to section 2761 and inserting the following: 
 
 
2761. Individuals discharged as result of court-martial; allowances to.. 
(39) 
(A)In the heading for section 2767, by striking persons and inserting individuals. (B)In the analysis for chapter 27, by striking the item relating to section 2767 and inserting the following: 
 
 
2767. Reimbursement for medical-related travel expenses for certain individuals residing on islands in the continental United States.. 
(40)In section 2769— (A)by striking a person’s and inserting an individual’s; and 
(B)in paragraph (1), by striking person and inserting individual. (41)In section 2772(a)(2), by striking person and inserting individual. 
(42)In section 2773— (A)in subsection (b), by striking persons each place it appears and inserting individuals; and 
(B)in subsection (d), by striking a person and inserting an individual. (43)In section 2775, by striking person each place it appears and inserting individual. 
(44)In section 2776, by striking person and inserting individual. (45) (A)In section 2777— 
(i) in the heading, by striking persons and inserting individuals; and (ii)by striking persons each place it appears and inserting individuals. 
(B)In the analysis for chapter 27, by striking the item relating to section 2777 and inserting the following:   2777. Clothing for destitute shipwrecked individuals.. (46)In section 2779, by striking persons each place it appears and inserting individuals. 
(47)In section 2902(c), by striking person and inserting individual. (48)In section 2903(b), by striking person and inserting individual. 
(49)In section 2904(b)(1)(B), by striking a person and inserting an individual. (50)In section 3706— 
(A)by striking a person and inserting an individual; and (B)by striking person’s and inserting individual’s. 
(51)In section 3707— (A)in subsection (c)— 
(i)by striking person and inserting individual; and (ii)by striking person’s and inserting individual’s; and 
(B)in subsection (e), by striking a person and inserting an individual. (52)In section 3708, by striking person each place it appears and inserting individual. 
(53)In section 3738— (A)by striking a person each place it appears and inserting an individual; 
(B)by striking person’s and inserting individual’s; and (C)by striking A person and inserting An individual. 
(b)Correction of references to persons and seamen 
(1)Section 2303a(a) of title 46, United States Code, is amended by striking persons and inserting individuals. (2)Section 2306(a)(3) of title 46, United States Code, is amended to read as follows: 
 
(3)An owner, charterer, managing operator, or agent of a vessel of the United States notifying the Coast Guard under paragraph (1) or (2) shall— (A)provide the name and identification number of the vessel, the names of individuals on board, and other information that may be requested by the Coast Guard; and 
(B)submit written confirmation to the Coast Guard within 24 hours after nonwritten notification to the Coast Guard under such paragraphs.. (3)Section 7303 of title 46, United States Code, is amended by striking seaman each place it appears and inserting individual. 
(4)Section 7319 of title 46, United States Code, is amended by striking seaman each place it appears and inserting individual. (5)Section 7501(b) of title 46, United States Code, is amended by striking seaman and inserting holder. 
(6)Section 7508(b) of title 46, United States Code, is amended by striking individual seamen or a specifically identified group of seamen and inserting an individual or a specifically identified group of individuals. (7)Section 7510 of title 46, United States Code, is amended— 
(A)in subsection (c)(8)(B), by striking merchant seamen and inserting merchant mariner; and (B)in subsection (d), by striking merchant seaman and inserting merchant mariner. 
(8)Section 8103(k)(3)(C) of title 46, United States Code, is amended by striking merchant mariners each place it appears and inserting merchant mariner’s. (9)Section 8104 of title 46, United States Code, is amended— 
(A)in subsection (c), by striking a licensed individual or seaman and inserting an individual; (B)in subsection (d), by striking A licensed individual or seaman and inserting An individual; 
(C)in subsection (e), by striking a seaman each place it appears and inserting an individual; and (D)in subsection (j), by striking seaman and inserting individual. 
(10)Section 8302(d) of title 46, United States Code, is amended by striking 3 persons and inserting 3 individuals. (11)Section 11201 of title 46, United States Code, is amended by striking a person each place it appears and inserting an individual. 
(12)Section 11202 of title 46, United States Code, is amended— (A)by striking a person and inserting an individual; and 
(B)by striking the person each place it appears and inserting the individual. (13)Section 11203 of title 46, United States Code, is amended— 
(A)by striking a person each place it appears and inserting an individual; and (B)in subsection (a)(2), by striking that person and inserting that individual. 
(14)Section 15109(i)(2) of title 46, United States Code, is amended by striking additional persons and inserting additional individuals. 8506.References to himself and his (a)Section 1927 of title 14, United States Code, is amended by— 
(1)striking of his initial and inserting of an initial; and (2)striking from his pay and inserting from the pay of such cadet. 
(b)Section 2108(b) of title 14, United States Code, is amended by striking himself and inserting such officer. (c)Section 2732 of title 14, United States Code, as amended by this division, is further amended— 
(1)by striking distinguishes himself conspicuously by and inserting displays conspicuous; and (2)by striking his and inserting such individual’s. 
(d)Section 2736 of title 14, United States Code, as amended by this division, is further amended by striking distinguishes himself by and inserting performs. (e)Section 2738 of title 14, United States Code, as amended by this division, is further amended by striking distinguishes himself by and inserting displays. 
(f)Section 2739 of title 14, United States Code, as amended by this division, is further amended by striking distinguishes himself by and inserting displays. (g)Section 2742 of title 14, United States Code, is amended by striking he distinguished himself and inserting of the acts resulting in the consideration of such award. 
(h)Section 2743 of title 14, United States Code, as amended by this division, is further amended— (1)by striking distinguishes himself; and 
(2)by striking he and inserting such individual. 8507.Miscellaneous technical corrections (a)Miscellaneous technical corrections (1)Section 3305(d)(3)(B) of title 46, United States Code, is amended by striking Coast Guard Authorization Act of 2017 and inserting Frank LoBiondo Coast Guard Authorization Act of 2018. 
(2)Section 4312 of title 46, United States Code, is amended by striking Coast Guard Authorization Act of 2017 each place it appears and inserting Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282). (3)The analysis for chapter 700 of title 46, United States Code, is amended— 
(A)by striking the item relating to the heading for the first subchapter and inserting the following:   Subchapter I—Vessel Operations; (B)by striking the item relating to the heading for the second subchapter and inserting the following: 
 
 
Subchapter II—Ports and Waterways Safety; 
(C)by striking the item relating to the heading for the third subchapter and the item relating to section 70021 of such chapter and inserting the following:   Subchapter III—Conditions for Entry into Ports in the United States  70021. Conditions for entry into ports in the United States.; (D)by striking the item relating to the heading for the fourth subchapter and inserting the following: 
 
 
Subchapter IV—Definitions Regulations, Enforcement, Investigatory Powers, Applicability; 
(E)by striking the item relating to the heading for the fifth subchapter and inserting the following:   Subchapter V—Regattas and Marine Parades;and  (F)by striking the item relating to the heading for the sixth subchapter and inserting the following: 
 
 
Subchapter VI—Regulation of Vessels in Territorial Waters of the United States. 
(4)Section 70031 of title 46, United States Code, is amended by striking A through C and inserting I through III. (5)Section 70032 of title 46, United States Code, is amended by striking A through C and inserting I through III. 
(6)Section 70033 of title 46, United States Code, is amended by striking A through C and inserting I through III. (7)Section 70034 of title 46, United States Code, is amended by striking A through C each place it appears and inserting I through III. 
(8)Section 70035(a) of title 46, United States Code, is amended by striking A through C and inserting I through III. (9)Section 70036 of title 46, United States Code, is amended by— 
(A)striking A through C each place it appears and inserting I through III; and (B)striking A, B, or C each place it appears and inserting I, II, or III. 
(10)Section 70051 of title 46, United States Code, is amended— (A)by striking immediate Federal response, and all that follows through subject to the approval and inserting immediate Federal response, the Secretary of the department in which the Coast Guard is operating may make, subject to the approval; and 
(B)by striking authority to issue such rules and all that follows through Any appropriation and inserting authority to issue such rules and regulations to the Secretary of the department in which the Coast Guard is operating. Any appropriation. (11)Section 70052(e) of title 46, United States Code, is amended by striking Secretary and inserting Secretary of the department in which the Coast Guard is operating each place it appears.  
(b)Alteration of bridges; technical changesThe Act of June 21, 1940 (33 U.S.C. 511 et seq.), popularly known as the Truman-Hobbs Act, is amended by striking section 12 (33 U.S.C. 522). (c)Report of determination; technical correctionSection 105(f)(2) of the Pribilof Islands Transition Act (16 U.S.C. 1161 note; Public Law 106–562) is amended by striking subsection (a), and inserting paragraph (1),. 
(d)Technical corrections to Frank LoBiondo Coast Guard Authorization Act of 2018 
(1)Section 408 of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282) and the item relating to such section in section 2 of such Act are repealed, and the provisions of law redesignated, transferred, or otherwise amended by section 408 are amended to read as if such section were not enacted. (2)Section 514(b) of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282) is amended by striking Chapter 30 and inserting Chapter 3. 
(3)Section 810(d) of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282) is amended by striking within 30 days after receiving the notice under subsection (a)(1), the Secretary shall, by not later than 60 days after transmitting such notice, and inserting in accordance within subsection (a)(2), the Secretary shall. (4)Section 820(a) of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282) is amended by striking years 2018 and and inserting year. 
(5)Section 820(b)(2) of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282) is amended by inserting and the Consolidated Appropriations Act, 2018 (Public Law 115–141) after (Public Law 115–31). (6)Section 821(a)(2) of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282) is amended by striking Coast Guard Authorization Act of 2017 and inserting Frank LoBiondo Coast Guard Authorization Act of 2018. 
(7)This section shall take effect on the date of the enactment of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282) and apply as if included therein. (e)Technical correctionSection 533(d)(2)(A) of the Coast Guard Authorization Act of 2016 (Public Law 114–120) is amended by striking Tract 6 and inserting such Tract. 
(f)Distant water tuna fleet; technical correctionsSection 421 of the Coast Guard and Maritime Transportation Act of 2006 (Public Law 109–241) is amended— (1)in subsection (a)— 
(A)by striking Notwithstanding and inserting the following:  (1)In generalNotwithstanding; and 
(B)by adding at the end the following:  (2)DefinitionIn this subsection, the term treaty area has the meaning given the term in the Treaty on Fisheries Between the Governments of Certain Pacific Island States and the Government of the United States of America as in effect on the date of the enactment of the Coast Guard and Maritime Transportation Act of 2006 (Public Law 109–241).; and 
(2)in subsection (c)— (A)by striking 12.6 or 12.7 and inserting 13.6; and 
(B)by striking and Maritime Transportation Act of 2012 and inserting Authorization Act of 2020. 8508.Technical corrections relating to codification of Ports and Waterways Safety ActEffective upon the enactment of section 401 of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282), and notwithstanding section 402(e) of such Act— 
(1)section 16 of the Ports and Waterways Safety Act, as added by section 315 of the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44; 131 Stat. 947)— (A)is redesignated as section 70022 of title 46, United States Code, transferred to appear after section 70021 of that title, and amended so that the enumerator, section heading, typeface, and typestyle conform to those appearing in other sections in title 46, United States Code; and 
(B)as so redesignated and transferred, is amended— (i)in subsections (b) and (e), by striking section 4(a)(5) each place it appears and inserting section 70001(a)(5); 
(ii)in subsection (c)(2), by striking not later than and all that follows through thereafter, and inserting periodically; and (iii)by striking subsection (h); and 
(2)chapter 700 of title 46, United States Code, is amended— (A)in section 70002(2), by inserting or 70022 after section 70021; 
(B)in section 70036(e), by inserting or 70022 after section 70021; and (C)in the analysis for such chapter— 
(i)by inserting Sec. above the section items, in accordance with the style and form of such an entry in other chapter analyses of such title; and (ii)by adding at the end the following: 
 
 
70022. Prohibition on entry and operation..  
8509.Aids to navigation 
(a)Section 541 of title 14, United States Code, is amended— (1)by striking In and inserting (a) In; and 
(2)by adding at the end the following:  (b)In the case of pierhead beacons, the Commandant may— 
(1)acquire, by donation or purchase in behalf of the United States, the right to use and occupy sites for pierhead beacons; and (2)properly mark all pierheads belonging to the United States situated on the northern and northwestern lakes, whenever the Commandant is duly notified by the department charged with the construction or repair of pierheads that the construction or repair of any such pierheads has been completed.. 
(b)Subchapter III of chapter 5 of title 14, United States Code, is amended by adding at the end the following:   548.Prohibition against officers and employees being interested in contracts for materialsNo officer, enlisted member, or civilian member of the Coast Guard in any manner connected with the construction, operation, or maintenance of lighthouses, shall be interested, either directly or indirectly, in any contract for labor, materials, or supplies for the construction, operation, or maintenance of lighthouses, or in any patent, plan, or mode of construction or illumination, or in any article of supply for the construction, operation, or maintenance of lighthouses. 
549.Lighthouse and other sites; necessity and sufficiency of cession by State of jurisdiction 
(a)No lighthouse, beacon, public pier, or landmark, shall be built or erected on any site until cession of jurisdiction over the same has been made to the United States. (b)For the purposes of subsection (a), a cession by a State of jurisdiction over a place selected as the site of a lighthouse, or other structure or work referred to in subsection (a), shall be deemed sufficient if the cession contains a reservation that process issued under authority of such State may continue to be served within such place. 
(c)If no reservation of service described in subsection (b) is contained in a cession, all process may be served and executed within the place ceded, in the same manner as if no cession had been made. 550.Marking pierheads in certain lakesThe Commandant of the Coast Guard shall properly mark all pierheads belonging to the United States situated on the northern and northwestern lakes, whenever he is duly notified by the department charged with the construction or repair of pierheads that the construction or repair of any such pierhead has been completed.. 
(c)Clerical amendmentThe analysis for chapter 5 of title 14, United States Code, is amended by inserting after the item relating to section 547 the following:   548. Prohibition against officers and employees being interested in contracts for materials.  549. Lighthouse and other sites; necessity and sufficiency of cession by State of jurisdiction.  550. Marking pierheads in certain lakes.. 8510.Transfers related to employees of Lighthouse Service (a)Section 6 of chapter 103 of the Act of June 20, 1918 (33 U.S.C. 763) is repealed. 
(b)Chapter 25 of title 14, United States Code, is amended by inserting after section 2531 the following:  2532.Retirement of employees (a)Optional retirementExcept as provided in subsections (d) and (e), a covered employee may retire from further performance of duty if such officer or employee— 
(1)has completed 30 years of active service in the Government and is at least 55 years of age; (2)has completed 25 years of active service in the Government and is at least 62 years of age; or 
(3)is involuntarily separated from further performance of duty, except by removal for cause on charges of misconduct or delinquency, after completing 25 years of active service in the Government, or after completing 20 years of such service and if such employee is at least 50 years of age. (b)Compulsory retirementA covered employee who becomes 70 years of age shall be compulsorily retired from further performance of duty. 
(c)Retirement for disability 
(1)In generalA covered employee who has completed 15 years of active service in the Government and is found, after examination by a medical officer of the United States, to be disabled for useful and efficient service by reason of disease or injury not due to vicious habits, intemperance, or willful misconduct of such officer or employee, shall be retired. (2)Restoration to active dutyAny individual retired under paragraph (1) may, upon recovery, be restored to active duty, and shall from time to time, before reaching the age at which such individual may retire under subsection (a), be reexamined by a medical officer of the United States upon the request of the Secretary of the department in which the Coast Guard is operating. 
(d)Annual compensation 
(1)In generalExcept as provided in paragraph (2), The annual compensation of a person retired under this section shall be a sum equal to one-fortieth of the average annual pay received for the last 3 years of service for each year of active service in the Lighthouse Service, or in a department or branch of the Government having a retirement system, not to exceed thirty-fortieths of such average annual pay received. (2)Retirement before 55The retirement pay computed under paragraph (1) for any officer or employee retiring under this section shall be reduced by one-sixth of 1 percent for each full month the officer or employee is under 55 years of age at the date of retirement. 
(3)No allowance or subsistenceRetirement pay under this section shall not include any amount on account of subsistence or other allowance. (e)ExceptionThe retirement and pay provision in this section shall not apply to— 
(1)any person in the field service of the Lighthouse Service whose duties do not require substantially all their time; or (2)persons of the Coast Guard. 
(f)WaiverAny person entitled to retirement pay under this section may decline to accept all or any part of such retirement pay by a waiver signed and filed with the Secretary of the Treasury. Such waiver may be revoked in writing at any time, but no payment of the retirement pay waived shall be made covering the period during which such waiver was in effect. (g)DefinitionFor the purposes of this section, the term covered employee means an officer or employee engaged in the field service or on vessels of the Lighthouse Service, except a person continuously employed in district offices or shop.. 
(c)Clerical amendmentThe analysis for chapter 25 of title 14, United States Code, is amended by inserting after the item relating to section 2531 the following:   2532. Retirement of employees.. 8511.Transfers related to surviving spouses of Lighthouse Service employees (a)Benefit to surviving spousesChapter 25 of title 14, United States Code, is further amended by inserting after section 2532 (as added by this division) the following: 
 
2533.Surviving spousesThe Secretary of the department in which the Coast Guard is operating shall pay $100 per month to the surviving spouse of a current or former employee of the Lighthouse Service in accordance with section 2532 if such employee dies— (1)at a time when such employee was receiving or was entitled to receive retirement pay under this subchapter; or 
(2)from non-service-connected causes after fifteen or more years of employment in such service..  (b)Transfers related to surviving spouses of Lighthouse Service employees (1)Chapter 25 of title 14, United States Code, is amended by inserting after section 2533 (as added by this division) the following: 
 
2534.Application for benefits. 
(2) 
(A)Section 3 of chapter 761 of the Act of August 19, 1950 (33 U.S.C. 773), is redesignated as section 2534(a) of title 14, United States Code, transferred to appear after the heading of section 2534 of that title, and amended so that the enumerator, section heading, typeface, and typestyle conform to those appearing in other sections in title 14, United States Code. (B)Section 2534(a), as so redesignated, transferred, and amended is further amended by striking this Act and inserting section 2533. 
(3) 
(A)Section 4 of chapter 761 of the Act of August 19, 1950 (33 U.S.C. 774), is redesignated as section 2534(b) of title 14, United States Code, transferred to appear after section 2534(a) of that title, and amended so that the enumerator, section heading, typeface, and typestyle conform to those appearing in other sections in title 14, United States Code. (B)Section 2534(b), as so redesignated, transferred, and amended is further amended by striking the provisions of this Act and inserting section 2533. 
(4) 
(A)The proviso under the heading Payment to Civil Service Retirement and Disability Fund of title V of division C of Public Law 112–74 (33 U.S.C. 776) is redesignated as section 2534(c) of title 14, United States Code, transferred to appear after section 2534(b) of that title, and amended so that the enumerator, section heading, typeface, and typestyle conform to those appearing in other sections in title 14, United States Code. (B)Section 2534(c), as so redesignated, transferred, and amended is further amended by striking the Act of May 29, 1944, and the Act of August 19, 1950 (33 U.S.C. 771–775), and inserting section 2533. 
(c)Clerical amendmentThe analysis for chapter 25 of title 14, United States Code, is further amended by inserting after the item relating to section 2532 (as added by this division) the following:   2533. Surviving spouses.  2534. Application for benefits.. 8512.Repeals related to lighthouse statutes (a)In generalThe following provisions are repealed: 
(1)Section 4680 of the Revised Statutes of the United States (33 U.S.C. 725). (2)Section 4661 of the Revised Statutes of the United States (33 U.S.C. 727). 
(3)Section 4662 of the Revised Statutes of the United States (33 U.S.C. 728). (4)The final paragraph in the account For Life-Saving and Life-Boat Stations under the heading Treasury Department in the first section of chapter 130 of the Act of March 3, 1875 (33 U.S.C. 730a). 
(5)Section 11 of chapter 301 of the Act of June 17, 1910 (33 U.S.C. 743). (6)The first section of chapter 215 of the Act of May 13, 1938 (33 U.S.C. 745a). 
(7)The first section of chapter 313 of the Act of February 25, 1929 (33 U.S.C. 747b). (8)Section 2 of chapter 103 of the Act of June 20, 1918 (33 U.S.C. 748). 
(9)Section 4 of chapter 371 of the Act of May 22, 1926 (33 U.S.C. 754a). (10)Chapter 642 of the Act of August 10, 1939 (33 U.S.C. 763a–1). 
(11)Chapter 788 of the Act of October 29, 1949 (33 U.S.C. 763–1). (12)Chapter 524 of the Act of July 9, 1956 (33 U.S.C. 763–2). 
(13)The last 2 provisos under the heading Lighthouse Service, under the heading Department of Commerce, in the first section of chapter 161 of the Act of March 4, 1921 (41 Stat. 1417, formerly 33 U.S.C. 764). (14)Section 3 of chapter 215 of the Act of May 13, 1938 (33 U.S.C. 770). 
(15)The first section and section 2 of chapter 761 of the Act of August 19, 1950 (33 U.S.C. 771 and 772). (b)Savings (1)Notwithstanding any repeals made by this section, any individual beneficiary currently receiving payments under the authority of any provisions repealed in this section shall continue to receive such benefits. 
(2)Notwithstanding the repeals made under paragraphs (10) and (11) of subsection (a), any pay increases made under chapter 788 of the Act of October 29, 1949, and chapter 524 of the Act of July 9, 1956, as in effect prior to their repeal shall remain in effect. 8513.Common appropriation structure (a)Common appropriations structure (1)Prospective payment of funds necessary to provide medical careSection 506 of title 14, United States Code, is amended— 
(A)in subsection (a)(1), by inserting as established under chapter 56 of title 10 after Medicare-Eligible Retiree Health Care Fund; and (B)in subsection (b)(1), by striking operating expenses and inserting operations and support. 
(2)Use of certain appropriated fundsSection 903 of title 14, United States Code, is amended— (A)in subsection (a), by striking acquisition, construction, and improvement of facilities, for research, development, test, and evaluation; and for the alteration of bridges over the navigable waters and inserting procurement, construction, and improvement of facilities and for research and development; and 
(B)in subsection (d)(1), amended by section 241(b)(1), by striking operating expenses and inserting operations and support. (3)Confidential investigative expensesSection 944 of title 14, United States Code, is amended— 
(A)by striking necessary expenses for the operation and inserting the operations and support; and (B)by striking his each place it appears and inserting the Commandant's. 
(4)Procurement of personnelSection 2701 of title 14, United States Code, is amended— (A)by striking operating expense and inserting operations and support; 
(B)by striking but not limited to; and (C)by striking in order. 
(5)Requirement for prior authorization of appropriationsSection 4901 of title 14, United States Code, is amended— (A)in paragraph (1), by striking maintenance and inserting support; 
(B)in paragraph (2), by striking acquisition and inserting procurement; (C)by striking paragraphs (3), (4), and (6); 
(D)by redesignating paragraph (5) as paragraph (3); and (E)in paragraph (3), as redesignated by subparagraph (D), by striking research, development, test, and evaluation and inserting research and development.. 
(b)Title 46Sections 3317(b), 7504, 80301(c), and 80505(b)(3) of title 46, United States Code, are each amended by striking operating expenses and inserting operations and support. (c)Oil Spill Liability Trust FundSection 1012(a)(5)(A) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)(A)) is amended by striking operating expenses and inserting operations and support. 
LVXXXVIFederal Maritime Commission 
8601.Short titleThis title may be cited as the Federal Maritime Commission Authorization Act of 2020. 8602.Authorization of appropriationsSection 308 of title 46, United States Code, is amended by striking $28,012,310 for fiscal year 2018 and $28,544,543 for fiscal year 2019 and inserting $29,086,888 for fiscal year 2020 and $29,639,538 for fiscal year 2021. 
8603.Unfinished proceedingsSection 305 of title 46, United States Code, is amended— (1)by striking The Federal and inserting (a) In General.—The Federal; and 
(2)by adding at the end the following:  (b)Transparency (1)In generalIn conjunction with the transmittal by the President to the Congress of the Budget of the United States for fiscal year 2021 and biennially thereafter, the Federal Maritime Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives reports that describe the Commission’s progress toward addressing the issues raised in each unfinished regulatory proceeding, regardless of whether the proceeding is subject to a statutory or regulatory deadline. 
(2)Format of reportsEach report under paragraph (1) shall, among other things, clearly identify for each unfinished regulatory proceeding— (A)the popular title; 
(B)the current stage of the proceeding; (C)an abstract of the proceeding; 
(D)what prompted the action in question; (E)any applicable statutory, regulatory, or judicial deadline; 
(F)the associated docket number; (G)the date the rulemaking was initiated; 
(H)a date for the next action; and (I)if a date for the next action identified in the previous report is not met, the reason for the delay.. 
8604.National Shipper Advisory Committee 
(a)In generalPart B of subtitle IV of title 46, United States Code, is amended by adding at the end the following:  425National Shipper Advisory Committee  42501. Definitions. 42502. National Shipper Advisory Committee. 42503. Administration. 42501.DefinitionsIn this chapter: 
(1)CommissionThe term Commission means the Federal Maritime Commission. (2)CommitteeThe term Committee means the National Shipper Advisory Committee established under section 42502. 
42502.National Shipper Advisory Committee 
(a)EstablishmentThere is established a National Shipper Advisory Committee. (b)FunctionThe Committee shall advise the Federal Maritime Commission on policies relating to the competitiveness, reliability, integrity, and fairness of the international ocean freight delivery system. 
(c)Membership 
(1)In generalThe Committee shall consist of 24 members appointed by the Commission in accordance with this section. (2)ExpertiseEach member of the Committee shall have particular expertise, knowledge, and experience in matters relating to the function of the Committee. 
(3)RepresentationREPRESENTATION.—Members of the Committee shall be appointed as follows: — (A)Twelve members shall represent entities who import cargo to the United States using ocean common carriers. 
(B)Twelve members shall represent entities who export cargo from the United States using ocean common carriers. 42503.Administration (a)MeetingsThe Committee shall, not less than once each year, meet at the call of the Commission or a majority of the members of the Committee. 
(b)Employee statusA member of the Committee shall not be considered an employee of the Federal Government by reason of service on such Committee, except for the purposes of the following: (1)Chapter 81 of title 5. 
(2)Chapter 171 of title 28 and any other Federal law relating to tort liability. (c)Volunteer services and compensation (1)Notwithstanding any other provision of law, a member of the Committee may serve on such committee on a voluntary basis without pay. 
(2)No member of the Committee shall receive compensation for service on the Committee. (d)Status of members (1)In generalExcept as provided in paragraph (2), with respect to a member of the Committee whom the Commission appoints to represent an entity or group— 
(A)the member is authorized to represent the interests of the applicable entity or group; and (B)requirements under Federal law that would interfere with such representation and that apply to a special Government employee (as defined in section 202(a) of title 18), including requirements relating to employee conduct, political activities, ethics, conflicts of interest, and corruption, do not apply to the member. 
(2)ExceptionNotwithstanding subsection (b), a member of the Committee shall be treated as a special Government employee for purposes of the committee service of the member if the member, without regard to service on the Committee, is a special Government employee. (e)Service on Committee (1)Solicitation of nominationsBefore appointing an individual as a member of the Committee, the Commission shall publish a timely notice in the Federal Register soliciting nominations for membership on such Committee. 
(2)Appointments 
(A)In generalAfter considering nominations received pursuant to a notice published under paragraph (1), the Commission may appoint a member to the Committee. (B)ProhibitionThe Commission shall not seek, consider, or otherwise use information concerning the political affiliation of a nominee in making an appointment to the Committee. 
(3)Service at pleasure of CommissionEach member of the Committee shall serve at the pleasure of the Commission. (4)Security background examinationsThe Commission may require an individual to have passed an appropriate security background examination before appointment to the Committee. 
(5)ProhibitionA Federal employee may not be appointed as a member of the Committee. (6)Terms (A)In generalThe term of each member of the Committee shall expire on December 31 of the third full year after the effective date of the appointment. 
(B)Continued service after termWhen the term of a member of the Committee ends, the member, for a period not to exceed 1 year, may continue to serve as a member until a successor is appointed. (7)VacanciesA vacancy on the Committee shall be filled in the same manner as the original appointment. 
(8)Special rule for reappointmentsNotwithstanding paragraphs (1) and (2), the Commission may reappoint a member of a committee for any term, other than the first term of the member, without soliciting, receiving, or considering nominations for such appointment. (f)Staff servicesThe Commission shall furnish to the Committee any staff and services considered by the Commission to be necessary for the conduct of the Committee’s functions. 
(g)Chair; vice chair 
(1)In generalThe Committee shall elect a Chair and Vice Chair from among the committee’s members. (2)Vice chairman acting as chairmanThe Vice Chair shall act as Chair in the absence or incapacity of, or in the event of a vacancy in the office of, the Chair. 
(h)Subcommittees and working groups 
(1)In generalThe Chair of the Committee may establish and disestablish subcommittees and working groups for any purpose consistent with the function of the Committee. (2)ParticipantsSubject to conditions imposed by the Chair, members of the Committee may be assigned to subcommittees and working groups established under paragraph (1). 
(i)Consultation, advice, reports, and recommendations 
(1)ConsultationBefore taking any significant action, the Commission shall consult with, and consider the information, advice, and recommendations of, the Committee if the function of the Committee is to advise the Commission on matters related to the significant action. (2)Advice, reports, and recommendationsThe Committee shall submit, in writing, to the Commission its advice, reports, and recommendations, in a form and at a frequency determined appropriate by the Committee. 
(3)Explanation of actions takenNot later than 60 days after the date on which the Commission receives recommendations from the Committee under paragraph (2), the Commission shall— (A)publish the recommendations on a public website; and 
(B)respond, in writing, to the Committee regarding the recommendations, including by providing an explanation of actions taken regarding the recommendations. (4)Submission to CongressThe Commission shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate the advice, reports, and recommendations received from the Committee under paragraph (2). 
(j)ObserversThe Commission may designate a representative to— (1)attend any meeting of the Committee; and 
(2)participate as an observer at such meeting.  (k)TerminationThe Committee shall terminate on September 30, 2029. . 
(b)No additional funds authorizedNo funds in addition to the funds authorized in section 308 of title 46, United States Code, are authorized to carry out this title or the amendments made by this section. (c)Clerical amendmentThe analysis for subtitle IV of title 46, United States Code, is amended by inserting after the item related to chapter 423 the following:  
 
 
Chapter 425—National Shipper Advisory Committee. 
8605.Transfer of Federal Maritime Commission provisions 
(a)Transfer 
(1)Subtitle IV of title 46, United States Code, is amended by adding at the end the following:  DFederal Maritime Commission 461Federal Maritime Commission. (2)Chapter 3 of title 46, United States Code, is redesignated as chapter 461 of part D of subtitle IV of such title and transferred to appear in such part. 
(3)Sections 301 through 308 of such title are redesignated as sections 46101 through 46108, respectively, of such title. (b)Conforming amendments (1)Section 46101(c)(3)(A)(v) of title 46, United States Code, as so redesignated, is amended by striking 304 and inserting 46104. 
(2)section 322(b) of the Coast Guard Personnel and Maritime Safety Act of 2002 (31 U.S.C. 1113 note) is amended by striking 208 of the Merchant Marine Act, 1936 (46 App. U.S.C. 1118) and inserting 46106(a) of title 46, United States Code. (3)Section 1031(23) of the National Defense Authorization Act for Fiscal Year 2000 (31 U.S.C. 1113 note) is amended by striking 208, 901(b)(2), and 1211 of the Merchant Marine Act, 1936 (46 App. U.S.C. 1118, 1241(b)(2), 1291) and inserting 44106(a) and 55305(d) of title 46, United States Code. 
(4)The analysis for subtitle I of title 46, United States Code, is amended by striking the item relating to chapter 3. (5)The analysis for subtitle IV of such title is amended by adding at the end the following: 
 
 
Part D—Federal Maritime Commission  
461.Federal Maritime Commission46101. 
(6)The analysis for chapter 461 of part D of subtitle IV of such title, as so redesignated, is amended to read as follows:   Sec.  46101. General organization.  46102. Quorum.  46103. Meetings.  46104. Delegation of authority.  46105. Regulations.  46106. Annual report.  46107. Expenditures.  46108. Authorization of appropriations.. (c)Technical correctionSection 46103(c)(3) of title 46, United States Code, as so redesignated, is amended by striking 555b(c) and inserting 552b(c). 
HOther Matters 
XCHomeland Security Matters 
 
Sec. 9001. Department of Homeland Security CISA Director. 
Sec. 9002. Sector risk management agencies. 
Sec. 9003. Review and analysis of inland waters seaport security. 
Sec. 9004. Department of Homeland Security reports on digital content forgery technology. 
Sec. 9005. GAO study of cybersecurity insurance. 
Sec. 9006. Strategy to secure email. 
Sec. 9007. Department of Homeland Security large-scale non-intrusive inspection scanning plan. 
9001.Department of Homeland Security CISA Director 
(a)In generalSubsection (b) of section 2202 of the Homeland Security Act of 2002 (6 U.S.C. 652) is amended by— (1)redesignating paragraph (2) as paragraph (3); and 
(2)inserting after paragraph (1) the following new paragraph:  (2)Qualifications (A)In generalThe Director shall be appointed from among individuals who have— 
(i)extensive knowledge in at least two of the areas specified in subparagraph (B); and (ii)not fewer than five years of demonstrated experience in efforts to foster coordination and collaboration between the Federal Government, the private sector, and other entities on issues related to cybersecurity, infrastructure security, or security risk management. 
(B)Specified areasThe areas specified in this subparagraph are the following: (i)Cybersecurity. 
(ii)Infrastructure security. (iii)Security risk management.. 
(b)Amendment to position level of CISA DirectorSubchapter II of chapter 53 of title 5, United States Code, is amended— (1)in section 5313, by inserting after Administrator of the Transportation Security Administration. the following: 
 
Director, Cybersecurity and Infrastructure Security Agency.; and (2)in section 5314, by striking Director, Cybersecurity and Infrastructure Security Agency.. 
(c)Executive Assistant Director for Cybersecurity 
(1)In generalSection 2203 of the Homeland Security Act of 2002 (6 U.S.C. 653) is amended— (A)in subsection (a)— 
(i)in paragraph (2)— (I)in the heading, by striking Assistant Director.— and inserting Executive Assistant Director.—; and  
(II)in the matter preceding subparagraph (A)— (aa)by striking Assistant Director for Cybersecurity and inserting Executive Assistant Director for Cybersecurity; and 
(bb)by striking the Assistant Director and inserting the Executive Assistant Director; and (ii)in paragraph (3)— 
(I)by inserting or Assistant Director for Cybersecurity after Assistant Secretary for Cybersecurity and Communications; and (II)by striking Assistant Director for Cybersecurity. and inserting Executive Assistant Director for Cybersecurity.; and 
(B)in subsection (b), in the matter preceding paragraph (1), by striking Assistant Director and inserting Executive Assistant Director. (2)Continuation in officeThe individual serving as the Assistant Director for Cybersecurity of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security on the day before the date of enactment of this Act may serve as the Executive Assistant Director for Cybersecurity on and after that date without the need for renomination or reappointment. 
(d)Executive Assistant Director for Infrastructure Security 
(1)In generalSection 2204 of the Homeland Security Act of 2002 (6 U.S.C. 654) is amended— (A)in subsection (a)— 
(i)in paragraph (2)— (I)in the heading, by striking Assistant Director.— and inserting Executive Assistant Director.—; and  
(II)in the matter preceding subparagraph (A)— (aa)by striking Assistant Director for Infrastructure Security and inserting Executive Assistant Director for Infrastructure Security; and 
(bb)by striking the Assistant Director and inserting the Executive Assistant Director; and (ii)in paragraph (3)— 
(I)by inserting or Assistant Director for Infrastructure Security after Assistant Secretary for Infrastructure Protection; and (II)by striking Assistant Director for Infrastructure Security. and inserting Executive Assistant Director for Infrastructure Security.; and 
(B)in subsection (b), by striking Assistant Director in the matter preceding paragraph (1) and inserting Executive Assistant Director. (2)Continuation in officeThe individual serving as the Assistant Director for Infrastructure Security of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security on the day before the date of enactment of this Act may serve as the Executive Assistant Director for Infrastructure Security on and after that date without the need for renomination or reappointment. 
(e)Executive Assistant Director for Emergency Communications 
(1)In generalSection 1801 of the Homeland Security Act of 2002 (6 U.S.C. 571) is amended— (A)in subsection (b)— 
(i)in the heading, by striking Assistant Director.— and inserting Executive Assistant Director.—;  (ii)in the first sentence, by striking Assistant Director for Emergency Communications. and inserting Executive Assistant Director for Emergency Communications (in this section referred to as the Executive Assistant Director).; and 
(iii)in the second and third sentences, by striking Assistant Director both places such term appears and inserting Executive Assistant Director; and (B)in subsection (c), in the matter preceding paragraph (1), by striking Assistant Director for Emergency Communications and inserting Executive Assistant Director; 
(C)in subsection (d), in the matter preceding paragraph (1), by striking Assistant Director for Emergency Communications and inserting Executive Assistant Director; (D)in subsection (e), in the matter preceding paragraph (1), by striking Assistant Director for Emergency Communications and inserting Executive Assistant Director; and 
(E)by adding at the end the following new subsection:  (g)ReferenceAny reference to the Assistant Director for Emergency Communications in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to the Executive Assistant Director for Emergency Communications.. 
(2)Continuation in officeThe individual serving as the Assistant Director for Emergency Communications of the Department of Homeland Security on the day before the date of enactment of this Act may serve as the Executive Assistant Director for Emergency Communications on and after that date. 9002.Sector risk management agencies (a)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Homeland Security and the Committee on Armed Services in the House of Representatives; and 
(B)the Committee on Homeland Security and Governmental Affairs and the Committee on Armed Services in the Senate. (2)Critical infrastructureThe term critical infrastructure has the meaning given that term in section 1016(e) of Public Law 107–56 (42 U.S.C. 5195c(e)). 
(3)DepartmentThe term Department means the Department of Homeland Security. (4)DirectorThe term Director means the Director of the Cybersecurity and Infrastructure Security Agency of the Department. 
(5)Information sharing and analysis organizationThe term information sharing and analysis organization has the meaning given that term in section 2222(5) of the Homeland Security Act of 2002 (6 U.S.C. 671(5)). (6)SecretaryThe term Secretary means the Secretary of Homeland Security. 
(7)Sector risk management agencyThe term sector risk management agency has the meaning given the term Sector-Specific Agency in section 2201(5) of the Homeland Security Act of 2002 (6 U.S.C. 651(5)). (b)Critical infrastructure sector designation (1)Initial reviewNot later than 180 days after the date of the enactment of this section, the Secretary, in consultation with the heads of Sector Risk Management Agencies, shall— 
(A)review the current framework for securing critical infrastructure, as described in section 2202(c)(4) of the Homeland Security Act (6 U.S.C. 652(c)(4)) and Presidential Policy Directive 21; and (B)submit to the President and appropriate congressional committees a report that includes— 
(i)information relating to— (I)the analysis framework or methodology used to— 
(aa)evaluate the current framework for securing critical infrastructure referred to in subparagraph (A); and (bb)develop recommendations to— 
(AA)revise the current list of critical infrastructure sectors designated pursuant to Presidential Policy Directive 21, any successor or related document, or policy; or (BB)identify and designate any subsectors of such sectors; 
(II)the data, metrics, and other information used to develop the recommendations required under clause (ii); and (ii)recommendations relating to— 
(I)revising— (aa)the current framework for securing critical infrastructure referred to in subparagraph (A); 
(bb)the current list of critical infrastructure sectors designated pursuant to Presidential Policy Directive 21, any successor or related document, or policy; or (cc)the identification and designation of any subsectors of such sectors; and 
(II)any revisions to the list of designated Federal departments or agencies that serve as the Sector Risk Management Agency for a sector or subsector of such section, necessary to comply with paragraph (3)(B). (2)Periodic evaluation by the SecretaryAt least once every five years, the Secretary, in consultation with the Director and the heads of Sector Risk Management Agencies, shall— 
(A)evaluate the current list of designated critical infrastructure sectors and subsectors of such sectors and the appropriateness of Sector Risk Management Agency designations, as set forth in Presidential Policy Directive 21, any successor or related document, or policy; and (B)recommend, as appropriate, to the President— 
(i)revisions to the current list of designated critical infrastructure sectors or subsectors of such sectors; and (ii)revisions to the designation of any Federal department or agency designated as the Sector Risk Management Agency for a sector or subsector of such sector. 
(3)Review and revision by the presidentNot later than 180 days after the Secretary submits a recommendation pursuant to paragraph (1) or (2), the President shall— (A)review the recommendation and revise, as appropriate, the designation of a critical infrastructure sector or subsector or the designation of a Sector Risk Management Agency; and 
(B)submit to the appropriate congressional committees, the Majority and Minority Leaders of the Senate, and the Speaker and Minority Leader of the House of Representatives, a report that includes— (i)an explanation with respect to the basis for accepting or rejecting the recommendations of the Secretary; and 
(ii)information relating to the analysis framework, methodology, metrics, and data used to— (I)evaluate the current framework for securing critical infrastructure referred to in paragraph (1)(A); and 
(II)develop— (aa)recommendations to revise— 
(AA)the list of critical infrastructure sectors designated pursuant to Presidential Policy Directive 21, any successor or related document, or policy; or (BB)the designation of any subsectors of such sectors; and 
(bb)the recommendations of the Secretary. (4)PublicationAny designation of critical infrastructure sectors shall be published in the Federal Register. 
(c)Sector risk management agencies 
(1)In generalSubtitle A of title XXII of the Homeland Security Act of 2002 is amended by adding at the end the following new section:  2215.Sector Risk Management Agencies (a)In generalConsistent with applicable law, Presidential directives, Federal regulations, and strategic guidance from the Secretary, each Sector Risk Management Agency, in coordination with the Director, shall— 
(1)provide specialized sector-specific expertise to critical infrastructure owners and operators within its designated critical infrastructure sector or subsector of such sector; and (2)support programs and associated activities of such sector or subsector of such sector. 
(b)ImplementationIn carrying out this section, Sector Risk Management Agencies shall— (1)coordinate with the Department and, as appropriate, other relevant Federal departments and agencies; 
(2)collaborate with critical infrastructure owners and operators within the designated critical infrastructure sector or subsector of such sector; and (3)coordinate with independent regulatory agencies, and State, local, Tribal, and territorial entities, as appropriate. 
(c)ResponsibilitiesConsistent with applicable law, Presidential directives, Federal regulations, and strategic guidance from the Secretary, each Sector Risk Management Agency shall utilize its specialized expertise regarding its designated critical infrastructure sector or subsector of such sector and authorities under applicable law to— (1)support sector risk management, in coordination with the Director, including— 
(A)establishing and carrying out programs to assist critical infrastructure owners and operators within the designated sector or subsector of such sector in identifying, understanding, and mitigating threats, vulnerabilities, and risks to their systems or assets, or within a region, sector, or subsector of such sector; and (B)recommending security measures to mitigate the consequences of destruction, compromise, and disruption of systems and assets; 
(2)assess sector risk, in coordination with the Director, including— (A)identifying, assessing, and prioritizing risks within the designated sector or subsector of such sector, considering physical security and cybersecurity threats, vulnerabilities, and consequences; and 
(B)supporting national risk assessment efforts led by the Department; (3)sector coordination, including— 
(A)serving as a day-to-day Federal interface for the prioritization and coordination of sector-specific activities and responsibilities under this title; (B)serving as the Federal Government coordinating council chair for the designated sector or subsector of such sector; and 
(C)participating in cross-sector coordinating councils, as appropriate; (4)facilitating, in coordination with the Director, the sharing with the Department and other appropriate Federal department of information regarding physical security and cybersecurity threats within the designated sector or subsector of such sector, including— 
(A)facilitating, in coordination with the Director, access to, and exchange of, information and intelligence necessary to strengthen the security of critical infrastructure, including through information sharing and analysis organizations and the national cybersecurity and communications integration center established pursuant to section 2209; (B)facilitating the identification of intelligence needs and priorities of critical infrastructure owners and operators in the designated sector or subsector of such sector, in coordination with the Director of National Intelligence and the heads of other Federal departments and agencies, as appropriate; 
(C)providing the Director, and facilitating awareness within the designated sector or subsector of such sector, of ongoing, and where possible, real-time awareness of identified threats, vulnerabilities, mitigations, and other actions related to the security of such sector or subsector of such sector; and (D)supporting the reporting requirements of the Department under applicable law by providing, on an annual basis, sector-specific critical infrastructure information; 
(5)supporting incident management, including— (A)supporting, in coordination with the Director, incident management and restoration efforts during or following a security incident; and 
(B)supporting the Director, upon request, in national cybersecurity asset response activities for critical infrastructure; and (6)contributing to emergency preparedness efforts, including— 
(A)coordinating with critical infrastructure owners and operators within the designated sector or subsector of such sector and the Director in the development of planning documents for coordinated action in the event of a natural disaster, act of terrorism, or other man-made disaster or emergency; (B)participating in and, in coordination with the Director, conducting or facilitating, exercises and simulations of potential natural disasters, acts of terrorism, or other man-made disasters or emergencies within the designated sector or subsector of such sector; and 
(C)supporting the Department and other Federal departments or agencies in developing planning documents or conducting exercises or simulations when relevant to the designated sector or subsector or such sector.. (2)Technical and conforming amendmentsThe Homeland Security Act of 2002 is amended— 
(A)in section 320— (i)in subsection (d)(3)(C), by striking Sector-Specific Agency and inserting Sector Risk Management Agency; and 
(ii)in subsection (e)(1), by striking Sector-Specific Agency and inserting Sector Risk Management Agency; (B)in section 524— 
(i)in subsection (b)(2)(E)(i)(II), by striking sector-specific agency and inserting Sector Risk Management Agency; and (ii)in subsection (c)(1)(B), by striking sector-specific agency and inserting Sector Risk Management Agency; 
(C)in section 2201(5)— (i)in the paragraph heading, by striking Sector-Specific Agency and inserting Sector Risk Management Agency; and 
(ii)by striking Sector-Specific Agency and inserting Sector Risk Management Agency; (D)in section 2202(i), by striking Sector-Specific Agency and inserting Sector Risk Management Agency; and 
(E)in section 2214(c)(4), by striking sector-specific agency and inserting Sector Risk Management Agency. (3)ReferencesAny reference to a Sector Specific Agency (including any permutations or conjugations thereof) in any law, regulation, map, document, record, or other paper of the United States shall be deemed to— 
(A)be a reference to the Sector Risk Management Agency of the relevant critical infrastructure sector; and (B)have the meaning give such term in section 2201(5) of the Homeland Security Act of 2002. 
(4)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2214 the following new item:   Sec. 2215. Sector Risk Management Agencies.. (d)Report and auditingNot later than two years after the date of the enactment of this Act and every four years thereafter for 12 years, the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the effectiveness of Sector Risk Management Agencies in carrying out their responsibilities under section 2215 of the Homeland Security Act of 2002, as added by this section. 
9003.Review and analysis of inland waters seaport security 
(a)Seaport cargo review 
(1)ElementsThe Secretary of Homeland Security shall conduct a review of all Great Lakes and selected inland waters seaports that receive international cargo— (A)to determine, for each such seaport— 
(i)the current screening capability, including the types and numbers of screening equipment and whether such equipment is physically located at a seaport or assigned and available in the area and made available to use; (ii)the number of U.S. Customs and Border Protection personnel assigned from a Field Operations office, broken out by role; 
(iii)the expenditures for procurement and overtime incurred by U.S. Customs and Border Protection during the most recent fiscal year; (iv)the types of cargo received, such as containerized, break-bulk, and bulk; 
(v)the legal entity that owns the seaport; (vi)a description of the use of space at the seaport by U.S. Customs and Border Protection, including— 
(I)whether U.S. Customs and Border Protection or the General Services Administration owns or leases any facilities at the seaport; and (II)if U.S. Customs and Border Protection is provided space at the seaport, a description of such space, including the number of workstations; and 
(vii)the current cost-sharing arrangement for screening technology or reimbursable services; (B)to identify, for each Field Operations office— 
(i)any ports of entry that are staffed remotely from service ports; (ii)the distance of each such service port from the corresponding ports of entry; and 
(iii)the number of officers and the types of equipment U.S. Customs and Border Protection uses to screen cargo entering or exiting through such ports; and (C)that includes a threat assessment of incoming containerized and noncontainerized cargo at Great Lakes seaports and selected inland waters seaports. 
(2)Seaport selectionIn selecting seaports on inland waters to include in the review under paragraph (1), the Secretary of Homeland Security shall ensure that the inland waters seaports are— (A)equal in number to the Great Lakes seaports included in the review; 
(B)comparable to Great Lakes seaports included in the review, as measured by number of imported shipments arriving at the seaport each year; and (C)covered by at least the same number of Field Operations offices as the Great Lakes seaports included in the review, but are not covered by the same Field Operations offices as such Great Lakes seaports. 
(3)Report required 
(A)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the appropriate congressional committees a report containing— (i)the results of the review conducted pursuant to paragraph (1); and 
(ii)an explanation of the methodology used for such review regarding the screening practices for foreign cargo arriving at seaports on the Great Lakes and inland waters. (B)FormThe report required under subparagraph (A) shall be submitted in unclassified form, to the maximum extent possible, but may include a classified annex, if necessary. 
(b)Inland waters threat analysis 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the appropriate congressional committees an inland waters threat analysis containing an identification and description of— (A)current and potential terrorism and criminal threats posed by individuals and groups seeking— 
(i)to enter the United States through inland waters; or (ii)to exploit security vulnerabilities on inland waters; 
(B)security challenges at inland waters ports of the United States regarding— (i)terrorism and instruments of terror entering the United States; or 
(ii)criminal activity, as measured by the total flow of illegal goods and illicit drugs, related to the inland waters; (C)security mitigation efforts with respect to the inland waters— 
(i)to prevent terrorists and instruments of terror from entering the United States; or (ii)to reduce criminal activity related to the inland waters; 
(D)vulnerabilities related to cooperation between State, local, tribal, and territorial law enforcement, or international agreements, that hinder effective security, counterterrorism, anti-trafficking efforts, and the flow of legitimate trade with respect to inland waters; and (E)metrics and performance measures used by the Secretary of Homeland Security to evaluate inland waters security, as appropriate. 
(2)Analysis requirementsIn preparing the threat analysis required under paragraph (1), the Secretary of Homeland Security shall consider and examine— (A)technology needs and challenges; 
(B)personnel needs and challenges; (C)the roles of State, local, tribal, and territorial law enforcement, private sector partners, and the public, relating to inland waters security; 
(D)the need for cooperation among Federal, State, local, tribal, territorial, and international partner law enforcement, private sector partners, and the public, relating to inland waters security; and (E)the challenges posed by geography with respect to inland waters security. 
(3)FormThe Secretary of Homeland Security shall submit the threat analysis required under paragraph (1) in unclassified form, to the maximum extent possible, but may include a classified annex, if necessary. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives; and (2)the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate. 
9004.Department of Homeland Security reports on digital content forgery technology 
(a)Reports requiredNot later than one year after the date of enactment of this Act, and annually thereafter for 5 years, the Secretary of Homeland Security, acting through the Under Secretary for Science and Technology of the Department of Homeland Security, and with respect to paragraphs (6) and (7) of subsection (b), in consultation with the Director of National Intelligence, shall submit to Congress a report on the state of digital content forgery technology. (b)ContentsEach report produced under subsection (a) shall include the following: 
(1)An assessment of the underlying technologies used to create or propagate digital content forgeries, including the evolution of such technologies and patterns of dissemination of such technologies. (2)A description of the types of digital content forgeries, including those used to commit fraud, cause harm, harass, coerce, or silence vulnerable groups or individuals, or violate civil rights recognized under Federal law. 
(3)An assessment of how foreign governments, and the proxies and networks thereof, use, or could use, digital content forgeries to harm national security. (4)An assessment of how non-governmental entities in the United States use, or could use, digital content forgeries. 
(5)An assessment of the uses, applications, dangers, and benefits, including the impact on individuals, of deep learning or digital content forgery technologies used to generate realistic depictions of events that did not occur. (6)An analysis of the methods used to determine whether content is created by digital content forgery technology, and an assessment of any effective heuristics used to make such a determination, as well as recommendations on how to identify and address suspect content and elements to provide warnings to users of such content. 
(7)A description of the technological countermeasures that are, or could be, used to address concerns with digital content forgery technology. (8)Any additional information the Secretary determines appropriate. 
(c)Consultation and public hearingsIn producing each report required under subsection (a), the Secretary may— (1)consult with any other agency of the Federal Government that the Secretary considers necessary; and 
(2)conduct public hearings to gather, or otherwise allow interested parties an opportunity to present, information and advice relevant to the production of the report. (d)Form of reportEach report required under subsection (a) shall be produced in unclassified form, but may contain a classified annex. 
(e)Applicability of other laws 
(1)FOIANothing in this section, or in a report produced under this section, may be construed to allow the disclosure of information or a record that is exempt from public disclosure under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act). (2)Paperwork Reduction ActSubchapter I of chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act), shall not apply to this section. 
(f)Digital content forgery definedIn this section, the term digital content forgery technology means the use of emerging technologies, including artificial intelligence and machine learning techniques, to fabricate or manipulate audio, visual, or text content with the intent to mislead. 9005.GAO study of cybersecurity insurance (a)StudyThe Comptroller General of the United States shall conduct a study to assess and analyze the state and availability of insurance coverage in the United States for cybersecurity risks, including by— 
(1)identifying the number and dollar volume of cyber insurance policies currently in force and the percentage of businesses, and specifically small businesses, that have cyber insurance coverage; (2)assessing the extent to which States have established minimum standards for the scope of cyber insurance policies; and 
(3)identifying any barriers to modeling and underwriting cybersecurity risks. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report setting forth the findings and conclusions of the study conducted under subsection (a), including— 
(1)recommendations on whether intervention by the Federal Government would help facilitate the growth and development of insurers offering coverage for cybersecurity risks; and (2)a discussion of the availability and affordability of such coverage and policyholder education regarding such coverage. 
9006.Strategy to secure email 
(a)In generalNot later than December 31, 2021, the Secretary of Homeland Security shall develop and submit to Congress a strategy, including recommendations, to implement across all United States-based email providers Domain-based Message Authentication, Reporting, and Conformance standard at scale. (b)ElementsThe strategy required under subsection (a) shall include the following: 
(1)A recommendation for the minimum-size threshold for United States-based email providers for applicability of Domain-based Message Authentication, Reporting, and Conformance. (2)A description of the security and privacy benefits of implementing the Domain-based Message Authentication, Reporting, and Conformance standard at scale, including recommendations for national security exemptions, as appropriate, as well as the burdens of such implementation and an identification of the entities on which such burdens would most likely fall. 
(3)An identification of key United States and international stakeholders associated with such implementation. (4)An identification of any barriers to such implementation, including a cost-benefit analysis where feasible. 
(5)An initial estimate of the total cost to the Federal Government and implementing entities in the private sector of such implementation, including recommendations for defraying such costs, if applicable. (c)ConsultationIn developing the strategy and recommendations under subsection (a), the Secretary of Homeland Security may, as appropriate, consult with representatives from the information technology sector. 
(d)DefinitionIn this section, the term Domain-based Message Authentication, Reporting, and Conformance means an email authentication, policy, and reporting protocol that verifies the authenticity of the sender of an email and blocks and reports to the sender fraudulent accounts. 9007.Department of Homeland Security large-scale non-intrusive inspection scanning plan (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a plan for increasing to 100 percent the rate of high-throughput scanning of commercial and passenger vehicles and freight rail traffic entering the United States at land ports of entry and rail-border crossings along the border using large-scale non-intrusive inspection systems or similar technology to enhance border security. 
(b)Baseline informationThe plan under subsection (a) shall include, at a minimum, the following information regarding large-scale non-intrusive inspection systems or similar technology operated by U.S. Customs and Border Protection at land ports of entry and rail-border crossings as of the date of the enactment of this Act: (1)An inventory of large-scale non-intrusive inspection systems or similar technology in use at each land port of entry. 
(2)For each system or technology identified in the inventory under paragraph (1)— (A)the scanning method of such system or technology; 
(B)the location of such system or technology at each land port of entry that specifies whether in use in pre-primary, primary, or secondary inspection area, or some combination of such areas;  (C)the percentage of commercial and passenger vehicles and freight rail traffic scanned by such system or technology; 
(D)seizure data directly attributed to scanned commercial and passenger vehicles and freight rail traffic; and (E)the number of personnel required to operate each system or technology. 
(3)Information regarding the continued use of other technology and tactics used for scanning, such as canines and human intelligence in conjunction with large scale, nonintrusive inspection systems. (c)ElementsThe plan under subsection (a) shall include the following elements: 
(1)Benchmarks for achieving incremental progress towards 100 percent high-throughput scanning within the next 6 years of commercial and passenger vehicles and freight rail traffic entering the United States at land ports of entry and rail-border crossings along the border with corresponding projected incremental improvements in scanning rates by fiscal year and rationales for the specified timeframes for each land port of entry. (2)Estimated costs, together with an acquisition plan, for achieving the 100 percent high-throughput scanning rate within the timeframes specified in paragraph (1), including acquisition, operations, and maintenance costs for large-scale, nonintrusive inspection systems or similar technology, and associated costs for any necessary infrastructure enhancements or configuration changes at each port of entry. Such acquisition plan shall promote, to the extent practicable, opportunities for entities that qualify as small business concerns (as defined under section 3(a) of the Small Business Act (15 U.S.C. 632(a)).  
(3)Any projected impacts, as identified by the Commissioner of U.S. Customs and Border Protection, on the total number of commercial and passenger vehicles and freight rail traffic entering at land ports of entry and rail-border crossings where such systems are in use, and average wait times at peak and non-peak travel times, by lane type if applicable, as scanning rates are increased. (4)Any projected impacts, as identified by the Commissioner of U.S. Customs and Border Protection, on land ports of entry and rail-border crossings border security operations as a result of implementation actions, including any changes to the number of U.S. Customs and Border Protection officers or their duties and assignments. 
(d)Annual reportNot later than one year after the submission of the plan under subsection (a), and biennially thereafter for the following six years, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report that describes the progress implementing the plan and includes— (1)an inventory of large-scale, nonintrusive inspection systems or similar technology operated by U.S. Customs and Border Protection at each land port of entry; 
(2)for each system or technology identified in the inventory required under paragraph (1)— (A)the scanning method of such system or technology; 
(B)the location of such system or technology at each land port of entry that specifies whether in use in pre-primary, primary, or secondary inspection area, or some combination of such areas; (C)the percentage of commercial and passenger vehicles and freight rail traffic scanned by such system or technology; and 
(D)seizure data directly attributed to scanned commercial and passenger vehicles and freight rail traffic; (3)the total number of commercial and passenger vehicles and freight rail traffic entering at each land port of entry at which each system or technology is in use, and information on average wait times at peak and non-peak travel times, by lane type if applicable; 
(4)a description of the progress towards reaching the benchmarks referred to in subsection (c)(1), and an explanation if any of such benchmarks are not achieved as planned; (5)a comparison of actual costs (including information on any awards of associated contracts) to estimated costs set forth in subsection (c)(2); 
(6)any realized impacts, as identified by the Commissioner of U.S. Customs and Border Protection, on land ports of entry and rail-border crossings operations as a result of implementation actions, including any changes to the number of U.S. Customs and Border Protection officers or their duties and assignments; (7)any proposed changes to the plan and an explanation for such changes, including changes made in response to any Department of Homeland Security research and development findings or changes in terrorist or transnational criminal organizations tactics, techniques, or procedures; and 
(8)any challenges to implementing the plan or meeting the benchmarks, and plans to mitigate any such challenges. (e)DefinitionsIn this section: 
(1)The term large-scale, non-intrusive inspection system means a technology, including x-ray, gamma-ray, and passive imaging systems, capable of producing an image of the contents of a commercial or passenger vehicle or freight rail car in 1 pass of such vehicle or car. (2)The term scanning means utilizing nonintrusive imaging equipment, radiation detection equipment, or both, to capture data, including images of a commercial or passenger vehicle or freight rail car. 
XCIVeterans Affairs Matters 
 
Sec. 9101. Modification of licensure requirements for Department of Veterans Affairs health care professionals providing treatment via telemedicine. 
Sec. 9102. Additional care for newborn children of veterans. 
Sec. 9103. Expansion of eligibility for HUD–VASH. 
Sec. 9104. Study on unemployment rate of women veterans who served on active duty in the Armed Forces after September 11, 2001. 
Sec. 9105. Access of veterans to Individual Longitudinal Exposure Record. 
Sec. 9106. Department of Veterans Affairs report on undisbursed funds. 
Sec. 9107. Transfer of Mare Island Naval Cemetery to Secretary of Veterans Affairs for maintenance by National Cemetery Administration. 
Sec. 9108. Comptroller General report on Department of Veterans Affairs handling of disability compensation claims by certain veterans. 
Sec. 9109. Additional diseases associated with exposure to certain herbicide agents for which there is a presumption of service connection for veterans who served in the Republic of Vietnam. 
9101.Modification of licensure requirements for Department of Veterans Affairs health care professionals providing treatment via telemedicineSection 1730C(b) of title 38, United States Code, is amended to read as follows:  (b)Covered health care professionalsFor purposes of this section, a covered health care professional is any of the following individuals:  
(1)A health care professional who— (A)is an employee of the Department appointed under section 7306, 7401, 7405, 7406, or 7408 of this title or under title 5; 
(B)is authorized by the Secretary to provide health care under this chapter; (C)is required to adhere to all standards for quality relating to the provision of health care in accordance with applicable policies of the Department; and  
(D) 
(i)has an active, current, full, and unrestricted license, registration, or certification in a State to practice the health care profession of the health care professional; or (ii)with respect to a health care profession listed under section 7402(b) of this title, has the qualifications for such profession as set forth by the Secretary. 
(2)A postgraduate health care employee who— (A)is appointed under section 7401(1), 7401(3), or 7405 of this title or title 5 for any category of personnel described in paragraph (1) or (3) of section 7401 of this title; 
(B)must obtain an active, current, full, and unrestricted license, registration, or certification or meet qualification standards set forth by the Secretary within a specified time frame; and (C)is under the clinical supervision of a health care professional described in paragraph (1); or 
(3)A health professions trainee who— (A)is appointed under section 7405 or 7406 of this title; and 
(B)is under the clinical supervision of a health care professional described in paragraph (1).. 9102.Additional care for newborn children of veteransSection 1786 of title 38, United States Code, is amended— 
(1)in subsection (a), by striking The Secretary and inserting Except as provided in subsection (c), the Secretary; and (2)by adding at the end the following new subsection: 
 
(c)Exception based on medical necessityPursuant to such regulations as the Secretary shall prescribe to carry out this section, the Secretary may furnish more than seven days of health care services described in subsection (b), and may furnish transportation necessary to receive such services, to a newborn child based on medical necessity if the child is in need of additional care, including if the child has been discharged or released from a hospital and requires readmittance to ensure the health and welfare of the child.. 9103.Expansion of eligibility for HUD–VASH (a)HUD provisionsSection 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) is amended by adding at the end the following new subparagraph: 
 
(D)Veteran definedIn this paragraph, the term veteran has the meaning given that term in section 2002(b) of title 38, United States Code.. (b)VHA case managersSubsection (b) of section 2003 of title 38, United States Code, is amended by adding at the end the following: In the case of vouchers provided under the HUD–VASH program under section 8(o)(19) of such Act, for purposes of the preceding sentence, the term veteran shall have the meaning given such term in section 2002(b) of this title.. 
(c)Annual reports 
(1)In generalNot less frequently than once each year, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the homelessness services provided under programs of the Department of Veterans Affairs, including services under HUD–VASH program under section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)). (2)Included informationEach such annual report shall include, with respect to the year preceding the submittal of the report, a statement of the number of eligible individuals who were furnished such homelessness services and the number of individuals furnished such services under each such program, disaggregated by the number of men who received such services and the number of women who received such services, and such other information as the Secretary considers appropriate. 
9104.Study on unemployment rate of women veterans who served on active duty in the Armed Forces after September 11, 2001 
(a)Study 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Bureau of Labor Statistics of the Department of Labor, shall conduct a study on why post-9/11 veterans who are women are at higher risk of unemployment than all other groups of women veterans and their non-veteran counterparts. (2)Conduct of study (A)In generalThe Secretary shall conduct the study under paragraph (1) through the Center for Women Veterans under section 318 of title 38, United States Code. 
(B)ConsultationIn carrying out the study conducted under paragraph (1), the Secretary may consult with— (i)the Department of Labor; 
(ii)other Federal agencies, including the Department of Defense, the Office of Personnel Management, and the Small Business Administration; (iii)foundations; and 
(iv)other entities in the private sector. (3)Elements of studyThe study conducted under paragraph (1) shall include, with respect to post-9/11 veterans who are women, an analysis of each of the following: 
(A)Rank at the time of separation from the Armed Forces. (B)Geographic location of residence upon such separation. 
(C)Highest level of education achieved as of the time of such separation. (D)The percentage of such veterans who enrolled in a program of education or an employment training program of the Department of Veterans Affairs or the Department of Labor after such separation. 
(E)Industries that have employed such veterans. (F)Military occupational specialties of such veterans while serving as members of the Armed Forces.  
(G)Barriers to employment of such veterans. (H)Causes of the fluctuations in employment of such veterans. 
(I)Employment training programs of the Department of Veterans Affairs or the Department of Labor that are available to such veterans as of the date of the enactment of this Act. (J)Economic indicators that affect the unemployment of such veterans. 
(K)Health conditions of such veterans that could affect employment. (L)Whether there are differences in the analyses conducted under subparagraphs (A) through (K) depending on the race of such veterans. 
(M)The difference between unemployment rates of post-9/11 veterans who are women compared to unemployment rates of post-9/11 veterans who are men, including an analysis of potential causes of such difference. (N)Such other matters as the Secretary determines appropriate. 
(b)Report 
(1)In generalNot later than 90 days after completing the study under subsection (a), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on such study. (2)ElementsThe report required by paragraph (1) shall include the following: 
(A)The analysis conducted under subsection (a)(3). (B)A description of the methods used to conduct the study under subsection (a). 
(C)Such other matters relating to the unemployment rates of post-9/11 veterans who are women as the Secretary considers appropriate. (c)Post-9/11 Veteran definedIn this section, the term post-9/11 veteran means a veteran who served on active duty in the Armed Forces on or after September 11, 2001. 
9105.Access of veterans to Individual Longitudinal Exposure RecordThe Secretary of Veterans Affairs shall provide to a veteran read-only access to the documents of the veteran contained in the Individual Longitudinal Exposure Record in a printable format through a portal accessible through an internet website of the Department of Veterans Affairs. 9106.Department of Veterans Affairs report on undisbursed funds (a)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the undisbursed funds of the Department of Veterans Affairs. 
(b)ElementsThe report required under subsection (a) shall include each of the following: (1)The total quantities and value, for each of the preceding ten fiscal years, of— 
(A)the undisbursed funds in the possession of the Department; and (B)the undisbursed funds of the Department that were transferred to the Department of Treasury. 
(2)The policies and procedures of the Department for managing undisbursed funds and for communicating with veterans, other beneficiaries, and heirs regarding undisbursed funds. (3)The challenges regarding the policies and procedures identified under paragraph (2), any legal barriers to improving such policies and procedures, and the plans of the Secretary for improvement. 
(c)Review of reportThe Comptroller General of the United States shall conduct a review of the report submitted under subsection (a). (d)Undisbursed funds definedThe term undisbursed funds— 
(1)means any amount of money that is owed to a beneficiary and that has not been disbursed— (A)in the case of an amount that is owed by reason of an insurance benefit under chapter 19 of title 38, United States Code, for a period of one year or longer; or 
(B)in the case of an amount that is owed by reason of any other benefit under the laws administered by the Secretary of Veterans Affairs, for a period of 30 days or longer; and (2)does not include any amount of money that— 
(A)has not been disbursed due to a contested claim for benefits under the laws administered by the Secretary; or (B)is in dispute by two or more parties over who is the entitled beneficiary. 
9107.Transfer of Mare Island Naval Cemetery to Secretary of Veterans Affairs for maintenance by National Cemetery Administration 
(a)AgreementBeginning on the date that is 180 days after the date on which the Secretary submits the report required by subsection (c)(1), the Secretary of Veterans Affairs shall seek to enter into an agreement with the city of Vallejo, California, under which the city of Vallejo shall transfer to the Secretary all right, title, and interest in the Mare Island Naval Cemetery in Vallejo, California, at no cost to the Secretary. The Secretary shall seek to enter into such agreement before the date that is one year after the date on which such report is submitted. (b)Maintenance by National Cemetery AdministrationIf the Mare Island Naval Cemetery is transferred to the Secretary of Veterans Affairs pursuant to subsection (a), the National Cemetery Administration shall maintain the cemetery in the same manner as other cemeteries under the jurisdiction of the National Cemetery Administration. 
(c)Report 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the feasibility and advisability of exercising the authority to enter into an agreement under subsection (a). (2)ContentsThe report submitted under paragraph (1) shall include the following: 
(A)An assessment of the feasibility and advisability of entering into such an agreement. (B)An estimate of the costs, including both direct and indirect costs, that the Department of Veterans Affairs would incur by entering into such an agreement. 
(d)Sense of CongressIt is the sense of Congress that— (1)it is only potentially advisable and feasible to transfer the Mare Island Naval Cemetery from the city of Vallejo, California, to the Department of Veterans Affairs because the cemetery was previously under the control of the Department of Defense; and 
(2)the City of Vallejo should provide in-kind non-monetary contributions for the improvement and maintenance of Mare Island Naval Cemetery, including labor and equipment, to the extent practicable, to the Department of Veterans Affairs, following any transfer of the cemetery to the Department.  9108.Comptroller General report on Department of Veterans Affairs handling of disability compensation claims by certain veteransNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report containing an evaluation of how the Department of Veterans Affairs has handled claims for disability compensation under the laws administered by the Secretary of Veterans Affairs submitted by veterans who— 
(1)have type 1 diabetes; and (2)have been exposed to an herbicide agent (as defined in section 1116(a)(3) of title 38, United States Code). 
9109.Additional diseases associated with exposure to certain herbicide agents for which there is a presumption of service connection for veterans who served in the Republic of VietnamSection 1116(a)(2) of title 38, United States Code, is amended by adding at the end the following new subparagraphs:  (I)Parkinsonism. 
(J)Bladder cancer. (K)Hypothyroidism.. 
XCIICommunications Matters 
 
Sec. 9201. Reliable emergency alert distribution improvement. 
Sec. 9202. Wireless supply chain innovation and multilateral security. 
Sec. 9203. Spectrum information technology modernization efforts. 
Sec. 9204. Internet of Things. 
9201.Reliable emergency alert distribution improvement 
(a)Wireless Emergency Alerts System offerings 
(1)AmendmentSection 602(b)(2)(E) of the Warning, Alert, and Response Network Act (47 U.S.C. 1201(b)(2)(E)) is amended— (A)by striking the second and third sentences; and 
(B)by striking other than an alert issued by the President. and inserting the following: other than an alert issued by— 
(i)the President; or (ii)the Administrator of the Federal Emergency Management Agency.. 
(2)RegulationsNot later than 180 days after the date of enactment of this Act, the Commission, in consultation with the Administrator, shall adopt regulations to implement the amendment made by paragraph (1)(B). (b)State Emergency Alert System Plans and Emergency Communications Committees (1)State Emergency Communications CommitteeNot later than 180 days after the date of enactment of this Act, the Commission shall adopt regulations that— 
(A)encourage the chief executive of each State— (i)to establish an SECC if the State does not have an SECC; or 
(ii)if the State has an SECC, to review the composition and governance of the SECC; (B)provide that— 
(i)each SECC, not less frequently than annually, shall— (I)meet to review and update its State EAS Plan; 
(II)certify to the Commission that the SECC has met as required under subclause (I); and (III)submit to the Commission an updated State EAS Plan; and 
(ii)not later than 60 days after the date on which the Commission receives an updated State EAS Plan under clause (i)(III), the Commission shall— (I)approve or disapprove the updated State EAS Plan; and 
(II)notify the chief executive of the State of the Commission's approval or disapproval of such plan, and reason therefor; and (C)establish a State EAS Plan content checklist for SECCs to use when reviewing and updating a State EAS Plan for submission to the Commission under subparagraph (B)(i). 
(2)ConsultationThe Commission shall consult with the Administrator regarding the adoption of regulations under paragraph (1)(C). (3)DefinitionsIn this subsection— 
(A)the term SECC means a State Emergency Communications Committee; (B)the term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States; and 
(C)the term State EAS Plan means a State Emergency Alert System Plan. (c)False alert reportingNot later than 180 days after the date of enactment of this Act, the Commission, in consultation with the Administrator, shall complete a rulemaking proceeding to establish a system to receive from the Administrator or State, Tribal, or local governments reports of false alerts under the Emergency Alert System or the Wireless Emergency Alerts System for the purpose of recording such false alerts and examining the causes of such false alerts. 
(d)Repeating Emergency Alert System messages for national security 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Commission, in consultation with the Administrator, shall complete a rulemaking proceeding to modify the Emergency Alert System to provide for repeating Emergency Alert System messages while an alert remains pending that is issued by— (A)the President; 
(B)the Administrator; or (C)any other entity determined appropriate under the circumstances by the Commission, in consultation with the Administrator. 
(2)Scope of rulemakingParagraph (1) shall— (A)apply to warnings of national security events, meaning emergencies of national significance, such as a missile threat, terror attack, or other act of war or threat to public safety; and  
(B)not apply to more typical warnings, such as a weather alert, AMBER Alert, or disaster alert. (3)Rule of constructionNothing in this subsection shall be construed to impair, limit, or otherwise change— 
(A)the authority of the President granted by law to alert and warn the public; or (B)the role of the President as commander-in-chief with respect to the identification, dissemination, notification, or alerting of information of missile threats against the United States, or threats to public safety. 
(e)Internet and online streaming services emergency alert examination 
(1)StudyNot later than 180 days after the date of enactment of this Act, and after providing public notice and opportunity for comment, the Commission shall complete an inquiry to examine the feasibility of updating the Emergency Alert System to enable or improve alerts to consumers provided through the internet, including through streaming services. (2)ReportNot later than 90 days after completing the inquiry under paragraph (1), the Commission shall submit a report on the findings and conclusions of the inquiry to— 
(A)the Committee on Commerce, Science, and Transportation of the Senate; and (B)the Committee on Energy and Commerce of the House of Representatives.  
(f)DefinitionsIn this section— (1)the term Administrator means the Administrator of the Federal Emergency Management Agency; 
(2)the term Commission means the Federal Communications Commission; (3)the term Emergency Alert System means the national public warning system, the rules for which are set forth in part 11 of title 47, Code of Federal Regulations (or any successor regulation); and 
(4)the term Wireless Emergency Alerts System means the wireless national public warning system established under the Warning, Alert, and Response Network Act (47 U.S.C. 1201 et seq.), the rules for which are set forth in part 10 of title 47, Code of Federal Regulations (or any successor regulation). 9202.Wireless supply chain innovation and multilateral security (a)Communications technology security funds (1)Public Wireless Supply Chain Innovation Fund (A)Establishment (i)In generalThere is established in the Treasury of the United States a trust fund to be known as the Public Wireless Supply Chain Innovation Fund (referred to in this paragraph as the Innovation Fund). 
(ii)Availability 
(I)In generalAmounts appropriated to the Innovation Fund shall remain available through the end of the tenth fiscal year beginning after the date on which funds are appropriated to the Fund. (II)Remainder to TreasuryAny amounts remaining in the Innovation Fund after the end of the tenth fiscal year beginning after the date of appropriation shall be deposited in the general fund of the Treasury. 
(B)Use of fund 
(i)In generalAmounts appropriated to the Innovation Fund shall be available to the Secretary, acting through the NTIA Administrator, to make grants on a competitive basis under this paragraph in such amounts as the Secretary, acting through the NTIA Administrator, determines appropriate, subject to clause (ii). (ii)Limitation on grant amountsThe amount of a grant awarded under this paragraph to a recipient for a specific research focus area may not exceed $50,000,000. 
(C)Administration of fundThe Secretary, acting through the NTIA Administrator, in consultation with the Commission, the Under Secretary of Commerce for Standards and Technology, the Secretary of Homeland Security, the Secretary of Defense, and the Director of the Intelligence Advanced Research Projects Activity of the Office of the Director of National Intelligence, shall establish criteria for grants awarded under this paragraph, by the NTIA Administrator and administer the Innovation Fund, to support the following: (i)Promoting and deploying technology, including software, hardware, and microprocessing technology, that will enhance competitiveness in the fifth-generation (commonly known as 5G) and successor wireless technology supply chains that use open and interoperable interface radio access networks. 
(ii)Accelerating commercial deployments of open interface standards-based compatible, interoperable equipment, such as equipment developed pursuant to the standards set forth by organizations such as the O-RAN Alliance, the Telecom Infra Project, 3GPP, the Open-RAN Software Community, or any successor organizations. (iii)Promoting and deploying compatibility of new 5G equipment with future open standards-based, interoperable equipment. 
(iv)Managing integration of multi-vendor network environments. (v)Identifying objective criteria to define equipment as compliant with open standards for multi-vendor network equipment interoperability. 
(vi)Promoting and deploying security features enhancing the integrity and availability of equipment in multi-vendor networks. (vii)Promoting and deploying network function virtualization to facilitate multi-vendor interoperability and a more diverse vendor market. 
(D)NonduplicationTo the greatest extent practicable, the Secretary, acting through the NTIA Administrator, shall ensure that any research funded by a grant awarded under this paragraph avoids duplication of other Federal or private sector research. (E)TimingNot later than one year after the date on which funds are appropriated to the Innovation Fund, the Secretary, acting through the NTIA Administrator, shall begin awarding grants under this paragraph. 
(F)Federal advisory body 
(i)EstablishmentThe Secretary, acting through the NTIA Administrator, and in consultation with the Under Secretary of Commerce for Standards and Technology, shall establish a Federal advisory committee, in accordance with the Federal Advisory Committee Act (5 U.S.C. App.), composed of government and private sector experts, to advise the Secretary and the NTIA Administrator on the administration of the Innovation Fund. (ii)CompositionThe advisory committee established under clause (i) shall be composed of— 
(I)representatives from— (aa)the Commission; 
(bb)the Department of Defense; (cc)the Intelligence Advanced Research Projects Activity of the Office of the Director of National Intelligence; 
(dd)the National Institute of Standards and Technology; (ee)the Department of State; 
(ff)the National Science Foundation; (gg)the Department of Homeland Security; and 
(hh)the National Telecommunications and Information Administration; and (II)other representatives from the private and public sectors, at the discretion of the NTIA Administrator. 
(iii)DutiesThe advisory committee established under clause (i) shall advise the Secretary and the NTIA Administrator on technology developments to help inform— (I)the strategic direction of the Innovation Fund; and 
(II)efforts of the Federal Government to promote a more secure, diverse, sustainable, and competitive supply chain. (G)Reports to Congress (i)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary, acting through the NTIA Administrator, shall submit to the relevant committees of Congress a report with— 
(I)additional recommendations on promoting the competitiveness and sustainability of trusted suppliers in the wireless supply chain; and (II)any additional authorities needed to facilitate the timely adoption of open standards-based equipment, including authority to provide loans, loan guarantees, and other forms of credit extension that would maximize the use of funds. 
(ii)Annual reportFor each fiscal year for which amounts in the Innovation Fund are available under this paragraph, the Secretary, acting through the NTIA Administrator, shall submit to Congress a report that— (I)describes how, and to whom, amounts in the Innovation Fund have been deployed; 
(II)details the progress of the Secretary and the NTIA Administrator in meeting the objectives described in subparagraph (C); and (III)includes any additional information that the Secretary and the NTIA Administrator determine appropriate. 
(2)Multilateral Telecommunications Security Fund 
(A)Establishment of Fund 
(i)In generalThere is established in the Treasury of the United States a trust fund to be known as the Multilateral Telecommunications Security Fund. (ii)Use of fundAmounts appropriated to the Multilateral Telecommunications Security Fund shall be available to the Secretary of State to make expenditures under this paragraph in such amounts as the Secretary of State determines appropriate. 
(iii)Availability 
(I)In generalAmounts appropriated to the Multilateral Telecommunications Security Fund— (aa)shall remain available through the end of the tenth fiscal year beginning after the date of appropriation; and 
(bb)may only be allocated upon the Secretary of State reaching an arrangement or agreement with foreign government partners to participate in the common funding mechanism described in subparagraph (B). (II)Remainder to TreasuryAny amounts remaining in the Multilateral Telecommunications Security Fund after the end of the tenth fiscal year beginning after the date of the enactment of this Act shall be deposited in the general fund of the Treasury. 
(B)Administration of FundThe Secretary of State, in consultation with the NTIA Administrator, the Secretary of Homeland Security, the Secretary of Defense, the Secretary of the Treasury, the Director of National Intelligence, and the Commission, is authorized to establish a common funding mechanism, in coordination with foreign partners, that uses amounts from the Multilateral Telecommunications Security Fund to support the development and adoption of secure and trusted telecommunications technologies. In creating and sustaining a common funding mechanism, the Secretary of State should leverage United States funding in order to secure commitments and contributions from trusted foreign partners such as the United Kingdom, Canada, Australia, New Zealand, and Japan, and should prioritize the following objectives: (i)Advancing research and development of secure and trusted communications technologies. 
(ii)Strengthening supply chains. (iii)Promoting the use of trusted vendors. 
(C)Annual report to CongressNot later than 1 year after the date of the enactment of this Act, and annually thereafter for each fiscal year during which amounts in the Multilateral Telecommunications Security Fund are available, the Secretary of State shall submit to the relevant committees of Congress a report on the status and progress of the funding mechanism established under subparagraph (B), including— (i)any funding commitments from foreign partners, including each specific amount committed; 
(ii)governing criteria for use of the Multilateral Telecommunications Security Fund;  (iii)an account of— 
(I)how, and to whom, funds have been deployed; (II)amounts remaining in the Multilateral Telecommunications Security Fund; and 
(III)the progress of the Secretary of State in meeting the objective described in subparagraph (B); and (iv)additional authorities needed to enhance the effectiveness of the Multilateral Telecommunications Security Fund in achieving the security goals of the United States. 
(D)Notifications to be provided by the Fund 
(i)In generalNot later than 15 days prior to the Fund making a financial commitment associated with the provision of expenditures under subparagraph (A)(ii) in an amount in excess of $1,000,000, the Secretary of State shall submit to the appropriate congressional committees a report in writing that contains the information required by clause (ii). (ii)Information requiredThe information required by this clause includes— 
(I)the amount of each such expenditure; (II)an identification of the recipient or beneficiary; and 
(III)a description of the project or activity and the purpose to be achieved of an expenditure by the Fund. (iii)Arrangements or agreementsThe Secretary of State shall notify the appropriate congressional committees not later than 30 days after entering into a new bilateral or multilateral arrangement or agreement described in subparagraph (A)(iii)(I)(bb). 
(iv)Appropriate congressional committees definedIn this subparagraph, the term appropriate congressional committees means— (I)the Committee on Foreign Relations of the Senate; 
(II)the Committee on Appropriations of the Senate; (III)the Committee on Foreign Affairs of the House of Representatives; and 
(IV)the Committee on Appropriations of the House of Representatives. (b)Promoting United States leadership in international organizations and communications standards-setting bodies (1)In generalThe Secretary of State, the Secretary of Commerce, and the Chairman of the Commission, or their designees, shall consider how to enhance representation of the United States at international forums that set standards for 5G networks and for future generations of wireless communications networks, including— 
(A)the International Telecommunication Union (commonly known as ITU); (B)the International Organization for Standardization (commonly known as ISO); 
(C)the Inter-American Telecommunication Commission (commonly known as CITEL); and (D)the voluntary standards organizations that develop protocols for wireless devices and other equipment, such as the 3GPP and the Institute of Electrical and Electronics Engineers (commonly known as IEEE). 
(2)Annual reportThe Secretary of State, the Secretary of Commerce, and the Chairman of the Commission shall jointly submit to the relevant committees of Congress an annual report on the progress made under paragraph (1). (c)Definitions In this section: 
(1)The term 3GPP means the Third Generation Partnership Project. (2)The term 5G network means a radio network as described by 3GPP Release 15 or higher. 
(3)The term Commission means the Federal Communications Commission. (4)The term NTIA Administrator means the Assistant Secretary of Commerce for Communications and Information. 
(5)The term Open-RAN means the Open Radio Access Network approach to standardization adopted by the O-RAN Alliance, Telecom Infra Project, or 3GPP, or any similar set of open standards for multi-vendor network equipment interoperability. (6)The term relevant committees of Congress means— 
(A)the Select Committee on Intelligence of the Senate; (B)the Committee on Foreign Relations of the Senate; 
(C)the Committee on Homeland Security and Governmental Affairs of the Senate; (D)the Committee on Armed Services of the Senate; 
(E)the Committee on Commerce, Science, and Transportation of the Senate; (F)the Committee on Appropriations of the Senate; 
(G)the Permanent Select Committee on Intelligence of the House of Representatives; (H)the Committee on Foreign Affairs of the House of Representatives; 
(I)the Committee on Homeland Security of the House of Representatives; (J)the Committee on Armed Services of the House of Representatives; 
(K)the Committee on Energy and Commerce of the House of Representatives; and (L)the Committee on Appropriations of the House of Representatives. 
(7)The term Secretary means the Secretary of Commerce.  9203.Spectrum information technology modernization efforts (a)Initial interagency spectrum information technology coordinationNot later than 90 days after the date of the enactment of this Act, the Assistant Secretary of Commerce for Communications and Information, in consultation with the Policy and Plans Steering Group, shall identify a process to establish goals, including parameters to measure the achievement of such goals, for the modernization of the infrastructure of covered agencies relating to managing the use of Federal spectrum by such agencies, which shall include— 
(1)the standardization of data inputs, modeling algorithms, modeling and simulation processes, analysis tools with respect to Federal spectrum, assumptions, and any other tool to ensure interoperability and functionality with respect to such infrastructure; (2)other potential innovative technological capabilities with respect to such infrastructure, including cloud-based databases, artificial intelligence technologies, automation, and improved modeling and simulation capabilities; 
(3)ways to improve the management of the use of Federal spectrum by covered agencies through such infrastructure, including by— (A)increasing the efficiency of such infrastructure; 
(B)addressing validation of usage with respect to such infrastructure; (C)increasing the accuracy of such infrastructure; 
(D)validating models used by such infrastructure; and (E)monitoring and enforcing requirements that are imposed on covered agencies with respect to the use of Federal spectrum by covered agencies; 
(4)ways to improve the ability of covered agencies to meet mission requirements in congested environments with respect to Federal spectrum, including as part of automated adjustments to operations based on changing conditions in such environments; (5)the creation of a time-based automated mechanism— 
(A)to share Federal spectrum between covered agencies to collaboratively and dynamically increase access to Federal spectrum by such agencies; and (B)that could be scaled across Federal spectrum; and 
(6)the collaboration between covered agencies necessary to ensure the interoperability of Federal spectrum. (b)Spectrum information technology modernization (1)In generalNot later than 240 days after the date of the enactment of this Act, the Assistant Secretary of Commerce for Communications and Information shall submit to Congress a report that contains a plan for the National Telecommunications and Information Administration (in this section referred to as the NTIA) to modernize and automate the infrastructure of the NTIA relating to managing the use of Federal spectrum by covered agencies so as to more efficiently manage such use. 
(2)ContentsThe report required by paragraph (1) shall include— (A)an assessment of the current, as of the date on which such report is submitted, infrastructure of the NTIA described in such paragraph; 
(B)an acquisition strategy for the modernized infrastructure of the NTIA described in such paragraph, including how such modernized infrastructure will enable covered agencies to be more efficient and effective in the use of Federal spectrum; (C)a timeline for the implementation of the modernization efforts described in such paragraph; 
(D)plans detailing how the modernized infrastructure of the NTIA described in such paragraph will— (i)enhance the security and reliability of such infrastructure so that the NTIA is in compliance with the requirements of subchapter II of chapter 35 of title 44, United States Code, with respect to such infrastructure; 
(ii)improve data models and analysis tools to increase the efficiency of the spectrum use described in such paragraph; (iii)enhance automation and workflows, and reduce the scope and level of manual effort, in order to— 
(I)administer the management of the spectrum use described in such paragraph; and (II)improve data quality and processing time; and 
(iv)improve the timeliness of spectrum analyses and requests for information, including requests submitted pursuant to section 552 of title 5, United States Code; (E)an operations and maintenance plan with respect to the modernized infrastructure of the NTIA described in such paragraph; 
(F)a strategy for coordination between the covered agencies within the Policy and Plans Steering Group, which shall include— (i)a description of— 
(I)such coordination efforts, as in effect on the date on which such report is submitted; and (II)a plan for coordination of such efforts after the date on which such report is submitted, including with respect to the efforts described in subsection (c); 
(ii)a plan for standardizing— (I)electromagnetic spectrum analysis tools; 
(II)modeling and simulation processes and technologies; and (III)databases to provide technical interference assessments that are usable across the Federal Government as part of a common spectrum management infrastructure for covered agencies; and 
(iii)a plan for each covered agency to implement a modernization plan described in subsection (c)(1) that is tailored to the particular timeline of such agency; (G)identification of manually intensive processes involved in managing Federal spectrum and proposed enhancements to such processes; 
(H)metrics to evaluate the success of the modernization efforts described in such paragraph and any similar future efforts; and (I)an estimate of the cost of the modernization efforts described in such paragraph and any future maintenance with respect to the modernized infrastructure of the NTIA described in such paragraph, including the cost of any personnel and equipment relating to such maintenance. 
(c)Covered agency spectrum information technology modernization 
(1)In generalNot later than 1 year after the date of the enactment of this Act, the head of each covered agency shall submit to the Assistant Secretary of Commerce for Communications and Information and the Policy and Plans Steering Group a report that describes a plan for such agency to modernize the infrastructure of such agency with respect to the use of Federal spectrum by such agency so that such modernized infrastructure of such agency is interoperable with the modernized infrastructure of the NTIA, as described in subsection (b). (2)ContentsEach report submitted by the head of a covered agency under paragraph (1) shall— 
(A)include— (i)an assessment of the current, as of the date on which such report is submitted, management capabilities of such agency with respect to the use of frequencies that are assigned to such agency, which shall include a description of any challenges faced by such agency with respect to such management; 
(ii)a timeline for completion of the modernization efforts described in such paragraph; (iii)a description of potential innovative technological capabilities for the management of frequencies that are assigned to such agency, as determined under subsection (a); 
(iv)identification of agency-specific requirements or constraints relating to the infrastructure of such agency; (v)identification of any existing, as of the date on which such report is submitted, systems of such agency that are duplicative of the modernized infrastructure of the NTIA, as described in subsection (b); and 
(vi)with respect to the report submitted by the Secretary of Defense— (I)a strategy for the integration of systems or the flow of data among the Armed Forces, the military departments, the Defense Agencies and Department of Defense Field Activities, and other components of the Department of Defense; 
(II)a plan for the implementation of solutions to the use of Federal spectrum by the Department of Defense involving information at multiple levels of classification; and (III)a strategy for addressing, within the modernized infrastructure of the Department of Defense described in such paragraph, the exchange of information between the Department of Defense and the NTIA in order to accomplish required processing of all Department of Defense domestic spectrum coordination and management activities; and 
(B)be submitted in an unclassified format, with a classified annex, as appropriate. (3)Notification of congressUpon submission of a report under paragraph (1), the head of a covered agency shall notify Congress that such report has been submitted. 
(d)GAO oversightThe Comptroller General of the United States shall— (1)not later than 180 days after the date of the enactment of this Act, conduct a review of the infrastructure of covered agencies, as such infrastructure exists on the date of the enactment of this Act; 
(2)upon submission of all of the reports required by subsection (c), begin conducting oversight of the implementation of the modernization plans submitted by the Assistant Secretary and covered agencies under subsections (b) and (c), respectively; (3)not later than 2 years after the date on which the Comptroller General begins conducting oversight under paragraph (2), and biennially thereafter until December 31, 2030, submit a report regarding such oversight to— 
(A)with respect to the implementation of the modernization plan of the Department of Defense, the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives; and (B)with respect to the implementation of the modernization plans of all covered agencies, including the Department of Defense, the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives; and 
(4)until December 31, 2030, provide regular briefings to— (A)with respect to the application of this section to the Department of Defense, the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives; and 
(B)with respect to the application of this section to all covered agencies, including the Department of Defense, the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives. (e)DefinitionsIn this section: 
(1)The term covered agency— (A)means any Federal entity that the Assistant Secretary of Commerce for Communications and Information determines is appropriate; and 
(B)includes the Department of Defense. (2)The term Federal entity has the meaning given such term in section 113(l) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(l)). 
(3)The term Federal spectrum means frequencies assigned on a primary basis to a covered agency. (4)The term infrastructure means information technology systems and information technologies, tools, and databases. 
9204.Internet of Things 
(a)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Communications Commission. 
(2)SecretaryThe term Secretary means the Secretary of Commerce. (3)Steering committeeThe term steering committee means the steering committee established under subsection (b)(5)(A). 
(4)Working groupThe term working group means the working group convened under subsection (b)(1). (b)Federal working group (1)In generalThe Secretary shall convene a working group of Federal stakeholders for the purpose of providing recommendations and a report to Congress relating to the aspects of the Internet of Things described in paragraph (2). 
(2)DutiesThe working group shall— (A)identify any Federal regulations, statutes, grant practices, budgetary or jurisdictional challenges, and other sector-specific policies that are inhibiting, or could inhibit, the development or deployment of the Internet of Things; 
(B)consider policies or programs that encourage and improve coordination among Federal agencies that have responsibilities that are relevant to the objectives of this section; (C)consider any findings or recommendations made by the steering committee and, where appropriate, act to implement those recommendations; 
(D)examine— (i)how Federal agencies can benefit from utilizing the Internet of Things; 
(ii)the use of Internet of Things technology by Federal agencies as of the date on which the working group performs the examination; (iii)the preparedness and ability of Federal agencies to adopt Internet of Things technology as of the date on which the working group performs the examination and in the future; and 
(iv)any additional security measures that Federal agencies may need to take to— (I)safely and securely use the Internet of Things, including measures that ensure the security of critical infrastructure; and 
(II)enhance the resiliency of Federal systems against cyber threats to the Internet of Things; and (E)in carrying out the examinations required under subclauses (I) and (II) of subparagraph (D)(iv), ensure to the maximum extent possible the coordination of the current and future activities of the Federal Government relating to security with respect to the Internet of Things. 
(3)Agency representativesIn convening the working group under paragraph (1), the Secretary shall have discretion to appoint representatives from Federal agencies and departments as appropriate and shall specifically consider seeking representation from— (A)the Department of Commerce, including— 
(i)the National Telecommunications and Information Administration; (ii)the National Institute of Standards and Technology; and 
(iii)the National Oceanic and Atmospheric Administration; (B)the Department of Transportation; 
(C)the Department of Homeland Security; (D)the Office of Management and Budget; 
(E)the National Science Foundation; (F)the Commission; 
(G)the Federal Trade Commission; (H)the Office of Science and Technology Policy; 
(I)the Department of Energy; and (J)the Federal Energy Regulatory Commission. 
(4)Nongovernmental stakeholdersThe working group shall consult with nongovernmental stakeholders with expertise relating to the Internet of Things, including— (A)the steering committee; 
(B)information and communications technology manufacturers, suppliers, service providers, and vendors; (C)subject matter experts representing industrial sectors other than the technology sector that can benefit from the Internet of Things, including the transportation, energy, agriculture, and health care sectors; 
(D)small, medium, and large businesses; (E)think tanks and academia; 
(F)nonprofit organizations and consumer groups; (G)security experts; 
(H)rural stakeholders; and (I)other stakeholders with relevant expertise, as determined by the Secretary. 
(5)Steering committee 
(A)EstablishmentThere is established within the Department of Commerce a steering committee to advise the working group. (B)DutiesThe steering committee shall advise the working group with respect to— 
(i)the identification of any Federal regulations, statutes, grant practices, programs, budgetary or jurisdictional challenges, and other sector-specific policies that are inhibiting, or could inhibit, the development of the Internet of Things; (ii)situations in which the use of the Internet of Things is likely to deliver significant and scalable economic and societal benefits to the United States, including benefits from or to— 
(I)smart traffic and transit technologies; (II)augmented logistics and supply chains; 
(III)sustainable infrastructure; (IV)precision agriculture; 
(V)environmental monitoring; (VI)public safety; and 
(VII)health care; (iii)whether adequate spectrum is available to support the growing Internet of Things and what legal or regulatory barriers may exist to providing any spectrum needed in the future; 
(iv)policies, programs, or multi-stakeholder activities that— (I)promote or are related to the privacy of individuals who use or are affected by the Internet of Things; 
(II)may enhance the security of the Internet of Things, including the security of critical infrastructure; (III)may protect users of the Internet of Things; and 
(IV)may encourage coordination among Federal agencies with jurisdiction over the Internet of Things; (v)the opportunities and challenges associated with the use of Internet of Things technology by small businesses; and 
(vi)any international proceeding, international negotiation, or other international matter affecting the Internet of Things to which the United States is or should be a party. (C)MembershipThe Secretary shall appoint to the steering committee members representing a wide range of stakeholders outside of the Federal Government with expertise relating to the Internet of Things, including— 
(i)information and communications technology manufacturers, suppliers, service providers, and vendors; (ii)subject matter experts representing industrial sectors other than the technology sector that can benefit from the Internet of Things, including the transportation, energy, agriculture, and health care sectors; 
(iii)small, medium, and large businesses; (iv)think tanks and academia; 
(v)nonprofit organizations and consumer groups; (vi)security experts; 
(vii)rural stakeholders; and (viii)other stakeholders with relevant expertise, as determined by the Secretary. 
(D)ReportNot later than 1 year after the date of enactment of this Act, the steering committee shall submit to the working group a report that includes any findings or recommendations of the steering committee. (E)Independent advice (i)In generalThe steering committee shall set the agenda of the steering committee in carrying out the duties of the steering committee under subparagraph (B). 
(ii)SuggestionsThe working group may suggest topics or items for the steering committee to study, and the steering committee shall take those suggestions into consideration in carrying out the duties of the steering committee. (iii)ReportThe steering committee shall ensure that the report submitted under subparagraph (D) is the result of the independent judgment of the steering committee. 
(F)No compensation for membersA member of the steering committee shall serve without compensation. (G)TerminationThe steering committee shall terminate on the date on which the working group submits the report under paragraph (6). 
(6)Report to Congress 
(A)In generalNot later than 18 months after the date of enactment of this Act, the working group shall submit to Congress a report that includes— (i)the findings and recommendations of the working group with respect to the duties of the working group under paragraph (2); 
(ii)the report submitted by the steering committee under paragraph (5)(D), as the report was received by the working group; (iii)recommendations for action or reasons for inaction, as applicable, with respect to each recommendation made by the steering committee in the report submitted under paragraph (5)(D); and 
(iv)an accounting of any progress made by Federal agencies to implement recommendations made by the working group or the steering committee. (B)Copy of reportThe working group shall submit a copy of the report described in subparagraph (A) to— 
(i)the Committee on Commerce, Science, and Transportation and the Committee on Energy and Natural Resources of the Senate; (ii)the Committee on Energy and Commerce of the House of Representatives; and 
(iii)any other committee of Congress, upon request to the working group. (c)Assessing spectrum needs (1)In generalThe Commission, in consultation with the National Telecommunications and Information Administration, shall issue a notice of inquiry seeking public comment on the current, as of the date of enactment of this Act, and future spectrum needs to enable better connectivity relating to the Internet of Things. 
(2)RequirementsIn issuing the notice of inquiry under paragraph (1), the Commission shall seek comments that consider and evaluate— (A)whether adequate spectrum is available, or is planned for allocation, for commercial wireless services that could support the growing Internet of Things; 
(B)if adequate spectrum is not available for the purposes described in subparagraph (A), how to ensure that adequate spectrum is available for increased demand with respect to the Internet of Things; (C)what regulatory barriers may exist to providing any needed spectrum that would support uses relating to the Internet of Things; and 
(D)what the role of unlicensed and licensed spectrum is and will be in the growth of the Internet of Things. (3)ReportNot later than 1 year after the date of enactment of this Act, the Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report summarizing the comments submitted in response to the notice of inquiry issued under paragraph (1). 
XCIIIIntelligence Matters 
 
Sec. 9301. Requirement for facilitation of establishment of social media data and threat analysis center. 
Sec. 9302. Independent study on identifying and addressing threats that individually or collectively affect national security, financial security, or both. 
9301.Requirement for facilitation of establishment of social media data and threat analysis center 
(a)Requirement to facilitate establishmentSubsection (c)(1) of section 5323 of the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018, 2019, and 2020 (division E of Public Law 116–92; 50 U.S.C. 3369) is amended— (1)by striking The Director and inserting Not later than June 1, 2021, the Director; and 
(2)by striking may and inserting shall. (b)Reporting on foreign malign influence campaigns on social media platforms targeting elections for Federal officeSuch section is amended— 
(1)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and (2)by inserting after subsection (e) the following new subsection (f): 
 
(f)Foreign malign influence campaigns on social media platforms targeting elections for Federal office 
(1)Reports 
(A)RequirementNot later than 90 days before the date of each regularly scheduled general election for Federal office, the Director of the Center shall submit to the appropriate congressional committees a report on foreign malign influence campaigns on and across social media platforms targeting such election.  (B)Matters includedEach report under subparagraph (A) shall include an analysis of the following: 
(i)The patterns, tools, and techniques of foreign malign influence campaigns across all platforms on social media by a covered foreign country targeting a regularly scheduled general election for Federal office. (ii)Inauthentic accounts and bot networks across platforms, including the scale to which such accounts or networks exist, how platforms currently act to remove such accounts or networks, and what percentage of such accounts or networks have been removed during the period covered by the report. 
(iii)The estimated reach and impact of intentional or weaponized disinformation by inauthentic accounts and bot networks, including an analysis of amplification by users and algorithmic distribution. (iv)The trends of types of media that are being used for dissemination through foreign malign influence campaigns, including machine-manipulated media, and the intended targeted groups. 
(C)Initial reportNot later than August 1, 2021, the Director of the Center shall submit to the appropriate congressional committees a report under subparagraph (A) addressing the regularly scheduled general election for Federal office occurring during 2020. (D)FormEach report under this paragraph shall be submitted in an unclassified form, but may include a classified annex. 
(2)Briefings 
(A)RequirementNot later than 30 days after the date on which the Director submits to the appropriate congressional committees a report under paragraph (1), the Director of National Intelligence, in coordination with the Secretary of Defense, the Secretary of Homeland Security, and the Director of the Federal Bureau of Investigation, shall provide to such committees a briefing assessing threats from foreign malign influence campaigns on social media from covered countries to the regularly scheduled general election for Federal office covered by the report. (B)Matters to be includedEach briefing under subparagraph (A) shall include the following: 
(i)The patterns, tools, and techniques of foreign malign influence campaigns across all platforms on social media by a covered foreign country targeting a regularly scheduled general election for Federal office. (ii)An assessment of the findings from the report for which the briefing is provided. 
(iii)The activities and methods used to mitigate the threats associated with such findings by the Department of Defense, the Department of Homeland Security, or other relevant departments or agencies of the Federal Government. (iv)The steps taken by departments or agencies of the Federal Government to cooperate with social media companies to mitigate the threats identified.. 
(c)DefinitionsSubsection (h) of such section, as redesignated by subsection (b) of this section, is amended to read as follows:  (h)Definitions (1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the congressional intelligence committees; (B)the Committee on Armed Services, the Committee on Appropriations, the Committee on Homeland Security, the Committee on Foreign Affairs, and the Committee on the Judiciary of the House of Representatives; and 
(C)the Committee on Armed Services, the Committee on Appropriations, the Committee on Homeland Security and Government Affairs, the Committee on Foreign Relations, and the Committee on the Judiciary of the Senate. (2)Covered foreign country and foreign malign influenceThe terms covered foreign country and foreign malign influence have the meanings given those terms in section 119C of the National Security Act of 1947 (50 U.S.C. 3059). 
(3)Machine-manipulated mediaThe term machine-manipulated media has the meaning given that term in section 5724.. (d)Conforming amendments (1)ReportingSubsection (d) of such section is amended— 
(A)in the matter preceding paragraph (1), by striking If the Director and all that follows through the Center, the and inserting The; and (B)in paragraph (1), by striking 180 days after the date of the enactment of this Act and inserting August 1, 2021. 
(2)FundingSubsection (g) of such section, as redesignated by subsection (b) of this section, is amended by striking fiscal year 2020 and 2021 and inserting fiscal year 2021 and 2022. (3)ClericalSuch section 5323 is further amended— 
(A)in the section heading, by striking Encouragement of; and (B)in subsection (c)— 
(i)in the subsection heading, by striking Authority and inserting Requirement; and (ii)in paragraph (1), in the paragraph heading, by striking Authority and inserting Requirement. 
9302.Independent study on identifying and addressing threats that individually or collectively affect national security, financial security, or both 
(a)Independent studyNot later than 30 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Secretary of the Treasury and the heads of other relevant departments and agencies of the Federal Government, shall seek to enter into a contract with a federally funded research and development center under which the center will conduct a study on identifying and addressing threats that individually or collectively affect national security, financial security, or both. (b)Elements of studyIn carrying out the study under subsection (a), the federally funded research and development center selected under such subsection shall— 
(1)identify threats that individually or collectively affect national security, financial security, or both, including— (A)foreign influence in companies seeking to access capital markets by conducting initial public offerings in other countries; 
(B)the use of financial instruments, markets, payment systems, or digital assets in ways that appear legitimate but may be part of a foreign malign strategy to weaken or undermine the economic security of the United States; and (C)any other known or potential threats that individually or collectively affect national security, financial security, or both currently or in the foreseeable future; 
(2)assess the extent to which the United States Government is currently able to identify and characterize the threats identified under paragraph (1); (3)assess the extent to which the United States Government is currently able to address the risk posed by the threats identified under paragraph (1); 
(4)assess whether current levels of information sharing and cooperation between the United States Government and allies and partners of the United States have been helpful or can be improved upon in order for the United States Government to identify, characterize, and mitigate the threats identified under paragraph (1); and (5)recommend opportunities, and any such authorities or resources required, to improve the efficiency and effectiveness of the United States Government in identifying and countering the threats identified under paragraph (1). 
(c)Submission to Director of National IntelligenceNot later than 180 days after the date of the enactment of this Act, the federally funded research and development center selected to conduct the study under subsection (a) shall submit to the Director of National Intelligence a report on the results of the study in both classified and unclassified form. (d)Submission to Congress (1)In generalNot later than 30 days after the date on which the Director of National Intelligence receives the report under subsection (c), the Director shall submit to the appropriate congressional committees— 
(A)a copy of the report, without change, in both classified and unclassified form; and (B)such comments as the Director, in coordination with the Secretary of the Treasury and the heads of other relevant departments and agencies of the Federal Government, may have with respect to the report. 
(2)Appropriate congressional committeesIn this subsection, the term appropriate congressional committees means— (A)the Committee on Armed Services, the Select Committee on Intelligence, the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and 
(B)the Committee on Armed Services, the Permanent Select Committee on Intelligence, the Committee on Financial Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. XCIVScience, Space, and Technology Matters  Subtitle A—Cybersecurity Matters Sec. 9401. Improving national initiative for cybersecurity education. Sec. 9402. Development of standards and guidelines for improving cybersecurity workforce of Federal agencies. Sec. 9403. Modifications to Federal cyber scholarship-for-service program. Sec. 9404. Additional modifications to Federal cyber scholarship-for-service program. Sec. 9405. Cybersecurity in programs of the National Science Foundation. Sec. 9406. Cybersecurity in STEM programs of the National Aeronautics and Space Administration. Sec. 9407. National cybersecurity challenges. Subtitle B—Other Matters Sec. 9411. Established Program to Stimulate Competitive Research. Sec. 9412. Industries of the future. Sec. 9413. National Institute of Standards and Technology Manufacturing Extension Partnership program supply chain database. Sec. 9414. Study on Chinese policies and influence in the development of international standards for emerging technologies. Sec. 9415. Coordination with Hollings Manufacturing Extension Partnership Centers. ACybersecurity Matters 9401.Improving national initiative for cybersecurity education (a)Program improvements generallySubsection (a) of section 401 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7451) is amended— 
(1)in paragraph (5), by striking ; and and inserting a semicolon; (2)by redesignating paragraph (6) as paragraph (10); and 
(3)by inserting after paragraph (5) the following:  (6)supporting efforts to identify cybersecurity workforce skill gaps in public and private sectors; 
(7)facilitating Federal programs to advance cybersecurity education, training, and workforce development; (8)in coordination with the Department of Defense, the Department of Homeland Security, and other appropriate agencies, considering any specific needs of the cybersecurity workforce of critical infrastructure, including cyber physical systems and control systems; 
(9)advising the Director of the Office of Management and Budget, as needed, in developing metrics to measure the effectiveness and effect of programs and initiatives to advance the cybersecurity workforce; and. (b)Strategic planSubsection (c) of such section is amended— 
(1)by striking The Director and inserting the following:  (1)In generalThe Director; and 
(2)by adding at the end the following:  (2)RequirementThe strategic plan developed and implemented under paragraph (1) shall include an indication of how the Director will carry out this section.. 
(c)Cybersecurity career pathways 
(1)Identification of multiple cybersecurity career pathwaysIn carrying out subsection (a) of such section and not later than 540 days after the date of the enactment of this Act, the Director of the National Institute of Standards and Technology shall, in coordination with the Secretary of Defense, the Secretary of Homeland Security, the Director of the Office of Personnel Management, and the heads of other appropriate agencies, use a consultative process with other Federal agencies, academia, and industry to identify multiple career pathways for cybersecurity work roles that can be used in the private and public sectors. (2)RequirementsThe Director shall ensure that the multiple cybersecurity career pathways identified under paragraph (1) indicate the knowledge, skills, and abilities, including relevant education, training, internships, apprenticeships, certifications, and other experiences, that— 
(A)align with employers’ cybersecurity skill needs, including proficiency level requirements, for its workforce; and (B)prepare an individual to be successful in entering or advancing in a cybersecurity career. 
(3)Exchange programConsistent with requirements under chapter 37 of title 5, United States Code, the Director of the National Institute of Standards and Technology, in coordination with the Director of the Office of Personnel Management, may establish a voluntary program for the exchange of employees engaged in one of the cybersecurity work roles identified in the National Initiative for Cybersecurity Education (NICE) Cybersecurity Workforce Framework (NIST Special Publication 800–181), or successor framework, between the National Institute of Standards and Technology and private sector institutions, including nonpublic or commercial businesses, research institutions, or institutions of higher education, as the Director of the National Institute of Standards and Technology considers feasible. (d)Proficiency to perform cybersecurity tasksNot later than 540 days after the date of the enactment of this Act, the Director of the National Institute of Standards and Technology shall, in coordination with the Secretary of Defense, the Secretary of Homeland Security, and the heads of other appropriate agencies— 
(1)in carrying out subsection (a) of such section, assess the scope and sufficiency of efforts to measure an individual’s capability to perform specific tasks found in the National Initiative for Cybersecurity Education (NICE) Cybersecurity Workforce Framework (NIST Special Publication 800–181) at all proficiency levels; and (2)submit to Congress a report— 
(A)on the findings of the Director with respect to the assessment carried out under paragraph (1); and (B)with recommendations for effective methods for measuring the cybersecurity proficiency of learners. 
(e)Cybersecurity metricsSuch section is further amended by adding at the end the following:  (e)Cybersecurity metricsIn carrying out subsection (a), the Director of the Office of Management and Budget may seek input from the Director of the National Institute of Standards and Technology, in coordination with the Department of Homeland Security, the Department of Defense, the Office of Personnel Management, and such agencies as the Director of the National Institute of Standards and Technology considers relevant, to develop quantifiable metrics for evaluating Federally funded cybersecurity workforce programs and initiatives based on the outcomes of such programs and initiatives.. 
(f)Regional alliances and multistakeholder partnershipsSuch section is further amended by adding at the end the following:  (f)Regional alliances and multistakeholder partnerships (1)In generalPursuant to section 2(b)(4) of the National Institute of Standards and Technology Act (15 U.S.C. 272(b)(4)), the Director shall establish cooperative agreements between the National Initiative for Cybersecurity Education (NICE) of the Institute and regional alliances or partnerships for cybersecurity education and workforce. 
(2)AgreementsThe cooperative agreements established under paragraph (1) shall advance the goals of the National Initiative for Cybersecurity Education Cybersecurity Workforce Framework (NIST Special Publication 800–181), or successor framework, by facilitating local and regional partnerships to— (A)identify the workforce needs of the local economy and classify such workforce in accordance with such framework; 
(B)identify the education, training, apprenticeship, and other opportunities available in the local economy; and (C)support opportunities to meet the needs of the local economy. 
(3)Financial assistance 
(A)Financial assistance authorizedThe Director may award financial assistance to a regional alliance or partnership with whom the Director enters into a cooperative agreement under paragraph (1) in order to assist the regional alliance or partnership in carrying out the terms of the cooperative agreement. (B)Amount of assistanceThe aggregate amount of financial assistance awarded under subparagraph (A) per cooperative agreement shall not exceed $200,000. 
(C)Matching requirementThe Director may not award financial assistance to a regional alliance or partnership under subparagraph (A) unless the regional alliance or partnership agrees that, with respect to the costs to be incurred by the regional alliance or partnership in carrying out the cooperative agreement for which the assistance was awarded, the regional alliance or partnership will make available (directly or through donations from public or private entities) non-Federal contributions, including in-kind contributions, in an amount equal to 50 percent of Federal funds provided under the award. (4)Application (A)In generalA regional alliance or partnership seeking to enter into a cooperative agreement under paragraph (1) and receive financial assistance under paragraph (3) shall submit to the Director an application therefore at such time, in such manner, and containing such information as the Director may require. 
(B)RequirementsEach application submitted under subparagraph (A) shall include the following: (i) (I)A plan to establish (or identification of, if it already exists) a multistakeholder workforce partnership that includes— 
(aa)at least one institution of higher education or nonprofit training organization; and (bb)at least one local employer or owner or operator of critical infrastructure. 
(II)Participation from academic institutions in the Federal Cyber Scholarships for Service Program, the National Centers of Academic Excellence in Cybersecurity Program, or advanced technological education programs, as well as elementary and secondary schools, training and certification providers, State and local governments, economic development organizations, or other community organizations is encouraged. (ii)A description of how the workforce partnership would identify the workforce needs of the local economy. 
(iii)A description of how the multistakeholder workforce partnership would leverage the programs and objectives of the National Initiative for Cybersecurity Education, such as the Cybersecurity Workforce Framework and the strategic plan of such initiative. (iv)A description of how employers in the community will be recruited to support internships, externships, apprenticeships, or cooperative education programs in conjunction with providers of education and training. Inclusion of programs that seek to include veterans, Indian Tribes, and underrepresented groups, including women, minorities, persons from rural and underserved areas, and persons with disabilities is encouraged. 
(v)A definition of the metrics to be used in determining the success of the efforts of the regional alliance or partnership under the agreement. (C)Priority considerationIn awarding financial assistance under paragraph (3)(A), the Director shall give priority consideration to a regional alliance or partnership that includes an institution of higher education that is designated as a National Center of Academic Excellence in Cybersecurity or which received an award under the Federal Cyber Scholarship for Service program located in the State or region of the regional alliance or partnership. 
(5)AuditsEach cooperative agreement for which financial assistance is awarded under paragraph (3) shall be subject to audit requirements under part 200 of title 2, Code of Federal Regulations (relating to uniform administrative requirements, cost principles, and audit requirements for Federal awards), or successor regulation. (6)Reports (A)In generalUpon completion of a cooperative agreement under paragraph (1), the regional alliance or partnership that participated in the agreement shall submit to the Director a report on the activities of the regional alliance or partnership under the agreement, which may include training and education outcomes. 
(B)ContentsEach report submitted under subparagraph (A) by a regional alliance or partnership shall include the following: (i)An assessment of efforts made by the regional alliance or partnership to carry out paragraph (2). 
(ii)The metrics used by the regional alliance or partnership to measure the success of the efforts of the regional alliance or partnership under the cooperative agreement.. (g)Transfer of section (1)TransferSuch section is transferred to the end of title III of such Act and redesignated as section 303. 
(2)RepealTitle IV of such Act is repealed. (3)ClericalThe table of contents in section 1(b) of such Act is amended— 
(A)by striking the items relating to title IV and section 401; and (B)by inserting after the item relating to section 302 the following: 
 
 
Sec. 303. National cybersecurity awareness and education program.. 
(4)Conforming amendments 
(A)Section 302(3) of the Federal Cybersecurity Workforce Assessment Act of 2015 (Public Law 114–113; 5 U.S.C. 301 note) is amended by striking under section 401 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7451) and inserting under section 303 of the Cybersecurity Enhancement Act of 2014 (Public Law 113–274). (B)Section 2(c)(3) of the NIST Small Business Cybersecurity Act (Public Law 115–236; 15 U.S.C. 272 note) is amended by striking under section 401 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7451) and inserting under section 303 of the Cybersecurity Enhancement Act of 2014 (Public Law 113–274). 
(C)Section 302(f) of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7442(f)) is amended by striking under section 401 and inserting under section 303. 9402.Development of standards and guidelines for improving cybersecurity workforce of Federal agencies (a)In generalSection 20(a) of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3(a)) is amended— 
(1)in paragraph (3), by striking ; and and inserting a semicolon; (2)in paragraph (4), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following:  (5)identify and develop standards and guidelines for improving the cybersecurity workforce for an agency as part of the National Initiative for Cybersecurity Education (NICE) Cybersecurity Workforce Framework (NIST Special Publication 800–181), or successor framework.. 
(b)Publication of standards and guidelines on cybersecurity awarenessNot later than three years after the date of the enactment of this Act and pursuant to section 20 of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3), the Director of the National Institute of Standards and Technology shall publish standards and guidelines for improving cybersecurity awareness of employees and contractors of Federal agencies. 9403.Modifications to Federal cyber scholarship-for-service programSection 302 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7442) is amended— 
(1)in subsection (b)— (A)in paragraph (2), by striking information technology and inserting information technology and cybersecurity; 
(B)by amending paragraph (3) to read as follows:  (3)prioritize the placement of scholarship recipients fulfilling the post-award employment obligation under this section to ensure that— 
(A)not less than 70 percent of such recipients are placed in an executive agency (as defined in section 105 of title 5, United States Code); (B)not more than 10 percent of such recipients are placed as educators in the field of cybersecurity at qualified institutions of higher education that provide scholarships under this section; and 
(C)not more than 20 percent of such recipients are placed in positions described in paragraphs (2) through (5) of subsection (d); and; and (C)in paragraph (4), in the matter preceding subparagraph (A), by inserting , including by seeking to provide awards in coordination with other relevant agencies for summer cybersecurity camp or other experiences, including teacher training, in each of the 50 States, after cybersecurity education; 
(2)in subsection (d)— (A)in paragraph (4), by striking or at the end; 
(B)in paragraph (5), by striking the period at the end and inserting ; or; and (C)by adding at the end the following: 
 
(6)as provided by subsection (b)(3)(B), a qualified institution of higher education.; and (3)in subsection (m)— 
(A)in paragraph (1), in the matter preceding subparagraph (A), by striking cyber and inserting cybersecurity; and (B)in paragraph (2), by striking cyber and inserting cybersecurity. 
9404.Additional modifications to Federal cyber scholarship-for-service programSection 302 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7442) is further amended— (1)in subsection (f)— 
(A)in paragraph (4), by striking and after the semicolon; and (B)by striking paragraph (5) and inserting the following: 
 
(5)enter into an agreement accepting and acknowledging the post award employment obligations, pursuant to section (d); (6)accept and acknowledge the conditions of support under section (g); and 
(7)accept all terms and conditions of a scholarship under this section.; (2)in subsection (g)— 
(A)in paragraph (1), by inserting the Office of Personnel Management (in coordination with the National Science Foundation) and before the qualified institution; (B)in paragraph (2)— 
(i)in subparagraph (D), by striking or after the semicolon; and (ii)by striking subparagraph (E) and inserting the following: 
 
(E)fails to maintain or fulfill any of the post-graduation or post-award obligations or requirements of the individual; or (F)fails to fulfill the requirements of paragraph (1).; 
(3)in subsection (h)(2), by inserting and the Director of the Office of Personnel Management after Foundation; (4)in subsection (k)(1)(A), by striking and the Director and all that follows through owed and inserting , the Director of the National Science Foundation, and the Director of the Office of Personnel Management of the amounts owed; and 
(5)in subsection (m)(2), by striking once every 3 years and all that follows through workforce and inserting  once every two years, to the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Science, Space, and Technology and the Committee on Oversight and Reform of the House of Representatives a report, including— 
(A)the results of the evaluation under paragraph (1); (B)the disparity in any reporting between scholarship recipients and their respective institutions of higher education; and 
(C)any recent statistics regarding the size, composition, and educational requirements of the Federal cyber workforce.. 9405.Cybersecurity in programs of the National Science Foundation (a)Computer science and cybersecurity education researchSection 310 of the American Innovation and Competitiveness Act (42 U.S.C. 1862s–7) is amended— 
(1)in subsection (b)— (A)in paragraph (1), by inserting and cybersecurity after computer science; and 
(B)in paragraph (2)— (i)in subparagraph (C), by striking  and after the semicolon; 
(ii)in subparagraph (D), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following: 
 
(E)tools and models for the integration of cybersecurity and other interdisciplinary efforts into computer science education and computational thinking at secondary and postsecondary levels of education.; and (2)in subsection (c), by inserting , cybersecurity, after computing. 
(b)Scientific and technical educationSection 3(j)(9) of the Scientific and Advanced-Technology Act of 1992 (42 U.S.C. 1862i(j)(9)) is amended by inserting and cybersecurity after computer science. (c)Low-income scholarship programSection 414(d) of the American Competitiveness and Workforce Improvement Act of 1998 (42 U.S.C. 1869c) is amended— 
(1)in paragraph (1), by striking or computer science and inserting computer science, or cybersecurity; and (2)in paragraph (2)(A)(iii), by inserting cybersecurity, after computer science,. 
(d)Presidential awards for teaching excellenceThe Director of the National Science Foundation shall ensure that educators and mentors in fields relating to cybersecurity can be considered for— (1)Presidential Awards for Excellence in Mathematics and Science Teaching made under section 117 of the National Science Foundation Authorization Act of 1988 (42 U.S.C. 1881b); and 
(2)Presidential Awards for Excellence in STEM Mentoring administered under section 307 of the American Innovation and Competitiveness Act (42 U.S.C. 1862s–6). 9406.Cybersecurity in STEM programs of the National Aeronautics and Space AdministrationIn carrying out any STEM education program of the National Aeronautics and Space Administration (referred to in this section as NASA), including a program of the Office of STEM Engagement, the Administrator of NASA shall, to the maximum extent practicable, encourage the inclusion of cybersecurity education opportunities in such program. 
9407.National cybersecurity challenges 
(a)In generalTitle II of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7431 et seq.) is amended by adding at the end the following:  205.National cybersecurity challenges (a)Establishment of national cybersecurity challenges (1)In generalTo achieve high-priority breakthroughs in cybersecurity by 2028, the Secretary of Commerce shall establish the following national cybersecurity challenges: 
(A)Economics of a cyber attackBuilding more resilient systems that measurably and exponentially raise adversary costs of carrying out common cyber attacks. (B)Cyber training (i)Empowering the people of the United States with an appropriate and measurably sufficient level of digital literacy to make safe and secure decisions online. 
(ii)Developing a cybersecurity workforce with measurable skills to protect and maintain information systems. (C)Emerging technologyAdvancing cybersecurity efforts in response to emerging technology, such as artificial intelligence, quantum science, next generation communications, autonomy, data science, and computational technologies. 
(D)Reimagining digital identityMaintaining a high sense of usability while improving the privacy, security, and safety of online activity of individuals in the United States. (E)Federal agency resilienceReducing cybersecurity risks to Federal networks and systems, and improving the response of Federal agencies to cybersecurity incidents on such networks and systems. 
(2)CoordinationIn establishing the challenges under paragraph (1), the Secretary shall coordinate with the Secretary of Homeland Security on the challenges under subparagraphs (B) and (E) of such paragraph. (b)Pursuit of national cybersecurity challenges (1)In generalNot later than 180 days after the date of the enactment of this section, the Secretary, acting through the Under Secretary of Commerce for Standards and Technology, shall commence efforts to pursue the national cybersecurity challenges established under subsection (a). 
(2)CompetitionsThe efforts required by paragraph (1) shall include carrying out programs to award prizes, including cash and noncash prizes, competitively pursuant to the authorities and processes established under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) or any other applicable provision of law. (3)Additional authoritiesIn carrying out paragraph (1), the Secretary may enter into and perform such other transactions as the Secretary considers necessary and on such terms as the Secretary considers appropriate. 
(4)CoordinationIn pursuing national cybersecurity challenges under paragraph (1), the Secretary shall coordinate with the following: (A)The Director of the National Science Foundation. 
(B)The Secretary of Homeland Security. (C)The Director of the Defense Advanced Research Projects Agency. 
(D)The Director of the Office of Science and Technology Policy. (E)The Director of the Office of Management and Budget. 
(F)The Administrator of the General Services Administration. (G)The Federal Trade Commission. 
(H)The heads of such other Federal agencies as the Secretary of Commerce considers appropriate for purposes of this section. (5)Solicitation of acceptance of funds (A)In generalPursuant to section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719), the Secretary shall request and accept funds from other Federal agencies, State, United States territory, local, or Tribal government agencies, private sector for-profit entities, and nonprofit entities to support efforts to pursue a national cybersecurity challenge under this section. 
(B)Rule of constructionNothing in subparagraph (A) may be construed to require any person or entity to provide funds or otherwise participate in an effort or competition under this section. (c)Recommendations (1)In generalIn carrying out this section, the Secretary of Commerce shall designate an advisory council to seek recommendations. 
(2)ElementsThe recommendations required by paragraph (1) shall include the following: (A)A scope for efforts carried out under subsection (b). 
(B)Metrics to assess submissions for prizes under competitions carried out under subsection (b) as the submissions pertain to the national cybersecurity challenges established under subsection (a). (3)No additional compensationThe Secretary may not provide any additional compensation, except for travel expenses, to a member of the advisory council designated under paragraph (1) for participation in the advisory council.. 
(b)Conforming amendmentsSection 201(a)(1) of such Act (15 U.S.C. 7431(a)(1)) is amended— (1)in subparagraph (J), by striking and after the semicolon; 
(2)by redesignating subparagraph (K) as subparagraph (L); and (3)by inserting after subparagraph (J) the following: 
 
(K)implementation of section 205 through research and development on the topics identified under subsection (a) of such section; and. (c)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 204 the following: 
 
 
Sec. 205. National cybersecurity challenges.. 
BOther Matters 
9411.Established Program to Stimulate Competitive ResearchSection 2203(b) of the Energy Policy Act of 1992 (42 U.S.C. 13503(b)) is amended by striking paragraph (3) and inserting the following new paragraph (3):  (3)Established Program to Stimulate Competitive Research (A)DefinitionsIn this paragraph: 
(i)Eligible jurisdictionThe term eligible jurisdiction means a State that is determined to be eligible for a grant under this paragraph in accordance with subparagraph (D). (ii)EPSCoRThe term EPSCoR means the Established Program to Stimulate Competitive Research operated under subparagraph (B). 
(iii)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801). (iv)StateThe term State means— 
(I)a State; (II)the District of Columbia; 
(III)the Commonwealth of Puerto Rico; (IV)Guam; and 
(V)the United States Virgin Islands. (B)Program operationThe Secretary shall operate an Established Program to Stimulate Competitive Research. 
(C)ObjectivesThe objectives of EPSCoR shall be— (i)to increase the number of researchers in eligible jurisdictions, especially at institutions of higher education, capable of performing nationally competitive science and engineering research in support of the mission of the Department of Energy in the areas of applied energy research, environmental management, and basic science; 
(ii)to improve science and engineering research and education programs at institutions of higher education in eligible jurisdictions and enhance the capabilities of eligible jurisdictions to develop, plan, and execute research that is competitive, including through investing in research equipment and instrumentation; and  (iii)to increase the probability of long-term growth of competitive funding to eligible jurisdictions. 
(D)Eligible jurisdictions 
(i)In generalThe Secretary may establish criteria for determining whether a State is eligible for a grant under this paragraph. (ii)RequirementExcept as provided in clause (iii), in establishing criteria under clause (i), the Secretary shall ensure that a State is eligible for a grant under this paragraph if the State, as determined by the Secretary, is a State that— 
(I)historically has received relatively little Federal research and development funding; and (II)has demonstrated a commitment— 
(aa)to develop the research bases in the State; and (bb)to improve science and engineering research and education programs at institutions of higher education in the State. 
(iii)Eligibility under NSF EPSCoRAt the election of the Secretary, or if the Secretary declines to establish criteria under clause (i), the Secretary may continue to use the eligibility criteria in use on the date of enactment of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 or any successor criteria. (E)Grants in areas of applied energy research, environmental management, and basic science (i)In generalEPSCoR shall make grants to eligible jurisdictions to carry out and support applied energy research and research in all areas of environmental management and basic science sponsored by the Department of Energy, including— 
(I)energy efficiency, fossil energy, renewable energy, and other applied energy research; (II)electricity delivery research; 
(III)cybersecurity, energy security, and emergency response; (IV)environmental management; and  
(V)basic science research. (ii)ActivitiesEPSCoR shall make grants under this subparagraph for activities consistent with the objectives described in subparagraph (C) in the areas of applied energy research, environmental management, and basic science described in clause (i), including— 
(I)to support research that is carried out in partnership with the National Laboratories; (II)to provide for graduate traineeships;  
(III)to support research by early career faculty; and (IV)to improve research capabilities through biennial research implementation grants. 
(iii)No cost sharingEPSCoR shall not impose any cost-sharing requirement with respect to a grant made under this subparagraph, but may require letters of commitment from National Laboratories.  (F)Other activitiesEPSCoR may carry out such activities as may be necessary to meet the objectives described in subparagraph (C) in the areas of applied energy research, environmental management, and basic science described in subparagraph (E)(i). 
(G)Program implementation 
(i)In generalNot later than 270 days after the date of enactment of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, the Secretary shall submit to the Committees on Energy and Natural Resources and Appropriations of the Senate and the Committees on Energy and Commerce and Appropriations of the House of Representatives a plan describing how the Secretary shall implement EPSCoR. (ii)Contents of planThe plan described in clause (i) shall include a description of— 
(I)the management structure of EPSCoR, which shall ensure that all research areas and activities described in this paragraph are incorporated into EPSCoR; (II)efforts to conduct outreach to inform eligible jurisdictions and faculty of changes to, and opportunities under, EPSCoR; 
(III)how EPSCoR plans to increase engagement with eligible jurisdictions, faculty, and State committees, including by holding regular workshops, to increase participation in EPSCoR; and (IV)any other issues relating to EPSCoR that the Secretary determines appropriate. 
(H)Program evaluation 
(i)In generalNot later than 5 years after the date of enactment of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, the Secretary shall contract with a federally funded research and development center, the National Academy of Sciences, or a similar organization to carry out an assessment of the effectiveness of EPSCoR, including an assessment of— (I)the tangible progress made towards achieving the objectives described in subparagraph (C); 
(II)the impact of research supported by EPSCoR on the mission of the Department of Energy; and (III)any other issues relating to EPSCoR that the Secretary determines appropriate. 
(ii)LimitationThe organization with which the Secretary contracts under clause (i) shall not be a National Laboratory. (iii)ReportNot later than 6 years after the date of enactment of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, the Secretary shall submit to the Committee on Energy and Natural Resources and the Committee on Appropriations of the Senate and the Committee on Science, Space and Technology and the Committee on Appropriations of the House of Representatives a report describing the results of the assessment carried out under clause (i), including recommendations for improvements that would enable the Secretary to achieve the objectives described in subparagraph (C).. 
9412.Industries of the future 
(a)Short titleThis section may be cited as the Industries of the Future Act of 2020. (b)Report on Federal research and development focused on industries of the future (1)In generalNot later than 120 days after the date of the enactment of this Act, the Director of the Office of Science and Technology Policy shall submit to Congress a report on research and development investments, infrastructure, and workforce development investments of the Federal Government that enable continued United States leadership in industries of the future. 
(2)ContentsThe report submitted under paragraph (1) shall include the following: (A)A definition, for purposes of this section, of the term industries of the future that includes emerging technologies. 
(B)An assessment of the current baseline of investments in civilian research and development investments of the Federal Government in the industries of the future. (C)A plan to double such baseline investments in artificial intelligence and quantum information science by fiscal year 2022. 
(D)A detailed plan to increase investments described in subparagraph (B) in industries of the future to $10,000,000,000 per year by fiscal year 2025. (E)A plan to leverage investments described in subparagraphs (B), (C), and (D) in industries of the future to elicit complimentary investments by non-Federal entities, including providing incentives for significant complementary investments by such entities and facilitating public-private partnerships. 
(F)Proposals for the Federal Government, including any necessary draft legislation, to implement such plans. (c)Industries of the Future Coordination Council (1)Establishment (A)In generalThe President shall establish or designate a council to advise the Director of the Office of Science and Technology Policy on matters relevant to the Director and the industries of the future. 
(B)DesignationThe council established or designated under subparagraph (A) shall be known as the Industries of the Future Coordination Council (in this section the Council). (2)Membership (A)CompositionThe Council shall be composed of employees of the Federal Government who shall be appointed as follows: 
(i)One member appointed by the Director. (ii)A chairperson of the Select Committee on Artificial Intelligence of the National Science and Technology Council. 
(iii)A chairperson of the Subcommittee on Advanced Manufacturing of the National Science and Technology Council. (iv)A chairperson of the Subcommittee on Quantum Information Science of the National Science and Technology Council. 
(v)Such other members as the President considers appropriate. (B)ChairpersonThe member appointed to the Council under paragraph (A)(i) shall serve as the chairperson of the Council. 
(3)DutiesThe duties of the Council are as follows: (A)To provide the Director with advice on ways in which in the Federal Government can ensure the United States continues to lead the world in developing emerging technologies that improve the quality of life of the people of the United States, increase economic competitiveness of the United States, and strengthen the national security of the United States, including identification of the following: 
(i)Federal investments required in fundamental research and development, infrastructure, technology transfer, and workforce development of the United States workers who will support the industries of the future. (ii)Actions necessary to create and further develop the workforce that will support the industries of the future. 
(iii)Actions required to leverage the strength of the research and development ecosystem of the United States, which includes academia, industry, and nonprofit organizations, to support industries of the future. (iv)Ways that the Federal Government can consider leveraging existing partnerships and creating new partnerships and other multisector collaborations to advance the industries of the future. 
(v)Actions required to accelerate the translation of federally funded research and development to practice and meaningful benefits for society while mitigating any risks. (B)To provide the Director with advice on matters relevant to the report required under subsection (b). 
(4)CoordinationThe Council shall coordinate with and utilize relevant existing National Science and Technology Council committees to the maximum extent feasible in order to minimize duplication of effort. (5)Applicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Council established under this subsection. 
(6)SunsetThe Council shall terminate on the date that is 6 years after the date of the enactment of this Act.  9413.National Institute of Standards and Technology Manufacturing Extension Partnership program supply chain database (a)In generalThe Director of the National Institute of Standards and Technology shall carry out a study to evaluate the feasibility, advisability, and costs of establishing a national supply chain database within the Manufacturing Extension Partnership program of the National Institute of Standards and Technology to— 
(1)understand the manufacturing capabilities of United States manufacturers; and (2)minimize disruptions to the supply chain, which may include defense supplies, food, and medical devices, including personal protective equipment. 
(b)ConsiderationsIn carrying out the study under subsection (a), the Director of the National Institute of Standards and Technology shall consider the following: (1)Whether a national supply chain database may enable the National Institute of Standards and Technology and the small and medium manufacturers of the Manufacturing Extension Partnership program to— 
(A)understand the available domestic manufacturing capabilities; and (B)meet the needs for urgent products in the event of a supply chain disruption. 
(2)How information from State-level databases maintained within the Manufacturing Extension Partnership program would be incorporated into the national supply chain database. (3)The relationship, if any, between a national supply chain database within the Manufacturing Extension Partnership program and supply chain efforts conducted by other agencies in the Federal Government and non-Federal entities. 
(4)Whether the National Institute of Standards and Technology could use existing technologies and solutions to establish a national supply chain database. (5)How a national supply chain database could be regularly maintained and updated to ensure effectiveness. 
(6)The nature of the information that could be voluntarily collected from manufacturers for a national supply chain database. (7)What mechanisms should be in place to ensure that the information under paragraph (6) is verified. 
(8)What security measures may be necessary to protect information, including protocols to ensure that information in the national supply chain database is accessed according to the nature of the information in such database with individuals with the appropriate level of authorization. (9)Whether there should be restrictions to protect proprietary business and personal information under paragraph (6). 
(10)The cost of developing and maintaining such a database, including staffing. (c)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Director of the National Institute of Standards and Technology shall submit to Congress a report that includes the findings and any recommendations from the study required under subsection (a). Such report shall include a description of any new legislation that may be required to implement a new national supply chain database through the Manufacturing Extension Partnership program. 
9414.Study on Chinese policies and influence in the development of international standards for emerging technologies 
(a)StudyNot later than 180 days after the date of the enactment of this Act, the Director of the National Institute of Standards and Technology shall enter into an agreement with an appropriate entity with relevant expertise, as determined by the Director, to conduct a study and make recommendations with respect to the effect of the policies of the People’s Republic of China and coordination among industrial entities within the People’s Republic of China on international bodies engaged in developing and setting international standards for emerging technologies. The study may include— (1)an assessment of how the role of the People’s Republic of China in international standards setting organizations has grown over the previous 10 years, including in leadership roles in standards-drafting technical committees, and the quality or value of that participation; 
(2)an assessment of the effect of the standardization strategy of the People’s Republic of China, as identified in the Chinese Standard 2035, on international bodies engaged in developing and setting standards for select emerging technologies, such as advanced communication technologies or cloud computing and cloud services; (3)an examination of whether international standards for select emerging technologies are being designed to promote interests of the People’s Republic of China that are expressed in the Made in China 2025 plan to the exclusion of other participants; 
(4)an examination of how the previous practices that the People’s Republic of China has used while participating in international standards setting organizations may foretell how the People’s Republic of China is likely to engage in international standardization activities of critical technologies like artificial intelligence and quantum information science, and what may be the consequences; (5)recommendations on how the United States can take steps to mitigate the influence of the People’s Republic of China and bolster United States public and private sector participation in international standards-setting bodies; and 
(6)any other area the Director, in consultation with the entity selected to conduct the study, determines is important to address. (b)Report to congressThe agreement entered into under subsection (a) shall provide that, not later than two years after the date of the enactment of this Act, the entity conducting the study shall— 
(1)submit to the Committee on Science, Space, and Technology and the Committee on Foreign Affairs of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Foreign Relations of the Senate a report containing the findings and recommendations of the study; and (2)make a copy of such report available on a publicly accessible website. 
9415.Coordination with Hollings Manufacturing Extension Partnership CentersNotwithstanding section 34(d)(2)(A)(iv) of the National Institute for Standards and Technology Act (15 U.S.C. 278s(d)(2)(A)(iv)), each Manufacturing USA Institute (established under subsection (d) of such section) shall, as appropriate, contract with a Hollings Manufacturing Extension Partnership Center (established under section 25 of such Act) in each State in which such Institute provides services, either directly or through another such Center, to provide defense industrial base-related outreach, technical assistance, workforce development, and technology transfer assistance to small and medium-sized manufacturers. No Center shall charge in excess of its standard rate for such services. Funds received by a Center through such a contract shall not constitute financial assistance under section 25(e) of such Act. XCVNatural Resources Matters  Sec. 9501. Transfer of funds for Oklahoma City national memorial endowment fund. Sec. 9502. Workforce issues for military realignments in the Pacific. Sec. 9503. Affirmation of authority for non-oil and gas operations on the outer Continental Shelf. 9501.Transfer of funds for Oklahoma City national memorial endowment fundSection 7(1) of the Oklahoma City National Memorial Act of 1997 (16 U.S.C. 450ss–5(1)) is amended by striking there is hereby authorized and inserting the Secretary may provide, from the National Park Service’s National Recreation and Preservation account, the remainder of. 
9502.Workforce issues for military realignments in the PacificSection 6(b)(1)(B)(i) of the Joint Resolution entitled A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union With the United States of America, and for other purposes, approved March 24, 1976 (48 U.S.C. 1806(b)(1)(B)(i)) is amended— (1)by striking contact and inserting contract;  
(2)by inserting supporting, after connected to,; (3)by striking or before associated with;  
(4)by inserting or adversely affected by after associated with,; and (5)by inserting , with priority given to federally funded military projects after and in the Commonwealth. 
9503.Affirmation of authority for non-oil and gas operations on the outer Continental ShelfSection 4(a)(1) of the Outer Continental Shelf Lands Act (43 U.S.C. 1333(a)(1)) is amended to read as follows:  (1)Jurisdiction of the United States on the outer Continental Shelf (A)In generalThe Constitution and laws and civil and political jurisdiction of the United States are extended, to the same extent as if the outer Continental Shelf were an area of exclusive Federal jurisdiction located within a State, to— 
(i)the subsoil and seabed of the outer Continental Shelf; (ii)all artificial islands on the outer Continental Shelf; 
(iii)installations and other devices permanently or temporarily attached to the seabed, which may be erected thereon for the purpose of exploring for, developing, or producing resources, including non-mineral energy resources; or (iv)any such installation or other device (other than a ship or vessel) for the purpose of transporting or transmitting such resources. 
(B)Leases issued exclusively under this actMineral or energy leases on the outer Continental Shelf shall be maintained or issued only under the provisions of this Act.. XCVIOversight and Reform Matters  Sec. 9601. Inventory of program activities of Federal agencies. Sec. 9602. Preservation of electronic messages and other records. Sec. 9603. Continuity of the economy plan. 9601.Inventory of program activities of Federal agencies (a)Inventory of government programsSection 1122(a) of title 31, United States Code, is amended— 
(1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; (2)by inserting before paragraph (2), as so redesignated, the following: 
 
(1)DefinitionsFor purposes of this subsection— (A)the term Federal financial assistance has the meaning given that term under section 7501; 
(B)the term open Government data asset has the meaning given that term under section 3502 of title 44; (C)the term program means a single program activity or an organized set of aggregated, disaggregated, or consolidated program activities by one or more agencies directed toward a common purpose or goal; and 
(D)the term program activity has the meaning given that term in section 1115(h).; (3)in paragraph (2), as so redesignated— 
(A)by striking In general.—Not later than October 1, 2012, the Office of Management and Budget shall and inserting Website and program inventory.—The Director of the Office of Management and Budget shall;  (B)in subparagraph (A), by inserting that includes the information required under subsections (b) and (c) after a single website; and 
(C)by striking subparagraphs (B) and (C) and inserting the following:  (B)include on the website described in subparagraph (A), or another appropriate Federal Government website where related information is made available, as determined by the Director— 
(i)a program inventory that shall identify each program; and (ii)for each program identified in the program inventory, the information required under paragraph (3); 
(C)make the information in the program inventory required under subparagraph (B) available as an open Government data asset; and (D)at a minimum— 
(i)update the information required to be included on the single website under subparagraph (A) on a quarterly basis; and (ii)update the program inventory required under subparagraph (B) on an annual basis.; 
(4)in paragraph (3), as so redesignated— (A)in the matter preceding subparagraph (A), by striking described under paragraph (1) shall include and inserting identified in the program inventory required under paragraph (2)(B) shall include; 
(B)in subparagraph (B), by striking and at the end; (C)in subparagraph (C), by striking the period at the end and inserting and,; and 
(D)by adding at the end the following:  (D)for each program activity that is part of a program— 
(i)a description of the purposes of the program activity and the contribution of the program activity to the mission and goals of the agency; (ii)a consolidated view for the current fiscal year and each of the 2 fiscal years before the current fiscal year of— 
(I)the amount appropriated; (II)the amount obligated; and 
(III)the amount outlayed; (iii)to the extent practicable and permitted by law, links to any related evaluation, assessment, or program performance review by the agency, an inspector general, or the Government Accountability Office (including program performance reports required under section 1116), and other related evidence assembled in response to implementation of the Foundations for Evidence-Based Policymaking Act of 2018 (Public Law 115–435; 132 Stat. 5529); 
(iv)an identification of the statutes that authorize the program activity or the authority under which the program activity was created or operates; (v)an identification of any major regulations specific to the program activity; 
(vi)any other information that the Director of the Office of Management and Budget determines relevant relating to program activity data in priority areas most relevant to Congress or the public to increase transparency and accountability; and (vii)for each assistance listing under which Federal financial assistance is provided, for the current fiscal year and each of the 2 fiscal years before the current fiscal year and consistent with existing law relating to the protection of personally identifiable information— 
(I)a linkage to the relevant program activities that fund Federal financial assistance by assistance listing; (II)information on the population intended to be served by the assistance listing based on the language of the solicitation, as required under section 6102; 
(III)to the extent practicable and based on data reported to the agency providing the Federal financial assistance, the results of the Federal financial assistance awards provided by the assistance listing; (IV)to the extent practicable, the percentage of the amount appropriated for the assistance listing that is used for management and administration; 
(V)the identification of each award of Federal financial assistance and, to the extent practicable, the name of each direct or indirect recipient of the award; and (VI)any information relating to the award of Federal financial assistance that is required to be included on the website established under section 2(b) of the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note).; and 
(5)by adding at the end the following:  (4)ArchivingThe Director of the Office of Management and Budget shall— 
(A)archive and preserve the information included in the program inventory required under paragraph (2)(B) after the end of the period during which such information is made available under paragraph (3); and (B)make information archived in accordance with subparagraph (A) publicly available as an open Government data asset.. 
(b)Guidance, implementation, reporting, and review 
(1)DefinitionsIn this subsection— (A)the term appropriate congressional committees means the Committee on Oversight and Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate; 
(B)the term Director means the Director of the Office of Management and Budget; (C)the term program has the meaning given that term in section 1122(a)(1) of title 31, United States Code, as amended by subsection (a) of this section; 
(D)the term program activity has the meaning given that term in section 1115(h) of title 31, United States Code; and (E)the term Secretary means the Secretary of the Treasury. 
(2)Plan for implementation and reconciling program definitionsNot later than 180 days after the date of enactment of this Act, the Director, in consultation with the Secretary, shall submit to the appropriate congressional committees a report that— (A)includes a plan that— 
(i)discusses how making available on a website the information required under subsection (a) of section 1122 of title 31, United States Code, as amended by subsection (a), will leverage existing data sources while avoiding duplicative or overlapping information in presenting information relating to program activities and programs; (ii)indicates how any gaps in data will be assessed and addressed; 
(iii)indicates how the Director will display such data; and (iv)discusses how the Director will expand the information collected with respect to program activities to incorporate the information required under the amendments made by subsection (a); 
(B)sets forth details regarding a pilot program, developed in accordance with best practices for effective pilot programs— (i)to develop and implement a functional program inventory that could be limited in scope; and 
(ii)under which the information required under the amendments made by subsection (a) with respect to program activities shall be made available on the website required under section 1122(a) of title 31, United States Code; (C)establishes an implementation timeline for— 
(i)gathering and building program activity information; (ii)developing and implementing the pilot program; 
(iii)seeking and responding to stakeholder comments; (iv)developing and presenting findings from the pilot program to the appropriate congressional committees; 
(v)notifying the appropriate congressional committees regarding how program activities will be aggregated, disaggregated, or consolidated as part of identifying programs; and (vi)implementing a Governmentwide program inventory through an iterative approach; and 
(D)includes recommendations, if any, to reconcile the conflicting definitions of the term program in relevant Federal statutes, as it relates to the purpose of this section. (3)Implementation (A)In generalNot later than 3 years after the date of enactment of this Act, the Director shall make available online all information required under the amendments made by subsection (a) with respect to all programs. 
(B)ExtensionsThe Director may, based on an analysis of the costs of implementation, and after submitting to the appropriate congressional committees a notification of the action by the Director, extend the deadline for implementation under subparagraph (A) by not more than a total of 1 year. (4)ReportingNot later than 2 years after the date on which the Director makes available online all information required under the amendments made by subsection (a) with respect to all programs, the Comptroller General of the United States shall submit to the appropriate congressional committees a report regarding the implementation of this section and the amendments made by this section, which shall— 
(A)review how the Director and agencies determined how to aggregate, disaggregate, or consolidate program activities to provide the most useful information for an inventory of Government programs; (B)evaluate the extent to which the program inventory required under section 1122 of title 31, United States Code, as amended by this section, provides useful information for transparency, decision-making, and oversight; 
(C)evaluate the extent to which the program inventory provides a coherent picture of the scope of Federal investments in particular areas; and (D)include the recommendations of the Comptroller General, if any, for improving implementation of this section and the amendments made by this section. 
(c)Technical and conforming amendments 
(1)In generalSection 1122 of title 31, United States Code, is amended— (A)in subsection (b), in the matter preceding paragraph (1), by inserting described in subsection (a)(2)(A) after the website each place it appears; 
(B)in subsection (c), in the matter preceding paragraph (1), by inserting described in subsection (a)(2)(A) after the website; and (C)in subsection (d)— 
(i)in the subsection heading, by striking on website; and (ii)in the first sentence, by striking on the website. 
(2)Other amendments 
(A)Section 1115(a) of title 31, United States Code, is amended in the matter preceding paragraph (1) by striking the website provided under and inserting a website described in. (B)Section 10 of the GPRA Modernization Act of 2010 (31 U.S.C. 1115 note) is amended— 
(i)in subsection (a)(3), by striking the website described under and inserting a website described in; and (ii)in subsection (b)— 
(I)in paragraph (1), by striking the website described under and inserting a website described in; and (II)in paragraph (3), by striking the website as required under and inserting a website described in. 
(C)Section 1120(a)(5) of title 31, United States Code, is amended by striking the website described under and inserting a website described in. (D)Section 1126(b)(2)(E) of title 31, United States Code, is amended by striking the website of the Office of Management and Budget pursuant to and inserting a website described in. 
(E)Section 3512(a)(1) of title 31, United States Code, is amended by striking the website described under and inserting a website described in. 9602.Preservation of electronic messages and other records (a)Short titleThis section may be cited as the Electronic Message Preservation Act. 
(b)Preservation of electronic messages and other records 
(1)Requirement for preservation of electronic messagesChapter 29 of title 44, United States Code, is amended by adding at the end the following new section:  2912.Preservation of electronic messages and other records (a)Regulations requiredThe Archivist shall promulgate regulations governing Federal agency preservation of electronic messages that are determined to be records. Such regulations shall, at a minimum— 
(1)require the electronic capture, management, and preservation of such electronic records in accordance with the records disposition requirements of chapter 33; (2)require that such electronic records are readily accessible for retrieval through electronic searches; and 
(3)include timelines for Federal agency implementation of the regulations that ensure compliance as expeditiously as practicable. (b)Coverage of other electronic recordsTo the extent practicable, the regulations promulgated under subsection (a) shall also include requirements for the capture, management, and preservation of other electronic records. 
(c)Review of regulations requiredThe Archivist shall periodically review and, as necessary, amend the regulations promulgated under subsection (a).. (2)Deadline for regulationsNot later than one year after the date of the enactment of this Act, the Archivist shall propose the regulations required under section 2912(a) of title 44, United States Code, as added by paragraph (1). 
(3)Reports on implementation of regulations 
(A)Agency report to ArchivistNot later than two years after the date of the enactment of this Act, the head of each Federal agency shall submit to the Archivist a report on the agency’s compliance with the regulations promulgated under section 2912 of title 44, United States Code, as added by paragraph (1), and shall make the report publicly available on the website of the agency. (B)Archivist report to CongressNot later than 90 days after receipt of all reports required by subparagraph (A), the Archivist shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives a report on Federal agency compliance with the regulations promulgated under section 2912(a) of title 44, United States Code, as added by paragraph (1), and shall make the report publicly available on the website of the agency. 
(C)Federal agency definedIn this subsection, the term Federal agency has the meaning given that term in section 2901 of title 44, United States Code. (4)Clerical amendmentThe table of sections at the beginning of chapter 29 of title 44, United States Code, is amended by adding after the item relating to section 2911 the following new item: 
 
 
2912. Preservation of electronic messages and other records.. 
(5)DefinitionsSection 2901 of title 44, United States Code, is amended— (A)by striking and at the end of paragraph (14); and 
(B)by striking paragraph (15) and inserting the following new paragraphs:  (15)the term electronic messages means electronic mail and other electronic messaging systems that are used for purposes of communicating between individuals; and 
(16)the term electronic records management system means software designed to manage electronic records, including by— (A)categorizing and locating records; 
(B)ensuring that records are retained as long as necessary; (C)identifying records that are due for disposition; and 
(D)ensuring the storage, retrieval, and disposition of records.. 9603.Continuity of the economy plan (a)Requirement (1)In generalThe President shall develop and maintain a plan to maintain and restore the economy of the United States in response to a significant event. 
(2)PrinciplesThe plan required under paragraph (1) shall— (A)be consistent with— 
(i)a free market economy; and (ii)the rule of law; and 
(B)respect private property rights. (3)ContentsThe plan required under paragraph (1) shall— 
(A)examine the distribution of goods and services across the United States necessary for the reliable functioning of the United States during a significant event; (B)identify the economic functions of relevant actors, the disruption, corruption, or dysfunction of which would have a debilitating effect in the United States on— 
(i)security; (ii)economic security; 
(iii)defense readiness; or (iv)public health or safety; 
(C)identify the critical distribution mechanisms for each economic sector that should be prioritized for operation during a significant event, including— (i)bulk power and electric transmission systems; 
(ii)national and international financial systems, including wholesale payments, stocks, and currency exchanges; (iii)national and international communications networks, data-hosting services, and cloud services; 
(iv)interstate oil and natural gas pipelines; and (v)mechanisms for the interstate and international trade and distribution of materials, food, and medical supplies, including road, rail, air, and maritime shipping; 
(D)identify economic functions of relevant actors, the disruption, corruption, or dysfunction of which would cause— (i)catastrophic economic loss; 
(ii)the loss of public confidence; or (iii)the widespread imperilment of human life; 
(E)identify the economic functions of relevant actors that are so vital to the economy of the United States that the disruption, corruption, or dysfunction of those economic functions would undermine response, recovery, or mobilization efforts during a significant event; (F)incorporate, to the greatest extent practicable, the principles and practices contained within Federal plans for the continuity of Government and continuity of operations; 
(G)identify— (i)industrial control networks for which a loss of internet connectivity, a loss of network integrity or availability, an exploitation of a system connected to the network, or another failure, disruption, corruption, or dysfunction would have a debilitating effect in the United States on— 
(I)security; (II)economic security; 
(III)defense readiness; or (IV)public health or safety; and 
(ii)for each industrial control network identified under clause (i), risk mitigation measures, including— (I)the installation of parallel services; 
(II)the use of stand-alone analog services; or (III)the significant hardening of the industrial control network against failure, disruption, corruption, or dysfunction; 
(H)identify critical economic sectors for which the preservation of data in a protected, verified, and uncorrupted status would be required for the quick recovery of the economy of the United States in the face of a significant disruption following a significant event; (I)include a list of raw materials, industrial goods, and other items, the absence of which would significantly undermine the ability of the United States to sustain the functions described in subparagraphs (B), (D), and (E); 
(J)provide an analysis of supply chain diversification for the items described in subparagraph (I) in the event of a disruption caused by a significant event; (K)include— 
(i)a recommendation as to whether the United States should maintain a strategic reserve of 1 or more of the items described in subparagraph (I); and (ii)for each item described in subparagraph (I) for which the President recommends maintaining a strategic reserve under clause (i), an identification of mechanisms for tracking inventory and availability of the item in the strategic reserve; 
(L)identify mechanisms in existence on the date of enactment of this Act and mechanisms that can be developed to ensure that the swift transport and delivery of the items described in subparagraph (I) is feasible in the event of a distribution network disturbance or degradation, including a distribution network disturbance or degradation caused by a significant event; (M)include guidance for determining the prioritization for the distribution of the items described in subparagraph (I), including distribution to States and Indian Tribes; 
(N)consider the advisability and feasibility of mechanisms for extending the credit of the United States or providing other financial support authorized by law to key participants in the economy of the United States if the extension or provision of other financial support— (i)is necessary to avoid severe economic degradation; or 
(ii)allows for the recovery from a significant event; (O)include guidance for determining categories of employees that should be prioritized to continue to work in order to sustain the functions described in subparagraphs (B), (D), and (E) in the event that there are limitations on the ability of individuals to travel to workplaces or to work remotely, including considerations for defense readiness; 
(P)identify critical economic sectors necessary to provide material and operational support to the defense of the United States; (Q)determine whether the Secretary of Homeland Security, the National Guard, and the Secretary of Defense have adequate authority to assist the United States in a recovery from a severe economic degradation caused by a significant event; 
(R)review and assess the authority and capability of heads of other agencies that the President determines necessary to assist the United States in a recovery from a severe economic degradation caused by a significant event; and (S)consider any other matter that would aid in protecting and increasing the resilience of the economy of the United States from a significant event. 
(b)CoordinationIn developing the plan required under subsection (a)(1), the President shall— (1)receive advice from— 
(A)the Secretary of Homeland Security; (B)the Secretary of Defense; 
(C)the Secretary of the Treasury; (D)the Secretary of Health and Human Services; 
(E)the Secretary of Commerce; (F)the Secretary of Transportation; 
(G)the Secretary of Energy; (H)the Administrator of the Small Business Administration; and 
(I)the head of any other agency that the President determines necessary to complete the plan; (2)consult with economic sectors relating to critical infrastructure through sector-coordinated councils, as appropriate; 
(3)consult with relevant State, Tribal, and local governments and organizations that represent those governments; and (4)consult with any other non-Federal entity that the President determines necessary to complete the plan. 
(c)Submission to congress 
(1)In generalNot later than 2 years after the date of enactment of this Act, and not less frequently than every 3 years thereafter, the President shall submit the plan required under subsection (a)(1) and the information described in paragraph (2) to— (A)the majority and minority leaders of the Senate; 
(B)the Speaker and the minority leader of the House of Representatives; (C)the Committee on Armed Services of the Senate; 
(D)the Committee on Armed Services of the House of Representatives; (E)the Committee on Homeland Security and Governmental Affairs of the Senate; 
(F)the Committee on Homeland Security of the House of Representatives; (G)the Committee on Health, Education, Labor, and Pensions of the Senate; 
(H)the Committee on Commerce, Science, and Transportation of the Senate; (I)the Committee on Energy and Commerce of the House of Representatives; 
(J)the Committee on Banking, Housing, and Urban Affairs of the Senate; (K)the Committee on Finance of the Senate; 
(L)the Committee on Financial Services of the House of Representatives; (M)the Committee on Small Business and Entrepreneurship of the Senate; 
(N)the Committee on Small Business of the House of Representatives; (O)the Committee on Energy and Natural Resources of the Senate; 
(P)the Committee on Environment and Public Works of the Senate; (Q)the Committee on Indian Affairs of the Senate; 
(R)the Committee on Oversight and Reform of the House of Representatives; (S)Committee on the Budget of the House of Representatives; and 
(T)any other committee of the Senate or the House of Representatives that has jurisdiction over the subject of the plan. (2)Additional informationThe information described in this paragraph is— 
(A)any change to Federal law that would be necessary to carry out the plan required under subsection (a)(1); and (B)any proposed changes to the funding levels provided in appropriation Acts for the most recent fiscal year that can be implemented in future appropriation Acts or additional resources necessary to— 
(i)implement the plan required under subsection (a)(1); or (ii)maintain any program offices and personnel necessary to— 
(I)maintain the plan required under subsection (a)(1) and the plans described in subsection (a)(3)(F); and (II)conduct exercises, assessments, and updates to the plans described in subclause (I) over time. 
(3)Budget of the presidentThe President may include the information described in paragraph (2)(B) in the budget required to be submitted by the President under section 1105(a) of title 31, United States Code. (d)DefinitionsIn this section: 
(1)The term agency has the meaning given the term in section 551 of title 5, United States Code. (2)The term economic sector means a sector of the economy of the United States. 
(3)The term relevant actor means— (A)the Federal Government; 
(B)a State, local, or Tribal government; or (C)the private sector. 
(4)The term significant event means an event that causes severe degradation to economic activity in the United States due to— (A)a cyber attack; or 
(B)another significant event that is natural or human-caused. (5)The term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States. 
XCVIIFinancial Services Matters 
 
Subtitle A—Kleptocracy Asset Recovery Rewards Act 
Sec. 9701. Short title. 
Sec. 9702. Sense of Congress. 
Sec. 9703. Department of the Treasury Kleptocracy Asset Recovery Rewards Pilot Program. 
Subtitle B—Combating Russian Money Laundering 
Sec. 9711. Short title. 
Sec. 9712. Statement of policy. 
Sec. 9713. Sense of Congress. 
Sec. 9714. Determination with respect to primary money laundering concern of Russian illicit finance. 
Subtitle C—Other Matters 
Sec. 9721. Certified notice at completion of an assessment. 
Sec. 9722. Ensuring Chinese debt transparency. 
Sec. 9723. Accountability for World Bank Loans to China. 
Sec. 9724. Fairness for Taiwan nationals regarding employment at international financial institutions. 
AKleptocracy Asset Recovery Rewards Act 
9701.Short titleThe subtitle may be cited as the Kleptocracy Asset Recovery Rewards Act. 9702.Sense of CongressIt is the sense of Congress that a stolen asset recovery rewards program to help identify and recover stolen assets linked to foreign government corruption and the proceeds of such corruption hidden behind complex financial structures is needed in order to— 
(1)intensify the global fight against corruption; and (2)serve United States efforts to identify and recover such stolen assets, forfeit proceeds of such corruption, and, where appropriate and feasible, return the stolen assets or proceeds thereof to the country harmed by the acts of corruption. 
9703.Department of the Treasury Kleptocracy Asset Recovery Rewards Pilot Program 
(a)Establishment 
(1)In generalThere is established in the Department of the Treasury a program to be known as the Kleptocracy Asset Recovery Rewards Pilot Program for the payment of rewards to carry out the purposes of this section. (2)PurposeThe rewards program shall be designed to support U.S. Government programs and investigations aimed at restraining, seizing, forfeiting, or repatriating stolen assets linked to foreign government corruption and the proceeds of such corruption. 
(3)ImplementationThe rewards program shall be administered by the Secretary of the Treasury, with the concurrence of the Secretary of State and the Attorney General, and in consultation, as appropriate, with the heads of such other departments and agencies as the Secretary may find appropriate. (b)Rewards authorizedThe Secretary of the Treasury may, with the concurrence of the Secretary of State and the Attorney General, and in consultation, as appropriate, with the heads of other relevant Federal departments and agencies, pay a reward to any individual, if that individual furnishes information leading to— 
(1)the restraining or seizure of stolen assets in an account at a U.S. financial institution (including a U.S. branch of a foreign financial institution), that come within the United States, or that come within the possession or control of any United States person; (2)the forfeiture of stolen assets in an account at a U.S. financial institution (including a U.S. branch of a foreign financial institution), that come within the United States, or that come within the possession or control of any United States person; or 
(3)where appropriate, the repatriation of stolen assets in an account at a U.S. financial institution (including a U.S. branch of a foreign financial institution), that come within the United States, or that come within the possession or control of any United States person. (c)ProceduresTo ensure that the payment of rewards pursuant to this section does not duplicate or interfere with any other payment authorized by the Department of Justice or other Federal agencies for the obtaining of information or other evidence, the Secretary of the Treasury, in consultation with the Secretary of State, the Attorney General, and the heads of such other agencies as the Secretary may find appropriate, shall establish procedures for the offering, administration, and payment of rewards under this section, including procedures for— 
(1)identifying actions with respect to which rewards will be offered; (2)the receipt and analysis of data; and 
(3)the payment of rewards and approval of such payments. (d)Payment of rewards (1)Authorization of appropriationsFor the purpose of paying rewards pursuant to this section, there is authorized to be appropriated— 
(A)$450,000 for fiscal year 2021; and (B)for each fiscal year, any amount, not to exceed the amount recovered during the fiscal year in stolen assets described under subsection (b), that the Secretary determines is necessary to carry out this program consistent with this section. 
(2)Limitation on annual paymentsExcept as provided under paragraph (3), the total amount of rewards paid pursuant to this section may not exceed $25 million in any calendar year. (3)Presidential authorityThe President may waive the limitation under paragraph (2) with respect to a calendar year if the President provides written notice of such waiver to the appropriate committees of the Congress at least 30 days before any payment in excess of such limitation is made pursuant to this section. 
(4)Priority of paymentsIn paying any reward under this section, the Secretary shall, to the extent possible, make such reward payment— (A)first, from appropriated funds authorized under paragraph (1)(A); and 
(B)second, from appropriated funds authorized under paragraph (1)(B). (e)Limitations (1)Submission of informationNo award may be made under this section based on information submitted to the Secretary unless such information is submitted under penalty of perjury. 
(2)Maximum amountNo reward paid under this section may exceed $5 million, unless the Secretary— (A)personally authorizes such greater amount in writing; 
(B)determines that offer or payment of a reward of a greater amount is necessary due to the exceptional nature of the case; and (C)notifies the appropriate committees of the Congress of such determination. 
(3)Approval 
(A)In generalNo reward amount may be paid under this section without the written approval of the Secretary, with the concurrence of the Secretary of State and the Attorney General. (B)DelegationThe Secretary may not delegate the approval required under subparagraph (A) to anyone other than an Under Secretary of the Department of the Treasury. 
(4)Protection measuresIf the Secretary determines that the identity of the recipient of a reward or of the members of the recipient’s immediate family must be protected, the Secretary shall, consistent with applicable law, take such measures in connection with the payment of the reward as the Secretary considers necessary to effect such protection. (5)Forms of reward paymentThe Secretary may make a reward under this section in the form of a monetary payment. 
(f)Ineligibility, reduction in, or denial of reward 
(1)Officer and employeesAn officer or employee of any entity of Federal, State, or local government or of a foreign government who, while in the performance of official duties, furnishes information described under subsection (b) shall not be eligible for a reward under this section. (2)Participating individualsIf the claim for a reward is brought by an individual who the Secretary has a reasonable basis to believe knowingly planned, initiated, directly participated in, or facilitated the actions that led to assets of a foreign state or governmental entity being stolen, misappropriated, or illegally diverted or to the payment of bribes or other foreign governmental corruption, the Secretary shall appropriately reduce, and may deny, such award. If such individual is convicted of criminal conduct arising from the role described in the preceding sentence, the Secretary shall deny or may seek to recover any reward, as the case may be. 
(g)Report 
(1)In generalWithin 180 days of the enactment of this section, and annually thereafter for 3 years, the Secretary shall issue a report to the appropriate committees of the Congress— (A)detailing to the greatest extent possible the amount, location, and ownership or beneficial ownership of any stolen assets that, on or after the date of the enactment of this section, come within the United States or that come within the possession or control of any United States person; 
(B)discussing efforts being undertaken to identify more such stolen assets and their owners or beneficial owners; and (C)including a discussion of the interactions of the Department of the Treasury with the international financial institutions (as defined in section 1701(c)(2) of the International Financial Institutions Act) to identify the amount, location, and ownership, or beneficial ownership, of stolen assets held in financial institutions outside the United States. 
(2)ExceptionThe report issued under paragraph (1) shall not include information related to ongoing investigations or information related to closed investigations that would reveal identities of individuals not charged with a criminal offense, would reveal identities of investigative sources or methods, would reveal identities of witnesses, would compromise subsequent investigations, or the disclosure of which is otherwise prohibited by law, the Federal Rules of Criminal Procedure, regulation, or court order.  (h)Report on disposition of recovered assetsWithin 360 days of the enactment of this Act, the Secretary of the Treasury, with the concurrence of the Secretary of State and the Attorney General, shall issue a report to the appropriate committees of Congress describing policy choices and recommendations for disposition of stolen assets recovered pursuant to this section. 
(i)Sunset of pilot programThe authorities under this section, as well as the program established pursuant to this section, shall terminate three years after the date of the enactment of this Act. (j)DefinitionsFor purposes of this section: 
(1)Appropriate committees of the CongressThe term appropriate committees of the Congress means the Committee on Financial Services of the House of Representatives, the Committee on Banking, Housing, and Urban Affairs of the Senate, the Committee on the Judiciary of the House of Representatives, the Committee on the Judiciary of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate. (2)Financial assetThe term ‘financial asset’ means any funds, investments, or ownership interests, as defined by the Secretary, that on or after the date of the enactment of this section come within the United States or that come within the possession or control of any United States person. 
(3)Foreign government corruptionThe term foreign government corruption means corruption, as defined by the United Nations Convention Against Corruption. (4)Foreign public officialThe term foreign public official includes any person who occupies a public office by virtue of having been elected, appointed, or employed, including any military, civilian, special, honorary, temporary, or uncompensated official. 
(5)Immediate family memberThe term immediate family member, with respect to an individual, has the meaning given the term member of the immediate family under section 36(k) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708(k)). (6)Rewards programThe term rewards program means the program established in subsection (a)(1) of this section. 
(7)SecretaryThe term Secretary means the Secretary of the Treasury. (8)Stolen assetsThe term stolen assets means financial assets within the jurisdiction of the United States, constituting, derived from, or traceable to, any proceeds obtained directly or indirectly from foreign government corruption. 
BCombating Russian Money Laundering 
9711.Short titleThis subtitle may be cited as the Combating Russian Money Laundering Act. 9712.Statement of policyIt is the policy of the United States to— 
(1)protect the United States financial sector from abuse by malign actors; and (2)use all available financial tools to counter adversaries. 
9713.Sense of CongressIt is the sense of Congress that— (1)the efforts of the Government of the Russian Federation, Russian state-owned enterprises, and Russian oligarchs to move and disguise the source, ownership, location, or control of illicit funds or value constitute money laundering; 
(2)such money laundering efforts could assist in the Russian Government’s ongoing political and economic influence and destabilization operations, which in turn could affect United States and European democracy, national security, and rule of law; (3)the Secretary of the Treasury should determine whether Russia and the financial institutions through which the Russian Government, political leaders, state-owned enterprises, and oligarchs launder money are of primary money laundering concern; and 
(4)the Secretary of the Treasury should consider the need for financial institutions and other obligated entities to apply enhanced due diligence measures to transactions with the Russian Government, political leaders, state-owned enterprises, and financial institutions. 9714.Determination with respect to primary money laundering concern of Russian illicit finance (a)DeterminationIf the Secretary of the Treasury determines that reasonable grounds exist for concluding that one or more financial institutions operating outside of the United States, or 1 or more classes of transactions within, or involving, a jurisdiction outside of the United States, or 1 or more types of accounts within, or involving, a jurisdiction outside of the United States is of primary money laundering concern in connection with Russian illicit finance, the Secretary of the Treasury may, by order, regulation, or otherwise as permitted by law— 
(1)require domestic financial institutions and domestic financial agencies to take 1 or more of the special measures described in section 5318A(b) of title 31, United States Code; or (2)prohibit, or impose conditions upon, certain transmittals of funds (to be defined by the Secretary) by any domestic financial institution or domestic financial agency, if such transmittal of funds involves any such institution, class of transaction, or type of account. 
(b)Report required 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of the Treasury shall submit to the Committees on Financial Services and Foreign Affairs of the House of Representatives and the Committees on Banking, Housing, and Urban Affairs and Foreign Relations of the Senate a report that shall identify any additional regulations, statutory changes, enhanced due diligence, and reporting requirements that are necessary to better identify, prevent, and combat money laundering linked to Russia, including related to— (A)identifying the beneficial ownership of anonymous companies; 
(B)strengthening current, or enacting new, reporting requirements and customer due diligence requirements for the real estate sector, law firms, and other trust and corporate service providers; (C)enhanced know-your-customer procedures and screening for transactions involving Russian political leaders, Russian state-owned enterprises, and known Russian transnational organized crime figures; and 
(D)establishing a permanent solution to collecting information nationwide to track ownership of real estate. (2)FormatThe report required under this subsection shall be made available to the public, including on the website of the Department of the Treasury, but may contain a classified annex and be accompanied by a classified briefing. 
(c)Sense of Congress on international cooperationIt is the sense of the Congress that the Secretary of the Treasury and other relevant cabinet members (such as the Secretary of State, Secretary of Homeland Security, and Attorney General) should work jointly with European, E.U., and U.K. financial intelligence units, trade transparency units, and appropriate law enforcement authorities to present, both in the report required under subsection (b) and in future analysis of suspicious transaction reports, cash transaction reports, currency and monetary instrument reports, and other relevant data to identify trends and assess risks in the movement of illicit funds from Russia through the United States, British, and European financial systems. COther Matters 9721.Certified notice at completion of an assessment (a)In generalSection 721(b)(3) of the Defense Production Act of 1950 (50 U.S.C. 4565(b)(3)) is amended— 
(1)in subparagraph (A)— (A)in the heading, by adding or assessment at the end; and  
(B)by striking subsection (b) that concludes action under this section and inserting this subsection that concludes action under this section, or upon the Committee making a notification under paragraph (1)(C)(v)(III)(aa)(DD); and (2)in subparagraph (C)(i)— 
(A)in subclause (I), by striking and at the end; (B)in subclause (II), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (III)whether the transaction is described under clause (i), (ii), (iii), (iv), or (v) of subsection (a)(4)(B).. 
(b)Technical corrections 
(1)In generalSection 1727(a) of the Foreign Investment Risk Review Modernization Act of 2018 (Public Law 115–232) is amended— (A)in paragraph (3), by striking (4)(C)(v) and inserting (4)(F); and 
(B)in paragraph (4), by striking subparagraph (B) and inserting subparagraph (C). (2)Effective dateThe amendments under paragraph (1) shall take effect on the date of enactment of the Foreign Investment Risk Review Modernization Act of 2018. 
9722.Ensuring Chinese debt transparency 
(a)United States policy at the international financial institutionsThe Secretary of the Treasury shall instruct the United States Executive Director at each international financial institution (as defined in section 1701(c)(2) of the International Financial Institutions Act) that it is the policy of the United States to use the voice and vote of the United States at the respective institution to seek to secure greater transparency with respect to the terms and conditions of financing provided by the government of the People’s Republic of China to any member state of the respective institution that is a recipient of financing from the institution, consistent with the rules and principles of the Paris Club. (b)Report requiredThe Chairman of the National Advisory Council on International Monetary and Financial Policies shall include in the annual report required by section 1701 of the International Financial Institutions Act— 
(1)a description of progress made toward advancing the policy described in subsection (a) of this section; and (2)a discussion of financing provided by entities owned or controlled by the government of the People’s Republic of China to the member states of international financial institutions that receive financing from the international financial institutions, including any efforts or recommendations by the Chairman to seek greater transparency with respect to the former financing. 
(c)SunsetSubsections (a) and (b) of this section shall have no force or effect after the earlier of— (1)the date that is 7 years after the date of the enactment of this Act; or 
(2)30 days after the date that the Secretary reports to the Committee on Financial Services of the House of Representatives and the Committee on Foreign Relations of the Senate that the People’s Republic of China is in substantial compliance with the rules and principles of the Paris Club. 9723.Accountability for World Bank Loans to China (a)United states support for graduation of China from World Bank assistance (1)In generalThe United States Governor of the International Bank for Reconstruction and Development (in this section referred to as the IBRD) shall instruct the United States Executive Director at the IBRD that it is the policy of the United States to— 
(A)pursue the expeditious graduation of the People’s Republic of China from assistance by the IBRD, consistent with the lending criteria of the IBRD; and (B)until the graduation of China from IBRD assistance, prioritize projects in China that contribute to global public goods, to the extent practicable. 
(2)SunsetParagraph (1) shall have no force or effect on or after the earlier of— (A)the date that is 7 years after the date of the enactment of this Act; or 
(B)the date that the Secretary of the Treasury reports to the Committee on Financial Services of the House of Representatives and the Committee on Foreign Relations of the Senate that termination of paragraph (1) is important to the national interest of the United States, with a detailed explanation of the reasons therefor. (b)Accountability for World Bank loans to the People’s Republic of China (1)In generalNot later than 180 days after the date of the enactment of this Act, the United States Governor of the IBRD shall submit the report described in paragraph (2) to the Committee on Financial Services of the House of Representatives and the Committee on Foreign Relations of the Senate. 
(2)Report describedThe report described in this paragraph shall include the following: (A)A detailed description of the efforts of the United States Governor of the IBRD to enforce the timely graduation of countries from the IBRD, with a particular focus on the efforts with regard to the People’s Republic of China. 
(B)If the People’s Republic of China is a member country of the IBRD, an explanation of any economic or political factors that have prevented the graduation of the People’s Republic of China from the IBRD. (C)A discussion of any effects resulting from fungibility and IBRD lending to China, including the potential for IBRD lending to allow for funding by the government of the People’s Republic of China of activities that may be inconsistent with the national interest of the United States. 
(D)An action plan to help ensure that the People’s Republic of China graduates from the IBRD within 2 years after submission of the report, consistent with the lending eligibility criteria of the IBRD. (3)Waiver of requirement that report include action planThe Secretary of the Treasury may waive the requirement of paragraph (2)(D) on reporting to the Committee on Financial Services of the House of Representatives and the Committee on Foreign Relations of the Senate that the waiver is important to the national interest of the United States, with a detailed explanation of the reasons therefor. 
(c)Ensuring debt transparency with respect to the Belt and Road InitiativeWithin 180 days after the date of the enactment of this Act, the Secretary of the Treasury shall, in consultation with the Secretary of State, submit to the Committee on Financial Services and the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report (which should be submitted in unclassified form but may include a classified annex) that includes the following: (1)An assessment of the level of indebtedness of countries receiving assistance through the Belt and Road Initiative that are also beneficiary countries of the international financial institutions, including the level and nature of indebtedness to the People’s Republic of China or an entity owned or controlled by the government of the People’s Republic of China. 
(2)An analysis of debt management assistance provided by the World Bank, the International Monetary Fund, and the Office of Technical Assistance of the Department of the Treasury to borrowing countries of the Belt and Road Initiative of the People’s Republic of China (or any comparable initiative or successor initiative of China). (3)An assessment of the effectiveness of United States efforts, including bilateral efforts and multilateral efforts, at the World Bank, the International Monetary Fund, other international financial institutions and international organizations to promote debt transparency. 
9724.Fairness for Taiwan nationals regarding employment at international financial institutions 
(a)Sense of CongressIt is the sense of Congress that— (1)Taiwan is responsible for remarkable achievements in economic and democratic development, with its per capita gross domestic product rising in purchasing power parity terms from $3,470 in 1980 to more than $55,000 in 2018; 
(2)the experience of Taiwan in creating a vibrant and advanced economy under democratic governance and the rule of law can inform the work of the international financial institutions, including through the contributions and insights of Taiwan nationals; and (3)Taiwan nationals who seek employment at the international financial institutions should not be held at a disadvantage in hiring because the economic success of Taiwan has rendered it ineligible for financial assistance from such institutions. 
(b)In generalThe Secretary of the Treasury shall instruct the United States Executive Director at each international financial institution to use the voice and vote of the United States to seek to ensure that Taiwan nationals are not discriminated against in any employment decision by the institution, including employment through consulting or part-time opportunities, on the basis of— (1)whether they are citizens or nationals of, or holders of a passport issued by, a member country of, or a state or other jurisdiction that receives assistance from, the international financial institution; or 
(2)any other consideration that, in the determination of the Secretary, unfairly disadvantages Taiwan nationals with respect to employment at the institution. (c)Waiver authorityThe Secretary of the Treasury may waive subsection (b) for not more than 1 year at a time after reporting to the Committee on Financial Services of the House of Representatives and the Committee on Foreign Relations of the Senate that providing the waiver— 
(1)will substantially promote the objective of equitable treatment for Taiwan nationals at the international financial institutions; or (2)is in the national interest of the United States, with a detailed explanation of the reasons therefor. 
(d)Progress reportThe Chairman of the National Advisory Council on International Monetary and Financial Policies shall submit to the committees specified in subsection (c) an annual report, in writing, that describes the progress made toward advancing the policy described in subsection (b), and a summary of employment trends with respect to Taiwan nationals at the international financial institutions. (e)International financial institution definedIn this section, the term international financial institutions has the meaning given the term in section 1701(c)(2) of the International Financial Institutions Act (22 U.S.C. 262r(c)(2)). 
(f)SunsetThe preceding provisions of this section shall have no force or effect beginning on the earlier of— (1)the date that is 7 years after the date of the enactment of this Act; or 
(2)the date that the Secretary of the Treasury reports to the committees specified in subsection (c) that each international financial institution has adopted the policy described in subsection (b). XCIXCreating Helpful Incentives to Produce Semiconductors for America   Sec. 9901. Definitions. Sec. 9902. Semiconductor incentives. Sec. 9903. Department of Defense. Sec. 9904. Department of Commerce study on status of microelectronics technologies in the United States industrial base. Sec. 9905. Funding for development and adoption of measurably secure semiconductors and measurably secure semiconductors supply chains. Sec. 9906. Advanced microelectronics research and development. Sec. 9907. Prohibition relating to foreign entities of concern. Sec. 9908. Defense Production Act of 1950 efforts. 9901.DefinitionsIn this title: 
(1)The term appropriate committees of Congress means— (A)the Select Committee on Intelligence, the Committee on Energy and Natural Resources, the Committee on Commerce, Science, and Transportation, the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Appropriations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Homeland Security and Governmental Affairs, and the Committee on Finance of the Senate; and 
(B)the Permanent Select committee on Intelligence, the Committee on Energy and Commerce, the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Science, Space, and Technology, the Committee on Appropriations, the Committee on Financial Services, the Committee on Homeland Security, and the Committee on Ways and Means of the House of Representatives.. (2)The term covered entity means a private entity, a consortium of private entities, or a consortium of public and private entities with a demonstrated ability to substantially finance, construct, expand, or modernize a facility relating to fabrication, assembly, testing, advanced packaging, or research and development of semiconductors. 
(3)The term covered incentive: (A)means an incentive offered by a governmental entity to a covered entity for the purposes of constructing within the jurisdiction of the governmental entity, or expanding or modernizing an existing facility within that jurisdiction, a facility described in paragraph (2); and 
(B)a workforce-related incentive (including a grant agreement relating to workforce training or vocational education), any concession with respect to real property, funding for research and development with respect to semiconductors, and any other incentive determined appropriate by the Secretary, in consultation with the Secretary of State. (4)The term person includes an individual, partnership, association, corporation, organization, or any other combination of individuals. 
(5)The term foreign entity— (A)means— 
(i)a government of a foreign country and a foreign political party;  (ii)a natural person who is not a lawful permanent resident of the United States, citizen of the United States, or any other protected individual (as such term is defined in section 274B(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1324b(a)(3)); or 
(iii)a partnership, association, corporation, organization, or other combination of persons organized under the laws of or having its principal place of business in a foreign country; and (B)includes— 
(i)any person owned by, controlled by, or subject to the jurisdiction or direction of a an entity listed in subparagraph (A); (ii)any person, wherever located, who acts as an agent, representative, or employee of an entity listed in subparagraph (A); 
(iii)any person who acts in any other capacity at the order, request, or under the direction or control, of an entity listed in subparagraph (A), or of a person whose activities are directly or indirectly supervised, directed, controlled, financed, or subsidized in whole or in majority part by an entity listed in subparagraph (A); (iv)any person who directly or indirectly through any contract, arrangement, understanding, relationship, or otherwise, owns 25 percent or more of the equity interests of an entity listed in subparagraph (A); 
(v)any person with significant responsibility to control, manage, or direct an entity listed in subparagraph (A); (vi)any person, wherever located, who is a citizen or resident of a country controlled by an entity listed in subparagraph (A); or  
(vii)any corporation, partnership, association, or other organization organized under the laws of a country controlled by an entity listed in subparagraph (A). (6)The term foreign entity of concern means any foreign entity that is— 
(A)designated as a foreign terrorist organization by the Secretary of State under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); (B)included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury; 
(C)owned by, controlled by, or subject to the jurisdiction or direction of a government of a foreign country that is listed in section 2533c of title 10, United States Code; or (D)alleged by the Attorney General to have been involved in activities for which a conviction was obtained under— 
(i)chapter 37 of title 18, United States Code (commonly known as the Espionage Act) (18 U.S.C. 792 et seq.); (ii)section 951 or 1030 of title 18, United States Code; 
(iii)chapter 90 of title 18, United States Code (commonly known as the Economic Espionage Act of 1996); (iv)the Arms Export Control Act (22 U.S.C. 2751 et seq.); 
(v)sections 224, 225, 226, 227, or 236 of the Atomic Energy Act of 1954 (42 U.S.C. 2274–2278; 2284); (vi)the Export Control Reform Act of 2018 (50 U.S.C. 4801 et seq.); or 
(vii)the International Economic Emergency Powers Act (50 U.S.C. 1701 et seq.); or (E)determined by the Secretary, in consultation with the Secretary of Defense and the Director of National Intelligence, to be engaged in unauthorized conduct that is detrimental to the national security or foreign policy of the United States under this Act. 
(7)The term governmental entity means a State or local government. (8)The term Secretary means the Secretary of Commerce. 
(9)The term semiconductor has the meaning given that term by the Secretary. 9902.Semiconductor incentives (a)Financial assistance program (1)In generalThe Secretary shall establish in the Department of Commerce a program that, in accordance with the requirements of this section and subject to the availability of appropriations for such purposes, provides Federal financial assistance to covered entities to incentivize investment in facilities and equipment in the United States for semiconductor fabrication, assembly, testing, advanced packaging, or research and development. 
(2)Procedure 
(A)In generalA covered entity shall submit to the Secretary an application that describes the project for which the covered entity is seeking financial assistance under this section. (B)EligibilityIn order for a covered entity to qualify for financial assistance under this section, the covered entity shall demonstrate to the Secretary, in the application submitted by the covered entity under subparagraph (A), that— 
(i)the covered entity has a documented interest in constructing, expanding, or modernizing a facility described in paragraph (1); and (ii)with respect to the project described in clause (i), the covered entity has— 
(I)been offered a covered incentive; (II)made commitments to worker and community investment, including through— 
(aa)training and education benefits paid by the covered entity; and (bb)programs to expand employment opportunity for economically disadvantaged individuals; and 
(III)secured commitments from regional educational and training entities and institutions of higher education to provide workforce training, including programming for training and job placement of economically disadvantaged individuals; and (IV)an executable plan to sustain the facility described in clause (i) without additional Federal financial assistance under this subsection for facility support. 
(C)Considerations for reviewWith respect to the review by the Secretary of an application submitted by a covered entity under subparagraph (A)— (i)the Secretary may not approve the application unless the Secretary— 
(I)confirms that the covered entity has satisfied the eligibility criteria under subparagraph (B); (II)determines that the project to which the application relates is in the interest of the United States; and 
(III)has notified the appropriate committees of Congress not later than 15 days before making any commitment to provide a grant to any covered entity that exceeds $10,000,000; and (ii)the Secretary may consider whether— 
(I)the covered entity has previously received financial assistance made under this subsection; (II)the governmental entity offering the applicable covered incentive has benefitted from financial assistance previously provided under this subsection;  
(III)the covered entity has demonstrated that they are responsive to the national security needs or requirements established by the Intelligence Community (or an agency thereof), the National Nuclear Security Administration, or the Department of Defense; and (IV)when practicable, a consortium that is considered a covered entity includes a small business concern, as defined under section 3 of the Small Business Act (15 U.S.C. 632), notwithstanding section 121.103 of title 13, Code of Federal Regulations; and 
(iii)the Secretary may not approve an application if the Secretary determines that the covered entity is a foreign entity of concern. (D)RecordsThe Secretary may request records and information from the applicant to review the status of a covered entity. The applicant shall provide the records and information requested by the Secretary. 
(3)Amount 
(A)In generalThe Secretary shall determine the appropriate amount and funding type for each financial assistance award made to a covered entity under this subsection. (B)Larger investmentFederal investment in any individual project shall not exceed $3,000,000,000 unless the Secretary, in consultation with the Secretary of Defense and the Director of National Intelligence, recommends to the President, and the President certifies and reports to the appropriate committees of Congress, that a larger investment is necessary to— 
(i)significantly increase the proportion of reliable domestic supply of semiconductors relevant for national security and economic competitiveness that can be met through domestic production; and (ii)meet the needs of national security. 
(4)Use of fundsA covered entity that receives a financial assistance award under this subsection may only use the financial assistance award amounts to— (A)finance the construction, expansion, or modernization of a facility or equipment to be used for semiconductors described in paragraph (1), as documented in the application submitted by the covered entity under paragraph (2)(B), as determined necessary by the Secretary for purposes relating to the national security and economic competitiveness of the United States; 
(B)support workforce development for a facility described in subparagraph (A); (C)support site development and modernization for a facility described in subparagraph (A); and 
(D)pay reasonable costs related to the operating expenses for a facility described in subparagraph (A), including specialized workforce, essential materials, and complex equipment maintenance, as determined by the Secretary. (5)Clawback (A)Target datesFor all major awards to covered entities, the Secretary shall— 
(i)determine target dates by which a project shall commence and complete; and (ii)set these dates by the time of award. 
(B)Progressive recovery for delaysIf the project does not commence and complete by the set target dates in (A), the Secretary shall progressively recover up to the full amount of an award provided to a covered entity under this subsection. (C)Technology clawbackThe Secretary shall recover the full amount of an award provided to a covered entity under this subsection if, during the applicable term with respect to the award, the covered entity knowingly engages in any joint research or technology licensing effort— 
(i)with a foreign entity of concern; and (ii)that relates to a technology or product that raises national security concerns, as determined by the Secretary and communicated to the covered entity before engaging in such joint research or technology licensing. 
(D)WaiverIn the case of delayed projects, the Secretary may waive elements of the clawback provisions incorporated in each major award after— (i)making a formal determination that circumstances beyond the ability of the covered entity to foresee or control are responsible for delays; and 
(ii)submitting congressional notification. (E)Congressional notificationThe Secretary shall notify appropriate committees of Congress— 
(i)of the clawback provisions attending each such major award; and (ii)of any waivers provided, not later than 15 days after the date on which such a waiver was provided. 
(b)Coordination requiredIn carrying out the program established under subsection (a), the Secretary shall coordinate with the Secretary of State, the Secretary of Defense, the Secretary of Homeland Security, the Secretary of Energy, and the Director of National Intelligence. (c)GAO reviewsThe Comptroller General of the United States shall— 
(1)not later than 2 years after the date of disbursement of the first financial award under subsection (a), and biennially thereafter for 10 years, conduct a review of the program established under subsection (a), which shall include, at a minimum— (A)a determination of the number of instances in which financial assistance awards were provided under that subsection during the period covered by the review; 
(B)an evaluation of how— (i)the program is being carried out, including how recipients of financial assistance awards are being selected under the program; and 
(ii)other Federal programs are leveraged for manufacturing, research, and training to complement the financial assistance awards awarded under the program; and (C)a description of the outcomes of projects supported by awards made under the program, including a description of— 
(i)facilities described in subsection (a)(1) that were constructed, expanded, or modernized as a result of awards made under the program; (ii)research and development carried out with awards made under the program; 
(iii)workforce training programs carried out with awards made under the program, including efforts to hire individuals from disadvantaged populations; and (iv)the impact of projects on the United States share of global microelectronics production; and 
(2)submit to the appropriate committees of Congress the results of each review conducted under paragraph (1). 9903.Department of Defense (a)Department of Defense efforts (1)In generalSubject to the availability of appropriations for such purposes, the Secretary of Defense, in consultation with the Secretary of Commerce, the Secretary of Energy, the Secretary of Homeland Security, and the Director of National Intelligence, shall establish a public-private partnership through which the Secretary shall work to incentivize the formation of one or more consortia of companies (or other such partnerships of private-sector entities, as appropriate) to ensure the development and production of measurably secure microelectronics, including integrated circuits, logic devices, memory, and the packaging and testing practices that support these microelectronic components by the Department of Defense, the intelligence community, critical infrastructure sectors, and other national security applications. Such incentives may include the use of grants under section 9902, and providing incentives for the creation, expansion, or modernization of one or more commercially competitive and sustainable microelectronics manufacturing or advanced research and development facilities in the United States. 
(2)Risk mitigation requirementsA participant in a consortium formed with incentives under paragraph (1)— (A)shall have the potential to enable design, perform fabrication, assembly, package, or test functions for microelectronics deemed critical to national security as defined by the National Security Advisor and the Secretary of Defense; 
(B)may be a fabless company migrating its designs to the facility envisioned in paragraph (1) or migrating to an existing facility onshore; (C)may be companies, including fabless companies and companies that procure large quantities of microelectronics, willing to co-invest to achieve the objectives set forth in paragraph (1); 
(D)shall include management processes to identify and mitigate supply chain security risks; and  (E)shall be capable of providing microelectronic components that are consistent with applicable measurably secure supply chain and operational security standards established under section 224(b) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92). 
(3)National security considerationsThe Secretary of Defense and the Director of National Intelligence shall select participants for each consortium and or partnership formed with incentives under paragraph (1). In selecting such participants, the Secretary and the Director may jointly consider whether the companies— (A)have participated in previous programs and projects of the Department of Defense, Department of Energy, or the intelligence community, including— 
(i)the Trusted Integrated Circuit program of the Intelligence Advanced Research Projects Activity; (ii)trusted and assured microelectronics projects, as administered by the Department of Defense; 
(iii)the Electronics Resurgence Initiative program of the Defense Advanced Research Projects Agency; or (iv)relevant semiconductor research programs of the Advanced Research Projects Agency–Energy; 
(B)have demonstrated an ongoing commitment to performing contracts for the Department of Defense and the intelligence community; (C)are approved by the Defense Counterintelligence and Security Agency or the Office of the Director of National Intelligence as presenting an acceptable security risk, taking into account supply chain assurance vulnerabilities, counterintelligence risks, and any risks presented by companies whose beneficial owners are located outside the United States; and 
(D)are evaluated periodically for foreign ownership, control, or influence by a foreign entity of concern. (4)Nontraditional defense contractors and commercial entitiesArrangements entered into to carry out paragraph (1) shall be in such form as the Secretary of Defense determines appropriate to encourage industry participation of nontraditional defense contractors or commercial entities and may include a contract, a grant, a cooperative agreement, a commercial agreement, the use of other transaction authority under section 2371 of title 10, United States Code, or another such arrangement. 
(5)ImplementationSubject to the availability of appropriations for such purposes, the Secretary of Defense— (A)shall carry out paragraph (1) jointly through the Office of the Under Secretary of Defense for Research and Engineering and the Office of the Under Secretary of Defense for Acquisition and Sustainment; and 
(B)may carry out paragraph (1) in collaboration with any such other component of the Department of Defense as the Secretary of Defense considers appropriate. (6)Other initiatives (A)Required initiativesSubject to the availability of appropriations for such purposes, the Secretary of Defense, in consultation with the Secretary of Energy and the Administrator of the National Nuclear Security Administration, as appropriate, may dedicate initiatives within the Department of Defense to carry out activities to advance radio frequency, mixed signal, radiation tolerant, and radiation hardened microelectronics that support national security and dual-use applications. 
(B)Support Plan RequiredThe Secretary of Defense, in consultation with the heads of appropriate departments and agencies of the Federal Government, shall develop a plan, including assessment of resource requirements and designation of responsible officials, for the maintenance of capabilities to produce trusted and assured microelectronics to support current and legacy defense systems, other government systems essential for national security, and critical infrastructure of the United States, especially for items with otherwise limited commercial demand. (C)Assessment of Public Private Partnerships and ActivitiesIn conjunction with the activities carried out under this section, the Secretary of Defense shall enter into an agreement with the National Academies of Science, Engineering, and Medicine to undertake a study to make recommendations and provide policy options for optimal public-private partnerships and partnership activities, including an analysis of establishing a semiconductor manufacturing corporation to leverage private sector technical, managerial, and investment expertise, and private capital, as well as an assessment of and response to the industrial policies of other nations to support industries in similar critical technology sectors, and deliver such study to the congressional defense committees not later than October 1, 2022. 
(7)Reports 
(A)Report by Secretary of DefenseNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the plans of the Secretary to carry out paragraphs (1) and (6). (B)Biennial reports by Comptroller General of the United StatesNot later than one year after the date on which the Secretary submits the report required by subparagraph (A) and not less frequently than once every two years thereafter for a period of 10 years, the Comptroller General of the United States shall submit to Congress a report on the activities carried out under this subsection. 
(b)National network for microelectronics research and development 
(1)In generalSubject to the availability of appropriations for such purposes, the Secretary of Defense may establish a national network for microelectronics research and development— (A)to enable the laboratory to fabrication transition of microelectronics innovations in the United States; and 
(B)to expand the global leadership in microelectronics of the United States. (2)ActivitiesThe national network for microelectronics research and development shall— 
(A)enable cost effective exploration of new materials, devices, and architectures, and prototyping in domestic facilities to safeguard domestic intellectual property; (B)accelerate the transition of new technologies to domestic microelectronics manufacturers; and 
(C)conduct other relevant activities deemed necessary by the Secretary of Defense for accomplishing the purposes of the national network for microelectronics research and development. 9904.Department of Commerce study on status of microelectronics technologies in the United States industrial base (a)In generalBeginning not later than 180 days after the date of the enactment of this Act, the Secretary, in consultation with the heads of other Federal departments and agencies, as appropriate, including the Secretary of Defense, Secretary of Homeland Security, and the Secretary of Energy, shall undertake a review, which shall include a survey, using authorities in section 705 of the Defense Production Act of 1950 (50 U.S.C. 4555), to assess the capabilities of the United States industrial base to support the national defense in light of the global nature of the supply chain and significant interdependencies between the United States industrial base and the industrial bases of foreign countries with respect to the manufacture, design, and end use of microelectronics. 
(b)Response to surveyTo the extent authorized by section 705 of the Defense Production Act of 1950 (50 U.S.C. 4555) and section 702 of title 15, Code of Federal Regulations, the Secretary shall ensure all relevant potential respondents reply to the survey, including the following: (1)Corporations, partnerships, associations, or any other organized groups domiciled and with substantial operations in the United States. 
(2)Corporations, partnerships, associations, or any other organized groups with a physical presence of any kind in the United States. (3)Foreign domiciled corporations, partnerships, associations, or any other organized groups with a physical presence of any kind in the United States. 
(c)Information requestedTo the extent authorized by section 705 of the Defense Production Act of 1950 (50 U.S.C. 4555) and section 702 of title 15, Code of Federal Regulations, the information sought from a responding entity specified in subsection (b) shall include, at minimum, information on the following with respect to the manufacture, design, or end use of microelectronics by such entity: (1)An identification of the geographic scope of operations. 
(2)Information on relevant cost structures. (3)An identification of types of microelectronics development, manufacture, assembly, test, and packaging equipment in operation at such an entity. 
(4)An identification of all relevant intellectual property, raw materials, and semi-finished goods and components sourced domestically and abroad by such an entity. (5)Specifications of the microelectronics manufactured or designed by such an entity, descriptions of the end-uses of such microelectronics, and a description of any technical support provided to end-users of such microelectronics by such an entity. 
(6)Information on domestic and export market sales by such an entity. (7)Information on the financial performance, including income and expenditures, of such an entity. 
(8)A list of all foreign and domestic subsidies, and any other financial incentives, received by such an entity in each market in which such entity operates. (9)A list of regulatory or other informational requests about the respondents’ operations, sales, or other proprietary information by the People’s Republic of China entities under its direction or officials of the Chinese Communist Party, a description of the nature of each request, and the type of information provided. 
(10)Information on any joint ventures, technology licensing agreements, and cooperative research or production arrangements of such an entity. (11)A description of efforts by such an entity to evaluate and control supply chain risks. 
(12)A list and description of any sales, licensing agreements, or partnerships between such an entity and the People’s Liberation Army or People’s Armed Police, including any business relationships with entities through which such sales, licensing agreements, or partnerships may occur. (d)Report (1)In generalThe Secretary shall, in consultation with the heads of other appropriate Federal departments and agencies, as appropriate, including the Secretary of Defense, Secretary of Homeland Security, and Secretary of Energy, submit to Congress a report on the results of the review required by subsection (a). The report shall include the following: 
(A)An assessment of the results of the review. (B)A list of critical technology areas impacted by potential disruptions in production of microelectronics, and a detailed description and assessment of the impact of such potential disruptions on such areas. 
(C)A description and assessment of gaps and vulnerabilities in the microelectronics supply chain and the national industrial supply base. (2)FormThe report required by paragraph (1) may be submitted in classified form. 
9905.Funding for development and adoption of measurably secure semiconductors and measurably secure semiconductors supply chains 
(a)Multilateral semiconductors security fund 
(1)Establishment of fundThe Secretary of the Treasury is authorized to establish a trust fund, to be known as the Multilateral Semiconductors Security Fund (in this section referred to as the Fund), consisting of any appropriated funds credited to the Fund for such purpose. (2)Reporting requirementIf the Fund authorized under subsection (a)(1) is not established, 180 days after the date of the enactment of this Act and annually thereafter until such Fund is established, the Secretary of the Treasury, in coordination with the Secretary of State, shall provide, in writing, to the appropriate committees of Congress a rationale for not establishing the Fund. 
(3)Investment of amounts 
(A)Investment of amountsIf the Fund authorized under subsection (a)(1) is established, the Secretary of the Treasury shall invest such portion of the Fund as is not required to meet current withdrawals in interest-bearing obligations of the United States or in obligations guaranteed as to both principal and interest by the United States. (B)Interest and proceedsThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to and form a part of the Fund. 
(4)Use of fund 
(A)In generalSubject to subparagraph (B), amounts in the Fund shall be available, as provided in advance in an appropriations Act, to the Secretary of State— (i)to provide funding through the common funding mechanism described in subsection (b)(1) to support the development and adoption of measurably secure semiconductors and measurably secure semiconductors supply chains; and 
(ii)to otherwise carry out this section. (B)Availability contingent on international arrangement or agreement (i)In generalAmounts in the Fund shall be available to the Secretary of State, subject to appropriation, on and after the date on which the Secretary of State enters into an arrangement or agreement with the governments of countries that are partners of the United States to participate in the common funding mechanism under paragraph (1) of subsection (b). 
(ii)ConsultationBefore entering into an arrangement or agreement as described clause (i), the Secretary of State, in consultation with the Secretary of Commerce, shall ensure any partner government maintains export control licensing policies on semiconductor technology substantively equivalent to the United States with respect to restrictions on such exports to the People’s Republic of China. (b)Common funding mechanism for development and adoption of measurably secure semiconductors and measurably secure semiconductors supply chains (1)In generalThe Secretary of State, in consultation with the Secretary of Commerce, the Secretary of Defense, the Secretary of Homeland Security, the Secretary of the Treasury, the Secretary of Energy, and the Director of National Intelligence, is authorized to establish a common funding mechanism, in coordination with foreign partners, that uses amounts from the Fund to support the development and adoption of secure semiconductors and secure semiconductors supply chains, including for use in research and development collaborations among partner countries participating in the common funding mechanism. In establishing and sustaining a common funding mechanism, the Secretary of State should leverage United States funding in order to secure contributions and commitments from trusted foreign partners, including cost sharing and other cooperative measures leading to the development and adoption of secure semiconductors and secure microelectronic supply chains. 
(2)CommitmentsIn creating and sustaining a common funding mechanism described in paragraph (1), the Secretary of State should promote efforts among foreign partners to— (A)establish transparency requirements for any subsidies or other financial benefits (including revenue foregone) provided to semiconductors firms located in or outside such countries; 
(B)establish consistent policies with respect to countries that— (i)are not participating in the common funding mechanism; and 
(ii)do not meet transparency requirements established under subparagraph (A); (C)promote harmonized treatment of semiconductors and verification processes for items being exported to a country considered a national security risk by a country participating in the common funding mechanism; 
(D)establish consistent policies and common external policies to address nonmarket economies as the behavior of such countries pertains to semiconductors; (E)align policies on supply chain integrity and semiconductors security, including with respect to protection and enforcement of intellectual property rights; and 
(F)promote harmonized foreign direct investment screening measures and export control policies with respect to semiconductors to align with national, multilateral, and plurilateral security priorities. (c)Annual report to CongressNot later than one year after the date of the enactment of this Act, and annually thereafter for each fiscal year during which amounts in the Fund are available under subsection (a)(4), the Secretary of State shall submit to the appropriate committees of Congress a report on the status of the implementation of this section that includes a description of— 
(1)any commitments made by the governments of countries that have entered into an arrangement or agreement with the United States to provide funding for the common funding mechanism described in subsection (b)(1) and the specific amount so committed and other cooperative measures being taken by such countries as part of the common funding mechanism; (2)the criteria established for expenditure of funds through the common funding mechanism; 
(3)how, and to whom, amounts have been expended from the Fund and a description of progress made utilizing the Fund to support the objectives described in subsection (b)(1); (4)amounts remaining in the Fund; 
(5)the progress of the Secretary of State toward entering into an arrangement or agreement with the governments of countries that are partners of the United States to participate in the common funding mechanism and the commitments described in subsection (b)(2); and (6)any additional authorities needed to enhance the effectiveness of the Fund in achieving the security goals of the United States. 
(d)Notifications to be provided by the fund 
(1)In generalNot later than 15 days prior to the Fund making a financial commitment associated with the provision of expenditures under subsection (a)(4)(A) in an amount in excess of $1,000,000, the Secretary of State shall submit to the appropriate committees of Congress report in writing that contains the information required by paragraph (2). (2)Information requiredThe information required by this subsection includes— 
(A)the amount of each such expenditure; (B)an identification of the recipient or beneficiary; and 
(C)a description of the project or activity and the purpose to be achieved by an expenditure of the Fund. (3)Arrangements or agreementsThe Secretary of State shall notify the appropriate committees of Congress not later than 30 days after entering into a new bilateral or multilateral arrangement or agreement described in subsection (a)(4)(B). 
9906.Advanced microelectronics research and development 
(a)Subcommittee on microelectronics leadership 
(1)Establishment requiredThe President shall establish in the National Science and Technology Council a subcommittee on matters relating to leadership and competitiveness of the United States in microelectronics technology and innovation (in this section referred to as the Subcommittee). (2)MembershipThe Subcommittee shall be composed of the following members: 
(A)The Secretary of Defense. (B)The Secretary of Energy. 
(C)The Director of the National Science Foundation. (D)The Secretary of Commerce. 
(E)The Secretary of State. (F)The Secretary of Homeland Security. 
(G)The United States Trade Representative. (H)The Director of National Intelligence. 
(I)The heads of such other departments and agencies of the Federal Government as the President determines appropriate. (3)DutiesThe duties of the Subcommittee are as follows: 
(A)National strategy on microelectronics research 
(i)In generalIn consultation with the advisory committee established in (b), and other appropriate stakeholders in the microelectronics industry and academia, the Subcommittee shall develop a national strategy on microelectronics research, development, manufacturing, and supply chain security to— (I)accelerate the domestic development and production of microelectronics and strengthen the domestic microelectronics workforce; and 
(II)ensure that the United States is a global leader in the field of microelectronics research and development. (ii)ElementsThe strategy developed under this subparagraph shall address— 
(I)activities that may be carried out to strengthen engagement and outreach between the Department of Defense and industry, academia, international partners of the United States, and other departments and agencies of the Federal Government on issues relating to microelectronics; (II)priorities for research and development to accelerate the advancement and adoption of innovative microelectronics and new uses of microelectronics and components; 
(III)the role of diplomacy and trade in maintaining the position of the United States as a global leader in the field of microelectronics; (IV)the potential role of a Federal laboratory, center, or incubator exclusively focused on the research and development of microelectronics, as described in section 231(b)(15) of the National Defense Authorization Act for Fiscal Year 2017 (as added by section 276 of this Act) in carrying out the strategy and plan required under this subparagraph; and 
(V)such other activities as the Subcommittee determines may be appropriate to overcome future challenges to the innovation, competitiveness, and supply chain integrity of the United States in the field of microelectronics. (B)Fostering coordination of research and developmentThe Subcommittee shall coordinate microelectronics related research, development, manufacturing, and supply chain security activities and budgets of Federal agencies and ensure such activities are consistent with the strategy required under subparagraph (A). 
(C)Reporting and updates 
(i)Progress briefingNot later than one year after the date of the enactment of this Act, the President shall provide to the appropriate committees of Congress a briefing on the progress of the Subcommittee in developing the strategy required under subparagraph (A). (ii)Strategy updateNot less frequently than once every 5 years, the Subcommittee shall update the strategy developed under subparagraph (A) and submit the revised strategy to the appropriate committees of Congress. 
(4)SunsetThe Subcommittee shall terminate on the date that is 10 years after the date of the enactment of this Act. (b)Industrial advisory committee (1)EstablishmentThe Secretary of Commerce, in consultation with the Secretary of Defense, the Secretary of Energy, and the Secretary of Homeland Security, shall establish an advisory committee to be composed of not fewer than 12 members, including representatives of industry, federal laboratories, and academic institutions, who are qualified to provide advice to the United States Government on matters relating to microelectronics research, development, manufacturing, and policy. 
(2)DutiesThe advisory committee shall assess and provide guidance to the United States Government on— (A)science and technology needs of the nation’s domestic microelectronics industry; 
(B)the extent to which the strategy developed under subsection (a)(3) is helping maintain United States leadership in microelectronics manufacturing; (C)assessment of the research and development programs and activities authorized under this section; and 
(D)opportunities for new public-private partnerships to advance microelectronics research, development, and domestic manufacturing. (3)FACA ExemptionSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory committee established under this subsection.  
(c)National semiconductor technology center 
(1)EstablishmentSubject to the availability of appropriations for such purpose, the Secretary of Commerce, in collaboration with the Secretary of Defense, shall establish a national semiconductor technology center to conduct research and prototyping of advanced semiconductor technology to strengthen the economic competitiveness and security of the domestic supply chain. Such center shall be operated as a public private-sector consortium with participation from the private sector, the Department of Energy, and the National Science Foundation. (2)FunctionsThe functions of the center established under paragraph (1) shall be as follows: 
(A)To conduct advanced semiconductor manufacturing, design and packaging research, and prototyping that strengthens the entire domestic ecosystem and is aligned with the strategy required under subsection (a)(3)(A) with emphasis on the following: (i)Semiconductor advanced test, assembly, and packaging capability in the domestic ecosystem. 
(ii)Materials characterization, instrumentation and testing for next generation microelectronics. (iii)Virtualization and automation of maintenance of semiconductor machinery. 
(iv)Metrology for security and supply chain verification. (B)To establish an investment fund, in partnership with the private sector, to support startups and collaborations between startups, academia, established companies, and new ventures, with the goal of commercializing innovations that contribute to the domestic semiconductor ecosystem, including— 
(i)advanced metrology and characterization for manufacturing of microchips using 3 nanometer transistor processes or more advanced processes; and (ii)metrology for security and supply chain verification. 
(C)To work with the Secretary of Labor, the Director of the National Science Foundation, the Secretary of Energy, the private sector, institutions of higher education, and workforce training entities to incentivize and expand participation in graduate and undergraduate programs, and develop workforce training programs and apprenticeships, in advanced microelectronic design, research, fabrication, and packaging capabilities. (d)National advanced packaging manufacturing programSubject to the availability of appropriations for such purpose, the Secretary of Commerce shall establish a National Advanced Packaging Manufacturing Program led by the Director of the National Institute of Standards and Technology, in coordination with the national semiconductor technology center established under subsection (c), to strengthen semiconductor advanced test, assembly, and packaging capability in the domestic ecosystem, and which shall coordinate with the Manufacturing USA institute established under subsection (f), if applicable. 
(e)Microelectronics research at the National Institute of Standards and TechnologySubject to the availability of appropriations for such purpose, the Director of the National Institute of Standards and Technology shall carry out a microelectronics research program to enable advances and breakthroughs in measurement science, standards, material characterization, instrumentation, testing, and manufacturing capabilities that will accelerate the underlying research and development for metrology of next generation microelectronics and ensure the competitiveness and leadership of the United States within this sector. (f)Creation of a manufacturing USA instituteSubject to the availability of appropriations for such purpose, the Director of the National Institute of Standards and Technology may establish a Manufacturing USA institute described in section 34(d) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(d)) that is focused on semiconductor manufacturing. Such institute may emphasize the following: 
(1)Research to support the virtualization and automation of maintenance of semiconductor machinery. (2)Development of new advanced test, assembly and packaging capabilities. 
(3)Developing and deploying educational and skills training curricula needed to support the industry sector and ensure the United States can build and maintain a trusted and predictable talent pipeline. (g)Domestic production requirementsThe head of any executive agency receiving funding under this section shall develop policies to require domestic production, to the extent possible, for any intellectual property resulting from microelectronics research and development conducted as a result of such funding and domestic control requirements to protect any such intellectual property from foreign adversaries. 
9907.Prohibition relating to foreign entities of concernNone of the funds authorized to be appropriated to carry out this subtitle may be provided to a foreign entity of concern. 9908.Defense Production Act of 1950 efforts (a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to Congress a report on a plan of action for any use of authorities available in title III of the Defense Production Act of 1950 (50 U.S.C. 4531 et seq.) to establish or enhance a domestic production capability for microelectronics technologies and related technologies, subject to— 
(1)the availability of appropriations for that purpose; and (2)a determination made under the plan pursuant to such title III that such technologies are essential to the national defense and that domestic industrial capabilities are insufficient to meet these needs. 
(b)CoordinationThe President shall develop the plan of action required by subsection (a) in consultation with any relevant head of a Federal agency, an advisory committee established under section 708(d) of the Defense Production Act of 1950 (50 U.S.C. 4558(d)), and appropriate stakeholders in the private sector. COther Matters  Sec. 10001. AMBER Alert nationwide. Sec. 10002. Improving authority for operation of unmanned aircraft for educational purposes. Sec. 10003. Prohibition on provision of airport improvement grant funds to certain entities that have violated intellectual property rights of United States entities. Sec. 10004. Study and report on the affordability of insulin. Sec. 10005. Waiver authority with respect to institutions located in an area affected by Hurricane Maria. Sec. 10006. Farm and ranch mental health. 10001.AMBER Alert nationwide (a)Cooperation with Department of Homeland SecuritySubtitle A of title III of the PROTECT Act (34 U.S.C. 20501 et seq.) is amended— 
(1)in section 301— (A)in subsection (b)— 
(i)in paragraph (1), by inserting (including airports, maritime ports, border crossing areas and checkpoints, and ports of exit from the United States) after gaps in areas of interstate travel; and (ii)in paragraphs (2) and (3), by inserting , territories of the United States, and tribal governments after States; and 
(B)in subsection (d), by inserting , the Secretary of Homeland Security, after Secretary of Transportation; and (2)in section 302— 
(A)in subsection (b), in paragraphs (2), (3), and (4) by inserting , territorial, tribal, after State; and (B)in subsection (c)— 
(i)in paragraph (1), by inserting , the Secretary of Homeland Security, after Secretary of Transportation; and (ii)in paragraph (2), by inserting , territorial, tribal, after State. 
(b)AMBER Alerts along major transportation routes 
(1)In generalSection 303 of the PROTECT Act (34 U.S.C. 20503) is amended— (A)in the section heading, by inserting and major transportation routes after along highways; 
(B)in subsection (a)— (i)by inserting (referred to in this section as the Secretary) after Secretary of Transportation; and 
(ii)by inserting and at airports, maritime ports, border crossing areas and checkpoints, and ports of exit from the United States after along highways; (C)in subsection (b)— 
(i)in paragraph (1)— (I)by striking other motorist information systems to notify motorists and inserting other information systems to notify motorists, aircraft passengers, ship passengers, and travelers; and 
(II)by inserting , aircraft passengers, ship passengers, and travelers after necessary to notify motorists; and (ii)in paragraph (2)— 
(I)in subparagraph (A), by striking other motorist information systems to notify motorists and inserting other information systems to notify motorists, aircraft passengers, ship passengers, and travelers; (II)in subparagraph (D), by inserting , aircraft passengers, ship passengers, and travelers after support the notification of motorists; 
(III)in subparagraph (E), by inserting , aircraft passengers, ship passengers, and travelers after motorists, each place it appears; (IV)in subparagraph (F), by inserting , aircraft passengers, ship passengers, and travelers after motorists; and 
(V)in subparagraph (G), by inserting , aircraft passengers, ship passengers, and travelers after motorists; (D)in subsection (c), by striking other motorist information systems to notify motorists, each place it appears, and inserting other information systems to notify motorists, aircraft passengers, ship passengers, and travelers; 
(E)by amending subsection (d) to read as follows:  (d)Federal share (1)In generalExcept as provided in paragraph (2), the Federal share of the cost of any activities funded by a grant under this section may not exceed 80 percent. 
(2)WaiverIf the Secretary determines that American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, or the Virgin Islands of the United States is unable to comply with the requirement under paragraph (1), the Secretary shall waive such requirement.;  (F)in subsection (g)— 
(i)by striking In this section and inserting In this subtitle; and (ii)by striking or Puerto Rico and inserting American Samoa, Guam, Puerto Rico, the Northern Mariana Islands, the Virgin Islands of the United States, and any other territory of the United States; and 
(G)in subsection (h), by striking fiscal year 2004 and inserting each of fiscal years 2019 through 2023. (2)Technical and conforming amendmentThe table of contents in section 1(b) of the PROTECT Act (Public Law 108–21) is amended by striking the item relating to section 303 and inserting the following: 
 
 
Sec. 303. Grant program for notification and communications systems along highways and major transportation routes for recovery of abducted children.. 
(c)AMBER Alert communication plans in the territoriesSection 304 of the PROTECT Act (34 U.S.C. 20504) is amended— (1)in subsection (b)(4), by inserting a territorial government or after with; 
(2)by amending subsection (c) to read as follows:  (c)Federal share (1)In generalExcept as provided in paragraph (2), the Federal share of the cost of any activities funded by a grant under this section may not exceed 50 percent. 
(2)WaiverIf the Attorney General determines that American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, the Virgin Islands of the United States, or an Indian tribe is unable to comply with the requirement under paragraph (1), the Attorney General shall waive such requirement.; and (3)in subsection (d), by inserting , including territories of the United States before the period at the end. 
(d)Government Accountability Office report 
(1)In generalNot later than 5 years after the date of the enactment of this Act, the Comptroller General shall conduct a study assessing— (A)the implementation of the amendments made by this Act; 
(B)any challenges related to integrating the territories of the United States into the AMBER Alert system; (C)the readiness, educational, technological, and training needs of territorial law enforcement agencies in responding to cases involving missing, abducted, or exploited children; and 
(D)any other related matters the Attorney General or the Secretary of Transportation determines appropriate. (2)Report requiredThe Comptroller General shall submit a report on the findings of the study required under paragraph (1) to— 
(A)the Committee on the Judiciary and the Committee on Environment and Public Works of the Senate; (B)the Committee on the Judiciary and the Committee on Transportation and Infrastructure of the House of Representatives; and 
(C)each of the delegates or resident commissioner to the House of Representatives from American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, and the Virgin Islands of the United States. (3)Public availabilityThe Comptroller General shall make the report required under paragraph (2) available on a public Government website. 
(4)Obtaining official data 
(A)In generalThe Comptroller General may secure information necessary to conduct the study under paragraph (1) directly from any Federal agency and from any territorial government receiving grant funding under the PROTECT Act. Upon request of the Comptroller General, the head of a Federal agency or territorial government shall furnish the requested information to the Comptroller General. (B)Agency recordsNotwithstanding subparagraph (A), nothing in this subsection shall require a Federal agency or any territorial government to produce records subject to a common law evidentiary privilege. Records and information shared with the Comptroller General shall continue to be subject to withholding under sections 552 and 552a of title 5, United States Code. The Comptroller General is obligated to give the information the same level of confidentiality and protection required of the Federal agency or territorial government. The Comptroller General may be requested to sign a nondisclosure or other agreement as a condition of gaining access to sensitive or proprietary data to which the Comptroller General is entitled. 
(C)Privacy of personal informationThe Comptroller General, and any Federal agency and any territorial government that provides information to the Comptroller General, shall take such actions as are necessary to ensure the protection of the personal information of a minor. 10002.Improving authority for operation of unmanned aircraft for educational purposesSection 350 of the FAA Reauthorization Act of 2018 (Public Law 115–254; 49 U.S.C. 44809 note) is amended— 
(1)in the section heading, by striking at institutions of higher education and inserting for educational purposes; and (2)in subsection (a)— 
(A)by striking aircraft system operated by and all that follows and inserting aircraft system—; and (B)by adding at the end the following new paragraphs: 
 
(1)operated by an institution of higher education for educational or research purposes; (2)flown as part of an established Junior Reserve Officers’ Training Corps (JROTC) program for education or research purposes; or 
(3)flown as part of an educational program that is chartered by a recognized community-based organization (as defined in subsection (h) of such section).. 10003.Prohibition on provision of airport improvement grant funds to certain entities that have violated intellectual property rights of United States entities (a)In generalDuring the period beginning on the date that is 30 days after the date of the enactment of this Act and ending on September 30, 2023, amounts provided as project grants under subchapter I of chapter 471 of title 49, United States Code, may not be used to enter into a contract described in subsection (b) with any entity on the list required by subsection (c). 
(b)Contract describedA contract described in this subsection is a contract or other agreement for the procurement of infrastructure or equipment for a passenger boarding bridge at an airport. (c)List required (1)In generalNot later than 30 days after the date of enactment of this Act, and thereafter as required by paragraph (2), the Administrator of the Federal Aviation Administration shall, based on information provided by the United States Trade Representative and the Attorney General, make available to the public a list of entities making infrastructure or equipment for a passenger boarding bridge at an airport that— 
(A)are owned, directed, or subsidized by the People’s Republic of China; and (B)have been determined by a Federal court to have misappropriated intellectual property or trade secrets from an entity organized under the laws of the United States or any jurisdiction within the United States; or 
(C)own or control are owned or controlled by, are under common ownership or control with, or are successors to, an entity described in subparagraph (A). (2)Updates to listThe Administrator shall update the list required by paragraph (1), based on information provided by the Trade Representative and the Attorney General— 
(A)not less frequently than every 90 days during the 180-day period following the initial publication of the list under paragraph (1); and (B)not less frequently than annually thereafter until September 30, 2023. 
(d)DefinitionsIn this section, the definitions in section 47102 of title 49, United States Code, shall apply. 10004.Study and report on the affordability of insulinThe Secretary of Health and Human Services, acting through the Assistant Secretary for Planning and Evaluation, shall— 
(1)conduct a study that examines, for each type or classification of diabetes (including type 1 diabetes, type 2 diabetes, gestational diabetes, and other conditions causing reliance on insulin), the effect of the affordability of insulin on— (A)adherence to insulin prescriptions; 
(B)rates of diabetic ketoacidosis; (C)downstream impacts of insulin adherence, including rates of dialysis treatment and end-stage renal disease; 
(D)spending by Federal health programs on acute episodes that could have been averted by adhering to an insulin prescription; and (E)other factors, as appropriate, to understand the impacts of insulin affordability on health outcomes, Federal Government spending (including under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) and the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.)), and insured and uninsured individuals with diabetes; and 
(2)not later than 2 years after the date of enactment of this Act, submit to Congress a report on the study conducted under paragraph (1). 10005.Waiver authority with respect to institutions located in an area affected by Hurricane Maria (a)Waiver authorityNotwithstanding any other provision of law, unless enacted with specific reference to this section or section 392 of the Higher Education Act of 1965 (20 U.S.C. 1068a), for any affected institution that was receiving assistance under title III of such Act (20 U.S.C. 1051 et seq.) at the time of a covered hurricane disaster, the Secretary of Education may, for each of the fiscal years 2021 through 2025— 
(1)waive— (A)the eligibility data requirements set forth in section 391(d) of the Higher Education Act of 1965 (20 U.S.C. 1068(d)); 
(B)the wait-out period set forth in section 313(d) of the Higher Education Act of 1965 (20 U.S.C. 1059(d)); (C)the allotment requirements under section 324 of the Higher Education Act of 1965 (20 U.S.C. 1063); and 
(D)the use of the funding formula developed pursuant to section 326(f)(3) of the Higher Education Act of 1965 (20 U.S.C. 1063b(f)(3)); and (2)waive or modify any statutory or regulatory provision to ensure that affected institutions that were receiving assistance under title III of the Higher Education Act of 1965 (20 U.S.C. 1051 et seq.) at the time of a covered hurricane disaster are not adversely affected by any formula calculation for fiscal year 2021 or for any of the four succeeding fiscal years, as necessary. 
(b)DefinitionsIn this section: (1)The term affected institution means an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) that— 
(A)is— (i)a part A institution (which term shall have the meaning given the term eligible institution under section 312(b) of the Higher Education Act of 1965 (20 U.S.C. 1058(b))); or 
(ii)a part B institution, as such term is defined in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)), or as identified in section 326(e) of such Act (20 U.S.C. 1063b(e)); (B)is located in a covered area affected by a hurricane disaster; and 
(C)is able to demonstrate that, as a result of the impact of a covered hurricane disaster, the institution— (i)incurred physical damage; 
(ii)has pursued collateral source compensation from insurance, the Federal Emergency Management Agency, and the Small Business Administration, as appropriate; and (iii)was not able to fully reopen in existing facilities or to fully reopen to the pre-hurricane enrollment levels during the 30-day period beginning on September 7, 2017. 
(2)The term covered area affected by a hurricane disaster means an area for which the President declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) as a result of Hurricane Maria. (3)The term covered hurricane disaster means a major disaster that the President declared to exist, in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), and that was caused by Hurricane Maria or Hurricane Irma. 
10006.Farm and ranch mental health 
(a)Public service announcement campaign to address farm and ranch mental health 
(1)In generalThe Secretary of Agriculture, in consultation with the Secretary of Health and Human Services, shall carry out a public service announcement campaign to address the mental health of farmers and ranchers. (2)RequirementsThe public service announcement campaign under paragraph (1) shall include television, radio, print, outdoor, and digital public service announcements. 
(3)Contractor 
(A)In generalThe Secretary of Agriculture may enter into a contract or other agreement with a third party to carry out the public service announcement campaign under paragraph (1). (B)RequirementIn awarding a contract under subparagraph (A), the Secretary of Agriculture shall use a competitive bidding process. 
(4)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Agriculture to carry out this subsection $3,000,000, to remain available until expended. (b)Employee training program to manage farmer and rancher stress (1)In generalNot later than 180 days after the date of enactment of this subsection, the Secretary of Agriculture shall expand the pilot program carried out by the Secretary of Agriculture in fiscal year 2019 that trained employees of the Farm Service Agency in the management of stress experienced by farmers and ranchers, to train employees of the Farm Service Agency, the Risk Management Agency, and the Natural Resources Conservation Service in the management of stress experienced by farmers and ranchers, including the detection of stress and suicide prevention. 
(2)ReportNot less frequently than once every 2 years, the Secretary of Agriculture shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the implementation of this subsection. (c)Task force for assessment of causes of mental stress and best practices for response (1)In generalThe Secretary of Agriculture shall convene a task force of agricultural and rural stakeholders at the national, State, and local levels— 
(A)to assess the causes of mental stress in farmers and ranchers; and (B)to identify best practices for responding to that mental stress. 
(2)Submission of reportNot later than 1 year after the date of enactment of this subsection, the task force convened under paragraph (1) shall submit to the Secretary of Agriculture a report containing the assessment and best practices under subparagraphs (A) and (B), respectively, of paragraph (1). (3)CollaborationIn carrying out this subsection, the task force convened under paragraph (1) shall collaborate with nongovernmental organizations and State and local agencies. 
(d)Cessation of authoritiesAny authorities provided under this section shall cease to be in effect on October 1, 2023.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 